
                        RESIDENTIAL ASSET MORTGAGE PRODUCTS, INC.,

                                          Depositor,

                               RESIDENTIAL FUNDING CORPORATION,

                                       Master Servicer,

                                             and

                               U.S. BANK NATIONAL ASSOCIATION,

                                           Trustee




                               POOLING AND SERVICING AGREEMENT

                                 DATED AS OF JANUARY 1, 2006

                       MORTGAGE ASSET-BACKED PASS-THROUGH CERTIFICATES

                                       Series 2006-NC1







--------------------------------------------------------------------------------



                                       TABLE OF CONTENTS

                                                                                         Page

ARTICLE I
                  DEFINITIONS
        Section 1.01.     Definitions.......................................................3
        Section 1.02.     Determination of LIBOR...........................................47
ARTICLE II
                  CONVEYANCE OF MORTGAGE LOANS; ORIGINAL ISSUANCE OF CERTIFICATES
        Section 2.01.     Conveyance of Mortgage Loans.....................................48
        Section 2.02.     Acceptance by Trustee............................................52
        Section 2.03.     Representations, Warranties and Covenants of the Master
                          Servicer and the Depositor.......................................53
        Section 2.04.     Representations and Warranties of Residential Funding............56
        Section 2.05.     Execution and Authentication of Certificates; Conveyance of
                          REMIC Regular Interests..........................................58
        Section 2.06.     Purposes and Powers of the Trust.................................58
        Section 2.07.     Agreement Regarding Ability to Disclose..........................58
ARTICLE III
                  ADMINISTRATION AND SERVICING OF MORTGAGE LOANS
        Section 3.01.     Master Servicer to Act as Servicer...............................59
        Section 3.02.     Subservicing Agreements Between Master Servicer and
                          Subservicers; Enforcement of Subservicers' Obligations...........62
        Section 3.03.     Successor Subservicers...........................................63
        Section 3.04.     Liability of the Master Servicer.................................63
        Section 3.05.     No Contractual Relationship Between Subservicer and Trustee
                          or Certificateholders............................................64
        Section 3.06.     Assumption or Termination of Subservicing Agreements by
                          Trustee..........................................................64
        Section 3.07.     Collection of Certain Mortgage Loan Payments; Deposits to
                          Custodial Account................................................64
        Section 3.08.     Subservicing Accounts; Servicing Accounts........................67
        Section 3.09.     Access to Certain Documentation and Information Regarding
                          the Mortgage Loans...............................................68
        Section 3.10.     Permitted Withdrawals from the Custodial Account.................69
        Section 3.11.     Maintenance of Primary Insurance Coverage........................71
        Section 3.12.     Maintenance of Fire Insurance and Omissions and Fidelity
                          Coverage.........................................................71
        Section 3.13.     Enforcement of Due-on-Sale Clauses; Assumption and
                          Modification Agreements; Certain Assignments.....................73
        Section 3.14.     Realization Upon Defaulted Mortgage Loans........................75
        Section 3.15.     Trustee to Cooperate; Release of Mortgage Files..................77
        Section 3.16.     Servicing and Other Compensation; Eligible Master Servicing
                          Compensation.....................................................78
        Section 3.17.     Reports to the Trustee and the Depositor.........................79
        Section 3.18.     Annual Statement as to Compliance and Servicing Assessment.......80
        Section 3.19.     Annual Independent Public Accountants' Servicing Report..........80
        Section 3.20.     Right of the Depositor in Respect of the Master Servicer.........80
        Section 3.21.     Advance Facility.................................................81
ARTICLE IV
                  PAYMENTS TO CERTIFICATEHOLDERS
        Section 4.01.     Certificate Account..............................................85
        Section 4.02.     Distributions....................................................85
        Section 4.03.     Statements to Certificateholders; Statements to Rating
                          Agencies; Exchange Act Reporting.................................91
        Section 4.04.     Distribution of Reports to the Trustee and the Depositor;
                          Advances by the Master Servicer..................................96
        Section 4.05.     Allocation of Realized Losses....................................97
        Section 4.06.     Reports of Foreclosures and Abandonment of Mortgaged Property...100
        Section 4.07.     Optional Purchase of Defaulted Mortgage Loans...................100
        Section 4.08.     Limited Mortgage Loan Repurchase Right..........................100
        Section 4.09.     The Yield Maintenance Agreement.................................101
        Section 4.10.     [Reserved]......................................................102
        Section 4.11.     Derivative Contracts............................................102
        Section 4.12.     Tax Treatment of Yield Maintenance Payments.....................103
ARTICLE V
                  THE CERTIFICATES
        Section 5.01.     The Certificates................................................103
        Section 5.02.     Registration of Transfer and Exchange of Certificates...........105
        Section 5.03.     Mutilated, Destroyed, Lost or Stolen Certificates...............110
        Section 5.04.     Persons Deemed Owners...........................................111
        Section 5.05.     Appointment of Paying Agent.....................................111
ARTICLE VI
                  THE DEPOSITOR AND THE MASTER SERVICER
        Section 6.01.     Respective Liabilities of the Depositor and the Master
                          Servicer........................................................111
        Section 6.02.     Merger or Consolidation of the Depositor or the Master
                          Servicer; Assignment of Rights and Delegation of Duties by
                          Master Servicer.................................................112
        Section 6.03.     Limitation on Liability of the Depositor, the Master
                          Servicer and Others.............................................113
        Section 6.04.     Depositor and Master Servicer Not to Resign.....................113
ARTICLE VII
                  DEFAULT
        Section 7.01.     Events of Default...............................................114
        Section 7.02.     Trustee or Depositor to Act; Appointment of Successor...........115
        Section 7.03.     Notification to Certificateholders..............................117
        Section 7.04.     Waiver of Events of Default.....................................117
ARTICLE VIII
                  CONCERNING THE TRUSTEE
        Section 8.01.     Duties of Trustee...............................................117
        Section 8.02.     Certain Matters Affecting the Trustee...........................119
        Section 8.03.     Trustee Not Liable for Certificates or Mortgage Loans...........121
        Section 8.04.     Trustee May Own Certificates....................................121
        Section 8.05.     Master Servicer to Pay Trustee's Fees and Expenses;
                          Indemnification.................................................121
        Section 8.06.     Eligibility Requirements for Trustee............................122
        Section 8.07.     Resignation and Removal of the Trustee..........................122
        Section 8.08.     Successor Trustee...............................................123
        Section 8.09.     Merger or Consolidation of Trustee..............................124
        Section 8.10.     Appointment of Co-Trustee or Separate Trustee...................124
        Section 8.11.     Appointment of Custodians.......................................125
        Section 8.12.     Appointment of Office or Agency.................................125
        Section 8.13.     DTC Letter of Representations...................................126
        Section 8.14.     Yield Maintenance Agreement.....................................126
ARTICLE IX
                  TERMINATION
        Section 9.01.     Termination Upon Purchase by Residential Funding or
                          Liquidation of All Mortgage Loans...............................126
        Section 9.02.     Additional Termination Requirements.............................130
ARTICLE X
                  REMIC PROVISIONS
        Section 10.01.    REMIC Administration............................................131
        Section 10.02.    Master Servicer, REMIC Administrator and Trustee
                          Indemnification.................................................134
ARTICLE XI
                  MISCELLANEOUS PROVISIONS
        Section 11.01.    Amendment.......................................................135
        Section 11.02.    Recordation of Agreement; Counterparts..........................138
        Section 11.03.    Limitation on Rights of Certificateholders......................138
        Section 11.04.    Governing Law...................................................139
        Section 11.05.    Notices.........................................................139
        Section 11.06.    Notices to Rating Agencies......................................139
        Section 11.07.    Severability of Provisions......................................140
        Section 11.08.    Supplemental Provisions for Resecuritization....................141
        Section 11.09.    [Reserved]......................................................141
        Section 11.10.    Third Party Beneficiaries.......................................141
ARTICLE XII
                  COMPLIANCE WITH REGULATION AB
        Section 12.01.    Intent of the Parties; Reasonableness...........................141
        Section 12.02.    Additional Representations and Warranties of the Trustee........142
        Section 12.03.    Information to Be Provided by the Trustee.......................142
        Section 12.04.    Report on Assessment of Compliance and Attestation..............143
        Section 12.05.    Indemnification; Remedies.......................................143





--------------------------------------------------------------------------------



                                           Exhibits

               Exhibit A     Form of Class A Certificate

               Exhibit B     Form of Class M Certificate

               Exhibit C     [Reserved]

               Exhibit D     Form of Class SB Certificate

               Exhibit E     Form of Class R Certificate

               Exhibit F     Form of Custodial Agreement

               Exhibit G     Mortgage Loan Schedule

               Exhibit H     Forms of Request for Release

               Exhibit I-1   Form of Transfer Affidavit and Agreement

               Exhibit I-2   Form of Transferor Certificate

               Exhibit J     Form of Investor Representation Letter

               Exhibit K     Form of Transferor Representation Letter

               Exhibit L     Text of Amendment  to Pooling and  Servicing  Agreement  Pursuant
               to Section 11.01(e) for a Limited Guaranty

               Exhibit M     Form of Limited Guaranty

               Exhibit N     Form of Lender Certification for Assignment of Mortgage Loan

               Exhibit O     Form of Rule 144A Investment Representation

               Exhibit P     [Reserved]

               Exhibit Q     Form of ERISA Representation Letter (Class M Certificates)

               Exhibit R-1   Form 10-K Certification

               Exhibit R-2   Form 10-K Back-up Certification

               Exhibit S     Information  to be Provided by the Master  Servicer to the Rating
               Agencies Relating to Reportable Modified Mortgage Loans

               Exhibit T     [Reserved]

               Exhibit U     Yield Maintenance Agreement

               Exhibit V     Servicing Criteria






--------------------------------------------------------------------------------



        This  Pooling  and  Servicing  Agreement,  effective  as of  January  1,  2006,  among
RESIDENTIAL  ASSET  MORTGAGE  PRODUCTS,  INC.,  as  depositor  (together  with  its  permitted
successors  and  assigns,  the  "Depositor"),   RESIDENTIAL  FUNDING  CORPORATION,  as  master
servicer  (together with its permitted  successors and assigns,  the "Master  Servicer"),  and
U.S. BANK NATIONAL  ASSOCIATION,  a banking association organized under the laws of the United
States, as trustee (together with its permitted successors and assigns, the "Trustee").

                                    PRELIMINARY STATEMENT:

        The  Depositor  intends  to  sell  mortgage  asset-backed   pass-through  certificates
(collectively,  the "Certificates"),  to be issued hereunder in fifteen Classes,  which in the
aggregate  will evidence the entire  beneficial  ownership  interest in the Mortgage Loans (as
defined herein) and certain other related assets.

                                           REMIC I

        As  provided  herein,  the  REMIC  Administrator  will make an  election  to treat the
segregated  pool of assets  consisting of the Mortgage  Loans and certain other related assets
(exclusive of the Yield  Maintenance  Agreement and any payments  thereunder)  subject to this
Agreement as a real estate  mortgage  investment  conduit (a "REMIC")  for federal  income tax
purposes,  and such  segregated  pool of assets will be designated as "REMIC I." The Class R-I
Certificates  will  represent  the sole Class of "residual  interests" in REMIC I for purposes
of the REMIC  Provisions  (as defined  herein)  under  federal  income tax law. The  following
table  irrevocably sets forth the designation,  remittance rate (the  "Uncertificated  REMIC I
Pass-Through  Rate") and initial  Uncertificated  Principal  Balance for each of the  "regular
interests" in REMIC I (the "REMIC I Regular  Interests").  The "latest possible maturity date"
(determined for purposes of satisfying  Treasury regulation Section  1.860G-1(a)(4)(iii))  for
the  REMIC I  Regular  Interests  shall be the 360th  Distribution  Date.  The REMIC I Regular
Interests will not be certificated.

                     Uncertificated
                         REMIC I         Initial Uncertificated REMIC I
                  ---------------------  -------------------------------     Latest Possible
  Designation       Pass-Through Rate           Principal Balance             Maturity Date
       AA              Variable(1)                 $539,000,891.68           January 25, 2036
      A-1              Variable(1)                   $2,084,920.00           January 25, 2036
      A-2              Variable(1)                   $2,060,190.00           January 25, 2036
      A-3              Variable(1)                     $320,890.00           January 25, 2036
      M-1              Variable(1)                     $187,000.00           January 25, 2036
      M-2              Variable(1)                     $165,000.00           January 25, 2036
      M-3              Variable(1)                     $101,750.00           January 25, 2036
      M-4              Variable(1)                      $90,750.00           January 25, 2036
      M-5              Variable(1)                      $90,750.00           January 25, 2036
      M-6              Variable(1)                      $79,750.00           January 25, 2036
      M-7              Variable(1)                      $74,250.00           January 25, 2036
      M-8              Variable(1)                      $57,750.00           January 25, 2036
      M-9              Variable(1)                      $55,000.00           January 25, 2036
       ZZ              Variable(1)                   $5,632,018.20           January 25, 2036
(1)     Calculated in accordance with the definition of  "Uncertificated  REMIC I Pass-Through
Rate" herein.
----------------------------------------------------------------------------------------------

                                           REMIC II

        As provided herein,  the REMIC  Administrator  will elect to treat the segregated pool
of assets  consisting  of the REMIC I Regular  Interests  as a REMIC for  federal  income  tax
purposes,  and such  segregated  pool of assets will be  designated  as "REMIC II".  The Class
R-II  Certificates  will  represent  the sole class of  "residual  interests"  in REMIC II for
purposes  of  the  REMIC  Provisions  under  federal  income  tax  law.  The  following  table
irrevocably sets forth the  designation,  Pass-Through  Rate,  aggregate  Initial  Certificate
Principal  Balance,  certain features,  Final Scheduled  Distribution Date and initial ratings
for each Class of Certificates  comprising the interests  representing  "regular interests" in
REMIC II.  The  "latest  possible  maturity  date"  (determined  for  purposes  of  satisfying
Treasury  Regulation  Section   1.860G-1(a)(4)(iii))  for  each  Class  of  REMIC  II  Regular
Interests shall be the 360th Distribution Date.

                                                 Aggregate
                                                  Initial
                                                Certificate
                               Pass-Through      Principal        Final Scheduled
  Designation       Type           Rate           Balance        Distribution Date       Initial Ratings
                                                                                      Moody's       S&P
Class A-1(1)       Senior      Adjustable(2)   $208,492,000      November 25, 2027      Aaa         AAA
                                    (3)
Class A-2(1)       Senior      Adjustable(2)   $206,019,000      December 25, 2035      Aaa         AAA
                                    (3)
Class A-3(1)       Senior      Adjustable(2)    $32,089,000      January 25, 2036       Aaa         AAA
                                    (3)
Class M-1(1)      Mezzanine    Adjustable(2)    $18,700,000      January 25, 2036       Aa1         AA+
                                    (3)
Class M-2(1)      Mezzanine    Adjustable(2)    $16,500,000      January 25, 2036       Aa2          AA
                                    (3)
Class M-3(1)      Mezzanine    Adjustable(2)    $10,175,000      January 25, 2036       Aa3          AA
                                    (3)
Class M-4(1)      Mezzanine    Adjustable(2)     $9,075,000      January 25, 2036        A1          AA
                                    (3)
Class M-5(1)      Mezzanine    Adjustable(2)     $9,075,000      January 25, 2036        A2          A+
                                    (3)
Class M-6(1)      Mezzanine    Adjustable(2)     $7,975,000      January 25, 2036        A3          A
                                    (3)
Class M-7(1)      Mezzanine    Adjustable(2)     $7,425,000      January 25, 2036       Baa1         A-
                                    (3)
Class M-8(1)      Mezzanine    Adjustable(2)     $5,775,000      January 25, 2036       Baa2        BBB+
                                    (3)
Class M-9(1)      Mezzanine    Adjustable(2)     $5,500,000      January 25, 2036       Baa3        BBB-
                                    (3)
Class SB         Subordinate    Variable(4)   $13,200,910               N/A             N/R         N/R
Interest
Class R-I         Residual          N/A             N/A                 N/A             N/R         N/R
Class R-II        Residual          N/A             N/A                 N/A             N/R         N/R

-----------------------------------------------------------------------------------------
(1)     The Class A and Class M Certificates will represent ownership of REMIC II
Regular Interests together with certain rights to payments to be made from amounts
received under the Yield Maintenance Agreement which will be treated as an
interest rate cap contract, the payments on which will be deemed made for federal
income tax purposes outside of REMIC II.
(2)     The REMIC II Regular Interests ownership of which is represented by the
Class A and Class M Certificates, will accrue interest at a per annum rate equal
to LIBOR plus the applicable Margin, each subject to payment caps as described in
the definition of "Pass-Through Rate" and the provisions for the payment of Class
A Basis Risk Shortfall Carry-Forward Amounts and Class M Basis Risk Shortfall
Carry-Forward Amounts herein, which payments will not be part of the entitlement
of the REMIC II Regular Interests related to such Certificates.
(3)     The Class A and Class M Certificates will also entitle their holders to
certain payments from the Holder of the Class SB Certificates from amounts to
which the related REMIC II Regular Interest is entitled and from amounts received
under the Yield Maintenance Agreement, which will not be a part of their ownership
of the REMIC II Regular Interests.
(4)     The Class SB Certificates will accrue interest as described in the
definition of Accrued Certificate Interest.  The Class SB Certificates will not
accrue interest on their Certificate Principal Balance.  The Class SB Certificates
will be comprised of two REMIC II regular interests, a principal only regular
interest designated SB-PO and an interest only regular interest designated SB-IO,
which will be entitled to distributions as set forth herein. The rights of the
Holder of the Class SB Certificates to payments from the Yield Maintenance
Agreement shall be outside and apart from its rights under the REMIC II Regular
Interests SB-IO and SB-PO.

        The  Mortgage  Loans  have an  aggregate  Cut-off  Date  Principal  Balance  equal  to
$550,000,909.88.  The Mortgage  Loans are fixed-rate and  adjustable-rate,  fully  amortizing,
first and junior lien mortgage loans having terms to maturity at  origination or  modification
of generally not more than 30 years.

        In consideration of the mutual agreements herein contained,  the Depositor, the Master
Servicer and the Trustee agree as follows:




--------------------------------------------------------------------------------

ARTICLE I
                                         DEFINITIONS

Section 1.01.  Definitions.

        Whenever used in this Agreement,  the following words and phrases,  unless the context
otherwise requires, shall have the meanings specified in this Article.

        Accrued Certificate  Interest:  With respect to each Distribution Date and the Class A
and Class M Certificates,  interest  accrued during the related Interest Accrual Period on the
Certificate  Principal  Balance thereof  immediately  prior to such  Distribution  Date at the
related Pass-Through Rate for that Distribution Date.

        The amount of Accrued  Certificate  Interest  on each Class of  Certificates  shall be
reduced by the amount of  Prepayment  Interest  Shortfalls  on the  Mortgage  Loans during the
prior  calendar  month (to the extent not covered by Eligible  Master  Servicing  Compensation
pursuant to Section  3.16) and by the amount of Relief Act  Shortfalls  on the Mortgage  Loans
during  the  related  Due  Period,  in each  case to the  extent  allocated  to that  Class of
Certificates  pursuant to Section  4.02(g).  Accrued  Certificate  Interest  for each Class on
any  Distribution  Date shall be further  reduced by the interest  portion of Realized  Losses
allocated to any Class of Certificates pursuant to Section 4.05.

        With  respect  to each  Distribution  Date  and the  Class SB  Certificates,  interest
accrued  during the preceding  Interest  Accrual Period at the related  Pass-Through  Rate for
that  Distribution Date on the  Uncertificated  Notional Amount as specified in the definition
of Pass-Through  Rate,  immediately prior to such Distribution  Date,  reduced by any interest
shortfalls with respect to the Mortgage Loans,  including  Prepayment  Interest  Shortfalls to
the extent not covered by Eligible Master Servicing  Compensation  pursuant to Section 3.16 or
by the Excess Cash Flow  pursuant to clauses (xv) and (xvi) of Section  4.02(c).  In addition,
Accrued  Certificate  Interest  with  respect to each  Distribution  Date,  as to the Class SB
Certificates,  shall be reduced by an amount equal to the interest  portion of Realized Losses
allocated  to the  Overcollateralization  Amount  pursuant  to Section  4.05  hereof.  Accrued
Certificate  Interest on the Class A and Class M  Certificates  shall accrue on the basis of a
360-day year and the actual number of days in the related  Interest  Accrual  Period.  Accrued
Certificate  Interest  on the  Class SB  Certificates  shall  accrue on the basis of a 360 day
year consisting of twelve 30 day months.

        Adjusted   Mortgage  Rate:  With  respect  to  any  Mortgage  Loan  and  any  date  of
determination,  the  Mortgage  Rate  borne by the  related  Mortgage  Note,  less the  related
Subservicing Fee Rate.

        Adjustment  Date:  With respect to each  adjustable-rate  Mortgage Loan, each date set
forth in the  related  Mortgage  Note on  which an  adjustment  to the  interest  rate on such
Mortgage Loan becomes effective.

        Advance:  With respect to any Mortgage Loan, any advance made by the Master  Servicer,
pursuant to Section 4.04.

        Affiliate:  With respect to any Person,  any other Person  controlling,  controlled by
or under  common  control  with  such  first  Person.  For the  purposes  of this  definition,
"control"  means the power to direct the management  and policies of such Person,  directly or
indirectly,  whether  through the  ownership of voting  securities,  by contract or otherwise;
and the terms "controlling" and "controlled" have meanings correlative to the foregoing.

        Agreement:  This  Pooling  and  Servicing  Agreement  and all  amendments  hereof  and
supplements hereto.

        Amount  Held for Future  Distribution:  With  respect to any  Distribution  Date,  the
total of the amounts held in the  Custodial  Account at the close of business on the preceding
Determination  Date  on  account  of (i)  Liquidation  Proceeds,  Subsequent  Recoveries,  REO
Proceeds,  Insurance Proceeds,  Principal  Prepayments,  Mortgage Loan purchases made pursuant
to Section 2.02,  2.03,  2.04, 4.07 or 4.08 and Mortgage Loan  substitutions  made pursuant to
Section  2.03 or 2.04  received  or made in the month of such  Distribution  Date  (other than
such  Liquidation  Proceeds,  Insurance  Proceeds,  REO Proceeds,  Subsequent  Recoveries  and
purchases of Mortgage  Loans that the Master  Servicer has deemed to have been received in the
preceding  month in accordance  with Section  3.07(b)) and (ii) payments which represent early
receipt of scheduled  payments of principal and interest due on a date or dates  subsequent to
the Due Date in the related Due Period.

        Appraised Value:  With respect to any Mortgaged  Property,  one of the following:  (i)
the lesser of (a) the  appraised  value of such  Mortgaged  Property  based upon the appraisal
made at the time of the  origination of the related  Mortgage Loan, and (b) the sales price of
the Mortgaged  Property at such time of origination,  (ii) in the case of a Mortgaged Property
securing a refinanced or modified  Mortgage  Loan,  one of (1) the appraised  value based upon
the appraisal  made at the time of  origination  of the loan which was refinanced or modified,
(2) the  appraised  value  determined  in an  appraisal  made at the  time of  refinancing  or
modification  or (3) the sales price of the Mortgaged  Property,  or (iii) with respect to the
Mortgage  Loans for which a broker's price opinion was obtained,  the value  contained in such
opinion.

        Assignment:   An  assignment  of  the  Mortgage,  notice  of  transfer  or  equivalent
instrument,  in recordable form,  sufficient  under the laws of the  jurisdiction  wherein the
related  Mortgaged  Property is located to reflect of record the sale of the Mortgage  Loan to
the Trustee for the benefit of  Certificateholders,  which  assignment,  notice of transfer or
equivalent  instrument  may  be in  the  form  of one or  more  blanket  assignments  covering
Mortgages  secured by Mortgaged  Properties  located in the same  county,  if permitted by law
and accompanied by an Opinion of Counsel to that effect.

        Assignment  Agreement:  The  Assignment and  Assumption  Agreement,  dated the Closing
Date,  between  Residential  Funding and the Depositor relating to the transfer and assignment
of the Mortgage Loans.

        Available  Distribution  Amount:  With  respect to any  Distribution  Date,  an amount
equal to (a) the sum of (i) the  amount  relating  to the  Mortgage  Loans on  deposit  in the
Custodial  Account as of the close of  business  on the  immediately  preceding  Determination
Date, including any Subsequent  Recoveries,  and amounts deposited in the Custodial Account in
connection with the substitution of Qualified  Substitute  Mortgage Loans,  (ii) the amount of
any Advance made on the immediately  preceding  Certificate  Account Deposit Date with respect
to the Mortgage Loans,  (iii) any amount  deposited in the Certificate  Account on the related
Certificate  Account  Deposit  Date  pursuant  to Section  3.12(a) in respect of the  Mortgage
Loans,  (iv) any  amount  that the Master  Servicer  is not  permitted  to  withdraw  from the
Custodial  Account  pursuant to Section  3.16(e) in respect of the Mortgage  Loans and (v) any
amount  deposited in the Certificate  Account pursuant to Section 4.07 or 4.08 and any amounts
deposited in the  Custodial  Account  pursuant to Section  9.01,  reduced by (b) the sum as of
the close of business on the  immediately  preceding  Determination  Date of: (w) any payments
or  collections  consisting  of  prepayment  charges on the Mortgage  Loans that were received
during the related  Prepayment  Period,  (x) the Amount Held for Future  Distribution  and (y)
amounts  permitted to be withdrawn by the Master Servicer from the Custodial  Account pursuant
to clauses (ii)-(x), inclusive, of Section 3.10(a).

        Balloon Loan:  Each of the Mortgage  Loans having an original term to maturity that is
shorter than the related amortization term.

        Balloon  Payment:  With  respect to any  Balloon  Loan,  the related  Monthly  Payment
payable on the stated maturity date of such Balloon Loan.

        Bankruptcy Code:  The Bankruptcy Code of 1978, as amended.

        Basis  Risk  Shortfall:  Any  Class A  Basis  Risk  Shortfall  or  Class M Basis  Risk
Shortfall.

        Basis  Risk  Shortfall   Carry-Forward  Amount:  Any  Class  A  Basis  Risk  Shortfall
Carry-Forward Amount or Class M Basis Risk Shortfall Carry-Forward Amount.

        Book-Entry  Certificate:  Any Certificate  registered in the name of the Depository or
its nominee.

        Business  Day:  Any day other than (i) a  Saturday  or a Sunday or (ii) a day on which
banking  institutions in the States of California,  New York,  Minnesota or Illinois (and such
other state or states in which the  Custodial  Account or the  Certificate  Account are at the
time located) are required or authorized by law or executive order to be closed.

        Call Rights:  As defined in Section 9.01(e).

        Capitalization  Reimbursement  Amount:  With  respect to any  Distribution  Date,  the
amount  of  unreimbursed  Advances  or  Servicing  Advances  that  were  added  to the  Stated
Principal  Balance of the related  Mortgage  Loans  during the  preceding  calendar  month and
reimbursed  to the Master  Servicer  or  Subservicer  pursuant to Section  3.10(a)(vii)  on or
prior to such Distribution Date.

        Cash  Liquidation:  With respect to any defaulted  Mortgage Loan other than a Mortgage
Loan as to which an REO Acquisition  occurred,  a determination by the Master Servicer that it
has  received  all  Insurance  Proceeds,  Liquidation  Proceeds  and  other  payments  or cash
recoveries  which the  Master  Servicer  reasonably  and in good  faith  expects to be finally
recoverable with respect to such Mortgage Loan.

        Certificate:  Any Class A Certificate,  Class M  Certificate,  Class SB Certificate or
Class R Certificate.

        Certificate  Account:  The account or  accounts  created  and  maintained  pursuant to
Section 4.01,  which shall be entitled "U.S.  Bank National  Association as trustee,  in trust
for  the  registered   holders  of  Residential  Asset  Mortgage  Products,   Inc.,   Mortgage
Asset-Backed Pass-Through  Certificates,  Series 2006-NC1" and which account shall be held for
the benefit of the Certificateholders and which must be an Eligible Account.

        Certificate  Account  Deposit  Date:  With  respect  to  any  Distribution  Date,  the
Business Day prior thereto.

        Certificateholder  or Holder:  The Person in whose name a Certificate is registered in
the Certificate  Register,  except that neither a Disqualified  Organization  nor a Non-United
States Person shall be a holder of a Class R Certificate  for any purpose  hereof.  Solely for
the purpose of giving any consent or direction  pursuant to this Agreement,  any  Certificate,
other  than a  Class R  Certificate,  registered  in the  name of the  Depositor,  the  Master
Servicer or any  Subservicer  or any Affiliate  thereof shall be deemed not to be  outstanding
and the  Percentage  Interest  or Voting  Rights  evidenced  thereby  shall not be taken  into
account in determining  whether the requisite amount of Percentage  Interests or Voting Rights
necessary to effect any such consent or direction has been  obtained.  All  references  herein
to "Holders" or  "Certificateholders"  shall reflect the rights of Certificate  Owners as they
may  indirectly  exercise  such  rights  through  the  Depository  and  participating  members
thereof,  except as otherwise specified herein;  provided,  however, that the Trustee shall be
required to  recognize  as a "Holder" or  "Certificateholder"  only the Person in whose name a
Certificate is registered in the Certificate Register.

        Certificate  Owner:  With respect to a Book-Entry  Certificate,  the Person who is the
beneficial owner of such Certificate,  as reflected on the books of an indirect  participating
brokerage  firm for which a Depository  Participant  acts as agent,  if any, and  otherwise on
the books of a Depository Participant, if any, and otherwise on the books of the Depository.

        Certificate  Principal  Balance:  With respect to any Class A or Class M  Certificate,
on any date of  determination,  an  amount  equal  to (i) the  Initial  Certificate  Principal
Balance of such  Certificate  as specified  on the face thereof  minus (ii) the sum of (x) the
aggregate  of all amounts  previously  distributed  with respect to such  Certificate  (or any
predecessor  Certificate)  and applied to reduce the  Certificate  Principal  Balance  thereof
pursuant  to  Section  4.02(c)  and  4.02(d)  and  (y)  the  aggregate  of all  reductions  in
Certificate  Principal  Balance  deemed to have  occurred in connection  with Realized  Losses
which  were  previously  allocated  to  such  Certificate  (or  any  predecessor  Certificate)
pursuant  to  Section  4.05,  provided,  that  with  respect  to any  Distribution  Date,  the
Certificate  Principal  Balance of each class of Class A and Class M  Certificates  to which a
Realized  Loss  was  previously   allocated  and  remains   unreimbursed  will  be  increased,
sequentially,  as follows:  first,  the Class A  Certificates  on a pro rata  basis,  then the
Class M-1,  Class M-2,  Class M-3,  Class M-4,  Class M-5, Class M-6, Class M-7, Class M-8 and
Class M-9 Certificates,  in that order, to the extent of Realized Losses previously  allocated
thereto and remaining  unreimbursed,  but only to the extent of Subsequent Recoveries received
during  the  previous  calendar  month and  available  for  distribution  pursuant  to Section
4.02(c)(xii).  With respect to each Class SB  Certificate,  on any date of  determination,  an
amount equal to the Percentage  Interest  evidenced by such Certificate  times an amount equal
to the excess,  if any, of (A) the then  aggregate  Stated  Principal  Balance of the Mortgage
Loans over (B) the then  aggregate  Certificate  Principal  Balance of the Class A and Class M
Certificates  then  outstanding.  The  Class  R  Certificates  will  not  have  a  Certificate
Principal Balance.

        Certificate  Register  and  Certificate  Registrar:  The register  maintained  and the
registrar appointed pursuant to Section 5.02.

        Class:  Collectively,  all of the Certificates or uncertificated interests bearing the
same designation.

        Class A Basis Risk  Shortfall:  With respect to each Class of the Class A Certificates
and any Distribution  Date for which the Pass-Through  Rate for any such Class of Certificates
is equal to the Net WAC Cap Rate, the excess, if any, of (x) Accrued  Certificate  Interest on
that  Class of  Certificates  on such  Distribution  Date,  calculated  at a rate equal to the
lesser of (a) LIBOR plus the  related  Class A Margin,  as  calculated  for such  Distribution
Date, and (b) the Maximum  Mortgage Loan Rate, over (y) Accrued  Certificate  Interest on such
Class of Class A Certificates for such Distribution Date calculated at the Net WAC Cap Rate.

        Class A Basis  Risk  Shortfall  Carry-Forward  Amount:  With  respect to each Class of
Class A Certificates and any  Distribution  Date, the sum of (a) the aggregate amount of Class
A Basis Risk  Shortfall  for such Class on such  Distribution  Date plus (b) any Class A Basis
Risk  Shortfall  Carry-Forward  Amount  for such Class  remaining  unpaid  from the  preceding
Distribution  Date,  plus (c) one  month's  interest on the amount in clause (b) (based on the
number  of  days  in  the  preceding  Interest  Accrual  Period),  to  the  extent  previously
unreimbursed  by the Excess Cash Flow  pursuant to Section  4.02(c)(xvii),  at a rate equal to
the related Pass-Through Rate.

        Class A Certificate:  Any one of the Class A-1, Class A-2 or Class A-3 Certificates.

        Class  A  Interest  Distribution  Amount:  With  respect  to  each  Class  of  Class A
Certificates and any Distribution Date, the aggregate amount of Accrued  Certificate  Interest
to be distributed to the holders of such Class of Class A Certificates  for such  Distribution
Date, plus any related Accrued  Certificate  Interest thereon  remaining unpaid from any prior
Distribution Date.

        Class A Margin:  With respect to the Class A-1  Certificates,  0.080% per annum.  With
respect to the Class A-2  Certificates,  initially  0.190% per annum,  and on any Distribution
Date on or after the second  Distribution Date after the possible  Optional  Termination Date,
0.380% per annum.  With  respect to the Class A-3  Certificates,  initially  0.300% per annum,
and on any  Distribution  Date on or after  the  second  Distribution  Date  after  the  first
possible Optional Termination Date, 0.600% per annum.

        Class A Principal  Distribution  Amount:  With  respect to any  Distribution  Date (i)
prior to the Stepdown  Date or on or after the Stepdown  Date if a Trigger  Event is in effect
for that Distribution  Date, the Principal  Distribution  Amount for that Distribution Date or
(ii) on or after the Stepdown Date if a Trigger  Event is not in effect for that  Distribution
Date, the lesser of:

                      (i)    the Principal Distribution Amount for that Distribution Date;
                      and

                      (ii)   the excess, if any, of (A) the aggregate Certificate Principal
                      Balance of the Class A Certificates immediately prior to that
                      Distribution Date over (B) the lesser of (x) the product of (1) the
                      applicable Subordination Percentage and (2) the aggregate Stated
                      Principal Balance of the Mortgage Loans after giving effect to
                      distributions to be made on that Distribution Date and (y) the excess,
                      if any, of the aggregate Stated Principal Balance of the Mortgage Loans
                      after giving effect to distributions to be made on that Distribution
                      Date, over the Overcollateralization Floor.

        Class A-1 Certificate:  Any one of the Class A-1 Certificates  executed by the Trustee
and  authenticated  by the Certificate  Registrar  substantially in the form annexed hereto as
Exhibit  A,  senior  to the  Class M,  Class  SB and  Class R  Certificates  with  respect  to
distributions  and the  allocation  of  Realized  Losses as set  forth in  Section  4.05,  and
evidencing  (i) an interest  designated  as a "regular  interest"  in REMIC II for purposes of
the  REMIC  Provisions  and (ii)  the  right  to  receive  the  Class A Basis  Risk  Shortfall
Carry-Forward Amount from the Excess Cash Flow to the extent described herein.

        Class A-2 Certificate:  Any one of the Class A-2 Certificates  executed by the Trustee
and  authenticated  by the Certificate  Registrar  substantially in the form annexed hereto as
Exhibit  A,  senior  to the  Class M,  Class  SB and  Class R  Certificates  with  respect  to
distributions  and the  allocation  of  Realized  Losses as set  forth in  Section  4.05,  and
evidencing  (i) an interest  designated  as a "regular  interest"  in REMIC II for purposes of
the  REMIC  Provisions  and (ii)  the  right  to  receive  the  Class A Basis  Risk  Shortfall
Carry-Forward Amount from the Excess Cash Flow to the extent described herein.

        Class A-3 Certificate:  Any one of the Class A-3 Certificates  executed by the Trustee
and  authenticated  by the Certificate  Registrar  substantially in the form annexed hereto as
Exhibit  A,  senior  to the  Class M,  Class  SB and  Class R  Certificates  with  respect  to
distributions  and the  allocation  of  Realized  Losses as set  forth in  Section  4.05,  and
evidencing  (i) an interest  designated  as a "regular  interest"  in REMIC II for purposes of
the  REMIC  Provisions  and (ii)  the  right  to  receive  the  Class A Basis  Risk  Shortfall
Carry-Forward Amount from the Excess Cash Flow to the extent described herein.

        Class M Basis Risk  Shortfall:  With respect to the Class M-1,  Class M-2,  Class M-3,
Class M-4,  Class M-5,  Class M-6,  Class M-7,  Class M-8 and Class M-9  Certificates  and any
Distribution  Date for which  the  Pass-Through  Rate for any such  Class of  Certificates  is
equal to the Net WAC Cap Rate,  the excess,  if any, of (x)  Accrued  Certificate  Interest on
that Class of Certificates on such  Distribution  Date, using the lesser of (a) LIBOR plus the
related  Class M  Margin,  as  calculated  for such  Distribution  Date,  and (b) the  Maximum
Mortgage  Loan  Rate,  over  (y)  Accrued  Certificate  Interest  on  such  Class  of  Class M
Certificates for such Distribution Date calculated at the Net WAC Cap Rate.

        Class M Basis Risk  Shortfall  Carry-Forward  Amount:  With  respect to the Class M-1,
Class M-2,  Class M-3,  Class M-4,  Class M-5,  Class M-6,  Class M-7, Class M-8 and Class M-9
Certificates and any  Distribution  Date, the sum of (a) the aggregate amount of Class M Basis
Risk Shortfall for each such Class on such  Distribution  Date plus (b) any Class M Basis Risk
Shortfall   Carry-Forward  Amount  for  such  Classes  remaining  unpaid  from  the  preceding
Distribution  Date,  plus (c) one  month's  interest on the amount in clause (b) (based on the
number  of  days  in  the  preceding  Interest  Accrual  Period),  to  the  extent  previously
unreimbursed  by the Excess Cash Flow  pursuant to Section  4.02(c)(xvii),  at a rate equal to
the related Pass-Through Rate.

        Class M  Certificate:  Any one of the Class  M-1,  Class M-2,  Class  M-3,  Class M-4,
Class M-5, Class M-6, Class M-7, Class M-8 or Class M-9 Certificates.

        Class M Margin:  With  respect  to the Class M-1  Certificates,  initially  0.380% per
annum, and on any Distribution  Date on or after the second  Distribution Date after the first
possible  Optional  Termination  Date,  0.570%  per  annum.  With  respect  to the  Class  M-2
Certificates,  initially  0.400%  per  annum,  and on any  Distribution  Date on or after  the
second  Distribution  Date after the first  possible  Optional  Termination  Date,  0.600% per
annum.  With respect to the Class M-3  Certificates,  initially  0.420% per annum,  and on any
Distribution  Date on or after the second  Distribution Date after the first possible Optional
Termination  Date,  0.630% per annum.  With respect to the Class M-4  Certificates,  initially
0.540% per  annum,  and on any  Distribution  Date on or after the  second  Distribution  Date
after the first possible  Optional  Termination  Date,  0.810% per annum.  With respect to the
Class M-5  Certificates,  initially 0.580% per annum, and on any Distribution Date on or after
the second  Distribution Date after the first possible  Optional  Termination Date, 0.870% per
annum.  With respect to the Class M-6  Certificates,  initially  0.680% per annum,  and on any
Distribution  Date on or after the second  Distribution Date after the first possible Optional
Termination  Date,  1.020% per annum.  With respect to the Class M-7  Certificates,  initially
1.300% per  annum,  and on any  Distribution  Date on or after the  second  Distribution  Date
after the first possible  Optional  Termination  Date,  1.950% per annum.  With respect to the
Class M-8  Certificates,  initially 1.450% per annum, and on any Distribution Date on or after
the second  Distribution Date after the first possible  Optional  Termination Date, 2.175% per
annum.  With respect to the Class M-9  Certificates,  initially  2.500% per annum,  and on any
Distribution  Date on or after the second  Distribution Date after the first possible Optional
Termination Date, 3.750% per annum.

        Class M-1 Certificate:  Any one of the Class M-1 Certificates  executed by the Trustee
and  authenticated  by the Certificate  Registrar  substantially in the form annexed hereto as
Exhibit B, senior to the Class M-2,  Class M-3,  Class M-4,  Class M-5,  Class M-6, Class M-7,
Class M-8,  Class M-9,  Class SB and Class R Certificates  with respect to  distributions  and
the  allocation  of  Realized  Losses as set forth in  Section  4.05,  and  evidencing  (i) an
interest  designated as a "regular  interest" in REMIC II for purposes of the REMIC Provisions
and (ii) the right to receive the Class M Basis Risk Shortfall  Carry-Forward  Amount from the
Excess Cash Flow to the extent described herein.

        Class M-1 Interest  Distribution  Amount:  With respect to the Class M-1  Certificates
and any  Distribution  Date,  the  aggregate  amount of  Accrued  Certificate  Interest  to be
distributed  to the  holders  of such  Class  for such  Distribution  Date,  plus any  related
Accrued Certificate Interest remaining unpaid from any prior Distribution Date.

        Class M-1 Principal  Distribution  Amount:  With respect to any Distribution  Date (i)
prior to the Stepdown  Date or on or after the Stepdown  Date if a Trigger  Event is in effect
for  that  Distribution   Date,  the  remaining   Principal   Distribution   Amount  for  that
Distribution Date after distribution of the Class A Principal  Distribution  Amount or (ii) on
or after the Stepdown  Date if a Trigger  Event is not in effect for that  Distribution  Date,
the lesser of:

                      (i)    the remaining Principal Distribution Amount for that
                      Distribution Date after distribution of the Class A Principal
                      Distribution Amount; and

                      (ii)   the excess, if any, of (A) the sum of (1) the aggregate
                      Certificate Principal Balance of the Class A Certificates (after taking
                      into account the payment of the Class A Principal Distribution Amount
                      for that Distribution Date) and (2) the Certificate Principal Balance
                      of the Class M-1 Certificates immediately prior to that Distribution
                      Date over (B) the lesser of (x) the product of (1) the applicable
                      Subordination Percentage and (2) the aggregate Stated Principal Balance
                      of the Mortgage Loans after giving effect to distributions to be made
                      on that Distribution Date and (y) the excess, if any, of the aggregate
                      Stated Principal Balance of the Mortgage Loans after giving effect to
                      distributions to be made on that Distribution Date, over the
                      Overcollateralization Floor.

        Class M-2 Certificate:  Any one of the Class M-2 Certificates  executed by the Trustee
and  authenticated  by the Certificate  Registrar  substantially in the form annexed hereto as
Exhibit B, senior to the Class M-3,  Class M-4,  Class M-5,  Class M-6,  Class M-7, Class M-8,
Class  M-9,  Class  SB and  Class  R  Certificates  with  respect  to  distributions  and  the
allocation of Realized  Losses as set forth in Section 4.05,  and  evidencing  (i) an interest
designated as a "regular  interest" in REMIC II for purposes of the REMIC  Provisions and (ii)
the right to receive the Class M Basis Risk  Shortfall  Carry-Forward  Amount from Excess Cash
Flow to the extent described herein.

        Class M-2 Interest  Distribution  Amount:  With respect to the Class M-2  Certificates
and any  Distribution  Date,  the  aggregate  amount of  Accrued  Certificate  Interest  to be
distributed  to the  holders  of such  Class  for such  Distribution  Date,  plus any  related
Accrued Certificate Interest remaining unpaid from any prior Distribution Date.

        Class M-2 Principal  Distribution  Amount:  With respect to any Distribution  Date (i)
prior to the Stepdown  Date or on or after the Stepdown  Date if a Trigger  Event is in effect
for  that  Distribution   Date,  the  remaining   Principal   Distribution   Amount  for  that
Distribution  Date after  distribution  of the Class A Principal  Distribution  Amount and the
Class M-1  Principal  Distribution  Amount or (ii) on or after the Stepdown  Date if a Trigger
Event is not in effect for that Distribution Date, the lesser of:

                      (i)    the remaining Principal Distribution Amount for that
                      Distribution Date after distribution of the Class A Principal
                      Distribution Amount and the Class M-1 Principal Distribution Amount; and

                      (ii)   the excess, if any, of (A) the sum of (1) the aggregate
                      Certificate Principal Balance of the Class A Certificates and Class M-1
                      Certificates (after taking into account the payment of the Class A
                      Principal Distribution Amount and the Class M-1 Principal Distribution
                      Amount for that Distribution Date) and (2) the Certificate Principal
                      Balance of the Class M-2 Certificates immediately prior to that
                      Distribution Date over (B) the lesser of (x) the product of (1) the
                      applicable Subordination Percentage and (2) the aggregate Stated
                      Principal Balance of the Mortgage Loans after giving effect to
                      distributions to be made on that Distribution Date and (y) the excess,
                      if any, of the aggregate Stated Principal Balance of the Mortgage Loans
                      after giving effect to distributions to be made on that Distribution
                      Date, over the Overcollateralization Floor.

        Class M-3 Certificate:  Any one of the Class M-3 Certificates  executed by the Trustee
and  authenticated  by the Certificate  Registrar  substantially in the form annexed hereto as
Exhibit B, senior to the Class M-4,  Class M-5,  Class M-6,  Class M-7,  Class M-8, Class M-9,
Class SB and  Class R  Certificates  with  respect  to  distributions  and the  allocation  of
Realized  Losses as set forth in Section 4.05, and evidencing (i) an interest  designated as a
"regular  interest"  in REMIC II for  purposes of the REMIC  Provisions  and (ii) the right to
receive  the Class M Basis Risk  Shortfall  Carry-Forward  Amount from Excess Cash Flow to the
extent described herein.

        Class M-3 Interest  Distribution  Amount:  With respect to the Class M-3  Certificates
and any  Distribution  Date,  the  aggregate  amount of  Accrued  Certificate  Interest  to be
distributed  to the  holders  of such  Class  for such  Distribution  Date,  plus any  related
Accrued Certificate Interest remaining unpaid from any prior Distribution Date.

        Class M-3 Principal  Distribution  Amount:  With respect to any Distribution  Date (i)
prior to the Stepdown  Date or on or after the Stepdown  Date if a Trigger  Event is in effect
for  that  Distribution   Date,  the  remaining   Principal   Distribution   Amount  for  that
Distribution  Date  after  distribution  of the Class A,  Class  M-1 and  Class M-2  Principal
Distribution  Amounts  or (ii) on or after  the  Stepdown  Date if a  Trigger  Event is not in
effect for that Distribution Date, the lesser of:

                      (i)    the remaining Principal Distribution Amount for that
                      Distribution Date after distribution of the Class A, Class M-1 and
                      Class M-2 Principal Distribution Amounts; and

                      (ii)   the excess, if any, of (A) the sum of (1) the aggregate
                      Certificate Principal Balance of the Class A, Class M-1 and Class M-2
                      Certificates (after taking into account the payment of the Class A,
                      Class M-1 and Class M-2 Principal Distribution Amounts for that
                      Distribution Date) and (2) the Certificate Principal Balance of the
                      Class M-3 Certificates immediately prior to that Distribution Date over
                      (B) the lesser of (x) the product of (1) the applicable Subordination
                      Percentage and (2) the aggregate Stated Principal Balance of the
                      Mortgage Loans after giving effect to distributions to be made on that
                      Distribution Date and (y) the excess, if any, of the aggregate Stated
                      Principal Balance of the Mortgage Loans after giving effect to
                      distributions to be made on that Distribution Date, over the
                      Overcollateralization Floor.

        Class M-4 Certificate:  Any one of the Class M-4 Certificates  executed by the Trustee
and  authenticated  by the Certificate  Registrar  substantially in the form annexed hereto as
Exhibit B, senior to the Class M-5,  Class M-6,  Class M-7, Class M-8, Class M-9, Class SB and
Class R Certificates  with respect to  distributions  and the allocation of Realized Losses as
set forth in Section 4.05, and evidencing (i) an interest  designated as a "regular  interest"
in REMIC II for  purposes  of the REMIC  Provisions  and (ii) the right to receive the Class M
Basis Risk Shortfall  Carry-Forward  Amount from the Excess Cash Flow to the extent  described
herein.

        Class M-4 Interest  Distribution  Amount:  With respect to the Class M-4  Certificates
and any  Distribution  Date,  the  aggregate  amount of  Accrued  Certificate  Interest  to be
distributed  to the  holders  of such  Class  for such  Distribution  Date,  plus any  related
Accrued Certificate Interest remaining unpaid from any prior Distribution Date.

        Class M-4 Principal  Distribution  Amount:  With respect to any Distribution  Date (i)
prior to the Stepdown  Date or on or after the Stepdown  Date if a Trigger  Event is in effect
for  that  Distribution   Date,  the  remaining   Principal   Distribution   Amount  for  that
Distribution  Date  after  distribution  of the Class A,  Class  M-1,  Class M-2 and Class M-3
Principal  Distribution  Amounts or (ii) on or after the Stepdown  Date if a Trigger  Event is
not in effect for that Distribution Date, the lesser of:

                      (i)    the remaining Principal Distribution Amount for that
                      Distribution Date after distribution of the Class A, Class M-1, Class
                      M-2 and Class M-3 Principal Distribution Amounts; and

                      (ii)   the excess, if any, of (A) the sum of (1) the aggregate
                      Certificate Principal Balance of the Class A, Class M-1, Class M-2 and
                      Class M-3 Certificates (after taking into account the payment of the
                      Class A, Class M-1, Class M-2 and Class M-3 Principal Distribution
                      Amounts for that Distribution Date) and (2) the Certificate Principal
                      Balance of the Class M-4 Certificates immediately prior to that
                      Distribution Date over (B) the lesser of (x) the product of (1) the
                      applicable Subordination Percentage and (2) the aggregate Stated
                      Principal Balance of the Mortgage Loans after giving effect to
                      distributions to be made on that Distribution Date and (y) the excess,
                      if any, of the aggregate Stated Principal Balance of the Mortgage Loans
                      after giving effect to distributions to be made on that Distribution
                      Date, over the Overcollateralization Floor.

        Class M-5 Certificate:  Any one of the Class M-5 Certificates  executed by the Trustee
and  authenticated  by the Certificate  Registrar  substantially in the form annexed hereto as
Exhibit B,  senior to the Class M-6,  Class M-7,  Class M-8,  Class M-9,  Class SB and Class R
Certificates  with  respect to  distributions  and the  allocation  of Realized  Losses as set
forth in Section 4.05, and evidencing  (i) an interest  designated as a "regular  interest" in
REMIC II for  purposes  of the  REMIC  Provisions  and (ii) the right to  receive  the Class M
Basis Risk  Shortfall  Carry-Forward  Amount  from  Excess  Cash Flow to the extent  described
herein.

        Class M-5 Interest  Distribution  Amount:  With respect to the Class M-5  Certificates
and any  Distribution  Date,  the  aggregate  amount of  Accrued  Certificate  Interest  to be
distributed  to the  holders  of such  Class  for such  Distribution  Date,  plus any  related
Accrued Certificate Interest remaining unpaid from any prior Distribution Date.

        Class M-5 Principal  Distribution  Amount:  With respect to any Distribution  Date (i)
prior to the Stepdown  Date or on or after the Stepdown  Date if a Trigger  Event is in effect
for  that  Distribution   Date,  the  remaining   Principal   Distribution   Amount  for  that
Distribution  Date after  distribution  of the Class A, Class  M-1,  Class M-2,  Class M-3 and
Class M-4  Principal  Distribution  Amounts or (ii) on or after the Stepdown Date if a Trigger
Event is not in effect for that Distribution Date, the lesser of:

                      (i)    the remaining Principal Distribution Amount for that
                      Distribution Date after distribution of the Class A, Class M-1, Class
                      M-2, Class M-3 and Class M-4 Principal Distribution Amounts; and

                      (ii)   the excess, if any, of (A) the sum of (1) the aggregate
                      Certificate Principal Balance of the Class A, Class M-1, Class M-2,
                      Class M-3 and Class M-4 Certificates (after taking into account the
                      payment of the Class A, Class M-1, Class M-2, Class M-3 and Class M-4
                      Principal Distribution Amounts for that Distribution Date) and (2) the
                      Certificate Principal Balance of the Class M-5 Certificates immediately
                      prior to that Distribution Date over (B) the lesser of (x) the product
                      of (1) the applicable Subordination Percentage and (2) the aggregate
                      Stated Principal Balance of the Mortgage Loans after giving effect to
                      distributions to be made on that Distribution Date and (y) the excess,
                      if any, of the aggregate Stated Principal Balance of the Mortgage Loans
                      after giving effect to distributions to be made on that Distribution
                      Date, over the Overcollateralization Floor.

        Class M-6 Certificate:  Any one of the Class M-6 Certificates  executed by the Trustee
and  authenticated  by the Certificate  Registrar  substantially in the form annexed hereto as
Exhibit B, senior to the Class M-7,  Class M-8,  Class M-9,  Class SB and Class R Certificates
with respect to  distributions  and the allocation of Realized  Losses as set forth in Section
4.05,  and  evidencing  (i) an interest  designated  as a "regular  interest"  in REMIC II for
purposes  of the  REMIC  Provisions  and (ii) the  right to  receive  the  Class M Basis  Risk
Shortfall Carry-Forward Amount from Excess Cash Flow to the extent described herein.

        Class M-6 Interest  Distribution  Amount:  With respect to the Class M-6  Certificates
and any  Distribution  Date,  the  aggregate  amount of  Accrued  Certificate  Interest  to be
distributed  to the  holders  of such  Class  for such  Distribution  Date,  plus any  related
Accrued Certificate Interest remaining unpaid from any prior Distribution Date.

        Class M-6 Principal  Distribution  Amount:  With respect to any Distribution  Date (i)
prior to the Stepdown  Date or on or after the Stepdown  Date if a Trigger  Event is in effect
for  that  Distribution   Date,  the  remaining   Principal   Distribution   Amount  for  that
Distribution  Date after  distribution  of the Class A, Class M-1, Class M-2, Class M-3, Class
M-4 and Class M-5  Principal  Distribution  Amounts or (ii) on or after the Stepdown Date if a
Trigger Event is not in effect for that Distribution Date, the lesser of:

                      (i)    the remaining Principal Distribution Amount for that
                      Distribution Date after distribution of the Class A, Class M-1, Class
                      M-2, Class M-3, Class M-4 and Class M-5 Principal Distribution Amounts;
                      and

                      (ii)   the excess, if any, of (A) the sum of (1) the aggregate
                      Certificate Principal Balance of the Class A, Class M-1, Class M-2,
                      Class M-3, Class M-4 and Class M-5 Certificates (after taking into
                      account the payment of the Class A, Class M-1, Class M-2, Class M-3,
                      Class M-4 and Class M-5 Principal Distribution Amounts for that
                      Distribution Date) and (2) the Certificate Principal Balance of the
                      Class M-6 Certificates immediately prior to that Distribution Date over
                      (B) the lesser of (x) the product of (1) the applicable Subordination
                      Percentage and (2) the aggregate Stated Principal Balance of the
                      Mortgage Loans after giving effect to distributions to be made on that
                      Distribution Date and (y) the excess, if any, of the aggregate Stated
                      Principal Balance of the Mortgage Loans after giving effect to
                      distributions to be made on that Distribution Date, over the
                      Overcollateralization Floor.

        Class M-7 Certificate:  Any one of the Class M-7 Certificates  executed by the Trustee
and  authenticated  by the Certificate  Registrar  substantially in the form annexed hereto as
Exhibit  B,  senior to the Class  M-8,  Class  M-9,  Class SB and  Class R  Certificates  with
respect to  distributions  and the allocation of Realized Losses as set forth in Section 4.05,
and evidencing  (i) an  interest  designated as a "regular  interest" in REMIC II for purposes
of the  REMIC  Provisions  and (ii) the right to  receive  the  Class M Basis  Risk  Shortfall
Carry-Forward Amount from the Excess Cash Flow to the extent described herein.

        Class M-7 Interest  Distribution  Amount:  With respect to the Class M-7  Certificates
and any  Distribution  Date,  the  aggregate  amount of  Accrued  Certificate  Interest  to be
distributed  to the  holders  of such  Class  for such  Distribution  Date,  plus any  related
Accrued Certificate Interest remaining unpaid from any prior Distribution Date.

        Class M-7 Principal  Distribution  Amount:  With respect to any Distribution  Date (i)
prior to the Stepdown  Date or on or after the Stepdown  Date if a Trigger  Event is in effect
for  that  Distribution   Date,  the  remaining   Principal   Distribution   Amount  for  that
Distribution  Date after  distribution  of the Class A, Class M-1, Class M-2, Class M-3, Class
M-4, Class M-5 and Class M-6 Principal  Distribution  Amounts or (ii) on or after the Stepdown
Date if a Trigger Event is not in effect for that Distribution Date, the lesser of:

                      (i)    the remaining Principal Distribution Amount for that
                      Distribution Date after distribution of the Class A, Class M-1, Class
                      M-2, Class M-3, Class M-4, Class M-5 and Class M-6 Principal
                      Distribution Amounts; and

                      (ii)   the excess, if any, of (A) the sum of (1) the aggregate
                      Certificate Principal Balance of the Class A, Class M-1, Class M-2,
                      Class M-3, Class M-4, Class M-5 and Class M-6 Certificates (after
                      taking into account the payment of the Class A, Class M-1, Class M-2,
                      Class M-3, Class M-4, Class M-5 and Class M-6 Principal Distribution
                      Amounts for that Distribution Date) and (2) the Certificate Principal
                      Balance of the Class M-7 Certificates immediately prior to that
                      Distribution Date over (B) the lesser of (x) the product of (1) the
                      applicable Subordination Percentage and (2) the aggregate Stated
                      Principal Balance of the Mortgage Loans after giving effect to
                      distributions to be made on that Distribution Date and (y) the excess,
                      if any, of the aggregate Stated Principal Balance of the Mortgage Loans
                      after giving effect to distributions to be made on that Distribution
                      Date, over the Overcollateralization Floor.

        Class M-8 Certificate:  Any one of the Class M-8 Certificates  executed by the Trustee
and  authenticated  by the Certificate  Registrar  substantially in the form annexed hereto as
Exhibit  B,  senior to the  Class  M-9,  Class SB and Class R  Certificates  with  respect  to
distributions  and the  allocation  of  Realized  Losses as set  forth in  Section  4.05,  and
evidencing  (i) an interest  designated  as a "regular  interest"  in REMIC II for purposes of
the  REMIC  Provisions  and (ii)  the  right  to  receive  the  Class M Basis  Risk  Shortfall
Carry-Forward Amount from the Excess Cash Flow to the extent described herein.

        Class M-8 Interest  Distribution  Amount:  With respect to the Class M-8  Certificates
and any  Distribution  Date,  the  aggregate  amount of  Accrued  Certificate  Interest  to be
distributed  to the  holders  of such  Class  for such  Distribution  Date,  plus any  related
Accrued Certificate Interest remaining unpaid from any prior Distribution Date.

        Class M-8 Principal  Distribution  Amount:  With respect to any Distribution  Date (i)
prior to the Stepdown  Date or on or after the Stepdown  Date if a Trigger  Event is in effect
for  that  Distribution   Date,  the  remaining   Principal   Distribution   Amount  for  that
Distribution  Date after  distribution  of the Class A, Class M-1, Class M-2, Class M-3, Class
M-4,  Class M-5,  Class M-6 and Class M-7 Principal  Distribution  Amounts or (ii) on or after
the Stepdown Date if a Trigger Event is not in effect for that  Distribution  Date, the lesser
of:

                      (i)    the remaining Principal Distribution Amount for that
                      Distribution Date after distribution of the Class A, Class M-1, Class
                      M-2, Class M-3, Class M-4, Class M-5, Class M-6 and Class M-7 Principal
                      Distribution Amounts; and

                      (ii)   the excess, if any, of (A) the sum of (1) the aggregate
                      Certificate Principal Balance of the Class A, Class M-1, Class M-2,
                      Class M-3, Class M-4, Class M-5, Class M-6 and Class M-7 Certificates
                      (after taking into account the payment of the Class A, Class M-1, Class
                      M-2, Class M-3, Class M-4, Class M-5, Class M-6 and Class M-7 Principal
                      Distribution Amounts for that Distribution Date) and (2) the
                      Certificate Principal Balance of the Class M-8 Certificates immediately
                      prior to that Distribution Date over (B) the lesser of (x) the product
                      of (1) the applicable Subordination Percentage and (2) the aggregate
                      Stated Principal Balance of the Mortgage Loans after giving effect to
                      distributions to be made on that Distribution Date and (y) the excess,
                      if any, of the aggregate Stated Principal Balance of the Mortgage Loans
                      after giving effect to distributions to be made on that Distribution
                      Date, over the Overcollateralization Floor.

        Class M-9 Certificate:  Any one of the Class M-9 Certificates  executed by the Trustee
and  authenticated  by the Certificate  Registrar  substantially in the form annexed hereto as
Exhibit  B,  senior to the Class SB  Certificates  and Class R  Certificates  with  respect to
distributions  and the  allocation  of  Realized  Losses as set  forth in  Section  4.05,  and
evidencing  (i) an  interest  designated  as a "regular  interest" in REMIC II for purposes of
the  REMIC  Provisions  and (ii)  the  right  to  receive  the  Class M Basis  Risk  Shortfall
Carry-Forward Amount from Excess Cash Flow to the extent described herein.

        Class M-9 Interest  Distribution  Amount:  With respect to the Class M-9  Certificates
and any  Distribution  Date,  the  aggregate  amount of  Accrued  Certificate  Interest  to be
distributed  to the  holders  of such  Class  for such  Distribution  Date,  plus any  related
Accrued Certificate Interest remaining unpaid from any prior Distribution Date.

        Class M-9 Principal  Distribution  Amount:  With respect to any Distribution  Date (i)
prior to the Stepdown  Date or on or after the Stepdown  Date if a Trigger  Event is in effect
for  that  Distribution   Date,  the  remaining   Principal   Distribution   Amount  for  that
Distribution  Date after  distribution  of the Class A, Class M-1, Class M-2, Class M-3, Class
M-4, Class M-5, Class M-6, Class M-7 and Class M-8 Principal  Distribution  Amounts or (ii) on
or after the Stepdown  Date if a Trigger  Event is not in effect for that  Distribution  Date,
(a) the lesser of:

                      (i)    the remaining Principal Distribution Amount for that
                      Distribution Date after distribution of the Class A, Class M-1, Class
                      M-2, Class M-3, Class M-4, Class M-5, Class M-6, Class M-7 and Class
                      M-8 Principal Distribution Amounts; and

                      (ii)   the excess, if any, of (A) the sum of (1) the aggregate
                      Certificate Principal Balance of the Class A, Class M-1, Class M-2,
                      Class M-3, Class M-4, Class M-5, Class M-6, Class M-7 and Class M-8
                      Certificates (after taking into account the payment of the Class A,
                      Class M-1, Class M-2, Class M-3, Class M-4, Class M-5, Class M-6, Class
                      M-7 and Class M-8 Principal Distribution Amounts for that Distribution
                      Date) and (2) the Certificate Principal Balance of the Class M-9
                      Certificates immediately prior to that Distribution Date over (B) the
                      lesser of (x) the product of (1) the applicable Subordination
                      Percentage and (2) the aggregate Stated Principal Balance of the
                      Mortgage Loans after giving effect to distributions to be made on that
                      Distribution Date and (y) the excess, if any, of the aggregate Stated
                      Principal Balance of the Mortgage Loans after giving effect to
                      distributions to be made on that Distribution Date, over the
                      Overcollateralization Floor.

        Class R  Certificates:  Collectively,  the Class R-I  Certificates  and the Class R II
Certificates.

        Class R-I Certificate:  Any one of the Class R-I Certificates  executed by the Trustee
and  authenticated  by the Certificate  Registrar  substantially in the form annexed hereto as
Exhibit E and  evidencing  an  interest  designated  as a "residual  interest"  in REMIC I for
purposes of the REMIC Provisions.

        Class  R-II  Certificate:  Any one of the  Class  R-II  Certificates  executed  by the
Trustee and  authenticated  by the  Certificate  Registrar  substantially  in the form annexed
hereto as Exhibit E and  evidencing an interest  designated as a "residual  interest" in REMIC
II for purposes of the REMIC Provisions.

        Class SB  Certificate:  Any one of the Class SB  Certificates  executed by the Trustee
and  authenticated  by the Certificate  Registrar  substantially in the form annexed hereto as
Exhibit D,  subordinate to the Class A Certificates  and Class M Certificates  with respect to
distributions  and the  allocation  of  Realized  Losses as set  forth in  Section  4.05,  and
evidencing  an interest  comprised of "regular  interests"  in REMIC II together  with certain
rights  to  payments  under  the  Yield  Maintenance  Agreement  for  purposes  of  the  REMIC
Provisions.

        Closing Date:  January 30, 2006.

        Code:  The Internal Revenue Code of 1986, as amended.

        Commission:  The Securities and Exchange Commission.

        Corporate  Trust  Office:  The  principal  office  of  the  Trustee  at  which  at any
particular  time  its  corporate  trust  business  with  respect  to this  Agreement  shall be
administered,  which  office at the date of the  execution  of this  instrument  is located at
U.S. Bank National Association,  EP-MN-WS3D,  60 Livingston Avenue, St. Paul, Minnesota 55107,
Attn:  Structured Finance/RAMP 2006-NC1.

        Credit Repository:  Equifax, Transunion and Experian, or their successors in interest.

        Curtailment:  Any Principal  Prepayment  made by a Mortgagor  which is not a Principal
Prepayment in Full.

        Custodial Account:  The custodial account or accounts created and maintained  pursuant
to Section 3.07 in the name of a depository  institution,  as custodian for the holders of the
Certificates,  for the holders of certain other  interests in mortgage  loans serviced or sold
by the Master  Servicer  and for the Master  Servicer,  into  which the  amounts  set forth in
Section 3.07 shall be deposited  directly.  Any such account or accounts  shall be an Eligible
Account.

        Custodial  Agreement:  An agreement that may be entered into among the Depositor,  the
Master Servicer, the Trustee and a Custodian in substantially the form of Exhibit F hereto.

        Custodian:  A custodian appointed pursuant to a Custodial Agreement.

        Cut-off Date:  January 1, 2006.

        Cut-off Date Balance:  $550,000,909.88.

        Cut-off  Date  Principal  Balance:  With  respect  to any  Mortgage  Loan,  the unpaid
principal  balance  thereof at the Cut-off Date after  giving  effect to all  installments  of
principal  due on or prior thereto (or due during the month of the Cut-off  Date),  whether or
not received.

        Debt  Service  Reduction:  With  respect to any  Mortgage  Loan,  a  reduction  in the
scheduled  Monthly  Payment for such Mortgage Loan by a court of competent  jurisdiction  in a
proceeding  under the  Bankruptcy  Code,  except  such a  reduction  constituting  a Deficient
Valuation or any reduction that results in a permanent forgiveness of principal.

        Deficient  Valuation:  With  respect to any  Mortgage  Loan, a valuation by a court of
competent  jurisdiction of the Mortgaged  Property in an amount less than the then outstanding
indebtedness  under the Mortgage  Loan, or any reduction in the amount of principal to be paid
in connection with any scheduled  Monthly Payment that constitutes a permanent  forgiveness of
principal, which valuation or reduction results from a proceeding under the Bankruptcy Code.

        Definitive Certificate:  Any definitive, fully registered Certificate.

        Deleted  Mortgage  Loan: A Mortgage  Loan  replaced or to be replaced with a Qualified
Substitute Mortgage Loan.

        Delinquent:  As used herein,  a Mortgage  Loan is considered to be: "30 to 59 days" or
"30 or more days"  delinquent  when a payment due on any scheduled due date remains  unpaid as
of the close of business on the next  following  monthly  scheduled due date;  "60 to 89 days"
or "60 or more days"  delinquent  when a payment due on any scheduled due date remains  unpaid
as of the close of business on the second  following  monthly  scheduled due date;  and so on.
The  determination  as to whether a Mortgage  Loan falls into these  categories  is made as of
the close of business on the last  business day of each month.  For example,  a Mortgage  Loan
with a payment  due on July 1 that  remained  unpaid as of the close of  business on August 31
would then be considered to be 30 to 59 days  delinquent.  Delinquency  information  as of the
Cut-off Date is  determined  and prepared as of the close of business on the last business day
immediately prior to the Cut-off Date.

        Depositor:  As defined in the preamble hereto.

        Depository:  The  Depository  Trust  Company,  or any successor  Depository  hereafter
named. The nominee of the initial  Depository for purposes of registering  those  Certificates
that are to be Book-Entry  Certificates  is Cede & Co. The Depository  shall at all times be a
"clearing  corporation"  as defined in Section  8-102(a)(5) of the Uniform  Commercial Code of
the  State of New York and a  "clearing  agency"  registered  pursuant  to the  provisions  of
Section 17A of the Exchange Act.

        Depository  Participant:  A broker,  dealer,  bank or other  financial  institution or
other  Person  for whom  from  time to time a  Depository  effects  book-entry  transfers  and
pledges of securities deposited with the Depository.

        Derivative  Contract:  Any ISDA Master  Agreement,  together with the related Schedule
and  Confirmation,  entered into by the Trustee and a Derivative  Counterparty  in  accordance
with Section 4.11.

        Derivative  Counterparty:  Any  counterparty  to a Derivative  Contract as provided in
Section 4.11.
        Destroyed  Mortgage Note: A Mortgage Note the original of which was  permanently  lost
or destroyed and has not been replaced.

        Determination  Date: With respect to any  Distribution  Date, the 20th day (or if such
20th day is not a Business Day, the Business Day  immediately  following such 20th day) of the
month of the related Distribution Date.

        Disqualified Organization:  Any organization defined as a "disqualified  organization"
under Section  860E(e)(5) of the Code,  which  includes any of the  following:  (i) the United
States, any State or political  subdivision  thereof,  any possession of the United States, or
any agency or  instrumentality  of any of the foregoing (other than an  instrumentality  which
is a corporation if all of its  activities  are subject to tax and,  except for Freddie Mac, a
majority  of its  board of  directors  is not  selected  by such  governmental  unit),  (ii) a
foreign government,  any international  organization,  or any agency or instrumentality of any
of the foregoing,  (iii) any organization (other than certain farmers' cooperatives  described
in  Section  521 of the Code)  which is exempt  from the tax  imposed by Chapter 1 of the Code
(including the tax imposed by Section 511 of the Code on unrelated  business  taxable  income)
and (iv) rural electric and telephone  cooperatives  described in Section 1381(a)(2)(C) of the
Code. A Disqualified  Organization also includes any "electing large  partnership," as defined
in Section  775(a) of the Code and any other Person so  designated  by the Trustee  based upon
an Opinion of Counsel that the holding of an Ownership  Interest in a Class R  Certificate  by
such  Person may cause any REMIC or any Person  having an  Ownership  Interest in any Class of
Certificates  (other than such Person) to incur a liability  for any federal tax imposed under
the Code that would not  otherwise be imposed but for the  Transfer of an  Ownership  Interest
in  a  Class  R  Certificate  to  such  Person.   The  terms  "United  States",   "State"  and
"international  organization" shall have the meanings set forth in Section 7701 of the Code or
successor provisions.

        Distribution  Date:  The 25th day of any  month  beginning  in the  month  immediately
following the month of the initial  issuance of the  Certificates  or, if such 25th day is not
a Business Day, the Business Day immediately following such 25th day.

        DTC  Letter:  The Letter of  Representations,  dated  January  30,  2006,  between the
Trustee, on behalf of the Trust Fund, and the Depository.

        Due Date:  With  respect  to any  Distribution  Date and any  Mortgage  Loan,  the day
during the related Due Period on which the Monthly Payment is due.

        Due  Period:  With  respect  to any  Distribution  Date,  the  calendar  month of such
Distribution Date.

        Eligible  Account:  An account that is any of the  following:  (i)  maintained  with a
depository  institution  the debt  obligations  of which have been rated by each Rating Agency
in its highest rating  available,  or (ii) an account or accounts in a depository  institution
in which such  accounts  are fully  insured to the limits  established  by the FDIC,  provided
that any deposits not so insured shall,  to the extent  acceptable to each Rating  Agency,  as
evidenced  in  writing,  be  maintained  such that (as  evidenced  by an  Opinion  of  Counsel
delivered to the Trustee and each Rating Agency) the registered  Holders of Certificates  have
a claim with  respect to the funds in such  account or a  perfected  first  security  interest
against any collateral (which shall be limited to Permitted  Investments)  securing such funds
that  is  superior  to  claims  of  any  other  depositors  or  creditors  of  the  depository
institution  with which  such  account is  maintained,  or (iii) in the case of the  Custodial
Account,  a trust account or accounts  maintained in the  corporate  trust  department of U.S.
Bank National  Association,  or (iv) in the case of the Certificate  Account,  a trust account
or accounts  maintained in the corporate trust department of U.S. Bank National  Association.,
or (v) an account or accounts of a depository  institution  acceptable  to each Rating  Agency
(as  evidenced in writing by each Rating  Agency that use of any such account as the Custodial
Account  or the  Certificate  Account  will not reduce  the  rating  assigned  to any Class of
Certificates by such Rating Agency below the then-current rating by such Rating Agency).

        Eligible Master  Servicing  Compensation:  With respect to any  Distribution  Date, an
amount equal to Prepayment  Interest Shortfalls  resulting from Principal  Prepayments in Full
or  Curtailments  during the related  Prepayment  Period,  but not more than the lesser of (a)
one-twelfth  of 0.125% of the Stated  Principal  Balance  of the  Mortgage  Loans  immediately
preceding  such  Distribution  Date and (b) the sum of the Servicing  Fee, all income and gain
on amounts held in the Custodial  Account and the  Certificate  Account and amounts payable to
the  Certificateholders  with respect to such Distribution Date and servicing  compensation to
which the Master  Servicer may be entitled  pursuant to Section  3.10(a)(v)  and (vi) provided
that for  purposes  of this  definition  the amount of the  Servicing  Fee will not be reduced
pursuant to Section  7.02(a)  except as may be required  pursuant to the last sentence of such
Section 7.02(a).

        ERISA:  The Employee Retirement Income Security Act of 1974, as amended.

        Event of Default:  As defined in Section 7.01.

        Excess Cash Flow:  With respect to the Mortgage  Loans and any  Distribution  Date, an
amount equal to the sum of (A) the excess of (1) the  Available  Distribution  Amount for that
Distribution  Date  over  (2)  the  sum of (x)  the  Interest  Distribution  Amount  for  that
Distribution  Date and (y) the lesser of (i) the aggregate  Certificate  Principal  Balance of
of the Class A and Class M Certificates  immediately  prior to such Distribution Date and (ii)
the  Principal  Remittance  Amount  for that  Distribution  Date to the extent not used to pay
interest  on the  Class  A and  Class  M  Certificates  on  such  Distribution  Date,  (B) the
Overcollateralization  Reduction  Amount, if any, for that Distribution Date and (C) any Yield
Maintenance Payment for that Distribution Date.

        Excess  Overcollateralization  Amount:  With  respect to any  Distribution  Date,  the
excess,  if any, of (a) the  Overcollateralization  Amount on such  Distribution Date over (b)
the Required Overcollateralization Amount for such Distribution Date.

        Exchange Act:  The Securities Exchange Act of 1934, as amended.

        Fannie  Mae:  Fannie  Mae, a  federally  chartered  and  privately  owned  corporation
organized and existing under the Federal  National  Mortgage  Association  Charter Act, or any
successor thereto.

        FDIC:  The Federal Deposit Insurance Corporation or any successor thereto.

        FHA:  The Federal Housing Administration, or its successor.

        Final Certification:  As defined in Section 2.02.

        Final  Distribution  Date: The  Distribution  Date on which the final  distribution in
respect of the Certificates  will be made pursuant to Section 9.01,  which Final  Distribution
Date shall in no event be later than the end of the 90-day  liquidation  period  described  in
Section 9.02.

        Final  Scheduled   Distribution   Date:  Solely  for  purposes  of  the  face  of  the
Certificates,  as follows:  with respect to the Class A-1 Certificates,  the Distribution Date
in  November  2027;  with  respect to the Class A-2  Certificates,  the  Distribution  Date in
December 2035; with respect to the Class A-3  Certificates,  the Distribution  Date in January
2036;  with respect to the Class M-1  Certificates,  The  Distribution  Date in January  2036;
with  respect to the Class M-2  Certificates,  the  Distribution  Date in January  2036;  with
respect to the Class M-3  Certificates,  the  Distribution  Date in January 2036; with respect
to the Class M-4  Certificates,  the  Distribution  Date in January 2036;  with respect to the
Class M-5  Certificates,  the Distribution Date in January 2036; with respect to the Class M-6
Certificates,  the  Distribution  Date  in  January  2036;  with  respect  to  the  Class  M-7
Certificates,  the  Distribution  Date  in  January  2036;  with  respect  to  the  Class  M-8
Certificates,  the  Distribution  Date  in  January  2036;  with  respect  to  the  Class  M-9
Certificates,  the  Distribution  Date in  January  2036;  and with  respect  to the  Class SB
Certificates,  the  Distribution  Date in  January  2036.  No  event  of  default  under  this
Agreement  will  arise or become  applicable  solely by reason of the  failure  to retire  the
entire  Certificate  Principal  Balance of any Class of Class A or Class M Certificates  on or
before its Final Scheduled Distribution Date.

        Foreclosure  Profits:  With respect to any Distribution Date or related  Determination
Date and any Mortgage Loan, the excess, if any, of Liquidation  Proceeds,  Insurance  Proceeds
and REO Proceeds (net of all amounts  reimbursable  therefrom pursuant to Section 3.10(a)(ii))
in  respect  of each  Mortgage  Loan or REO  Property  for  which  a Cash  Liquidation  or REO
Disposition  occurred in the related  Prepayment  Period over the sum of the unpaid  principal
balance  of  such  Mortgage  Loan  or  REO  Property  (determined,  in  the  case  of  an  REO
Disposition,  in  accordance  with  Section  3.14) plus  accrued  and unpaid  interest  at the
Mortgage Rate on such unpaid  principal  balance from the Due Date to which  interest was last
paid by the  Mortgagor  to the first day of the month  following  the month in which such Cash
Liquidation or REO Disposition occurred.

        Freddie Mac: The Federal Home Loan Mortgage Corporation,  a corporate  instrumentality
of the United States  created and existing  under Title III of the Emergency  Home Finance Act
of 1970, as amended, or any successor thereto.

        Gross  Margin:  With  respect  to  each  adjustable  rate  Mortgage  Loan,  the  fixed
percentage  set forth in the related  Mortgage  Note and  indicated in Exhibit G hereto as the
"NOTE  MARGIN,"  which  percentage  is added to the related Index on each  Adjustment  Date to
determine  (subject to rounding in accordance  with the related  Mortgage  Note,  the Periodic
Cap, the Maximum  Mortgage Rate and the Minimum  Mortgage  Rate) the interest rate to be borne
by such Mortgage Loan until the next Adjustment Date.

        Independent:  When used with respect to any specified Person,  means such a Person who
(i) is in fact  independent  of the  Depositor,  the Master  Servicer and the Trustee,  or any
Affiliate  thereof,  (ii) does not have any direct financial interest or any material indirect
financial  interest in the  Depositor,  the Master  Servicer or the Trustee or in an Affiliate
thereof,  and (iii) is not connected  with the Depositor,  the Master  Servicer or the Trustee
as  an  officer,  employee,  promoter,  underwriter,  trustee,  partner,  director  or  person
performing similar functions.

        Index:  With respect to any  adjustable  rate Mortgage  Loan and as to any  Adjustment
Date therefor, the related index as stated in the related Mortgage Note.

        Initial  Certificate  Principal  Balance:  With respect to each Class of  Certificates
(other than the Class R  Certificates),  the  Certificate  Principal  Balance of such Class of
Certificates as of the Closing Date as set forth in the Preliminary Statement hereto.

        Insurance  Proceeds:  Proceeds paid in respect of the Mortgage  Loans  pursuant to any
Primary  Insurance  Policy or any other related  insurance policy covering a Mortgage Loan, to
the extent such proceeds are payable to the mortgagee  under the  Mortgage,  any  Subservicer,
the Master  Servicer  or the Trustee  and are not  applied to the  restoration  of the related
Mortgaged  Property or released to the Mortgagor in accordance  with the  procedures  that the
Master Servicer would follow in servicing mortgage loans held for its own account.

        Interest  Accrual Period:  With respect to the Class A and Class M  Certificates,  (i)
with respect to the Distribution  Date in February 2006, the period  commencing on the Closing
Date and ending on the day preceding the  Distribution  Date in February  2006,  and (ii) with
respect to any  Distribution  Date after the  Distribution  Date in February  2006, the period
commencing  on the  Distribution  Date in the month  immediately  preceding the month in which
such  Distribution  Date occurs and ending on the day preceding such  Distribution  Date. With
respect to the Class SB Certificates and any Distribution Date, the prior calendar month.

        Interest  Distribution  Amount:  The sum of the Class A, Class M-1,  Class M-2,  Class
M-3,  Class  M-4,  Class  M-5,  Class  M-6,  Class  M-7,  Class  M-8 and  Class  M-9  Interest
Distribution Amounts.

        Interested  Person:  As of any  date  of  determination,  the  Depositor,  the  Master
Servicer,  the Trustee,  any  Mortgagor,  any Manager of a Mortgaged  Property,  or any Person
known to a Responsible Officer of the Trustee to be an Affiliate of any of them.

        Interim Certification:  As defined in Section 2.02.

        Late  Collections:  With respect to any Mortgage Loan, all amounts received during any
Due  Period,  whether  as  late  payments  of  Monthly  Payments  or  as  Insurance  Proceeds,
Liquidation  Proceeds or otherwise,  which  represent  late payments or collections of Monthly
Payments due but delinquent for a previous Due Period and not previously recovered.

        LIBOR:  With  respect to any  Distribution  Date,  the  arithmetic  mean of the London
interbank  offered rate  quotations for one-month  U.S.  Dollar  deposits,  expressed on a per
annum basis, determined in accordance with Section 1.02.

        LIBOR  Business  Day:  Any day other  than (i) a  Saturday  or Sunday or (ii) a day on
which  banking  institutions  in London,  England are required or  authorized  to by law to be
closed.

        LIBOR Rate Adjustment Date: With respect to each  Distribution  Date, the second LIBOR
Business Day immediately preceding the commencement of the related Interest Accrual Period.

        Limited Repurchase Right Holder:  RFC Asset Holdings II, Inc., or its successor.

        Liquidation  Proceeds:  Amounts (other than Insurance Proceeds) received by the Master
Servicer  in  connection  with the taking of an entire  Mortgaged  Property by exercise of the
power of eminent domain or  condemnation  or in connection with the liquidation of a defaulted
Loan  through  trustee's  sale,  foreclosure  sale or  otherwise,  other than REO Proceeds and
Subsequent Recoveries.

        Loan-to-Value  Ratio:  As of any date,  the fraction,  expressed as a percentage,  the
numerator of which is the current  principal  balance of the related Mortgage Loan at the date
of determination  (plus, in the case of a junior lien Mortgage Loan, the principal  balance of
the Senior  Mortgage Loan on the Related  Mortgaged  Property) and the denominator of which is
the Appraised Value of the related Mortgaged Property.

        Marker  Rate:  With  respect  to the  Class SB  Certificates  or the REMIC II  Regular
Interest  SB-IO and any  Distribution  Date, a per annum rate equal to two (2)  multiplied  by
the  weighted  average  of the  Uncertificated  REMIC I  Pass-Through  Rates for each  REMIC I
Regular  Interest  (other  than the REMIC I Regular  Interest  AA) with the rates on each such
REMIC I Regular  Interest  (other than REMIC I Regular  Interest ZZ) subject to a cap equal to
the Pass-Through Rate for the corresponding  Class for such REMIC I Regular Interest,  and the
rate on REMIC I Regular  Interest  ZZ subject to a cap of zero,  in each case for  purposes of
this calculation.

        Maturity Date:  With respect to each Class of Certificates  representing  ownership of
regular interest or  Uncertificated  Regular  Interests issued by each of REMIC I and REMIC II
the latest possible maturity date, solely for purposes of Section  1.860G-1(a)(4)(iii)  of the
Treasury  Regulations,  by which the  Certificate  Principal  Balance  of each  such  Class of
Certificates  representing  a regular  interest  in the Trust  Fund  would be reduced to zero,
which is, for each such regular  interest,  the  Distribution  Date in January 2036,  which is
the Distribution  Date occurring in the month following the last scheduled  monthly payment of
the Mortgage Loans.

        Maximum  Mortgage Loan Rate: With respect to the Class A and Class M Certificates  and
any Interest Accrual Period, 14.00% per annum.

        Maximum  Mortgage Rate:  With respect to any  adjustable  rate Mortgage Loan, the rate
indicated in Exhibit G hereto as the "NOTE CEILING,"  which rate is the maximum  interest rate
that may be  applicable to such  adjustable  rate Mortgage Loan at any time during the life of
such Mortgage Loan.

        Maximum Net Mortgage Rate:  With respect to any adjustable  rate Mortgage Loan and any
date of  determination,  the Maximum  Mortgage Rate minus the sum of (i) the  Subservicing Fee
Rate and (ii) the Servicing Fee Rate.

        MERS:  Mortgage Electronic  Registration  Systems,  Inc., a corporation  organized and
existing under the laws of the State of Delaware, or any successor thereto.

        MERS(R)System:  The  system  of  recording   transfers  of  Mortgages   electronically
maintained by MERS.

        MIN: The Mortgage  Identification  Number for Mortgage Loans  registered  with MERS on
the MERS(R)System.

        Minimum  Mortgage  Rate:  With  respect to any  adjustable  rate  Mortgage  Loan,  the
greater of (i) the Note  Margin and (ii) the rate  indicated  in Exhibit G hereto as the "NOTE
FLOOR",  which  rate may be  applicable  to such  adjustable  rate  Mortgage  Loan at any time
during the life of such adjustable rate Mortgage Loan.

        Modified  Mortgage  Loan:  Any Mortgage  Loan that has been the subject of a Servicing
Modification.

        Modified  Mortgage  Rate:  With respect to any Mortgage  Loan that is the subject of a
Servicing  Modification,  the  Mortgage  Rate,  minus the rate per annum by which the Mortgage
Rate on such Mortgage Loan was reduced.

        Modified Net Mortgage  Rate:  With respect to any Mortgage Loan that is the subject of
a  Servicing  Modification,  the Net  Mortgage  Rate,  minus  the rate per  annum by which the
Mortgage Rate on such Mortgage Loan was reduced.

        MOM Loan:  With respect to any  Mortgage  Loan,  MERS acting as the  mortgagee of such
Mortgage  Loan,  solely as nominee for the originator of such Mortgage Loan and its successors
and assigns, at the origination thereof.

        Monthly  Payment:  With respect to any Mortgage Loan  (including any REO Property) and
the Due Date in any Due  Period,  the  payment  of  principal  and  interest  due  thereon  in
accordance with the amortization  schedule at the time applicable  thereto (after  adjustment,
if any, for  Curtailments  and for Deficient  Valuations  occurring prior to such Due Date but
before any adjustment to such  amortization  schedule by reason of any bankruptcy,  other than
a Deficient  Valuation,  or similar  proceeding or any  moratorium or similar  waiver or grace
period and before any  Servicing  Modification  that  constitutes  a reduction of the interest
rate on such Mortgage Loan).

        Moody's:  Moody's Investors Service, Inc., or its successor in interest.

        Mortgage:  With  respect  to each  Mortgage  Note  related  to a  Mortgage  Loan,  the
mortgage,  deed of trust or other comparable  instrument creating a first or junior lien on an
estate in fee simple or leasehold interest in real property securing a Mortgage Note.

        Mortgage  File:  The  mortgage  documents  listed  in  Section  2.01  pertaining  to a
particular  Mortgage Loan and any  additional  documents  required to be added to the Mortgage
File pursuant to this Agreement.

        Mortgage Loan Schedule:  The lists of the Mortgage Loans attached  hereto as Exhibit G
(as  amended  from time to time to reflect  the  addition  of  Qualified  Substitute  Mortgage
Loans),  which  lists  shall set  forth at a  minimum  the  following  information  as to each
Mortgage Loan:

                      (i)    the Mortgage Loan identifying number ("RFC LOAN #");

                      (ii)   [reserved];

                      (iii)  the maturity of the Mortgage Note ("MATURITY DATE" or "MATURITY
                      DT") for Mortgage Loans;

                      (iv)   the Mortgage Rate as of origination ("ORIG RATE");

                      (v)    the Mortgage Rate as of the Cut-off Date for an adjustable rate
                      Mortgage Loan ("CURR RATE");

                      (vi)   the Net Mortgage Rate as of the Cut-off Date ("CURR NET");

                      (vii)  the scheduled monthly payment of principal, if any, and
                      interest as of the Cut-off Date ("ORIGINAL P & I" or "CURRENT P & I"
                      for the adjustable rate Mortgage Loans);

                      (viii) the Cut-off Date Principal Balance ("PRINCIPAL BAL");

                      (ix)   the Loan-to-Value Ratio at origination ("LTV");

                      (x)    a code "T", "BT" or "CT" under the column "LN FEATURE,"
                      indicating that the Mortgage Loan is secured by a second or vacation
                      residence (the absence of any such code means the Mortgage Loan is
                      secured by a primary residence);

                      (xi)   a code "N" under the column "OCCP CODE", indicating that the
                      Mortgage Loan is secured by a non-owner occupied residence (the absence
                      of any such code means the Mortgage Loan is secured by an owner
                      occupied residence);

                      (xii)  the Maximum Mortgage Rate for the adjustable rate Mortgage
                      Loans ("NOTE CEILING");

                      (xiii) the Maximum Net Mortgage Rate for the adjustable rate Mortgage
                      Loans ("NET CEILING");

                      (xiv)  the Note Margin for the adjustable rate Mortgage Loans ("NOTE
                      MARGIN");

                      (xv)   the first Adjustment Date after the Cut-off Date for the
                      adjustable rate Mortgage Loans ("NXT INT CHG DT");

                      (xvi)  the Periodic Cap for the adjustable rate Mortgage Loans
                      ("PERIODIC DECR" or "PERIODIC INCR"); and

                      (xvii) (the rounding of the semi-annual or annual adjustment to the
                      Mortgage Rate with respect to the adjustable rate Mortgage Loans ("NOTE
                      METHOD").

        Such schedules may consist of multiple reports that  collectively set forth all of the
information required.

        Mortgage  Loans:  Such of the mortgage loans  transferred  and assigned to the Trustee
pursuant  to Section  2.01 as from time to time are held or deemed to be held as a part of the
Trust Fund, the Mortgage  Loans  originally so held being  identified in the initial  Mortgage
Loan  Schedule,  and Qualified  Substitute  Mortgage  Loans held or deemed held as part of the
Trust Fund including,  without  limitation,  each related Mortgage Note, Mortgage and Mortgage
File and all rights appertaining thereto.

        Mortgage  Note:  The  originally  executed  note or  other  evidence  of  indebtedness
evidencing  the  indebtedness  of a  Mortgagor  under  a  Mortgage  Loan,  together  with  any
modification thereto.

        Mortgage  Rate:  With respect to any  Mortgage  Loan,  the interest  rate borne by the
related Mortgage Note, or any modification  thereto other than a Servicing  Modification.  The
Mortgage Rate on the  adjustable  rate Mortgage Loans will adjust on each  Adjustment  Date to
equal the sum (rounded to the nearest  multiple of  one-eighth  of one percent  (0.125%) or up
to the nearest  one-eighth  of one percent,  which are indicated by a "U" on Exhibit G, except
in the case of the adjustable  rate Mortgage Loans  indicated by an "X" on Exhibit G or hereto
under the heading  "NOTE  METHOD"),  of the related  Index plus the Note Margin,  in each case
subject to the applicable Periodic Cap, Maximum Mortgage Rate and Minimum Mortgage Rate.

        Mortgaged Property:  The underlying real property securing a Mortgage Loan.

        Mortgagor:  The obligor on a Mortgage Note.

        Net  Mortgage   Rate:   With  respect  to  any  Mortgage   Loan  as  of  any  date  of
determination,  a per annum rate equal to the Mortgage  Rate for such Mortgage Loan as of such
date minus the sum of (i) the related  Servicing  Fee Rate and (ii) the  related  Subservicing
Fee Rate.

        Net WAC Cap Rate: With respect to any  Distribution  Date and the Class A Certificates
and Class M  Certificates,  the product of (A) the weighted  average of the Net Mortgage Rates
(or, if  applicable,  the  Modified Net  Mortgage  Rates) on the Mortgage  Loans using the Net
Mortgage  Rates in effect for the  Monthly  Payments  due on such  Mortgage  Loans  during the
related  Due  Period,  weighted  on the  basis of the  respective  Stated  Principal  Balances
thereof on the first day of the related  Due Period and (B) a fraction  equal to 30 divided by
the actual  number of days in the related  Interest  Accrual  Period.  For federal  income tax
purposes,  however,  clause (A) above  shall be the  equivalent  of that which is  provided in
such  clause   expressed  as  a  per  annum  rate  equal  to  the  weighted   average  of  the
Uncertificated  REMIC I Pass-Through Rates on the REMIC I Regular  Interests,  weighted on the
basis of the Uncertificated Principal Balance of each such REMIC I Regular Interest.

        Non-Primary  Residence  Loans:  The Mortgage Loans  designated as secured by second or
vacation residences, or by non-owner occupied residences, on the Mortgage Loan Schedule.

        Non-United States Person:  Any Person other than a United States Person.

        Nonrecoverable  Advance:  Any  Advance  previously  made or proposed to be made by the
Master  Servicer or Subservicer  in respect of a Mortgage Loan (other than a Deleted  Mortgage
Loan) which, in the good faith judgment of the Master  Servicer,  will not, or, in the case of
a proposed Advance,  would not, be ultimately  recoverable by the Master Servicer from related
Late Collections,  Insurance  Proceeds,  Liquidation  Proceeds or REO Proceeds.  To the extent
that any Mortgagor is not obligated under the related  Mortgage  documents to pay or reimburse
any  portion of any  Servicing  Advances  that are  outstanding  with  respect to the  related
Mortgage Loan as a result of a  modification  of such  Mortgage  Loan by the Master  Servicer,
which forgives amounts which the Master Servicer or Subservicer had previously  advanced,  and
the Master  Servicer  determines  that no other  source of payment or  reimbursement  for such
advances is  available to it, such  Servicing  Advances  shall be deemed to be  Nonrecoverable
Advances.  The determination by the Master Servicer that it has made a Nonrecoverable  Advance
shall be evidenced by an Officer's  Certificate  delivered to the  Depositor,  the Trustee and
the  Master  Servicer  setting  forth  such  determination,  which  shall  include  any  other
information  or  reports   obtained  by  the  Master  Servicer  such  as  property   operating
statements,  rent rolls,  property  inspection  reports  and  engineering  reports,  which may
support  such  determinations.  Notwithstanding  the above,  the Trustee  shall be entitled to
rely upon any  determination  by the Master  Servicer  that any Advance  previously  made is a
Nonrecoverable   Advance  or  that  any  proposed   Advance,   if  made,  would  constitute  a
Nonrecoverable Advance.

        Nonsubserviced  Mortgage  Loan:  Any  Mortgage  Loan  that,  at the time of  reference
thereto, is not subject to a Subservicing Agreement.

        Note  Margin:   With  respect  to  each  adjustable  rate  Mortgage  Loan,  the  fixed
percentage  set forth in the related  Mortgage  Note and  indicated in Exhibit G hereto as the
"NOTE MARGIN,"  which  percentage is added to the Index on each  Adjustment  Date to determine
(subject to rounding in  accordance  with the related  Mortgage  Note,  the Periodic  Cap, the
Maximum  Mortgage  Rate and the Minimum  Mortgage  Rate) the interest rate to be borne by such
adjustable rate Mortgage Loan until the next Adjustment Date.

        Notional  Amount:  With respect to the Class SB  Certificates  or the REMIC II Regular
Interest  SB-IO,   immediately   prior  to  any  Distribution   Date,  the  aggregate  of  the
Uncertificated Principal Balances of the REMIC I Regular Interests.

        Officers'  Certificate:  A  certificate  signed  by the  Chairman  of the  Board,  the
President,  a Vice  President,  Assistant Vice President,  Director,  Managing  Director,  the
Treasurer,  the Secretary,  an Assistant  Treasurer or an Assistant Secretary of the Depositor
or the Master  Servicer,  as the case may be, and  delivered  to the  Trustee,  as required by
this Agreement.

        Opinion of Counsel:  A written  opinion of counsel  acceptable  to the Trustee and the
Master Servicer,  who may be counsel for the Depositor or the Master  Servicer,  provided that
any opinion of counsel (i) referred to in the  definition of  "Disqualified  Organization"  or
(ii) relating to the  qualification  of REMIC I or REMIC II as REMICs or  compliance  with the
REMIC Provisions must, unless otherwise specified, be an opinion of Independent counsel.

        Optional  Termination  Date:  Any  Distribution  Date on or  after  which  the  Stated
Principal  Balance  (after  giving  effect to  distributions  to be made on such  Distribution
Date) of the Mortgage Loans is less than 10.00% of the Cut-off Date Balance.

        Outstanding  Mortgage  Loan:  With  respect  to the  Due  Date in any  Due  Period,  a
Mortgage Loan  (including an REO Property) that was not the subject of a Principal  Prepayment
in  Full,  Cash  Liquidation  or REO  Disposition  and  that  was not  purchased,  deleted  or
substituted for prior to such Due Date pursuant to Section 2.02, 2.03, 2.04, 4.07 or 4.08.

        Overcollateralization  Amount:  With respect to any Distribution  Date, the excess, if
any, of (a) the  aggregate  Stated  Principal  Balance of the  Mortgage  Loans  before  giving
effect  to  distributions  of  principal  to be made on such  Distribution  Date  over (b) the
aggregate  Certificate  Principal  Balance of the Class A and Class M Certificates  as of such
date,  before taking into account  distributions of principal to be made on that  Distribution
Date.

        Overcollateralization  Floor:  An amount equal to the product of 0.50% and the Cut-off
Date Balance.

        Overcollateralization  Increase  Amount:  With respect to any  Distribution  Date,  an
amount equal to the lesser of (i) the Excess Cash Flow for that  Distribution  Date  available
to make  payments  pursuant to Section  4.02(c)(xiv)  and (ii) the excess,  if any, of (x) the
Required   Overcollateralization   Amount   for   that   Distribution   Date   over   (y)  the
Overcollateralization Amount for that Distribution Date.

        Overcollateralization  Reduction  Amount:  With respect to any  Distribution  Date for
which the Excess  Overcollateralization  Amount is, or would be, after taking into account all
other  distributions to be made on such Distribution  Date, greater than zero, an amount equal
to the lesser of (i) the Excess  Overcollateralization  Amount for that  Distribution Date and
(ii) the Principal Remittance Amount for such Distribution Date.

        Ownership  Interest:  With  respect to any  Certificate,  any  ownership  or  security
interest  in such  Certificate,  including  any  interest  in such  Certificate  as the Holder
thereof and any other interest therein,  whether direct or indirect,  legal or beneficial,  as
owner or as pledgee.

        Pass-Through  Rate:  With  respect  to the  Class A  Certificates  and  each  Interest
Accrual  Period,  a per annum rate equal to the least of (i) LIBOR  plus the  related  Class A
Margin,  (ii) the Maximum  Mortgage Loan Rate and (iii) the Net WAC Cap Rate.  With respect to
the Class M  Certificates  and each  Interest  Accrual  Period,  a per annum rate equal to the
least of (i) LIBOR plus the related  Class M Margin,  (ii) the Maximum  Mortgage Loan Rate and
(iii) the Net WAC Cap Rate.

        With respect to the Class SB  Certificates  or the REMIC II Regular  Interest SB-IO, a
per annum rate equal to the  percentage  equivalent  of a fraction,  the numerator of which is
(x) the sum, for each REMIC I Regular Interest,  of the excess of the  Uncertificated  REMIC I
Pass-Through  Rate for such  REMIC I Regular  Interest  over the Marker  Rate,  applied to the
Uncertificated   Notional   Amount  and  the   denominator  of  which  is  (y)  the  aggregate
Uncertificated Principal Balance of the REMIC I Regular Interests.

        Paying  Agent:  U.S.  Bank  National  Association,   or  any  successor  Paying  Agent
appointed by the Trustee.

        Percentage  Interest:  With  respect  to any  Class  A or  Class  M  Certificate,  the
undivided  percentage  ownership  interest in the related Class evidenced by such Certificate,
which  percentage  ownership  interest  shall be equal to the  Initial  Certificate  Principal
Balance thereof divided by the aggregate Initial  Certificate  Principal Balance of all of the
Certificates  of  the  same  Class.  The  Percentage  Interest  with  respect  to a  Class  SB
Certificate or Class R Certificate shall be stated on the face thereof.

        Periodic Cap: With respect to each  adjustable  rate Mortgage  Loan, the periodic rate
cap that limits the increase or the decrease of the related  Mortgage  Rate on any  Adjustment
Date pursuant to the terms of the related Mortgage Note.

        Permitted Investments:  One or more of the following:

                      (i)    obligations of or guaranteed as to principal and interest by
                      the United States or any agency or instrumentality thereof when such
                      obligations are backed by the full faith and credit of the United
                      States;

                      (ii)   repurchase agreements on obligations specified in clause (i)
                      maturing not more than one month from the date of acquisition thereof,
                      provided that the unsecured obligations of the party agreeing to
                      repurchase such obligations are at the time rated by each Rating Agency
                      in its highest short-term rating available;

                      (iii)  federal funds, certificates of deposit, demand deposits, time
                      deposits and bankers' acceptances (which shall each have an original
                      maturity of not more than 90 days and, in the case of bankers'
                      acceptances, shall in no event have an original maturity of more than
                      365 days or a remaining maturity of more than 30 days) denominated in
                      United States dollars of any U.S. depository institution or trust
                      company incorporated under the laws of the United States or any state
                      thereof or of any domestic branch of a foreign depository institution
                      or trust company; provided that the debt obligations of such depository
                      institution or trust company at the date of acquisition thereof have
                      been rated by each Rating Agency in its highest short-term rating
                      available; and, provided further that, if the original maturity of such
                      short-term obligations of a domestic branch of a foreign depository
                      institution or trust company shall exceed 30 days, the short-term
                      rating of such institution shall be A-1+ in the case of Standard &
                      Poor's if Standard & Poor's is a Rating Agency;

                      (iv)   commercial paper and demand notes (having original maturities
                      of not more than 365 days) of any corporation incorporated under the
                      laws of the United States or any state thereof which on the date of
                      acquisition has been rated by each Rating Agency in its highest
                      short-term rating available; provided that such commercial paper and
                      demand notes shall have a remaining maturity of not more than 30 days;

                      (v)    a money market fund or a qualified investment fund rated by
                      each Rating Agency in its highest long-term rating available (which may
                      be managed by the Trustee or one of its Affiliates); and

                      (vi)   other obligations or securities that are acceptable to each
                      Rating Agency as a Permitted Investment hereunder and will not reduce
                      the rating assigned to any Class of Certificates by such Rating Agency
                      below the then-current rating by such Rating Agency, as evidenced in
                      writing;

provided, however, that no instrument shall be a Permitted Investment if it represents,
either (1) the right to receive only interest payments with respect to the underlying debt
instrument or (2) the right to receive both principal and interest payments derived from
obligations underlying such instrument and the principal and interest payments with respect
to such instrument provide a yield to maturity greater than 120% of the yield to maturity at
par of such underlying obligations. References herein to the highest rating available on
unsecured long-term debt shall mean AAA in the case of Standard & Poor's and Aaa in the case
of Moody's, and for purposes of this Agreement, any references herein to the highest rating
available on unsecured commercial paper and short-term debt obligations shall mean the
following:  A-1 in the case of Standard & Poor's and P-1 in the case of Moody's; provided,
however, that any Permitted Investment that is a short-term debt obligation rated A-1 by
Standard & Poor's must satisfy the following additional conditions:  (i) the total amount of
debt from A-1 issuers must be limited to the investment of monthly principal and interest
payments (assuming fully amortizing collateral); (ii) the total amount of A-1 investments
must not represent more than 20% of the aggregate outstanding Certificate Principal Balance
of the Certificates and each investment must not mature beyond 30 days; (iii) the terms of
the debt must have a predetermined fixed dollar amount of principal due at maturity that
cannot vary; and (iv) if the investments may be liquidated prior to their maturity or are
being relied on to meet a certain yield, interest must be tied to a single interest rate
index plus a single fixed spread (if any) and must move proportionately with that index. Any
Permitted Investment may be purchased by or through the Trustee or its Affiliates.

        Permitted  Transferee:  Any  Transferee  of  a  Class  R  Certificate,  other  than  a
Disqualified Organization or Non-United States Person.

        Person: Any individual,  corporation,  limited liability company,  partnership,  joint
venture,  association,  joint-stock company, trust,  unincorporated organization or government
or any agency or political subdivision thereof.

        Pool  Stated  Principal  Balance:  With  respect  to any  date of  determination,  the
aggregate  of the Stated  Principal  Balances of each  Mortgage  Loan that was an  Outstanding
Mortgage  Loan on the Due Date  immediately  preceding the Due Period  preceding  such date of
determination.

        Prepayment  Assumption:  With  respect  to the Class A and Class M  Certificates,  the
prepayment  assumption to be used for  determining  the accrual of original issue discount and
premium  and market  discount on such  Certificates  for federal  income tax  purposes,  which
assumes a prepayment rate of 23% HEP with respect to the fixed-rate  Mortgage Loans,  and 100%
PPC with respect to the adjustable-rate Mortgage Loans.

        Prepayment  Interest  Shortfall:  With  respect  to  any  Distribution  Date  and  any
Mortgage Loan (other than a Mortgage  Loan  relating to an REO Property)  that was the subject
of (a) a Principal  Prepayment in Full during the related  Prepayment  Period, an amount equal
to the excess of one  month's  interest  at the related Net  Mortgage  Rate (or  Modified  Net
Mortgage  Rate in the case of a Modified  Mortgage  Loan) on the Stated  Principal  Balance of
such  Mortgage  Loan over the amount of interest  (adjusted to the related Net  Mortgage  Rate
(or  Modified  Net  Mortgage  Rate  in the  case of a  Modified  Mortgage  Loan))  paid by the
Mortgagor for such Prepayment  Period to the date of such Principal  Prepayment in Full or (b)
a Curtailment  during the prior  calendar  month,  an amount equal to one month's  interest at
the  related  Net  Mortgage  Rate (or  Modified  Net  Mortgage  Rate in the case of a Modified
Mortgage Loan) on the amount of such Curtailment.

        Prepayment  Period:  With  respect  to  any  Distribution  Date,  the  calendar  month
preceding the month of distribution.

        Primary  Insurance  Policy:  Each  primary  policy of mortgage  guaranty  insurance as
indicated  by a numeric  code on  Exhibit  G with the  exception  of either  code "23" or "96"
under the column "MI CO CODE".

        Principal  Distribution  Amount:  With respect to any Distribution Date, the lesser of
(a) the excess of (i) the Available  Distribution  Amount for such Distribution Date, plus for
inclusion  in Excess  Cash Flow for  purposes  of clauses  (b)(v)  and  (b)(vi),  the  amounts
received by the trustee  under the Yield  Maintenance  Agreement  for such  Distribution  Date
over (ii) the Interest Distribution Amount and (b) the sum of:

                      (i)    the principal portion of each Monthly Payment received or
                      Advanced with respect to the related Due Period on each Outstanding
                      Mortgage Loan;

                      (ii)   the Stated Principal Balance of any Mortgage Loan repurchased
                      during the related Prepayment Period (or deemed to have been so
                      repurchased in accordance with Section 3.07(b)) pursuant to Section
                      2.02, 2.03, 2.04, 4.07 or 4.08, the amount of any shortfall deposited
                      in the Custodial Account in connection with the substitution of a
                      Deleted Mortgage Loan pursuant to Section 2.03 or 2.04 during the
                      related Prepayment Period and the Stated Principal Balance of Mortgage
                      Loans purchased pursuant to Section 9.01 in connection with such
                      Distribution Date, if applicable;

                      (iii)  the principal portion of all other unscheduled collections,
                      other than Subsequent Recoveries, on the Mortgage Loans (including,
                      without limitation, Principal Prepayments in Full, Curtailments,
                      Insurance Proceeds, Liquidation Proceeds and REO Proceeds) received
                      during the related Prepayment Period to the extent applied by the
                      Master Servicer as recoveries of principal of the Mortgage Loans
                      pursuant to Section 3.14;

                      (iv)   the lesser of (a) Subsequent Recoveries for such Distribution
                      Date and (b) the principal portion of any Realized Losses allocated to
                      any Class of Certificates on a prior Distribution Date and remaining
                      unpaid;

                      (v)    the lesser of (a) Excess Cash Flow for that Distribution Date
                      (to the extent not used pursuant to clause (iv) of this definition on
                      such Distribution Date) and (b) the principal portion of any Realized
                      Losses incurred (or deemed to have been incurred) on any Mortgage Loans
                      in the calendar month preceding such Distribution Date to the extent
                      covered by Excess Cash Flow for that Distribution Date; and

                      (vi)   the lesser of (a) the Excess Cash Flow for such Distribution
                      Date (to the extent not used to cover Realized Losses pursuant to
                      clause (iv) and (v) of this definition on such Distribution Date) and
                      (b) the Overcollateralization Increase Amount for such Distribution
                      Date to the extent covered by Excess Cash Flow for that Distribution
                      Date;

        minus

                      (vii)  any Overcollateralization Reduction Amount for such
                      Distribution Date; and

                      (viii) any Capitalization Reimbursement Amount for such Distribution
                      Date;

provided, however, that the Principal Distribution Amount on any Distribution Date shall not
be less than zero or greater than the aggregate Certificate Principal Balance of the Class A
and Class M Certificates.

        Principal  Prepayment:  Any payment of principal or other recovery on a Mortgage Loan,
including  a recovery  that takes the form of  Liquidation  Proceeds  or  Insurance  Proceeds,
which is received in advance of its  scheduled  Due Date and is not  accompanied  by an amount
as to interest  representing  scheduled  interest on such  payment due on any date or dates in
any month or months subsequent to the month of prepayment.

        Principal  Prepayment  in Full:  Any Principal  Prepayment  made by a Mortgagor of the
entire principal balance of a Mortgage Loan.

        Principal  Remittance  Amount:  With respect to any Distribution  Date, the sum of the
amounts  described  in clauses  (b)(i),  (b)(ii) and (b)(iii) of the  definition  of Principal
Distribution Amount for that Distribution Date.

        Program Guide: The Residential  Funding Seller Guide for mortgage  collateral  sellers
that  participate  in  Residential  Funding's  standard  mortgage  programs,  and  Residential
Funding's  Servicing Guide and any other subservicing  arrangements which Residential  Funding
has arranged to accommodate the servicing of the Mortgage Loans.

        Purchase  Price:  With respect to any Mortgage Loan (or REO  Property)  required to be
or otherwise  purchased on any date pursuant to Section  2.02,  2.03,  2.04,  4.07 or 4.08, an
amount  equal  to the  sum of (i)  (a) if such  Mortgage  Loan  (or  REO  Property)  is  being
purchased  pursuant  to  Sections  2.02,  2.03,  2.04 or 4.07 of this  Agreement,  100% of the
Stated  Principal  Balance  thereof  plus the  principal  portion of any related  unreimbursed
Advances  or (b) if such  Mortgage  Loan (or REO  Property)  is being  purchased  pursuant  to
Section  4.08 of this  Agreement,  the  greater  of (1) 100% of the Stated  Principal  Balance
thereof  plus the  principal  portion of any related  unreimbursed  Advances on such  Mortgage
Loan (or REO Property)  and (2) the fair market value  thereof plus the  principal  portion of
any related  unreimbursed  Advances and (ii) unpaid accrued interest at the Adjusted  Mortgage
Rate (or  Modified Net Mortgage  Rate in the case of a Modified  Mortgage  Loan) plus the rate
per annum at which the Servicing Fee is  calculated,  or (b) in the case of a purchase made by
the Master  Servicer,  at the Net Mortgage  Rate (or Modified Net Mortgage Rate in the case of
a Modified  Mortgage Loan), in each case on the Stated  Principal  Balance thereof to, but not
including,  the first day of the month  following  the month of purchase  from the Due Date to
which interest was last paid by the Mortgagor.

        Qualified  Insurer:  A mortgage  guaranty  insurance  company  duly  qualified as such
under  the laws of the  state  of its  principal  place of  business  and  each  state  having
jurisdiction  over  such  insurer  in  connection  with the  insurance  policy  issued by such
insurer,  duly  authorized  and  licensed  in such  states to  transact  a  mortgage  guaranty
insurance  business  in such  states  and to write the  insurance  provided  by the  insurance
policy  issued by it,  approved  as a FNMA- or  FHLMC-approved  mortgage  insurer  or having a
claims  paying  ability  rating  of  at  least  "AA"  or  equivalent  rating  by a  nationally
recognized  statistical  rating  organization.  Any  replacement  insurer  with  respect  to a
Mortgage  Loan must have at least as high a claims  paying  ability  rating as the  insurer it
replaces had on the Closing Date.

        Qualified  Substitute  Mortgage  Loan:  A Mortgage  Loan  substituted  by  Residential
Funding  or the  Depositor  for a  Deleted  Mortgage  Loan  which  must,  on the  date of such
substitution,  as confirmed in an Officers'  Certificate delivered to the Trustee, (i) have an
outstanding  principal  balance,  after  deduction  of the  principal  portion of the  monthly
payment due in the month of  substitution  (or in the case of a substitution  of more than one
Mortgage Loan for a Deleted Mortgage Loan, an aggregate outstanding  principal balance,  after
such deduction),  not in excess of the Stated  Principal  Balance of the Deleted Mortgage Loan
(the  amount of any  shortfall  to be  deposited  by  Residential  Funding,  in the  Custodial
Account in the month of  substitution);  (ii) have a Mortgage  Rate and a Net Mortgage Rate no
lower  than and not more than 1% per annum  higher  than the  Mortgage  Rate and Net  Mortgage
Rate,  respectively,  of the Deleted Mortgage Loan as of the date of substitution;  (iii) have
a  Loan-to-Value  Ratio  at the  time of  substitution  no  higher  than  that of the  Deleted
Mortgage Loan at the time of  substitution;  (iv) have a remaining term to stated maturity not
greater  than (and not more than one year less than) that of the Deleted  Mortgage  Loan;  (v)
comply with each  representation  and warranty set forth in Sections  2.03 and 2.04 hereof and
Section 4 of the Assignment  Agreement;  and (vi) in the case of the adjustable  rate Mortgage
Loans,  (w) have a Mortgage Rate that adjusts with the same  frequency and based upon the same
Index as that of the Deleted  Mortgage  Loan, (x) have a Note Margin not less than that of the
Deleted  Mortgage  Loan;  (y) have a  Periodic  Rate Cap that is equal to that of the  Deleted
Mortgage  Loan;  and  (z)  have a next  Adjustment  Date no  later  than  that of the  Deleted
Mortgage Loan.

        Rating  Agency:  Moody's and  Standard & Poor's.  If any agency or a  successor  is no
longer in existence,  "Rating  Agency" shall be such  statistical  credit  rating  agency,  or
other comparable  Person,  designated by the Depositor,  notice of which  designation shall be
given to the Trustee and the Master Servicer.

        Realized  Loss:  With respect to each  Mortgage  Loan (or REO  Property) as to which a
Cash  Liquidation  or REO  Disposition  has occurred,  an amount (not less than zero) equal to
(i) the Stated  Principal  Balance of the  Mortgage  Loan (or REO  Property) as of the date of
Cash Liquidation or REO  Disposition,  plus (ii) interest (and REO Imputed  Interest,  if any)
at the Net Mortgage  Rate (or Modified  Net Mortgage  Rate in the case of a Modified  Mortgage
Loan) from the Due Date as to which  interest was last paid or advanced to  Certificateholders
up to the last day of the month in which the Cash  Liquidation (or REO  Disposition)  occurred
on the Stated  Principal  Balance of such Mortgage Loan (or REO Property)  outstanding  during
each Due Period that such  interest was not paid or  advanced,  minus (iii) the  proceeds,  if
any,  received during the month in which such Cash Liquidation (or REO Disposition)  occurred,
to the extent  applied as  recoveries  of interest at the Net  Mortgage  Rate (or Modified Net
Mortgage  Rate in the case of a  Modified  Mortgage  Loan) and to  principal  of the  Mortgage
Loan, net of the portion thereof  reimbursable to the Master Servicer or any Subservicer  with
respect to related  Advances,  Servicing  Advances  or other  expenses  as to which the Master
Servicer  or  Subservicer  is  entitled to  reimbursement  thereunder  but which have not been
previously  reimbursed.  With  respect  to  each  Mortgage  Loan  which  is the  subject  of a
Servicing  Modification,  (a) (1) the  amount  by which  the  interest  portion  of a  Monthly
Payment or the  principal  balance  of such  Mortgage  Loan was  reduced or (2) the sum of any
other amounts owing under the Mortgage Loan that were forgiven and that  constitute  Servicing
Advances  that are  reimbursable  to the Master  Servicer or a  Subservicer,  and (b) any such
amount  with  respect  to a  Monthly  Payment  that was or would  have  been due in the  month
immediately  following  the month in which a Principal  Prepayment  or the  Purchase  Price of
such  Mortgage  Loan is  received  or is deemed to have been  received.  With  respect to each
Mortgage Loan which has become the subject of a Deficient  Valuation,  the difference  between
the principal  balance of the Mortgage Loan  outstanding  immediately  prior to such Deficient
Valuation  and the  principal  balance  of the  Mortgage  Loan  as  reduced  by the  Deficient
Valuation.  With respect to each  Mortgage  Loan which has become the object of a Debt Service
Reduction,   the  amount  of  such  Debt   Service   Reduction   attributable   to   interest.
Notwithstanding  the above,  neither a Deficient  Valuation nor a Debt Service Reduction shall
be deemed a Realized  Loss  hereunder so long as the Master  Servicer has notified the Trustee
in writing that the Master  Servicer is  diligently  pursuing  any remedies  that may exist in
connection with the  representations  and warranties made regarding the related  Mortgage Loan
and  either (A) the  related  Mortgage  Loan is not in default  with  regard to  payments  due
thereunder or (B)  delinquent  payments of principal and interest  under the related  Mortgage
Loan and any  premiums  on any  applicable  primary  hazard  insurance  policy and any related
escrow  payments in respect of such  Mortgage  Loan are being  advanced on a current  basis by
the Master  Servicer  or a  Subservicer,  in either  case  without  giving  effect to any Debt
Service Reduction.

        Realized  Losses  allocated to the Class SB  Certificates  shall be allocated first to
the REMIC II  Regular  Interest SB-IO in reduction of the accrued but unpaid interest  thereon
until  such  accrued  and  unpaid  interest  shall  have been  reduced to zero and then to the
REMIC II Regular Interest SB-PO in reduction of the Principal Balance thereof.

        Record  Date:  With  respect to each  Distribution  Date and the Class A  Certificates
and Class M  Certificates  which are  Book-Entry  Certificates,  the close of  business on the
Business Day prior to such Distribution Date.

        With respect to each  Distribution  Date and the Certificates  (other than the Class A
and Class M  Certificates),  the close of business on the last  Business Day of the month next
preceding the month in which the related  Distribution Date occurs,  except in the case of the
first Record Date, which shall be the Closing Date.

        Reference Bank Rate:  As defined in Section 1.02.

        Regular Interest:  Any one of the regular interests in the Trust Fund.

        Regulation AB: Subpart 229.1100 - Asset Backed  Securities  (Regulation AB), 17 C.F.R.
ss.ss.229.1100-229.1123,  as  such  may be  amended  from  time  to  time,  and  subject  to  such
clarification  and  interpretation  as have been  provided by the  Commission  in the adopting
release  (Asset-Backed  Securities,  Securities Act Release No.  33-8518,  70 Fed. Reg. 1,506,
1,531  (January  7,  2005)) or by the staff of the  Commission,  or as may be  provided by the
Commission or its staff from time to time.

        Relief Act:  The Servicemembers Civil Relief Act, as amended.

        Relief Act  Shortfalls:  Interest  shortfalls on the Mortgage Loans resulting from the
Relief Act or similar legislation or regulations.

        REMIC:  A "real  estate  mortgage  investment  conduit"  within the meaning of Section
860D of the Code.  As used herein the term "REMIC" shall mean REMIC I and REMIC II.

        REMIC  Administrator:   Residential  Funding   Corporation.   If  Residential  Funding
Corporation  is found by a court of  competent  jurisdiction  to no longer be able to  fulfill
its  obligations as REMIC  Administrator  under this Agreement the Master  Servicer or Trustee
acting as successor  master  servicer shall appoint a successor REMIC  Administrator,  subject
to assumption of the REMIC Administrator obligations under this Agreement.

        REMIC  I: The  segregated  pool of  assets  subject  hereto  (exclusive  of the  Yield
Maintenance  Agreement  and any  payments  thereunder,  which are not  assets  of any  REMIC),
constituting a portion of the primary trust created hereby and to be  administered  hereunder,
with  respect to which a separate  REMIC  election is to be made  (other than with  respect to
the items in clause (v) and the  proceeds  thereof),  consisting  of: (i) the  Mortgage  Loans
and the  related  Mortgage  Files;  (ii) all  payments  on and  collections  in respect of the
Mortgage  Loans due after the Cut-off  Date (other than  Monthly  Payments due in the month of
the  Cut-off  Date) as shall be on deposit  in the  Custodial  Account  or in the  Certificate
Account  and  identified  as  belonging  to the Trust Fund;  (iii)  property  which  secured a
Mortgage  Loan and  which has been  acquired  for the  benefit  of the  Certificateholders  by
foreclosure or deed in lieu of  foreclosure;  (iv) the hazard  insurance  policies and Primary
Insurance  Policies  pertaining to the Mortgage Loans, if any; and (v) all proceeds of clauses
(i) through (iv) above.

        REMIC I Regular Interest:  Any of the separate  non-certificated  beneficial ownership
interests  in REMIC I issued  hereunder  and  designated  as a "regular  interest" in REMIC I.
Each REMIC I Regular  Interest  shall accrue  interest at the related  Uncertificated  REMIC I
Pass-Through  Rate in effect  from time to time,  and shall be entitled  to  distributions  of
principal,  subject to the terms and conditions  hereof,  in an aggregate  amount equal to its
initial  Uncertificated  Principal  Balance as set forth in the Preliminary  Statement hereto.
The  designations  for  the  respective  REMIC  I  Regular  Interests  are  set  forth  in the
Preliminary Statement hereto.

        REMIC I Interest Loss Allocation  Amount:  With respect to any  Distribution  Date, an
amount equal to (a) the product of (i) the aggregate  Uncertificated  Principal Balance of the
REMIC I Regular Interests then outstanding and (ii) the  Uncertificated  Pass-Through Rate for
REMIC I Regular Interest AA minus the Marker Rate, divided by (b) 12.

        REMIC I Overcollateralized  Amount: With respect to any date of determination,  (i) 1%
of the aggregate  Uncertificated  Principal  Balances of the REMIC I Regular  Interests  minus
(ii) the aggregate  Uncertificated  Principal Balances of the REMIC I Regular Interests (other
than REMIC I Regular Interests AA and ZZ), in each case as of such date of determination.

        REMIC I Principal Loss Allocation  Amount:  With respect to any Distribution  Date, an
amount  equal to the product of (i) the  aggregate  Stated  Principal  Balance of the Mortgage
Loans then  outstanding  and (ii) 1 minus a fraction,  the numerator of which is two times the
sum of the  Uncertificated  Principal  Balances of REMIC I Regular  Interests  A-1,  A-2, A-3,
M-1, M-2, M-3,  M-4,  M-5,  M-6, M-7, M-8 and M-9 and the  denominator  of which is the sum of
the  Uncertificated  Principal  Balances of A-1,  A-2, A-3, M-1, M-2, M-3, M-4, M-5, M-6, M-7,
M-8, M-9 and ZZ.

        REMIC I Regular  Interest  AA: A regular  interest in REMIC I that is held as an asset
of REMIC  II,  that has an  initial  principal  balance  equal to the  related  Uncertificated
Principal  Balance,  that bears  interest at the related  Uncertificated  REMIC I Pass-Through
Rate, and that has such other terms as are described herein.

        REMIC I Regular  Interest A-1: A regular  interest in REMIC I that is held as an asset
of REMIC  II,  that has an  initial  principal  balance  equal to the  related  Uncertificated
Principal  Balance,  that bears  interest at the related  Uncertificated  REMIC I Pass-Through
Rate, and that has such other terms as are described herein.

        REMIC I Regular  Interest A-2: A regular  interest in REMIC I that is held as an asset
of REMIC  II,  that has an  initial  principal  balance  equal to the  related  Uncertificated
Principal  Balance,  that bears  interest at the related  Uncertificated  REMIC I Pass-Through
Rate, and that has such other terms as are described herein.

        REMIC I Regular  Interest A-3: A regular  interest in REMIC I that is held as an asset
of REMIC  II,  that has an  initial  principal  balance  equal to the  related  Uncertificated
Principal  Balance,  that bears  interest at the related  Uncertificated  REMIC I Pass-Through
Rate, and that has such other terms as are described herein.

        REMIC I Regular  Interest M-1: A regular  interest in REMIC I that is held as an asset
of REMIC  II,  that has an  initial  principal  balance  equal to the  related  Uncertificated
Principal  Balance,  that bears  interest at the related  Uncertificated  REMIC I Pass-Through
Rate, and that has such other terms as are described herein.

        REMIC I Regular  Interest M-2: A regular  interest in REMIC I that is held as an asset
of REMIC  II,  that has an  initial  principal  balance  equal to the  related  Uncertificated
Principal  Balance,  that bears  interest at the related  Uncertificated  REMIC I Pass-Through
Rate, and that has such other terms as are described herein.

        REMIC I Regular  Interest M-3: A regular  interest in REMIC I that is held as an asset
of REMIC  II,  that has an  initial  principal  balance  equal to the  related  Uncertificated
Principal  Balance,  that bears  interest at the related  Uncertificated  REMIC I Pass-Through
Rate, and that has such other terms as are described herein.

        REMIC I Regular  Interest M-4: A regular  interest in REMIC I that is held as an asset
of REMIC  II,  that has an  initial  principal  balance  equal to the  related  Uncertificated
Principal  Balance,  that bears  interest at the related  Uncertificated  REMIC I Pass-Through
Rate, and that has such other terms as are described herein.

        REMIC I Regular  Interest M-5: A regular  interest in REMIC I that is held as an asset
of REMIC  II,  that has an  initial  principal  balance  equal to the  related  Uncertificated
Principal  Balance,  that bears  interest at the related  Uncertificated  REMIC I Pass-Through
Rate, and that has such other terms as are described herein.

        REMIC I Regular  Interest M-6: A regular  interest in REMIC I that is held as an asset
of REMIC  II,  that has an  initial  principal  balance  equal to the  related  Uncertificated
Principal  Balance,  that bears  interest at the related  Uncertificated  REMIC I Pass-Through
Rate, and that has such other terms as are described herein.

        REMIC I Regular  Interest M-7: A regular  interest in REMIC I that is held as an asset
of REMIC  II,  that has an  initial  principal  balance  equal to the  related  Uncertificated
Principal  Balance,  that bears  interest at the related  Uncertificated  REMIC I Pass-Through
Rate, and that has such other terms as are described herein.

        REMIC I  Regular  Interest  M-8:  A  regular  interest  in REMIC II that is held as an
asset of REMIC II, that has an initial principal  balance equal to the related  Uncertificated
Principal  Balance,  that bears interest at the related  Uncertificated  REMIC II Pass-Through
Rate, and that has such other terms as are described herein.

        REMIC I Regular  Interest M-9: A regular  interest in REMIC I that is held as an asset
of REMIC  II,  that has an  initial  principal  balance  equal to the  related  Uncertificated
Principal  Balance,  that bears  interest at the related  Uncertificated  REMIC I Pass-Through
Rate, and that has such other terms as are described herein.

        REMIC I Regular  Interest  ZZ: A regular  interest in REMIC I that is held as an asset
of REMIC  II,  that has an  initial  principal  balance  equal to the  related  Uncertificated
Principal  Balance,  that bears  interest at the related  Uncertificated  REMIC I Pass-Through
Rate, and that has such other terms as are described herein.

        REMIC I Regular  Interest ZZ Maximum  Interest  Deferral  Amount:  With respect to any
Distribution  Date, the excess of (i)  Uncertificated  Accrued  Interest  calculated  with the
REMIC I Regular Interest ZZ Uncertificated  Pass-Through Rate and an Uncertificated  Principal
Balance  equal to the excess of (x) the  Uncertificated  Principal  Balance of REMIC I Regular
Interest  ZZ  over  (y)  the  REMIC  I  Overcollateralized  Amount,  in  each  case  for  such
Distribution  Date, over (ii) the sum of  Uncertificated  Accrued  Interest on REMIC I Regular
Interest  A-1  through  REMIC I  Regular  Interest  M-9,  with the rate on each  such  REMIC I
Regular Interest subject to a cap equal to the Pass-Through Rate for the  corresponding  Class
for the purpose of this calculation.

        REMIC II:  The segregated pool of assets described in the Preliminary Statement.

        REMIC II Regular  Interest:  Any "regular  interest"  issued by REMIC II the ownership
of which is  evidenced  by a Class A  Certificate  and  Class M  Certificate,  or the Class SB
Certificate.

        REMIC II Regular  Interest  SB-IO:  A separate  non-certificated  regular  interest of
REMIC II  designated as a REMIC II Regular  Interest.  REMIC II Regular  Interest  SB-IO shall
have no entitlement to principal and shall be entitled to  distributions  of interest  subject
to the terms and conditions  hereof,  in an aggregate  amount equal to interest  distributable
with respect to the Class SB Certificates pursuant to the terms and conditions hereof.

        REMIC II Regular  Interest  SB-PO:  A separate  non-certificated  regular  interest of
REMIC II  designated as a REMIC II Regular  Interest.  REMIC II Regular  Interest  SB-PO shall
have no entitlement to interest and shall be entitled to  distributions  of principal  subject
to the terms and conditions  hereof,  in an aggregate amount equal to principal  distributable
with respect to the Class SB Certificates pursuant to the terms and conditions hereof.

        REMIC  Provisions:  Provisions  of the federal  income tax law relating to real estate
mortgage  investment  conduits,  which appear at Sections 860A through 860G of Subchapter M of
Chapter 1 of the Code, and related  provisions,  and temporary and final  regulations  (or, to
the extent not inconsistent with such temporary or final  regulations,  proposed  regulations)
and published  rulings,  notices and announcements  promulgated  thereunder,  as the foregoing
may be in effect from time to time.

        REMIC  Regular  Interests:  the  REMIC  I  Regular  Interests  and  REMIC  II  Regular
Interests.

        REO  Acquisition:  The acquisition by the Master Servicer on behalf of the Trustee for
the benefit of the Certificateholders of any REO Property pursuant to Section 3.14.

        REO  Disposition:  With respect to any REO  Property,  a  determination  by the Master
Servicer that it has received  substantially  all Insurance  Proceeds,  Liquidation  Proceeds,
REO Proceeds  and other  payments and  recoveries  (including  proceeds of a final sale) which
the Master Servicer expects to be finally  recoverable  from the sale or other  disposition of
the REO Property.

        REO Imputed  Interest:  With respect to any REO  Property,  for any period,  an amount
equivalent  to interest (at a rate equal to the sum of the Net  Mortgage  Rate that would have
been  applicable  to  the  related  Mortgage  Loan  had it  been  outstanding)  on the  unpaid
principal balance of the Mortgage Loan as of the date of acquisition thereof for such period.

        REO  Proceeds:  Proceeds,  net of  expenses,  received in respect of any REO  Property
(including,  without  limitation,  proceeds from the rental of the related Mortgaged Property)
which proceeds are required to be deposited  into the Custodial  Account only upon the related
REO Disposition.

        REO Property:  A Mortgaged Property acquired by the Master Servicer,  on behalf of the
Trust Fund for the  benefit  of the  Certificateholders  pursuant  to  Section  3.14,  through
foreclosure or deed in lieu of foreclosure in connection with a defaulted Mortgage Loan.

        Reportable  Modified  Mortgage Loan: Any Mortgage Loan that (i) has been subject to an
interest rate  reduction,  (ii) has been subject to a term  extension or (iii) has had amounts
owing on such  Mortgage  Loan  capitalized  by  adding  such  amount to the  Stated  Principal
Balance  of  such  Mortgage  Loan;  provided,  however,  that  a  Mortgage  Loan  modified  in
accordance  with clause (i) above for a temporary  period shall not be a  Reportable  Modified
Mortgage  Loan if such  Mortgage  Loan has not been  delinquent  in payments of principal  and
interest for six months since the date of such  modification  if that interest rate  reduction
is not made permanent thereafter.

        Repurchase Event:  As defined in the Assignment Agreement.

        Request for Release:  A request for release,  the form of which is attached as Exhibit
H hereto, or an electronic request in a form acceptable to the Custodian.

        Required  Insurance  Policy:  With respect to any Mortgage Loan, any insurance  policy
which is required to be maintained from time to time under this  Agreement,  the Program Guide
or the related Subservicing Agreement in respect of such Mortgage Loan.

        Required  Overcollateralization  Amount: With respect to any Distribution Date, (a) if
such  Distribution  Date is prior to the Stepdown Date, 2.40% of the Cut-off Date Balance,  or
(b) if such  Distribution  Date is on or after the Stepdown  Date, the greater of (i) 4.80% of
the then current  aggregate  Stated  Principal  Balance of the Mortgage Loans as of the end of
the related Due Period and (ii) the  Overcollateralization  Floor; provided,  however, that if
a Trigger  Event is in effect,  the  Required  Overcollateralization  Amount shall be equal to
the Required  Overcollateralization  Amount for the immediately  preceding  Distribution Date.
The Required  Overcollateralization  Amount may be reduced from time to time with notification
to the Rating Agencies.

        Residential Funding:  Residential Funding Corporation, a Delaware corporation,  in its
capacity as seller of the Mortgage  Loans to the  Depositor  and not in its capacity as Master
Servicer, and any successor thereto.

        Responsible  Officer:  When used with  respect  to the  Trustee,  any  officer  of the
Corporate  Trust  Department  of the Trustee,  including any Senior Vice  President,  any Vice
President,  any  Assistant  Vice  President,  any  Assistant  Secretary,  any Trust Officer or
Assistant  Trust  Officer,  or any other  officer  of the  Trustee  in each  case with  direct
responsibility for the administration of this Agreement.

        RFC Exemption:  As defined in Section 5.02(e)(ii).

        Rule  144A:  Rule 144A under the  Securities  Act of 1933,  as in effect  from time to
time.

        Securitization  Transaction:  Any  transaction  involving a sale or other  transfer of
mortgage  loans  directly  or  indirectly  to an issuing in  connection  with an  issuance  of
publicly offered or privately placed, rated or unrated mortgage-backed securities.

        Senior Enhancement Percentage:  For any Distribution Date, the fraction,  expressed as
a  percentage,  the  numerator  of  which  is (x)  the sum of (i)  the  aggregate  Certificate
Principal  Balance of the Class M Certificates and (ii) the  Overcollateralization  Amount, in
each  case  prior  to  the  distribution  of  the  Principal   Distribution   Amount  on  such
Distribution  Date and the denominator of which is (y) the aggregate Stated Principal  Balance
of the Mortgage  Loans after giving effect to  distributions  to be made on that  Distribution
Date.

        Servicing  Accounts:  The  account or  accounts  created  and  maintained  pursuant to
Section 3.08.

        Servicing  Advances:  All  customary,  reasonable  and necessary "out of pocket" costs
and expenses incurred in connection with a default,  delinquency or other  unanticipated event
by the Master  Servicer or a Subservicer  in the  performance  of its  servicing  obligations,
including,  but not limited to, the cost of (i) the  preservation,  restoration and protection
of  a  Mortgaged   Property,   (ii)  any  enforcement  or  judicial   proceedings,   including
foreclosures,  including  any  expenses  incurred  in relation  to any such  proceedings  that
result from the Mortgage Loan being  registered on the MERS System,  (iii) the  management and
liquidation  of any REO Property,  (iv) any  mitigation  procedures  implemented in accordance
with Section 3.07 and (v) compliance with the  obligations  under Sections 3.01,  3.08,  3.11,
3.12(a) and 3.14,  including,  if the Master  Servicer or any Affiliate of the Master Servicer
provides services such as appraisals and brokerage  services that are customarily  provided by
Persons other than servicers of mortgage loans, reasonable compensation for such services.

        Servicing Criteria:  The "servicing  criteria" set forth in Item 1122(d) of Regulation
AB, as such may be amended from time to time.

        Servicing  Fee:  With  respect to any Mortgage  Loan and  Distribution  Date,  the fee
payable  monthly to the Master  Servicer  in respect  of master  servicing  compensation  that
accrues at an annual rate equal to the Servicing Fee Rate  multiplied by the Stated  Principal
Balance of such  Mortgage  Loan as of the related  Due Date in the related Due Period,  as may
be adjusted pursuant to Section 3.16(e).

        Servicing Fee Rate:  With respect to any Mortgage Loan, the per annum rate  designated
on the  Mortgage  Loan  Schedule  as the "MSTR SERV FEE" as may be  adjusted  with  respect to
successor  Master  Servicers  as provided in Section  7.02,  which rate shall never be greater
than the Mortgage Rate of such Mortgage Loan.

        Servicing  Modification:  Any  reduction  of  the  interest  rate  on  or  the  Stated
Principal  Balance of a Mortgage  Loan, any extension of the final maturity date of a Mortgage
Loan,  and any increase to the Stated  Principal  Balance of a Mortgage  Loan by adding to the
Stated  Principal  Balance  unpaid  principal  and interest and other  amounts owing under the
Mortgage  Loan,  in each  case  pursuant  to a  modification  of a  Mortgage  Loan  that is in
default,  or for  which,  in the  judgment  of the  Master  Servicer,  default  is  reasonably
foreseeable in accordance with Section 3.07(a).

        Servicing  Officer:  Any officer of the Master  Servicer  involved in, or  responsible
for,  the  administration  and  servicing  of the  Mortgage  Loans  whose  name  and  specimen
signature  appear on a list of  servicing  officers  furnished  to the  Trustee on the Closing
Date by the Master Servicer, as such list may from time to time be amended.

        Sixty-Plus  Delinquency  Percentage:  With  respect to any  Distribution  Date and the
Mortgage Loans, the arithmetic  average,  for each of the three Distribution Dates ending with
such  Distribution  Date,  of the  fraction,  expressed  as a  percentage,  equal  to (x)  the
aggregate Stated  Principal  Balance of the Mortgage Loans that are 60 or more days delinquent
in payment of principal and interest for that Distribution  Date,  including Mortgage Loans in
bankruptcy that are 60 or more days delinquent,  foreclosure and REO Properties,  over (y) the
aggregate Stated  Principal  Balance of all of the Mortgage Loans  immediately  preceding that
Distribution Date.

        Standard & Poor's:  Standard & Poor's Ratings Services,  a division of The McGraw-Hill
Companies, Inc. or its successors in interest.

        Startup Date:  The day designated as such pursuant to Article X hereof.

        Stated Principal  Balance:  With respect to any Mortgage Loan or related REO Property,
at any given  time,  (i) the sum of (a) the Cut-off  Date  Principal  Balance of the  Mortgage
Loan,  (b) any  amount by which the Stated  Principal  Balance of the  Mortgage  Loan has been
increased  pursuant  to a  Servicing  Modification,  minus  (ii) the sum of (a) the  principal
portion of the  Monthly  Payments  due with  respect  to such  Mortgage  Loan or REO  Property
during each Due Period  commencing  on the first Due Period  after the Cut-Off Date and ending
with the Due Period related to the most recent  Distribution  Date which were received or with
respect to which an Advance was made, and (b) all Principal  Prepayments  with respect to such
Mortgage  Loan or REO  Property,  and all  Insurance  Proceeds,  Liquidation  Proceeds and REO
Proceeds,  to the  extent  applied  by the Master  Servicer  as  recoveries  of  principal  in
accordance  with Section  3.14 with respect to such  Mortgage  Loan or REO  Property,  in each
case which were  distributed  pursuant to Section  4.02 or 4.03 on any  previous  Distribution
Date,  and (c) any Realized Loss  incurred  with respect to such  Mortgage  Loan  allocated to
Certificateholders with respect thereto for any previous Distribution Date.

        Stepdown  Date:  The  Distribution  Date  which  is the  earlier  to  occur of (i) the
Distribution  Date  immediately  succeeding  the  Distribution  Date on  which  the  aggregate
Certificate  Principal  Balance of the Class A  Certificates  has been reduced to zero or (ii)
the later to occur of (x) the  Distribution  Date occurring in February 2009 and (y) the first
Distribution  Date on which the Senior  Enhancement  Percentage  is equal to or  greater  than
37.60%.

        Subordination:  The  provisions  described in Section 4.05 relating to the  allocation
of Realized Losses.

        Subordination  Percentage:  With  respect to the Class A  Certificates,  62.40%;  with
respect to the Class M-1  Certificates,  69.20%;  with respect to the Class M-2  Certificates,
75.20%;  with  respect to the Class M-3  Certificates,  78.90%;  with respect to the Class M-4
Certificates,  82.20%;  with respect to the Class M-5  Certificates,  85.50%;  with respect to
the Class M-6 Certificates,  88.40%; with respect to the Class M-7 Certificates,  91.10%; with
respect  to  the  Class  M-8  Certificates,   93.20%;  and  with  respect  to  the  Class  M-9
Certificates, 95.20%.

        Subsequent  Recoveries:  As of any Distribution  Date,  amounts received by the Master
Servicer (net of any related  expenses  permitted to be  reimbursed  pursuant to Section 3.10)
or surplus  amounts held by the Master Servicer to cover estimated  expenses  (including,  but
not  limited to,  recoveries  in respect of the  representations  and  warranties  made by the
related  Seller  pursuant to the  applicable  Seller's  Agreement  and assigned to the Trustee
pursuant to Section  2.04)  specifically  related to a Mortgage Loan that was the subject of a
Cash  Liquidation  or an REO  Disposition  prior to the  related  Prepayment  Period  and that
resulted in a Realized Loss.

        Subserviced  Mortgage Loan: Any Mortgage Loan that, at the time of reference  thereto,
is subject to a Subservicing Agreement.

        Subservicer:   Any  Person  with  whom  the  Master   Servicer   has  entered  into  a
Subservicing  Agreement and who generally  satisfied the requirements set forth in the Program
Guide in respect of the  qualification  of a  Subservicer  as of the date of its approval as a
Subservicer by the Master Servicer.

        Subservicer  Advance:  Any  delinquent  installment  of  principal  and  interest on a
Mortgage  Loan which is advanced  by the related  Subservicer  (net of its  Subservicing  Fee)
pursuant to the Subservicing Agreement.

        Subservicing  Account:  An account  established  by a Subservicer  in accordance  with
Section 3.08.

        Subservicing  Agreement:  The written  contract  between the Master  Servicer  and any
Subservicer  relating to servicing and  administration  of certain  Mortgage Loans as provided
in Section 3.02,  generally in the form of the servicer  contract  referred to or contained in
the Program  Guide or in such other form as has been  approved by the Master  Servicer and the
Depositor.

        Subservicing  Fee: With respect to any Mortgage Loan,  the fee payable  monthly to the
related  Subservicer  (or,  in the  case of a  Nonsubserviced  Mortgage  Loan,  to the  Master
Servicer)  in respect of  subservicing  and other  compensation  that  accrues with respect to
each  Distribution  Date at an annual rate equal to the  Subservicing  Fee Rate  multiplied by
the Stated  Principal  Balance of such Mortgage Loan as of the related Due Date in the related
Due Period.

        Subservicing  Fee Rate:  The per annum rate  designated  on the Mortgage Loan Schedule
as the "SUBSERV FEE".

        Tax  Returns:  The federal  income tax return on Internal  Revenue  Service Form 1066,
U.S.  Real  Estate  Mortgage  Investment  Conduit  Income  Tax  Return,  including  Schedule Q
thereto,  Quarterly  Notice to Residual  Interest  Holders of REMIC Taxable Income or Net Loss
Allocation,  or  any  successor  forms,  to be  filed  on  behalf  of  any  REMIC  due  to its
classification  as a REMIC  under  the  REMIC  Provisions,  together  with  any and all  other
information,   reports  or   returns   that  may  be   required   to  be   furnished   to  the
Certificateholders  or filed  with the  Internal  Revenue  Service  or any other  governmental
taxing authority under any applicable provisions of federal, state or local tax laws.

        Telerate Screen Page 3750:  As defined in Section 1.02.

        Transaction Party:  As defined in Section 12.02(a).

        Transfer: Any direct or indirect transfer,  sale, pledge,  hypothecation or other form
of assignment of any Ownership Interest in a Certificate.

        Transferee:  Any Person who is  acquiring  by  Transfer  any  Ownership  Interest in a
Certificate.

        Transferor:  Any Person who is  disposing by Transfer of any  Ownership  Interest in a
Certificate.

        Trigger Event: A Trigger Event is in effect with respect to any  Distribution  Date if
either (i) (A) with  respect  to any  Distribution  Date  (other  than the first  Distribution
Date), the three-month  average (or two  month-average in the case of the second  Distribution
Date) of the Sixty-Plus  Delinquency  Percentage,  as determined on that Distribution Date and
the immediately preceding two Distribution Dates (or immediately  preceding  Distribution Date
in the  case of the  second  Distribution  Date),  equals  or  exceeds  40.70%  of the  Senior
Enhancement  Percentage or (B) with respect to the first  Distribution  Date,  the  Sixty-Plus
Delinquency  Percentage,  as determined on that Distribution Date, equals or exceeds 40.70% of
the Senior  Enhancement  Percentage  or (ii) the  aggregate  amount of Realized  Losses on the
Mortgage Loans as a percentage of the Cut-off Date Balance  exceeds the applicable  amount set
forth below:

 February 2008 to January 2009........   1.40% with respect to February 2008, plus an
                                         additional 1/12th of 1.75 % for each month
                                         thereafter.
 February 2009 to January 2010........   3.15% with respect to February 2009, plus an
                                         additional 1/12th of 1.80% for each month
                                         thereafter.
 February 2010 to January 2011........   4.95% with respect to February 2010, plus an
                                         additional 1/12th of 1.45% for each month
                                         thereafter.
 February 2011 to January 2012........   6.40% with respect to February 2011, plus an
                                         additional 1/12th of 0.75% for each month
                                         thereafter.
 February 2012 and thereafter.........   7.15%

        Trustee Information:  As specified in Section 12.05(a)(i)(A).

        Trust Fund:  The  segregated  pool of assets  subject  hereto,  consisting of: (i) the
Mortgage  Loans and the  related  Mortgage  Files;  (ii) all  payments on and  collections  in
respect of the Mortgage  Loans due after the Cut-off Date (other than Monthly  Payments due in
the month of the  Cut-off  Date) as shall be on  deposit  in the  Custodial  Account or in the
Certificate  Account and  identified  as  belonging  to the Trust Fund;  (iii) property  which
secured  a   Mortgage   Loan  and   which  has  been   acquired   for  the   benefit   of  the
Certificateholders  by foreclosure or deed in lieu of foreclosure;  (iv) the hazard  insurance
policies and Primary Insurance  Policies  pertaining to the Mortgage Loans, if any; (v) rights
under the Yield Maintenance  Agreement and any payments  thereunder;  and (vi) all proceeds of
clauses (i) through (v) above.

        Uncertificated Accrued Interest:  With respect to any REMIC I Regular Interest for any
Distribution  Date, one month's  interest at the related  Uncertificated  REMIC I Pass-Through
Rate for such Distribution Date, accrued on its Uncertificated  Principal Balance  immediately
prior to such  Distribution  Date.  Uncertificated  Accrued  Interest  for the REMIC I Regular
Interests  shall accrue on the basis of a 360-day year  consisting  of twelve  30-day  months.
For purposes of  calculating  the amount of  Uncertificated  Accrued  Interest for the REMIC I
Regular  Interests for any Distribution  Date, any Prepayment  Interest  Shortfalls and Relief
Act Shortfalls (to the extent not covered by Compensating  Interest)  relating to the Mortgage
Loans for any Distribution Date shall be allocated first, to  Uncertificated  Accrued Interest
payable to REMIC I Regular  Interest  AA and REMIC I Regular  Interest  ZZ up to an  aggregate
amount equal to the REMIC I Interest Loss Allocation  Amount,  98% and 2%,  respectively,  and
thereafter  any  remaining  Prepayment  Interest  Shortfalls  (to the  extent  not  covered by
Eligible Master Servicing  Compensation)  for any  Distribution  Date shall be allocated among
REMIC I Regular  Interest AA, REMIC I Regular  Interest  A-1,  REMIC I Regular  Interest  A-2,
REMIC I Regular  Interest A-3,  REMIC I Regular  Interest M-1,  REMIC I Regular  Interest M-2,
REMIC I Regular  Interest M-3,  REMIC I Regular  Interest M-1,  REMIC I Regular  Interest M-4,
REMIC I Regular  Interest M-5,  REMIC I Regular  Interest M-6,  REMIC I Regular  Interest M-7,
REMIC I Regular  Interest M-8, REMIC I Regular  Interest M-9 and REMIC I Regular  Interest ZZ,
pro rata based on,  and to the  extent of,  Uncertificated  Accrued  Interest,  as  calculated
without application of this sentence.

        Uncertificated  Notional  Amount:  With respect to the REMIC II Regular Interest SB-IO
component  of the Class SB  Certificates  and any  Distribution  Date,  an amount equal to the
aggregate  Uncertificated  Principal  Balance  of the  REMIC  I  Regular  Interests  for  such
Distribution Date.

        Uncertificated   Principal  Balance:  As  of  the  Closing  Date,  the  Uncertificated
Principal  Balance of each REMIC I Regular  Interest  shall  equal the amount set forth in the
Preliminary  Statement  hereto  as its  initial  Uncertificated  Principal  Balance.  On  each
Distribution  Date,  the  Uncertificated  Principal  Balance of each REMIC I Regular  Interest
shall  be  reduced  by all  distributions  of  principal  deemed  made on such  REMIC  Regular
Interest  on such  Distribution  Date  pursuant  to  Section  4.02 and,  if and to the  extent
necessary and  appropriate,  shall be further  reduced on such  Distribution  Date by Realized
Losses as  provided  in Section  4.05,  and the  Uncertificated  Principal  Balance of REMIC I
Regular  Interest ZZ shall be  increased  by the  related  interest  deferrals  as provided in
Section 4.02.  The  Uncertificated  Principal  Balance of each REMIC I Regular  Interest shall
never be less than  zero.  With  respect  to the REMIC II  Regular  Interest  SB-PO an initial
amount  equal to the  amount  set forth in the  Preliminary  Statement  hereto as its  initial
Uncertificated  Principal Balance.  On each Distribution  Date, the  Uncertificated  Principal
Balance of each REMIC II Regular  Interest shall be reduced by all  distributions of principal
deemed made on such REMIC  Regular  Interest  on such  Distribution  Date  pursuant to Section
4.02 and, if and to the extent  necessary and  appropriate,  shall be further  reduced on such
Distribution Date by Realized Losses as provided in Section 4.05.

        Uncertificated  REMIC I Pass-Through  Rate: With respect to any  Distribution  Date, a
per annum rate equal to the weighted  average of the Net Mortgage  Rates of the Mortgage Loans
in effect for the scheduled  Monthly  Payments due on such  Mortgage  Loans during the related
Due Period.

        Uninsured  Cause:  Any cause of damage to property subject to a Mortgage such that the
complete  restoration  of such  property  is not fully  reimbursable  by the hazard  insurance
policies.

        United  States  Person:  A citizen or resident of the United  States,  a  corporation,
partnership  or other  entity  (treated as a  corporation  or  partnership  for United  States
federal  income  tax  purposes)  created  or  organized  in, or under the laws of,  the United
States,  any state thereof,  or the District of Columbia (except in the case of a partnership,
to the extent  provided in Treasury  regulations)  provided that,  for purposes  solely of the
restrictions on the transfer of Class R  Certificates,  no partnership or other entity treated
as a partnership  for United States  federal  income tax purposes shall be treated as a United
States Person unless all persons that own an interest in such  partnership  either directly or
through any entity that is not a  corporation  for United States  federal  income tax purposes
are required by the applicable  operative  agreement to be United States Persons, or an estate
that is  described  in Section  7701(a)(30)(D)  of the Code,  or a trust that is  described in
Section 7701(a)(30)(E) of the Code.

        VA:  The Veterans Administration, or its successor.

        Voting Rights:  The portion of the voting rights of all of the  Certificates  which is
allocated to any  Certificate.  98.00% of all of the Voting  Rights  shall be allocated  among
Holders  of  the  Class  A  and  Class  M  Certificates,  in  proportion  to  the  outstanding
Certificate  Principal  Balances  of their  respective  Certificates;  1% of all of the Voting
Rights shall be  allocated  among the Holders of the Class SB  Certificates;  0.50% and 0.50%,
of all of the Voting  Rights  shall be  allocated  to each of the Holders of the Class R-I and
Class R-II  Certificates,  respectively;  in each case to be allocated among the  Certificates
of such Class in accordance with their respective Percentage Interest.

        Yield  Maintenance  Agreement:  The  yield  maintenance  agreement,  effective  as  of
January 30,  2006,  between the Yield  Maintenance  Agreement  Provider  and the  Trustee,  on
behalf of the  Trust,  which  agreement  provides  for Yield  Maintenance  Payments  and Yield
Maintenance  Termination  Payments  to  be  paid,  as  provided  therein,  together  with  any
schedules, confirmations or other agreements relating thereto, attached hereto as Exhibit U.

        Yield Maintenance  Agreement  Notional Balance:  With respect to any Distribution Date
specified  below  and the  Yield  Maintenance  Agreement,  the  lesser  of  (1) the  aggregate
Certificate  Principal  Balance of the Class A and Class M Certificates  immediately  prior to
that Distribution Date and (2) the amount specified below for that Distribution Date:

                         Notional                          Notional
  Distribution Date     Balance ($)   Distribution Date  Balance ($)
February 2006......    533,500,000.00 August 2008......  177,079,806.18
March 2006.........    533,500,000.00 September 2008...  169,709,893.66
April 2006.........    533,500,000.00 October 2008.....  162,658,699.31
May 2006...........    533,500,000.00 November 2008....  155,912,022.53
June 2006..........    526,507,562.80 December 2008....  149,455,898.15
July 2006..........    516,830,428.64 January 2009.....  143,278,509.68
August 2006........    505,664,026.55 February 2009....  137,367,521.52
September 2006.....    493,046,594.78 March 2009.......  131,710,387.07
October 2006.......    479,034,814.81 April 2009.......  126,295,867.99
November 2006......    463,727,666.56 May 2009.........  121,113,234.10
December 2006......    447,496,204.99 June 2009........  116,152,284.66
January 2007.......    431,068,478.69 July 2009........  111,403,323.99
February 2007......    415,250,113.11 August 2009......  106,857,135.54
March 2007.........    400,018,306.89 September 2009...  102,504,503.91
April 2007.........    385,351,117.85 October 2009.....  98,336,913.73
May 2007...........    371,227,430.42 November 2009....  94,346,233.05
June 2007..........    357,626,924.37 December 2009....  90,524,707.02
July 2007..........    344,530,044.67 January 2010.....  86,864,906.50
August 2007........    331,901,334.98 February 2010....  83,359,771.09
September 2007.....    319,741,267.19 March 2010.......  80,002,509.83
October 2007.......    307,984,958.10 April 2010.......  76,786,660.71
November 2007......    292,441,484.04 May 2010.........  73,706,051.32
December 2007......    272,814,359.71 June 2010........  70,754,785.70
January 2008.......    254,660,611.56 July 2010........  67,927,231.69
February 2008......    237,850,832.87 August 2010......  65,218,008.97
March 2008.........    222,296,590.87 September 2010...  62,621,977.58
April 2008.........    210,088,566.45 October 2010.....  60,134,226.95
May 2008...........    201,272,542.14 November 2010....  57,750,065.53
June 2008..........    192,840,380.25 December 2010....  55,464,881.88
July 2008..........    184,783,270.83


        Yield Maintenance  Agreement Provider:  The yield maintenance agreement provider under
the Yield  Maintenance  Agreement  required to make payments to the Trustee for payment to the
Trust Fund  pursuant to the terms of the Yield  Maintenance  Agreement,  and any  successor in
interest or assign.  Initially,  the Yield  Maintenance  Agreement  Provider  shall be Bank of
America, N.A.

        Yield Maintenance  Agreement  Termination  Payment:  Upon the designation of an "Early
Termination  Date" as defined in the Yield  Maintenance  Agreement,  the payment to be made by
the Yield  Maintenance  Agreement  Provider  to the  Trustee  for  payment  to the Trust  Fund
pursuant to the terms of the Yield Maintenance Agreement.

        Yield  Maintenance  Payment:  With  respect to each  Distribution  Date,  any  payment
received by the Trustee,  on behalf of the Trust Fund,  from the Yield  Maintenance  Agreement
Provider  pursuant  to the terms of the Yield  Maintenance  Agreement,  with  respect  to such
Distribution  Date,  provided that such payment shall not include any payment  received by the
Trustee,  on behalf of the  Trust  Fund,  that is a Yield  Maintenance  Agreement  Termination
Payment, except as set forth in Section 4.09(e).

Section 1.02.  Determination of LIBOR.

        LIBOR applicable to the calculation of the Pass-Through  Rate on the Class A and Class
M  Certificates  for any  Interest  Accrual  Period  will be  determined  on each  LIBOR  Rate
Adjustment  Date. On each LIBOR Rate  Adjustment  Date, or if such LIBOR Rate  Adjustment Date
is not a Business Day, then on the next  succeeding  Business Day,  LIBOR shall be established
by the  Trustee  and, as to any  Interest  Accrual  Period,  will equal the rate for one month
United  States  dollar  deposits  that  appears on the  Telerate  Screen Page 3750 as of 11:00
A.M.,  London time, on such LIBOR Rate Adjustment Date.  "Telerate Screen Page 3750" means the
display  designated  as page 3750 on the Bridge  Telerate  Service  (or such other page as may
replace  page 3750 on that  service for the purpose of  displaying  London  interbank  offered
rates of major  banks).  If such rate does not  appear on such page (or such other page as may
replace that page on that  service,  or if such service is no longer  offered,  LIBOR shall be
so established by use of such other service for  displaying  LIBOR or comparable  rates as may
be selected by the Trustee  after  consultation  with the Master  Servicer),  the rate will be
the  Reference  Bank Rate.  The  "Reference  Bank Rate" will be determined on the basis of the
rates at which  deposits in U.S.  Dollars are offered by the  reference  banks (which shall be
any three  major  banks that are  engaged in  transactions  in the  London  interbank  market,
selected  by the  Trustee  after  consultation  with the Master  Servicer)  as of 11:00  A.M.,
London time, on the LIBOR Rate Adjustment Date to prime banks in the London  interbank  market
for a period  of one  month  in  amounts  approximately  equal  to the  aggregate  Certificate
Principal  Balance  of the Class A and Class M  Certificates  then  outstanding.  The  Trustee
shall  request  the  principal  London  office  of each of the  reference  banks to  provide a
quotation of its rate.  If at least two such  quotations  are  provided,  the rate will be the
arithmetic  mean of the quotations  rounded up to the next multiple of 1/16%.  If on such date
fewer than two quotations are provided as requested,  the rate will be the arithmetic  mean of
the rates  quoted by one or more major banks in New York City,  selected by the Trustee  after
consultation  with the Master  Servicer,  as of 11:00 A.M.,  New York City time,  on such date
for loans in U.S.  Dollars  to  leading  European  banks for a period of one month in  amounts
approximately  equal to the aggregate  Certificate  Principal Balance of the Class A and Class
M Certificates  then  outstanding.  If no such  quotations  can be obtained,  the rate will be
LIBOR for the prior Distribution Date;  provided however,  if, under the priorities  described
above,  LIBOR for a  Distribution  Date would be based on LIBOR for the previous  Distribution
Date for the third consecutive  Distribution  Date, the Trustee,  after  consultation with the
Master Servicer,  shall select an alternative  comparable index (over which the Trustee has no
control),  used for  determining  one-month  Eurodollar  lending rates that is calculated  and
published (or otherwise made available) by an independent  party.  The  establishment of LIBOR
by the Trustee on any LIBOR Rate Adjustment Date and the Trustee's  subsequent  calculation of
the  Pass-Through  Rates  applicable to the Class A and Class M Certificates  for the relevant
Interest  Accrual  Period,  in the  absence  of  manifest  error,  will be final and  binding.
Promptly  following  each LIBOR  Rate  Adjustment  Date the  Trustee  shall  supply the Master
Servicer  with the  results  of its  determination  of LIBOR on such  date.  Furthermore,  the
Trustee  shall  supply to any  Certificateholder  so  requesting  by  calling  the  Trustee at
1-800-934-6802  the Pass-Through  Rate on the Class A and Class M Certificates for the current
and the immediately preceding Interest Accrual Period.

ARTICLE II
                                CONVEYANCE OF MORTGAGE LOANS;
                              ORIGINAL ISSUANCE OF CERTIFICATES

Section 2.01.  Conveyance of Mortgage Loans.

(a)     The  Depositor,  concurrently  with the  execution  and delivery  hereof,  does hereby
assign to the Trustee without  recourse all the right,  title and interest of the Depositor in
and to (i) the Mortgage  Loans,  including  all  interest and  principal on or with respect to
the Mortgage  Loans due on or after the Cut-off  Date (other than Monthly  Payments due on the
Mortgage Loans in the month of the Cut-off Date);  and (ii) all proceeds of the foregoing.  In
addition,  on the  Closing  Date,  the  Trustee  is hereby  directed  to enter  into the Yield
Maintenance  Agreement  on  behalf of the Trust  Fund  with the  Yield  Maintenance  Agreement
Provider.

               The  Depositor,  the  Master  Servicer  and the  Trustee  agree  that it is not
        intended  that any  mortgage  loan be  included in the Trust Fund that is either (i) a
        "High-Cost  Home  Loan" as  defined  in the New Jersey  Home  Ownership  Security  Act
        effective  November  27,  2003,  (ii) a  "High-Cost  Home  Loan" as defined in the New
        Mexico Home Loan  Protection  Act effective  January 1, 2004,  (iii) a "High Cost Home
        Mortgage  Loan" as defined in the  Massachusetts  Predatory  Home Loan  Practices  Act
        effective  November 7, 2004 or (iv) a "High-Cost  Home Loan" as defined in the Indiana
        Home Loan Practices Act effective as of January 1, 2005.

(b)     In connection with such assignment,  and  contemporaneously  with the delivery of this
Agreement,  the Depositor  delivered or caused to be delivered  hereunder to the Trustee,  the
Yield  Maintenance  Agreement (the delivery of which shall evidence that the fixed payment for
the Yield  Maintenance  Agreement  has been paid and the Trustee and the Trust Fund shall have
no further  payment  obligation  thereunder  and that such fixed  payment has been  authorized
hereby),  and  except as set forth in Section  2.01(c)  below and  subject to Section  2.01(d)
below,  the Depositor does hereby  deliver to, and deposit with,  the Trustee,  or to and with
one or more  Custodians,  as the  duly  appointed  agent or  agents  of the  Trustee  for such
purpose,  the  following  documents  or  instruments  (or copies  thereof as permitted by this
Section) with respect to each Mortgage Loan so assigned:

(i)     The original Mortgage Note,  endorsed without recourse to the order of the Trustee and
        showing an unbroken chain of  endorsements  from the originator  thereof to the Person
        endorsing  it to the Trustee,  or with  respect to any  Destroyed  Mortgage  Note,  an
        original lost note affidavit from the related  Seller or Residential  Funding  stating
        that the original  Mortgage  Note was lost,  misplaced or  destroyed,  together with a
        copy of the related Mortgage Note;

(ii)    The original  Mortgage,  noting the  presence of the MIN of the Mortgage  Loan (if the
        Mortgage  Loan is Registered  on the MERS(R)System) and language  indicating  that the
        Mortgage  Loan is a MOM Loan if the  Mortgage  Loan is a MOM Loan,  with  evidence  of
        recording  indicated  thereon or, if the original  Mortgage has not yet been  returned
        from the public  recording  office,  a copy of the original  Mortgage with evidence of
        recording indicated thereon;

(iii)   Unless the Mortgage Loan is registered on the MERS(R)System,  the Assignment (which may
        be included in one or more blanket  assignments if permitted by applicable law) of the
        Mortgage to the Trustee  with  evidence of  recording  indicated  thereon or a copy of
        such assignment with evidence of recording indicated thereon;

(iv)    The original  recorded  assignment or assignments of the Mortgage  showing an unbroken
        chain of title from the  originator  to the Person  assigning it to the Trustee (or to
        MERS,  if the Mortgage  Loan is registered on the MERS(R)System and noting the presence
        of a MIN) with evidence of recordation  noted thereon or attached  thereto,  or a copy
        of  such  assignment  or  assignments  of the  Mortgage  with  evidence  of  recording
        indicated thereon; and

(v)     The original of each modification,  assumption  agreement or preferred loan agreement,
        if any,  relating to such Mortgage  Loan, or a copy of each  modification,  assumption
        agreement or preferred loan agreement.

        The Depositor  may, in lieu of  delivering  the original of the documents set forth in
Section  2.01(b)(ii),  (iii), (iv) and (v) (or copies thereof as permitted by Section 2.01(b))
to the Trustee or the  Custodian,  deliver  such  documents  to the Master  Servicer,  and the
Master  Servicer  shall hold such  documents  in trust for the use and  benefit of all present
and future  Certificateholders  until such time as is set forth in the next  sentence.  Within
thirty  Business  Days  following the earlier of (i) the receipt of the original of all of the
documents or  instruments  set forth in Section  2.01(b)(ii),  (iii),  (iv) and (v) (or copies
thereof as permitted by such  Section)  for any  Mortgage  Loan and (ii) a written  request by
the Trustee to deliver those  documents  with respect to any or all of the Mortgage Loans then
being held by the Master  Servicer,  the Master  Servicer shall deliver a complete set of such
documents to the Trustee or the Custodian that is the duly appointed agent of the Trustee.

(c)     Notwithstanding  the  provisions of Section  2.01(b),  in the event that in connection
with any Mortgage  Loan, if the  Depositor  cannot  deliver the original of the Mortgage,  any
assignment,  modification,  assumption  agreement or preferred loan agreement (or copy thereof
as permitted by Section  2.01(b)) with  evidence of recording  thereon  concurrently  with the
execution  and  delivery  of this  Agreement  because  of (i) a  delay  caused  by the  public
recording  office  where such  Mortgage,  assignment,  modification,  assumption  agreement or
preferred  loan agreement as the case may be, has been  delivered for  recordation,  or (ii) a
delay in the receipt of certain  information  necessary  to prepare  the related  assignments,
the  Depositor  shall  deliver  or cause to be  delivered  to the  Trustee  or the  respective
Custodian  a  copy  of  such  Mortgage,  assignment,  modification,  assumption  agreement  or
preferred loan agreement.

        The Depositor  shall  promptly cause to be recorded in the  appropriate  public office
for real  property  records the  Assignment  referred to in clause  (iii) of Section  2.01(b),
except (a) in states  where,  in the  Opinion of Counsel  acceptable  to the Master  Servicer,
such  recording is not  required to protect the  Trustee's  interests in the Mortgage  Loan or
(b) if  MERS is  identified  on the  Mortgage  or on a  properly  recorded  assignment  of the
Mortgage  as the  mortgagee  of record  solely as  nominee  for  Residential  Funding  and its
successors  and assigns.  If any  Assignment  is lost or returned  unrecorded to the Depositor
because of any defect  therein,  the Depositor  shall prepare a substitute  Assignment or cure
such defect,  as the case may be, and cause such  Assignment to be recorded in accordance with
this paragraph.  The Depositor shall promptly  deliver or cause to be delivered to the Trustee
or the respective  Custodian  such Mortgage or  Assignment,  as applicable (or copy thereof as
permitted  by Section  2.01(b)),  with  evidence of recording  indicated  thereon upon receipt
thereof from the public recording office or from the related Subservicer or Seller.

        If the Depositor  delivers to the Trustee or Custodian any Mortgage Note or Assignment
of Mortgage in blank,  the Depositor  shall,  or shall cause the  Custodian  to,  complete the
endorsement  of the Mortgage  Note and the  Assignment  of Mortgage in the name of the Trustee
in conjunction  with the Interim  Certification  issued by the Custodian,  as  contemplated by
Section 2.02.

        Any of the items set forth in Sections  2.01(b)(ii),  (iii),  (iv) and (v) that may be
delivered  as a copy  rather  than  the  original  may be  delivered  to  the  Trustee  or the
Custodian.

        In  connection  with the  assignment  of any  Mortgage  Loan  registered  on the MERS(R)
System,  the Depositor  further  agrees that it will cause,  at the  Depositor's  own expense,
within 30  Business  Days after the  Closing  Date,  the MERS(R)System to  indicate  that such
Mortgage  Loans have been  assigned by the  Depositor to the Trustee in  accordance  with this
Agreement for the benefit of the  Certificateholders  by including  (or deleting,  in the case
of Mortgage Loans which are  repurchased in accordance  with this  Agreement) in such computer
files (a) the code in the field  which  identifies  the  specific  Trustee and (b) the code in
the field "Pool Field" which  identifies the series of the  Certificates  issued in connection
with such Mortgage Loans.  The Depositor  further agrees that it will not, and will not permit
the Master  Servicer  to, and the Master  Servicer  agrees  that it will not,  alter the codes
referenced  in this  paragraph  with  respect  to any  Mortgage  Loan  during the term of this
Agreement  unless and until such Mortgage Loan is repurchased in accordance  with the terms of
this Agreement.

(d)     It is intended  that the  conveyances  by the Depositor to the Trustee of the Mortgage
Loans as provided for in this  Section  2.01 be  construed  as a sale by the  Depositor to the
Trustee of the Mortgage Loans for the benefit of the  Certificateholders.  Further,  it is not
intended  that any such  conveyance  be  deemed to be a pledge  of the  Mortgage  Loans by the
Depositor to the Trustee to secure a debt or other  obligation of the Depositor.  However,  in
the event that the Mortgage  Loans are held to be property of the Depositor or of  Residential
Funding,  or if for any reason this Agreement is held or deemed to create a security  interest
in the Mortgage  Loans,  then it is intended that (a) this  Agreement  shall also be deemed to
be a security  agreement  within  the  meaning  of  Articles  8 and 9 of the New York  Uniform
Commercial Code and the Uniform  Commercial  Code of any other  applicable  jurisdiction;  (b)
the  conveyances  provided  for in this  Section 2.01 shall be deemed to be (1) a grant by the
Depositor to the Trustee of a security  interest in all of the  Depositor's  right  (including
the  power to convey  title  thereto),  title and  interest,  whether  now owned or  hereafter
acquired,  in and to (A) the  Mortgage  Loans,  including  (a) the related  Mortgage  Note and
Mortgage,  and (b) any  insurance  policies and all other  documents  in the related  Mortgage
File,  (B) all  amounts  payable  pursuant  to the  Mortgage  Loans or the  Yield  Maintenance
Agreement  in  accordance  with the terms  thereof  and (C) any and all  general  intangibles,
payment  intangibles,   accounts,  chattel  paper,  instruments,   documents,  money,  deposit
accounts,   certificates  of  deposit,  goods,  letters  of  credit,  advices  of  credit  and
investment  property  and other  property  of whatever  kind or  description  now  existing or
hereafter  acquired  consisting of, arising from or relating to any of the foregoing,  and all
proceeds  of  the  conversion,   voluntary  or  involuntary,   of  the  foregoing  into  cash,
instruments,  securities or other  property,  including  without  limitation  all amounts from
time to time held or invested in the  Certificate  Account or the Custodial  Account,  whether
in the form of cash,  instruments,  securities or other  property and (2) an assignment by the
Depositor  to the Trustee of any  security  interest in any and all of  Residential  Funding's
right  (including the power to convey title  thereto),  title and interest,  whether now owned
or hereafter  acquired,  in and to the property described in the foregoing clauses (1)(A), (B)
and  (C)  granted  by  Residential  Funding  to  the  Depositor  pursuant  to  the  Assignment
Agreement;  (c) the  possession  by the  Trustee,  the  Custodian  or any  other  agent of the
Trustee of Mortgage  Notes or such other items of  property  as they  constitute  instruments,
money,  payment  intangibles,  negotiable  documents,  goods,  deposit  accounts,  letters  of
credit,  advices of credit,  investment  property,  certificated  securities  or chattel paper
shall be deemed to be  "possession  by the secured  party," or  possession by a purchaser or a
person  designated by such secured  party,  for purposes of perfecting  the security  interest
pursuant to the Uniform  Commercial  Code as in effect in the States of New York and Minnesota
and any  other  applicable  jurisdiction;  and  (d)  notifications  to  persons  holding  such
property,  and acknowledgments,  receipts or confirmations from persons holding such property,
shall be  deemed  notifications  to,  or  acknowledgments,  receipts  or  confirmations  from,
securities  intermediaries,  bailees or agents of, or persons holding for, (as applicable) the
Trustee for the purpose of perfecting such security interest under applicable law.

        The Depositor and, at the Depositor's  direction,  Residential Funding and the Trustee
shall, to the extent  consistent with this Agreement,  take such reasonable  actions as may be
necessary to ensure that, if this Agreement  were deemed to create a security  interest in the
Mortgage  Loans and the other  property  described  above,  such  security  interest  would be
deemed to be a perfected  security  interest of first priority  under  applicable law and will
be maintained as such throughout the term of this Agreement.  Without  limiting the generality
of the  foregoing,  the  Depositor  shall  prepare and deliver to the Trustee not less than 15
days prior to any filing date and,  the Trustee  shall  forward for filing,  or shall cause to
be forwarded for filing,  at the expense of the Depositor,  all filings  necessary to maintain
the  effectiveness of any original filings  necessary under the Uniform  Commercial Code as in
effect in any  jurisdiction  to perfect  the  Trustee's  security  interest  in or lien on the
Mortgage Loans, as evidenced by an Officers'  Certificate of the Depositor,  including without
limitation (x)  continuation  statements,  and (y) such other  statements as may be occasioned
by (1) any  change  of  name of  Residential  Funding,  the  Depositor  or the  Trustee  (such
preparation  and filing shall be at the expense of the Trustee,  if  occasioned by a change in
the  Trustee's  name),  (2) any  change  of  location  of the place of  business  or the chief
executive  office of Residential  Funding or the Depositor or (3) any transfer of any interest
of Residential Funding or the Depositor in any Mortgage Loan.

Section 2.02.  Acceptance by Trustee.

        The Trustee  acknowledges  receipt (or,  with respect to Mortgage  Loans  subject to a
Custodial  Agreement,  and  based  solely  upon a receipt  or  certification  executed  by the
Custodian,  receipt by the respective  Custodian as the duly  appointed  agent of the Trustee)
of the  documents  referred to in Section  2.01(b)(i)  above (except that for purposes of such
acknowledgement  only, a Mortgage  Note may be endorsed in blank and an Assignment of Mortgage
may be in blank) and declares  that it, or a Custodian as its agent,  holds and will hold such
documents and the other  documents  constituting a part of the Mortgage Files delivered to it,
or a  Custodian  as its  agent,  in trust for the use and  benefit of all  present  and future
Certificateholders.  The Trustee or  Custodian  (such  Custodian  being so  obligated  under a
Custodial  Agreement) agrees, for the benefit of  Certificateholders,  to review each Mortgage
File  delivered  to it pursuant to Section  2.01(b)  within 45 days after the Closing  Date to
ascertain that all required  documents  (specifically as set forth in Section  2.01(b)),  have
been executed and received,  and that such documents  relate to the Mortgage Loans  identified
on the  Mortgage  Loan  Schedule,  as  supplemented,  that have been  conveyed  to it,  and to
deliver to the Trustee a  certificate  (the  "Interim  Certification")  to the effect that all
documents  required to be delivered  pursuant to Section  2.01(b) above have been executed and
received and that such  documents  relate to the  Mortgage  Loans  identified  on the Mortgage
Loan  Schedule,  except for any  exceptions  listed on  Schedule A  attached  to such  Interim
Certification.  Upon delivery of the Mortgage  Files by the Depositor or the Master  Servicer,
the Trustee  shall  acknowledge  receipt  (or,  with  respect to Mortgage  Loans  subject to a
Custodial   Agreement,   and  based  solely  upon  a  receipt  or  certification  (the  "Final
Certification")  executed by the Custodian,  receipt by the  respective  Custodian as the duly
appointed agent of the Trustee) of the documents referred to in Section 2.01(b) above.

        If  the  Custodian,   as  the  Trustee's  agent,   finds  any  document  or  documents
constituting  a  part  of a  Mortgage  File  to be  missing  or  defective,  upon  receipt  of
notification  from the Custodian as specified in the  succeeding  sentence,  the Trustee shall
promptly so notify or cause the  Custodian to notify the Master  Servicer  and the  Depositor;
provided,  that if the Mortgage  Loan related to such Mortgage File is listed on Schedule A of
the Assignment Agreement,  no notification shall be necessary.  Pursuant to Section 2.3 of the
Custodial  Agreement,  the Custodian  will notify the Master  Servicer,  the Depositor and the
Trustee of any such  omission or defect  found by it in respect of any  Mortgage  File held by
it in respect  of the items  received  by it  pursuant  to the  Custodial  Agreement.  If such
omission or defect  materially  and adversely  affects the  interests in the related  Mortgage
Loan  of the  Certificateholders,  the  Master  Servicer  shall  promptly  notify  Residential
Funding of such omission or defect and request that  Residential  Funding correct or cure such
omission  or defect  within 60 days from the date the Master  Servicer  was  notified  of such
omission or defect  and,  if  Residential  Funding  does not correct or cure such  omission or
defect within such period,  then  Residential  Funding shall  purchase such Mortgage Loan from
the Trust Fund at its Purchase  Price,  in either case within 90 days from the date the Master
Servicer  was  notified of such  omission or defect;  provided  that if the omission or defect
would cause the Mortgage  Loan to be other than a  "qualified  mortgage" as defined in Section
860G(a)(3) of the Code,  any such cure or  repurchase  must occur within 90 days from the date
such breach was discovered;  and provided  further,  that no cure,  substitution or repurchase
shall be  required  if such  omission  or defect is in respect of a  Mortgage  Loan  listed on
Schedule A of the  Assignment  Agreement.  The Purchase Price for any such Mortgage Loan shall
be  deposited  or caused to be  deposited  by the Master  Servicer  in the  Custodial  Account
maintained  by it  pursuant  to  Section  3.07 and,  upon  receipt  by the  Trustee of written
notification of such deposit signed by a Servicing Officer,  the Trustee or any Custodian,  as
the case may be,  shall  release to  Residential  Funding  the related  Mortgage  File and the
Trustee shall execute and deliver such  instruments of transfer or assignment  prepared by the
Master Servicer,  in each case without recourse,  as shall be necessary to vest in Residential
Funding or its  designee  any Mortgage  Loan  released  pursuant  hereto and  thereafter  such
Mortgage  Loan shall not be part of the Trust  Fund.  It is  understood  and  agreed  that the
obligation  of  Residential  Funding,  to so cure or purchase any Mortgage  Loan as to which a
material and adverse defect in or omission of a constituent  document exists shall  constitute
the sole remedy  respecting  such defect or omission  available to  Certificateholders  or the
Trustee on behalf of Certificateholders.

Section 2.03.  Representations,  Warranties  and  Covenants  of the Master  Servicer  and the
                      Depositor.

(a)     The Master Servicer  hereby  represents and warrants to the Trustee for the benefit of
the Certificateholders that:

(i)     The Master  Servicer is a corporation  duly  organized,  validly  existing and in good
        standing  under the laws  governing  its creation and  existence  and is or will be in
        compliance  with the laws of each state in which any Mortgaged  Property is located to
        the extent necessary to ensure the  enforceability of each Mortgage Loan in accordance
        with the terms of this Agreement;

(ii)    The  execution  and  delivery  of  this  Agreement  by the  Master  Servicer  and  its
        performance  and  compliance  with the terms of this  Agreement  will not  violate the
        Master  Servicer's  Certificate  of  Incorporation  or Bylaws or constitute a material
        default (or an event which,  with notice or lapse of time, or both, would constitute a
        material  default) under, or result in the material breach of, any material  contract,
        agreement or other  instrument to which the Master Servicer is a party or which may be
        applicable to the Master Servicer or any of its assets;

(iii)   This Agreement, assuming due authorization,  execution and delivery by the Trustee and
        the  Depositor,  constitutes  a valid,  legal and  binding  obligation  of the  Master
        Servicer,  enforceable  against  it in  accordance  with the terms  hereof  subject to
        applicable  bankruptcy,   insolvency,   reorganization,   moratorium  and  other  laws
        affecting the enforcement of creditors' rights generally and to general  principles of
        equity,  regardless  of whether such  enforcement  is  considered  in a proceeding  in
        equity or at law;

(iv)    The  Master  Servicer  is not in  default  with  respect to any order or decree of any
        court  or any  order,  regulation  or  demand  of any  federal,  state,  municipal  or
        governmental  agency,  which default might have consequences that would materially and
        adversely  affect  the  condition  (financial  or other) or  operations  of the Master
        Servicer or its properties or might have consequences that would materially  adversely
        affect its performance hereunder;

(v)     No  litigation  is  pending  or,  to the  best  of the  Master  Servicer's  knowledge,
        threatened  against the Master  Servicer  which would  prohibit its entering into this
        Agreement or performing its obligations under this Agreement;

(vi)    The Master  Servicer shall comply in all material  respects in the performance of this
        Agreement  with all  reasonable  rules and  requirements  of each  insurer  under each
        Required Insurance Policy;

(vii)   No information,  certificate of an officer,  statement  furnished in writing or report
        delivered  to the  Depositor,  any  Affiliate  of the  Depositor or the Trustee by the
        Master  Servicer  will,  to the knowledge of the Master  Servicer,  contain any untrue
        statement  of a  material  fact  or  omit  a  material  fact  necessary  to  make  the
        information, certificate, statement or report not misleading;

(viii)  The  Master  Servicer  has  examined  each  existing,   and  will  examine  each  new,
        Subservicing  Agreement and is or will be familiar with the terms  thereof.  The terms
        of  each  existing  Subservicing   Agreement  and  each  designated   Subservicer  are
        acceptable  to the Master  Servicer and any new  Subservicing  Agreements  will comply
        with the provisions of Section 3.02; and

(ix)    The  Master  Servicer  is a member of MERS in good  standing,  and will  comply in all
        material  respects  with the  rules  and  procedures  of MERS in  connection  with the
        servicing of the Mortgage Loans that are registered with MERS.

        It is understood and agreed that the  representations and warranties set forth in this
Section  2.03(a) shall survive  delivery of the  respective  Mortgage  Files to the Trustee or
any Custodian.  Upon discovery by either the Depositor,  the Master  Servicer,  the Trustee or
any  Custodian  of a breach  of any  representation  or  warranty  set  forth in this  Section
2.03(a) which  materially  and adversely  affects the interests of the  Certificateholders  in
any Mortgage Loan, the party  discovering  such breach shall give prompt written notice to the
other parties (any Custodian being so obligated under a Custodial  Agreement).  Within 90 days
of its  discovery or its receipt of notice of such breach,  the Master  Servicer  shall either
(i) cure such breach in all  material  respects or (ii) to the extent that such breach is with
respect to a Mortgage Loan or a related  document,  purchase such Mortgage Loan from the Trust
Fund at the Purchase  Price and in the manner set forth in Section 2.02;  provided that if the
breach  would cause the Mortgage  Loan to be other than a  "qualified  mortgage" as defined in
Section  860G(a)(3) of the Code,  any such cure or  repurchase  must occur within 90 days from
the date such  breach was  discovered.  The  obligation  of the Master  Servicer  to cure such
breach or to so purchase such Mortgage Loan shall  constitute  the sole remedy in respect of a
breach of a  representation  and warranty set forth in this Section  2.03(a)  available to the
Certificateholders or the Trustee on behalf of the Certificateholders.

(b)     The  Depositor  hereby  represents  and warrants to the Trustee for the benefit of the
Certificateholders  that as of the Closing Date (or, if otherwise  specified  below, as of the
date so  specified):  (i) the  information  set forth in Exhibit G hereto with respect to each
Mortgage Loan or the Mortgage  Loans,  as the case may be, is true and correct in all material
respects  at  the  respective  date  or  dates  which  such  information  is  furnished;  (ii)
immediately  prior to the conveyance of the Mortgage  Loans to the Trustee,  the Depositor had
good title to, and was the sole owner of,  each  Mortgage  Loan free and clear of any  pledge,
lien,   encumbrance  or  security  interest  (other  than  rights  to  servicing  and  related
compensation)  and such conveyance  validly  transfers  ownership of the Mortgage Loans to the
Trustee free and clear of any pledge, lien,  encumbrance or security interest;  and (iii) each
Mortgage Loan  constitutes a qualified  mortgage under Section  860G(a)(3)(A)  of the Code and
Treasury Regulations Section 1.860G-2(a)(1).

        It is understood and agreed that the  representations and warranties set forth in this
Section  2.03(b) shall survive  delivery of the  respective  Mortgage  Files to the Trustee or
any Custodian.

        Upon  discovery  by any of the  Depositor,  the Master  Servicer,  the  Trustee or any
Custodian of a breach of any of the  representations  and warranties set forth in this Section
2.03(b) which  materially  and adversely  affects the interests of the  Certificateholders  in
any Mortgage Loan, the party  discovering  such breach shall give prompt written notice to the
other  parties (any  Custodian  being so  obligated  under a Custodial  Agreement);  provided,
however,  that in the  event of a breach  of the  representation  and  warranty  set  forth in
Section  2.03(b)(iii),  the party  discovering  such breach shall give such notice within five
days of  discovery.  Within 90 days of its  discovery or its receipt of notice of breach,  the
Depositor  shall either (i) cure such breach in all material  respects or (ii)  purchase  such
Mortgage  Loan from the  Trust  Fund at the  Purchase  Price  and in the  manner  set forth in
Section  2.02;  provided  that the  Depositor  shall have the option to substitute a Qualified
Substitute  Mortgage Loan or Loans for such Mortgage Loan if such  substitution  occurs within
two years  following  the Closing  Date;  provided  that if the omission or defect would cause
the  Mortgage  Loan to be other than a "qualified  mortgage" as defined in Section  860G(a)(3)
of the Code,  any such cure,  substitution  or  repurchase  must occur within 90 days from the
date such breach was  discovered.  Any such  substitution  shall be effected by the  Depositor
under  the same  terms and  conditions  as  provided  in  Section  2.04 for  substitutions  by
Residential  Funding.  It is  understood  and agreed that the  obligation  of the Depositor to
cure such breach or to so  purchase or  substitute  for any  Mortgage  Loan as to which such a
breach has  occurred  and is  continuing  shall  constitute  the sole remedy  respecting  such
breach   available   to   the   Certificateholders   or  the   Trustee   on   behalf   of  the
Certificateholders.  Notwithstanding  the  foregoing,  the Depositor  shall not be required to
cure  breaches  or purchase  or  substitute  for  Mortgage  Loans as provided in this  Section
2.03(b) if the substance of the breach of a  representation  set forth above also  constitutes
fraud in the origination of the Mortgage Loan.

Section 2.04.  Representations and Warranties of Residential Funding.

        The  Depositor,  as assignee of Residential  Funding under the  Assignment  Agreement,
hereby  assigns to the  Trustee for the  benefit of the  Certificateholders  all of its right,
title and  interest in respect of the  Assignment  Agreement  applicable  to a Mortgage  Loan.
Insofar as the Assignment  Agreement  relates to the  representations  and warranties  made by
Residential  Funding in respect of such  Mortgage  Loan and any remedies  provided  thereunder
for any breach of such  representations and warranties,  such right, title and interest may be
enforced by the Master Servicer on behalf of the Trustee and the Certificateholders.

        Upon  the  discovery  by the  Depositor,  the  Master  Servicer,  the  Trustee  or any
Custodian of a breach of any of the  representations  and  warranties  made in the  Assignment
Agreement in respect of any Mortgage  Loan or of any  Repurchase  Event which  materially  and
adversely  affects the interests of the  Certificateholders  in such Mortgage  Loan, the party
discovering  such breach shall give prompt  written notice to the other parties (any Custodian
being so obligated  under a Custodial  Agreement).  The Master  Servicer shall promptly notify
Residential  Funding of such breach or Repurchase Event and request that  Residential  Funding
either (i) cure such breach or Repurchase  Event in all material  respects within 90 days from
the date  the  Master  Servicer  was  notified  of such  breach  or  Repurchase  Event or (ii)
purchase such  Mortgage  Loan from the Trust Fund at the Purchase  Price and in the manner set
forth in Section 2.02;  provided  that, in the case of a breach or Repurchase  Event under the
Assignment  Agreement,  Residential  Funding  shall have the option to  substitute a Qualified
Substitute  Mortgage Loan or Loans for such Mortgage Loan if such  substitution  occurs within
two years  following  the Closing  Date;  provided that if the breach would cause the Mortgage
Loan to be other than a  "qualified  mortgage" as defined in Section  860G(a)(3)  of the Code,
any such  cure or  substitution  must  occur  within  90 days  from the  date the  breach  was
discovered.  If the breach of representation  and warranty that gave rise to the obligation to
repurchase or substitute a Mortgage  Loan  pursuant to Section 4 of the  Assignment  Agreement
was the  representation  and warranty set forth in clause (bb) of Section 4 thereof,  then the
Master  Servicer shall request that  Residential  Funding pay to the Trust Fund,  concurrently
with and in addition to the remedies  provided in the preceding  sentence,  an amount equal to
any liability,  penalty or expense that was actually  incurred and paid out of or on behalf of
the Trust Fund,  and that directly  resulted from such breach,  or if incurred and paid by the
Trust Fund thereafter,  concurrently with such payment.  In the event that Residential Funding
elects to  substitute a Qualified  Substitute  Mortgage  Loan or Loans for a Deleted  Mortgage
Loan pursuant to this Section 2.04,  Residential  Funding shall deliver to the Trustee for the
benefit of the  Certificateholders  with respect to such Qualified Substitute Mortgage Loan or
Loans, the original  Mortgage Note, the Mortgage,  an Assignment of the Mortgage in recordable
form,  and such other  documents  and  agreements  as are required by Section  2.01,  with the
Mortgage  Note  endorsed as  required by Section  2.01.  No  substitution  will be made in any
calendar  month  after  the  Determination  Date for such  month.  Monthly  Payments  due with
respect to  Qualified  Substitute  Mortgage  Loans in the month of  substitution  shall not be
part of the Trust  Fund and will be  retained  by the  Master  Servicer  and  remitted  by the
Master  Servicer to  Residential  Funding on the next  succeeding  Distribution  Date. For the
month of  substitution,  distributions  to the  Certificateholders  will  include  the Monthly
Payment  due on a Deleted  Mortgage  Loan for such month and  thereafter  Residential  Funding
shall be entitled to retain all amounts  received in respect of such  Deleted  Mortgage  Loan.
The Master  Servicer  shall amend or cause to be amended the  Mortgage  Loan  Schedule for the
benefit of the  Certificateholders  to reflect the removal of such Deleted  Mortgage  Loan and
the  substitution of the Qualified  Substitute  Mortgage Loan or Loans and the Master Servicer
shall deliver the amended  Mortgage Loan Schedule to the Trustee and the Custodian.  Upon such
substitution,  the Qualified  Substitute  Mortgage Loan or Loans shall be subject to the terms
of this  Agreement and the related  Subservicing  Agreement in all respects,  and  Residential
Funding shall be deemed to have made the  representations  and warranties  with respect to the
Qualified Substitute Mortgage Loan contained in Section 4 of the Assignment  Agreement,  as of
the date of  substitution,  and the  covenants,  representations  and  warranties set forth in
this Section 2.04,  and in Section 2.03 hereof and in Section 4 of the  Assignment  Agreement,
and the Master  Servicer  shall be obligated to  repurchase  or  substitute  for any Qualified
Substitute  Mortgage  Loan as to  which a  Repurchase  Event  (as  defined  in the  Assignment
Agreement) has occurred pursuant to Section 4 of the Assignment Agreement.

        In connection  with the  substitution  of one or more  Qualified  Substitute  Mortgage
Loans for one or more Deleted  Mortgage Loans,  the Master Servicer shall determine the amount
(if any) by which the aggregate  principal balance of all such Qualified  Substitute  Mortgage
Loans as of the date of substitution is less than the aggregate  Stated  Principal  Balance of
all such Deleted  Mortgage Loans (in each case after  application of the principal  portion of
the  Monthly  Payments  due in the month of  substitution  that are to be  distributed  to the
Certificateholders  in the month of  substitution).  Residential  Funding  shall  deposit  the
amount of such shortfall into the Custodial  Account on the day of  substitution,  without any
reimbursement  therefor.  Residential  Funding  shall give notice in writing to the Trustee of
such  event,  which  notice  shall  be  accompanied  by an  Officers'  Certificate  as to  the
calculation  of such  shortfall and (subject to Section  10.01(f)) by an Opinion of Counsel to
the effect  that such  substitution  will not cause (a) any  federal  tax to be imposed on the
Trust  Fund,   including   without   limitation,   any  federal  tax  imposed  on  "prohibited
transactions"  under  Section  860F(a)(1) of the Code or on  "contributions  after the startup
date" under Section  860G(d)(1) of the Code or (b) any portion of any REMIC created  hereunder
to fail to qualify as a REMIC at any time that any Certificate is outstanding.

        It is understood and agreed that the  obligation of  Residential  Funding to cure such
breach or  purchase  (or  substitute  for) such  Mortgage  Loan as to which  such a breach has
occurred and is continuing and to make any additional  payments  required under the Assignment
Agreement in  connection  with a breach of the  representation  and warranty in clause (bb) of
Section 4 thereof shall  constitute the sole remedy  respecting  such breach  available to the
Certificateholders  or the  Trustee  on  behalf  of  the  Certificateholders.  If  the  Master
Servicer is  Residential  Funding,  then the Trustee shall also have the right (i) to give the
notification  and require the purchase or  substitution  provided for in the second  preceding
paragraph in the event of such a breach of a  representation  or warranty made by  Residential
Funding  in the  Assignment  Agreement  or (ii) to  give  the  notification  and  require  the
purchase  or  substitution  provided  for  in  Section  6  of  the  Assignment  Agreement.  In
connection  with the purchase of or  substitution  for any such Mortgage  Loan by  Residential
Funding,  the  Trustee  shall  assign  to  Residential  Funding  all of the  right,  title and
interest in respect of the Assignment Agreement applicable to such Mortgage Loan.

Section 2.05.  Execution  and  Authentication  of  Certificates;  Conveyance of REMIC Regular
                      Interests.

(a)     The Trustee  acknowledges  the assignment to it of the Mortgage Loans and the delivery
of the  Mortgage  Files to it, or any  Custodian  on its  behalf,  subject  to any  exceptions
noted,  together  with the  assignment  to it of all other assets  included in the Trust Fund,
receipt of which is hereby  acknowledged.  Concurrently  with such  delivery  and in  exchange
therefor,  the  Trustee,  pursuant  to the  written  request of the  Depositor  executed by an
officer of the  Depositor,  has executed and caused to be  authenticated  and  delivered to or
upon the order of the Depositor the  Certificates in authorized  denominations  which evidence
ownership of the entire Trust Fund.

(b)     The  Depositor,  as of the Closing  Date,  and  concurrently  with the  execution  and
delivery  hereof,  does hereby assign  without  recourse all the right,  title and interest of
the Depositor in and to the  Uncertificated  REMIC I Regular  Interests to the Trustee for the
benefit  of  the   holders  of  each  Class  of   Certificates   (other  than  the  Class  R-I
Certificates).  The  Trustee  acknowledges  receipt  of the  Uncertificated  REMIC  I  Regular
Interests  and declares  that it holds and will hold the same in trust for the  exclusive  use
and benefit of all present and future  holders of each Class of  Certificates  (other than the
Class R-I Certificates).

(c)     The  Depositor  concurrently  with the  execution  and  delivery  hereof,  does hereby
transfer,  assign,  set over and otherwise convey in trust to the Trustee without recourse all
the right,  title and interest of the Depositor in and to the REMIC I Regular  Interests,  and
the  other  assets  of  REMIC II for the  benefit  of the  holders  of the  REMIC  II  Regular
Interests and the Class R-II  Certificates.  The Trustee  acknowledges  receipt of the REMIC I
Regular  Interests  (which are  uncertificated)  and the other assets of REMIC II and declares
that it holds  and  will  hold the same in trust  for the  exclusive  use and  benefit  of the
holders of the REMIC II Regular Interests and the Class R-II Certificates.

Section 2.06.   Purposes and Powers of the Trust.

        The  purpose  of the  trust,  as  created  hereunder,  is to engage  in the  following
activities:

(a)     To sell the Certificates to the Depositor in exchange for the Mortgage Loans;

(b)     To  enter  into and  perform  its  obligations  under  this  Agreement  and the  Yield
Maintenance Agreement;

(c)     To  engage  in  those  activities  that  are  necessary,  suitable  or  convenient  to
accomplish the foregoing or are incidental hereto or connected therewith; and

(d)     Subject to compliance with this Agreement,  to engage in such other  activities as may
be  required  in  connection   with   conservation  of  the  Trust  Fund  and  the  making  of
distributions to the Certificateholders.

        The trust is hereby authorized to engage in the foregoing activities.  Notwithstanding
the  provisions  of Section  11.01,  the trust shall not engage in any activity  other than in
connection  with the  foregoing or other than as required or  authorized  by the terms of this
Agreement  while any  Certificate  is  outstanding,  and this Section 2.06 may not be amended,
without the consent of the  Certificateholders  evidencing a majority of the aggregate  Voting
Rights of the Certificates.

Section 2.07.  Agreement Regarding Ability to Disclose.

        The Depositor,  the Master Servicer and the Trustee hereby agree,  notwithstanding any
other  express or implied  agreement to the  contrary,  that any and all  Persons,  and any of
their respective employees,  representatives,  and other agents may disclose, immediately upon
commencement of discussions,  to any and all Persons,  without limitation of any kind, the tax
treatment  and tax  structure of the  transaction  and all  materials  of any kind  (including
opinions  or  other  tax  analyses)  that are  provided  to any of them  relating  to such tax
treatment and tax structure.   For purposes of this  paragraph,  the terms "tax treatment" and
"tax structure" are defined under Treasury Regulationss.1.6011-4(c).

ARTICLE III
                        ADMINISTRATION AND SERVICING OF MORTGAGE LOANS

Section 3.01.  Master Servicer to Act as Servicer.

(a)     The Master  Servicer  shall service and  administer  the Mortgage  Loans in accordance
with  the  terms  of  this  Agreement  and  the  respective  Mortgage  Loans,  following  such
procedures  as it would  employ in its good faith  business  judgment and which are normal and
usual in its general mortgage servicing  activities,  and shall have full power and authority,
acting alone or through  Subservicers  as provided in Section  3.02,  to do any and all things
which  it  may  deem   necessary  or  desirable  in   connection   with  such   servicing  and
administration.  Without limiting the generality of the foregoing,  the Master Servicer in its
own name or in the name of a  Subservicer  is hereby  authorized  and empowered by the Trustee
when the Master  Servicer or the  Subservicer,  as the case may be, believes it appropriate in
its best  judgment,  to  execute  and  deliver,  on behalf of the  Certificateholders  and the
Trustee  or any of them,  any and all  instruments  of  satisfaction  or  cancellation,  or of
partial  or full  release  or  discharge,  or of  consent to  assumption  or  modification  in
connection with a proposed  conveyance,  or of assignment of any Mortgage and Mortgage Note in
connection  with the repurchase of a Mortgage Loan and all other  comparable  instruments,  or
with respect to the  modification  or re-recording of a Mortgage for the purpose of correcting
the  Mortgage,  the  subordination  of the lien of the  Mortgage in favor of a public  utility
company or government  agency or unit with powers of eminent  domain,  the taking of a deed in
lieu of foreclosure,  the commencement,  prosecution or completion of judicial or non-judicial
foreclosure,  the conveyance of a Mortgaged  Property to the related insurer,  the acquisition
of any property  acquired by foreclosure or deed in lieu of  foreclosure,  or the  management,
marketing  and  conveyance  of any  property  acquired  by  foreclosure  or  deed  in  lieu of
foreclosure  with respect to the Mortgage Loans and with respect to the Mortgaged  Properties.
The Master  Servicer  further is  authorized  and  empowered by the Trustee,  on behalf of the
Certificateholders  and the Trustee,  in its own name or in the name of the Subservicer,  when
the Master  Servicer or the  Subservicer,  as the case may be,  believes it is  appropriate in
its best  judgment to register any  Mortgage  Loan on the MERS(R)System,  or cause the removal
from the  registration  of any Mortgage Loan on the MERS(R)System,  to execute and deliver,  on
behalf of the Trustee and the  Certificateholders  or any of them, any and all  instruments of
assignment and other  comparable  instruments  with respect to such assignment or re-recording
of a Mortgage in the name of MERS,  solely as nominee for the Trustee and its  successors  and
assigns.  Any expenses  incurred in  connection  with the actions  described in the  preceding
sentence shall be borne by the Master  Servicer in accordance  with Section  3.16(c),  with no
right of  reimbursement;  provided,  that if, as a result of MERS  discontinuing  or  becoming
unable to continue  operations in connection  with the MERS(R)System,  it becomes  necessary to
remove  any  Mortgage  Loan from  registration  on the MERS(R)System  and to  arrange  for the
assignment  of the  related  Mortgages  to the  Trustee,  then any related  expenses  shall be
reimbursable to the Master Servicer as set forth in Section  3.10(a)(ii).  Notwithstanding the
foregoing,  subject to Section 3.07(a),  the Master Servicer shall not permit any modification
with  respect to any  Mortgage  Loan that would both  constitute  a sale or  exchange  of such
Mortgage  Loan within the meaning of Section 1001 of the Code and any  proposed,  temporary or
final  regulations   promulgated   thereunder  (other  than  in  connection  with  a  proposed
conveyance or  assumption  of such Mortgage Loan that is treated as a Principal  Prepayment in
Full  pursuant to Section  3.13(d)  hereof) and cause any REMIC  created  hereunder to fail to
qualify as a REMIC under the Code.  The Trustee  shall  furnish the Master  Servicer  with any
powers of  attorney  and other  documents  necessary  or  appropriate  to  enable  the  Master
Servicer to service and  administer  the Mortgage  Loans.  The Trustee shall not be liable for
any  action  taken by the  Master  Servicer  or any  Subservicer  pursuant  to such  powers of
attorney or other  documents.  In servicing  and  administering  any  Nonsubserviced  Mortgage
Loan, the Master Servicer shall, to the extent not  inconsistent  with this Agreement,  comply
with the Program  Guide as if it were the  originator  of such  Mortgage Loan and had retained
the servicing rights and obligations in respect thereof.

        If the  Mortgage  relating  to a  Mortgage  Loan  did not  have a lien  senior  to the
Mortgage  Loan on the  related  Mortgaged  Property as of the  Cut-off  Date,  then the Master
Servicer,  in such  capacity,  may not  consent to the placing of a lien senior to that of the
Mortgage on the related  Mortgaged  Property.  If the Mortgage relating to a Mortgage Loan had
a lien senior to the Mortgage Loan on the related  Mortgaged  Property as of the Cut-off Date,
then the Master  Servicer,  in such  capacity,  may  consent to the  refinancing  of the prior
senior lien, provided that the following requirements are met:

               (i)    (A)    the   Mortgagor's   debt-to-income   ratio  resulting  from  such
refinancing is less than the original  debt-to-income  ratio as set forth on the Mortgage Loan
Schedule;  provided,  however, that in no instance shall the resulting  Loan-to-Value Ratio of
such Mortgage Loan be higher than that permitted by the Program Guide; or

                      (B)    the  resulting  Loan-to-Value  Ratio of such  Mortgage Loan is no
higher than the Loan-to-Value  Ratio prior to such  refinancing;  provided,  however,  if such
refinanced  mortgage loan is a "rate and term" mortgage loan (meaning,  the Mortgagor does not
receive any cash from the  refinancing),  the  Loan-to-Value  Ratio may increase to the extent
of either (x) the  reasonable  closing  costs of such  refinancing  or (y) any decrease in the
value of the related  Mortgaged  Property,  if the Mortgagor is in good standing as defined by
the Program Guide;

               (ii)   the  interest  rate,  or,  in the case of an  adjustable  rate  existing
senior lien, the maximum  interest rate,  for the loan  evidencing the refinanced  senior lien
is no more than 2.0% higher than the interest rate or the maximum  interest  rate, as the case
may be, on the loan  evidencing  the  existing  senior lien  immediately  prior to the date of
such  refinancing;  provided,  however (A) if the loan  evidencing  the  existing  senior lien
prior  to the  date of  refinancing  has an  adjustable  rate  and  the  loan  evidencing  the
refinanced  senior  lien  has a fixed  rate,  then  the  current  interest  rate  on the  loan
evidencing  the  refinanced  senior lien may be up to 2.0% higher than the  then-current  loan
rate of the loan  evidencing  the  existing  senior  lien and (B) if the loan  evidencing  the
existing  senior  lien  prior  to the  date of  refinancing  has a  fixed  rate  and the  loan
evidencing the refinanced  senior lien has an adjustable  rate, then the maximum interest rate
on the loan  evidencing  the  refinanced  senior  lien  shall be less than or equal to (x) the
interest  rate  on the  loan  evidencing  the  existing  senior  lien  prior  to the  date  of
refinancing plus (y) 2.0%; and

               (iii)  the  loan  evidencing  the  refinanced  senior  lien is not  subject  to
negative amortization.

(b)     The Master Servicer shall, to the extent  consistent with the servicing  standards set
forth herein,  take  whatever  actions as may be necessary to file a claim under or enforce or
allow the  Trustee to file a claim under or enforce any title  insurance  policy with  respect
to any Mortgage Loan  including,  without  limitation,  joining in or causing any  Subservicer
(or any  other  party in  possession  of any title  insurance  policy)  to join in any  claims
process,  negotiations,  actions or proceedings necessary to make a claim under or enforce any
title  insurance  policy.  Notwithstanding  anything in this  Agreement to the  contrary,  the
Master  Servicer  shall not (unless the  Mortgagor  is in default with respect to the Mortgage
Loan or such  default is, in the  judgment  of the Master  Servicer,  reasonably  foreseeable)
make or permit any  modification,  waiver,  or amendment of any term of any Mortgage Loan that
would both (i) effect an exchange or  reissuance  of such  Mortgage Loan under Section 1001 of
the Code (or  final,  temporary  or  proposed  Treasury  regulations  promulgated  thereunder)
(other than in  connection  with a proposed  conveyance  or  assumption  of such Mortgage Loan
that is treated as a Principal  Prepayment  in Full  pursuant to Section  3.13(d)  hereof) and
cause  any  REMIC  created  hereunder  to fail to  qualify  as a REMIC  under  the Code or the
imposition of any tax on "prohibited  transactions" or "contributions"  after the startup date
under the REMIC Provisions.

(c)     In  connection  with  servicing  and  administering  the  Mortgage  Loans,  the Master
Servicer  and  any  Affiliate  of the  Master  Servicer  (i)  may  perform  services  such  as
appraisals  and  brokerage  services  that are  customarily  provided  by  Persons  other than
servicers of mortgage  loans,  and shall be entitled to  reasonable  compensation  therefor in
accordance  with  Section  3.10 and (ii)  may,  at its own  discretion  and on  behalf  of the
Trustee, obtain credit information in the form of a "credit score" from a credit repository.

(d)     All costs incurred by the Master  Servicer or by  Subservicers in effecting the timely
payment of taxes and  assessments on the  properties  subject to the Mortgage Loans shall not,
for the purpose of calculating monthly  distributions to the  Certificateholders,  be added to
the amount  owing under the related  Mortgage  Loans,  notwithstanding  that the terms of such
Mortgage  Loan so permit,  and such costs  shall be  recoverable  to the extent  permitted  by
Section 3.10(a)(ii).

(e)     The Master  Servicer  may enter into one or more  agreements  in  connection  with the
offering  of  pass-through   certificates   evidencing   interests  in  one  or  more  of  the
Certificates  providing  for the  payment by the Master  Servicer  of amounts  received by the
Master Servicer as servicing  compensation  hereunder and required to cover certain Prepayment
Interest  Shortfalls on the Mortgage  Loans,  which payment  obligation  will thereafter be an
obligation of the Master Servicer hereunder.

(f)     The  relationship of the Master Servicer (and of any successor to the Master Servicer)
to  the  Depositor  under  this  Agreement  is  intended  by  the  parties  to be  that  of an
independent contractor and not that of a joint venturer, partner or agent.

Section 3.02.  Subservicing Agreements Between Master Servicer and Subservicers;  Enforcement
                      of Subservicers' Obligations.

(a)     The Master  Servicer may continue in effect  Subservicing  Agreements  entered into by
Residential  Funding and  Subservicers  prior to the execution and delivery of this Agreement,
and may enter into new  Subservicing  Agreements  with  Subservicers,  for the  servicing  and
administration  of all or some of the Mortgage Loans.  Each Subservicer shall be either (i) an
institution  the  accounts  of which  are  insured  by the FDIC or (ii)  another  entity  that
engages in the business of originating or servicing  mortgage loans,  and in either case shall
be  authorized  to transact  business  in the state or states in which the  related  Mortgaged
Properties it is to service are situated,  if and to the extent  required by applicable law to
enable the  Subservicer  to  perform  its  obligations  hereunder  and under the  Subservicing
Agreement,  and in either case shall be a Freddie  Mac,  Fannie Mae or HUD  approved  mortgage
servicer.  In  addition,  any  Subservicer  of a Mortgage  Loan  insured by the FHA must be an
FHA-approved  servicer,  and any Subservicer of a Mortgage Loan guaranteed by the VA must be a
VA-approved  servicer.  Each  Subservicer  of a Mortgage Loan shall be entitled to receive and
retain,  as provided in the related  Subservicing  Agreement and in Section 3.07,  the related
Subservicing  Fee from  payments of interest  received on such  Mortgage Loan after payment of
all amounts  required to be remitted to the Master  Servicer in respect of such Mortgage Loan.
For any Mortgage Loan that is a  Nonsubserviced  Mortgage Loan,  the Master  Servicer shall be
entitled  to receive  and retain an amount  equal to the  Subservicing  Fee from  payments  of
interest.  Unless the context  otherwise  requires,  references  in this  Agreement to actions
taken or to be taken by the Master  Servicer in servicing the Mortgage  Loans include  actions
taken or to be taken by a  Subservicer  on behalf of the Master  Servicer.  Each  Subservicing
Agreement  will be upon such terms and conditions as are generally  required by,  permitted by
or consistent with the Program Guide and are not  inconsistent  with this Agreement and as the
Master Servicer and the Subservicer have agreed.  With the approval of the Master Servicer,  a
Subservicer  may  delegate  its  servicing  obligations  to  third-party  servicers,  but such
Subservicer  will  remain  obligated  under the  related  Subservicing  Agreement.  The Master
Servicer  and a  Subservicer  may  enter  into  amendments  thereto  or a  different  form  of
Subservicing  Agreement,  and the form  referred to or included in the Program Guide is merely
provided for  information  and shall not be deemed to limit in any respect the  discretion  of
the Master  Servicer  to modify or enter into  different  Subservicing  Agreements;  provided,
however,  that any such  amendments  or  different  forms  shall  be  consistent  with and not
violate the  provisions of either this  Agreement or the Program Guide in a manner which would
materially  and adversely  affect the interests of the  Certificateholders.  The Program Guide
and any other  Subservicing  Agreement  entered  into  between  the  Master  Servicer  and any
Subservicer  shall require the  Subservicer to accurately and fully report its borrower credit
files to each of the Credit Repositories in a timely manner.

(b)     As part of its servicing activities  hereunder,  the Master Servicer,  for the benefit
of the Trustee and the  Certificateholders,  shall use its best reasonable  efforts to enforce
the obligations of each Subservicer under the related  Subservicing  Agreement,  to the extent
that the  non-performance  of any such obligation  would have a material and adverse effect on
a Mortgage Loan,  including,  without  limitation,  the obligation to purchase a Mortgage Loan
on account of  defective  documentation,  as  described  in Section  2.02,  or on account of a
breach of a  representation  or  warranty,  as described in Section  2.04.  Such  enforcement,
including,  without limitation,  the legal prosecution of claims,  termination of Subservicing
Agreements,  as appropriate,  and the pursuit of other appropriate remedies,  shall be in such
form and carried out to such an extent and at such time as the Master  Servicer  would  employ
in its good faith  business  judgment  and which are normal and usual in its general  mortgage
servicing  activities.  The Master Servicer shall pay the costs of such enforcement at its own
expense,  and shall be reimbursed  therefor only (i) from a general  recovery  resulting  from
such  enforcement  to the  extent,  if any,  that such  recovery  exceeds  all  amounts due in
respect of the related  Mortgage Loan or (ii) from a specific  recovery of costs,  expenses or
attorneys' fees against the party against whom such  enforcement is directed.  For purposes of
clarification  only,  the parties  agree that the  foregoing is not intended to, and does not,
limit the ability of the Master  Servicer to be  reimbursed  for expenses that are incurred in
connection with the enforcement of a Seller's  obligations  and are  reimbursable  pursuant to
Section 3.10(a)(viii).

Section 3.03.  Successor Subservicers.

        The Master  Servicer  shall be entitled to terminate any  Subservicing  Agreement that
may exist in  accordance  with the terms and  conditions  of such  Subservicing  Agreement and
without any limitation by virtue of this Agreement;  provided,  however,  that in the event of
termination  of any  Subservicing  Agreement by the Master  Servicer or the  Subservicer,  the
Master  Servicer  shall  either act as servicer of the related  Mortgage  Loan or enter into a
Subservicing  Agreement with a successor  Subservicer  which will be bound by the terms of the
related  Subservicing  Agreement.  If the Master  Servicer  or any  Affiliate  of  Residential
Funding  acts  as  servicer,  it  will  not  assume  liability  for  the  representations  and
warranties  of the  Subservicer  which it  replaces.  If the  Master  Servicer  enters  into a
Subservicing  Agreement  with  a  successor   Subservicer,   the  Master  Servicer  shall  use
reasonable   efforts   to  have  the   successor   Subservicer   assume   liability   for  the
representations  and warranties  made by the terminated  Subservicer in respect of the related
Mortgage  Loans and, in the event of any such  assumption  by the successor  Subservicer,  the
Master  Servicer  may,  in the  exercise of its  business  judgment,  release  the  terminated
Subservicer from liability for such representations and warranties.

Section 3.04.  Liability of the Master Servicer.

        Notwithstanding  any Subservicing  Agreement,  any of the provisions of this Agreement
relating to  agreements  or  arrangements  between the Master  Servicer  or a  Subservicer  or
reference to actions taken  through a Subservicer  or  otherwise,  the Master  Servicer  shall
remain  obligated  and liable to the  Trustee and  Certificateholders  for the  servicing  and
administering  of the  Mortgage  Loans in  accordance  with the  provisions  of  Section  3.01
without  diminution of such obligation or liability by virtue of such Subservicing  Agreements
or arrangements or by virtue of  indemnification  from the Subservicer or the Depositor and to
the same extent and under the same terms and  conditions as if the Master  Servicer alone were
servicing and  administering  the Mortgage  Loans.  The Master  Servicer  shall be entitled to
enter into any agreement with a Subservicer  for  indemnification  of the Master  Servicer and
nothing contained in this Agreement shall be deemed to limit or modify such indemnification.

Section 3.05.  No   Contractual   Relationship   Between   Subservicer   and   Trustee   or
                      Certificateholders.

        Any  Subservicing  Agreement  that may be entered into and any other  transactions  or
services  relating to the Mortgage  Loans  involving a Subservicer in its capacity as such and
not as an originator  shall be deemed to be between the  Subservicer  and the Master  Servicer
alone and the Trustee and  Certificateholders  shall not be deemed  parties  thereto and shall
have no claims,  rights,  obligations,  duties or liabilities  with respect to the Subservicer
in its capacity as such except as set forth in Section  3.06.  The foregoing  provision  shall
not in any  way  limit  a  Subservicer's  obligation  to  cure an  omission  or  defect  or to
repurchase a Mortgage Loan as referred to in Section 2.02 hereof.

Section 3.06.  Assumption or Termination of Subservicing Agreements by Trustee.

(a)     In the event  the  Master  Servicer  shall  for any  reason  no  longer be the  master
servicer  (including  by reason of an Event of  Default),  the Trustee,  as  successor  Master
Servicer,  its  designee  or its  successor  shall  thereupon  assume  all of the  rights  and
obligations  of the Master  Servicer  under  each  Subservicing  Agreement  that may have been
entered into.  The Trustee,  its designee or the  successor  servicer for the Trustee shall be
deemed to have  assumed all of the Master  Servicer's  interest  therein and to have  replaced
the Master  Servicer  as a party to the  Subservicing  Agreement  to the same extent as if the
Subservicing  Agreement  had been  assigned  to the  assuming  party  except  that the  Master
Servicer  shall  not  thereby  be  relieved  of  any  liability  or   obligations   under  the
Subservicing Agreement.

(b)     The Master  Servicer  shall,  upon  request of the  Trustee  but at the expense of the
Master  Servicer,  deliver to the assuming  party all documents  and records  relating to each
Subservicing  Agreement  and the  Mortgage  Loans then being  serviced  and an  accounting  of
amounts  collected  and held by it and  otherwise  use its best  efforts to effect the orderly
and efficient transfer of each Subservicing Agreement to the assuming party.

Section 3.07.  Collection of Certain Mortgage Loan Payments; Deposits to Custodial Account.

(a)     The Master Servicer shall make  reasonable  efforts to collect all payments called for
under  the  terms and  provisions  of the  Mortgage  Loans,  and  shall,  to the  extent  such
procedures  shall be  consistent  with this  Agreement  and the terms  and  provisions  of any
related Primary  Insurance  Policy,  follow such  collection  procedures as it would employ in
its good  faith  business  judgment  and which are normal  and usual in its  general  mortgage
servicing  activities.  Consistent  with  the  foregoing,  the  Master  Servicer  may  in  its
discretion  (subject to the terms and  conditions of the  Assignment  Agreement) (i) waive any
late  payment  charge or any  prepayment  charge or penalty  interest in  connection  with the
prepayment  of a Mortgage  Loan and (ii)  extend the Due Date for  payments  due on a Mortgage
Loan in accordance with the Program Guide,  provided,  however, that the Master Servicer shall
first  determine  that any such  waiver or  extension  will not  impair  the  coverage  of any
related  Primary  Insurance  Policy or  materially  adversely  affect the lien of the  related
Mortgage.  Notwithstanding  anything in this Section to the contrary,  the Master  Servicer or
any Subservicer  shall not enforce any prepayment  charge to the extent that such  enforcement
would violate any applicable  law. In the event of any such  arrangement,  the Master Servicer
shall make timely  advances  on the  related  Mortgage  Loan  during the  scheduled  period in
accordance with the amortization  schedule of such Mortgage Loan without  modification thereof
by reason of such  arrangements  unless  otherwise  agreed to by the Holders of the Classes of
Certificates  affected  thereby;  provided,  however,  that no such extension shall be made if
any advance would be a  Nonrecoverable  Advance.  Consistent with the terms of this Agreement,
the Master  Servicer may also waive,  modify or vary any term of any Mortgage  Loan or consent
to  the  postponement  of  strict  compliance  with  any  such  term  or in any  manner  grant
indulgence  to  any  Mortgagor  if  in  the  Master  Servicer's   determination  such  waiver,
modification,  postponement  or indulgence is not  materially  adverse to the interests of the
Certificateholders  (taking into account any estimated  Realized Loss that might result absent
such  action),  provided,  however,  that the Master  Servicer  may not modify  materially  or
permit  any  Subservicer  to modify  any  Mortgage  Loan,  including  without  limitation  any
modification  that would change the  Mortgage  Rate,  forgive the payment of any  principal or
interest  (unless in connection  with the  liquidation of the related  Mortgage Loan or except
in connection  with  prepayments to the extent that such  reamortization  is not  inconsistent
with the terms of the Mortgage  Loan),  capitalize  any amounts  owing on the Mortgage Loan by
adding such amount to the  outstanding  principal  balance of the Mortgage Loan, or extend the
final  maturity  date of such  Mortgage  Loan,  unless such Mortgage Loan is in default or, in
the judgment of the Master Servicer, such default is reasonably  foreseeable.  For purposes of
delinquency  calculations,  any capitalized  Mortgage Loan shall be deemed to be current as of
the  date of the  related  Servicing  Modification.  No such  modification  shall  reduce  the
Mortgage  Rate (i) with  respect to a fixed rate  Mortgage  Loan,  (A) below  one-half  of the
Mortgage  Rate as in  effect  on the  Cut-off  Date or (B) below the sum of the rates at which
the Servicing Fee and the  Subservicing  Fee with respect to such Mortgage Loan accrue or (ii)
with respect to an  adjustable  rate Mortgage  Loan,  (A) below the greater of (1) one-half of
the Mortgage  Rate as in effect on the Cut-off  Date and (2) one-half of the Mortgage  Rate as
in  effect  on the date of the  Servicing  Modification  or (B)  below the sum of the rates at
which the  Servicing Fee and the  Subservicing  Fee with respect to such Mortgage Loan accrue.
The final  maturity  date for any  Mortgage  Loan shall not be  extended  beyond the  Maturity
Date. Also, the Stated  Principal  Balance of all Reportable  Modified  Mortgage Loans subject
to Servicing  Modifications  (measured  at the time of the  Servicing  Modification  and after
giving  effect  to any  Servicing  Modification)  can be no  more  than  five  percent  of the
aggregate  Cut-off  Date  Principal  Balance  of the  Mortgage  Loans,  unless  such  limit is
increased  from time to time  with the  consent  of the  Rating  Agencies.  In  addition,  any
amounts owing on a Mortgage Loan added to the outstanding  principal  balance of such Mortgage
Loan must be fully  amortized  over the term of such  Mortgage  Loan,  and such amounts may be
added to the  outstanding  principal  balance of a Mortgage  Loan only once during the life of
such Mortgage  Loan.  Also, the addition of such amounts  described in the preceding  sentence
shall be  implemented  in  accordance  with the Program Guide and may be  implemented  only by
Subservicers  that have been approved by the Master Servicer for such purposes.  In connection
with any Curtailment of a Mortgage Loan, the Master  Servicer,  to the extent not inconsistent
with the terms of the Mortgage Note and local law and  practice,  may permit the Mortgage Loan
to be  re-amortized  such that the  Monthly  Payment is  recalculated  as an amount  that will
fully amortize the remaining  Stated Principal  Balance thereof by the original  Maturity Date
based  on the  original  Mortgage  Rate;  provided,  that  such  reamortization  shall  not be
permitted  if it would  constitute a reissuance  of the Mortgage  Loan for federal  income tax
purposes.

(b)     The Master  Servicer  shall  establish  and maintain a Custodial  Account in which the
Master  Servicer shall deposit or cause to be deposited on a daily basis,  except as otherwise
specifically   provided   herein,   the  following   payments  and  collections   remitted  by
Subservicers  or received by it in respect of the  Mortgage  Loans  subsequent  to the Cut-off
Date  (other  than in respect of Monthly  Payments  due before or in the month of the  Cut-off
Date):

(i)     All  payments  on  account  of  principal,  including  Principal  Prepayments  made by
        Mortgagors  on the  Mortgage  Loans and the  principal  component  of any  Subservicer
        Advance or of any REO Proceeds  received in connection  with an REO Property for which
        an REO Disposition has occurred;

(ii)    All  payments on account of interest at the  Adjusted  Mortgage  Rate on the  Mortgage
        Loans,  including  the  interest  component of any  Subservicer  Advance or of any REO
        Proceeds  received in connection with an REO Property for which an REO Disposition has
        occurred;

(iii)   Insurance  Proceeds,  Subsequent  Recoveries  and  Liquidation  Proceeds  (net  of any
        related expenses of the Subservicer);

(iv)    All proceeds of any Mortgage Loans  purchased  pursuant to Section 2.02,  2.03,  2.04,
        4.07, 4.08 or 9.01 (including  amounts received from  Residential  Funding pursuant to
        the last  paragraph  of  Section 4  of the  Assignment  Agreement  in  respect  of any
        liability,  penalty or expense that resulted from a breach of the  representation  and
        warranty set forth in clause (bb) of Section 4 of the  Assignment  Agreement)  and all
        amounts  required to be deposited in connection  with the  substitution of a Qualified
        Substitute Mortgage Loan pursuant to Section 2.03 or 2.04; and

(v)     Any amounts  required to be deposited  pursuant to Section 3.07(c) and any payments or
        collections received in the nature of prepayment charges.

        The foregoing  requirements  for deposit in the Custodial  Account shall be exclusive,
it being  understood  and agreed that,  without  limiting  the  generality  of the  foregoing,
payments on the  Mortgage  Loans which are not part of the Trust Fund  (consisting  of Monthly
Payments  due  before  or in the  month of the  Cut-off  Date)  and  payments  or  collections
consisting  of late payment  charges or  assumption  fees may but need not be deposited by the
Master  Servicer  in the  Custodial  Account.  In the  event any  amount  not  required  to be
deposited  in the  Custodial  Account is so  deposited,  the Master  Servicer  may at any time
withdraw  such  amount  from the  Custodial  Account,  any  provision  herein to the  contrary
notwithstanding.  The  Custodial  Account may  contain  funds that belong to one or more trust
funds  created for mortgage  pass-through  certificates  of other series and may contain other
funds  respecting  payments on mortgage loans  belonging to the Master Servicer or serviced or
master  serviced by it on behalf of others.  Notwithstanding  such  commingling of funds,  the
Master  Servicer  shall  keep  records  that  accurately  reflect  the funds on deposit in the
Custodial  Account  that have been  identified  by it as being  attributable  to the  Mortgage
Loans. With respect to Insurance  Proceeds,  Liquidation  Proceeds,  REO Proceeds,  Subsequent
Recoveries  and the proceeds of the purchase of any Mortgage Loan  pursuant to Sections  2.02,
2.03,  2.04,  4.07 and 4.08 received in any calendar  month,  the Master Servicer may elect to
treat such  amounts as  included in the  Available  Distribution  Amount for the  Distribution
Date in the month of  receipt,  but is not  obligated  to do so.  If the  Master  Servicer  so
elects,  such  amounts will be deemed to have been  received  (and any related  Realized  Loss
shall be deemed to have occurred) on the last day of the month prior to the receipt thereof.

(c)     The Master  Servicer shall use its best efforts to cause the  institution  maintaining
the  Custodial  Account  to invest  the funds in the  Custodial  Account  attributable  to the
Mortgage  Loans in Permitted  Investments  which shall  mature not later than the  Certificate
Account  Deposit Date next  following the date of such  investment  (with the exception of the
Amount  Held for Future  Distribution)  and which  shall not be sold or  disposed  of prior to
their  maturities.  All income and gain  realized  from any such  investment  shall be for the
benefit of the Master Servicer as additional  servicing  compensation  and shall be subject to
its  withdrawal  or order from time to time.  The amount of any losses  incurred in respect of
any such  investments  attributable  to the  investment  of amounts in respect of the Mortgage
Loans  shall be  deposited  in the  Custodial  Account by the Master  Servicer  out of its own
funds immediately as realized.

(d)     The Master  Servicer shall give written notice to the Trustee and the Depositor of any
change in the location of the Custodial  Account and the location of the  Certificate  Account
prior to the use thereof.

Section 3.08.  Subservicing Accounts; Servicing Accounts.

(a)     In those  cases  where a  Subservicer  is  servicing  a Mortgage  Loan  pursuant  to a
Subservicing  Agreement,  the Master  Servicer  shall cause the  Subservicer,  pursuant to the
Subservicing  Agreement,  to establish and maintain one or more  Subservicing  Accounts  which
shall be an Eligible Account or, if such account is not an Eligible  Account,  shall generally
satisfy  the  requirements  of the Program  Guide and be  otherwise  acceptable  to the Master
Servicer and each Rating  Agency.  The  Subservicer  will be required  thereby to deposit into
the  Subservicing  Account on a daily basis all  proceeds of  Mortgage  Loans  received by the
Subservicer,  less its  Subservicing  Fees and  unreimbursed  advances  and  expenses,  to the
extent  permitted  by the  Subservicing  Agreement.  If  the  Subservicing  Account  is not an
Eligible  Account,  the Master  Servicer  shall be deemed to have  received  such  monies upon
receipt thereof by the  Subservicer.  The Subservicer  shall not be required to deposit in the
Subservicing  Account  payments or  collections  in the nature of late  charges or  assumption
fees, or payments or  collections  received in the nature of prepayment  charges to the extent
that the  Subservicer  is  entitled  to  retain  such  amounts  pursuant  to the  Subservicing
Agreement.  On or before the date specified in the Program  Guide,  but in no event later than
the  Determination  Date,  the Master  Servicer shall cause the  Subservicer,  pursuant to the
Subservicing  Agreement,  to remit to the Master Servicer for deposit in the Custodial Account
all funds held in the  Subservicing  Account with respect to each  Mortgage  Loan  serviced by
such  Subservicer  that are required to be remitted to the Master  Servicer.  The  Subservicer
will also be required,  pursuant to the Subservicing  Agreement,  to advance on such scheduled
date of  remittance  amounts  equal to any  scheduled  monthly  installments  of principal and
interest less its  Subservicing  Fees on any Mortgage Loans for which payment was not received
by the  Subservicer.  This  obligation  to advance  with  respect to each  Mortgage  Loan will
continue up to and  including  the first of the month  following the date on which the related
Mortgaged  Property is sold at a foreclosure  sale or is acquired by the Trust Fund by deed in
lieu of foreclosure or otherwise.  All such advances  received by the Master Servicer shall be
deposited promptly by it in the Custodial Account.

(b)     The  Subservicer  may also be required,  pursuant to the  Subservicing  Agreement,  to
remit to the Master  Servicer for deposit in the  Custodial  Account  interest at the Adjusted
Mortgage  Rate (or Modified Net Mortgage  Rate plus the rate per annum at which the  Servicing
Fee  accrues in the case of a Modified  Mortgage  Loan) on any  Curtailment  received  by such
Subservicer  in respect of a Mortgage  Loan from the related  Mortgagor  during any month that
is to be applied by the  Subservicer  to reduce the unpaid  principal  balance of the  related
Mortgage  Loan as of the  first  day of such  month,  from  the  date of  application  of such
Curtailment  to the  first day of the  following  month.  Any  amounts  paid by a  Subservicer
pursuant  to the  preceding  sentence  shall be for the  benefit  of the  Master  Servicer  as
additional  servicing  compensation  and shall be subject to its withdrawal or order from time
to time pursuant to Sections 3.10(a)(iv) and (v).

(c)     In addition to the Custodial Account and the Certificate  Account, the Master Servicer
shall for any  Nonsubserviced  Mortgage Loan, and shall cause the Subservicers for Subserviced
Mortgage  Loans to,  establish  and  maintain one or more  Servicing  Accounts and deposit and
retain therein all  collections  from the Mortgagors (or advances from  Subservicers)  for the
payment of taxes, assessments,  hazard insurance premiums,  Primary Insurance Policy premiums,
if applicable,  or comparable items for the account of the Mortgagors.  Each Servicing Account
shall satisfy the  requirements  for a  Subservicing  Account and, to the extent  permitted by
the Program Guide or as is otherwise  acceptable to the Master Servicer,  may also function as
a  Subservicing  Account.  Withdrawals  of  amounts  related  to the  Mortgage  Loans from the
Servicing  Accounts may be made only to effect timely  payment of taxes,  assessments,  hazard
insurance  premiums,  Primary Insurance Policy premiums,  if applicable,  or comparable items,
to reimburse the Master  Servicer or Subservicer  out of related  collections for any payments
made  pursuant to Sections  3.11 (with  respect to the Primary  Insurance  Policy) and 3.12(a)
(with  respect  to  hazard  insurance),  to  refund  to  any  Mortgagors  any  sums  as may be
determined  to be overages,  to pay  interest,  if required,  to Mortgagors on balances in the
Servicing  Account or to clear and terminate the Servicing  Account at the termination of this
Agreement in accordance  with Section 9.01 or in accordance  with the Program  Guide.  As part
of its servicing  duties,  the Master Servicer shall, and the Subservicers  will,  pursuant to
the Subservicing  Agreements,  be required to pay to the Mortgagors  interest on funds in this
account to the extent required by law.

(d)     The  Master  Servicer  shall  advance  the  payments  referred  to  in  the  preceding
subsection  that are not timely paid by the Mortgagors or advanced by the  Subservicers on the
date when the tax,  premium or other cost for which such  payment is intended is due,  but the
Master  Servicer  shall be required so to advance  only to the extent that such  advances,  in
the good faith judgment of the Master  Servicer,  will be  recoverable by the Master  Servicer
out of Insurance Proceeds, Liquidation Proceeds or otherwise.

Section 3.09.  Access to Certain Documentation and Information Regarding the Mortgage Loans.

        In the  event  that  compliance  with  this  Section  3.09  shall  make  any  Class of
Certificates  legal for investment by federally  insured  savings and loan  associations,  the
Master  Servicer shall provide,  or cause the  Subservicers  to provide,  to the Trustee,  the
Office of Thrift  Supervision  or the FDIC and the  supervisory  agents and examiners  thereof
access to the  documentation  regarding the Mortgage Loans required by applicable  regulations
of the Office of Thrift  Supervision,  such access being afforded without charge but only upon
reasonable  request and during normal  business hours at the offices  designated by the Master
Servicer.  The Master  Servicer  shall  permit  such  representatives  to  photocopy  any such
documentation   and  shall  provide   equipment  for  that  purpose  at  a  charge  reasonably
approximating the cost of such photocopying to the Master Servicer.

Section 3.10.  Permitted Withdrawals from the Custodial Account.

(a)     The Master Servicer may, from time to time as provided  herein,  make withdrawals from
the  Custodial  Account  of  amounts  on deposit  therein  pursuant  to Section  3.07 that are
attributable to the Mortgage Loans for the following purposes:

(i)     to remit to the Trustee for deposit  into the  Certificate  Account in the amounts and
        in the manner provided for in Section 4.01;

(ii)    to reimburse itself or the related Subservicer for previously  unreimbursed  Advances,
        Servicing  Advances or other  expenses made pursuant to Sections  3.01,  3.07(a) 3.08,
        3.11, 3.12(a),  3.14 and 4.04 or otherwise  reimbursable pursuant to the terms of this
        Agreement,  such  withdrawal  right being  limited to amounts  received on the related
        Mortgage  Loans  (including,  for this  purpose,  REO  Proceeds,  Insurance  Proceeds,
        Liquidation  Proceeds and proceeds  from the purchase of a Mortgage  Loan  pursuant to
        Section 2.02,  2.03, 2.04, 4.07, 4.08 or 9.01) which represent (A) Late Collections of
        Monthly  Payments  for  which  any such  advance  was made in the case of  Subservicer
        Advances or Advances  pursuant to Section 4.04 and (B) late recoveries of the payments
        for which such advances were made in the case of Servicing Advances;

(iii)   to pay to  itself or the  related  Subservicer  (if not  previously  retained  by such
        Subservicer)  out of each  payment  received  by the  Master  Servicer  on  account of
        interest  on a Mortgage  Loan as  contemplated  by Sections  3.14 and 3.16,  an amount
        equal to that remaining  portion of any such payment as to interest (but not in excess
        of the Servicing Fee and the  Subservicing  Fee, if not  previously  retained)  which,
        when deducted,  will result in the remaining amount of such interest being interest at
        a rate per annum equal to the Net Mortgage  Rate (or Modified Net Mortgage Rate in the
        case  of a  Modified  Mortgage  Loan)  on the  amount  specified  in the  amortization
        schedule  of the  related  Mortgage  Loan  as the  principal  balance  thereof  at the
        beginning of the period  respecting  which such  interest was paid after giving effect
        to any previous Curtailments;

(iv)    to pay to itself as  additional  servicing  compensation  any  interest or  investment
        income  earned on funds  deposited  in the  Custodial  Account  that it is entitled to
        withdraw pursuant to Section 3.07(c);

(v)     to pay to itself as additional  servicing  compensation any Foreclosure  Profits,  and
        any amounts  remitted by Subservicers as interest in respect of Curtailments  pursuant
        to Section 3.08(b);

(vi)    to pay to itself,  a  Subservicer,  Residential  Funding,  the  Depositor or any other
        appropriate  Person,  as the  case  may be,  with  respect  to each  Mortgage  Loan or
        property acquired in respect thereof that has been purchased or otherwise  transferred
        pursuant to Section  2.02,  2.03,  2.04,  4.07,  4.08 or 9.01,  all  amounts  received
        thereon and not required to be  distributed  to  Certificateholders  as of the date on
        which the related Stated Principal Balance or Purchase Price is determined;

(vii)   to  reimburse  itself or the related  Subservicer  for any  Nonrecoverable  Advance or
        Advances in the manner and to the extent  provided in  subsection  (c) below,  and any
        Advance or Servicing  Advance made in connection with a modified Mortgage Loan that is
        in  default  or,  in the  judgment  of the  Master  Servicer,  default  is  reasonably
        foreseeable  pursuant to Section  3.07(a),  to the extent the amount of the Advance or
        Servicing  Advance was added to the Stated  Principal  Balance of the Mortgage Loan in
        the preceding calendar month;

(viii)  to reimburse  itself or the Depositor for expenses  incurred by and reimbursable to it
        or the Depositor pursuant to Section 3.14(c), 6.03, 10.01 or otherwise;

(ix)    to  reimburse  itself for amounts  expended by it (a) pursuant to Section 3.14 in good
        faith in connection  with the restoration of property  damaged by an Uninsured  Cause,
        and (b), in connection  with the  liquidation  of a Mortgage Loan or disposition of an
        REO Property to the extent not otherwise  reimbursed pursuant to clause (ii) or (viii)
        above; and

(x)     to withdraw any amount deposited in the Custodial  Account that was not required to be
        deposited therein pursuant to Section 3.07,  including any payoff fees or penalties or
        any other  additional  amounts payable to the Master Servicer or Subservicer  pursuant
        to the terms of the Mortgage Note.

(b)     Since, in connection with withdrawals  pursuant to clauses (ii),  (iii), (v) and (vi),
the Master  Servicer's  entitlement  thereto is limited to collections or other  recoveries on
the related  Mortgage Loan, the Master Servicer shall keep and maintain  separate  accounting,
on a Mortgage Loan by Mortgage Loan basis,  for the purpose of justifying any withdrawal  from
the Custodial Account pursuant to such clauses.

(c)     The Master Servicer shall be entitled to reimburse  itself or the related  Subservicer
for any advance made in respect of a Mortgage Loan that the Master  Servicer  determines to be
a  Nonrecoverable  Advance  by  withdrawal  from the  Custodial  Account of amounts on deposit
therein   attributable  to  the  Mortgage  Loans  on  any  Certificate  Account  Deposit  Date
succeeding  the date of such  determination.  Such  right of  reimbursement  in  respect  of a
Nonrecoverable  Advance  relating  to an Advance  made  pursuant  to Section  4.04 on any such
Certificate  Account  Deposit Date shall be limited to an amount not  exceeding the portion of
such advance  previously paid to  Certificateholders  (and not  theretofore  reimbursed to the
Master Servicer or the related Subservicer).

Section 3.11.  Maintenance of Primary Insurance Coverage.

(a)     The Master  Servicer  shall not take, or permit any  Subservicer  to take,  any action
which would result in noncoverage  under any applicable  Primary  Insurance Policy of any loss
which,  but for the actions of the Master  Servicer or  Subservicer,  would have been  covered
thereunder.  To the extent  coverage is available,  the Master Servicer shall keep or cause to
be kept in full  force and effect  each such  Primary  Insurance  Policy  until the  principal
balance of the related  Mortgage  Loan  secured by a  Mortgaged  Property is reduced to 80% or
less of the  Appraised  Value at  origination  in the case of such a  Mortgage  Loan  having a
Loan-to-Value  Ratio at  origination  in excess of 80%,  provided that such Primary  Insurance
Policy was in place as of the  Cut-off  Date and the Master  Servicer  had  knowledge  of such
Primary  Insurance  Policy.  The Master  Servicer shall not cancel or refuse to renew any such
Primary  Insurance  Policy  applicable to a  Nonsubserviced  Mortgage  Loan, or consent to any
Subservicer  canceling or refusing to renew any such Primary  Insurance Policy applicable to a
Mortgage  Loan  subserviced  by it, that is in effect at the date of the  initial  issuance of
the  Certificates  and is  required  to be kept in  force  hereunder  unless  the  replacement
Primary  Insurance  Policy for such  canceled  or  non-renewed  policy is  maintained  with an
insurer  whose  claims-paying  ability  is  acceptable  to each  Rating  Agency  for  mortgage
pass-through  certificates  having  a  rating  equal  to or  better  than  the  lower  of  the
then-current  rating or the rating  assigned to the  Certificates  as of the  Closing  Date by
such Rating Agency.

(b)     In  connection  with its  activities  as  administrator  and  servicer of the Mortgage
Loans,  the Master Servicer agrees to present or to cause the related  Subservicer to present,
on  behalf  of  the   Master   Servicer,   the   Subservicer,   if  any,   the   Trustee   and
Certificateholders,  claims to the insurer under any Primary Insurance  Policies,  in a timely
manner in accordance  with such  policies,  and, in this regard,  to take or cause to be taken
such reasonable  action as shall be necessary to permit  recovery under any Primary  Insurance
Policies  respecting  defaulted  Mortgage  Loans.  Pursuant  to Section  3.07,  any  Insurance
Proceeds  collected  by or  remitted  to the  Master  Servicer  under  any  Primary  Insurance
Policies  shall be deposited  in the  Custodial  Account,  subject to  withdrawal  pursuant to
Section 3.10.

Section 3.12.  Maintenance of Fire Insurance and Omissions and Fidelity Coverage.

(a)     The  Master  Servicer  shall  cause to be  maintained  for  each  Mortgage  Loan  fire
insurance  with  extended  coverage in an amount which is equal to the lesser of the principal
balance  owing on such  Mortgage Loan  (together  with the  principal  balance of any mortgage
loan  secured by a lien that is senior to the Mortgage  Loan) or 100 percent of the  insurable
value of the  improvements;  provided,  however,  that such  coverage may not be less than the
minimum  amount  required to fully  compensate  for any loss or damage on a  replacement  cost
basis. To the extent it may do so without breaching the related  Subservicing  Agreement,  the
Master  Servicer  shall replace any  Subservicer  that does not cause such  insurance,  to the
extent  it is  available,  to be  maintained.  The  Master  Servicer  shall  also  cause to be
maintained  on property  acquired upon  foreclosure,  or deed in lieu of  foreclosure,  of any
Mortgage Loan,  fire insurance with extended  coverage in an amount which is at least equal to
the amount  necessary to avoid the  application of any  co-insurance  clause  contained in the
related  hazard  insurance  policy.  Pursuant to Section  3.07,  any amounts  collected by the
Master  Servicer under any such policies  (other than amounts to be applied to the restoration
or repair of the related  Mortgaged  Property or property thus acquired or amounts released to
the Mortgagor in accordance with the Master Servicer's  normal servicing  procedures) shall be
deposited in the Custodial Account,  subject to withdrawal  pursuant to Section 3.10. Any cost
incurred by the Master  Servicer in maintaining  any such insurance shall not, for the purpose
of  calculating  monthly  distributions  to  Certificateholders,  be added to the amount owing
under the Mortgage Loan,  notwithstanding  that the terms of the Mortgage Loan so permit. Such
costs  shall be  recoverable  by the Master  Servicer  out of  related  late  payments  by the
Mortgagor or out of Insurance  Proceeds and  Liquidation  Proceeds to the extent  permitted by
Section  3.10. It is understood  and agreed that no earthquake or other  additional  insurance
is to be  required  of any  Mortgagor  or  maintained  on  property  acquired  in respect of a
Mortgage  Loan other than pursuant to such  applicable  laws and  regulations  as shall at any
time be in force and as shall require such  additional  insurance.  Whenever the  improvements
securing a Mortgage  Loan are located at the time of  origination  of such  Mortgage Loan in a
federally  designated  special  flood  hazard  area,  the Master  Servicer  shall  cause flood
insurance  (to  the  extent  available)  to be  maintained  in  respect  thereof.  Such  flood
insurance  shall be in an amount equal to the lesser of (i) the amount  required to compensate
for any loss or damage to the  Mortgaged  Property  on a  replacement  cost basis and (ii) the
maximum  amount of such  insurance  available  for the related  Mortgaged  Property  under the
national flood insurance program  (assuming that the area in which such Mortgaged  Property is
located is  participating  in such program).In the event that the Master Servicer shall obtain
and maintain a blanket fire insurance  policy with extended  coverage  insuring against hazard
losses on all of the Mortgage  Loans,  it shall  conclusively  be deemed to have satisfied its
obligations as set forth in the first sentence of this Section  3.12(a),  it being  understood
and  agreed  that such  policy  may  contain a  deductible  clause,  in which  case the Master
Servicer  shall,  in the  event  that  there  shall not have been  maintained  on the  related
Mortgaged  Property a policy  complying  with the first  sentence of this Section  3.12(a) and
there  shall have been a loss which  would have been  covered by such  policy,  deposit in the
Certificate  Account the amount not  otherwise  payable  under the blanket  policy  because of
such  deductible  clause.  Any such deposit by the Master  Servicer shall be made from its own
funds  and  shall  be  made  on the  Certificate  Account  Deposit  Date  next  preceding  the
Distribution  Date which occurs in the month  following the month in which  payments under any
such policy  would have been  deposited  in the  Custodial  Account.  In  connection  with its
activities as  administrator  and servicer of the Mortgage  Loans,  the Master Servicer agrees
to present,  on behalf of itself,  the Trustee and  Certificateholders,  claims under any such
blanket policy.

(b)     The Master  Servicer  shall  obtain and  maintain  at its own expense and keep in full
force and effect  throughout the term of this Agreement a blanket  fidelity bond and an errors
and  omissions  insurance  policy  covering the Master  Servicer's  officers and employees and
other  persons  acting on behalf of the Master  Servicer  in  connection  with its  activities
under this  Agreement.  The amount of coverage  shall be at least equal to the  coverage  that
would be required by Fannie Mae or Freddie  Mac,  whichever  is greater,  with  respect to the
Master  Servicer if the Master  Servicer were servicing and  administering  the Mortgage Loans
for  Fannie  Mae or Freddie  Mac.  In the event  that any such bond or policy  ceases to be in
effect,  the Master  Servicer  shall  obtain a comparable  replacement  bond or policy from an
issuer or  insurer,  as the case may be,  meeting  the  requirements,  if any,  of the Program
Guide and  acceptable  to the  Depositor.  Coverage of the Master  Servicer  under a policy or
bond obtained by an Affiliate of the Master  Servicer and  providing the coverage  required by
this Section 3.12(b) shall satisfy the requirements of this Section 3.12(b).

Section 3.13.  Enforcement of Due-on-Sale Clauses;  Assumption and Modification  Agreements;
                      Certain Assignments.

(a)     When any  Mortgaged  Property  is conveyed by the  Mortgagor,  the Master  Servicer or
Subservicer,  to  the  extent  it  has  knowledge  of  such  conveyance,   shall  enforce  any
due-on-sale  clause contained in any Mortgage Note or Mortgage,  to the extent permitted under
applicable  law and  governmental  regulations,  but only to the extent that such  enforcement
will not  adversely  affect or  jeopardize  coverage  under  any  Required  Insurance  Policy.
Notwithstanding  the foregoing:  (i) the Master  Servicer shall not be deemed to be in default
under this Section  3.13(a) by reason of any transfer or assumption  which the Master Servicer
is restricted by law from  preventing;  and (ii) if the Master Servicer  determines that it is
reasonably  likely  that any  Mortgagor  will bring,  or if any  Mortgagor  does bring,  legal
action to declare invalid or otherwise  avoid  enforcement of a due-on-sale  clause  contained
in any Mortgage  Note or Mortgage,  the Master  Servicer  shall not be required to enforce the
due-on-sale clause or to contest such action.

(b)     Subject to the Master Servicer's duty to enforce any due-on-sale  clause to the extent
set forth in Section 3.13(a),  in any case in which a Mortgaged  Property is to be conveyed to
a Person by a  Mortgagor,  and such  Person is to enter  into an  assumption  or  modification
agreement or supplement to the Mortgage Note or Mortgage  which  requires the signature of the
Trustee,  or if an  instrument  of release  signed by the  Trustee is required  releasing  the
Mortgagor from liability on the Mortgage Loan, the Master  Servicer is authorized,  subject to
the  requirements  of the sentence next  following,  to execute and deliver,  on behalf of the
Trustee,  the  assumption  agreement  with the Person to whom the Mortgaged  Property is to be
conveyed and such  modification  agreement or  supplement  to the Mortgage Note or Mortgage or
other  instruments  as are reasonable or necessary to carry out the terms of the Mortgage Note
or Mortgage or otherwise  to comply with any  applicable  laws  regarding  assumptions  or the
transfer of the Mortgaged Property to such Person;  provided,  however, none of such terms and
requirements  shall both  constitute  a  "significant  modification"  effecting an exchange or
reissuance  of such  Mortgage  Loan under the Code (or final,  temporary or proposed  Treasury
regulations  promulgated  thereunder) and cause any REMIC created hereunder to fail to qualify
as  REMICs  under  the  Code or the  imposition  of any tax on  "prohibited  transactions"  or
"contributions"  after the startup date under the REMIC Provisions.  The Master Servicer shall
execute and deliver such  documents  only if it reasonably  determines  that (i) its execution
and delivery  thereof will not conflict  with or violate any terms of this  Agreement or cause
the unpaid  balance  and  interest on the  Mortgage  Loan to be  uncollectible  in whole or in
part, (ii) any required consents of insurers under any Required  Insurance  Policies have been
obtained and (iii)  subsequent to the closing of the  transaction  involving the assumption or
transfer  (A) the  Mortgage  Loan will  continue  to be secured by a first  mortgage  lien (or
junior lien of the same  priority in relation to any senior  mortgage  loan,  with  respect to
any Mortgage Loan secured by a junior  Mortgage)  pursuant to the terms of the  Mortgage,  (B)
such  transaction  will not  adversely  affect  the  coverage  under  any  Required  Insurance
Policies,  (C) the Mortgage Loan will fully amortize over the remaining  term thereof,  (D) no
material term of the Mortgage  Loan  (including  the interest rate on the Mortgage  Loan) will
be  altered   nor  will  the  term  of  the   Mortgage   Loan  be  changed   and  (E)  if  the
seller/transferor  of the Mortgaged  Property is to be released from liability on the Mortgage
Loan,  the  buyer/transferee  of the  Mortgaged  Property  would be  qualified  to assume  the
Mortgage Loan based on generally  comparable  credit  quality and such release will not (based
on the Master  Servicer's or  Subservicer's  good faith  determination)  adversely  affect the
collectability  of the  Mortgage  Loan.  Upon  receipt of  appropriate  instructions  from the
Master  Servicer in  accordance  with the  foregoing,  the Trustee shall execute any necessary
instruments  for such  assumption  or  substitution  of  liability  as  directed by the Master
Servicer.  Upon the closing of the  transactions  contemplated by such  documents,  the Master
Servicer  shall cause the originals or true and correct  copies of the  assumption  agreement,
the release (if any),  or the  modification  or supplement to the Mortgage Note or Mortgage to
be delivered to the Trustee or the  Custodian  and  deposited  with the Mortgage File for such
Mortgage  Loan.  Any fee  collected  by the Master  Servicer or such related  Subservicer  for
entering into an assumption or  substitution  of liability  agreement  will be retained by the
Master Servicer or such Subservicer as additional servicing compensation.

(c)     The Master Servicer or the related Subservicer,  as the case may be, shall be entitled
to  approve  a request  from a  Mortgagor  for a  partial  release  of the  related  Mortgaged
Property,  the granting of an easement  thereon in favor of another Person,  any alteration or
demolition  of the related  Mortgaged  Property  without any right of  reimbursement  or other
similar  matters if it has  determined,  exercising  its good faith  business  judgment in the
same manner as it would if it were the owner of the related  Mortgage Loan,  that the security
for,  and the timely and full  collectability  of, such  Mortgage  Loan would not be adversely
affected  thereby and that each REMIC created  hereunder  would continue to qualify as a REMIC
under  the  Code  as a  result  thereof  and  that  no tax  on  "prohibited  transactions"  or
"contributions"  after the Startup Date would be imposed on any REMIC  created  hereunder as a
result  thereof.  Any fee  collected  by the Master  Servicer or the related  Subservicer  for
processing  such a request  will be retained by the Master  Servicer  or such  Subservicer  as
additional servicing compensation.

(d)     Subject to any other  applicable  terms and conditions of this  Agreement,  the Master
Servicer  shall be entitled to approve an assignment in lieu of  satisfaction  with respect to
any Mortgage  Loan,  provided the obligee with respect to such  Mortgage Loan  following  such
proposed assignment  provides the Master Servicer with a "Lender  Certification for Assignment
of  Mortgage  Loan"  in the  form  attached  hereto  as  Exhibit  N,  in  form  and  substance
satisfactory to the Master  Servicer,  providing the following:  (i) that the Mortgage Loan is
secured by Mortgaged  Property  located in a  jurisdiction  in which an  assignment in lieu of
satisfaction  is required to preserve  lien  priority,  minimize or avoid  mortgage  recording
taxes  or  otherwise  comply  with,  or  facilitate  a  refinancing  under,  the  laws of such
jurisdiction;  (ii)  that  the  substance  of the  assignment  is,  and is  intended  to be, a
refinancing  of such  Mortgage Loan and that the form of the  transaction  is solely to comply
with, or  facilitate  the  transaction  under,  such local laws;  (iii) that the Mortgage Loan
following  the proposed  assignment  will have a rate of interest at least 0.25 percent  below
or above the rate of interest on such  Mortgage Loan prior to such  proposed  assignment;  and
(iv) that such  assignment is at the request of the borrower under the related  Mortgage Loan.
Upon  approval of an  assignment in lieu of  satisfaction  with respect to any Mortgage  Loan,
the Master Servicer shall receive cash in an amount equal to the unpaid  principal  balance of
and accrued  interest on such  Mortgage Loan and the Master  Servicer  shall treat such amount
as a Principal Prepayment in Full with respect to such Mortgage Loan for all purposes hereof.

Section 3.14.  Realization Upon Defaulted Mortgage Loans.

(a)     The Master  Servicer shall foreclose upon or otherwise  comparably  convert (which may
include an REO  Acquisition)  the ownership of properties  securing such of the Mortgage Loans
as come into and  continue  in default  and as to which no  satisfactory  arrangements  can be
made for  collection  of delinquent  payments  pursuant to Section  3.07.  Alternatively,  the
Master  Servicer may take other  actions in respect of a defaulted  Mortgage  Loan,  which may
include  (i)  accepting  a short sale (a payoff of the  Mortgage  Loan for an amount less than
the total amount  contractually  owed in order to facilitate a sale of the Mortgaged  Property
by the  Mortgagor)  or  permitting a short  refinancing  (a payoff of the Mortgage Loan for an
amount  less than the  total  amount  contractually  owed in order to  facilitate  refinancing
transactions  by  the  Mortgagor  not  involving  a  sale  of the  Mortgaged  Property),  (ii)
arranging  for a  repayment  plan or (iii)  agreeing  to a  modification  in  accordance  with
Section 3.07. In connection with such  foreclosure or other  conversion or action,  the Master
Servicer  shall,  consistent  with Section 3.11,  follow such  practices and  procedures as it
shall  deem  necessary  or  advisable,  as shall be normal and usual in its  general  mortgage
servicing  activities  and as shall be required or  permitted by the Program  Guide;  provided
that the Master  Servicer shall not be liable in any respect  hereunder if the Master Servicer
is acting in connection  with any such  foreclosure or other  conversion or action in a manner
that is  consistent  with the  provisions of this  Agreement.  The Master  Servicer,  however,
shall  not be  required  to  expend  its own  funds or incur  other  reimbursable  charges  in
connection with any foreclosure,  or attempted foreclosure which is not completed,  or towards
the  correction of any default on a related senior  mortgage loan, or towards the  restoration
of any property unless it shall determine (i) that such  restoration  and/or  foreclosure will
increase the proceeds of  liquidation of the Mortgage Loan to Holders of  Certificates  of one
or more  Classes  after  reimbursement  to itself for such  expenses  or charges and (ii) that
such expenses and charges will be recoverable to it through  Liquidation  Proceeds,  Insurance
Proceeds,  or  REO  Proceeds  (respecting  which  it  shall  have  priority  for  purposes  of
withdrawals  from  the  Custodial  Account  pursuant  to  Section  3.10,  whether  or not such
expenses and charges are actually  recoverable from related  Liquidation  Proceeds,  Insurance
Proceeds  or REO  Proceeds).  In the  event of such a  determination  by the  Master  Servicer
pursuant to this Section  3.14(a),  the Master Servicer shall be entitled to  reimbursement of
its funds so expended  pursuant to Section 3.10. In addition,  the Master  Servicer may pursue
any  remedies  that may be  available  in  connection  with a breach of a  representation  and
warranty with respect to any such  Mortgage  Loan in  accordance  with Sections 2.03 and 2.04.
However,  the Master  Servicer is not  required to  continue  to pursue both  foreclosure  (or
similar  remedies)  with  respect to the  Mortgage  Loans and  remedies in  connection  with a
breach of a  representation  and warranty if the Master Servicer  determines in its reasonable
discretion  that one such  remedy is more  likely to  result in a greater  recovery  as to the
Mortgage Loan.  Upon the occurrence of a Cash  Liquidation or REO  Disposition,  following the
deposit in the Custodial  Account of all Insurance  Proceeds,  Liquidation  Proceeds and other
payments  and  recoveries  referred  to in  the  definition  of  "Cash  Liquidation"  or  "REO
Disposition,"  as  applicable,  upon  receipt by the Trustee of written  notification  of such
deposit  signed by a  Servicing  Officer,  the Trustee or any  Custodian,  as the case may be,
shall release to the Master  Servicer the related  Mortgage File and the Trustee shall execute
and deliver such  instruments of transfer or assignment  prepared by the Master  Servicer,  in
each case  without  recourse,  as shall be  necessary  to vest in the Master  Servicer  or its
designee,  as the case may be, the related  Mortgage Loan,  and thereafter  such Mortgage Loan
shall not be part of the Trust Fund.  Notwithstanding  the foregoing or any other provision of
this  Agreement,  in the Master  Servicer's  sole  discretion  with  respect to any  defaulted
Mortgage  Loan  or  REO  Property  as to  either  of  the  following  provisions,  (i) a  Cash
Liquidation or REO  Disposition  may be deemed to have occurred if  substantially  all amounts
expected  by the Master  Servicer  to be received  in  connection  with the related  defaulted
Mortgage Loan or REO Property have been  received,  and (ii) for purposes of  determining  the
amount of any Liquidation  Proceeds,  Insurance  Proceeds,  REO Proceeds or other  unscheduled
collections  or the amount of any  Realized  Loss,  the Master  Servicer may take into account
minimal  amounts of additional  receipts  expected to be received or any estimated  additional
liquidation  expenses  expected  to be  incurred  in  connection  with the  related  defaulted
Mortgage Loan or REO Property.

(b)     In the event that title to any Mortgaged  Property is acquired by the Trust Fund as an
REO Property by  foreclosure  or by deed in lieu of  foreclosure,  the deed or  certificate of
sale  shall be issued  to the  Trustee  or to its  nominee  on  behalf of  Certificateholders.
Notwithstanding  any such  acquisition of title and cancellation of the related Mortgage Loan,
such REO Property shall (except as otherwise  expressly  provided  herein) be considered to be
an  Outstanding  Mortgage  Loan held in the Trust  Fund  until  such time as the REO  Property
shall be sold.  Consistent  with the foregoing for purposes of all  calculations  hereunder so
long as such REO Property shall be considered to be an  Outstanding  Mortgage Loan it shall be
assumed that,  notwithstanding  that the  indebtedness  evidenced by the related Mortgage Note
shall have been  discharged,  such  Mortgage  Note and the  related  amortization  schedule in
effect at the time of any such  acquisition  of title  (after  giving  effect to any  previous
Curtailments  and  before  any  adjustment  thereto  by reason of any  bankruptcy  or  similar
proceeding or any moratorium or similar waiver or grace period) remain in effect.

(c)     In the event that the Trust Fund  acquires  any REO Property as aforesaid or otherwise
in connection  with a default or imminent  default on a Mortgage Loan, the Master  Servicer on
behalf of the Trust Fund shall  dispose of such REO  Property  within  three full years  after
the taxable year of its  acquisition  by the Trust Fund for purposes of Section  860G(a)(8) of
the Code (or such shorter period as may be necessary  under  applicable  state  (including any
state in which such  property is located)  law to  maintain  the status of each REMIC  created
hereunder as a REMIC under  applicable  state law and avoid taxes resulting from such property
failing to be  foreclosure  property  under  applicable  state law) or, at the  expense of the
Trust  Fund,  request,  more than 60 days  before  the day on which such  grace  period  would
otherwise  expire,  an extension of such grace period unless the Master  Servicer  obtains for
the Trustee an Opinion of Counsel,  addressed to the Trustee and the Master  Servicer,  to the
effect  that the  holding by the Trust Fund of such REO  Property  subsequent  to such  period
will not  result  in the  imposition  of taxes on  "prohibited  transactions"  as  defined  in
Section  860F of the Code or cause any REMIC  created  hereunder to fail to qualify as a REMIC
(for  federal (or any  applicable  State or local)  income tax  purposes) at any time that any
Certificates  are  outstanding,  in which  case the Trust Fund may  continue  to hold such REO
Property  (subject  to any  conditions  contained  in such  Opinion  of  Counsel).  The Master
Servicer  shall  be  entitled  to be  reimbursed  from the  Custodial  Account  for any  costs
incurred in obtaining  such Opinion of Counsel,  as provided in Section 3.10.  Notwithstanding
any other  provision of this  Agreement,  no REO Property  acquired by the Trust Fund shall be
rented (or allowed to continue  to be rented) or  otherwise  used by or on behalf of the Trust
Fund in such a manner or  pursuant  to any terms  that would (i) cause  such REO  Property  to
fail to qualify as  "foreclosure  property"  within the meaning of Section  860G(a)(8)  of the
Code or (ii) any subject  REMIC  created  hereunder to the  imposition  of any federal  income
taxes on the income  earned from such REO  Property,  including any taxes imposed by reason of
Section  860G(c) of the Code,  unless the Master  Servicer  has agreed to  indemnify  and hold
harmless the Trust Fund with respect to the imposition of any such taxes.

(d)     The proceeds of any Cash  Liquidation,  REO  Disposition  or purchase or repurchase of
any Mortgage  Loan  pursuant to the terms of this  Agreement,  as well as any recovery  (other
than Subsequent  Recoveries)  resulting from a collection of Liquidation  Proceeds,  Insurance
Proceeds or REO  Proceeds,  will be applied in the  following  order of  priority:  first,  to
reimburse  the  Master  Servicer  or  the  related  Subservicer  in  accordance  with  Section
3.10(a)(ii);  second, to the  Certificateholders  to the extent of accrued and unpaid interest
on the Mortgage Loan, and any related REO Imputed  Interest,  at the Net Mortgage Rate (or the
Modified Net Mortgage Rate in the case of a Modified  Mortgage  Loan),  to the Due Date in the
related  Due  Period  prior  to  the  Distribution  Date  on  which  such  amounts  are  to be
distributed;  third,  to the  Certificateholders  as a recovery of  principal  on the Mortgage
Loan  (or  REO  Property);  fourth,  to all  Servicing  Fees  and  Subservicing  Fees  payable
therefrom  (and  the  Master  Servicer  and  the  Subservicer  shall  have no  claims  for any
deficiencies  with  respect to such fees which  result  from the  foregoing  allocation);  and
fifth, to Foreclosure Profits.

(e)     In the event of a default on a Mortgage  Loan one or more of whose  obligors  is not a
United States Person,  in connection  with any foreclosure or acquisition of a deed in lieu of
foreclosure  (together,  "foreclosure")  in respect of such Mortgage Loan, the Master Servicer
shall cause compliance with the provisions of Treasury  Regulation Section  1.1445-2(d)(3) (or
any successor  thereto)  necessary to assure that no withholding  tax  obligation  arises with
respect to the proceeds of such  foreclosure  except to the extent,  if any,  that proceeds of
such foreclosure are required to be remitted to the obligors on such Mortgage Loan.

Section 3.15.  Trustee to Cooperate; Release of Mortgage Files.

(a)     Upon becoming  aware of the payment in full of any Mortgage  Loan, or upon the receipt
by the Master  Servicer of a  notification  that  payment in full will be escrowed in a manner
customary for such purposes,  the Master Servicer shall immediately  notify the Trustee (if it
holds the related  Mortgage File) or the Custodian by a certification  of a Servicing  Officer
(which  certification  shall include a statement to the effect that all amounts received or to
be received  in  connection  with such  payment  which are  required  to be  deposited  in the
Custodial  Account pursuant to Section 3.07 have been or will be so deposited),  substantially
in one of the forms  attached  hereto as Exhibit H  requesting  delivery to it of the Mortgage
File. Upon receipt of such certification and request,  the Trustee shall promptly release,  or
cause the Custodian to release,  the related Mortgage File to the Master Servicer.  The Master
Servicer is authorized  to execute and deliver to the Mortgagor the request for  reconveyance,
deed of reconveyance  or release or satisfaction of mortgage or such instrument  releasing the
lien of the Mortgage,  together with the Mortgage Note with, as appropriate,  written evidence
of  cancellation  thereon and to cause the removal from the  registration  on the MERS(R)System
of  such   Mortgage  and  to  execute  and   deliver,   on  behalf  of  the  Trustee  and  the
Certificateholders  or any of them, any and all  instruments of  satisfaction  or cancellation
or of partial or full  release,  including  any  applicable  UCC  termination  statements.  No
expenses  incurred in connection  with any instrument of  satisfaction or deed of reconveyance
shall be chargeable to the Custodial Account or the Certificate Account.

(b)     From time to time as is  appropriate  for the servicing or foreclosure of any Mortgage
Loan,  the Master  Servicer  shall  deliver to the  Custodian,  with a copy to the Trustee,  a
certificate  of a Servicing  Officer  substantially  in one of the forms attached as Exhibit H
hereto,  requesting  that  possession  of all,  or any  document  constituting  part  of,  the
Mortgage  File be released to the Master  Servicer  and  certifying  as to the reason for such
release and that such release will not invalidate any insurance  coverage  provided in respect
of the Mortgage Loan under any Required Insurance Policy.  Upon receipt of the foregoing,  the
Trustee shall  deliver,  or cause the Custodian to deliver,  the Mortgage File or any document
therein to the Master  Servicer.  The Master  Servicer  shall cause each  Mortgage File or any
document  therein so released to be returned to the  Trustee,  or the  Custodian  as agent for
the Trustee when the need  therefor by the Master  Servicer no longer  exists,  unless (i) the
Mortgage Loan has been liquidated and the Liquidation  Proceeds  relating to the Mortgage Loan
have been  deposited in the  Custodial  Account or (ii) the Mortgage File or such document has
been  delivered  directly or through a Subservicer  to an attorney,  or to a public trustee or
other  public  official as required by law,  for  purposes  of  initiating  or pursuing  legal
action or other  proceedings for the foreclosure of the Mortgaged  Property either  judicially
or  non-judicially,  and the Master  Servicer has delivered  directly or through a Subservicer
to the Trustee a certificate of a Servicing  Officer  certifying as to the name and address of
the Person to which such  Mortgage  File or such  document  was  delivered  and the purpose or
purposes of such  delivery.  In the event of the  liquidation  of a Mortgage Loan, the Trustee
shall  deliver the Request for Release with respect  thereto to the Master  Servicer  upon the
Trustee's  receipt of  notification  from the Master  Servicer  of the  deposit of the related
Liquidation Proceeds in the Custodial Account.

(c)     The Trustee or the Master  Servicer on the Trustee's  behalf shall execute and deliver
to the Master  Servicer,  if necessary,  any court  pleadings,  requests for trustee's sale or
other  documents  necessary to the  foreclosure  or  trustee's  sale in respect of a Mortgaged
Property  or to any legal  action  brought to obtain  judgment  against any  Mortgagor  on the
Mortgage  Note or  Mortgage  or to  obtain a  deficiency  judgment,  or to  enforce  any other
remedies or rights  provided by the Mortgage  Note or Mortgage or  otherwise  available at law
or in equity.  Together  with such  documents or  pleadings  (if signed by the  Trustee),  the
Master Servicer shall deliver to the Trustee a certificate of a Servicing  Officer  requesting
that such  pleadings or documents be executed by the Trustee and  certifying  as to the reason
such  documents or pleadings are required and that the  execution and delivery  thereof by the
Trustee shall not invalidate any insurance  coverage  under any Required  Insurance  Policy or
invalidate or otherwise  affect the lien of the Mortgage,  except for the  termination of such
a lien upon completion of the foreclosure or trustee's sale.

Section 3.16.  Servicing and Other Compensation; Eligible Master Servicing Compensation.

(a)     The Master Servicer, as compensation for its activities  hereunder,  shall be entitled
to receive on each  Distribution  Date the amounts  provided for by clauses  (iii),  (iv), (v)
and  (vi)  of  Section  3.10(a),  subject  to  clause  (e)  below.  The  amount  of  servicing
compensation   provided   for  in  such  clauses   shall  be  accounted   for  on  a  Mortgage
Loan-by-Mortgage  Loan basis. In the event that Liquidation  Proceeds,  Insurance Proceeds and
REO  Proceeds  (net of amounts  reimbursable  therefrom  pursuant to Section  3.10(a)(ii))  in
respect of a Cash Liquidation or REO Disposition  exceed the unpaid principal  balance of such
Mortgage Loan plus unpaid interest accrued thereon  (including REO Imputed  Interest) at a per
annum rate equal to the related Net Mortgage  Rate (or the  Modified Net Mortgage  Rate in the
case of a Modified  Mortgage Loan),  the Master Servicer shall be entitled to retain therefrom
and to pay to  itself  and/or  the  related  Subservicer,  any  Foreclosure  Profits  and  any
Servicing Fee or Subservicing Fee considered to be accrued but unpaid.

(b)     Additional  servicing  compensation  in the  form of  assumption  fees,  late  payment
charges,  investment income on amounts in the Custodial Account or the Certificate  Account or
otherwise  shall be retained by the Master  Servicer or the Subservicer to the extent provided
herein,  subject  to  clause  (e)  below.  Prepayment  charges  shall  be  deposited  into the
Certificate  Account and shall be paid on each  Distribution  Date to the holders of the Class
SB Certificates.

(c)     The Master  Servicer  shall be  required  to pay,  or cause to be paid,  all  expenses
incurred by it in connection with its servicing  activities  hereunder  (including  payment of
premiums  for the Primary  Insurance  Policies,  if any, to the extent such  premiums  are not
required to be paid by the related  Mortgagors,  and the fees and  expenses of the Trustee and
any  Custodian) and shall not be entitled to  reimbursement  therefor  except as  specifically
provided in Sections 3.10 and 3.14.

(d)     The Master Servicer's right to receive  servicing  compensation may not be transferred
in whole or in part except in  connection  with the  transfer  of all of its  responsibilities
and obligations of the Master Servicer under this Agreement.

(e)     Notwithstanding  clauses (a) and (b) above, the amount of servicing  compensation that
the Master  Servicer shall be entitled to receive for its activities  hereunder for the period
ending on each  Distribution  Date shall be reduced (but not below zero) by an amount equal to
Eligible Master  Servicing  Compensation (if any) for such  Distribution  Date. Such reduction
shall be applied during such period as follows:  first,  to any Servicing Fee or  Subservicing
Fee to which the Master  Servicer is entitled  pursuant to Section  3.10(a)(iii);  second,  to
any income or gain  realized from any  investment  of funds held in the  Custodial  Account or
the  Certificate  Account  to which the Master  Servicer  is  entitled  pursuant  to  Sections
3.07(c) or 4.01(b),  respectively;  and third,  to any amounts of  servicing  compensation  to
which the Master Servicer is entitled  pursuant to Section  3.10(a)(v) or (vi). In making such
reduction,  the Master Servicer shall not withdraw from the Custodial  Account any such amount
representing  all or a  portion  of the  Servicing  Fee to which it is  entitled  pursuant  to
Section  3.10(a)(iii);  (ii) shall not  withdraw  from the  Custodial  Account or  Certificate
Account  any such amount to which it is  entitled  pursuant to Section  3.07(c) or 4.01(b) and
(iii)  shall  not  withdraw  from  the   Custodial   Account  any  such  amount  of  servicing
compensation to which it is entitled pursuant to Section 3.10(a)(v) or (vi).

Section 3.17.  Reports to the Trustee and the Depositor.

        Not later than  fifteen  days after it receives a written  request from the Trustee or
the  Depositor,  the  Master  Servicer  shall  forward  to the  Trustee  and the  Depositor  a
statement,  certified  by a  Servicing  Officer,  setting  forth the  status of the  Custodial
Account as of the close of business on such  Distribution  Date as it relates to the  Mortgage
Loans and showing,  for the period covered by such statement,  the aggregate of deposits in or
withdrawals  from the Custodial  Account in respect of the Mortgage Loans for each category of
deposit specified in Section 3.07 and each category of withdrawal specified in Section 3.10.

Section 3.18.  Annual Statement as to Compliance and Servicing Assessment.

        The Master  Servicer  shall  deliver to the Depositor and the Trustee on or before the
earlier of (a) March 31 of each year or (b) with  respect to any  calendar  year during  which
the  Depositor's  annual  report on Form 10-K is required to be filed in  accordance  with the
Exchange Act and the rules and  regulations  of the  Commission,  the date on which the annual
report  on Form 10-K is  required  to be filed in  accordance  with the  Exchange  Act and the
rules and  regulations of the Commission,  (i) a servicing  assessment as described in Section
4.03(f)(ii) and (ii) a servicer compliance  statement,  signed by an authorized officer of the
Master  Servicer,  as described in Items  1122(a),  1122(b) and 1123 of Regulation  AB, to the
effect that:

(i)     A review of the Master  Servicer's  activities  during the reporting period and of its
        performance under this Agreement, has been made under such officer's supervision.

(ii)    To the best of such officer's  knowledge,  based on such review,  the Master  Servicer
        has fulfilled all of its  obligations  under this  Agreement in all material  respects
        throughout  the  reporting  period or, if there has been a failure to fulfill any such
        obligation  in any  material  respect,  specifying  each  such  failure  known to such
        officer and the nature and status thereof.

        The Master  Servicer  shall use  commercially  reasonable  efforts to obtain  from all
other parties participating in the servicing function any additional  certifications  required
under Item 1123 of  Regulation  AB to the extent  required  to be included in a Report on Form
10-K;  provided,  however,  that a failure to obtain such certifications shall not be a breach
of the  Master  Servicer's  duties  hereunder  if any  such  party  fails  to  deliver  such a
certification.

Section 3.19.  Annual Independent Public Accountants' Servicing Report.

        On or before  the  earlier  of (a) March 31 of each  year or (b) with  respect  to any
calendar  year  during  which the  Depositor's  annual  report on Form 10-K is  required to be
filed in accordance  with the Exchange Act and the rules and  regulations  of the  Commission,
the date on which the annual  report is required to be filed in  accordance  with the Exchange
Act and the rules and  regulations  of the  Commission,  the Master  Servicer  at its  expense
shall cause a firm of independent public  accountants,  which shall be members of the American
Institute of Certified  Public  Accountants,  to furnish to the  Depositor and the Trustee the
attestation  required under Item 1122(b) of Regulation AB. In rendering such  statement,  such
firm  may  rely,  as to  matters  relating  to the  direct  servicing  of  mortgage  loans  by
Subservicers,  upon comparable  statements for  examinations  conducted by independent  public
accountants  substantially in accordance with standards  established by the American Institute
of Certified Public  Accountants  (rendered within one year of such statement) with respect to
such Subservicers.

Section 3.20.  Right of the Depositor in Respect of the Master Servicer.

        The Master  Servicer  shall  afford the  Depositor  and the Trustee,  upon  reasonable
notice,  during normal business hours access to all records  maintained by the Master Servicer
in respect  of its  rights and  obligations  hereunder  and access to  officers  of the Master
Servicer  responsible for such  obligations.  Upon request,  the Master Servicer shall furnish
the  Depositor  and the  Trustee  with its most  recent  financial  statements  and such other
information as the Master Servicer  possesses  regarding its business,  affairs,  property and
condition,  financial  or  otherwise.  The  Master  Servicer  shall  also  cooperate  with all
reasonable requests for information  including,  but not limited to, notices, tapes and copies
of  files,  regarding  itself,  the  Mortgage  Loans or the  Certificates  from any  Person or
Persons  identified by the Depositor or  Residential  Funding.  The Depositor  may, but is not
obligated to perform, or cause a designee to perform,  any defaulted  obligation of the Master
Servicer  hereunder or exercise the rights of the Master  Servicer  hereunder;  provided  that
the Master  Servicer  shall not be relieved of any of its  obligations  hereunder by virtue of
such  performance  by the  Depositor or its  designee.  Neither the  Depositor nor the Trustee
shall  have the  responsibility  or  liability  for any action or failure to act by the Master
Servicer and is not obligated to supervise the  performance of the Master  Servicer under this
Agreement or otherwise.

Section 3.21.  Advance Facility.

(a)     The Master  Servicer is hereby  authorized to enter into a financing or other facility
(any such  arrangement,  an "Advance  Facility")  under which (1) the Master  Servicer  sells,
assigns or pledges to another  Person (an  "Advancing  Person") the Master  Servicer's  rights
under this  Agreement to be reimbursed  for any Advances or Servicing  Advances  and/or (2) an
Advancing  Person agrees to fund some or all Advances and/or  Servicing  Advances  required to
be made by the Master Servicer  pursuant to this Agreement.  No consent of the Depositor,  the
Trustee,  the  Certificateholders  or any other  party  shall be  required  before  the Master
Servicer  may enter into an Advance  Facility.  Notwithstanding  the  existence of any Advance
Facility under which an Advancing  Person agrees to fund Advances  and/or  Servicing  Advances
on the Master  Servicer's  behalf,  the Master  Servicer  shall remain  obligated  pursuant to
this  Agreement to make  Advances and Servicing  Advances  pursuant to and as required by this
Agreement.  If the Master  Servicer  enters  into an Advance  Facility,  and for so long as an
Advancing  Person  remains  entitled  to  receive  reimbursement  for any  Advances  including
Nonrecoverable   Advances   ("Advance   Reimbursement   Amounts")  and/or  Servicing  Advances
including  Nonrecoverable  Advances  ("Servicing Advance  Reimbursement  Amounts" and together
with  Advance  Reimbursement  Amounts,  "Reimbursement  Amounts")  (in each case to the extent
such type of  Reimbursement  Amount is  included  in the  Advance  Facility),  as  applicable,
pursuant  to this  Agreement,  then the Master  Servicer  shall  identify  such  Reimbursement
Amounts  consistent with the reimbursement  rights set forth in Section  3.10(a)(ii) and (vii)
and remit such  Reimbursement  Amounts in  accordance  with this  Section 3.21 or otherwise in
accordance with the  documentation  establishing the Advance Facility to such Advancing Person
or to a trustee,  agent or  custodian  (an  "Advance  Facility  Trustee")  designated  by such
Advancing   Person  in  an  Advance  Facility  Notice  described  below  in  Section  3.21(b).
Notwithstanding  the foregoing,  if so required pursuant to the terms of the Advance Facility,
the  Master  Servicer  may  direct,  and if so  directed  in  writing  the  Trustee  is hereby
authorized  to and  shall  pay to the  Advance  Facility  Trustee  the  Reimbursement  Amounts
identified  pursuant  to  the  preceding  sentence.  An  Advancing  Person  whose  obligations
hereunder  are limited to the  funding of  Advances  and/or  Servicing  Advances  shall not be
required  to meet the  qualifications  of a  Master  Servicer  or a  Subservicer  pursuant  to
Section  3.02(a) or  6.02(c)  hereof  and shall not be deemed to be a  Subservicer  under this
Agreement.  Notwithstanding  anything  to the  contrary  herein,  in no  event  shall  Advance
Reimbursement   Amounts  or  Servicing  Advance  Reimbursement  Amounts  be  included  in  the
Available Distribution Amount or distributed to Certificateholders.

(b)     If the Master  Servicer  enters into an Advance  Facility  and makes the  election set
forth in Section 3.21(a),  the Master Servicer and the related  Advancing Person shall deliver
to the Trustee a written  notice and  payment  instruction  (an  "Advance  Facility  Notice"),
providing  the  Trustee  with  written  payment  instructions  as to where  to  remit  Advance
Reimbursement  Amounts  and/or  Servicing  Advance  Reimbursement  Amounts (each to the extent
such type of  Reimbursement  Amount is included  within the Advance  Facility)  on  subsequent
Distribution  Dates.  The  payment  instruction  shall  require the  applicable  Reimbursement
Amounts  to  be  distributed  to  the  Advancing  Person  or to an  Advance  Facility  Trustee
designated in the Advance Facility  Notice.  An Advance Facility Notice may only be terminated
by the joint written  direction of the Master Servicer and the related  Advancing  Person (and
any related Advance Facility Trustee).

(c)     Reimbursement  Amounts shall consist  solely of amounts in respect of Advances  and/or
Servicing  Advances  made with  respect to the  Mortgage  Loans for which the Master  Servicer
would be permitted to  reimburse  itself in  accordance  with  Section  3.10(a)(ii)  and (vii)
hereof,  assuming the Master Servicer or the Advancing Person had made the related  Advance(s)
and/or  Servicing   Advance(s).   Notwithstanding  the  foregoing,   except  with  respect  to
reimbursement  of  Nonrecoverable  Advances as set forth in Section 3.10(c) of this Agreement,
no Person shall be entitled to  reimbursement  from funds held in the  Collection  Account for
future distribution to  Certificateholders  pursuant to this Agreement.  Neither the Depositor
nor the  Trustee  shall have any duty or  liability  with  respect to the  calculation  of any
Reimbursement  Amount,  nor shall the  Depositor  or the Trustee  have any  responsibility  to
track or monitor the  administration  of the Advance Facility and the Depositor shall not have
any  responsibility  to track,  monitor or verify the payment of Reimbursement  Amounts to the
related Advancing Person or Advance Facility  Trustee.  The Master Servicer shall maintain and
provide  to  any  Successor  Master  Servicer  (a  "Successor  Master  Servicer")  a  detailed
accounting on a loan-by-loan  basis as to amounts  advanced by, sold,  pledged or assigned to,
and reimbursed to any Advancing  Person.  The Successor  Master  Servicer shall be entitled to
rely on any  such  information  provided  by the  Master  Servicer  and the  Successor  Master
Servicer shall not be liable for any errors in such information.

(d)     Upon the direction of and at the expense of the Master  Servicer,  the Trustee  agrees
to execute such  acknowledgments,  certificates,  and other  documents  provided by the Master
Servicer  and  reasonably  satisfactory  to  the  Trustee  recognizing  the  interests  of any
Advancing  Person or  Advance  Facility  Trustee in such  Reimbursement  Amounts as the Master
Servicer may cause to be made  subject to Advance  Facilities  pursuant to this Section  3.21,
and such other  documents  in  connection  with such  Advance  Facility  as may be  reasonably
requested  from  time to  time  by any  Advancing  Person  or  Advance  Facility  Trustee  and
reasonably satisfactory to the Trustee.

(e)     Reimbursement  Amounts collected with respect to each Mortgage Loan shall be allocated
to  outstanding  unreimbursed  Advances or  Servicing  Advances (as the case may be) made with
respect to that  Mortgage  Loan on a  "first-in,  first out"  ("FIFO")  basis,  subject to the
qualifications set forth below:

(i)     Any Successor  Master  Servicer to  Residential  Funding and the  Advancing  Person or
        Advance  Facility  Trustee  shall  be  required  to apply  all  amounts  available  in
        accordance  with this Section 3.21(e) to the  reimbursement  of Advances and Servicing
        Advances  in the  manner  provided  for  herein;  provided,  however,  that  after the
        succession  of a Successor  Master  Servicer,  (A) to the extent that any  Advances or
        Servicing  Advances with respect to any particular  Mortgage Loan are reimbursed  from
        payments or recoveries,  if any, from the related Mortgagor,  and Liquidation Proceeds
        or Insurance  Proceeds,  if any,  with respect to that  Mortgage  Loan,  reimbursement
        shall be made,  first, to the Advancing  Person or Advance Facility Trustee in respect
        of Advances and/or  Servicing  Advances related to that Mortgage Loan to the extent of
        the interest of the  Advancing  Person or Advance  Facility  Trustee in such  Advances
        and/or  Servicing  Advances,  second to the Master  Servicer  in  respect of  Advances
        and/or  Servicing  Advances  related to that Mortgage Loan in excess of those in which
        the Advancing Person or Advance  Facility  Trustee Person has an interest,  and third,
        to the Successor  Master  Servicer in respect of any other Advances  and/or  Servicing
        Advances  related to that Mortgage Loan, from such sources as and when collected,  and
        (B)  reimbursements  of  Advances  and  Servicing  Advances  that  are  Nonrecoverable
        Advances shall be made pro rata to the Advancing Person or Advance  Facility  Trustee,
        on the one hand, and any such  Successor  Master  Servicer,  on the other hand, on the
        basis of the  respective  aggregate  outstanding  unreimbursed  Advances and Servicing
        Advances  that are  Nonrecoverable  Advances  owed to the  Advancing  Person,  Advance
        Facility Trustee or Master Servicer  pursuant to this Agreement,  on the one hand, and
        any such Successor Master Servicer,  on the other hand, and without regard to the date
        on which any such  Advances or Servicing  Advances  shall have been made. In the event
        that, as a result of the FIFO allocation made pursuant to this Section  3.21(e),  some
        or all of a  Reimbursement  Amount paid to the  Advancing  Person or Advance  Facility
        Trustee  relates to Advances or  Servicing  Advances  that were made by a Person other
        than Residential  Funding or the Advancing Person or Advance  Facility  Trustee,  then
        the  Advancing  Person or Advance  Facility  Trustee  shall be  required  to remit any
        portion of such  Reimbursement  Amount to the Person  entitled to such portion of such
        Reimbursement  Amount.  Without limiting the generality of the foregoing,  Residential
        Funding shall remain  entitled to be  reimbursed  by the  Advancing  Person or Advance
        Facility  Trustee  for all  Advances  and  Servicing  Advances  funded by  Residential
        Funding to the extent the related  Reimbursement  Amount(s)  have not been assigned or
        pledged  to an  Advancing  Person  or  Advance  Facility  Trustee.  The  documentation
        establishing any Advance Facility shall require  Residential Funding to provide to the
        related  Advancing  Person or Advance  Facility  Trustee loan by loan information with
        respect to each  Reimbursement  Amount distributed to such Advancing Person or Advance
        Facility  Trustee  on each date of  remittance  thereof  to such  Advancing  Person or
        Advance Facility  Trustee,  to enable the Advancing Person or Advance Facility Trustee
        to make  the  FIFO  allocation  of each  Reimbursement  Amount  with  respect  to each
        Mortgage Loan.

(ii)    By way of  illustration,  and not by way of limiting the  generality of the foregoing,
        if the Master Servicer  resigns or is terminated at a time when the Master Servicer is
        a party to an Advance  Facility,  and is replaced by a Successor Master Servicer,  and
        the Successor  Master  Servicer  directly  funds  Advances or Servicing  Advances with
        respect to a Mortgage  Loan and does not  assign or pledge the  related  Reimbursement
        Amounts  to the  related  Advancing  Person  or  Advance  Facility  Trustee,  then all
        payments and  recoveries  received from the related  Mortgagor or received in the form
        of  Liquidation  Proceeds  with respect to such  Mortgage  Loan  (including  Insurance
        Proceeds  collected in connection  with a liquidation  of such Mortgage  Loan) will be
        allocated first to the Advancing  Person or Advance Facility Trustee until the related
        Reimbursement  Amounts  attributable to such Mortgage Loan that are owed to the Master
        Servicer and the Advancing Person,  which were made prior to any Advances or Servicing
        Advances  made by the  Successor  Master  Servicer,  have been  reimbursed in full, at
        which  point the  Successor  Master  Servicer  shall be entitled to retain all related
        Reimbursement  Amounts  subsequently  collected  with  respect to that  Mortgage  Loan
        pursuant  to Section  3.10 of this  Agreement.  To the  extent  that the  Advances  or
        Servicing Advances are Nonrecoverable  Advances to be reimbursed on an aggregate basis
        pursuant to Section  3.10 of this  Agreement,  the  reimbursement  paid in this manner
        will be made pro rata to the Advancing Person or Advance Facility Trustee,  on the one
        hand,  and the Successor  Master  Servicer,  on the other hand, as described in clause
        (i)(B) above.

(f)     The Master  Servicer  shall  remain  entitled to be  reimbursed  for all  Advances and
Servicing  Advances  funded by the Master  Servicer  to the extent  the  related  rights to be
reimbursed therefor have not been sold, assigned or pledged to an Advancing Person.

(g)     Any amendment to this Section 3.21 or to any other  provision of this  Agreement  that
may be  necessary  or  appropriate  to effect the terms of an Advance  Facility  as  described
generally  in  this  Section  3.21,  including  amendments  to add  provisions  relating  to a
successor  master servicer,  may be entered into by the Trustee,  the Depositor and the Master
Servicer without the consent of any  Certificateholder,  with written  confirmation  from each
Rating  Agency  that the  amendment  will not result in the  reduction  of the  ratings on any
class of the Certificates  below the then current ratings on such  Certificates,  and delivery
of an Opinion of Counsel as required under Section  11.01(c)  notwithstanding  anything to the
contrary in Section 11.01 of or elsewhere in this Agreement.

(h)     Any rights of set-off that the Trust Fund, the Trustee,  the Depositor,  any Successor
Master  Servicer or any other Person might  otherwise  have against the Master  Servicer under
this  Agreement  shall not attach to any rights to be  reimbursed  for  Advances or  Servicing
Advances  that have been sold,  transferred,  pledged,  conveyed or assigned to any  Advancing
Person.

(i)     At any time when an  Advancing  Person  shall  have  ceased  funding  Advances  and/or
Servicing  Advances (as the case may be) and the Advancing  Person or related Advance Facility
Trustee shall have  received  Reimbursement  Amounts  sufficient in the aggregate to reimburse
all Advances and/or  Servicing  Advances (as the case may be) the right to  reimbursement  for
which were  assigned to the  Advancing  Person,  then upon the  delivery  of a written  notice
signed by the  Advancing  Person and the Master  Servicer or its  successor  or assign) to the
Trustee  terminating the Advance Facility Notice (the "Notice of Facility  Termination"),  the
Master  Servicer or its  Successor  Master  Servicer  shall again be entitled to withdraw  and
retain the related Reimbursement Amounts from the Custodial Account pursuant to Section 3.10.

(j)     After delivery of any Advance  Facility  Notice,  and until any such Advance  Facility
Notice has been terminated by a Notice of Facility  Termination,  this Section 3.21 may not be
amended or  otherwise  modified  without the prior  written  consent of the related  Advancing
Person.




--------------------------------------------------------------------------------

ARTICLE IV
                                PAYMENTS TO CERTIFICATEHOLDERS

Section 4.01.  Certificate Account.

(a)     The Master  Servicer  acting as agent of the Trustee  shall  establish  and maintain a
Certificate  Account in which the Master  Servicer  shall  deposit or cause to be deposited on
behalf of the  Trustee  on or  before  2:00 P.M.  New York  time on each  Certificate  Account
Deposit Date by wire  transfer of  immediately  available  funds an amount equal to the sum of
(i) any Advance for the  immediately  succeeding  Distribution  Date, (ii) any amount required
to be paid  pursuant to Section  3.12(a),  (iii) any amount  required to be  deposited  in the
Certificate  Account  pursuant to Section  3.16(e),  Section  4.07 or Section  4.08,  (iv) any
amount  required  to be paid  pursuant  to Section  9.01,  (v) any  prepayment  charges on the
Mortgage  Loans  received  during the  related  Prepayment  Period and (vi) all other  amounts
constituting the Available  Distribution  Amount for the immediately  succeeding  Distribution
Date.

(b)     On or prior to the Business Day  immediately  following each  Determination  Date, the
Master Servicer shall determine any amounts owed by the Yield Maintenance  Agreement  Provider
under the Yield  Maintenance  Agreement  and  inform  the  Trustee in writing of the amount so
calculated.

(c)     The Trustee shall, upon written request from the Master Servicer,  invest or cause the
institution  maintaining  the  Certificate  Account  to invest  the  funds in the  Certificate
Account in  Permitted  Investments  designated  in the name of the  Trustee for the benefit of
the  Certificateholders,  which shall mature not later than the  Business  Day next  preceding
the  Distribution  Date next  following the date of such  investment  (except that (i) if such
Permitted  Investment is an obligation of the  institution  that  maintains  such account or a
fund for which such  institution  serves as  custodian,  then such  Permitted  Investment  may
mature  on  such  Distribution  Date  and  (ii)  any  other  investment  may  mature  on  such
Distribution  Date  if the  Trustee  shall  advance  funds  on such  Distribution  Date to the
Certificate  Account  in the amount  payable on such  investment  on such  Distribution  Date,
pending receipt thereof to the extent  necessary to make  distributions  on the  Certificates)
and shall not be sold or  disposed of prior to  maturity.  All income and gain  realized  from
any such  investment  shall be for the benefit of the Master  Servicer and shall be subject to
its  withdrawal  or order from time to time.  The amount of any losses  incurred in respect of
any such  investments  shall be deposited in the  Certificate  Account by the Master  Servicer
out of its own funds immediately as realized.

Section 4.02.  Distributions.

(a)     On each Distribution  Date, the Trustee (or the Paying Agent on behalf of the Trustee)
shall  allocate and  distribute the Available  Distribution  Amount,  if any, for such date to
the interests issued in respect of REMIC I and REMIC II as specified in this Section.

(b)     (1)    On each  Distribution  Date, the following  amounts,  in the following order of
priority,  shall be  distributed  by REMIC I to REMIC II on  account  of the  REMIC I  Regular
Interests:

                      (i)    to  the  extent  of the  Available  Distribution  Amount,  to the
                      Holders of the REMIC I Regular  Interests,  pro rata, in an amount equal
                      to  (A)  the   related   Uncertificated   Accrued   Interest   for  such
                      Distribution  Date,  plus (B) any amounts in respect  thereof  remaining
                      unpaid   from   previous   Distribution   Dates.   Amounts   payable  as
                      Uncertificated  Accrued  Interest in respect of REMIC I Regular Interest
                      ZZ shall be  reduced  when the REMIC I  Overcollateralization  Amount is
                      less  than the REMIC I  Required  Overcollateralization  Amount,  by the
                      lesser of (x) the amount of such  difference and (y) the REMIC I Regular
                      Interest ZZ Maximum Interest  Deferral  Amount,  and such amount will be
                      payable to the Holders of REMIC I Regular  Interests A-1, A-2, A-3, M-1,
                      M-2, M-3, M-4, M-5, M-6, M-7, M-8 and M-9 in the same  proportion as the
                      Overcollateralization  Increase Amount is allocated to the corresponding
                      Class of Certificates,  and the Uncertificated  Principal Balance of the
                      REMIC I Regular Interest ZZ shall be increased by such amount; and

(ii)    on each Distribution Date, to the Holders of REMIC I Regular  Interests,  in an amount
                      equal to the  remainder of the Available  Distribution  Amount after the
                      distributions  made  pursuant to clause (i) above,  allocated as follows
                      (except as  provided  below):  (A) to the Holders of the REMIC I Regular
                      Interest  AA,  98.00%  of  such  remainder   until  the   Uncertificated
                      Principal  Balance of such REMIC I Regular  Interest is reduced to zero;
                      (B) to the Holders of REMIC I Regular  Interests  A-1,  A-2,  A-3,  M-1,
                      M-2, M-3, M-4,  M-5, M-6, M-7, M-8 and M-9,  1.00% of such  remainder in
                      the same  proportion as amounts are  distributed in respect of principal
                      on the  corresponding  Class of Certificates;  (C) to the Holders of the
                      REMIC I  Regular  Interest  ZZ,  1.00%  of such  remainder;  and (D) any
                      remaining  amounts  to  the  Holders  of  the  Class  R-I  Certificates;
                      provided,  however, that 98.00% and 2.00% of any principal payments that
                      are attributable to an  Overcollateralization  Reduction Amount shall be
                      allocated  to  Holders  of the REMIC I Regular  Interest  AA and REMIC I
                      Regular Interest ZZ, respectively;

               (2)    Notwithstanding the distributions described in this Section 4.02(b),
        distribution of funds from the Certificate Account shall be made only in accordance
        with Section 4.02(c).

(c)     On each  Distribution Date (x) the Master Servicer on behalf of the Trustee or (y) the
Paying Agent appointed by the Trustee,  shall distribute to each  Certificateholder  of record
on the next  preceding  Record Date (other than as  provided in Section  9.01  respecting  the
final distribution)  either in immediately  available funds (by wire transfer or otherwise) to
the  account  of  such  Certificateholder  at  a  bank  or  other  entity  having  appropriate
facilities  therefor,  if such  Certificateholder  has so notified the Master  Servicer or the
Paying  Agent,  as the case may be,  or, if such  Certificateholder  has not so  notified  the
Master   Servicer  or  the  Paying  Agent  by  the  Record  Date,  by  check  mailed  to  such
Certificateholder  at the address of such Holder  appearing in the  Certificate  Register such
Certificateholder's  share (which share with respect to each Class of  Certificates,  shall be
based  on the  aggregate  of the  Percentage  Interests  represented  by  Certificates  of the
applicable  Class held by such Holder of the  following  amounts,  in the  following  order of
priority,  subject to the  provisions  of  Section  4.02(d)),  to the extent of the  Available
Distribution  Amount on deposit  in the  Certificate  Account  with  respect  to  clauses  (i)
through (xi),  and to the extent of the sum of the  remaining  Available  Distribution  Amount
and the Yield  Maintenance  Payments on deposit in the  Certificate  Account  with  respect to
clauses (xii)  through  (xxi) (and,  with respect to clause  (xx)(B)  below,  to the extent of
prepayment charges on deposit in the Certificate Account):

(i)     to the Class A  Certificateholders,  the Class A Interest  Distribution  Amount,  with
        such amount allocated among the Class A Certificateholders on a pro rata basis;

(ii)    to the  Class  M-1  Certificateholders  from  the  amount,  if any,  of the  Available
        Distribution  Amount  remaining  after  the  foregoing  distributions,  the  Class M-1
        Interest Distribution Amount;

(iii)   to the  Class  M-2  Certificateholders  from  the  amount,  if any,  of the  Available
        Distribution  Amount  remaining  after  the  foregoing  distributions,  the  Class M-2
        Interest Distribution Amount;

(iv)    to the  Class  M-3  Certificateholders  from  the  amount,  if any,  of the  Available
        Distribution  Amount  remaining  after  the  foregoing  distributions,  the  Class M-3
        Interest Distribution Amount;

(v)     to the  Class  M-4  Certificateholders  from  the  amount,  if any,  of the  Available
        Distribution  Amount  remaining  after  the  foregoing  distributions,  the  Class M-4
        Interest Distribution Amount;

(vi)    to the  Class  M-5  Certificateholders  from  the  amount,  if any,  of the  Available
        Distribution  Amount  remaining  after  the  foregoing  distributions,  the  Class M-5
        Interest Distribution Amount;

(vii)   to the  Class  M-6  Certificateholders  from  the  amount,  if any,  of the  Available
        Distribution  Amount  remaining  after  the  foregoing  distributions,  the  Class M-6
        Interest Distribution Amount;

(viii)  to the  Class  M-7  Certificateholders  from  the  amount,  if any,  of the  Available
        Distribution  Amount  remaining  after  the  foregoing  distributions,  the  Class M-7
        Interest Distribution Amount;

(ix)    to the  Class  M-8  Certificateholders  from  the  amount,  if any,  of the  Available
        Distribution  Amount  remaining  after  the  foregoing  distributions,  the  Class M-8
        Interest Distribution Amount;

(x)     to the  Class  M-9  Certificateholders  from  the  amount,  if any,  of the  Available
        Distribution  Amount  remaining  after  the  foregoing  distributions,  the  Class M-9
        Interest Distribution Amount;

(xi)    to the  Class A and  Class M  Certificateholders,  from  the  amount,  if any,  of the
        Available  Distribution  Amount  remaining  after  the  foregoing  distributions,  the
        Principal  Distribution  Amount (other than the amounts set forth in clauses  (b)(iv),
        (b)(v), and (b)(vi) of the definition thereof),  in the order of priority described in
        Section 4.02(d) hereof,  until the Certificate  Principal  Balances of the Class A and
        Class M Certificates have been reduced to zero;

(xii)   to the Class A and Class M  Certificateholders,  from the  amount,  if any,  of Excess
        Cash Flow,  an amount equal to the  principal  portion of Realized  Losses  previously
        allocated to reduce the Certificate  Principal Balance of any Class of the Class A and
        Class M Certificates and remaining unreimbursed,  but only to the extent of Subsequent
        Recoveries  for  that  Distribution  Date,  which  amount  shall  be  included  in the
        Principal  Distribution  Amount and paid in accordance  with Section  4.02(d)  hereof,
        until the Certificate  Principal Balances of the Class A and Class M Certificates have
        been reduced to zero;
(xiii)  to the Class A and Class M  Certificateholders,  from the  amount,  if any,  of Excess
        Cash  Flow  remaining  after  the  foregoing  distributions,  an  amount  equal to the
        principal  portion of Realized  Losses on the Mortgage  Loans  during the  immediately
        preceding  Prepayment  Period,  which  amount  shall  be  included  in  the  Principal
        Distribution  Amount and paid in accordance  with Section  4.02(d)  hereof,  until the
        Certificate  Principal  Balances of the Class A Certificates  and Class M Certificates
        have been reduced to zero;

(xiv)   to the Class A and Class M Certificateholders,  from the amount, if any, of the Excess
        Cash Flow  remaining  after the  foregoing  distributions,  the  Overcollateralization
        Increase  Amount for such  Distribution  Date,  which  amount shall be included in the
        Principal  Distribution  Amount and paid in accordance  with Section  4.02(d)  hereof,
        until the Certificate  Principal Balances of the Class A and Class M Certificates have
        been reduced to zero;

(xv)    to the Class A and Class M  Certificateholders  from the amount, if any, of the Excess
        Cash Flow remaining  after the foregoing  distributions,  the amount of any Prepayment
        Interest Shortfalls  allocated thereto for such Distribution Date, on a pro rata basis
        based on  Prepayment  Interest  Shortfalls  previously  allocated  thereto that remain
        unreimbursed,  to the extent not covered by Eligible Master Servicing  Compensation on
        such Distribution Date;

(xvi)   to the Class A and Class M  Certificateholders  from the amount, if any, of the Excess
        Cash Flow remaining  after the foregoing  distributions,  the amount of any Prepayment
        Interest Shortfalls  previously  allocated thereto on any prior Distribution Date that
        remain  unreimbursed,  together with interest  thereon at the applicable  Pass-Through
        Rate,  on a  pro  rata  basis  based  on  Prepayment  Interest  Shortfalls  previously
        allocated thereto that remain unreimbursed;

(xvii)  from the  amount,  if any,  of the  Excess  Cash Flow  remaining  after the  foregoing
        distributions,  to pay the Class A  Certificates,  on a pro rata  basis,  based on the
        amount of Class A Basis  Risk  Shortfall  Carry-Forward  Amount  previously  allocated
        thereto  that  remain  unreimbursed,  the amount of any Class A Basis  Risk  Shortfall
        Carry-Forward  Amounts  remaining unpaid as of such  Distribution Date and then to the
        Class M Certificates,  in their order of payment  priority,  the amount of any Class M
        Basis Risk Shortfall  Carry-Forward  Amounts  remaining unpaid as of such Distribution
        Date;

(xviii) to the Class A and Class M  Certificates  on a pro rata basis,  based on the amount of
        Relief Act Shortfalls  allocated thereto on such  Distribution  Date, from the amount,
        if any, of the Excess  Cash Flow  remaining  after the  foregoing  distributions,  the
        amount of any Relief Act Shortfalls  allocated to those  Certificates  with respect to
        such Distribution Date;

(xix)   to the Class A and Class M Certificateholders,  from the amount, if any, of the Excess
        Cash Flow remaining after the foregoing  distributions,  the principal  portion of any
        Realized   Losses   previously   allocated  to  those   Certificates   and   remaining
        unreimbursed,   which   amount   shall   be   allocated   first,   to  the   Class   A
        Certificateholders  on a pro rata basis,  based on their respective  principal portion
        of any Realized Losses  previously  allocated  thereto that remain  unreimbursed,  and
        then to the Class M Certificates, in their order of payment priority;

(xx)    to the Class SB  Certificates,  (A) from the  amount,  if any, of the Excess Cash Flow
        remaining  after  the  foregoing  distributions,  the sum of (I)  Accrued  Certificate
        Interest thereon,  (II) the amount of any  Overcollateralization  Reduction Amount for
        such  Distribution  Date and (III) for any  Distribution  Date  after the  Certificate
        Principal  Balance of each Class of Class A Certificates  and Class M Certificates has
        been  reduced  to zero,  the  Overcollateralization  Amount,  and (B) from  prepayment
        charges on deposit in the Certificate  Account, any prepayment charges received on the
        Mortgage Loans during the related Prepayment Period; and

(xxi)   to the Class R-II Certificateholders, the balance, if any, of the Excess Cash Flow.

(d)     On each Distribution Date, the Principal Distribution Amount will be paid as follows:

(i)     the Class A Principal Distribution Amount shall be distributed,  sequentially,  to the
        Class A-1,  Class A-2 and Class A-3  Certificates,  in that order,  in each case until
        the Certificate Principal Balances thereof have been reduced to zero;

(ii)    the Class M-1  Principal  Distribution  Amount shall be  distributed  to the Class M-1
        Certificates,  until the  Certificate  Principal  Balance  thereof has been reduced to
        zero;

(iii)   the Class M-2  Principal  Distribution  Amount shall be  distributed  to the Class M-2
        Certificates,  until the  Certificate  Principal  Balance  thereof has been reduced to
        zero;

(iv)    the Class M-3  Principal  Distribution  Amount shall be  distributed  to the Class M-3
        Certificates,  until the  Certificate  Principal  Balance  thereof has been reduced to
        zero;

(v)     the Class M-4  Principal  Distribution  Amount shall be  distributed  to the Class M-4
        Certificates,  until the  Certificate  Principal  Balance  thereof has been reduced to
        zero;

(vi)    the Class M-5  Principal  Distribution  Amount shall be  distributed  to the Class M-5
        Certificates,  until the  Certificate  Principal  Balance  thereof has been reduced to
        zero;

(vii)   the Class M-6  Principal  Distribution  Amount shall be  distributed  to the Class M-6
        Certificates,  until the  Certificate  Principal  Balance  thereof has been reduced to
        zero;

(viii)  the Class M-7  Principal  Distribution  Amount shall be  distributed  to the Class M-7
        Certificates,  until the  Certificate  Principal  Balance  thereof has been reduced to
        zero;

(ix)    the Class M-8  Principal  Distribution  Amount shall be  distributed  to the Class M-8
        Certificates,  until the  Certificate  Principal  Balance  thereof has been reduced to
        zero; and

(x)     the Class M-9  Principal  Distribution  Amount shall be  distributed  to the Class M-9
        Certificates,  until the  Certificate  Principal  Balance  thereof has been reduced to
        zero.

(e)     Notwithstanding  the  foregoing  clauses  (c)  and  (d),  upon  the  reduction  of the
Certificate  Principal  Balance of a Class of Class A and Class M Certificates  to zero,  such
Class of Certificates will not be entitled to further  distributions  pursuant to Section 4.02
(other than in respect of Subsequent Recoveries).

(f)     Notwithstanding  the foregoing,  on any Distribution  Date, the amounts allocated from
Excess Cash Flow pursuant to clauses  (c)(xii)  through  (c)(xiv) of this Section 4.02 on such
Distribution  Date  shall  be paid  first  from the  Available  Distribution  Amount  for such
Distribution Date and second from any Yield Maintenance Payment for such Distribution Date.

(g)     Any  Prepayment  Interest  Shortfalls  on the Mortgage  Loans which are not covered by
Eligible  Master  Servicing   Compensation  as  described  in  Section  3.16  and  Relief  Act
Shortfalls  on  the  Mortgage  Loans  will  be  allocated  among  the  Class  A  and  Class  M
Certificates  pro rata in accordance with the amount of Accrued  Certificate  Interest payable
on such  Distribution  Date absent such  shortfalls.  Any such uncovered  Prepayment  Interest
Shortfalls will be paid solely  pursuant to Section  4.02(c)(xv) and (xvi) to the extent funds
are  available  therefor.  Any such  Relief Act  Shortfalls  will be paid  solely  pursuant to
Section 4.02(c)(xviii) to the extent funds are available therefor.

(h)     In  addition  to  the  foregoing   distributions,   with  respect  to  any  Subsequent
Recoveries,  the Master Servicer shall deposit such funds into the Custodial  Account pursuant
to Section 3.07(b)(iii).

(i)     Each  distribution  with  respect  to a  Book-Entry  Certificate  shall be paid to the
Depository,  as Holder  thereof,  and the Depository  shall be  responsible  for crediting the
amount of such  distribution  to the accounts of its  Depository  Participants  in  accordance
with its normal  procedures.  Each Depository  Participant shall be responsible for disbursing
such  distribution  to  the  Certificate  Owners  that  it  represents  and to  each  indirect
participating  brokerage firm (a "brokerage firm" or "indirect  participating firm") for which
it acts as agent.  Each  brokerage  firm  shall be  responsible  for  disbursing  funds to the
Certificate Owners that it represents.  None of the Trustee,  the Certificate  Registrar,  the
Depositor or the Master  Servicer shall have any  responsibility  therefor except as otherwise
provided by this Agreement or applicable law.

(j)     Except as otherwise provided in Section 9.01, if the Master Servicer  anticipates that
a final  distribution  with  respect  to any  Class of  Certificates  will be made on the next
Distribution  Date, the Master  Servicer shall,  no later than the  Determination  Date in the
month of such final  distribution,  notify the Trustee and the  Trustee  shall,  no later than
two (2)  Business  Days after such  Determination  Date,  mail on such date to each  Holder of
such Class of  Certificates  a notice to the effect  that:  (i) the Trustee  anticipates  that
the  final  distribution  with  respect  to such  Class of  Certificates  will be made on such
Distribution  Date but only  upon  presentation  and  surrender  of such  Certificates  at the
office of the Trustee or as otherwise  specified  therein,  and (ii) no interest  shall accrue
on such  Certificates  from and after the end of the prior calendar  month.  In the event that
Certificateholders  required to surrender  their  Certificates  pursuant to Section 9.01(c) do
not  surrender  their  Certificates  for final  cancellation,  the  Trustee  shall cause funds
distributable  with respect to such  Certificates  to be held in the  Certificate  Account for
the benefit of such Certificateholders as provided in Section 9.01(d).

Section 4.03.  Statements to Certificateholders;  Statements to Rating Agencies; Exchange Act
                      Reporting.

(a)     Concurrently  with each  distribution  charged  to the  Certificate  Account  and with
respect to each  Distribution  Date the Master  Servicer  shall forward to the Trustee and the
Trustee  shall  forward by mail or  otherwise  make  available  electronically  on its website
(which  may be  obtained  by  any  Certificateholder  by  telephoning  the  Trustee  at  (800)
934-6802)  to  each  Holder  and  the  Depositor  a  statement  setting  forth  the  following
information as to each Class of Certificates, in each case to the extent applicable:

(i)     the applicable  Record Date,  Determination  Date,  Distribution  Date and the date on
        which the Interest Accrual Period commenced;

(ii)    the aggregate  amount of payments  received with respect to the Mortgage  Loans in the
        aggregate, including prepayment amounts;

(iii)   the  Servicing  Fee and  Subservicing  Fee  payable  to the  Master  Servicer  and the
        Subservicer;

(iv)    the  amount  of any  other  fees or  expenses  paid,  and the  identity  of the  party
        receiving such fees or expenses;

(v)     (A)           the amount of such distribution to the  Certificateholders of such Class
        applied to reduce the Certificate  Principal  Balance  thereof,  and (B) the aggregate
        amount included therein representing Principal Prepayments;

(vi)    the amount of such distribution to Holders of such Class of Certificates  allocable to
        interest,  including  amounts  payable as excess cash flow and the  disposition of the
        excess cash flow;

(vii)   if the  distribution  to the  Holders of such Class of  Certificates  is less than the
        full  amount  that would be  distributable  to such  Holders if there were  sufficient
        funds available therefor, the amount of the shortfall;

(viii)  the aggregate Certificate Principal Balance of each Class of Certificates,  before and
        after giving effect to the amounts  distributed on such Distribution Date,  separately
        identifying  any  reduction  thereof due to Realized  Losses other than pursuant to an
        actual distribution of principal;

(ix)    the  Certificate  Principal  Balance for each Class of  Certificates as of the Closing
        Date;

(x)     the number and Stated  Principal  Balance of the Mortgage Loans in the aggregate after
        giving  effect to the  distribution  of  principal on such  Distribution  Date and the
        number of Mortgage  Loans in the aggregate at the beginning and end of the related Due
        Period;
(xi)    on the basis of the most  recent  reports  furnished  to it by  Subservicers,  (A) the
        number and Stated  Principal  Balance of the Mortgage  Loans in the aggregate that are
        Delinquent  (1) 30-59 days,  (2) 60-89 days and (3) 90 or more days and the number and
        Stated  Principal  Balance  of  the  Mortgage  Loans  in  the  aggregate  that  are in
        foreclosure,  (B) the number and Stated  Principal  Balances of the Mortgage  Loans in
        the aggregate that are Reportable  Modified Mortgage Loans that are in foreclosure and
        are REO Property,  indicating in each case capitalized Mortgage Loans, other Servicing
        Modifications  and totals,  and (C) for all Reportable  Modified  Mortgage Loans,  the
        number and Stated Principal  Balances of the Mortgage Loans in the aggregate that have
        been liquidated,  the subject of pay-offs and that have been repurchased by the Master
        Servicer or Seller;

(xii)   the amount,  terms and general purpose of any Advance by the Master Servicer  pursuant
        to Section 4.04 and the amount of all Advances  that have been  reimbursed  during the
        related Due Period;

(xiii)  any material  modifications,  extensions or waivers to the terms of the Mortgage Loans
        in the aggregate during the Due Period or that have cumulatively  become material over
        time;

(xiv)   any material breaches of Mortgage Loan  representations  or warranties or covenants in
        the Agreement;

(xv)    the  number,  aggregate  principal  balance  and Stated  Principal  Balance of any REO
        Properties;

(xvi)   the aggregate Accrued  Certificate  Interest  remaining unpaid, if any, for each Class
        of  Certificates,  after giving effect to the distribution  made on such  Distribution
        Date;

(xvii)  the  aggregate  amount of Realized  Losses with respect to the  Mortgage  Loans in the
        aggregate for such  Distribution Date and the aggregate amount of Realized Losses with
        respect to the Mortgage Loans in the aggregate incurred since the Cut-off Date;

(xviii) the  Pass-Through  Rate on each Class of  Certificates  and the applicable Net WAC Cap
        Rate;

(xix)   the weighted  average of the Maximum Net  Mortgage  Rates with respect to the Mortgage
        Loans in the aggregate;

(xx)    the Basis Risk Shortfall,  Basis Risk Shortfall  Carry Forward Amount,  and Prepayment
        Interest Shortfalls;

(xxi)   the  Overcollateralization  Amount  and  the  Required   Overcollateralization  Amount
        following such Distribution Date;

(xxii)  the  number and Stated  Principal  Balances  of the  Mortgage  Loans in the  aggregate
        repurchased under Section 4.07 or Section 4.08;

(xxiii) the aggregate amount of any recoveries on previously  foreclosed loans with respect to
        the Mortgage Loans in the aggregate from Residential Funding;

(xxiv)  the  weighted  average  remaining  term  to  maturity  of the  Mortgage  Loans  in the
        aggregate after giving effect to the amounts distributed on such Distribution Date;

(xxv)   the weighted  average  Mortgage  Rates of the Mortgage  Loans in the  aggregate  after
        giving effect to the amounts distributed on such Distribution Date;

(xxvi)  the  amount  if any,  to be  paid  by a  Derivative  Counterparty  under a  Derivative
        Contract;

(xxvii) the amount of any Yield  Maintenance  Payments payable to the Trustee on behalf of the
        Trust Fund and any Yield  Maintenance  Termination  Payment  payable to the Trustee on
        behalf of the Trust Fund; and

(xxviii)       the occurrence of the Stepdown Date.

        In the case of  information  furnished  pursuant to clauses  (i) and (ii)  above,  the
amounts shall be expressed as a dollar amount per Certificate with a $1,000  denomination.  In
addition to the statement  provided to the Trustee as set forth in this Section  4.03(a),  the
Master  Servicer  shall  provide to any manager of a trust fund  consisting  of some or all of
the  Certificates,  upon  reasonable  request,  such  additional  information as is reasonably
obtainable by the Master Servicer at no additional  expense to the Master  Servicer.  Also, at
the request of a Rating Agency,  the Master  Servicer shall provide the  information  relating
to the  Reportable  Modified  Mortgage  Loans  substantially  in the form  attached  hereto as
Exhibit S to such Rating Agency within a reasonable period of time;  provided,  however,  that
the Master  Servicer  shall not be required to provide such  information  more than four times
in a calendar year to any Rating Agency.

(b)     Within a reasonable  period of time after it receives a written  request from a Holder
of a Certificate,  other than a Class R  Certificate,  the Master  Servicer shall prepare,  or
cause to be prepared,  and shall forward, or cause to be forwarded,  to each Person who at any
time  during  the  calendar  year  was  the  Holder  of a  Certificate,  other  than a Class R
Certificate,  a  statement  containing  the  information  set  forth in  clauses  (v) and (vi)
referred to in subsection (a) above  aggregated  for such calendar year or applicable  portion
thereof  during  which such  Person was a  Certificateholder.  Such  obligation  of the Master
Servicer  shall be deemed to have been satisfied to the extent that  substantially  comparable
information  shall be provided by the Master  Servicer  pursuant  to any  requirements  of the
Code.

(c)     Within a  reasonable  period of time  after it  receives  a written  request  from any
Holder of a Class R Certificate,  the Master Servicer shall prepare,  or cause to be prepared,
and shall  forward,  or cause to be  forwarded,  to each  Person  who at any time  during  the
calendar year was the Holder of a Class R Certificate,  a statement  containing the applicable
distribution  information  provided pursuant to this Section 4.03 aggregated for such calendar
year or  applicable  portion  thereof  during  which  such  Person was the Holder of a Class R
Certificate.  Such  obligation of the Master  Servicer  shall be deemed to have been satisfied
to the extent  that  substantially  comparable  information  shall be  provided  by the Master
Servicer pursuant to any requirements of the Code.

(d)     Upon the written request of any  Certificateholder,  the Master  Servicer,  as soon as
reasonably practicable,  shall provide the requesting  Certificateholder with such information
as is necessary and appropriate,  in the Master  Servicer's sole  discretion,  for purposes of
satisfying applicable reporting requirements under Rule 144A.

(e)     The Master  Servicer  shall,  on behalf of the  Depositor  and in respect of the Trust
Fund,  sign and cause to be filed with the  Commission  any  periodic  reports  required to be
filed  under  the  provisions  of the  Exchange  Act,  and the rules  and  regulations  of the
Commission  thereunder  including,  without  limitation,  reports on Form 10-K,  Form 10-D and
Form 8-K.  In  connection  with the  preparation  and  filing of such  periodic  reports,  the
Trustee  shall  timely  provide to the Master  Servicer  (I) a list of  Certificateholders  as
shown on the  Certificate  Register as of the end of each  calendar  year,  (II) copies of all
pleadings,  other legal  process and any other  documents  relating to any claims,  charges or
complaints  involving the Trustee,  as trustee hereunder,  or the Trust Fund that are received
by a  Responsible  Officer of the  Trustee,  (III) notice of all matters  that,  to the actual
knowledge  of a  Responsible  Officer of the  Trustee,  have been  submitted  to a vote of the
Certificateholders,  other  than  those  matters  that  have been  submitted  to a vote of the
Certificateholders  at the request of the  Depositor or the Master  Servicer,  and (IV) notice
of any failure of the Trustee to make any distribution to the  Certificateholders  as required
pursuant  to this  Agreement.  Neither  the Master  Servicer  nor the  Trustee  shall have any
liability  with  respect to the Master  Servicer's  failure to  properly  prepare or file such
periodic reports resulting from or relating to the Master  Servicer's  inability or failure to
obtain any  information  not resulting  from the Master  Servicer's  own negligence or willful
misconduct.

(f)     Any Form 10-K filed with the  Commission  in  connection  with this Section 4.03 shall
include, with respect to the Certificates relating to such 10-K:

(i)     A certification,  signed by the senior officer in charge of the servicing functions of
        the Master Servicer,  in the form attached as Exhibit R-1 hereto or such other form as
        may be required or permitted by the  Commission  (the "Form 10-K  Certification"),  in
        compliance  with Rules 13a-14 and 15d-14  under the  Exchange  Act and any  additional
        directives of the Commission.

(ii)    A report  regarding its  assessment of compliance  during the preceding  calendar year
        with all applicable  servicing criteria set forth in relevant  Commission  regulations
        with respect to  mortgage-backed  securities  transactions  taken as a whole involving
        the Master  Servicer  that are backed by the same types of assets as those backing the
        certificates,  as well as similar  reports on assessment  of compliance  received from
        other  parties  participating  in the  servicing  function  as  required  by  relevant
        Commission  regulations,  as described in Item  1122(a) of  Regulation  AB. The Master
        Servicer shall obtain from all other parties  participating in the servicing  function
        any required assessments.

(iii)   With respect to each  assessment  report  described  immediately  above, a report by a
        registered  public  accounting  firm that  attests to, and reports on, the  assessment
        made by the  asserting  party,  as set forth in relevant  Commission  regulations,  as
        described in Regulation 1122(b) of Regulation AB and Section 3.19.

(iv)    The servicer compliance certificate required to be delivered pursuant Section 3.18.

(g)     In connection with the Form 10-K  Certification,  the Trustee shall provide the Master
Servicer with a back-up  certification  substantially  in the form attached  hereto as Exhibit
R-2.

(h)     This  Section  4.03 may be amended  in  accordance  with this  Agreement  without  the
consent of the Certificateholders.

(i)     The  Trustee  shall make  available  on the  Trustee's  internet  website  each of the
reports filed with the  Commission  by or on behalf of the  Depositor  under the Exchange Act,
upon delivery of such report to the Trustee.

Section 4.04.  Distribution  of Reports to the  Trustee  and the  Depositor;  Advances by the
                      Master Servicer.

(a)     Prior to the close of business on the Business Day next succeeding each  Determination
Date,  the  Master  Servicer  shall  furnish a written  statement  (which may be in a mutually
agreeable  electronic  format)  to the  Trustee,  any  Paying  Agent  and the  Depositor  (the
information  in such  statement  to be made  available  to  Certificateholders  by the  Master
Servicer  on  request)  (provided  that the  Master  Servicer  shall use its best  efforts  to
deliver  such  written  statement  not later  than  12:00  P.M.  New York  time on the  second
Business Day prior to the  Distribution  Date) setting  forth (i) the  Available  Distribution
Amounts,  (ii) the amounts  required to be withdrawn from the Custodial  Account and deposited
into the Certificate  Account on the immediately  succeeding  Certificate Account Deposit Date
pursuant  to clause  (iii) of  Section  4.01(a),  (iii)  the  amount  of  Prepayment  Interest
Shortfalls,  Class A Basis Risk Shortfall,  Class M Basis Risk  Shortfall,  Class A Basis Risk
Shortfall  Carry-Forward  Amounts,  and Class M Basis Risk  Shortfall  Carry-Forward  Amounts,
(iv) the Yield  Maintenance  Payment,  if any, for such  Distribution  Date and (v) the amount
payable by the  Derivative  Counterparties  to the Trustee under the  Derivative  Contracts as
provided in Section 4.11. The  determination  by the Master Servicer of such amounts shall, in
the  absence  of  obvious  error,  be  presumptively  deemed to be  correct  for all  purposes
hereunder  and  the  Trustee  shall  be  protected  in  relying  upon  the  same  without  any
independent check or verification.

(b)     On or before 2:00 P.M. New York time on each  Certificate  Account  Deposit Date,  the
Master Servicer shall either (i) remit to the Trustee for deposit in the  Certificate  Account
from its own funds, or funds received therefor from the  Subservicers,  an amount equal to the
Advances  to be made by the  Master  Servicer  in respect of the  related  Distribution  Date,
which  shall  be in an  aggregate  amount  equal  to the sum of (A) the  aggregate  amount  of
Monthly  Payments other than Balloon  Payments (with each interest portion thereof adjusted to
a per annum rate equal to the Net  Mortgage  Rate),  less the amount of any related  Servicing
Modifications,  Debt Service  Reductions or  reductions in the amount of interest  collectable
from the Mortgagor  pursuant to the Relief Act or similar  legislation or regulations  then in
effect,  on the  Outstanding  Mortgage  Loans as of the  related  Due Date in the  related Due
Period,  which Monthly  Payments were due during the related Due Period and not received as of
the close of business as of the related  Determination  Date;  provided  that no Advance shall
be made if it would be a  Nonrecoverable  Advance and (B) with  respect to each  Balloon  Loan
delinquent  in  respect of its  Balloon  Payment as of the close of  business  on the  related
Determination  Date,  an amount  equal to the  assumed  Monthly  Payment  (with each  interest
portion  thereof  adjusted to a per annum rate equal to the Net Mortgage Rate) that would have
been  due on the  related  Due Date  based  on the  original  amortization  schedule  for such
Balloon Loan until such Balloon Loan is finally  liquidated,  over any payments of interest or
principal  (with each  interest  portion  thereof  adjusted to per annum rate equal to the Net
Mortgage  Rate)  received  from the  related  Mortgagor  as of the  close of  business  on the
related  Determination  Date and  allocable  to the Due Date during the related Due Period for
each month until such  Balloon  Loan is finally  liquidated,  (ii)  withdraw  from  amounts on
deposit in the Custodial  Account and deposit in the  Certificate  Account all or a portion of
the Amount  Held for Future  Distribution  in  discharge  of any such  Advance,  or (iii) make
advances  in the form of any  combination  of clauses (i) and (ii)  aggregating  the amount of
such  Advance.  Any  portion  of the  Amount  Held for  Future  Distribution  so used shall be
replaced  by the Master  Servicer  by deposit in the  Certificate  Account on or before  11:00
A.M.  New York time on any future  Certificate  Account  Deposit Date to the extent that funds
attributable  to the Mortgage  Loans that are available in the  Custodial  Account for deposit
in the  Certificate  Account  on such  Certificate  Account  Deposit  Date  shall be less than
payments to  Certificateholders  required to be made on the following  Distribution  Date. The
Master  Servicer  shall be entitled to use any Advance made by a  Subservicer  as described in
Section  3.07(b)  that  has  been  deposited  in  the  Custodial  Account  on or  before  such
Distribution  Date  as part  of the  Advance  made by the  Master  Servicer  pursuant  to this
Section 4.04.  The  determination  by the Master  Servicer  that it has made a  Nonrecoverable
Advance or that any proposed  Advance,  if made, would  constitute a  Nonrecoverable  Advance,
shall be evidenced by a  certificate  of a Servicing  Officer  delivered to the  Depositor and
the  Trustee.  In the  event  that the  Master  Servicer  determines  as of the  Business  Day
preceding  any  Certificate  Account  Deposit  Date that it will be unable to  deposit  in the
Certificate  Account an amount  equal to the Advance  required to be made for the  immediately
succeeding  Distribution  Date,  it shall  give  notice to the  Trustee  of its  inability  to
advance  (such notice may be given by telecopy),  not later than 3:00 P.M.,  New York time, on
such  Business Day,  specifying  the portion of such amount that it will be unable to deposit.
Not later than 3:00 P.M., New York time, on the  Certificate  Account Deposit Date the Trustee
shall,  unless by 12:00 Noon,  New York time, on such day the Trustee shall have been notified
in  writing  (by  telecopy)  that the  Master  Servicer  shall  have  directly  or  indirectly
deposited  in the  Certificate  Account  such portion of the amount of the Advance as to which
the Master  Servicer shall have given notice pursuant to the preceding  sentence,  pursuant to
Section 7.01,  (a) terminate all of the rights and  obligations  of the Master  Servicer under
this  Agreement in accordance  with Section 7.01 and (b) assume the rights and  obligations of
the Master  Servicer as successor  Master  Servicer  hereunder,  including  the  obligation to
deposit  in the  Certificate  Account  an  amount  equal to the  Advance  for the  immediately
succeeding  Distribution  Date. In connection with the preceding  sentence,  the Trustee shall
deposit all funds it receives pursuant to this Section 4.04(b) into the Certificate Account.

Section 4.05.  Allocation of Realized Losses.

(a)     Prior to each Distribution  Date, the Master Servicer shall determine the total amount
of  Realized   Losses,   if  any,  that  resulted   from  any  Cash   Liquidation,   Servicing
Modifications,  Debt Service Reduction,  Deficient  Valuation or REO Disposition that occurred
during  the  related  Prepayment  Period  or,  in the case of a  Servicing  Modification  that
constitutes a reduction of the interest rate on a Mortgage  Loan,  the amount of the reduction
in the  interest  portion of the Monthly  Payment due in the month in which such  Distribution
Date occurs. The amount of each Realized Loss shall be evidenced by an Officers' Certificate.

(b)     All Realized Losses on the Mortgage Loans shall be allocated as follows:

                      first, to Excess Cash Flow as provided in clause (b)(v) of the
               definition of "Principal Distribution Amount", to the extent of the Excess
               Cash Flow for such Distribution Date;

                      second, in reduction of the Overcollateralization Amount, until such
               amount has been reduced to zero;

                      third, to the Class M-9 Certificates, until the Certificate Principal
               Balance thereof has been reduced to zero;

                      fourth, to the Class M-8 Certificates, until the Certificate Principal
               Balance thereof has been reduced to zero;

                      fifth, to the Class M-7 Certificates, until the Certificate Principal
               Balance thereof has been reduced to zero;

                      sixth, to the Class M-6 Certificates, until the Certificate Principal
               Balance thereof has been reduced to zero;

                      seventh, to the Class M-5 Certificates, until the Certificate Principal
               Balance thereof has been reduced to zero;

                      eighth, to the Class M-4 Certificates, until the Certificate Principal
               Balance thereof has been reduced to zero;

                      ninth, to the Class M-3 Certificates, until the Certificate Principal
               Balance thereof has been reduced to zero;

                      tenth, to the Class M-2 Certificates, until the Certificate Principal
               Balance thereof has been reduced to zero;

                      eleventh, to the Class M-1 Certificates, until the Certificate
               Principal Balance thereof has been reduced to zero; and

                      twelfth, to the Class A Certificates on a pro rata basis, until the
               Certificate Principal Balances thereof have been reduced to zero.

(c)     All  allocations  of a Realized Loss on a "pro rata basis" among two or more specified
Classes of  Certificates  means an allocation on a pro rata basis,  among the various  Classes
so  specified,  to each such  Class of  Certificates  on the basis of their  then  outstanding
Certificate  Principal  Balances  prior to giving effect to  distributions  to be made on such
Distribution  Date in the case of the  principal  portion of a  Realized  Loss or based on the
Accrued  Certificate  Interest  thereon  payable on such  Distribution  Date in the case of an
interest  portion of a Realized  Loss.  Any  allocation of the  principal  portion of Realized
Losses (other than Debt Service  Reductions) to the Class A and Class M Certificates  shall be
made by reducing the Certificate  Principal Balance thereof by the amount so allocated,  which
allocation shall be deemed to have occurred on such Distribution  Date;  provided that no such
reduction  shall reduce the  Certificate  Principal  Balance of the Class A  Certificates  and
Class M Certificates  below the aggregate Stated  Principal  Balance of the Mortgage Loans, as
applicable.  Allocations of the interest  portions of Realized Losses (other than any interest
rate  reduction  resulting  from a Servicing  Modification)  shall be made by operation of the
definition of "Accrued  Certificate  Interest"  and by operation of the  provisions of Section
4.02(c).  Allocations  of the interest  portion of a Realized Loss  resulting from an interest
rate reduction in connection with a Servicing  Modification  shall be made by operation of the
provisions of Section  4.02(c).  All Realized Losses and all other losses allocated to a Class
of  Certificates  hereunder  will  be  allocated  among  the  Certificates  of such  Class  in
proportion to the Percentage Interests evidenced thereby.

(d)     All  Realized  Losses on the Mortgage  Loans shall be  allocated on each  Distribution
Date to the REMIC I Regular Interests,  as follows:  first, to Uncertificated Accrued Interest
payable to the REMIC I Regular  Interests  AA and ZZ up to an  aggregate  amount  equal to the
excess of (a) the  REMIC I  Interest  Loss  Allocation  Amount  over (b)  Prepayment  Interest
Shortfalls (to the extent not covered by Eligible Master Servicing  Compensation)  relating to
the Mortgage  Loans for such  Distribution  Date,  98% and 2%,  respectively;  second,  to the
Uncertificated  Principal  Balances  of  the  REMIC  I  Regular  Interests  AA and ZZ up to an
aggregate  amount  equal  to the  REMIC  I  Principal  Loss  Allocation  Amount,  98%  and 2%,
respectively;  third, to the  Uncertificated  Principal  Balances of REMIC I Regular Interests
AA, 98%,  M-9, 1% and ZZ, 1%, until the  Uncertificated  Principal  Balance of REMIC I Regular
Interest M-9 has been reduced to zero;  fourth, to the  Uncertificated  Principal  Balances of
REMIC I Regular  Interests  AA, 98%,  M-8, 1% and ZZ, 1%, until the  Uncertificated  Principal
Balance  of  REMIC  I  Regular  Interest  M-8  has  been  reduced  to  zero;   fifth,  to  the
Uncertificated  Principal  Balances of REMIC I Regular  Interests AA, 98%, M-7, 1% and ZZ, 1%,
until the  Uncertificated  Principal  Balance of REMIC I Regular Interest M-7 has been reduced
to zero;  sixth, to the  Uncertificated  Principal  Balances of REMIC I Regular  Interests AA,
98%,  M-6,  1% and ZZ,  1%,  until the  Uncertificated  Principal  Balance  of REMIC I Regular
Interest M-6 has been reduced to zero;  seventh,  to the Uncertificated  Principal Balances of
REMIC I Regular  Interests  AA, 98%,  M-5, 1% and ZZ, 1%, until the  Uncertificated  Principal
Balance  of  REMIC  I  Regular  Interest  M-5  has  been  reduced  to  zero;  eighth,  to  the
Uncertificated  Principal  Balances of REMIC I Regular  Interests AA, 98%, M-4, 1% and ZZ, 1%,
until the  Uncertificated  Principal  Balance of REMIC I Regular Interest M-4 has been reduced
to zero;  ninth, to the  Uncertificated  Principal  Balances of REMIC I Regular  Interests AA,
98%,  M-3,  1% and ZZ,  1%,  until the  Uncertificated  Principal  Balance  of REMIC I Regular
Interest M-3 has been reduced to zero;  tenth,  to the  Uncertificated  Principal  Balances of
REMIC I Regular  Interests  AA, 98%,  M-2, 1% and ZZ, 1%, until the  Uncertificated  Principal
Balance  of  REMIC  I  Regular  Interest  M-2 has  been  reduced  to  zero;  eleventh,  to the
Uncertificated  Principal  Balances of REMIC I Regular  Interests AA, 98%, M-1, 1% and ZZ, 1%,
until the  Uncertificated  Principal  Balance of REMIC I Regular Interest M-1 has been reduced
to zero;  twelfth,  to the Uncertificated  Principal Balances of REMIC I Regular Interests AA,
98%,  A-3,  1%, and ZZ, 1%,  until the  Uncertificated  Principal  Balances of REMIC I Regular
Interest A-3 has been reduced to zero;  thirteenth,  to the Uncertificated  Principal Balances
of REMIC I  Regular  Interests  AA,  98%,  A-2,  1%,  and ZZ,  1%,  until  the  Uncertificated
Principal  Balances of REMIC I Regular  Interest A-2 has been reduced to zero; and fourteenth,
to the  Uncertificated  Principal  Balances of REMIC I Regular Interests AA, 98%, A-1, 1%, and
ZZ, 1%, until the  Uncertificated  Principal Balances of REMIC I Regular Interest A-1 has been
reduced to zero.

(e)     Realized Losses allocated to the Excess Cash Flow or the Overcollateralization  Amount
pursuant  to  paragraphs  (a),  (b)  or  (c)  of  this  Section,  the  definition  of  Accrued
Certificate  Interest and the operation of Section  4.02(c)  shall be deemed  allocated to the
Class SB Certificates.  Realized Losses  allocated to the Class SB Certificates  shall, to the
extent such Realized Losses  represent  Realized Losses on an interest  portion,  be allocated
to the REMIC II Regular  Interest  SB-IO.  Realized  Losses  allocated to the Excess Cash Flow
pursuant  to  paragraph  (b) of this  Section  shall be deemed to reduce  Accrued  Certificate
Interest  on  the  REMIC  I  Regular   Interest  SB-IO.   Realized  Losses  allocated  to  the
Overcollateralization  Amount  pursuant to paragraph (b) of this Section shall be deemed first
to reduce the principal  balance of the REMIC II Regular  Interest  SB-PO until such principal
balance shall have been reduced to zero and thereafter to reduce  accrued and unpaid  interest
on the REMIC II Regular Interest SB-IO.

Section 4.06.  Reports of Foreclosures and Abandonment of Mortgaged Property.

        The Master Servicer or the Subservicers  shall file  information  returns with respect
to the  receipt  of  mortgage  interest  received  in a trade  or  business,  the  reports  of
foreclosures  and  abandonments  of any  Mortgaged  Property  and  the  informational  returns
relating to  cancellation  of  indebtedness  income  with  respect to any  Mortgaged  Property
required  by Sections  6050H,  6050J and 6050P of the Code,  respectively,  and deliver to the
Trustee  an  Officers'  Certificate  on or before  March 31 of each year,  beginning  with the
first  March 31 that  occurs at least six months  after the Cut-Off  Date,  stating  that such
reports have been filed.  Such reports shall be in form and  substance  sufficient to meet the
reporting requirements imposed by such Sections 6050H, 6050J and 6050P of the Code.

Section 4.07.  Optional Purchase of Defaulted Mortgage Loans.

        As to any Mortgage Loan which is delinquent in payment by 90 days or more,  the Master
Servicer  may, at its option,  purchase  such  Mortgage  Loan from the Trustee at the Purchase
Price  therefor.  If at any  time the  Master  Servicer  makes a  payment  to the  Certificate
Account  covering the amount of the Purchase  Price for such a Mortgage  Loan,  and the Master
Servicer  provides to the Trustee a certification  signed by a Servicing  Officer stating that
the amount of such payment has been  deposited in the  Certificate  Account,  then the Trustee
shall  execute the  assignment  of such  Mortgage  Loan at the request of the Master  Servicer
without  recourse to the Master  Servicer  which  shall  succeed to all the  Trustee's  right,
title and interest in and to such  Mortgage  Loan,  and all security  and  documents  relative
thereto.  Such  assignment  shall be an assignment  outright and not for security.  The Master
Servicer will  thereupon own such Mortgage,  and all such security and documents,  free of any
further obligation to the Trustee or the Certificateholders with respect thereto.

Section 4.08.  Limited Mortgage Loan Repurchase Right.

        The Limited  Repurchase  Right Holder will have the irrevocable  option at any time to
purchase any of the Mortgage  Loans from the Trustee at the  Purchase  Price,  up to a maximum
of five  Mortgage  Loans.  In the event that this option is exercised as to any five  Mortgage
Loans in the  aggregate,  this option  will  thereupon  terminate.  If at any time the Limited
Repurchase  Right Holder  makes a payment to the  Certificate  Account  covering the amount of
the  Purchase  Price  for such a  Mortgage  Loan,  and the  Limited  Repurchase  Right  Holder
provides  to the  Trustee a  certification  signed by a  Servicing  Officer  stating  that the
amount of such payment has been deposited in the Certificate  Account,  then the Trustee shall
execute the  assignment of such Mortgage Loan at the request of the Limited  Repurchase  Right
Holder  without  recourse to the Limited  Repurchase  Right Holder which shall  succeed to all
the Trustee's  right,  title and interest in and to such Mortgage  Loan,  and all security and
documents  relative  thereto.  Such  assignment  shall be an  assignment  outright and not for
security.  The Limited Repurchase Right Holder will thereupon own such Mortgage,  and all such
security   and   documents,   free  of  any   further   obligation   to  the  Trustee  or  the
Certificateholders  with respect thereto. Any tax on "prohibited  transactions" (as defined in
Section  860F(a)(2) of the Code)  imposed on any REMIC  relating to the exercise of the option
provided in this Section 4.08 shall in no event be payable by the Trustee.

Section 4.09.  The Yield Maintenance Agreement.

(a)     On the Closing Date, the Trustee  shall,  on behalf of the Trust Fund, for the benefit
of the  Class  A,  Class M and  Class  SB  Certificates,  enter  into  the  Yield  Maintenance
Agreement.

(b)     The Trustee  shall  deposit or cause to be  deposited  any amount  received  under the
Yield Maintenance  Agreement into the Certificate  Account on the date such amount is received
from  the  Yield  Maintenance   Agreement  Provider  under  the  Yield  Maintenance  Agreement
(including Yield Maintenance  Agreement  Termination  Payments, if any). All Yield Maintenance
Payments  received  under the Yield  Maintenance  Agreement  shall be  distributed  as part of
Excess  Cash Flow in  accordance  with the  priorities  set forth in  Section 4.02(c)  hereof,
whereas,  all  Yield  Maintenance  Agreement  Termination  Payments  received  under the Yield
Maintenance  Agreement  shall be used as set forth in  Section  4.09(e)  hereof.  Neither  the
Yield Maintenance  Agreement nor any Yield Maintenance  Payments  (including Yield Maintenance
Termination  Payments)  constitute a part of any REMIC created hereunder and to the extent any
Yield  Maintenance  Payments  are  included  as part  of  Excess  Cash  Flow  they  are so for
definition purposes only.

(c)     Subject to Sections 8.01 and 8.02 hereof,  the Trustee agrees to comply with the terms
of the Yield  Maintenance  Agreement and to enforce the terms and provisions  thereof  against
the Yield  Maintenance  Agreement  Provider at the written direction of the Holders of Class A
and Class M  Certificates  entitled  to at least 51% of the Voting  Rights of such  Classes of
Certificates,   or  if   the   Trustee   does   not   receive   such   direction   from   such
Certificateholders, then at the written direction of Residential Funding.

(d)     The  Trustee  and the  Master  Servicer  shall  treat  the  holders  of each  Class of
Certificates  (other  than the  Class SB  Certificates  and  Class R  Certificates)  as having
entered  into a notional  principal  contract  with the holders of the Class SB  Certificates.
Pursuant to each such notional  principal  contract,  the holder of the Class SB  Certificates
shall be treated  as having  agreed to pay the  amounts  set forth in  Sections  4.02(c)(xiii)
through (xix) to the holders of the  Certificates  (other than the Class SB  Certificates  and
Class R  Certificates)  in accordance  with the terms of this  Agreement.  Any payments to the
Certificates  from amounts  deemed  received in respect of this  notional  principal  contract
shall not be payments  with  respect to a "regular  interest" in a REMIC within the meaning of
Code Section 860G(a)(1).

(e)     In the  event  that the  Yield  Maintenance  Agreement,  or any  replacement  thereof,
terminates  prior to the Distribution  Date in December 2010, the Master  Servicer,  but at no
expense to the Master Servicer,  on behalf of the Trustee,  to the extent that the termination
value under such Yield  Maintenance  Agreement is  sufficient  therefor and only to the extent
of the Yield  Maintenance  Agreement  Termination  Payment received from the Yield Maintenance
Agreement  Provider,   shall  (i) cause  a  new  yield  maintenance  provider  to  assume  the
obligations  of such  terminated  yield  maintenance  agreement  provider or  (ii) cause a new
yield  maintenance  agreement  provider to enter into a new  interest  rate yield  maintenance
agreement  with the Trust Fund having  substantially  similar  terms as those set forth in the
terminated Yield Maintenance  Agreement.  Any Yield Maintenance  Agreement Termination Payment
having a  termination  value which is not  sufficient  to comply with  clauses (i) and (ii) of
this Section 4.09(e) shall be included in the definition of Yield  Maintenance  Payment herein
and may be distributed as Excess Cash Flow pursuant to Section 4.02(c) herein.

Section 4.10.  [Reserved].

Section 4.11.  Derivative Contracts.

(a)     The Trustee shall, at the written  direction of the Master Servicer,  on behalf of the
Trust  Fund,  enter  into  Derivative  Contracts,  solely  for the  benefit  of the  Class  SB
Certificates.  Any such Derivative  Contract shall constitute a fully prepaid  agreement.  The
Master  Servicer shall  determine,  in its sole  discretion,  whether any Derivative  Contract
conforms to the  requirements  of clauses (b) and (c) of this Section  4.11.  Any  acquisition
of a Derivative  Contract shall be accompanied by an appropriate  amendment to this Agreement,
including an Opinion of Counsel,  as provided in Section  11.01,  and either (i) an Opinion of
Counsel to the  effect  that the  existence  of the  Derivative  Contract  will not  adversely
affect the  availability of the exemptive  relief  afforded under ERISA by U.S.  Department of
Labor Prohibited  Transaction  Exemption ("PTE") 94-29, as most recently amended, 67 Fed. Reg.
54487  (Aug.  22,  2002),  to the  Holders  of the  Class A  Certificates,  as of the date the
Derivative  Contract  is  acquired  by the  Trustee;  or (ii) the  consent of each holder of a
Class  A  Certificate  to the  acquisition  of  such  Derivative  Contract.  All  collections,
proceeds and other amounts in respect of the  Derivative  Contracts  payable by the Derivative
Counterparty  shall be  distributed  to the Class SB  Certificates  on the  Distribution  Date
following  receipt  thereof by the Trustee on behalf of the Trust Fund. In no event shall such
an instrument  constitute a part of any REMIC  created  hereunder.  In addition,  in the event
any such  instrument  is  deposited,  the Trust Fund  shall be deemed to be  divided  into two
separate and discrete  sub-Trusts.  The assets of one such sub-Trust  shall consist of all the
assets of the Trust other than such  instrument  and the assets of the other  sub-Trust  shall
consist solely of such instrument.

(b)     Any  Derivative  Contract that provides for any payment  obligation on the part of the
Trust  Fund must (i) be  without  recourse  to the assets of the Trust  Fund,  (ii)  contain a
non-petition  covenant provision from the Derivative  Counterparty,  (iii) limit payment dates
thereunder to Distribution  Dates and (iv) contain a provision  limiting any cash payments due
to the  Derivative  Counterparty  on any day under such  Derivative  Contract  solely to funds
available  therefor in the  Certificate  Account  available to make payments to the Holders of
the Class SB Certificates on such Distribution Date.

(c)     Each  Derivative  Contract  must (i) provide for the direct  payment of any amounts by
the Derivative  Counterparty  thereunder to the Certificate  Account at least one Business Day
prior to the  related  Distribution  Date,  (ii)  contain  an  assignment  of all of the Trust
Fund's rights (but none of its obligations)  under such Derivative  Contract to the Trustee on
behalf  the  Class  SB  Certificateholders  and  shall  include  an  express  consent  to  the
Derivative  Counterparty  to  such  assignment,  (iii)  provide  that  in  the  event  of  the
occurrence  of an  Event  of  Default,  such  Derivative  Contract  shall  terminate  upon the
direction of a majority  Percentage  Interest of the Class SB Certificates,  and (iv) prohibit
the Derivative  Counterparty  from  "setting-off' or "netting" other  obligations of the Trust
Fund  and  its  Affiliates  against  such  Derivative   Counterparty's   payment   obligations
thereunder.

Section 4.12.  Tax Treatment of Yield Maintenance Payments.

        For  federal  income  tax  purposes,  each  holder  of a Class A,  Class M or Class SB
Certificate  is deemed to own an undivided  beneficial  ownership  interest in a REMIC regular
interest and the right to receive  payments  received by the  Trustee,  on behalf of the Trust
Fund,  pursuant  to the Yield  Maintenance  Agreement  in respect of the  amounts set forth in
Section  4.09(b) which right to receive such payments shall not be  attributable  to any asset
of or amount owed by any REMIC created hereunder.




--------------------------------------------------------------------------------

ARTICLE V
                                       THE CERTIFICATES

Section 5.01.  The Certificates.

(a)     The Class A, Class M, Class SB and Class R Certificates  shall be substantially in the
forms set forth in Exhibits A, B, D and E,  respectively,  and shall,  on original  issue,  be
executed and  delivered by the Trustee to the  Certificate  Registrar for  authentication  and
delivery  to or upon the order of the  Depositor  upon  receipt by the  Trustee or one or more
Custodians of the documents  specified in Section 2.01.  The Class A, Class M-1, Class M-2 and
Class M-3  Certificates  shall be issuable in minimum  dollar  denominations  of $100,000  and
integral  multiples of $1 in excess  thereof.  The Class M-4, Class M-5, Class M-6, Class M-7,
Class M-8 and Class M-9  Certificates  shall be issuable in minimum  dollar  denominations  of
$250,000 and integral  multiples of $1 in excess thereof.  The Class SB Certificates  shall be
issuable  in  registered,  certificated  form in  minimum  percentage  interests  of 5.00% and
integral  multiples of 0.01% in excess  thereof.  Each Class of Class R Certificates  shall be
issued in  registered,  certificated  form in  minimum  percentage  interests  of  20.00%  and
integral  multiples  of  0.01%  in  excess  thereof;  provided,  however,  that  one  Class  R
Certificate  of each  Class  will be  issuable  to the  REMIC  Administrator  as "tax  matters
person"  pursuant to Section  10.01(c) in a minimum  denomination  representing  a  Percentage
Interest of not less than 0.01%.  The  Certificates  shall be executed by manual or  facsimile
signature on behalf of an authorized officer of the Trustee.  Certificates  bearing the manual
or  facsimile  signatures  of  individuals  who were at any time the  proper  officers  of the
Trustee  shall bind the Trustee,  notwithstanding  that such  individuals  or any of them have
ceased to hold such offices prior to the  authentication  and delivery of such  Certificate or
did not hold such offices at the date of such  Certificates.  No Certificate shall be entitled
to any benefit  under this  Agreement,  or be valid for any purpose,  unless there  appears on
such  Certificate  a  certificate  of  authentication  substantially  in the form provided for
herein executed by the Certificate  Registrar by manual  signature,  and such certificate upon
any Certificate  shall be conclusive  evidence,  and the only evidence,  that such Certificate
has been duly  authenticated  and delivered  hereunder.  All  Certificates  shall be dated the
date of their authentication.

(b)     The  Class  A and  Class M  Certificates  shall  initially  be  issued  as one or more
Certificates  registered in the name of the Depository or its nominee and,  except as provided
below,  registration  of such  Certificates  may not be  transferred  by the Trustee except to
another  Depository  that  agrees to hold such  Certificates  for the  respective  Certificate
Owners with Ownership  Interests  therein.  The Certificate Owners shall hold their respective
Ownership  Interests  in and to  each  such  Class  A and  Class  M  Certificate  through  the
book-entry  facilities of the Depository and, except as provided below,  shall not be entitled
to  Definitive  Certificates  in  respect  of  such  Ownership  Interests.  All  transfers  by
Certificate  Owners of their  respective  Ownership  Interests in the Book-Entry  Certificates
shall be made in accordance with the procedures  established by the Depository  Participant or
brokerage  firm  representing  such  Certificate  Owner.  Each  Depository  Participant  shall
transfer the Ownership  Interests only in the Book-Entry  Certificates  of Certificate  Owners
it  represents  or of  brokerage  firms  for  which it acts as agent  in  accordance  with the
Depository's normal procedures.

        The Trustee,  the Master  Servicer and the Depositor  may for all purposes  (including
the making of payments due on the  respective  Classes of Book-Entry  Certificates)  deal with
the  Depository as the authorized  representative  of the  Certificate  Owners with respect to
the respective  Classes of Book-Entry  Certificates  for the purposes of exercising the rights
of  Certificateholders  hereunder.  The  rights of  Certificate  Owners  with  respect  to the
respective  Classes of Book-Entry  Certificates  shall be limited to those  established by law
and agreements between such Certificate  Owners and the Depository  Participants and brokerage
firms representing such Certificate  Owners.  Multiple requests and directions from, and votes
of, the  Depository  as Holder of any Class of  Book-Entry  Certificates  with  respect to any
particular  matter  shall  not be  deemed  inconsistent  if they  are  made  with  respect  to
different  Certificate  Owners.  The  Trustee  may  establish  a  reasonable  record  date  in
connection  with  solicitations  of consents  from or voting by  Certificateholders  and shall
give notice to the Depository of such record date.

        In addition,  if an Event of Default has occurred and is continuing,  each Certificate
Owner  materially   adversely  affected  thereby  may  at  its  option  request  a  Definitive
Certificate  evidencing such Certificate  Owner's Percentage  Interest in the related Class of
Certificates.  In order to make such request,  such  Certificate  Owner shall,  subject to the
rules and  procedures of the  Depository,  provide the  Depository  or the related  Depository
Participant  with  directions  for the  Trustee  to  exchange  or cause  the  exchange  of the
Certificate  Owner's  interest  in such Class of  Certificates  for an  equivalent  Percentage
Interest in fully  registered  definitive  form.  Upon  receipt by the Trustee of  instruction
from the  Depository  directing  the Trustee to effect such  exchange  (such  instructions  to
contain  information  regarding  the  Class  of  Certificates  and the  Certificate  Principal
Balance being exchanged,  the Depository  Participant account to be debited with the decrease,
the registered  holder of and delivery  instructions  for the Definitive  Certificates and any
other  information  reasonably  required by the Trustee),  (i) the Trustee shall  instruct the
Depository  to  reduce  the  related  Depository   Participant's   account  by  the  aggregate
Certificate  Principal  Balance  of  the  Definitive  Certificates,  (ii)  the  Trustee  shall
execute,   authenticate  and  deliver,  in  accordance  with  the  registration  and  delivery
instructions   provided  by  the  Depository,   a  Definitive   Certificate   evidencing  such
Certificate  Owner's  Percentage  Interest in such Class of Certificates and (iii) the Trustee
shall execute and  authenticate a new Book-Entry  Certificate  reflecting the reduction in the
aggregate  Certificate  Principal  Balance of such Class of  Certificates by the amount of the
Definitive Certificates.

        If (i)(A) the  Depositor  advises the  Trustee in writing  that the  Depository  is no
longer willing or able to properly  discharge its  responsibilities  as Depository and (B) the
Depositor  is  unable to locate a  qualified  successor  or (ii) the  Depositor  notifies  the
Depository  of its intent to terminate  the  book-entry  system and, upon receipt of notice of
such intent from the Depository,  the Depository  Participants  holding beneficial interest in
the Book-Entry  Certificates agree to initiate such termination,  the Trustee shall notify all
Certificate  Owners,  through the  Depository,  of the occurrence of any such event and of the
availability  of Definitive  Certificates  to Certificate  Owners  requesting  the same.  Upon
surrender to the Trustee of the  Book-Entry  Certificates  by the  Depository,  accompanied by
registration  instructions  from the  Depository  for  registration  of transfer,  the Trustee
shall issue the Definitive  Certificates.  Neither the Depositor,  the Master Servicer nor the
Trustee  shall be liable for any actions taken by the  Depository  or its nominee,  including,
without limitation,  any delay in delivery of any instruction  required under this section and
may conclusively  rely on, and shall be protected in relying on, such  instructions.  Upon the
issuance of Definitive  Certificates,  the Trustee and the Master Servicer shall recognize the
Holders of the Definitive Certificates as Certificateholders hereunder.

(c)     Each of the  Certificates is intended to be a "security"  governed by Article 8 of the
Uniform  Commercial  Code as in  effect  in the  State of New York  and any  other  applicable
jurisdiction, to the extent that any of such laws may be applicable.

Section 5.02.  Registration of Transfer and Exchange of Certificates.

(a)     The Trustee  shall cause to be kept at one of the offices or agencies to be  appointed
by the Trustee,  in accordance with the provisions of Section 8.12, a Certificate  Register in
which, subject to such reasonable  regulations as it may prescribe,  the Trustee shall provide
for the  registration  of  Certificates  and of transfers  and  exchanges of  Certificates  as
herein provided.  The Trustee is initially appointed  Certificate Registrar for the purpose of
registering  Certificates and transfers and exchanges of Certificates as herein provided.  The
Certificate  Registrar,  or the Trustee,  shall  provide the Master  Servicer with a certified
list of Certificateholders as of each Record Date prior to the related Determination Date.

(b)     Upon  surrender  for  registration  of  transfer of any  Certificate  at any office or
agency of the Trustee  maintained  for such purpose  pursuant to Section 8.12 and, in the case
of any Class SB or Class R Certificate,  upon  satisfaction of the conditions set forth below,
the Trustee shall execute and the Certificate  Registrar shall  authenticate  and deliver,  in
the name of the designated  Transferee or Transferees,  one or more new Certificates of a like
Class and aggregate Percentage Interest.

(c)     At the  option of the  Certificateholders,  Certificates  may be  exchanged  for other
Certificates of authorized  denominations of a like Class and aggregate  Percentage  Interest,
upon  surrender of the  Certificates  to be  exchanged at any such office or agency.  Whenever
any  Certificates  are  so  surrendered  for  exchange  the  Trustee  shall  execute  and  the
Certificate  Registrar  shall  authenticate  and deliver the  Certificates of such Class which
the  Certificateholder   making  the  exchange  is  entitled  to  receive.  Every  Certificate
presented  or  surrendered  for  transfer or exchange  shall (if so required by the Trustee or
the Certificate  Registrar) be duly endorsed by, or be accompanied by a written  instrument of
transfer in form  satisfactory to the Trustee and the Certificate  Registrar duly executed by,
the Holder thereof or his attorney duly authorized in writing.

(d)     No transfer,  sale,  pledge or other  disposition of a Class SB or Class R Certificate
shall be made unless  such  transfer,  sale,  pledge or other  disposition  is exempt from the
registration  requirements  of the  Securities  Act of 1933, as amended (the "1933 Act"),  and
any applicable state  securities laws or is made in accordance with said Act and laws.  Except
as otherwise  provided in this Section 5.02(d),  in the event that a transfer of a Class SB or
Class R Certificate  is to be made,  (i) unless the Depositor  directs the Trustee  otherwise,
the Trustee shall require a written  Opinion of Counsel  addressed to and acceptable to and in
form and substance  satisfactory  to the Trustee and the  Depositor  that such transfer may be
made pursuant to an exemption,  describing  the applicable  exemption and the basis  therefor,
from said Act and laws or is being  made  pursuant  to said Act and  laws,  which  Opinion  of
Counsel  shall not be an expense of the Trustee,  the Trust Fund,  the Depositor or the Master
Servicer,  and (ii) the Trustee  shall  require  the  Transferee  to execute a  representation
letter,  substantially  in the form of Exhibit J hereto,  and the  Trustee  shall  require the
transferor  to  execute  a  representation  letter,  substantially  in the form of  Exhibit  K
hereto,  each  acceptable to and in form and substance  satisfactory  to the Depositor and the
Trustee  certifying  to the  Depositor and the Trustee the facts  surrounding  such  transfer,
which  representation  letters  shall not be an expense of the  Trustee,  the Trust Fund,  the
Depositor  or the Master  Servicer.  In lieu of the  requirements  set forth in the  preceding
sentence,  transfers of Class SB or Class R Certificates  may be made in accordance  with this
Section 5.02(d) if the prospective  Transferee of such a Certificate  provides the Trustee and
the  Master  Servicer  with an  investment  letter  substantially  in the  form of  Exhibit  O
attached  hereto,  which  investment  letter  shall  not be an  expense  of the  Trustee,  the
Depositor,  or the Master  Servicer,  and which  investment  letter  states that,  among other
things, such Transferee (i) is a "qualified  institutional  buyer" as defined under Rule 144A,
acting for its own  account  or the  accounts  of other  "qualified  institutional  buyers" as
defined  under Rule 144A,  and (ii) is aware that the proposed  transferor  intends to rely on
the exemption  from  registration  requirements  under the 1933 Act provided by Rule 144A. The
Holder of a Class SB or Class R Certificate  desiring to effect any transfer,  sale, pledge or
other disposition shall, and does hereby agree to, indemnify the Trustee,  the Depositor,  the
Master  Servicer and the  Certificate  Registrar  against any liability that may result if the
transfer,  sale,  pledge or other  disposition  is not so exempt or is not made in  accordance
with such federal and state laws and this Agreement.

(e)     (i)    In the case of any Class SB  Certificate or Class R  Certificate  presented for
registration  in the name of any Person,  either (A) the Trustee  shall  require an Opinion of
Counsel  acceptable to and in form and substance  satisfactory  to the Trustee,  the Depositor
and the  Master  Servicer  to the effect  that the  purchase  and  holding of such Class SB or
Class R Certificate  is  permissible  under  applicable  law, will not constitute or result in
any non-exempt  prohibited  transaction under Section 406 of ERISA or Section 4975 of the Code
(or  comparable  provisions of any subsequent  enactments),  and will not subject the Trustee,
the Depositor or the Master  Servicer to any  obligation or liability  (including  obligations
or  liabilities  under ERISA or Section 4975 of the Code) in addition to those  undertaken  in
this  Agreement,  which  Opinion  of  Counsel  shall not be an  expense  of the  Trustee,  the
Depositor  or the Master  Servicer,  or (B) the  prospective  Transferee  shall be required to
provide the  Trustee,  the  Depositor  and the Master  Servicer  with a  certification  to the
effect  set forth in  Exhibit J  (with  respect  to a Class SB  Certificate)  or in  paragraph
fifteen of  Exhibit I-1  (with respect to a Class R  Certificate),  which the Trustee may rely
upon without further inquiry or  investigation,  or such other  certifications  as the Trustee
may deem  desirable or necessary in order to establish  that such  Transferee or the Person in
whose name such  registration  is  requested  is not an  employee  benefit  plan or other plan
subject to the prohibited  transaction  provisions of ERISA or Section 4975 of the Code (each,
a "Plan"), or any Person (including,  without  limitation,  an insurance company investing its
general accounts,  an investment  manager,  a named fiduciary or a trustee of any Plan) who is
using  "plan  assets,"  within  the  meaning  of  the  U.S.  Department  of  Labor  regulation
promulgated  at 29 C.F.R.ss.2510.3-101,  of any Plan (each, a "Plan  Investor") to effect such
acquisition.

               (ii)   Any  Transferee  of  a  Class M  Certificate  will  be  deemed  to  have
represented  by virtue  of its  purchase  or  holding  of such  Certificate  (or any  interest
therein)  that  either  (a)  such  Transferee  is not a Plan  or a Plan  Investor,  (b) it has
acquired and is holding such  Certificate in reliance on U.S.  Department of Labor  Prohibited
Transaction  Exemption  ("PTE") 94-29,  59 Fed. Reg. 14674 (March 29, 1994),  as most recently
amended by PTE 2002-41, 67 Fed. Reg. 54487 (August 22,  2002) (the "RFC Exemption"),  and that
it  understands  that there are certain  conditions to the  availability  of the RFC Exemption
including  that  such  Certificate  must be rated,  at the time of  purchase,  not lower  than
"BBB-" (or its  equivalent)  by Standard & Poor's or Moody's or (c) (x) such  Transferee is an
insurance  company,  (y) the source of funds used to purchase or hold such Certificate (or any
interest  therein) is an "insurance  company general  account" (as defined in U.S.  Department
of Labor Prohibited  Transaction  Class Exemption  ("PTCE") 95-60), and (z) the conditions set
forth in Sections I and III of PTCE 95-60 have been  satisfied  (each  entity  that  satisfies
this clause (c), a "Complying Insurance Company").

               (A)    If any  Class M  Certificate  (or any  interest  therein) is acquired or
held by any Person that does not satisfy the  conditions  described in  paragraph  (ii) above,
then the last  preceding  Transferee  that  either (x) is not a Plan or a Plan  Investor,  (y)
acquired  such  Certificate  in  compliance  with  the  RFC  Exemption  or (z) is a  Complying
Insurance  Company  shall be  restored,  to the  extent  permitted  by law,  to all rights and
obligations  as  Certificate  Owner thereof  retroactive  to the date of such Transfer of such
Class M  Certificate.  The Trustee  shall be under no  liability  to any Person for making any
payments due on such Certificate to such preceding Transferee.

               (B)    Any  purported  Certificate  Owner whose  acquisition  or holding of any
Class M  Certificate (or any interest  therein) was effected in violation of the  restrictions
in this  Section 5.02(e)  shall  indemnify and hold harmless the Depositor,  the Trustee,  the
Master  Servicer,  any  Subservicer,  any  underwriter and the Trust Fund from and against any
and all liabilities,  claims,  costs or expenses  incurred by such parties as a result of such
acquisition or holding.

(f)     (i)    Each  Person  who  has or who  acquires  any  Ownership  Interest  in a Class R
Certificate  shall be deemed by the acceptance or  acquisition  of such Ownership  Interest to
have agreed to be bound by the following  provisions  and to have  irrevocably  authorized the
Trustee or its designee  under  clause  (iii)(A)  below to deliver  payments to a Person other
than such  Person and to  negotiate  the terms of any  mandatory  sale under  clause  (iii)(B)
below and to execute all  instruments  of transfer  and to do all other  things  necessary  in
connection with any such sale. The rights of each Person  acquiring any Ownership  Interest in
a Class R Certificate are expressly subject to the following provisions:

(i)     Each Person  holding or  acquiring  any  Ownership  Interest in a Class R  Certificate
               shall be a Permitted  Transferee and shall  promptly  notify the Trustee of any
               change or impending change in its status as a Permitted Transferee.

(ii)    In  connection  with any  proposed  Transfer  of any  Ownership  Interest in a Class R
               Certificate,  the Trustee shall require  delivery to it, and shall not register
               the Transfer of any Class R Certificate until its receipt of,

(1)     an  affidavit  and  agreement  (a  "Transfer  Affidavit  and  Agreement,"  in the form
                      attached  hereto as Exhibit I-1) from the proposed  Transferee,  in form
                      and substance  satisfactory  to the Master  Servicer,  representing  and
                      warranting,  among other things, that it is a Permitted Transferee, that
                      it is not acquiring  its  Ownership  Interest in the Class R Certificate
                      that is the subject of the  proposed  Transfer as a nominee,  trustee or
                      agent for any  Person  who is not a  Permitted  Transferee,  that for so
                      long as it retains its Ownership  Interest in a Class R Certificate,  it
                      will  endeavor  to  remain  a  Permitted  Transferee,  and  that  it has
                      reviewed the  provisions of this Section  5.02(f) and agrees to be bound
                      by them, and

(2)     a certificate,  in the form attached hereto as Exhibit I-2, from the Holder wishing to
                      transfer the Class R Certificate,  in form and substance satisfactory to
                      the Master Servicer,  representing  and warranting,  among other things,
                      that no purpose of the proposed  Transfer is to impede the assessment or
                      collection of tax.

(iii)   Notwithstanding  the  delivery of a Transfer  Affidavit  and  Agreement  by a proposed
               Transferee under clause (B) above, if a Responsible  Officer of the Trustee who
               is  assigned  to  this  Agreement  has  actual   knowledge  that  the  proposed
               Transferee is not a Permitted Transferee,  no Transfer of an Ownership Interest
               in a Class R Certificate to such proposed Transferee shall be effected.

(iv)    Each Person  holding or  acquiring  any  Ownership  Interest in a Class R  Certificate
               shall agree (x) to require a Transfer  Affidavit and  Agreement  from any other
               Person to whom such Person  attempts to transfer  its  Ownership  Interest in a
               Class R Certificate  and (y) not to transfer its Ownership  Interest  unless it
               provides a certificate  to the Trustee in the form  attached  hereto as Exhibit
               I-2.

(v)     Each Person holding or acquiring an Ownership  Interest in a Class R  Certificate,  by
               purchasing  an  Ownership  Interest  in such  Certificate,  agrees  to give the
               Trustee written notice that it is a "pass-through  interest  holder" within the
               meaning  of  Temporary   Treasury   Regulations   Section   1.67-3T(a)(2)(i)(A)
               immediately upon acquiring an Ownership  Interest in a Class R Certificate,  if
               it is, or is holding an Ownership  Interest in a Class R Certificate  on behalf
               of, a "pass-through interest holder."

(ii)    The Trustee shall  register the Transfer of any Class R  Certificate  only if it shall
        have  received the Transfer  Affidavit  and  Agreement,  a  certificate  of the Holder
        requesting  such transfer in the form  attached  hereto as Exhibit I-2 and all of such
        other documents as shall have been  reasonably  required by the Trustee as a condition
        to such  registration.  Transfers of the Class R  Certificates  to  Non-United  States
        Persons and Disqualified  Organizations (as defined in Section 860E(e)(5) of the Code)
        are prohibited.

(i)     If any Disqualified Organization shall become a holder of a Class R Certificate,  then
               the last  preceding  Permitted  Transferee  shall be  restored,  to the  extent
               permitted by law, to all rights and  obligations as Holder thereof  retroactive
               to the date of registration of such Transfer of such Class R Certificate.  If a
               Non-United  States Person shall become a holder of a Class R Certificate,  then
               the last  preceding  United  States  Person  shall be  restored,  to the extent
               permitted by law, to all rights and  obligations as Holder thereof  retroactive
               to the date of registration of such Transfer of such Class R Certificate.  If a
               transfer of a Class R Certificate is disregarded  pursuant to the provisions of
               Treasury  Regulations  Section  1.860E-1  or  Section  1.860G-3,  then the last
               preceding  Permitted  Transferee shall be restored,  to the extent permitted by
               law, to all rights and  obligations as Holder  thereof  retroactive to the date
               of  registration  of such  Transfer  of such Class R  Certificate.  The Trustee
               shall be under no liability to any Person for any  registration  of Transfer of
               a Class R Certificate  that is in fact not permitted by this Section 5.02(f) or
               for making any payments due on such  Certificate  to the holder  thereof or for
               taking any other  action with respect to such holder  under the  provisions  of
               this Agreement.

(ii)    If any  purported  Transferee  shall  become  a  Holder  of a Class R  Certificate  in
               violation of the  restrictions  in this Section  5.02(f) and to the extent that
               the  retroactive  restoration  of the  rights  of the  Holder  of such  Class R
               Certificate as described in clause  (ii)(A) above shall be invalid,  illegal or
               unenforceable,  then the Master  Servicer shall have the right,  without notice
               to the  holder or any prior  holder of such Class R  Certificate,  to sell such
               Class R  Certificate  to a purchaser  selected  by the Master  Servicer on such
               terms as the Master  Servicer  may  choose.  Such  purported  Transferee  shall
               promptly  endorse and deliver each Class R Certificate  in accordance  with the
               instructions of the Master Servicer.  Such purchaser may be the Master Servicer
               itself or any Affiliate of the Master Servicer.  The proceeds of such sale, net
               of the  commissions  (which  may  include  commissions  payable  to the  Master
               Servicer or its  Affiliates),  expenses and taxes due, if any, will be remitted
               by the Master Servicer to such purported  Transferee.  The terms and conditions
               of any  sale  under  this  clause  (iii)(B)  shall  be  determined  in the sole
               discretion of the Master Servicer,  and the Master Servicer shall not be liable
               to any  Person  having an  Ownership  Interest  in a Class R  Certificate  as a
               result of its exercise of such discretion.

(iii)   The Master  Servicer,  on behalf of the Trustee,  shall make  available,  upon written
        request from the Trustee, all information necessary to compute any tax imposed

(i)     as a result of the Transfer of an Ownership  Interest in a Class R Certificate  to any
               Person who is a Disqualified Organization,  including the information regarding
               "excess  inclusions"  of such Class R  Certificates  required to be provided to
               the  Internal  Revenue  Service and certain  Persons as  described  in Treasury
               Regulations Sections 1.860D-1(b)(5) and 1.860E-2(a)(5), and

(ii)    as a result of any regulated investment company,  real estate investment trust, common
               trust fund,  partnership,  trust,  estate or organization  described in Section
               1381 of the Code that  holds an  Ownership  Interest  in a Class R  Certificate
               having  as  among  its  record  holders  at  any  time  any  Person  who  is  a
               Disqualified   Organization.   Reasonable   compensation   for  providing  such
               information may be required by the Master Servicer from such Person.

(iv)    The  provisions  of this  Section  5.02(f)  set forth prior to this clause (iv) may be
        modified,  added to or  eliminated,  provided that there shall have been  delivered to
        the Trustee the following:

(i)     Written  notification  from each Rating  Agency to the effect  that the  modification,
               addition  to or  elimination  of such  provisions  will not cause  such  Rating
               Agency  to  downgrade  its  then-current  ratings,  if  any,  of  the  Class  A
               Certificates  and Class M  Certificates  below  the  lower of the  then-current
               rating or the rating  assigned to such  Certificates  as of the Closing Date by
               such Rating Agency; and

(ii)    a certificate of the Master Servicer  stating that the Master Servicer has received an
               Opinion of Counsel, in form and substance  satisfactory to the Master Servicer,
               to  the  effect  that  such  modification,  addition  to  or  absence  of  such
               provisions will not cause any REMIC created  hereunder to cease to qualify as a
               REMIC and will not cause (x) any REMIC  created  hereunder  to be subject to an
               entity-level  tax caused by the Transfer of any Class R Certificate to a Person
               that is a  Disqualified  Organization  or (y) a  Certificateholder  or  another
               Person to be subject to a  REMIC-related  tax caused by the Transfer of a Class
               R Certificate to a Person that is not a Permitted Transferee.

(g)     No service  charge shall be made for any transfer or exchange of  Certificates  of any
Class,  but  the  Trustee  may  require  payment  of a sum  sufficient  to  cover  any  tax or
governmental  charge  that may be imposed in  connection  with any  transfer  or  exchange  of
Certificates.

(h)     All  Certificates  surrendered  for transfer  and  exchange  shall be destroyed by the
Certificate Registrar.

Section 5.03.  Mutilated, Destroyed, Lost or Stolen Certificates.

        If (i) any mutilated Certificate is surrendered to the Certificate  Registrar,  or the
Trustee  and  the  Certificate  Registrar  receive  evidence  to  their  satisfaction  of  the
destruction,  loss or theft of any  Certificate,  and (ii) there is  delivered  to the Trustee
and the  Certificate  Registrar  such security or indemnity as may be required by them to save
each of them  harmless,  then,  in the  absence of notice to the  Trustee  or the  Certificate
Registrar  that such  Certificate  has been  acquired  by a bona fide  purchaser,  the Trustee
shall execute and the Certificate  Registrar shall  authenticate and deliver,  in exchange for
or in lieu of any such mutilated,  destroyed,  lost or stolen  Certificate,  a new Certificate
of like  tenor,  Class and  Percentage  Interest  but  bearing a number not  contemporaneously
outstanding.  Upon the issuance of any new  Certificate  under this  Section,  the Trustee may
require the payment of a sum  sufficient  to cover any tax or other  governmental  charge that
may be imposed in relation  thereto and any other  expenses  (including  the fees and expenses
of the Trustee and the Certificate  Registrar) connected therewith.  Any duplicate Certificate
issued  pursuant to this  Section  shall  constitute  complete  and  indefeasible  evidence of
ownership  in the Trust Fund,  as if  originally  issued,  whether or not the lost,  stolen or
destroyed Certificate shall be found at any time.

Section 5.04.  Persons Deemed Owners.

        Prior  to  due  presentation  of a  Certificate  for  registration  of  transfer,  the
Depositor,  the Master Servicer,  the Trustee, the Certificate  Registrar and any agent of the
Depositor,  the Master  Servicer,  the  Trustee  or the  Certificate  Registrar  may treat the
Person in whose name any  Certificate is registered as the owner of such  Certificate  for the
purpose  of  receiving  distributions  pursuant  to  Section  4.02 and for all other  purposes
whatsoever,  except as and to the extent  provided in the  definition  of  "Certificateholder"
and neither the Depositor,  the Master Servicer,  the Trustee,  the Certificate  Registrar nor
any agent of the Depositor,  the Master  Servicer,  the Trustee or the  Certificate  Registrar
shall be affected by notice to the contrary except as provided in Section 5.02(f).

Section 5.05.  Appointment of Paying Agent.

        The  Trustee may appoint a Paying  Agent for the  purpose of making  distributions  to
Certificateholders  pursuant  to Section  4.02.  In the event of any such  appointment,  on or
prior to each  Distribution  Date the Master  Servicer on behalf of the Trustee  shall deposit
or cause to be  deposited  with the Paying  Agent a sum  sufficient  to make the  payments  to
Certificateholders  in the amounts and in the manner  provided for in Section  4.02,  such sum
to be held in trust for the  benefit  of  Certificateholders.  The  Trustee  shall  cause each
Paying  Agent to execute and deliver to the Trustee an  instrument  in which such Paying Agent
shall  agree with the  Trustee  that such  Paying  Agent will hold all sums held by it for the
payment to  Certificateholders  in trust for the  benefit of the  Certificateholders  entitled
thereto  until  such sums shall be paid to such  Certificateholders.  Any sums so held by such
Paying  Agent  shall  be held  only in  Eligible  Accounts  to the  extent  such  sums are not
distributed to the Certificateholders on the date of receipt by such Paying Agent.

ARTICLE VI
                            THE DEPOSITOR AND THE MASTER SERVICER

Section 6.01.  Respective Liabilities of the Depositor and the Master Servicer.

        The Depositor  and the Master  Servicer  shall each be liable in  accordance  herewith
only  to the  extent  of the  obligations  specifically  and  respectively  imposed  upon  and
undertaken by the Depositor and the Master Servicer  herein.  By way of  illustration  and not
limitation,  the Depositor is not liable for the servicing and  administration of the Mortgage
Loans,  nor is it obligated by Section 7.01 or 10.01 to assume any  obligations  of the Master
Servicer or to appoint a designee to assume such  obligations,  nor is it liable for any other
obligation  hereunder  that it may, but is not obligated to, assume unless it elects to assume
such obligation in accordance herewith.

Section 6.02.  Merger or Consolidation of the Depositor or the Master Servicer; Assignment of
                      Rights and Delegation of Duties by Master Servicer.

(a)     The Depositor and the Master  Servicer  shall each keep in full effect its  existence,
rights and franchises as a corporation under the laws of the state of its  incorporation,  and
will each obtain and preserve its  qualification  to do business as a foreign  corporation  in
each  jurisdiction  in which  such  qualification  is or shall be  necessary  to  protect  the
validity and  enforceability of this Agreement,  the Certificates or any of the Mortgage Loans
and to perform its respective duties under this Agreement.

(b)     Any  Person  into  which  the  Depositor  or the  Master  Servicer  may be  merged  or
consolidated,  or any  corporation  resulting  from any merger or  consolidation  to which the
Depositor or the Master  Servicer shall be a party,  or any Person  succeeding to the business
of the  Depositor  or the Master  Servicer,  shall be the  successor  of the  Depositor or the
Master Servicer,  as the case may be, hereunder,  without the execution or filing of any paper
or any further act on the part of any of the parties  hereto,  anything herein to the contrary
notwithstanding;  provided,  however,  that the  successor or  surviving  Person to the Master
Servicer  shall be  qualified  to  service  mortgage  loans on behalf of Fannie Mae or Freddie
Mac;  and  provided  further  that  each  Rating  Agency's  ratings,  if any,  of the  Class A
Certificates  and  Class  M  Certificates  in  effect  immediately  prior  to such  merger  or
consolidation  will not be qualified,  reduced or withdrawn as a result  thereof (as evidenced
by a letter to such effect from each Rating Agency).

(c)     Notwithstanding  anything  else in this Section 6.02 and Section 6.04 to the contrary,
the Master Servicer may assign its rights and delegate its duties and  obligations  under this
Agreement;  provided  that the Person  accepting  such  assignment  or  delegation  shall be a
Person which is qualified  to service  mortgage  loans on behalf of Fannie Mae or Freddie Mac,
is  reasonably  satisfactory  to the  Trustee  and the  Depositor,  is willing to service  the
Mortgage  Loans and executes and delivers to the Depositor  and the Trustee an  agreement,  in
form and substance  reasonably  satisfactory to the Depositor and the Trustee,  which contains
an  assumption  by such Person of the due and  punctual  performance  and  observance  of each
covenant  and  condition  to be  performed  or  observed  by the  Master  Servicer  under this
Agreement;  provided  further that each Rating  Agency's rating of the Classes of Certificates
that have been rated in effect  immediately  prior to such  assignment and delegation will not
be  qualified,  reduced  or  withdrawn  as a result  of such  assignment  and  delegation  (as
evidenced  by a letter  to such  effect  from  each  Rating  Agency).  In the case of any such
assignment and delegation,  the Master  Servicer shall be released from its obligations  under
this  Agreement,  except that the Master  Servicer shall remain liable for all liabilities and
obligations  incurred by it as Master  Servicer  hereunder  prior to the  satisfaction  of the
conditions to such  assignment and delegation set forth in the next preceding  sentence.  This
Section  6.02  shall not apply to any sale,  transfer,  pledge or  assignment  by  Residential
Funding of the Call Rights.

Section 6.03.  Limitation on Liability of the Depositor, the Master Servicer and Others.

        None  of the  Depositor,  the  Master  Servicer  or any  of the  directors,  officers,
employees or agents of the  Depositor or the Master  Servicer  shall be under any liability to
the Trust Fund or the  Certificateholders  for any  action  taken or for  refraining  from the
taking of any action in good faith  pursuant  to this  Agreement,  or for errors in  judgment;
provided,  however,  that this provision shall not protect the Depositor,  the Master Servicer
or any such Person  against any breach of  warranties  or  representations  made herein or any
liability  which would  otherwise  be imposed by reason of willful  misfeasance,  bad faith or
gross  negligence  in the  performance  of  duties  or by  reason  of  reckless  disregard  of
obligations  and duties  hereunder.  The  Depositor,  the Master  Servicer  and any  director,
officer,  employee or agent of the Depositor or the Master  Servicer may rely in good faith on
any  document  of any  kind  prima  facie  properly  executed  and  submitted  by  any  Person
respecting  any  matters  arising  hereunder.  The  Depositor,  the  Master  Servicer  and any
director,  officer,  employee  or agent  of the  Depositor  or the  Master  Servicer  shall be
indemnified  by the Trust  Fund and held  harmless  against  any loss,  liability  or  expense
incurred in connection with any legal action  relating to this Agreement or the  Certificates,
other than any loss,  liability or expense  related to any specific  Mortgage Loan or Mortgage
Loans  (except  as any  such  loss,  liability  or  expense  shall be  otherwise  reimbursable
pursuant to this Agreement) and any loss,  liability or expense  incurred by reason of willful
misfeasance,  bad faith or gross  negligence  in the  performance  of duties  hereunder  or by
reason of reckless  disregard of obligations and duties  hereunder.  Neither the Depositor nor
the  Master  Servicer  shall be under any  obligation  to appear in,  prosecute  or defend any
legal or administrative action,  proceeding,  hearing or examination that is not incidental to
its  respective  duties  under this  Agreement  and which in its opinion may involve it in any
expense or liability;  provided,  however,  that the  Depositor or the Master  Servicer may in
its  discretion  undertake any such action,  proceeding,  hearing or  examination  that it may
deem  necessary  or desirable  in respect to this  Agreement  and the rights and duties of the
parties  hereto and the  interests of the  Certificateholders  hereunder.  In such event,  the
legal  expenses  and  costs  of  such  action,  proceeding,  hearing  or  examination  and any
liability  resulting  therefrom  shall be expenses,  costs and  liabilities of the Trust Fund,
and the Depositor and the Master  Servicer shall be entitled to be reimbursed  therefor out of
amounts  attributable  to the Mortgage  Loans on deposit in the Custodial  Account as provided
by Section 3.10 and, on the Distribution  Date(s) following such reimbursement,  the aggregate
of such  expenses  and costs  shall be  allocated  in  reduction  of the  Accrued  Certificate
Interest  on each Class  entitled  thereto in the same  manner as if such  expenses  and costs
constituted a Prepayment Interest Shortfall.

Section 6.04.  Depositor and Master Servicer Not to Resign.

        Subject to the  provisions  of Section  6.02,  neither  the  Depositor  nor the Master
Servicer shall resign from its respective  obligations  and duties hereby imposed on it except
upon  determination  that its duties hereunder are no longer permissible under applicable law.
Any such  determination  permitting the  resignation  of the Depositor or the Master  Servicer
shall be  evidenced by an Opinion of Counsel (at the expense of the  resigning  party) to such
effect  delivered to the Trustee.  No such  resignation  by the Master  Servicer  shall become
effective until the Trustee or a successor  servicer shall have assumed the Master  Servicer's
responsibilities and obligations in accordance with Section 7.02.

ARTICLE VII
                                           DEFAULT

Section 7.01.  Events of Default.

        Event  of  Default,  wherever  used  herein,  means  any one of the  following  events
(whatever  reason for such Event of Default and whether it shall be voluntary  or  involuntary
or be effected by operation of law or pursuant to any  judgment,  decree or order of any court
or any order, rule or regulation of any administrative or governmental body):

(i)     the Master  Servicer shall fail to distribute or cause to be distributed to Holders of
        Certificates of any Class any distribution  required to be made under the terms of the
        Certificates  of such Class and this Agreement and, in either case, such failure shall
        continue  unremedied  for a period of 5 days after the date upon which written  notice
        of such failure,  requiring such failure to be remedied,  shall have been given to the
        Master  Servicer  by the  Trustee  or the  Depositor  or to the Master  Servicer,  the
        Depositor  and the Trustee by the  Holders of  Certificates  of such Class  evidencing
        Percentage Interests aggregating not less than 25%; or

(ii)    the Master  Servicer  shall fail to observe  or perform in any  material  respect  any
        other of the covenants or agreements on the part of the Master  Servicer  contained in
        the  Certificates  of any Class or in this  Agreement and such failure shall  continue
        unremedied  for a period of 30 days  (except  that such  number of days shall be 15 in
        the case of a failure to pay the premium for any Required  Insurance Policy) after the
        date on which  written  notice of such  failure,  requiring  the same to be  remedied,
        shall have been given to the Master  Servicer by the Trustee or the  Depositor,  or to
        the Master  Servicer,  the Depositor and the Trustee by the Holders of Certificates of
        any Class  evidencing,  as to such Class,  Percentage  Interests  aggregating not less
        than 25%; or

(iii)   a decree or order of a court or agency or supervisory  authority  having  jurisdiction
        in the premises in an  involuntary  case under any present or future  federal or state
        bankruptcy,  insolvency  or similar law or  appointing  a  conservator  or receiver or
        liquidator  in any  insolvency,  readjustment  of  debt,  marshalling  of  assets  and
        liabilities  or similar  proceedings,  or for the  winding-up  or  liquidation  of its
        affairs,  shall have been entered against the Master Servicer and such decree or order
        shall have remained in force undischarged or unstayed for a period of 60 days; or

(iv)    the Master  Servicer shall consent to the  appointment of a conservator or receiver or
        liquidator  in any  insolvency,  readjustment  of  debt,  marshalling  of  assets  and
        liabilities,  or similar proceedings of, or relating to, the Master Servicer or of, or
        relating to, all or substantially all of the property of the Master Servicer; or

(v)     the Master  Servicer  shall admit in writing its inability to pay its debts  generally
        as they become  due,  file a petition  to take  advantage  of, or commence a voluntary
        case under, any applicable  insolvency or reorganization  statute,  make an assignment
        for the benefit of its creditors,  or voluntarily  suspend payment of its obligations;
        or

(vi)    the Master  Servicer shall notify the Trustee  pursuant to Section  4.04(b) that it is
        unable to deposit in the Certificate Account an amount equal to the Advance.

        If an Event of Default  described  in clauses  (i)-(v) of this  Section  shall  occur,
then,  and in each and every such case,  so long as such Event of Default  shall not have been
remedied,  either  the  Depositor  or  the  Trustee  shall  at the  direction  of  Holders  of
Certificates  entitled  to at least 51% of the  Voting  Rights,  by notice in  writing  to the
Master  Servicer  (and to the  Depositor if given by the Trustee or to the Trustee if given by
the  Depositor),  terminate all of the rights and  obligations  of the Master  Servicer  under
this  Agreement  and in and to the  Mortgage  Loans and the proceeds  thereof,  other than its
rights as a Certificateholder  hereunder;  provided,  however,  that a successor to the Master
Servicer is appointed  pursuant to Section 7.02 and such successor  Master Servicer shall have
accepted  the  duties  of  Master  Servicer  effective  upon  the  resignation  of the  Master
Servicer.  If an Event of Default  described in clause (vi) hereof  shall  occur,  the Trustee
shall,  by notice to the Master Servicer and the Depositor,  immediately  terminate all of the
rights  and  obligations  of  the  Master  Servicer  under  this  Agreement  and in and to the
Mortgage  Loans  and the  proceeds  thereof,  other  than its  rights  as a  Certificateholder
hereunder as provided in Section  4.04(b).  On or after the receipt by the Master  Servicer of
such written  notice,  all authority and power of the Master  Servicer  under this  Agreement,
whether  with  respect to the  Certificates  (other than as a Holder  thereof) or the Mortgage
Loans or  otherwise,  shall  subject to Section  7.02 pass to and be vested in the  Trustee or
the Trustee's  designee  appointed  pursuant to Section 7.02;  and,  without  limitation,  the
Trustee is hereby  authorized  and  empowered to execute and deliver,  on behalf of the Master
Servicer, as attorney-in-fact or otherwise,  any and all documents and other instruments,  and
to do or accomplish  all other acts or things  necessary or appropriate to effect the purposes
of  such  notice  of  termination,  whether  to  complete  the  transfer  and  endorsement  or
assignment of the Mortgage  Loans and related  documents,  or otherwise.  The Master  Servicer
agrees to cooperate  with the Trustee in effecting the  termination  of the Master  Servicer's
responsibilities  and rights hereunder,  including,  without  limitation,  the transfer to the
Trustee or its designee for  administration  by it of all cash amounts which shall at the time
be credited to the  Custodial  Account or the  Certificate  Account or  thereafter be received
with respect to the Mortgage  Loans.  No such  termination  shall release the Master  Servicer
for any liability  that it would  otherwise  have  hereunder for any act or omission  prior to
the effective time of such termination.  Notwithstanding  any termination of the activities of
Residential  Funding in its capacity as Master Servicer  hereunder,  Residential Funding shall
be entitled to receive,  out of any late  collection  of a Monthly  Payment on a Mortgage Loan
which was due prior to the notice  terminating  Residential  Funding's  rights and obligations
as  Master  Servicer  hereunder  and  received  after  such  notice,  that  portion  to  which
Residential  Funding  would have been  entitled  pursuant  to Sections  3.10(a)(ii),  (vi) and
(vii) as well as its  Servicing  Fee in  respect  thereof,  and any other  amounts  payable to
Residential  Funding  hereunder the entitlement to which arose prior to the termination of its
activities  hereunder.  Upon  the  termination  of  Residential  Funding  as  Master  Servicer
hereunder the Depositor  shall deliver to the Trustee as successor  Master  Servicer a copy of
the Program Guide.

Section 7.02.  Trustee or Depositor to Act; Appointment of Successor.

(a)     On and after the time the Master  Servicer  receives a notice of termination  pursuant
to Section 7.01 or resigns in  accordance  with Section  6.04,  the Trustee or, upon notice to
the Depositor and with the Depositor's  consent (which shall not be  unreasonably  withheld) a
designee  (which meets the standards  set forth below) of the Trustee,  shall be the successor
in all respects to the Master  Servicer in its capacity as servicer  under this  Agreement and
the  transactions  set  forth  or  provided  for  herein  and  shall  be  subject  to all  the
responsibilities,  duties and  liabilities  relating  thereto  placed on the  Master  Servicer
(except for the  responsibilities,  duties and  liabilities  contained  in  Sections  2.02 and
2.03(a),  excluding the duty to notify  related  Subservicers  as set forth in such  Sections,
and its  obligations to deposit  amounts in respect of losses incurred prior to such notice or
termination on the  investment of funds in the Custodial  Account or the  Certificate  Account
pursuant  to  Sections  3.07(c) and  4.01(c) by the terms and  provisions  hereof);  provided,
however,  that any failure to perform such duties or responsibilities  caused by the preceding
Master  Servicer's  failure  to provide  information  required  by  Section  4.04 shall not be
considered a default by the Trustee  hereunder as successor Master  Servicer.  As compensation
therefor,  the Trustee as successor  Master  Servicer  shall be entitled to all funds relating
to the  Mortgage  Loans which the Master  Servicer  would have been  entitled to charge to the
Custodial  Account or the  Certificate  Account if the Master  Servicer  had  continued to act
hereunder  and, in addition,  shall be entitled to the income from any  Permitted  Investments
made with amounts  attributable  to the Mortgage  Loans held in the  Custodial  Account or the
Certificate  Account.  If the  Trustee  has become the  successor  to the Master  Servicer  in
accordance  with Section 6.04 or Section 7.01,  then  notwithstanding  the above,  the Trustee
may, if it shall be  unwilling  to so act, or shall,  if it is unable to so act,  appoint,  or
petition a court of  competent  jurisdiction  to  appoint,  any  established  housing and home
finance  institution,  which is also a Fannie Mae or Freddie  Mac-approved  mortgage servicing
institution,  having a net worth of not less than  $10,000,000  as the successor to the Master
Servicer  hereunder in the  assumption of all or any part of the  responsibilities,  duties or
liabilities  of the Master  Servicer  hereunder.  Pending  appointment  of a successor  to the
Master  Servicer  hereunder,  the Trustee  shall become  successor to the Master  Servicer and
shall act in such capacity as hereinabove  provided.  In connection with such  appointment and
assumption,  the Trustee may make such  arrangements  for the  compensation  of such successor
out of payments on Mortgage Loans as it and such  successor  shall agree;  provided,  however,
that no such  compensation  shall be in excess of that permitted the initial  Master  Servicer
hereunder.  The  Depositor,  the Trustee,  the  Custodian and such  successor  shall take such
action,  consistent  with  this  Agreement,  as  shall be  necessary  to  effectuate  any such
succession.  The Servicing Fee for any successor  Master Servicer  appointed  pursuant to this
Section  7.02  will be  lowered  with  respect  to those  Mortgage  Loans,  if any,  where the
Subservicing  Fee  accrues  at a rate of less  than  0.50%  per  annum in the  event  that the
successor  Master  Servicer is not servicing  such Mortgage Loans directly and it is necessary
to  raise  the  related  Subservicing  Fee to a rate of  0.50%  per  annum  in order to hire a
Subservicer  with  respect  to  such  Mortgage  Loans.  The  Master  Servicer  shall  pay  the
reasonable expenses of the Trustee in connection with any servicing transfer hereunder.

(b)     In connection with the  termination or resignation of the Master  Servicer  hereunder,
either (i) the successor  Master  Servicer,  including the Trustee if the Trustee is acting as
successor  Master  Servicer,  shall  represent and warrant that it is a member of MERS in good
standing and shall agree to comply in all material  respects with the rules and  procedures of
MERS in connection  with the servicing of the Mortgage  Loans that are  registered  with MERS,
in which case the  predecessor  Master  Servicer  shall  cooperate  with the successor  Master
Servicer in causing  MERS to revise its records to reflect the  transfer of  servicing  to the
successor  Master  Servicer  as  necessary  under  MERS'  rules and  regulations,  or (ii) the
predecessor  Master  Servicer shall  cooperate with the successor  Master  Servicer in causing
MERS to execute and deliver an  assignment  of Mortgage  in  recordable  form to transfer  the
Mortgage  from MERS to the Trustee and to execute and deliver  such other  notices,  documents
and other  instruments  as may be necessary or desirable to effect a transfer of such Mortgage
Loan  or  servicing  of such  Mortgage  Loan  on the  MERS(R)System  to the  successor  Master
Servicer.  The  predecessor  Master  Servicer  shall  file  or  cause  to be  filed  any  such
assignment in the appropriate  recording  office.  The predecessor  Master Servicer shall bear
any and all fees of MERS,  costs of preparing any assignments of Mortgage,  and fees and costs
of filing any  assignments  of Mortgage that may be required  under this  subsection  (b). The
Successor  Master  Servicer shall cause such  assignment to be delivered to the Trustee or the
Custodian  promptly upon receipt of the original with evidence of recording  thereon or a copy
certified by the public recording office in which such assignment was recorded.

Section 7.03.  Notification to Certificateholders.

(a)     Upon any such  termination or appointment of a successor to the Master  Servicer,  the
Trustee  shall  give  prompt  written  notice  thereof  to  the  Certificateholders  at  their
respective addresses appearing in the Certificate Register.

(b)     Within 60 days  after  the  occurrence  of any Event of  Default,  the  Trustee  shall
transmit  by mail to all  Holders  of  Certificates  notice  of each  such  Event  of  Default
hereunder  known to the Trustee,  unless such Event of Default shall have been cured or waived
as provided in Section 7.04 hereof.

Section 7.04.  Waiver of Events of Default.

        The Holders  representing at least 66% of the Voting Rights of  Certificates  affected
by a  default  or Event of  Default  hereunder  may  waive any  default  or Event of  Default;
provided,  however,  that (a) a default or Event of Default  under  clause (i) of Section 7.01
may be waived only by all of the  Holders of  Certificates  affected by such  default or Event
of  Default  and (b) no waiver  pursuant  to this  Section  7.04 shall  affect the  Holders of
Certificates  in the  manner set forth in Section  11.01(b)(i),  (ii) or (iii).  Upon any such
waiver of a default or Event of Default by the Holders  representing the requisite  percentage
of Voting Rights of  Certificates  affected by such default or Event of Default,  such default
or Event of Default  shall cease to exist and shall be deemed to have been  remedied for every
purpose  hereunder.  No such waiver shall extend to any  subsequent  or other default or Event
of Default or impair any right consequent thereon except to the extent expressly so waived.

ARTICLE VIII
                                    CONCERNING THE TRUSTEE

Section 8.01.  Duties of Trustee.

(a)     The Trustee,  prior to the  occurrence  of an Event of Default and after the curing of
all Events of Default  which may have  occurred,  undertakes  to perform  such duties and only
such duties as are specifically  set forth in this Agreement.  In case an Event of Default has
occurred  (which has not been cured or waived),  the Trustee shall exercise such of the rights
and  powers  vested  in it by this  Agreement,  and use the same  degree  of care and skill in
their  exercise as a prudent  investor would  exercise or use under the  circumstances  in the
conduct of such investor's own affairs.

(b)     The Trustee,  upon receipt of all  resolutions,  certificates,  statements,  opinions,
reports,   documents,  orders  or  other  instruments  furnished  to  the  Trustee  which  are
specifically  required to be  furnished  pursuant to any  provision of this  Agreement,  shall
examine them to determine  whether they conform to the  requirements  of this  Agreement.  The
Trustee shall notify the  Certificateholders  of any such  documents  which do not  materially
conform  to the  requirements  of this  Agreement  in the  event  that the  Trustee,  after so
requesting,  does not receive  satisfactorily  corrected  documents in a timely  fashion.  The
Trustee  shall forward or cause to be forwarded in a timely  fashion the notices,  reports and
statements  required to be  forwarded  by the Trustee  pursuant to Sections  4.03,  7.03,  and
10.01.  The Trustee shall furnish in a timely fashion to the Master Servicer such  information
as the Master  Servicer may  reasonably  request from time to time for the Master  Servicer to
fulfill its duties as set forth in this  Agreement.  The Trustee  covenants and agrees that it
shall  perform its  obligations  hereunder  in a manner so as to  maintain  the status of each
REMIC created  hereunder as a REMIC under the REMIC Provisions  (subject to Section  10.01(f))
and to prevent the imposition of any federal,  state or local income,  prohibited  transaction
(except as provided in Section 2.04  herein),  contribution  or other tax on the Trust Fund to
the extent that  maintaining  such status and avoiding  such taxes are  reasonably  within the
control  of the  Trustee  and are  reasonably  within  the  scope  of its  duties  under  this
Agreement.

(c)     No  provision  of this  Agreement  shall be  construed  to relieve  the  Trustee  from
liability for its own negligent  action,  its own negligent  failure to act or its own willful
misconduct; provided, however, that:

(i)     Prior to the occurrence of an Event of Default,  and after the curing or waiver of all
        such Events of Default  which may have  occurred,  the duties and  obligations  of the
        Trustee shall be determined  solely by the express  provisions of this Agreement,  the
        Trustee shall not be liable except for the  performance of such duties and obligations
        as are specifically set forth in this Agreement,  no implied  covenants or obligations
        shall be read into this  Agreement  against  the  Trustee  and,  in the absence of bad
        faith on the part of the Trustee,  the Trustee may conclusively  rely, as to the truth
        of the statements  and the  correctness of the opinions  expressed  therein,  upon any
        certificates  or  opinions  furnished  to the Trustee by the  Depositor  or the Master
        Servicer  and  which  on  their  face,  do not  contradict  the  requirements  of this
        Agreement;

(ii)    The  Trustee  shall not be  personally  liable for an error of  judgment  made in good
        faith by a  Responsible  Officer or  Responsible  Officers of the  Trustee,  unless it
        shall be proved that the Trustee was negligent in ascertaining the pertinent facts;

(iii)   The Trustee shall not be personally liable with respect to any action taken,  suffered
        or omitted to be taken by it in good faith in  accordance  with the  direction  of the
        Certificateholders   holding   Certificates  which  evidence,   Percentage   Interests
        aggregating  not less than 25% of the  affected  Classes  as to the time,  method  and
        place of  conducting  any  proceeding  for any remedy  available  to the  Trustee,  or
        exercising any trust or power conferred upon the Trustee, under this Agreement;

(iv)    The Trustee shall not be charged with  knowledge of any default  (other than a default
        in payment to the  Trustee)  specified  in clauses (i) and (ii) of Section  7.01 or an
        Event  of  Default  under  clauses  (iii),  (iv)  and (v) of  Section  7.01  unless  a
        Responsible  Officer of the Trustee  assigned to and  working in the  Corporate  Trust
        Office  obtains  actual  knowledge  of such  failure or event or the Trustee  receives
        written notice of such failure or event at its Corporate  Trust Office from the Master
        Servicer, the Depositor or any Certificateholder; and

(v)     Except to the extent  provided in Section 7.02, no provision in this  Agreement  shall
        require the Trustee to expend or risk its own funds  (including,  without  limitation,
        the making of any Advance) or otherwise incur any personal financial  liability in the
        performance  of any of its duties as Trustee  hereunder,  or in the exercise of any of
        its rights or powers, if the Trustee shall have reasonable  grounds for believing that
        repayment  of funds or  adequate  indemnity  against  such  risk or  liability  is not
        reasonably assured to it.

(d)     The Trustee shall timely pay,  from its own funds,  the amount of any and all federal,
state and local  taxes  imposed  on the Trust Fund or its  assets or  transactions  including,
without limitation,  (A) "prohibited  transaction" penalty taxes as defined in Section 860F of
the Code, if, when and as the same shall be due and payable,  (B) any tax on  contributions to
a REMIC  after the  Closing  Date  imposed by  Section  860G(d) of the Code and (C) any tax on
"net income from foreclosure  property" as defined in Section 860G(c) of the Code, but only if
such taxes arise out of a breach by the Trustee of its  obligations  hereunder,  which  breach
constitutes negligence or willful misconduct of the Trustee.

Section 8.02.  Certain Matters Affecting the Trustee.

(a)     Except as otherwise provided in Section 8.01:

(i)     The Trustee may rely and shall be protected in acting or  refraining  from acting upon
        any  resolution,   Officers'  Certificate,   certificate  of  auditors  or  any  other
        certificate,  statement, instrument, opinion, report, notice, request, consent, order,
        appraisal,  bond or other paper or  document  believed by it to be genuine and to have
        been signed or presented by the proper party or parties;

(ii)    The  Trustee  may consult  with  counsel and any Opinion of Counsel  shall be full and
        complete  authorization  and  protection in respect of any action taken or suffered or
        omitted by it hereunder in good faith and in accordance with such Opinion of Counsel;

(iii)   The  Trustee  shall be under no  obligation  to  exercise  any of the trusts or powers
        vested in it by this  Agreement  or to  institute,  conduct or defend  any  litigation
        hereunder  or in relation  hereto at the  request,  order or  direction  of any of the
        Certificateholders,  pursuant  to the  provisions  of  this  Agreement  or  the  Yield
        Maintenance  Agreement,  unless  such  Certificateholders  shall  have  offered to the
        Trustee reasonable  security or indemnity against the costs,  expenses and liabilities
        which may be incurred therein or thereby;  nothing  contained  herein shall,  however,
        relieve  the Trustee of the  obligation,  upon the  occurrence  of an Event of Default
        (which has not been cured),  to exercise such of the rights and powers vested in it by
        this  Agreement,  and to use the same degree of care and skill in their  exercise as a
        prudent investor would exercise or use under the  circumstances in the conduct of such
        investor's own affairs;

(iv)    The Trustee shall not be personally  liable for any action taken,  suffered or omitted
        by it in good faith and believed by it to be  authorized  or within the  discretion or
        rights or powers conferred upon it by this Agreement;

(v)     Prior to the  occurrence of an Event of Default  hereunder and after the curing of all
        Events of Default which may have occurred,  the Trustee shall not be bound to make any
        investigation  into the  facts  or  matters  stated  in any  resolution,  certificate,
        statement,  instrument,  opinion,  report, notice, request,  consent, order, approval,
        bond or other paper or document,  unless  requested in writing to do so by the Holders
        of  Certificates  of any Class  evidencing,  as to such Class,  Percentage  Interests,
        aggregating  not less  than  50%;  provided,  however,  that if the  payment  within a
        reasonable  time to the  Trustee of the costs,  expenses or  liabilities  likely to be
        incurred by it in the making of such  investigation is, in the opinion of the Trustee,
        not reasonably  assured to the Trustee by the security  afforded to it by the terms of
        this Agreement,  the Trustee may require reasonable  indemnity against such expense or
        liability  as a  condition  to so  proceeding.  The  reasonable  expense of every such
        examination  shall be paid by the Master  Servicer,  if an Event of Default shall have
        occurred and is  continuing,  and otherwise by the  Certificateholder  requesting  the
        investigation;

(vi)    The Trustee may  execute any of the trusts or powers  hereunder  or perform any duties
        hereunder  either  directly or by or through  agents or  attorneys  provided  that the
        Trustee shall remain liable for any acts of such agents or attorneys; and

(vii)   To the extent  authorized under the Code and the regulations  promulgated  thereunder,
        each Holder of a Class R Certificate  hereby  irrevocably  appoints and authorizes the
        Trustee to be its  attorney-in-fact  for purposes of signing any Tax Returns  required
        to be filed on behalf of the  Trust  Fund.  The  Trustee  shall  sign on behalf of the
        Trust Fund and  deliver  to the Master  Servicer  in a timely  manner any Tax  Returns
        prepared by or on behalf of the Master  Servicer  that the Trustee is required to sign
        as determined by the Master Servicer  pursuant to applicable  federal,  state or local
        tax laws,  provided that the Master  Servicer shall  indemnify the Trustee for signing
        any such Tax Returns that contain errors or omissions.

(b)     Following  the  issuance of the  Certificates  (and except as provided  for in Section
2.04),  the  Trustee  shall not accept  any  contribution  of assets to the Trust Fund  unless
subject to Section  10.01(f))  it shall have  obtained  or been  furnished  with an Opinion of
Counsel to the effect that such  contribution  will not (i) cause any REMIC created  hereunder
to fail to  qualify  as a REMIC at any time  that any  Certificates  are  outstanding  or (ii)
cause  the Trust  Fund to be  subject  to any  federal  tax as a result  of such  contribution
(including  the  imposition  of any federal tax on  "prohibited  transactions"  imposed  under
Section 860F(a) of the Code).

Section 8.03.  Trustee Not Liable for Certificates or Mortgage Loans.

        The recitals  contained  herein and in the  Certificates  (other than the execution of
the  Certificates  and relating to the acceptance and receipt of the Mortgage  Loans) shall be
taken as the  statements of the  Depositor or the Master  Servicer as the case may be, and the
Trustee   assumes  no   responsibility   for  their   correctness.   The   Trustee   makes  no
representations  as to the validity or sufficiency  of this  Agreement or of the  Certificates
(except that the Certificates  shall be duly and validly  executed and  authenticated by it as
Certificate  Registrar) or of any Mortgage Loan or related  document,  or of MERS or the MERS(R)
System.  Except as otherwise  provided  herein,  the Trustee shall not be accountable  for the
use or application by the Depositor or the Master  Servicer of any of the  Certificates  or of
the  proceeds of such  Certificates,  or for the use or  application  of any funds paid to the
Depositor  or the  Master  Servicer  in  respect  of the  Mortgage  Loans or  deposited  in or
withdrawn  from the  Custodial  Account or the  Certificate  Account by the  Depositor  or the
Master Servicer.

Section 8.04.  Trustee May Own Certificates.

        The Trustee in its  individual  or any other  capacity may become the owner or pledgee
of Certificates with the same rights it would have if it were not Trustee.

Section 8.05.  Master Servicer to Pay Trustee's Fees and Expenses; Indemnification.

(a)     The Master  Servicer  covenants  and agrees to pay to the Trustee  and any  co-trustee
from time to time,  and the  Trustee  and any  co-trustee  shall be  entitled  to,  reasonable
compensation  (which  shall  not  be  limited  by  any  provision  of  law  in  regard  to the
compensation  of a trustee of an express  trust) for all services  rendered by each of them in
the execution of the trusts hereby  created and in the exercise and  performance of any of the
powers and duties  hereunder of the Trustee and any co-trustee,  and the Master Servicer shall
pay or reimburse  the Trustee and any  co-trustee  upon request for all  reasonable  expenses,
disbursements  and advances  incurred or made by the Trustee or any  co-trustee  in accordance
with any of the provisions of this Agreement  (including the reasonable  compensation  and the
expenses  and  disbursements  of its counsel and of all persons not  regularly  in its employ,
and  the  expenses  incurred  by  the  Trustee  or  any  co-trustee  in  connection  with  the
appointment  of an office  or agency  pursuant  to  Section  8.12)  except  any such  expense,
disbursement or advance as may arise from its negligence or bad faith.

(b)     The Master  Servicer  agrees to  indemnify  the Trustee  for,  and to hold the Trustee
harmless  against,  any loss,  liability or expense  incurred  without  negligence  or willful
misconduct  on  its  part,  arising  out  of,  or  in  connection  with,  the  acceptance  and
administration  of the Trust Fund,  including its  obligation to execute the DTC Letter in its
individual  capacity,  the costs and expenses  (including  reasonable legal fees and expenses)
of defending  itself  against any claim in connection  with the exercise or performance of any
of its powers or duties  under this  Agreement  or the Yield  Maintenance  Agreement,  and the
Master  Servicer  further  agrees  to  indemnify  the  Trustee  for,  and to hold the  Trustee
harmless  against,  any loss,  liability or expense arising out of, or in connection with, the
provisions set forth in the second  paragraph of Section  2.01(a) hereof,  including,  without
limitation,  all  costs,  liabilities  and  expenses  (including  reasonable  legal  fees  and
expenses) of  investigating  and defending  itself  against any claim,  action or  proceeding,
pending or threatened, relating to the provisions of such paragraph, provided that:

(i)     with  respect to any such  claim,  the  Trustee  shall have given the Master  Servicer
        written notice thereof promptly after the Trustee shall have actual knowledge thereof;

(ii)    while  maintaining  control  over its own defense,  the Trustee  shall  cooperate  and
        consult fully with the Master Servicer in preparing such defense; and

(iii)   notwithstanding  anything in this Agreement to the contrary, the Master Servicer shall
        not be liable for  settlement  of any claim by the Trustee  entered  into  without the
        prior  consent  of the  Master  Servicer  which  consent  shall  not  be  unreasonably
        withheld.  No termination of this Agreement  shall affect the  obligations  created by
        this  Section  8.05(b) of the Master  Servicer  to  indemnify  the  Trustee  under the
        conditions  and to the extent set forth herein.  Notwithstanding  the  foregoing,  the
        indemnification  provided by the Master  Servicer in this  Section  8.05(b)  shall not
        pertain to any loss,  liability  or expense of the  Trustee,  including  the costs and
        expenses of  defending  itself  against any claim,  incurred  in  connection  with any
        actions  taken by the Trustee at the direction of  Certificateholders  pursuant to the
        terms of this Agreement.

Section 8.06.  Eligibility Requirements for Trustee.

        The Trustee  hereunder shall at all times be a national  banking  association or a New
York banking  corporation  having its principal  office in a state and city  acceptable to the
Depositor and organized and doing  business  under the laws of such state or the United States
of America,  authorized under such laws to exercise corporate trust powers,  having a combined
capital and surplus of at least  $50,000,000  and subject to  supervision  or  examination  by
federal or state  authority.  If such corporation or national  banking  association  publishes
reports  of  condition  at  least  annually,  pursuant  to law or to the  requirements  of the
aforesaid  supervising  or  examining  authority,  then for the  purposes of this  Section the
combined  capital and surplus of such  corporation  shall be deemed to be its combined capital
and surplus as set forth in its most recent report of condition so  published.  In case at any
time the  Trustee  shall  cease to be  eligible  in  accordance  with the  provisions  of this
Section,  the Trustee shall resign  immediately in the manner and with the effect specified in
Section 8.07.

Section 8.07.  Resignation and Removal of the Trustee.

(a)     The Trustee may at any time resign and be discharged  from the trusts  hereby  created
by giving  written  notice  thereof to the Depositor and the Master  Servicer.  Upon receiving
such notice of  resignation,  the  Depositor  shall  promptly  appoint a successor  trustee by
written  instrument,  in  duplicate,  one copy of which  instrument  shall be delivered to the
resigning  Trustee and one copy to the successor  trustee.  If no successor trustee shall have
been so  appointed  and have  accepted  appointment  within 30 days  after the  giving of such
notice  of  resignation  then the  resigning  Trustee  may  petition  any  court of  competent
jurisdiction for the appointment of a successor trustee.

(b)     If at any  time  the  Trustee  shall  cease  to be  eligible  in  accordance  with the
provisions  of Section 8.06 and shall fail to resign  after  written  request  therefor by the
Depositor,  or if at any time the  Trustee  shall  become  incapable  of  acting,  or shall be
adjudged  bankrupt or  insolvent,  or a receiver of the  Trustee or of its  property  shall be
appointed,  or any  public  officer  shall take  charge or  control  of the  Trustee or of its
property or affairs for the purpose of rehabilitation,  conservation or liquidation,  then the
Depositor  may remove the Trustee and appoint a successor  trustee by written  instrument,  in
duplicate,  one copy of which  instrument shall be delivered to the Trustee so removed and one
copy to the successor trustee.  In addition,  in the event that the Depositor  determines that
the Trustee has failed (i) to  distribute  or cause to be  distributed  to  Certificateholders
any amount  required  to be  distributed  hereunder,  if such amount is held by the Trustee or
its Paying Agent (other than the Master  Servicer or the Depositor) for  distribution  or (ii)
to otherwise  observe or perform in any material  respect any of its covenants,  agreements or
obligations  hereunder,  and such failure shall continue unremedied for a period of 5 days (in
respect of clause  (i) above) or 30 days (in  respect  of clause  (ii)  above,  other than any
failure  to comply  with the  provisions  of  Article  XII,  in which  case no notice or grace
period  shall  be  applicable)  after  the  date on  which  written  notice  of such  failure,
requiring  that the same be remedied,  shall have been given to the Trustee by the  Depositor,
then the  Depositor  may  remove  the  Trustee  and  appoint a  successor  trustee  by written
instrument  delivered  as  provided  in  the  preceding  sentence.   In  connection  with  the
appointment of a successor  trustee pursuant to the preceding  sentence,  the Depositor shall,
on or before  the date on which  any such  appointment  becomes  effective,  obtain  from each
Rating Agency written  confirmation  that the  appointment of any such successor  trustee will
not result in the reduction of the ratings on any Class of the  Certificates  below the lesser
of the then current or original ratings on such Certificates.

(c)     The Holders of  Certificates  entitled to at least 51% of the Voting Rights may at any
time  remove  the  Trustee  and  appoint  a  successor   trustee  by  written   instrument  or
instruments,   in  triplicate,   signed  by  such  Holders  or  their  attorneys-in-fact  duly
authorized,  one complete set of which  instruments  shall be delivered to the Depositor,  one
complete set to the Trustee so removed and one complete set to the successor so appointed.

(d)     Any  resignation  or removal of the Trustee  and  appointment  of a successor  trustee
pursuant to any of the provisions of this Section shall become  effective  upon  acceptance of
appointment by the successor trustee as provided in Section 8.08.

Section 8.08.  Successor Trustee.

(a)     Any  successor  trustee  appointed  as provided in this  Section  8.08 shall  execute,
acknowledge  and  deliver  to the  Depositor  and to its  predecessor  trustee  an  instrument
accepting  such  appointment  hereunder,  and  thereupon  the  resignation  or  removal of the
predecessor  trustee shall become effective and such successor  trustee shall become effective
and such successor  trustee,  without any further act, deed or conveyance,  shall become fully
vested with all the rights,  powers,  duties and  obligations  of its  predecessor  hereunder,
with the like effect as if originally named as trustee herein.  The predecessor  trustee shall
deliver to the  successor  trustee all Mortgage  Files and related  documents  and  statements
held by it  hereunder  (other than any Mortgage  Files at the time held by a Custodian,  which
shall become the agent of any successor  trustee  hereunder),  and the  Depositor,  the Master
Servicer and the  predecessor  trustee shall execute and deliver such  instruments and do such
other  things  as may  reasonably  be  required  for more  fully  and  certainly  vesting  and
confirming in the successor trustee all such rights, powers, duties and obligations.

(b)     No successor  trustee shall accept  appointment  as provided in this Section unless at
the time of such acceptance  such successor  trustee shall be eligible under the provisions of
Section 8.06.

(c)     Upon  acceptance of  appointment  by a successor  trustee as provided in this Section,
the Depositor  shall mail notice of the  succession  of such trustee  hereunder to all Holders
of  Certificates at their  addresses as shown in the  Certificate  Register.  If the Depositor
fails to mail such notice  within 10 days after  acceptance  of  appointment  by the successor
trustee,  the  successor  trustee  shall  cause such notice to be mailed at the expense of the
Depositor.

Section 8.09.  Merger or Consolidation of Trustee.

        Any corporation or national  banking  association into which the Trustee may be merged
or converted  or with which it may be  consolidated  or any  corporation  or national  banking
association  resulting  from any  merger,  conversion  or  consolidation  to which the Trustee
shall be a party,  or any  corporation  or  national  banking  association  succeeding  to the
business of the  Trustee,  shall be the  successor  of the Trustee  hereunder,  provided  such
corporation  or  national  banking  association  shall be  eligible  under the  provisions  of
Section  8.06,  without the execution or filing of any paper or any further act on the part of
any of the  parties  hereto,  anything  herein to the  contrary  notwithstanding.  The Trustee
shall mail  notice of any such  merger or  consolidation  to the  Certificateholders  at their
address as shown in the Certificate Register.

Section 8.10.  Appointment of Co-Trustee or Separate Trustee.

(a)     Notwithstanding  any other provisions  hereof, at any time, for the purpose of meeting
any legal  requirements  of any  jurisdiction  in which any part of the Trust Fund or property
securing  the same may at the time be located,  the Master  Servicer  and the  Trustee  acting
jointly shall have the power and shall execute and deliver all  instruments  to appoint one or
more Persons  approved by the Trustee to act as  co-trustee or  co-trustees,  jointly with the
Trustee,  or separate trustee or separate trustees,  of all or any part of the Trust Fund, and
to vest in such  Person or Persons,  in such  capacity,  such title to the Trust Fund,  or any
part  thereof,  and,  subject to the other  provisions  of this  Section  8.10,  such  powers,
duties,  obligations,  rights and trusts as the Master  Servicer  and the Trustee may consider
necessary  or  desirable.  If the Master  Servicer  shall not have joined in such  appointment
within 15 days  after the  receipt by it of a request so to do, or in case an Event of Default
shall have  occurred and be  continuing,  the Trustee  alone shall have the power to make such
appointment.  No co-trustee or separate trustee  hereunder shall be required to meet the terms
of  eligibility  as a successor  trustee under Section 8.06 hereunder and no notice to Holders
of Certificates of the appointment of co-trustee(s)  or separate  trustee(s) shall be required
under Section 8.08 hereof.

(b)     In the case of any  appointment of a co-trustee or separate  trustee  pursuant to this
Section  8.10 all  rights,  powers,  duties and  obligations  conferred  or  imposed  upon the
Trustee  shall be  conferred or imposed  upon and  exercised or performed by the Trustee,  and
such separate  trustee or co-trustee  jointly,  except to the extent that under any law of any
jurisdiction  in which any  particular  act or acts are to be  performed  (whether  as Trustee
hereunder  or  as  successor  to  the  Master  Servicer  hereunder),   the  Trustee  shall  be
incompetent or  unqualified  to perform such act or acts, in which event such rights,  powers,
duties and  obligations  (including  the  holding  of title to the Trust  Fund or any  portion
thereof in any such  jurisdiction)  shall be exercised and performed by such separate  trustee
or co-trustee at the direction of the Trustee.

(c)     Any notice,  request or other  writing  given to the  Trustee  shall be deemed to have
been given to each of the then separate  trustees and co-trustees,  as effectively as if given
to each of them.  Every  instrument  appointing any separate trustee or co-trustee shall refer
to this  Agreement  and the  conditions  of this  Article  VIII.  Each  separate  trustee  and
co-trustee,  upon its acceptance of the trusts conferred,  shall be vested with the estates or
property  specified  in its  instrument  of  appointment,  either  jointly with the Trustee or
separately,  as may be provided  therein,  subject to all the  provisions  of this  Agreement,
specifically  including  every  provision  of  this  Agreement  relating  to the  conduct  of,
affecting the liability of, or affording  protection  to, the Trustee.  Every such  instrument
shall be filed with the Trustee.

(d)     Any separate  trustee or  co-trustee  may, at any time,  constitute  the Trustee,  its
agent or  attorney-in-fact,  with full power and  authority,  to the extent not  prohibited by
law,  to do any  lawful act under or in  respect  of this  Agreement  on its behalf and in its
name. If any separate trustee or co-trustee  shall die, become incapable of acting,  resign or
be removed, all of its estates,  properties,  rights, remedies and trusts shall vest in and be
exercised by the Trustee,  to the extent  permitted by law,  without the  appointment of a new
or successor trustee.

Section 8.11.  Appointment of Custodians.

        The Trustee may, with the consent of the Master Servicer and the Depositor,  or shall,
at the  direction of the Master  Servicer and the  Depositor,  appoint one or more  Custodians
who are not  Affiliates  of the  Depositor or the Master  Servicer to hold all or a portion of
the  Mortgage  Files as agent for the Trustee,  by entering  into a Custodial  Agreement.  The
Trustee is hereby  directed to enter into a Custodial  Agreement  with Wells Fargo Bank,  N.A.
Subject  to  Article  VIII,  the  Trustee  agrees to comply  with the terms of each  Custodial
Agreement  and to enforce  the terms and  provisions  thereof  against the  Custodian  for the
benefit of the  Certificateholders.  Each Custodian shall be a depository  institution subject
to supervision  by federal or state  authority,  shall have a combined  capital and surplus of
at least  $15,000,000  and shall be qualified to do business in the  jurisdiction  in which it
holds any Mortgage File.  Each Custodial  Agreement may be amended only as provided in Section
11.01.  The Trustee shall notify the  Certificateholders  of the  appointment of any Custodian
(other than the Custodian appointed as of the Closing Date) pursuant to this Section 8.11.

Section 8.12.  Appointment of Office or Agency.

        The  Trustee  will  maintain  an office or agency in the City of St.  Paul,  Minnesota
where  Certificates may be surrendered for  registration of transfer or exchange.  The Trustee
initially  designates  its offices  located at the  Corporate  Trust Office for the purpose of
keeping the  Certificate  Register.  The Trustee will maintain an office at the address stated
in Section  11.05 hereof  where  notices and demands to or upon the Trustee in respect of this
Agreement may be served.

Section 8.13.  DTC Letter of Representations.

        The Trustee is hereby  authorized  and  directed  to, and agrees that it shall,  enter
into the DTC  Letter  on  behalf of the Trust  Fund and in its  individual  capacity  as agent
thereunder.

Section 8.14.  Yield Maintenance Agreement.

        The Trustee is hereby  authorized  and  directed  to, and agrees that it shall,  enter
into the Yield Maintenance Agreement on behalf of the Trust Fund.




--------------------------------------------------------------------------------

ARTICLE IX
                                         TERMINATION

Section 9.01.  Termination  Upon  Purchase  by  Residential  Funding  or  Liquidation  of All
                      Mortgage Loans.

(a)     Subject to Section  9.02,  the  respective  obligations  and  responsibilities  of the
Depositor,  the Master Servicer and the Trustee created hereby in respect of the  Certificates
(other  than  the  obligation  of the  Trustee  to  make  certain  payments  after  the  Final
Distribution  Date to  Certificateholders  and the obligation of the Depositor to send certain
notices as hereinafter  set forth) shall  terminate upon the last action  required to be taken
by the Trustee on the Final  Distribution  Date  pursuant  to this  Article IX  following  the
earlier of:

(i)     the later of the final  payment or other  liquidation  (or any  Advance  with  respect
        thereto) of the last Mortgage Loan  remaining in the Trust Fund or the  disposition of
        all property  acquired upon foreclosure or deed in lieu of foreclosure of any Mortgage
        Loan, or

(ii)    the  purchase by the Master  Servicer or its  designee of all  Mortgage  Loans and all
        property  acquired in respect of any Mortgage  Loan  remaining in the Trust Fund, at a
        price  equal to 100% of the unpaid  principal  balance of each  Mortgage  Loan (or, if
        less  than  such  unpaid  principal  balance,  the fair  market  value of the  related
        underlying  property of such Mortgage Loan with respect to Mortgage  Loans as to which
        title has been  acquired if such fair market value is less than such unpaid  principal
        balance)  (net of  unreimbursed  Advances  attributable  to  principal)  on the day of
        repurchase,  plus unpaid  accrued  interest  thereon at the Mortgage Rate (or Modified
        Net  Mortgage  Rate in the case of any  Modified  Mortgage  Loan) from the Due Date to
        which interest was last paid by the Mortgagor to, but not including,  the first day of
        the  month in which  such  repurchase  price is  distributed  plus the  amount  of any
        accrued and unpaid Servicing Fees,  unreimbursed  advances and Servicing Advances,  in
        each case through the date of such option;  provided,  however, that in no event shall
        the trust created hereby  continue beyond the earlier of (i) the Maturity Date or (ii)
        the  expiration of 21 years from the death of the last survivor of the  descendants of
        Joseph  P.  Kennedy,  the late  ambassador  of the  United  States to the Court of St.
        James,  living on the date hereof;  and provided further,  that the purchase price set
        forth above shall be increased as is necessary,  as determined by the Master Servicer,
        to avoid  disqualification  of any REMIC  created  hereunder as a REMIC.  The purchase
        price paid by the Master  Servicer or its designee shall also include any amounts owed
        by the Master Servicer or its designee  pursuant to the last paragraph of Section 4 of
        the  Assignment  Agreement  in respect  of any  liability,  penalty  or  expense  that
        resulted from a breach of the  representation and warranty set forth in clause (bb) of
        such Section, that remain unpaid on the date of such purchase.

        The right of the Master  Servicer or its  designee  to purchase  all the assets of the
Trust Fund relating to the Mortgage Loans,  pursuant to clause (ii) above is conditioned  upon
the date of such purchase  occurring on or after the Optional  Termination Date. If such right
is exercised by the Master  Servicer or its designee,  the Master  Servicer  shall be entitled
to  reimbursement  for the full amount of any  unreimbursed  Advances  theretofore  made by it
with respect to the Mortgage  Loans being  purchased,  pursuant to Section  3.10. In addition,
the Master  Servicer shall provide to the Trustee the  certification  required by Section 3.15
and the Trustee and any Custodian  shall,  promptly  following  payment of the purchase price,
release to the Master  Servicer or its designee the Mortgage Files  pertaining to the Mortgage
Loans being purchased.

        In addition,  on any Distribution Date on or after the Optional  Termination Date, the
Master  Servicer or its designee  shall have the right,  at its option or at the option of its
designee,  respectively,  to purchase all of the  Certificates in whole, but not in part, at a
price equal to the aggregate  outstanding  Certificate  Principal Balance of the Certificates,
plus one month's  Accrued  Certificate  Interest on the  Certificates,  any previously  unpaid
Accrued  Certificate  Interest,  and any  unpaid  Prepayment  Interest  Shortfalls  previously
allocated thereto.

(b)     The Master  Servicer shall give the Trustee not less than 40 days' prior notice of the
Distribution  Date on which the Master Servicer  anticipates that the final  distribution will
be made to  Certificateholders  (whether as a result of the exercise by the Master Servicer or
its  designee of its right to purchase the assets of the Trust Fund or  otherwise).  Notice of
any termination,  specifying the anticipated  Final  Distribution  Date (which shall be a date
that would otherwise be a Distribution Date) upon which the  Certificateholders  may surrender
their  Certificates  to the Trustee for payment of the final  distribution  and  cancellation,
shall be given  promptly by the Master  Servicer  (if the Master  Servicer or its  designee is
exercising  its right to  purchase  the assets of the Trust  Fund),  or by the Trustee (in any
other  case) by letter to  Certificateholders  mailed  not  earlier  than the 15th day and not
later  than the 25th day of the month  next  preceding  the month of such  final  distribution
specifying:

(i)     the anticipated  Final  Distribution Date upon which final payment of the Certificates
        is  anticipated  to be made upon  presentation  and surrender of  Certificates  at the
        office or agency of the Trustee therein designated,

(ii)    the amount of any such final payment, if known, and

(iii)   that  the  Record  Date  otherwise   applicable  to  such  Distribution  Date  is  not
        applicable,  and that payment will be made only upon presentation and surrender of the
        Certificates at the office or agency of the Trustee therein specified.

        If  the  Master   Servicer   or  the   Trustee  is   obligated   to  give   notice  to
Certificateholders  as aforesaid,  it shall give such notice to the  Certificate  Registrar at
the time such  notice is given to  Certificateholders.  In the event  such  notice is given by
the Master  Servicer,  the Master  Servicer or its  designee  shall  deposit in the  Custodial
Account before the Final  Distribution Date in immediately  available funds an amount equal to
the purchase  price for the assets of the Trust Fund  computed as above  provided.  The Master
Servicer shall provide to the Trustee  written  notification  of any change to the anticipated
Final  Distribution  Date as soon as  practicable.  If the Trust Fund is not terminated on the
anticipated Final  Distribution  Date, for any reason,  the Trustee shall promptly mail notice
thereof to each affected Certificateholder.

(c)     Upon presentation and surrender of the Class A Certificates,  Class M Certificates and
Class SB  Certificates  by the  Certificateholders  thereof,  the Trustee shall  distribute to
such  Certificateholders (A) the amount otherwise  distributable on such Distribution Date, if
not in connection  with the Master  Servicer's  election to repurchase  the Mortgage  Loans or
the outstanding Class A Certificates,  Class M Certificates and Class SB Certificates,  or (B)
if the Master Servicer  elected to so repurchase the Mortgage Loans or the  outstanding  Class
A Certificates,  Class M Certificates and Class SB Certificates,  an amount equal to the price
paid pursuant to Section 9.01(a) as follows:

(i)     first,  payment of any accrued and unpaid  Servicing Fees,  unreimbursed  advances and
        Servicing  Advances,  in each case  through  the date of such  option,  to the  Master
        Servicer

(ii)    second,  with  respect  to the  Class A  Certificates,  pari  passu,  the  outstanding
        Certificate  Principal Balance thereof,  plus Accrued Certificate Interest thereon for
        the related  Interest  Accrual  Period and any previously  unpaid Accrued  Certificate
        Interest,

(iii)   third,  with  respect  to the  Class M-1  Certificates,  the  outstanding  Certificate
        Principal Balance thereof,  plus Accrued Certificate  Interest thereon for the related
        Interest Accrual Period and any previously unpaid Accrued Certificate Interest,

(iv)    fourth,  with  respect  to the Class M-2  Certificates,  the  outstanding  Certificate
        Principal Balance thereof,  plus Accrued Certificate  Interest thereon for the related
        Interest Accrual Period and any previously unpaid Accrued Certificate Interest,

(v)     fifth,  with  respect  to the  Class M-3  Certificates,  the  outstanding  Certificate
        Principal Balance thereof,  plus Accrued Certificate  Interest thereon for the related
        Interest Accrual Period and any previously unpaid Accrued Certificate Interest,

(vi)    sixth,  with  respect  to the  Class M-4  Certificates,  the  outstanding  Certificate
        Principal Balance thereof, plus Accrued Certificate Interest,

(vii)   seventh,  with  respect to the Class M-5  Certificates,  the  outstanding  Certificate
        Principal Balance thereof,  plus Accrued Certificate  Interest thereon for the related
        Interest Accrual Period and any previously unpaid Accrued Certificate Interest,

(viii)  eighth,  with  respect  to the Class M-6  Certificates,  the  outstanding  Certificate
        Principal Balance thereof,  plus Accrued Certificate  Interest thereon for the related
        Interest Accrual Period and any previously unpaid Accrued Certificate Interest,

(ix)    ninth,  with  respect  to the  Class M-7  Certificates,  the  outstanding  Certificate
        Principal Balance thereof,  plus Accrued Certificate  Interest thereon for the related
        Interest Accrual Period and any previously unpaid Accrued Certificate Interest,

(x)     tenth,  with  respect  to the  Class M-8  Certificates,  the  outstanding  Certificate
        Principal Balance thereof,  plus Accrued Certificate  Interest thereon for the related
        Interest Accrual Period and any previously unpaid Accrued Certificate Interest,

(xi)    eleventh,  with respect to the Class M-9  Certificates,  the  outstanding  Certificate
        Principal Balance thereof,  plus Accrued Certificate  Interest thereon for the related
        Interest Accrual Period and any previously unpaid Accrued Certificate Interest,

(xii)   twelfth,  to the Class A  Certificates  and Class M  Certificates,  the  amount of any
        Prepayment  Interest  Shortfalls  allocated  thereto  for  such  Distribution  Date or
        remaining  unpaid from prior  Distribution  Dates and accrued  interest thereon at the
        applicable  Pass-Through  Rate,  on a pro  rata  basis  based on  Prepayment  Interest
        Shortfalls  allocated  thereto for such  Distribution  Date or  remaining  unpaid from
        prior Distribution Dates,

(xiii)  thirteenth, to the Class SB Certificates.

(d)     In the event that any  Certificateholders  shall not surrender their  Certificates for
final payment and  cancellation  on or before the Final  Distribution  Date, the Trustee shall
on  such  date  cause  all  funds  in  the  Certificate   Account  not  distributed  in  final
distribution  to  Certificateholders  to be withdrawn  therefrom and credited to the remaining
Certificateholders  by depositing  such funds in a separate  escrow account for the benefit of
such  Certificateholders,  and the Master  Servicer  (if the Master  Servicer or its  designee
exercised  its right to  purchase  the  Mortgage  Loans),  or the  Trustee (in any other case)
shall give a second  written  notice to the remaining  Certificateholders  to surrender  their
Certificates  for  cancellation and receive the final  distribution  with respect thereto.  If
within six months  after the second  notice any  Certificate  shall not have been  surrendered
for  cancellation,  the  Trustee  shall  take  appropriate  steps as  directed  by the  Master
Servicer  to  contact  the  remaining   Certificateholders   concerning   surrender  of  their
Certificates.  The costs and  expenses of  maintaining  the Escrow  Account and of  contacting
Certificateholders  shall be paid out of the assets  which  remain in the Escrow  Account.  If
within nine months after the second notice any  Certificates  shall not have been  surrendered
for  cancellation,  the Trustee shall pay to the Master Servicer all amounts  distributable to
the  holders  thereof  and the  Master  Servicer  shall  thereafter  hold such  amounts  until
distributed to such holders.  No interest shall accrue or be payable to any  Certificateholder
on any  amount  held in the  Escrow  Account  or by the  Master  Servicer  as a result of such
Certificateholder's  failure to surrender  its  Certificate(s)  for final  payment  thereof in
accordance  with this  Section 9.01 and the  Certificateholders  shall look only to the Master
Servicer for such payment.

(e)     All rights of the Master  Servicer or its designee to purchase the assets of the Trust
Fund, or to purchase  specified  classes of Certificates,  as set forth in Section 9.01(a) are
referred to in this Agreement as the "Call  Rights".  Notwithstanding  any other  provision of
this Agreement,  the Master  Servicer or its designee shall have the right to sell,  transfer,
pledge or otherwise  assign the Call Rights at any time to any Person.  Upon written notice by
the Master  Servicer  or its  designee  to the  Trustee  and the Master  Servicer  of any such
assignment of the Call Rights to any assignee,  the Trustee and the Master  Servicer  shall be
obligated to recognize  such  assignee as the holder of the Call Rights.  Such entity,  if not
the Master  Servicer or its designee or an  affiliate,  shall be deemed to  represent,  at the
time of such sale,  transfer,  pledge or other assignment,  that one of the following will be,
and at the time the Call Right is  exercised  is, true and  correct:  (i) the exercise of such
Call Right  shall not result in a  non-exempt  prohibited  transaction  under  section  406 of
ERISA or section 4975 of the Code  (including  by reason of U.S.  Department  of Labor ("DOL")
Prohibited  Transaction Class Exemption  ("PTCE") 75-1 (Part I), 84-14,  90-1, 91-38, 95-60 or
96-23 or other  applicable  exemption)  or (ii)  such  entity  is (A) not a party in  interest
under section  3(14) of ERISA or a  disqualified  person under section  4975(e)(2) of the Code
with  respect to any  employee  benefit  plan  subject  to  section  3(3) of ERISA or any plan
subject to section  4975 of the Code (other than an employee  benefit  plan or plan  sponsored
or  maintained by the entity,  provided  that no assets of such employee  benefit plan or plan
are  invested  or deemed to be  invested  in the  Certificates)  and (B) not a  "benefit  plan
investor" as described in DOL  regulation  section  2510.3-101(f)(2).  If any such assignee of
the Call  Right is unable to  exercise  such Call Right by reason of the  preceding  sentence,
then the Call Right  shall  revert to the  immediately  preceding  assignor of such Call Right
subject to the rights of any secured party therein.

Section 9.02.  Additional Termination Requirements.

(a)     Each of REMIC I and REMIC II as the case may be,  shall be  terminated  in  accordance
with the following  additional  requirements,  unless the Trustee and the Master Servicer have
received  an  Opinion  of Counsel  (which  Opinion  of Counsel  shall not be an expense of the
Trustee) to the effect that the failure of any REMIC  created  hereunder,  as the case may be,
to comply with the  requirements  of this Section  9.02 will not (i) result in the  imposition
on the Trust Fund of taxes on "prohibited  transactions,"  as described in Section 860F of the
Code,  or (ii)  cause any REMIC  created  hereunder  to fail to qualify as a REMIC at any time
that any Certificate is outstanding:

(i)     The Master  Servicer shall establish a 90-day  liquidation  period for each of REMIC I
        and REMIC II, and specify the first day of such period in a statement  attached to the
        Trust Fund's final Tax Return pursuant to Treasury  regulations Section 1.860F-1.  The
        Master Servicer also shall satisfy all of the requirements of a qualified  liquidation
        for each of REMIC I and REMIC II under  Section  860F of the Code and the  regulations
        thereunder;

(ii)    The Master  Servicer  shall  notify the  Trustee at the  commencement  of such  90-day
        liquidation  period and, at or prior to the time of making of the final payment on the
        Certificates,  the Trustee  shall sell or  otherwise  dispose of all of the  remaining
        assets of the Trust Fund in accordance with the terms hereof; and

(iii)   If the Master  Servicer is  exercising  its right to purchase  the assets of the Trust
        Fund, the Master Servicer shall,  during the 90-day liquidation period and at or prior
        to the Final Distribution Date, purchase all of the assets of the Trust Fund for cash.

(b)     Each Holder of a Certificate and the Trustee hereby irrevocably  approves and appoints
the Master Servicer as its  attorney-in-fact to adopt a plan of complete  liquidation for each
of REMIC I and REMIC II at the  expense  of the Trust  Fund in  accordance  with the terms and
conditions of this Agreement.



--------------------------------------------------------------------------------

ARTICLE X
                                       REMIC PROVISIONS

Section 10.01. REMIC Administration.

(a)     The REMIC  Administrator  shall make an election to treat each of REMIC I and REMIC II
as a REMIC under the Code and, if necessary,  under  applicable  state law. Such election will
be made on Form 1066 or other  appropriate  federal tax or information  return (including Form
8811) or any  appropriate  state  return for the  taxable  year  ending on the last day of the
calendar year in which the  Certificates  are issued.  The REMIC I Regular  Interests shall be
designated as the "regular  interests" and the Class R-I  Certificates  shall be designated as
the sole class of "residual  interests"  in REMIC I. The REMIC II Regular  Interests  shall be
designated as the "regular  interests" and the Class R-II Certificates  shall be designated as
the sole class of "residual  interests" in REMIC II. The REMIC  Administrator  and the Trustee
shall not permit the  creation of any  "interests"  (within the meaning of Section 860G of the
Code) in REMIC I and REMIC II other than the REMIC I Regular  Interests,  the REMIC II Regular
Interests and the Certificates.

(b)     The Closing Date is hereby  designated  as the  "startup  day" of each of REMIC within
the meaning of Section 860G(a)(9) of the Code.

(c)     The REMIC  Administrator shall hold a Class R Certificate in each REMIC representing a
0.01%  Percentage  Interest of the Class R Certificates  in each REMIC and shall be designated
as the  "tax  matters  person"  with  respect  to each of REMIC I and  REMIC II in the  manner
provided under Treasury  regulations  section  1.860F-4(d)  and Treasury  regulations  section
301.6231(a)(7)-1.  The REMIC Administrator,  as tax matters person, shall (i) act on behalf of
each of REMIC I and REMIC II in  relation  to any tax  matter  or  controversy  involving  the
Trust Fund and (ii)  represent  the Trust Fund in any  administrative  or judicial  proceeding
relating  to an  examination  or audit  by any  governmental  taxing  authority  with  respect
thereto.  The legal expenses,  including without  limitation  attorneys' or accountants' fees,
and costs of any such  proceeding and any liability  resulting  therefrom shall be expenses of
the Trust Fund and the REMIC  Administrator  shall be entitled to  reimbursement  therefor out
of  amounts  attributable  to the  Mortgage  Loans on  deposit  in the  Custodial  Account  as
provided by Section  3.10 unless such legal  expenses  and costs are incurred by reason of the
REMIC  Administrator's  willful  misfeasance,  bad  faith or gross  negligence.  If the  REMIC
Administrator  is  no  longer  the  Master  Servicer  hereunder,   at  its  option  the  REMIC
Administrator  may continue  its duties as REMIC  Administrator  and shall be paid  reasonable
compensation not to exceed $3,000 per year by any successor  Master Servicer  hereunder for so
acting as the REMIC Administrator.

(d)     The REMIC  Administrator  shall prepare or cause to be prepared all of the Tax Returns
that it  determines  are required  with respect to the REMICs  created  hereunder  and deliver
such Tax Returns in a timely  manner to the  Trustee and the Trustee  shall sign and file such
Tax Returns in a timely  manner.  The expenses of preparing such returns shall be borne by the
REMIC  Administrator  without any right of  reimbursement  therefor.  The REMIC  Administrator
agrees to  indemnify  and hold  harmless  the  Trustee  with  respect to any tax or  liability
arising  from the  Trustee's  signing of Tax Returns  that contain  errors or  omissions.  The
Trustee  and  Master  Servicer  shall  promptly  provide  the  REMIC  Administrator  with such
information  as the REMIC  Administrator  may from time to time  request  for the  purpose  of
enabling the REMIC Administrator to prepare Tax Returns.

(e)     The REMIC  Administrator  shall provide (i) to any Transferor of a Class R Certificate
such  information  as is necessary for the  application of any tax relating to the transfer of
a Class R  Certificate  to any Person who is not a Permitted  Transferee,  (ii) to the Trustee
and the Trustee shall forward to the  Certificateholders  such  information  or reports as are
required  by the  Code  or the  REMIC  Provisions  including  reports  relating  to  interest,
original  issue  discount,  if any,  and  market  discount  or premium  (using the  Prepayment
Assumption) and (iii) to the Internal Revenue Service the name,  title,  address and telephone
number of the person who will serve as the representative of each REMIC created hereunder.

(f)     The Master  Servicer  and the REMIC  Administrator  shall take such  actions and shall
cause each REMIC created  hereunder to take such actions as are  reasonably  within the Master
Servicer's  or  the  REMIC   Administrator's   control  and  the  scope  of  its  duties  more
specifically  set forth  herein as shall be  necessary  or  desirable  to maintain  the status
thereof  as a REMIC  under the REMIC  Provisions  (and the  Trustee  shall  assist  the Master
Servicer  and the REMIC  Administrator,  to the  extent  reasonably  requested  by the  Master
Servicer  and  the  REMIC  Administrator  to do  so).  In  performing  their  duties  as  more
specifically  set forth  herein,  the Master  Servicer and the REMIC  Administrator  shall not
knowingly or  intentionally  take any action,  cause the Trust Fund to take any action or fail
to take (or fail to cause to be taken) any action reasonably  within their respective  control
and  the  scope  of  duties  more  specifically  set  forth  herein,  that,  under  the  REMIC
Provisions,  if taken or not taken,  as the case may be,  could (i) endanger the status of any
REMIC  created  hereunder as a REMIC or (ii) with the exception of actions taken in connection
with  Section  4.08  hereof,  resulting  in the  imposition  of a tax upon any  REMIC  created
hereunder  (including  but not  limited to the tax on  prohibited  transactions  as defined in
Section  860F(a)(2)  of the  Code  (except  as  provided  in  Section  2.04)  and  the  tax on
contributions  to a REMIC set forth in Section  860G(d) of the Code)  (either  such event,  in
the absence of an Opinion of Counsel or the indemnification  referred to in this sentence,  an
"Adverse REMIC Event") unless the Master Servicer or the REMIC  Administrator,  as applicable,
has  received an Opinion of Counsel  (at the expense of the party  seeking to take such action
or,  if  such  party  fails  to pay  such  expense,  and  the  Master  Servicer  or the  REMIC
Administrator,  as applicable,  determines  that taking such action is in the best interest of
the Trust Fund and the  Certificateholders,  at the expense of the Trust Fund, but in no event
at the expense of the Master Servicer,  the REMIC  Administrator or the Trustee) to the effect
that the  contemplated  action will not,  with  respect to the Trust Fund  created  hereunder,
endanger such status or,  unless the Master  Servicer or the REMIC  Administrator  or both, as
applicable,  determine in its or their sole  discretion  to  indemnify  the Trust Fund against
the  imposition  of such a tax,  result  in the  imposition  of such a tax.  Wherever  in this
Agreement a  contemplated  action may not be taken  because  the timing of such  action  might
result in the  imposition  of a tax on the Trust  Fund,  or may only be taken  pursuant  to an
Opinion of Counsel  that such  action  would not impose a tax on the Trust  Fund,  such action
may  nonetheless  be taken  provided that the indemnity  given in the preceding  sentence with
respect  to any taxes  that  might be  imposed  on the Trust  Fund has been given and that all
other  preconditions  to the taking of such action have been satisfied.  The Trustee shall not
take or fail to take any action  (whether or not authorized  hereunder) as to which the Master
Servicer or the REMIC  Administrator,  as  applicable,  has advised it in writing  that it has
received  an Opinion of Counsel to the effect  that an Adverse  REMIC  Event  could occur with
respect  to such  action or  inaction,  as the case may be. In  addition,  prior to taking any
action  with  respect to the Trust Fund or its  assets,  or causing the Trust Fund to take any
action,  which is not  expressly  permitted  under the terms of this  Agreement,  the  Trustee
shall  consult with the Master  Servicer or the REMIC  Administrator,  as  applicable,  or its
designee,  in writing,  with respect to whether such action could cause an Adverse REMIC Event
to occur  with  respect to the Trust Fund and the  Trustee  shall not take any such  action or
cause the Trust  Fund to take any such  action as to which the  Master  Servicer  or the REMIC
Administrator,  as  applicable,  has advised it in writing  that an Adverse  REMIC Event could
occur.  The Master  Servicer or the REMIC  Administrator,  as  applicable,  may  consult  with
counsel  to make  such  written  advice,  and the cost of same  shall  be  borne by the  party
seeking to take the action not expressly  permitted by this Agreement,  but in no event at the
expense of the Master  Servicer  or the REMIC  Administrator.  At all times as may be required
by the Code,  the Master  Servicer  or the REMIC  Administrator,  as  applicable,  will to the
extent  within its  control and the scope of its duties more  specifically  set forth  herein,
maintain  substantially all of the assets of the REMIC as "qualified  mortgages" as defined in
Section  860G(a)(3) of the Code and "permitted  investments" as defined in Section  860G(a)(5)
of the Code.

(g)     In the  event  that any tax is  imposed  on  "prohibited  transactions"  of any  REMIC
created  hereunder  as  defined  in  Section  860F(a)(2)  of the  Code,  on "net  income  from
foreclosure  property"  of any  REMIC as  defined  in  Section  860G(c)  of the  Code,  on any
contributions  to any REMIC after the Startup  Date  therefor  pursuant to Section  860G(d) of
the Code,  or any other  tax  imposed  by the Code or any  applicable  provisions  of state or
local tax laws, such tax shall be charged (i) to the Master  Servicer,  if such tax arises out
of or results  from a breach by the Master  Servicer  in its role as Master  Servicer or REMIC
Administrator  of any of its  obligations  under this Agreement or the Master  Servicer has in
its sole  discretion  determined  to indemnify  the Trust Fund  against such tax,  (ii) to the
Trustee,  if such tax  arises  out of or  results  from a breach by the  Trustee of any of its
obligations  under  this  Article  X, or (iii)  otherwise  against  amounts  on deposit in the
Custodial  Account as provided by Section 3.10 and on the Distribution  Date(s) following such
reimbursement  the  aggregate  of such taxes shall be  allocated  in  reduction of the Accrued
Certificate  Interest  on each  Class  entitled  thereto  in the same  manner as if such taxes
constituted a Prepayment Interest Shortfall.
(h)     The Trustee and the Master Servicer shall,  for federal income tax purposes,  maintain
books and records  with  respect to each REMIC on a calendar  year and on an accrual  basis or
as otherwise may be required by the REMIC Provisions.

(i)     Following the Startup Date,  neither the Master  Servicer nor the Trustee shall accept
any  contributions  of assets to any REMIC  unless  (subject to Section  10.01(f))  the Master
Servicer  and the  Trustee  shall have  received  an Opinion of Counsel (at the expense of the
party  seeking to make such  contribution)  to the effect that the inclusion of such assets in
any REMIC  will not cause any REMIC  created  hereunder  to fail to  qualify as a REMIC at any
time that any  Certificates  are  outstanding  or subject  any such REMIC to any tax under the
REMIC  Provisions  or  other  applicable  provisions  of  federal,  state  and  local  law  or
ordinances.

(j)     Neither the Master Servicer nor the Trustee shall (subject to Section  10.01(f)) enter
into any  arrangement  by which  any  REMIC  created  hereunder  will  receive  a fee or other
compensation  for services nor permit any REMIC  created  hereunder to receive any income from
assets  other than  "qualified  mortgages"  as defined  in Section  860G(a)(3)  of the Code or
"permitted investments" as defined in Section 860G(a)(5) of the Code.

(k)     Solely for the purposes of Section  1.860G-1(a)(4)(iii)  of the Treasury  Regulations,
the "latest  possible  maturity date" by which the principal  balance of each regular interest
in each REMIC would be reduced to zero is February 25, 2036,  which is the  Distribution  Date
in the month following the last scheduled payment on any Mortgage Loan.

(l)     Within 30 days after the Closing Date, the REMIC  Administrator shall prepare and file
with the Internal  Revenue  Service Form 8811,  "Information  Return for Real Estate  Mortgage
Investment  Conduits  (REMIC) and Issuers of  Collateralized  Debt  Obligations" for the Trust
Fund.

(m)     Neither the Trustee nor the Master  Servicer shall sell,  dispose of or substitute for
any of the Mortgage  Loans (except in  connection  with (i) the default,  imminent  default or
foreclosure  of a Mortgage  Loan,  including but not limited to, the  acquisition or sale of a
Mortgaged  Property  acquired by any REMIC  pursuant to Article IX of this Agreement or (ii) a
purchase of Mortgage  Loans  pursuant to Article II or III of this  Agreement)  or acquire any
assets for any REMIC or sell or dispose of any  investments  in the  Custodial  Account or the
Certificate  Account  for gain,  or accept any  contributions  to any REMIC  after the Closing
Date unless it has  received an Opinion of Counsel that such sale,  disposition,  substitution
or acquisition  will not (a) affect  adversely the status of any REMIC created  hereunder as a
REMIC or (b) unless the Master  Servicer has  determined  in its sole  discretion to indemnify
the Trust  Fund  against  such tax,  cause any  REMIC to be  subject  to a tax on  "prohibited
transactions" or "contributions" pursuant to the REMIC Provisions.

Section 10.02. Master Servicer, REMIC Administrator and Trustee Indemnification.

(a)     The  Trustee  agrees  to  indemnify  the  Trust  Fund,   the   Depositor,   the  REMIC
Administrator and the Master Servicer for any taxes and costs including,  without  limitation,
any  reasonable  attorneys'  fees imposed on or incurred by the Trust Fund,  the  Depositor or
the Master Servicer,  as a result of a breach of the Trustee's  covenants set forth in Article
VIII or this  Article  X. In the  event  that  Residential  Funding  is no longer  the  Master
Servicer,  the Trustee shall indemnify  Residential Funding for any taxes and costs including,
without  limitation,  any  reasonable  attorneys'  fees imposed on or incurred by  Residential
Funding as a result of a breach of the  Trustee's  covenants set forth in Article VIII or this
Article X.

(b)     The REMIC Administrator agrees to indemnify the Trust Fund, the Depositor,  the Master
Servicer  and the  Trustee  for any  taxes  and  costs  (including,  without  limitation,  any
reasonable  attorneys'  fees)  imposed on or incurred by the Trust Fund,  the  Depositor,  the
Master  Servicer  or the  Trustee,  as a  result  of a  breach  of the  REMIC  Administrator's
covenants  set forth in this Article X with respect to compliance  with the REMIC  Provisions,
including  without  limitation,  any  penalties  arising from the  Trustee's  execution of Tax
Returns  prepared by the REMIC  Administrator  that  contain  errors or  omissions;  provided,
however,  that such  liability will not be imposed to the extent such breach is a result of an
error or omission in information  provided to the REMIC  Administrator  by the Master Servicer
in which case Section 10.02(c) will apply.

(c)     The Master  Servicer  agrees to indemnify  the Trust Fund,  the  Depositor,  the REMIC
Administrator  and the Trustee for any taxes and costs  (including,  without  limitation,  any
reasonable  attorneys'  fees)  imposed on or incurred by the Trust Fund,  the  Depositor,  the
REMIC  Administrator  or the  Trustee,  as a  result  of a  breach  of the  Master  Servicer's
covenants  set forth in this Article X or in Article III with respect to  compliance  with the
REMIC  Provisions,  including  without  limitation,  any penalties  arising from the Trustee's
execution of Tax Returns prepared by the Master Servicer that contain errors or omissions.




--------------------------------------------------------------------------------

ARTICLE XI
                                   MISCELLANEOUS PROVISIONS

Section 11.01. Amendment.

(a)     This  Agreement  or any  Custodial  Agreement  may be amended from time to time by the
Depositor,  the  Master  Servicer  and  the  Trustee,  without  the  consent  of  any  of  the
Certificateholders:

(i)     to cure any ambiguity,

(ii)    to correct or supplement any provisions  herein or therein,  which may be inconsistent
        with any other provisions herein or therein or to correct any error,

(iii)   to  modify,  eliminate  or add to any of its  provisions  to such  extent  as shall be
        necessary or desirable to maintain the  qualification  of any REMIC created  hereunder
        as a REMIC at all times that any  Certificate  is  outstanding or to avoid or minimize
        the risk of the  imposition  of any tax on the Trust  Fund  pursuant  to the Code that
        would be a claim  against the Trust Fund,  provided  that the Trustee has  received an
        Opinion of Counsel to the effect that (A) such action is  necessary  or  desirable  to
        maintain such  qualification or to avoid or minimize the risk of the imposition of any
        such tax and (B) such action will not  adversely  affect in any  material  respect the
        interests of any Certificateholder,

(iv)    to change the timing  and/or  nature of  deposits  into the  Custodial  Account or the
        Certificate  Account  or to  change  the  name  in  which  the  Custodial  Account  is
        maintained,  provided that (A) the Certificate  Account Deposit Date shall in no event
        be later than the related  Distribution  Date, (B) such change shall not, as evidenced
        by an Opinion of Counsel,  adversely  affect in any material  respect the interests of
        any  Certificateholder  and (C) such  change  shall not result in a  reduction  of the
        rating assigned to any Class of Certificates  below the  then-current  rating assigned
        to such Certificates, as evidenced by a letter from each Rating Agency to such effect,

(v)     to  modify,  eliminate  or add to the  provisions  of  Section  5.02(f)  or any  other
        provision hereof  restricting  transfer of the Class R Certificates by virtue of their
        being the  "residual  interests" in the Trust Fund provided that (A) such change shall
        not result in  reduction  of the  rating  assigned  to any such Class of  Certificates
        below  the  lower  of  the  then-current   rating  or  the  rating  assigned  to  such
        Certificates  as of the Closing Date, as evidenced by a letter from each Rating Agency
        to such  effect,  and (B) such change shall not, as evidenced by an Opinion of Counsel
        (at the expense of the party seeking so to modify,  eliminate or add such provisions),
        cause the Trust Fund or any of the  Certificateholders  (other than the transferor) to
        be subject to a federal  tax caused by a transfer  to a Person that is not a Permitted
        Transferee, or

(vi)    to make any other  provisions with respect to matters or questions  arising under this
        Agreement or such Custodial Agreement which shall not be materially  inconsistent with
        the  provisions of this  Agreement,  provided that such action shall not, as evidenced
        by an Opinion of Counsel,  adversely  affect in any material  respect the interests of
        any Certificateholder.

(b)     This  Agreement or any  Custodial  Agreement  may also be amended from time to time by
the Depositor,  the Master  Servicer,  the Trustee and the Holders of Certificates  evidencing
in the aggregate not less than 66% of the Percentage  Interests of each Class of  Certificates
with a Certificate  Principal  Balance  greater than zero affected  thereby for the purpose of
adding any  provisions to or changing in any manner or  eliminating  any of the  provisions of
this  Agreement  or such  Custodial  Agreement or of modifying in any manner the rights of the
Holders of Certificates of such Class; provided, however, that no such amendment shall:

(i)     reduce in any  manner  the  amount  of, or delay the  timing  of,  payments  which are
        required to be  distributed  on any  Certificate  without the consent of the Holder of
        such Certificate,

(ii)    adversely  affect in any material  respect the interest of the Holders of Certificates
        of any Class in a manner  other than as  described  in clause (i) hereof  without  the
        consent  of Holders  of  Certificates  of such  Class  evidencing,  as to such  Class,
        Percentage Interests aggregating not less than 66%, or

(iii)   reduce the aforesaid  percentage of Certificates of any Class the Holders of which are
        required  to consent to any such  amendment,  in any such case  without the consent of
        the Holders of all Certificates of such Class then outstanding.

(c)     Notwithstanding  any  contrary  provision  of this  Agreement,  the Trustee  shall not
consent to any amendment to this  Agreement  unless it shall have first received an Opinion of
Counsel  (at the  expense  of the  party  seeking  such  amendment)  to the  effect  that such
amendment is permitted  under this  Agreement  and that such  amendment or the exercise of any
power granted to the Master  Servicer,  the  Depositor or the Trustee in accordance  with such
amendment  will not result in the  imposition  of a federal tax on the Trust Fund or cause any
REMIC  created  hereunder  to fail to qualify as a REMIC at any time that any  Certificate  is
outstanding.  The Trustee may but shall not be obligated to enter into any amendment  pursuant
to this  Section  that  affects  its  rights,  duties and  immunities  and this  Agreement  or
otherwise; provided however, such consent shall not be unreasonably withheld.

(d)     Promptly after the execution of any such  amendment the Trustee shall furnish  written
notification  of the substance of such  amendment to each  Certificateholder.  It shall not be
necessary  for the  consent of  Certificateholders  under this  Section  11.01 to approve  the
particular  form of any proposed  amendment,  but it shall be sufficient if such consent shall
approve the substance  thereof.  The manner of obtaining  such consents and of evidencing  the
authorization  of the  execution  thereof  by  Certificateholders  shall  be  subject  to such
reasonable regulations as the Trustee may prescribe.

(e)     The Depositor shall have the option, in its sole discretion,  to obtain and deliver to
the Trustee any corporate guaranty,  payment obligation,  irrevocable letter of credit, surety
bond,  insurance  policy or similar  instrument or a reserve fund, or any  combination  of the
foregoing,  for the purpose of protecting the Holders of the Class R Certificates  against any
or all Realized Losses or other  shortfalls.  Any such instrument or fund shall be held by the
Trustee for the benefit of the Class R  Certificateholders,  but shall not be and shall not be
deemed to be under any  circumstances  included  in any  REMIC.  To the  extent  that any such
instrument  or fund  constitutes  a reserve  fund for  federal  income tax  purposes,  (i) any
reserve fund so established  shall be an outside  reserve fund and not an asset of such REMIC,
(ii) any such reserve fund shall be owned by the Depositor,  and (iii) amounts  transferred by
such REMIC to any such reserve fund shall be treated as amounts  distributed  by such REMIC to
the  Depositor  or any  successor,  all within the  meaning of  Treasury  regulations  Section
1.860G-2(h).  In connection  with the provision of any such instrument or fund, this Agreement
and any  provision  hereof may be  modified,  added to,  deleted or  otherwise  amended in any
manner  that is related or  incidental  to such  instrument  or fund or the  establishment  or
administration  thereof,  such  amendment  to  be  made  by  written  instrument  executed  or
consented  to by the  Depositor  and such  related  insurer  but  without  the  consent of any
Certificateholder  and  without  the  consent  of the Master  Servicer  or the  Trustee  being
required  unless any such amendment  would impose any  additional  obligation on, or otherwise
adversely  affect  the  interests  of  the  Certificateholders,  the  Master  Servicer  or the
Trustee,  as  applicable;  provided  that the Depositor  obtains an Opinion of Counsel  (which
need not be an opinion of  Independent  counsel)  to the effect that any such  amendment  will
not cause (a) any federal tax to be imposed on the Trust Fund,  including without  limitation,
any federal tax imposed on "prohibited  transactions"  under Section 860F(a)(1) of the Code or
on  "contributions  after the startup date" under  Section  860G(d)(1) of the Code and (b) any
REMIC  created  hereunder  to fail to qualify as a REMIC at any time that any  Certificate  is
outstanding.  In the event that the  Depositor  elects to provide such coverage in the form of
a limited  guaranty  provided by General  Motors  Acceptance  Corporation,  the  Depositor may
elect that the text of such amendment to this  Agreement  shall be  substantially  in the form
attached  hereto as Exhibit L (in which case  Residential  Funding's  Subordinate  Certificate
Loss  Obligation as described in such exhibit shall be established  by  Residential  Funding's
consent  to such  amendment)  and that the  limited  guaranty  shall be  executed  in the form
attached  hereto  as  Exhibit  M,  with  such  changes  as  the  Depositor  shall  deem  to be
appropriate;  it being  understood  that the Trustee has  reviewed and approved the content of
such forms and that the Trustee's consent or approval to the use thereof is not required.

(f)     In addition to the foregoing,  any amendment of Section 4.08 of this  Agreement  shall
require the consent of the Limited Repurchase Right Holder as third-party beneficiary.

Section 11.02. Recordation of Agreement; Counterparts.

(a)     To the extent  permitted by applicable  law, this  Agreement is subject to recordation
in all  appropriate  public  offices for real  property  records in all the  counties or other
comparable  jurisdictions  in which any or all of the properties  subject to the Mortgages are
situated,   and  in  any  other  appropriate  public  recording  office  or  elsewhere,   such
recordation  to be effected by the Master  Servicer  and at its  expense on  direction  by the
Trustee  (pursuant to the request of the Holders of  Certificates  entitled to at least 25% of
the  Voting  Rights),  but only upon  direction  accompanied  by an  Opinion of Counsel to the
effect  that such  recordation  materially  and  beneficially  affects  the  interests  of the
Certificateholders.

(b)     For the purpose of  facilitating  the recordation of this Agreement as herein provided
and for other  purposes,  this  Agreement  may be  executed  simultaneously  in any  number of
counterparts,  each of  which  counterparts  shall  be  deemed  to be an  original,  and  such
counterparts shall constitute but one and the same instrument.

Section 11.03. Limitation on Rights of Certificateholders.

(a)     The death or incapacity of any  Certificateholder  shall not operate to terminate this
Agreement or the Trust Fund, nor entitle such  Certificateholder's  legal  representatives  or
heirs to  claim  an  accounting  or to take  any  action  or  proceeding  in any  court  for a
partition or winding up of the Trust Fund, nor otherwise  affect the rights,  obligations  and
liabilities of any of the parties hereto.

(b)     No  Certificateholder  shall  have any right to vote  (except  as  expressly  provided
herein) or in any manner  otherwise  control the operation  and  management of the Trust Fund,
or the  obligations of the parties  hereto,  nor shall anything herein set forth, or contained
in the terms of the  Certificates,  be construed so as to  constitute  the  Certificateholders
from time to time as partners or members of an  association;  nor shall any  Certificateholder
be under any  liability  to any third  person by reason of any action  taken by the parties to
this Agreement pursuant to any provision hereof.

(c)     No  Certificateholder  shall  have  any  right  by  virtue  of any  provision  of this
Agreement to institute  any suit,  action or  proceeding  in equity or at law upon or under or
with  respect  to this  Agreement,  unless  such  Holder  previously  shall  have given to the
Trustee  a  written  notice  of  default  and  of the  continuance  thereof,  as  hereinbefore
provided,  and  unless  also the  Holders  of  Certificates  of any  Class  evidencing  in the
aggregate  not less than 25% of the related  Percentage  Interests  of such Class,  shall have
made written  request upon the Trustee to institute  such action,  suit or  proceeding  in its
own  name as  Trustee  hereunder  and  shall  have  offered  to the  Trustee  such  reasonable
indemnity  as it may  require  against  the costs,  expenses  and  liabilities  to be incurred
therein or thereby,  and the Trustee  for 60 days after its  receipt of such  notice,  request
and offer of indemnity,  shall have  neglected or refused to institute  any such action,  suit
or  proceeding  it being  understood  and  intended,  and being  expressly  covenanted by each
Certificateholder  with every other  Certificateholder  and the  Trustee,  that no one or more
Holders of  Certificates  of any Class  shall have any right in any manner  whatever by virtue
of any provision of this  Agreement to affect,  disturb or prejudice the rights of the Holders
of any other of such  Certificates  of such Class or any other Class,  or to obtain or seek to
obtain  priority over or  preference  to any other such Holder,  or to enforce any right under
this  Agreement,  except  in the  manner  herein  provided  and  for  the  common  benefit  of
Certificateholders  of such Class or all Classes,  as the case may be. For the  protection and
enforcement  of the  provisions of this Section 11.03,  each and every  Certificateholder  and
the Trustee shall be entitled to such relief as can be given either at law or in equity.

Section 11.04. Governing Law.

        This agreement and the  Certificates  shall be governed by and construed in accordance
with  the  laws of the  State of New York and the  obligations,  rights  and  remedies  of the
parties  hereunder  shall be determined in accordance  with such laws,  without  regard to the
conflict of laws  principles  thereof,  other than Sections  5-1401 and 5-1402 of the New York
General Obligations Law.

Section 11.05. Notices.

        All  demands  and  notices  hereunder  shall be in writing and shall be deemed to have
been duly given if  personally  delivered at or mailed by  registered  mail,  postage  prepaid
(except  for  notices to the  Trustee  which shall be deemed to have been duly given only when
received),  to (a) in the case of the Depositor,  8400 Normandale  Lake Boulevard,  Suite 250,
Minneapolis,  Minnesota  55437,  Attention:  President  (RAMP),  or such other  address as may
hereafter  be furnished  to the Master  Servicer and the Trustee in writing by the  Depositor;
(b) in the case of the  Master  Servicer,  2255  North  Ontario  Street,  Burbank,  California
91504-3120,  Attention:  Bond  Administration  or  such  other  address  as may  be  hereafter
furnished  to the  Depositor  and the Trustee by the Master  Servicer  in writing;  (c) in the
case of the Trustee,  U.S. Bank Corporate Trust Services,  60 Livingston  Avenue,  EP-MN-WS3D,
St. Paul, Minnesota 55107-2292,  Attn: Structured  Finance/RAMP 2006-NC1 or such other address
as may  hereafter  be  furnished to the  Depositor  and the Master  Servicer in writing by the
Trustee;  (d) in the case of Moody's,  99 Church Street, New York, New York 10007,  Attention:
ABS  Monitoring  Department  or  such  other  address  as may be  hereafter  furnished  to the
Depositor,  the Trustee  and the Master  Servicer by Moody's and (e) in the case of Standard &
Poor's,  55 Water Street,  New York,  New York 10041  Attention;  Mortgage  Surveillance.  Any
notice  required  or  permitted  to be mailed to a  Certificateholder  shall be given by first
class  mail,  postage  prepaid,  at the  address  of such  holder as shown in the  Certificate
Register.  Any  notice  so  mailed  within  the time  prescribed  in this  Agreement  shall be
conclusively presumed to have been duly given, whether or not the  Certificateholder  receives
such notice.

Section 11.06. Notices to Rating Agencies.

        The Depositor,  the Master  Servicer or the Trustee,  as applicable,  (a) shall notify
each Rating  Agency at such time as it is  otherwise  required  pursuant to this  Agreement to
give notice of the  occurrence  of, any of the events  described in clause (a), (b), (c), (d),
(g), (h), (i) or (j) below,  (b) shall notify the  Subservicer at such time as it is otherwise
required  pursuant to this  Agreement  to give notice of the  occurrence  of any of the events
described  in clause  (a),  (b),  (c)(1),  (g)(1) or (i) below,  or (c) provide a copy to each
Rating Agency at such time as otherwise  required to be delivered  pursuant to this  Agreement
of any of the statements described in clauses (e) and (f) below:

(a)     a material change or amendment to this Agreement,

(b)     the occurrence of an Event of Default,

(c)     (1)  the  termination  or  appointment  of a  successor  Master  Servicer  or (2)  the
termination  or appointment  of a successor  Trustee or a change in the majority  ownership of
the Trustee,

(d)     the filing of any claim  under the Master  Servicer's  blanket  fidelity  bond and the
errors and  omissions  insurance  policy  required  by  Section  3.12 or the  cancellation  or
modification of coverage under 152 any such instrument,

(e)     the  statement  required to be delivered to the Holders of each Class of  Certificates
pursuant to Section 4.03,

(f)     the statements required to be delivered pursuant to Sections 3.18 and 3.19,

(g)     (1) a change in the location of the Custodial  Account or (2) a change in the location
of the Certificate Account,

(h)     the  occurrence  of any  monthly  cash flow  shortfall  to the Holders of any Class of
Certificates  resulting  from the failure by the Master  Servicer to make an Advance  pursuant
to Section 4.04,

(i)     the occurrence of the Final Distribution Date and

(j)     the repurchase of or substitution for any Mortgage Loan,

provided, however, that with respect to notice of the occurrence of the events described in
clauses (d), (g) or (h) above, the Master Servicer shall provide prompt written notice to
each Rating Agency and the Subservicer of any such event known to the Master Servicer.
Section 11.07. Severability of Provisions.

        If any  one or  more  of the  covenants,  agreements,  provisions  or  terms  of  this
Agreement shall be for any reason  whatsoever held invalid,  then such covenants,  agreements,
provisions  or terms  shall be deemed  severable  from the  remaining  covenants,  agreements,
provisions  or  terms  of  this  Agreement  and  shall  in  no  way  affect  the  validity  or
enforceability  of the  other  provisions  of this  Agreement  or of the  Certificates  or the
rights of the Holders thereof.

Section 11.08. Supplemental Provisions for Resecuritization.

(a)     This  Agreement  may be  supplemented  by means of the addition of a separate  Article
hereto (a "Supplemental  Article") for the purpose of  resecuritizing  any of the Certificates
issued hereunder,  under the following circumstances.  With respect to any Class or Classes of
Certificates  issued  hereunder,  or any portion of any such Class,  as to which the Depositor
or  any  of  its  Affiliates  (or  any  designee   thereof)  is  the  registered  Holder  (the
"Resecuritized Certificates"),  the Depositor may deposit such Resecuritized Certificates into
a new REMIC,  grantor trust or custodial  arrangement (a  "Restructuring  Vehicle") to be held
by the Trustee pursuant to a Supplemental  Article.  The instrument adopting such Supplemental
Article shall be executed by the  Depositor,  the Master  Servicer and the Trustee;  provided,
that neither the Master  Servicer nor the Trustee  shall  withhold  their  consent  thereto if
their respective  interests would not be materially  adversely affected thereby. To the extent
that the terms of the  Supplemental  Article do not in any way affect any  provisions  of this
Agreement  as to any of the  Certificates  initially  issued  hereunder,  the  adoption of the
Supplemental   Article  shall  not  constitute  an  "amendment"   of  this   Agreement.   Each
Supplemental  Article shall set forth all necessary  provisions relating to the holding of the
Resecuritized  Certificates by the Trustee,  the establishment of the  Restructuring  Vehicle,
the  issuing of various  classes of new  certificates  by the  Restructuring  Vehicle  and the
distributions  to be  made  thereon,  and  any  other  provisions  necessary  to the  purposes
thereof.  In connection  with each  Supplemental  Article,  the Depositor shall deliver to the
Trustee an Opinion of Counsel to the effect that (i) the  Restructuring  Vehicle  will qualify
as a REMIC,  grantor  trust or other  entity not  subject to taxation  for federal  income tax
purposes  and (ii) the  adoption of the  Supplemental  Article will not endanger the status of
any REMIC  created  hereunder as a REMIC or result in the  imposition  of a tax upon the Trust
Fund  (including  but not limited to the tax on prohibited  transaction  as defined in Section
860F(a)(2)  of the  Code and the tax on  contributions  to a REMIC  as set  forth  in  Section
860G(d) of the Code.

Section 11.09. [Reserved].

Section 11.10. Third Party Beneficiaries.

        The Limited Repurchase Right Holder is an express  third-party  beneficiary of Section
4.08 of this  Agreement,  and shall  have the  right to  enforce  the  related  provisions  of
Section 4.08 of this Agreement as if it were a party hereto.



--------------------------------------------------------------------------------

ARTICLE XII
                                COMPLIANCE WITH REGULATION AB

Section 12.01. Intent of the Parties; Reasonableness.

        The  Depositor,  the Trustee and the Master  Servicer  acknowledge  and agree that the
purpose of this Article XII is to facilitate  compliance by the Depositor  with the provisions
of Regulation AB and related rules and  regulations  of the  Commission.  The Depositor  shall
not exercise its right to request  delivery of  information or other  performance  under these
provisions  other  than  in good  faith,  or for  purposes  other  than  compliance  with  the
Securities  Act, the Exchange Act and the rules and  regulations of the  Commission  under the
Securities  Act  and  the  Exchange  Act.  Each  of  the  Master   Servicer  and  the  Trustee
acknowledges that  interpretations  of the requirements of Regulation AB may change over time,
whether due to  interpretive  guidance  provided  by the  Commission  or its staff,  consensus
among  participants  in  the  mortgage-backed   securities  markets,  advice  of  counsel,  or
otherwise,  and  agrees  to comply  with  requests  made by the  Depositor  in good  faith for
delivery of information  under these  provisions on the basis of evolving  interpretations  of
Regulation AB. Each of the Master  Servicer and the Trustee shall  cooperate  reasonably  with
the Depositor to deliver to the Depositor  (including any of its assignees or designees),  any
and all disclosure,  statements,  reports,  certifications,  records and any other information
necessary  in the  reasonable,  good  faith  determination  of the  Depositor  to  permit  the
Depositor to comply with the provisions of Regulation AB.
Section 12.02. Additional Representations and Warranties of the Trustee.

(a)     The Trustee  shall be deemed to represent  to the  Depositor as of the date hereof and
on each  date on  which  information  is  provided  to the  Depositor  under  Sections  12.01,
12.02(b) or 12.03 that,  except as disclosed in writing to the  Depositor  prior to such date:
(i) it is not aware and has not  received  notice  that any  default,  early  amortization  or
other  performance  triggering event has occurred as to any other  Securitization  Transaction
due to any default of the Trustee;  (ii) there are no aspects of its financial  condition that
could have a material  adverse  effect on the  performance  by it of its  trustee  obligations
under this  Agreement or any other  Securitization  Transaction as to which it is the trustee;
(iii)  there  are no  material  legal or  governmental  proceedings  pending  (or  known to be
contemplated)  against  it that would be  material  to  Certificateholders;  (iv) there are no
relationships  or  transactions  relating to the Trustee with respect to the  Depositor or any
sponsor, issuing entity, servicer, trustee,  originator,  significant obligor,  enhancement or
support  provider  or other  material  transaction  party  (as each of such  terms are used in
Regulation AB) relating to the Securitization  Transaction  contemplated by the Agreement,  as
identified  by the  Depositor  to the  Trustee in  writing as of the  Closing  Date  (each,  a
"Transaction  Party") that are outside the ordinary  course of business or on terms other than
would be obtained in an arm's length  transaction  with an unrelated  third party,  apart from
the Securitization  Transaction,  and that are material to the investors' understanding of the
Certificates;  and  (v)  the  Trustee  is  not an  affiliate  of any  Transaction  Party.  The
Depositor  shall  notify the  Trustee of any change in the  identity  of a  Transaction  Party
after the Closing Date.

(b)     If so requested by the Depositor on any date  following the Closing Date,  the Trustee
shall,  within five Business Days following  such request,  confirm in writing the accuracy of
the  representations  and  warranties  set forth in  paragraph  (a) of this Section or, if any
such  representation  and  warranty  is not  accurate  as of the  date of  such  confirmation,
provide  the  pertinent  facts,  in  writing,  to the  Depositor.  Any such  request  from the
Depositor  shall not be given  more than once each  calendar  quarter,  unless  the  Depositor
shall  have a  reasonable  basis  for a  determination  that  any of the  representations  and
warranties may not be accurate.

Section 12.03. Information to Be Provided by the Trustee.

        For so long as the  Certificates  are  outstanding,  for the purpose of satisfying the
Depositor's  reporting  obligation  under  the  Exchange  Act  with  respect  to any  class of
Certificates,  the Trustee  shall provide to the  Depositor a written  description  of (a) any
litigation  or  governmental  proceedings  pending  against  the Trustee as of the last day of
each calendar  month that would be material to  Certificateholders,  and (b) any  affiliations
or  relationships  (as  described in Item 1119 of  Regulation  AB) that develop  following the
Closing Date between the Trustee and any  Transaction  Party of the type  described in Section
12.02(a)(iv)  or  12.02(a)(v)  as of the  last day of each  calendar  year.  Any  descriptions
required  with  respect  to legal  proceedings,  as well as  updates  to  previously  provided
descriptions,  under this Section  12.03 shall be given no later than five Business Days prior
to the  Determination  Date  following the month in which the relevant  event occurs,  and any
notices  and  descriptions  required  with  respect  to  affiliations,  as well as  updates to
previously  provided  descriptions,  under  this  Section  12.03  shall be given no later than
January 31 of the calendar  year  following the year in which the relevant  event  occurs.  As
of the date the  Depositor  or Master  Servicer  files each  Report on Form 10-D and Report on
Form 10-K with respect to the  Certificates,  the Trustee will be deemed to represent that any
information  previously  provided  under this Article XII is  materially  correct and does not
have any material  omissions  unless the Trustee has  provided an update to such  information.
The  Depositor  will  allow  the  Trustee  to  review  any  disclosure  relating  to  material
litigation  against the Trustee  prior to filing such  disclosure  with the  Commission to the
extent the Depositor changes the information provided by the Trustee.

Section 12.04. Report on Assessment of Compliance and Attestation.

        On or before March 15 of each calendar year, the Trustee shall:

(a)     deliver to the Depositor a report (in form and substance  reasonably  satisfactory  to
the  Depositor)   regarding  the  Trustee's  assessment  of  compliance  with  the  applicable
Servicing  Criteria  during the immediately  preceding  calendar year, as required under Rules
13a-18 and 15d-18 of the  Exchange  Act and Item 1122 of  Regulation  AB. Such report shall be
addressed to the  Depositor  and signed by an  authorized  officer of the  Trustee,  and shall
address each of the Servicing Criteria specified on Exhibit V hereto; and

(b)     deliver to the Depositor a report of a registered  public  accounting  firm reasonably
acceptable  to the  Depositor  that attests to, and reports on, the  assessment  of compliance
made by the Trustee  and  delivered  pursuant to the  preceding  paragraph.  Such  attestation
shall be in  accordance  with  Rules  1-02(a)(3)  and  2-02(g)  of  Regulation  S-X  under the
Securities Act and the Exchange Act.

Section 12.05. Indemnification; Remedies.

(a)     The Trustee shall  indemnify  the  Depositor,  each  affiliate of the  Depositor,  the
Master  Servicer and each broker  dealer  acting as  underwriter,  placement  agent or initial
purchaser of the  Certificates  or each Person who  controls  any of such parties  (within the
meaning of Section 15 of the  Securities  Act and  Section 20 of the  Exchange  Act);  and the
respective  present  and  former  directors,  officers,  employees  and  agents of each of the
foregoing,  and  shall  hold each of them  harmless  from and  against  any  losses,  damages,
penalties,  fines, forfeitures,  legal fees and expenses and related costs, judgments, and any
other costs, fees and expenses that any of them may sustain arising out of or based upon:

(i)     (A)           any untrue  statement  of a  material  fact  contained  or alleged to be
        contained in any  information,  report,  certification,  accountants'  attestation  or
        other  material  provided  under  this  Article  XII by or on  behalf  of the  Trustee
        (collectively,  the "Trustee Information"), or (B) the omission or alleged omission to
        state in the Trustee  Information a material fact required to be stated in the Trustee
        Information or necessary in order to make the statements  therein, in the light of the
        circumstances  under  which  they  were  made,  not  misleading;  provided,  by way of
        clarification,  that  clause  (B) of this  paragraph  shall  be  construed  solely  by
        reference to the Trustee Information and not to any other information  communicated in
        connection  with a sale or  purchase  of  securities,  without  regard to whether  the
        Trustee  Information or any portion  thereof is presented  together with or separately
        from such other information; or

(ii)    any failure by the Trustee to deliver any information,  report, certification or other
        material  when and as required  under this  Article  XII,  other than a failure by the
        Trustee to deliver an accountants' attestation.

(b)     In the  case of any  failure  of  performance  described  in  clause  (ii) of  Section
12.05(a),  the Trustee shall (i) promptly  reimburse  the  Depositor for all costs  reasonably
incurred  by the  Depositor  in  order  to  obtain  the  information,  report,  certification,
accountants'  attestation  or other material not delivered as required by the Trustee and (ii)
cooperate with the Depositor to mitigate any damages that may result from such failure.

(c)     The Depositor and the Master Servicer shall  indemnify the Trustee,  each affiliate of
the Trustee or each Person who controls  the Trustee  (within the meaning of Section 15 of the
Securities  Act and Section 20 of the Exchange  Act),  and the  respective  present and former
directors,  officers,  employees  and  agents  of the  Trustee,  and  shall  hold each of them
harmless from and against any losses, damages, penalties,  fines, forfeitures,  legal fees and
expenses and related  costs,  judgments,  and any other costs,  fees and expenses  that any of
them may sustain  arising  out of or based upon (i) any untrue  statement  of a material  fact
contained or alleged to be contained in any  information  provided  under this Agreement by or
on behalf  of the  Depositor  or Master  Servicer  for  inclusion  in any  report  filed  with
Commission  under  the  Exchange  Act  (collectively,  the  "RFC  Information"),  or (ii)  the
omission or alleged  omission to state in the RFC  Information  a material fact required to be
stated in the RFC  Information  or necessary in order to make the statements  therein,  in the
light of the  circumstances  under which they were made, not misleading;  provided,  by way of
clarification,  that clause (ii) of this paragraph  shall be construed  solely by reference to
the RFC  Information and not to any other  information  communicated in connection with a sale
or purchase  of  securities,  without  regard to whether  the RFC  Information  or any portion
thereof is presented together with or separately from such other information.






--------------------------------------------------------------------------------



        IN WITNESS  WHEREOF,  the Depositor,  the Master  Servicer and the Trustee have caused
their names to be signed hereto by their  respective  officers  thereunto duly  authorized and
their respective  seals,  duly attested,  to be hereunto  affixed,  all as of the day and year
first above written.

[Seal]                                          RESIDENTIAL ASSET MORTGAGE PRODUCTS, INC.


                                                By:
Attest:                                                 Name:  Joseph Orning
        Name:  Tim Jacobson                             Title:    Vice President
        Title:    Vice President
[Seal]                                          RESIDENTIAL FUNDING CORPORATION


Attest:                                         By:
        Name:  Joseph Orning                            Name:  Tim Jacobson
        Title:   Associate                              Title:   Associate
[Seal]                                          U.S. BANK NATIONAL ASSOCIATION
                                                as Trustee


Attest:                                         By:
        Name:                                           Name:
        Title:                                          Title:





--------------------------------------------------------------------------------



STATE OF MINNESOTA               )
                                 ) ss.:
COUNTY OF HENNEPIN               )

               On the _____ day of January,  2006  before me, a notary  public in and for said
        State,  personally  appeared  Joseph  Orning,  known to me to be a Vice  President  of
        Residential Asset Mortgage  Products,  Inc., one of the corporations that executed the
        within instrument,  and also known to me to be the person who executed it on behalf of
        said  corporation,  and acknowledged to me that such  corporation  executed the within
        instrument.

               IN WITNESS  WHEREOF,  I have  hereunto set my hand and affixed my official seal
        the day and year in this certificate first above written.

                                            Notary Public

                                            _____________________________
[Notarial Seal]




--------------------------------------------------------------------------------







--------------------------------------------------------------------------------


STATE OF MINNESOTA
                                 ) ss.:
COUNTY OF HENNEPIN               )

               On the  _________  day of January,  2006 before me, a notary  public in and for
        said State,  personally  appeared  Tim  Jacobson,  known to me to be an  Associate  of
        Residential  Funding  Corporation,  one of the  corporations  that executed the within
        instrument,  and also known to me to be the person who  executed  it on behalf of said
        corporation,  and  acknowledged  to me  that  such  corporation  executed  the  within
        instrument.

               IN WITNESS  WHEREOF,  I have  hereunto set my hand and affixed my official seal
        the day and year in this certificate first above written.

                                            Notary Public

                                            ___________________________
[Notarial Seal]





--------------------------------------------------------------------------------


STATE OF MINNESOTA
                                 ) ss.:
COUNTY OF RAMSEY                 )

               On the _____ day of January,  2006  before me, a notary  public in and for said
        State,   personally   appeared   _________________________,   known  to  me  to  be  a
        __________________________  of U.S.  Bank  National  Association,  a national  banking
        association,  that  executed  the  within  instrument,  and also known to me to be the
        person who executed it on behalf of said banking  association  and  acknowledged to me
        that such banking association executed the within instrument.

               IN WITNESS  WHEREOF,  I have  hereunto set my hand and affixed my official seal
        the day and year in this certificate first above written.

                                            Notary Public

                                            ___________________________
[Notarial Seal]







--------------------------------------------------------------------------------


                                    EXHIBIT A

                        FORM OF CLASS [A-__] CERTIFICATE

SOLELY FOR U.S.  FEDERAL  INCOME TAX  PURPOSES,  THIS  CERTIFICATE  IS A "REGULAR  INTEREST"  IN A "REAL ESTATE
MORTGAGE  INVESTMENT  CONDUIT,"  AS THOSE TERMS ARE  DEFINED,  RESPECTIVELY,  IN SECTIONS  860G AND 860D OF THE
INTERNAL  REVENUE CODE OF 1986, AS AMENDED (THE "CODE")  COUPLED WITH THE RIGHT TO RECEIVE  PAYMENTS  UNDER THE
YIELD MAINTENANCE AGREEMENT.

UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED  REPRESENTATIVE  OF THE DEPOSITORY  TRUST COMPANY,  A NEW
YORK CORPORATION  ("DTC"), TO ISSUER OR ITS AGENT FOR REGISTRATION OF TRANSFER,  EXCHANGE,  OR PAYMENT, AND ANY
CERTIFICATE  ISSUED  IS  REGISTERED  IN THE NAME OF CEDE & CO.  OR IN SUCH  OTHER  NAME AS IS  REQUESTED  BY AN
AUTHORIZED  REPRESENTATIVE  OF DTC  (AND  ANY  PAYMENT  IS MADE TO CEDE & CO.  OR TO SUCH  OTHER  ENTITY  AS IS
REQUESTED BY AN  AUTHORIZED  REPRESENTATIVE  OF DTC),  ANY TRANSFER,  PLEDGE,  OR OTHER USE HEREOF FOR VALUE OR
OTHERWISE  BY OR TO ANY  PERSON IS  WRONGFUL  INASMUCH  AS THE  REGISTERED  OWNER  HEREOF,  CEDE & CO.,  HAS AN
INTEREST HEREIN.

Class [A-__] Senior                              Certificate No. __
Date of Pooling and Servicing                    [Adjustable] [Variable] Pass-Through Rate
Agreement and Cut-off Date:
January 1, 2006                                  Percentage Interest: ___%
First Distribution Date:                         Aggregate Initial Certificate Principal
February 27, 2006                                Balance of the Class [A-__]
                                                 Certificates: $___________
Master Servicer:
Residential Funding Corporation
Final Scheduled Distribution Date:               Initial Certificate Principal
_________ __, 20__                               Balance of this Class [A-__] Certificate:
                                                 $___________

Maturity Date:                                   CUSIP ________
_________ __, 20__

                                MORTGAGE ASSET-BACKED PASS-THROUGH CERTIFICATES
                                                SERIES 2006-NC1

               evidencing  a  percentage  interest in the  distributions  allocable to the Class
               [A-__]  Certificates with respect to a Trust Fund consisting  primarily of a pool
               of conventional  one- to four-family  fixed and adjustable  interest rate,  first
               and junior lien mortgage loans sold by RESIDENTIAL ASSET MORTGAGE PRODUCTS, INC.

        This  Certificate  is payable  solely  from the assets of the Trust  Fund,  and does not  represent  an
obligation of or interest in  Residential  Asset Mortgage  Products,  Inc.,  the Master  Servicer,  the Trustee
referred to below or GMAC Mortgage Group,  Inc. or any of their  affiliates.  Neither this  Certificate nor the
underlying  Mortgage  Loans are  guaranteed  or insured by any  governmental  agency or  instrumentality  or by
Residential  Asset Mortgage  Products,  Inc., the Master Servicer,  the Trustee or GMAC Mortgage Group, Inc. or
any of their  affiliates.  None of the Depositor,  the Master  Servicer,  GMAC Mortgage  Group,  Inc. or any of
their  affiliates will have any obligation with respect to any  certificate or other  obligation  secured by or
payable from payments on the Certificates.

        This certifies that ____________ is the registered owner of the Percentage  Interest  evidenced by this
Certificate in certain  distributions  with respect to the Trust Fund consisting  primarily of an interest in a
pool of conventional  one- to four-family  fixed and adjustable  interest rate,  first and junior lien mortgage
loans (the  "Mortgage  Loans"),  sold by Residential  Asset Mortgage  Products,  Inc.  (hereinafter  called the
"Depositor,"  which term includes any successor entity under the Agreement  referred to below).  The Trust Fund
was created  pursuant to a Pooling and Servicing  Agreement  dated as specified above (the  "Agreement")  among
the Depositor,  the Master Servicer and U.S. Bank National Association,  as trustee (the "Trustee"),  a summary
of certain of the pertinent  provisions of which is set forth hereafter.  To the extent not defined herein, the
capitalized  terms used herein have the meanings  assigned in the Agreement.  This  Certificate is issued under
and is subject to the terms,  provisions  and  conditions of the  Agreement,  to which  Agreement the Holder of
this Certificate by virtue of the acceptance hereof assents and by which such Holder is bound.

        Pursuant to the terms of the Agreement,  a distribution  will be made on the 25th day of each month or,
if such 25th day is not a Business  Day, the Business Day  immediately  following  (the  "Distribution  Date"),
commencing as described in the  Agreement,  to the Person in whose name this  Certificate  is registered at the
close of business on the Business Day prior to such  Distribution  Date (the "Record  Date"),  from the related
Available  Distribution  Amount in an amount equal to the product of the Percentage  Interest evidenced by this
Certificate  and the amount of interest and principal,  if any,  required to be distributed to Holders of Class
[A-__] Certificates on such Distribution Date.

        Distributions  on this  Certificate  will be made either by the Master Servicer acting on behalf of the
Trustee or by a Paying  Agent  appointed by the Trustee in  immediately  available  funds (by wire  transfer or
otherwise)  for the account of the Person  entitled  thereto if such Person  shall have so notified  the Master
Servicer or such Paying Agent, or by check mailed to the address of the Person entitled  thereto,  as such name
and address shall appear on the Certificate Register.

        Notwithstanding  the above, the final distribution on this Certificate will be made after due notice of
the pendency of such  distribution  and only upon  presentation and surrender of this Certificate at the office
or  agency  appointed  by the  Trustee  for  that  purpose  in the City of St.  Paul,  Minnesota.  The  Initial
Certificate  Principal  Balance of this  Certificate  is set forth above.  The  Certificate  Principal  Balance
hereof  will be  reduced  to the  extent of  distributions  allocable  to  principal  and any  Realized  Losses
allocable hereto.

        This  Certificate  is one of a  duly  authorized  issue  of  Certificates  issued  in  several  Classes
designated  as  Mortgage  Asset-Backed  Pass-Through  Certificates  of  the  Series  specified  hereon  (herein
collectively called the "Certificates").

        The Certificates are limited in right of payment to certain  collections and recoveries  respecting the
Mortgage Loans, all as more  specifically  set forth herein and in the Agreement.  In the event Master Servicer
funds are advanced with respect to any Mortgage Loan, such advance is reimbursable to the Master  Servicer,  to
the extent  provided in the  Agreement,  from related  recoveries on such Mortgage Loan or from other cash that
would have been distributable to Certificateholders.

        As provided in the Agreement,  withdrawals  from the Custodial  Account and/or the Certificate  Account
created  for the  benefit  of  Certificateholders  may be made by the  Master  Servicer  from  time to time for
purposes  other  than  distributions  to   Certificateholders,   such  purposes  including  without  limitation
reimbursement  to the Depositor and the Master  Servicer of advances  made, or certain  expenses  incurred,  by
either of them.

        The Agreement permits,  with certain  exceptions  therein provided,  the amendment of the Agreement and
the  modification of the rights and  obligations of the Depositor,  the Master Servicer and the Trustee and the
rights of the  Certificateholders  under the Agreement from time to time by the Depositor,  the Master Servicer
and the Trustee with the consent of the Holders of  Certificates  evidencing in the aggregate not less than 66%
of the Percentage  Interests of each Class of Certificates  affected thereby. Any such consent by the Holder of
this  Certificate  shall  be  conclusive  and  binding  on such  Holder  and upon all  future  holders  of this
Certificate  and of any Certificate  issued upon the transfer  hereof or in exchange  herefor or in lieu hereof
whether  or not  notation  of such  consent  is made upon the  Certificate.  The  Agreement  also  permits  the
amendment thereof in certain  circumstances  without the consent of the Holders of any of the Certificates and,
in certain additional circumstances, without the consent of the Holders of certain Classes of Certificates.

        As provided in the  Agreement  and subject to certain  limitations  therein set forth,  the transfer of
this  Certificate  is  registrable  in  the  Certificate  Register  upon  surrender  of  this  Certificate  for
registration  of  transfer  at the  offices or  agencies  appointed  by the  Trustee  in the City of St.  Paul,
Minnesota,  duly endorsed by, or accompanied by an assignment in the form below or other written  instrument of
transfer in form  satisfactory to the Trustee and the Certificate  Registrar duly executed by the Holder hereof
or such  Holder's  attorney  duly  authorized  in  writing,  and  thereupon  one or more  new  Certificates  of
authorized  denominations  evidencing  the same Class and aggregate  Percentage  Interest will be issued to the
designated transferee or transferees.

        The  Certificates  are  issuable  only as  registered  Certificates  without  coupons in Classes and in
denominations  specified in the  Agreement.  As provided in the  Agreement  and subject to certain  limitations
therein set forth,  Certificates are exchangeable for new Certificates of authorized  denominations  evidencing
the same Class and aggregate Percentage Interest, as requested by the Holder surrendering the same.

        No service charge will be made for any such  registration of transfer or exchange,  but the Trustee may
require  payment of a sum  sufficient  to cover any tax or other  governmental  charge  payable  in  connection
therewith.

        The Depositor,  the Master Servicer,  the Trustee,  and the Certificate  Registrar and any agent of the
Depositor,  the Master  Servicer,  the Trustee or the Certificate  Registrar may treat the Person in whose name
this  Certificate  is registered as the owner hereof for all purposes,  and neither the  Depositor,  the Master
Servicer, the Trustee nor any such agent shall be affected by notice to the contrary.

        This  Certificate  shall be governed by and construed in  accordance  with the laws of the State of New
York, without regard to the conflicts of law principles  thereof,  other than Sections 5-1401 and 5-1402 of the
New York General Obligations Law.

        The  obligations  created by the  Agreement in respect of the  Certificates  and the Trust Fund created
thereby  shall  terminate  upon the payment to  Certificateholders  of all amounts  held by or on behalf of the
Trustee and required to be paid to them  pursuant to the  Agreement  following  the earlier of (i) the maturity
or other  liquidation of the last Mortgage Loan subject  thereto or the  disposition  of all property  acquired
upon  foreclosure  or deed in lieu of  foreclosure  of any Mortgage  Loan, and (ii) the purchase by Residential
Funding  Corporation  or its  designee  from the Trust Fund of all  remaining  Mortgage  Loans and all property
acquired in respect of such Mortgage Loans,  thereby  effecting early  retirement of the related  Certificates.
The Agreement permits,  but does not require,  Residential Funding Corporation or its designee (i) to purchase,
at a price determined as provided in the Agreement,  all remaining  Mortgage Loans and all property acquired in
respect of any Mortgage Loan or (ii) subject to the terms of the  Agreement,  to purchase in whole,  but not in
part,  all of the Class A and Class M Certificates  from the Holders  thereof,  provided,  that any such option
may only be exercised if the aggregate Stated  Principal  Balance of the Mortgage Loans, as of the Distribution
Date upon which the  proceeds  of any such  purchase  are  distributed  is less than ten percent of the Cut-off
Date Principal Balance of the Mortgage Loans.

        Unless the  certificate of  authentication  hereon has been executed by the Certificate  Registrar,  by
manual  signature,  this  Certificate  shall not be entitled to any benefit under the Agreement or be valid for
any purpose.






--------------------------------------------------------------------------------


        IN WITNESS WHEREOF, the Trustee has caused this Certificate to be duly executed.

                                            U.S. BANK NATIONAL ASSOCIATION,
                                                   as Trustee


                                            By:
                                                   Authorized Signatory

Dated: ________ __, 2005

                                         CERTIFICATE OF AUTHENTICATION

        This is one of the Class A Certificates referred to in the within-mentioned Agreement.

                                            U.S. BANK NATIONAL ASSOCIATION,
                                                   as Certificate Registrar


                                            By:  _______________________________
                                                   Authorized Signatory








--------------------------------------------------------------------------------


                                                  ASSIGNMENT

        FOR VALUE RECEIVED, the undersigned hereby sell(s), assign(s) and transfer(s) unto


(Please print or typewrite  name and address  including  postal zip code of assignee) the  beneficial  interest
evidenced by the within Trust  Certificate and hereby  authorizes the transfer of registration of such interest
to assignee on the Certificate Register of the Trust Fund.

        I (We) further direct the Certificate  Registrar to issue a new Certificate of a like  denomination and
Class, to the above named assignee and deliver such Certificate to the following address:



Dated:_____________________                          __________________________________
                                                     Signature by or on behalf of assignor

                                                                             __________________________________
                                                     Signature Guaranteed


                                           DISTRIBUTION INSTRUCTIONS

        The assignee should include the following for purposes of distribution:

        Distributions shall be made, by wire transfer or otherwise, in immediately available funds to

for the account of
account number
or, if mailed by check, to                                                                   .

        Applicable statements should be mailed to:

                                                                                             .

        This  information  is provided by  ___________________________________,  the assignee  named above,  or
______________________________, as its agent.






--------------------------------------------------------------------------------



                                                      B-8
1320076 06003502
                                                   EXHIBIT B

                                        FORM OF CLASS [M-_] CERTIFICATE

THIS  CERTIFICATE  IS  SUBORDINATED  IN RIGHT OF  PAYMENT  TO THE  CLASS A [AND  CLASS  M-_]  CERTIFICATES,  AS
DESCRIBED IN THE AGREEMENT (AS DEFINED BELOW).

SOLELY FOR U.S.  FEDERAL  INCOME TAX  PURPOSES,  THIS  CERTIFICATE  IS A "REGULAR  INTEREST"  IN A "REAL ESTATE
MORTGAGE  INVESTMENT  CONDUIT,"  AS THOSE TERMS ARE  DEFINED,  RESPECTIVELY,  IN SECTIONS  860G AND 860D OF THE
INTERNAL  REVENUE CODE OF 1986, AS AMENDED (THE "CODE")  COUPLED WITH THE RIGHT TO RECEIVE  PAYMENTS  UNDER THE
YIELD MAINTENANCE AGREEMENT.

UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED  REPRESENTATIVE  OF THE DEPOSITORY  TRUST COMPANY,  A NEW
YORK CORPORATION  ("DTC"), TO ISSUER OR ITS AGENT FOR REGISTRATION OF TRANSFER,  EXCHANGE,  OR PAYMENT, AND ANY
CERTIFICATE  ISSUED  IS  REGISTERED  IN THE NAME OF CEDE &  CO. OR IN SUCH  OTHER  NAME AS IS  REQUESTED  BY AN
AUTHORIZED  REPRESENTATIVE  OF DTC  (AND  ANY  PAYMENT  IS MADE TO CEDE & CO.  OR TO SUCH  OTHER  ENTITY  AS IS
REQUESTED BY AN  AUTHORIZED  REPRESENTATIVE  OF DTC),  ANY TRANSFER,  PLEDGE,  OR OTHER USE HEREOF FOR VALUE OR
OTHERWISE  BY OR TO ANY  PERSON IS  WRONGFUL  INASMUCH  AS THE  REGISTERED  OWNER  HEREOF,  CEDE & CO.,  HAS AN
INTEREST HEREIN.

ANY TRANSFEREE OF THIS  CERTIFICATE  WILL BE DEEMED TO HAVE REPRESENTED BY VIRTUE OF ITS PURCHASE OR HOLDING OF
SUCH  CERTIFICATE (OR ANY INTEREST  HEREIN) THAT EITHER (A) SUCH TRANSFEREE IS NOT AN EMPLOYEE  BENEFIT PLAN OR
OTHER PLAN SUBJECT TO THE PROHIBITED  TRANSACTION  PROVISIONS OF THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF
1974, AS AMENDED ("ERISA"),  OR SECTION 4975 OF THE CODE (EACH, A "PLAN"),  OR ANY PERSON  (INCLUDING,  WITHOUT
LIMITATION,  AN INVESTMENT  MANAGER,  A NAMED  FIDUCIARY OR A TRUSTEE OF ANY PLAN) WHO IS USING "PLAN  ASSETS,"
WITHIN THE MEANING OF THE U.S.  DEPARTMENT OF LABOR  REGULATION  PROMULGATED AT 29 C.F.R.ss.2510.3-101,  OF ANY
PLAN  (EACH,  A  "PLAN  INVESTOR")  TO  EFFECT  SUCH  ACQUISITION,  (B) IT HAS  ACQUIRED  AND IS  HOLDING  THIS
CERTIFICATE IN RELIANCE ON U.S.  DEPARTMENT OF LABOR PROHIBITED  TRANSACTION  EXEMPTION  ("PTE") 94-29, 59 FED.
REG.  14674 (MARCH 29, 1994),  AS MOST RECENTLY  AMENDED BY PTE 2002-41,  67 FED. REG.  54487 (AUGUST 22, 2002)
(THE "RFC  EXEMPTION"),  AND THAT IT UNDERSTANDS  THAT THERE ARE CERTAIN  CONDITIONS TO THE AVAILABILITY OF THE
RFC EXEMPTION  INCLUDING THAT SUCH  CERTIFICATE  MUST BE RATED, AT THE TIME OF PURCHASE,  NOT LOWER THAN "BBB-"
(OR ITS  EQUIVALENT)  BY STANDARD & POOR'S OR MOODY'S OR (C)(I) THE  TRANSFEREE IS AN INSURANCE  COMPANY,  (II)
THE SOURCE OF FUNDS  USED TO  PURCHASE  OR HOLD THE  CERTIFICATE  (OR ANY  INTEREST  HEREIN)  IS AN  "INSURANCE
COMPANY  GENERAL  ACCOUNT" (AS DEFINED IN U.S.  DEPARTMENT  OF LABOR  PROHIBITED  TRANSACTION  CLASS  EXEMPTION
("PTCE")  95-60),  AND (III) THE  CONDITIONS  SET FORTH IN SECTIONS I AND III OF PTCE 95-60 HAVE BEEN SATISFIED
(EACH ENTITY THAT SATISFIES THIS CLAUSE (C), A "COMPLYING INSURANCE COMPANY").

IF THIS  CERTIFICATE  (OR ANY  INTEREST  HEREIN) IS  ACQUIRED OR HELD IN  VIOLATION  OF THE  PROVISIONS  OF THE
PRECEDING PARAGRAPH,  THEN THE LAST PRECEDING TRANSFEREE THAT EITHER (A) IS NOT A PLAN OR A PLAN INVESTOR,  (B)
ACQUIRED SUCH CERTIFICATE IN COMPLIANCE WITH THE RFC EXEMPTION,  OR (C) IS A COMPLYING  INSURANCE COMPANY SHALL
BE RESTORED,  TO THE EXTENT  PERMITTED  BY LAW, TO ALL RIGHTS AND  OBLIGATIONS  AS  CERTIFICATE  OWNER  THEREOF
RETROACTIVE  TO THE DATE OF SUCH TRANSFER OF THIS  CERTIFICATE.  THE TRUSTEE SHALL BE UNDER NO LIABILITY TO ANY
PERSON FOR MAKING ANY PAYMENTS DUE ON THIS CERTIFICATE TO SUCH PRECEDING TRANSFEREE.

ANY PURPORTED  CERTIFICATE  OWNER WHOSE ACQUISITION OR HOLDING OF THIS CERTIFICATE (OR ANY INTEREST HEREIN) WAS
EFFECTED IN VIOLATION OF THE  RESTRICTIONS  IN SECTION  5.02(e) OF THE POOLING AND  SERVICING  AGREEMENT  SHALL
INDEMNIFY AND HOLD HARMLESS THE DEPOSITOR,  THE TRUSTEE,  THE MASTER SERVICER,  ANY SUBSERVICER,  AND THE TRUST
FUND FROM AND AGAINST ANY AND ALL LIABILITIES,  CLAIMS,  COSTS OR EXPENSES INCURRED BY SUCH PARTIES AS A RESULT
OF SUCH ACQUISITION OR HOLDING.






--------------------------------------------------------------------------------



Class M-__Mezzanine                              Certificate No. 1
Date of Pooling and Servicing                    Adjustable Pass-Through Rate
Agreement and Cut-off Date:
January 1, 2006                                  Percentage Interest: ___%
First Distribution Date:                         Aggregate Initial Certificate Principal
February 27, 2006                                Balance of the Class M-__
                                                 Certificates: $___________
Master Servicer:
Residential Funding Corporation
Final Scheduled Distribution Date:               Initial Certificate Principal
_________ __, 20__                               Balance of this Class M-__ Certificate:
                                                 $___________

Maturity Date:                                   CUSIP ________
_________ __, 20__

                                MORTGAGE ASSET-BACKED PASS-THROUGH CERTIFICATES
                                                SERIES 2006-NC1

               evidencing a percentage interest in the distributions  allocable to the Class M-_
               Certificates  with  respect to a Trust  Fund  consisting  primarily  of a pool of
               conventional  one- to four-family  fixed and adjustable  interest rate, first and
               junior lien mortgage loans sold by RESIDENTIAL ASSET MORTGAGE PRODUCTS, INC.

        This  Certificate  is payable  solely  from the assets of the Trust  Fund,  and does not  represent  an
obligation of or interest in  Residential  Asset Mortgage  Products,  Inc.,  the Master  Servicer,  the Trustee
referred to below or GMAC Mortgage Group,  Inc. or any of their  affiliates.  Neither this  Certificate nor the
underlying  Mortgage  Loans are  guaranteed  or insured by any  governmental  agency or  instrumentality  or by
Residential  Asset Mortgage  Products,  Inc., the Master Servicer,  the Trustee or GMAC Mortgage Group, Inc. or
any of their  affiliates.  None of the Depositor,  the Master  Servicer,  GMAC Mortgage  Group,  Inc. or any of
their  affiliates will have any obligation with respect to any  certificate or other  obligation  secured by or
payable from payments on the Certificates.

        This  certifies that _________ is the  registered  owner of the Percentage  Interest  evidenced by this
Certificate in certain  distributions  with respect to the Trust Fund consisting  primarily of an interest in a
pool of conventional  one- to four-family  fixed and adjustable  interest rate,  first and junior lien mortgage
loans (the  "Mortgage  Loans"),  sold by Residential  Asset Mortgage  Products,  Inc.  (hereinafter  called the
"Depositor,"  which term includes any successor entity under the Agreement  referred to below).  The Trust Fund
was created  pursuant to a Pooling and Servicing  Agreement  dated as specified above (the  "Agreement")  among
the Depositor,  the Master Servicer and U.S. Bank National Association,  as trustee (the "Trustee"),  a summary
of certain of the pertinent  provisions of which is set forth hereafter.  To the extent not defined herein, the
capitalized  terms used herein have the meanings  assigned in the Agreement.  This  Certificate is issued under
and is subject to the terms,  provisions  and  conditions of the  Agreement,  to which  Agreement the Holder of
this Certificate by virtue of the acceptance hereof assents and by which such Holder is bound.

        Pursuant to the terms of the Agreement,  a distribution  will be made on the 25th day of each month or,
if such 25th day is not a Business  Day, the Business Day  immediately  following  (the  "Distribution  Date"),
commencing as described in the  Agreement,  to the Person in whose name this  Certificate  is registered at the
close of business on the Business Day prior to such  Distribution  Date (the "Record  Date"),  from the related
Available  Distribution  Amount in an amount equal to the product of the Percentage  Interest evidenced by this
Certificate  and the amount of interest and principal,  if any,  required to be distributed to Holders of Class
M-_ Certificates on such Distribution Date.

        Distributions  on this  Certificate  will be made either by the Master Servicer acting on behalf of the
Trustee or by a Paying  Agent  appointed by the Trustee in  immediately  available  funds (by wire  transfer or
otherwise)  for the account of the Person  entitled  thereto if such Person  shall have so notified  the Master
Servicer or such Paying Agent, or by check mailed to the address of the Person entitled  thereto,  as such name
and address shall appear on the Certificate Register.

        Notwithstanding  the above, the final distribution on this Certificate will be made after due notice of
the pendency of such  distribution  and only upon  presentation and surrender of this Certificate at the office
or  agency  appointed  by the  Trustee  for  that  purpose  in the City of  St. Paul,  Minnesota.  The  Initial
Certificate  Principal  Balance of this  Certificate  is set forth above.  The  Certificate  Principal  Balance
hereof  will be  reduced  to the  extent of  distributions  allocable  to  principal  and any  Realized  Losses
allocable hereto.

        As described  above, any transferee of this Certificate will be deemed to have represented by virtue of
its purchase or holding of this  Certificate  (or any interest  therein) that either (a) such transferee is not
a Plan or a Plan  Investor,  (b) it has  acquired  and is  holding  this  Certificate  in  reliance  on the RFC
Exemption and that it understands  that there are certain  conditions to the  availability of the RFC Exemption
including  that this  Certificate  must be  rated,  at the time of  purchase,  not lower  than  "BBB-"  (or its
equivalent)  by  Standard  & Poor's or Moody's or (c) the  transferee  is a  Complying  Insurance  Company.  In
addition,  any purported  Certificate  Owner whose  acquisition or holding of this Certificate (or any interest
therein) was effected in violation of the  restrictions  in Section  5.02(e) of the Agreement  shall  indemnify
and hold harmless the Depositor,  the Trustee,  the Master Servicer,  any Subservicer,  and the Trust Fund from
and against any and all  liabilities,  claims,  costs or expenses  incurred by such parties as a result of such
acquisition or holding.

        This  Certificate  is one of a  duly  authorized  issue  of  Certificates  issued  in  several  Classes
designated  as  Mortgage  Asset-Backed  Pass-Through  Certificates  of  the  Series  specified  hereon  (herein
collectively called the "Certificates").

        The Certificates are limited in right of payment to certain  collections and recoveries  respecting the
Mortgage Loans, all as more  specifically  set forth herein and in the Agreement.  In the event Master Servicer
funds are advanced with respect to any Mortgage Loan, such advance is reimbursable to the Master  Servicer,  to
the extent  provided in the  Agreement,  from related  recoveries on such Mortgage Loan or from other cash that
would have been distributable to Certificateholders.

        As provided in the Agreement,  withdrawals  from the Custodial  Account and/or the Certificate  Account
created  for the  benefit  of  Certificateholders  may be made by the  Master  Servicer  from  time to time for
purposes  other  than  distributions  to   Certificateholders,   such  purposes  including  without  limitation
reimbursement  to the Depositor and the Master  Servicer of advances  made, or certain  expenses  incurred,  by
either of them.

        The Agreement permits,  with certain  exceptions  therein provided,  the amendment of the Agreement and
the  modification of the rights and  obligations of the Depositor,  the Master Servicer and the Trustee and the
rights of the  Certificateholders  under the Agreement at any time by the  Depositor,  the Master  Servicer and
the Trustee with the consent of the Holders of  Certificates  evidencing  in the aggregate not less than 66% of
the Percentage  Interests of each Class of  Certificates  affected  thereby.  Any such consent by the Holder of
this  Certificate  shall  be  conclusive  and  binding  on such  Holder  and upon all  future  holders  of this
Certificate  and of any Certificate  issued upon the transfer  hereof or in exchange  herefor or in lieu hereof
whether  or not  notation  of such  consent  is made upon the  Certificate.  The  Agreement  also  permits  the
amendment thereof in certain  circumstances  without the consent of the Holders of any of the Certificates and,
in certain additional circumstances, without the consent of the Holders of certain Classes of Certificates.

        As provided in the  Agreement  and subject to certain  limitations  therein set forth,  the transfer of
this  Certificate  is  registrable  in  the  Certificate  Register  upon  surrender  of  this  Certificate  for
registration  of  transfer  at the  offices or  agencies  appointed  by the  Trustee  in the City of St.  Paul,
Minnesota,  duly endorsed by, or accompanied by an assignment in the form below or other written  instrument of
transfer in form  satisfactory to the Trustee and the Certificate  Registrar duly executed by the Holder hereof
or such  Holder's  attorney  duly  authorized  in  writing,  and  thereupon  one or more  new  Certificates  of
authorized  denominations  evidencing  the same Class and aggregate  Percentage  Interest will be issued to the
designated transferee or transferees.

        The  Certificates  are  issuable  only as  registered  Certificates  without  coupons in Classes and in
denominations  specified in the  Agreement.  As provided in the  Agreement  and subject to certain  limitations
therein set forth,  Certificates are exchangeable for new Certificates of authorized  denominations  evidencing
the same Class and aggregate Percentage Interest, as requested by the Holder surrendering the same.

        No service charge will be made for any such  registration of transfer or exchange,  but the Trustee may
require  payment of a sum  sufficient  to cover any tax or other  governmental  charge  payable  in  connection
therewith.

        The Depositor,  the Master  Servicer,  the Trustee and the  Certificate  Registrar and any agent of the
Depositor,  the Master  Servicer,  the Trustee or the Certificate  Registrar may treat the Person in whose name
this  Certificate  is registered as the owner hereof for all purposes,  and neither the  Depositor,  the Master
Servicer, the Trustee nor any such agent shall be affected by notice to the contrary.

        This  Certificate  shall be governed by and construed in  accordance  with the laws of the State of New
York, without regard to the conflicts of law principles thereof,  other than  Sections 5-1401 and 5-1402 of the
New York General Obligations Law.

        The  obligations  created by the  Agreement in respect of the  Certificates  and the Trust Fund created
thereby  shall  terminate  upon the payment to  Certificateholders  of all amounts  held by or on behalf of the
Trustee and required to be paid to them  pursuant to the  Agreement  following  the earlier of (i) the maturity
or other  liquidation of the last Mortgage Loan subject  thereto or the  disposition  of all property  acquired
upon  foreclosure  or deed in lieu of  foreclosure  of any Mortgage  Loan, and (ii) the purchase by Residential
Funding  Corporation  or its  designee  from the Trust Fund of all  remaining  Mortgage  Loans and all property
acquired in respect of such Mortgage Loans,  thereby  effecting early  retirement of the related  Certificates.
The Agreement permits,  but does not require,  Residential Funding Corporation or its designee (i) to purchase,
at a price determined as provided in the Agreement,  all remaining  Mortgage Loans and all property acquired in
respect of any Mortgage Loan or (ii) subject to the terms of the  Agreement,  to purchase in whole,  but not in
part,  all of the Class A and Class M Certificates  from the Holders  thereof,  provided,  that any such option
may only be exercised if the aggregate Stated  Principal  Balance of the Mortgage Loans, as of the Distribution
Date upon which the  proceeds  of any such  purchase  are  distributed  is less than ten percent of the Cut-off
Date Principal Balance of the Mortgage Loans.

        Unless the  certificate of  authentication  hereon has been executed by the Certificate  Registrar,  by
manual  signature,  this  Certificate  shall not be entitled to any benefit under the Agreement or be valid for
any purpose.






--------------------------------------------------------------------------------


        IN WITNESS WHEREOF, the Trustee has caused this Certificate to be duly executed.


                                            U.S. BANK NATIONAL ASSOCIATION,
                                                    as Trustee


                                            By: __________________________
                                                    Authorized Signatory


Dated: ________ __, 2005

                                         CERTIFICATE OF AUTHENTICATION

        This is one of the Class M Certificates referred to in the within-mentioned Agreement.

                                            U.S. BANK NATIONAL ASSOCIATION,
                                                    as Certificate Registrar


                                            By: __________________________
                                                    Authorized Signatory





--------------------------------------------------------------------------------


                                                  ASSIGNMENT

        FOR VALUE RECEIVED, the undersigned hereby sell(s), assign(s) and transfer(s) unto


(Please print or typewrite  name and address  including  postal zip code of assignee) the  beneficial  interest
evidenced by the within Trust  Certificate and hereby  authorizes the transfer of registration of such interest
to assignee on the Certificate Register of the Trust Fund.

        I (We) further direct the Certificate  Registrar to issue a new Certificate of a like  denomination and
Class, to the above named assignee and deliver such Certificate to the following address:



Dated:_____________________                          __________________________________
                                                     Signature by or on behalf of assignor

                                                                             __________________________________
                                                     Signature Guaranteed


                                           DISTRIBUTION INSTRUCTIONS

        The assignee should include the following for purposes of distribution:

        Distributions shall be made, by wire transfer or otherwise, in immediately available funds to

for the account of
account number
or, if mailed by check, to                                                                   .

        Applicable statements should be mailed to:

                                                                                             .

        This  information  is provided by  ___________________________________,  the assignee  named above,  or
______________________________, as its agent.









--------------------------------------------------------------------------------



                                                      C-1
1320076 06003502
                                                   EXHIBIT C

                                                  [RESERVED]






--------------------------------------------------------------------------------


                                                      D-8
1320076 06003502

                                                   EXHIBIT D

                                         FORM OF CLASS SB CERTIFICATE

THIS  CERTIFICATE IS  SUBORDINATED  IN RIGHT OF PAYMENT TO THE CLASS A CERTIFICATES  [AND CLASS M CERTIFICATES]
AS DESCRIBED IN THE AGREEMENT (AS DEFINED HEREIN).

SOLELY FOR U.S.  FEDERAL  INCOME TAX  PURPOSES,  THIS  CERTIFICATE  IS A "REGULAR  INTEREST"  IN A "REAL ESTATE
MORTGAGE  INVESTMENT  CONDUIT,"  AS THOSE TERMS ARE  DEFINED,  RESPECTIVELY,  IN SECTIONS  860G AND 860D OF THE
INTERNAL REVENUE CODE OF 1986, AS AMENDED ("THE CODE").

THIS CERTIFICATE HAS NOT BEEN AND WILL NOT BE REGISTERED  UNDER THE SECURITIES ACT OF 1933, AS AMENDED,  OR THE
SECURITIES  LAWS OF ANY STATE AND MAY NOT BE RESOLD OR  TRANSFERRED  UNLESS IT IS  REGISTERED  PURSUANT TO SUCH
ACT AND LAWS OR IS SOLD OR TRANSFERRED IN TRANSACTIONS  WHICH ARE EXEMPT FROM  REGISTRATION  UNDER SUCH ACT AND
UNDER  APPLICABLE  STATE LAW AND IS  TRANSFERRED  IN  ACCORDANCE  WITH THE  PROVISIONS  OF SECTION  5.02 OF THE
POOLING AND SERVICING AGREEMENT (THE "AGREEMENT").

NO TRANSFER OF THIS  CERTIFICATE  (OR ANY  INTEREST  HEREIN) MAY BE MADE TO ANY PERSON,  UNLESS THE  TRANSFEREE
PROVIDES THE  TRUSTEE,  THE  DEPOSITOR  AND THE MASTER  SERVICER  WITH EITHER (A) A  CERTIFICATION  PURSUANT TO
SECTION  5.02(e)  OF THE  AGREEMENT  OR (B) AN  OPINION  OF  COUNSEL  ACCEPTABLE  TO AND IN FORM AND  SUBSTANCE
SATISFACTORY  TO THE  TRUSTEE,  THE  DEPOSITOR  AND THE MASTER  SERVICER  TO THE EFFECT THAT THE  PURCHASE  AND
HOLDING  OF THIS  CERTIFICATE  IS  PERMISSIBLE  UNDER  APPLICABLE  LAW,  WILL NOT  CONSTITUTE  OR  RESULT  IN A
NON-EXEMPT PROHIBITED  TRANSACTION UNDER SECTION 406 OF THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS
AMENDED  ("ERISA"),  OR SECTION 4975 OF THE CODE (OR COMPARABLE  PROVISIONS OF ANY SUBSEQUENT  ENACTMENTS)  AND
WILL NOT SUBJECT THE TRUSTEE,  THE DEPOSITOR OR THE MASTER  SERVICER TO ANY OBLIGATION OR LIABILITY  (INCLUDING
OBLIGATIONS  AND  LIABILITIES  UNDER ERISA OR SECTION 4975 OF THE CODE) IN ADDITION TO THOSE  UNDERTAKEN IN THE
AGREEMENT,  WHICH  OPINION OF  COUNSEL  SHALL NOT BE AN EXPENSE OF THE  TRUSTEE,  THE  DEPOSITOR  OR THE MASTER
SERVICER.






--------------------------------------------------------------------------------



Certificate No. __                             Variable Pass-Through Rate

Class SB Subordinate

Date of Pooling and Servicing                  Percentage Interest: ___%
and Cut-off Date:
January 1, 2006

First Distribution Date:                       Aggregate Initial Certificate Principal Balance
February 27, 2006                              of the Class SB Certificates:
                                               $________

Master Servicer:                               Initial Certificate Principal Balance
Residential Funding Corporation                of this Certificate: $________

Final Scheduled Distribution Date:             CUSIP: ________
_________ __, 20__

Maturity Date:
_________ __, 20__

                                MORTGAGE ASSET-BACKED PASS-THROUGH CERTIFICATES
                                                SERIES 2006-NC1

               evidencing a percentage  interest in the distributions  allocable to the Class SB
               Certificates  with  respect to a Trust  Fund  consisting  primarily  of a pool of
               conventional  one- to four-family  fixed and adjustable  interest rate, first and
               junior lien mortgage loans sold by RESIDENTIAL ASSET MORTGAGE PRODUCTS, INC.

        This  Certificate  is payable  solely  from the assets of the Trust  Fund,  and does not  represent  an
obligation of or interest in  Residential  Asset Mortgage  Products,  Inc.,  the Master  Servicer,  the Trustee
referred to below or any of their  affiliates.  Neither this Certificate nor the underlying  Mortgage Loans are
guaranteed  or  insured  by any  governmental  agency  or  instrumentality  or by  Residential  Asset  Mortgage
Products,  Inc.,  the Master  Servicer,  the Trustee or any of their  affiliates.  None of the  Depositor,  the
Master  Servicer or any of their  affiliates  will have any obligation with respect to any certificate or other
obligation secured by or payable from payments on the Certificates.

        This  certifies  that ________ is the registered  owner of the  Percentage  Interest  evidenced by this
Certificate in certain  distributions  with respect to the Trust Fund consisting  primarily of an interest in a
pool of  conventional  one- to four-family  fixed and  adjustable  interest rate first and junior lien mortgage
loans (the  "Mortgage  Loans"),  sold by Residential  Asset Mortgage  Products,  Inc.  (hereinafter  called the
"Depositor,"  which term includes any successor entity under the Agreement  referred to below).  The Trust Fund
was created  pursuant to a Pooling and Servicing  Agreement  dated as specified above (the  "Agreement")  among
the Depositor,  the Master Servicer and U.S. Bank National Association,  as trustee (the "Trustee"),  a summary
of certain of the  pertinent  provisions  of which is set forth  hereafter.  To the extent not defined  herein,
the  capitalized  terms used herein have the meanings  assigned in the  Agreement.  This  Certificate is issued
under and is subject to the terms,  provisions and conditions of the Agreement,  to which  Agreement the Holder
of this Certificate by virtue of the acceptance hereof, assents and by which such Holder is bound.

        Pursuant to the terms of the Agreement,  a distribution  will be made on the 25th day of each month or,
if such 25th day is not a Business  Day, the Business Day  immediately  following  (the  "Distribution  Date"),
commencing as described in the  Agreement,  to the Person in whose name this  Certificate  is registered at the
close of  business  on the last  Business  Day of the month  next  preceding  the  month in which  the  related
Distribution  Date occurs (the "Record  Date"),  from the related  Available  Distribution  Amount in an amount
equal to the product of the Percentage  Interest  evidenced by this  Certificate and the amount of interest and
principal, if any, required to be distributed to Holders of Class SB Certificates on such Distribution Date.

        Distributions  on this  Certificate  will be made either by the Master Servicer acting on behalf of the
Trustee or by a Paying  Agent  appointed by the Trustee in  immediately  available  funds (by wire  transfer or
otherwise)  for the account of the Person  entitled  thereto if such Person  shall have so notified  the Master
Servicer or such Paying Agent, or by check mailed to the address of the Person entitled  thereto,  as such name
and address shall appear on the Certificate Register.

        Notwithstanding  the above, the final distribution on this Certificate will be made after due notice of
the pendency of such  distribution  and only upon  presentation and surrender of this Certificate at the office
or agency  appointed by the Trustee for that purpose in the City of St. Paul,  Minnesota.  The Notional  Amount
of this  Class  SB  Certificate  as of any  date  of  determination  will be  calculated  as  described  in the
Agreement.  The Notional  Amount hereof will be reduced by interest  shortfalls on the Mortgage Loans including
any Prepayment  Interest  Shortfalls not covered by Compensating  Interest or related Excess Cash Flow, and the
interest  portion of any Realized Losses  incurred in respect  thereof.  This Class SB Certificate  will accrue
interest  at the  Pass-Through  Rate  on  the  Notional  Amount  as  indicated  in the  definition  of  Accrued
Certificate  Interest in the Agreement.  This Class SB Certificate  will not accrue interest on its Certificate
Principal Balance.

        No  transfer  of this  Class SB  Certificate  will be made  unless  such  transfer  is exempt  from the
registration  requirements of the Securities Act of 1933, as amended,  and any applicable state securities laws
or is made in  accordance  with said Act and laws.  In the event  that such a transfer  is to be made,  (i) the
Trustee  or the  Depositor  may  require  an  opinion  of  counsel  acceptable  to and in  form  and  substance
satisfactory  to the  Trustee  and the  Depositor  that such  transfer  is exempt  (describing  the  applicable
exemption  and the basis  therefor)  from or is being made  pursuant to the  registration  requirements  of the
Securities Act of 1933, as amended,  and of any applicable  statute of any state and (ii) the transferee  shall
execute an investment  letter in the form  described by the  Agreement.  The Holder  hereof  desiring to effect
such transfer shall,  and does hereby agree to, indemnify the Trustee,  the Depositor,  the Master Servicer and
the  Certificate  Registrar  acting on behalf of the  Trustee  against  any  liability  that may  result if the
transfer is not so exempt or is not made in accordance with such Federal and state laws.

        As described  above, no transfer of this  Certificate (or any interest herein) shall be made unless the
transferee  provides  the  Trustee,  the  Depositor  and the Master  Servicer  with either (a) a  certification
pursuant to Section  5.02(e) of the Agreement  stating that the transferee is not an employee  benefit or other
plan subject to the  prohibited  transaction  provisions of ERISA or Section 4975 of the Code (each, a "Plan"),
or any Person  (including,  without  limitation,  an  insurance  company  investing  its general  accounts,  an
investment  manager,  a named  fiduciary  or a trustee  of any Plan) who is using  "plan  assets,"  within  the
meaning of the U.S.  Department of Labor regulation  promulgated at 29 C.F.R.ss.2510.3-101,  of any Plan (each,
a "Plan  Investor")  to effect  such  acquisition  or (b) an opinion of counsel  acceptable  to and in form and
substance  satisfactory  to the Trustee,  the Depositor and the Master Servicer to the effect that the purchase
and holding of this  Certificate  is  permissible  under  applicable  law,  will not  constitute or result in a
non-exempt  prohibited  transaction  under  Section  406 of ERISA or  Section  4975 of the Code (or  comparable
provisions  of any  subsequent  enactments),  and will not subject the  Trustee,  the  Depositor  or the Master
Servicer to any obligation or liability  (including  obligations or liabilities  under ERISA or Section 4975 of
the Code) in addition to those  undertaken in the  Agreement,  which opinion of counsel shall not be an expense
of the Trustee, the Depositor or the Master Servicer.

        This  Certificate  is one of a  duly  authorized  issue  of  Certificates  issued  in  several  Classes
designated  as  Mortgage  Asset-Backed  Pass-Through  Certificates  of  the  Series  specified  hereon  (herein
collectively called the "Certificates").

        The Certificates are limited in right of payment to certain  collections and recoveries  respecting the
Mortgage Loans, all as more  specifically  set forth herein and in the Agreement.  In the event Master Servicer
funds are advanced with respect to any Mortgage Loan, such advance is reimbursable to the Master  Servicer,  to
the extent  provided in the  Agreement,  from related  recoveries on such Mortgage Loan or from other cash that
would have been distributable to Certificateholders.

        As provided in the Agreement,  withdrawals  from the Custodial  Account and/or the Certificate  Account
created  for the  benefit  of  Certificateholders  may be made by the  Master  Servicer  from  time to time for
purposes  other  than  distributions  to   Certificateholders,   such  purposes  including  without  limitation
reimbursement  to the Depositor and the Master  Servicer of advances  made, or certain  expenses  incurred,  by
either of them.

        The Agreement permits,  with certain  exceptions  therein provided,  the amendment of the Agreement and
the  modification of the rights and  obligations of the Depositor,  the Master Servicer and the Trustee and the
rights of the  Certificateholders  under the Agreement from time to time by the Depositor,  the Master Servicer
and the Trustee with the consent of the Holders of  Certificates  evidencing in the aggregate not less than 66%
of the Percentage  Interests of each Class of Certificates  affected thereby. Any such consent by the Holder of
this  Certificate  shall  be  conclusive  and  binding  on such  Holder  and upon all  future  holders  of this
Certificate  and of any Certificate  issued upon the transfer  hereof or in exchange  herefor or in lieu hereof
whether  or not  notation  of such  consent  is made upon the  Certificate.  The  Agreement  also  permits  the
amendment thereof in certain  circumstances  without the consent of the Holders of any of the Certificates and,
in certain additional circumstances, without the consent of the Holders of certain Classes of Certificates.

        As provided in the  Agreement  and subject to certain  limitations  therein set forth,  the transfer of
this  Certificate  is  registrable  in  the  Certificate  Register  upon  surrender  of  this  Certificate  for
registration  of  transfer  at the  offices or  agencies  appointed  by the  Trustee  in the City of St.  Paul,
Minnesota,  duly endorsed by, or accompanied by an assignment in the form below or other written  instrument of
transfer in form  satisfactory to the Trustee and the Certificate  Registrar duly executed by the Holder hereof
or such  Holder's  attorney  duly  authorized  in  writing,  and  thereupon  one or more  new  Certificates  of
authorized  denominations  evidencing  the same Class and aggregate  Percentage  Interest will be issued to the
designated transferee or transferees.

        The  Certificates  are  issuable  only as  registered  Certificates  without  coupons in Classes and in
denominations  specified in the  Agreement.  As provided in the  Agreement  and subject to certain  limitations
therein set forth,  Certificates are exchangeable for new Certificates of authorized  denominations  evidencing
the same Class and aggregate Percentage Interest, as requested by the Holder surrendering the same.

        No service charge will be made for any such  registration of transfer or exchange,  but the Trustee may
require  payment of a sum  sufficient  to cover any tax or other  governmental  charge  payable  in  connection
therewith.

        The  Depositor,  the Master  Servicer,  the Trustee,  the  Certificate  Registrar  and any agent of the
Depositor,  the Master  Servicer,  the Trustee or the Certificate  Registrar may treat the Person in whose name
this  Certificate  is registered as the owner hereof for all purposes,  and neither the  Depositor,  the Master
Servicer, the Trustee nor any such agent shall be affected by notice to the contrary.

        This  Certificate  shall be governed by and construed in  accordance  with the laws of the State of New
York, without regard to the conflicts of law principles  thereof,  other than Sections 5-1401 and 5-1402 of the
New York General Obligations Law.

        The  obligations  created by the  Agreement in respect of the  Certificates  and the Trust Fund created
thereby  shall  terminate  upon the payment to  Certificateholders  of all amounts  held by or on behalf of the
Trustee and required to be paid to them  pursuant to the  Agreement  following  the earlier of (i) the maturity
or other  liquidation of the last Mortgage Loan subject  thereto or the  disposition  of all property  acquired
upon  foreclosure  or deed in lieu of  foreclosure  of any Mortgage  Loan, and (ii) the purchase by Residential
Funding  Corporation  or its  designee  from the Trust Fund of all  remaining  Mortgage  Loans and all property
acquired in respect of such Mortgage Loans,  thereby  effecting early  retirement of the related  Certificates.
The Agreement permits,  but does not require,  Residential Funding Corporation or its designee (i) to purchase,
at a price determined as provided in the Agreement,  all remaining  Mortgage Loans and all property acquired in
respect of any Mortgage Loan or (ii) subject to the terms of the  Agreement,  to purchase in whole,  but not in
part,  all of the Class A and Class M Certificates  from the Holders  thereof,  provided,  that any such option
may only be exercised if the aggregate Stated  Principal  Balance of the Mortgage Loans, as of the Distribution
Date upon which the  proceeds  of any such  purchase  are  distributed  is less than ten percent of the Cut-off
Date Principal Balance of the Mortgage Loans.

        Unless the  certificate  of  authentication  hereon has been executed by the  Certificate  Registrar by
manual  signature,  this  Certificate  shall not be entitled to any benefit under the Agreement or be valid for
any purpose.






--------------------------------------------------------------------------------


        IN WITNESS WHEREOF, the Trustee has caused this Certificate to be duly executed.


                                            U.S. BANK NATIONAL ASSOCIATION,
                                                    as Trustee


                                            By:____________________________________
                                                    Authorized Signatory

Dated: ________ __, 2005

                                         CERTIFICATE OF AUTHENTICATION

        This is one of the Class SB Certificates referred to in the within-mentioned Agreement.

                                            U.S. BANK NATIONAL ASSOCIATION,
                                                    as Certificate Registrar


                                            By:  _______________________________
                                                    Authorized Signatory









--------------------------------------------------------------------------------


                                                  ASSIGNMENT

        FOR VALUE RECEIVED, the undersigned hereby sell(s), assign(s) and transfer(s) unto


(Please print or typewrite  name and address  including  postal zip code of assignee) the  beneficial  interest
evidenced by the within Trust  Certificate and hereby  authorizes the transfer of registration of such interest
to assignee on the Certificate Register of the Trust Fund.

        I (We) further direct the Certificate  Registrar to issue a new Certificate of a like  denomination and
Class, to the above named assignee and deliver such Certificate to the following address:



Dated:_____________________                          __________________________________
                                                     Signature by or on behalf of assignor

                                                     __________________________________
                                                     Signature Guaranteed


                                           DISTRIBUTION INSTRUCTIONS

        The assignee should include the following for purposes of distribution:

        Distributions shall be made, by wire transfer or otherwise, in immediately available funds to
 for the account of _________________ account number _______________  or, if mailed by check, to
_______________. .

        Applicable statements should be mailed to:________________________________

        This  information  is provided by  _________________________,  the assignee  named above,  or
______________________________, as its agent.






--------------------------------------------------------------------------------


                                                   EXHIBIT E

                                        FORM OF CLASS R-__ CERTIFICATE

THE CLASS R-__ CERTIFICATE  WILL NOT BE ENTITLED TO PAYMENTS  CONSTITUTING  THE AVAILABLE  DISTRIBUTION  AMOUNT
UNTIL SUCH TIME AS DESCRIBED IN THE POOLING AND SERVICING AGREEMENT REFERRED TO HEREIN (THE "AGREEMENT").

THIS  CERTIFICATE  MAY  NOT  BE  HELD  BY OR  TRANSFERRED  TO A  NON-UNITED  STATES  PERSON  OR A  DISQUALIFIED
ORGANIZATION (AS DEFINED BELOW).

SOLELY FOR U.S.  FEDERAL  INCOME TAX  PURPOSES,  THIS  CERTIFICATE  IS A "RESIDUAL  INTEREST" IN A "REAL ESTATE
MORTGAGE  INVESTMENT  CONDUIT"  AS THOSE TERMS ARE  DEFINED,  RESPECTIVELY,  IN  SECTIONS  860G AND 860D OF THE
INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE "CODE").

THIS CERTIFICATE HAS NOT BEEN AND WILL NOT BE REGISTERED  UNDER THE SECURITIES ACT OF 1933, AS AMENDED,  OR THE
SECURITIES  LAWS OF ANY STATE AND MAY NOT BE RESOLD OR  TRANSFERRED  UNLESS IT IS  REGISTERED  PURSUANT TO SUCH
ACT AND LAWS OR IS SOLD OR TRANSFERRED IN TRANSACTIONS  WHICH ARE EXEMPT FROM  REGISTRATION  UNDER SUCH ACT AND
UNDER  APPLICABLE  STATE LAW AND IS  TRANSFERRED  IN  ACCORDANCE  WITH THE  PROVISIONS  OF SECTION  5.02 OF THE
POOLING AND SERVICING AGREEMENT (THE "AGREEMENT").

NO TRANSFER OF THIS  CERTIFICATE  (OR ANY  INTEREST  HEREIN) MAY BE MADE TO ANY PERSON,  UNLESS THE  TRANSFEREE
PROVIDES THE  TRUSTEE,  THE  DEPOSITOR  AND THE MASTER  SERVICER  WITH EITHER (A) A  CERTIFICATION  PURSUANT TO
SECTION  5.02(e)  OF THE  AGREEMENT  OR (B) AN  OPINION  OF  COUNSEL  ACCEPTABLE  TO AND IN FORM AND  SUBSTANCE
SATISFACTORY  TO THE  TRUSTEE,  THE  DEPOSITOR  AND THE MASTER  SERVICER  TO THE EFFECT THAT THE  PURCHASE  AND
HOLDING  OF THIS  CERTIFICATE  IS  PERMISSIBLE  UNDER  APPLICABLE  LAW,  WILL NOT  CONSTITUTE  OR  RESULT  IN A
NON-EXEMPT PROHIBITED  TRANSACTION UNDER SECTION 406 OF THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS
AMENDED  ("ERISA"),  OR SECTION 4975 OF THE CODE (OR COMPARABLE  PROVISIONS OF ANY SUBSEQUENT  ENACTMENTS)  AND
WILL NOT SUBJECT THE TRUSTEE,  THE DEPOSITOR OR THE MASTER  SERVICER TO ANY OBLIGATION OR LIABILITY  (INCLUDING
OBLIGATIONS  AND  LIABILITIES  UNDER ERISA OR SECTION 4975 OF THE CODE) IN ADDITION TO THOSE  UNDERTAKEN IN THE
AGREEMENT,  WHICH  OPINION OF  COUNSEL  SHALL NOT BE AN EXPENSE OF THE  TRUSTEE,  THE  DEPOSITOR  OR THE MASTER
SERVICER.

ANY RESALE,  TRANSFER OR OTHER  DISPOSITION  OF THIS  CERTIFICATE  MAY BE MADE ONLY IF THE PROPOSED  TRANSFEREE
PROVIDES A TRANSFER  AFFIDAVIT TO THE MASTER  SERVICER AND THE TRUSTEE THAT (1) SUCH  TRANSFEREE IS NOT (A) THE
UNITED  STATES,  ANY  STATE OR  POLITICAL  SUBDIVISION  THEREOF,  ANY  FOREIGN  GOVERNMENT,  ANY  INTERNATIONAL
ORGANIZATION,  OR ANY AGENCY OR  INSTRUMENTALITY  OF ANY OF THE FOREGOING,  (B) ANY ORGANIZATION  (OTHER THAN A
COOPERATIVE  DESCRIBED  IN SECTION  521 OF THE CODE)  WHICH IS EXEMPT  FROM THE TAX IMPOSED BY CHAPTER 1 OF THE
CODE UNLESS SUCH  ORGANIZATION  IS SUBJECT TO THE TAX IMPOSED BY SECTION 511 OF THE CODE, (C) ANY  ORGANIZATION
DESCRIBED IN SECTION  1381(a)(2)(C) OF THE CODE, (ANY SUCH PERSON  DESCRIBED IN THE FOREGOING  CLAUSES (A), (B)
OR  (C)  BEING  HEREIN  REFERRED  TO AS A  "DISQUALIFIED  ORGANIZATION")  OR  (D) AN  AGENT  OF A  DISQUALIFIED
ORGANIZATION,  (2) NO PURPOSE OF SUCH  TRANSFER IS TO IMPEDE THE  ASSESSMENT  OR COLLECTION OF TAX AND (3) SUCH
TRANSFEREE SATISFIES

CERTAIN   ADDITIONAL   CONDITIONS   RELATING  TO  THE   FINANCIAL   CONDITION  OF  THE   PROPOSED   TRANSFEREE.
NOTWITHSTANDING  THE  REGISTRATION IN THE CERTIFICATE  REGISTER OR ANY TRANSFER,  SALE OR OTHER  DISPOSITION OF
THIS CERTIFICATE TO A DISQUALIFIED ORGANIZATION OR AN AGENT OF A DISQUALIFIED  ORGANIZATION,  SUCH REGISTRATION
SHALL BE  DEEMED TO BE OF NO LEGAL  FORCE OR  EFFECT  WHATSOEVER  AND SUCH  PERSON  SHALL NOT BE DEEMED TO BE A
CERTIFICATEHOLDER  FOR ANY PURPOSE  HEREUNDER,  INCLUDING,  BUT NOT LIMITED TO, THE RECEIPT OF DISTRIBUTIONS ON
THIS  CERTIFICATE.  EACH HOLDER OF THIS CERTIFICATE BY ACCEPTANCE OF THIS  CERTIFICATE  SHALL BE DEEMED TO HAVE
CONSENTED TO THE PROVISIONS OF THIS PARAGRAPH.






--------------------------------------------------------------------------------



Class R-__                                       Certificate No. __
Date of Pooling and Servicing                    Percentage Interest: __%
Agreement and Cut-off Date:
January 1, 2006
First Distribution Date:                         Initial Certificate Principal
February 27, 2006                                Balance of this Certificate: $______
Master Servicer:
Residential Funding Corporation

                                MORTGAGE ASSET-BACKED PASS-THROUGH CERTIFICATES
                                                SERIES 2006-NC1

               evidencing  a  percentage  interest in any  distributions  allocable to the Class
               R-__ Certificates  with respect to the Trust Fund consisting  primarily of a pool
               of conventional  one- to four-family  fixed and adjustable  interest rate,  first
               and junior lien mortgage loans sold by RESIDENTIAL ASSET MORTGAGE. PRODUCTS, INC.

        This  Certificate  is  payable  solely  from the  assets of the Trust  Fund and does not  represent  an
obligation of or interest in  Residential  Asset Mortgage  Products,  Inc.,  the Master  Servicer,  the Trustee
referred to below or any of their  affiliates.  Neither this Certificate nor the underlying  Mortgage Loans are
guaranteed  or  insured  by any  governmental  agency  or  instrumentality  or by  Residential  Asset  Mortgage
Products,  Inc.,  the Master  Servicer,  the Trustee or any of their  affiliates.  None of the  Depositor,  the
Master  Servicer or any of their  affiliates  will have any obligation with respect to any certificate or other
obligation secured by or payable from payments on the Certificates.

        This certifies that  ___________ is the registered owner of the Percentage  Interest  evidenced by this
Certificate  in  certain  distributions  with  respect  to the Trust  Fund  consisting  primarily  of a pool of
conventional  one- to  four-family  fixed and adjustable  interest  rate,  first and junior lien mortgage loans
(the  "Mortgage  Loans"),   sold  by  Residential  Asset  Mortgage  Products,   Inc.  (hereinafter  called  the
"Depositor,"  which term includes any successor entity under the Agreement  referred to below).  The Trust Fund
was created pursuant to a Pooling and Servicing  Agreement dated as specified above (the "Agreement)  among the
Depositor,  the Master Servicer and U.S. Bank National  Association,  as trustee (the "Trustee"),  a summary of
certain of the pertinent  provisions of which is set forth  hereafter.  To the extent not defined  herein,  the
capitalized  terms used herein have the meanings  assigned in the Agreement.  This  Certificate is issued under
and is subject to the terms,  provisions  and  conditions of the  Agreement,  to which  Agreement the Holder of
this Certificate by virtue of the acceptance hereof assents and by which such Holder is bound.

        Pursuant to the terms of the Agreement,  a distribution  will be made on the 25th day of each month or,
if such 25th day is not a Business  Day, the Business Day  immediately  following  (the  "Distribution  Date"),
commencing as described in the  Agreement,  to the Person in whose name this  Certificate  is registered at the
close of  business  on the last  Business  Day of the month  next  preceding  the  month in which  the  related
Distribution  Date occurs (the "Record  Date"),  from the related  Available  Distribution  Amount in an amount
equal to the product of the Percentage  Interest  evidenced by this  Certificate and the amount of interest and
principal, if any, required to be distributed to Holders of Class R-__ Certificates on such Distribution Date.

        Each  Holder of this  Certificate  will be deemed to have  agreed to be bound by the  restrictions  set
forth in the Agreement to the effect that (i) each person  holding or acquiring any Ownership  Interest in this
Certificate  must be a United  States  Person and a Permitted  Transferee,  (ii) the transfer of any  Ownership
Interest in this Certificate  will be conditioned  upon the delivery to the Trustee of, among other things,  an
affidavit to the effect that it is a United  States  Person and  Permitted  Transferee,  (iii) any attempted or
purported  transfer of any Ownership  Interest in this  Certificate in violation of such  restrictions  will be
absolutely  null and void and will vest no rights in the  purported  transferee,  and (iv) if any person  other
than a United States Person and a Permitted  Transferee  acquires any Ownership Interest in this Certificate in
violation of such  restrictions,  then the Master  Servicer  will have the right,  in its sole  discretion  and
without  notice to the Holder of this  Certificate,  to sell this  Certificate  to a purchaser  selected by the
Master Servicer,  which purchaser may be the Master Servicer,  or any affiliate of the Master Servicer, on such
terms and conditions as the Master Servicer may choose.

        Notwithstanding  the above, the final distribution on this Certificate will be made after due notice of
the pendency of such  distribution  and only upon  presentation and surrender of this Certificate at the office
or agency  appointed  by the Trustee for that purpose in the City of St.  Paul,  Minnesota.  The Holder of this
Certificate may have additional obligations with respect to this Certificate, including tax liabilities.

        No  transfer  of this Class R-__  Certificate  will be made  unless  such  transfer  is exempt from the
registration  requirements of the Securities Act of 1933, as amended,  and any applicable state securities laws
or is made in  accordance  with said Act and laws.  In the event  that such a transfer  is to be made,  (i) the
Trustee  or the  Depositor  may  require  an  opinion  of  counsel  acceptable  to and in  form  and  substance
satisfactory  to the  Trustee  and the  Depositor  that such  transfer  is exempt  (describing  the  applicable
exemption  and the basis  therefor)  from or is being made  pursuant to the  registration  requirements  of the
Securities Act of 1933, as amended,  and of any applicable  statute of any state and (ii) the transferee  shall
execute an investment  letter in the form  described by the  Agreement.  The Holder  hereof  desiring to effect
such transfer shall,  and does hereby agree to, indemnify the Trustee,  the Depositor,  the Master Servicer and
the  Certificate  Registrar  acting on behalf of the  Trustee  against  any  liability  that may  result if the
transfer is not so exempt or is not made in accordance with such Federal and state laws.

        As described  above, no transfer of this  Certificate (or any interest herein) shall be made unless the
transferee  provides  the  Trustee,  the  Depositor  and the Master  Servicer  with either (a) a  certification
pursuant to Section  5.02(e) of the Agreement  stating that the transferee is not an employee  benefit or other
plan subject to the  prohibited  transaction  provisions of ERISA or Section 4975 of the Code (each, a "Plan"),
or any Person  (including,  without  limitation,  an  insurance  company  investing  its general  accounts,  an
investment  manager,  a named  fiduciary  or a trustee  of any Plan) who is using  "plan  assets,"  within  the
meaning of the U.S.  Department of Labor regulation  promulgated at 29 C.F.R.ss.2510.3-101,  of any Plan (each,
a "Plan  Investor")  to effect  such  acquisition  or (b) an opinion of counsel  acceptable  to and in form and
substance  satisfactory  to the Trustee,  the Depositor and the Master Servicer to the effect that the purchase
and holding of this  Certificate  is  permissible  under  applicable  law,  will not  constitute or result in a
non-exempt  prohibited  transaction  under  Section  406 of ERISA or  Section  4975 of the Code (or  comparable
provisions  of any  subsequent  enactments),  and will not subject the  Trustee,  the  Depositor  or the Master
Servicer to any obligation or liability  (including  obligations or liabilities  under ERISA or Section 4975 of
the Code) in addition to those  undertaken in the  Agreement,  which opinion of counsel shall not be an expense
of the Trustee, the Depositor or the Master Servicer.

        This  Certificate  is one of a  duly  authorized  issue  of  Certificates  issued  in  several  Classes
designated  as  Mortgage  Asset-Backed  Pass-Through  Certificates  of  the  Series  specified  hereon  (herein
collectively called the "Certificates").

        The Certificates are limited in right of payment to certain  collections and recoveries  respecting the
Mortgage Loans, all as more  specifically  set forth herein and in the Agreement.  In the event Master Servicer
funds are advanced with respect to any Mortgage Loan, such advance is reimbursable to the Master  Servicer,  to
the extent  provided in the  Agreement,  from related  recoveries on such Mortgage Loan or from other cash that
would have been distributable to Certificateholders.

        As provided in the Agreement,  withdrawals  from the Custodial  Account and/or the Certificate  Account
created  for the  benefit  of  Certificateholders  may be made by the  Master  Servicer  from  time to time for
purposes  other  than  distributions  to   Certificateholders,   such  purposes  including  without  limitation
reimbursement  to the Depositor and the Master  Servicer of advances  made, or certain  expenses  incurred,  by
either of them.

        The Agreement permits,  with certain  exceptions  therein provided,  the amendment of the Agreement and
the  modification of the rights and  obligations of the Depositor,  the Master Servicer and the Trustee and the
rights of the  Certificateholders  under the Agreement from time to time by the Depositor,  the Master Servicer
and the Trustee with the consent of the Holders of  Certificates  evidencing in the aggregate not less than 66%
of the Percentage  Interests of each Class of  Certificates  affected  thereby.  Any such consent by the Holder
of this  Certificate  shall be  conclusive  and  binding on such  Holder  and upon all  future  holders of this
Certificate  and of any Certificate  issued upon the transfer  hereof or in exchange  herefor or in lieu hereof
whether  or not  notation  of such  consent  is made upon the  Certificate.  The  Agreement  also  permits  the
amendment thereof in certain  circumstances  without the consent of the Holders of any of the Certificates and,
in certain additional circumstances, without the consent of the Holders of certain Classes of Certificates.

        As provided in the  Agreement  and subject to certain  limitations  therein set forth,  the transfer of
this  Certificate  is  registrable  in  the  Certificate  Register  upon  surrender  of  this  Certificate  for
registration  of  transfer  at the  offices or  agencies  appointed  by the  Trustee  in the City of St.  Paul,
Minnesota,  duly endorsed by, or accompanied by an assignment in the form below or other written  instrument of
transfer in form  satisfactory to the Trustee and the Certificate  Registrar duly executed by the Holder hereof
or such  Holder's  attorney  duly  authorized  in  writing,  and  thereupon  one or more  new  Certificates  of
authorized  denominations  evidencing  the same Class and aggregate  Percentage  Interest will be issued to the
designated transferee or transferees.

        The  Certificates  are  issuable  only as  registered  Certificates  without  coupons in Classes and in
denominations  specified in the  Agreement.  As provided in the  Agreement  and subject to certain  limitations
therein set forth,  Certificates are exchangeable for new Certificates of authorized  denominations  evidencing
the same Class and aggregate Percentage Interest, as requested by the  Holder surrendering the same.

        No service charge will be made for any such  registration of transfer or exchange,  but the Trustee may
require  payment of a sum  sufficient  to cover any tax or other  governmental  charge  payable  in  connection
therewith.

        The  Depositor,  the Master  Servicer,  the Trustee,  the  Certificate  Registrar  and any agent of the
Depositor,  the Master  Servicer,  the Trustee or the Certificate  Registrar may treat the Person in whose name
this  Certificate  is registered as the owner hereof for all purposes,  and neither the  Depositor,  the Master
Servicer, the Trustee nor any such agent shall be affected by notice to the contrary.

        This  Certificate  shall be governed by and construed in  accordance  with the laws of the State of New
York, without regard to the conflicts of law principles  thereof,  other than Sections 5-1401 and 5-1402 of the
New York General Obligations Law.

        The obligations  created by the Agreement in respect of these  Certificates  and the Trust Fund created
thereby  shall  terminate  upon the payment to  Certificateholders  of all amounts  held by or on behalf of the
Trustee and required to be paid to them  pursuant to the  Agreement  following  the earlier of (i) the maturity
or other  liquidation of the last Mortgage Loan subject  thereto or the  disposition  of all property  acquired
upon  foreclosure  or deed in lieu of  foreclosure  of any Mortgage  Loan, and (ii) the purchase by Residential
Funding  Corporation  or its  designee  from the Trust Fund of all  remaining  Mortgage  Loans and all property
acquired in respect of such Mortgage Loans,  thereby  effecting early  retirement of the related  Certificates.
The Agreement permits,  but does not require,  Residential Funding Corporation or its designee (i) to purchase,
at a price determined as provided in the Agreement,  all remaining  Mortgage Loans and all property acquired in
respect of any Mortgage Loan or (ii) subject to the terms of the  Agreement,  to purchase in whole,  but not in
part, all of the related  Certificates  from the Holders  thereof;  provided,  that any such option may only be
exercised if the aggregate  Stated  Principal  Balance of the related  Mortgage Loans,  as of the  Distribution
Date upon which the  proceeds  of any such  purchase  are  distributed  is less than ten percent of the Cut-off
Date Principal Balance of the related Mortgage Loans.

        Unless the  certificate of  authentication  hereon has been executed by the Certificate  Registrar,  by
manual  signature,  this  Certificate  shall not be entitled to any benefit under the Agreement or be valid for
any purpose.






--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the Trustee has caused this Certificate to be duly executed.


                                            U.S. BANK NATIONAL ASSOCIATION,
                                                    as Trustee


                                            By:____________________________________
                                                    Authorized Signatory

Dated: ________ __, 2005

                                         CERTIFICATE OF AUTHENTICATION

        This is one of the Class SB Certificates referred to in the within-mentioned Agreement.

                                            U.S. BANK NATIONAL ASSOCIATION,
                                                    as Certificate Registrar


                                            By:  _______________________________
                                                    Authorized Signatory









--------------------------------------------------------------------------------


                                                  ASSIGNMENT

        FOR VALUE RECEIVED, the undersigned hereby sell(s), assign(s) and transfer(s) unto


(Please print or typewrite  name and address  including  postal zip code of assignee) the  beneficial  interest
evidenced by the within Trust  Certificate and hereby  authorizes the transfer of registration of such interest
to assignee on the Certificate Register of the Trust Fund.

        I (We) further direct the Certificate  Registrar to issue a new Certificate of a like  denomination and
Class, to the above named assignee and deliver such Certificate to the following address:



Dated:_____________________                          __________________________________
                                                     Signature by or on behalf of assignor

                                                     __________________________________
                                                     Signature Guaranteed


                                           DISTRIBUTION INSTRUCTIONS

        The assignee should include the following for purposes of distribution:

        Distributions shall be made, by wire transfer or otherwise, in immediately available funds to
 for the account of _________________ account number _______________  or, if mailed by check, to
_______________. .

        Applicable statements should be mailed to:________________________________

        This  information  is provided by  _________________________,  the assignee  named above,  or
______________________________, as its agent.






--------------------------------------------------------------------------------


                                                   EXHIBIT F

                                          FORM OF CUSTODIAL AGREEMENT

                                              CUSTODIAL AGREEMENT

THIS  CUSTODIAL  AGREEMENT  (as amended  and  supplemented  from time to time,  the  "Agreement"),  dated as of
_________ 1, 20__, by and among U.S. BANK NATIONAL  ASSOCIATION,  as trustee  (including its  successors  under
the Pooling Agreement  defined below, the "Trustee"),  RESIDENTIAL  ASSET MORTGAGE  PRODUCTS,  INC., as company
(together with any successor in interest, the "Company"),  RESIDENTIAL FUNDING CORPORATION,  as master servicer
(together  with any  successor  in interest or successor  under the Pooling  Agreement  referred to below,  the
"Master  Servicer")  and WELLS FARGO BANK,  N.A., as custodian  (together with any successor in interest or any
successor appointed hereunder, the "Custodian").

                                         W I T N E S S E T H T H A T:

               WHEREAS,  the  Company,  the Master  Servicer  and the Trustee  have  entered into a Pooling and
    Servicing  Agreement,  dated as of  _________  1, 20__,  relating  to the  issuance  of  Residential  Asset
    Mortgage Products,  Inc., Mortgage Asset-Backed  Pass-Through  Certificates,  Series 2006-NC1 (as in effect
    on the date of this  Agreement,  the "Original  Pooling  Agreement," and as amended and  supplemented  from
    time to time, the "Pooling Agreement"); and

               WHEREAS,  the Custodian has agreed to act as agent for the Trustee for the purposes of receiving
    and holding  certain  documents  and other  instruments  delivered  by the Company and the Master  Servicer
    under the Pooling Agreement,  all upon the terms and conditions and subject to the limitations  hereinafter
    set forth;

               NOW,  THEREFORE,  in  consideration  of the premises  and the mutual  covenants  and  agreements
    hereinafter set forth,  the Trustee,  the Company,  the Master  Servicer and the Custodian  hereby agree as
    follows:

ARTICLE I

                                                  Definitions

        Capitalized  terms used in this  Agreement and not defined  herein shall have the meanings  assigned in
the Original Pooling Agreement, unless otherwise required by the context herein.

ARTICLE II

                                         Custody of Mortgage Documents

Section 2.1    Custodian to Act as Agent:  Acceptance of Mortgage Files.  The Company and the Master  Servicer,
hereby  direct the  Trustee to appoint  Wells  Fargo  Bank,  N.A.  as  Custodian.  The  Custodian,  as the duly
appointed agent of the Trustee for these purposes,  acknowledges  receipt of the Mortgage Files relating to the
Mortgage Loans  identified on the schedule  attached  hereto (the "Mortgage  Files") and declares that it holds
and will hold the  Mortgage  Files as agent for the Trustee,  in trust,  for the use and benefit of all present
and future Certificateholders.

Section 2.2    Recordation  of  Assignments.  If any  Mortgage  File  includes one or more  assignments  of the
related  Mortgage Loans to the Trustee that have not been recorded,  each such assignment shall be delivered by
the  Custodian  to the  Company for the  purpose of  recording  it in the  appropriate  public  office for real
property records,  and the Company, at no expense to the Custodian,  shall promptly cause to be recorded in the
appropriate  public office for real property  records each such  assignment and, upon receipt thereof from such
public office, shall return each such assignment to the Custodian.

Section 2.3    Review of Mortgage Files.

(a)     On or prior to the Closing Date,  the Custodian  shall deliver to the Trustee an Initial  Certification
in the form annexed hereto as Exhibit One  evidencing  receipt of a Mortgage File for each Mortgage Loan listed
on the Schedule  attached hereto (the "Mortgage Loan  Schedule").  The parties hereto  acknowledge that certain
documents  referred to in  Subsection  2.01(b)(i)  of the Pooling  Agreement  may be missing on or prior to the
Closing Date and such missing documents shall be listed as a Schedule to Exhibit One.

(b)     Within 45 days after the Closing Date, the Custodian agrees, for the benefit of Certificateholders,  to
review each Mortgage  File and to deliver to the Trustee an Interim  Certification  in the form annexed  hereto
as Exhibit Two to the effect that all  documents  required to be delivered  pursuant to Section  2.01(b) of the
Pooling  Agreement  have been  executed  and  received and that such  documents  relate to the  Mortgage  Loans
identified  on the Mortgage  Loan  Schedule,  except for any  exceptions  listed on Schedule A attached to such
Interim  Certification.  For purposes of such review, the Custodian shall compare the following  information in
each Mortgage File to the corresponding  information in the Mortgage Loan Schedule:  (i) the loan number,  (ii)
the  borrower  name  and  (iii)  the  original  principal  balance.  In the  event  that any  Mortgage  Note or
Assignment of Mortgage has been  delivered to the Custodian by the Company in blank,  the  Custodian,  upon the
direction  of the  Company,  shall  cause each such  Mortgage  Note to be endorsed to the Trustee and each such
Assignment  of Mortgage to be  completed  in the name of the  Trustee  prior to the date on which such  Interim
Certification  is  delivered  to the  Trustee.  Within  45 days of  receipt  of the  documents  required  to be
delivered  pursuant to Section 2.01(b) of the Pooling  Agreement,  the Custodian agrees, for the benefit of the
Certificateholders,  to review each such  document,  and upon the written  request of the Trustee to deliver to
the  Trustee an updated  Schedule  A to the  Interim  Certification.  The  Custodian  shall be under no duty or
obligation  to  inspect,  review or  examine  said  documents,  instruments,  certificates  or other  papers to
determine that the same are genuine,  enforceable,  or  appropriate  for the  represented  purpose or that they
have  actually  been  recorded or that they are other than what they  purport to be on their face,  or that the
MIN is accurate.  If in performing  the review  required by this Section 2.3 the  Custodian  finds any document
or  documents  constituting  a part of a  Mortgage  File to be  missing  or  defective  in respect of the items
reviewed as described in this Section 2.3(b),  the Custodian  shall promptly so notify the Company,  the Master
Servicer, and the Trustee.

(c)     Upon receipt of all documents  required to be in the Mortgage Files the Custodian  shall deliver to the
Trustee a Final  Certification in the form annexed hereto as  Exhibit Three  evidencing the completeness of the
Mortgage Files.

        Upon receipt of written  request from the Trustee,  the Company or the Master  Servicer,  the Custodian
shall as soon as  practicable  supply the Trustee with a list of all of the documents  relating to the Mortgage
Loans required to be delivered  pursuant to Section 2.01(b) of the Pooling  Agreement not then contained in the
Mortgage Files.

Section 2.4    Notification of Breaches of Representations and Warranties.  If the Custodian discovers,  in the
course of  performing  its custodial  functions,  a breach of a  representation  or warranty made by the Master
Servicer or the Company as set forth in the Pooling  Agreement  with respect to a Mortgage  Loan  relating to a
Mortgage File, the Custodian  shall give prompt written  notice to the Company,  the Master  Servicer,  and the
Trustee.

Section 2.5    Custodian to Cooperate:  Release of Mortgage  Files.  Upon the repurchase or substitution of any
Mortgage Loan pursuant to Article II of the Pooling  Agreement or payment in full of any Mortgage  Loan, or the
receipt by the Master  Servicer of a notification  that payment in full will be escrowed in a manner  customary
for such purposes,  the Master Servicer shall  immediately  notify the Custodian by delivering to the Custodian
a Request for Release (in the form of Exhibit Four attached hereto or a mutually  acceptable  electronic  form)
and shall  request  delivery to it of the Mortgage  File.  The Custodian  agrees,  upon receipt of such Request
for Release,  promptly to release to the Master Servicer the related  Mortgage File. Upon written  notification
of a substitution,  the Master  Servicer shall deliver to the Custodian and the Custodian  agrees to accept the
Mortgage Note and other  documents  constituting  the Mortgage  File with respect to any  Qualified  Substitute
Mortgage Loan, upon receiving written notification from the Master Servicer of such substitution.

        Upon receipt of a Request for Release from the Master Servicer,  signed by a Servicing Officer, stating
that (i) the Master  Servicer or a  Subservicer,  as the case may be, has made a deposit  into the  Certificate
Account in payment for the purchase of the related  Mortgage Loan in an amount equal to the Purchase  Price for
such Mortgage Loan or (ii) the Company has chosen to substitute a Qualified  Substitute  Mortgage Loan for such
Mortgage Loan, the Custodian shall release to the Master Servicer the related Mortgage File.

        From time to time as is appropriate for the servicing or foreclosures of any Mortgage Loan,  including,
for this purpose,  collection  under any Primary  Insurance Policy or any Mortgage Pool Insurance  Policy,  the
Master  Servicer  shall  deliver to the  Custodian a Request for Release  certifying  as to the reason for such
release.  Upon receipt of the  foregoing,  the  Custodian  shall  deliver the Mortgage File or such document to
the Master  Servicer.  The Master  Servicer shall cause each Mortgage File or any document  therein so released
to be returned to the Custodian  when the need  therefor by the Master  Servicer no longer  exists,  unless (i)
the Mortgage Loan has been  liquidated  and the  Liquidation  Proceeds  relating to the Mortgage Loan have been
deposited  in the  Custodial  Account or (ii) the  Mortgage  File or such  document  has been  delivered  to an
attorney,  or to a public  trustee or other public  official as required by law, for purposes of  initiating or
pursuing legal action or other  proceedings for the foreclosure of the Mortgaged  Property either judicially or
non-judicially,  and the Master  Servicer has delivered to the Custodian an updated  Request for Release signed
by a  Servicing  Officer  certifying  as to the name and address of the Person to which such  Mortgage  File or
such  document was  delivered  and the purpose or purposes of such  delivery.  Immediately  upon receipt of any
Mortgage  File  returned  to the  Custodian  by the  Master  Servicer,  the  Custodian  shall  deliver a signed
acknowledgment to the Master Servicer, confirming receipt of such Mortgage File.

        Upon the request of the Master  Servicer,  the Custodian will send to the Master Servicer copies of any
documents contained in the Mortgage File.

Section 2.6    Assumption  Agreements.  In the event that any assumption agreement or substitution of liability
agreement is entered into with respect to any Mortgage Loan subject to this  Agreement in  accordance  with the
terms and  provisions  of the Pooling  Agreement,  the Master  Servicer  shall notify the  Custodian  that such
assumption or  substitution  agreement  has been  completed by forwarding to the Custodian the original of such
assumption  or  substitution  agreement,  which  shall be added  to the  related  Mortgage  File  and,  for all
purposes,  shall be  considered  a part of such  Mortgage  File to the same extent as all other  documents  and
instruments constituting parts thereof.

ARTICLE III

                                           Concerning the Custodian

Section 3.1    Custodian a Bailee and Agent of the Trustee.  With respect to each Mortgage  Note,  Mortgage and
other  documents  constituting  each  Mortgage  File which are  delivered to the  Custodian,  the  Custodian is
exclusively  the bailee and agent of the Trustee and has no  instructions to hold any Mortgage Note or Mortgage
for  the  benefit  of  any  person  other  than  the  Trustee,   holds  such   documents  for  the  benefit  of
Certificateholders  and  undertakes to perform such duties and only such duties as are  specifically  set forth
in this Agreement.  Except upon  compliance  with the provisions of Section 2.5 of this Agreement,  no Mortgage
Note,  Mortgage or other  document  constituting  a part of a Mortgage File shall be delivered by the Custodian
to the Company or the Master Servicer or otherwise released from the possession of the Custodian.

        The Master  Servicer shall  promptly  notify the Custodian in writing if it shall no longer be a member
of MERS,  or if it otherwise  shall no longer be capable of  registering  and  recording  Mortgage  Loans using
MERS.  In  addition,  the Master  Servicer  shall (i)  promptly  notify the  Custodian  in writing  when a MERS
Mortgage  Loan is no  longer  registered  with and  recorded  under  MERS and (ii)  concurrently  with any such
deregistration  of a MERS Mortgage Loan,  prepare,  execute and record an original  assignment from MERS to the
Trustee and deliver such assignment to the Custodian.

Section 3.2    Indemnification.  The Company  hereby agrees to indemnify  and hold the Custodian  harmless from
and against all claims,  liabilities,  losses,  actions, suits or proceedings at law or in equity, or any other
expenses,  fees or  charges  of any  character  or  nature,  which the  Custodian  may incur or with  which the
Custodian  may  be  threatened  by  reason  of  its  acting  as  custodian  under  this  Agreement,   including
indemnification  of the Custodian  against any and all expenses,  including  attorney's fees if counsel for the
Custodian  has been  approved by the Company,  and the cost of defending  any action,  suit or  proceedings  or
resisting any claim.  Notwithstanding  the  foregoing,  it is  specifically  understood  and agreed that in the
event any such claim,  liability,  loss, action, suit or proceeding or other expense,  fee or charge shall have
been caused by reason of any negligent act,  negligent failure to act or willful  misconduct on the part of the
Custodian, or which shall constitute a willful breach of its duties hereunder,  the indemnification  provisions
of this Agreement shall not apply.

Section 3.3    Custodian  May Own  Certificates.  The  Custodian in its  individual  or any other  capacity may
become the owner or pledgee of Certificates with the same rights it would have if it were not Custodian.

Section 3.4    Master Servicer to Pay Custodian's Fees and Expenses.  The Master Servicer  covenants and agrees
to pay to the Custodian  from time to time,  and the Custodian  shall be entitled to,  reasonable  compensation
for all services  rendered by it in the exercise and  performance of any of the powers and duties  hereunder of
the  Custodian,  and the  Master  Servicer  will  pay or  reimburse  the  Custodian  upon its  request  for all
reasonable  expenses,  disbursements  and advances  incurred or made by the Custodian in accordance with any of
the provisions of this Agreement  (including the reasonable  compensation and the expenses and disbursements of
its counsel and of all persons not regularly in its employ),  except any such expense,  disbursement or advance
as may arise from its negligence or bad faith.

Section 3.5    Custodian  May  Resign:  Trustee  May  Remove  Custodian.  The  Custodian  may  resign  from the
obligations  and  duties  hereby  imposed  upon it as such  obligations  and  duties  relate  to its  acting as
Custodian of the Mortgage  Loans.  Upon  receiving  such notice of  resignation,  the Trustee shall either take
custody of the Mortgage  Files itself and give prompt notice  thereof to the Company,  the Master  Servicer and
the Custodian,  or promptly  appoint a successor  Custodian by written  instrument,  in duplicate,  one copy of
which  instrument  shall be delivered to the resigning  Custodian and one copy to the successor  Custodian.  If
the Trustee shall not have taken custody of the Mortgage  Files and no successor  Custodian  shall have been so
appointed  and have accepted  appointment  within 30 days after the giving of such notice of  resignation,  the
resigning  Custodian  may petition  any court of  competent  jurisdiction  for the  appointment  of a successor
Custodian.
        The Trustee,  at the direction of the Master Servicer and the Company,  may remove the Custodian at any
time,  with or without  cause.  In such event,  the Trustee  shall  appoint,  or petition a court of  competent
jurisdiction  to appoint,  a successor  Custodian  hereunder.  Any  successor  Custodian  shall be a depository
institution  subject to supervision  or examination by federal or state  authority and shall be able to satisfy
the other  requirements  contained  in Section 3.7 and shall be  unaffiliated  with the Master  Servicer or the
Company.

        Any  resignation or removal of the Custodian and appointment of a successor  Custodian  pursuant to any
of the provisions of this Section 3.5 shall become  effective  upon  acceptance of appointment by the successor
Custodian.  The Trustee shall give prompt notice to the Company and the Master  Servicer of the  appointment of
any successor  Custodian.  No successor  Custodian shall be appointed by the Trustee without the prior approval
of the Company and the Master Servicer.

Section 3.6    Merger or  Consolidation  of  Custodian.  Any Person into which the  Custodian  may be merged or
converted  or with which it may be  consolidated,  or any  Person  resulting  from any  merger,  conversion  or
consolidation  to which the  Custodian  shall be a party,  or any  Person  succeeding  to the  business  of the
Custodian,  shall be the successor of the Custodian hereunder,  without the execution or filing of any paper or
any further act on the part of any of the parties  hereto,  anything  herein to the  contrary  notwithstanding;
provided that such  successor is a depository  institution  subject to supervision or examination by federal or
state  authority  and is able to satisfy the other  requirements  contained in Section 3.7 and is  unaffiliated
with the Master Servicer or the Company.

Section 3.7    Representations  of the  Custodian.  The  Custodian  hereby  represents  that it is a depository
institution  subject to supervision or examination by a federal or state authority,  has a combined capital and
surplus of at least  $15,000,000  and is  qualified to do business in the  jurisdictions  in which it will hold
any Mortgage File.

ARTICLE IV

                                         Compliance with Regulation AB

               Section 4.1.  Intent of the Parties;  Reasonableness.  The parties hereto  acknowledge and agree
that the  purpose of this  Article  IV is to  facilitate  compliance  by the  Company  with the  provisions  of
Regulation AB and related rules and  regulations  of the  Commission.  The Company shall not exercise its right
to request  delivery of information or other  performance  under these  provisions other than in good faith, or
for purposes other than  compliance  with the Securities Act, the Exchange Act and the rules and regulations of
the Commission  under the Securities  Act and the Exchange Act. Each of the parties  hereto  acknowledges  that
interpretations  of the  requirements  of  Regulation  AB may change  over time,  whether  due to  interpretive
guidance  provided  by the  Commission  or its  staff,  consensus  among  participants  in the  mortgage-backed
securities  markets,  advice of counsel,  or otherwise,  and agrees to comply with requests made by the Company
in good faith for delivery of information  under these provisions on the basis of evolving  interpretations  of
Regulation AB. The Custodian shall cooperate  reasonably with the Company to deliver to the Company  (including
any of its assignees or designees), any and all disclosure,  statements, reports,  certifications,  records and
any other  information  necessary  in the  reasonable,  good faith  determination  of the Company to permit the
Company to comply with the provisions of Regulation AB.

               Section 4.2.  Additional Representations and Warranties of the Custodian.

               (a)    The Custodian  hereby  represents and warrants that the  information  set forth under the
caption  "Pooling  and  Servicing  Agreement--Custodial   Arrangements"  (the  "Custodian  Disclosure")  in  the
Prospectus  Supplement  dated  January  26,  2006  relating  to the  Certificates  does not  contain any untrue
statement of a material  fact or omit to state a material  fact  required to be stated  therein or necessary in
order to make the  statements  therein,  in the light of the  circumstances  under  which they were  made,  not
misleading.

               (b)    The  Custodian  shall be deemed to  represent to the Company as of the date hereof and on
each date on which  information  is provided to the Company  under  Section 4.3 that,  except as  disclosed  in
writing to the  Company  prior to such date:  (i) there are no aspects of its  financial  condition  that could
have a material  adverse effect on the performance by it of its Custodian  obligations  under this Agreement or
any other  Securitization  Transaction  as to which it is the  custodian;  (ii) there are no material  legal or
governmental  proceedings  pending  (or  known  to  be  contemplated)  against  it;  and  (iii)  there  are  no
affiliations,  relationships  or  transactions  relating to the  Custodian  with  respect to the Company or any
sponsor, issuing entity, servicer, trustee,  originator,  significant obligor,  enhancement or support provider
or other material  transaction  party (as such terms are used in Regulation AB) relating to the  Securitization
Transaction  contemplated by the Agreement,  as identified by the Company to the Custodian in writing as of the
Closing Date (each, a "Transaction Party").

               (c)    If so requested by the Company on any date  following  the Closing  Date,  the  Custodian
shall,   within  five  Business  Days  following  such  request,   confirm  in  writing  the  accuracy  of  the
representations  and warranties set forth in paragraph (a) of this Section or, if any such  representation  and
warranty is not accurate as of the date of such  confirmation,  provide reasonably  adequate  disclosure of the
pertinent  facts,  in writing,  to the requesting  party.  Any such request from the Company shall not be given
more than once each  calendar  quarter,  unless the Company shall have a reasonable  basis for a  determination
that any of the representations and warranties may not be accurate.

               Section 4.3.  Additional  Information  to Be  Provided  by the  Custodian.  For so  long  as the
Certificates  are  outstanding,  for the purpose of satisfying  the Company's  reporting  obligation  under the
Exchange Act with respect to any class of  Certificates,  the Custodian shall (a) notify the Company in writing
of any material  litigation or  governmental  proceedings  pending against the Custodian that would be material
to  Certificateholders,  and (b) provide to the Company a written description of such proceedings.  Any notices
and descriptions  required under this Section 4.3  shall be given no later than five Business Days prior to the
Determination  Date  following the month in which the Custodian has knowledge of the occurrence of the relevant
event.  As of the date the  Company  or  Master  Servicer  files  each  Report  on Form  10-D or Form 10-K with
respect  to the  Certificates,  the  Custodian  will be deemed to  represent  that any  information  previously
provided  under this  Section 4.3,  if any,  is  materially  correct and does not have any  material  omissions
unless the Custodian has provided an update to such information.

               Section 4.4.  Report on  Assessment  of  Compliance  and  Attestation.  On or before March 15 of
each calendar year, commencing in 2007, the Custodian shall:

               (a)    deliver to the Company a report (in form and  substance  reasonably  satisfactory  to the
Company)  regarding  the  Custodian's   assessment  of  compliance  with  the  Servicing  Criteria  during  the
immediately  preceding  calendar  year, as required  under Rules 13a-18 and 15d-18 of the Exchange Act and Item
1122 of  Regulation  AB. Such report shall be addressed to the Company and signed by an  authorized  officer of
the Custodian,  and shall address each of the Servicing Criteria specified on a certification  substantially in
the form of Exhibit Five hereto; and

               (b)    deliver  to the  Company a report  of a  registered  public  accounting  firm  reasonably
acceptable to the Company that attests to, and reports on, the  assessment of compliance  made by the Custodian
and  delivered  pursuant  to the  preceding  paragraph.  Such  attestation  shall be in  accordance  with Rules
1-02(a)(3) and 2-02(g) of Regulation S-X under the Securities Act and the Exchange Act.

               Section 4.5.  Indemnification; Remedies.

               (a)    The Custodian  shall  indemnify the Company,  each  affiliate of the Company,  the Master
Servicer  and  each  broker  dealer  acting  as  underwriter,  placement  agent  or  initial  purchaser  of the
Certificates  or each  Person  who  controls  any of such  parties  (within  the  meaning  of Section 15 of the
Securities  Act and  Section  20 of the  Exchange  Act);  and the  respective  present  and  former  directors,
officers,  employees  and  agents of each of the  foregoing,  and shall  hold  each of them  harmless  from and
against  any losses,  damages,  penalties,  fines,  forfeitures,  legal fees and  expenses  and related  costs,
judgments, and any other costs, fees and expenses that any of them may sustain arising out of or based upon:

               (i)(A) any untrue  statement  of a material  fact  contained  or alleged to be  contained in the
Custodian Disclosure and any information,  report,  certification,  accountants'  attestation or other material
provided under this Article IV by or on behalf of the Custodian  (collectively,  the "Custodian  Information"),
or (B) the omission or alleged  omission to state in the  Custodian  Information a material fact required to be
stated in the Custodian  Information or necessary in order to make the statements  therein, in the light of the
circumstances under which they were made, not misleading; or

        (ii)   any failure by the Custodian to deliver any  information,  report,  certification,  accountants'
attestation or other material when and as required under this Article IV.

               (b)    In the case of any failure of  performance  described  in clause (ii) of  Section 4.5(a),
the Custodian shall promptly  reimburse the Company for all costs  reasonably  incurred by the Company in order
to obtain the  information,  report,  certification,  accountants'  letter or other  material not  delivered as
required by the Custodian.

ARTICLE V

Section 5.1    Notices. All notices,  requests,  consents and demands and other  communications  required under
this Agreement or pursuant to any other  instrument or document  delivered  hereunder  shall be in writing and,
unless otherwise  specifically  provided,  may be delivered personally,  by telegram or telex, or by registered
or certified mail,  postage  prepaid,  return receipt  requested,  at the addresses  specified on the signature
page hereof  (unless  changed by the  particular  party  whose  address is stated  herein by similar  notice in
writing), in each case the notice will be deemed delivered when received.

Section 5.2    Amendments.  No  modification  or amendment of or supplement to this Agreement shall be valid or
effective unless the same is in writing and signed by all parties hereto,  and none of the Company,  the Master
Servicer or the Trustee  shall enter into any amendment  hereof  except as permitted by the Pooling  Agreement.
The Trustee shall give prompt  notice to the Custodian of any amendment or supplement to the Pooling  Agreement
and furnish the Custodian with written copies thereof.

Section 5.3    GOVERNING  LAW.  THIS  AGREEMENT  SHALL BE DEEMED A CONTRACT MADE UNDER THE LAWS OF THE STATE OF
NEW YORK AND SHALL BE CONSTRUED  AND ENFORCED IN  ACCORDANCE  WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW
YORK (WITHOUT REGARD TO THE CONFLICTS OF LAW PRINCIPLES  THEREOF,  OTHER THAN SECTIONS 5-1401 AND 5-1402 OF THE
NEW YORK GENERAL OBLIGATIONS LAW).

Section 5.4    Recordation of Agreement.  To the extent  permitted by applicable law, this Agreement is subject
to  recordation  in all  appropriate  public  offices for real  property  records in all the  counties or other
comparable  jurisdictions in which any or all of the properties  subject to the Mortgages are situated,  and in
any other  appropriate  public  recording  office or elsewhere,  such  recordation to be effected by the Master
Servicer  and at its expense on direction  by the Trustee  (pursuant to the request of holders of  Certificates
evidencing  undivided  interests  in the  aggregate  of not less  than 25% of the  Trust  Fund),  but only upon
direction  accompanied by an Opinion of Counsel  reasonably  satisfactory  to the Master Servicer to the effect
that the failure to effect such  recordation is likely to materially and adversely  affect the interests of the
Certificateholders.

        For the purpose of  facilitating  the  recordation of this  Agreement as herein  provided and for other
purposes,  this  Agreement  may be  executed  simultaneously  in any  number  of  counterparts,  each of  which
counterparts  shall be deemed to be an original,  and such  counterparts  shall constitute but one and the same
instrument.

Section 5.5    Severability  of  Provisions.  If any one or more of the  covenants,  agreements,  provisions or
terms of this Agreement  shall be for any reason  whatsoever  held invalid,  then such  covenants,  agreements,
provisions or terms shall be deemed  severable from the remaining  covenants,  agreements,  provisions or terms
of this  Agreement and shall in no way affect the validity or  enforceability  of the other  provisions of this
Agreement or of the Certificates or the rights of the holders thereof.






--------------------------------------------------------------------------------


    IN WITNESS WHEREOF, this Agreement is executed as of the date first above written.

Address:                                    U.S. BANK NATIONAL ASSOCIATION
                                                   as Trustee

U.S. Bank Corporate Trust Services
EP-MN-WS3D
60 Livingston Avenue
St. Paul, Minnesota  55107                  By:
Attn: Structured Finance/                   Name:
RAMP 2006-NC1                               Title:



Address:                                    RESIDENTIAL ASSET MORTGAGE
                                            PRODUCTS, INC.

8400 Normandale Lake Boulevard
Suite 250
Minneapolis, Minnesota  55437               By:
                                            Name:
                                            Title:



Address:                                    RESIDENTIAL FUNDING
                                            CORPORATION, as Master Servicer

8400 Normandale Lake Boulevard
Suite 250
Minneapolis, Minnesota  55437               By:
                                            Name:
                                            Title:



Address:                                    WELLS FARGO BANK, N.A.

Document Custody
One Meridian Crossings - Lower Level
Richfield, Minnesota 55423                  By:
                                            Name:
                                            Title:








--------------------------------------------------------------------------------


STATE OF MINNESOTA            )
                              )ss.:
COUNTY OF RAMSEY              )

    On the  _______  day of  _________,  20__,  before me, a notary  public in and for said  State,  personally
    appeared     ___________________________________________________,     known     to     me     to    be    a
    _______________________________________  of U.S. Bank National Association,  a national banking association
    that  executed  the within  instrument,  and also known to me to be the person who executed it on behalf of
    said national banking  association and acknowledged to me that such national banking  association  executed
    the within instrument.

    IN WITNESS  WHEREOF,  I have  hereunto  set my hand and affixed my  official  seal the day and year in this
    certificate first above written.


                                                   Notary Public



[Notarial Seal]






--------------------------------------------------------------------------------


STATE OF MINNESOTA            )
                              )ss.:
COUNTY OF HENNEPIN            )

    On the  _______  day of  _________,  20__,  before me, a notary  public in and for said  State,  personally
    appeared,  _________,  known to me to be a Vice President of Residential Asset Mortgage Products, Inc., one
    of the  corporations  that  executed  the  within  instrument,  and also  known to me to be the  person who
    executed it on behalf of said  corporation,  and  acknowledged  to me that such  corporation  executed  the
    within instrument.

    IN WITNESS  WHEREOF,  I have  hereunto  set my hand and affixed my  official  seal the day and year in this
    certificate first above written.


                                                   Notary Public



[Notarial Seal]






--------------------------------------------------------------------------------


STATE OF MINNESOTA            )
                              )ss.:
COUNTY OF HENNEPIN            )

    On the  _______  day of  _________,  20__,  before me, a notary  public in and for said  State,  personally
    appeared,  ________,  known  to me to be an  Associate  of  Residential  Funding  Corporation,  one  of the
    corporations  that  executed the within  instrument,  and also known to me to be the person who executed it
    on  behalf  of said  corporation,  and  acknowledged  to me  that  such  corporation  executed  the  within
    instrument.

    IN WITNESS  WHEREOF,  I have  hereunto  set my hand and affixed my  official  seal the day and year in this
    certificate first above written.


                                                   Notary Public



[Notarial Seal]






--------------------------------------------------------------------------------


STATE OF MINNESOTA            )
                              )ss.:
COUNTY OF HENNEPIN            )

    On the  _______  day of  _______,  20__,  before  me, a notary  public  in and for said  State,  personally
    appeared      __________________________________________,      known      to      me      to      be      a
    _______________________________________  of Wells Fargo Bank,  N.A., a national  banking  association  that
    executed  the within  instrument,  and also known to me to be the person who  executed it on behalf of said
    national banking  association,  and acknowledged to me that such national banking association  executed the
    within instrument.

    IN WITNESS  WHEREOF,  I have  hereunto  set my hand and affixed my  official  seal the day and year in this
    certificate first above written.


                                                   Notary Public








--------------------------------------------------------------------------------


                                                  EXHIBIT ONE

                                               FORM OF CUSTODIAN
                                             INITIAL CERTIFICATION

                                                   January 30, 2006

U.S. Bank National Association
EP-MN-WS3D
60 Livingston Avenue
St. Paul, Minnesota 55107
Attn: Structured Finance/RAMP Series 2006-NC1

Attention: Residential Asset Mortgage Products, Inc., Series 2006-NC1

        Re:    Custodial Agreement,  dated as of January 1, 2006, by and among U.S. Bank National  Association,
               Residential  Asset Mortgage  Products,  Inc.,  Residential  Funding  Corporation and Wells Fargo
               Bank, N.A., relating to Mortgage Asset-Backed Pass-Through Certificates, Series 2006-NC1

Ladies and Gentlemen:

    In accordance with Section 2.3 of the above-captioned  Custodial Agreement,  and subject to Section 2.02 of
    the Pooling  Agreement,  the  undersigned,  as Custodian,  hereby certifies that it has received a Mortgage
    File (which  contains an original  Mortgage  Note or an  original  Lost Note  Affidavit  with a copy of the
    related Mortgage Note) to the extent required in  Section 2.01(b)  of the Pooling Agreement with respect to
    each  Mortgage  Loan  listed in the  Mortgage  Loan  Schedule,  with any  exceptions  listed on  Schedule A
    attached hereto.

    Capitalized  words and  phrases  used herein  shall have the  respective  meanings  assigned to them in the
    above-captioned Custodial Agreement.

                                            WELLS FARGO BANK, N.A.



                                            By:
                                            Name:
                                            Title:








--------------------------------------------------------------------------------


                                                  EXHIBIT TWO

                                    FORM OF CUSTODIAN INTERIM CERTIFICATION

                                                   _______________, 2006

U.S. Bank National Association
EP-MN-WS3D
60 Livingston Avenue
St. Paul, Minnesota 55107
Attn: Structured Finance/RAMP Series 2006-NC1

Attention: Residential Asset Mortgage Products, Inc., Series 2006-NC1

        Re:    Custodial Agreement,  dated as of ________ 1, 20__, by and among U.S. Bank National Association,
               Residential  Asset Mortgage  Products,  Inc.,  Residential  Funding  Corporation and Wells Fargo
               Bank, N.A., relating to Mortgage Asset-Backed Pass-Through Certificates, Series 2006-NC1

Ladies and Gentlemen:

    In accordance with Section 2.3 of the above-captioned  Custodial Agreement, the undersigned,  as Custodian,
    hereby  certifies that it has received a Mortgage File to the extent  required  pursuant to Section 2.01(b)
    of the Pooling  Agreement with respect to each Mortgage Loan listed in the Mortgage Loan  Schedule,  and it
    has reviewed the  Mortgage  File and the Mortgage  Loan  Schedule  and has  determined  that:  all required
    documents have been executed and received and that such documents  relate to the Mortgage Loans  identified
    on the Mortgage Loan Schedule, with any exceptions listed on Schedule A attached hereto.

    Capitalized  words and  phrases  used herein  shall have the  respective  meanings  assigned to them in the
    above-captioned Custodial Agreement.

                                            WELLS FARGO BANK, N.A.



                                            By:
                                            Name:
                                            Title:








--------------------------------------------------------------------------------


                                                 EXHIBIT THREE

                                     FORM OF CUSTODIAN FINAL CERTIFICATION

                                                   ______________, 2006

U.S. Bank National Association
EP-MN-WS3D
60 Livingston Avenue
St. Paul, Minnesota 55107
Attn: Structured Finance/RAMP Series 2006-NC1

Attention: Residential Asset Mortgage Products, Inc., Series 2006-NC1

        Re:    Custodial Agreement,  dated as of _______ 1, 20__, by and among U.S. Bank National  Association,
               Residential  Asset Mortgage  Products,  Inc.,  Residential  Funding  Corporation and Wells Fargo
               Bank, N.A., relating to Mortgage Asset-Backed Pass-Through Certificates, Series 2006-NC1

Ladies and Gentlemen:

    In accordance with Section 2.3 of the above-captioned  Custodial Agreement, the undersigned,  as Custodian,
    hereby  certifies  that it has received a Mortgage  File with respect to each  Mortgage  Loan listed in the
    Mortgage  Loan  Schedule  and it has reviewed the  Mortgage  File and the  Mortgage  Loan  Schedule and has
    determined that: all required  documents  referred to in Section 2.01(b) of the Pooling Agreement have been
    executed and received and that such  documents  relate to the  Mortgage  Loans  identified  on the Mortgage
    Loan Schedule.

    Capitalized  words and  phrases  used herein  shall have the  respective  meanings  assigned to them in the
    above-captioned Custodial Agreement.

                                            WELLS FARGO BANK, N.A.



                                            By:
                                            Name:
                                            Title:








--------------------------------------------------------------------------------

                               EXHIBIT FOUR

                                          FORM OF REQUEST FOR RELEASE

DATE:
TO:
RE:            REQUEST FOR RELEASE OF DOCUMENTS

In connection  with the  administration  of the pool of Mortgage Loans held by you for the referenced  pool, we
request the release of the Mortgage Loan File described below.

Pooling and Servicing Agreement, Dated:
Series#:
Account#:
Pool#:
Loan#:
MIN#:
Borrower Name(s):
Reason for Document Request: (circle one)   Mortgage Loan Prepaid in Full
                                            Mortgage Loan Repurchased

"We hereby  certify that all amounts  received or to be received in  connection  with such  payments  which are
required  to be  deposited  have  been or  will be so  deposited  as  provided  in the  Pooling  and  Servicing
Agreement."


Residential Funding Corporation
Authorized Signature

****************************************************************

TO CUSTODIAN/TRUSTEE:  Please acknowledge this request, and check off documents being enclosed with a copy of
this form.  You should retain this form for your files in accordance with the terms of the Pooling and
Servicing Agreement.

               Enclosed Documents:          [ ] Promissory Note
                                            [ ] Primary Insurance Policy
                                            [ ] Mortgage or Deed of Trust
                                            [ ] Assignment(s) of Mortgage or Deed of Trust
                                            [ ] Title Insurance Policy
                                            [ ] Other: ________________________


Name

Title

Date







--------------------------------------------------------------------------------



                                                 EXHIBIT FIVE


                        SERVICING CRITERIA TO BE ADDRESSED IN ASSESSMENT OF COMPLIANCE

                                 [Please see Exhibit V for Servicing Criteria]








--------------------------------------------------------------------------------


                                                   EXHIBIT G

                                            MORTGAGE LOAN SCHEDULE

Fixed Rate Loan
Loan Number   S/S Code    Payment Type       Original Bal       Loan Feature
                          Orig Term          Principal Bal      # of Units
                          Orig Rate          Original PI        LTV
                          Net Curr           Current PI
City          State  Zip  Loan Purp          Note Date          MI Co Code
Servicer Loan #           Prop Type          First Pay Date     MI Coverage
Seller Loan   #           Occup Code         Maturity Date
Investor Loan #
10015685      M21/R44     F                  25,200.00          ZZ
                          360                25,148.82          1
                          11.3500            246.68             20
                          10.8500            246.68
PHOENIX       AZ 85020    5                  06/21/05           00
0439525593                05                 08/01/05           0.0000
1002444769                O                  07/01/35
0

10015745      M21/R44     F                  73,000.00          ZZ
                          360                72,859.71          1
                          11.6000            728.49             20
                          11.1000            728.49
OLD ORCHARD BEME 04064    1                  06/27/05           00
0439525692                05                 08/01/05           0.0000
1002326851                O                  07/01/35
0

10015815      M21/R44     F                  30,600.00          ZZ
                          360                30,545.89          1
                          12.0000            314.76             20
                          11.5000            314.76
WOODSTOCK     GA 30189    1                  06/27/05           00
0439525841                05                 08/01/05           0.0000
1002491217                O                  07/01/35
0

10015841      M21/R44     F                  55,800.00          ZZ
                          360                55,677.55          1
                          10.9900            530.98             10
                          10.4900            530.98
ANAHEIM       CA 92804    1                  06/23/05           00
0439525866                05                 08/01/05           0.0000
1002485876                O                  07/01/35
0

10069775      M21/G02     F                  180,000.00         ZZ
                          360                179,251.96         1
                          7.9250             1311.38            90
                          7.6750             1311.38
PORTER        TX 77365    5                  06/24/05           23
0439725144                05                 08/01/05           0.0000
1002435779                N                  07/01/35
0

10234501      M21/R44     F                  20,000.00          ZZ
                          360                19,986.56          1
                          11.3000            195.02             25
                          10.8000            195.02
VINTON        VA 24179    1                  10/12/05           00
0440342079                05                 12/01/05           0.0000
1004116986                O                  11/01/35
0

10234731      M21/R44     F                  20,000.00          ZZ
                          360                19,982.36          1
                          10.2500            179.23             23
                          9.7500             179.23
STOCKBRIDGE   WI 53088    1                  10/27/05           00
0440389328                05                 12/01/05           0.0000
1004426491                O                  11/01/35
0

10234803      M21/U58     F                  20,000.00          ZZ
                          360                19,962.87          1
                          10.9000            188.95             21
                          10.4000            188.95
WICHITA       KS 67203    5                  07/14/05           00
0440341097                05                 09/01/05           0.0000
1002829318                O                  08/01/35
0

10234811      M21/R44     F                  53,700.00          ZZ
                          360                53,616.24          1
                          10.6500            497.25             15
                          10.1500            497.25
DUNSTABLE     MA 01827    5                  07/28/05           00
0440329167                05                 10/01/05           0.0000
1002867366                O                  09/01/35
0

10234819      M21/R44     F                  29,200.00          ZZ
                          360                29,154.44          1
                          10.6500            270.38             20
                          10.1500            270.38
HOMEWOOD      IL 60430    5                  08/11/05           00
0440383412                05                 10/01/05           0.0000
1003006507                O                  09/01/35
0

10234837      M21/R44     F                  25,600.00          T
                          360                25,544.58          1
                          9.1000             207.83             20
                          8.6000             207.83
KOKOMO        IN 46902    1                  08/26/05           00
0440336360                09                 10/01/05           0.0000
1003155141                O                  09/01/35
0

10234847      M21/R44     F                  48,000.00          ZZ
                          360                47,522.99          1
                          10.3500            433.70             20
                          9.8500             433.70
PLAINFIELD    NJ 07060    1                  10/06/05           00
0440337236                05                 12/01/05           0.0000
1003003957                O                  11/01/35
0

10234879      M21/R44     F                  31,998.00          T
                          360                31,957.42          1
                          10.2500            286.73             20
                          9.7500             286.73
QUEEN CREEK   AZ 85242    1                  09/08/05           00
0440332229                03                 11/01/05           0.0000
1003243494                O                  10/01/35
0

10234885      M21/R44     F                  140,000.00         ZZ
                          360                139,790.88         1
                          10.8500            1317.41            20
                          10.3500            1317.41
GRAFTON       MA 01519    1                  08/20/05           00
0440351328                05                 10/01/05           0.0000
1003222104                O                  09/01/35
0

10235031      M21/U56     F                  136,000.00         ZZ
                          360                135,933.41         1
                          9.9250             1146.84            85
                          9.4250             1146.84
BAKERSFIELD   CA 93304    5                  09/01/05           23
0440322618                05                 11/01/05           0.0000
1003484777                O                  10/01/35
0

10235311      M21/R44     F                  23,600.00          ZZ
                          360                23,583.09          1
                          11.0000            224.75             20
                          10.5000            224.75
WESTVILLE     OK 74965    1                  10/14/05           00
0440329928                05                 12/01/05           0.0000
1003750051                O                  11/01/35
0

10235335      M21/R44     F                  27,800.00          ZZ
                          360                27,755.52          1
                          9.1500             226.69             20
                          8.6500             226.69
MOUNT WASHINGTKY 40047    5                  09/13/05           00
0440401198                05                 11/01/05           0.0000
1003752585                O                  10/01/35
0

10235369      M21/R44     F                  32,216.00          ZZ
                          360                32,178.49          1
                          10.6500            298.31             20
                          10.1500            298.31
STANSBURY PARKUT 84074    1                  09/21/05           00
0440433704                03                 11/01/05           0.0000
1003761548                O                  10/01/35
0

10235423      M21/R44     F                  159,000.00         ZZ
                          360                158,840.94         1
                          11.3500            1556.40            20
                          10.8500            1556.40
LAHAINA       HI 96761    1                  09/23/05           00
0440340743                01                 11/01/05           0.0000
1003804002                O                  10/01/35
0

10235429      M21/R44     F                  80,000.00          ZZ
                          360                79,927.49          1
                          11.8000            810.60             20
                          11.3000            810.60
STOCKTON      CA 95206    1                  09/20/05           00
0440328508                05                 11/01/05           0.0000
1003805528                O                  10/01/35
0

10235433      M21/R44     F                  72,000.00          ZZ
                          360                71,903.62          1
                          10.0000            631.86             20
                          9.5000             631.86
SAN JOSE      CA 95127    1                  09/16/05           00
0440338655                01                 11/01/05           0.0000
1003805644                O                  10/01/35
0

10235441      M21/R44     F                  55,000.00          ZZ
                          360                54,930.93          1
                          10.3000            494.91             20
                          9.8000             494.91
COLTON        CA 92324    1                  09/22/05           00
0440335974                05                 11/01/05           0.0000
1003798885                O                  10/01/35
0

10235443      M21/R44     F                  53,000.00          ZZ
                          360                52,940.24          1
                          10.8000            496.74             20
                          10.3000            496.74
DENVER        CO 80220    5                  09/19/05           00
0440340164                05                 11/01/05           0.0000
1003798894                O                  10/01/35
0

10235451      M21/R44     F                  28,000.00          ZZ
                          360                27,960.88          1
                          9.8000             241.60             20
                          9.3000             241.60
JOHNSON CREEK WI 53038    5                  09/26/05           00
0440328359                05                 11/01/05           0.0000
1003803389                O                  10/01/35
0

10235453      M21/R44     F                  70,000.00          ZZ
                          360                69,921.09          1
                          10.8000            656.07             20
                          10.3000            656.07
IMPERIAL      CA 92251    1                  09/22/05           00
0440337129                05                 11/01/05           0.0000
1003804707                O                  10/01/35
0

10235465      M21/R44     F                  50,000.00          ZZ
                          360                49,929.32          1
                          9.7420             429.29             20
                          9.2420             429.29
ZIMMERMAN     MN 55398    5                  09/22/05           00
0440341923                05                 11/01/05           0.0000
1003807731                O                  10/01/35
0

10235471      M21/R44     F                  20,000.00          ZZ
                          360                19,982.06          1
                          11.8500            203.42             25
                          11.3500            203.42
GASTON        SC 29053    1                  09/20/05           00
0440339851                05                 11/01/05           0.0000
1003809659                O                  10/01/35
0

10235473      M21/R44     F                  45,400.00          ZZ
                          360                45,361.06          1
                          12.0500            468.74             20
                          11.5500            468.74
ANCHORAGE     AK 99507    1                  09/27/05           00
0440408409                05                 11/01/05           0.0000
1003810031                O                  10/01/35
0

10235481      M21/R44     F                  70,000.00          ZZ
                          360                69,944.12          2
                          10.5000            640.32             20
                          10.0000            640.32
CITY OF PATERSNJ 07524    1                  10/14/05           00
0440329373                05                 12/01/05           0.0000
1003809150                O                  11/01/35
0

10235489      M21/R44     F                  43,700.00          ZZ
                          360                43,622.41          1
                          8.6500             340.67             20
                          8.1500             340.67
SAINT AUGUSTINFL 32092    1                  09/16/05           00
0440333961                03                 11/01/05           0.0000
1003812119                O                  10/01/35
0

10235491      M21/R44     F                  135,000.00         ZZ
                          360                134,783.97         2
                          10.8000            1265.28            20
                          10.3000            1265.28
GARDEN GROVE  CA 92843    1                  09/15/05           00
0440404515                05                 11/01/05           0.0000
1003813127                O                  10/01/35
0

10235497      M21/R44     F                  61,000.00          T
                          360                60,902.38          1
                          9.1500             497.42             20
                          8.6500             497.42
FORT MYERS    FL 33919    1                  09/23/05           00
0440326502                05                 11/01/05           0.0000
1003816071                O                  10/01/35
0

10235501      M21/R44     F                  35,000.00          T
                          360                34,976.49          1
                          11.3000            341.28             20
                          10.8000            341.28
ORLANDO       FL 32824    1                  10/07/05           00
0440339893                01                 12/01/05           0.0000
1003816482                O                  11/01/35
0

10235573      M21/R44     F                  95,000.00          ZZ
                          360                94,906.15          1
                          9.5000             798.82             20
                          9.0000             798.82
STOCKTON      CA 95219    1                  10/24/05           00
0440335966                05                 12/01/05           0.0000
1004427640                O                  11/01/35
0

10235579      M21/R44     F                  107,000.00         ZZ
                          360                106,933.50         1
                          11.6500            1071.88            20
                          11.1500            1071.88
ALTADENA      CA 91001    1                  10/26/05           00
0440403236                05                 12/01/05           0.0000
1004430743                O                  11/01/35
0

10235603      M21/R44     F                  96,200.00          ZZ
                          360                96,114.34          1
                          9.9900             843.52             20
                          9.4900             843.52
SAN JOSE      CA 95116    1                  10/25/05           00
0440390219                01                 12/01/05           0.0000
1004446656                O                  11/01/35
0

10235619      M21/R44     F                  82,380.00          ZZ
                          360                82,329.91          1
                          11.7500            831.56             20
                          11.2500            831.56
TEMECULA      CA 92592    1                  10/24/05           00
0440407468                05                 12/01/05           0.0000
1004433465                O                  11/01/35
0

10235621      M21/R44     F                  68,000.00          ZZ
                          360                67,947.99          1
                          10.7000            632.22             20
                          10.2000            632.22
WILDOMAR      CA 92595    1                  10/24/05           00
0440328482                05                 12/01/05           0.0000
1004433483                O                  11/01/35
0

10235635      M21/R44     F                  82,000.00          ZZ
                          360                81,955.88          1
                          12.3000            862.45             20
                          11.8000            862.45
ONTARIO       CA 91762    5                  10/24/05           00
0440388064                05                 12/01/05           0.0000
1004455360                O                  11/01/35
0

10235671      M21/R44     F                  19,975.00          ZZ
                          360                19,956.28          1
                          9.7500             171.62             25
                          9.2500             171.62
BROOKSHIRE    TX 77423    1                  10/31/05           00
0440325462                05                 12/01/05           0.0000
1004498154                O                  11/01/35
0

10235697      M21/R44     F                  130,000.00         ZZ
                          360                129,903.78         1
                          10.8500            1223.31            20
                          10.3500            1223.31
CHULA VISTA   CA 91910    1                  10/27/05           00
0440340446                05                 12/01/05           0.0000
1004482223                O                  11/01/35
0

10235717      M21/R44     F                  65,776.00          T
                          360                65,723.49          1
                          10.5000            601.68             20
                          10.0000            601.68
KISSIMMEE     FL 34746    1                  10/31/05           00
0440335743                03                 12/01/05           0.0000
1004513690                O                  11/01/35
0

10235783      M21/R44     F                  41,652.80          T
                          360                41,615.71          1
                          9.9900             365.23             20
                          9.4900             365.23
FERNLEY       NV 89408    1                  10/13/05           00
0440341840                05                 12/01/05           0.0000
1003827620                O                  11/01/35
0

10235807      M21/R44     F                  85,800.00          ZZ
                          360                85,724.03          1
                          11.9500            879.25             20
                          11.4500            879.25
DALY CITY     CA 94015    1                  09/16/05           00
0440323517                03                 11/01/05           0.0000
1003828022                O                  10/01/35
0

10235929      M21/R44     F                  93,004.00          T
                          360                92,913.95          1
                          11.5000            921.02             20
                          11.0000            921.02
PHOENIX       AZ 85085    1                  09/27/05           00
0440325074                03                 11/01/05           0.0000
1003894254                O                  10/01/35
0

10235977      M21/R44     F                  20,000.00          ZZ
                          360                19,986.42          1
                          11.2500            194.26             22
                          10.7500            194.26
APPLETON      WI 54911    1                  10/20/05           00
0440321743                05                 12/01/05           0.0000
1004003857                O                  11/01/35
0

10236075      M21/R44     F                  100,000.00         ZZ
                          360                99,945.59          2
                          12.2500            1047.90            20
                          11.7500            1047.90
INGLEWOOD     CA 90304    1                  10/11/05           00
0440324903                05                 12/01/05           0.0000
1003903440                O                  11/01/35
0

10236099      M21/R44     F                  119,980.00         ZZ
                          360                119,912.50         1
                          12.1000            1243.38            20
                          11.6000            1243.38
UNION CITY    CA 94587    1                  09/29/05           00
0440321263                29                 12/01/05           0.0000
1003908490                O                  11/01/35
0

10236109      M21/R44     F                  115,565.00         ZZ
                          360                115,489.12         1
                          11.4000            1135.63            20
                          10.9000            1135.63
TRACY         CA 95377    1                  10/13/05           00
0440320083                05                 12/01/05           0.0000
1003903191                O                  11/01/35
0

10236111      M21/R44     F                  77,000.00          ZZ
                          360                76,960.24          1
                          12.4850            820.90             20
                          11.9850            820.90
LOS ANGELES   CA 90044    5                  10/04/05           00
0440324671                05                 12/01/05           0.0000
1003904207                O                  11/01/35
0

10236121      M21/R44     F                  105,200.00         ZZ
                          360                105,116.01         2
                          10.5000            962.31             20
                          10.0000            962.31
BROOKLYN      NY 11208    1                  10/11/05           00
0440320026                05                 12/01/05           0.0000
1003904760                O                  11/01/35
0

10236137      M21/R44     F                  91,000.00          ZZ
                          360                90,931.89          1
                          10.8000            852.90             20
                          10.3000            852.90
LOS ANGELES   CA 90044    1                  10/08/05           00
0440323384                05                 12/01/05           0.0000
1003913215                O                  11/01/35
0

10236149      M21/R44     F                  20,000.00          ZZ
                          360                19,974.59          1
                          10.2500            179.23             22
                          9.7500             179.23
PEORIA        IL 61614    1                  09/30/05           00
0440324788                05                 11/01/05           0.0000
1003911413                O                  10/01/35
0

10236179      M21/R44     F                  123,200.00         ZZ
                          360                123,122.59         1
                          11.6000            1229.45            20
                          11.1000            1229.45
CASTRO VALLEY CA 94546    1                  10/03/05           00
0440324846                05                 12/01/05           0.0000
1003913803                O                  11/01/35
0

10236195      M21/R44     F                  74,460.00          ZZ
                          360                74,397.94          1
                          10.3000            670.01             20
                          9.8000             670.01
BROOKLYN      NY 11212    1                  10/20/05           00
0440320471                01                 12/01/05           0.0000
1003918363                O                  11/01/35
0

10236197      M21/R44     F                  100,000.00         ZZ
                          360                99,926.77          1
                          10.9000            944.78             20
                          10.4000            944.78
NEWARK        CA 94560    5                  10/04/05           00
0440324804                01                 12/01/05           0.0000
1003919736                O                  11/01/35
0

10236201      M21/R44     F                  44,985.00          ZZ
                          360                44,951.34          1
                          10.8000            421.62             15
                          10.3000            421.62
POMPANO BEACH FL 33068    1                  10/04/05           00
0440320935                05                 12/01/05           0.0000
1003920047                O                  11/01/35
0

10236205      M21/R44     F                  32,998.00          ZZ
                          360                32,972.48          1
                          10.6500            305.56             20
                          10.1500            305.56
MIAMI         FL 33193    1                  10/19/05           00
0440324895                08                 12/01/05           0.0000
1003920163                O                  11/01/35
0

10236227      M21/R44     F                  122,000.00         ZZ
                          360                121,865.40         1
                          10.9000            1152.63            20
                          10.4000            1152.63
LOS ANGELES   CA 91344    5                  09/23/05           00
0440320521                05                 11/01/05           0.0000
1003922250                O                  10/01/35
0

10236229      M21/R44     F                  95,198.00          ZZ
                          360                95,143.12          1
                          11.9900            978.49             20
                          11.4900            978.49
FAIRFIELD     CA 94533    1                  10/11/05           00
0440320075                29                 12/01/05           0.0000
1003922394                O                  11/01/35
0

10236231      M21/R44     F                  68,381.00          ZZ
                          360                68,339.88          1
                          11.8000            692.87             20
                          11.3000            692.87
BAKERSFIELD   CA 93311    1                  10/26/05           00
0440334498                05                 12/01/05           0.0000
1003922544                O                  11/01/35
0

10236263      M21/R44     F                  161,000.00         ZZ
                          360                160,856.66         2
                          9.9900             1411.70            20
                          9.4900             1411.70
NORTH HOLLYWOOCA 91601    1                  09/26/05           00
0440324713                05                 12/01/05           0.0000
1003923160                O                  11/01/35
0

10237481      M21/R44     F                  74,400.00          ZZ
                          360                74,328.76          1
                          11.5500            739.62             20
                          11.0500            739.62
SAN BERNARDINOCA 92376    1                  09/27/05           00
0440409902                05                 11/01/05           0.0000
1003623458                O                  10/01/35
0

10237531      M21/R44     F                  23,000.00          ZZ
                          360                22,967.86          1
                          9.8000             198.46             25
                          9.3000             198.46
GARLAND       TX 75042    1                  09/28/05           00
0440410348                05                 11/01/05           0.0000
1003807786                O                  10/01/35
0

10237617      M21/R44     F                  30,400.00          ZZ
                          360                30,342.05          1
                          8.3000             229.45             20
                          7.8000             229.45
NORTH LITTLE RAR 72118    1                  09/30/05           00
0440427045                05                 11/01/05           0.0000
1003933970                O                  10/01/35
0

10237701      M21/R44     F                  45,000.00          ZZ
                          360                44,966.87          1
                          10.8750            424.30             20
                          10.3750            424.30
SAN BERNARDINOCA 92410    1                  10/05/05           00
0440409803                05                 12/01/05           0.0000
1004045054                O                  11/01/35
0

10237725      M21/R44     F                  41,200.00          ZZ
                          360                41,168.14          1
                          10.6500            381.51             20
                          10.1500            381.51
WASHINGTON    DC 20019    1                  10/14/05           00
0440407252                07                 12/01/05           0.0000
1004134537                O                  11/01/35
0

10237741      M21/R44     F                  110,000.00         ZZ
                          360                109,914.06         1
                          10.6000            1014.45            20
                          10.1000            1014.45
SIMI VALLEY   CA 93063    1                  10/12/05           00
0440409852                05                 12/01/05           0.0000
1004230987                O                  11/01/35
0

10237743      M21/R44     F                  107,000.00         ZZ
                          360                106,908.55         1
                          10.3500            966.80             20
                          9.8500             966.80
LOS ANGELES   CA 91352    1                  10/15/05           00
0440410108                05                 12/01/05           0.0000
1004231003                O                  11/01/35
0

10237763      M21/R44     F                  64,800.00          ZZ
                          360                64,763.14          1
                          12.0500            669.04             20
                          11.5500            669.04
BAKERSFIELD   CA 93312    1                  10/19/05           00
0440409217                05                 12/01/05           0.0000
1004247078                O                  11/01/35
0

10237787      M21/U56     F                  127,500.00         T
                          360                127,332.96         1
                          10.1000            1128.34            75
                          9.6000             1128.34
SALTON CITY   CA 92274    5                  09/13/05           00
0440431559                05                 11/01/05           0.0000
0002202372                O                  10/01/35
0

10237833      M21/R44     F                  25,736.00          ZZ
                          360                25,700.38          1
                          10.5000            235.42             20
                          10.0000            235.42
INDIANAPOLIS  IN 46280    1                  09/30/05           00
0440408979                05                 11/01/05           0.0000
0002222133                O                  10/01/35
0

10237873      M21/R44     F                  20,000.00          ZZ
                          360                19,955.80          1
                          11.9500            204.96             22
                          11.4500            204.96
SPARTA        WI 54656    5                  08/09/05           00
0440410009                05                 10/01/05           0.0000
1002648424                O                  09/01/35
0

10237909      M21/R44     F                  85,000.00          ZZ
                          360                84,916.05          1
                          9.5000             714.73             20
                          9.0000             714.73
BEAUMONT      CA 92223    1                  10/06/05           00
0440409613                05                 12/01/05           0.0000
1002812497                O                  11/01/35
0

10237913      M21/R44     F                  80,000.00          ZZ
                          360                79,895.08          1
                          11.4500            789.18             20
                          10.9500            789.18
FULLERTON     CA 92831    1                  08/02/05           00
0440408631                05                 10/01/05           0.0000
1002962100                O                  09/01/35
0

10237951      M21/R44     F                  27,000.00          ZZ
                          360                26,936.34          1
                          9.8500             233.96             20
                          9.3500             233.96
ALBUQUERQUE   NM 87120    1                  09/29/05           00
0440408920                05                 11/01/05           0.0000
1003178475                O                  10/01/35
0

10237967      M21/R44     F                  64,400.00          ZZ
                          360                64,320.04          1
                          11.7000            647.60             20
                          11.2000            647.60
STOCKTON      CA 95210    1                  08/12/05           00
0440410363                05                 10/01/05           0.0000
1003132979                O                  09/01/35
0

10237975      M21/R44     F                  96,650.00          ZZ
                          360                96,319.05          1
                          11.2500            938.73             20
                          10.7500            938.73
MURRIETA      CA 92563    1                  08/26/05           00
0440409910                05                 10/01/05           0.0000
1003140265                O                  09/01/35
0

10237979      M21/R44     F                  69,000.00          ZZ
                          360                68,901.31          1
                          11.0500            659.71             20
                          10.5500            659.71
BAKERSFIELD   CA 93312    1                  08/10/05           00
0440409183                05                 10/01/05           0.0000
1003153367                O                  09/01/35
0

10238003      M21/R44     F                  38,000.00          ZZ
                          360                37,950.15          1
                          11.4500            374.87             20
                          10.9500            374.87
BAKERSFIELD   CA 93308    1                  08/24/05           00
0440408615                05                 10/01/05           0.0000
1003228028                O                  09/01/35
0

10238005      M21/R44     F                  97,000.00          ZZ
                          360                96,879.53          1
                          10.3500            876.44             20
                          9.8500             876.44
STATEN ISLAND NY 10308    1                  09/16/05           00
0440411742                05                 11/01/05           0.0000
1003232362                O                  10/01/35
0

10238007      M21/R44     F                  21,600.00          ZZ
                          360                21,563.71          1
                          11.8500            219.69             20
                          11.3500            219.69
MOBILE        AL 36619    1                  08/22/05           00
0440409191                05                 10/01/05           0.0000
1003239597                O                  09/01/35
0

10238015      M21/R44     F                  40,000.00          ZZ
                          360                39,953.42          1
                          10.6500            370.39             20
                          10.1500            370.39
LANTANA       FL 33462    1                  09/21/05           00
0440410355                05                 11/01/05           0.0000
1003261712                O                  10/01/35
0

10238019      M21/R44     F                  32,000.00          ZZ
                          240                31,864.19          2
                          11.7500            346.79             20
                          11.2500            346.79
ADELANTO      CA 92301    5                  08/23/05           00
0440410223                05                 10/01/05           0.0000
1003270800                O                  09/01/25
0

10238023      M21/R44     F                  50,980.00          ZZ
                          360                50,895.79          1
                          10.4000            462.53             20
                          9.9000             462.53
SPARKS        NV 89431    1                  08/26/05           00
0440409456                05                 10/01/05           0.0000
1003273549                O                  09/01/35
0

10238031      M21/R44     F                  70,456.00          ZZ
                          360                70,389.25          1
                          11.6000            703.11             20
                          11.1000            703.11
GRIDLEY       CA 95948    1                  09/23/05           00
0440408557                05                 11/01/05           0.0000
1003280728                O                  10/01/35
0

10238033      M21/R44     F                  51,000.00          ZZ
                          360                50,951.69          1
                          11.6000            508.95             20
                          11.1000            508.95
APPLE VALLEY  CA 92308    1                  09/14/05           00
0440409159                05                 11/01/05           0.0000
1003283501                O                  10/01/35
0

10238047      M21/R44     F                  76,000.00          ZZ
                          360                75,837.18          1
                          9.1500             619.74             20
                          8.6500             619.74
RIVERSIDE     CA 92504    1                  08/18/05           00
0440409423                05                 10/01/05           0.0000
1003228340                O                  09/01/35
0

10238061      M21/R44     F                  67,000.00          ZZ
                          360                66,879.70          1
                          9.9900             587.48             20
                          9.4900             587.48
PALMDALE      CA 93551    1                  08/17/05           00
0440408565                05                 10/01/05           0.0000
1003272504                O                  09/01/35
0

10238093      M21/R44     F                  78,000.00          ZZ
                          360                77,871.67          1
                          10.4000            707.67             20
                          9.9000             707.67
POMONA        CA 91767    1                  08/17/05           00
0440409753                05                 10/01/05           0.0000
1003295035                O                  09/01/35
0

10238121      M21/R44     F                  85,800.00          ZZ
                          360                85,730.02          1
                          10.4000            778.44             20
                          9.9000             778.44
AZUSA         CA 91702    1                  09/30/05           00
0440408680                05                 12/01/05           0.0000
1003294660                O                  11/01/35
0

10238123      M21/R44     F                  71,400.00          ZZ
                          360                71,302.39          1
                          9.9000             621.32             20
                          9.4000             621.32
RIALTO        CA 92376    1                  08/31/05           00
0440407344                05                 11/01/05           0.0000
1003294964                O                  10/01/35
0

10238235      M21/R44     F                  67,980.00          ZZ
                          360                67,916.33          1
                          11.6500            680.99             20
                          11.1500            680.99
STOCKTON      CA 95207    1                  09/22/05           00
0440410405                05                 11/01/05           0.0000
1003875480                O                  10/01/35
0

10239019      M21/G02     F                  86,800.00          ZZ
                          240                86,496.88          1
                          7.8000             715.27             78
                          7.5500             715.27
CORPUS CHRISTITX 78411    5                  09/28/05           00
0440494326                05                 12/01/05           0.0000
1003505291                O                  11/01/25
0

10241627      M21/U56     F                  63,000.00          ZZ
                          360                62,910.15          1
                          9.7000             538.96             90
                          9.2000             538.96
OHATCHEE      AL 36271    5                  09/26/05           23
0440493021                05                 11/01/05           0.0000
0002224257                O                  10/01/35
0

10242659      M21/U56     F                  97,200.00          ZZ
                          360                97,006.15          1
                          8.8000             768.15             80
                          8.3000             768.15
GEORGETOWN    TX 78626    5                  10/12/05           00
0440547446                05                 12/01/05           0.0000
1003758678                O                  11/01/35
0

10242883      M21/U56     F                  59,075.00          ZZ
                          360                59,007.29          1
                          10.7250            550.35             85
                          10.2250            550.35
MIDFIELD      AL 35228    1                  09/29/05           23
0440548436                05                 11/01/05           0.0000
1003738183                O                  10/01/35
0

10243889      M21/G02     F                  89,600.00          ZZ
                          360                89,478.12          1
                          7.9500             654.34             80
                          7.7000             654.34
MISSION       TX 78574    5                  10/17/05           00
0440510105                05                 12/01/05           0.0000
1004004758                O                  11/01/35
0

10244583      M21/U56     F                  226,800.00         ZZ
                          360                226,358.67         1
                          8.2000             1695.91            90
                          7.7000             1695.91
CORNELIUS     OR 97113    5                  09/08/05           23
0440502292                05                 11/01/05           0.0000
1003635524                O                  10/01/35
0

10290719      M21/G02     F                  90,250.00          ZZ
                          360                90,114.26          1
                          7.4500             627.96             95
                          7.2000             627.96
AKRON         OH 44310    5                  10/18/05           23
0440665370                05                 12/01/05           0.0000
0002248945                O                  11/01/35
0

10290747      M21/R44     F                  82,500.00          ZZ
                          360                82,399.18          1
                          8.4750             632.89             72
                          7.9750             632.89
INDIANAPOLIS  IN 46229    5                  10/13/05           00
0440670107                05                 12/01/05           0.0000
1003852049                O                  11/01/35
0

10290753      M21/U56     F                  52,200.00          ZZ
                          360                52,170.73          1
                          8.8750             415.33             90
                          8.3750             415.33
BEAUMONT      TX 77706    1                  11/16/05           23
0440682169                05                 01/01/06           0.0000
1003939849                N                  12/01/35
0

10290759      M21/G02     F                  169,000.00         ZZ
                          360                168,735.53         1
                          7.2500             1152.88            89
                          7.0000             1152.88
GRANTS PASS   OR 97526    5                  10/04/05           23
0440664753                05                 12/01/05           0.0000
1003842587                O                  11/01/35
0

10290765      M21/U57     F                  178,500.00         ZZ
                          360                178,295.97         1
                          8.8000             1410.64            85
                          8.3000             1410.64
CORRYTON      TN 37721    5                  10/21/05           23
0440664514                05                 12/01/05           0.0000
1003884443                O                  11/01/35
0

10290787      M21/R44     F                  94,485.00          ZZ
                          360                94,453.10          1
                          11.2500            917.70             15
                          10.7500            917.70
LEONARDTOWN   MD 20650    1                  11/09/05           00
0440623411                03                 01/01/06           0.0000
1004030024                O                  12/01/35
0

10290797      M21/U57     F                  73,125.00          ZZ
                          360                73,100.57          1
                          11.3000            713.02             75
                          10.8000            713.02
CHARLESTON    SC 29407    5                  11/23/05           00
0440672947                05                 01/01/06           0.0000
1003998026                N                  12/01/35
0

10290799      M21/G02     F                  85,000.00          ZZ
                          360                84,882.02          1
                          7.8500             614.84             95
                          7.6000             614.84
BENTON        IL 62812    2                  10/05/05           23
0440676104                05                 12/01/05           0.0000
1004006391                O                  11/01/35
0

10290803      M21/R44     F                  61,000.00          ZZ
                          360                60,960.38          1
                          11.4500            601.75             20
                          10.9500            601.75
KENT          WA 98042    5                  10/10/05           00
0440661940                05                 12/01/05           0.0000
1004043458                O                  11/01/35
0

10290819      M21/U57     F                  73,950.00          ZZ
                          360                73,876.30          1
                          9.5000             621.82             85
                          9.0000             621.82
SCHUYLKILL HAVPA 17972    5                  10/21/05           23
0440662237                05                 12/01/05           0.0000
1004097943                O                  11/01/35
0

10290825      M21/U57     F                  76,800.00          ZZ
                          240                76,695.40          1
                          9.7400             727.96             80
                          9.2400             727.96
EL PASO       TX 79934    5                  11/04/05           00
0440673424                05                 01/01/06           0.0000
1004106130                O                  12/01/25
0

10290831      M21/U57     F                  58,400.00          ZZ
                          360                58,348.65          1
                          10.0500            514.67             80
                          9.5500             514.67
CLAYPOOL      AZ 85532    5                  10/21/05           00
0440674513                05                 12/01/05           0.0000
1004051787                O                  11/01/35
0

10290837      M21/G02     F                  96,000.00          ZZ
                          360                95,862.66          1
                          7.7000             684.45             55
                          7.4500             684.45
VISALIA       CA 93291    5                  10/26/05           00
0440667988                05                 12/01/05           0.0000
1004056372                O                  11/01/35
0

10290851      M21/U57     F                  51,000.00          ZZ
                          360                50,984.40          1
                          11.7000            512.85             75
                          11.2000            512.85
ANDERSON      IN 46013    5                  11/14/05           00
0440675874                05                 01/01/06           0.0000
1004139177                O                  12/01/35
0

10290853      M21/R44     F                  64,000.00          ZZ
                          360                63,942.82          1
                          9.9750             560.47             80
                          9.4750             560.47
DETROIT       MI 48228    1                  10/24/05           00
0440684488                05                 12/01/05           0.0000
1004145213                O                  11/01/35
0

10290859      M21/G02     F                  43,000.00          ZZ
                          360                42,952.57          1
                          10.9000            406.25             20
                          10.4000            406.25
SACRAMENTO    CA 95815    1                  10/27/05           00
0440664522                05                 12/01/05           0.0000
1004157398                O                  11/01/35
0

10290861      M21/U56     F                  56,800.00          ZZ
                          360                56,753.92          1
                          10.4250            516.39             80
                          9.9250             516.39
ARLINGTON     TX 76014    5                  10/26/05           00
0440686871                05                 12/01/05           0.0000
1004167813                O                  11/01/35
0

10290865      M21/U56     F                  142,500.00         ZZ
                          360                142,379.97         1
                          10.2500            1276.95            75
                          9.7500             1276.95
PORT CRANE    NY 13833    5                  10/14/05           00
0440679371                05                 12/01/05           0.0000
1004112329                O                  11/01/35
0

10290869      M21/R44     F                  42,398.00          T
                          360                42,385.45          1
                          11.8500            431.23             20
                          11.3500            431.23
NAPLES        FL 34109    1                  11/16/05           00
0440662047                01                 01/01/06           0.0000
1004115889                O                  12/01/35
0

10290871      M21/G02     F                  92,400.00          ZZ
                          360                92,327.82          2
                          10.6000            852.13             20
                          10.1000            852.13
NEWARK        NJ 07104    1                  10/18/05           00
0440640753                05                 12/01/05           0.0000
1004120007                O                  11/01/35
0

10290873      M21/U57     F                  112,000.00         ZZ
                          360                111,869.31         1
                          8.7000             877.11             80
                          8.2000             877.11
ST CLOUD      FL 34769    5                  10/19/05           00
0440680387                05                 12/01/05           0.0000
1004122764                O                  11/01/35
0

10290881      M21/U57     F                  95,250.00          ZZ
                          360                95,198.50          1
                          9.0500             769.84             75
                          8.5500             769.84
LAUDERHILL    FL 33319    5                  11/11/05           00
0440665669                01                 01/01/06           0.0000
1004234858                O                  12/01/35
0

10290883      M21/R44     F                  89,100.00          ZZ
                          360                88,984.81          1
                          8.2000             666.25             90
                          7.7000             666.25
CLEVELAND     OH 44102    5                  10/15/05           23
0440667053                05                 12/01/05           0.0000
1004254746                O                  11/01/35
0

10290893      M21/G02     F                  117,800.00         ZZ
                          360                117,702.48         1
                          6.9500             779.78             95
                          6.7000             779.78
BURT          MI 48417    5                  11/07/05           23
0440668630                05                 01/01/06           0.0000
1004332671                O                  12/01/35
0

10290897      M21/R44     F                  80,000.00          ZZ
                          360                79,920.15          1
                          9.4500             669.77             80
                          8.9500             669.77
LITTLE ROCK   AR 72209    5                  10/28/05           00
0440665347                05                 12/01/05           0.0000
1004337765                O                  11/01/35
0

10290905      M21/U57     F                  96,000.00          TX
                          360                95,948.10          1
                          9.0500             775.90             75
                          8.5500             775.90
PFLUGERVILLE  TX 78660    5                  11/09/05           00
0440680205                03                 01/01/06           0.0000
1004193410                O                  12/01/35
0

10290913      M21/R44     F                  71,100.00          ZZ
                          360                71,030.50          1
                          9.5500             600.45             90
                          9.0500             600.45
MEMPHIS       TN 38111    5                  10/20/05           23
0440665941                05                 12/01/05           0.0000
1004283493                O                  11/01/35
0

10290919      M21/G02     F                  144,900.00         ZZ
                          360                144,697.87         1
                          7.8250             1045.60            90
                          7.5750             1045.60
JACKSONVILLE  FL 32207    5                  10/24/05           23
0440662385                05                 12/01/05           0.0000
1004298469                O                  11/01/35
0

10290939      M21/R44     F                  51,980.00          ZZ
                          360                51,962.06          1
                          11.1500            500.92             20
                          10.6500            500.92
CHICAGO       IL 60652    1                  11/17/05           00
0440662377                05                 01/01/06           0.0000
1004356128                O                  12/01/35
0

10290961      M21/R44     F                  32,680.00          ZZ
                          360                32,670.33          1
                          11.8500            332.39             20
                          11.3500            332.39
MOXEE         WA 98936    1                  11/02/05           00
0440662666                05                 01/01/06           0.0000
1004399528                O                  12/01/35
0

10290963      M21/G02     F                  56,776.00          T
                          360                56,719.33          1
                          9.4500             475.33             20
                          8.9500             475.33
CAMBRIDGE     MD 21613    1                  10/31/05           00
0440665073                03                 12/01/05           0.0000
1004422681                O                  11/01/35
0

10290987      M21/U57     F                  75,900.00          ZZ
                          360                75,813.24          1
                          8.8000             599.82             80
                          8.3000             599.82
DETROIT       MI 48224    5                  10/24/05           00
0440662765                05                 12/01/05           0.0000
1004405370                O                  11/01/35
0

10290989      M21/U57     F                  87,300.00          ZZ
                          360                87,265.31          1
                          10.5000            798.57             73
                          10.0000            798.57
ST LOUIS      MO 63135    5                  10/28/05           00
0440641025                05                 01/01/06           0.0000
1004415207                O                  12/01/35
0

10291023      M21/U57     F                  384,000.00         ZZ
                          360                383,755.13         1
                          8.2500             2884.87            80
                          7.7500             2884.87
SANTEE        CA 92071    5                  11/02/05           00
0440677474                05                 01/01/06           0.0000
1004475375                O                  12/01/35
0

10291029      M21/R44     F                  104,000.00         ZZ
                          360                103,928.06         1
                          7.8500             752.27             80
                          7.3500             752.27
CHICAGO       IL 60636    5                  11/14/05           00
0440652600                05                 01/01/06           0.0000
1004484846                O                  12/01/35
0

10291031      M21/U57     F                  75,000.00          ZZ
                          360                74,965.37          1
                          9.8000             647.13             75
                          9.3000             647.13
DETROIT       MI 48213    5                  11/01/05           00
0440667244                05                 01/01/06           0.0000
1004485042                O                  12/01/35
0

10291039      M21/G02     F                  198,400.00         ZZ
                          360                198,242.91         1
                          7.1750             1343.36            80
                          6.9250             1343.36
RICHMOND      TX 77469    1                  11/07/05           00
0440666907                03                 01/01/06           0.0000
1004492150                O                  12/01/35
0

10291041      M21/G02     F                  49,600.00          ZZ
                          360                49,575.60          1
                          9.5000             417.07             20
                          9.0000             417.07
RICHMOND      TX 77469    1                  11/07/05           00
0440666865                03                 01/01/06           0.0000
1004492775                O                  12/01/35
0

10291043      M21/U56     F                  285,000.00         ZZ
                          360                284,836.03         2
                          8.7500             2242.10            95
                          8.2500             2242.10
PERTH AMBOY   NJ 08861    1                  11/02/05           23
0440676971                05                 01/01/06           0.0000
1004493104                N                  12/01/35
0

10291053      M21/U57     F                  120,000.00         ZZ
                          360                119,939.71         1
                          9.4000             1000.29            83
                          8.9000             1000.29
SOUTH BEND    IN 46614    5                  11/09/05           23
0440676658                05                 01/01/06           0.0000
1004505734                O                  12/01/35
0

10291057      M21/U57     F                  88,000.00          ZZ
                          360                87,924.96          1
                          6.8500             576.63             93
                          6.3500             576.63
DETROIT       MI 48228    5                  10/27/05           23
0440666618                05                 12/01/05           0.0000
1004506813                O                  11/01/35
0

10291065      M21/U57     F                  70,800.00          ZZ
                          360                70,762.90          1
                          9.2000             579.90             80
                          8.7000             579.90
ROBSTOWN      TX 78380    5                  11/10/05           00
0440663169                05                 01/01/06           0.0000
1004517945                N                  12/01/35
0

10291083      M21/G02     F                  164,000.00         ZZ
                          360                163,862.22         1
                          6.8750             1077.36            80
                          6.6250             1077.36
CHICAGO       IL 60617    5                  11/05/05           00
0440661650                05                 01/01/06           0.0000
1004540358                O                  12/01/35
0

10291087      M21/R44     F                  31,980.00          ZZ
                          360                31,970.75          1
                          11.9500            327.72             20
                          11.4500            327.72
ATLANTA       GA 30349    1                  11/03/05           00
0440661478                05                 01/01/06           0.0000
1004443800                O                  12/01/35
0

10291097      M21/U57     F                  136,421.00         ZZ
                          360                136,342.10         3
                          8.7250             1070.79            90
                          8.2250             1070.79
TROY          NY 12180    1                  11/17/05           23
0440661825                05                 01/01/06           0.0000
1004471191                N                  12/01/35
0

10291121      M21/U57     F                  120,000.00         ZZ
                          360                119,935.13         2
                          9.0500             969.87             80
                          8.5500             969.87
PHILADELPHIA  PA 19111    5                  11/18/05           00
0440686780                05                 01/01/06           0.0000
1004542070                N                  12/01/35
0

10291123      M21/G02     F                  120,000.00         ZZ
                          360                119,935.13         2
                          9.0500             969.87             80
                          8.8000             969.87
PHILADELPHIA  PA 19111    5                  11/18/05           00
0440740173                05                 01/01/06           0.0000
1004543024                N                  12/01/35
0

10291127      M21/G02     F                  123,500.00         ZZ
                          360                123,284.64         1
                          6.7000             796.92             95
                          6.4500             796.92
SOUTHFIELD    MI 48076    2                  10/26/05           23
0440666808                01                 12/01/05           0.0000
1004545898                O                  11/01/35
0

10291139      M21/U57     F                  55,800.00          ZZ
                          360                55,775.96          1
                          10.1250            494.85             90
                          9.6250             494.85
HARTSVILLE    SC 29550    1                  11/18/05           23
0440674976                05                 01/01/06           0.0000
1004566721                N                  12/01/35
0

10291141      M21/R44     F                  100,000.00         ZZ
                          360                99,943.21          1
                          8.8130             791.21             75
                          8.3130             791.21
MILWAUKEE     WI 53216    5                  11/07/05           00
0440683373                05                 01/01/06           0.0000
1004567089                O                  12/01/35
0

10291157      M21/U57     F                  67,500.00          ZZ
                          360                67,476.57          1
                          11.1250            649.21             90
                          10.6250            649.21
DEL CITY      OK 73115    1                  11/07/05           23
0440666725                05                 01/01/06           0.0000
1004582437                O                  12/01/35
0

10291169      M21/R44     F                  115,500.00         ZZ
                          360                115,370.69         1
                          8.9000             921.04             70
                          8.4000             921.04
SAINT LOUIS   MO 63139    5                  10/28/05           00
0440672921                09                 12/01/05           0.0000
1004565544                O                  11/01/35
0

10291179      M21/G02     F                  148,500.00         ZZ
                          360                148,420.55         1
                          9.1000             1205.57            90
                          8.8500             1205.57
AVONDALE      AZ 85323    5                  11/03/05           23
0440673242                05                 01/01/06           0.0000
1004580135                O                  12/01/35
0

10291181      M21/R44     F                  51,200.00          ZZ
                          360                51,181.90          1
                          11.0400            489.14             80
                          10.5400            489.14
SAN ANTONIO   TX 78220    5                  11/09/05           00
0440666089                05                 01/01/06           0.0000
1004581786                O                  12/01/35
0

10291195      M21/U57     F                  122,000.00         ZZ
                          360                121,926.09         1
                          8.5000             938.08             69
                          8.0000             938.08
EXETER        CA 93221    5                  11/02/05           00
0440685410                05                 01/01/06           0.0000
1004583374                O                  12/01/35
0

10291201      M21/R44     F                  53,966.00          T
                          360                53,936.52          1
                          9.0000             434.23             20
                          8.5000             434.23
JACKSONVILLE  FL 32258    1                  11/15/05           00
0440661460                03                 01/01/06           0.0000
1004591132                O                  12/01/35
0

10291213      M21/R44     F                  85,000.00          ZZ
                          360                84,967.65          1
                          10.7000            790.27             20
                          10.2000            790.27
PEORIA        AZ 85382    5                  11/04/05           00
0440642312                05                 01/01/06           0.0000
1004600765                O                  12/01/35
0

10291217      M21/R44     F                  94,000.00          ZZ
                          360                93,971.25          1
                          11.7000            945.25             20
                          11.2000            945.25
LAKE ELSINORE CA 92530    1                  11/11/05           00
0440652469                05                 01/01/06           0.0000
1004601407                O                  12/01/35
0

10291227      M21/R44     F                  92,000.00          ZZ
                          360                91,974.25          1
                          12.1000            953.42             20
                          11.6000            953.42
ELLENWOOD     GA 30294    1                  11/14/05           00
0440614196                05                 01/01/06           0.0000
1004608865                O                  12/01/35
0

10291233      M21/R44     F                  50,000.00          T
                          360                49,972.68          1
                          9.0000             402.32             20
                          8.5000             402.32
KISSIMMEE     FL 34758    1                  11/14/05           00
0440644938                03                 01/01/06           0.0000
1004617659                O                  12/01/35
0

10291245      M21/R44     F                  81,000.00          ZZ
                          360                80,973.24          1
                          11.3500            792.88             20
                          10.8500            792.88
UPPER MARLBOROMD 20774    5                  11/07/05           00
0440649929                09                 01/01/06           0.0000
1004627112                O                  12/01/35
0

10291249      M21/R44     F                  32,000.00          ZZ
                          360                31,985.81          1
                          9.9900             280.59             20
                          9.4900             280.59
KINGMAN       AZ 86409    1                  11/10/05           00
0440742039                05                 01/01/06           0.0000
1004632357                O                  12/01/35
0

10291255      M21/R44     F                  30,000.00          ZZ
                          360                29,990.41          1
                          11.5000            297.09             20
                          11.0000            297.09
EAST WENATCHEEWA 98802    1                  11/09/05           00
0440614261                05                 01/01/06           0.0000
1004637272                O                  12/01/35
0

10291259      M21/R44     F                  38,400.00          T
                          360                38,375.96          1
                          8.3400             290.92             20
                          7.8400             290.92
GATLINBURG    TN 37738    1                  11/14/05           00
0440616035                05                 01/01/06           0.0000
1004643577                O                  12/01/35
0

10291269      M21/R44     F                  50,400.00          ZZ
                          360                50,383.98          1
                          11.5250            500.07             80
                          11.0250            500.07
DETROIT       MI 48217    5                  11/04/05           00
0440685188                05                 01/01/06           0.0000
1004616669                O                  12/01/35
0

10291273      M21/R44     F                  79,400.00          ZZ
                          360                79,374.62          1
                          11.5000            786.30             20
                          11.0000            786.30
LYNN          MA 01904    5                  11/09/05           00
0440643716                05                 01/01/06           0.0000
1004629129                O                  12/01/35
0

10291275      M21/R44     F                  63,200.00          ZZ
                          360                63,176.71          1
                          10.8500            594.72             20
                          10.3500            594.72
PERRIS        CA 92571    1                  11/04/05           00
0440742096                05                 01/01/06           0.0000
1004629138                O                  12/01/35
0

10291279      M21/G02     F                  128,000.00         ZZ
                          360                127,918.37         1
                          8.2500             961.63             80
                          8.0000             961.63
KINGMAN       AZ 86409    1                  11/10/05           00
0440687713                05                 01/01/06           0.0000
1004631483                O                  12/01/35
0

10291303      M21/G02     F                  38,800.00          ZZ
                          360                38,782.46          1
                          9.9000             337.64             20
                          9.4000             337.64
PITTSFIELD    NH 03263    1                  11/18/05           00
0440742138                05                 01/01/06           0.0000
1004649679                O                  12/01/35
0

10291305      M21/U57     F                  100,000.00         ZZ
                          360                99,954.32          1
                          9.8500             866.51             69
                          9.3500             866.51
MIDDLE RIVER  MD 21220    5                  11/09/05           00
0440683134                05                 01/01/06           0.0000
1004657525                O                  12/01/35
0

10291311      M21/R44     F                  100,750.00         ZZ
                          360                100,678.89         1
                          7.7500             721.79             62
                          7.2500             721.79
EUSTIS        FL 32726    2                  11/09/05           00
0440672558                05                 01/01/06           0.0000
1004663732                O                  12/01/35
0

10291329      M21/R44     F                  87,000.00          ZZ
                          360                86,930.08          1
                          7.1000             584.67             52
                          6.6000             584.67
JACKSONVILLE  FL 32234    5                  11/04/05           00
0440674133                05                 01/01/06           0.0000
1004674169                O                  12/01/35
0

10291347      M21/R44     F                  70,000.00          ZZ
                          360                69,962.74          1
                          9.1250             569.55             67
                          8.6250             569.55
DETROIT       MI 48223    5                  11/08/05           00
0440665461                05                 01/01/06           0.0000
1004654822                O                  12/01/35
0

10291371      M21/G02     F                  48,000.00          ZZ
                          360                47,975.88          1
                          9.4000             400.12             20
                          8.9000             400.12
MARLTON       NJ 08053    1                  11/14/05           00
0440663342                07                 01/01/06           0.0000
1004693068                O                  12/01/35
0

10291393      M21/R44     F                  56,950.00          ZZ
                          360                56,916.89          1
                          8.7000             446.00             85
                          8.2000             446.00
AKRON         OH 44307    5                  11/10/05           23
0440677375                05                 01/01/06           0.0000
1004723151                O                  12/01/35
0

10291401      M21/G02     F                  192,000.00         ZZ
                          360                191,878.81         1
                          8.3000             1449.19            80
                          8.0500             1449.19
MILWAUKEE     WI 53225    5                  11/14/05           00
0440667335                05                 01/01/06           0.0000
1004730125                O                  12/01/35
0

10291403      M21/U57     F                  256,608.00         ZZ
                          360                256,443.52         1
                          8.2250             1923.31            90
                          7.7250             1923.31
COLUMBUS      GA 31909    1                  11/18/05           23
0440684546                01                 01/01/06           0.0000
1004731589                N                  12/01/35
0

10291431      M21/U56     F                  50,000.00          ZZ
                          360                49,975.92          1
                          9.6000             424.08             81
                          9.1000             424.08
DAYTON        OH 45408    5                  11/08/05           23
0440665784                05                 01/01/06           0.0000
1004734372                O                  12/01/35
0

10291435      M21/R44     F                  99,000.00          ZZ
                          360                98,967.65          1
                          11.4000            972.85             20
                          10.9000            972.85
SANTA MONICA  CA 90404    1                  11/11/05           00
0440661577                01                 01/01/06           0.0000
1004737048                O                  12/01/35
0

10291537      M21/U57     F                  203,390.00         ZZ
                          360                203,299.82         2
                          9.9900             1783.40            95
                          9.4900             1783.40
CINCINNATI    OH 45209    1                  11/18/05           23
0440675379                05                 01/01/06           0.0000
1004964774                N                  12/01/35
0

10293489      M21/U56     F                  193,500.00         ZZ
                          360                193,500.00         1
                          9.0750             1567.40            90
                          8.5750             1567.40
ATLANTA       GA 30310    1                  12/01/05           23
0440740249                05                 02/01/06           0.0000
1004426794                N                  01/01/36
0

10293515      M21/U57     F                  140,400.00         ZZ
                          360                140,372.16         1
                          9.2500             1110.09            90
                          8.7500             1110.09
DETROIT       MI 48219    5                  11/23/05           23
0440675148                05                 01/01/06           0.0000
1004926637                O                  12/01/35
0

10293539      M21/U57     F                  81,200.00          ZZ
                          360                81,184.94          1
                          9.4750             656.20             90
                          8.9750             656.20
ELBRIDGE      NY 13060    1                  11/22/05           23
0440673184                05                 01/01/06           0.0000
1004725541                N                  12/01/35
0

10293541      M21/G02     F                  395,000.00         ZZ
                          360                394,874.85         2
                          7.6500             2643.28            85
                          7.4000             2643.28
LOS ANGELES   CA 90044    5                  11/17/05           23
0440671600                05                 01/01/06           0.0000
1004735317                N                  12/01/35
0

10293545      M21/U57     F                  259,250.00         ZZ
                          360                259,173.56         1
                          7.9000             1783.17            85
                          7.4000             1783.17
MADERA        CA 93637    5                  11/18/05           23
0440674422                05                 01/01/06           0.0000
1004774319                O                  12/01/35
0

10293549      M21/R44     F                  195,000.00         ZZ
                          360                194,950.64         1
                          8.4250             1418.42            49
                          7.9250             1418.42
OAKLAND       CA 94621    5                  11/15/05           00
0440752418                05                 01/01/06           0.0000
1004875317                O                  12/01/35
0

10293557      M21/U56     F                  242,250.00         ZZ
                          360                242,169.88         1
                          7.5000             1594.18            85
                          7.0000             1594.18
FRESNO        CA 93722    5                  11/22/05           23
0440674810                05                 01/01/06           0.0000
1004967067                O                  12/01/35
0

10293559      M21/U56     F                  455,000.00         ZZ
                          360                454,911.12         1
                          9.3000             3615.13            70
                          8.8000             3615.13
SHASTA LAKE   CA 96019    5                  11/16/05           00
0440685261                05                 01/01/06           0.0000
1004969555                O                  12/01/35
0

10293573      M21/G02     F                  359,358.00         ZZ
                          360                359,198.45         1
                          6.4500             2091.10            80
                          6.2000             2091.10
MISSOURI CITY TX 77459    1                  11/18/05           00
0440674646                03                 01/01/06           0.0000
1004991192                O                  12/01/35
0

10293575      M21/G02     F                  216,000.00         ZZ
                          360                215,963.98         1
                          9.8250             1804.52            90
                          9.5750             1804.52
LAS VEGAS     NV 89110    1                  11/23/05           23
0440740447                05                 01/01/06           0.0000
1004998694                O                  12/01/35
0

10293587      M21/U56     F                  54,000.00          ZZ
                          360                53,988.38          1
                          8.9750             415.50             90
                          8.4750             415.50
FLINT         MI 48507    1                  11/30/05           23
0440740470                05                 01/01/06           0.0000
1005150114                N                  12/01/35
0

10293591      M21/U56     F                  213,750.00         ZZ
                          360                213,703.65         1
                          8.9500             1640.57            75
                          8.4500             1640.57
MOKELUMNE HILLCA 95245    5                  11/23/05           00
0440673267                05                 01/01/06           0.0000
1004960554                O                  12/01/35
0

10293607      M21/U56     F                  181,000.00         ZZ
                          360                180,958.66         1
                          8.7750             1364.90            49
                          8.2750             1364.90
PHELAN        CA 92371    5                  11/24/05           00
0440675312                05                 01/01/06           0.0000
1005010720                O                  12/01/35
0

10293623      M21/G02     F                  139,200.00         ZZ
                          360                139,200.00         1
                          7.9500             922.20             80
                          7.7000             922.20
NORTHGLENN    CO 80233    1                  12/01/05           00
0440683787                05                 02/01/06           0.0000
1005182848                O                  01/01/36
0

10297273      M21/G02     F                  130,500.00         ZZ
                          360                130,416.78         1
                          8.2500             980.41             90
                          8.0000             980.41
EASTPOINTE    MI 48021    5                  11/23/05           23
0440740652                05                 01/01/06           0.0000
1004975664                O                  12/01/35
0

10297277      M21/G02     F                  77,000.00          ZZ
                          240                77,000.00          1
                          7.4500             617.96             70
                          7.2000             617.96
PAULSBORO     NJ 08066    5                  11/29/05           00
0440740272                05                 02/01/06           0.0000
1005105691                O                  01/01/26
0

10297279      M21/G02     F                  300,000.00         ZZ
                          360                300,000.00         1
                          8.7000             2349.40            80
                          8.4500             2349.40
MIAMI         FL 33144    1                  12/05/05           00
0440740280                05                 02/01/06           0.0000
1005118749                O                  01/01/36
0

10297289      M21/G02     F                  125,000.00         ZZ
                          360                124,898.55         1
                          7.0500             835.83             75
                          6.8000             835.83
TAMPA         FL 33610    5                  11/21/05           00
0440743250                05                 01/01/06           0.0000
1004476061                O                  12/01/35
0

10297295      M21/R44     F                  99,000.00          ZZ
                          360                98,951.55          1
                          9.5250             834.26             90
                          9.0250             834.26
NASHVILLE     TN 37218    1                  12/02/05           23
0440740793                05                 01/01/06           0.0000
1004989249                O                  12/01/35
0

10298377      M21/R44     F                  108,000.00         ZZ
                          360                107,932.18         1
                          8.3250             817.07             60
                          7.8250             817.07
VERO BEACH    FL 32966    5                  11/14/05           00
0440740827                05                 01/01/06           0.0000
1004417090                O                  12/01/35
0

10298379      M21/G02     F                  86,800.00          ZZ
                          360                86,662.81          1
                          7.2000             589.19             80
                          6.9500             589.19
DOUGLAS       GA 31533    1                  10/28/05           00
0440717577                05                 12/01/05           0.0000
1004417367                O                  11/01/35
0

10298383      M21/G02     F                  81,700.00          ZZ
                          360                81,648.43          1
                          8.3000             616.66             95
                          8.0500             616.66
RITZVILLE     WA 99169    5                  10/27/05           23
0440717593                05                 01/01/06           0.0000
1004420451                O                  12/01/35
0

10298389      M21/G02     F                  73,950.00          ZZ
                          360                73,907.45          1
                          8.7500             581.77             85
                          8.5000             581.77
DES MOINES    IA 50317    5                  11/04/05           23
0440717635                05                 01/01/06           0.0000
1004422226                O                  12/01/35
0

10298391      M21/R44     F                  36,580.00          T
                          360                36,568.56          1
                          11.6000            365.05             20
                          11.1000            365.05
BEND          OR 97702    1                  11/04/05           00
0440683829                03                 01/01/06           0.0000
1004422501                O                  12/01/35
0

10298395      M21/G02     F                  110,200.00         ZZ
                          360                110,112.31         1
                          7.1500             744.30             95
                          6.9000             744.30
ELSA          TX 78543    5                  11/04/05           23
0440717650                05                 01/01/06           0.0000
1004423500                O                  12/01/35
0

10298397      M21/R44     F                  71,400.00          ZZ
                          360                71,372.82          1
                          10.7000            663.83             20
                          10.2000            663.83
SANTA MARIA   CA 93454    1                  11/09/05           00
0440683076                05                 01/01/06           0.0000
1004423760                O                  12/01/35
0

10298407      M21/R44     F                  150,000.00         ZZ
                          360                149,859.45         1
                          9.7500             1288.74            20
                          9.2500             1288.74
LOS ANGELES   CA 90043    1                  10/27/05           00
0440743284                05                 12/01/05           0.0000
1004427310                O                  11/01/35
0

10298411      M21/G02     F                  202,500.00         ZZ
                          360                202,204.46         1
                          7.6000             1429.80            95
                          7.3500             1429.80
JACKSONVILLE  FL 32246    5                  10/24/05           23
0440717676                03                 12/01/05           0.0000
1004429791                O                  11/01/35
0

10298413      M21/R44     F                  224,800.00         ZZ
                          360                224,642.93         1
                          7.8000             1618.27            80
                          7.3000             1618.27
CARLISLE      IA 50047    5                  11/08/05           00
0440761583                05                 01/01/06           0.0000
1004422397                O                  12/01/35
0

10298429      M21/G02     F                  187,000.00         ZZ
                          360                186,845.19         1
                          6.9500             1237.85            85
                          6.7000             1237.85
VALATIE       NY 12184    5                  11/14/05           23
0440717684                05                 01/01/06           0.0000
1004698045                O                  12/01/35
0

10298439      M21/R44     F                  191,100.00         ZZ
                          360                190,937.07         1
                          6.8000             1245.83            65
                          6.3000             1245.83
REISTERSTOWN  MD 21136    5                  11/10/05           00
0440740330                05                 01/01/06           0.0000
1004700504                O                  12/01/35
0

10298443      M21/G02     F                  123,250.00         ZZ
                          360                123,160.34         1
                          7.6000             870.24             85
                          7.3500             870.24
INDEPENDENCE  OR 97351    5                  11/08/05           23
0440717700                05                 01/01/06           0.0000
1004705126                O                  12/01/35
0

10298445      M21/G02     F                  95,000.00          ZZ
                          360                94,972.70          1
                          7.9900             659.84             17
                          7.7400             659.84
HAYWARD       CA 94544    5                  11/14/05           00
0440717726                05                 01/01/06           0.0000
1004707151                O                  12/01/35
0

10298463      M21/G02     F                  114,000.00         ZZ
                          360                113,921.94         1
                          7.9000             828.56             82
                          7.6500             828.56
GALIEN        MI 49113    5                  11/14/05           23
0440717791                05                 01/01/06           0.0000
1004706072                O                  12/01/35
0

10298469      M21/R44     F                  31,300.00          ZZ
                          360                31,289.43          1
                          11.2500            304.01             20
                          10.7500            304.01
MINOT         ME 04258    1                  11/16/05           00
0440681765                05                 01/01/06           0.0000
1004709211                O                  12/01/35
0

10298489      M21/R44     F                  46,400.00          ZZ
                          360                46,379.42          1
                          9.9900             406.86             20
                          9.4900             406.86
TUCSON        AZ 85747    5                  11/04/05           00
0440677912                03                 01/01/06           0.0000
1004714651                O                  12/01/35
0

10298491      M21/R44     F                  76,500.00          ZZ
                          360                76,465.43          1
                          9.9000             665.70             90
                          9.4000             665.70
LANETT        AL 36863    5                  11/10/05           23
0440740876                05                 01/01/06           0.0000
1004714713                O                  12/01/35
0

10298501      M21/G02     F                  304,500.00         ZZ
                          360                304,380.70         1
                          6.9000             1870.18            70
                          6.6500             1870.18
MORENO VALLEY CA 92551    5                  11/18/05           00
0440717890                03                 01/01/06           0.0000
1004716855                O                  12/01/35
0

10298503      M21/G02     F                  152,000.00         ZZ
                          360                151,938.75         1
                          6.8000             922.58             80
                          6.5500             922.58
PHOENIX       AZ 85033    5                  11/25/05           00
0440717916                05                 01/01/06           0.0000
1004717140                O                  12/01/35
0

10298507      M21/U56     F                  97,000.00          ZZ
                          360                96,813.16          1
                          8.2500             728.73             100
                          7.7500             728.73
STILLWATER    OK 74075    5                  09/26/05           23
0440760551                05                 11/01/05           0.0000
0002194323                O                  10/01/35
0

10298513      M21/G02     F                  300,000.00         ZZ
                          360                299,791.44         1
                          7.8250             2164.81            80
                          7.5750             2164.81
DUMFRIES      VA 22026    1                  11/11/05           00
0440717957                05                 01/01/06           0.0000
1004569568                O                  12/01/35
0

10298517      M21/G02     F                  105,300.00         ZZ
                          360                105,242.36         1
                          8.9900             846.51             90
                          8.7400             846.51
PINEHURST     ID 83850    5                  11/18/05           23
0440717973                05                 01/01/06           0.0000
1004570235                O                  12/01/35
0

10298521      M21/G02     F                  109,600.00         ZZ
                          360                109,520.27         1
                          7.6000             773.86             80
                          7.3500             773.86
ROANOKE       VA 24019    5                  11/07/05           00
0440717999                05                 01/01/06           0.0000
1004571564                O                  12/01/35
0

10298523      M21/R44     F                  44,000.00          ZZ
                          360                43,853.43          2
                          9.2500             361.98             20
                          8.7500             361.98
BAKERSFIELD   CA 93306    1                  10/28/05           00
0440687689                05                 12/01/05           0.0000
1004571797                O                  11/01/35
0

10298549      M21/R44     F                  57,000.00          ZZ
                          360                56,965.82          1
                          8.5500             440.31             69
                          8.0500             440.31
HOUSTON       TX 77053    1                  11/14/05           00
0440761641                05                 01/01/06           0.0000
1004576248                O                  12/01/35
0

10298551      M21/U56     F                  281,000.00         ZZ
                          360                280,733.37         1
                          6.2500             1730.17            59
                          5.7500             1730.17
JOHNSON CITY  TN 37615    5                  11/10/05           00
0440718021                05                 01/01/06           0.0000
1004576257                O                  12/01/35
0

10298553      M21/G02     F                  73,150.00          ZZ
                          360                73,105.68          1
                          8.5000             562.47             95
                          8.2500             562.47
FAYETTEVILLE  NC 28312    5                  11/14/05           23
0440718054                05                 01/01/06           0.0000
1004576499                O                  12/01/35
0

10298559      M21/U56     F                  55,250.00          ZZ
                          360                55,226.32          2
                          10.1500            491.00             85
                          9.6500             491.00
MEMPHIS       TN 38122    5                  11/09/05           23
0440718641                05                 01/01/06           0.0000
1004580411                O                  12/01/35
0

10298561      M21/G02     F                  53,300.00          ZZ
                          360                53,271.18          1
                          9.0500             430.79             65
                          8.8000             430.79
MOBILE        AL 36618    5                  11/10/05           00
0440718062                05                 01/01/06           0.0000
1004580634                O                  12/01/35
0

10298565      M21/G02     F                  628,000.00         ZZ
                          360                627,574.32         1
                          7.9500             4586.18            80
                          7.7000             4586.18
WESTERN SPRINGIL 60558    5                  11/08/05           00
0440718088                05                 01/01/06           0.0000
1004580983                O                  12/01/35
0

10298567      M21/G02     F                  318,000.00         ZZ
                          360                317,704.04         1
                          6.3500             1978.71            80
                          6.1000             1978.71
FRESNO        CA 93720    5                  11/07/05           00
0440718104                05                 01/01/06           0.0000
1004581278                O                  12/01/35
0

10298569      M21/R44     F                  34,000.00          T
                          360                33,984.30          1
                          9.8000             293.37             20
                          9.3000             293.37
PLANO         TX 75074    1                  11/10/05           00
0440687317                03                 01/01/06           0.0000
1004581919                O                  12/01/35
0

10298575      M21/R44     F                  175,000.00         ZZ
                          360                174,847.84         1
                          6.7000             1129.24            55
                          6.2000             1129.24
LA QUINTA     CA 92253    5                  11/15/05           00
0440740926                05                 01/01/06           0.0000
1004582936                O                  12/01/35
0

10298579      M21/G02     F                  125,000.00         ZZ
                          360                124,881.39         1
                          6.2500             769.65             42
                          6.0000             769.65
COMPTON       CA 90220    5                  11/09/05           00
0440718120                05                 01/01/06           0.0000
1004583436                O                  12/01/35
0

10298583      M21/G02     F                  76,600.00          ZZ
                          360                76,553.59          1
                          8.5000             588.99             77
                          8.2500             588.99
TYLER         TX 75703    5                  11/08/05           00
0440718146                05                 01/01/06           0.0000
1004585808                O                  12/01/35
0

10298587      M21/R44     F                  74,070.00          ZZ
                          360                74,042.11          1
                          10.7500            691.43             90
                          10.2500            691.43
BIRMINGHAM    AL 35215    1                  11/16/05           23
0440740934                05                 01/01/06           0.0000
1004578317                O                  12/01/35
0

10298595      M21/U56     F                  120,000.00         ZZ
                          360                119,964.10         1
                          11.8000            1215.90            100
                          11.3000            1215.90
PLEASANT GROVEAL 35127    1                  11/10/05           23
0440718187                05                 01/01/06           0.0000
1004579085                O                  12/01/35
0

10298607      M21/G02     F                  180,000.00         ZZ
                          360                179,877.37         1
                          7.9250             1311.38            90
                          7.6750             1311.38
PITTSBURGH    PA 15220    5                  10/28/05           23
0440718245                05                 01/01/06           0.0000
1004590632                O                  12/01/35
0

10298623      M21/R44     F                  224,000.00         ZZ
                          360                223,795.52         1
                          6.4500             1408.48            64
                          5.9500             1408.48
RIVERSIDE     CA 92501    5                  10/28/05           00
0440740975                05                 01/01/06           0.0000
1004586629                O                  12/01/35
0

10298633      M21/G02     F                  124,000.00         ZZ
                          360                123,929.39         1
                          8.8000             979.94             83
                          8.5500             979.94
CLEMENTON     NJ 08021    5                  11/23/05           23
0440718369                05                 01/01/06           0.0000
1004592408                O                  12/01/35
0

10298639      M21/R44     F                  53,000.00          ZZ
                          360                52,983.97          1
                          11.7500            534.99             20
                          11.2500            534.99
DORCHESTER    MA 02124    1                  11/18/05           00
0440683266                05                 01/01/06           0.0000
1004593434                O                  12/01/35
0

10298641      M21/G02     F                  185,000.00         ZZ
                          360                184,851.32         1
                          7.1000             1243.26            75
                          6.8500             1243.26
MILWAUKIE     OR 97222    5                  11/07/05           00
0440718419                05                 01/01/06           0.0000
1004594479                O                  12/01/35
0

10298663      M21/R44     F                  69,980.00          ZZ
                          360                69,957.39          1
                          11.4500            690.34             20
                          10.9500            690.34
BOTHELL       WA 98012    1                  11/08/05           00
0440683795                05                 01/01/06           0.0000
1004595780                O                  12/01/35
0

10298679      M21/R44     F                  58,480.00          ZZ
                          360                58,454.07          1
                          9.9900             512.78             20
                          9.4900             512.78
MESA          AZ 85208    1                  11/14/05           00
0440743441                03                 01/01/06           0.0000
1004601381                O                  12/01/35
0

10298683      M21/G02     F                  303,000.00         ZZ
                          360                302,712.49         1
                          6.2500             1865.63            88
                          6.0000             1865.63
VICTORVILLE   CA 92392    5                  11/10/05           23
0440718583                05                 01/01/06           0.0000
1004601755                O                  12/01/35
0

10298687      M21/G02     F                  106,000.00         ZZ
                          360                105,917.31         1
                          7.2500             723.11             80
                          7.0000             723.11
SOUTHGATE     MI 48195    5                  10/31/05           00
0440718617                05                 01/01/06           0.0000
1004601951                O                  12/01/35
0

10298689      M21/R44     F                  84,000.00          ZZ
                          360                83,965.52          1
                          10.3500            758.98             20
                          9.8500             758.98
VISTA         CA 92084    1                  11/10/05           00
0440677896                05                 01/01/06           0.0000
1004604397                O                  12/01/35
0

10298697      M21/R44     F                  80,000.00          ZZ
                          360                79,940.03          1
                          7.4500             556.64             80
                          6.9500             556.64
OAK RIDGE     TN 37830    5                  10/31/05           00
0440740363                05                 01/01/06           0.0000
1004596903                O                  12/01/35
0

10298717      M21/G02     F                  131,750.00         ZZ
                          360                131,669.77         1
                          8.4750             1010.71            85
                          8.2250             1010.71
COVINGTON     GA 30014    5                  11/07/05           23
0440718724                05                 01/01/06           0.0000
1004607795                O                  12/01/35
0

10298719      M21/G02     F                  230,000.00         ZZ
                          360                229,820.57         1
                          7.2500             1569.01            90
                          7.0000             1569.01
SALINE        MI 48176    5                  11/03/05           23
0440718757                05                 01/01/06           0.0000
1004608525                O                  12/01/35
0

10298721      M21/R44     F                  145,000.00         ZZ
                          360                144,946.58         1
                          10.8500            1364.46            20
                          10.3500            1364.46
MAMARONECK    NY 10543    5                  11/14/05           00
0440683217                05                 01/01/06           0.0000
1004608687                O                  12/01/35
0

10298727      M21/G02     F                  395,000.00         ZZ
                          180                393,752.71         2
                          6.9900             3548.17            70
                          6.7400             3548.17
NORWALK       CT 06855    5                  11/18/05           00
0440718781                05                 01/01/06           0.0000
1004608909                N                  12/01/20
0

10298731      M21/R44     F                  453,000.00         ZZ
                          360                452,127.26         1
                          6.2500             2789.20            59
                          5.7500             2789.20
LAKE FOREST   CA 92630    5                  10/24/05           00
0440761666                03                 12/01/05           0.0000
0002249827                O                  11/01/35
0

10298733      M21/R44     F                  99,300.00          ZZ
                          360                99,164.24          1
                          7.9250             723.45             77
                          7.4250             723.45
DALLAS        TX 75208    5                  10/19/05           00
0440743482                05                 12/01/05           0.0000
0002249952                O                  11/01/35
0

10298735      M21/R44     F                  244,000.00         ZZ
                          360                243,618.15         1
                          7.2500             1664.52            80
                          6.7500             1664.52
EL PASO       TX 79936    5                  10/25/05           00
0440761674                03                 12/01/05           0.0000
0002250687                O                  11/01/35
0

10298737      M21/G02     F                  117,000.00         ZZ
                          360                116,912.30         1
                          7.4500             814.08             56
                          7.2000             814.08
VERNON        NJ 07462    1                  11/14/05           00
0440740371                01                 01/01/06           0.0000
0002250814                O                  12/01/35
0

10298745      M21/G02     F                  212,000.00         ZZ
                          360                211,040.64         1
                          6.5500             1346.96            85
                          6.3000             1346.96
EVERETT       WA 98203    5                  07/15/05           23
0440718849                09                 09/01/05           0.0000
1002574397                O                  08/01/35
0

10298747      M21/G02     F                  340,000.00         ZZ
                          360                339,320.06         1
                          5.9900             2036.29            80
                          5.7400             2036.29
BEAUMONT      CA 92223    1                  10/06/05           00
0440718864                05                 12/01/05           0.0000
1002812237                O                  11/01/35
0

10298749      M21/G02     F                  280,000.00         ZZ
                          360                279,497.28         1
                          6.5500             1779.01            72
                          6.3000             1779.01
CERES         CA 95307    5                  10/12/05           00
0440718898                05                 12/01/05           0.0000
1002893202                O                  11/01/35
0

10298755      M21/G02     F                  115,685.00         ZZ
                          360                115,313.49         1
                          7.1500             781.34             85
                          6.9000             781.34
DENHAM SPRINGSLA 70726    5                  08/12/05           23
0440718922                05                 10/01/05           0.0000
1003049739                O                  09/01/35
0

10298757      M21/R44     F                  195,500.00         ZZ
                          360                195,162.41         1
                          6.7500             1268.01            85
                          6.2500             1268.01
WOFFORD HEIGHTCA 93285    5                  10/20/05           23
0440761690                05                 12/01/05           0.0000
0002244808                O                  11/01/35
0

10298759      M21/G02     F                  227,800.00         ZZ
                          360                227,370.73         1
                          6.3000             1410.03            85
                          6.0500             1410.03
HESPERIA      CA 92345    5                  10/25/05           23
0440761708                05                 12/01/05           0.0000
0002246046                O                  11/01/35
0

10298763      M21/R44     F                  56,250.00          ZZ
                          360                56,215.92          1
                          8.5000             432.52             75
                          8.0000             432.52
ATOKA         TN 38004    5                  11/10/05           00
0440743524                05                 01/01/06           0.0000
0002249195                O                  12/01/35
0

10298767      M21/G02     F                  88,000.00          ZZ
                          360                87,937.88          1
                          7.7500             630.45             80
                          7.5000             630.45
GARLAND       TX 75043    5                  11/07/05           00
0440761716                05                 01/01/06           0.0000
0002249864                O                  12/01/35
0

10298771      M21/G02     F                  209,000.00         ZZ
                          360                208,840.17         1
                          7.3500             1439.96            95
                          7.1000             1439.96
MARYVILLE     TN 37801    5                  11/10/05           23
0440741064                05                 01/01/06           0.0000
0002250683                O                  12/01/35
0

10298773      M21/G02     F                  176,250.00         ZZ
                          360                176,082.76         1
                          6.2500             1085.21            75
                          6.0000             1085.21
CENTRAL POINT OR 97502    5                  11/03/05           00
0440743540                05                 01/01/06           0.0000
0002251147                O                  12/01/35
0

10298781      M21/R44     F                  190,000.00         ZZ
                          360                189,914.46         1
                          6.4000             1098.87            63
                          5.9000             1098.87
SAN BERNARDINOCA 92405    5                  11/23/05           00
0440741080                05                 01/01/06           0.0000
1004719629                O                  12/01/35
0

10298819      M21/R44     F                  47,300.00          ZZ
                          360                47,281.60          1
                          10.6000            436.22             20
                          10.1000            436.22
PLAINFIELD    IL 60586    1                  11/10/05           00
0440687309                03                 01/01/06           0.0000
1004726782                O                  12/01/35
0

10298823      M21/R44     F                  78,000.00          ZZ
                          360                77,972.18          1
                          11.0000            742.82             20
                          10.5000            742.82
CLIFTON PARK  NY 12065    1                  11/15/05           00
0440687192                05                 01/01/06           0.0000
1004729397                O                  12/01/35
0

10298831      M21/G02     F                  267,300.00         ZZ
                          360                267,099.63         1
                          7.4500             1859.86            90
                          7.2000             1859.86
DENVER        CO 80227    5                  11/14/05           23
0440719029                05                 01/01/06           0.0000
1004731231                O                  12/01/35
0

10298833      M21/R44     F                  127,500.00         ZZ
                          360                127,417.02         1
                          8.1500             948.92             85
                          7.6500             948.92
FORT LAUDERDALFL 33311    5                  11/07/05           23
0440743623                05                 01/01/06           0.0000
1004724855                O                  12/01/35
0

10298845      M21/R44     F                  83,162.00          T
                          360                83,132.29          1
                          10.9900            791.34             20
                          10.4900            791.34
EASTON        PA 18042    1                  11/03/05           00
0440686897                01                 01/01/06           0.0000
1004607697                O                  12/01/35
0

10298849      M21/R44     F                  30,000.00          T
                          360                29,986.15          1
                          9.8000             258.85             20
                          9.3000             258.85
SAN ANTONIO   TX 78258    1                  11/01/05           00
0440686731                05                 01/01/06           0.0000
1004608008                O                  12/01/35
0

10298851      M21/R44     F                  45,000.00          T
                          360                44,982.69          1
                          10.6500            416.69             15
                          10.1500            416.69
PALM SPRINGS  CA 92262    1                  11/04/05           00
0440688471                05                 01/01/06           0.0000
1004608053                O                  12/01/35
0

10298863      M21/R44     F                  55,000.00          ZZ
                          360                54,973.23          1
                          9.5500             464.48             20
                          9.0500             464.48
HONOLULU      HI 96818    1                  11/09/05           00
0440679363                01                 01/01/06           0.0000
1004611085                O                  12/01/35
0

10298865      M21/R44     F                  115,000.00         ZZ
                          360                114,942.22         1
                          9.4000             958.61             20
                          8.9000             958.61
SAN DIEGO     CA 92119    5                  11/02/05           00
0440683019                05                 01/01/06           0.0000
1004611138                O                  12/01/35
0

10298873      M21/R44     F                  48,400.00          ZZ
                          360                48,384.18          1
                          11.4000            475.62             20
                          10.9000            475.62
CANTON        MI 48187    5                  11/08/05           00
0440681211                05                 01/01/06           0.0000
1004616179                O                  12/01/35
0

10298877      M21/R44     F                  99,000.00          ZZ
                          360                98,940.64          1
                          8.5500             764.74             90
                          8.0500             764.74
CARROLLTON    OH 44615    5                  11/30/05           23
0440741189                05                 01/01/06           0.0000
1004617212                O                  12/01/35
0

10298879      M21/R44     F                  68,600.00          ZZ
                          240                68,504.87          1
                          9.6000             643.93             20
                          9.1000             643.93
VIRGINIA BEACHVA 23464    5                  11/04/05           00
0440683852                05                 01/01/06           0.0000
1004617622                O                  12/01/25
0

10298881      M21/G02     F                  115,000.00         ZZ
                          360                114,915.50         1
                          7.5500             808.04             70
                          7.3000             808.04
EL PASO       TX 79925    5                  11/14/05           00
0440719144                05                 01/01/06           0.0000
1004617962                O                  12/01/35
0

10298887      M21/G02     F                  109,000.00         ZZ
                          360                108,914.54         1
                          7.2250             741.73             45
                          6.9750             741.73
LAS VEGAS     NV 89110    5                  11/10/05           00
0440719177                05                 01/01/06           0.0000
1004611502                O                  12/01/35
0

10298889      M21/R44     F                  74,000.00          ZZ
                          360                73,974.46          1
                          11.1500            713.12             20
                          10.6500            713.12
MUKILTEO      WA 98275    1                  11/11/05           00
0440677359                05                 01/01/06           0.0000
1004728165                O                  12/01/35
0

10298897      M21/G02     F                  336,000.00         ZZ
                          360                335,863.67         1
                          6.7750             2033.33            49
                          6.5250             2033.33
COSTA MESA    CA 92626    5                  11/09/05           00
0440719243                05                 01/01/06           0.0000
1004729690                O                  12/01/35
0

10298901      M21/R44     F                  68,800.00          ZZ
                          360                68,759.58          1
                          8.6500             536.35             80
                          8.1500             536.35
HOUSTON       TX 77045    5                  11/11/05           00
0440741213                05                 01/01/06           0.0000
1004731428                O                  12/01/35
0

10298903      M21/R44     F                  84,000.00          ZZ
                          360                83,942.48          1
                          7.9000             610.52             80
                          7.4000             610.52
MISSOURI      TX 77489    5                  11/11/05           00
0440741221                03                 01/01/06           0.0000
1004732052                O                  12/01/35
0

10298905      M21/R44     F                  89,500.00          ZZ
                          360                89,445.78          1
                          8.5000             688.18             75
                          8.0000             688.18
SAN ANTONIO   TX 78250    5                  11/14/05           00
0440741247                05                 01/01/06           0.0000
1004732748                O                  12/01/35
0

10298907      M21/G02     F                  106,400.00         ZZ
                          360                106,327.51         1
                          7.9250             775.17             80
                          7.6750             775.17
HOUSTON       TX 77043    1                  11/10/05           00
0440719300                05                 01/01/06           0.0000
1004733024                O                  12/01/35
0

10298915      M21/G02     F                  316,800.00         ZZ
                          360                316,758.94         1
                          10.6500            2852.66            89
                          10.4000            2852.66
MINERAL BLUFF GA 30559    5                  11/11/05           23
0440719334                05                 01/01/06           0.0000
1004732365                O                  12/01/35
0

10298919      M21/G02     F                  250,000.00         ZZ
                          360                249,840.58         4
                          8.2500             1878.17            63
                          8.0000             1878.17
FRESNO        CA 93725    5                  11/08/05           00
0440719367                05                 01/01/06           0.0000
1004733435                N                  12/01/35
0

10298925      M21/G02     F                  163,500.00         ZZ
                          360                163,365.71         1
                          6.9900             1086.68            59
                          6.7400             1086.68
TIGARD        OR 97224    5                  11/11/05           00
0440719391                05                 01/01/06           0.0000
1004734023                O                  12/01/35
0

10298927      M21/R44     F                  61,000.00          ZZ
                          360                60,964.17          1
                          8.6500             475.54             81
                          8.1500             475.54
OKLAHOMA CITY OK 73114    5                  11/11/05           23
0440743748                05                 01/01/06           0.0000
1004734032                O                  12/01/35
0

10298929      M21/G02     F                  115,200.00         ZZ
                          360                115,113.64         1
                          7.4500             801.56             80
                          7.2000             801.56
ARLINGTON     TX 76017    5                  11/14/05           00
0440719425                05                 01/01/06           0.0000
1004734443                O                  12/01/35
0

10298947      M21/R44     F                  130,000.00         ZZ
                          360                129,946.13         1
                          6.7000             779.70             61
                          6.2000             779.70
VISALIA       CA 93291    5                  11/19/05           00
0440741254                05                 01/01/06           0.0000
1004744520                O                  12/01/35
0

10298951      M21/R44     F                  56,000.00          ZZ
                          360                55,974.42          1
                          9.8500             485.25             73
                          9.3500             485.25
MARION        OH 43302    5                  11/10/05           00
0440743763                05                 01/01/06           0.0000
1004736156                O                  12/01/35
0

10298993      M21/G02     F                  64,800.00          ZZ
                          180                64,615.21          1
                          8.1500             624.89             80
                          7.9000             624.89
ARLINGTON     TX 76010    5                  11/17/05           00
0440719755                05                 01/01/06           0.0000
1004748624                O                  12/01/20
0

10299003      M21/G02     F                  96,000.00          ZZ
                          360                95,937.52          2
                          8.1500             714.48             80
                          7.9000             714.48
COLUMBUS      NE 68601    5                  11/10/05           00
0440719789                05                 01/01/06           0.0000
1004752770                O                  12/01/35
0

10299015      M21/G02     F                  76,000.00          ZZ
                          360                75,952.03          3
                          8.3000             573.64             26
                          8.0500             573.64
LAWRENCE      MA 01841    5                  11/11/05           00
0440719847                05                 01/01/06           0.0000
1004754670                O                  12/01/35
0

10299017      M21/G02     F                  80,800.00          ZZ
                          360                80,646.32          1
                          8.0500             595.71             80
                          7.8000             595.71
LOUISVILLE    KY 40229    5                  11/14/05           00
0440719888                05                 01/01/06           0.0000
1004754992                O                  12/01/35
0

10299019      M21/G02     F                  190,400.00         ZZ
                          360                190,246.98         1
                          7.1000             1279.55            77
                          6.8500             1279.55
PERRYSVILLE   OH 44864    5                  11/11/05           00
0440719904                05                 01/01/06           0.0000
1004755198                O                  12/01/35
0

10299027      M21/R44     F                  188,000.00         ZZ
                          360                187,800.18         1
                          9.1500             1533.03            80
                          8.6500             1533.03
BALL GROUND   GA 30107    1                  11/14/05           00
0440740512                03                 01/01/06           0.0000
1004755928                O                  12/01/35
0

10299033      M21/G02     F                  500,000.00         ZZ
                          360                499,577.87         1
                          6.8500             3276.30            80
                          6.6000             3276.30
CORAL SPRINGS FL 33076    5                  11/11/05           00
0440719961                03                 01/01/06           0.0000
1004756473                O                  12/01/35
0

10299035      M21/G02     F                  130,500.00         ZZ
                          360                130,408.81         1
                          7.8000             939.44             90
                          7.5500             939.44
SHARON        WI 53585    5                  11/11/05           23
0440719987                05                 01/01/06           0.0000
1004756712                O                  12/01/35
0

10299067      M21/R44     F                  46,000.00          T
                          360                45,979.60          1
                          9.9900             403.35             20
                          9.4900             403.35
PHOENIX       AZ 85037    1                  11/11/05           00
0440682391                05                 01/01/06           0.0000
1004759693                O                  12/01/35
0

10299075      M21/G02     F                  310,250.00         ZZ
                          360                309,865.62         1
                          6.2500             1910.27            85
                          6.0000             1910.27
HESPERIA      CA 92345    1                  11/12/05           23
0440720126                05                 01/01/06           0.0000
1004762251                O                  12/01/35
0

10299081      M21/G02     F                  188,000.00         ZZ
                          360                187,938.70         1
                          7.5500             1244.13            61
                          7.3000             1244.13
UPPER MARLBOROMD 20774    5                  11/18/05           00
0440720142                09                 01/01/06           0.0000
1004763303                N                  12/01/35
0

10299097      M21/R44     F                  187,000.00         ZZ
                          360                186,935.47         1
                          7.3500             1209.91            75
                          6.8500             1209.91
EDGEWOOD      WA 98372    5                  11/08/05           00
0440743805                05                 01/01/06           0.0000
1004762787                O                  12/01/35
0

10299121      M21/G02     F                  92,000.00          ZZ
                          360                91,938.89          1
                          8.0500             678.28             80
                          7.8000             678.28
TRENTON       TX 75490    1                  11/15/05           00
0440720266                05                 01/01/06           0.0000
1004770386                O                  12/01/35
0

10299127      M21/R44     F                  214,500.00         ZZ
                          360                214,306.09         1
                          6.5000             1355.79            65
                          6.0000             1355.79
LITTLEROCK    CA 93543    5                  11/09/05           00
0440741387                05                 01/01/06           0.0000
1004772954                O                  12/01/35
0

10299133      M21/G02     F                  212,800.00         ZZ
                          360                212,625.22         1
                          6.9900             1414.34            80
                          6.7400             1414.34
CHICAGO       IL 60655    5                  11/14/05           00
0440720290                05                 01/01/06           0.0000
1004768763                O                  12/01/35
0

10299135      M21/G02     F                  74,000.00          ZZ
                          360                73,955.62          1
                          8.5500             571.63             80
                          8.3000             571.63
SEAGOVILLE    TX 75159    1                  11/14/05           00
0440720324                05                 01/01/06           0.0000
1004769254                O                  12/01/35
0

10299143      M21/G02     F                  531,000.00         ZZ
                          360                530,671.64         1
                          8.4000             4045.36            90
                          8.1500             4045.36
LONG BEACH    CA 90815    5                  11/17/05           23
0440720381                05                 01/01/06           0.0000
1004774845                O                  12/01/35
0

10299147      M21/G02     F                  345,000.00         ZZ
                          360                344,672.64         1
                          6.2500             2124.23            75
                          6.0000             2124.23
LOS ANGELES   CA 90047    5                  11/14/05           00
0440720456                05                 01/01/06           0.0000
1004777487                O                  12/01/35
0

10299155      M21/R44     F                  95,000.00          ZZ
                          360                94,945.34          1
                          8.7500             747.37             95
                          8.2500             747.37
LOUISVILLE    KY 40258    5                  11/11/05           23
0440741403                05                 01/01/06           0.0000
1004783577                O                  12/01/35
0

10299161      M21/G02     F                  207,000.00         ZZ
                          360                206,821.78         1
                          6.7500             1342.60            90
                          6.5000             1342.60
DECATUR       GA 30033    5                  11/11/05           23
0440720480                05                 01/01/06           0.0000
1004787840                O                  12/01/35
0

10299163      M21/G02     F                  200,000.00         ZZ
                          360                199,827.80         1
                          6.7500             1297.20            68
                          6.5000             1297.20
FRESNO        CA 93727    5                  11/17/05           00
0440720506                05                 01/01/06           0.0000
1004788073                O                  12/01/35
0

10299169      M21/R44     F                  50,040.00          ZZ
                          360                50,017.74          1
                          9.9750             438.22             90
                          9.4750             438.22
PERRY         GA 31069    1                  11/16/05           23
0440741429                05                 01/01/06           0.0000
1004781454                O                  12/01/35
0

10299173      M21/U56     F                  82,875.00          ZZ
                          360                82,835.30          1
                          9.6250             704.43             85
                          9.1250             704.43
COLUMBUS      GA 31907    1                  11/15/05           23
0440719631                05                 01/01/06           0.0000
1004781686                O                  12/01/35
0

10299179      M21/G02     F                  125,800.00         ZZ
                          360                125,701.86         1
                          7.2500             858.18             85
                          7.0000             858.18
PALMERTON     PA 18071    5                  11/11/05           23
0440720605                05                 01/01/06           0.0000
1004785138                O                  12/01/35
0

10299189      M21/U57     F                  66,400.00          ZZ
                          360                66,369.99          1
                          9.9000             577.81             80
                          9.4000             577.81
SEAGOVILLE    TX 75159    5                  11/14/05           00
0440719656                05                 01/01/06           0.0000
1004787136                O                  12/01/35
0

10299191      M21/R44     F                  41,180.00          ZZ
                          360                41,164.49          1
                          10.7500            384.41             20
                          10.2500            384.41
LAWRENCEVILLE GA 30043    1                  11/16/05           00
0440683928                05                 01/01/06           0.0000
1004787582                O                  12/01/35
0

10299195      M21/R44     F                  165,000.00         ZZ
                          360                164,908.92         1
                          8.9500             1321.70            68
                          8.4500             1321.70
EGG HARBOR CITNJ 08215    5                  11/14/05           00
0440741445                05                 01/01/06           0.0000
1004788849                O                  12/01/35
0

10299215      M21/G02     F                  118,000.00         ZZ
                          240                117,805.20         1
                          8.2250             1003.59            80
                          7.9750             1003.59
AUGUSTA       GA 30907    5                  11/15/05           00
0440720670                05                 01/01/06           0.0000
1004797875                O                  12/01/25
0

10299217      M21/G02     F                  125,000.00         ZZ
                          360                124,930.28         1
                          8.9000             996.80             79
                          8.6500             996.80
PUEBLO        CO 81005    5                  11/14/05           00
0440720704                05                 01/01/06           0.0000
1004798339                O                  12/01/35
0

10299223      M21/G02     F                  200,000.00         ZZ
                          240                199,698.64         1
                          8.9500             1793.03            80
                          8.7000             1793.03
OMAHA         NE 68154    1                  11/18/05           00
0440720761                05                 01/01/06           0.0000
1004801735                O                  12/01/25
0

10299237      M21/R44     F                  135,000.00         ZZ
                          360                134,956.38         1
                          11.4500            1331.75            20
                          10.9500            1331.75
DENVER        CO 80218    1                  11/17/05           00
0440678399                05                 01/01/06           0.0000
1004611940                O                  12/01/35
0

10299245      M21/R44     F                  55,800.00          ZZ
                          360                55,785.06          1
                          12.3000            586.89             20
                          11.8000            586.89
HENDERSON     NV 89015    1                  11/04/05           00
0440743912                03                 01/01/06           0.0000
1004613083                O                  12/01/35
0

10299257      M21/R44     F                  69,750.00          ZZ
                          360                69,732.55          1
                          12.6000            749.83             15
                          12.1000            749.83
FREEPORT      NY 11520    5                  11/14/05           00
0440679793                05                 01/01/06           0.0000
1004617800                O                  12/01/35
0

10299269      M21/R44     F                  85,000.00          ZZ
                          360                84,949.81          1
                          8.6250             661.13             57
                          8.1250             661.13
BLUFFTON      SC 29910    5                  11/14/05           00
0440741510                05                 01/01/06           0.0000
1004618603                O                  12/01/35
0

10299277      M21/R44     F                  45,500.00          ZZ
                          360                45,484.63          1
                          11.2500            441.93             20
                          10.7500            441.93
CONYERS       GA 30013    1                  11/09/05           00
0440687341                05                 01/01/06           0.0000
1004621270                O                  12/01/35
0

10299287      M21/G02     F                  134,900.00         ZZ
                          360                134,817.43         2
                          8.4500             1032.49            95
                          8.2000             1032.49
MILWAUKEE     WI 53210    1                  11/15/05           23
0440720910                05                 01/01/06           0.0000
1004794048                O                  12/01/35
0

10299289      M21/G02     F                  81,250.00          ZZ
                          360                81,183.26          1
                          6.9900             540.02             65
                          6.7400             540.02
THE COLONY    TX 75056    5                  11/11/05           00
0440720944                05                 01/01/06           0.0000
1004794618                O                  12/01/35
0

10299307      M21/R44     F                  107,600.00         ZZ
                          360                107,523.28         1
                          7.7000             767.15             75
                          7.2000             767.15
BEDFORD       TX 76021    5                  11/23/05           00
0440741551                05                 01/01/06           0.0000
1004805811                O                  12/01/35
0

10299325      M21/R44     F                  66,000.00          ZZ
                          360                65,950.28          1
                          7.4250             458.10             57
                          6.9250             458.10
HUDSON        FL 34667    5                  11/23/05           00
0440741585                05                 01/01/06           0.0000
1004937778                O                  12/01/35
0

10299329      M21/G02     F                  203,000.00         ZZ
                          360                202,846.30         1
                          7.4000             1405.53            77
                          7.1500             1405.53
CAPE CORAL    FL 33914    5                  11/18/05           00
0440721074                05                 01/01/06           0.0000
1004941102                O                  12/01/35
0

10299333      M21/G02     F                  91,200.00          ZZ
                          360                91,139.11          1
                          8.0250             670.79             80
                          7.7750             670.79
DESOTO        TX 75115    1                  11/17/05           00
0440721140                05                 01/01/06           0.0000
1004944984                O                  12/01/35
0

10299351      M21/G02     F                  104,000.00         ZZ
                          360                103,934.35         1
                          8.3000             784.98             80
                          8.0500             784.98
CORPUS CHRISTITX 78414    1                  11/18/05           00
0440721322                05                 01/01/06           0.0000
1004945894                O                  12/01/35
0

10299363      M21/G02     F                  80,000.00          ZZ
                          360                79,945.22          1
                          7.9000             581.45             80
                          7.6500             581.45
FORT WORTH    TX 76134    1                  11/17/05           00
0440721454                05                 01/01/06           0.0000
1004948837                O                  12/01/35
0

10299369      M21/R44     F                  81,000.00          ZZ
                          360                81,000.00          1
                          9.9250             706.35             90
                          9.4250             706.35
MUSCLE SHOALS AL 35661    1                  12/05/05           23
0440740694                05                 02/01/06           0.0000
1004958479                O                  01/01/36
0

10299387      M21/G02     F                  182,000.00         ZZ
                          360                181,938.06         1
                          7.4000             1184.27            67
                          7.1500             1184.27
FORT VALLEY   VA 22652    5                  11/25/05           00
0440721702                05                 01/01/06           0.0000
1004956042                O                  12/01/35
0

10299405      M21/G02     F                  162,300.00         ZZ
                          360                162,259.80         1
                          8.5000             1189.82            75
                          8.2500             1189.82
TAMPA         FL 33609    5                  11/23/05           00
0440721892                05                 01/01/06           0.0000
1004967101                O                  12/01/35
0

10299409      M21/G02     F                  253,800.00         ZZ
                          360                253,636.49         1
                          8.2000             1897.81            90
                          7.9500             1897.81
CARMEN        ID 83462    5                  11/23/05           23
0440721926                05                 01/01/06           0.0000
1004969421                O                  12/01/35
0

10299441      M21/G02     F                  224,000.00         ZZ
                          360                223,822.63         1
                          7.1750             1516.70            48
                          6.9250             1516.70
CLOVIS AREA   CA 93619    5                  11/22/05           00
0440722254                05                 01/01/06           0.0000
1004972685                O                  12/01/35
0

10299513      M21/G02     F                  163,750.00         ZZ
                          360                163,750.00         1
                          7.9000             1190.15            65
                          7.6500             1190.15
JACKSONVILLE  FL 32225    5                  11/28/05           00
0440723229                03                 02/01/06           0.0000
1004989873                O                  01/01/36
0

10299589      M21/G02     F                  248,000.00         ZZ
                          360                247,876.41         1
                          9.4380             2074.11            80
                          9.1880             2074.11
WASHOUGAL     WA 98671    5                  11/23/05           00
0440724227                05                 01/01/06           0.0000
1005010677                O                  12/01/35
0

10299593      M21/G02     F                  166,200.00         ZZ
                          360                166,023.36         1
                          9.1500             1355.26            95
                          8.9000             1355.26
HAMPTON       VA 23663    5                  10/19/05           23
0440724284                05                 12/01/05           0.0000
1004034538                O                  11/01/35
0

10299595      M21/U56     F                  625,500.00         ZZ
                          360                624,530.82         1
                          7.3000             4288.25            90
                          6.8000             4288.25
BENICIA       CA 94510    5                  10/14/05           23
0440720365                05                 12/01/05           0.0000
1004036135                O                  11/01/35
0

10299601      M21/R44     F                  50,000.00          ZZ
                          360                49,936.34          1
                          8.2750             376.51             28
                          7.7750             376.51
BLUFFDALE     UT 84065    5                  10/11/05           00
0440741726                09                 12/01/05           0.0000
1004024353                O                  11/01/35
0

10299613      M21/R44     F                  175,000.00         ZZ
                          360                174,682.74         1
                          6.5000             1106.12            59
                          6.0000             1106.12
VICTORVILLE   CA 92392    5                  10/10/05           00
0440743995                05                 12/01/05           0.0000
1004034761                O                  11/01/35
0

10299617      M21/R44     F                  66,000.00          ZZ
                          360                65,969.85          1
                          9.8500             571.90             20
                          9.3500             571.90
LAHAINA       HI 96761    1                  11/09/05           00
0440680668                01                 01/01/06           0.0000
1004035662                O                  12/01/35
0

10299619      M21/R44     F                  117,180.00         ZZ
                          360                117,108.77         1
                          11.7500            1182.83            20
                          11.2500            1182.83
MARIETTA      GA 30064    1                  10/21/05           00
0440676328                03                 12/01/05           0.0000
1004036983                O                  11/01/35
0

10299621      M21/G02     F                  207,200.00         ZZ
                          360                206,849.14         1
                          6.8500             1357.70            80
                          6.6000             1357.70
DENHAM SPRINGSLA 70726    5                  10/13/05           00
0440724375                05                 12/01/05           0.0000
1004040317                O                  11/01/35
0

10299625      M21/G02     F                  475,000.00         ZZ
                          360                474,051.81         1
                          6.2500             2924.66            78
                          6.0000             2924.66
STOCKTON      CA 95219    5                  10/06/05           00
0440724409                03                 12/01/05           0.0000
1004042084                O                  11/01/35
0

10299627      M21/G02     F                  104,000.00         ZZ
                          360                103,861.39         1
                          8.0500             766.74             93
                          7.8000             766.74
LAFAYETTE     LA 70507    5                  10/24/05           23
0440724433                05                 12/01/05           0.0000
1004043403                O                  11/01/35
0

10299641      M21/R44     F                  48,600.00          ZZ
                          360                48,553.97          1
                          9.7000             415.77             15
                          9.2000             415.77
HARTFORD      WI 53027    5                  10/15/05           00
0440677748                05                 12/01/05           0.0000
1004040932                O                  11/01/35
0

10299647      M21/R44     F                  90,900.00          ZZ
                          360                90,861.26          1
                          10.1750            809.50             90
                          9.6750             809.50
LAREDO        TX 78046    1                  11/14/05           23
0440744019                03                 01/01/06           0.0000
1004042609                O                  12/01/35
0

10299655      M21/G02     F                  348,000.00         ZZ
                          360                347,337.88         1
                          6.2500             2142.70            60
                          6.0000             2142.70
NORTH HOLLYWOOCA 91605    5                  10/05/05           00
0440724458                05                 12/01/05           0.0000
1004043699                O                  11/01/35
0

10299661      M21/U56     F                  599,250.00         ZZ
                          360                598,215.20         1
                          6.7500             3886.73            86
                          6.2500             3886.73
HESPERIA      CA 92345    5                  10/05/05           23
0440724482                05                 12/01/05           0.0000
1004046419                O                  11/01/35
0

10299663      M21/G02     F                  230,850.00         ZZ
                          360                230,427.41         1
                          6.4500             1451.55            95
                          6.2000             1451.55
GLENDALE      AZ 85302    5                  10/12/05           23
0440724516                05                 12/01/05           0.0000
1004046847                O                  11/01/35
0

10299673      M21/G02     F                  303,600.00         ZZ
                          360                303,359.61         1
                          7.1750             2055.67            80
                          6.9250             2055.67
LITTLE ROCK   AR 72223    5                  11/04/05           00
0440724607                05                 01/01/06           0.0000
1004047668                O                  12/01/35
0

10299675      M21/R44     F                  55,000.00          ZZ
                          360                54,969.16          1
                          8.8750             437.61             36
                          8.3750             437.61
HIALEAH       FL 33016    5                  11/08/05           00
0440741734                01                 01/01/06           0.0000
1004053703                O                  12/01/35
0

10299677      M21/G02     F                  460,750.00         ZZ
                          360                460,123.31         1
                          7.9500             3364.78            95
                          7.7000             3364.78
STAFFORD      VA 22554    5                  10/26/05           23
0440724631                03                 12/01/05           0.0000
1004054953                O                  11/01/35
0

10299703      M21/G02     F                  171,000.00         ZZ
                          360                170,862.57         1
                          7.1000             1149.18            57
                          6.8500             1149.18
VICTORVILLE   CA 92692    5                  11/19/05           00
0440724896                05                 01/01/06           0.0000
1005004719                O                  12/01/35
0

10299729      M21/R44     F                  123,920.00         ZZ
                          360                123,843.76         1
                          8.4250             946.26             80
                          7.9250             946.26
ELIZABETHTOWN PA 17022    1                  11/28/05           00
0440741767                05                 01/01/06           0.0000
1005030904                O                  12/01/35
0

10299743      M21/G02     F                  173,100.00         ZZ
                          360                173,100.00         1
                          7.3750             1195.56            75
                          7.1250             1195.56
AMHERST       WI 54406    5                  11/28/05           00
0440725281                05                 02/01/06           0.0000
1005049841                O                  01/01/36
0

10299759      M21/R44     F                  135,000.00         ZZ
                          360                134,917.37         1
                          8.4500             1033.26            72
                          7.9500             1033.26
PHOENIX       AZ 85033    5                  11/23/05           00
0440741775                05                 01/01/06           0.0000
1005026063                O                  12/01/35
0

10299773      M21/G02     F                  325,000.00         ZZ
                          360                324,711.85         1
                          6.6000             2075.65            38
                          6.3500             2075.65
LOS ALAMITOS  CA 90720    5                  11/22/05           00
0440725471                05                 01/01/06           0.0000
1005039157                O                  12/01/35
0

10299785      M21/G02     F                  364,000.00         ZZ
                          360                363,704.56         1
                          7.0500             2433.94            70
                          6.8000             2433.94
KAILUA KONA   HI 96740    5                  11/22/05           00
0440725596                05                 01/01/06           0.0000
1005052024                O                  12/01/35
0

10299787      M21/R44     F                  113,200.00         ZZ
                          360                113,131.41         1
                          8.5000             870.42             80
                          8.0000             870.42
GEORGETOWN    TX 78626    5                  11/30/05           00
0440741791                05                 01/01/06           0.0000
1005052649                O                  12/01/35
0

10299789      M21/G02     F                  180,000.00         ZZ
                          360                180,000.00         1
                          7.9000             1308.25            92
                          7.6500             1308.25
CRESTVIEW     FL 32536    5                  11/30/05           23
0440725638                05                 02/01/06           0.0000
1005055254                O                  01/01/36
0

10299791      M21/G02     F                  50,000.00          ZZ
                          180                50,000.00          1
                          7.4250             461.38             35
                          7.1750             461.38
JACKSONVILLE  FL 32256    5                  11/30/05           00
0440725653                01                 02/01/06           0.0000
1005060667                O                  01/01/21
0

10299807      M21/R44     F                  300,000.00         ZZ
                          360                300,000.00         1
                          6.7500             1945.80            75
                          6.2500             1945.80
SPRINGFIELD GANY 11413    5                  11/28/05           00
0440740744                05                 02/01/06           0.0000
1005078104                O                  01/01/36
0

10299811      M21/G02     F                  124,600.00         ZZ
                          360                124,600.00         1
                          8.2750             938.27             70
                          8.0250             938.27
BRANDON       FL 33511    5                  11/29/05           00
0440725802                05                 02/01/06           0.0000
1005091777                O                  01/01/36
0

10299813      M21/G02     F                  71,200.00          ZZ
                          360                71,153.66          1
                          8.1500             529.91             80
                          7.9000             529.91
NEWTON        IA 50208    5                  11/23/05           00
0440725836                05                 01/01/06           0.0000
1005095121                O                  12/01/35
0

10299817      M21/G02     F                  64,800.00          ZZ
                          360                64,758.25          1
                          8.2000             484.55             80
                          7.9500             484.55
PLANO         TX 75074    1                  11/30/05           00
0440725869                01                 01/01/06           0.0000
1005123680                O                  12/01/35
0

10299829      M21/G02     F                  118,400.00         ZZ
                          360                118,400.00         1
                          7.7000             844.15             80
                          7.4500             844.15
KRUM          TX 76249    1                  12/02/05           00
0440725976                05                 02/01/06           0.0000
1005154174                O                  01/01/36
0

10299845      M21/G02     F                  65,000.00          ZZ
                          360                64,958.76          1
                          8.2750             489.47             47
                          8.0250             489.47
HANFORD       CA 93230    5                  11/23/05           00
0440726065                05                 01/01/06           0.0000
1005069677                O                  12/01/35
0

10299849      M21/R44     F                  357,500.00         ZZ
                          360                357,160.79         1
                          6.2500             2201.19            65
                          5.7500             2201.19
HANOVER       MD 21076    5                  11/30/05           00
0440741825                05                 01/01/06           0.0000
1005082509                O                  12/01/35
0

10299859      M21/G02     F                  124,450.00         ZZ
                          360                124,268.36         1
                          7.6000             878.71             95
                          7.3500             878.71
LOUISVILLE    KY 40228    5                  10/13/05           23
0440726115                05                 12/01/05           0.0000
1004055033                O                  11/01/35
0

10299867      M21/R44     F                  58,400.00          ZZ
                          360                58,369.95          1
                          12.5000            623.28             20
                          12.0000            623.28
ELKTON        MD 21921    1                  10/17/05           00
0440682862                05                 12/01/05           0.0000
1004061650                O                  11/01/35
0

10299871      M21/R44     F                  110,000.00         ZZ
                          360                109,958.59         1
                          10.7500            1026.83            20
                          10.2500            1026.83
WARREN        NJ 07059    1                  11/10/05           00
0440679348                05                 01/01/06           0.0000
1004063890                O                  12/01/35
0

10299873      M21/R44     F                  37,600.00          ZZ
                          360                37,573.64          1
                          11.1000            360.92             20
                          10.6000            360.92
LAKELAND      FL 33813    1                  10/11/05           00
0440684769                05                 12/01/05           0.0000
1004064087                O                  11/01/35
0

10299881      M21/G02     F                  67,200.00          ZZ
                          240                66,965.04          1
                          7.7900             553.34             80
                          7.5400             553.34
HOUSTON       TX 77015    5                  10/14/05           00
0440726206                05                 12/01/05           0.0000
1004069572                O                  11/01/25
0

10299889      M21/G02     F                  148,000.00         ZZ
                          360                147,786.16         1
                          7.6500             1050.08            80
                          7.4000             1050.08
LONGVIEW      WA 98632    5                  10/26/05           00
0440726263                05                 12/01/05           0.0000
1004087008                O                  11/01/35
0

10299893      M21/R44     F                  44,800.00          ZZ
                          360                44,767.82          1
                          10.9900            426.31             20
                          10.4900            426.31
LONG BEACH    CA 90802    1                  10/19/05           00
0440678522                08                 12/01/05           0.0000
1004056826                O                  11/01/35
0

10299909      M21/G02     F                  100,800.00         ZZ
                          360                100,625.93         1
                          6.7500             653.79             80
                          6.5000             653.79
CAMERON       TX 76520    5                  10/17/05           00
0440721124                05                 12/01/05           0.0000
1004134920                O                  11/01/35
0

10299915      M21/G02     F                  230,500.00         ZZ
                          360                230,301.54         1
                          6.7500             1495.02            52
                          6.5000             1495.02
PALM DESERT   CA 92260    5                  11/01/05           00
0440721157                05                 01/01/06           0.0000
1004138935                O                  12/01/35
0

10299923      M21/G02     F                  139,000.00         ZZ
                          360                138,899.39         1
                          7.6250             983.84             50
                          7.3750             983.84
MIAMI         FL 33177    5                  11/07/05           00
0440721249                05                 01/01/06           0.0000
1004145990                O                  12/01/35
0

10299925      M21/R44     F                  83,200.00          ZZ
                          360                83,083.36          1
                          7.8000             598.93             80
                          7.3000             598.93
BENTON        AR 72015    5                  10/21/05           00
0440761096                05                 12/01/05           0.0000
1004147435                O                  11/01/35
0

10299929      M21/G02     F                  126,400.00         ZZ
                          360                126,301.39         1
                          7.2500             862.28             80
                          7.0000             862.28
MARYVILLE     TN 37804    5                  11/14/05           00
0440721272                05                 01/01/06           0.0000
1004150929                O                  12/01/35
0

10299933      M21/G02     F                  418,500.00         ZZ
                          360                418,143.19         1
                          6.8000             2728.31            90
                          6.5500             2728.31
CHERRY VALLEY CA 92223    1                  10/22/05           23
0440721314                05                 01/01/06           0.0000
1004153338                O                  12/01/35
0

10299939      M21/G02     F                  560,000.00         ZZ
                          360                559,468.65         1
                          6.2500             3448.02            80
                          6.0000             3448.02
DOWNEY        CA 90241    5                  11/11/05           00
0440721348                05                 01/01/06           0.0000
1004160080                O                  12/01/35
0

10299945      M21/R44     F                  89,000.00          ZZ
                          360                88,944.07          1
                          11.6000            888.16             20
                          11.1000            888.16
BARRINGTON    IL 60010    1                  10/14/05           00
0440681070                05                 12/01/05           0.0000
1004129945                O                  11/01/35
0

10299957      M21/G02     F                  95,000.00          ZZ
                          360                94,791.37          1
                          7.6000             670.77             95
                          7.3500             670.77
ELKTON        FL 32033    5                  09/02/05           23
0440721371                05                 11/01/05           0.0000
1002947538                O                  10/01/35
0

10299959      M21/U56     F                  527,000.00         ZZ
                          360                525,562.44         2
                          6.5000             3331.00            90
                          6.0000             3331.00
BRONX         NY 10465    5                  08/09/05           23
0440721405                05                 11/01/05           0.0000
1002951746                O                  10/01/35
0

10299963      M21/G02     F                  126,000.00         ZZ
                          360                125,587.30         1
                          7.0500             842.52             90
                          6.8000             842.52
GRETNA        LA 70056    5                  08/05/05           23
0440721447                05                 10/01/05           0.0000
1003071892                O                  09/01/35
0

10299969      M21/G02     F                  318,750.00         ZZ
                          360                318,474.22         1
                          6.7250             2062.11            75
                          6.4750             2062.11
HONOLULU      HI 96819    1                  11/03/05           00
0440721488                05                 01/01/06           0.0000
1003126806                N                  12/01/35
0

10299971      M21/G02     F                  190,000.00         ZZ
                          360                189,576.53         1
                          7.6000             1341.54            95
                          7.3500             1341.54
EAGLE POINT   OR 97524    5                  09/02/05           23
0440721512                05                 11/01/05           0.0000
1003130917                O                  10/01/35
0

10299979      M21/G02     F                  470,000.00         ZZ
                          360                468,586.60         1
                          5.9900             2814.87            61
                          5.7400             2814.87
KAILUA        HI 96734    5                  09/14/05           00
0440721579                05                 11/01/05           0.0000
1003212491                O                  10/01/35
0

10299981      M21/G02     F                  450,000.00         ZZ
                          360                449,168.23         1
                          6.4000             2814.78            66
                          6.1500             2814.78
WESTMINSTER   CA 92683    5                  10/12/05           00
0440721603                05                 12/01/05           0.0000
1003214523                O                  11/01/35
0

10299989      M21/R44     F                  310,000.00         ZZ
                          360                309,745.89         1
                          7.0000             2062.44            74
                          6.5000             2062.44
LONG BEACH    CA 90810    5                  11/09/05           00
0440741924                05                 01/01/06           0.0000
1003273567                O                  12/01/35
0

10299991      M21/G02     F                  270,750.00         ZZ
                          360                270,234.86         1
                          6.2500             1667.06            95
                          6.0000             1667.06
HESPERIA      CA 92345    5                  10/01/05           23
0440721637                05                 12/01/05           0.0000
1004015611                O                  11/01/35
0

10299997      M21/G02     F                  64,680.00          ZZ
                          360                64,604.13          2
                          8.6750             505.38             90
                          8.4250             505.38
SYRACUSE      NY 13208    1                  10/31/05           23
0440721686                05                 12/01/05           0.0000
1004021034                O                  11/01/35
0

10300001      M21/U57     F                  50,000.00          ZZ
                          360                49,957.42          1
                          10.2000            446.20             71
                          9.7000             446.20
ABERDEEN      MS 39730    1                  10/31/05           00
0440721710                05                 12/01/05           0.0000
1004021739                O                  11/01/35
0

10300003      M21/R44     F                  127,000.00         ZZ
                          360                126,949.53         1
                          10.5000            1161.72            20
                          10.0000            1161.72
SOUTH OZONE PANY 11420    1                  11/14/05           00
0440687333                07                 01/01/06           0.0000
1004023149                O                  12/01/35
0

10300007      M21/R44     F                  104,000.00         ZZ
                          360                103,859.96         1
                          8.0000             763.12             80
                          7.5000             763.12
ALBUQUERQUE   NM 87121    5                  10/25/05           00
0440761161                05                 12/01/05           0.0000
1004023728                O                  11/01/35
0

10300011      M21/G02     F                  250,000.00         ZZ
                          360                249,542.35         1
                          6.4500             1571.96            79
                          6.2000             1571.96
VICTORVILLE   CA 92392    5                  10/06/05           00
0440721777                05                 12/01/05           0.0000
1004024870                O                  11/01/35
0

10300013      M21/R44     F                  120,000.00         ZZ
                          360                119,861.40         1
                          8.7500             944.05             20
                          8.2500             944.05
CORONA        CA 92880    1                  10/07/05           00
0440677243                05                 12/01/05           0.0000
1004025735                O                  11/01/35
0

10300021      M21/G02     F                  300,000.00         ZZ
                          360                299,872.84         2
                          10.2000            2677.16            75
                          9.9500             2677.16
MIAMI         FL 33150    5                  11/18/05           00
0440721801                05                 01/01/06           0.0000
1004028796                N                  12/01/35
0

10300029      M21/G02     F                  247,000.00         ZZ
                          360                246,805.39         1
                          7.2000             1676.61            95
                          6.9500             1676.61
APPLE VALLEY  CA 92308    5                  11/07/05           23
0440721850                05                 01/01/06           0.0000
1004032638                O                  12/01/35
0

10300037      M21/G02     F                  67,000.00          ZZ
                          360                66,953.18          1
                          7.8000             482.32             90
                          7.5500             482.32
KINGFISHER    OK 73750    5                  11/07/05           23
0440721934                05                 01/01/06           0.0000
1004065816                O                  12/01/35
0

10300043      M21/G02     F                  185,600.00         ZZ
                          360                185,423.89         1
                          6.2500             1142.78            80
                          6.0000             1142.78
HANFORD       CA 93230    5                  11/02/05           00
0440721967                05                 01/01/06           0.0000
1004072452                O                  12/01/35
0

10300047      M21/G02     F                  58,000.00          ZZ
                          360                57,952.36          2
                          6.9900             385.49             15
                          6.7400             385.49
CARMICHAEL    CA 95608    5                  11/11/05           00
0440721983                05                 01/01/06           0.0000
1004076056                O                  12/01/35
0

10300051      M21/G02     F                  242,250.00         ZZ
                          360                241,819.25         1
                          6.6000             1547.16            94
                          6.3500             1547.16
BROOKLYN      MD 21225    5                  10/22/05           23
0440722007                05                 12/01/05           0.0000
1004089738                O                  11/01/35
0

10300065      M21/R44     F                  183,750.00         ZZ
                          360                183,552.67         1
                          9.1000             1491.73            75
                          8.6000             1491.73
LINDSAY       CA 93247    5                  10/14/05           00
0440761237                05                 12/01/05           0.0000
1004094802                O                  11/01/35
0

10300071      M21/G02     F                  328,000.00         ZZ
                          360                327,372.00         1
                          6.2500             2019.56            83
                          6.0000             2019.56
REDDING       CA 96001    5                  10/11/05           23
0440722031                05                 12/01/05           0.0000
1004096873                O                  11/01/35
0

10300073      M21/G02     F                  114,300.00         ZZ
                          360                114,232.86         1
                          8.6500             891.05             90
                          8.4000             891.05
SHELBY        NC 28152    5                  11/25/05           23
0440722064                05                 01/01/06           0.0000
1004096926                O                  12/01/35
0

10300075      M21/R44     F                  132,500.00         ZZ
                          360                132,423.77         1
                          8.7500             1042.38            83
                          8.2500             1042.38
CALUMET CITY  IL 60409    5                  11/03/05           23
0440744159                05                 01/01/06           0.0000
1004096999                O                  12/01/35
0

10300079      M21/G02     F                  95,600.00          ZZ
                          360                95,490.72          1
                          8.8000             755.51             80
                          8.5500             755.51
ONTARIO       NY 14519    1                  10/31/05           00
0440722098                05                 12/01/05           0.0000
1004102036                O                  11/01/35
0

10300081      M21/R44     F                  123,250.00         ZZ
                          360                123,070.12         1
                          7.6000             870.24             83
                          7.1000             870.24
FERNDALE      MI 48220    5                  10/21/05           23
0440761260                05                 12/01/05           0.0000
1004102946                O                  11/01/35
0

10300085      M21/G02     F                  88,000.00          ZZ
                          360                87,845.05          1
                          6.6500             564.93             80
                          6.4000             564.93
TOLEDO        OH 43611    5                  10/14/05           00
0440722122                05                 12/01/05           0.0000
1004104560                O                  11/01/35
0

10300087      M21/G02     F                  106,250.00         ZZ
                          360                106,194.33         1
                          9.2000             870.25             73
                          8.9500             870.25
LORIMOR       IA 50149    5                  11/01/05           00
0440722155                05                 01/01/06           0.0000
1004104668                O                  12/01/35
0

10300093      M21/R44     F                  80,000.00          ZZ
                          360                79,950.02          1
                          8.3500             606.65             60
                          7.8500             606.65
PALM BAY      FL 32905    5                  11/10/05           00
0440744175                09                 01/01/06           0.0000
1004105970                O                  12/01/35
0

10300097      M21/R44     F                  104,000.00         ZZ
                          240                103,646.78         1
                          8.0250             871.52             80
                          7.5250             871.52
DALLAS        TX 75217    5                  10/18/05           00
0440761294                05                 12/01/05           0.0000
1004095847                O                  11/01/25
0

10300109      M21/G02     F                  131,000.00         ZZ
                          360                130,799.04         1
                          7.3500             902.55             92
                          7.1000             902.55
ASHVILLE      OH 43103    5                  10/11/05           23
0440722189                05                 12/01/05           0.0000
1004103874                O                  11/01/35
0

10300111      M21/G02     F                  120,000.00         ZZ
                          360                119,916.99         1
                          7.8500             868.01             80
                          7.6000             868.01
DELTONA       FL 32738    5                  11/10/05           00
0440722213                05                 01/01/06           0.0000
1004104445                O                  12/01/35
0

10300119      M21/G02     F                  85,000.00          ZZ
                          360                84,919.35          1
                          6.2500             523.36             43
                          6.0000             523.36
LOS MOLINOS   CA 96055    5                  11/07/05           00
0440722270                05                 01/01/06           0.0000
1004112123                O                  12/01/35
0

10300121      M21/R44     F                  78,440.00          ZZ
                          360                78,390.71          1
                          11.6000            782.78             20
                          11.1000            782.78
JAMAICA       NY 11436    1                  10/14/05           00
0440682466                05                 12/01/05           0.0000
1004112436                O                  11/01/35
0

10300127      M21/R44     F                  43,536.00          ZZ
                          360                43,525.46          1
                          12.7500            473.11             20
                          12.2500            473.11
CLEMMONS      NC 27012    1                  11/15/05           00
0440682714                05                 01/01/06           0.0000
1004115228                O                  12/01/35
0

10300129      M21/R44     F                  83,400.00          ZZ
                          360                83,316.77          1
                          9.4500             698.23             20
                          8.9500             698.23
SOUTH WINDSOR CT 06074    5                  10/18/05           00
0440681021                05                 12/01/05           0.0000
1004116192                O                  11/01/35
0

10300133      M21/G02     F                  275,000.00         ZZ
                          360                274,489.22         1
                          6.3750             1715.65            53
                          6.1250             1715.65
GLENDALE      CA 91214    5                  10/26/05           00
0440722320                05                 12/01/05           0.0000
1004112141                O                  11/01/35
0

10300139      M21/G02     F                  92,400.00          ZZ
                          360                92,355.50          1
                          9.6000             783.70             80
                          9.3500             783.70
WEST DES MOINEIA 50265    1                  11/18/05           00
0440722353                05                 01/01/06           0.0000
1004113505                O                  12/01/35
0

10300141      M21/R44     F                  105,000.00         ZZ
                          360                104,874.91         1
                          8.6000             814.82             84
                          8.1000             814.82
BUCKEYE LAKE  OH 43008    5                  10/14/05           23
0440761344                05                 12/01/05           0.0000
1004114087                O                  11/01/35
0

10300147      M21/U56     F                  567,000.00         ZZ
                          360                566,195.43         1
                          7.7400             4058.14            90
                          7.2400             4058.14
INGLEWOOD     CA 90305    5                  10/10/05           23
0440722387                05                 12/01/05           0.0000
1004118555                O                  11/01/35
0

10300149      M21/R44     F                  86,000.00          ZZ
                          360                85,975.93          1
                          12.1000            891.24             20
                          11.6000            891.24
LYNN          MA 01904    1                  11/16/05           00
0440690584                05                 01/01/06           0.0000
1004118788                O                  12/01/35
0

10300151      M21/G02     F                  213,600.00         ZZ
                          360                213,193.58         1
                          6.2500             1315.18            80
                          6.0000             1315.18
BURLINGTON    WA 98233    5                  10/20/05           00
0440722411                05                 12/01/05           0.0000
1004123442                O                  11/01/35
0

10300153      M21/R44     F                  110,000.00         ZZ
                          360                109,929.36         1
                          11.5000            1089.32            19
                          11.0000            1089.32
PALMDALE      CA 93551    5                  10/26/05           00
0440683779                05                 12/01/05           0.0000
1004124272                O                  11/01/35
0

10300155      M21/G02     F                  441,000.00         ZZ
                          360                440,223.47         1
                          6.6500             2831.07            70
                          6.4000             2831.07
ACTON         CA 93150    5                  10/08/05           00
0440722445                05                 12/01/05           0.0000
1004125413                O                  11/01/35
0

10300163      M21/G02     F                  80,000.00          ZZ
                          360                79,934.42          1
                          7.0000             532.25             70
                          6.7500             532.25
MAINE         NY 13802    5                  11/08/05           00
0440722478                05                 01/01/06           0.0000
1004127750                O                  12/01/35
0

10300177      M21/G02     F                  315,000.00         ZZ
                          360                314,834.97         1
                          9.2000             2580.03            90
                          8.9500             2580.03
UNION         NJ 07083    1                  11/30/05           23
0440722536                05                 01/01/06           0.0000
1005142473                O                  12/01/35
0

10300181      M21/G02     F                  110,000.00         ZZ
                          360                109,908.03         1
                          6.9000             724.47             40
                          6.6500             724.47
PEMBROKE PINESFL 33029    1                  11/30/05           00
0440722569                09                 01/01/06           0.0000
1005168588                O                  12/01/35
0

10300199      M21/R44     F                  129,000.00         ZZ
                          360                128,928.05         1
                          8.9000             1028.70            76
                          8.4000             1028.70
HEWITT        NJ 07421    5                  10/28/05           00
0440740819                05                 01/01/06           0.0000
1004148194                O                  12/01/35
0

10300203      M21/R44     F                  68,800.00          ZZ
                          360                68,761.42          1
                          8.8750             547.41             80
                          8.3750             547.41
HOUSTON       TX 77043    5                  11/04/05           00
0440741973                03                 01/01/06           0.0000
1004152240                O                  12/01/35
0

10300205      M21/G02     F                  150,000.00         ZZ
                          360                149,888.67         1
                          7.5000             1048.83            38
                          7.2500             1048.83
LOS ANGELES   CA 90016    5                  10/29/05           00
0440722627                05                 01/01/06           0.0000
1004153034                O                  12/01/35
0

10300221      M21/R44     F                  141,600.00         ZZ
                          360                141,416.00         1
                          8.1750             1056.34            79
                          7.6750             1056.34
SILVER SPRING MD 20903    5                  10/26/05           00
0440761393                01                 12/01/05           0.0000
1004164415                O                  11/01/35
0

10300223      M21/U56     F                  95,000.00          ZZ
                          360                94,900.08          1
                          9.2000             778.10             100
                          8.7000             778.10
SUFFOLK       VA 23434    5                  10/14/05           23
0440722650                05                 12/01/05           0.0000
1004167653                O                  11/01/35
0

10300227      M21/G02     F                  100,000.00         ZZ
                          360                99,865.08          1
                          7.9900             733.07             80
                          7.7400             733.07
EL PASO       TX 79936    5                  10/19/05           00
0440722700                05                 12/01/05           0.0000
1004172371                O                  11/01/35
0

10300233      M21/G02     F                  80,340.00          ZZ
                          360                80,187.14          1
                          6.2500             494.67             46
                          6.0000             494.67
GARLAND       TX 75043    5                  10/24/05           00
0440722734                05                 12/01/05           0.0000
1004173851                O                  11/01/35
0

10300253      M21/G02     F                  400,000.00         ZZ
                          360                399,238.95         1
                          6.2500             2462.87            70
                          6.0000             2462.87
BUENA PARK    CA 90620    5                  10/13/05           00
0440722841                05                 12/01/05           0.0000
1004185642                O                  11/01/35
0

10300267      M21/G02     F                  101,200.00         ZZ
                          360                101,125.86         1
                          7.5650             712.12             80
                          7.3150             712.12
SPRING        TX 77386    5                  11/14/05           00
0440722890                05                 01/01/06           0.0000
1004198996                O                  12/01/35
0

10300273      M21/G02     F                  67,500.00          ZZ
                          360                67,455.19          1
                          8.0530             497.79             85
                          7.8030             497.79
JACKSONVILLE  FL 32208    5                  10/31/05           23
0440722924                05                 01/01/06           0.0000
1004198914                O                  12/01/35
0

10300281      M21/G02     F                  97,850.00          ZZ
                          360                97,722.19          2
                          8.1500             728.25             95
                          7.9000             728.25
CLEVELAND     OH 44109    5                  10/13/05           23
0440722973                05                 12/01/05           0.0000
1004211454                O                  11/01/35
0

10300283      M21/R44     F                  165,750.00         ZZ
                          360                165,450.73         1
                          7.4500             1153.28            85
                          6.9500             1153.28
WINTER HAVEN  FL 33884    5                  10/24/05           23
0440740835                03                 12/01/05           0.0000
1004213023                O                  11/01/35
0

10300287      M21/R44     F                  51,200.00          ZZ
                          240                51,120.37          1
                          8.7000             450.83             80
                          8.2000             450.83
JACKSON       OH 45640    5                  11/04/05           00
0440741999                05                 01/01/06           0.0000
1004217314                O                  12/01/25
0

10300289      M21/G02     F                  181,450.00         ZZ
                          360                181,203.20         1
                          7.9500             1325.10            95
                          7.7000             1325.10
MANSFIELD     TX 76063    5                  10/21/05           23
0440723005                05                 12/01/05           0.0000
1004218411                O                  11/01/35
0

10300293      M21/R44     F                  51,000.00          ZZ
                          360                50,947.46          1
                          9.3000             421.42             85
                          8.8000             421.42
MILFORD       UT 84751    1                  10/21/05           23
0440744324                05                 12/01/05           0.0000
1004191172                O                  11/01/35
0

10300295      M21/R44     F                  94,000.00          ZZ
                          360                93,940.05          1
                          8.2500             706.20             71
                          7.7500             706.20
PORTLAND      OR 97220    5                  11/07/05           00
0440744340                05                 01/01/06           0.0000
1004195409                O                  12/01/35
0

10300299      M21/G02     F                  84,000.00          ZZ
                          360                83,950.08          1
                          7.9500             580.91             80
                          7.7000             580.91
BIRMINGHAM    AL 35211    5                  10/17/05           00
0440727030                05                 12/01/05           0.0000
1004195917                O                  11/01/35
0

10300303      M21/G02     F                  355,000.00         ZZ
                          360                354,331.03         1
                          6.3000             2197.36            83
                          6.0500             2197.36
LA PUENTE     CA 91744    5                  10/13/05           23
0440723039                05                 12/01/05           0.0000
1004201312                O                  11/01/35
0

10300311      M21/G02     F                  253,000.00         ZZ
                          240                251,934.15         1
                          6.2500             1849.25            80
                          6.0000             1849.25
FRAZIER PARK  CA 93222    5                  10/19/05           00
0440727071                03                 12/01/05           0.0000
1004222237                O                  11/01/25
0

10300319      M21/R44     F                  74,000.00          ZZ
                          360                73,925.37          1
                          9.4000             616.84             20
                          8.9000             616.84
WEST COVINA   CA 91792    1                  10/19/05           00
0440683167                09                 12/01/05           0.0000
1004225127                O                  11/01/35
0

10300323      M21/G02     F                  268,740.00         ZZ
                          360                268,228.69         1
                          6.2500             1654.68            85
                          6.0000             1654.68
MORENO VALLEY CA 92551    5                  10/19/05           23
0440723104                03                 12/01/05           0.0000
1004231174                O                  11/01/35
0

10300331      M21/G02     F                  92,000.00          ZZ
                          360                91,883.46          1
                          8.3000             694.40             80
                          8.0500             694.40
LILY          KY 40740    5                  10/25/05           00
0440723187                05                 12/01/05           0.0000
1004224333                O                  11/01/35
0

10300335      M21/R44     F                  46,200.00          ZZ
                          360                46,152.91          1
                          9.3500             383.43             20
                          8.8500             383.43
LAS VEGAS     NV 89108    1                  10/22/05           00
0440681617                05                 12/01/05           0.0000
1004229579                O                  11/01/35
0

10300337      M21/G02     F                  233,750.00         ZZ
                          360                233,361.88         1
                          6.9500             1547.30            85
                          6.7000             1547.30
NEW PALTZ     NY 12561    5                  10/21/05           23
0440723211                05                 12/01/05           0.0000
1004233546                O                  11/01/35
0

10300341      M21/R44     F                  85,800.00          ZZ
                          360                85,700.92          1
                          8.7500             674.99             20
                          8.2500             674.99
CAPE CORAL    FL 33914    1                  10/28/05           00
0440679710                05                 12/01/05           0.0000
1004237150                O                  11/01/35
0

10300347      M21/R44     F                  42,480.00          T
                          360                42,467.57          1
                          11.9000            433.69             20
                          11.4000            433.69
ORLANDO       FL 32810    1                  11/10/05           00
0440679785                01                 01/01/06           0.0000
1004241163                O                  12/01/35
0

10300349      M21/G02     F                  110,000.00         ZZ
                          240                109,768.89         1
                          6.2500             804.03             54
                          6.0000             804.03
TUCSON        AZ 85741    5                  11/25/05           00
0440727162                05                 01/01/06           0.0000
1004243134                O                  12/01/25
0

10300351      M21/R44     F                  54,750.00          ZZ
                          360                54,711.20          1
                          11.0500            523.47             15
                          10.5500            523.47
MCDONOUGH     GA 30253    5                  10/14/05           00
0440681336                03                 12/01/05           0.0000
1004243544                O                  11/01/35
0

10300355      M21/G02     F                  83,000.00          ZZ
                          180                82,565.17          1
                          9.1400             848.77             69
                          8.8900             848.77
GARLAND       TX 75042    5                  10/26/05           00
0440727188                05                 12/01/05           0.0000
1004249888                O                  11/01/20
0

10300357      M21/G02     F                  156,750.00         ZZ
                          360                156,545.27         1
                          8.1500             1166.61            95
                          7.9000             1166.61
CLEVELAND     OH 44119    1                  10/26/05           23
0440723286                05                 12/01/05           0.0000
1004256003                O                  11/01/35
0

10300365      M21/G02     F                  67,600.00          ZZ
                          360                67,556.89          1
                          8.2500             507.86             80
                          8.0000             507.86
NACOGDOCHES   TX 75964    1                  11/15/05           00
0440723310                05                 01/01/06           0.0000
1004265155                O                  12/01/35
0

10300367      M21/G02     F                  82,800.00          ZZ
                          360                82,649.15          1
                          6.4750             522.00             80
                          6.2250             522.00
SHALLOWATER   TX 79363    1                  10/14/05           00
0440723344                05                 12/01/05           0.0000
1004236142                O                  11/01/35
0

10300371      M21/R44     F                  35,200.00          ZZ
                          360                35,164.12          1
                          9.3500             292.14             20
                          8.8500             292.14
AURORA        IL 60506    1                  10/28/05           00
0440678498                01                 12/01/05           0.0000
1004239176                O                  11/01/35
0

10300373      M21/U56     F                  215,000.00         ZZ
                          180                213,548.89         1
                          6.2500             1843.46            43
                          5.7500             1843.46
WHITTIER      CA 90601    5                  10/15/05           00
0440727246                05                 12/01/05           0.0000
1004241804                O                  11/01/20
0

10300375      M21/G02     F                  139,000.00         ZZ
                          360                138,739.33         1
                          6.3250             862.64             43
                          6.0750             862.64
APPLE VALLEY  CA 92307    5                  10/25/05           00
0440723377                05                 12/01/05           0.0000
1004244650                O                  11/01/35
0

10300379      M21/G02     F                  124,000.00         ZZ
                          360                123,802.07         1
                          7.1500             837.50             80
                          6.9000             837.50
KNOXVILLE     TN 37918    5                  10/14/05           00
0440723401                05                 12/01/05           0.0000
1004250964                O                  11/01/35
0

10300383      M21/R44     F                  61,500.00          ZZ
                          360                61,437.96          1
                          9.4000             512.65             75
                          8.9000             512.65
HERNANDO      FL 34442    5                  10/21/05           00
0440761526                03                 12/01/05           0.0000
1004254489                O                  11/01/35
0

10300385      M21/R44     F                  82,400.00          ZZ
                          360                82,366.90          1
                          10.4500            750.67             80
                          9.9500             750.67
KATY          TX 77493    5                  11/10/05           00
0440742005                03                 01/01/06           0.0000
1004254844                O                  12/01/35
0

10300387      M21/R44     F                  157,200.00         ZZ
                          360                156,944.07         1
                          7.0500             1051.14            85
                          6.5500             1051.14
LOUISA        VA 23093    5                  10/24/05           23
0440744373                05                 12/01/05           0.0000
1004256637                O                  11/01/35
0

10300393      M21/G02     F                  148,800.00         ZZ
                          360                148,688.46         2
                          7.4500             1035.34            80
                          7.2000             1035.34
SPRINGFIELD   MA 01118    5                  10/28/05           00
0440723435                05                 01/01/06           0.0000
1004264272                O                  12/01/35
0

10300403      M21/R44     F                  65,600.00          ZZ
                          360                65,565.99          1
                          9.2500             539.68             80
                          8.7500             539.68
KIRBY         TX 78219    5                  10/31/05           00
0440744381                05                 01/01/06           0.0000
1004274378                O                  12/01/35
0

10300411      M21/R44     F                  380,000.00         ZZ
                          360                379,381.37         1
                          7.0500             2540.92            80
                          6.5500             2540.92
BAY POINT     CA 94565    5                  10/26/05           00
0440761591                05                 12/01/05           0.0000
1004274001                O                  11/01/35
0

10300413      M21/G02     F                  142,500.00         ZZ
                          360                142,407.25         1
                          8.1500             1060.56            95
                          7.9000             1060.56
AKRON         OH 44319    5                  11/09/05           23
0440723492                05                 01/01/06           0.0000
1004276278                O                  12/01/35
0

10300417      M21/R44     F                  67,500.00          ZZ
                          360                67,424.24          1
                          8.8880             537.69             80
                          8.3880             537.69
MEMPHIS       TN 38104    5                  10/20/05           00
0440744423                05                 12/01/05           0.0000
1004277552                O                  11/01/35
0

10300427      M21/R44     F                  116,776.00         T
                          360                116,641.13         1
                          8.7500             918.68             15
                          8.2500             918.68
EWA BEACH     HI 96706    1                  10/26/05           00
0440683886                03                 12/01/05           0.0000
1004286766                O                  11/01/35
0

10300435      M21/R44     F                  68,000.00          ZZ
                          360                67,976.53          1
                          11.1500            655.30             20
                          10.6500            655.30
LOS ANGELES   CA 90061    1                  11/02/05           00
0440679652                05                 01/01/06           0.0000
1004292376                O                  12/01/35
0

10300437      M21/G02     F                  75,250.00          ZZ
                          360                75,178.60          1
                          6.2500             463.33             43
                          6.0000             463.33
BAKERSFIELD   CA 93304    5                  11/01/05           00
0440723609                05                 01/01/06           0.0000
1004293080                O                  12/01/35
0

10300441      M21/G02     F                  106,250.00         ZZ
                          360                106,159.40         1
                          6.8000             692.68             85
                          6.5500             692.68
CAMBY         IN 46113    5                  11/07/05           23
0440723633                05                 01/01/06           0.0000
1004275849                O                  12/01/35
0

10300443      M21/G02     F                  123,500.00         ZZ
                          360                123,265.01         1
                          6.2500             760.42             71
                          6.0000             760.42
BUCKEYE       AZ 85326    5                  10/26/05           00
0440723658                05                 12/01/05           0.0000
1004276624                O                  11/01/35
0

10300459      M21/R44     F                  112,000.00         ZZ
                          360                111,866.58         1
                          8.6000             869.14             70
                          8.1000             869.14
ONALASKA      WA 98570    5                  10/19/05           00
0440761765                05                 12/01/05           0.0000
1004284410                O                  11/01/35
0

10300465      M21/G02     F                  96,000.00          ZZ
                          360                95,922.08          1
                          7.0500             641.92             80
                          6.8000             641.92
LAKE JACKSON  TX 77566    1                  11/04/05           00
0440723732                05                 01/01/06           0.0000
1004288540                O                  12/01/35
0

10300479      M21/G02     F                  128,800.00         ZZ
                          360                128,677.78         1
                          6.2500             793.05             80
                          6.0000             793.05
TWENTYNINE PALCA 92277    5                  11/10/05           00
0440723807                05                 01/01/06           0.0000
1004293721                O                  12/01/35
0

10300481      M21/G02     F                  58,900.00          ZZ
                          360                58,838.69          1
                          9.2500             484.56             95
                          9.0000             484.56
MONTGOMERY    AL 36110    1                  10/18/05           23
0440723849                05                 12/01/05           0.0000
1004295943                O                  11/01/35
0

10300483      M21/G02     F                  191,000.00         ZZ
                          360                190,854.66         2
                          7.3750             1319.19            59
                          7.1250             1319.19
NEWARK        NJ 07107    5                  11/04/05           00
0440723864                05                 01/01/06           0.0000
1004297987                O                  12/01/35
0

10300485      M21/R44     F                  44,800.00          ZZ
                          180                44,597.38          1
                          10.7500            502.19             80
                          10.2500            502.19
CLINTON       NC 28328    5                  10/25/05           00
0440727378                05                 12/01/05           0.0000
1004298165                O                  11/01/20
0

10300487      M21/R44     F                  60,000.00          ZZ
                          360                59,918.81          1
                          7.9750             439.21             68
                          7.4750             439.21
ITHACA        NY 14850    5                  10/24/05           00
0440761773                05                 12/01/05           0.0000
1004298272                O                  11/01/35
0

10300493      M21/G02     F                  85,400.00          ZZ
                          360                85,344.42          1
                          8.1500             635.59             80
                          7.9000             635.59
MOBILE        AL 36619    1                  11/29/05           00
0440723898                05                 01/01/06           0.0000
1004300483                O                  12/01/35
0

10300495      M21/R44     F                  36,000.00          ZZ
                          360                35,980.94          1
                          9.1500             293.56             20
                          8.6500             293.56
PHOENIX       AZ 85037    1                  11/04/05           00
0440679322                05                 01/01/06           0.0000
1004300820                O                  12/01/35
0

10300499      M21/G02     F                  155,550.00         ZZ
                          360                155,410.73         2
                          6.5500             988.31             85
                          6.3000             988.31
YUCCA VALLEY  CA 92284    5                  11/07/05           23
0440723922                05                 01/01/06           0.0000
1004304194                O                  12/01/35
0

10300501      M21/G02     F                  336,300.00         ZZ
                          360                335,660.14         1
                          6.2500             2070.66            52
                          6.0000             2070.66
CYPRESS       CA 90630    5                  10/26/05           00
0440723955                05                 12/01/05           0.0000
1004304764                O                  11/01/35
0

10300515      M21/G02     F                  142,500.00         ZZ
                          360                142,366.09         1
                          6.3000             882.04             65
                          6.0500             882.04
CROFTON       MD 21114    5                  11/11/05           00
0440724003                01                 01/01/06           0.0000
1004316225                O                  12/01/35
0

10300519      M21/R44     F                  36,800.00          ZZ
                          360                36,761.71          1
                          9.2500             302.74             20
                          8.7500             302.74
OSWEGO        IL 60543    5                  10/26/05           00
0440679553                09                 12/01/05           0.0000
1004299645                O                  11/01/35
0

10300521      M21/R44     F                  80,000.00          ZZ
                          360                79,906.64          1
                          8.7000             626.51             80
                          8.2000             626.51
COLERAINE     MN 55722    5                  10/20/05           00
0440761781                05                 12/01/05           0.0000
1004299869                O                  11/01/35
0

10300529      M21/G02     F                  95,000.00          ZZ
                          360                94,426.14          1
                          8.4000             723.75             95
                          8.1500             723.75
DUNCANVILLE   TX 75137    5                  11/23/05           23
0440724029                05                 01/01/06           0.0000
1004305512                O                  12/01/35
0

10300537      M21/G02     F                  88,000.00          ZZ
                          360                87,932.70          1
                          7.3500             606.30             80
                          7.1000             606.30
MANCHESTER    ME 04351    5                  11/07/05           00
0440724094                05                 01/01/06           0.0000
1004315510                O                  12/01/35
0

10300539      M21/G02     F                  123,500.00         ZZ
                          240                123,278.33         1
                          7.5500             998.69             95
                          7.3000             998.69
ILION         NY 13357    5                  11/11/05           23
0440727436                05                 01/01/06           0.0000
1004315912                O                  12/01/25
0

10300553      M21/G02     F                  171,000.00         ZZ
                          360                170,878.08         1
                          7.7000             1219.17            95
                          7.4500             1219.17
MORROW        OH 45152    5                  10/28/05           23
0440724110                05                 01/01/06           0.0000
1004323173                O                  12/01/35
0

10300555      M21/G02     F                  235,000.00         ZZ
                          360                234,777.02         1
                          6.2500             1446.94            60
                          6.0000             1446.94
COMPTON       CA 90221    5                  11/11/05           00
0440724144                05                 01/01/06           0.0000
1004327080                O                  12/01/35
0

10300559      M21/R44     F                  106,200.00         ZZ
                          360                106,144.36         1
                          9.2000             869.84             90
                          8.7000             869.84
NEWBERN       NC 28562    5                  11/07/05           23
0440744563                05                 01/01/06           0.0000
1004330245                O                  12/01/35
0

10300561      M21/G02     F                  51,000.00          ZZ
                          180                50,851.96          1
                          7.9500             485.92             85
                          7.7000             485.92
NEW CASTLE    PA 16101    5                  10/28/05           23
0440727568                05                 01/01/06           0.0000
1004330370                O                  12/01/20
0

10300585      M21/R44     F                  44,000.00          ZZ
                          360                43,984.81          1
                          11.1500            424.02             20
                          10.6500            424.02
ANCHORAGE     AK 99517    1                  11/01/05           00
0440678969                05                 01/01/06           0.0000
1004343080                O                  12/01/35
0

10300589      M21/G02     F                  170,000.00         ZZ
                          360                169,862.69         1
                          7.0750             1139.60            37
                          6.8250             1139.60
ROWLAND HEIGHTCA 91748    5                  11/02/05           00
0440724201                05                 01/01/06           0.0000
1004316831                O                  12/01/35
0

10300595      M21/G02     F                  62,250.00          ZZ
                          360                62,203.79          1
                          7.5000             435.27             75
                          7.2500             435.27
DALLAS        TX 75217    5                  11/02/05           00
0440724235                05                 01/01/06           0.0000
1004320069                O                  12/01/35
0

10300597      M21/R44     F                  66,000.00          ZZ
                          360                65,969.20          1
                          9.7500             567.05             20
                          9.2500             567.05
MORENO VALLEY CA 92557    1                  11/03/05           00
0440679447                05                 01/01/06           0.0000
1004325536                O                  12/01/35
0

10300599      M21/R44     F                  88,800.00          ZZ
                          360                88,699.53          1
                          8.8500             704.95             80
                          8.3500             704.95
WARREN        MI 48089    5                  10/28/05           00
0440744613                05                 12/01/05           0.0000
1004328766                O                  11/01/35
0

10300617      M21/G02     F                  301,600.00         ZZ
                          360                301,347.86         1
                          6.9000             1986.34            80
                          6.6500             1986.34
BELL GARDENS  CA 90201    5                  10/31/05           00
0440724268                05                 01/01/06           0.0000
1004340555                O                  12/01/35
0

10300619      M21/R44     F                  46,000.00          ZZ
                          360                45,971.72          1
                          11.7000            462.57             20
                          11.2000            462.57
AUBURN        WA 98092    5                  10/24/05           00
0440685782                01                 12/01/05           0.0000
1004342303                O                  11/01/35
0

10300631      M21/G02     F                  94,400.00          ZZ
                          360                94,260.14          1
                          7.5250             661.68             80
                          7.2750             661.68
HUMBLE        TX 77396    5                  10/24/05           00
0440724292                03                 12/01/05           0.0000
1004351533                O                  11/01/35
0

10300633      M21/G02     F                  69,600.00          ZZ
                          360                69,559.03          1
                          8.6400             542.09             80
                          8.3900             542.09
HOUSTON       TX 77087    5                  11/12/05           00
0440724318                05                 01/01/06           0.0000
1004351837                O                  12/01/35
0

10300639      M21/R44     F                  32,500.00          ZZ
                          360                32,487.76          1
                          10.7500            303.39             20
                          10.2500            303.39
CLAREMONT     NH 03743    1                  11/16/05           00
0440683001                05                 01/01/06           0.0000
1004354353                O                  12/01/35
0

10300643      M21/G02     F                  59,500.00          ZZ
                          360                59,465.23          1
                          8.6750             464.91             85
                          8.4250             464.91
FAIRVIEW      OK 73737    1                  11/10/05           23
0440724367                05                 01/01/06           0.0000
1004358304                O                  12/01/35
0

10300645      M21/R44     F                  188,000.00         ZZ
                          360                187,833.32         1
                          6.6000             1200.68            76
                          6.1000             1200.68
MINNEAPOLIS   MN 55448    5                  11/09/05           00
0440761831                05                 01/01/06           0.0000
1004358563                O                  12/01/35
0

10300647      M21/R44     F                  52,800.00          ZZ
                          360                52,780.33          1
                          10.8000            494.87             20
                          10.3000            494.87
LYNDEN        WA 98264    1                  11/11/05           00
0440761849                05                 01/01/06           0.0000
1004360523                O                  12/01/35
0

10300653      M21/G02     F                  255,000.00         ZZ
                          360                254,563.95         1
                          6.8000             1662.41            80
                          6.5500             1662.41
LANCASTER     CA 93535    5                  10/26/05           00
0440724417                05                 12/01/05           0.0000
1004361853                O                  11/01/35
0

10300655      M21/R44     F                  105,000.00         ZZ
                          360                104,847.53         1
                          7.6250             743.18             60
                          7.1250             743.18
DELTONA       FL 32738    5                  10/26/05           00
0440744662                05                 12/01/05           0.0000
1004362013                O                  11/01/35
0

10300661      M21/R44     F                  45,000.00          ZZ
                          360                44,986.54          1
                          11.8000            455.96             20
                          11.3000            455.96
BYERS         CO 80103    5                  11/01/05           00
0440682755                05                 01/01/06           0.0000
1004368464                O                  12/01/35
0

10300667      M21/G02     F                  66,750.00          ZZ
                          360                66,667.15          1
                          8.4000             508.53             75
                          8.1500             508.53
EDMOND        OK 73034    1                  11/01/05           00
0440724474                05                 12/01/05           0.0000
1004345989                O                  11/01/35
0

10300673      M21/G02     F                  250,000.00         ZZ
                          360                249,954.01         1
                          9.5000             2025.16            64
                          9.2500             2025.16
ROYAL PALM BEAFL 33411    5                  11/08/05           00
0440727766                03                 01/01/06           0.0000
1004356440                O                  12/01/35
0

10300681      M21/G02     F                  315,000.00         ZZ
                          360                314,476.96         1
                          6.9500             2085.14            90
                          6.7000             2085.14
SAN BERNARDINOCA 92405    5                  10/21/05           23
0440724532                05                 12/01/05           0.0000
1004361078                O                  11/01/35
0

10300683      M21/G02     F                  225,000.00         ZZ
                          360                224,822.73         1
                          7.2000             1527.27            61
                          6.9500             1527.27
MORENO VALLEY CA 92557    5                  10/27/05           00
0440724565                05                 01/01/06           0.0000
1004362558                O                  12/01/35
0

10300687      M21/R44     F                  90,000.00          ZZ
                          360                89,954.06          1
                          9.3250             745.31             49
                          8.8250             745.31
DUNSMUIR      CA 96025    5                  11/11/05           00
0440744704                05                 01/01/06           0.0000
1004364850                O                  12/01/35
0

10300695      M21/R44     F                  74,000.00          ZZ
                          240                73,873.82          1
                          7.9650             617.36             74
                          7.4650             617.36
HUMBLE        TX 77338    5                  11/07/05           00
0440744720                03                 01/01/06           0.0000
1004368008                O                  12/01/25
0

10300699      M21/G02     F                  72,800.00          ZZ
                          360                72,751.40          1
                          8.0250             535.45             80
                          7.7750             535.45
HOUSTON       TX 77045    5                  11/09/05           00
0440724581                05                 01/01/06           0.0000
1004371646                O                  12/01/35
0

10300701      M21/G02     F                  92,000.00          ZZ
                          240                91,632.69          1
                          6.7000             696.81             80
                          6.4500             696.81
LAVONIA       GA 30553    5                  10/25/05           00
0440727840                05                 12/01/05           0.0000
1004368507                O                  11/01/25
0

10300703      M21/G02     F                  360,800.00         ZZ
                          360                360,476.99         1
                          6.5500             2292.38            77
                          6.3000             2292.38
OAKLAND       CA 94603    5                  11/04/05           00
0440724615                05                 01/01/06           0.0000
1004369766                O                  12/01/35
0

10300709      M21/G02     F                  220,000.00         ZZ
                          360                219,780.98         1
                          6.0000             1319.02            48
                          5.7500             1319.02
CORONA        CA 92882    5                  10/31/05           00
0440724649                03                 01/01/06           0.0000
1004374233                O                  12/01/35
0

10300713      M21/G02     F                  86,000.00          ZZ
                          360                85,961.13          1
                          9.9000             748.37             80
                          9.6500             748.37
HUTCHINS      TX 75141    5                  11/10/05           00
0440724672                05                 01/01/06           0.0000
1004374867                O                  12/01/35
0

10300719      M21/G02     F                  391,000.00         ZZ
                          360                390,256.09         1
                          6.2500             2407.45            65
                          6.0000             2407.45
SANTA CLARITA CA 91355    5                  10/19/05           00
0440724730                05                 12/01/05           0.0000
1004379407                O                  11/01/35
0

10300723      M21/R44     F                  107,500.00         ZZ
                          360                107,371.54         1
                          8.6000             834.22             70
                          8.1000             834.22
DES MOINES    IA 50317    5                  10/26/05           00
0440744746                05                 12/01/05           0.0000
1004383562                O                  11/01/35
0

10300729      M21/G02     F                  60,000.00          ZZ
                          360                59,969.21          1
                          9.3000             495.79             75
                          9.0500             495.79
EVERMAN       TX 76140    1                  11/04/05           00
0440724813                05                 01/01/06           0.0000
1004392437                O                  12/01/35
0

10300731      M21/G02     F                  280,000.00         ZZ
                          360                279,746.87         1
                          6.5000             1769.80            70
                          6.2500             1769.80
(FONTANA AREA)CA 92335    5                  10/26/05           00
0440724854                05                 01/01/06           0.0000
1004392534                O                  12/01/35
0

10300739      M21/G02     F                  195,000.00         ZZ
                          360                194,831.28         1
                          6.7250             1261.53            54
                          6.4750             1261.53
UKIAH         CA 95482    5                  11/03/05           00
0440724904                05                 01/01/06           0.0000
1004395844                O                  12/01/35
0

10300741      M21/G02     F                  105,000.00         ZZ
                          360                104,913.93         1
                          7.0000             698.57             79
                          6.7500             698.57
HOLLY         MI 48442    5                  10/28/05           00
0440724938                05                 01/01/06           0.0000
1004371726                O                  12/01/35
0

10300745      M21/G02     F                  171,950.00         ZZ
                          360                171,711.36         1
                          7.8500             1243.77            92
                          7.6000             1243.77
BROKEN ARROW  OK 74014    5                  10/26/05           23
0440724953                05                 12/01/05           0.0000
1004378765                O                  11/01/35
0

10300753      M21/R44     F                  140,000.00         ZZ
                          240                139,589.74         1
                          9.2000             1277.68            76
                          8.7000             1277.68
GROVE CITY    OH 43123    5                  10/25/05           00
0440761898                05                 12/01/05           0.0000
1004382698                O                  11/01/25
0

10300755      M21/G02     F                  95,000.00          ZZ
                          360                94,838.34          1
                          6.8250             620.91             68
                          6.5750             620.91
KANSAS CITY   KS 66103    5                  10/24/05           00
0440724987                05                 12/01/05           0.0000
1004386346                O                  11/01/35
0

10300759      M21/G02     F                  185,000.00         ZZ
                          360                184,698.81         1
                          7.0500             1237.03            79
                          6.8000             1237.03
WHITE BEAR LAKMN 55110    5                  10/24/05           00
0440725034                05                 12/01/05           0.0000
1004392972                O                  11/01/35
0

10300761      M21/R44     F                  56,900.00          ZZ
                          360                56,846.69          1
                          9.7500             488.86             20
                          9.2500             488.86
INDIO         CA 92201    1                  10/24/05           00
0440679801                05                 12/01/05           0.0000
1004393007                O                  11/01/35
0

10300765      M21/G02     F                  315,000.00         ZZ
                          360                314,481.02         1
                          6.9900             2093.59            87
                          6.7400             2093.59
HAWTHORNE     CA 90250    5                  10/26/05           23
0440725067                01                 12/01/05           0.0000
1004395498                O                  11/01/35
0

10300769      M21/R44     F                  107,914.00         ZZ
                          360                107,850.61         1
                          8.6500             841.27             90
                          8.1500             841.27
JACKSONVILLE  FL 32211    5                  11/02/05           23
0440740918                05                 01/01/06           0.0000
1004396273                O                  12/01/35
0

10300777      M21/G02     F                  64,500.00          ZZ
                          360                64,415.76          1
                          8.1500             480.04             77
                          7.9000             480.04
ALEXANDER     AR 72002    5                  10/26/05           00
0440725091                05                 12/01/05           0.0000
1004398235                O                  11/01/35
0

10300779      M21/G02     F                  366,000.00         ZZ
                          360                364,955.37         1
                          6.2500             2253.52            72
                          6.0000             2253.52
OCEANSIDE     CA 92054    5                  10/21/05           00
0440725125                05                 12/01/05           0.0000
1004398404                O                  11/01/35
0

10300783      M21/G02     F                  175,000.00         ZZ
                          360                174,880.77         2
                          7.9250             1274.96            30
                          7.6750             1274.96
LOS ANGELES   CA 90065    5                  11/03/05           00
0440725158                05                 01/01/06           0.0000
1004397780                O                  12/01/35
0

10300787      M21/G02     F                  235,000.00         ZZ
                          360                234,653.58         1
                          7.5500             1651.21            73
                          7.3000             1651.21
MCKINLEYVILLE CA 95519    5                  10/26/05           00
0440725174                05                 12/01/05           0.0000
1004397815                O                  11/01/35
0

10300789      M21/G02     F                  193,600.00         ZZ
                          360                193,414.53         1
                          6.2000             1185.74            80
                          5.9500             1185.74
ROWLETT       TX 75089    5                  11/10/05           00
0440725208                03                 01/01/06           0.0000
1004397913                O                  12/01/35
0

10300793      M21/G02     F                  78,850.00          ZZ
                          360                78,755.10          1
                          8.5500             609.09             95
                          8.3000             609.09
CEDAR RAPIDS  IA 52404    5                  10/25/05           23
0440725232                05                 12/01/05           0.0000
1004399779                O                  11/01/35
0

10300797      M21/R44     F                  64,000.00          ZZ
                          360                63,968.18          1
                          9.4500             535.82             75
                          8.9500             535.82
AKRON         IN 46910    5                  11/03/05           00
0440742112                05                 01/01/06           0.0000
1004403210                O                  12/01/35
0

10300799      M21/G02     F                  186,400.00         ZZ
                          360                186,281.13         1
                          8.2500             1400.37            80
                          8.0000             1400.37
PROSPERITY    SC 29127    1                  11/15/05           00
0440725265                05                 01/01/06           0.0000
1004405343                O                  12/01/35
0

10300805      M21/G02     F                  142,400.00         ZZ
                          360                142,192.18         1
                          7.6000             1005.45            80
                          7.3500             1005.45
GAHANNA       OH 43230    5                  10/21/05           00
0440725299                05                 12/01/05           0.0000
1004407421                O                  11/01/35
0

10300817      M21/G02     F                  52,800.00          ZZ
                          120                52,493.51          1
                          6.9150             610.75             80
                          6.6650             610.75
AMARILLO      TX 79107    5                  11/09/05           00
0440727964                05                 01/01/06           0.0000
1004415190                O                  12/01/15
0

10300823      M21/G02     F                  184,000.00         ZZ
                          180                183,380.67         1
                          6.2500             1577.66            55
                          6.0000             1577.66
EUREKA        CA 95501    5                  11/02/05           00
0440727998                05                 01/01/06           0.0000
1004399626                O                  12/01/20
0

10300827      M21/G02     F                  64,739.00          ZZ
                          360                64,648.23          1
                          7.8000             466.04             75
                          7.5500             466.04
CEDAR PARK    TX 78613    1                  10/31/05           00
0440725430                05                 12/01/05           0.0000
1004403041                O                  11/01/35
0

10300829      M21/G02     F                  141,550.00         ZZ
                          360                141,360.36         1
                          8.0250             1041.12            80
                          7.7750             1041.12
KATY          TX 77493    1                  10/28/05           00
0440725463                03                 12/01/05           0.0000
1004403915                O                  11/01/35
0

10300831      M21/G02     F                  129,000.00         ZZ
                          240                128,535.47         1
                          7.5500             1043.16            53
                          7.3000             1043.16
GLENDALE      AZ 85303    5                  10/24/05           00
0440728020                05                 12/01/05           0.0000
1004406011                O                  11/01/25
0

10300835      M21/R44     F                  85,000.00          ZZ
                          360                84,940.61          1
                          7.8000             611.89             85
                          7.3000             611.89
SPOKANE       WA 99205    5                  11/08/05           23
0440742146                05                 01/01/06           0.0000
1004409125                O                  12/01/35
0

10300857      M21/G02     F                  238,500.00         ZZ
                          180                235,566.40         1
                          7.4000             2197.40            90
                          7.1500             2197.40
BATON ROUGE   LA 70808    5                  08/25/05           23
0440761930                05                 10/01/05           0.0000
0002204185                O                  09/01/20
0

10300859      M21/R44     F                  64,000.00          ZZ
                          240                63,899.39          1
                          8.6150             560.08             80
                          8.1150             560.08
FORT WORTH    TX 76103    5                  11/02/05           00
0440742153                05                 01/01/06           0.0000
0002206025                O                  12/01/25
0

10300863      M21/U56     F                  76,800.00          ZZ
                          360                76,709.25          1
                          8.6400             598.17             80
                          8.1400             598.17
IRVING        TX 75061    5                  10/06/05           00
0440744811                05                 12/01/05           0.0000
0002222812                O                  11/01/35
0

10300865      M21/R44     F                  164,500.00         ZZ
                          360                164,371.67         1
                          7.2500             1122.18            62
                          6.7500             1122.18
PEARL CTIY    HI 96782    5                  11/16/05           00
0440761955                01                 01/01/06           0.0000
0002225641                O                  12/01/35
0

10300867      M21/R44     F                  52,000.00          ZZ
                          180                51,859.76          1
                          8.7750             520.49             65
                          8.2750             520.49
SAN ANTONIO   TX 78214    5                  11/03/05           00
0440742161                05                 01/01/06           0.0000
0002230555                O                  12/01/20
0

10300869      M21/G02     F                  246,905.00         ZZ
                          360                246,793.42         1
                          9.9000             2148.55            95
                          9.6500             2148.55
FORT MYERS    FL 33912    1                  11/14/05           23
0440740983                05                 01/01/06           0.0000
0002232086                O                  12/01/35
0

10300871      M21/G02     F                  320,000.00         ZZ
                          360                319,391.16         1
                          6.2500             1970.30            68
                          6.0000             1970.30
SAN DIEGO     CA 92114    5                  10/14/05           00
0440761963                05                 12/01/05           0.0000
0002232430                O                  11/01/35
0

10300875      M21/R44     F                  62,050.00          ZZ
                          360                62,014.66          1
                          8.8000             490.37             85
                          8.3000             490.37
WALTERS       OK 73572    5                  11/05/05           23
0440744837                05                 01/01/06           0.0000
0002235162                O                  12/01/35
0

10300879      M21/G02     F                  72,800.00          ZZ
                          240                72,576.00          1
                          8.8150             646.37             80
                          8.5650             646.37
EL PASO       TX 79925    5                  10/20/05           00
0440761971                05                 12/01/05           0.0000
0002236180                O                  11/01/25
0

10300881      M21/G02     F                  73,150.00          ZZ
                          240                73,021.90          1
                          7.7500             600.53             95
                          7.5000             600.53
EATON         OH 45320    5                  11/08/05           23
0440761989                05                 01/01/06           0.0000
0002237592                O                  12/01/25
0

10300887      M21/G02     F                  59,600.00          ZZ
                          360                59,528.99          1
                          8.6000             462.51             80
                          8.3500             462.51
CONROE        TX 77385    5                  10/07/05           00
0440740991                03                 12/01/05           0.0000
0002241311                O                  11/01/35
0

10300891      M21/G02     F                  200,000.00         ZZ
                          360                199,619.47         1
                          6.2500             1231.44            87
                          6.0000             1231.44
GRIDLEY       CA 95948    5                  10/13/05           23
0440744852                05                 12/01/05           0.0000
0002242730                O                  11/01/35
0

10300893      M21/G02     F                  258,000.00         ZZ
                          360                257,509.10         1
                          6.2500             1588.56            62
                          6.0000             1588.56
RANCHO CUCAMONCA 91730    5                  10/20/05           00
0440744860                05                 12/01/05           0.0000
0002244498                O                  11/01/35
0

10300897      M21/G02     F                  112,500.00         ZZ
                          360                112,387.78         1
                          5.9900             673.78             75
                          5.7400             673.78
DENVER        CO 80231    1                  11/18/05           00
0440744894                01                 01/01/06           0.0000
0002209704                O                  12/01/35
0

10300899      M21/G02     F                  135,000.00         ZZ
                          360                133,989.49         1
                          6.9900             897.26             80
                          6.7400             897.26
SOUTH POINT   OH 45680    5                  10/19/05           00
0440761997                05                 12/01/05           0.0000
0002225979                O                  11/01/35
0

10300901      M21/R44     F                  104,000.00         ZZ
                          360                103,842.82         1
                          7.4250             721.85             80
                          6.9250             721.85
BURNET        TX 78611    5                  10/06/05           00
0440762003                05                 12/01/05           0.0000
0002225985                O                  11/01/35
0

10300905      M21/G02     F                  121,600.00         ZZ
                          360                121,510.20         1
                          7.5250             852.33             95
                          7.2750             852.33
FOLEY         AL 36535    5                  10/31/05           23
0440742187                05                 01/01/06           0.0000
0002227825                O                  12/01/35
0

10300907      M21/R44     F                  50,085.00          ZZ
                          360                50,033.66          1
                          9.3250             414.77             90
                          8.8250             414.77
ALTUS         OK 73521    1                  10/26/05           23
0440742195                05                 12/01/05           0.0000
0002229244                O                  11/01/35
0

10300909      M21/R44     F                  64,800.00          ZZ
                          240                64,234.21          1
                          9.5000             604.03             80
                          9.0000             604.03
EL PASO       TX 79936    5                  10/21/05           00
0440762011                05                 12/01/05           0.0000
0002230252                O                  11/01/25
0

10300911      M21/G02     F                  94,500.00          ZZ
                          360                94,428.45          1
                          7.4000             654.30             75
                          7.1500             654.30
MOUNTAIN TOP  PA 18707    5                  11/25/05           00
0440762029                05                 01/01/06           0.0000
0002231173                O                  12/01/35
0

10300913      M21/G02     F                  378,750.00         ZZ
                          360                377,666.25         1
                          6.2500             2332.03            75
                          6.0000             2332.03
CENTEREACH    NY 11720    5                  09/22/05           00
0440762037                05                 11/01/05           0.0000
0002231436                O                  10/01/35
0

10300919      M21/G02     F                  207,000.00         ZZ
                          360                206,669.28         1
                          7.1500             1398.10            90
                          6.9000             1398.10
LEHIGH ACRES  FL 33971    5                  10/14/05           23
0440742203                05                 12/01/05           0.0000
0002238615                O                  11/01/35
0

10300921      M21/R44     F                  128,000.00         ZZ
                          360                127,785.36         1
                          6.9000             843.01             80
                          6.4000             843.01
MIAMI         FL 33147    5                  10/20/05           00
0440762045                05                 12/01/05           0.0000
0002240051                O                  11/01/35
0

10300923      M21/G02     F                  136,000.00         ZZ
                          360                135,741.23         1
                          6.2500             837.38             80
                          6.0000             837.38
SUSANVILLE    CA 96130    5                  10/12/05           00
0440762052                05                 12/01/05           0.0000
0002240993                O                  11/01/35
0

10300925      M21/G02     F                  68,000.00          ZZ
                          360                67,961.40          1
                          8.8150             538.12             80
                          8.5650             538.12
SAN ANTONIO   TX 78211    5                  11/03/05           00
0440742211                05                 01/01/06           0.0000
0002241225                O                  12/01/35
0

10300927      M21/G02     F                  315,000.00         ZZ
                          240                313,672.95         1
                          6.2500             2302.43            90
                          6.0000             2302.43
VICTORVILLE   CA 92392    5                  10/07/05           23
0440744928                05                 12/01/05           0.0000
0002242105                O                  11/01/25
0

10300929      M21/R44     F                  69,600.00          ZZ
                          360                69,518.61          1
                          8.6900             544.57             80
                          8.1900             544.57
DALLAS        TX 75216    5                  10/21/05           00
0440741015                05                 12/01/05           0.0000
0002242184                O                  11/01/35
0

10300935      M21/U56     F                  125,000.00         ZZ
                          360                124,935.19         1
                          9.2500             1028.35            90
                          8.7500             1028.35
MURFREESBORO  TN 37129    5                  11/11/05           23
0440744944                05                 01/01/06           0.0000
0002243472                O                  12/01/35
0

10300937      M21/G02     F                  84,000.00          ZZ
                          240                83,701.19          1
                          7.6500             684.43             80
                          7.4000             684.43
IRVING        TX 75062    5                  10/22/05           00
0440762078                05                 12/01/05           0.0000
0002246833                O                  11/01/25
0

10300939      M21/G02     F                  166,000.00         ZZ
                          360                165,713.34         1
                          6.7500             1076.68            79
                          6.5000             1076.68
ROSAMOND      CA 93560    5                  10/19/05           00
0440744951                05                 12/01/05           0.0000
0002247125                O                  11/01/35
0

10300941      M21/R44     F                  81,600.00          ZZ
                          360                81,502.79          1
                          8.6000             633.23             85
                          8.1000             633.23
GREENEVILLE   TN 37745    5                  10/20/05           23
0440762086                05                 12/01/05           0.0000
0002248052                O                  11/01/35
0

10300943      M21/G02     F                  90,250.00          ZZ
                          360                90,100.09          1
                          6.9750             598.93             95
                          6.7250             598.93
ASHTABULA     OH 44004    5                  10/22/05           23
0440744969                05                 12/01/05           0.0000
0002248240                O                  11/01/35
0

10300945      M21/R44     F                  88,000.00          ZZ
                          360                87,941.25          1
                          8.0250             647.25             80
                          7.5250             647.25
VICTORIA      TX 77904    5                  11/07/05           00
0440762094                05                 01/01/06           0.0000
0002248444                O                  12/01/35
0

10300947      M21/R44     F                  166,800.00         ZZ
                          360                166,681.08         1
                          7.7000             1189.22            88
                          7.2000             1189.22
MILTON        FL 32570    5                  11/04/05           23
0440762102                05                 01/01/06           0.0000
1004621975                O                  12/01/35
0

10300949      M21/R44     F                  67,600.00          ZZ
                          360                67,560.69          1
                          11.9500            692.74             20
                          11.4500            692.74
OAK CREEK     WI 53154    1                  10/31/05           00
0440684850                05                 12/01/05           0.0000
1004622046                O                  11/01/35
0

10300951      M21/G02     F                  60,000.00          ZZ
                          300                59,924.45          1
                          6.8750             419.30             80
                          6.6250             419.30
FARMERSVILLE  TX 75442    5                  11/23/05           00
0440728129                05                 01/01/06           0.0000
1004622153                O                  12/01/30
0

10300953      M21/R44     F                  55,000.00          ZZ
                          360                54,984.08          1
                          11.9500            563.63             20
                          11.4500            563.63
WARRENVILLE   IL 60555    5                  11/03/05           00
0440679413                05                 01/01/06           0.0000
1004622368                O                  12/01/35
0

10300955      M21/R44     F                  106,600.00         ZZ
                          360                106,560.72         1
                          10.8500            1003.12            20
                          10.3500            1003.12
STANTON       CA 90680    1                  11/02/05           00
0440678977                05                 01/01/06           0.0000
1004622484                O                  12/01/35
0

10300957      M21/G02     F                  79,200.00          ZZ
                          360                79,157.63          1
                          9.1000             642.97             90
                          8.8500             642.97
CHILLICOTHE   OH 45601    5                  11/09/05           23
0440725554                05                 01/01/06           0.0000
1004622536                O                  12/01/35
0

10300961      M21/R44     F                  124,700.00         ZZ
                          360                124,663.52         1
                          11.9000            1273.09            20
                          11.4000            1273.09
MIRA LOMA     CA 91752    1                  11/02/05           00
0440680429                05                 01/01/06           0.0000
1004623385                O                  12/01/35
0

10300967      M21/R44     F                  51,166.00          ZZ
                          360                51,145.39          1
                          10.4400            465.75             20
                          9.9400             465.75
MARICOPA      AZ 85239    1                  11/04/05           00
0440677540                03                 01/01/06           0.0000
1004623811                O                  12/01/35
0

10300971      M21/R44     F                  32,400.00          ZZ
                          360                32,378.02          1
                          11.2500            314.69             20
                          10.7500            314.69
WOODRIDGE     IL 60517    1                  11/07/05           00
0440677946                01                 12/01/05           0.0000
1004624017                O                  11/01/35
0

10300977      M21/R44     F                  345,000.00         ZZ
                          360                344,716.65         1
                          6.9900             2292.98            75
                          6.4900             2292.98
AUBURN        CA 95602    1                  10/29/05           00
0440742765                05                 01/01/06           0.0000
1004624874                O                  12/01/35
0

10300981      M21/G02     F                  116,187.00         ZZ
                          360                116,152.63         1
                          11.8500            1181.72            20
                          11.3500            1181.72
MIRA LOMA     CA 91752    1                  11/01/05           00
0440682672                05                 01/01/06           0.0000
1004625105                O                  12/01/35
0

10300985      M21/R44     F                  123,000.00         ZZ
                          360                122,955.66         1
                          10.9500            1166.72            20
                          10.4500            1166.72
SACRAMENTO    CA 95831    1                  11/10/05           00
0440677268                05                 01/01/06           0.0000
1004625739                O                  12/01/35
0

10300987      M21/R44     F                  43,250.00          ZZ
                          360                43,234.54          1
                          10.9900            411.56             20
                          10.4900            411.56
JOHNSTOWN     CO 80534    1                  11/18/05           00
0440683670                03                 01/01/06           0.0000
1004627336                O                  12/01/35
0

10300995      M21/R44     F                  102,000.00         ZZ
                          360                101,948.21         1
                          9.3500             846.54             80
                          8.8500             846.54
ELLENTON      FL 34222    5                  11/04/05           00
0440745008                01                 01/01/06           0.0000
1004627942                O                  12/01/35
0

10300999      M21/R44     F                  58,320.00          ZZ
                          360                58,291.61          1
                          9.5500             492.52             80
                          9.0500             492.52
SAN ANTONIO   TX 78211    5                  11/08/05           00
0440742773                05                 01/01/06           0.0000
1004628273                O                  12/01/35
0

10301011      M21/G02     F                  157,600.00         ZZ
                          360                157,474.58         1
                          7.1500             1064.45            80
                          6.9000             1064.45
THORNTON      CO 80229    5                  11/11/05           00
0440725703                05                 01/01/06           0.0000
1004619808                O                  12/01/35
0

10301033      M21/G02     F                  250,000.00         ZZ
                          360                249,774.00         1
                          6.5000             1580.17            59
                          6.2500             1580.17
ONTARIO       CA 91761    5                  11/03/05           00
0440725810                05                 01/01/06           0.0000
1004627087                O                  12/01/35
0

10301039      M21/R44     F                  71,980.00          ZZ
                          360                71,944.59          2
                          9.5000             605.25             20
                          9.0000             605.25
LAWRENCE      MA 01841    1                  11/10/05           00
0440679694                05                 01/01/06           0.0000
1004426366                O                  12/01/35
0

10301043      M21/R44     F                  57,240.00          ZZ
                          360                57,218.91          1
                          10.8500            538.64             20
                          10.3500            538.64
SELDEN        NY 11784    1                  11/18/05           00
0440680882                05                 01/01/06           0.0000
1004428471                O                  12/01/35
0

10301045      M21/U57     F                  76,800.00          ZZ
                          360                76,699.68          1
                          8.1500             571.59             80
                          7.6500             571.59
LANCASTER     TX 75134    5                  10/26/05           00
0440725877                05                 12/01/05           0.0000
1004431092                O                  11/01/35
0

10301049      M21/G02     F                  68,400.00          ZZ
                          360                68,367.40          1
                          9.6500             582.65             95
                          9.4000             582.65
URICHSVILLE   OH 44683    5                  11/08/05           23
0440725901                05                 01/01/06           0.0000
1004433704                O                  12/01/35
0

10301055      M21/G02     F                  147,600.00         ZZ
                          360                147,390.99         1
                          7.7500             1057.42            90
                          7.5000             1057.42
LOUISVILLE    KY 40241    5                  10/26/05           23
0440725968                05                 12/01/05           0.0000
1004437540                O                  11/01/35
0

10301061      M21/G02     F                  90,200.00          ZZ
                          360                90,155.17          1
                          9.4500             755.16             95
                          9.2000             755.16
CHARLESTOWN   IN 47111    5                  11/01/05           23
0440725984                05                 01/01/06           0.0000
1004439432                O                  12/01/35
0

10301071      M21/G02     F                  84,800.00          ZZ
                          360                84,741.05          1
                          7.8250             611.92             80
                          7.5750             611.92
LINCOLN       ND 58504    5                  11/01/05           00
0440726016                05                 01/01/06           0.0000
1004433278                O                  12/01/35
0

10301085      M21/R44     F                  66,600.00          ZZ
                          360                66,530.67          1
                          9.2500             547.91             20
                          8.7500             547.91
MURRIETA      CA 92562    1                  10/26/05           00
0440678910                03                 12/01/05           0.0000
1004445050                O                  11/01/35
0

10301089      M21/R44     F                  33,580.00          ZZ
                          360                33,563.48          1
                          9.5000             282.36             20
                          9.0000             282.36
LONGMONT      CO 80501    1                  11/14/05           00
0440690386                05                 01/01/06           0.0000
1004447511                O                  12/01/35
0

10301091      M21/G02     F                  116,500.00         ZZ
                          240                116,283.06         1
                          7.2500             920.79             76
                          7.0000             920.79
ALTOONA       IA 50009    5                  11/02/05           00
0440728400                05                 01/01/06           0.0000
1004447520                O                  12/01/25
0

10301095      M21/R44     F                  170,000.00         ZZ
                          360                169,903.70         1
                          8.8250             1346.51            48
                          8.3250             1346.51
INGLEWOOD     CA 90304    5                  10/28/05           00
0440762151                05                 01/01/06           0.0000
1004447762                O                  12/01/35
0

10301099      M21/R44     F                  120,000.00         ZZ
                          360                119,959.92         1
                          11.3000            1170.08            79
                          10.8000            1170.08
HOUSTON       TX 77008    5                  11/09/05           00
0440741072                05                 01/01/06           0.0000
1004449314                O                  12/01/35
0

10301103      M21/G02     F                  110,000.00         ZZ
                          360                109,913.33         1
                          7.2000             746.67             74
                          6.9500             746.67
PHOENIX       AZ 85008    5                  11/11/05           00
0440726164                05                 01/01/06           0.0000
1004445997                O                  12/01/35
0

10301105      M21/G02     F                  105,000.00         ZZ
                          360                104,983.65         1
                          10.0500            895.73             88
                          9.8000             895.73
HUNTSVILLE    AL 35801    5                  11/02/05           23
0440728434                05                 01/01/06           0.0000
1004446889                O                  12/01/35
0

10301107      M21/R44     F                  44,600.00          T
                          360                44,582.46          1
                          10.5500            409.65             20
                          10.0500            409.65
PORT SAINT LUCFL 34984    1                  11/16/05           00
0440741098                05                 01/01/06           0.0000
1004447003                O                  12/01/35
0

10301109      M21/R44     F                  89,250.00          ZZ
                          360                89,201.25          1
                          9.0000             718.13             85
                          8.5000             718.13
EDMOND        OK 73013    5                  11/10/05           23
0440745073                05                 01/01/06           0.0000
1004448226                O                  12/01/35
0

10301115      M21/G02     F                  105,000.00         ZZ
                          360                104,900.36         1
                          6.2500             646.51             24
                          6.0000             646.51
RICHMOND      CA 94804    5                  11/03/05           00
0440726180                05                 01/01/06           0.0000
1004450463                O                  12/01/35
0

10301117      M21/G02     F                  96,000.00          ZZ
                          360                95,859.88          1
                          7.6000             677.84             80
                          7.3500             677.84
EL PASO       TX 79925    1                  10/31/05           00
0440726214                05                 12/01/05           0.0000
1004452764                O                  11/01/35
0

10301121      M21/G02     F                  100,000.00         ZZ
                          360                99,927.98          1
                          7.6500             709.52             80
                          7.4000             709.52
EL PASO       TX 79927    5                  11/17/05           00
0440726248                05                 01/01/06           0.0000
1004454842                O                  12/01/35
0

10301125      M21/R44     F                  123,500.00         ZZ
                          360                123,247.19         1
                          7.9500             901.90             95
                          7.4500             901.90
CANON CITY    CO 81212    5                  09/07/05           23
0440745107                05                 11/01/05           0.0000
1003277368                O                  10/01/35
0

10301155      M21/G02     F                  81,500.00          ZZ
                          360                81,329.78          1
                          7.8500             589.52             90
                          7.6000             589.52
THE DALLES    OR 97058    5                  09/21/05           23
0440726321                05                 11/01/05           0.0000
1003236634                O                  10/01/35
0

10301163      M21/G02     F                  128,000.00         ZZ
                          360                127,905.94         2
                          7.5500             899.39             80
                          7.3000             899.39
EUREKA SPRINGSAR 72632    5                  10/28/05           00
0440726370                05                 01/01/06           0.0000
1003381003                O                  12/01/35
0

10301191      M21/G02     F                  90,250.00          ZZ
                          360                90,114.26          1
                          7.4500             627.95             95
                          7.2000             627.95
WESTLAND      MI 48186    5                  10/25/05           23
0440726529                05                 12/01/05           0.0000
1003546292                O                  11/01/35
0

10301195      M21/R44     F                  69,700.00          ZZ
                          360                69,552.39          1
                          7.0500             466.06             78
                          6.5500             466.06
TAMPA         FL 33619    5                  10/24/05           00
0440745172                05                 12/01/05           0.0000
1003555012                O                  11/01/35
0

10301197      M21/G02     F                  192,000.00         ZZ
                          360                191,877.56         1
                          8.2500             1442.44            80
                          8.0000             1442.44
ELKINS        AR 72727    1                  11/17/05           00
0440726552                05                 01/01/06           0.0000
1003559214                O                  12/01/35
0

10301199      M21/G02     F                  124,000.00         ZZ
                          240                123,246.41         1
                          6.6000             931.83             80
                          6.3500             931.83
PARK HILLS    KY 41011    5                  09/24/05           00
0440728566                05                 11/01/05           0.0000
1003563682                O                  10/01/25
0

10301213      M21/R44     F                  62,900.00          ZZ
                          360                62,833.49          1
                          9.1750             514.05             87
                          8.6750             514.05
CIRCLEVILLE   OH 43113    1                  11/04/05           23
0440745198                05                 12/01/05           0.0000
1003490207                O                  11/01/35
0

10301231      M21/G02     F                  82,640.00          ZZ
                          360                82,441.06          1
                          7.1380             557.49             80
                          6.8880             557.49
YUKON         OK 73099    5                  09/07/05           00
0440726610                05                 11/01/05           0.0000
1003583189                O                  10/01/35
0

10301275      M21/R44     F                  145,000.00         ZZ
                          360                144,703.19         1
                          7.9500             1058.91            94
                          7.4500             1058.91
JEFFERSON     OR 97352    5                  09/20/05           23
0440760619                05                 11/01/05           0.0000
1003692463                O                  10/01/35
0

10301277      M21/G02     F                  82,400.00          ZZ
                          360                82,267.15          1
                          7.1000             553.76             80
                          6.8500             553.76
MOUNT PLEASANTTX 75455    5                  10/03/05           00
0440726792                05                 12/01/05           0.0000
1003695781                O                  11/01/35
0

10301279      M21/R44     F                  80,750.00          ZZ
                          360                80,584.86          1
                          9.1000             655.55             85
                          8.6000             655.55
BEREA         OH 44017    5                  09/19/05           23
0440760627                05                 11/01/05           0.0000
1003702880                O                  10/01/35
0

10301297      M21/G02     F                  114,000.00         ZZ
                          360                113,764.28         1
                          7.9000             828.56             95
                          7.6500             828.56
ROCK SPRINGS  WY 82901    5                  09/16/05           23
0440726867                05                 11/01/05           0.0000
1003687013                O                  10/01/35
0

10301303      M21/R44     F                  50,400.00          ZZ
                          360                50,371.24          1
                          8.7900             397.94             80
                          8.2900             397.94
TEXARKANA     TX 75501    5                  11/04/05           00
0440745230                05                 01/01/06           0.0000
1004458884                O                  12/01/35
0

10301307      M21/G02     F                  118,750.00         ZZ
                          180                118,021.00         1
                          7.3500             1090.73            93
                          7.1000             1090.73
WEST SUNBURY  PA 16061    5                  10/25/05           23
0440728939                05                 12/01/05           0.0000
1004460005                O                  11/01/20
0

10301311      M21/G02     F                  176,100.00         ZZ
                          360                175,780.73         1
                          6.5000             1113.08            79
                          6.2500             1113.08
SURPRISE      AZ 85379    5                  10/26/05           00
0440726925                03                 12/01/05           0.0000
1004461932                O                  11/01/35
0

10301313      M21/G02     F                  209,600.00         ZZ
                          360                209,401.12         2
                          6.2500             1290.55            80
                          6.0000             1290.55
MANCHESTER    CT 06040    5                  11/11/05           00
0440726958                05                 01/01/06           0.0000
1004466152                O                  12/01/35
0

10301325      M21/R44     F                  272,000.00         ZZ
                          360                271,806.08         1
                          7.7000             1939.25            85
                          7.2000             1939.25
EXETER        CA 93221    1                  11/01/05           23
0440741197                05                 01/01/06           0.0000
1004453772                O                  12/01/35
0

10301331      M21/R44     F                  144,800.00         ZZ
                          360                144,729.15         1
                          9.5250             1220.20            80
                          9.0250             1220.20
HOUSTON       TX 77065    1                  11/14/05           00
0440745271                03                 01/01/06           0.0000
1004458820                O                  12/01/35
0

10301335      M21/R44     F                  45,000.00          ZZ
                          360                44,977.86          1
                          9.5000             378.39             20
                          9.0000             378.39
HILO          HI 96720    1                  11/14/05           00
0440684785                01                 01/01/06           0.0000
1004460915                O                  12/01/35
0

10301337      M21/R44     F                  80,000.00          ZZ
                          360                79,968.20          1
                          10.5000            731.80             20
                          10.0000            731.80
SUISUN CITY   CA 94585    1                  11/02/05           00
0440677904                05                 01/01/06           0.0000
1004461255                O                  12/01/35
0

10301345      M21/R44     F                  58,000.00          ZZ
                          180                57,695.73          1
                          9.1250             592.60             29
                          8.6250             592.60
BRENTWOOD     MD 20722    5                  10/26/05           00
0440729051                05                 12/01/05           0.0000
1004473689                O                  11/01/20
0

10301349      M21/R44     F                  33,231.00          ZZ
                          360                33,210.12          1
                          11.6000            331.62             20
                          11.1000            331.62
FLINT         MI 48503    1                  10/27/05           00
0440679561                05                 12/01/05           0.0000
1004473867                O                  11/01/35
0

10301353      M21/G02     F                  50,400.00          ZZ
                          240                50,311.74          1
                          7.7500             413.76             67
                          7.5000             413.76
DES MOINES    IA 50316    5                  11/02/05           00
0440729085                05                 01/01/06           0.0000
1004475357                O                  12/01/25
0

10301355      M21/G02     F                  193,500.00         ZZ
                          360                193,379.11         1
                          8.3500             1467.33            90
                          8.1000             1467.33
MIRAMAR       FL 33025    5                  11/04/05           23
0440727097                05                 01/01/06           0.0000
1004476150                O                  12/01/35
0

10301361      M21/G02     F                  363,600.00         ZZ
                          360                363,319.16         1
                          7.3000             2492.74            90
                          7.0500             2492.74
BRAINTREE     MA 02184    5                  11/07/05           23
0440727113                05                 01/01/06           0.0000
1004471119                O                  12/01/35
0

10301363      M21/G02     F                  103,000.00         ZZ
                          360                102,902.27         1
                          6.2500             634.19             38
                          6.0000             634.19
FAIRFIELD     CT 06825    5                  11/09/05           00
0440727147                01                 01/01/06           0.0000
1004472813                O                  12/01/35
0

10301367      M21/R44     F                  35,980.00          T
                          360                35,953.38          1
                          10.8500            338.57             20
                          10.3500            338.57
LAWRENCEVILLE GA 30043    1                  10/28/05           00
0440686848                05                 12/01/05           0.0000
1004473028                O                  11/01/35
0

10301371      M21/G02     F                  73,000.00          ZZ
                          360                72,947.69          1
                          7.6750             519.21             45
                          7.4250             519.21
LAND O LAKES  FL 34639    5                  11/09/05           00
0440727170                03                 01/01/06           0.0000
1004474991                O                  12/01/35
0

10301379      M21/R44     F                  115,200.00         ZZ
                          360                115,115.36         1
                          7.5500             809.44             90
                          7.0500             809.44
ORANGE PARK   FL 32065    5                  11/09/05           23
0440745297                03                 01/01/06           0.0000
1004478210                O                  12/01/35
0

10301381      M21/G02     F                  81,175.00          ZZ
                          360                81,105.11          1
                          6.7500             526.50             85
                          6.5000             526.50
DETROIT       MI 48228    5                  11/09/05           23
0440727204                05                 01/01/06           0.0000
1004481135                O                  12/01/35
0

10301387      M21/G02     F                  147,216.95         ZZ
                          360                147,093.70         1
                          7.3500             1014.29            95
                          7.1000             1014.29
GARLAND       TX 75044    5                  11/14/05           23
0440727238                05                 01/01/06           0.0000
1004484908                O                  12/01/35
0

10301389      M21/R44     F                  112,800.00         ZZ
                          360                112,721.97         1
                          7.8500             815.93             80
                          7.3500             815.93
ARLINGTON     TX 76001    5                  11/04/05           00
0440745305                05                 01/01/06           0.0000
1004485426                O                  12/01/35
0

10301397      M21/G02     F                  322,500.00         ZZ
                          360                322,194.00         1
                          6.2500             1985.69            75
                          6.0000             1985.69
LA PUENTE     CA 91744    5                  10/28/05           00
0440727261                05                 01/01/06           0.0000
1004479736                O                  12/01/35
0

10301405      M21/G02     F                  76,000.00          ZZ
                          180                75,757.61          1
                          6.8750             677.81             47
                          6.6250             677.81
CARPENTERSVILLIL 60110    5                  11/11/05           00
0440729150                05                 01/01/06           0.0000
1004484203                O                  12/01/20
0

10301409      M21/G02     F                  130,500.00         ZZ
                          360                130,461.51         1
                          7.9000             897.61             90
                          7.6500             897.61
DOYLESTOWN    OH 44230    5                  11/10/05           23
0440729184                05                 01/01/06           0.0000
1004484285                O                  12/01/35
0

10301413      M21/G02     F                  81,000.00          ZZ
                          180                80,542.58          1
                          8.3000             788.17             90
                          8.0500             788.17
WAGONER       OK 74467    5                  10/26/05           23
0440729218                05                 12/01/05           0.0000
1004486979                O                  11/01/20
0

10301421      M21/R44     F                  97,600.00          ZZ
                          360                97,441.63          1
                          7.7000             695.85             80
                          7.2000             695.85
RIVERDALE     GA 30274    5                  10/25/05           00
0440745339                05                 12/01/05           0.0000
1004491990                O                  11/01/35
0

10301425      M21/G02     F                  145,000.00         ZZ
                          180                144,524.36         1
                          6.5500             1267.10            54
                          6.3000             1267.10
LANCASTER     CA 93534    5                  11/01/05           00
0440729267                05                 01/01/06           0.0000
1004492622                O                  12/01/20
0

10301431      M21/R44     F                  87,614.00          ZZ
                          360                87,582.69          1
                          10.9900            833.71             20
                          10.4900            833.71
WILDOMAR      CA 92595    1                  11/04/05           00
0440683332                03                 01/01/06           0.0000
1004489164                O                  12/01/35
0

10301435      M21/G02     F                  90,000.00          ZZ
                          360                89,849.08          1
                          6.9000             592.74             79
                          6.6500             592.74
SPRING HILL   FL 34606    5                  10/21/05           00
0440727352                05                 12/01/05           0.0000
1003702103                O                  11/01/35
0

10301447      M21/R44     F                  60,000.00          ZZ
                          360                59,973.17          1
                          9.9500             524.33             70
                          9.4500             524.33
CORPUS CHRISTITX 78415    5                  11/14/05           00
0440742955                05                 01/01/06           0.0000
1003720682                O                  12/01/35
0

10301453      M21/G02     F                  495,000.00         ZZ
                          360                493,739.12         1
                          6.8500             3243.53            83
                          6.6000             3243.53
NEWARK        CA 94560    5                  09/21/05           23
0440727451                05                 11/01/05           0.0000
1003738147                O                  10/01/35
0

10301469      M21/G02     F                  203,200.00         ZZ
                          360                202,626.87         1
                          6.3250             1261.07            80
                          6.0750             1261.07
WINSTON       GA 30187    1                  09/19/05           00
0440727543                03                 11/01/05           0.0000
1003729362                O                  10/01/35
0

10301479      M21/R44     F                  119,600.00         ZZ
                          360                119,561.78         1
                          11.5000            1184.39            20
                          11.0000            1184.39
MARTINEZ      CA 94553    1                  11/08/05           00
0440760692                03                 01/01/06           0.0000
1004629600                O                  12/01/35
0

10301483      M21/R44     F                  42,800.00          ZZ
                          360                42,784.73          1
                          11.0000            407.60             20
                          10.5000            407.60
ORLANDO       FL 32822    1                  11/15/05           00
0440677995                03                 01/01/06           0.0000
1004631385                O                  12/01/35
0

10301487      M21/R44     F                  59,000.00          ZZ
                          360                58,983.11          1
                          12.0000            606.89             20
                          11.5000            606.89
ANTELOPE      CA 95843    5                  11/09/05           00
0440677581                05                 01/01/06           0.0000
1004631937                O                  12/01/35
0

10301489      M21/R44     F                  61,000.00          ZZ
                          360                60,977.76          1
                          10.9000            576.32             20
                          10.4000            576.32
BROCKTON      MA 02302    1                  11/16/05           00
0440677110                05                 01/01/06           0.0000
1004632017                O                  12/01/35
0

10301495      M21/R44     F                  40,000.00          ZZ
                          360                39,984.10          1
                          10.5000            365.90             20
                          10.0000            365.90
WAIANAE       HI 96792    1                  11/10/05           00
0440678530                05                 01/01/06           0.0000
1004633944                O                  12/01/35
0

10301501      M21/R44     F                  71,368.00          ZZ
                          360                71,345.18          1
                          11.5000            706.76             11
                          11.0000            706.76
FREMONT       CA 94536    5                  11/10/05           00
0440684751                05                 01/01/06           0.0000
1004634480                O                  12/01/35
0

10301511      M21/R44     F                  54,000.00          ZZ
                          360                53,980.70          1
                          10.9900            513.85             20
                          10.4900            513.85
GILBERT       AZ 85297    5                  11/03/05           00
0440684876                03                 01/01/06           0.0000
1004638716                O                  12/01/35
0

10301513      M21/R44     F                  68,600.00          ZZ
                          360                68,576.06          1
                          11.1000            658.49             20
                          10.6000            658.49
RIVERSIDE     CA 92509    1                  11/03/05           00
0440679512                05                 01/01/06           0.0000
1004638743                O                  12/01/35
0

10301515      M21/G02     F                  128,000.00         ZZ
                          360                127,957.66         1
                          7.5000             842.34             80
                          7.2500             842.34
HONOLULU      HI 96818    1                  11/01/05           00
0440729473                01                 01/01/06           0.0000
1004638752                O                  12/01/35
0

10301517      M21/G02     F                  323,000.00         ZZ
                          360                322,737.84         1
                          7.0500             2159.79            85
                          6.8000             2159.79
ONTARIO       CA 91764    5                  11/03/05           23
0440727626                05                 01/01/06           0.0000
1004639181                O                  12/01/35
0

10301523      M21/G02     F                  84,000.00          ZZ
                          360                84,000.00          1
                          7.6500             596.00             80
                          7.4000             596.00
HAZLETON      PA 18202    5                  11/28/05           00
0440727659                05                 02/01/06           0.0000
1004631429                O                  01/01/36
0

10301537      M21/R44     F                  53,000.00          ZZ
                          360                52,981.91          1
                          11.2000            512.76             20
                          10.7000            512.76
BAKERSFIELD   CA 93309    1                  11/05/05           00
0440677706                05                 01/01/06           0.0000
1004635951                O                  12/01/35
0

10301541      M21/R44     F                  174,000.00         ZZ
                          360                173,937.95         1
                          11.0000            1657.05            20
                          10.5000            1657.05
KAPOLEI       HI 96707    1                  11/08/05           00
0440676286                03                 01/01/06           0.0000
1004637799                O                  12/01/35
0

10301543      M21/R44     F                  179,400.00         ZZ
                          360                179,348.55         1
                          11.9900            1843.96            20
                          11.4900            1843.96
SANTA BARBARA CA 93111    1                  11/10/05           00
0440676781                05                 01/01/06           0.0000
1004639911                O                  12/01/35
0

10301545      M21/R44     F                  140,000.00         ZZ
                          360                139,951.15         1
                          11.1000            1343.85            20
                          10.6000            1343.85
WAIPAHU       HI 96797    1                  11/05/05           00
0440745388                05                 01/01/06           0.0000
1004640035                O                  12/01/35
0

10301551      M21/R44     F                  63,000.00          ZZ
                          360                62,969.98          1
                          9.6500             536.65             90
                          9.1500             536.65
GREENVILLE    SC 29607    5                  11/09/05           23
0440743003                05                 01/01/06           0.0000
1004640482                O                  12/01/35
0

10301567      M21/G02     F                  120,000.00         ZZ
                          360                119,914.44         1
                          7.7000             855.56             80
                          7.4500             855.56
WATERVLIET    NY 12189    1                  11/08/05           00
0440727733                05                 01/01/06           0.0000
1004645566                O                  12/01/35
0

10301573      M21/R44     F                  51,000.00          ZZ
                          360                50,980.16          1
                          10.6000            470.34             20
                          10.1000            470.34
MCMINNVILLE   OR 97128    1                  11/16/05           00
0440680577                05                 01/01/06           0.0000
1004647074                O                  12/01/35
0

10301581      M21/R44     F                  50,400.00          ZZ
                          360                50,383.35          1
                          11.3500            493.35             15
                          10.8500            493.35
DANBURY       CT 06811    1                  11/17/05           00
0440680528                05                 01/01/06           0.0000
1004649562                O                  12/01/35
0

10301587      M21/G02     F                  90,800.00          ZZ
                          180                90,524.57          1
                          7.4500             839.15             80
                          7.2000             839.15
HOUSTON       TX 77041    5                  11/10/05           00
0440729697                03                 01/01/06           0.0000
1004650808                O                  12/01/20
0

10301597      M21/R44     F                  38,100.00          ZZ
                          360                38,086.84          1
                          11.1500            367.17             20
                          10.6500            367.17
VANCOUVER     WA 98682    1                  11/03/05           00
0440682896                05                 01/01/06           0.0000
1004644914                O                  12/01/35
0

10301607      M21/R44     F                  42,200.00          ZZ
                          360                42,185.27          1
                          11.1000            405.08             20
                          10.6000            405.08
SELMA         OR 97538    1                  11/04/05           00
0440683746                05                 01/01/06           0.0000
1004650158                O                  12/01/35
0

10301613      M21/G02     F                  205,000.00         ZZ
                          360                204,831.63         1
                          6.9900             1362.50            60
                          6.7400             1362.50
TAUNTON       MA 02780    5                  11/08/05           00
0440727832                05                 01/01/06           0.0000
1004565704                O                  12/01/35
0

10301615      M21/R44     F                  133,600.00         ZZ
                          360                133,373.76         1
                          6.8500             875.43             80
                          6.3500             875.43
FLORISSANT    MO 63034    5                  10/27/05           00
0440745420                05                 12/01/05           0.0000
1004567784                O                  11/01/35
0

10301617      M21/R44     F                  295,000.00         ZZ
                          360                294,895.25         1
                          7.2500             1887.04            62
                          6.7500             1887.04
LAKELAND      FL 33803    5                  11/09/05           00
0440760734                05                 01/01/06           0.0000
1004566847                O                  12/01/35
0

10301627      M21/G02     F                  93,600.00          ZZ
                          360                93,519.41          1
                          6.7500             607.09             80
                          6.5000             607.09
LEES SUMMIT   MO 64063    5                  11/09/05           00
0440727899                05                 01/01/06           0.0000
1004569880                O                  12/01/35
0

10301641      M21/R44     F                  117,000.00         ZZ
                          360                116,918.25         1
                          7.8000             842.25             55
                          7.3000             842.25
JERSEY CITY   NJ 07304    5                  11/02/05           00
0440743045                05                 01/01/06           0.0000
1004572778                O                  12/01/35
0

10301649      M21/G02     F                  190,400.00         ZZ
                          360                190,219.34         1
                          6.2500             1172.33            85
                          6.0000             1172.33
SPANAWAY      WA 98387    5                  11/10/05           23
0440727972                05                 01/01/06           0.0000
1004573198                O                  12/01/35
0

10301651      M21/U56     F                  50,000.00          ZZ
                          360                49,982.32          1
                          11.0400            477.68             80
                          10.5400            477.68
DALLAS        TX 75253    5                  11/08/05           00
0440728004                05                 01/01/06           0.0000
1004574856                O                  12/01/35
0

10301677      M21/R44     F                  163,000.00         ZZ
                          360                162,882.02         1
                          7.6250             1153.71            60
                          7.1250             1153.71
HESPERIA      CA 92345    5                  11/09/05           00
0440743078                05                 01/01/06           0.0000
1004559515                O                  12/01/35
0

10301687      M21/R44     F                  89,000.00          ZZ
                          360                88,963.07          1
                          10.3000            800.85             20
                          9.8000             800.85
FREEPORT      NY 11520    1                  11/10/05           00
0440677656                05                 01/01/06           0.0000
1004561548                O                  12/01/35
0

10301697      M21/R44     F                  42,000.00          ZZ
                          360                41,985.97          1
                          11.3000            409.53             15
                          10.8000            409.53
LAWRENCEVILLE GA 30043    1                  11/14/05           00
0440676369                03                 01/01/06           0.0000
1004652101                O                  12/01/35
0

10301703      M21/R44     F                  39,200.00          ZZ
                          360                39,187.47          1
                          11.5000            388.20             20
                          11.0000            388.20
BATTLE CREEK  MI 49017    1                  11/15/05           00
0440687374                05                 01/01/06           0.0000
1004652520                O                  12/01/35
0

10301709      M21/G02     F                  120,000.00         ZZ
                          360                119,917.83         1
                          7.9000             872.17             80
                          7.6500             872.17
TUCSON        AZ 85706    5                  11/04/05           00
0440728087                05                 01/01/06           0.0000
1004652986                O                  12/01/35
0

10301713      M21/R44     F                  111,000.00         ZZ
                          360                110,950.79         1
                          9.9900             973.29             20
                          9.4900             973.29
LAS VEGAS     NV 89139    1                  11/02/05           00
0440678928                03                 01/01/06           0.0000
1004653592                O                  12/01/35
0

10301715      M21/R44     F                  59,580.00          T
                          360                59,566.83          1
                          13.1500            666.07             20
                          12.6500            666.07
CLERMONT      FL 34711    1                  11/14/05           00
0440682888                03                 01/01/06           0.0000
1004654092                O                  12/01/35
0

10301717      M21/R44     F                  59,500.00          ZZ
                          360                59,478.90          1
                          11.0500            568.89             20
                          10.5500            568.89
ROMEOVILLE    IL 60446    1                  11/17/05           00
0440683498                05                 01/01/06           0.0000
1004654387                O                  12/01/35
0

10301719      M21/R44     F                  44,963.00          T
                          360                44,949.39          1
                          11.7500            453.87             20
                          11.2500            453.87
COLORADO SPRINCO 80916    1                  11/14/05           00
0440680106                05                 01/01/06           0.0000
1004655796                O                  12/01/35
0

10301725      M21/R44     F                  88,945.00          ZZ
                          360                88,897.91          1
                          9.1500             725.30             20
                          8.6500             725.30
LOS BANOS     CA 93635    1                  11/08/05           00
0440677052                05                 01/01/06           0.0000
1004653823                O                  12/01/35
0

10301731      M21/R44     F                  80,000.00          ZZ
                          360                79,976.85          1
                          11.9500            819.82             20
                          11.4500            819.82
CHICAGO       IL 60640    1                  11/10/05           00
0440687648                01                 01/01/06           0.0000
1004655064                O                  12/01/35
0

10301735      M21/G02     F                  71,000.00          ZZ
                          360                70,982.03          2
                          12.5500            760.51             20
                          12.0500            760.51
EVANSTON      IL 60201    1                  11/10/05           00
0440687051                05                 01/01/06           0.0000
1004655475                O                  12/01/35
0

10301737      M21/G02     F                  69,500.00          ZZ
                          360                69,460.22          1
                          8.7750             548.00             85
                          8.5250             548.00
LOUISVILLE    KY 40211    5                  11/14/05           23
0440728137                05                 01/01/06           0.0000
1004656474                O                  12/01/35
0

10301745      M21/R44     F                  81,000.00          ZZ
                          360                80,969.83          1
                          10.8000            759.17             20
                          10.3000            759.17
VIRGINIA BEACHVA 23464    1                  11/16/05           00
0440683522                05                 01/01/06           0.0000
1004658793                O                  12/01/35
0

10301761      M21/R44     F                  57,750.00          T
                          360                57,728.02          1
                          10.7000            536.92             15
                          10.2000            536.92
HOLLYWOOD     FL 33019    1                  11/17/05           00
0440744738                01                 01/01/06           0.0000
1004658114                O                  12/01/35
0

10301787      M21/R44     F                  63,200.00          ZZ
                          360                63,175.68          1
                          10.6500            585.22             20
                          10.1500            585.22
TWIN LAKES    WI 53181    5                  11/09/05           00
0440684744                05                 01/01/06           0.0000
1004667970                O                  12/01/35
0

10301791      M21/R44     F                  103,000.00         T
                          360                102,959.06         1
                          10.5000            942.19             20
                          10.0000            942.19
SOUTH LAKE TAHCA 96150    1                  11/05/05           00
0440688539                05                 01/01/06           0.0000
1004670270                O                  12/01/35
0

10301799      M21/G02     F                  68,400.00          ZZ
                          360                68,368.42          1
                          9.8000             590.18             95
                          9.5500             590.18
WELLSVILLE    OH 43968    5                  11/12/05           23
0440728384                05                 01/01/06           0.0000
1004670010                O                  12/01/35
0

10301801      M21/G02     F                  204,000.00         ZZ
                          360                203,806.43         1
                          6.2500             1256.07            80
                          6.0000             1256.07
TENINO        WA 98589    5                  11/08/05           00
0440728418                05                 01/01/06           0.0000
1004670136                O                  12/01/35
0

10301817      M21/G02     F                  84,800.00          ZZ
                          360                84,740.74          1
                          7.8000             610.46             80
                          7.5500             610.46
NEDERLAND     TX 77627    1                  11/18/05           00
0440728467                05                 01/01/06           0.0000
1004674908                O                  12/01/35
0

10301847      M21/G02     F                  200,000.00         ZZ
                          360                199,825.25         1
                          6.6750             1287.25            42
                          6.4250             1287.25
SOUTH GATE    CA 90280    5                  11/11/05           00
0440728681                05                 01/01/06           0.0000
1004675685                O                  12/01/35
0

10301855      M21/R44     F                  131,100.00         ZZ
                          360                131,032.03         1
                          9.2500             1078.53            95
                          8.7500             1078.53
BOSTON        GA 31626    1                  11/14/05           23
0440760817                05                 01/01/06           0.0000
1004680214                O                  12/01/35
0

10301875      M21/R44     F                  41,000.00          ZZ
                          360                40,981.07          1
                          9.8000             353.76             20
                          9.3000             353.76
RICHMOND      TX 77469    1                  11/11/05           00
0440678100                03                 01/01/06           0.0000
1004685451                O                  12/01/35
0

10301895      M21/G02     F                  88,000.00          ZZ
                          360                87,924.97          1
                          6.8000             573.70             80
                          6.5500             573.70
RIO RANCHO    NM 87124    5                  11/08/05           00
0440728889                05                 01/01/06           0.0000
1003761780                O                  12/01/35
0

10301897      M21/G02     F                  104,500.00         ZZ
                          360                104,415.90         1
                          8.2500             746.28             95
                          8.0000             746.28
CLEVELAND     TN 37323    5                  09/19/05           23
0440730257                05                 11/01/05           0.0000
1003770770                O                  10/01/35
0

10301905      M21/R44     F                  65,250.00          ZZ
                          360                65,076.65          1
                          9.3000             539.16             75
                          8.8000             539.16
THOMASVILLE   AL 36784    5                  09/26/05           00
0440741379                05                 11/01/05           0.0000
1003787842                O                  10/01/35
0

10301913      M21/G02     F                  152,000.00         ZZ
                          360                151,691.96         1
                          8.0000             1115.33            95
                          7.7500             1115.33
EASTLAKE      OH 44095    5                  09/27/05           23
0440728954                05                 11/01/05           0.0000
1003765081                O                  10/01/35
0

10301921      M21/G02     F                  307,000.00         ZZ
                          360                306,154.73         1
                          6.4500             1930.36            80
                          6.2000             1930.36
ROCKLIN       CA 95677    5                  09/14/05           00
0440729010                05                 11/01/05           0.0000
1003779110                O                  10/01/35
0

10301933      M21/R44     F                  119,000.00         ZZ
                          360                118,962.39         1
                          11.5500            1182.99            20
                          11.0500            1182.99
SAN JOSE      CA 95127    1                  11/02/05           00
0440677938                05                 01/01/06           0.0000
1004494247                O                  12/01/35
0

10301935      M21/R44     F                  41,000.00          ZZ
                          360                40,979.82          1
                          9.5000             344.76             20
                          9.0000             344.76
DENVER        CO 80239    5                  11/08/05           00
0440683647                05                 01/01/06           0.0000
1004495040                O                  12/01/35
0

10301937      M21/U56     F                  337,000.00         ZZ
                          360                336,680.24         1
                          6.2500             2074.97            65
                          5.7500             2074.97
VALLEJO       CA 94589    5                  10/27/05           00
0440729028                05                 01/01/06           0.0000
1004495200                O                  12/01/35
0

10301941      M21/R44     F                  36,800.00          ZZ
                          360                36,781.89          1
                          9.5000             309.44             20
                          9.0000             309.44
TUCSON        AZ 85730    1                  11/09/05           00
0440684892                05                 01/01/06           0.0000
1004497761                O                  12/01/35
0

10301947      M21/G01     F                  370,000.00         ZZ
                          360                369,886.08         1
                          7.7500             2503.50            64
                          7.5000             2503.50
NORTHRIDGE    CA 91343    5                  11/05/05           00
0440730281                05                 01/01/06           0.0000
1004500962                O                  12/01/35
0

10301951      M21/G02     F                  57,600.00          ZZ
                          360                57,555.95          1
                          7.3500             396.85             80
                          7.1000             396.85
TITUSVILLE    PA 16354    5                  11/07/05           00
0440729093                05                 01/01/06           0.0000
1004502728                O                  12/01/35
0

10301953      M21/G02     F                  109,800.00         ZZ
                          360                109,606.66         1
                          6.6500             704.88             90
                          6.4000             704.88
BRIGHAM CITY  UT 84302    5                  10/25/05           23
0440729119                05                 12/01/05           0.0000
1004502817                O                  11/01/35
0

10301957      M21/R44     F                  84,000.00          ZZ
                          360                83,941.30          1
                          7.8000             604.70             80
                          7.3000             604.70
GARLAND       TX 75043    5                  11/03/05           00
0440743219                05                 01/01/06           0.0000
1004505486                O                  12/01/35
0

10301961      M21/G02     F                  116,000.00         ZZ
                          360                115,812.99         1
                          7.1000             779.56             63
                          6.8500             779.56
LAKEVILLE     MN 55044    5                  10/26/05           00
0440729176                05                 12/01/05           0.0000
1004505841                O                  11/01/35
0

10301963      M21/G02     F                  141,500.00         ZZ
                          360                141,365.74         1
                          6.2500             871.24             55
                          6.0000             871.24
NEW BEDFORD   MA 02745    5                  11/04/05           00
0440729200                05                 01/01/06           0.0000
1004493658                O                  12/01/35
0

10301965      M21/G02     F                  84,400.00          ZZ
                          360                84,285.20          1
                          7.9500             616.36             80
                          7.7000             616.36
DIXON         IL 61021    1                  11/03/05           00
0440729234                05                 12/01/05           0.0000
1004496156                O                  11/01/35
0

10301969      M21/G02     F                  104,500.00         ZZ
                          360                104,358.57         1
                          7.9750             764.97             94
                          7.7250             764.97
CYPRESS       TX 77429    5                  11/01/05           23
0440729275                03                 12/01/05           0.0000
1004501097                O                  11/01/35
0

10301983      M21/G02     F                  350,000.00         ZZ
                          360                349,365.47         1
                          6.5000             2212.24            80
                          6.2500             2212.24
KEARNY        NJ 07032    5                  10/24/05           00
0440729325                05                 12/01/05           0.0000
1004504174                O                  11/01/35
0

10301993      M21/G02     F                  176,000.00         ZZ
                          360                175,833.00         1
                          6.2500             1083.67            80
                          6.0000             1083.67
MARYSVILLE    CA 95901    1                  11/07/05           00
0440729382                05                 01/01/06           0.0000
1004506993                O                  12/01/35
0

10301995      M21/G02     F                  108,000.00         ZZ
                          360                107,919.44         1
                          7.4750             753.31             80
                          7.2250             753.31
LEADVILLE     CO 80461    5                  11/14/05           00
0440729390                05                 01/01/06           0.0000
1004509357                O                  12/01/35
0

10302009      M21/G02     F                  79,000.00          ZZ
                          360                78,947.25          1
                          8.0250             581.06             79
                          7.7750             581.06
MC DADE       TX 78650    5                  11/10/05           00
0440729465                05                 01/01/06           0.0000
1004508919                O                  12/01/35
0

10302011      M21/G02     F                  170,000.00         ZZ
                          360                169,838.70         1
                          6.2500             1046.72            83
                          6.0000             1046.72
PARADISE      CA 95969    5                  11/02/05           23
0440729499                05                 01/01/06           0.0000
1004510327                O                  12/01/35
0

10302017      M21/G02     F                  180,900.00         ZZ
                          360                180,767.08         1
                          7.5500             1271.08            90
                          7.3000             1271.08
HEPHZIBAH     GA 30815    5                  11/11/05           23
0440729556                05                 01/01/06           0.0000
1004513244                O                  12/01/35
0

10302037      M21/G02     F                  109,800.00         ZZ
                          360                109,728.90         1
                          8.1750             819.11             90
                          7.9250             819.11
ZELLWOOD      FL 32798    5                  11/02/05           23
0440729572                05                 01/01/06           0.0000
1003796057                O                  12/01/35
0

10302057      M21/R44     F                  88,000.00          ZZ
                          360                87,909.83          1
                          9.3250             728.74             58
                          8.8250             728.74
PHOENIX       AZ 85051    5                  10/14/05           00
0440760981                05                 12/01/05           0.0000
1003853501                O                  11/01/35
0

10302059      M21/R44     F                  152,500.00         ZZ
                          360                152,274.08         1
                          7.5250             1068.91            58
                          7.0250             1068.91
MOUNT RAINIER MD 20712    5                  10/06/05           00
0440745719                05                 12/01/05           0.0000
1003854644                O                  11/01/35
0

10302063      M21/G02     F                  240,000.00         ZZ
                          360                239,543.37         1
                          6.2500             1477.72            80
                          6.0000             1477.72
SAN BERNARDINOCA 92405    5                  10/03/05           00
0440729598                05                 12/01/05           0.0000
1003858249                O                  11/01/35
0

10302083      M21/G02     F                  50,000.00          ZZ
                          360                49,942.85          1
                          8.8000             395.14             79
                          8.5500             395.14
DONNA         TX 78537    5                  10/11/05           00
0440729713                05                 12/01/05           0.0000
1003852717                O                  11/01/35
0

10302087      M21/R44     F                  375,000.00         ZZ
                          360                374,320.14         1
                          6.5000             2370.26            67
                          6.0000             2370.26
FULLERTON     CA 92833    5                  10/03/05           00
0440761039                05                 12/01/05           0.0000
1003858819                O                  11/01/35
0

10302093      M21/G02     F                  195,000.00         ZZ
                          360                194,693.32         1
                          7.2250             1326.94            75
                          6.9750             1326.94
BALTIMORE     MD 21226    5                  10/13/05           00
0440729762                05                 12/01/05           0.0000
1003859569                O                  11/01/35
0

10302099      M21/R44     F                  105,000.00         ZZ
                          360                104,828.22         1
                          7.0250             700.33             46
                          6.5250             700.33
LE GRAND      CA 95333    5                  10/03/05           00
0440743243                05                 12/01/05           0.0000
1003862877                O                  11/01/35
0

10302105      M21/G02     F                  93,600.00          ZZ
                          360                93,468.11          1
                          7.7750             672.18             80
                          7.5250             672.18
NEW IBERIA    LA 70560    5                  10/05/05           00
0440729812                05                 12/01/05           0.0000
1003870608                O                  11/01/35
0

10302117      M21/G02     F                  396,000.00         ZZ
                          360                395,900.49         1
                          8.4500             2888.01            80
                          8.2000             2888.01
LA HABRA      CA 90631    1                  11/25/05           00
0440730489                05                 01/01/06           0.0000
1004514920                O                  12/01/35
0

10302125      M21/G01     F                  450,000.00         ZZ
                          360                449,894.94         1
                          8.7000             3367.56            100
                          8.4500             3367.56
BAKERSFIELD   CA 93312    5                  11/21/05           23
0440730547                05                 01/01/06           0.0000
1004517534                O                  12/01/35
0

10302131      M21/R44     F                  272,000.00         ZZ
                          360                271,765.81         1
                          6.7500             1764.19            78
                          6.2500             1764.19
HESPERIA      CA 92345    5                  11/07/05           00
0440761088                05                 01/01/06           0.0000
1004511914                O                  12/01/35
0

10302141      M21/R44     F                  74,700.00          ZZ
                          360                74,649.87          1
                          8.0000             548.13             90
                          7.5000             548.13
CLINTON       MO 64735    5                  11/10/05           23
0440745768                05                 01/01/06           0.0000
1004516027                O                  12/01/35
0

10302145      M21/G02     F                  250,000.00         ZZ
                          360                249,551.14         1
                          6.5500             1588.40            70
                          6.3000             1588.40
HENDERSON     NV 89015    5                  10/26/05           00
0440729978                05                 12/01/05           0.0000
1004516198                O                  11/01/35
0

10302147      M21/G02     F                  85,500.00          T
                          360                85,456.59          1
                          9.3500             709.60             95
                          9.1000             709.60
HOUSTON       TX 77087    1                  11/17/05           23
0440730000                05                 01/01/06           0.0000
1004516893                O                  12/01/35
0

10302149      M21/U56     F                  85,000.00          ZZ
                          360                84,965.11          1
                          10.3500            768.02             85
                          9.8500             768.02
SPENCER       OK 73084    5                  11/08/05           23
0440730026                05                 01/01/06           0.0000
1004517892                O                  12/01/35
0

10302151      M21/G02     F                  214,400.00         ZZ
                          360                214,215.40         1
                          6.7500             1390.60            80
                          6.5000             1390.60
HINCKLEY      IL 60520    5                  11/11/05           00
0440730042                05                 01/01/06           0.0000
1004518025                O                  12/01/35
0

10302159      M21/G02     F                  408,000.00         ZZ
                          360                407,845.64         2
                          7.0250             2542.86            80
                          6.7750             2542.86
LOS ANGELES   CA 90047    5                  10/31/05           00
0440730620                05                 01/01/06           0.0000
1004521501                O                  12/01/35
0

10302161      M21/U56     F                  88,000.00          ZZ
                          180                87,779.26          1
                          9.5750             922.91             84
                          9.0750             922.91
NEW CANEY     TX 77357    1                  11/18/05           23
0440730653                05                 01/01/06           0.0000
1004522537                O                  12/01/20
0

10302163      M21/G02     F                  81,225.00          ZZ
                          360                81,172.94          1
                          8.2250             608.79             95
                          7.9750             608.79
EL PASO       TX 79925    5                  11/14/05           23
0440730109                05                 01/01/06           0.0000
1004522617                O                  12/01/35
0

10302167      M21/G02     F                  516,000.00         ZZ
                          360                515,769.32         1
                          6.4250             2993.43            80
                          6.1750             2993.43
WAIPAHU       HI 96797    1                  11/01/05           00
0440730687                03                 01/01/06           0.0000
1004518935                O                  12/01/35
0

10302175      M21/R44     F                  104,000.00         ZZ
                          360                103,933.00         1
                          8.2000             777.67             80
                          7.7000             777.67
EULESS        TX 76040    1                  11/15/05           00
0440745776                05                 01/01/06           0.0000
1004524401                O                  12/01/35
0

10302183      M21/R44     F                  105,000.00         ZZ
                          360                104,948.35         1
                          9.5000             882.90             20
                          9.0000             882.90
HAUULA        HI 96717    1                  11/10/05           00
0440682797                05                 01/01/06           0.0000
1004526043                O                  12/01/35
0

10302187      M21/G02     F                  74,500.00          ZZ
                          360                74,431.99          1
                          6.4500             468.45             53
                          6.2000             468.45
ROUND ROCK    TX 78681    5                  11/02/05           00
0440730182                05                 01/01/06           0.0000
1004528675                O                  12/01/35
0

10302191      M21/G02     F                  175,950.00         ZZ
                          360                175,886.23         1
                          10.9250            1665.65            85
                          10.6750            1665.65
DESOTO        TX 75115    5                  11/08/05           23
0440730240                05                 01/01/06           0.0000
1004529941                O                  12/01/35
0

10302193      M21/R44     F                  126,000.00         ZZ
                          360                125,924.83         1
                          8.5750             975.54             54
                          8.0750             975.54
NEW PORT RICHEFL 34653    5                  11/07/05           00
0440745792                05                 01/01/06           0.0000
1004530840                O                  12/01/35
0

10302195      M21/G02     F                  250,000.00         ZZ
                          360                249,568.29         1
                          6.7500             1621.50            79
                          6.5000             1621.50
TWP OF WOODBRINJ 07001    5                  10/28/05           00
0440730273                05                 12/01/05           0.0000
1004531411                O                  11/01/35
0

10302199      M21/R44     F                  62,250.00          ZZ
                          360                62,214.66          1
                          8.8150             492.62             75
                          8.3150             492.62
HOUSTON       TX 77070    5                  11/14/05           00
0440743326                03                 01/01/06           0.0000
1004532704                O                  12/01/35
0

10302211      M21/G02     F                  211,200.00         ZZ
                          360                210,835.30         1
                          6.7500             1369.84            80
                          6.5000             1369.84
MINNEAPOLIS   MN 55407    1                  10/07/05           00
0440730299                05                 12/01/05           0.0000
1003899213                O                  11/01/35
0

10302269      M21/G02     F                  315,000.00         ZZ
                          360                314,588.58         1
                          8.1500             2344.39            90
                          7.9000             2344.39
WAIANAE       HI 96792    5                  10/20/05           23
0440730406                05                 12/01/05           0.0000
1003943790                O                  11/01/35
0

10302275      M21/G02     F                  80,000.00          T
                          360                79,949.50          1
                          8.3000             603.83             80
                          8.0500             603.83
PALM BAY      FL 32905    1                  11/14/05           00
0440730463                05                 01/01/06           0.0000
1003949730                O                  12/01/35
0

10302289      M21/G02     F                  443,000.00         ZZ
                          360                442,157.13         1
                          6.2500             2727.63            88
                          6.0000             2727.63
GRIDLEY       CA 95948    5                  10/26/05           23
0440730497                05                 12/01/05           0.0000
1003966355                O                  11/01/35
0

10302313      M21/G02     F                  335,750.00         ZZ
                          360                335,474.24         1
                          6.9900             2231.50            85
                          6.7400             2231.50
RIALTO        CA 92377    1                  11/03/05           23
0440730554                05                 01/01/06           0.0000
1004689661                O                  12/01/35
0

10302319      M21/G02     F                  230,000.00         ZZ
                          360                229,819.68         4
                          7.2250             1565.11            46
                          6.9750             1565.11
HAVERSTRAW    NY 10927    5                  11/14/05           00
0440730612                05                 01/01/06           0.0000
1004691765                O                  12/01/35
0

10302321      M21/G02     F                  137,700.00         ZZ
                          360                137,616.57         1
                          8.5000             1058.80            95
                          8.2500             1058.80
CLARKSVILLE   IN 47129    5                  11/14/05           23
0440730638                05                 01/01/06           0.0000
1004691925                O                  12/01/35
0

10302323      M21/R44     F                  30,800.00          ZZ
                          360                30,784.03          1
                          9.2500             253.39             20
                          8.7500             253.39
LAKE HAVASU CIAZ 86403    1                  11/11/05           00
0440676872                05                 01/01/06           0.0000
1004682365                O                  12/01/35
0

10302325      M21/G02     F                  80,750.00          ZZ
                          360                80,700.57          1
                          8.4500             618.04             85
                          8.2000             618.04
HOUSTON       TX 77075    1                  11/16/05           23
0440730661                05                 01/01/06           0.0000
1004682604                O                  12/01/35
0

10302335      M21/R44     F                  63,750.00          ZZ
                          360                63,721.95          1
                          10.0250            560.63             85
                          9.5250             560.63
GRAND SALINE  TX 75140    1                  11/16/05           23
0440743391                05                 01/01/06           0.0000
1004694245                O                  12/01/35
0

10302337      M21/G02     F                  224,000.00         ZZ
                          360                223,846.62         1
                          7.9000             1628.05            87
                          7.6500             1628.05
COLORADO SPRINCO 80904    5                  11/09/05           23
0440730760                05                 01/01/06           0.0000
1004694557                O                  12/01/35
0

10302369      M21/G02     F                  115,600.00         ZZ
                          360                115,565.91         1
                          7.9000             795.12             85
                          7.6500             795.12
RICE          MN 56367    5                  11/17/05           23
0440731289                05                 01/01/06           0.0000
1004821376                O                  12/01/35
0

10302371      M21/G02     F                  92,800.00          ZZ
                          360                92,725.04          1
                          7.0750             622.09             80
                          6.8250             622.09
CLOVIS        NM 88101    1                  11/17/05           00
0440730836                05                 01/01/06           0.0000
1004821401                O                  12/01/35
0

10302385      M21/R44     F                  69,500.00          ZZ
                          360                69,463.20          1
                          9.1500             566.74             78
                          8.6500             566.74
DECATUR       AL 35603    1                  11/18/05           00
0440743458                05                 01/01/06           0.0000
1004833336                O                  12/01/35
0

10302409      M21/G02     F                  287,200.00         ZZ
                          360                287,079.35         1
                          6.6500             1712.22            80
                          6.4000             1712.22
SAN BERNARDINOCA 92407    5                  11/22/05           00
0440731537                05                 01/01/06           0.0000
1004825835                O                  12/01/35
0

10302419      M21/R44     F                  31,180.00          ZZ
                          360                31,171.27          1
                          12.1000            323.13             20
                          11.6000            323.13
WINSLOW TOWNSHNJ 08081    1                  11/17/05           00
0440687259                05                 01/01/06           0.0000
1004831463                O                  12/01/35
0

10302457      M21/G02     F                  117,000.00         ZZ
                          360                116,709.63         1
                          7.3000             802.12             90
                          7.0500             802.12
WATERVLIET    NY 12189    5                  11/14/05           23
0440731198                05                 01/01/06           0.0000
1004857480                O                  12/01/35
0

10302467      M21/G02     F                  104,000.00         ZZ
                          360                103,936.67         1
                          8.4750             797.83             80
                          8.2250             797.83
SENATOBIA     MS 38668    1                  11/17/05           00
0440731214                05                 01/01/06           0.0000
1004859399                O                  12/01/35
0

10302469      M21/U56     F                  167,500.00         ZZ
                          360                167,388.75         1
                          8.0500             1234.90            100
                          7.5500             1234.90
CORPUS CHRISTITX 78414    1                  11/18/05           23
0440731248                05                 01/01/06           0.0000
1004859772                O                  12/01/35
0

10302481      M21/G02     F                  124,840.00         ZZ
                          360                124,752.77         1
                          7.8000             898.69             80
                          7.5500             898.69
AZLE          TX 76020    1                  11/17/05           00
0440731297                05                 01/01/06           0.0000
1004864132                O                  12/01/35
0

10302485      M21/G02     F                  75,000.00          ZZ
                          240                74,856.02          1
                          7.0000             581.48             75
                          6.7500             581.48
GREEN COVE SPRFL 32043    5                  11/18/05           00
0440731685                05                 01/01/06           0.0000
1004870330                O                  12/01/25
0

10302501      M21/U56     F                  63,200.00          ZZ
                          360                63,138.88          1
                          9.6000             536.04             80
                          9.1000             536.04
JEROME        ID 83338    1                  10/26/05           00
0440731354                05                 12/01/05           0.0000
1003967443                O                  11/01/35
0

10302515      M21/G02     F                  315,000.00         ZZ
                          360                314,406.41         1
                          6.3000             1949.77            75
                          6.0500             1949.77
LOS ANGELES   CA 90018    5                  09/29/05           00
0440731412                05                 12/01/05           0.0000
1003990934                O                  11/01/35
0

10302525      M21/G02     F                  280,000.00         ZZ
                          360                279,472.36         1
                          6.3000             1733.13            80
                          6.0500             1733.13
LONG BEACH    CA 90802    5                  10/11/05           00
0440731446                05                 12/01/05           0.0000
1003989633                O                  11/01/35
0

10302533      M21/R44     F                  85,000.00          ZZ
                          360                85,000.00          1
                          7.5000             594.34             15
                          7.0000             594.34
LOS ANGELES   CA 90018    5                  11/28/05           00
0440741601                05                 02/01/06           0.0000
1004524991                O                  01/01/36
0

10302539      M21/G02     F                  145,000.00         ZZ
                          240                144,695.36         1
                          6.2500             1059.85            60
                          6.0000             1059.85
HANFORD       CA 93230    5                  11/01/05           00
0440731834                05                 01/01/06           0.0000
1004527211                O                  12/01/25
0

10302547      M21/G02     F                  83,250.00          ZZ
                          360                83,180.40          1
                          6.9000             548.29             75
                          6.6500             548.29
TOLEDO        OH 43615    5                  11/01/05           00
0440731529                05                 01/01/06           0.0000
1004531126                O                  12/01/35
0

10302553      M21/R44     F                  77,425.00          ZZ
                          180                77,216.66          1
                          8.8000             776.12             95
                          8.3000             776.12
DALZELL       SC 29040    5                  11/07/05           23
0440731859                05                 01/01/06           0.0000
1004534212                O                  12/01/20
0

10302561      M21/U56     F                  50,000.00          ZZ
                          360                49,949.44          1
                          9.3900             416.43             80
                          8.8900             416.43
HARLINGEN     TX 78550    5                  10/20/05           00
0440731545                05                 12/01/05           0.0000
1004536354                O                  11/01/35
0

10302563      M21/G02     F                  176,000.00         ZZ
                          360                175,834.46         1
                          6.2500             999.22             65
                          6.0000             999.22
PERRIS        CA 92571    5                  10/25/05           00
0440731917                05                 12/01/05           0.0000
1004536773                O                  11/01/35
0

10302573      M21/G02     F                  87,875.00          ZZ
                          360                87,753.02          1
                          7.8500             635.64             95
                          7.6000             635.64
WARREN        OH 44481    5                  10/13/05           23
0440731610                05                 12/01/05           0.0000
1004008683                O                  11/01/35
0

10302587      M21/U57     F                  52,000.00          ZZ
                          360                51,946.99          1
                          9.3500             431.57             80
                          8.8500             431.57
HAZLEHURST    MS 39083    1                  10/25/05           00
0440731677                05                 12/01/05           0.0000
1004022168                O                  11/01/35
0

10302595      M21/G02     F                  228,000.00         ZZ
                          360                227,842.29         1
                          7.8500             1649.21            85
                          7.6000             1649.21
GREAT FALLS   MT 59404    5                  11/04/05           23
0440731735                05                 01/01/06           0.0000
1004005784                O                  12/01/35
0

10302605      M21/G02     F                  108,378.00         ZZ
                          360                108,303.79         1
                          7.9000             787.70             80
                          7.6500             787.70
LA VERGNE     TN 37086    1                  11/15/05           00
0440731784                05                 01/01/06           0.0000
1004010554                O                  12/01/35
0

10302607      M21/G02     F                  352,500.00         ZZ
                          360                352,149.08         1
                          6.0000             2113.42            75
                          5.7500             2113.42
LOS ANGELES   CA 91342    5                  11/01/05           00
0440731818                05                 01/01/06           0.0000
1004012525                O                  12/01/35
0

10302625      M21/R44     F                  65,000.00          ZZ
                          240                64,922.90          1
                          10.8000            662.10             52
                          10.3000            662.10
LEXINGTON     SC 29073    5                  10/31/05           00
0440743607                05                 01/01/06           0.0000
1004536611                O                  12/01/25
0

10302651      M21/R44     F                  63,600.00          ZZ
                          360                63,568.05          1
                          9.4000             530.15             20
                          8.9000             530.15
CITRUS HEIGHTSCA 95621    1                  11/02/05           00
0440675353                05                 01/01/06           0.0000
1004540991                O                  12/01/35
0

10302657      M21/U56     F                  121,000.00         ZZ
                          360                120,933.76         1
                          8.9900             972.73             90
                          8.4900             972.73
PHILADELPHIA  PA 19120    5                  11/09/05           23
0440731933                05                 01/01/06           0.0000
1004542025                O                  12/01/35
0

10302663      M21/R44     F                  80,400.00          ZZ
                          360                80,360.45          1
                          9.5000             676.05             20
                          9.0000             676.05
SEATTLE       WA 98117    1                  10/28/05           00
0440679546                05                 01/01/06           0.0000
1004543818                O                  12/01/35
0

10302667      M21/G02     F                  119,000.00         ZZ
                          360                118,932.24         1
                          8.8000             940.43             85
                          8.5500             940.43
SCOTTSBLUFF   NE 69361    5                  11/08/05           23
0440731990                05                 01/01/06           0.0000
1004548314                O                  12/01/35
0

10302683      M21/R44     F                  93,955.00          ZZ
                          360                93,935.51          1
                          9.1000             731.98             95
                          8.6000             731.98
PORT JERVIS   NY 12771    1                  11/22/05           23
0440761328                05                 01/01/06           0.0000
1004552184                O                  12/01/35
0

10302687      M21/R44     F                  52,800.00          ZZ
                          360                52,779.01          1
                          10.5000            482.99             80
                          10.0000            482.99
MOUNT POCONO  PA 18344    5                  11/10/05           00
0440746113                01                 01/01/06           0.0000
1004546799                O                  12/01/35
0

10302693      M21/R44     F                  78,000.00          ZZ
                          360                77,953.71          1
                          8.6000             605.29             73
                          8.1000             605.29
PLANT CITY    FL 33563    5                  11/07/05           00
0440746121                05                 01/01/06           0.0000
1004550104                O                  12/01/35
0

10302697      M21/R44     F                  77,600.00          T
                          360                77,554.88          1
                          8.7000             607.72             80
                          8.2000             607.72
HARLINGEN     TX 78550    1                  11/08/05           00
0440761419                05                 01/01/06           0.0000
1004550220                O                  12/01/35
0

10302705      M21/R44     F                  128,800.00         ZZ
                          360                128,740.54         1
                          9.8000             1111.33            80
                          9.3000             1111.33
AUSTIN        TX 78749    5                  11/03/05           00
0440746139                05                 01/01/06           0.0000
1004551700                O                  12/01/35
0

10302709      M21/R44     F                  100,000.00         ZZ
                          360                99,973.75          1
                          8.3000             717.92             89
                          7.8000             717.92
CINCINNATI    OH 45237    5                  11/02/05           23
0440743706                05                 01/01/06           0.0000
1004553076                O                  12/01/35
0

10302711      M21/G02     F                  173,600.00         ZZ
                          360                173,541.77         1
                          7.4500             1136.00            80
                          7.2000             1136.00
SHERWOOD      AR 72120    1                  11/18/05           00
0440732253                03                 01/01/06           0.0000
1004553183                O                  12/01/35
0

10302713      M21/R44     F                  190,000.00         ZZ
                          360                189,871.55         1
                          7.9630             1389.26            49
                          7.4630             1389.26
MORENO VALLEY CA 92557    5                  11/09/05           00
0440761443                03                 01/01/06           0.0000
1004553254                O                  12/01/35
0

10302721      M21/G02     F                  123,500.00         ZZ
                          360                123,397.76         1
                          6.9500             817.51             65
                          6.7000             817.51
HANFORD       CA 93230    5                  11/11/05           00
0440732105                05                 01/01/06           0.0000
1004555476                O                  12/01/35
0

10302723      M21/G02     F                  126,799.00         ZZ
                          360                126,702.52         1
                          7.3750             875.77             32
                          7.1250             875.77
OAKLAND       CA 94601    5                  11/01/05           00
0440732139                05                 01/01/06           0.0000
1004554351                O                  12/01/35
0

10302727      M21/G02     F                  64,600.00          ZZ
                          360                64,564.63          1
                          8.9900             519.33             95
                          8.7400             519.33
SPLENDORA     TX 77372    1                  11/03/05           23
0440732188                05                 01/01/06           0.0000
1004554583                O                  12/01/35
0

10302733      M21/R44     F                  86,000.00          ZZ
                          360                85,970.31          1
                          11.1500            828.77             20
                          10.6500            828.77
LOS ANGELES   CA 90043    1                  11/05/05           00
0440684801                05                 01/01/06           0.0000
1004556625                O                  12/01/35
0

10302735      M21/G02     F                  87,200.00          ZZ
                          360                87,143.82          1
                          8.2000             652.05             80
                          7.9500             652.05
GARLAND       TX 75040    1                  11/08/05           00
0440732212                05                 01/01/06           0.0000
1004556803                O                  12/01/35
0

10302743      M21/G02     F                  387,000.00         ZZ
                          360                386,775.02         1
                          8.7000             3030.73            90
                          8.4500             3030.73
BLOOMINGDALE  IL 60108    5                  11/15/05           23
0440732261                05                 01/01/06           0.0000
1004874684                O                  12/01/35
0

10302749      M21/G02     F                  90,000.00          ZZ
                          360                89,939.61          1
                          8.0000             660.39             61
                          7.7500             660.39
BAKERSFIELD   CA 93308    5                  11/10/05           00
0440732295                05                 01/01/06           0.0000
1004857970                O                  12/01/35
0

10302751      M21/G02     F                  127,920.00         ZZ
                          360                127,837.59         1
                          8.2000             956.53             80
                          7.9500             956.53
ORLANDO       FL 32822    1                  11/17/05           00
0440732329                03                 01/01/06           0.0000
1004857989                O                  12/01/35
0

10302781      M21/G02     F                  110,200.00         ZZ
                          360                110,166.07         1
                          7.7500             745.64             95
                          7.5000             745.64
WHEELERSBURG  OH 45694    5                  11/18/05           23
0440732428                05                 01/01/06           0.0000
1004882041                O                  12/01/35
0

10302793      M21/R44     F                  130,000.00         ZZ
                          360                129,903.52         1
                          7.5000             908.98             52
                          7.0000             908.98
BAKERSFIELD   CA 93306    5                  11/18/05           00
0440761476                05                 01/01/06           0.0000
1004888517                O                  12/01/35
0

10302823      M21/G02     F                  76,800.00          ZZ
                          360                76,747.28          1
                          7.8880             557.55             80
                          7.6380             557.55
IRVING        TX 75061    1                  11/17/05           00
0440732550                09                 01/01/06           0.0000
1004896811                O                  12/01/35
0

10302829      M21/G02     F                  54,000.00          ZZ
                          360                53,941.28          1
                          9.1500             440.34             85
                          8.9000             440.34
STARKE        FL 32091    1                  11/18/05           23
0440732618                05                 01/01/06           0.0000
1004909308                O                  12/01/35
0

10302831      M21/R44     F                  130,000.00         ZZ
                          360                129,909.17         1
                          7.8000             935.83             79
                          7.3000             935.83
JACKSONVILLE  FL 32218    5                  11/19/05           00
0440761500                05                 01/01/06           0.0000
1004913687                O                  12/01/35
0

10302841      M21/G02     F                  115,158.00         ZZ
                          360                115,158.00         1
                          7.6000             813.11             80
                          7.3500             813.11
JOHNSON CITY  NY 13790    1                  12/05/05           00
0440732659                05                 02/01/06           0.0000
1004920884                O                  01/01/36
0

10302851      M21/R44     F                  76,500.00          ZZ
                          360                76,459.07          1
                          9.1000             621.05             85
                          8.6000             621.05
KANSAS CITY   MO 64130    5                  11/15/05           23
0440743862                05                 01/01/06           0.0000
1004933969                O                  12/01/35
0

10302865      M21/R44     F                  119,000.00         ZZ
                          360                118,930.10         1
                          8.6500             927.69             85
                          8.1500             927.69
QUINTON       AL 35130    5                  11/28/05           23
0440761542                05                 01/01/06           0.0000
1004930356                O                  12/01/35
0

Total Number of Loans     844

Total Original Balance    110,705,440.75

Total Principal Balance   110,578,842.90

Total Original P+I        821,204.04

Total Current P+I         821,204.04


Fixed Rate Passthru
Loan Number                             Sub Serv Fee
Principal Bal                           Mstr Serv Fee
Curr Note Rate                          Alloc Exp
Net Curr                                Misc Exp
Investor Rate                           Spread
Post Strip Rate                         Strip
10015685                                0.5000
25148.82                                0.0500
11.3500                                 0.0000
10.8500                                 0.0000
10.8000
10.8000                                 0.0000

10015745                                0.5000
72859.71                                0.0500
11.6000                                 0.0000
11.1000                                 0.0000
11.0500
11.0500                                 0.0000

10015815                                0.5000
30545.89                                0.0500
12.0000                                 0.0000
11.5000                                 0.0000
11.4500
11.4500                                 0.0000

10015841                                0.5000
55677.55                                0.0500
10.9900                                 0.0000
10.4900                                 0.0000
10.4400
10.4400                                 0.0000

10069775                                0.2500
179251.96                               0.0500
7.9250                                  0.0000
7.6750                                  0.0000
7.6250
7.6250                                  0.0000

10234501                                0.5000
19986.56                                0.0500
11.3000                                 0.0000
10.8000                                 0.0000
10.7500
10.7500                                 0.0000

10234731                                0.5000
19982.36                                0.0500
10.2500                                 0.0000
9.7500                                  0.0000
9.7000
9.7000                                  0.0000

10234803                                0.5000
19962.87                                0.0500
10.9000                                 0.0000
10.4000                                 0.0000
10.3500
10.3500                                 0.0000

10234811                                0.5000
53616.24                                0.0500
10.6500                                 0.0000
10.1500                                 0.0000
10.1000
10.1000                                 0.0000

10234819                                0.5000
29154.44                                0.0500
10.6500                                 0.0000
10.1500                                 0.0000
10.1000
10.1000                                 0.0000

10234837                                0.5000
25544.58                                0.0500
9.1000                                  0.0000
8.6000                                  0.0000
8.5500
8.5500                                  0.0000

10234847                                0.5000
47522.99                                0.0500
10.3500                                 0.0000
9.8500                                  0.0000
9.8000
9.8000                                  0.0000

10234879                                0.5000
31957.42                                0.0500
10.2500                                 0.0000
9.7500                                  0.0000
9.7000
9.7000                                  0.0000

10234885                                0.5000
139790.88                               0.0500
10.8500                                 0.0000
10.3500                                 0.0000
10.3000
10.3000                                 0.0000

10235031                                0.5000
135933.41                               0.0500
9.9250                                  0.0000
9.4250                                  0.0000
9.3750
9.3750                                  0.0000

10235311                                0.5000
23583.09                                0.0500
11.0000                                 0.0000
10.5000                                 0.0000
10.4500
10.4500                                 0.0000

10235335                                0.5000
27755.52                                0.0500
9.1500                                  0.0000
8.6500                                  0.0000
8.6000
8.6000                                  0.0000

10235369                                0.5000
32178.49                                0.0500
10.6500                                 0.0000
10.1500                                 0.0000
10.1000
10.1000                                 0.0000

10235423                                0.5000
158840.94                               0.0500
11.3500                                 0.0000
10.8500                                 0.0000
10.8000
10.8000                                 0.0000

10235429                                0.5000
79927.49                                0.0500
11.8000                                 0.0000
11.3000                                 0.0000
11.2500
11.2500                                 0.0000

10235433                                0.5000
71903.62                                0.0500
10.0000                                 0.0000
9.5000                                  0.0000
9.4500
9.4500                                  0.0000

10235441                                0.5000
54930.93                                0.0500
10.3000                                 0.0000
9.8000                                  0.0000
9.7500
9.7500                                  0.0000

10235443                                0.5000
52940.24                                0.0500
10.8000                                 0.0000
10.3000                                 0.0000
10.2500
10.2500                                 0.0000

10235451                                0.5000
27960.88                                0.0500
9.8000                                  0.0000
9.3000                                  0.0000
9.2500
9.2500                                  0.0000

10235453                                0.5000
69921.09                                0.0500
10.8000                                 0.0000
10.3000                                 0.0000
10.2500
10.2500                                 0.0000

10235465                                0.5000
49929.32                                0.0500
9.7420                                  0.0000
9.2420                                  0.0000
9.1920
9.1920                                  0.0000

10235471                                0.5000
19982.06                                0.0500
11.8500                                 0.0000
11.3500                                 0.0000
11.3000
11.3000                                 0.0000

10235473                                0.5000
45361.06                                0.0500
12.0500                                 0.0000
11.5500                                 0.0000
11.5000
11.5000                                 0.0000

10235481                                0.5000
69944.12                                0.0500
10.5000                                 0.0000
10.0000                                 0.0000
9.9500
9.9500                                  0.0000

10235489                                0.5000
43622.41                                0.0500
8.6500                                  0.0000
8.1500                                  0.0000
8.1000
8.1000                                  0.0000

10235491                                0.5000
134783.97                               0.0500
10.8000                                 0.0000
10.3000                                 0.0000
10.2500
10.2500                                 0.0000

10235497                                0.5000
60902.38                                0.0500
9.1500                                  0.0000
8.6500                                  0.0000
8.6000
8.6000                                  0.0000

10235501                                0.5000
34976.49                                0.0500
11.3000                                 0.0000
10.8000                                 0.0000
10.7500
10.7500                                 0.0000

10235573                                0.5000
94906.15                                0.0500
9.5000                                  0.0000
9.0000                                  0.0000
8.9500
8.9500                                  0.0000

10235579                                0.5000
106933.50                               0.0500
11.6500                                 0.0000
11.1500                                 0.0000
11.1000
11.1000                                 0.0000

10235603                                0.5000
96114.34                                0.0500
9.9900                                  0.0000
9.4900                                  0.0000
9.4400
9.4400                                  0.0000

10235619                                0.5000
82329.91                                0.0500
11.7500                                 0.0000
11.2500                                 0.0000
11.2000
11.2000                                 0.0000

10235621                                0.5000
67947.99                                0.0500
10.7000                                 0.0000
10.2000                                 0.0000
10.1500
10.1500                                 0.0000

10235635                                0.5000
81955.88                                0.0500
12.3000                                 0.0000
11.8000                                 0.0000
11.7500
11.7500                                 0.0000

10235671                                0.5000
19956.28                                0.0500
9.7500                                  0.0000
9.2500                                  0.0000
9.2000
9.2000                                  0.0000

10235697                                0.5000
129903.78                               0.0500
10.8500                                 0.0000
10.3500                                 0.0000
10.3000
10.3000                                 0.0000

10235717                                0.5000
65723.49                                0.0500
10.5000                                 0.0000
10.0000                                 0.0000
9.9500
9.9500                                  0.0000

10235783                                0.5000
41615.71                                0.0500
9.9900                                  0.0000
9.4900                                  0.0000
9.4400
9.4400                                  0.0000

10235807                                0.5000
85724.03                                0.0500
11.9500                                 0.0000
11.4500                                 0.0000
11.4000
11.4000                                 0.0000

10235929                                0.5000
92913.95                                0.0500
11.5000                                 0.0000
11.0000                                 0.0000
10.9500
10.9500                                 0.0000

10235977                                0.5000
19986.42                                0.0500
11.2500                                 0.0000
10.7500                                 0.0000
10.7000
10.7000                                 0.0000

10236075                                0.5000
99945.59                                0.0500
12.2500                                 0.0000
11.7500                                 0.0000
11.7000
11.7000                                 0.0000

10236099                                0.5000
119912.50                               0.0500
12.1000                                 0.0000
11.6000                                 0.0000
11.5500
11.5500                                 0.0000

10236109                                0.5000
115489.12                               0.0500
11.4000                                 0.0000
10.9000                                 0.0000
10.8500
10.8500                                 0.0000

10236111                                0.5000
76960.24                                0.0500
12.4850                                 0.0000
11.9850                                 0.0000
11.9350
11.9350                                 0.0000

10236121                                0.5000
105116.01                               0.0500
10.5000                                 0.0000
10.0000                                 0.0000
9.9500
9.9500                                  0.0000

10236137                                0.5000
90931.89                                0.0500
10.8000                                 0.0000
10.3000                                 0.0000
10.2500
10.2500                                 0.0000

10236149                                0.5000
19974.59                                0.0500
10.2500                                 0.0000
9.7500                                  0.0000
9.7000
9.7000                                  0.0000

10236179                                0.5000
123122.59                               0.0500
11.6000                                 0.0000
11.1000                                 0.0000
11.0500
11.0500                                 0.0000

10236195                                0.5000
74397.94                                0.0500
10.3000                                 0.0000
9.8000                                  0.0000
9.7500
9.7500                                  0.0000

10236197                                0.5000
99926.77                                0.0500
10.9000                                 0.0000
10.4000                                 0.0000
10.3500
10.3500                                 0.0000

10236201                                0.5000
44951.34                                0.0500
10.8000                                 0.0000
10.3000                                 0.0000
10.2500
10.2500                                 0.0000

10236205                                0.5000
32972.48                                0.0500
10.6500                                 0.0000
10.1500                                 0.0000
10.1000
10.1000                                 0.0000

10236227                                0.5000
121865.40                               0.0500
10.9000                                 0.0000
10.4000                                 0.0000
10.3500
10.3500                                 0.0000

10236229                                0.5000
95143.12                                0.0500
11.9900                                 0.0000
11.4900                                 0.0000
11.4400
11.4400                                 0.0000

10236231                                0.5000
68339.88                                0.0500
11.8000                                 0.0000
11.3000                                 0.0000
11.2500
11.2500                                 0.0000

10236263                                0.5000
160856.66                               0.0500
9.9900                                  0.0000
9.4900                                  0.0000
9.4400
9.4400                                  0.0000

10237481                                0.5000
74328.76                                0.0500
11.5500                                 0.0000
11.0500                                 0.0000
11.0000
11.0000                                 0.0000

10237531                                0.5000
22967.86                                0.0500
9.8000                                  0.0000
9.3000                                  0.0000
9.2500
9.2500                                  0.0000

10237617                                0.5000
30342.05                                0.0500
8.3000                                  0.0000
7.8000                                  0.0000
7.7500
7.7500                                  0.0000

10237701                                0.5000
44966.87                                0.0500
10.8750                                 0.0000
10.3750                                 0.0000
10.3250
10.3250                                 0.0000

10237725                                0.5000
41168.14                                0.0500
10.6500                                 0.0000
10.1500                                 0.0000
10.1000
10.1000                                 0.0000

10237741                                0.5000
109914.06                               0.0500
10.6000                                 0.0000
10.1000                                 0.0000
10.0500
10.0500                                 0.0000

10237743                                0.5000
106908.55                               0.0500
10.3500                                 0.0000
9.8500                                  0.0000
9.8000
9.8000                                  0.0000

10237763                                0.5000
64763.14                                0.0500
12.0500                                 0.0000
11.5500                                 0.0000
11.5000
11.5000                                 0.0000

10237787                                0.5000
127332.96                               0.0500
10.1000                                 0.0000
9.6000                                  0.0000
9.5500
9.5500                                  0.0000

10237833                                0.5000
25700.38                                0.0500
10.5000                                 0.0000
10.0000                                 0.0000
9.9500
9.9500                                  0.0000

10237873                                0.5000
19955.80                                0.0500
11.9500                                 0.0000
11.4500                                 0.0000
11.4000
11.4000                                 0.0000

10237909                                0.5000
84916.05                                0.0500
9.5000                                  0.0000
9.0000                                  0.0000
8.9500
8.9500                                  0.0000

10237913                                0.5000
79895.08                                0.0500
11.4500                                 0.0000
10.9500                                 0.0000
10.9000
10.9000                                 0.0000

10237951                                0.5000
26936.34                                0.0500
9.8500                                  0.0000
9.3500                                  0.0000
9.3000
9.3000                                  0.0000

10237967                                0.5000
64320.04                                0.0500
11.7000                                 0.0000
11.2000                                 0.0000
11.1500
11.1500                                 0.0000

10237975                                0.5000
96319.05                                0.0500
11.2500                                 0.0000
10.7500                                 0.0000
10.7000
10.7000                                 0.0000

10237979                                0.5000
68901.31                                0.0500
11.0500                                 0.0000
10.5500                                 0.0000
10.5000
10.5000                                 0.0000

10238003                                0.5000
37950.15                                0.0500
11.4500                                 0.0000
10.9500                                 0.0000
10.9000
10.9000                                 0.0000

10238005                                0.5000
96879.53                                0.0500
10.3500                                 0.0000
9.8500                                  0.0000
9.8000
9.8000                                  0.0000

10238007                                0.5000
21563.71                                0.0500
11.8500                                 0.0000
11.3500                                 0.0000
11.3000
11.3000                                 0.0000

10238015                                0.5000
39953.42                                0.0500
10.6500                                 0.0000
10.1500                                 0.0000
10.1000
10.1000                                 0.0000

10238019                                0.5000
31864.19                                0.0500
11.7500                                 0.0000
11.2500                                 0.0000
11.2000
11.2000                                 0.0000

10238023                                0.5000
50895.79                                0.0500
10.4000                                 0.0000
9.9000                                  0.0000
9.8500
9.8500                                  0.0000

10238031                                0.5000
70389.25                                0.0500
11.6000                                 0.0000
11.1000                                 0.0000
11.0500
11.0500                                 0.0000

10238033                                0.5000
50951.69                                0.0500
11.6000                                 0.0000
11.1000                                 0.0000
11.0500
11.0500                                 0.0000

10238047                                0.5000
75837.18                                0.0500
9.1500                                  0.0000
8.6500                                  0.0000
8.6000
8.6000                                  0.0000

10238061                                0.5000
66879.70                                0.0500
9.9900                                  0.0000
9.4900                                  0.0000
9.4400
9.4400                                  0.0000

10238093                                0.5000
77871.67                                0.0500
10.4000                                 0.0000
9.9000                                  0.0000
9.8500
9.8500                                  0.0000

10238121                                0.5000
85730.02                                0.0500
10.4000                                 0.0000
9.9000                                  0.0000
9.8500
9.8500                                  0.0000

10238123                                0.5000
71302.39                                0.0500
9.9000                                  0.0000
9.4000                                  0.0000
9.3500
9.3500                                  0.0000

10238235                                0.5000
67916.33                                0.0500
11.6500                                 0.0000
11.1500                                 0.0000
11.1000
11.1000                                 0.0000

10239019                                0.2500
86496.88                                0.0500
7.8000                                  0.0000
7.5500                                  0.0000
7.5000
7.5000                                  0.0000

10241627                                0.5000
62910.15                                0.0500
9.7000                                  0.0000
9.2000                                  0.0000
9.1500
9.1500                                  0.0000

10242659                                0.5000
97006.15                                0.0500
8.8000                                  0.0000
8.3000                                  0.0000
8.2500
8.2500                                  0.0000

10242883                                0.5000
59007.29                                0.0500
10.7250                                 0.0000
10.2250                                 0.0000
10.1750
10.1750                                 0.0000

10243889                                0.2500
89478.12                                0.0500
7.9500                                  0.0000
7.7000                                  0.0000
7.6500
7.6500                                  0.0000

10244583                                0.5000
226358.67                               0.0500
8.2000                                  0.0000
7.7000                                  0.0000
7.6500
7.6500                                  0.0000

10290719                                0.2500
90114.26                                0.0500
7.4500                                  0.0000
7.2000                                  0.0000
7.1500
7.1500                                  0.0000

10290747                                0.5000
82399.18                                0.0500
8.4750                                  0.0000
7.9750                                  0.0000
7.9250
7.9250                                  0.0000

10290753                                0.5000
52170.73                                0.0500
8.8750                                  0.0000
8.3750                                  0.0000
8.3250
8.3250                                  0.0000

10290759                                0.2500
168735.53                               0.0500
7.2500                                  0.0000
7.0000                                  0.0000
6.9500
6.9500                                  0.0000

10290765                                0.5000
178295.97                               0.0500
8.8000                                  0.0000
8.3000                                  0.0000
8.2500
8.2500                                  0.0000

10290787                                0.5000
94453.10                                0.0500
11.2500                                 0.0000
10.7500                                 0.0000
10.7000
10.7000                                 0.0000

10290797                                0.5000
73100.57                                0.0500
11.3000                                 0.0000
10.8000                                 0.0000
10.7500
10.7500                                 0.0000

10290799                                0.2500
84882.02                                0.0500
7.8500                                  0.0000
7.6000                                  0.0000
7.5500
7.5500                                  0.0000

10290803                                0.5000
60960.38                                0.0500
11.4500                                 0.0000
10.9500                                 0.0000
10.9000
10.9000                                 0.0000

10290819                                0.5000
73876.30                                0.0500
9.5000                                  0.0000
9.0000                                  0.0000
8.9500
8.9500                                  0.0000

10290825                                0.5000
76695.40                                0.0500
9.7400                                  0.0000
9.2400                                  0.0000
9.1900
9.1900                                  0.0000

10290831                                0.5000
58348.65                                0.0500
10.0500                                 0.0000
9.5500                                  0.0000
9.5000
9.5000                                  0.0000

10290837                                0.2500
95862.66                                0.0500
7.7000                                  0.0000
7.4500                                  0.0000
7.4000
7.4000                                  0.0000

10290851                                0.5000
50984.40                                0.0500
11.7000                                 0.0000
11.2000                                 0.0000
11.1500
11.1500                                 0.0000

10290853                                0.5000
63942.82                                0.0500
9.9750                                  0.0000
9.4750                                  0.0000
9.4250
9.4250                                  0.0000

10290859                                0.5000
42952.57                                0.0500
10.9000                                 0.0000
10.4000                                 0.0000
10.3500
10.3500                                 0.0000

10290861                                0.5000
56753.92                                0.0500
10.4250                                 0.0000
9.9250                                  0.0000
9.8750
9.8750                                  0.0000

10290865                                0.5000
142379.97                               0.0500
10.2500                                 0.0000
9.7500                                  0.0000
9.7000
9.7000                                  0.0000

10290869                                0.5000
42385.45                                0.0500
11.8500                                 0.0000
11.3500                                 0.0000
11.3000
11.3000                                 0.0000

10290871                                0.5000
92327.82                                0.0500
10.6000                                 0.0000
10.1000                                 0.0000
10.0500
10.0500                                 0.0000

10290873                                0.5000
111869.31                               0.0500
8.7000                                  0.0000
8.2000                                  0.0000
8.1500
8.1500                                  0.0000

10290881                                0.5000
95198.50                                0.0500
9.0500                                  0.0000
8.5500                                  0.0000
8.5000
8.5000                                  0.0000

10290883                                0.5000
88984.81                                0.0500
8.2000                                  0.0000
7.7000                                  0.0000
7.6500
7.6500                                  0.0000

10290893                                0.2500
117702.48                               0.0500
6.9500                                  0.0000
6.7000                                  0.0000
6.6500
6.6500                                  0.0000

10290897                                0.5000
79920.15                                0.0500
9.4500                                  0.0000
8.9500                                  0.0000
8.9000
8.9000                                  0.0000

10290905                                0.5000
95948.10                                0.0500
9.0500                                  0.0000
8.5500                                  0.0000
8.5000
8.5000                                  0.0000

10290913                                0.5000
71030.50                                0.0500
9.5500                                  0.0000
9.0500                                  0.0000
9.0000
9.0000                                  0.0000

10290919                                0.2500
144697.87                               0.0500
7.8250                                  0.0000
7.5750                                  0.0000
7.5250
7.5250                                  0.0000

10290939                                0.5000
51962.06                                0.0500
11.1500                                 0.0000
10.6500                                 0.0000
10.6000
10.6000                                 0.0000

10290961                                0.5000
32670.33                                0.0500
11.8500                                 0.0000
11.3500                                 0.0000
11.3000
11.3000                                 0.0000

10290963                                0.5000
56719.33                                0.0500
9.4500                                  0.0000
8.9500                                  0.0000
8.9000
8.9000                                  0.0000

10290987                                0.5000
75813.24                                0.0500
8.8000                                  0.0000
8.3000                                  0.0000
8.2500
8.2500                                  0.0000

10290989                                0.5000
87265.31                                0.0500
10.5000                                 0.0000
10.0000                                 0.0000
9.9500
9.9500                                  0.0000

10291023                                0.5000
383755.13                               0.0500
8.2500                                  0.0000
7.7500                                  0.0000
7.7000
7.7000                                  0.0000

10291029                                0.5000
103928.06                               0.0500
7.8500                                  0.0000
7.3500                                  0.0000
7.3000
7.3000                                  0.0000

10291031                                0.5000
74965.37                                0.0500
9.8000                                  0.0000
9.3000                                  0.0000
9.2500
9.2500                                  0.0000

10291039                                0.2500
198242.91                               0.0500
7.1750                                  0.0000
6.9250                                  0.0000
6.8750
6.8750                                  0.0000

10291041                                0.5000
49575.60                                0.0500
9.5000                                  0.0000
9.0000                                  0.0000
8.9500
8.9500                                  0.0000

10291043                                0.5000
284836.03                               0.0500
8.7500                                  0.0000
8.2500                                  0.0000
8.2000
8.2000                                  0.0000

10291053                                0.5000
119939.71                               0.0500
9.4000                                  0.0000
8.9000                                  0.0000
8.8500
8.8500                                  0.0000

10291057                                0.5000
87924.96                                0.0500
6.8500                                  0.0000
6.3500                                  0.0000
6.3000
6.3000                                  0.0000

10291065                                0.5000
70762.90                                0.0500
9.2000                                  0.0000
8.7000                                  0.0000
8.6500
8.6500                                  0.0000

10291083                                0.2500
163862.22                               0.0500
6.8750                                  0.0000
6.6250                                  0.0000
6.5750
6.5750                                  0.0000

10291087                                0.5000
31970.75                                0.0500
11.9500                                 0.0000
11.4500                                 0.0000
11.4000
11.4000                                 0.0000

10291097                                0.5000
136342.10                               0.0500
8.7250                                  0.0000
8.2250                                  0.0000
8.1750
8.1750                                  0.0000

10291121                                0.5000
119935.13                               0.0500
9.0500                                  0.0000
8.5500                                  0.0000
8.5000
8.5000                                  0.0000

10291123                                0.2500
119935.13                               0.0500
9.0500                                  0.0000
8.8000                                  0.0000
8.7500
8.7500                                  0.0000

10291127                                0.2500
123284.64                               0.0500
6.7000                                  0.0000
6.4500                                  0.0000
6.4000
6.4000                                  0.0000

10291139                                0.5000
55775.96                                0.0500
10.1250                                 0.0000
9.6250                                  0.0000
9.5750
9.5750                                  0.0000

10291141                                0.5000
99943.21                                0.0500
8.8130                                  0.0000
8.3130                                  0.0000
8.2630
8.2630                                  0.0000

10291157                                0.5000
67476.57                                0.0500
11.1250                                 0.0000
10.6250                                 0.0000
10.5750
10.5750                                 0.0000

10291169                                0.5000
115370.69                               0.0500
8.9000                                  0.0000
8.4000                                  0.0000
8.3500
8.3500                                  0.0000

10291179                                0.2500
148420.55                               0.0500
9.1000                                  0.0000
8.8500                                  0.0000
8.8000
8.8000                                  0.0000

10291181                                0.5000
51181.90                                0.0500
11.0400                                 0.0000
10.5400                                 0.0000
10.4900
10.4900                                 0.0000

10291195                                0.5000
121926.09                               0.0500
8.5000                                  0.0000
8.0000                                  0.0000
7.9500
7.9500                                  0.0000

10291201                                0.5000
53936.52                                0.0500
9.0000                                  0.0000
8.5000                                  0.0000
8.4500
8.4500                                  0.0000

10291213                                0.5000
84967.65                                0.0500
10.7000                                 0.0000
10.2000                                 0.0000
10.1500
10.1500                                 0.0000

10291217                                0.5000
93971.25                                0.0500
11.7000                                 0.0000
11.2000                                 0.0000
11.1500
11.1500                                 0.0000

10291227                                0.5000
91974.25                                0.0500
12.1000                                 0.0000
11.6000                                 0.0000
11.5500
11.5500                                 0.0000

10291233                                0.5000
49972.68                                0.0500
9.0000                                  0.0000
8.5000                                  0.0000
8.4500
8.4500                                  0.0000

10291245                                0.5000
80973.24                                0.0500
11.3500                                 0.0000
10.8500                                 0.0000
10.8000
10.8000                                 0.0000

10291249                                0.5000
31985.81                                0.0500
9.9900                                  0.0000
9.4900                                  0.0000
9.4400
9.4400                                  0.0000

10291255                                0.5000
29990.41                                0.0500
11.5000                                 0.0000
11.0000                                 0.0000
10.9500
10.9500                                 0.0000

10291259                                0.5000
38375.96                                0.0500
8.3400                                  0.0000
7.8400                                  0.0000
7.7900
7.7900                                  0.0000

10291269                                0.5000
50383.98                                0.0500
11.5250                                 0.0000
11.0250                                 0.0000
10.9750
10.9750                                 0.0000

10291273                                0.5000
79374.62                                0.0500
11.5000                                 0.0000
11.0000                                 0.0000
10.9500
10.9500                                 0.0000

10291275                                0.5000
63176.71                                0.0500
10.8500                                 0.0000
10.3500                                 0.0000
10.3000
10.3000                                 0.0000

10291279                                0.2500
127918.37                               0.0500
8.2500                                  0.0000
8.0000                                  0.0000
7.9500
7.9500                                  0.0000

10291303                                0.5000
38782.46                                0.0500
9.9000                                  0.0000
9.4000                                  0.0000
9.3500
9.3500                                  0.0000

10291305                                0.5000
99954.32                                0.0500
9.8500                                  0.0000
9.3500                                  0.0000
9.3000
9.3000                                  0.0000

10291311                                0.5000
100678.89                               0.0500
7.7500                                  0.0000
7.2500                                  0.0000
7.2000
7.2000                                  0.0000

10291329                                0.5000
86930.08                                0.0500
7.1000                                  0.0000
6.6000                                  0.0000
6.5500
6.5500                                  0.0000

10291347                                0.5000
69962.74                                0.0500
9.1250                                  0.0000
8.6250                                  0.0000
8.5750
8.5750                                  0.0000

10291371                                0.5000
47975.88                                0.0500
9.4000                                  0.0000
8.9000                                  0.0000
8.8500
8.8500                                  0.0000

10291393                                0.5000
56916.89                                0.0500
8.7000                                  0.0000
8.2000                                  0.0000
8.1500
8.1500                                  0.0000

10291401                                0.2500
191878.81                               0.0500
8.3000                                  0.0000
8.0500                                  0.0000
8.0000
8.0000                                  0.0000

10291403                                0.5000
256443.52                               0.0500
8.2250                                  0.0000
7.7250                                  0.0000
7.6750
7.6750                                  0.0000

10291431                                0.5000
49975.92                                0.0500
9.6000                                  0.0000
9.1000                                  0.0000
9.0500
9.0500                                  0.0000

10291435                                0.5000
98967.65                                0.0500
11.4000                                 0.0000
10.9000                                 0.0000
10.8500
10.8500                                 0.0000

10291537                                0.5000
203299.82                               0.0500
9.9900                                  0.0000
9.4900                                  0.0000
9.4400
9.4400                                  0.0000

10293489                                0.5000
193500.00                               0.0500
9.0750                                  0.0000
8.5750                                  0.0000
8.5250
8.5250                                  0.0000

10293515                                0.5000
140372.16                               0.0500
9.2500                                  0.0000
8.7500                                  0.0000
8.7000
8.7000                                  0.0000

10293539                                0.5000
81184.94                                0.0500
9.4750                                  0.0000
8.9750                                  0.0000
8.9250
8.9250                                  0.0000

10293541                                0.2500
394874.85                               0.0500
7.6500                                  0.0000
7.4000                                  0.0000
7.3500
7.3500                                  0.0000

10293545                                0.5000
259173.56                               0.0500
7.9000                                  0.0000
7.4000                                  0.0000
7.3500
7.3500                                  0.0000

10293549                                0.5000
194950.64                               0.0500
8.4250                                  0.0000
7.9250                                  0.0000
7.8750
7.8750                                  0.0000

10293557                                0.5000
242169.88                               0.0500
7.5000                                  0.0000
7.0000                                  0.0000
6.9500
6.9500                                  0.0000

10293559                                0.5000
454911.12                               0.0500
9.3000                                  0.0000
8.8000                                  0.0000
8.7500
8.7500                                  0.0000

10293573                                0.2500
359198.45                               0.0500
6.4500                                  0.0000
6.2000                                  0.0000
6.1500
6.1500                                  0.0000

10293575                                0.2500
215963.98                               0.0500
9.8250                                  0.0000
9.5750                                  0.0000
9.5250
9.5250                                  0.0000

10293587                                0.5000
53988.38                                0.0500
8.9750                                  0.0000
8.4750                                  0.0000
8.4250
8.4250                                  0.0000

10293591                                0.5000
213703.65                               0.0500
8.9500                                  0.0000
8.4500                                  0.0000
8.4000
8.4000                                  0.0000

10293607                                0.5000
180958.66                               0.0500
8.7750                                  0.0000
8.2750                                  0.0000
8.2250
8.2250                                  0.0000

10293623                                0.2500
139200.00                               0.0500
7.9500                                  0.0000
7.7000                                  0.0000
7.6500
7.6500                                  0.0000

10297273                                0.2500
130416.78                               0.0500
8.2500                                  0.0000
8.0000                                  0.0000
7.9500
7.9500                                  0.0000

10297277                                0.2500
77000.00                                0.0500
7.4500                                  0.0000
7.2000                                  0.0000
7.1500
7.1500                                  0.0000

10297279                                0.2500
300000.00                               0.0500
8.7000                                  0.0000
8.4500                                  0.0000
8.4000
8.4000                                  0.0000

10297289                                0.2500
124898.55                               0.0500
7.0500                                  0.0000
6.8000                                  0.0000
6.7500
6.7500                                  0.0000

10297295                                0.5000
98951.55                                0.0500
9.5250                                  0.0000
9.0250                                  0.0000
8.9750
8.9750                                  0.0000

10298377                                0.5000
107932.18                               0.0500
8.3250                                  0.0000
7.8250                                  0.0000
7.7750
7.7750                                  0.0000

10298379                                0.2500
86662.81                                0.0500
7.2000                                  0.0000
6.9500                                  0.0000
6.9000
6.9000                                  0.0000

10298383                                0.2500
81648.43                                0.0500
8.3000                                  0.0000
8.0500                                  0.0000
8.0000
8.0000                                  0.0000

10298389                                0.2500
73907.45                                0.0500
8.7500                                  0.0000
8.5000                                  0.0000
8.4500
8.4500                                  0.0000

10298391                                0.5000
36568.56                                0.0500
11.6000                                 0.0000
11.1000                                 0.0000
11.0500
11.0500                                 0.0000

10298395                                0.2500
110112.31                               0.0500
7.1500                                  0.0000
6.9000                                  0.0000
6.8500
6.8500                                  0.0000

10298397                                0.5000
71372.82                                0.0500
10.7000                                 0.0000
10.2000                                 0.0000
10.1500
10.1500                                 0.0000

10298407                                0.5000
149859.45                               0.0500
9.7500                                  0.0000
9.2500                                  0.0000
9.2000
9.2000                                  0.0000

10298411                                0.2500
202204.46                               0.0500
7.6000                                  0.0000
7.3500                                  0.0000
7.3000
7.3000                                  0.0000

10298413                                0.5000
224642.93                               0.0500
7.8000                                  0.0000
7.3000                                  0.0000
7.2500
7.2500                                  0.0000

10298429                                0.2500
186845.19                               0.0500
6.9500                                  0.0000
6.7000                                  0.0000
6.6500
6.6500                                  0.0000

10298439                                0.5000
190937.07                               0.0500
6.8000                                  0.0000
6.3000                                  0.0000
6.2500
6.2500                                  0.0000

10298443                                0.2500
123160.34                               0.0500
7.6000                                  0.0000
7.3500                                  0.0000
7.3000
7.3000                                  0.0000

10298445                                0.2500
94972.70                                0.0500
7.9900                                  0.0000
7.7400                                  0.0000
7.6900
7.6900                                  0.0000

10298463                                0.2500
113921.94                               0.0500
7.9000                                  0.0000
7.6500                                  0.0000
7.6000
7.6000                                  0.0000

10298469                                0.5000
31289.43                                0.0500
11.2500                                 0.0000
10.7500                                 0.0000
10.7000
10.7000                                 0.0000

10298489                                0.5000
46379.42                                0.0500
9.9900                                  0.0000
9.4900                                  0.0000
9.4400
9.4400                                  0.0000

10298491                                0.5000
76465.43                                0.0500
9.9000                                  0.0000
9.4000                                  0.0000
9.3500
9.3500                                  0.0000

10298501                                0.2500
304380.70                               0.0500
6.9000                                  0.0000
6.6500                                  0.0000
6.6000
6.6000                                  0.0000

10298503                                0.2500
151938.75                               0.0500
6.8000                                  0.0000
6.5500                                  0.0000
6.5000
6.5000                                  0.0000

10298507                                0.5000
96813.16                                0.0500
8.2500                                  0.0000
7.7500                                  0.0000
7.7000
7.7000                                  0.0000

10298513                                0.2500
299791.44                               0.0500
7.8250                                  0.0000
7.5750                                  0.0000
7.5250
7.5250                                  0.0000

10298517                                0.2500
105242.36                               0.0500
8.9900                                  0.0000
8.7400                                  0.0000
8.6900
8.6900                                  0.0000

10298521                                0.2500
109520.27                               0.0500
7.6000                                  0.0000
7.3500                                  0.0000
7.3000
7.3000                                  0.0000

10298523                                0.5000
43853.43                                0.0500
9.2500                                  0.0000
8.7500                                  0.0000
8.7000
8.7000                                  0.0000

10298549                                0.5000
56965.82                                0.0500
8.5500                                  0.0000
8.0500                                  0.0000
8.0000
8.0000                                  0.0000

10298551                                0.5000
280733.37                               0.0500
6.2500                                  0.0000
5.7500                                  0.0000
5.7000
5.7000                                  0.0000

10298553                                0.2500
73105.68                                0.0500
8.5000                                  0.0000
8.2500                                  0.0000
8.2000
8.2000                                  0.0000

10298559                                0.5000
55226.32                                0.0500
10.1500                                 0.0000
9.6500                                  0.0000
9.6000
9.6000                                  0.0000

10298561                                0.2500
53271.18                                0.0500
9.0500                                  0.0000
8.8000                                  0.0000
8.7500
8.7500                                  0.0000

10298565                                0.2500
627574.32                               0.0500
7.9500                                  0.0000
7.7000                                  0.0000
7.6500
7.6500                                  0.0000

10298567                                0.2500
317704.04                               0.0500
6.3500                                  0.0000
6.1000                                  0.0000
6.0500
6.0500                                  0.0000

10298569                                0.5000
33984.30                                0.0500
9.8000                                  0.0000
9.3000                                  0.0000
9.2500
9.2500                                  0.0000

10298575                                0.5000
174847.84                               0.0500
6.7000                                  0.0000
6.2000                                  0.0000
6.1500
6.1500                                  0.0000

10298579                                0.2500
124881.39                               0.0500
6.2500                                  0.0000
6.0000                                  0.0000
5.9500
5.9500                                  0.0000

10298583                                0.2500
76553.59                                0.0500
8.5000                                  0.0000
8.2500                                  0.0000
8.2000
8.2000                                  0.0000

10298587                                0.5000
74042.11                                0.0500
10.7500                                 0.0000
10.2500                                 0.0000
10.2000
10.2000                                 0.0000

10298595                                0.5000
119964.10                               0.0500
11.8000                                 0.0000
11.3000                                 0.0000
11.2500
11.2500                                 0.0000

10298607                                0.2500
179877.37                               0.0500
7.9250                                  0.0000
7.6750                                  0.0000
7.6250
7.6250                                  0.0000

10298623                                0.5000
223795.52                               0.0500
6.4500                                  0.0000
5.9500                                  0.0000
5.9000
5.9000                                  0.0000

10298633                                0.2500
123929.39                               0.0500
8.8000                                  0.0000
8.5500                                  0.0000
8.5000
8.5000                                  0.0000

10298639                                0.5000
52983.97                                0.0500
11.7500                                 0.0000
11.2500                                 0.0000
11.2000
11.2000                                 0.0000

10298641                                0.2500
184851.32                               0.0500
7.1000                                  0.0000
6.8500                                  0.0000
6.8000
6.8000                                  0.0000

10298663                                0.5000
69957.39                                0.0500
11.4500                                 0.0000
10.9500                                 0.0000
10.9000
10.9000                                 0.0000

10298679                                0.5000
58454.07                                0.0500
9.9900                                  0.0000
9.4900                                  0.0000
9.4400
9.4400                                  0.0000

10298683                                0.2500
302712.49                               0.0500
6.2500                                  0.0000
6.0000                                  0.0000
5.9500
5.9500                                  0.0000

10298687                                0.2500
105917.31                               0.0500
7.2500                                  0.0000
7.0000                                  0.0000
6.9500
6.9500                                  0.0000

10298689                                0.5000
83965.52                                0.0500
10.3500                                 0.0000
9.8500                                  0.0000
9.8000
9.8000                                  0.0000

10298697                                0.5000
79940.03                                0.0500
7.4500                                  0.0000
6.9500                                  0.0000
6.9000
6.9000                                  0.0000

10298717                                0.2500
131669.77                               0.0500
8.4750                                  0.0000
8.2250                                  0.0000
8.1750
8.1750                                  0.0000

10298719                                0.2500
229820.57                               0.0500
7.2500                                  0.0000
7.0000                                  0.0000
6.9500
6.9500                                  0.0000

10298721                                0.5000
144946.58                               0.0500
10.8500                                 0.0000
10.3500                                 0.0000
10.3000
10.3000                                 0.0000

10298727                                0.2500
393752.71                               0.0500
6.9900                                  0.0000
6.7400                                  0.0000
6.6900
6.6900                                  0.0000

10298731                                0.5000
452127.26                               0.0500
6.2500                                  0.0000
5.7500                                  0.0000
5.7000
5.7000                                  0.0000

10298733                                0.5000
99164.24                                0.0500
7.9250                                  0.0000
7.4250                                  0.0000
7.3750
7.3750                                  0.0000

10298735                                0.5000
243618.15                               0.0500
7.2500                                  0.0000
6.7500                                  0.0000
6.7000
6.7000                                  0.0000

10298737                                0.2500
116912.30                               0.0500
7.4500                                  0.0000
7.2000                                  0.0000
7.1500
7.1500                                  0.0000

10298745                                0.2500
211040.64                               0.0500
6.5500                                  0.0000
6.3000                                  0.0000
6.2500
6.2500                                  0.0000

10298747                                0.2500
339320.06                               0.0500
5.9900                                  0.0000
5.7400                                  0.0000
5.6900
5.6900                                  0.0000

10298749                                0.2500
279497.28                               0.0500
6.5500                                  0.0000
6.3000                                  0.0000
6.2500
6.2500                                  0.0000

10298755                                0.2500
115313.49                               0.0500
7.1500                                  0.0000
6.9000                                  0.0000
6.8500
6.8500                                  0.0000

10298757                                0.5000
195162.41                               0.0500
6.7500                                  0.0000
6.2500                                  0.0000
6.2000
6.2000                                  0.0000

10298759                                0.2500
227370.73                               0.0500
6.3000                                  0.0000
6.0500                                  0.0000
6.0000
6.0000                                  0.0000

10298763                                0.5000
56215.92                                0.0500
8.5000                                  0.0000
8.0000                                  0.0000
7.9500
7.9500                                  0.0000

10298767                                0.2500
87937.88                                0.0500
7.7500                                  0.0000
7.5000                                  0.0000
7.4500
7.4500                                  0.0000

10298771                                0.2500
208840.17                               0.0500
7.3500                                  0.0000
7.1000                                  0.0000
7.0500
7.0500                                  0.0000

10298773                                0.2500
176082.76                               0.0500
6.2500                                  0.0000
6.0000                                  0.0000
5.9500
5.9500                                  0.0000

10298781                                0.5000
189914.46                               0.0500
6.4000                                  0.0000
5.9000                                  0.0000
5.8500
5.8500                                  0.0000

10298819                                0.5000
47281.60                                0.0500
10.6000                                 0.0000
10.1000                                 0.0000
10.0500
10.0500                                 0.0000

10298823                                0.5000
77972.18                                0.0500
11.0000                                 0.0000
10.5000                                 0.0000
10.4500
10.4500                                 0.0000

10298831                                0.2500
267099.63                               0.0500
7.4500                                  0.0000
7.2000                                  0.0000
7.1500
7.1500                                  0.0000

10298833                                0.5000
127417.02                               0.0500
8.1500                                  0.0000
7.6500                                  0.0000
7.6000
7.6000                                  0.0000

10298845                                0.5000
83132.29                                0.0500
10.9900                                 0.0000
10.4900                                 0.0000
10.4400
10.4400                                 0.0000

10298849                                0.5000
29986.15                                0.0500
9.8000                                  0.0000
9.3000                                  0.0000
9.2500
9.2500                                  0.0000

10298851                                0.5000
44982.69                                0.0500
10.6500                                 0.0000
10.1500                                 0.0000
10.1000
10.1000                                 0.0000

10298863                                0.5000
54973.23                                0.0500
9.5500                                  0.0000
9.0500                                  0.0000
9.0000
9.0000                                  0.0000

10298865                                0.5000
114942.22                               0.0500
9.4000                                  0.0000
8.9000                                  0.0000
8.8500
8.8500                                  0.0000

10298873                                0.5000
48384.18                                0.0500
11.4000                                 0.0000
10.9000                                 0.0000
10.8500
10.8500                                 0.0000

10298877                                0.5000
98940.64                                0.0500
8.5500                                  0.0000
8.0500                                  0.0000
8.0000
8.0000                                  0.0000

10298879                                0.5000
68504.87                                0.0500
9.6000                                  0.0000
9.1000                                  0.0000
9.0500
9.0500                                  0.0000

10298881                                0.2500
114915.50                               0.0500
7.5500                                  0.0000
7.3000                                  0.0000
7.2500
7.2500                                  0.0000

10298887                                0.2500
108914.54                               0.0500
7.2250                                  0.0000
6.9750                                  0.0000
6.9250
6.9250                                  0.0000

10298889                                0.5000
73974.46                                0.0500
11.1500                                 0.0000
10.6500                                 0.0000
10.6000
10.6000                                 0.0000

10298897                                0.2500
335863.67                               0.0500
6.7750                                  0.0000
6.5250                                  0.0000
6.4750
6.4750                                  0.0000

10298901                                0.5000
68759.58                                0.0500
8.6500                                  0.0000
8.1500                                  0.0000
8.1000
8.1000                                  0.0000

10298903                                0.5000
83942.48                                0.0500
7.9000                                  0.0000
7.4000                                  0.0000
7.3500
7.3500                                  0.0000

10298905                                0.5000
89445.78                                0.0500
8.5000                                  0.0000
8.0000                                  0.0000
7.9500
7.9500                                  0.0000

10298907                                0.2500
106327.51                               0.0500
7.9250                                  0.0000
7.6750                                  0.0000
7.6250
7.6250                                  0.0000

10298915                                0.2500
316758.94                               0.0500
10.6500                                 0.0000
10.4000                                 0.0000
10.3500
10.3500                                 0.0000

10298919                                0.2500
249840.58                               0.0500
8.2500                                  0.0000
8.0000                                  0.0000
7.9500
7.9500                                  0.0000

10298925                                0.2500
163365.71                               0.0500
6.9900                                  0.0000
6.7400                                  0.0000
6.6900
6.6900                                  0.0000

10298927                                0.5000
60964.17                                0.0500
8.6500                                  0.0000
8.1500                                  0.0000
8.1000
8.1000                                  0.0000

10298929                                0.2500
115113.64                               0.0500
7.4500                                  0.0000
7.2000                                  0.0000
7.1500
7.1500                                  0.0000

10298947                                0.5000
129946.13                               0.0500
6.7000                                  0.0000
6.2000                                  0.0000
6.1500
6.1500                                  0.0000

10298951                                0.5000
55974.42                                0.0500
9.8500                                  0.0000
9.3500                                  0.0000
9.3000
9.3000                                  0.0000

10298993                                0.2500
64615.21                                0.0500
8.1500                                  0.0000
7.9000                                  0.0000
7.8500
7.8500                                  0.0000

10299003                                0.2500
95937.52                                0.0500
8.1500                                  0.0000
7.9000                                  0.0000
7.8500
7.8500                                  0.0000

10299015                                0.2500
75952.03                                0.0500
8.3000                                  0.0000
8.0500                                  0.0000
8.0000
8.0000                                  0.0000

10299017                                0.2500
80646.32                                0.0500
8.0500                                  0.0000
7.8000                                  0.0000
7.7500
7.7500                                  0.0000

10299019                                0.2500
190246.98                               0.0500
7.1000                                  0.0000
6.8500                                  0.0000
6.8000
6.8000                                  0.0000

10299027                                0.5000
187800.18                               0.0500
9.1500                                  0.0000
8.6500                                  0.0000
8.6000
8.6000                                  0.0000

10299033                                0.2500
499577.87                               0.0500
6.8500                                  0.0000
6.6000                                  0.0000
6.5500
6.5500                                  0.0000

10299035                                0.2500
130408.81                               0.0500
7.8000                                  0.0000
7.5500                                  0.0000
7.5000
7.5000                                  0.0000

10299067                                0.5000
45979.60                                0.0500
9.9900                                  0.0000
9.4900                                  0.0000
9.4400
9.4400                                  0.0000

10299075                                0.2500
309865.62                               0.0500
6.2500                                  0.0000
6.0000                                  0.0000
5.9500
5.9500                                  0.0000

10299081                                0.2500
187938.70                               0.0500
7.5500                                  0.0000
7.3000                                  0.0000
7.2500
7.2500                                  0.0000

10299097                                0.5000
186935.47                               0.0500
7.3500                                  0.0000
6.8500                                  0.0000
6.8000
6.8000                                  0.0000

10299121                                0.2500
91938.89                                0.0500
8.0500                                  0.0000
7.8000                                  0.0000
7.7500
7.7500                                  0.0000

10299127                                0.5000
214306.09                               0.0500
6.5000                                  0.0000
6.0000                                  0.0000
5.9500
5.9500                                  0.0000

10299133                                0.2500
212625.22                               0.0500
6.9900                                  0.0000
6.7400                                  0.0000
6.6900
6.6900                                  0.0000

10299135                                0.2500
73955.62                                0.0500
8.5500                                  0.0000
8.3000                                  0.0000
8.2500
8.2500                                  0.0000

10299143                                0.2500
530671.64                               0.0500
8.4000                                  0.0000
8.1500                                  0.0000
8.1000
8.1000                                  0.0000

10299147                                0.2500
344672.64                               0.0500
6.2500                                  0.0000
6.0000                                  0.0000
5.9500
5.9500                                  0.0000

10299155                                0.5000
94945.34                                0.0500
8.7500                                  0.0000
8.2500                                  0.0000
8.2000
8.2000                                  0.0000

10299161                                0.2500
206821.78                               0.0500
6.7500                                  0.0000
6.5000                                  0.0000
6.4500
6.4500                                  0.0000

10299163                                0.2500
199827.80                               0.0500
6.7500                                  0.0000
6.5000                                  0.0000
6.4500
6.4500                                  0.0000

10299169                                0.5000
50017.74                                0.0500
9.9750                                  0.0000
9.4750                                  0.0000
9.4250
9.4250                                  0.0000

10299173                                0.5000
82835.30                                0.0500
9.6250                                  0.0000
9.1250                                  0.0000
9.0750
9.0750                                  0.0000

10299179                                0.2500
125701.86                               0.0500
7.2500                                  0.0000
7.0000                                  0.0000
6.9500
6.9500                                  0.0000

10299189                                0.5000
66369.99                                0.0500
9.9000                                  0.0000
9.4000                                  0.0000
9.3500
9.3500                                  0.0000

10299191                                0.5000
41164.49                                0.0500
10.7500                                 0.0000
10.2500                                 0.0000
10.2000
10.2000                                 0.0000

10299195                                0.5000
164908.92                               0.0500
8.9500                                  0.0000
8.4500                                  0.0000
8.4000
8.4000                                  0.0000

10299215                                0.2500
117805.20                               0.0500
8.2250                                  0.0000
7.9750                                  0.0000
7.9250
7.9250                                  0.0000

10299217                                0.2500
124930.28                               0.0500
8.9000                                  0.0000
8.6500                                  0.0000
8.6000
8.6000                                  0.0000

10299223                                0.2500
199698.64                               0.0500
8.9500                                  0.0000
8.7000                                  0.0000
8.6500
8.6500                                  0.0000

10299237                                0.5000
134956.38                               0.0500
11.4500                                 0.0000
10.9500                                 0.0000
10.9000
10.9000                                 0.0000

10299245                                0.5000
55785.06                                0.0500
12.3000                                 0.0000
11.8000                                 0.0000
11.7500
11.7500                                 0.0000

10299257                                0.5000
69732.55                                0.0500
12.6000                                 0.0000
12.1000                                 0.0000
12.0500
12.0500                                 0.0000

10299269                                0.5000
84949.81                                0.0500
8.6250                                  0.0000
8.1250                                  0.0000
8.0750
8.0750                                  0.0000

10299277                                0.5000
45484.63                                0.0500
11.2500                                 0.0000
10.7500                                 0.0000
10.7000
10.7000                                 0.0000

10299287                                0.2500
134817.43                               0.0500
8.4500                                  0.0000
8.2000                                  0.0000
8.1500
8.1500                                  0.0000

10299289                                0.2500
81183.26                                0.0500
6.9900                                  0.0000
6.7400                                  0.0000
6.6900
6.6900                                  0.0000

10299307                                0.5000
107523.28                               0.0500
7.7000                                  0.0000
7.2000                                  0.0000
7.1500
7.1500                                  0.0000

10299325                                0.5000
65950.28                                0.0500
7.4250                                  0.0000
6.9250                                  0.0000
6.8750
6.8750                                  0.0000

10299329                                0.2500
202846.30                               0.0500
7.4000                                  0.0000
7.1500                                  0.0000
7.1000
7.1000                                  0.0000

10299333                                0.2500
91139.11                                0.0500
8.0250                                  0.0000
7.7750                                  0.0000
7.7250
7.7250                                  0.0000

10299351                                0.2500
103934.35                               0.0500
8.3000                                  0.0000
8.0500                                  0.0000
8.0000
8.0000                                  0.0000

10299363                                0.2500
79945.22                                0.0500
7.9000                                  0.0000
7.6500                                  0.0000
7.6000
7.6000                                  0.0000

10299369                                0.5000
81000.00                                0.0500
9.9250                                  0.0000
9.4250                                  0.0000
9.3750
9.3750                                  0.0000

10299387                                0.2500
181938.06                               0.0500
7.4000                                  0.0000
7.1500                                  0.0000
7.1000
7.1000                                  0.0000

10299405                                0.2500
162259.80                               0.0500
8.5000                                  0.0000
8.2500                                  0.0000
8.2000
8.2000                                  0.0000

10299409                                0.2500
253636.49                               0.0500
8.2000                                  0.0000
7.9500                                  0.0000
7.9000
7.9000                                  0.0000

10299441                                0.2500
223822.63                               0.0500
7.1750                                  0.0000
6.9250                                  0.0000
6.8750
6.8750                                  0.0000

10299513                                0.2500
163750.00                               0.0500
7.9000                                  0.0000
7.6500                                  0.0000
7.6000
7.6000                                  0.0000

10299589                                0.2500
247876.41                               0.0500
9.4380                                  0.0000
9.1880                                  0.0000
9.1380
9.1380                                  0.0000

10299593                                0.2500
166023.36                               0.0500
9.1500                                  0.0000
8.9000                                  0.0000
8.8500
8.8500                                  0.0000

10299595                                0.5000
624530.82                               0.0500
7.3000                                  0.0000
6.8000                                  0.0000
6.7500
6.7500                                  0.0000

10299601                                0.5000
49936.34                                0.0500
8.2750                                  0.0000
7.7750                                  0.0000
7.7250
7.7250                                  0.0000

10299613                                0.5000
174682.74                               0.0500
6.5000                                  0.0000
6.0000                                  0.0000
5.9500
5.9500                                  0.0000

10299617                                0.5000
65969.85                                0.0500
9.8500                                  0.0000
9.3500                                  0.0000
9.3000
9.3000                                  0.0000

10299619                                0.5000
117108.77                               0.0500
11.7500                                 0.0000
11.2500                                 0.0000
11.2000
11.2000                                 0.0000

10299621                                0.2500
206849.14                               0.0500
6.8500                                  0.0000
6.6000                                  0.0000
6.5500
6.5500                                  0.0000

10299625                                0.2500
474051.81                               0.0500
6.2500                                  0.0000
6.0000                                  0.0000
5.9500
5.9500                                  0.0000

10299627                                0.2500
103861.39                               0.0500
8.0500                                  0.0000
7.8000                                  0.0000
7.7500
7.7500                                  0.0000

10299641                                0.5000
48553.97                                0.0500
9.7000                                  0.0000
9.2000                                  0.0000
9.1500
9.1500                                  0.0000

10299647                                0.5000
90861.26                                0.0500
10.1750                                 0.0000
9.6750                                  0.0000
9.6250
9.6250                                  0.0000

10299655                                0.2500
347337.88                               0.0500
6.2500                                  0.0000
6.0000                                  0.0000
5.9500
5.9500                                  0.0000

10299661                                0.5000
598215.20                               0.0500
6.7500                                  0.0000
6.2500                                  0.0000
6.2000
6.2000                                  0.0000

10299663                                0.2500
230427.41                               0.0500
6.4500                                  0.0000
6.2000                                  0.0000
6.1500
6.1500                                  0.0000

10299673                                0.2500
303359.61                               0.0500
7.1750                                  0.0000
6.9250                                  0.0000
6.8750
6.8750                                  0.0000

10299675                                0.5000
54969.16                                0.0500
8.8750                                  0.0000
8.3750                                  0.0000
8.3250
8.3250                                  0.0000

10299677                                0.2500
460123.31                               0.0500
7.9500                                  0.0000
7.7000                                  0.0000
7.6500
7.6500                                  0.0000

10299703                                0.2500
170862.57                               0.0500
7.1000                                  0.0000
6.8500                                  0.0000
6.8000
6.8000                                  0.0000

10299729                                0.5000
123843.76                               0.0500
8.4250                                  0.0000
7.9250                                  0.0000
7.8750
7.8750                                  0.0000

10299743                                0.2500
173100.00                               0.0500
7.3750                                  0.0000
7.1250                                  0.0000
7.0750
7.0750                                  0.0000

10299759                                0.5000
134917.37                               0.0500
8.4500                                  0.0000
7.9500                                  0.0000
7.9000
7.9000                                  0.0000

10299773                                0.2500
324711.85                               0.0500
6.6000                                  0.0000
6.3500                                  0.0000
6.3000
6.3000                                  0.0000

10299785                                0.2500
363704.56                               0.0500
7.0500                                  0.0000
6.8000                                  0.0000
6.7500
6.7500                                  0.0000

10299787                                0.5000
113131.41                               0.0500
8.5000                                  0.0000
8.0000                                  0.0000
7.9500
7.9500                                  0.0000

10299789                                0.2500
180000.00                               0.0500
7.9000                                  0.0000
7.6500                                  0.0000
7.6000
7.6000                                  0.0000

10299791                                0.2500
50000.00                                0.0500
7.4250                                  0.0000
7.1750                                  0.0000
7.1250
7.1250                                  0.0000

10299807                                0.5000
300000.00                               0.0500
6.7500                                  0.0000
6.2500                                  0.0000
6.2000
6.2000                                  0.0000

10299811                                0.2500
124600.00                               0.0500
8.2750                                  0.0000
8.0250                                  0.0000
7.9750
7.9750                                  0.0000

10299813                                0.2500
71153.66                                0.0500
8.1500                                  0.0000
7.9000                                  0.0000
7.8500
7.8500                                  0.0000

10299817                                0.2500
64758.25                                0.0500
8.2000                                  0.0000
7.9500                                  0.0000
7.9000
7.9000                                  0.0000

10299829                                0.2500
118400.00                               0.0500
7.7000                                  0.0000
7.4500                                  0.0000
7.4000
7.4000                                  0.0000

10299845                                0.2500
64958.76                                0.0500
8.2750                                  0.0000
8.0250                                  0.0000
7.9750
7.9750                                  0.0000

10299849                                0.5000
357160.79                               0.0500
6.2500                                  0.0000
5.7500                                  0.0000
5.7000
5.7000                                  0.0000

10299859                                0.2500
124268.36                               0.0500
7.6000                                  0.0000
7.3500                                  0.0000
7.3000
7.3000                                  0.0000

10299867                                0.5000
58369.95                                0.0500
12.5000                                 0.0000
12.0000                                 0.0000
11.9500
11.9500                                 0.0000

10299871                                0.5000
109958.59                               0.0500
10.7500                                 0.0000
10.2500                                 0.0000
10.2000
10.2000                                 0.0000

10299873                                0.5000
37573.64                                0.0500
11.1000                                 0.0000
10.6000                                 0.0000
10.5500
10.5500                                 0.0000

10299881                                0.2500
66965.04                                0.0500
7.7900                                  0.0000
7.5400                                  0.0000
7.4900
7.4900                                  0.0000

10299889                                0.2500
147786.16                               0.0500
7.6500                                  0.0000
7.4000                                  0.0000
7.3500
7.3500                                  0.0000

10299893                                0.5000
44767.82                                0.0500
10.9900                                 0.0000
10.4900                                 0.0000
10.4400
10.4400                                 0.0000

10299909                                0.2500
100625.93                               0.0500
6.7500                                  0.0000
6.5000                                  0.0000
6.4500
6.4500                                  0.0000

10299915                                0.2500
230301.54                               0.0500
6.7500                                  0.0000
6.5000                                  0.0000
6.4500
6.4500                                  0.0000

10299923                                0.2500
138899.39                               0.0500
7.6250                                  0.0000
7.3750                                  0.0000
7.3250
7.3250                                  0.0000

10299925                                0.5000
83083.36                                0.0500
7.8000                                  0.0000
7.3000                                  0.0000
7.2500
7.2500                                  0.0000

10299929                                0.2500
126301.39                               0.0500
7.2500                                  0.0000
7.0000                                  0.0000
6.9500
6.9500                                  0.0000

10299933                                0.2500
418143.19                               0.0500
6.8000                                  0.0000
6.5500                                  0.0000
6.5000
6.5000                                  0.0000

10299939                                0.2500
559468.65                               0.0500
6.2500                                  0.0000
6.0000                                  0.0000
5.9500
5.9500                                  0.0000

10299945                                0.5000
88944.07                                0.0500
11.6000                                 0.0000
11.1000                                 0.0000
11.0500
11.0500                                 0.0000

10299957                                0.2500
94791.37                                0.0500
7.6000                                  0.0000
7.3500                                  0.0000
7.3000
7.3000                                  0.0000

10299959                                0.5000
525562.44                               0.0500
6.5000                                  0.0000
6.0000                                  0.0000
5.9500
5.9500                                  0.0000

10299963                                0.2500
125587.30                               0.0500
7.0500                                  0.0000
6.8000                                  0.0000
6.7500
6.7500                                  0.0000

10299969                                0.2500
318474.22                               0.0500
6.7250                                  0.0000
6.4750                                  0.0000
6.4250
6.4250                                  0.0000

10299971                                0.2500
189576.53                               0.0500
7.6000                                  0.0000
7.3500                                  0.0000
7.3000
7.3000                                  0.0000

10299979                                0.2500
468586.60                               0.0500
5.9900                                  0.0000
5.7400                                  0.0000
5.6900
5.6900                                  0.0000

10299981                                0.2500
449168.23                               0.0500
6.4000                                  0.0000
6.1500                                  0.0000
6.1000
6.1000                                  0.0000

10299989                                0.5000
309745.89                               0.0500
7.0000                                  0.0000
6.5000                                  0.0000
6.4500
6.4500                                  0.0000

10299991                                0.2500
270234.86                               0.0500
6.2500                                  0.0000
6.0000                                  0.0000
5.9500
5.9500                                  0.0000

10299997                                0.2500
64604.13                                0.0500
8.6750                                  0.0000
8.4250                                  0.0000
8.3750
8.3750                                  0.0000

10300001                                0.5000
49957.42                                0.0500
10.2000                                 0.0000
9.7000                                  0.0000
9.6500
9.6500                                  0.0000

10300003                                0.5000
126949.53                               0.0500
10.5000                                 0.0000
10.0000                                 0.0000
9.9500
9.9500                                  0.0000

10300007                                0.5000
103859.96                               0.0500
8.0000                                  0.0000
7.5000                                  0.0000
7.4500
7.4500                                  0.0000

10300011                                0.2500
249542.35                               0.0500
6.4500                                  0.0000
6.2000                                  0.0000
6.1500
6.1500                                  0.0000

10300013                                0.5000
119861.40                               0.0500
8.7500                                  0.0000
8.2500                                  0.0000
8.2000
8.2000                                  0.0000

10300021                                0.2500
299872.84                               0.0500
10.2000                                 0.0000
9.9500                                  0.0000
9.9000
9.9000                                  0.0000

10300029                                0.2500
246805.39                               0.0500
7.2000                                  0.0000
6.9500                                  0.0000
6.9000
6.9000                                  0.0000

10300037                                0.2500
66953.18                                0.0500
7.8000                                  0.0000
7.5500                                  0.0000
7.5000
7.5000                                  0.0000

10300043                                0.2500
185423.89                               0.0500
6.2500                                  0.0000
6.0000                                  0.0000
5.9500
5.9500                                  0.0000

10300047                                0.2500
57952.36                                0.0500
6.9900                                  0.0000
6.7400                                  0.0000
6.6900
6.6900                                  0.0000

10300051                                0.2500
241819.25                               0.0500
6.6000                                  0.0000
6.3500                                  0.0000
6.3000
6.3000                                  0.0000

10300065                                0.5000
183552.67                               0.0500
9.1000                                  0.0000
8.6000                                  0.0000
8.5500
8.5500                                  0.0000

10300071                                0.2500
327372.00                               0.0500
6.2500                                  0.0000
6.0000                                  0.0000
5.9500
5.9500                                  0.0000

10300073                                0.2500
114232.86                               0.0500
8.6500                                  0.0000
8.4000                                  0.0000
8.3500
8.3500                                  0.0000

10300075                                0.5000
132423.77                               0.0500
8.7500                                  0.0000
8.2500                                  0.0000
8.2000
8.2000                                  0.0000

10300079                                0.2500
95490.72                                0.0500
8.8000                                  0.0000
8.5500                                  0.0000
8.5000
8.5000                                  0.0000

10300081                                0.5000
123070.12                               0.0500
7.6000                                  0.0000
7.1000                                  0.0000
7.0500
7.0500                                  0.0000

10300085                                0.2500
87845.05                                0.0500
6.6500                                  0.0000
6.4000                                  0.0000
6.3500
6.3500                                  0.0000

10300087                                0.2500
106194.33                               0.0500
9.2000                                  0.0000
8.9500                                  0.0000
8.9000
8.9000                                  0.0000

10300093                                0.5000
79950.02                                0.0500
8.3500                                  0.0000
7.8500                                  0.0000
7.8000
7.8000                                  0.0000

10300097                                0.5000
103646.78                               0.0500
8.0250                                  0.0000
7.5250                                  0.0000
7.4750
7.4750                                  0.0000

10300109                                0.2500
130799.04                               0.0500
7.3500                                  0.0000
7.1000                                  0.0000
7.0500
7.0500                                  0.0000

10300111                                0.2500
119916.99                               0.0500
7.8500                                  0.0000
7.6000                                  0.0000
7.5500
7.5500                                  0.0000

10300119                                0.2500
84919.35                                0.0500
6.2500                                  0.0000
6.0000                                  0.0000
5.9500
5.9500                                  0.0000

10300121                                0.5000
78390.71                                0.0500
11.6000                                 0.0000
11.1000                                 0.0000
11.0500
11.0500                                 0.0000

10300127                                0.5000
43525.46                                0.0500
12.7500                                 0.0000
12.2500                                 0.0000
12.2000
12.2000                                 0.0000

10300129                                0.5000
83316.77                                0.0500
9.4500                                  0.0000
8.9500                                  0.0000
8.9000
8.9000                                  0.0000

10300133                                0.2500
274489.22                               0.0500
6.3750                                  0.0000
6.1250                                  0.0000
6.0750
6.0750                                  0.0000

10300139                                0.2500
92355.50                                0.0500
9.6000                                  0.0000
9.3500                                  0.0000
9.3000
9.3000                                  0.0000

10300141                                0.5000
104874.91                               0.0500
8.6000                                  0.0000
8.1000                                  0.0000
8.0500
8.0500                                  0.0000

10300147                                0.5000
566195.43                               0.0500
7.7400                                  0.0000
7.2400                                  0.0000
7.1900
7.1900                                  0.0000

10300149                                0.5000
85975.93                                0.0500
12.1000                                 0.0000
11.6000                                 0.0000
11.5500
11.5500                                 0.0000

10300151                                0.2500
213193.58                               0.0500
6.2500                                  0.0000
6.0000                                  0.0000
5.9500
5.9500                                  0.0000

10300153                                0.5000
109929.36                               0.0500
11.5000                                 0.0000
11.0000                                 0.0000
10.9500
10.9500                                 0.0000

10300155                                0.2500
440223.47                               0.0500
6.6500                                  0.0000
6.4000                                  0.0000
6.3500
6.3500                                  0.0000

10300163                                0.2500
79934.42                                0.0500
7.0000                                  0.0000
6.7500                                  0.0000
6.7000
6.7000                                  0.0000

10300177                                0.2500
314834.97                               0.0500
9.2000                                  0.0000
8.9500                                  0.0000
8.9000
8.9000                                  0.0000

10300181                                0.2500
109908.03                               0.0500
6.9000                                  0.0000
6.6500                                  0.0000
6.6000
6.6000                                  0.0000

10300199                                0.5000
128928.05                               0.0500
8.9000                                  0.0000
8.4000                                  0.0000
8.3500
8.3500                                  0.0000

10300203                                0.5000
68761.42                                0.0500
8.8750                                  0.0000
8.3750                                  0.0000
8.3250
8.3250                                  0.0000

10300205                                0.2500
149888.67                               0.0500
7.5000                                  0.0000
7.2500                                  0.0000
7.2000
7.2000                                  0.0000

10300221                                0.5000
141416.00                               0.0500
8.1750                                  0.0000
7.6750                                  0.0000
7.6250
7.6250                                  0.0000

10300223                                0.5000
94900.08                                0.0500
9.2000                                  0.0000
8.7000                                  0.0000
8.6500
8.6500                                  0.0000

10300227                                0.2500
99865.08                                0.0500
7.9900                                  0.0000
7.7400                                  0.0000
7.6900
7.6900                                  0.0000

10300233                                0.2500
80187.14                                0.0500
6.2500                                  0.0000
6.0000                                  0.0000
5.9500
5.9500                                  0.0000

10300253                                0.2500
399238.95                               0.0500
6.2500                                  0.0000
6.0000                                  0.0000
5.9500
5.9500                                  0.0000

10300267                                0.2500
101125.86                               0.0500
7.5650                                  0.0000
7.3150                                  0.0000
7.2650
7.2650                                  0.0000

10300273                                0.2500
67455.19                                0.0500
8.0530                                  0.0000
7.8030                                  0.0000
7.7530
7.7530                                  0.0000

10300281                                0.2500
97722.19                                0.0500
8.1500                                  0.0000
7.9000                                  0.0000
7.8500
7.8500                                  0.0000

10300283                                0.5000
165450.73                               0.0500
7.4500                                  0.0000
6.9500                                  0.0000
6.9000
6.9000                                  0.0000

10300287                                0.5000
51120.37                                0.0500
8.7000                                  0.0000
8.2000                                  0.0000
8.1500
8.1500                                  0.0000

10300289                                0.2500
181203.20                               0.0500
7.9500                                  0.0000
7.7000                                  0.0000
7.6500
7.6500                                  0.0000

10300293                                0.5000
50947.46                                0.0500
9.3000                                  0.0000
8.8000                                  0.0000
8.7500
8.7500                                  0.0000

10300295                                0.5000
93940.05                                0.0500
8.2500                                  0.0000
7.7500                                  0.0000
7.7000
7.7000                                  0.0000

10300299                                0.2500
83950.08                                0.0500
7.9500                                  0.0000
7.7000                                  0.0000
7.6500
7.6500                                  0.0000

10300303                                0.2500
354331.03                               0.0500
6.3000                                  0.0000
6.0500                                  0.0000
6.0000
6.0000                                  0.0000

10300311                                0.2500
251934.15                               0.0500
6.2500                                  0.0000
6.0000                                  0.0000
5.9500
5.9500                                  0.0000

10300319                                0.5000
73925.37                                0.0500
9.4000                                  0.0000
8.9000                                  0.0000
8.8500
8.8500                                  0.0000

10300323                                0.2500
268228.69                               0.0500
6.2500                                  0.0000
6.0000                                  0.0000
5.9500
5.9500                                  0.0000

10300331                                0.2500
91883.46                                0.0500
8.3000                                  0.0000
8.0500                                  0.0000
8.0000
8.0000                                  0.0000

10300335                                0.5000
46152.91                                0.0500
9.3500                                  0.0000
8.8500                                  0.0000
8.8000
8.8000                                  0.0000

10300337                                0.2500
233361.88                               0.0500
6.9500                                  0.0000
6.7000                                  0.0000
6.6500
6.6500                                  0.0000

10300341                                0.5000
85700.92                                0.0500
8.7500                                  0.0000
8.2500                                  0.0000
8.2000
8.2000                                  0.0000

10300347                                0.5000
42467.57                                0.0500
11.9000                                 0.0000
11.4000                                 0.0000
11.3500
11.3500                                 0.0000

10300349                                0.2500
109768.89                               0.0500
6.2500                                  0.0000
6.0000                                  0.0000
5.9500
5.9500                                  0.0000

10300351                                0.5000
54711.20                                0.0500
11.0500                                 0.0000
10.5500                                 0.0000
10.5000
10.5000                                 0.0000

10300355                                0.2500
82565.17                                0.0500
9.1400                                  0.0000
8.8900                                  0.0000
8.8400
8.8400                                  0.0000

10300357                                0.2500
156545.27                               0.0500
8.1500                                  0.0000
7.9000                                  0.0000
7.8500
7.8500                                  0.0000

10300365                                0.2500
67556.89                                0.0500
8.2500                                  0.0000
8.0000                                  0.0000
7.9500
7.9500                                  0.0000

10300367                                0.2500
82649.15                                0.0500
6.4750                                  0.0000
6.2250                                  0.0000
6.1750
6.1750                                  0.0000

10300371                                0.5000
35164.12                                0.0500
9.3500                                  0.0000
8.8500                                  0.0000
8.8000
8.8000                                  0.0000

10300373                                0.5000
213548.89                               0.0500
6.2500                                  0.0000
5.7500                                  0.0000
5.7000
5.7000                                  0.0000

10300375                                0.2500
138739.33                               0.0500
6.3250                                  0.0000
6.0750                                  0.0000
6.0250
6.0250                                  0.0000

10300379                                0.2500
123802.07                               0.0500
7.1500                                  0.0000
6.9000                                  0.0000
6.8500
6.8500                                  0.0000

10300383                                0.5000
61437.96                                0.0500
9.4000                                  0.0000
8.9000                                  0.0000
8.8500
8.8500                                  0.0000

10300385                                0.5000
82366.90                                0.0500
10.4500                                 0.0000
9.9500                                  0.0000
9.9000
9.9000                                  0.0000

10300387                                0.5000
156944.07                               0.0500
7.0500                                  0.0000
6.5500                                  0.0000
6.5000
6.5000                                  0.0000

10300393                                0.2500
148688.46                               0.0500
7.4500                                  0.0000
7.2000                                  0.0000
7.1500
7.1500                                  0.0000

10300403                                0.5000
65565.99                                0.0500
9.2500                                  0.0000
8.7500                                  0.0000
8.7000
8.7000                                  0.0000

10300411                                0.5000
379381.37                               0.0500
7.0500                                  0.0000
6.5500                                  0.0000
6.5000
6.5000                                  0.0000

10300413                                0.2500
142407.25                               0.0500
8.1500                                  0.0000
7.9000                                  0.0000
7.8500
7.8500                                  0.0000

10300417                                0.5000
67424.24                                0.0500
8.8880                                  0.0000
8.3880                                  0.0000
8.3380
8.3380                                  0.0000

10300427                                0.5000
116641.13                               0.0500
8.7500                                  0.0000
8.2500                                  0.0000
8.2000
8.2000                                  0.0000

10300435                                0.5000
67976.53                                0.0500
11.1500                                 0.0000
10.6500                                 0.0000
10.6000
10.6000                                 0.0000

10300437                                0.2500
75178.60                                0.0500
6.2500                                  0.0000
6.0000                                  0.0000
5.9500
5.9500                                  0.0000

10300441                                0.2500
106159.40                               0.0500
6.8000                                  0.0000
6.5500                                  0.0000
6.5000
6.5000                                  0.0000

10300443                                0.2500
123265.01                               0.0500
6.2500                                  0.0000
6.0000                                  0.0000
5.9500
5.9500                                  0.0000

10300459                                0.5000
111866.58                               0.0500
8.6000                                  0.0000
8.1000                                  0.0000
8.0500
8.0500                                  0.0000

10300465                                0.2500
95922.08                                0.0500
7.0500                                  0.0000
6.8000                                  0.0000
6.7500
6.7500                                  0.0000

10300479                                0.2500
128677.78                               0.0500
6.2500                                  0.0000
6.0000                                  0.0000
5.9500
5.9500                                  0.0000

10300481                                0.2500
58838.69                                0.0500
9.2500                                  0.0000
9.0000                                  0.0000
8.9500
8.9500                                  0.0000

10300483                                0.2500
190854.66                               0.0500
7.3750                                  0.0000
7.1250                                  0.0000
7.0750
7.0750                                  0.0000

10300485                                0.5000
44597.38                                0.0500
10.7500                                 0.0000
10.2500                                 0.0000
10.2000
10.2000                                 0.0000

10300487                                0.5000
59918.81                                0.0500
7.9750                                  0.0000
7.4750                                  0.0000
7.4250
7.4250                                  0.0000

10300493                                0.2500
85344.42                                0.0500
8.1500                                  0.0000
7.9000                                  0.0000
7.8500
7.8500                                  0.0000

10300495                                0.5000
35980.94                                0.0500
9.1500                                  0.0000
8.6500                                  0.0000
8.6000
8.6000                                  0.0000

10300499                                0.2500
155410.73                               0.0500
6.5500                                  0.0000
6.3000                                  0.0000
6.2500
6.2500                                  0.0000

10300501                                0.2500
335660.14                               0.0500
6.2500                                  0.0000
6.0000                                  0.0000
5.9500
5.9500                                  0.0000

10300515                                0.2500
142366.09                               0.0500
6.3000                                  0.0000
6.0500                                  0.0000
6.0000
6.0000                                  0.0000

10300519                                0.5000
36761.71                                0.0500
9.2500                                  0.0000
8.7500                                  0.0000
8.7000
8.7000                                  0.0000

10300521                                0.5000
79906.64                                0.0500
8.7000                                  0.0000
8.2000                                  0.0000
8.1500
8.1500                                  0.0000

10300529                                0.2500
94426.14                                0.0500
8.4000                                  0.0000
8.1500                                  0.0000
8.1000
8.1000                                  0.0000

10300537                                0.2500
87932.70                                0.0500
7.3500                                  0.0000
7.1000                                  0.0000
7.0500
7.0500                                  0.0000

10300539                                0.2500
123278.33                               0.0500
7.5500                                  0.0000
7.3000                                  0.0000
7.2500
7.2500                                  0.0000

10300553                                0.2500
170878.08                               0.0500
7.7000                                  0.0000
7.4500                                  0.0000
7.4000
7.4000                                  0.0000

10300555                                0.2500
234777.02                               0.0500
6.2500                                  0.0000
6.0000                                  0.0000
5.9500
5.9500                                  0.0000

10300559                                0.5000
106144.36                               0.0500
9.2000                                  0.0000
8.7000                                  0.0000
8.6500
8.6500                                  0.0000

10300561                                0.2500
50851.96                                0.0500
7.9500                                  0.0000
7.7000                                  0.0000
7.6500
7.6500                                  0.0000

10300585                                0.5000
43984.81                                0.0500
11.1500                                 0.0000
10.6500                                 0.0000
10.6000
10.6000                                 0.0000

10300589                                0.2500
169862.69                               0.0500
7.0750                                  0.0000
6.8250                                  0.0000
6.7750
6.7750                                  0.0000

10300595                                0.2500
62203.79                                0.0500
7.5000                                  0.0000
7.2500                                  0.0000
7.2000
7.2000                                  0.0000

10300597                                0.5000
65969.20                                0.0500
9.7500                                  0.0000
9.2500                                  0.0000
9.2000
9.2000                                  0.0000

10300599                                0.5000
88699.53                                0.0500
8.8500                                  0.0000
8.3500                                  0.0000
8.3000
8.3000                                  0.0000

10300617                                0.2500
301347.86                               0.0500
6.9000                                  0.0000
6.6500                                  0.0000
6.6000
6.6000                                  0.0000

10300619                                0.5000
45971.72                                0.0500
11.7000                                 0.0000
11.2000                                 0.0000
11.1500
11.1500                                 0.0000

10300631                                0.2500
94260.14                                0.0500
7.5250                                  0.0000
7.2750                                  0.0000
7.2250
7.2250                                  0.0000

10300633                                0.2500
69559.03                                0.0500
8.6400                                  0.0000
8.3900                                  0.0000
8.3400
8.3400                                  0.0000

10300639                                0.5000
32487.76                                0.0500
10.7500                                 0.0000
10.2500                                 0.0000
10.2000
10.2000                                 0.0000

10300643                                0.2500
59465.23                                0.0500
8.6750                                  0.0000
8.4250                                  0.0000
8.3750
8.3750                                  0.0000

10300645                                0.5000
187833.32                               0.0500
6.6000                                  0.0000
6.1000                                  0.0000
6.0500
6.0500                                  0.0000

10300647                                0.5000
52780.33                                0.0500
10.8000                                 0.0000
10.3000                                 0.0000
10.2500
10.2500                                 0.0000

10300653                                0.2500
254563.95                               0.0500
6.8000                                  0.0000
6.5500                                  0.0000
6.5000
6.5000                                  0.0000

10300655                                0.5000
104847.53                               0.0500
7.6250                                  0.0000
7.1250                                  0.0000
7.0750
7.0750                                  0.0000

10300661                                0.5000
44986.54                                0.0500
11.8000                                 0.0000
11.3000                                 0.0000
11.2500
11.2500                                 0.0000

10300667                                0.2500
66667.15                                0.0500
8.4000                                  0.0000
8.1500                                  0.0000
8.1000
8.1000                                  0.0000

10300673                                0.2500
249954.01                               0.0500
9.5000                                  0.0000
9.2500                                  0.0000
9.2000
9.2000                                  0.0000

10300681                                0.2500
314476.96                               0.0500
6.9500                                  0.0000
6.7000                                  0.0000
6.6500
6.6500                                  0.0000

10300683                                0.2500
224822.73                               0.0500
7.2000                                  0.0000
6.9500                                  0.0000
6.9000
6.9000                                  0.0000

10300687                                0.5000
89954.06                                0.0500
9.3250                                  0.0000
8.8250                                  0.0000
8.7750
8.7750                                  0.0000

10300695                                0.5000
73873.82                                0.0500
7.9650                                  0.0000
7.4650                                  0.0000
7.4150
7.4150                                  0.0000

10300699                                0.2500
72751.40                                0.0500
8.0250                                  0.0000
7.7750                                  0.0000
7.7250
7.7250                                  0.0000

10300701                                0.2500
91632.69                                0.0500
6.7000                                  0.0000
6.4500                                  0.0000
6.4000
6.4000                                  0.0000

10300703                                0.2500
360476.99                               0.0500
6.5500                                  0.0000
6.3000                                  0.0000
6.2500
6.2500                                  0.0000

10300709                                0.2500
219780.98                               0.0500
6.0000                                  0.0000
5.7500                                  0.0000
5.7000
5.7000                                  0.0000

10300713                                0.2500
85961.13                                0.0500
9.9000                                  0.0000
9.6500                                  0.0000
9.6000
9.6000                                  0.0000

10300719                                0.2500
390256.09                               0.0500
6.2500                                  0.0000
6.0000                                  0.0000
5.9500
5.9500                                  0.0000

10300723                                0.5000
107371.54                               0.0500
8.6000                                  0.0000
8.1000                                  0.0000
8.0500
8.0500                                  0.0000

10300729                                0.2500
59969.21                                0.0500
9.3000                                  0.0000
9.0500                                  0.0000
9.0000
9.0000                                  0.0000

10300731                                0.2500
279746.87                               0.0500
6.5000                                  0.0000
6.2500                                  0.0000
6.2000
6.2000                                  0.0000

10300739                                0.2500
194831.28                               0.0500
6.7250                                  0.0000
6.4750                                  0.0000
6.4250
6.4250                                  0.0000

10300741                                0.2500
104913.93                               0.0500
7.0000                                  0.0000
6.7500                                  0.0000
6.7000
6.7000                                  0.0000

10300745                                0.2500
171711.36                               0.0500
7.8500                                  0.0000
7.6000                                  0.0000
7.5500
7.5500                                  0.0000

10300753                                0.5000
139589.74                               0.0500
9.2000                                  0.0000
8.7000                                  0.0000
8.6500
8.6500                                  0.0000

10300755                                0.2500
94838.34                                0.0500
6.8250                                  0.0000
6.5750                                  0.0000
6.5250
6.5250                                  0.0000

10300759                                0.2500
184698.81                               0.0500
7.0500                                  0.0000
6.8000                                  0.0000
6.7500
6.7500                                  0.0000

10300761                                0.5000
56846.69                                0.0500
9.7500                                  0.0000
9.2500                                  0.0000
9.2000
9.2000                                  0.0000

10300765                                0.2500
314481.02                               0.0500
6.9900                                  0.0000
6.7400                                  0.0000
6.6900
6.6900                                  0.0000

10300769                                0.5000
107850.61                               0.0500
8.6500                                  0.0000
8.1500                                  0.0000
8.1000
8.1000                                  0.0000

10300777                                0.2500
64415.76                                0.0500
8.1500                                  0.0000
7.9000                                  0.0000
7.8500
7.8500                                  0.0000

10300779                                0.2500
364955.37                               0.0500
6.2500                                  0.0000
6.0000                                  0.0000
5.9500
5.9500                                  0.0000

10300783                                0.2500
174880.77                               0.0500
7.9250                                  0.0000
7.6750                                  0.0000
7.6250
7.6250                                  0.0000

10300787                                0.2500
234653.58                               0.0500
7.5500                                  0.0000
7.3000                                  0.0000
7.2500
7.2500                                  0.0000

10300789                                0.2500
193414.53                               0.0500
6.2000                                  0.0000
5.9500                                  0.0000
5.9000
5.9000                                  0.0000

10300793                                0.2500
78755.10                                0.0500
8.5500                                  0.0000
8.3000                                  0.0000
8.2500
8.2500                                  0.0000

10300797                                0.5000
63968.18                                0.0500
9.4500                                  0.0000
8.9500                                  0.0000
8.9000
8.9000                                  0.0000

10300799                                0.2500
186281.13                               0.0500
8.2500                                  0.0000
8.0000                                  0.0000
7.9500
7.9500                                  0.0000

10300805                                0.2500
142192.18                               0.0500
7.6000                                  0.0000
7.3500                                  0.0000
7.3000
7.3000                                  0.0000

10300817                                0.2500
52493.51                                0.0500
6.9150                                  0.0000
6.6650                                  0.0000
6.6150
6.6150                                  0.0000

10300823                                0.2500
183380.67                               0.0500
6.2500                                  0.0000
6.0000                                  0.0000
5.9500
5.9500                                  0.0000

10300827                                0.2500
64648.23                                0.0500
7.8000                                  0.0000
7.5500                                  0.0000
7.5000
7.5000                                  0.0000

10300829                                0.2500
141360.36                               0.0500
8.0250                                  0.0000
7.7750                                  0.0000
7.7250
7.7250                                  0.0000

10300831                                0.2500
128535.47                               0.0500
7.5500                                  0.0000
7.3000                                  0.0000
7.2500
7.2500                                  0.0000

10300835                                0.5000
84940.61                                0.0500
7.8000                                  0.0000
7.3000                                  0.0000
7.2500
7.2500                                  0.0000

10300857                                0.2500
235566.40                               0.0500
7.4000                                  0.0000
7.1500                                  0.0000
7.1000
7.1000                                  0.0000

10300859                                0.5000
63899.39                                0.0500
8.6150                                  0.0000
8.1150                                  0.0000
8.0650
8.0650                                  0.0000

10300863                                0.5000
76709.25                                0.0500
8.6400                                  0.0000
8.1400                                  0.0000
8.0900
8.0900                                  0.0000

10300865                                0.5000
164371.67                               0.0500
7.2500                                  0.0000
6.7500                                  0.0000
6.7000
6.7000                                  0.0000

10300867                                0.5000
51859.76                                0.0500
8.7750                                  0.0000
8.2750                                  0.0000
8.2250
8.2250                                  0.0000

10300869                                0.2500
246793.42                               0.0500
9.9000                                  0.0000
9.6500                                  0.0000
9.6000
9.6000                                  0.0000

10300871                                0.2500
319391.16                               0.0500
6.2500                                  0.0000
6.0000                                  0.0000
5.9500
5.9500                                  0.0000

10300875                                0.5000
62014.66                                0.0500
8.8000                                  0.0000
8.3000                                  0.0000
8.2500
8.2500                                  0.0000

10300879                                0.2500
72576.00                                0.0500
8.8150                                  0.0000
8.5650                                  0.0000
8.5150
8.5150                                  0.0000

10300881                                0.2500
73021.90                                0.0500
7.7500                                  0.0000
7.5000                                  0.0000
7.4500
7.4500                                  0.0000

10300887                                0.2500
59528.99                                0.0500
8.6000                                  0.0000
8.3500                                  0.0000
8.3000
8.3000                                  0.0000

10300891                                0.2500
199619.47                               0.0500
6.2500                                  0.0000
6.0000                                  0.0000
5.9500
5.9500                                  0.0000

10300893                                0.2500
257509.10                               0.0500
6.2500                                  0.0000
6.0000                                  0.0000
5.9500
5.9500                                  0.0000

10300897                                0.2500
112387.78                               0.0500
5.9900                                  0.0000
5.7400                                  0.0000
5.6900
5.6900                                  0.0000

10300899                                0.2500
133989.49                               0.0500
6.9900                                  0.0000
6.7400                                  0.0000
6.6900
6.6900                                  0.0000

10300901                                0.5000
103842.82                               0.0500
7.4250                                  0.0000
6.9250                                  0.0000
6.8750
6.8750                                  0.0000

10300905                                0.2500
121510.20                               0.0500
7.5250                                  0.0000
7.2750                                  0.0000
7.2250
7.2250                                  0.0000

10300907                                0.5000
50033.66                                0.0500
9.3250                                  0.0000
8.8250                                  0.0000
8.7750
8.7750                                  0.0000

10300909                                0.5000
64234.21                                0.0500
9.5000                                  0.0000
9.0000                                  0.0000
8.9500
8.9500                                  0.0000

10300911                                0.2500
94428.45                                0.0500
7.4000                                  0.0000
7.1500                                  0.0000
7.1000
7.1000                                  0.0000

10300913                                0.2500
377666.25                               0.0500
6.2500                                  0.0000
6.0000                                  0.0000
5.9500
5.9500                                  0.0000

10300919                                0.2500
206669.28                               0.0500
7.1500                                  0.0000
6.9000                                  0.0000
6.8500
6.8500                                  0.0000

10300921                                0.5000
127785.36                               0.0500
6.9000                                  0.0000
6.4000                                  0.0000
6.3500
6.3500                                  0.0000

10300923                                0.2500
135741.23                               0.0500
6.2500                                  0.0000
6.0000                                  0.0000
5.9500
5.9500                                  0.0000

10300925                                0.2500
67961.40                                0.0500
8.8150                                  0.0000
8.5650                                  0.0000
8.5150
8.5150                                  0.0000

10300927                                0.2500
313672.95                               0.0500
6.2500                                  0.0000
6.0000                                  0.0000
5.9500
5.9500                                  0.0000

10300929                                0.5000
69518.61                                0.0500
8.6900                                  0.0000
8.1900                                  0.0000
8.1400
8.1400                                  0.0000

10300935                                0.5000
124935.19                               0.0500
9.2500                                  0.0000
8.7500                                  0.0000
8.7000
8.7000                                  0.0000

10300937                                0.2500
83701.19                                0.0500
7.6500                                  0.0000
7.4000                                  0.0000
7.3500
7.3500                                  0.0000

10300939                                0.2500
165713.34                               0.0500
6.7500                                  0.0000
6.5000                                  0.0000
6.4500
6.4500                                  0.0000

10300941                                0.5000
81502.79                                0.0500
8.6000                                  0.0000
8.1000                                  0.0000
8.0500
8.0500                                  0.0000

10300943                                0.2500
90100.09                                0.0500
6.9750                                  0.0000
6.7250                                  0.0000
6.6750
6.6750                                  0.0000

10300945                                0.5000
87941.25                                0.0500
8.0250                                  0.0000
7.5250                                  0.0000
7.4750
7.4750                                  0.0000

10300947                                0.5000
166681.08                               0.0500
7.7000                                  0.0000
7.2000                                  0.0000
7.1500
7.1500                                  0.0000

10300949                                0.5000
67560.69                                0.0500
11.9500                                 0.0000
11.4500                                 0.0000
11.4000
11.4000                                 0.0000

10300951                                0.2500
59924.45                                0.0500
6.8750                                  0.0000
6.6250                                  0.0000
6.5750
6.5750                                  0.0000

10300953                                0.5000
54984.08                                0.0500
11.9500                                 0.0000
11.4500                                 0.0000
11.4000
11.4000                                 0.0000

10300955                                0.5000
106560.72                               0.0500
10.8500                                 0.0000
10.3500                                 0.0000
10.3000
10.3000                                 0.0000

10300957                                0.2500
79157.63                                0.0500
9.1000                                  0.0000
8.8500                                  0.0000
8.8000
8.8000                                  0.0000

10300961                                0.5000
124663.52                               0.0500
11.9000                                 0.0000
11.4000                                 0.0000
11.3500
11.3500                                 0.0000

10300967                                0.5000
51145.39                                0.0500
10.4400                                 0.0000
9.9400                                  0.0000
9.8900
9.8900                                  0.0000

10300971                                0.5000
32378.02                                0.0500
11.2500                                 0.0000
10.7500                                 0.0000
10.7000
10.7000                                 0.0000

10300977                                0.5000
344716.65                               0.0500
6.9900                                  0.0000
6.4900                                  0.0000
6.4400
6.4400                                  0.0000

10300981                                0.5000
116152.63                               0.0500
11.8500                                 0.0000
11.3500                                 0.0000
11.3000
11.3000                                 0.0000

10300985                                0.5000
122955.66                               0.0500
10.9500                                 0.0000
10.4500                                 0.0000
10.4000
10.4000                                 0.0000

10300987                                0.5000
43234.54                                0.0500
10.9900                                 0.0000
10.4900                                 0.0000
10.4400
10.4400                                 0.0000

10300995                                0.5000
101948.21                               0.0500
9.3500                                  0.0000
8.8500                                  0.0000
8.8000
8.8000                                  0.0000

10300999                                0.5000
58291.61                                0.0500
9.5500                                  0.0000
9.0500                                  0.0000
9.0000
9.0000                                  0.0000

10301011                                0.2500
157474.58                               0.0500
7.1500                                  0.0000
6.9000                                  0.0000
6.8500
6.8500                                  0.0000

10301033                                0.2500
249774.00                               0.0500
6.5000                                  0.0000
6.2500                                  0.0000
6.2000
6.2000                                  0.0000

10301039                                0.5000
71944.59                                0.0500
9.5000                                  0.0000
9.0000                                  0.0000
8.9500
8.9500                                  0.0000

10301043                                0.5000
57218.91                                0.0500
10.8500                                 0.0000
10.3500                                 0.0000
10.3000
10.3000                                 0.0000

10301045                                0.5000
76699.68                                0.0500
8.1500                                  0.0000
7.6500                                  0.0000
7.6000
7.6000                                  0.0000

10301049                                0.2500
68367.40                                0.0500
9.6500                                  0.0000
9.4000                                  0.0000
9.3500
9.3500                                  0.0000

10301055                                0.2500
147390.99                               0.0500
7.7500                                  0.0000
7.5000                                  0.0000
7.4500
7.4500                                  0.0000

10301061                                0.2500
90155.17                                0.0500
9.4500                                  0.0000
9.2000                                  0.0000
9.1500
9.1500                                  0.0000

10301071                                0.2500
84741.05                                0.0500
7.8250                                  0.0000
7.5750                                  0.0000
7.5250
7.5250                                  0.0000

10301085                                0.5000
66530.67                                0.0500
9.2500                                  0.0000
8.7500                                  0.0000
8.7000
8.7000                                  0.0000

10301089                                0.5000
33563.48                                0.0500
9.5000                                  0.0000
9.0000                                  0.0000
8.9500
8.9500                                  0.0000

10301091                                0.2500
116283.06                               0.0500
7.2500                                  0.0000
7.0000                                  0.0000
6.9500
6.9500                                  0.0000

10301095                                0.5000
169903.70                               0.0500
8.8250                                  0.0000
8.3250                                  0.0000
8.2750
8.2750                                  0.0000

10301099                                0.5000
119959.92                               0.0500
11.3000                                 0.0000
10.8000                                 0.0000
10.7500
10.7500                                 0.0000

10301103                                0.2500
109913.33                               0.0500
7.2000                                  0.0000
6.9500                                  0.0000
6.9000
6.9000                                  0.0000

10301105                                0.2500
104983.65                               0.0500
10.0500                                 0.0000
9.8000                                  0.0000
9.7500
9.7500                                  0.0000

10301107                                0.5000
44582.46                                0.0500
10.5500                                 0.0000
10.0500                                 0.0000
10.0000
10.0000                                 0.0000

10301109                                0.5000
89201.25                                0.0500
9.0000                                  0.0000
8.5000                                  0.0000
8.4500
8.4500                                  0.0000

10301115                                0.2500
104900.36                               0.0500
6.2500                                  0.0000
6.0000                                  0.0000
5.9500
5.9500                                  0.0000

10301117                                0.2500
95859.88                                0.0500
7.6000                                  0.0000
7.3500                                  0.0000
7.3000
7.3000                                  0.0000

10301121                                0.2500
99927.98                                0.0500
7.6500                                  0.0000
7.4000                                  0.0000
7.3500
7.3500                                  0.0000

10301125                                0.5000
123247.19                               0.0500
7.9500                                  0.0000
7.4500                                  0.0000
7.4000
7.4000                                  0.0000

10301155                                0.2500
81329.78                                0.0500
7.8500                                  0.0000
7.6000                                  0.0000
7.5500
7.5500                                  0.0000

10301163                                0.2500
127905.94                               0.0500
7.5500                                  0.0000
7.3000                                  0.0000
7.2500
7.2500                                  0.0000

10301191                                0.2500
90114.26                                0.0500
7.4500                                  0.0000
7.2000                                  0.0000
7.1500
7.1500                                  0.0000

10301195                                0.5000
69552.39                                0.0500
7.0500                                  0.0000
6.5500                                  0.0000
6.5000
6.5000                                  0.0000

10301197                                0.2500
191877.56                               0.0500
8.2500                                  0.0000
8.0000                                  0.0000
7.9500
7.9500                                  0.0000

10301199                                0.2500
123246.41                               0.0500
6.6000                                  0.0000
6.3500                                  0.0000
6.3000
6.3000                                  0.0000

10301213                                0.5000
62833.49                                0.0500
9.1750                                  0.0000
8.6750                                  0.0000
8.6250
8.6250                                  0.0000

10301231                                0.2500
82441.06                                0.0500
7.1380                                  0.0000
6.8880                                  0.0000
6.8380
6.8380                                  0.0000

10301275                                0.5000
144703.19                               0.0500
7.9500                                  0.0000
7.4500                                  0.0000
7.4000
7.4000                                  0.0000

10301277                                0.2500
82267.15                                0.0500
7.1000                                  0.0000
6.8500                                  0.0000
6.8000
6.8000                                  0.0000

10301279                                0.5000
80584.86                                0.0500
9.1000                                  0.0000
8.6000                                  0.0000
8.5500
8.5500                                  0.0000

10301297                                0.2500
113764.28                               0.0500
7.9000                                  0.0000
7.6500                                  0.0000
7.6000
7.6000                                  0.0000

10301303                                0.5000
50371.24                                0.0500
8.7900                                  0.0000
8.2900                                  0.0000
8.2400
8.2400                                  0.0000

10301307                                0.2500
118021.00                               0.0500
7.3500                                  0.0000
7.1000                                  0.0000
7.0500
7.0500                                  0.0000

10301311                                0.2500
175780.73                               0.0500
6.5000                                  0.0000
6.2500                                  0.0000
6.2000
6.2000                                  0.0000

10301313                                0.2500
209401.12                               0.0500
6.2500                                  0.0000
6.0000                                  0.0000
5.9500
5.9500                                  0.0000

10301325                                0.5000
271806.08                               0.0500
7.7000                                  0.0000
7.2000                                  0.0000
7.1500
7.1500                                  0.0000

10301331                                0.5000
144729.15                               0.0500
9.5250                                  0.0000
9.0250                                  0.0000
8.9750
8.9750                                  0.0000

10301335                                0.5000
44977.86                                0.0500
9.5000                                  0.0000
9.0000                                  0.0000
8.9500
8.9500                                  0.0000

10301337                                0.5000
79968.20                                0.0500
10.5000                                 0.0000
10.0000                                 0.0000
9.9500
9.9500                                  0.0000

10301345                                0.5000
57695.73                                0.0500
9.1250                                  0.0000
8.6250                                  0.0000
8.5750
8.5750                                  0.0000

10301349                                0.5000
33210.12                                0.0500
11.6000                                 0.0000
11.1000                                 0.0000
11.0500
11.0500                                 0.0000

10301353                                0.2500
50311.74                                0.0500
7.7500                                  0.0000
7.5000                                  0.0000
7.4500
7.4500                                  0.0000

10301355                                0.2500
193379.11                               0.0500
8.3500                                  0.0000
8.1000                                  0.0000
8.0500
8.0500                                  0.0000

10301361                                0.2500
363319.16                               0.0500
7.3000                                  0.0000
7.0500                                  0.0000
7.0000
7.0000                                  0.0000

10301363                                0.2500
102902.27                               0.0500
6.2500                                  0.0000
6.0000                                  0.0000
5.9500
5.9500                                  0.0000

10301367                                0.5000
35953.38                                0.0500
10.8500                                 0.0000
10.3500                                 0.0000
10.3000
10.3000                                 0.0000

10301371                                0.2500
72947.69                                0.0500
7.6750                                  0.0000
7.4250                                  0.0000
7.3750
7.3750                                  0.0000

10301379                                0.5000
115115.36                               0.0500
7.5500                                  0.0000
7.0500                                  0.0000
7.0000
7.0000                                  0.0000

10301381                                0.2500
81105.11                                0.0500
6.7500                                  0.0000
6.5000                                  0.0000
6.4500
6.4500                                  0.0000

10301387                                0.2500
147093.70                               0.0500
7.3500                                  0.0000
7.1000                                  0.0000
7.0500
7.0500                                  0.0000

10301389                                0.5000
112721.97                               0.0500
7.8500                                  0.0000
7.3500                                  0.0000
7.3000
7.3000                                  0.0000

10301397                                0.2500
322194.00                               0.0500
6.2500                                  0.0000
6.0000                                  0.0000
5.9500
5.9500                                  0.0000

10301405                                0.2500
75757.61                                0.0500
6.8750                                  0.0000
6.6250                                  0.0000
6.5750
6.5750                                  0.0000

10301409                                0.2500
130461.51                               0.0500
7.9000                                  0.0000
7.6500                                  0.0000
7.6000
7.6000                                  0.0000

10301413                                0.2500
80542.58                                0.0500
8.3000                                  0.0000
8.0500                                  0.0000
8.0000
8.0000                                  0.0000

10301421                                0.5000
97441.63                                0.0500
7.7000                                  0.0000
7.2000                                  0.0000
7.1500
7.1500                                  0.0000

10301425                                0.2500
144524.36                               0.0500
6.5500                                  0.0000
6.3000                                  0.0000
6.2500
6.2500                                  0.0000

10301431                                0.5000
87582.69                                0.0500
10.9900                                 0.0000
10.4900                                 0.0000
10.4400
10.4400                                 0.0000

10301435                                0.2500
89849.08                                0.0500
6.9000                                  0.0000
6.6500                                  0.0000
6.6000
6.6000                                  0.0000

10301447                                0.5000
59973.17                                0.0500
9.9500                                  0.0000
9.4500                                  0.0000
9.4000
9.4000                                  0.0000

10301453                                0.2500
493739.12                               0.0500
6.8500                                  0.0000
6.6000                                  0.0000
6.5500
6.5500                                  0.0000

10301469                                0.2500
202626.87                               0.0500
6.3250                                  0.0000
6.0750                                  0.0000
6.0250
6.0250                                  0.0000

10301479                                0.5000
119561.78                               0.0500
11.5000                                 0.0000
11.0000                                 0.0000
10.9500
10.9500                                 0.0000

10301483                                0.5000
42784.73                                0.0500
11.0000                                 0.0000
10.5000                                 0.0000
10.4500
10.4500                                 0.0000

10301487                                0.5000
58983.11                                0.0500
12.0000                                 0.0000
11.5000                                 0.0000
11.4500
11.4500                                 0.0000

10301489                                0.5000
60977.76                                0.0500
10.9000                                 0.0000
10.4000                                 0.0000
10.3500
10.3500                                 0.0000

10301495                                0.5000
39984.10                                0.0500
10.5000                                 0.0000
10.0000                                 0.0000
9.9500
9.9500                                  0.0000

10301501                                0.5000
71345.18                                0.0500
11.5000                                 0.0000
11.0000                                 0.0000
10.9500
10.9500                                 0.0000

10301511                                0.5000
53980.70                                0.0500
10.9900                                 0.0000
10.4900                                 0.0000
10.4400
10.4400                                 0.0000

10301513                                0.5000
68576.06                                0.0500
11.1000                                 0.0000
10.6000                                 0.0000
10.5500
10.5500                                 0.0000

10301515                                0.2500
127957.66                               0.0500
7.5000                                  0.0000
7.2500                                  0.0000
7.2000
7.2000                                  0.0000

10301517                                0.2500
322737.84                               0.0500
7.0500                                  0.0000
6.8000                                  0.0000
6.7500
6.7500                                  0.0000

10301523                                0.2500
84000.00                                0.0500
7.6500                                  0.0000
7.4000                                  0.0000
7.3500
7.3500                                  0.0000

10301537                                0.5000
52981.91                                0.0500
11.2000                                 0.0000
10.7000                                 0.0000
10.6500
10.6500                                 0.0000

10301541                                0.5000
173937.95                               0.0500
11.0000                                 0.0000
10.5000                                 0.0000
10.4500
10.4500                                 0.0000

10301543                                0.5000
179348.55                               0.0500
11.9900                                 0.0000
11.4900                                 0.0000
11.4400
11.4400                                 0.0000

10301545                                0.5000
139951.15                               0.0500
11.1000                                 0.0000
10.6000                                 0.0000
10.5500
10.5500                                 0.0000

10301551                                0.5000
62969.98                                0.0500
9.6500                                  0.0000
9.1500                                  0.0000
9.1000
9.1000                                  0.0000

10301567                                0.2500
119914.44                               0.0500
7.7000                                  0.0000
7.4500                                  0.0000
7.4000
7.4000                                  0.0000

10301573                                0.5000
50980.16                                0.0500
10.6000                                 0.0000
10.1000                                 0.0000
10.0500
10.0500                                 0.0000

10301581                                0.5000
50383.35                                0.0500
11.3500                                 0.0000
10.8500                                 0.0000
10.8000
10.8000                                 0.0000

10301587                                0.2500
90524.57                                0.0500
7.4500                                  0.0000
7.2000                                  0.0000
7.1500
7.1500                                  0.0000

10301597                                0.5000
38086.84                                0.0500
11.1500                                 0.0000
10.6500                                 0.0000
10.6000
10.6000                                 0.0000

10301607                                0.5000
42185.27                                0.0500
11.1000                                 0.0000
10.6000                                 0.0000
10.5500
10.5500                                 0.0000

10301613                                0.2500
204831.63                               0.0500
6.9900                                  0.0000
6.7400                                  0.0000
6.6900
6.6900                                  0.0000

10301615                                0.5000
133373.76                               0.0500
6.8500                                  0.0000
6.3500                                  0.0000
6.3000
6.3000                                  0.0000

10301617                                0.5000
294895.25                               0.0500
7.2500                                  0.0000
6.7500                                  0.0000
6.7000
6.7000                                  0.0000

10301627                                0.2500
93519.41                                0.0500
6.7500                                  0.0000
6.5000                                  0.0000
6.4500
6.4500                                  0.0000

10301641                                0.5000
116918.25                               0.0500
7.8000                                  0.0000
7.3000                                  0.0000
7.2500
7.2500                                  0.0000

10301649                                0.2500
190219.34                               0.0500
6.2500                                  0.0000
6.0000                                  0.0000
5.9500
5.9500                                  0.0000

10301651                                0.5000
49982.32                                0.0500
11.0400                                 0.0000
10.5400                                 0.0000
10.4900
10.4900                                 0.0000

10301677                                0.5000
162882.02                               0.0500
7.6250                                  0.0000
7.1250                                  0.0000
7.0750
7.0750                                  0.0000

10301687                                0.5000
88963.07                                0.0500
10.3000                                 0.0000
9.8000                                  0.0000
9.7500
9.7500                                  0.0000

10301697                                0.5000
41985.97                                0.0500
11.3000                                 0.0000
10.8000                                 0.0000
10.7500
10.7500                                 0.0000

10301703                                0.5000
39187.47                                0.0500
11.5000                                 0.0000
11.0000                                 0.0000
10.9500
10.9500                                 0.0000

10301709                                0.2500
119917.83                               0.0500
7.9000                                  0.0000
7.6500                                  0.0000
7.6000
7.6000                                  0.0000

10301713                                0.5000
110950.79                               0.0500
9.9900                                  0.0000
9.4900                                  0.0000
9.4400
9.4400                                  0.0000

10301715                                0.5000
59566.83                                0.0500
13.1500                                 0.0000
12.6500                                 0.0000
12.6000
12.6000                                 0.0000

10301717                                0.5000
59478.90                                0.0500
11.0500                                 0.0000
10.5500                                 0.0000
10.5000
10.5000                                 0.0000

10301719                                0.5000
44949.39                                0.0500
11.7500                                 0.0000
11.2500                                 0.0000
11.2000
11.2000                                 0.0000

10301725                                0.5000
88897.91                                0.0500
9.1500                                  0.0000
8.6500                                  0.0000
8.6000
8.6000                                  0.0000

10301731                                0.5000
79976.85                                0.0500
11.9500                                 0.0000
11.4500                                 0.0000
11.4000
11.4000                                 0.0000

10301735                                0.5000
70982.03                                0.0500
12.5500                                 0.0000
12.0500                                 0.0000
12.0000
12.0000                                 0.0000

10301737                                0.2500
69460.22                                0.0500
8.7750                                  0.0000
8.5250                                  0.0000
8.4750
8.4750                                  0.0000

10301745                                0.5000
80969.83                                0.0500
10.8000                                 0.0000
10.3000                                 0.0000
10.2500
10.2500                                 0.0000

10301761                                0.5000
57728.02                                0.0500
10.7000                                 0.0000
10.2000                                 0.0000
10.1500
10.1500                                 0.0000

10301787                                0.5000
63175.68                                0.0500
10.6500                                 0.0000
10.1500                                 0.0000
10.1000
10.1000                                 0.0000

10301791                                0.5000
102959.06                               0.0500
10.5000                                 0.0000
10.0000                                 0.0000
9.9500
9.9500                                  0.0000

10301799                                0.2500
68368.42                                0.0500
9.8000                                  0.0000
9.5500                                  0.0000
9.5000
9.5000                                  0.0000

10301801                                0.2500
203806.43                               0.0500
6.2500                                  0.0000
6.0000                                  0.0000
5.9500
5.9500                                  0.0000

10301817                                0.2500
84740.74                                0.0500
7.8000                                  0.0000
7.5500                                  0.0000
7.5000
7.5000                                  0.0000

10301847                                0.2500
199825.25                               0.0500
6.6750                                  0.0000
6.4250                                  0.0000
6.3750
6.3750                                  0.0000

10301855                                0.5000
131032.03                               0.0500
9.2500                                  0.0000
8.7500                                  0.0000
8.7000
8.7000                                  0.0000

10301875                                0.5000
40981.07                                0.0500
9.8000                                  0.0000
9.3000                                  0.0000
9.2500
9.2500                                  0.0000

10301895                                0.2500
87924.97                                0.0500
6.8000                                  0.0000
6.5500                                  0.0000
6.5000
6.5000                                  0.0000

10301897                                0.2500
104415.90                               0.0500
8.2500                                  0.0000
8.0000                                  0.0000
7.9500
7.9500                                  0.0000

10301905                                0.5000
65076.65                                0.0500
9.3000                                  0.0000
8.8000                                  0.0000
8.7500
8.7500                                  0.0000

10301913                                0.2500
151691.96                               0.0500
8.0000                                  0.0000
7.7500                                  0.0000
7.7000
7.7000                                  0.0000

10301921                                0.2500
306154.73                               0.0500
6.4500                                  0.0000
6.2000                                  0.0000
6.1500
6.1500                                  0.0000

10301933                                0.5000
118962.39                               0.0500
11.5500                                 0.0000
11.0500                                 0.0000
11.0000
11.0000                                 0.0000

10301935                                0.5000
40979.82                                0.0500
9.5000                                  0.0000
9.0000                                  0.0000
8.9500
8.9500                                  0.0000

10301937                                0.5000
336680.24                               0.0500
6.2500                                  0.0000
5.7500                                  0.0000
5.7000
5.7000                                  0.0000

10301941                                0.5000
36781.89                                0.0500
9.5000                                  0.0000
9.0000                                  0.0000
8.9500
8.9500                                  0.0000

10301947                                0.2500
369886.08                               0.0500
7.7500                                  0.0000
7.5000                                  0.0000
7.4500
7.4500                                  0.0000

10301951                                0.2500
57555.95                                0.0500
7.3500                                  0.0000
7.1000                                  0.0000
7.0500
7.0500                                  0.0000

10301953                                0.2500
109606.66                               0.0500
6.6500                                  0.0000
6.4000                                  0.0000
6.3500
6.3500                                  0.0000

10301957                                0.5000
83941.30                                0.0500
7.8000                                  0.0000
7.3000                                  0.0000
7.2500
7.2500                                  0.0000

10301961                                0.2500
115812.99                               0.0500
7.1000                                  0.0000
6.8500                                  0.0000
6.8000
6.8000                                  0.0000

10301963                                0.2500
141365.74                               0.0500
6.2500                                  0.0000
6.0000                                  0.0000
5.9500
5.9500                                  0.0000

10301965                                0.2500
84285.20                                0.0500
7.9500                                  0.0000
7.7000                                  0.0000
7.6500
7.6500                                  0.0000

10301969                                0.2500
104358.57                               0.0500
7.9750                                  0.0000
7.7250                                  0.0000
7.6750
7.6750                                  0.0000

10301983                                0.2500
349365.47                               0.0500
6.5000                                  0.0000
6.2500                                  0.0000
6.2000
6.2000                                  0.0000

10301993                                0.2500
175833.00                               0.0500
6.2500                                  0.0000
6.0000                                  0.0000
5.9500
5.9500                                  0.0000

10301995                                0.2500
107919.44                               0.0500
7.4750                                  0.0000
7.2250                                  0.0000
7.1750
7.1750                                  0.0000

10302009                                0.2500
78947.25                                0.0500
8.0250                                  0.0000
7.7750                                  0.0000
7.7250
7.7250                                  0.0000

10302011                                0.2500
169838.70                               0.0500
6.2500                                  0.0000
6.0000                                  0.0000
5.9500
5.9500                                  0.0000

10302017                                0.2500
180767.08                               0.0500
7.5500                                  0.0000
7.3000                                  0.0000
7.2500
7.2500                                  0.0000

10302037                                0.2500
109728.90                               0.0500
8.1750                                  0.0000
7.9250                                  0.0000
7.8750
7.8750                                  0.0000

10302057                                0.5000
87909.83                                0.0500
9.3250                                  0.0000
8.8250                                  0.0000
8.7750
8.7750                                  0.0000

10302059                                0.5000
152274.08                               0.0500
7.5250                                  0.0000
7.0250                                  0.0000
6.9750
6.9750                                  0.0000

10302063                                0.2500
239543.37                               0.0500
6.2500                                  0.0000
6.0000                                  0.0000
5.9500
5.9500                                  0.0000

10302083                                0.2500
49942.85                                0.0500
8.8000                                  0.0000
8.5500                                  0.0000
8.5000
8.5000                                  0.0000

10302087                                0.5000
374320.14                               0.0500
6.5000                                  0.0000
6.0000                                  0.0000
5.9500
5.9500                                  0.0000

10302093                                0.2500
194693.32                               0.0500
7.2250                                  0.0000
6.9750                                  0.0000
6.9250
6.9250                                  0.0000

10302099                                0.5000
104828.22                               0.0500
7.0250                                  0.0000
6.5250                                  0.0000
6.4750
6.4750                                  0.0000

10302105                                0.2500
93468.11                                0.0500
7.7750                                  0.0000
7.5250                                  0.0000
7.4750
7.4750                                  0.0000

10302117                                0.2500
395900.49                               0.0500
8.4500                                  0.0000
8.2000                                  0.0000
8.1500
8.1500                                  0.0000

10302125                                0.2500
449894.94                               0.0500
8.7000                                  0.0000
8.4500                                  0.0000
8.4000
8.4000                                  0.0000

10302131                                0.5000
271765.81                               0.0500
6.7500                                  0.0000
6.2500                                  0.0000
6.2000
6.2000                                  0.0000

10302141                                0.5000
74649.87                                0.0500
8.0000                                  0.0000
7.5000                                  0.0000
7.4500
7.4500                                  0.0000

10302145                                0.2500
249551.14                               0.0500
6.5500                                  0.0000
6.3000                                  0.0000
6.2500
6.2500                                  0.0000

10302147                                0.2500
85456.59                                0.0500
9.3500                                  0.0000
9.1000                                  0.0000
9.0500
9.0500                                  0.0000

10302149                                0.5000
84965.11                                0.0500
10.3500                                 0.0000
9.8500                                  0.0000
9.8000
9.8000                                  0.0000

10302151                                0.2500
214215.40                               0.0500
6.7500                                  0.0000
6.5000                                  0.0000
6.4500
6.4500                                  0.0000

10302159                                0.2500
407845.64                               0.0500
7.0250                                  0.0000
6.7750                                  0.0000
6.7250
6.7250                                  0.0000

10302161                                0.5000
87779.26                                0.0500
9.5750                                  0.0000
9.0750                                  0.0000
9.0250
9.0250                                  0.0000

10302163                                0.2500
81172.94                                0.0500
8.2250                                  0.0000
7.9750                                  0.0000
7.9250
7.9250                                  0.0000

10302167                                0.2500
515769.32                               0.0500
6.4250                                  0.0000
6.1750                                  0.0000
6.1250
6.1250                                  0.0000

10302175                                0.5000
103933.00                               0.0500
8.2000                                  0.0000
7.7000                                  0.0000
7.6500
7.6500                                  0.0000

10302183                                0.5000
104948.35                               0.0500
9.5000                                  0.0000
9.0000                                  0.0000
8.9500
8.9500                                  0.0000

10302187                                0.2500
74431.99                                0.0500
6.4500                                  0.0000
6.2000                                  0.0000
6.1500
6.1500                                  0.0000

10302191                                0.2500
175886.23                               0.0500
10.9250                                 0.0000
10.6750                                 0.0000
10.6250
10.6250                                 0.0000

10302193                                0.5000
125924.83                               0.0500
8.5750                                  0.0000
8.0750                                  0.0000
8.0250
8.0250                                  0.0000

10302195                                0.2500
249568.29                               0.0500
6.7500                                  0.0000
6.5000                                  0.0000
6.4500
6.4500                                  0.0000

10302199                                0.5000
62214.66                                0.0500
8.8150                                  0.0000
8.3150                                  0.0000
8.2650
8.2650                                  0.0000

10302211                                0.2500
210835.30                               0.0500
6.7500                                  0.0000
6.5000                                  0.0000
6.4500
6.4500                                  0.0000

10302269                                0.2500
314588.58                               0.0500
8.1500                                  0.0000
7.9000                                  0.0000
7.8500
7.8500                                  0.0000

10302275                                0.2500
79949.50                                0.0500
8.3000                                  0.0000
8.0500                                  0.0000
8.0000
8.0000                                  0.0000

10302289                                0.2500
442157.13                               0.0500
6.2500                                  0.0000
6.0000                                  0.0000
5.9500
5.9500                                  0.0000

10302313                                0.2500
335474.24                               0.0500
6.9900                                  0.0000
6.7400                                  0.0000
6.6900
6.6900                                  0.0000

10302319                                0.2500
229819.68                               0.0500
7.2250                                  0.0000
6.9750                                  0.0000
6.9250
6.9250                                  0.0000

10302321                                0.2500
137616.57                               0.0500
8.5000                                  0.0000
8.2500                                  0.0000
8.2000
8.2000                                  0.0000

10302323                                0.5000
30784.03                                0.0500
9.2500                                  0.0000
8.7500                                  0.0000
8.7000
8.7000                                  0.0000

10302325                                0.2500
80700.57                                0.0500
8.4500                                  0.0000
8.2000                                  0.0000
8.1500
8.1500                                  0.0000

10302335                                0.5000
63721.95                                0.0500
10.0250                                 0.0000
9.5250                                  0.0000
9.4750
9.4750                                  0.0000

10302337                                0.2500
223846.62                               0.0500
7.9000                                  0.0000
7.6500                                  0.0000
7.6000
7.6000                                  0.0000

10302369                                0.2500
115565.91                               0.0500
7.9000                                  0.0000
7.6500                                  0.0000
7.6000
7.6000                                  0.0000

10302371                                0.2500
92725.04                                0.0500
7.0750                                  0.0000
6.8250                                  0.0000
6.7750
6.7750                                  0.0000

10302385                                0.5000
69463.20                                0.0500
9.1500                                  0.0000
8.6500                                  0.0000
8.6000
8.6000                                  0.0000

10302409                                0.2500
287079.35                               0.0500
6.6500                                  0.0000
6.4000                                  0.0000
6.3500
6.3500                                  0.0000

10302419                                0.5000
31171.27                                0.0500
12.1000                                 0.0000
11.6000                                 0.0000
11.5500
11.5500                                 0.0000

10302457                                0.2500
116709.63                               0.0500
7.3000                                  0.0000
7.0500                                  0.0000
7.0000
7.0000                                  0.0000

10302467                                0.2500
103936.67                               0.0500
8.4750                                  0.0000
8.2250                                  0.0000
8.1750
8.1750                                  0.0000

10302469                                0.5000
167388.75                               0.0500
8.0500                                  0.0000
7.5500                                  0.0000
7.5000
7.5000                                  0.0000

10302481                                0.2500
124752.77                               0.0500
7.8000                                  0.0000
7.5500                                  0.0000
7.5000
7.5000                                  0.0000

10302485                                0.2500
74856.02                                0.0500
7.0000                                  0.0000
6.7500                                  0.0000
6.7000
6.7000                                  0.0000

10302501                                0.5000
63138.88                                0.0500
9.6000                                  0.0000
9.1000                                  0.0000
9.0500
9.0500                                  0.0000

10302515                                0.2500
314406.41                               0.0500
6.3000                                  0.0000
6.0500                                  0.0000
6.0000
6.0000                                  0.0000

10302525                                0.2500
279472.36                               0.0500
6.3000                                  0.0000
6.0500                                  0.0000
6.0000
6.0000                                  0.0000

10302533                                0.5000
85000.00                                0.0500
7.5000                                  0.0000
7.0000                                  0.0000
6.9500
6.9500                                  0.0000

10302539                                0.2500
144695.36                               0.0500
6.2500                                  0.0000
6.0000                                  0.0000
5.9500
5.9500                                  0.0000

10302547                                0.2500
83180.40                                0.0500
6.9000                                  0.0000
6.6500                                  0.0000
6.6000
6.6000                                  0.0000

10302553                                0.5000
77216.66                                0.0500
8.8000                                  0.0000
8.3000                                  0.0000
8.2500
8.2500                                  0.0000

10302561                                0.5000
49949.44                                0.0500
9.3900                                  0.0000
8.8900                                  0.0000
8.8400
8.8400                                  0.0000

10302563                                0.2500
175834.46                               0.0500
6.2500                                  0.0000
6.0000                                  0.0000
5.9500
5.9500                                  0.0000

10302573                                0.2500
87753.02                                0.0500
7.8500                                  0.0000
7.6000                                  0.0000
7.5500
7.5500                                  0.0000

10302587                                0.5000
51946.99                                0.0500
9.3500                                  0.0000
8.8500                                  0.0000
8.8000
8.8000                                  0.0000

10302595                                0.2500
227842.29                               0.0500
7.8500                                  0.0000
7.6000                                  0.0000
7.5500
7.5500                                  0.0000

10302605                                0.2500
108303.79                               0.0500
7.9000                                  0.0000
7.6500                                  0.0000
7.6000
7.6000                                  0.0000

10302607                                0.2500
352149.08                               0.0500
6.0000                                  0.0000
5.7500                                  0.0000
5.7000
5.7000                                  0.0000

10302625                                0.5000
64922.90                                0.0500
10.8000                                 0.0000
10.3000                                 0.0000
10.2500
10.2500                                 0.0000

10302651                                0.5000
63568.05                                0.0500
9.4000                                  0.0000
8.9000                                  0.0000
8.8500
8.8500                                  0.0000

10302657                                0.5000
120933.76                               0.0500
8.9900                                  0.0000
8.4900                                  0.0000
8.4400
8.4400                                  0.0000

10302663                                0.5000
80360.45                                0.0500
9.5000                                  0.0000
9.0000                                  0.0000
8.9500
8.9500                                  0.0000

10302667                                0.2500
118932.24                               0.0500
8.8000                                  0.0000
8.5500                                  0.0000
8.5000
8.5000                                  0.0000

10302683                                0.5000
93935.51                                0.0500
9.1000                                  0.0000
8.6000                                  0.0000
8.5500
8.5500                                  0.0000

10302687                                0.5000
52779.01                                0.0500
10.5000                                 0.0000
10.0000                                 0.0000
9.9500
9.9500                                  0.0000

10302693                                0.5000
77953.71                                0.0500
8.6000                                  0.0000
8.1000                                  0.0000
8.0500
8.0500                                  0.0000

10302697                                0.5000
77554.88                                0.0500
8.7000                                  0.0000
8.2000                                  0.0000
8.1500
8.1500                                  0.0000

10302705                                0.5000
128740.54                               0.0500
9.8000                                  0.0000
9.3000                                  0.0000
9.2500
9.2500                                  0.0000

10302709                                0.5000
99973.75                                0.0500
8.3000                                  0.0000
7.8000                                  0.0000
7.7500
7.7500                                  0.0000

10302711                                0.2500
173541.77                               0.0500
7.4500                                  0.0000
7.2000                                  0.0000
7.1500
7.1500                                  0.0000

10302713                                0.5000
189871.55                               0.0500
7.9630                                  0.0000
7.4630                                  0.0000
7.4130
7.4130                                  0.0000

10302721                                0.2500
123397.76                               0.0500
6.9500                                  0.0000
6.7000                                  0.0000
6.6500
6.6500                                  0.0000

10302723                                0.2500
126702.52                               0.0500
7.3750                                  0.0000
7.1250                                  0.0000
7.0750
7.0750                                  0.0000

10302727                                0.2500
64564.63                                0.0500
8.9900                                  0.0000
8.7400                                  0.0000
8.6900
8.6900                                  0.0000

10302733                                0.5000
85970.31                                0.0500
11.1500                                 0.0000
10.6500                                 0.0000
10.6000
10.6000                                 0.0000

10302735                                0.2500
87143.82                                0.0500
8.2000                                  0.0000
7.9500                                  0.0000
7.9000
7.9000                                  0.0000

10302743                                0.2500
386775.02                               0.0500
8.7000                                  0.0000
8.4500                                  0.0000
8.4000
8.4000                                  0.0000

10302749                                0.2500
89939.61                                0.0500
8.0000                                  0.0000
7.7500                                  0.0000
7.7000
7.7000                                  0.0000

10302751                                0.2500
127837.59                               0.0500
8.2000                                  0.0000
7.9500                                  0.0000
7.9000
7.9000                                  0.0000

10302781                                0.2500
110166.07                               0.0500
7.7500                                  0.0000
7.5000                                  0.0000
7.4500
7.4500                                  0.0000

10302793                                0.5000
129903.52                               0.0500
7.5000                                  0.0000
7.0000                                  0.0000
6.9500
6.9500                                  0.0000

10302823                                0.2500
76747.28                                0.0500
7.8880                                  0.0000
7.6380                                  0.0000
7.5880
7.5880                                  0.0000

10302829                                0.2500
53941.28                                0.0500
9.1500                                  0.0000
8.9000                                  0.0000
8.8500
8.8500                                  0.0000

10302831                                0.5000
129909.17                               0.0500
7.8000                                  0.0000
7.3000                                  0.0000
7.2500
7.2500                                  0.0000

10302841                                0.2500
115158.00                               0.0500
7.6000                                  0.0000
7.3500                                  0.0000
7.3000
7.3000                                  0.0000

10302851                                0.5000
76459.07                                0.0500
9.1000                                  0.0000
8.6000                                  0.0000
8.5500
8.5500                                  0.0000

10302865                                0.5000
118930.10                               0.0500
8.6500                                  0.0000
8.1500                                  0.0000
8.1000
8.1000                                  0.0000

Total Number of Loans:                  844

Total Original Balance:                 110,705,440.75

Total Principal Balance:                110,578,842.90

Total Original P+I:                     821,204.04

Total Current P+I:                      821,204.04



--------------------------------------------------------------------------------

Non Fixed Rate Loan
Loan Number                Orig Rate         Original Bal      Max Neg Amort
                           Curr Rate         Principal Bal     Loan Feature
                           Net Curr          Original PI       # of Units
                           Note Ceiling      Current PI        LTV
City             State Zip Net Ceiling       Note Date
Servicer Loan #            Note Floor        First Pay Date    MI Co Code
Seller Loan #              Net Floor         Maturity Date     MI Coverage
Investor Loan #            Gross Margin      1st IntChgDate    Nxt IntChgDate
S/S Code                   Net Margin        1st PmtChgDate    Nxt PmtChgDate
Int Chg Prior Day          1st Yr Floor      Pmt Cap Incr      Pmt Cap Decr
Payment Type               1st Yr Ceil       Int Chg Freq Mos  Pmt Chg Freq Mos
Orig Term                  Adj Index         Period Incr       Period Decr
Note Life Incr             Note Round Type   Note Round Mth    Note Round Fctr
Net Life Incr              Net Round Type    Net Round Mth     Net Round Fctr
Note Life Decr             Loan Purp         Convert Code      Convert Prd From
Net Life Decr              Prop Type         Convert Index     Convert Prd To
                           Occup Code        Convert Margin
9857259                    6.2000            300000.0000       100.0000
                           6.2000            296,599.76        ZZ
                           5.8250            1837.41           1
                           13.2000           1837.41           82
ONTARIO          CA 91762  12.8250           01/25/05
0439085853                 6.2000            03/01/05          23
1000777626                 5.8250            02/01/35          0.0000
0                          5.0000            02/01/07          02/01/07
M21/G02                    4.6250            03/01/07          03/01/07
25                         6.2000            0.0000            0.0000
A                          7.7000            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           N                 0.0000

9948125                    7.4000            142200.0000       100.0000
                           7.4000            141,201.15        T
                           6.9000            984.56            1
                           14.4000           984.56            90
LAHAINA          HI 96761  13.9000           03/10/05
0439361700                 7.4000            05/01/05          23
1001108358                 6.9000            04/01/35          0.0000
0                          5.6500            04/01/07          04/01/07
M21/G02                    5.1500            05/01/07          05/01/07
25                         7.4000            0.0000            0.0000
A                          8.9000            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     01                00
                           O                 0.0000

10015793                   8.6500            90000.0000        100.0000
                           8.6500            89,469.77         ZZ
                           8.1500            701.62            1
                           15.6500           701.62            100
STRATFORD        NJ 08084  15.1500           06/27/05
0439527722                 8.6500            08/01/05          23
1002459191                 8.1500            07/01/35          0.0000
0                          6.0500            07/01/07          07/01/07
M21/U56                    5.5500            08/01/07          08/01/07
25                         8.6500            0.0000            0.0000
A                          10.1500           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     01                00
                           O                 0.0000

10069593                   7.3250            170500.0000       100.0000
                           7.3250            169,701.67        T
                           6.8250            1171.80           1
                           14.3250           1171.80           95
HAMPTON          GA 30228  13.8250           06/09/05
0439718867                 7.3250            08/01/05          23
1002225906                 6.8250            07/01/35          0.0000
0                          5.5500            07/01/07          07/01/07
M21/R44                    5.0500            08/01/07          08/01/07
25                         7.3250            0.0000            0.0000
A                          8.8250            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     03                00
                           O                 0.0000

10104771                   5.4000            207000.0000       100.0000
                           5.4000            206,997.08        ZZ
                           5.0250            931.50            1
                           12.4000           931.50            90
LAKE WORTH       FL 33463  12.0250           06/04/05
0439871328                 5.4000            08/01/05          23
1002203788                 5.0250            07/01/35          0.0000
0                          5.5500            07/01/07          07/01/07
M21/G02                    5.1750            08/01/07          08/01/07
25                         5.4000            0.0000            0.0000
A                          6.9000            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     03                00
                           O                 0.0000

10105383                   7.6000            382500.0000       100.0000
                           7.6000            382,487.58        ZZ
                           7.2250            2422.50           1
                           14.6000           2422.42           90
ORANGE BEACH     AL 36561  14.2250           06/27/05
0439867367                 7.6000            09/01/05          23
1001882902                 7.2250            08/01/35          0.0000
0                          5.8000            08/01/08          08/01/08
M21/G02                    5.4250            09/01/08          09/01/08
25                         7.6000            0.0000            0.0000
A                          9.1000            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10182297                   8.5000            320000.0000       100.0000
                           8.5000            319,216.27        ZZ
                           8.1250            2460.53           1
                           15.5000           2460.53           80
UPLAND           CA 91786  15.1250           08/25/05
0440112712                 8.5000            10/01/05          00
1003450116                 8.1250            09/01/35          0.0000
0                          5.9000            09/01/07          09/01/07
M21/G02                    5.5250            10/01/07          10/01/07
25                         8.5000            0.0000            0.0000
A                          10.0000           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10182335                   7.1750            136000.0000       100.0000
                           7.1750            135,565.35        ZZ
                           6.6750            920.86            1
                           14.1750           920.86            39
SALIDA           CA 95368  13.6750           08/16/05
0440113660                 7.1750            10/01/05          00
1003263131                 6.6750            09/01/35          0.0000
0                          5.7500            09/01/07          09/01/07
M21/R44                    5.2500            10/01/07          10/01/07
25                         7.1750            0.0000            0.0000
A                          8.6750            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10182469                   7.7750            120000.0000       100.0000
                           7.7750            119,649.24        ZZ
                           7.2750            861.77            1
                           14.7750           861.77            53
MIAMI            FL 33177  14.2750           08/22/05
0440105195                 7.7750            10/01/05          00
1003151724                 7.2750            09/01/35          0.0000
0                          7.2000            09/01/07          09/01/07
M21/R44                    6.7000            10/01/07          10/01/07
25                         7.7750            0.0000            0.0000
A                          9.2750            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10182597                   6.1000            195000.0000       100.0000
                           6.1000            194,232.41        ZZ
                           5.7250            1181.69           1
                           13.1000           1181.69           68
PHOENIX          AZ 85032  12.7250           08/26/05
0440104289                 0.0000            10/01/05          00
1003110528                 0.0000            09/01/35          0.0000
0                          5.7000            09/01/07          09/01/07
M21/G02                    5.3250            10/01/07          10/01/07
25                         6.1000            0.0000            0.0000
A                          7.6000            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10190301                   5.9500            372154.0000       100.0000
                           5.9500            372,153.99        ZZ
                           5.5750            1845.27           2
                           12.9500           1845.26           81
LOS ANGELES      CA 90044  12.5750           09/01/05
0440259570                 5.9500            11/01/05          23
1003538997                 5.5750            10/01/35          0.0000
0                          5.8000            10/01/07          10/01/07
M21/G02                    5.4250            11/01/07          11/01/07
25                         5.9500            0.0000            0.0000
A                          7.4500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10190569                   7.9000            148750.0000       100.0000
                           7.9000            148,338.53        ZZ
                           7.4000            1081.13           1
                           14.9000           1081.13           85
SANFORD          FL 32773  14.4000           08/22/05
0440256113                 7.9000            10/01/05          23
1003197418                 7.4000            09/01/35          0.0000
0                          5.0000            09/01/07          09/01/07
M21/R44                    4.5000            10/01/07          10/01/07
25                         7.9000            0.0000            0.0000
A                          9.4000            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10190695                   6.7500            320000.0000       100.0000
                           6.7500            320,000.00        T
                           6.3750            1800.00           1
                           13.7500           1800.00           80
LAS VEGAS        NV 89148  13.3750           09/16/05
0440247633                 6.7500            11/01/05          00
1003362211                 6.3750            10/01/35          0.0000
0                          6.0000            10/01/07          10/01/07
M21/G02                    5.6250            11/01/07          11/01/07
25                         6.7500            0.0000            0.0000
A                          8.2500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     03                00
                           O                 0.0000

10190765                   6.7500            192000.0000       100.0000
                           6.7500            191,137.56        ZZ
                           6.2500            1245.31           1
                           13.7500           1245.31           67
PHOENIX          AZ 85028  13.2500           08/25/05
0440260743                 6.7500            10/01/05          00
1003437454                 6.2500            09/01/35          0.0000
0                          5.9000            09/01/07          09/01/07
M21/R44                    5.4000            10/01/07          10/01/07
25                         6.7500            0.0000            0.0000
A                          8.2500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10191413                   7.8000            150500.0000       100.0000
                           7.8000            150,075.25        ZZ
                           7.3000            1083.41           1
                           14.8000           1083.41           67
LAKE HAVASU CIT  AZ 86403  14.3000           08/18/05
0440262632                 7.8000            10/01/05          00
1003242789                 7.3000            09/01/35          0.0000
0                          7.2000            09/01/07          09/01/07
M21/R44                    6.7000            10/01/07          10/01/07
25                         7.8000            0.0000            0.0000
A                          9.3000            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10192147                   7.2630            112000.0000       100.0000
                           7.2630            111,491.75        ZZ
                           6.8880            765.03            1
                           14.2630           765.03            80
FORT LAUDERDALE  FL 33311  13.8880           08/11/05
0440264612                 7.2630            10/01/05          00
1003057970                 6.8880            09/01/35          0.0000
0                          5.8000            09/01/07          09/01/07
M21/G02                    5.4250            10/01/07          10/01/07
25                         7.2630            0.0000            0.0000
A                          8.7630            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10192171                   7.0000            252450.0000       100.0000
                           7.0000            251,614.99        ZZ
                           6.6250            1679.56           1
                           14.0000           1679.56           85
FORT MYERS       FL 33912  13.6250           08/31/05
0440264729                 0.0000            10/01/05          23
1003308646                 0.0000            09/01/35          0.0000
0                          5.0000            09/01/07          09/01/07
M21/G02                    4.6250            10/01/07          10/01/07
25                         7.0000            0.0000            0.0000
A                          8.5000            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     09                00
                           O                 0.0000

10192245                   5.8000            314000.0000       100.0000
                           5.8000            312,691.59        ZZ
                           5.4250            1842.41           1
                           12.8000           1842.41           47
FULLERTON        CA 92835  12.4250           08/04/05
0440265080                 5.8000            10/01/05          00
1003073015                 5.4250            09/01/35          0.0000
0                          6.5500            09/01/07          09/01/07
M21/G02                    6.1750            10/01/07          10/01/07
25                         5.8000            0.0000            0.0000
A                          7.3000            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10192413                   7.2000            540000.0000       100.0000
                           7.2000            540,000.00        T
                           6.7000            3240.00           1
                           14.2000           3240.00           80
MIAMI BEACH      FL 33139  13.7000           08/23/05
0440265536                 7.2000            10/01/05          00
1003153615                 6.7000            09/01/35          0.0000
0                          6.2500            09/01/07          09/01/07
M21/U56                    5.7500            10/01/07          10/01/07
25                         7.2000            0.0000            0.0000
A                          8.7000            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     01                00
                           O                 0.0000

10234531                   9.9500            128000.0000       100.0000
                           9.9500            127,885.05        ZZ
                           9.4500            1118.57           1
                           16.9500           1118.57           80
CLEVELAND HEIGH  OH 44118  16.4500           10/26/05
0440431435                 9.9500            12/01/05          00
1004142804                 9.4500            11/01/35          0.0000
0                          5.9500            11/01/07          11/01/07
M21/U56                    5.4500            12/01/07          12/01/07
25                         9.9500            0.0000            0.0000
A                          11.4500           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10234559                   9.9000            107000.0000       100.0000
                           9.9000            106,902.90        ZZ
                           9.4000            931.10            2
                           15.9000           931.10            95
WATERFORD        MI 48328  15.4000           10/17/05
0440337830                 9.9000            12/01/05          23
1004207619                 9.4000            11/01/35          0.0000
0                          6.2000            11/01/07          11/01/07
M21/U56                    5.7000            12/01/07          12/01/07
25                         9.9000            0.0000            0.0000
A                          12.9000           6                 6
360                        E                 1.5000            1.5000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           N                 0.0000

10235091                   6.7750            84500.0000        100.0000
                           6.7750            84,281.58         ZZ
                           6.2750            549.47            1
                           13.7750           549.47            25
COLTON           CA 92324  13.2750           09/21/05
0440333078                 6.7750            11/01/05          00
1003542205                 6.2750            10/01/35          0.0000
0                          6.6500            10/01/07          10/01/07
M21/U56                    6.1500            11/01/07          11/01/07
25                         6.7750            0.0000            0.0000
A                          8.2750            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10235101                   7.9900            469800.0000       100.0000
                           7.9900            468,846.05        ZZ
                           7.4900            3443.96           1
                           14.9900           3443.96           90
BAKERSFIELD      CA 93312  14.4900           09/08/05
0440415966                 7.9900            11/01/05          23
1003591875                 7.4900            10/01/35          0.0000
0                          6.1500            10/01/07          10/01/07
M21/U56                    5.6500            11/01/07          11/01/07
25                         7.9900            0.0000            0.0000
A                          9.4900            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           N                 0.0000

10235113                   9.6500            318400.0000       100.0000
                           9.6500            317,941.14        ZZ
                           9.1500            2712.20           1
                           16.6500           2712.20           80
DELANO           CA 93215  16.1500           09/07/05
0440334001                 9.6500            11/01/05          00
1003546844                 9.1500            10/01/35          0.0000
0                          7.3500            10/01/07          10/01/07
M21/U56                    6.8500            11/01/07          11/01/07
25                         9.6500            0.0000            0.0000
A                          11.1500           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10235119                   7.1500            195000.0000       100.0000
                           7.1500            194,688.74        ZZ
                           6.6500            1317.04           1
                           14.1500           1317.04           75
CHICO            CA 95926  13.6500           10/01/05
0440325405                 7.1500            12/01/05          00
1003560104                 6.6500            11/01/35          0.0000
0                          5.9000            11/01/07          11/01/07
M21/U56                    5.4000            12/01/07          12/01/07
25                         7.1500            0.0000            0.0000
A                          8.6500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10235147                   6.8500            153000.0000       100.0000
                           6.8500            152,740.91        ZZ
                           6.4750            1002.55           2
                           13.8500           1002.55           85
EXETER           CA 93221  13.4750           10/07/05
0440341816                 6.8500            12/01/05          23
1003602774                 6.4750            11/01/35          0.0000
0                          5.9500            11/01/07          11/01/07
M21/G02                    5.5750            12/01/07          12/01/07
25                         6.8500            0.0000            0.0000
A                          8.3500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           N                 0.0000

10235173                   8.7500            307700.0000       100.0000
                           8.7500            307,165.01        ZZ
                           8.2500            2420.68           1
                           15.7500           2420.68           85
MODESTO          CA 95351  15.2500           09/24/05
0440418069                 8.7500            11/01/05          23
1003658875                 8.2500            10/01/35          0.0000
0                          6.7000            10/01/07          10/01/07
M21/U56                    6.2000            11/01/07          11/01/07
25                         8.7500            0.0000            0.0000
A                          10.2500           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10235201                   7.9900            346500.0000       100.0000
                           7.9900            345,796.43        ZZ
                           7.4900            2540.08           1
                           14.9900           2540.08           90
SPRING VALLEY    CA 91977  14.4900           09/13/05
0440332682                 7.9900            11/01/05          23
1003660176                 7.4900            10/01/35          0.0000
0                          6.1500            10/01/07          10/01/07
M21/U56                    5.6500            11/01/07          11/01/07
25                         7.9900            0.0000            0.0000
A                          9.4900            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           N                 0.0000

10235205                   7.3000            522500.0000       100.0000
                           7.3000            521,281.92        ZZ
                           6.8000            3582.11           2
                           14.3000           3582.11           95
POMONA           CA 91766  13.8000           09/23/05
0440407559                 7.3000            11/01/05          23
1003667035                 6.8000            10/01/35          0.0000
0                          6.4500            10/01/07          10/01/07
M21/U56                    5.9500            11/01/07          11/01/07
25                         7.3000            0.0000            0.0000
A                          8.8000            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           N                 0.0000

10235243                   8.2500            144000.0000       100.0000
                           8.2500            143,815.73        ZZ
                           7.7500            1081.82           1
                           15.2500           1081.82           90
MOJAVE           CA 93501  14.7500           09/15/05
0440334043                 8.2500            12/01/05          23
1003726980                 7.7500            11/01/35          0.0000
0                          6.2000            11/01/07          11/01/07
M21/U56                    5.7000            12/01/07          12/01/07
25                         8.2500            0.0000            0.0000
A                          9.7500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           N                 0.0000

10235259                   7.3750            215000.0000       100.0000
                           7.3750            214,506.19        ZZ
                           6.8750            1484.95           1
                           14.3750           1484.95           46
PICO RIVERA      CA 90660  13.8750           09/15/05
0440390821                 7.3750            11/01/05          00
1003672145                 6.8750            10/01/35          0.0000
0                          7.3750            10/01/07          10/01/07
M21/U56                    6.8750            11/01/07          11/01/07
25                         7.3750            0.0000            0.0000
A                          8.8750            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10235267                   9.2500            160000.0000       100.0000
                           9.2500            159,749.23        ZZ
                           8.7500            1316.28           1
                           16.2500           1316.28           49
COLTON           CA 92324  15.7500           09/09/05
0440330116                 9.2500            11/01/05          00
1003687488                 8.7500            10/01/35          0.0000
0                          6.6500            10/01/07          10/01/07
M21/U56                    6.1500            11/01/07          11/01/07
25                         9.2500            0.0000            0.0000
A                          10.7500           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10235273                   7.9900            279000.0000       100.0000
                           7.9900            278,433.50        ZZ
                           7.4900            2045.26           2
                           14.9900           2045.26           59
LOS ANGELES      CA 90022  14.4900           09/19/05
0440383388                 7.9900            11/01/05          00
1003699894                 7.4900            10/01/35          0.0000
0                          6.2000            10/01/07          10/01/07
M21/R44                    5.7000            11/01/07          11/01/07
25                         7.9900            0.0000            0.0000
A                          9.4900            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10235281                   8.8000            153000.0000       100.0000
                           8.8000            152,736.72        ZZ
                           8.3000            1209.12           1
                           15.8000           1209.12           85
DESERT HOT SPRI  CA 92240  15.3000           09/21/05
0440334423                 8.8000            11/01/05          23
1003738334                 8.3000            10/01/35          0.0000
0                          6.7000            10/01/07          10/01/07
M21/U56                    6.2000            11/01/07          11/01/07
25                         8.8000            0.0000            0.0000
A                          10.3000           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10235321                   6.9900            310500.0000       100.0000
                           6.9900            309,730.48        ZZ
                           6.4900            2063.68           1
                           13.9900           2063.68           90
PANORAMA CITY A  CA 91402  13.4900           09/14/05
0440328581                 6.9900            11/01/05          23
1003757063                 6.4900            10/01/35          0.0000
0                          6.2000            10/01/07          10/01/07
M21/U56                    5.7000            11/01/07          11/01/07
25                         6.9900            0.0000            0.0000
A                          8.4900            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     01                00
                           N                 0.0000

10235339                   8.6250            129600.0000       100.0000
                           8.6250            129,368.79        ZZ
                           8.1250            1008.02           1
                           15.6250           1008.02           90
BARSTOW          CA 92311  15.1250           09/14/05
0440338465                 8.6250            11/01/05          23
1003756466                 8.1250            10/01/35          0.0000
0                          6.2000            10/01/07          10/01/07
M21/U56                    5.7000            11/01/07          11/01/07
25                         8.6250            0.0000            0.0000
A                          10.1250           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           N                 0.0000

10235351                   9.1250            342000.0000       100.0000
                           9.1250            341,449.47        ZZ
                           8.6250            2782.62           1
                           16.1250           2782.62           90
ROHNERT PARK     CA 94928  15.6250           09/21/05
0440342558                 9.1250            11/01/05          23
1003776097                 8.6250            10/01/35          0.0000
0                          6.2000            10/01/07          10/01/07
M21/U56                    5.7000            11/01/07          11/01/07
25                         9.1250            0.0000            0.0000
A                          10.6250           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     01                00
                           N                 0.0000

10235355                   6.9900            390000.0000       100.0000
                           6.9900            389,357.51        ZZ
                           6.4900            2592.06           1
                           13.9900           2592.06           78
AREA OF CARSON   CA 90745  13.4900           09/29/05
0440328904                 6.9900            12/01/05          00
1003778193                 6.4900            11/01/35          0.0000
0                          6.7000            11/01/07          11/01/07
M21/U56                    6.2000            12/01/07          12/01/07
25                         6.9900            0.0000            0.0000
A                          8.4900            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10235377                   9.3750            69700.0000        100.0000
                           9.3750            69,593.58         ZZ
                           8.8750            579.73            1
                           16.3750           579.73            85
TAFT             CA 93268  15.8750           09/14/05
0440339091                 9.3750            11/01/05          23
1003772812                 8.8750            10/01/35          0.0000
0                          6.2000            10/01/07          10/01/07
M21/U56                    5.7000            11/01/07          11/01/07
25                         9.3750            0.0000            0.0000
A                          10.8750           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           N                 0.0000

10235397                   7.7750            449100.0000       100.0000
                           7.7750            448,147.72        ZZ
                           7.2750            3225.17           1
                           14.7750           3225.17           90
WATSONVILLE      CA 95076  14.2750           09/17/05
0440330827                 7.7750            11/01/05          23
1003793979                 7.2750            10/01/35          0.0000
0                          6.2000            10/01/07          10/01/07
M21/U56                    5.7000            11/01/07          11/01/07
25                         7.7750            0.0000            0.0000
A                          9.2750            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           N                 0.0000

10235405                   8.0200            165000.0000       100.0000
                           8.0200            164,667.00        ZZ
                           7.5200            1213.01           1
                           15.0200           1213.01           71
ADELANTO         CA 92301  14.5200           09/26/05
0440383644                 8.0200            11/01/05          00
1003795021                 7.5200            10/01/35          0.0000
0                          5.9000            10/01/07          10/01/07
M21/U56                    5.4000            11/01/07          11/01/07
25                         8.0200            0.0000            0.0000
A                          9.5200            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10235449                   6.9900            311250.0000       100.0000
                           6.9900            310,478.63        ZZ
                           6.4900            2068.66           2
                           13.9900           2068.66           75
LOS ANGELES ARE  CA 90061  13.4900           09/21/05
0440340925                 6.9900            11/01/05          00
1003803370                 6.4900            10/01/35          0.0000
0                          5.9500            10/01/07          10/01/07
M21/U56                    5.4500            11/01/07          11/01/07
25                         6.9900            0.0000            0.0000
A                          8.4900            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10235509                   6.9900            274400.0000       100.0000
                           6.9900            273,947.95        ZZ
                           6.6150            1823.75           1
                           13.9900           1823.75           80
MORENO VALLEY    CA 92553  13.6150           10/07/05
0440333383                 6.9900            12/01/05          00
1003819354                 6.6150            11/01/35          0.0000
0                          6.2000            11/01/07          11/01/07
M21/G02                    5.8250            12/01/07          12/01/07
25                         6.9900            0.0000            0.0000
A                          8.4900            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           N                 0.0000

10235523                   9.2000            400000.0000       100.0000
                           9.2000            399,366.51        ZZ
                           8.7000            3276.22           1
                           16.2000           3276.22           71
EL MONTE         CA 91732  15.7000           09/24/05
0440339299                 9.2000            11/01/05          00
1003820020                 8.7000            10/01/35          0.0000
0                          6.2000            10/01/07          10/01/07
M21/U56                    5.7000            11/01/07          11/01/07
25                         9.2000            0.0000            0.0000
A                          10.7000           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10235747                   9.3500            276300.0000       100.0000
                           9.3500            276,018.36        ZZ
                           8.8500            2293.11           1
                           16.3500           2293.11           90
NORWOOD          MA 02062  15.8500           10/31/05
0440407476                 9.3500            12/01/05          23
1004514092                 8.8500            11/01/35          0.0000
0                          6.2000            11/01/07          11/01/07
M21/U56                    5.7000            12/01/07          12/01/07
25                         9.3500            0.0000            0.0000
A                          10.8500           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           N                 0.0000

10235855                   7.9900            389300.0000       100.0000
                           7.9900            388,774.78        ZZ
                           7.4900            2853.83           1
                           14.9900           2853.83           85
PRATHER          CA 93651  14.4900           09/26/05
0440324747                 7.9900            12/01/05          23
1003846896                 7.4900            11/01/35          0.0000
0                          5.0000            11/01/07          11/01/07
M21/U56                    4.5000            12/01/07          12/01/07
25                         7.9900            0.0000            0.0000
A                          9.4900            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10235875                   7.5000            306000.0000       100.0000
                           7.5000            305,544.38        ZZ
                           7.0000            2139.60           1
                           14.5000           2139.60           90
BAKERSFIELD      CA 93306  14.0000           10/01/05
0440341832                 7.5000            12/01/05          23
1003840197                 7.0000            11/01/35          0.0000
0                          5.9500            11/01/07          11/01/07
M21/U56                    5.4500            12/01/07          12/01/07
25                         7.5000            0.0000            0.0000
A                          9.0000            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           N                 0.0000

10235877                   6.1500            230000.0000       100.0000
                           6.1500            229,553.90        ZZ
                           5.6500            1401.23           1
                           13.1500           1401.23           70
SACRAMENTO       CA 95828  12.6500           09/28/05
0440432433                 6.1500            12/01/05          00
1003841506                 5.6500            11/01/35          0.0000
0                          6.3500            11/01/07          11/01/07
M21/R44                    5.8500            12/01/07          12/01/07
25                         6.1500            0.0000            0.0000
A                          7.6500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10235885                   8.8250            80000.0000        100.0000
                           8.8250            79,224.73         ZZ
                           8.3250            633.65            1
                           15.8250           633.65            17
LOS ANGELES      CA 90022  15.3250           09/20/05
0440391357                 8.8250            11/01/05          00
1003852986                 8.3250            10/01/35          0.0000
0                          5.9500            10/01/07          10/01/07
M21/U56                    5.4500            11/01/07          11/01/07
25                         8.8250            0.0000            0.0000
A                          10.3250           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10235887                   7.8000            323000.0000       100.0000
                           7.8000            322,318.55        ZZ
                           7.3000            2325.18           1
                           14.8000           2325.18           46
IRVINE           CA 92604  14.3000           09/21/05
0440346807                 7.8000            11/01/05          00
1003856937                 7.3000            10/01/35          0.0000
0                          7.3500            10/01/07          10/01/07
M21/U56                    6.8500            11/01/07          11/01/07
25                         7.8000            0.0000            0.0000
A                          9.3000            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10235895                   6.8750            147795.0000       100.0000
                           6.8750            147,420.36        ZZ
                           6.3750            970.91            1
                           13.8750           970.91            54
SAN BERNARDINO   CA 92404  13.3750           09/21/05
0440336006                 6.8750            11/01/05          00
1003862760                 6.3750            10/01/35          0.0000
0                          6.3500            10/01/07          10/01/07
M21/U56                    5.8500            11/01/07          11/01/07
25                         6.8750            0.0000            0.0000
A                          8.3750            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10235907                   7.0500            220000.0000       100.0000
                           7.0500            219,641.81        ZZ
                           6.6750            1471.07           1
                           14.0500           1471.07           80
WINTON           CA 95388  13.6750           10/12/05
0440328474                 7.0500            12/01/05          00
1003866597                 6.6750            11/01/35          0.0000
0                          6.2000            11/01/07          11/01/07
M21/G02                    5.8250            12/01/07          12/01/07
25                         7.0500            0.0000            0.0000
A                          8.5500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10235955                   9.1000            240000.0000       100.0000
                           9.1000            239,742.25        ZZ
                           8.6000            1948.39           1
                           16.1000           1948.39           77
FAIR OAKS        CA 95628  15.6000           09/28/05
0440413367                 9.1000            12/01/05          00
1003970947                 8.6000            11/01/35          0.0000
0                          5.0000            11/01/07          11/01/07
M21/U56                    4.5000            12/01/07          12/01/07
25                         9.1000            0.0000            0.0000
A                          10.6000           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10235975                   7.4750            300000.0000       100.0000
                           7.4750            299,551.07        ZZ
                           6.9750            2092.52           1
                           14.4750           2092.52           60
PALMDALE         CA 93551  13.9750           10/11/05
0440408466                 7.4750            12/01/05          00
1003999542                 6.9750            11/01/35          0.0000
0                          6.3500            11/01/07          11/01/07
M21/R44                    5.8500            12/01/07          12/01/07
25                         7.4750            0.0000            0.0000
A                          8.9750            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10235981                   6.9900            115000.0000       100.0000
                           6.9900            114,810.54        ZZ
                           6.6150            764.33            1
                           13.9900           764.33            58
ARVIN            CA 93203  13.6150           09/28/05
0440340958                 6.9900            12/01/05          00
1003999445                 6.6150            11/01/35          0.0000
0                          6.2000            11/01/07          11/01/07
M21/G02                    5.8250            12/01/07          12/01/07
25                         6.9900            0.0000            0.0000
A                          8.4900            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10236017                   8.3500            299250.0000       100.0000
                           8.3500            299,016.09        ZZ
                           7.8500            2159.71           1
                           15.3500           2159.71           95
RICHMOND         CA 94801  14.8500           09/29/05
0440322972                 8.3500            11/01/05          23
1003983899                 7.8500            10/01/35          0.0000
0                          6.2000            10/01/07          10/01/07
M21/U56                    5.7000            11/01/07          11/01/07
25                         8.3500            0.0000            0.0000
A                          9.8500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           N                 0.0000

10236023                   7.6500            280000.0000       100.0000
                           7.6500            279,595.43        ZZ
                           7.1500            1986.64           1
                           14.6500           1986.64           64
LOS ANGELES      CA 90016  14.1500           10/05/05
0440409928                 7.6500            12/01/05          00
1003935228                 7.1500            11/01/35          0.0000
0                          6.1500            11/01/07          11/01/07
M21/U56                    5.6500            12/01/07          12/01/07
25                         7.6500            0.0000            0.0000
A                          9.1500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10236033                   8.5000            260000.0000       100.0000
                           8.5000            259,683.86        ZZ
                           8.0000            1999.18           1
                           15.5000           1999.18           65
STOCKTON         CA 95206  15.0000           10/18/05
0440328516                 8.5000            12/01/05          00
1003873785                 8.0000            11/01/35          0.0000
0                          6.4500            11/01/07          11/01/07
M21/U56                    5.9500            12/01/07          12/01/07
25                         8.5000            0.0000            0.0000
A                          10.0000           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10236049                   8.5000            318600.0000       100.0000
                           8.5000            318,212.61        ZZ
                           8.0000            2449.76           3
                           15.5000           2449.76           90
HESPERIA         CA 92345  15.0000           09/28/05
0440344091                 8.5000            12/01/05          23
1003892201                 8.0000            11/01/35          0.0000
0                          6.2000            11/01/07          11/01/07
M21/U56                    5.7000            12/01/07          12/01/07
25                         8.5000            0.0000            0.0000
A                          10.0000           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           N                 0.0000

10236059                   5.5000            153000.0000       100.0000
                           5.5000            152,495.28        ZZ
                           5.0000            868.72            1
                           12.5000           868.72            47
SACRAMENTO       CA 95833  12.0000           09/26/05
0440337210                 5.5000            11/01/05          00
1003900390                 5.0000            10/01/35          0.0000
0                          5.9500            10/01/07          10/01/07
M21/R44                    5.4500            11/01/07          11/01/07
25                         5.5000            0.0000            0.0000
A                          7.0000            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10236065                   9.6750            395250.0000       100.0000
                           9.6750            395,111.49        ZZ
                           9.1750            3255.68           1
                           16.6750           3255.68           85
VISTA            CA 92084  16.1750           10/06/05
0440322998                 9.6750            12/01/05          23
1003899295                 9.1750            11/01/35          0.0000
0                          5.9500            11/01/07          11/01/07
M21/U56                    5.4500            12/01/07          12/01/07
25                         9.6750            0.0000            0.0000
A                          11.1750           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10236191                   8.7000            408000.0000       100.0000
                           8.7000            407,808.79        ZZ
                           8.2000            3053.26           1
                           15.7000           3053.26           85
LOS ANGELES      CA 90008  15.2000           10/06/05
0440323020                 8.7000            12/01/05          23
1003917337                 8.2000            11/01/35          0.0000
0                          5.9500            11/01/07          11/01/07
M21/U56                    5.4500            12/01/07          12/01/07
25                         8.7000            0.0000            0.0000
A                          10.2000           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10236243                   8.3750            279000.0000       100.0000
                           8.3750            278,476.13        ZZ
                           7.8750            2120.60           2
                           15.3750           2120.60           90
GLOUCESTER       MA 01930  14.8750           09/30/05
0440344034                 8.3750            11/01/05          23
1003927102                 7.8750            10/01/35          0.0000
0                          5.9500            10/01/07          10/01/07
M21/U56                    5.4500            11/01/07          11/01/07
25                         8.3750            0.0000            0.0000
A                          9.8750            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           N                 0.0000

10236247                   7.4500            155000.0000       100.0000
                           7.4500            154,766.90        ZZ
                           6.9500            1078.48           1
                           14.4500           1078.48           47
NORTH HILLS      CA 91343  13.9500           10/12/05
0440334480                 7.4500            12/01/05          00
1003935406                 6.9500            11/01/35          0.0000
0                          5.9500            11/01/07          11/01/07
M21/R44                    5.4500            12/01/07          12/01/07
25                         7.4500            0.0000            0.0000
A                          8.9500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     01                00
                           O                 0.0000

10237509                   7.9500            212000.0000       100.0000
                           7.9500            212,000.00        ZZ
                           7.4500            1404.50           1
                           14.9500           1404.50           80
CLEVELAND HTS    OH 44118  14.4500           09/16/05
0440417558                 7.9500            11/01/05          00
1003709794                 7.4500            10/01/35          0.0000
0                          5.9000            10/01/08          10/01/08
M21/U56                    5.4000            11/01/08          11/01/08
25                         7.9500            0.0000            0.0000
A                          9.4500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10237637                   8.9500            360825.0000       100.0000
                           8.9500            360,425.20        ZZ
                           8.4500            2890.31           1
                           15.9500           2890.31           85
STOCKTON         CA 95210  15.4500           10/08/05
0440407096                 8.9500            12/01/05          23
1003980749                 8.4500            11/01/35          0.0000
0                          6.2000            11/01/07          11/01/07
M21/U56                    5.7000            12/01/07          12/01/07
25                         8.9500            0.0000            0.0000
A                          10.4500           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10237691                   8.7500            170000.0000       100.0000
                           8.7500            169,803.65        ZZ
                           8.2500            1337.40           2
                           15.7500           1337.40           80
NEWARK           NJ 07106  15.2500           10/10/05
0440409738                 8.7500            12/01/05          00
1004019207                 8.2500            11/01/35          0.0000
0                          6.3500            11/01/08          11/01/08
M21/U56                    5.8500            12/01/08          12/01/08
25                         8.7500            0.0000            0.0000
A                          10.2500           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10237695                   6.7500            256000.0000       100.0000
                           6.7500            256,000.00        T
                           6.2500            1440.00           1
                           13.7500           1440.00           80
BAKERSFIELD      CA 93309  13.2500           10/07/05
0440414951                 6.7500            12/01/05          00
1004027635                 6.2500            11/01/35          0.0000
0                          5.9500            11/01/07          11/01/07
M21/R44                    5.4500            12/01/07          12/01/07
25                         6.7500            0.0000            0.0000
A                          8.2500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10237699                   8.7000            160200.0000       100.0000
                           8.7000            160,200.00        ZZ
                           8.3250            1161.45           1
                           15.7000           1161.45           90
PAISLEY          FL 32767  15.3250           10/05/05
0440410645                 8.7000            12/01/05          23
1004041860                 8.3250            11/01/35          0.0000
0                          7.7000            11/01/07          11/01/07
M21/G02                    7.3250            12/01/07          12/01/07
25                         8.7000            0.0000            0.0000
A                          10.2000           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10237715                   8.3000            320000.0000       100.0000
                           8.3000            319,594.63        ZZ
                           7.8000            2415.32           1
                           15.3000           2415.32           80
FREMONT          CA 94536  14.8000           10/06/05
0440409597                 8.3000            12/01/05          00
1004073246                 7.8000            11/01/35          0.0000
0                          7.0500            11/01/08          11/01/08
M21/U56                    6.5500            12/01/08          12/01/08
25                         8.3000            0.0000            0.0000
A                          9.8000            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     01                00
                           O                 0.0000

10237753                   6.5000            580000.0000       100.0000
                           6.5000            580,000.00        ZZ
                           6.1250            3141.67           4
                           13.5000           3141.67           83
LOS ANGELES      CA 90037  13.1250           10/15/05
0440408862                 6.5000            12/01/05          23
1004136704                 6.1250            11/01/35          0.0000
0                          5.9500            11/01/07          11/01/07
M21/U56                    5.5750            12/01/07          12/01/07
25                         6.5000            0.0000            0.0000
A                          8.0000            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10237757                   6.8500            344000.0000       100.0000
                           6.8500            344,000.00        ZZ
                           6.4750            1963.67           1
                           13.8500           1963.67           80
LOS ANGELES      CA 90011  13.4750           10/04/05
0440417475                 6.8500            12/01/05          00
1004156790                 6.4750            11/01/35          0.0000
0                          6.2000            11/01/07          11/01/07
M21/G02                    5.8250            12/01/07          12/01/07
25                         6.8500            0.0000            0.0000
A                          8.3500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10237861                   7.6000            275000.0000       100.0000
                           7.6000            274,598.65        ZZ
                           7.1000            1941.71           1
                           14.6000           1941.71           67
LATHROP          CA 95330  14.1000           10/07/05
0440430528                 7.6000            12/01/05          00
0002249203                 7.1000            11/01/35          0.0000
0                          5.9500            11/01/07          11/01/07
M21/U56                    5.4500            12/01/07          12/01/07
25                         7.6000            0.0000            0.0000
A                          9.1000            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10237871                   7.2000            300000.0000       100.0000
                           7.2000            299,286.63        ZZ
                           6.7000            2036.37           1
                           14.2000           2036.37           75
RIVERSIDE        CA 92505  13.7000           09/09/05
0440403913                 7.2000            11/01/05          00
1002648095                 6.7000            10/01/35          0.0000
0                          5.0000            10/01/07          10/01/07
M21/U56                    4.5000            11/01/07          11/01/07
25                         7.2000            0.0000            0.0000
A                          8.7000            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10238109                   5.8500            396000.0000       100.0000
                           5.8500            395,186.68        ZZ
                           5.3500            2336.17           1
                           12.8500           2336.17           90
SYLMAR           CA 91342  12.3500           09/27/05
0440430353                 5.8500            12/01/05          23
1003496158                 5.3500            11/01/35          0.0000
0                          5.7500            11/01/07          11/01/07
M21/U56                    5.2500            12/01/07          12/01/07
25                         5.8500            0.0000            0.0000
A                          7.3500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10238765                   7.4000            389600.0000       100.0000
                           7.4000            389,008.20        ZZ
                           7.0250            2697.52           1
                           14.4000           2697.52           80
WHITTIER         CA 90606  14.0250           10/21/05
0440544385                 7.4000            12/01/05          00
1003784603                 7.0250            11/01/35          0.0000
0                          6.2000            11/01/07          11/01/07
M21/G02                    5.8250            12/01/07          12/01/07
25                         7.4000            0.0000            0.0000
A                          8.9000            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10238799                   5.9900            332000.0000       100.0000
                           5.9900            331,999.99        ZZ
                           5.6150            1657.24           1
                           12.9900           1657.23           80
FULLERTON        CA 92831  12.6150           09/19/05
0440508109                 5.9900            11/01/05          00
1003788887                 5.6150            10/01/35          0.0000
0                          5.7000            10/01/08          10/01/08
M21/G02                    5.3250            11/01/08          11/01/08
25                         5.9900            0.0000            0.0000
A                          7.4900            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     01                00
                           O                 0.0000

10238803                   7.6000            140000.0000       100.0000
                           7.6000            139,692.59        ZZ
                           7.1000            988.50            1
                           14.6000           988.50            80
PORTERVILLE      CA 93257  14.1000           09/19/05
0440544518                 7.6000            11/01/05          00
1003790785                 7.1000            10/01/35          0.0000
0                          5.9500            10/01/07          10/01/07
M21/U56                    5.4500            11/01/07          11/01/07
25                         7.6000            0.0000            0.0000
A                          9.1000            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10238821                   8.9250            154000.0000       100.0000
                           8.9250            153,741.76        ZZ
                           8.4250            1230.82           1
                           15.9250           1230.82           79
TEHACHAPI        CA 93561  15.4250           09/22/05
0440544583                 8.9250            11/01/05          00
1003779307                 8.4250            10/01/35          0.0000
0                          6.3500            10/01/07          10/01/07
M21/U56                    5.8500            11/01/07          11/01/07
25                         8.9250            0.0000            0.0000
A                          10.4250           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10238837                   8.2500            206500.0000       100.0000
                           8.2500            206,102.23        ZZ
                           7.7500            1551.37           1
                           15.2500           1551.37           70
OAKDALE          CA 95361  14.7500           09/14/05
0440544641                 8.2500            11/01/05          00
1003781697                 7.7500            10/01/35          0.0000
0                          7.3500            10/01/07          10/01/07
M21/U56                    6.8500            11/01/07          11/01/07
25                         8.2500            0.0000            0.0000
A                          9.7500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10238887                   8.6500            202500.0000       100.0000
                           8.6500            202,140.60        ZZ
                           8.1500            1578.63           1
                           15.6500           1578.63           75
HEMET            CA 92543  15.1500           09/09/05
0440491652                 8.6500            11/01/05          00
1003481501                 8.1500            10/01/35          0.0000
0                          6.7000            10/01/07          10/01/07
M21/U56                    6.2000            11/01/07          11/01/07
25                         8.6500            0.0000            0.0000
A                          10.1500           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10238907                   6.5750            174800.0000       100.0000
                           6.5750            174,330.25        ZZ
                           6.2000            1113.49           1
                           13.5750           1113.49           80
COLTON           CA 92324  13.2000           09/20/05
0440491710                 6.5750            11/01/05          00
1003485767                 6.2000            10/01/35          0.0000
0                          6.1500            10/01/07          10/01/07
M21/G02                    5.7750            11/01/07          11/01/07
25                         6.5750            0.0000            0.0000
A                          8.0750            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     01                00
                           O                 0.0000

10238967                   9.2500            230750.0000       100.0000
                           9.2500            230,495.99        ZZ
                           8.7500            1898.33           1
                           16.2500           1898.33           65
KERMAN           CA 93630  15.7500           10/06/05
0440493955                 9.2500            12/01/05          00
1003497308                 8.7500            11/01/35          0.0000
0                          6.6500            11/01/07          11/01/07
M21/U56                    6.1500            12/01/07          12/01/07
25                         9.2500            0.0000            0.0000
A                          10.7500           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10238973                   6.9900            506600.0000       100.0000
                           6.9900            504,921.06        ZZ
                           6.4900            3367.03           4
                           13.9900           3367.03           85
CORONA           CA 92882  13.4900           08/27/05
0440493997                 6.9900            10/01/05          23
1003499896                 6.4900            09/01/35          0.0000
0                          5.9500            09/01/07          09/01/07
M21/U56                    5.4500            10/01/07          10/01/07
25                         6.9900            0.0000            0.0000
A                          8.4900            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           N                 0.0000

10238975                   6.5500            344000.0000       100.0000
                           6.5500            344,000.00        ZZ
                           6.1750            1877.67           1
                           13.5500           1877.67           80
LOS ANGELES      CA 90062  13.1750           10/14/05
0440335396                 6.5500            12/01/05          00
1003500214                 6.1750            11/01/35          0.0000
0                          5.9000            11/01/07          11/01/07
M21/U56                    5.5250            12/01/07          12/01/07
25                         6.5500            0.0000            0.0000
A                          8.0500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10238981                   8.7000            219600.0000       100.0000
                           8.7000            219,214.23        ZZ
                           8.2000            1719.76           1
                           15.7000           1719.76           90
BAKERSFIELD      CA 93305  15.2000           09/01/05
0440494052                 8.7000            11/01/05          23
1003506110                 8.2000            10/01/35          0.0000
0                          6.1500            10/01/07          10/01/07
M21/U56                    5.6500            11/01/07          11/01/07
25                         8.7000            0.0000            0.0000
A                          10.2000           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           N                 0.0000

10238993                   7.3000            600000.0000       100.0000
                           7.3000            598,601.23        ZZ
                           6.8000            4113.43           1
                           14.3000           4113.43           85
NORTHRIDGE       CA 91326  13.8000           09/18/05
0440334209                 7.3000            11/01/05          23
1003508699                 6.8000            10/01/35          0.0000
0                          6.1500            10/01/07          10/01/07
M21/U56                    5.6500            11/01/07          11/01/07
25                         7.3000            0.0000            0.0000
A                          8.8000            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10238995                   6.2500            203000.0000       100.0000
                           6.2500            203,000.00        ZZ
                           5.8750            1057.29           1
                           13.2500           1057.29           57
RIALTO           CA 92376  12.8750           08/25/05
0440494177                 6.2500            11/01/05          00
1003509812                 5.8750            10/01/35          0.0000
0                          5.7500            10/01/07          10/01/07
M21/G02                    5.3750            11/01/07          11/01/07
25                         6.2500            0.0000            0.0000
A                          7.7500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10238999                   5.7500            280000.0000       100.0000
                           5.7500            279,118.77        T
                           5.3750            1634.01           1
                           12.7500           1634.01           80
OAKLAND          CA 94606  12.3750           08/30/05
0440494201                 5.7500            11/01/05          00
1003500660                 5.3750            10/01/35          0.0000
0                          5.9000            10/01/07          10/01/07
M21/G02                    5.5250            11/01/07          11/01/07
25                         5.7500            0.0000            0.0000
A                          7.2500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10239011                   8.3500            221000.0000       100.0000
                           8.3500            220,582.87        ZZ
                           7.8500            1675.87           3
                           15.3500           1675.87           85
FRESNO           CA 93702  14.8500           09/19/05
0440494284                 8.3500            11/01/05          23
1003502105                 7.8500            10/01/35          0.0000
0                          6.1500            10/01/07          10/01/07
M21/U56                    5.6500            11/01/07          11/01/07
25                         8.3500            0.0000            0.0000
A                          9.8500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           N                 0.0000

10239021                   8.5000            379800.0000       100.0000
                           8.5000            379,800.00        ZZ
                           8.0000            2690.25           1
                           15.5000           2690.25           89
ESCONDIDO        CA 92025  15.0000           10/05/05
0440494342                 8.5000            12/01/05          23
1003510551                 8.0000            11/01/35          0.0000
0                          6.2000            11/01/07          11/01/07
M21/U56                    5.7000            12/01/07          12/01/07
25                         8.5000            0.0000            0.0000
A                          10.0000           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10239025                   7.9750            247500.0000       100.0000
                           7.9750            247,499.99        ZZ
                           7.4750            1644.85           1
                           14.9750           1644.84           90
FRESNO           CA 93722  14.4750           09/09/05
0440494383                 7.9750            11/01/05          23
1003511284                 7.4750            10/01/35          0.0000
0                          5.7000            10/01/08          10/01/08
M21/U56                    5.2000            11/01/08          11/01/08
25                         7.9750            0.0000            0.0000
A                          9.4750            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10239029                   6.5500            236000.0000       100.0000
                           6.5500            235,362.68        ZZ
                           6.1750            1499.45           1
                           13.5500           1499.45           80
PERRIS           CA 92570  13.1750           09/12/05
0440494425                 6.5500            11/01/05          00
1003511444                 6.1750            10/01/35          0.0000
0                          6.2000            10/01/07          10/01/07
M21/G02                    5.8250            11/01/07          11/01/07
25                         6.5500            0.0000            0.0000
A                          8.0500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10239045                   6.3000            174000.0000       100.0000
                           6.3000            174,000.00        ZZ
                           5.9250            913.50            1
                           13.3000           913.50            75
HAWAIIAN GARDEN  CA 90716  12.9250           08/26/05
0440332112                 6.3000            10/01/05          00
1003518134                 5.9250            09/01/35          0.0000
0                          6.1500            09/01/07          09/01/07
M21/G02                    5.7750            10/01/07          10/01/07
25                         6.3000            0.0000            0.0000
A                          7.8000            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     01                00
                           O                 0.0000

10239049                   6.9900            213600.0000       100.0000
                           6.9900            213,600.00        ZZ
                           6.6150            1244.22           1
                           13.9900           1244.22           80
MODESTO          CA 95358  13.6150           09/01/05
0440494581                 6.9900            11/01/05          00
1003518866                 6.6150            10/01/35          0.0000
0                          6.0000            10/01/07          10/01/07
M21/G02                    5.6250            11/01/07          11/01/07
25                         6.9900            0.0000            0.0000
A                          8.4900            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10239059                   6.9900            369000.0000       100.0000
                           6.9900            369,000.00        ZZ
                           6.6150            2149.43           1
                           13.9900           2149.43           87
VICTORVILLE      CA 92392  13.6150           09/07/05
0440332211                 6.9900            11/01/05          23
1003519516                 6.6150            10/01/35          0.0000
0                          5.9000            10/01/08          10/01/08
M21/G02                    5.5250            11/01/08          11/01/08
25                         6.9900            0.0000            0.0000
A                          8.4900            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10239093                   7.2500            288000.0000       100.0000
                           7.2500            287,549.30        ZZ
                           6.8750            1964.67           1
                           14.2500           1964.67           80
PARADISE         CA 95969  13.8750           10/28/05
0440510709                 7.2500            12/01/05          00
1004556322                 6.8750            11/01/35          0.0000
0                          6.2000            11/01/07          11/01/07
M21/G02                    5.8250            12/01/07          12/01/07
25                         7.2500            0.0000            0.0000
A                          8.7500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10239191                   7.9500            279900.0000       100.0000
                           7.9500            279,519.30        ZZ
                           7.5750            2044.06           1
                           14.9500           2044.06           90
WEST SACRAMENTO  CA 95691  14.5750           10/25/05
0440511616                 7.9500            12/01/05          23
1004478023                 7.5750            11/01/35          0.0000
0                          6.2000            11/01/07          11/01/07
M21/U56                    5.8250            12/01/07          12/01/07
25                         7.9500            0.0000            0.0000
A                          9.4500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10239193                   7.5000            184000.0000       100.0000
                           7.5000            183,726.03        ZZ
                           7.1250            1286.56           1
                           14.5000           1286.56           82
FRESNO           CA 93702  14.1250           10/25/05
0440511632                 7.5000            12/01/05          23
1004479086                 7.1250            11/01/35          0.0000
0                          5.9500            11/01/07          11/01/07
M21/G02                    5.5750            12/01/07          12/01/07
25                         7.5000            0.0000            0.0000
A                          9.0000            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10239197                   7.9900            172000.0000       100.0000
                           7.9900            171,767.81        T
                           7.6150            1260.88           1
                           14.9900           1260.88           80
KISSIMMEE        FL 34759  14.6150           10/27/05
0440332088                 0.0000            12/01/05          00
1004479825                 0.0000            11/01/35          0.0000
0                          6.2000            11/01/07          11/01/07
M21/U56                    5.8250            12/01/07          12/01/07
25                         7.9900            0.0000            0.0000
A                          9.4900            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10239209                   6.5000            273000.0000       100.0000
                           6.5000            272,505.06        ZZ
                           6.1250            1725.55           1
                           13.5000           1725.55           75
COOL             CA 95614  13.1250           10/24/05
0440511764                 6.5000            12/01/05          00
1004431341                 6.1250            11/01/35          0.0000
0                          5.9500            11/01/07          11/01/07
M21/G02                    5.5750            12/01/07          12/01/07
25                         6.5000            0.0000            0.0000
A                          8.0000            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10239227                   6.4750            100000.0000       100.0000
                           6.4750            99,817.81         ZZ
                           6.1000            630.43            1
                           13.4750           630.43            57
PORTERVILLE      CA 93257  13.1000           10/24/05
0440511939                 6.4750            12/01/05          00
1004446148                 6.1000            11/01/35          0.0000
0                          5.9500            11/01/07          11/01/07
M21/G02                    5.5750            12/01/07          12/01/07
25                         6.4750            0.0000            0.0000
A                          7.9750            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10239249                   6.9000            123750.0000       100.0000
                           6.9000            123,542.49        ZZ
                           6.4000            815.02            1
                           13.9000           815.02            75
MENDOTA          CA 93640  13.4000           10/20/05
0440512143                 6.9000            12/01/05          00
1004418874                 6.4000            11/01/35          0.0000
0                          5.9500            11/01/07          11/01/07
M21/R44                    5.4500            12/01/07          12/01/07
25                         6.9000            0.0000            0.0000
A                          8.4000            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10239257                   7.7500            231192.0000       100.0000
                           7.7500            230,864.59        ZZ
                           7.3750            1656.29           1
                           14.7500           1656.29           80
MURRIETA         CA 92562  14.3750           10/24/05
0440512226                 7.7500            12/01/05          00
1004420843                 7.3750            11/01/35          0.0000
0                          6.2000            11/01/07          11/01/07
M21/G02                    5.8250            12/01/07          12/01/07
25                         7.7500            0.0000            0.0000
A                          9.2500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     01                00
                           O                 0.0000

10239261                   7.9900            329800.0000       100.0000
                           7.9900            329,609.87        ZZ
                           7.6150            2290.67           1
                           14.9900           2290.67           85
SALIDA           CA 95368  14.6150           10/26/05
0440512267                 7.9900            12/01/05          23
1004421842                 7.6150            11/01/35          0.0000
0                          6.4500            11/01/07          11/01/07
M21/G02                    6.0750            12/01/07          12/01/07
25                         7.9900            0.0000            0.0000
A                          9.4900            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10239277                   6.5250            215000.0000       100.0000
                           6.5250            214,612.09        ZZ
                           6.0250            1362.49           1
                           13.5250           1362.49           57
SACRAMENTO       CA 95822  13.0250           10/26/05
0440512432                 6.5250            12/01/05          00
1004426295                 6.0250            11/01/35          0.0000
0                          6.3500            11/01/07          11/01/07
M21/R44                    5.8500            12/01/07          12/01/07
25                         6.5250            0.0000            0.0000
A                          8.0250            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10239301                   7.5000            432000.0000       100.0000
                           7.5000            432,000.00        ZZ
                           7.1250            2700.00           2
                           14.5000           2700.00           80
SUN VALLEY       CA 91352  14.1250           10/13/05
0440494813                 7.5000            12/01/05          00
1003524378                 7.1250            11/01/35          0.0000
0                          6.2000            11/01/07          11/01/07
M21/G02                    5.8250            12/01/07          12/01/07
25                         7.5000            0.0000            0.0000
A                          9.0000            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10239315                   6.0500            286500.0000       100.0000
                           6.0500            285,648.21        ZZ
                           5.6750            1726.94           1
                           13.0500           1726.94           90
LANCASTER        CA 93536  12.6750           09/21/05
0440494920                 6.0500            11/01/05          23
1003526571                 5.6750            10/01/35          0.0000
0                          5.9000            10/01/07          10/01/07
M21/G02                    5.5250            11/01/07          11/01/07
25                         6.0500            0.0000            0.0000
A                          7.5500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10239317                   5.9900            450000.0000       100.0000
                           5.9900            449,100.08        ZZ
                           5.6150            2695.09           1
                           12.9900           2695.09           80
LAKE ELSINORE    CA 92532  12.6150           10/13/05
0440494946                 5.9900            12/01/05          00
1003526811                 5.6150            11/01/35          0.0000
0                          5.9000            11/01/07          11/01/07
M21/G02                    5.5250            12/01/07          12/01/07
25                         5.9900            0.0000            0.0000
A                          7.4900            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10239339                   8.5000            329000.0000       100.0000
                           8.5000            328,397.81        ZZ
                           8.0000            2529.73           1
                           15.5000           2529.73           70
WHITTIER         CA 90605  15.0000           09/20/05
0440334225                 8.5000            11/01/05          00
1003530325                 8.0000            10/01/35          0.0000
0                          6.1500            10/01/07          10/01/07
M21/U56                    5.6500            11/01/07          11/01/07
25                         8.5000            0.0000            0.0000
A                          10.0000           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10239341                   7.1000            423000.0000       100.0000
                           7.1000            422,904.94        ZZ
                           6.7250            2502.75           1
                           14.1000           2502.47           90
STOCKTON         CA 95212  13.7250           08/26/05
0440495117                 7.1000            10/01/05          23
1003530566                 6.7250            09/01/35          0.0000
0                          5.9500            09/01/08          09/01/08
M21/G02                    5.5750            10/01/08          10/01/08
25                         7.1000            0.0000            0.0000
A                          8.6000            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10239345                   7.4250            81000.0000        100.0000
                           7.4250            80,815.80         ZZ
                           6.9250            562.21            1
                           14.4250           562.21            90
SHAFTER          CA 93263  13.9250           09/26/05
0440495133                 7.4250            11/01/05          23
1003531155                 6.9250            10/01/35          0.0000
0                          6.1500            10/01/07          10/01/07
M21/U56                    5.6500            11/01/07          11/01/07
25                         7.4250            0.0000            0.0000
A                          8.9250            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10239351                   6.2000            316000.0000       100.0000
                           6.2000            315,087.07        ZZ
                           5.8250            1935.41           1
                           13.2000           1935.41           80
TEMECULA         CA 92592  12.8250           09/06/05
0440495190                 6.2000            11/01/05          00
1003531887                 5.8250            10/01/35          0.0000
0                          5.9500            10/01/07          10/01/07
M21/G02                    5.5750            11/01/07          11/01/07
25                         6.2000            0.0000            0.0000
A                          7.7000            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10239353                   6.5500            255000.0000       100.0000
                           6.5500            254,999.99        ZZ
                           6.1750            1391.88           1
                           13.5500           1391.88           85
LOS ANGELES      CA 90003  13.1750           09/16/05
0440337897                 6.5500            11/01/05          23
1003531949                 6.1750            10/01/35          0.0000
0                          6.3000            10/01/07          10/01/07
M21/G02                    5.9250            11/01/07          11/01/07
25                         6.5500            0.0000            0.0000
A                          8.0500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10239355                   6.5000            290000.0000       100.0000
                           6.5000            289,209.23        ZZ
                           6.0000            1833.00           1
                           13.5000           1833.00           79
RIALTO           CA 92377  13.0000           08/31/05
0440336642                 6.5000            11/01/05          00
1003532671                 6.0000            10/01/35          0.0000
0                          6.3500            10/01/07          10/01/07
M21/R44                    5.8500            11/01/07          11/01/07
25                         6.5000            0.0000            0.0000
A                          8.0000            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10239359                   8.2500            297500.0000       100.0000
                           8.2500            296,926.96        ZZ
                           7.7500            2235.02           1
                           15.2500           2235.02           70
WEST COVINA      CA 91792  14.7500           09/01/05
0440495257                 8.2500            11/01/05          00
1003533974                 7.7500            10/01/35          0.0000
0                          6.4500            10/01/07          10/01/07
M21/R44                    5.9500            11/01/07          11/01/07
25                         8.2500            0.0000            0.0000
A                          9.7500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     01                00
                           O                 0.0000

10239369                   6.5000            265000.0000       100.0000
                           6.5000            265,000.00        ZZ
                           6.0000            1435.42           1
                           13.5000           1435.42           74
CITRUS HEIGHTS   CA 95621  13.0000           08/31/05
0440495323                 6.5000            11/01/05          00
1003537113                 6.0000            10/01/35          0.0000
0                          6.3500            10/01/07          10/01/07
M21/R44                    5.8500            11/01/07          11/01/07
25                         6.5000            0.0000            0.0000
A                          8.0000            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10239375                   7.5000            144000.0000       100.0000
                           7.5000            143,785.59        ZZ
                           7.1250            1006.87           1
                           14.5000           1006.87           80
PORTERVILLE      CA 93257  14.1250           10/21/05
0440333011                 7.5000            12/01/05          00
1004396077                 7.1250            11/01/35          0.0000
0                          6.2000            11/01/07          11/01/07
M21/G02                    5.8250            12/01/07          12/01/07
25                         7.5000            0.0000            0.0000
A                          9.0000            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10239401                   5.8750            120000.0000       100.0000
                           5.8750            119,754.70        ZZ
                           5.5000            709.85            1
                           12.8750           709.85            60
FRESNO           CA 93706  12.5000           10/26/05
0440512804                 5.8750            12/01/05          00
1004405824                 5.5000            11/01/35          0.0000
0                          6.2000            11/01/07          11/01/07
M21/G02                    5.8250            12/01/07          12/01/07
25                         5.8750            0.0000            0.0000
A                          7.3750            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10239407                   7.3500            502000.0000       100.0000
                           7.3500            501,229.85        ZZ
                           6.9750            3458.65           1
                           14.3500           3458.65           80
CHINO HILLS      CA 91709  13.9750           10/26/05
0440512861                 7.3500            12/01/05          00
1004407957                 6.9750            11/01/35          0.0000
0                          5.9500            11/01/07          11/01/07
M21/G02                    5.5750            12/01/07          12/01/07
25                         7.3500            0.0000            0.0000
A                          8.8500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10239409                   6.8500            268000.0000       100.0000
                           6.8500            267,546.17        ZZ
                           6.4750            1756.10           1
                           13.8500           1756.10           80
ONTARIO          CA 91762  13.4750           10/22/05
0440512887                 6.8500            12/01/05          00
1004409367                 6.4750            11/01/35          0.0000
0                          6.2000            11/01/07          11/01/07
M21/G02                    5.8250            12/01/07          12/01/07
25                         6.8500            0.0000            0.0000
A                          8.3500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10239411                   7.7500            227192.0000       100.0000
                           7.7500            226,870.25        ZZ
                           7.3750            1627.64           1
                           14.7500           1627.64           80
MURRIETA         CA 92562  14.3750           10/24/05
0440512911                 7.7500            12/01/05          00
1004411032                 7.3750            11/01/35          0.0000
0                          6.2000            11/01/07          11/01/07
M21/G02                    5.8250            12/01/07          12/01/07
25                         7.7500            0.0000            0.0000
A                          9.2500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     01                00
                           O                 0.0000

10239427                   6.5000            370000.0000       100.0000
                           6.5000            368,991.07        ZZ
                           6.0000            2338.66           1
                           13.5000           2338.66           65
MADERA           CA 93638  13.0000           09/09/05
0440332690                 6.5000            11/01/05          00
1003539362                 6.0000            10/01/35          0.0000
0                          6.1500            10/01/07          10/01/07
M21/U56                    5.6500            11/01/07          11/01/07
25                         6.5000            0.0000            0.0000
A                          8.0000            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           N                 0.0000

10239505                   7.0000            460000.0000       100.0000
                           7.0000            459,648.46        ZZ
                           6.6250            2858.59           1
                           14.0000           2858.59           80
LAKE VIEW TERRA  CA 91342  13.6250           10/21/05
0440513430                 7.0000            12/01/05          00
1004380244                 6.6250            11/01/35          0.0000
0                          6.2000            11/01/07          11/01/07
M21/G02                    5.8250            12/01/07          12/01/07
25                         7.0000            0.0000            0.0000
A                          8.5000            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10239507                   7.4000            256000.0000       100.0000
                           7.4000            255,611.14        ZZ
                           7.0250            1772.50           1
                           14.4000           1772.50           80
LOS ANGELES      CA 90063  14.0250           10/25/05
0440513448                 7.4000            12/01/05          00
1004370889                 7.0250            11/01/35          0.0000
0                          6.2000            11/01/07          11/01/07
M21/G02                    5.8250            12/01/07          12/01/07
25                         7.4000            0.0000            0.0000
A                          8.9000            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10239511                   8.2500            83600.0000        100.0000
                           8.2500            83,493.01         ZZ
                           7.7500            628.06            1
                           15.2500           628.06            95
MILTON           KY 40045  14.7500           10/27/05
0440513489                 8.2500            12/01/05          23
1004371593                 7.7500            11/01/35          0.0000
0                          5.9500            11/01/07          11/01/07
M21/U56                    5.4500            12/01/07          12/01/07
25                         8.2500            0.0000            0.0000
A                          9.7500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10239523                   7.4000            177100.0000       100.0000
                           7.4000            176,830.99        ZZ
                           6.9000            1226.21           1
                           14.4000           1226.21           70
BAKERSFIELD      CA 93307  13.9000           10/24/05
0440333250                 7.4000            12/01/05          00
1004374849                 6.9000            11/01/35          0.0000
0                          7.3500            11/01/07          11/01/07
M21/R44                    6.8500            12/01/07          12/01/07
25                         7.4000            0.0000            0.0000
A                          8.9000            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10239529                   7.1000            311200.0000       100.0000
                           7.1000            310,698.32        ZZ
                           6.7250            2091.37           1
                           14.1000           2091.37           80
LANCASTER        CA 93534  13.7250           10/25/05
0440513653                 7.1000            12/01/05          00
1004375759                 6.7250            11/01/35          0.0000
0                          5.9500            11/01/07          11/01/07
M21/G02                    5.5750            12/01/07          12/01/07
25                         7.1000            0.0000            0.0000
A                          8.6000            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10239541                   7.4000            306000.0000       100.0000
                           7.4000            305,791.12        ZZ
                           7.0250            1991.12           1
                           14.4000           1991.12           80
RANCHO SANTA MA  CA 92688  14.0250           10/22/05
0440513760                 7.4000            12/01/05          00
1004378925                 7.0250            11/01/35          0.0000
0                          6.2000            11/01/07          11/01/07
M21/G02                    5.8250            12/01/07          12/01/07
25                         7.4000            0.0000            0.0000
A                          8.9000            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     01                00
                           O                 0.0000

10239543                   7.5000            300000.0000       100.0000
                           7.5000            299,553.31        ZZ
                           7.1250            2097.65           1
                           14.5000           2097.65           80
MORENO VALLEY    CA 92553  14.1250           10/21/05
0440337491                 7.5000            12/01/05          00
1004379443                 7.1250            11/01/35          0.0000
0                          5.9500            11/01/07          11/01/07
M21/G02                    5.5750            12/01/07          12/01/07
25                         7.5000            0.0000            0.0000
A                          9.0000            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10239545                   6.5000            124000.0000       100.0000
                           6.5000            123,775.19        ZZ
                           6.1250            783.77            1
                           13.5000           783.77            80
BAKERSFIELD      CA 93307  13.1250           10/20/05
0440513794                 6.5000            12/01/05          00
1004379933                 6.1250            11/01/35          0.0000
0                          5.9500            11/01/07          11/01/07
M21/G02                    5.5750            12/01/07          12/01/07
25                         6.5000            0.0000            0.0000
A                          8.0000            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10239547                   5.9800            221000.0000       100.0000
                           5.9800            220,557.20        ZZ
                           5.6050            1322.17           1
                           12.9800           1322.17           58
FONTANA          CA 92336  12.6050           10/22/05
0440513810                 5.9800            12/01/05          00
1004380119                 5.6050            11/01/35          0.0000
0                          5.9500            11/01/07          11/01/07
M21/G02                    5.5750            12/01/07          12/01/07
25                         5.9800            0.0000            0.0000
A                          7.4800            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10239549                   6.9900            363000.0000       100.0000
                           6.9900            362,721.83        ZZ
                           6.6150            2253.16           1
                           13.9900           2253.16           70
RICHMOND         CA 94803  13.6150           11/02/05
0440513836                 6.9900            12/01/05          00
1004368320                 6.6150            11/01/35          0.0000
0                          7.3500            11/01/07          11/01/07
M21/G02                    6.9750            12/01/07          12/01/07
25                         6.9900            0.0000            0.0000
A                          8.4900            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     03                00
                           O                 0.0000

10239559                   7.7500            227192.0000       100.0000
                           7.7500            226,788.87        ZZ
                           7.3750            1627.64           1
                           14.7500           1627.64           80
MURRIETA         CA 92562  14.3750           10/20/05
0440334217                 7.7500            12/01/05          00
1004362246                 7.3750            11/01/35          0.0000
0                          6.2000            11/01/07          11/01/07
M21/G02                    5.8250            12/01/07          12/01/07
25                         7.7500            0.0000            0.0000
A                          9.2500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     01                00
                           O                 0.0000

10239563                   7.7250            281250.0000       100.0000
                           7.7250            280,849.69        ZZ
                           7.3500            2010.06           1
                           14.7250           2010.06           75
ARTESIA          CA 90701  14.3500           10/25/05
0440513950                 7.7250            12/01/05          00
1004364119                 7.3500            11/01/35          0.0000
0                          5.9500            11/01/07          11/01/07
M21/G02                    5.5750            12/01/07          12/01/07
25                         7.7250            0.0000            0.0000
A                          9.2250            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10239591                   6.8500            221000.0000       100.0000
                           6.8500            220,625.76        ZZ
                           6.3500            1448.13           1
                           13.8500           1448.13           73
CALEXICO         CA 92231  13.3500           10/22/05
0440514198                 6.8500            12/01/05          00
1004368268                 6.3500            11/01/35          0.0000
0                          5.9500            11/01/07          11/01/07
M21/R44                    5.4500            12/01/07          12/01/07
25                         6.8500            0.0000            0.0000
A                          8.3500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10239635                   7.4000            268000.0000       100.0000
                           7.4000            267,592.93        ZZ
                           7.0250            1855.58           1
                           14.4000           1855.58           80
FRESNO           CA 93705  14.0250           10/19/05
0440514644                 7.4000            12/01/05          00
1004359866                 7.0250            11/01/35          0.0000
0                          6.2000            11/01/07          11/01/07
M21/G02                    5.8250            12/01/07          12/01/07
25                         7.4000            0.0000            0.0000
A                          8.9000            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10239645                   7.3500            296000.0000       100.0000
                           7.3500            295,795.05        ZZ
                           6.9750            1915.16           1
                           14.3500           1915.16           80
LOS ANGELES      CA 90044  13.9750           10/26/05
0440514727                 7.3500            12/01/05          00
1004343847                 6.9750            11/01/35          0.0000
0                          6.2000            11/01/08          11/01/08
M21/G02                    5.8250            12/01/08          12/01/08
25                         7.3500            0.0000            0.0000
A                          8.8500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10239663                   6.1000            250000.0000       100.0000
                           6.1000            249,510.44        ZZ
                           5.7250            1514.99           1
                           13.1000           1514.99           72
ANZA             CA 92539  12.7250           10/21/05
0440514883                 6.1000            12/01/05          00
1004347326                 5.7250            11/01/35          0.0000
0                          5.9500            11/01/07          11/01/07
M21/G02                    5.5750            12/01/07          12/01/07
25                         6.1000            0.0000            0.0000
A                          7.6000            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10239675                   6.5000            119500.0000       100.0000
                           6.5000            119,283.34        ZZ
                           6.1250            755.33            1
                           13.5000           755.33            38
STOCKTON         CA 95219  13.1250           10/21/05
0440515005                 6.5000            12/01/05          00
1004351702                 6.1250            11/01/35          0.0000
0                          6.2000            11/01/07          11/01/07
M21/G02                    5.8250            12/01/07          12/01/07
25                         6.5000            0.0000            0.0000
A                          8.0000            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     03                00
                           O                 0.0000

10239689                   7.0000            198500.0000       100.0000
                           7.0000            198,173.63        ZZ
                           6.5000            1320.63           1
                           14.0000           1320.63           56
REDDING          CA 96002  13.5000           10/20/05
0440539427                 7.0000            12/01/05          00
1004336392                 6.5000            11/01/35          0.0000
0                          5.9500            11/01/07          11/01/07
M21/R44                    5.4500            12/01/07          12/01/07
25                         7.0000            0.0000            0.0000
A                          8.5000            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10239693                   7.3750            389676.0000       100.0000
                           7.3750            389,081.14        ZZ
                           7.0000            2691.40           1
                           14.3750           2691.40           80
STOCKTON         CA 95212  14.0000           10/21/05
0440337426                 7.3750            12/01/05          00
1004336711                 7.0000            11/01/35          0.0000
0                          6.2000            11/01/07          11/01/07
M21/G02                    5.8250            12/01/07          12/01/07
25                         7.3750            0.0000            0.0000
A                          8.8750            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10239697                   6.1250            337500.0000       100.0000
                           6.1250            337,171.54        ZZ
                           5.7500            1886.47           1
                           13.1250           1886.47           66
SAN DIEGO        CA 92154  12.7500           10/25/05
0440539450                 6.1250            12/01/05          00
1004336935                 5.7500            11/01/35          0.0000
0                          3.5000            11/01/08          11/01/08
M21/G02                    3.1250            12/01/08          12/01/08
25                         6.1250            0.0000            0.0000
A                          7.6250            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           N                 0.0000

10239699                   7.9900            309480.0000       100.0000
                           7.9900            309,301.59        ZZ
                           7.6150            2149.53           1
                           14.9900           2149.53           80
CERES            CA 95307  14.6150           10/21/05
0440539468                 7.9900            12/01/05          00
1004337122                 7.6150            11/01/35          0.0000
0                          6.2000            11/01/07          11/01/07
M21/G02                    5.8250            12/01/07          12/01/07
25                         7.9900            0.0000            0.0000
A                          9.4900            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10239709                   6.9500            319200.0000       100.0000
                           6.9500            318,952.63        ZZ
                           6.4500            1972.03           1
                           13.9500           1972.03           80
ORANGE           CA 92869  13.4500           10/25/05
0440515120                 6.9500            12/01/05          00
1004338185                 6.4500            11/01/35          0.0000
0                          5.9500            11/01/07          11/01/07
M21/R44                    5.4500            12/01/07          12/01/07
25                         6.9500            0.0000            0.0000
A                          8.4500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     01                00
                           O                 0.0000

10239715                   6.1500            255000.0000       100.0000
                           6.1500            254,753.53        ZZ
                           5.7750            1429.80           1
                           13.1500           1429.80           68
POMONA           CA 91766  12.7750           10/20/05
0440515187                 6.1500            12/01/05          00
1004338960                 5.7750            11/01/35          0.0000
0                          5.9500            11/01/08          11/01/08
M21/U56                    5.5750            12/01/08          12/01/08
25                         6.1500            0.0000            0.0000
A                          7.6500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10239717                   7.4500            185000.0000       100.0000
                           7.4500            184,875.48        ZZ
                           7.0750            1210.61           1
                           14.4500           1210.61           56
MERCED           CA 95348  14.0750           10/24/05
0440515203                 7.4500            12/01/05          00
1004339040                 7.0750            11/01/35          0.0000
0                          6.2000            11/01/08          11/01/08
M21/U56                    5.8250            12/01/08          12/01/08
25                         7.4500            0.0000            0.0000
A                          8.9500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10239719                   7.6500            322000.0000       100.0000
                           7.6500            321,534.74        ZZ
                           7.2750            2284.64           1
                           14.6500           2284.64           70
ONTARIO          CA 91762  14.2750           10/20/05
0440515229                 7.6500            12/01/05          00
1004339291                 7.2750            11/01/35          0.0000
0                          6.2000            11/01/07          11/01/07
M21/G02                    5.8250            12/01/07          12/01/07
25                         7.6500            0.0000            0.0000
A                          9.1500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10239747                   7.8000            347000.0000       100.0000
                           7.8000            346,267.88        ZZ
                           7.3000            2497.96           1
                           14.8000           2497.96           82
LONG BEACH       CA 90806  14.3000           09/08/05
0440495851                 7.8000            11/01/05          23
1003548842                 7.3000            10/01/35          0.0000
0                          5.5500            10/01/07          10/01/07
M21/U56                    5.0500            11/01/07          11/01/07
25                         7.8000            0.0000            0.0000
A                          9.3000            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     03                00
                           O                 0.0000

10239753                   7.7500            455200.0000       100.0000
                           7.7500            454,229.93        T
                           7.3750            3261.11           1
                           14.7500           3261.11           80
LAS VEGAS        NV 89178  14.3750           09/13/05
0440334415                 7.7500            11/01/05          00
1003550160                 7.3750            10/01/35          0.0000
0                          6.1500            10/01/07          10/01/07
M21/G02                    5.7750            11/01/07          11/01/07
25                         7.7500            0.0000            0.0000
A                          9.2500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     03                00
                           O                 0.0000

10239755                   6.8500            380000.0000       100.0000
                           6.8500            379,356.53        ZZ
                           6.4750            2489.99           1
                           13.8500           2489.99           95
TEMECULA         CA 92591  13.4750           09/28/05
0440495901                 6.8500            12/01/05          23
1003550231                 6.4750            11/01/35          0.0000
0                          5.0000            11/01/07          11/01/07
M21/G02                    4.6250            12/01/07          12/01/07
25                         6.8500            0.0000            0.0000
A                          8.3500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     01                00
                           O                 0.0000

10239757                   9.0000            59250.0000        100.0000
                           9.0000            59,152.18         ZZ
                           8.5000            476.74            1
                           16.0000           476.74            75
LOUISVILLE       KY 40218  15.5000           09/19/05
0440495927                 9.0000            11/01/05          00
1003550286                 8.5000            10/01/35          0.0000
0                          6.3500            10/01/07          10/01/07
M21/U56                    5.8500            11/01/07          11/01/07
25                         9.0000            0.0000            0.0000
A                          10.5000           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10239801                   6.2500            292500.0000       100.0000
                           6.2500            291,943.47        ZZ
                           5.8750            1800.98           1
                           13.2500           1800.98           75
FONTANA          CA 92335  12.8750           10/18/05
0440539625                 6.2500            12/01/05          00
1004333652                 5.8750            11/01/35          0.0000
0                          6.2000            11/01/07          11/01/07
M21/G02                    5.8250            12/01/07          12/01/07
25                         6.2500            0.0000            0.0000
A                          7.7500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10239811                   6.4250            425000.0000       100.0000
                           6.4250            424,618.98        ZZ
                           5.9250            2465.52           1
                           13.4250           2465.52           58
WATSONVILLE      CA 95076  12.9250           10/21/05
0440539682                 6.4250            12/01/05          00
1004335044                 5.9250            11/01/35          0.0000
0                          5.9500            11/01/07          11/01/07
M21/U56                    5.4500            12/01/07          12/01/07
25                         6.4250            0.0000            0.0000
A                          7.9250            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10239815                   6.9000            360000.0000       100.0000
                           6.9000            359,717.07        ZZ
                           6.5250            2211.06           1
                           13.9000           2211.06           80
RIVERSIDE        CA 92508  13.5250           10/19/05
0440539708                 6.9000            12/01/05          00
1004323324                 6.5250            11/01/35          0.0000
0                          6.2000            11/01/07          11/01/07
M21/G02                    5.8250            12/01/07          12/01/07
25                         6.9000            0.0000            0.0000
A                          8.4000            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10239817                   7.4500            318750.0000       100.0000
                           7.4500            318,270.63        ZZ
                           6.9500            2217.85           1
                           14.4500           2217.85           74
RIVERSIDE        CA 92503  13.9500           10/26/05
0440539716                 7.4500            12/01/05          00
1004323681                 6.9500            11/01/35          0.0000
0                          5.9500            11/01/07          11/01/07
M21/U56                    5.4500            12/01/07          12/01/07
25                         7.4500            0.0000            0.0000
A                          8.9500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10239819                   8.4000            135000.0000       100.0000
                           8.4000            134,930.90        ZZ
                           7.9000            979.43            1
                           15.4000           979.43            89
CANTON           GA 30114  14.9000           10/21/05
0440539724                 8.4000            12/01/05          23
1004324369                 7.9000            11/01/35          0.0000
0                          5.9500            11/01/08          11/01/08
M21/U56                    5.4500            12/01/08          12/01/08
25                         8.4000            0.0000            0.0000
A                          9.9000            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10239827                   8.2500            185000.0000       100.0000
                           8.2500            184,763.24        ZZ
                           7.7500            1389.85           1
                           15.2500           1389.85           78
SAN BERNARDINO   CA 92408  14.7500           10/20/05
0440539765                 8.2500            12/01/05          00
1004326250                 7.7500            11/01/35          0.0000
0                          6.2000            11/01/07          11/01/07
M21/U56                    5.7000            12/01/07          12/01/07
25                         8.2500            0.0000            0.0000
A                          9.7500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           N                 0.0000

10239829                   6.5250            210000.0000       100.0000
                           6.5250            209,816.84        ZZ
                           6.0250            1233.21           2
                           13.5250           1233.21           39
SAN FERNANDO     CA 91340  13.0250           10/24/05
0440539773                 6.5250            12/01/05          00
1004326713                 6.0250            11/01/35          0.0000
0                          5.9500            11/01/08          11/01/08
M21/R44                    5.4500            12/01/08          12/01/08
25                         6.5250            0.0000            0.0000
A                          8.0250            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10239859                   7.9900            172250.0000       100.0000
                           7.9900            172,017.61        ZZ
                           7.4900            1262.71           1
                           14.9900           1262.71           65
COLTON           CA 92324  14.4900           10/19/05
0440539906                 7.9900            12/01/05          00
1004314646                 7.4900            11/01/35          0.0000
0                          6.2000            11/01/07          11/01/07
M21/R44                    5.7000            12/01/07          12/01/07
25                         7.9900            0.0000            0.0000
A                          9.4900            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10239875                   6.7500            256000.0000       100.0000
                           6.7500            255,557.92        ZZ
                           6.3750            1660.42           1
                           13.7500           1660.42           80
RIVERSIDE        CA 92501  13.3750           10/25/05
0440539989                 6.7500            12/01/05          00
1004316500                 6.3750            11/01/35          0.0000
0                          6.2000            11/01/07          11/01/07
M21/G02                    5.8250            12/01/07          12/01/07
25                         6.7500            0.0000            0.0000
A                          8.2500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10239939                   7.5500            617025.0000       100.0000
                           7.5500            616,115.42        ZZ
                           7.1750            4335.48           1
                           14.5500           4335.48           95
MODESTO          CA 95354  14.1750           10/19/05
0440540292                 7.5500            12/01/05          23
1004313371                 7.1750            11/01/35          0.0000
0                          6.2000            11/01/07          11/01/07
M21/U56                    5.8250            12/01/07          12/01/07
25                         7.5500            0.0000            0.0000
A                          9.0500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10239943                   6.8500            334400.0000       100.0000
                           6.8500            334,400.00        ZZ
                           6.4750            1908.87           1
                           13.8500           1908.87           80
SANTA MARIA      CA 93458  13.4750           10/17/05
0440540300                 6.8500            12/01/05          00
1004313709                 6.4750            11/01/35          0.0000
0                          6.2000            11/01/07          11/01/07
M21/G02                    5.8250            12/01/07          12/01/07
25                         6.8500            0.0000            0.0000
A                          8.3500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10239945                   6.7500            151000.0000       100.0000
                           6.7500            150,739.24        ZZ
                           6.2500            979.39            1
                           13.7500           979.39            36
WOODLAND         CA 95776  13.2500           10/25/05
0440540326                 6.7500            12/01/05          00
1004308172                 6.2500            11/01/35          0.0000
0                          5.9500            11/01/07          11/01/07
M21/R44                    5.4500            12/01/07          12/01/07
25                         6.7500            0.0000            0.0000
A                          8.2500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10239981                   5.5000            340000.0000       100.0000
                           5.5000            339,999.99        ZZ
                           5.1250            1558.34           1
                           12.5000           1558.33           60
SANTA ANA        CA 92704  12.1250           10/05/05
0440496297                 5.5000            12/01/05          00
1003562237                 5.1250            11/01/35          0.0000
0                          5.9500            11/01/07          11/01/07
M21/G02                    5.5750            12/01/07          12/01/07
25                         5.5000            0.0000            0.0000
A                          7.0000            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10239983                   7.7250            297500.0000       100.0000
                           7.7250            296,862.82        ZZ
                           7.2250            2126.19           1
                           14.7250           2126.19           85
WEST COVINA      CA 91790  14.2250           09/23/05
0440496313                 7.7250            11/01/05          23
1003562978                 7.2250            10/01/35          0.0000
0                          5.7000            10/01/07          10/01/07
M21/U56                    5.2000            11/01/07          11/01/07
25                         7.7250            0.0000            0.0000
A                          9.2250            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     01                00
                           O                 0.0000

10240001                   7.5000            264800.0000       100.0000
                           7.5000            264,800.00        ZZ
                           7.1250            1655.00           1
                           14.5000           1655.00           80
STOCKTON         CA 95210  14.1250           09/29/05
0440544740                 7.5000            12/01/05          00
1003795094                 7.1250            11/01/35          0.0000
0                          6.2000            11/01/07          11/01/07
M21/U56                    5.8250            12/01/07          12/01/07
25                         7.5000            0.0000            0.0000
A                          9.0000            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10240003                   6.8250            499000.0000       100.0000
                           6.8250            497,722.68        ZZ
                           6.3250            3261.42           2
                           13.8250           3261.42           53
LOS GATOS        CA 95030  13.3250           09/22/05
0440544757                 6.8250            11/01/05          00
1003795361                 6.3250            10/01/35          0.0000
0                          5.0000            10/01/07          10/01/07
M21/U56                    4.5000            11/01/07          11/01/07
25                         6.8250            0.0000            0.0000
A                          8.3250            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10240019                   6.6750            360000.0000       100.0000
                           6.6750            360,000.00        ZZ
                           6.3000            2002.50           1
                           13.6750           2002.50           80
STOCKTON         CA 95219  13.3000           10/04/05
0440544831                 6.6750            12/01/05          00
1003797154                 6.3000            11/01/35          0.0000
0                          5.9500            11/01/07          11/01/07
M21/G02                    5.5750            12/01/07          12/01/07
25                         6.6750            0.0000            0.0000
A                          8.1750            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10240021                   7.4750            176400.0000       100.0000
                           7.4750            176,136.04        ZZ
                           6.9750            1230.40           1
                           14.4750           1230.40           49
SAN BERNARDINO   CA 92407  13.9750           10/01/05
0440544849                 7.4750            12/01/05          00
1003797216                 6.9750            11/01/35          0.0000
0                          5.5000            11/01/07          11/01/07
M21/R44                    5.0000            12/01/07          12/01/07
25                         7.4750            0.0000            0.0000
A                          8.9750            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           N                 0.0000

10240033                   7.5500            390000.0000       100.0000
                           7.5500            389,744.90        ZZ
                           7.1750            2580.90           1
                           14.5500           2580.90           75
ARLETA           CA 91331  14.1750           10/20/05
0440540342                 7.5500            12/01/05          00
1004302454                 7.1750            11/01/35          0.0000
0                          5.9500            11/01/07          11/01/07
M21/G02                    5.5750            12/01/07          12/01/07
25                         7.5500            0.0000            0.0000
A                          9.0500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10240039                   7.8000            300000.0000       100.0000
                           7.8000            299,579.42        ZZ
                           7.3000            2159.61           1
                           14.8000           2159.61           67
PITTSBURG        CA 94565  14.3000           10/21/05
0440531945                 7.8000            12/01/05          00
1004303337                 7.3000            11/01/35          0.0000
0                          6.3500            11/01/07          11/01/07
M21/U56                    5.8500            12/01/07          12/01/07
25                         7.8000            0.0000            0.0000
A                          9.3000            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10240045                   5.9500            273000.0000       100.0000
                           5.9500            272,449.86        ZZ
                           5.4500            1628.01           1
                           12.9500           1628.01           70
AZUSA            CA 91702  12.4500           10/18/05
0440540417                 5.9500            12/01/05          00
1004304899                 5.4500            11/01/35          0.0000
0                          6.2000            11/01/07          11/01/07
M21/R44                    5.7000            12/01/07          12/01/07
25                         5.9500            0.0000            0.0000
A                          7.4500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10240053                   7.9500            146200.0000       100.0000
                           7.9500            146,114.65        ZZ
                           7.4500            1011.06           1
                           14.9500           1011.06           75
REDDING          CA 96001  14.4500           10/19/05
0440531952                 7.9500            12/01/05          00
1004305530                 7.4500            11/01/35          0.0000
0                          5.7500            11/01/08          11/01/08
M21/U56                    5.2500            12/01/08          12/01/08
25                         7.9500            0.0000            0.0000
A                          9.4500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10240057                   7.7500            109600.0000       100.0000
                           7.7500            109,444.78        ZZ
                           7.3750            785.19            1
                           14.7500           785.19            80
PORTERVILLE      CA 93257  14.3750           10/19/05
0440540458                 7.7500            12/01/05          00
1004306236                 7.3750            11/01/35          0.0000
0                          5.9500            11/01/07          11/01/07
M21/G02                    5.5750            12/01/07          12/01/07
25                         7.7500            0.0000            0.0000
A                          9.2500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10240071                   7.7000            298000.0000       100.0000
                           7.7000            297,813.26        ZZ
                           7.2000            2005.24           1
                           14.7000           2005.24           70
BAKERSFIELD      CA 93312  14.2000           10/18/05
0440531960                 7.7000            12/01/05          00
1004307725                 7.2000            11/01/35          0.0000
0                          6.3500            11/01/07          11/01/07
M21/U56                    5.8500            12/01/07          12/01/07
25                         7.7000            0.0000            0.0000
A                          9.2000            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10240099                   6.8500            264000.0000       100.0000
                           6.8500            263,552.95        ZZ
                           6.3500            1729.89           1
                           13.8500           1729.89           80
HEMET            CA 92545  13.3500           10/21/05
0440545002                 6.8500            12/01/05          00
1003802111                 6.3500            11/01/35          0.0000
0                          6.3500            11/01/07          11/01/07
M21/U56                    5.8500            12/01/07          12/01/07
25                         6.8500            0.0000            0.0000
A                          8.3500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     03                00
                           O                 0.0000

10240105                   7.6500            236000.0000       100.0000
                           7.6500            235,486.87        ZZ
                           7.1500            1674.46           1
                           14.6500           1674.46           59
MONTEBELLO       CA 90640  14.1500           09/21/05
0440545036                 7.6500            11/01/05          00
1003803290                 7.1500            10/01/35          0.0000
0                          6.1500            10/01/07          10/01/07
M21/R44                    5.6500            11/01/07          11/01/07
25                         7.6500            0.0000            0.0000
A                          9.1500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10240111                   6.9900            416000.0000       100.0000
                           6.9900            416,000.00        ZZ
                           6.6150            2423.20           1
                           13.9900           2423.20           66
UNION CITY       CA 94587  13.6150           09/28/05
0440545069                 6.9900            12/01/05          00
1003804100                 6.6150            11/01/35          0.0000
0                          6.6500            11/01/07          11/01/07
M21/G02                    6.2750            12/01/07          12/01/07
25                         6.9900            0.0000            0.0000
A                          8.4900            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10240165                   7.3500            217600.0000       100.0000
                           7.3500            217,097.74        ZZ
                           6.9750            1499.20           1
                           14.3500           1499.20           80
CHICO            CA 95973  13.9750           09/28/05
0440532000                 7.3500            11/01/05          00
1003812039                 6.9750            10/01/35          0.0000
0                          6.1500            10/01/07          10/01/07
M21/G02                    5.7750            11/01/07          11/01/07
25                         7.3500            0.0000            0.0000
A                          8.8500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10240181                   6.6000            520000.0000       100.0000
                           6.6000            519,075.40        ZZ
                           6.2250            3321.03           2
                           13.6000           3321.03           80
OAKLAND          CA 94601  13.2250           10/07/05
0440545309                 6.6000            12/01/05          00
1003814313                 6.2250            11/01/35          0.0000
0                          6.2000            11/01/07          11/01/07
M21/G02                    5.8250            12/01/07          12/01/07
25                         6.6000            0.0000            0.0000
A                          8.1000            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10240183                   6.6750            240300.0000       100.0000
                           6.6750            239,878.91        ZZ
                           6.3000            1546.63           1
                           13.6750           1546.63           90
OAKLAND          CA 94605  13.3000           10/03/05
0440545317                 6.6750            12/01/05          23
1003814340                 6.3000            11/01/35          0.0000
0                          5.0000            11/01/07          11/01/07
M21/G02                    4.6250            12/01/07          12/01/07
25                         6.6750            0.0000            0.0000
A                          8.1750            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     01                00
                           O                 0.0000

10240185                   8.2750            486000.0000       100.0000
                           8.2750            485,381.20        ZZ
                           7.7750            3659.71           1
                           15.2750           3659.71           90
STOCKTON         CA 95212  14.7750           10/05/05
0440545325                 8.2750            12/01/05          23
1003814812                 7.7750            11/01/35          0.0000
0                          6.2000            11/01/07          11/01/07
M21/U56                    5.7000            12/01/07          12/01/07
25                         8.2750            0.0000            0.0000
A                          9.7750            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10240189                   6.7500            180000.0000       100.0000
                           6.7500            179,532.44        ZZ
                           6.2500            1167.48           1
                           13.7500           1167.48           60
SAN BERNARDINO   CA 92410  13.2500           09/21/05
0440492114                 6.7500            11/01/05          00
1003815438                 6.2500            10/01/35          0.0000
0                          5.0000            10/01/07          10/01/07
M21/R44                    4.5000            11/01/07          11/01/07
25                         6.7500            0.0000            0.0000
A                          8.2500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10240193                   6.0000            395200.0000       100.0000
                           6.0000            393,894.14        ZZ
                           5.6250            2369.43           1
                           13.0000           2369.43           80
LOS ANGELES      CA 90005  12.6250           09/26/05
0440545333                 6.0000            11/01/05          00
1003815580                 5.6250            10/01/35          0.0000
0                          5.9500            10/01/07          10/01/07
M21/G02                    5.5750            11/01/07          11/01/07
25                         6.0000            0.0000            0.0000
A                          7.5000            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     01                00
                           O                 0.0000

10240207                   6.2500            282000.0000       100.0000
                           6.2500            282,000.00        ZZ
                           5.8750            1468.75           1
                           13.2500           1468.75           48
ANAHEIM          CA 92805  12.8750           10/04/05
0440545366                 6.2500            12/01/05          00
1003818051                 5.8750            11/01/35          0.0000
0                          5.9500            11/01/07          11/01/07
M21/G02                    5.5750            12/01/07          12/01/07
25                         6.2500            0.0000            0.0000
A                          7.7500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10240209                   7.5500            245700.0000       100.0000
                           7.5500            245,337.79        ZZ
                           7.1750            1726.40           1
                           14.5500           1726.40           90
TURLOCK          CA 95380  14.1750           10/19/05
0440545374                 7.5500            12/01/05          23
1003818104                 7.1750            11/01/35          0.0000
0                          6.4500            11/01/07          11/01/07
M21/G02                    6.0750            12/01/07          12/01/07
25                         7.5500            0.0000            0.0000
A                          9.0500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10240225                   10.1500           375000.0000       100.0000
                           10.1500           374,513.93        ZZ
                           9.6500            3332.54           1
                           17.1500           3332.54           75
OAKLAND          CA 94606  16.6500           09/23/05
0440545416                 10.1500           11/01/05          00
1003820814                 9.6500            10/01/35          0.0000
0                          6.2000            10/01/07          10/01/07
M21/U56                    5.7000            11/01/07          11/01/07
25                         10.1500           0.0000            0.0000
A                          11.6500           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           N                 0.0000

10240231                   6.2000            316000.0000       100.0000
                           6.2000            315,087.10        ZZ
                           5.7000            1935.40           1
                           13.2000           1935.40           67
ONTARIO          CA 91761  12.7000           09/16/05
0440532158                 6.2000            11/01/05          00
1003821742                 5.7000            10/01/35          0.0000
0                          6.1500            10/01/07          10/01/07
M21/R44                    5.6500            11/01/07          11/01/07
25                         6.2000            0.0000            0.0000
A                          7.7000            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10240251                   6.2500            184000.0000       100.0000
                           6.2500            183,649.91        ZZ
                           5.8750            1132.92           1
                           13.2500           1132.92           80
RIDGECREST       CA 93555  12.8750           10/14/05
0440540615                 6.2500            12/01/05          00
1004288844                 5.8750            11/01/35          0.0000
0                          5.9500            11/01/08          11/01/08
M21/G02                    5.5750            12/01/08          12/01/08
25                         6.2500            0.0000            0.0000
A                          7.7500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10240271                   6.9900            476000.0000       100.0000
                           6.9900            475,635.22        ZZ
                           6.4900            2954.56           1
                           13.9900           2954.56           85
LOS ANGELES      CA 90008  13.4900           10/25/05
0440540706                 6.9900            12/01/05          23
1004300642                 6.4900            11/01/35          0.0000
0                          5.9500            11/01/08          11/01/08
M21/U56                    5.4500            12/01/08          12/01/08
25                         6.9900            0.0000            0.0000
A                          8.4900            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10240277                   6.9000            524000.0000       100.0000
                           6.9000            524,000.00        ZZ
                           6.5250            3013.00           1
                           13.9000           3013.00           80
SAN FRANCISCO    CA 94107  13.5250           10/18/05
0440540748                 6.9000            12/01/05          00
1004281878                 6.5250            11/01/35          0.0000
0                          5.9500            11/01/07          11/01/07
M21/G02                    5.5750            12/01/07          12/01/07
25                         6.9000            0.0000            0.0000
A                          8.4000            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     01                00
                           O                 0.0000

10240283                   7.2250            256240.0000       100.0000
                           7.2250            256,240.00        ZZ
                           6.8500            1542.78           1
                           14.2250           1542.78           80
CITRUS HEIGHTS   CA 95621  13.8500           10/15/05
0440540771                 7.2250            12/01/05          00
1004267162                 6.8500            11/01/35          0.0000
0                          6.2000            11/01/07          11/01/07
M21/G02                    5.8250            12/01/07          12/01/07
25                         7.2250            0.0000            0.0000
A                          8.7250            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10240287                   8.2750            495000.0000       100.0000
                           8.2750            495,000.00        ZZ
                           7.9000            3413.44           3
                           15.2750           3413.44           90
RICHMOND         CA 94801  14.9000           10/14/05
0440540797                 8.2750            12/01/05          23
1004267821                 7.9000            11/01/35          0.0000
0                          6.2000            11/01/07          11/01/07
M21/U56                    5.8250            12/01/07          12/01/07
25                         8.2750            0.0000            0.0000
A                          9.7750            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10240297                   6.1500            596000.0000       100.0000
                           6.1500            596,000.00        ZZ
                           5.7750            3054.50           1
                           13.1500           3054.50           80
DISCOVERY BAY    CA 94514  12.7750           10/17/05
0440540854                 6.1500            12/01/05          00
1004270078                 5.7750            11/01/35          0.0000
0                          5.9500            11/01/07          11/01/07
M21/G02                    5.5750            12/01/07          12/01/07
25                         6.1500            0.0000            0.0000
A                          7.6500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10240301                   6.7500            248023.0000       100.0000
                           6.7500            247,594.70        ZZ
                           6.3750            1608.68           1
                           13.7500           1608.68           62
LOS ANGELES      CA 90011  13.3750           10/18/05
0440540870                 6.7500            12/01/05          00
1004270602                 6.3750            11/01/35          0.0000
0                          5.9500            11/01/07          11/01/07
M21/G02                    5.5750            12/01/07          12/01/07
25                         6.7500            0.0000            0.0000
A                          8.2500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10240303                   6.7500            295920.0000       100.0000
                           6.7500            295,920.00        ZZ
                           6.3750            1664.55           1
                           13.7500           1664.55           80
ANTELOPE         CA 95843  13.3750           10/15/05
0440540888                 6.7500            12/01/05          00
1004271996                 6.3750            11/01/35          0.0000
0                          6.2000            11/01/07          11/01/07
M21/G02                    5.8250            12/01/07          12/01/07
25                         6.7500            0.0000            0.0000
A                          8.2500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10240309                   6.7000            476000.0000       100.0000
                           6.7000            476,000.00        ZZ
                           6.3250            2657.67           1
                           13.7000           2657.67           80
UNION CITY       CA 94587  13.3250           10/18/05
0440540904                 6.7000            12/01/05          00
1004273636                 6.3250            11/01/35          0.0000
0                          6.2000            11/01/07          11/01/07
M21/G02                    5.8250            12/01/07          12/01/07
25                         6.7000            0.0000            0.0000
A                          8.2000            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10240313                   6.1000            112000.0000       100.0000
                           6.1000            111,780.67        ZZ
                           5.7250            678.72            2
                           13.1000           678.72            53
BAKERSFIELD      CA 93307  12.7250           10/19/05
0440540920                 6.1000            12/01/05          00
1004274699                 5.7250            11/01/35          0.0000
0                          6.2000            11/01/07          11/01/07
M21/U56                    5.8250            12/01/07          12/01/07
25                         6.1000            0.0000            0.0000
A                          7.6000            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10240319                   6.9500            311200.0000       100.0000
                           6.9500            311,200.00        ZZ
                           6.5750            1802.37           1
                           13.9500           1802.37           80
HESPERIA         CA 92345  13.5750           10/15/05
0440540953                 6.9500            12/01/05          00
1004278800                 6.5750            11/01/35          0.0000
0                          5.9500            11/01/07          11/01/07
M21/G02                    5.5750            12/01/07          12/01/07
25                         6.9500            0.0000            0.0000
A                          8.4500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10240321                   7.0000            488000.0000       100.0000
                           7.0000            488,000.00        ZZ
                           6.6250            2846.67           1
                           14.0000           2846.67           80
SYLMAR           CA 91342  13.6250           10/15/05
0440540961                 7.0000            12/01/05          00
1004278837                 6.6250            11/01/35          0.0000
0                          5.9500            11/01/07          11/01/07
M21/G02                    5.5750            12/01/07          12/01/07
25                         7.0000            0.0000            0.0000
A                          8.5000            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     01                00
                           O                 0.0000

10240327                   6.7500            642400.0000       100.0000
                           6.7500            642,400.00        ZZ
                           6.3750            3613.50           2
                           13.7500           3613.50           80
SAN JOSE         CA 95123  13.3750           10/14/05
0440540995                 6.7500            12/01/05          00
1004255870                 6.3750            11/01/35          0.0000
0                          6.2000            11/01/07          11/01/07
M21/G02                    5.8250            12/01/07          12/01/07
25                         6.7500            0.0000            0.0000
A                          8.2500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10240333                   7.0500            137000.0000       100.0000
                           7.0500            136,776.96        ZZ
                           6.5500            916.07            1
                           14.0500           916.07            70
BAKERSFIELD      CA 93306  13.5500           10/15/05
0440532166                 7.0500            12/01/05          00
1004256539                 6.5500            11/01/35          0.0000
0                          5.9500            11/01/07          11/01/07
M21/R44                    5.4500            12/01/07          12/01/07
25                         7.0500            0.0000            0.0000
A                          8.5500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10240337                   6.9000            543950.0000       100.0000
                           6.9000            543,522.52        ZZ
                           6.5250            3340.84           1
                           13.9000           3340.84           85
SAN CLEMENTE     CA 92673  13.5250           10/24/05
0440541035                 6.9000            12/01/05          23
1004259340                 6.5250            11/01/35          0.0000
0                          5.9500            11/01/07          11/01/07
M21/U56                    5.5750            12/01/07          12/01/07
25                         6.9000            0.0000            0.0000
A                          8.4000            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     01                00
                           O                 0.0000

10240341                   6.7500            488000.0000       100.0000
                           6.7500            487,600.10        ZZ
                           6.3750            2944.39           1
                           13.7500           2944.39           80
REDWOOD CITY     CA 94061  13.3750           10/13/05
0440541068                 6.7500            12/01/05          00
1004261131                 6.3750            11/01/35          0.0000
0                          5.9500            11/01/07          11/01/07
M21/G02                    5.5750            12/01/07          12/01/07
25                         6.7500            0.0000            0.0000
A                          8.2500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10240343                   7.6000            183200.0000       100.0000
                           7.6000            183,081.86        ZZ
                           7.1000            1219.15           1
                           14.6000           1219.15           80
LONG BEACH       CA 90805  14.1000           10/17/05
0440541084                 7.6000            12/01/05          00
1004261319                 7.1000            11/01/35          0.0000
0                          5.9500            11/01/07          11/01/07
M21/U56                    5.4500            12/01/07          12/01/07
25                         7.6000            0.0000            0.0000
A                          9.1000            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           N                 0.0000

10240347                   6.6000            294400.0000       100.0000
                           6.6000            293,876.52        ZZ
                           6.2250            1880.22           1
                           13.6000           1880.22           80
TURLOCK          CA 95380  13.2250           10/19/05
0440541100                 6.6000            12/01/05          00
1004263594                 6.2250            11/01/35          0.0000
0                          6.2000            11/01/07          11/01/07
M21/G02                    5.8250            12/01/07          12/01/07
25                         6.6000            0.0000            0.0000
A                          8.1000            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10240369                   8.8250            120000.0000       100.0000
                           8.8250            119,863.54        ZZ
                           8.3250            950.48            1
                           15.8250           950.48            21
SYLMAR           CA 91342  15.3250           10/18/05
0440515609                 8.8250            12/01/05          00
1004245490                 8.3250            11/01/35          0.0000
0                          6.2000            11/01/07          11/01/07
M21/R44                    5.7000            12/01/07          12/01/07
25                         8.8250            0.0000            0.0000
A                          10.3250           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10240371                   6.5000            374000.0000       100.0000
                           6.5000            373,321.95        ZZ
                           6.0000            2363.94           1
                           13.5000           2363.94           85
PACOIMA          CA 91331  13.0000           10/25/05
0440541225                 6.5000            12/01/05          23
1004245711                 6.0000            11/01/35          0.0000
0                          6.7000            11/01/07          11/01/07
M21/R44                    6.2000            12/01/07          12/01/07
25                         6.5000            0.0000            0.0000
A                          8.0000            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10240375                   6.2500            438400.0000       100.0000
                           6.2500            437,565.88        ZZ
                           5.8750            2699.31           1
                           13.2500           2699.31           80
BURBANK          CA 91506  12.8750           10/25/05
0440541241                 6.2500            12/01/05          00
1004246729                 5.8750            11/01/35          0.0000
0                          5.9500            11/01/07          11/01/07
M21/G02                    5.5750            12/01/07          12/01/07
25                         6.2500            0.0000            0.0000
A                          7.7500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10240379                   7.8000            259200.0000       100.0000
                           7.8000            259,200.00        ZZ
                           7.4250            1684.80           1
                           14.8000           1684.80           80
BAKERSFIELD      CA 93312  14.4250           10/19/05
0440541274                 7.8000            12/01/05          00
1004247434                 7.4250            11/01/35          0.0000
0                          6.2000            11/01/07          11/01/07
M21/G02                    5.8250            12/01/07          12/01/07
25                         7.8000            0.0000            0.0000
A                          9.3000            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10240397                   7.4000            192000.0000       100.0000
                           7.4000            191,708.36        ZZ
                           7.0250            1329.37           1
                           14.4000           1329.37           79
FRESNO           CA 93726  14.0250           10/15/05
0440541365                 7.4000            12/01/05          00
1004250759                 7.0250            11/01/35          0.0000
0                          6.2000            11/01/07          11/01/07
M21/G02                    5.8250            12/01/07          12/01/07
25                         7.4000            0.0000            0.0000
A                          8.9000            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10240403                   7.3500            348000.0000       100.0000
                           7.3500            348,000.00        ZZ
                           6.9750            2131.50           1
                           14.3500           2131.50           80
LOS ANGELES      CA 90042  13.9750           10/14/05
0440541399                 7.3500            12/01/05          00
1004252748                 6.9750            11/01/35          0.0000
0                          6.2000            11/01/07          11/01/07
M21/U56                    5.8250            12/01/07          12/01/07
25                         7.3500            0.0000            0.0000
A                          8.8500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10240409                   8.2000            323000.0000       100.0000
                           8.2000            323,000.00        ZZ
                           7.8250            2207.17           1
                           15.2000           2207.17           95
LAKE ELSINORE    CA 92530  14.8250           10/12/05
0440541415                 8.2000            12/01/05          23
1004244491                 7.8250            11/01/35          0.0000
0                          5.9500            11/01/07          11/01/07
M21/G02                    5.5750            12/01/07          12/01/07
25                         8.2000            0.0000            0.0000
A                          9.7000            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10240481                   7.3500            440000.0000       100.0000
                           7.3500            440,000.00        ZZ
                           6.9750            2695.00           1
                           14.3500           2695.00           80
SIMI VALLEY      CA 93063  13.9750           10/12/05
0440541738                 7.3500            12/01/05          00
1004230638                 6.9750            11/01/35          0.0000
0                          5.9500            11/01/07          11/01/07
M21/G02                    5.5750            12/01/07          12/01/07
25                         7.3500            0.0000            0.0000
A                          8.8500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10241329                   10.3000           291600.0000       100.0000
                           10.3000           291,233.93        T
                           9.9250            2623.88           1
                           17.3000           2623.88           95
CAPE CORAL       FL 33914  16.9250           09/30/05
0440545838                 10.3000           11/01/05          23
1003831759                 9.9250            10/01/35          0.0000
0                          6.2000            10/01/07          10/01/07
M21/U56                    5.8250            11/01/07          11/01/07
25                         10.3000           0.0000            0.0000
A                          11.8000           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10241601                   5.7500            250000.0000       100.0000
                           5.7500            250,000.00        ZZ
                           5.3750            1197.92           1
                           12.7500           1197.92           73
RIVERSIDE        CA 92503  12.3750           09/20/05
0440546661                 5.7500            11/01/05          00
1003865099                 5.3750            10/01/35          0.0000
0                          5.9500            10/01/08          10/01/08
M21/G02                    5.5750            11/01/08          11/01/08
25                         5.7500            0.0000            0.0000
A                          7.2500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10241785                   6.2500            444000.0000       100.0000
                           6.2500            442,299.62        ZZ
                           5.8750            2733.79           1
                           13.2500           2733.79           80
TRACY            CA 95376  12.8750           08/26/05
0440496388                 6.2500            10/01/05          00
1003359993                 5.8750            09/01/35          0.0000
0                          6.1500            09/01/07          09/01/07
M21/G02                    5.7750            10/01/07          10/01/07
25                         6.2500            0.0000            0.0000
A                          7.7500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10242411                   8.3130            99500.0000        100.0000
                           8.3130            99,374.28         ZZ
                           7.8130            751.93            1
                           15.3130           751.93            77
LAND O LAKES     FL 34638  14.8130           09/30/05
0440546844                 8.3130            11/01/05          00
1003775150                 7.8130            10/01/35          0.0000
0                          5.9000            10/01/07          10/01/07
M21/R44                    5.4000            11/01/07          11/01/07
25                         8.3130            0.0000            0.0000
A                          9.8130            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10242461                   7.4000            364000.0000       100.0000
                           7.4000            362,604.93        ZZ
                           6.9000            2520.26           1
                           14.4000           2520.26           80
ABSECON          NJ 08205  13.9000           07/25/05
0440497006                 7.4000            09/01/05          00
1002985149                 6.9000            08/01/35          0.0000
0                          5.7000            08/01/07          08/01/07
M21/U56                    5.2000            09/01/07          09/01/07
25                         7.4000            0.0000            0.0000
A                          8.9000            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     03                00
                           O                 0.0000

10243053                   8.7500            57150.0000        100.0000
                           8.7500            57,050.64         ZZ
                           8.2500            449.60            1
                           15.7500           449.60            90
LOUISVILLE       KY 40218  15.2500           09/19/05
0440498079                 8.7500            11/01/05          23
1003714387                 8.2500            10/01/35          0.0000
0                          6.1500            10/01/07          10/01/07
M21/U56                    5.6500            11/01/07          11/01/07
25                         8.7500            0.0000            0.0000
A                          10.2500           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     01                00
                           O                 0.0000

10243761                   9.1500            323000.0000       100.0000
                           9.1500            323,000.00        ZZ
                           8.7750            2462.88           1
                           16.1500           2462.88           95
LOS ANGELES      CA 90044  15.7750           08/22/05
0440500924                 9.1500            10/01/05          23
1003216022                 8.7750            09/01/35          0.0000
0                          6.0000            09/01/07          09/01/07
M21/U56                    5.6250            10/01/07          10/01/07
25                         9.1500            0.0000            0.0000
A                          10.6500           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10244459                   6.5000            320000.0000       100.0000
                           6.5000            319,718.96        ZZ
                           6.1250            1873.47           1
                           13.5000           1873.47           80
CARSON           CA 90810  13.1250           10/04/05
0440512812                 6.5000            12/01/05          00
1003974667                 6.1250            11/01/35          0.0000
0                          6.2000            11/01/07          11/01/07
M21/G02                    5.8250            12/01/07          12/01/07
25                         6.5000            0.0000            0.0000
A                          8.0000            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10244483                   5.9000            323200.0000       100.0000
                           5.9000            323,200.00        ZZ
                           5.5250            1589.07           1
                           12.9000           1589.07           80
ONTARIO          CA 91762  12.5250           09/02/05
0440502078                 5.9000            11/01/05          00
1003250975                 5.5250            10/01/35          0.0000
0                          5.7000            10/01/07          10/01/07
M21/G02                    5.3250            11/01/07          11/01/07
25                         5.9000            0.0000            0.0000
A                          7.4000            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10244527                   6.4000            209000.0000       100.0000
                           6.4000            208,223.25        ZZ
                           6.0250            1307.31           1
                           13.4000           1307.31           89
DULUTH           GA 30097  13.0250           08/15/05
0440502482                 6.4000            10/01/05          23
1003279614                 6.0250            09/01/35          0.0000
0                          5.7000            09/01/10          09/01/10
M21/G02                    5.3250            10/01/10          10/01/10
25                         6.4000            0.0000            0.0000
A                          7.9000            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     03                00
                           O                 0.0000

10245371                   6.3000            174089.5900       100.0000
                           6.3000            173,761.54        T
                           5.9250            1077.57           1
                           13.3000           1077.57           80
FORT MYERS       FL 33905  12.9250           10/19/05
0440517746                 6.3000            12/01/05          00
1003927905                 5.9250            11/01/35          0.0000
0                          5.9500            11/01/07          11/01/07
M21/G02                    5.5750            12/01/07          12/01/07
25                         6.3000            0.0000            0.0000
A                          7.8000            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10245441                   6.2000            275000.0000       100.0000
                           6.2000            274,471.72        ZZ
                           5.7000            1684.29           1
                           13.2000           1684.29           73
LA PUENTE        CA 91744  12.7000           09/20/05
0440518009                 6.2000            12/01/05          00
1003922928                 5.7000            11/01/35          0.0000
0                          5.9500            11/01/07          11/01/07
M21/U56                    5.4500            12/01/07          12/01/07
25                         6.2000            0.0000            0.0000
A                          7.7000            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10245849                   7.2500            116850.0000       100.0000
                           7.2500            116,482.08        ZZ
                           6.8750            797.12            1
                           14.2500           797.12            95
FLORENCE         KY 41042  13.8750           08/24/05
0440505212                 7.2500            10/01/05          23
1003440048                 6.8750            09/01/35          0.0000
0                          5.7000            09/01/08          09/01/08
M21/G02                    5.3250            10/01/08          10/01/08
25                         7.2500            0.0000            0.0000
A                          8.7500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10245865                   8.7750            519650.0000       100.0000
                           8.7750            519,650.00        T
                           8.4000            3799.95           1
                           15.7750           3799.94           95
BURBANK          CA 91505  15.4000           09/01/05
0440503860                 8.7750            11/01/05          23
1003442199                 8.4000            10/01/35          0.0000
0                          6.1500            10/01/08          10/01/08
M21/U56                    5.7750            11/01/08          11/01/08
25                         8.7750            0.0000            0.0000
A                          10.2750           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     01                00
                           O                 0.0000

10246125                   7.9900            374000.0000       100.0000
                           7.9900            374,000.00        ZZ
                           7.4900            2490.22           2
                           14.9900           2490.22           85
OAKLAND          CA 94603  14.4900           09/26/05
0440520039                 7.9900            11/01/05          23
1003903583                 7.4900            10/01/35          0.0000
0                          6.2000            10/01/07          10/01/07
M21/U56                    5.7000            11/01/07          11/01/07
25                         7.9900            0.0000            0.0000
A                          9.4900            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10246293                   7.2500            116000.0000       100.0000
                           7.2500            115,818.48        ZZ
                           6.8750            791.32            2
                           14.2500           791.32            80
ALBANY           NY 12208  13.8750           10/14/05
0440533065                 7.2500            12/01/05          00
1003891033                 6.8750            11/01/35          0.0000
0                          5.9500            11/01/07          11/01/07
M21/G02                    5.5750            12/01/07          12/01/07
25                         7.2500            0.0000            0.0000
A                          8.7500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10246579                   7.0000            580000.0000       100.0000
                           7.0000            578,565.38        ZZ
                           6.6250            3858.76           1
                           14.0000           3858.76           80
RESEDA           CA 91335  13.6250           09/20/05
0440506608                 7.0000            11/01/05          00
1003609615                 6.6250            10/01/35          0.0000
0                          6.1500            10/01/07          10/01/07
M21/G02                    5.7750            11/01/07          11/01/07
25                         7.0000            0.0000            0.0000
A                          8.5000            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10290683                   8.2250            437750.0000       100.0000
                           8.2250            437,469.43        ZZ
                           7.7250            3280.98           1
                           15.2250           3280.98           85
SAN PABLO        CA 94806  14.7250           11/07/05
0440687200                 8.2250            01/01/06          23
0002236690                 7.7250            12/01/35          0.0000
0                          6.1500            12/01/07          12/01/07
M21/U56                    5.6500            01/01/08          01/01/08
25                         8.2250            0.0000            0.0000
A                          9.7250            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10290691                   8.6000            217500.0000       100.0000
                           8.6000            216,978.09        ZZ
                           8.1000            1687.83           1
                           14.6000           1687.83           75
MIAMI            FL 33179  14.1000           09/17/05
0440680866                 8.6000            11/01/05          00
1003636337                 8.1000            10/01/35          0.0000
0                          7.3500            10/01/07          10/01/07
M21/U57                    6.8500            11/01/07          11/01/07
25                         8.6000            0.0000            0.0000
A                          10.1000           6                 6
360                        E                 1.5000            1.5000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     03                00
                           O                 0.0000

10290693                   8.5000            135000.0000       100.0000
                           8.5000            134,752.92        ZZ
                           8.0000            1038.03           1
                           15.5000           1038.03           75
PHOENIX          AZ 85031  15.0000           09/14/05
0440674273                 8.5000            11/01/05          00
1003723590                 8.0000            10/01/35          0.0000
0                          5.9500            10/01/07          10/01/07
M21/U57                    5.4500            11/01/07          11/01/07
25                         8.5000            0.0000            0.0000
A                          10.0000           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10290697                   6.6500            80750.0000        100.0000
                           6.6500            80,536.12         ZZ
                           6.1500            518.39            1
                           13.6500           518.39            85
LAUDERHILL       FL 33319  13.1500           10/18/05
0440686301                 6.6500            12/01/05          23
1003769933                 6.1500            11/01/35          0.0000
0                          5.9500            11/01/07          11/01/07
M21/U57                    5.4500            12/01/07          12/01/07
25                         6.6500            0.0000            0.0000
A                          8.1500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     01                00
                           N                 0.0000

10290699                   8.7250            133200.0000       100.0000
                           8.7250            133,122.96        ZZ
                           8.2250            1045.51           1
                           15.7250           1045.51           90
TAMPA            FL 33604  15.2250           11/17/05
0440671980                 8.7250            01/01/06          23
1003770985                 8.2250            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/U57                    5.4500            01/01/08          01/01/08
25                         8.7250            0.0000            0.0000
A                          10.2250           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           N                 0.0000

10290701                   7.1500            221120.0000       100.0000
                           7.1500            221,120.00        ZZ
                           6.7750            1317.51           1
                           14.1500           1317.51           80
STOCKBRIDGE      GA 30281  13.7750           10/07/05
0440668788                 7.1500            12/01/05          00
1003781704                 6.7750            11/01/35          0.0000
0                          6.2000            11/01/08          11/01/08
M21/G02                    5.8250            12/01/08          12/01/08
25                         7.1500            0.0000            0.0000
A                          8.6500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10290703                   8.7250            319800.0000       100.0000
                           8.7250            319,241.11        ZZ
                           8.2250            2510.16           1
                           15.7250           2510.16           80
MORENO VALLEY    CA 92555  15.2250           09/23/05
0440672970                 8.7250            11/01/05          00
1003786772                 8.2250            10/01/35          0.0000
0                          6.2000            10/01/07          10/01/07
M21/R44                    5.7000            11/01/07          11/01/07
25                         8.7250            0.0000            0.0000
A                          10.2250           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     03                00
                           O                 0.0000

10290705                   7.6500            265000.0000       100.0000
                           7.6500            264,423.87        ZZ
                           7.1500            1880.21           1
                           14.6500           1880.21           38
HYPOLUXO         FL 33462  14.1500           09/20/05
0440675429                 7.6500            11/01/05          00
1003787824                 7.1500            10/01/35          0.0000
0                          6.3500            10/01/07          10/01/07
M21/R44                    5.8500            11/01/07          11/01/07
25                         7.6500            0.0000            0.0000
A                          9.1500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     09                00
                           O                 0.0000

10290707                   7.6250            550000.0000       100.0000
                           7.6250            549,201.31        ZZ
                           7.1250            3892.87           1
                           14.6250           3892.87           80
KIRKLAND         WA 98033  14.1250           10/03/05
0440663300                 7.6250            12/01/05          00
1003790286                 7.1250            11/01/35          0.0000
0                          6.1500            11/01/07          11/01/07
M21/U57                    5.6500            12/01/07          12/01/07
25                         7.6250            0.0000            0.0000
A                          9.1250            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10290711                   7.6250            224000.0000       100.0000
                           7.6250            223,837.88        ZZ
                           7.1250            1585.46           1
                           14.6250           1585.46           85
FRESNO           CA 93703  14.1250           10/25/05
0440682136                 7.6250            12/01/05          23
1003814778                 7.1250            11/01/35          0.0000
0                          6.2000            11/01/07          11/01/07
M21/U57                    5.7000            12/01/07          12/01/07
25                         7.6250            0.0000            0.0000
A                          9.1250            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           N                 0.0000

10290713                   8.0500            136800.0000       100.0000
                           8.0500            136,507.54        ZZ
                           7.5500            1008.56           1
                           15.0500           1008.56           90
PARKER           AZ 85344  14.5500           09/28/05
0440681880                 8.0500            11/01/05          23
1003823606                 7.5500            10/01/35          0.0000
0                          5.9500            10/01/07          10/01/07
M21/U57                    5.4500            11/01/07          11/01/07
25                         8.0500            0.0000            0.0000
A                          9.5500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           N                 0.0000

10290715                   6.6500            457937.0000       100.0000
                           6.6500            457,534.93        ZZ
                           6.1500            2939.80           4
                           13.6500           2939.80           85
LOS ANGELES      CA 90501  13.1500           11/05/05
0440745750                 6.6500            01/01/06          23
1003833347                 6.1500            12/01/35          0.0000
0                          6.2000            12/01/07          12/01/07
M21/U56                    5.7000            01/01/08          01/01/08
25                         6.6500            0.0000            0.0000
A                          8.1500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           N                 0.0000

10290717                   8.6750            55000.0000        100.0000
                           8.6750            54,967.85         ZZ
                           8.1750            429.75            1
                           15.6750           429.75            56
NOGALES          AZ 85621  15.1750           11/07/05
0440675213                 0.0000            01/01/06          00
0002243614                 0.0000            12/01/35          0.0000
0                          6.7000            12/01/07          12/01/07
M21/U57                    6.2000            01/01/08          01/01/08
25                         8.6750            0.0000            0.0000
A                          10.1750           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10290721                   6.5000            66000.0000        100.0000
                           6.5000            65,940.33         ZZ
                           6.1250            417.17            1
                           13.5000           417.17            80
HARTMAN          AR 72840  13.1250           11/17/05
0440741676                 6.5000            01/01/06          00
0002249750                 6.1250            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/G02                    5.5750            01/01/08          01/01/08
25                         6.5000            0.0000            0.0000
A                          8.0000            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           N                 0.0000

10290723                   8.4000            120700.0000       100.0000
                           8.4000            120,625.36        ZZ
                           7.9000            919.54            1
                           15.4000           919.54            85
LANSING          KS 66043  14.9000           11/07/05
0440683605                 8.4000            01/01/06          23
0002251746                 7.9000            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/U57                    5.4500            01/01/08          01/01/08
25                         8.4000            0.0000            0.0000
A                          9.9000            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10290725                   8.7500            84000.0000        100.0000
                           8.7500            83,804.59         ZZ
                           8.2500            660.83            1
                           15.7500           660.83            80
NEW BOSTON       IL 61272  15.2500           09/30/05
0440685360                 8.7500            11/01/05          00
1003092753                 8.2500            10/01/35          0.0000
0                          4.0000            10/01/07          10/01/07
M21/U57                    3.5000            11/01/07          11/01/07
25                         8.7500            0.0000            0.0000
A                          10.2500           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10290727                   9.1250            70000.0000        100.0000
                           9.1250            69,925.22         ZZ
                           8.6250            569.54            1
                           16.1250           569.54            80
DETROIT          MI 48227  15.6250           10/28/05
0440662906                 9.1250            12/01/05          00
1003313621                 8.6250            11/01/35          0.0000
0                          5.0000            11/01/07          11/01/07
M21/U57                    4.5000            12/01/07          12/01/07
25                         9.1250            0.0000            0.0000
A                          10.6250           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           N                 0.0000

10290729                   9.0000            114300.0000       100.0000
                           9.0000            114,111.30        ZZ
                           8.5000            919.68            1
                           16.0000           919.68            92
PHOENIX          AZ 85027  15.5000           09/08/05
0440683423                 9.0000            11/01/05          23
1003316879                 8.5000            10/01/35          0.0000
0                          6.0000            10/01/07          10/01/07
M21/U57                    5.5000            11/01/07          11/01/07
25                         9.0000            0.0000            0.0000
A                          10.5000           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     09                00
                           O                 0.0000

10290731                   9.1250            60300.0000        100.0000
                           9.1250            60,267.90         ZZ
                           8.6250            490.63            1
                           16.1250           490.63            90
NEWPORT NEWS     VA 23607  15.6250           11/02/05
0440684132                 9.1250            01/01/06          23
1003327484                 8.6250            12/01/35          0.0000
0                          6.2000            12/01/07          12/01/07
M21/U57                    5.7000            01/01/08          01/01/08
25                         9.1250            0.0000            0.0000
A                          10.6250           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           N                 0.0000

10290733                   7.2000            284000.0000       100.0000
                           7.2000            283,324.45        ZZ
                           6.7000            1927.76           1
                           14.2000           1927.76           80
MORENO VALLEY    CA 92553  13.7000           09/02/05
0440676237                 7.2000            11/01/05          00
1003337179                 6.7000            10/01/35          0.0000
0                          5.7500            10/01/07          10/01/07
M21/U57                    5.2500            11/01/07          11/01/07
25                         7.2000            0.0000            0.0000
A                          8.7000            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10290735                   8.3750            110000.0000       100.0000
                           8.3750            109,723.64        ZZ
                           7.8750            836.08            1
                           15.3750           836.08            58
LOCUST GROVE     VA 22508  14.8750           09/15/05
0440683209                 8.3750            11/01/05          00
1003460221                 7.8750            10/01/35          0.0000
0                          6.3500            10/01/07          10/01/07
M21/U57                    5.8500            11/01/07          11/01/07
25                         8.3750            0.0000            0.0000
A                          9.8750            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     03                00
                           O                 0.0000

10290737                   7.8750            63000.0000        100.0000
                           7.8750            62,956.64         ZZ
                           7.3750            456.80            1
                           14.8750           456.80            90
LORAIN           OH 44053  14.3750           11/14/05
0440677367                 7.8750            01/01/06          23
1003647913                 7.3750            12/01/35          0.0000
0                          6.2000            12/01/07          12/01/07
M21/U57                    5.7000            01/01/08          01/01/08
25                         7.8750            0.0000            0.0000
A                          9.3750            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           N                 0.0000

10290739                   7.6000            100800.0000       100.0000
                           7.6000            100,363.51        ZZ
                           7.2250            711.72            1
                           14.6000           711.72            90
MARKHAM          IL 60428  14.2250           08/19/05
0440663201                 7.6000            10/01/05          23
1003684472                 7.2250            09/01/35          0.0000
0                          5.9000            09/01/07          09/01/07
M21/G02                    5.5250            10/01/07          10/01/07
25                         7.6000            0.0000            0.0000
A                          9.1000            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10290741                   7.6500            166500.0000       100.0000
                           7.6500            166,259.41        ZZ
                           7.1500            1181.35           1
                           14.6500           1181.35           90
BURBANK          IL 60459  14.1500           11/01/05
0440667343                 7.6500            12/01/05          23
1003686540                 7.1500            11/01/35          0.0000
0                          5.9000            11/01/07          11/01/07
M21/U57                    5.4000            12/01/07          12/01/07
25                         7.6500            0.0000            0.0000
A                          9.1500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           N                 0.0000

10290745                   9.0000            500000.0000       100.0000
                           9.0000            499,174.48        ZZ
                           8.5000            4023.12           1
                           16.0000           4023.12           74
LAS VEGAS        NV 89118  15.5000           10/04/05
0440670149                 9.0000            12/01/05          00
1003752406                 8.5000            11/01/35          0.0000
0                          6.6500            11/01/07          11/01/07
M21/U57                    6.1500            12/01/07          12/01/07
25                         9.0000            0.0000            0.0000
A                          10.5000           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     2                 0
0.0000                     05                00
                           O                 0.0000

10290749                   6.6500            143650.0000       100.0000
                           6.6500            143,397.06        ZZ
                           6.1500            922.18            1
                           13.6500           922.18            85
RIDGECREST       CA 93555  13.1500           10/12/05
0440662138                 6.6500            12/01/05          23
1003857712                 6.1500            11/01/35          0.0000
0                          5.9500            11/01/07          11/01/07
M21/U57                    5.4500            12/01/07          12/01/07
25                         6.6500            0.0000            0.0000
A                          8.1500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10290755                   6.6500            500437.0000       100.0000
                           6.6500            499,997.63        ZZ
                           6.1500            3212.63           4
                           13.6500           3212.63           85
LOS ANGELES      CA 90501  13.1500           11/05/05
0440740199                 6.6500            01/01/06          23
1003833917                 6.1500            12/01/35          0.0000
0                          6.2000            12/01/07          12/01/07
M21/U56                    5.7000            01/01/08          01/01/08
25                         6.6500            0.0000            0.0000
A                          8.1500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           N                 0.0000

10290757                   8.9900            168000.0000       100.0000
                           8.9900            167,815.37        ZZ
                           8.4900            1350.56           1
                           15.9900           1350.56           80
PORTAGE          MI 49024  15.4900           10/06/05
0440672178                 8.9900            12/01/05          00
1003840455                 8.4900            11/01/35          0.0000
0                          5.9500            11/01/07          11/01/07
M21/U57                    5.4500            12/01/07          12/01/07
25                         8.9900            0.0000            0.0000
A                          10.4900           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     01                00
                           O                 0.0000

10290761                   7.0500            228000.0000       100.0000
                           7.0500            227,441.55        ZZ
                           6.6750            1524.56           1
                           14.0500           1524.56           80
CARSON           CA 90745  13.6750           10/08/05
0440686541                 7.0500            12/01/05          00
1003847788                 6.6750            11/01/35          0.0000
0                          6.2000            11/01/07          11/01/07
M21/G02                    5.8250            12/01/07          12/01/07
25                         7.0500            0.0000            0.0000
A                          8.5500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     01                00
                           O                 0.0000

10290767                   7.6500            285000.0000       100.0000
                           7.6500            284,588.21        ZZ
                           7.1500            2022.12           1
                           14.6500           2022.12           61
NEWARK           DE 19711  14.1500           10/14/05
0440668820                 7.6500            12/01/05          00
1003901727                 7.1500            11/01/35          0.0000
0                          6.7000            11/01/07          11/01/07
M21/R44                    6.2000            12/01/07          12/01/07
25                         7.6500            0.0000            0.0000
A                          9.1500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     03                00
                           O                 0.0000

10290769                   8.6750            140000.0000       100.0000
                           8.6750            139,835.79        ZZ
                           8.1750            1093.89           1
                           15.6750           1093.89           85
LAKELAND         FL 33811  15.1750           10/27/05
0440683233                 8.6750            12/01/05          23
1003918657                 8.1750            11/01/35          0.0000
0                          5.9500            11/01/07          11/01/07
M21/U57                    5.4500            12/01/07          12/01/07
25                         8.6750            0.0000            0.0000
A                          10.1750           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10290771                   7.9750            402750.0000       100.0000
                           7.9750            402,196.53        ZZ
                           7.6000            2948.22           2
                           14.9750           2948.22           90
STATEN ISLAND    NY 10302  14.6000           11/01/05
0440673903                 7.9750            12/01/05          23
1003929477                 7.6000            11/01/35          0.0000
0                          6.2000            11/01/07          11/01/07
M21/G02                    5.8250            12/01/07          12/01/07
25                         7.9750            0.0000            0.0000
A                          9.4750            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10290777                   7.7500            136000.0000       100.0000
                           7.7500            135,807.40        ZZ
                           7.2500            974.32            1
                           14.7500           974.32            88
JACKSONVILLE     FL 32218  14.2500           09/30/05
0440677482                 7.7500            12/01/05          23
1003984898                 7.2500            11/01/35          0.0000
0                          5.9000            11/01/07          11/01/07
M21/R44                    5.4000            12/01/07          12/01/07
25                         7.7500            0.0000            0.0000
A                          9.2500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10290779                   8.9000            80000.0000        100.0000
                           8.9000            79,819.49         ZZ
                           8.4000            637.96            1
                           15.9000           637.96            80
OMAHA            NE 68131  15.4000           09/30/05
0440670214                 8.9000            11/01/05          00
1003997483                 8.4000            10/01/35          0.0000
0                          5.9500            10/01/07          10/01/07
M21/U57                    5.4500            11/01/07          11/01/07
25                         8.9000            0.0000            0.0000
A                          10.4000           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10290783                   8.0750            143000.0000       100.0000
                           8.0750            142,905.50        ZZ
                           7.5750            1056.77           1
                           15.0750           1056.77           60
STEVENSVILLE     MD 21666  14.5750           11/10/05
0440675080                 8.0750            01/01/06          00
1004004062                 7.5750            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/U57                    5.4500            01/01/08          01/01/08
25                         8.0750            0.0000            0.0000
A                          9.5750            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10290785                   8.5000            100000.0000       100.0000
                           8.5000            99,878.41         ZZ
                           8.0000            768.91            1
                           15.5000           768.91            77
DAYTONA BEACH    FL 32117  15.0000           10/24/05
0440663326                 8.5000            12/01/05          00
1004006845                 8.0000            11/01/35          0.0000
0                          5.9500            11/01/07          11/01/07
M21/R44                    5.4500            12/01/07          12/01/07
25                         8.5000            0.0000            0.0000
A                          10.0000           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10290791                   8.5000            81000.0000        100.0000
                           8.5000            80,950.93         ZZ
                           8.0000            622.82            1
                           15.5000           622.82            90
SCHENECTADY      NY 12308  15.0000           11/08/05
0440677144                 8.5000            01/01/06          23
1003941630                 8.0000            12/01/35          0.0000
0                          6.2000            12/01/07          12/01/07
M21/U57                    5.7000            01/01/08          01/01/08
25                         8.5000            0.0000            0.0000
A                          10.0000           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           N                 0.0000

10290793                   8.9500            120000.0000       100.0000
                           8.9500            119,933.76        ZZ
                           8.4500            961.24            1
                           15.9500           961.24            80
ATLANTA          GA 30318  15.4500           11/18/05
0440667020                 8.9500            01/01/06          00
1003966505                 8.4500            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/U57                    5.4500            01/01/08          01/01/08
25                         8.9500            0.0000            0.0000
A                          10.4500           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           N                 0.0000

10290795                   7.2500            116000.0000       100.0000
                           7.2500            115,809.14        ZZ
                           6.8750            791.32            1
                           14.2500           791.32            80
NEEDLES          CA 92363  13.8750           10/18/05
0440662286                 7.2500            12/01/05          00
1003973613                 6.8750            11/01/35          0.0000
0                          6.2000            11/01/07          11/01/07
M21/G02                    5.8250            12/01/07          12/01/07
25                         7.2500            0.0000            0.0000
A                          8.7500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10290801                   6.2500            244000.0000       100.0000
                           6.2500            243,535.76        ZZ
                           5.7500            1502.35           1
                           13.2500           1502.35           80
KENT             WA 98042  12.7500           10/10/05
0440681716                 6.2500            12/01/05          00
1004043109                 5.7500            11/01/35          0.0000
0                          5.9000            11/01/07          11/01/07
M21/U57                    5.4000            12/01/07          12/01/07
25                         6.2500            0.0000            0.0000
A                          7.7500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10290813                   9.2250            161910.0000       100.0000
                           9.2250            161,825.61        ZZ
                           8.7250            1329.07           1
                           16.2250           1329.07           90
ARIZONA CITY     AZ 85223  15.7250           11/04/05
0440673523                 9.2250            01/01/06          23
1004054757                 8.7250            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/U57                    5.4500            01/01/08          01/01/08
25                         9.2250            0.0000            0.0000
A                          10.7250           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           N                 0.0000

10290815                   7.2500            137600.0000       100.0000
                           7.2500            137,445.72        ZZ
                           6.7500            938.68            1
                           14.2500           938.68            80
EAST BRUNSWICK   NJ 08816  13.7500           11/17/05
0440681088                 7.2500            01/01/06          00
1004058281                 6.7500            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/U57                    5.4500            01/01/08          01/01/08
25                         7.2500            0.0000            0.0000
A                          8.7500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     01                00
                           O                 0.0000

10290821                   7.6250            99000.0000        100.0000
                           7.6250            98,855.95         ZZ
                           7.1250            700.72            1
                           14.6250           700.72            90
MONTICELLO       NY 12701  14.1250           10/26/05
0440674174                 7.6250            12/01/05          23
1004103151                 7.1250            11/01/35          0.0000
0                          5.9500            11/01/07          11/01/07
M21/U57                    5.4500            12/01/07          12/01/07
25                         7.6250            0.0000            0.0000
A                          9.1250            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           N                 0.0000

10290823                   8.3000            87550.0000        100.0000
                           8.3000            87,439.10         ZZ
                           7.8000            660.81            1
                           15.3000           660.81            85
SAINT LOUIS      MO 63116  14.8000           10/11/05
0440666485                 8.3000            12/01/05          23
1004105015                 7.8000            11/01/35          0.0000
0                          5.9500            11/01/07          11/01/07
M21/U57                    5.4500            12/01/07          12/01/07
25                         8.3000            0.0000            0.0000
A                          9.8000            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10290829                   8.9250            182700.0000       100.0000
                           8.9250            182,598.63        ZZ
                           8.4250            1460.20           2
                           15.9250           1460.20           90
MIAMI            FL 33142  15.4250           11/09/05
0440694487                 8.9250            01/01/06          23
1004050396                 8.4250            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/U56                    5.4500            01/01/08          01/01/08
25                         8.9250            0.0000            0.0000
A                          10.4250           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           N                 0.0000

10290835                   7.5500            280800.0000       100.0000
                           7.5500            280,386.08        ZZ
                           7.0500            1973.02           1
                           14.5500           1973.02           90
GOLD BAR         WA 98251  14.0500           10/13/05
0440665040                 7.5500            12/01/05          23
1004053856                 7.0500            11/01/35          0.0000
0                          5.9500            11/01/07          11/01/07
M21/R44                    5.4500            12/01/07          12/01/07
25                         7.5500            0.0000            0.0000
A                          9.0500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10290839                   8.4500            76500.0000        100.0000
                           8.4500            76,453.17         ZZ
                           7.9500            585.52            1
                           15.4500           585.52            85
UPPER DARBY      PA 19082  14.9500           11/11/05
0440670131                 8.4500            01/01/06          23
1004060571                 7.9500            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/U57                    5.4500            01/01/08          01/01/08
25                         8.4500            0.0000            0.0000
A                          9.9500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10290841                   7.9500            57150.0000        100.0000
                           7.9500            57,111.26         ZZ
                           7.4500            417.36            1
                           14.9500           417.36            90
JACKSONVILLE     AR 72076  14.4500           11/01/05
0440680171                 7.9500            01/01/06          23
1004064620                 7.4500            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/U57                    5.4500            01/01/08          01/01/08
25                         7.9500            0.0000            0.0000
A                          9.4500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           N                 0.0000

10290843                   8.9250            432000.0000       100.0000
                           8.9250            431,760.31        ZZ
                           8.4250            3452.69           1
                           15.9250           3452.69           90
RIALTO           CA 92377  15.4250           10/31/05
0440684504                 8.9250            01/01/06          23
1004065647                 8.4250            12/01/35          0.0000
0                          6.2000            12/01/07          12/01/07
M21/U57                    5.7000            01/01/08          01/01/08
25                         8.9250            0.0000            0.0000
A                          10.4250           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           N                 0.0000

10290845                   7.2500            369600.0000       100.0000
                           7.2500            369,021.62        ZZ
                           6.8750            2521.32           2
                           14.2500           2521.32           80
NEWARK           NJ 07104  13.8750           10/18/05
0440661932                 7.2500            12/01/05          00
1004085108                 6.8750            11/01/35          0.0000
0                          6.2000            11/01/07          11/01/07
M21/G02                    5.8250            12/01/07          12/01/07
25                         7.2500            0.0000            0.0000
A                          8.7500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10290849                   7.6500            124000.0000       100.0000
                           7.6500            123,910.70        ZZ
                           7.2750            879.80            1
                           14.6500           879.80            80
FT MYERS         FL 33905  14.2750           11/14/05
0440670883                 7.6500            01/01/06          00
1004123095                 7.2750            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/G02                    5.5750            01/01/08          01/01/08
25                         7.6500            0.0000            0.0000
A                          9.1500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10290857                   7.9000            172000.0000       100.0000
                           7.9000            171,644.34        ZZ
                           7.5250            1250.11           1
                           14.9000           1250.11           80
SACRAMENTO       CA 95815  14.5250           10/27/05
0440673994                 7.9000            12/01/05          00
1004156834                 7.5250            11/01/35          0.0000
0                          6.2000            11/01/07          11/01/07
M21/G02                    5.8250            12/01/07          12/01/07
25                         7.9000            0.0000            0.0000
A                          9.4000            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10290863                   8.3500            204000.0000       100.0000
                           8.3500            203,744.21        ZZ
                           7.8500            1546.95           1
                           15.3500           1546.95           85
NEWARK           NJ 07106  14.8500           10/24/05
0440675577                 8.3500            12/01/05          23
1004169553                 7.8500            11/01/35          0.0000
0                          6.2000            11/01/07          11/01/07
M21/U57                    5.7000            12/01/07          12/01/07
25                         8.3500            0.0000            0.0000
A                          9.8500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10290867                   9.1500            169592.0000       100.0000
                           9.1500            169,502.22        T
                           8.6500            1382.92           1
                           16.1500           1382.92           80
NAPLES           FL 34109  15.6500           11/16/05
0440684108                 9.1500            01/01/06          00
1004115291                 8.6500            12/01/35          0.0000
0                          6.2000            12/01/07          12/01/07
M21/U57                    5.7000            01/01/08          01/01/08
25                         9.1500            0.0000            0.0000
A                          10.6500           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     01                00
                           O                 0.0000

10290877                   9.6500            132000.0000       100.0000
                           9.6500            131,937.09        ZZ
                           9.1500            1124.41           1
                           16.6500           1124.41           80
LIVINGSTON       MT 59047  16.1500           11/04/05
0440676179                 9.6500            01/01/06          00
1004168956                 9.1500            12/01/35          0.0000
0                          6.7000            12/01/07          12/01/07
M21/U56                    6.2000            01/01/08          01/01/08
25                         9.6500            0.0000            0.0000
A                          11.1500           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10290879                   8.5000            140000.0000       100.0000
                           8.5000            139,829.78        ZZ
                           8.0000            1076.48           1
                           15.5000           1076.48           85
CHICAGO          IL 60619  15.0000           10/19/05
0440684165                 8.5000            12/01/05          23
1004191467                 8.0000            11/01/35          0.0000
0                          5.9500            11/01/07          11/01/07
M21/U57                    5.4500            12/01/07          12/01/07
25                         8.5000            0.0000            0.0000
A                          10.0000           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10290885                   7.9500            436500.0000       100.0000
                           7.9500            435,906.28        ZZ
                           7.4500            3187.69           1
                           14.9500           3187.69           90
SAN DIEGO        CA 92115  14.4500           10/25/05
0440676922                 7.9500            12/01/05          23
1004269749                 7.4500            11/01/35          0.0000
0                          6.2000            11/01/07          11/01/07
M21/U56                    5.7000            12/01/07          12/01/07
25                         7.9500            0.0000            0.0000
A                          9.4500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           N                 0.0000

10290887                   8.6500            204000.0000       100.0000
                           8.6500            203,759.48        ZZ
                           8.1500            1590.33           1
                           15.6500           1590.33           72
MELBOURNE        FL 32940  15.1500           10/26/05
0440686756                 8.6500            12/01/05          00
1004305834                 8.1500            11/01/35          0.0000
0                          7.3500            11/01/07          11/01/07
M21/U57                    6.8500            12/01/07          12/01/07
25                         8.6500            0.0000            0.0000
A                          10.1500           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     03                00
                           O                 0.0000

10290889                   10.0250           99000.0000        100.0000
                           10.0250           98,956.43         ZZ
                           9.5250            870.63            1
                           17.0250           870.63            90
FORT WORTH       TX 76109  16.5250           11/16/05
0440690204                 10.0250           01/01/06          23
1004308859                 9.5250            12/01/35          0.0000
0                          6.2000            12/01/07          12/01/07
M21/U57                    5.7000            01/01/08          01/01/08
25                         10.0250           0.0000            0.0000
A                          11.5250           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     01                00
                           N                 0.0000

10290891                   7.2750            175500.0000       100.0000
                           7.2750            175,363.77        ZZ
                           6.7750            1200.20           1
                           14.2750           1200.20           90
MIAMI            FL 33186  13.7750           11/10/05
0440677086                 7.2750            01/01/06          23
1004311015                 6.7750            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/U57                    5.4500            01/01/08          01/01/08
25                         7.2750            0.0000            0.0000
A                          8.7750            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     01                00
                           N                 0.0000

10290895                   7.9500            195000.0000       100.0000
                           7.9500            194,826.57        ZZ
                           7.4500            1424.05           1
                           14.9500           1424.05           63
MERCED           CA 95340  14.4500           10/26/05
0440677607                 7.9500            01/01/06          00
1004336463                 7.4500            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/R44                    5.4500            01/01/08          01/01/08
25                         7.9500            0.0000            0.0000
A                          9.4500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10290907                   7.9500            315000.0000       100.0000
                           7.9500            314,786.49        ZZ
                           7.4500            2300.39           2
                           14.9500           2300.39           90
CHICAGO          IL 60644  14.4500           11/04/05
0440663755                 7.9500            01/01/06          23
1004276152                 7.4500            12/01/35          0.0000
0                          6.1500            12/01/07          12/01/07
M21/R44                    5.6500            01/01/08          01/01/08
25                         7.9500            0.0000            0.0000
A                          9.4500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10290909                   8.6750            87300.0000        100.0000
                           8.6750            87,248.99         ZZ
                           8.1750            682.12            1
                           15.6750           682.12            90
LAUDERDALE LAKE  FL 33311  15.1750           11/15/05
0440741759                 8.6750            01/01/06          23
1004280432                 8.1750            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/U56                    5.4500            01/01/08          01/01/08
25                         8.6750            0.0000            0.0000
A                          10.1750           6                 6
360                        E                 1.0000            1.0000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     01                00
                           N                 0.0000

10290911                   6.3000            157250.0000       100.0000
                           6.3000            157,250.00        ZZ
                           5.9250            825.57            1
                           13.3000           825.57            85
NORTH LAS VEGAS  NV 89030  12.9250           11/02/05
0440662435                 6.3000            01/01/06          23
1004283359                 5.9250            12/01/35          0.0000
0                          5.9500            12/01/08          12/01/08
M21/G02                    5.5750            01/01/09          01/01/09
25                         6.3000            0.0000            0.0000
A                          7.8000            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10290915                   8.8000            208000.0000       100.0000
                           8.8000            207,762.25        ZZ
                           8.3000            1643.77           1
                           15.8000           1643.77           83
FEDERAL WAY      WA 98023  15.3000           10/26/05
0440683159                 8.8000            12/01/05          23
1004292928                 8.3000            11/01/35          0.0000
0                          6.7000            11/01/07          11/01/07
M21/U57                    6.2000            12/01/07          12/01/07
25                         8.8000            0.0000            0.0000
A                          10.3000           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10290917                   7.5250            109800.0000       100.0000
                           7.5250            109,718.92        ZZ
                           7.0250            769.62            1
                           14.5250           769.62            90
SAINT PETERSBUR  FL 33711  14.0250           11/09/05
0440662468                 7.5250            01/01/06          23
1004294739                 7.0250            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/U57                    5.4500            01/01/08          01/01/08
25                         7.5250            0.0000            0.0000
A                          9.0250            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           N                 0.0000

10290921                   9.3750            180000.0000       100.0000
                           9.3750            179,909.10        ZZ
                           8.8750            1497.15           1
                           16.3750           1497.15           60
DOS PALOS        CA 93620  15.8750           11/09/05
0440668739                 9.3750            01/01/06          00
1004304684                 8.8750            12/01/35          0.0000
0                          6.2000            12/01/07          12/01/07
M21/U57                    5.7000            01/01/08          01/01/08
25                         9.3750            0.0000            0.0000
A                          10.8750           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10290923                   8.0500            160800.0000       100.0000
                           8.0500            160,693.20        ZZ
                           7.5500            1185.50           1
                           15.0500           1185.50           80
TAMPA            FL 33604  14.5500           10/27/05
0440665628                 8.0500            12/01/05          00
1004312461                 7.5500            11/01/35          0.0000
0                          6.7000            11/01/07          11/01/07
M21/U57                    6.2000            12/01/07          12/01/07
25                         8.0500            0.0000            0.0000
A                          9.5500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10290925                   6.8800            97500.0000        100.0000
                           6.8800            97,335.86         ZZ
                           6.3800            640.83            1
                           13.8800           640.83            70
BUTTONWILLOW     CA 93206  13.3800           10/26/05
0440664001                 6.8800            12/01/05          00
1004314316                 6.3800            11/01/35          0.0000
0                          5.9500            11/01/07          11/01/07
M21/R44                    5.4500            12/01/07          12/01/07
25                         6.8800            0.0000            0.0000
A                          8.3800            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10290927                   7.6750            129200.0000       100.0000
                           7.6750            129,199.96        ZZ
                           7.1750            826.34            1
                           14.6750           826.34            80
KENNESAW         GA 30144  14.1750           10/20/05
0440671428                 7.6750            12/01/05          00
1004327437                 7.1750            11/01/35          0.0000
0                          5.9500            11/01/08          11/01/08
M21/R44                    5.4500            12/01/08          12/01/08
25                         7.6750            0.0000            0.0000
A                          9.1750            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10290929                   9.1250            275400.0000       100.0000
                           9.1250            275,105.76        ZZ
                           8.6250            2240.75           1
                           16.1250           2240.75           90
SOUTH KINGSTOWN  RI 02879  15.6250           10/31/05
0440670321                 9.1250            12/01/05          23
1004358616                 8.6250            11/01/35          0.0000
0                          6.2000            11/01/07          11/01/07
M21/U57                    5.7000            12/01/07          12/01/07
25                         9.1250            0.0000            0.0000
A                          10.6250           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           N                 0.0000

10290937                   7.9500            184000.0000       100.0000
                           7.9500            183,875.28        ZZ
                           7.4500            1343.72           1
                           14.9500           1343.72           80
KISSIMMEE        FL 34759  14.4500           11/10/05
0440663029                 7.9500            01/01/06          00
1004368856                 7.4500            12/01/35          0.0000
0                          6.1500            12/01/07          12/01/07
M21/U57                    5.6500            01/01/08          01/01/08
25                         7.9500            0.0000            0.0000
A                          9.4500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     03                00
                           O                 0.0000

10290941                   7.9000            156000.0000       100.0000
                           7.9000            155,893.18        ZZ
                           7.4000            1133.82           1
                           14.9000           1133.82           85
DELAND           FL 32720  14.4000           11/08/05
0440678092                 7.9000            01/01/06          23
1004359170                 7.4000            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/U57                    5.4500            01/01/08          01/01/08
25                         7.9000            0.0000            0.0000
A                          9.4000            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10290943                   9.3250            92000.0000        100.0000
                           9.3250            91,899.55         ZZ
                           8.8250            761.87            1
                           16.3250           761.87            80
INDEPENDENCE     MO 64052  15.8250           10/21/05
0440670651                 9.3250            12/01/05          00
1004364431                 8.8250            11/01/35          0.0000
0                          5.9500            11/01/07          11/01/07
M21/U57                    5.4500            12/01/07          12/01/07
25                         9.3250            0.0000            0.0000
A                          10.8250           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10290945                   9.1250            106200.0000       100.0000
                           9.1250            106,143.48        ZZ
                           8.6250            864.08            1
                           16.1250           864.08            90
DETROIT          MI 48228  15.6250           11/10/05
0440661411                 9.1250            01/01/06          23
1004371156                 8.6250            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/R44                    5.4500            01/01/08          01/01/08
25                         9.1250            0.0000            0.0000
A                          10.6250           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10290949                   9.7500            110500.0000       100.0000
                           9.7500            110,448.44        ZZ
                           9.2500            949.37            1
                           16.7500           949.37            85
WATERFORD        MI 48329  16.2500           10/28/05
0440672699                 9.7500            01/01/06          23
1004374698                 9.2500            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/U57                    5.4500            01/01/08          01/01/08
25                         9.7500            0.0000            0.0000
A                          11.2500           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10290951                   7.9000            375000.0000       100.0000
                           7.9000            374,484.77        ZZ
                           7.4000            2725.52           1
                           14.9000           2725.52           75
PITTSBURG        CA 94565  14.4000           10/24/05
0440677979                 7.9000            12/01/05          00
1004377025                 7.4000            11/01/35          0.0000
0                          6.2000            11/01/07          11/01/07
M21/U57                    5.7000            12/01/07          12/01/07
25                         7.9000            0.0000            0.0000
A                          9.4000            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10290957                   8.0500            158000.0000       100.0000
                           8.0500            157,895.06        ZZ
                           7.5500            1164.86           1
                           15.0500           1164.86           72
WATERBURY        CT 06705  14.5500           10/28/05
0440745586                 8.0500            01/01/06          00
1004396807                 7.5500            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/U56                    5.4500            01/01/08          01/01/08
25                         8.0500            0.0000            0.0000
A                          9.5500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10290959                   8.5000            473818.0000       100.0000
                           8.5000            473,530.95        ZZ
                           8.0000            3643.26           1
                           15.5000           3643.26           90
EAST FISHKILL    NY 12533  15.0000           11/17/05
0440666477                 8.5000            01/01/06          23
1004399430                 8.0000            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/U56                    5.4500            01/01/08          01/01/08
25                         8.5000            0.0000            0.0000
A                          10.0000           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     03                00
                           N                 0.0000

10290965                   9.7000            90750.0000        100.0000
                           9.7000            90,707.20         ZZ
                           9.2000            776.36            1
                           16.7000           776.36            75
KANSAS CITY      MO 64137  16.2000           11/10/05
0440673325                 9.7000            01/01/06          00
1004423662                 9.2000            12/01/35          0.0000
0                          6.7000            12/01/07          12/01/07
M21/U57                    6.2000            01/01/08          01/01/08
25                         9.7000            0.0000            0.0000
A                          11.2000           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10290967                   8.8500            171000.0000       100.0000
                           8.8500            170,903.64        ZZ
                           8.4750            1357.49           1
                           15.8500           1357.49           80
SAINT PETERSBUR  FL 33712  15.4750           11/14/05
0440670099                 8.8500            01/01/06          00
1004423975                 8.4750            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/G02                    5.5750            01/01/08          01/01/08
25                         8.8500            0.0000            0.0000
A                          10.3500           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           N                 0.0000

10290969                   6.7000            153000.0000       100.0000
                           6.7000            152,733.20        ZZ
                           6.3250            987.28            1
                           13.7000           987.28            78
PHOENIX          AZ 85037  13.3250           10/24/05
0440674901                 6.7000            12/01/05          00
1004429158                 6.3250            11/01/35          0.0000
0                          5.9500            11/01/07          11/01/07
M21/G02                    5.5750            12/01/07          12/01/07
25                         6.7000            0.0000            0.0000
A                          8.2000            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10290971                   10.4500           78750.0000        100.0000
                           10.4500           78,686.45         TX
                           9.9500            717.42            1
                           17.4500           717.42            75
SOUTH HOUSTON    TX 77587  16.9500           10/26/05
0440683712                 10.4500           12/01/05          00
1004430672                 9.9500            11/01/35          0.0000
0                          6.3500            11/01/07          11/01/07
M21/U57                    5.8500            12/01/07          12/01/07
25                         10.4500           0.0000            0.0000
A                          11.9500           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10290973                   8.5000            232500.0000       100.0000
                           8.5000            232,359.15        ZZ
                           8.0000            1787.72           1
                           15.5000           1787.72           72
CLINTON          MD 20735  15.0000           11/01/05
0440666923                 8.5000            01/01/06          00
1004438763                 8.0000            12/01/35          0.0000
0                          6.3500            12/01/07          12/01/07
M21/U57                    5.8500            01/01/08          01/01/08
25                         8.5000            0.0000            0.0000
A                          10.0000           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10290977                   7.9900            200000.0000       100.0000
                           7.9900            199,593.89        ZZ
                           7.4900            1466.14           1
                           14.9900           1466.14           84
PARLIER          CA 93648  14.4900           10/27/05
0440662260                 7.9900            12/01/05          23
1004377533                 7.4900            11/01/35          0.0000
0                          6.2000            11/01/07          11/01/07
M21/U57                    5.7000            12/01/07          12/01/07
25                         7.9900            0.0000            0.0000
A                          9.4900            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           N                 0.0000

10290979                   9.0500            73125.0000        100.0000
                           9.0500            73,045.64         ZZ
                           8.5500            591.01            1
                           16.0500           591.01            75
SOUTH SIOUX CIT  NE 68776  15.5500           10/25/05
0440681930                 9.0500            12/01/05          00
1004394266                 8.5500            11/01/35          0.0000
0                          5.9500            11/01/07          11/01/07
M21/U57                    5.4500            12/01/07          12/01/07
25                         9.0500            0.0000            0.0000
A                          10.5500           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10290981                   8.2500            283500.0000       100.0000
                           8.2500            283,120.96        ZZ
                           7.7500            2129.84           2
                           15.2500           2129.84           90
SAN JACINTO      CA 92557  14.7500           10/25/05
0440686640                 8.2500            12/01/05          23
1004398253                 7.7500            11/01/35          0.0000
0                          6.2000            11/01/07          11/01/07
M21/U57                    5.7000            12/01/07          12/01/07
25                         8.2500            0.0000            0.0000
A                          9.7500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           N                 0.0000

10290983                   6.8000            130720.0000       100.0000
                           6.8000            130,608.55        ZZ
                           6.3000            852.20            1
                           13.8000           852.20            80
MOXEE            WA 98936  13.3000           11/02/05
0440676070                 6.8000            01/01/06          00
1004399797                 6.3000            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/R44                    5.4500            01/01/08          01/01/08
25                         6.8000            0.0000            0.0000
A                          8.3000            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10290985                   11.2000           127500.0000       100.0000
                           11.2000           127,412.55        ZZ
                           10.7000           1233.52           1
                           18.2000           1233.52           75
PHOENIX          AZ 85033  17.7000           10/26/05
0440741841                 11.2000           12/01/05          00
1004400080                 10.7000           11/01/35          0.0000
0                          7.3500            11/01/07          11/01/07
M21/U56                    6.8500            12/01/07          12/01/07
25                         11.2000           0.0000            0.0000
A                          12.7000           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10290991                   8.3000            180000.0000       100.0000
                           8.3000            179,886.38        ZZ
                           7.8000            1358.62           1
                           15.3000           1358.62           88
ORLANDO          FL 32808  14.8000           11/10/05
0440668887                 8.3000            01/01/06          23
1004415261                 7.8000            12/01/35          0.0000
0                          6.1500            12/01/07          12/01/07
M21/R44                    5.6500            01/01/08          01/01/08
25                         8.3000            0.0000            0.0000
A                          9.8000            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     03                00
                           O                 0.0000

10290995                   6.7500            227104.0000       100.0000
                           6.7500            227,104.00        T
                           6.3750            1277.46           1
                           13.7500           1277.46           80
CAMBRIDGE        MD 21613  13.3750           10/31/05
0440671022                 6.7500            12/01/05          00
1004422592                 6.3750            11/01/35          0.0000
0                          5.9500            11/01/08          11/01/08
M21/G02                    5.5750            12/01/08          12/01/08
25                         6.7500            0.0000            0.0000
A                          8.2500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     03                00
                           O                 0.0000

10291003                   10.4000           50000.0000        100.0000
                           10.4000           49,979.69         ZZ
                           9.9000            453.64            1
                           17.4000           453.64            70
GARY             IN 46408  16.9000           11/14/05
0440675635                 10.4000           01/01/06          00
1004436738                 9.9000            12/01/35          0.0000
0                          6.1500            12/01/07          12/01/07
M21/U57                    5.6500            01/01/08          01/01/08
25                         10.4000           0.0000            0.0000
A                          11.9000           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           N                 0.0000

10291007                   11.3000           541500.0000       100.0000
                           11.3000           541,319.17        ZZ
                           10.8000           5279.96           1
                           18.3000           5279.96           95
LONG BEACH       CA 90808  17.8000           11/10/05
0440674844                 11.3000           01/01/06          23
1004450418                 10.8000           12/01/35          0.0000
0                          6.2000            12/01/07          12/01/07
M21/U57                    5.7000            01/01/08          01/01/08
25                         11.3000           0.0000            0.0000
A                          12.8000           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           N                 0.0000

10291011                   7.9500            173000.0000       100.0000
                           7.9500            172,764.70        ZZ
                           7.4500            1263.39           1
                           14.9500           1263.39           67
FALLON           NV 89406  14.4500           10/26/05
0440671881                 7.9500            12/01/05          00
1004466143                 7.4500            11/01/35          0.0000
0                          5.9500            11/01/07          11/01/07
M21/R44                    5.4500            12/01/07          12/01/07
25                         7.9500            0.0000            0.0000
A                          9.4500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10291013                   9.4000            364400.0000       100.0000
                           9.4000            364,216.94        ZZ
                           8.9000            3037.53           3
                           15.4000           3037.53           85
OLD ORCHARD BEA  ME 04064  14.9000           11/17/05
0440673572                 9.4000            01/01/06          23
1004473554                 8.9000            12/01/35          0.0000
0                          6.2000            12/01/07          12/01/07
M21/U57                    5.7000            01/01/08          01/01/08
25                         9.4000            0.0000            0.0000
A                          10.4000           6                 6
360                        E                 1.0000            1.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           N                 0.0000

10291015                   8.7000            240000.0000       100.0000
                           8.7000            239,860.48        ZZ
                           8.2000            1879.52           1
                           15.7000           1879.52           67
TIVERTON         RI 02878  15.2000           11/07/05
0440672343                 8.7000            01/01/06          00
1004474125                 8.2000            12/01/35          0.0000
0                          6.3500            12/01/07          12/01/07
M21/U57                    5.8500            01/01/08          01/01/08
25                         8.7000            0.0000            0.0000
A                          10.2000           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10291017                   6.9900            60000.0000        100.0000
                           6.9900            59,950.72         ZZ
                           6.6150            398.78            1
                           13.9900           398.78            75
HILLSDALE        MI 49242  13.6150           11/18/05
0440687622                 6.9900            01/01/06          00
1004474571                 6.6150            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/G02                    5.5750            01/01/08          01/01/08
25                         6.9900            0.0000            0.0000
A                          8.4900            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           N                 0.0000

10291019                   9.1750            220500.0000       100.0000
                           9.1750            220,383.88        ZZ
                           8.6750            1802.03           1
                           16.1750           1802.03           90
SUN LAKES        AZ 85248  15.6750           11/11/05
0440682235                 9.1750            01/01/06          23
1004475080                 8.6750            12/01/35          0.0000
0                          6.2000            12/01/07          12/01/07
M21/U56                    5.7000            01/01/08          01/01/08
25                         9.1750            0.0000            0.0000
A                          10.6750           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     03                00
                           N                 0.0000

10291021                   9.0000            56000.0000        100.0000
                           9.0000            55,969.41         ZZ
                           8.5000            450.59            1
                           16.0000           450.59            80
LONGVIEW         TX 75602  15.5000           11/08/05
0440675551                 9.0000            01/01/06          00
1004475115                 8.5000            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/U56                    5.4500            01/01/08          01/01/08
25                         9.0000            0.0000            0.0000
A                          10.5000           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           N                 0.0000

10291025                   8.6500            100800.0000       100.0000
                           8.6500            100,740.79        ZZ
                           8.1500            785.81            1
                           15.6500           785.81            90
GRAND RAPIDS     MI 49507  15.1500           11/18/05
0440666857                 8.6500            01/01/06          23
1004475419                 8.1500            12/01/35          0.0000
0                          6.2000            12/01/07          12/01/07
M21/U57                    5.7000            01/01/08          01/01/08
25                         8.6500            0.0000            0.0000
A                          10.1500           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           N                 0.0000

10291033                   9.0000            211055.0000       100.0000
                           9.0000            210,939.71        ZZ
                           8.5000            1698.20           1
                           16.0000           1698.20           85
CAPE CORAL       FL 33904  15.5000           11/09/05
0440670081                 9.0000            01/01/06          23
1004485792                 8.5000            12/01/35          0.0000
0                          6.1500            12/01/07          12/01/07
M21/U57                    5.6500            01/01/08          01/01/08
25                         9.0000            0.0000            0.0000
A                          10.5000           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10291035                   10.5000           198455.0000       100.0000
                           10.5000           198,376.13        ZZ
                           10.0000           1815.35           1
                           17.5000           1815.35           95
LAKE MARY        FL 32746  17.0000           11/18/05
0440676013                 10.5000           01/01/06          23
1004490367                 10.0000           12/01/35          0.0000
0                          6.2000            12/01/07          12/01/07
M21/U57                    5.7000            01/01/08          01/01/08
25                         10.5000           0.0000            0.0000
A                          12.0000           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           N                 0.0000

10291047                   9.3250            117000.0000       100.0000
                           9.3250            116,819.47        ZZ
                           8.8250            968.90            1
                           16.3250           968.90            90
GEORGETOWN       CO 80444  15.8250           11/02/05
0440686285                 9.3250            12/01/05          23
1004494167                 8.8250            11/01/35          0.0000
0                          5.9500            11/01/07          11/01/07
M21/U57                    5.4500            12/01/07          12/01/07
25                         9.3250            0.0000            0.0000
A                          10.8250           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     01                00
                           N                 0.0000

10291049                   8.9500            288000.0000       100.0000
                           8.9500            287,519.55        ZZ
                           8.4500            2306.96           1
                           15.9500           2306.96           90
FIRESTONE        CO 80504  15.4500           11/03/05
0440676831                 8.9500            12/01/05          23
1004494345                 8.4500            11/01/35          0.0000
0                          5.9500            11/01/07          11/01/07
M21/U57                    5.4500            12/01/07          12/01/07
25                         8.9500            0.0000            0.0000
A                          10.4500           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           N                 0.0000

10291051                   11.0500           85600.0000        100.0000
                           11.0500           85,569.80         ZZ
                           10.5500           818.43            1
                           18.0500           818.43            80
HOUSTON          TX 77021  17.5500           11/14/05
0440668697                 11.0500           01/01/06          00
1004495567                 10.5500           12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/U57                    5.4500            01/01/08          01/01/08
25                         11.0500           0.0000            0.0000
A                          12.5500           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10291055                   8.9900            352000.0000       100.0000
                           8.9900            351,807.33        ZZ
                           8.4900            2829.74           1
                           15.9900           2829.74           80
BARRINGTON       IL 60010  15.4900           11/11/05
0440667426                 8.9900            01/01/06          00
1004505823                 8.4900            12/01/35          0.0000
0                          6.2000            12/01/07          12/01/07
M21/U57                    5.7000            01/01/08          01/01/08
25                         8.9900            0.0000            0.0000
A                          10.4900           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10291059                   8.6250            109800.0000       100.0000
                           8.6250            109,735.17        ZZ
                           8.1250            854.02            1
                           15.6250           854.02            90
NEW PORT RICHEY  FL 34653  15.1250           11/08/05
0440675155                 8.6250            01/01/06          23
1004508214                 8.1250            12/01/35          0.0000
0                          6.2000            12/01/07          12/01/07
M21/U57                    5.7000            01/01/08          01/01/08
25                         8.6250            0.0000            0.0000
A                          10.1250           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           N                 0.0000

10291061                   8.4750            100300.0000       100.0000
                           8.4750            100,238.92        ZZ
                           7.9750            769.45            1
                           15.4750           769.45            85
GREENSBURG       PA 15601  14.9750           11/11/05
0440669455                 8.4750            01/01/06          23
1004516606                 7.9750            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/U57                    5.4500            01/01/08          01/01/08
25                         8.4750            0.0000            0.0000
A                          9.9750            6                 6
360                        E                 1.0000            1.0000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10291063                   7.1750            256500.0000       100.0000
                           7.1750            256,296.90        ZZ
                           6.8000            1736.76           1
                           14.1750           1736.76           90
INDIANAPOLIS     IN 46205  13.8000           11/14/05
0440669471                 7.1750            01/01/06          23
1004516740                 6.8000            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/G02                    5.5750            01/01/08          01/01/08
25                         7.1750            0.0000            0.0000
A                          8.6750            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10291067                   9.2250            85000.0000        100.0000
                           9.2250            84,955.70         ZZ
                           8.7250            697.74            1
                           16.2250           697.74            56
ANDERSON         CA 96007  15.7250           11/09/05
0440685568                 9.2250            01/01/06          00
1004520174                 8.7250            12/01/35          0.0000
0                          6.7000            12/01/07          12/01/07
M21/U57                    6.2000            01/01/08          01/01/08
25                         9.2250            0.0000            0.0000
A                          10.7250           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10291069                   7.7500            219700.0000       100.0000
                           7.7500            219,544.94        ZZ
                           7.2500            1573.96           1
                           14.7500           1573.96           65
APOPKA           FL 32712  14.2500           11/09/05
0440672616                 7.7500            01/01/06          00
1004520307                 7.2500            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/R44                    5.4500            01/01/08          01/01/08
25                         7.7500            0.0000            0.0000
A                          9.2500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10291071                   9.7000            181050.0000       100.0000
                           9.7000            180,964.63        ZZ
                           9.2000            1548.86           1
                           16.7000           1548.86           85
SUITLAND         MD 20746  16.2000           10/31/05
0440675239                 9.7000            01/01/06          23
1004521477                 9.2000            12/01/35          0.0000
0                          6.1500            12/01/07          12/01/07
M21/U57                    5.6500            01/01/08          01/01/08
25                         9.7000            0.0000            0.0000
A                          11.2000           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     2                 0
0.0000                     01                00
                           O                 0.0000

10291073                   6.9900            480000.0000       100.0000
                           6.9900            479,605.77        ZZ
                           6.6150            3190.23           2
                           13.9900           3190.23           80
BROOKLYN         NY 11221  13.6150           11/03/05
0440687986                 6.9900            01/01/06          00
1004535104                 6.6150            12/01/35          0.0000
0                          6.2000            12/01/07          12/01/07
M21/G02                    5.8250            01/01/08          01/01/08
25                         6.9900            0.0000            0.0000
A                          8.4900            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10291075                   8.6250            85500.0000        100.0000
                           8.6250            85,449.51         ZZ
                           8.1250            665.02            2
                           15.6250           665.02            90
CLEVELAND        OH 44104  15.1250           11/08/05
0440694479                 8.6250            01/01/06          23
1004535328                 8.1250            12/01/35          0.0000
0                          6.1500            12/01/07          12/01/07
M21/U57                    5.6500            01/01/08          01/01/08
25                         8.6250            0.0000            0.0000
A                          10.1250           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           N                 0.0000

10291077                   8.1000            81000.0000        100.0000
                           8.1000            80,946.74         ZZ
                           7.6000            600.01            1
                           15.1000           600.01            90
CASA GRANDE      AZ 85222  14.6000           11/03/05
0440666386                 8.1000            01/01/06          23
1004536149                 7.6000            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/U57                    5.4500            01/01/08          01/01/08
25                         8.1000            0.0000            0.0000
A                          9.6000            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           N                 0.0000

10291079                   8.9500            78750.0000        100.0000
                           8.9500            78,662.74         ZZ
                           8.4500            630.81            1
                           15.9500           630.81            74
NEW PORT RICHEY  FL 34653  15.4500           10/26/05
0440677763                 8.9500            12/01/05          00
1004538307                 8.4500            11/01/35          0.0000
0                          7.3500            11/01/07          11/01/07
M21/U57                    6.8500            12/01/07          12/01/07
25                         8.9500            0.0000            0.0000
A                          10.4500           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10291081                   7.9500            295200.0000       100.0000
                           7.9500            294,999.90        ZZ
                           7.4500            2155.80           1
                           14.9500           2155.80           80
MORENO VALLEY    CA 92557  14.4500           11/05/05
0440675445                 7.9500            01/01/06          00
1004539182                 7.4500            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/U57                    5.4500            01/01/08          01/01/08
25                         7.9500            0.0000            0.0000
A                          9.4500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10291085                   5.9500            287500.0000       100.0000
                           5.9500            287,211.04        ZZ
                           5.5750            1714.48           2
                           12.9500           1714.48           81
CHICAGO          IL 60632  12.5750           11/01/05
0440658920                 5.9500            01/01/06          23
1004443775                 5.5750            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/G02                    5.5750            01/01/08          01/01/08
25                         5.9500            0.0000            0.0000
A                          7.4500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10291091                   8.7000            464000.0000       100.0000
                           8.7000            463,730.27        ZZ
                           8.2000            3633.73           1
                           15.7000           3633.73           80
LOS ANGELES      CA 91605  15.2000           11/01/05
0440678894                 8.7000            01/01/06          00
1004453709                 8.2000            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/U57                    5.4500            01/01/08          01/01/08
25                         8.7000            0.0000            0.0000
A                          10.2000           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10291093                   9.6000            137700.0000       100.0000
                           9.6000            137,633.68        ZZ
                           9.1000            1167.92           1
                           16.6000           1167.92           90
HURST            TX 76054  16.1000           11/01/05
0440673358                 9.6000            01/01/06          23
1004455609                 9.1000            12/01/35          0.0000
0                          6.2000            12/01/07          12/01/07
M21/U57                    5.7000            01/01/08          01/01/08
25                         9.6000            0.0000            0.0000
A                          11.1000           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           N                 0.0000

10291095                   8.0500            108050.0000       100.0000
                           8.0500            107,978.23        ZZ
                           7.5500            796.60            1
                           15.0500           796.60            82
ATLANTA          GA 30354  14.5500           10/28/05
0440664373                 8.0500            12/01/05          23
1004460130                 7.5500            11/01/35          0.0000
0                          5.9500            11/01/07          11/01/07
M21/U57                    5.4500            12/01/07          12/01/07
25                         8.0500            0.0000            0.0000
A                          9.5500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           N                 0.0000

10291099                   9.1380            88800.0000        100.0000
                           9.1380            88,752.87         ZZ
                           8.6380            723.34            1
                           16.1380           723.34            80
SUPERIOR         WI 54880  15.6380           11/07/05
0440668861                 9.1380            01/01/06          00
1004473769                 8.6380            12/01/35          0.0000
0                          6.7000            12/01/07          12/01/07
M21/U57                    6.2000            01/01/08          01/01/08
25                         9.1380            0.0000            0.0000
A                          10.6380           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10291107                   8.7500            182500.0000       100.0000
                           8.7500            182,395.00        ZZ
                           8.2500            1435.73           1
                           15.7500           1435.73           87
VICTORVILLE      CA 92392  15.2500           11/02/05
0440684116                 8.7500            01/01/06          23
1004525053                 8.2500            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/U57                    5.4500            01/01/08          01/01/08
25                         8.7500            0.0000            0.0000
A                          10.2500           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           N                 0.0000

10291109                   9.1250            172800.0000       100.0000
                           9.1250            172,708.04        ZZ
                           8.6250            1405.96           1
                           16.1250           1405.96           90
VICTORVILLE      CA 92395  15.6250           11/01/05
0440662799                 9.1250            01/01/06          23
1004526294                 8.6250            12/01/35          0.0000
0                          6.2000            12/01/07          12/01/07
M21/U57                    5.7000            01/01/08          01/01/08
25                         9.1250            0.0000            0.0000
A                          10.6250           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           N                 0.0000

10291111                   8.9000            129600.0000       100.0000
                           8.9000            129,527.72        ZZ
                           8.4000            1033.48           1
                           15.9000           1033.48           90
RIVERDALE        GA 30296  15.4000           11/10/05
0440675650                 8.9000            01/01/06          23
1004529610                 8.4000            12/01/35          0.0000
0                          6.3500            12/01/07          12/01/07
M21/R44                    5.8500            01/01/08          01/01/08
25                         8.9000            0.0000            0.0000
A                          10.4000           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10291113                   8.2000            374400.0000       100.0000
                           8.2000            374,158.80        ZZ
                           7.8250            2799.60           2
                           15.2000           2799.60           80
BROOKLYN         NY 11233  14.8250           11/10/05
0440740231                 8.2000            01/01/06          00
1004530671                 7.8250            12/01/35          0.0000
0                          6.2000            12/01/07          12/01/07
M21/G02                    5.8250            01/01/08          01/01/08
25                         8.2000            0.0000            0.0000
A                          9.7000            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10291115                   10.9250           217000.0000       100.0000
                           10.9250           216,921.34        ZZ
                           10.4250           2054.26           1
                           17.9250           2054.26           70
BARNEGAT         NJ 08005  17.4250           11/03/05
0440673168                 10.9250           01/01/06          00
1004532642                 10.4250           12/01/35          0.0000
0                          7.3500            12/01/07          12/01/07
M21/U57                    6.8500            01/01/08          01/01/08
25                         10.9250           0.0000            0.0000
A                          12.4250           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10291117                   9.0000            54400.0000        100.0000
                           9.0000            54,400.00         ZZ
                           8.5000            408.00            1
                           16.0000           408.00            80
AKRON            OH 44307  15.5000           11/09/05
0440669778                 9.0000            01/01/06          00
1004533115                 8.5000            12/01/35          0.0000
0                          5.9500            12/01/08          12/01/08
M21/R44                    5.4500            01/01/09          01/01/09
25                         9.0000            0.0000            0.0000
A                          10.5000           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10291119                   9.3500            94500.0000        100.0000
                           9.3500            94,403.67         ZZ
                           8.8500            784.29            1
                           16.3500           784.29            90
INDIANAPOLIS     IN 46201  15.8500           10/28/05
0440666014                 9.3500            12/01/05          23
1004533534                 8.8500            11/01/35          0.0000
0                          5.9500            11/01/07          11/01/07
M21/R44                    5.4500            12/01/07          12/01/07
25                         9.3500            0.0000            0.0000
A                          10.8500           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10291129                   8.3500            108300.0000       100.0000
                           8.3500            108,232.34        ZZ
                           7.8500            821.25            1
                           15.3500           821.25            95
MISSOURI CITY    TX 77489  14.8500           11/15/05
0440666196                 8.3500            01/01/06          23
1004548715                 7.8500            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/R44                    5.4500            01/01/08          01/01/08
25                         8.3500            0.0000            0.0000
A                          9.8500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     03                00
                           O                 0.0000

10291131                   6.6250            171000.0000       100.0000
                           6.6250            170,697.43        ZZ
                           6.2500            1094.93           1
                           13.6250           1094.93           90
GLENDALE         AZ 85303  13.2500           10/26/05
0440671956                 6.6250            12/01/05          23
1004550685                 6.2500            11/01/35          0.0000
0                          5.9500            11/01/07          11/01/07
M21/G02                    5.5750            12/01/07          12/01/07
25                         6.6250            0.0000            0.0000
A                          8.1250            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10291133                   9.0500            62050.0000        100.0000
                           9.0500            62,016.45         ZZ
                           8.5500            501.51            1
                           16.0500           501.51            85
DETROIT          MI 48213  15.5500           11/14/05
0440687671                 9.0500            01/01/06          23
1004556215                 8.5500            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/U57                    5.4500            01/01/08          01/01/08
25                         9.0500            0.0000            0.0000
A                          10.5500           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10291135                   9.0500            97500.0000        100.0000
                           9.0500            97,447.29         ZZ
                           8.5500            788.02            1
                           16.0500           788.02            75
CALUMET CITY     IL 60409  15.5500           11/10/05
0440663003                 9.0500            01/01/06          00
1004565072                 8.5500            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/U57                    5.4500            01/01/08          01/01/08
25                         9.0500            0.0000            0.0000
A                          10.5500           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10291143                   9.2500            112500.0000       100.0000
                           9.2500            112,382.91        ZZ
                           8.7500            925.51            1
                           16.2500           925.51            90
SAINT LOUIS      MO 63111  15.7500           11/02/05
0440670123                 9.2500            12/01/05          23
1004570468                 8.7500            11/01/35          0.0000
0                          5.9500            11/01/07          11/01/07
M21/U57                    5.4500            12/01/07          12/01/07
25                         9.2500            0.0000            0.0000
A                          10.7500           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           N                 0.0000

10291145                   8.5000            107250.0000       100.0000
                           8.5000            107,185.03        ZZ
                           8.0000            824.66            1
                           15.5000           824.66            75
EDWARDS          IL 61528  15.0000           11/08/05
0440674752                 8.5000            01/01/06          00
1004573330                 8.0000            12/01/35          0.0000
0                          6.3500            12/01/07          12/01/07
M21/U57                    5.8500            01/01/08          01/01/08
25                         8.5000            0.0000            0.0000
A                          10.0000           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10291147                   9.8500            100000.0000       100.0000
                           9.8500            99,954.32         ZZ
                           9.3500            866.51            1
                           16.8500           866.51            63
PHOENIX          AZ 85017  16.3500           11/04/05
0440670230                 9.8500            01/01/06          00
1004574133                 9.3500            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/U57                    5.4500            01/01/08          01/01/08
25                         9.8500            0.0000            0.0000
A                          11.3500           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10291149                   9.5750            86400.0000        100.0000
                           9.5750            86,358.16         ZZ
                           9.0750            731.24            1
                           16.5750           731.24            80
CENTERTON        AR 72719  16.0750           11/09/05
0440668952                 9.5750            01/01/06          00
1004575962                 9.0750            12/01/35          0.0000
0                          6.7000            12/01/07          12/01/07
M21/U57                    6.2000            01/01/08          01/01/08
25                         9.5750            0.0000            0.0000
A                          11.0750           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10291151                   7.5000            130500.0000       100.0000
                           7.5000            130,403.15        ZZ
                           7.0000            912.48            1
                           14.5000           912.48            90
DALLAS           GA 30157  14.0000           11/15/05
0440671824                 7.5000            01/01/06          23
1004576015                 7.0000            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/U57                    5.4500            01/01/08          01/01/08
25                         7.5000            0.0000            0.0000
A                          9.0000            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           N                 0.0000

10291155                   8.3250            78200.0000        100.0000
                           8.3250            78,150.89         ZZ
                           7.8250            591.62            2
                           15.3250           591.62            85
DETROIT          MI 48221  14.8250           11/15/05
0440665644                 8.3250            01/01/06          23
1004580466                 7.8250            12/01/35          0.0000
0                          6.2000            12/01/07          12/01/07
M21/U56                    5.7000            01/01/08          01/01/08
25                         8.3250            0.0000            0.0000
A                          9.8250            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           N                 0.0000

10291159                   11.0000           60300.0000        100.0000
                           11.0000           60,278.49         ZZ
                           10.5000           574.26            1
                           18.0000           574.26            90
HAMILTON         OH 45011  17.5000           11/15/05
0440688026                 11.0000           01/01/06          23
1004542631                 10.5000           12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/U57                    5.4500            01/01/08          01/01/08
25                         11.0000           0.0000            0.0000
A                          12.5000           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           N                 0.0000

10291163                   7.4000            210000.0000       100.0000
                           7.4000            210,000.00        ZZ
                           7.0250            1295.00           1
                           14.4000           1295.00           80
STATESVILLE      NC 28677  14.0250           10/31/05
0440662005                 7.4000            12/01/05          00
1004544808                 7.0250            11/01/35          0.0000
0                          5.9500            11/01/08          11/01/08
M21/G02                    5.5750            12/01/08          12/01/08
25                         7.4000            0.0000            0.0000
A                          8.9000            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.0100
0.0000                     S                 N                 0.0100
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10291165                   5.7500            401250.0000       100.0000
                           5.7500            400,831.07        ZZ
                           5.3750            2341.59           1
                           12.7500           2341.59           69
ANAHEIM          CA 92801  12.3750           11/02/05
0440676260                 5.7500            01/01/06          00
1004552576                 5.3750            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/G02                    5.5750            01/01/08          01/01/08
25                         5.7500            0.0000            0.0000
A                          7.2500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10291167                   9.9250            68708.0000        100.0000
                           9.9250            68,677.11         ZZ
                           9.4250            599.16            1
                           16.9250           599.16            90
DENVER           CO 80229  16.4250           11/17/05
0440673960                 9.9250            01/01/06          23
1004554388                 9.4250            12/01/35          0.0000
0                          6.2000            12/01/07          12/01/07
M21/U56                    5.7000            01/01/08          01/01/08
25                         9.9250            0.0000            0.0000
A                          11.4250           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     09                00
                           N                 0.0000

10291173                   9.7750            133450.0000       100.0000
                           9.7750            133,388.06        ZZ
                           9.2750            1149.00           1
                           16.7750           1149.00           85
SCOTTDALE        GA 30079  16.2750           11/17/05
0440666097                 9.7750            01/01/06          23
1004567748                 9.2750            12/01/35          0.0000
0                          6.3500            12/01/07          12/01/07
M21/U57                    5.8500            01/01/08          01/01/08
25                         9.7750            0.0000            0.0000
A                          11.2750           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     2                 0
0.0000                     05                00
                           N                 0.0000

10291175                   9.0250            60800.0000        100.0000
                           9.0250            60,766.96         ZZ
                           8.5250            490.31            1
                           16.0250           490.31            80
ELMIRA           NY 14901  15.5250           11/14/05
0440671543                 9.0250            01/01/06          00
1004570182                 8.5250            12/01/35          0.0000
0                          6.1500            12/01/07          12/01/07
M21/U57                    5.6500            01/01/08          01/01/08
25                         9.0250            0.0000            0.0000
A                          10.5250           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           N                 0.0000

10291177                   7.9000            127500.0000       100.0000
                           7.9000            127,412.69        ZZ
                           7.4000            926.68            1
                           14.9000           926.68            85
PHOENIX          AZ 85009  14.4000           11/01/05
0440687838                 7.9000            01/01/06          23
1004575196                 7.4000            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/U56                    5.4500            01/01/08          01/01/08
25                         7.9000            0.0000            0.0000
A                          9.4000            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10291183                   9.9750            254664.0000       100.0000
                           9.9750            254,550.73        ZZ
                           9.4750            2230.16           1
                           16.9750           2230.16           90
SORRENTO         FL 32776  16.4750           11/07/05
0440676583                 9.9750            01/01/06          23
1004581991                 9.4750            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/U57                    5.4500            01/01/08          01/01/08
25                         9.9750            0.0000            0.0000
A                          11.4750           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     03                00
                           N                 0.0000

10291187                   9.2500            67000.0000        100.0000
                           9.2500            66,965.26         ZZ
                           8.7500            551.20            1
                           16.2500           551.20            78
WHEELING         WV 26003  15.7500           11/10/05
0440672061                 9.2500            01/01/06          00
1004590384                 8.7500            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/U57                    5.4500            01/01/08          01/01/08
25                         9.2500            0.0000            0.0000
A                          10.7500           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10291189                   10.3250           76500.0000        100.0000
                           10.3250           76,468.43         ZZ
                           9.8250            689.79            2
                           17.3250           689.79            90
SCHENECTADY      NY 12303  16.8250           11/14/05
0440663276                 10.3250           01/01/06          23
1004594898                 9.8250            12/01/35          0.0000
0                          6.2000            12/01/07          12/01/07
M21/U57                    5.7000            01/01/08          01/01/08
25                         10.3250           0.0000            0.0000
A                          11.8250           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           N                 0.0000

10291191                   7.9250            72000.0000        100.0000
                           7.9250            71,950.94         ZZ
                           7.4250            524.56            1
                           14.9250           524.56            90
KENOSHA          WI 53140  14.4250           11/02/05
0440680759                 7.9250            01/01/06          23
1004594932                 7.4250            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/U57                    5.4500            01/01/08          01/01/08
25                         7.9250            0.0000            0.0000
A                          9.4250            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           N                 0.0000

10291193                   9.0250            89100.0000        100.0000
                           9.0250            89,051.58         ZZ
                           8.6500            718.53            1
                           16.0250           718.53            90
DETROIT          MI 48238  15.6500           11/18/05
0440674208                 9.0250            01/01/06          23
1004598297                 8.6500            12/01/35          0.0000
0                          6.2000            12/01/07          12/01/07
M21/G02                    5.8250            01/01/08          01/01/08
25                         9.0250            0.0000            0.0000
A                          10.5250           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10291197                   9.2250            184500.0000       100.0000
                           9.2250            184,403.84        ZZ
                           8.7250            1514.50           1
                           16.2250           1514.50           90
SANTA FE         NM 87506  15.7250           11/02/05
0440686079                 9.2250            01/01/06          23
1004586479                 8.7250            12/01/35          0.0000
0                          6.2000            12/01/07          12/01/07
M21/U57                    5.7000            01/01/08          01/01/08
25                         9.2250            0.0000            0.0000
A                          10.7250           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           N                 0.0000

10291199                   7.3000            215867.0000       100.0000
                           7.3000            215,866.99        T
                           6.9250            1313.20           1
                           14.3000           1313.20           80
JACKSONVILLE     FL 32258  13.9250           11/15/05
0440684009                 7.3000            01/01/06          00
1004590838                 6.9250            12/01/35          0.0000
0                          5.9500            12/01/08          12/01/08
M21/G02                    5.5750            01/01/09          01/01/09
25                         7.3000            0.0000            0.0000
A                          8.8000            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     03                00
                           O                 0.0000

10291203                   8.1250            255000.0000       100.0000
                           8.1250            254,833.19        ZZ
                           7.7500            1893.37           1
                           15.1250           1893.37           85
TAUNTON          MA 02780  14.7500           11/03/05
0440681534                 8.1250            01/01/06          23
1004594095                 7.7500            12/01/35          0.0000
0                          6.4500            12/01/07          12/01/07
M21/G02                    6.0750            01/01/08          01/01/08
25                         8.1250            0.0000            0.0000
A                          9.6250            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10291205                   10.3250           81000.0000        100.0000
                           10.3250           80,966.57         ZZ
                           9.8250            730.37            2
                           17.3250           730.37            90
SCHENECTADY      NY 12303  16.8250           11/18/05
0440670347                 10.3250           01/01/06          23
1004595343                 9.8250            12/01/35          0.0000
0                          6.2000            12/01/07          12/01/07
M21/U57                    5.7000            01/01/08          01/01/08
25                         10.3250           0.0000            0.0000
A                          11.8250           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           N                 0.0000

10291207                   8.7000            84000.0000        100.0000
                           8.7000            83,951.16         ZZ
                           8.2000            657.84            1
                           15.7000           657.84            80
DETROIT          MI 48219  15.2000           11/14/05
0440667087                 8.7000            01/01/06          00
1004596681                 8.2000            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/U57                    5.4500            01/01/08          01/01/08
25                         8.7000            0.0000            0.0000
A                          10.2000           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10291215                   7.7500            454500.0000       100.0000
                           7.7500            454,179.21        ZZ
                           7.2500            3256.10           1
                           14.7500           3256.10           90
FOLSOM           CA 95630  14.2500           11/09/05
0440681013                 7.7500            01/01/06          23
1004601327                 7.2500            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/U56                    5.4500            01/01/08          01/01/08
25                         7.7500            0.0000            0.0000
A                          9.2500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           N                 0.0000

10291221                   9.9000            66500.0000        100.0000
                           9.9000            66,469.95         ZZ
                           9.5250            578.68            1
                           16.9000           578.68            95
DETROIT          MI 48227  16.5250           11/15/05
0440665099                 9.9000            01/01/06          23
1004604887                 9.5250            12/01/35          0.0000
0                          6.2000            12/01/07          12/01/07
M21/G02                    5.8250            01/01/08          01/01/08
25                         9.9000            0.0000            0.0000
A                          11.4000           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10291223                   10.3500           121120.0000       100.0000
                           10.3500           120,969.55        ZZ
                           9.8500            1094.38           1
                           17.3500           1094.38           80
OMAHA            NE 68134  16.8500           11/02/05
0440673226                 10.3500           12/01/05          00
1004605760                 9.8500            11/01/35          0.0000
0                          6.2000            11/01/07          11/01/07
M21/U57                    5.7000            12/01/07          12/01/07
25                         10.3500           0.0000            0.0000
A                          11.8500           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10291225                   8.9900            211650.0000       100.0000
                           8.9900            211,534.14        ZZ
                           8.4900            1701.47           4
                           14.9900           1701.47           85
LEWISTON         ME 04240  14.4900           11/17/05
0440673440                 8.9900            01/01/06          23
1004608776                 8.4900            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/U57                    5.4500            01/01/08          01/01/08
25                         8.9900            0.0000            0.0000
A                          9.9900            6                 6
360                        E                 1.0000            1.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           N                 0.0000

10291229                   7.2500            172800.0000       100.0000
                           7.2500            172,665.19        ZZ
                           6.7500            1178.81           1
                           14.2500           1178.81           90
VERNONIA         OR 97064  13.7500           11/02/05
0440662229                 7.2500            01/01/06          23
1004613403                 6.7500            12/01/35          0.0000
0                          6.1500            12/01/07          12/01/07
M21/R44                    5.6500            01/01/08          01/01/08
25                         7.2500            0.0000            0.0000
A                          8.7500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10291231                   8.2000            192000.0000       100.0000
                           8.2000            191,876.31        ZZ
                           7.7000            1435.69           2
                           15.2000           1435.69           71
WEST WARWICK     RI 02893  14.7000           11/14/05
0440673689                 8.2000            01/01/06          00
1004615786                 7.7000            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/U56                    5.4500            01/01/08          01/01/08
25                         8.2000            0.0000            0.0000
A                          9.7000            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10291235                   9.3500            136000.0000       100.0000
                           9.3500            135,930.96        ZZ
                           8.8500            1128.71           1
                           16.3500           1128.71           80
SPRINGFIELD      MA 01109  15.8500           11/14/05
0440669539                 9.3500            01/01/06          00
1004617926                 8.8500            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/U57                    5.4500            01/01/08          01/01/08
25                         9.3500            0.0000            0.0000
A                          10.8500           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10291237                   9.3500            195500.0000       100.0000
                           9.3500            195,400.75        ZZ
                           8.8500            1622.52           1
                           16.3500           1622.52           85
PAYSON           UT 84651  15.8500           11/07/05
0440666519                 9.3500            01/01/06          23
1004623107                 8.8500            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/U57                    5.4500            01/01/08          01/01/08
25                         9.3500            0.0000            0.0000
A                          10.8500           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10291239                   7.8000            324000.0000       100.0000
                           7.8000            323,773.61        ZZ
                           7.4250            2332.39           1
                           14.8000           2332.39           80
UPPER MARLBORO   MD 20774  14.4250           11/07/05
0440680841                 7.8000            01/01/06          00
1004625061                 7.4250            12/01/35          0.0000
0                          6.2000            12/01/07          12/01/07
M21/G02                    5.8250            01/01/08          01/01/08
25                         7.8000            0.0000            0.0000
A                          9.3000            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     2                 0
0.0000                     09                00
                           O                 0.0000

10291243                   10.2000           192000.0000       100.0000
                           10.2000           191,918.61        ZZ
                           9.7000            1713.39           1
                           17.2000           1713.39           80
PROVIDENCE       RI 02904  16.7000           11/09/05
0440666915                 10.2000           01/01/06          00
1004625506                 9.7000            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/U57                    5.4500            01/01/08          01/01/08
25                         10.2000           0.0000            0.0000
A                          11.7000           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10291247                   6.9900            252800.0000       100.0000
                           6.9900            252,800.00        ZZ
                           6.6150            1472.56           1
                           13.9900           1472.56           80
PERRIS           CA 92571  13.6150           11/04/05
0440673713                 6.9900            01/01/06          00
1004628460                 6.6150            12/01/35          0.0000
0                          6.2000            12/01/08          12/01/08
M21/G02                    5.8250            01/01/09          01/01/09
25                         6.9900            0.0000            0.0000
A                          8.4900            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10291251                   8.6500            145800.0000       100.0000
                           8.6500            145,714.35        ZZ
                           8.1500            1136.62           1
                           15.6500           1136.62           90
TAMPA            FL 33619  15.1500           11/09/05
0440674778                 8.6500            01/01/06          23
1004633356                 8.1500            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/R44                    5.4500            01/01/08          01/01/08
25                         8.6500            0.0000            0.0000
A                          10.1500           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10291257                   6.6250            120000.0000       100.0000
                           6.6250            119,894.12        ZZ
                           6.1250            768.38            1
                           13.6250           768.38            80
EAST WENATCHEE   WA 98802  13.1250           11/09/05
0440675015                 6.6250            01/01/06          00
1004637450                 6.1250            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/R44                    5.4500            01/01/08          01/01/08
25                         6.6250            0.0000            0.0000
A                          8.1250            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10291261                   9.2250            72900.0000        100.0000
                           9.2250            72,862.00         ZZ
                           8.7250            598.42            1
                           16.2250           598.42            90
LUFKIN           TX 75901  15.7250           11/10/05
0440675221                 9.2250            01/01/06          23
1004646342                 8.7250            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/U56                    5.4500            01/01/08          01/01/08
25                         9.2250            0.0000            0.0000
A                          10.7250           6                 6
360                        E                 1.0000            1.0000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           N                 0.0000

10291267                   7.9250            60800.0000        100.0000
                           7.9250            60,758.57         ZZ
                           7.4250            442.96            1
                           14.9250           442.96            80
GARY             IN 46404  14.4250           11/17/05
0440668911                 7.9250            01/01/06          00
1004615429                 7.4250            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/R44                    5.4500            01/01/08          01/01/08
25                         7.9250            0.0000            0.0000
A                          9.4250            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           N                 0.0000

10291271                   7.1500            200000.0000       100.0000
                           7.1500            200,000.00        T
                           6.7750            1191.67           1
                           14.1500           1191.67           80
KISSIMMEE        FL 34758  13.7750           11/14/05
0440670404                 7.1500            01/01/06          00
1004617338                 6.7750            12/01/35          0.0000
0                          5.9500            12/01/08          12/01/08
M21/G02                    5.5750            01/01/09          01/01/09
25                         7.1500            0.0000            0.0000
A                          8.6500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     03                00
                           O                 0.0000

10291277                   9.7000            64575.0000        100.0000
                           9.7000            64,544.55         ZZ
                           9.2000            552.43            1
                           16.7000           552.43            90
SPOKANE          WA 99212  16.2000           11/04/05
0440675478                 9.7000            01/01/06          23
1004629922                 9.2000            12/01/35          0.0000
0                          6.2000            12/01/07          12/01/07
M21/U57                    5.7000            01/01/08          01/01/08
25                         9.7000            0.0000            0.0000
A                          11.2000           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           N                 0.0000

10291283                   9.0500            560000.0000       100.0000
                           9.0500            560,000.00        ZZ
                           8.5500            4223.34           1
                           16.0500           4223.34           80
SANTA ANA        CA 92704  15.5500           11/10/05
0440672137                 9.0500            01/01/06          00
1004631811                 8.5500            12/01/35          0.0000
0                          6.2000            12/01/08          12/01/08
M21/U57                    5.7000            01/01/09          01/01/09
25                         9.0500            0.0000            0.0000
A                          10.5500           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10291287                   7.9900            72000.0000        100.0000
                           7.9900            71,951.59         ZZ
                           7.4900            527.81            1
                           14.9900           527.81            90
MOREAU           NY 12828  14.4900           11/18/05
0440681484                 7.9900            01/01/06          23
1004634097                 7.4900            12/01/35          0.0000
0                          6.2000            12/01/07          12/01/07
M21/U57                    5.7000            01/01/08          01/01/08
25                         7.9900            0.0000            0.0000
A                          9.4900            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           N                 0.0000

10291289                   8.8500            62400.0000        100.0000
                           8.8500            62,364.83         ZZ
                           8.3500            495.37            1
                           15.8500           495.37            80
FLINT            MI 48507  15.3500           11/11/05
0440676849                 8.8500            01/01/06          00
1004640295                 8.3500            12/01/35          0.0000
0                          6.3500            12/01/07          12/01/07
M21/R44                    5.8500            01/01/08          01/01/08
25                         8.8500            0.0000            0.0000
A                          10.3500           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           N                 0.0000

10291291                   7.0500            110800.0000       100.0000
                           7.0500            110,710.07        ZZ
                           6.5500            740.88            1
                           14.0500           740.88            80
DETROIT          MI 48221  13.5500           11/14/05
0440665610                 7.0500            01/01/06          00
1004640366                 6.5500            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/R44                    5.4500            01/01/08          01/01/08
25                         7.0500            0.0000            0.0000
A                          8.5500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10291295                   9.0000            292000.0000       100.0000
                           9.0000            291,840.50        ZZ
                           8.5000            2349.50           1
                           16.0000           2349.50           85
LONG BRANCH      NJ 07740  15.5000           11/10/05
0440673382                 9.0000            01/01/06          23
1004642934                 8.5000            12/01/35          0.0000
0                          6.2000            12/01/07          12/01/07
M21/U57                    5.7000            01/01/08          01/01/08
25                         9.0000            0.0000            0.0000
A                          10.5000           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           N                 0.0000

10291297                   8.5500            153600.0000       100.0000
                           8.5500            153,507.90        T
                           8.1750            1186.50           1
                           15.5500           1186.50           80
GATLINBURG       TN 37738  15.1750           11/14/05
0440674166                 8.5500            01/01/06          00
1004643274                 8.1750            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/G02                    5.5750            01/01/08          01/01/08
25                         8.5500            0.0000            0.0000
A                          10.0500           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10291299                   8.7750            103500.0000       100.0000
                           8.7750            103,440.75        ZZ
                           8.2750            816.09            1
                           15.7750           816.09            72
KNOXVILLE        TN 37923  15.2750           11/15/05
0440675114                 8.7750            01/01/06          00
1004643844                 8.2750            12/01/35          0.0000
0                          6.3500            12/01/07          12/01/07
M21/U57                    5.8500            01/01/08          01/01/08
25                         8.7750            0.0000            0.0000
A                          10.2750           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10291313                   9.8000            327750.0000       100.0000
                           9.8000            327,598.70        ZZ
                           9.3000            2827.93           1
                           16.8000           2827.93           75
WARRENTON        VA 20186  16.3000           11/18/05
0440672723                 9.8000            01/01/06          00
1004663803                 9.3000            12/01/35          0.0000
0                          6.4500            12/01/07          12/01/07
M21/U56                    5.9500            01/01/08          01/01/08
25                         9.8000            0.0000            0.0000
A                          11.3000           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           N                 0.0000

10291317                   8.2500            328500.0000       100.0000
                           8.2500            328,290.52        ZZ
                           7.7500            2467.92           1
                           15.2500           2467.92           90
EAST STROUDSBUR  PA 18301  14.7500           11/07/05
0440666584                 8.2500            01/01/06          23
1004666221                 7.7500            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/U57                    5.4500            01/01/08          01/01/08
25                         8.2500            0.0000            0.0000
A                          9.7500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10291319                   9.5500            81000.0000        100.0000
                           9.5500            80,960.57         ZZ
                           9.0500            684.05            1
                           16.5500           684.05            90
DETROIT          MI 48204  16.0500           11/10/05
0440666949                 9.5500            01/01/06          23
1004668942                 9.0500            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/R44                    5.4500            01/01/08          01/01/08
25                         9.5500            0.0000            0.0000
A                          11.0500           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10291321                   8.8250            112500.0000       100.0000
                           8.8250            112,436.26        ZZ
                           8.3250            891.08            1
                           15.8250           891.08            90
DETROIT          MI 48221  15.3250           11/11/05
0440666048                 8.8250            01/01/06          23
1004670804                 8.3250            12/01/35          0.0000
0                          6.3500            12/01/07          12/01/07
M21/R44                    5.8500            01/01/08          01/01/08
25                         8.8250            0.0000            0.0000
A                          10.3250           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10291323                   9.6000            81000.0000        100.0000
                           9.6000            80,960.99         ZZ
                           9.1000            687.01            1
                           16.6000           687.01            90
RED BUD          IL 62278  16.1000           11/17/05
0440686830                 9.6000            01/01/06          23
1004670920                 9.1000            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/U57                    5.4500            01/01/08          01/01/08
25                         9.6000            0.0000            0.0000
A                          11.1000           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           N                 0.0000

10291325                   8.7000            112500.0000       100.0000
                           8.7000            112,434.60        ZZ
                           8.2000            881.03            1
                           15.7000           881.03            75
OKLAHOMA CITY    OK 73120  15.2000           11/08/05
0440675536                 8.7000            01/01/06          00
1004672606                 8.2000            12/01/35          0.0000
0                          6.3500            12/01/07          12/01/07
M21/U57                    5.8500            01/01/08          01/01/08
25                         8.7000            0.0000            0.0000
A                          10.2000           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10291327                   8.3750            76500.0000        100.0000
                           8.3750            76,452.45         ZZ
                           7.8750            581.46            1
                           15.3750           581.46            90
CLEVELAND        OH 44105  14.8750           11/11/05
0440665792                 8.3750            01/01/06          23
1004672820                 7.8750            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/U57                    5.4500            01/01/08          01/01/08
25                         8.3750            0.0000            0.0000
A                          9.8750            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           N                 0.0000

10291331                   9.3500            202500.0000       100.0000
                           9.3500            202,397.19        ZZ
                           8.8500            1680.62           1
                           16.3500           1680.62           75
DEFIANCE         MO 63341  15.8500           11/10/05
0440674463                 9.3500            01/01/06          00
1004682873                 8.8500            12/01/35          0.0000
0                          6.7000            12/01/07          12/01/07
M21/U57                    6.2000            01/01/08          01/01/08
25                         9.3500            0.0000            0.0000
A                          10.8500           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10291333                   9.7250            157491.0000       100.0000
                           9.7250            157,417.12        ZZ
                           9.2250            1350.21           1
                           16.7250           1350.21           90
MIAMI            FL 33015  16.2250           11/17/05
0440674794                 9.7250            01/01/06          23
1004683480                 9.2250            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/U57                    5.4500            01/01/08          01/01/08
25                         9.7250            0.0000            0.0000
A                          11.2250           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     01                00
                           N                 0.0000

10291337                   7.3000            101200.0000       100.0000
                           7.3000            101,121.83        ZZ
                           6.9250            693.80            1
                           14.3000           693.80            80
INDIANAPOLIS     IN 46227  13.9250           11/17/05
0440666410                 7.3000            01/01/06          00
1004693763                 6.9250            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/G02                    5.5750            01/01/08          01/01/08
25                         7.3000            0.0000            0.0000
A                          8.8000            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10291341                   9.2250            112410.0000       100.0000
                           9.2250            112,351.41        ZZ
                           8.7250            922.74            1
                           16.2250           922.74            90
COLUMBUS         OH 43207  15.7250           11/04/05
0440662963                 9.2250            01/01/06          23
1004650112                 8.7250            12/01/35          0.0000
0                          6.4500            12/01/07          12/01/07
M21/U56                    5.9500            01/01/08          01/01/08
25                         9.2250            0.0000            0.0000
A                          10.7250           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           N                 0.0000

10291343                   8.9900            170000.0000       100.0000
                           8.9900            169,906.94        ZZ
                           8.4900            1366.64           3
                           14.9900           1366.64           85
LEWISTON         ME 04240  14.4900           11/17/05
0440671055                 8.9900            01/01/06          23
1004652174                 8.4900            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/U57                    5.4500            01/01/08          01/01/08
25                         8.9900            0.0000            0.0000
A                          9.9900            6                 6
360                        E                 1.0000            1.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           N                 0.0000

10291345                   8.0000            183920.0000       100.0000
                           8.0000            183,920.00        ZZ
                           7.6250            1226.14           1
                           15.0000           1226.14           80
MIAMI            FL 33147  14.6250           11/15/05
0440745248                 8.0000            01/01/06          00
1004653967                 7.6250            12/01/35          0.0000
0                          5.9500            12/01/08          12/01/08
M21/G02                    5.5750            01/01/09          01/01/09
25                         8.0000            0.0000            0.0000
A                          9.5000            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10291351                   10.0000           234000.0000       100.0000
                           10.0000           233,896.48        ZZ
                           9.5000            2053.52           1
                           17.0000           2053.52           90
HAWAIIAN GARDEN  CA 90716  16.5000           11/08/05
0440687754                 10.0000           01/01/06          23
1004656991                 9.5000            12/01/35          0.0000
0                          6.2000            12/01/07          12/01/07
M21/U57                    5.7000            01/01/08          01/01/08
25                         10.0000           0.0000            0.0000
A                          11.5000           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     01                00
                           N                 0.0000

10291353                   10.0000           220500.0000       100.0000
                           10.0000           220,402.45        ZZ
                           9.5000            1935.05           1
                           17.0000           1935.05           90
HAWAIIAN GARDEN  CA 90716  16.5000           11/07/05
0440685329                 10.0000           01/01/06          23
1004657758                 9.5000            12/01/35          0.0000
0                          6.2000            12/01/07          12/01/07
M21/U56                    5.7000            01/01/08          01/01/08
25                         10.0000           0.0000            0.0000
A                          11.5000           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     01                00
                           N                 0.0000

10291357                   9.1750            65700.0000        100.0000
                           9.1750            65,665.39         ZZ
                           8.6750            536.94            1
                           16.1750           536.94            90
EAST CHICAGO     IN 46312  15.6750           11/16/05
0440676591                 9.1750            01/01/06          23
1004675827                 8.6750            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/U57                    5.4500            01/01/08          01/01/08
25                         9.1750            0.0000            0.0000
A                          10.6750           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           N                 0.0000

10291363                   9.7750            287991.0000       100.0000
                           9.7750            287,857.35        ZZ
                           9.2750            2479.58           1
                           16.7750           2479.58           90
ST. CLOUD        FL 34771  16.2750           11/18/05
0440687762                 9.7750            01/01/06          23
1004681053                 9.2750            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/U57                    5.4500            01/01/08          01/01/08
25                         9.7750            0.0000            0.0000
A                          11.2750           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     03                00
                           N                 0.0000

10291365                   10.1000           73500.0000        100.0000
                           10.1000           73,468.17         ZZ
                           9.6000            650.46            1
                           17.1000           650.46            70
WEST LAFAYETTE   OH 45845  16.6000           11/04/05
0440637205                 10.1000           01/01/06          00
1004681080                 9.6000            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/U56                    5.4500            01/01/08          01/01/08
25                         10.1000           0.0000            0.0000
A                          11.6000           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           N                 0.0000

10291367                   9.0750            71900.0000        100.0000
                           9.0750            71,861.33         ZZ
                           8.5750            582.41            1
                           16.0750           582.41            90
STONE MOUNTAIN   GA 30083  15.5750           11/16/05
0440669489                 9.0750            01/01/06          23
1004683890                 8.5750            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/U57                    5.4500            01/01/08          01/01/08
25                         9.0750            0.0000            0.0000
A                          10.5750           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     01                00
                           N                 0.0000

10291369                   8.0750            126000.0000       100.0000
                           8.0750            125,916.74        ZZ
                           7.5750            931.14            1
                           15.0750           931.14            90
SEBRING          FL 33872  14.5750           11/18/05
0440668309                 8.0750            01/01/06          23
1004692773                 7.5750            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/U56                    5.4500            01/01/08          01/01/08
25                         8.0750            0.0000            0.0000
A                          9.5750            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           N                 0.0000

10291373                   9.9250            157250.0000       100.0000
                           9.9250            157,179.31        ZZ
                           9.4250            1371.28           1
                           16.9250           1371.28           85
HOUSTON          TX 77006  16.4250           11/18/05
0440671402                 9.9250            01/01/06          23
1004693139                 9.4250            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/U57                    5.4500            01/01/08          01/01/08
25                         9.9250            0.0000            0.0000
A                          11.4250           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     01                00
                           N                 0.0000

10291377                   9.1500            202300.0000       100.0000
                           9.1500            202,192.90        ZZ
                           8.6500            1649.64           1
                           16.1500           1649.64           85
VIRGINIA BEACH   VA 23452  15.6500           11/07/05
0440679538                 9.1500            01/01/06          23
1004705171                 8.6500            12/01/35          0.0000
0                          6.1500            12/01/07          12/01/07
M21/U56                    5.6500            01/01/08          01/01/08
25                         9.1500            0.0000            0.0000
A                          10.6500           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10291379                   8.5250            53000.0000        100.0000
                           8.5250            52,968.05         ZZ
                           8.0250            408.47            1
                           15.5250           408.47            57
KNOXVILLE        TN 37921  15.0250           11/08/05
0440669570                 8.5250            01/01/06          00
1004705929                 8.0250            12/01/35          0.0000
0                          6.1500            12/01/07          12/01/07
M21/U56                    5.6500            01/01/08          01/01/08
25                         8.5250            0.0000            0.0000
A                          10.0250           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10291381                   8.2500            252800.0000       100.0000
                           8.2500            252,800.00        ZZ
                           7.8750            1738.00           1
                           15.2500           1738.00           80
ATLANTA          GA 30315  14.8750           11/29/05
0440666550                 8.2500            01/01/06          00
1004707570                 7.8750            12/01/35          0.0000
0                          6.1500            12/01/08          12/01/08
M21/G02                    5.7750            01/01/09          01/01/09
25                         8.2500            0.0000            0.0000
A                          9.7500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10291383                   8.2500            74800.0000        100.0000
                           8.2500            74,752.30         ZZ
                           7.7500            561.95            2
                           15.2500           561.95            85
CLEVELAND        OH 44108  14.7500           11/11/05
0440662112                 8.2500            01/01/06          23
1004708668                 7.7500            12/01/35          0.0000
0                          6.3500            12/01/07          12/01/07
M21/U56                    5.8500            01/01/08          01/01/08
25                         7.2500            0.0000            0.0000
A                          9.2500            6                 6
360                        E                 1.0000            1.0000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           N                 0.0000

10291385                   7.9900            168000.0000       100.0000
                           7.9900            167,887.04        ZZ
                           7.4900            1231.56           1
                           13.9900           1231.56           80
WAYNE            ME 04284  13.4900           11/10/05
0440669026                 7.9900            01/01/06          00
1004710842                 7.4900            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/U57                    5.4500            01/01/08          01/01/08
25                         7.9900            0.0000            0.0000
A                          8.9900            6                 6
360                        E                 1.0000            1.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10291389                   8.6000            106250.0000       100.0000
                           8.6000            106,186.94        ZZ
                           8.1000            824.52            1
                           15.6000           824.52            85
INDIANAPOLIS     IN 46228  15.1000           11/14/05
0440675700                 8.6000            01/01/06          23
1004721983                 8.1000            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/U56                    5.4500            01/01/08          01/01/08
25                         8.6000            0.0000            0.0000
A                          10.1000           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10291391                   7.7500            292500.0000       100.0000
                           7.7500            292,293.55        ZZ
                           7.2500            2095.51           3
                           14.7500           2095.51           90
NEWARK           NJ 07103  14.2500           11/18/05
0440674877                 7.7500            01/01/06          23
1004722651                 7.2500            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/U56                    5.4500            01/01/08          01/01/08
25                         7.7500            0.0000            0.0000
A                          9.2500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           N                 0.0000

10291395                   10.3750           221250.0000       100.0000
                           10.3750           221,159.67        ZZ
                           9.8750            2003.22           2
                           17.3750           2003.22           75
NEWARK           NJ 07106  16.8750           11/18/05
0440670990                 10.3750           01/01/06          00
1004726684                 9.8750            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/U57                    5.4500            01/01/08          01/01/08
25                         10.3750           0.0000            0.0000
A                          11.8750           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10291397                   9.7000            72250.0000        100.0000
                           9.7000            72,215.93         ZZ
                           9.2000            618.09            1
                           16.7000           618.09            82
JACKSONVILLE     FL 32206  16.2000           11/14/05
0440669992                 9.7000            01/01/06          23
1004727013                 9.2000            12/01/35          0.0000
0                          6.2000            12/01/07          12/01/07
M21/U56                    5.7000            01/01/08          01/01/08
25                         9.7000            0.0000            0.0000
A                          11.2000           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           N                 0.0000

10291399                   9.8000            80910.0000        100.0000
                           9.8000            80,872.65         ZZ
                           9.3000            698.12            1
                           16.8000           698.12            90
WARREN           IN 46792  16.3000           11/10/05
0440666964                 9.8000            01/01/06          23
1004729011                 9.3000            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/U56                    5.4500            01/01/08          01/01/08
25                         9.8000            0.0000            0.0000
A                          11.3000           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           N                 0.0000

10291405                   8.7250            81000.0000        100.0000
                           8.7250            80,953.15         ZZ
                           8.2250            635.79            2
                           15.7250           635.79            90
CLEVELAND        OH 44120  15.2250           11/17/05
0440648152                 8.7250            01/01/06          23
1004733417                 8.2250            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/U57                    5.4500            01/01/08          01/01/08
25                         8.7250            0.0000            0.0000
A                          10.2250           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           N                 0.0000

10291407                   7.8500            396000.0000       100.0000
                           7.8500            395,726.09        ZZ
                           7.4750            2864.41           1
                           14.8500           2864.41           80
SANTA MONICA     CA 90404  14.4750           11/11/05
0440666899                 7.8500            01/01/06          00
1004735415                 7.4750            12/01/35          0.0000
0                          6.2000            12/01/07          12/01/07
M21/G02                    5.8250            01/01/08          01/01/08
25                         7.8500            0.0000            0.0000
A                          9.3500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     01                00
                           O                 0.0000

10291409                   8.6880            119200.0000       100.0000
                           8.6880            119,130.53        ZZ
                           8.3130            932.48            1
                           15.6880           932.48            80
ATLANTA          GA 30315  15.3130           11/16/05
0440662559                 8.6880            01/01/06          00
1004737958                 8.3130            12/01/35          0.0000
0                          6.2000            12/01/07          12/01/07
M21/G02                    5.8250            01/01/08          01/01/08
25                         8.6880            0.0000            0.0000
A                          10.1880           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10291411                   9.7500            55200.0000        100.0000
                           9.7500            55,174.24         ZZ
                           9.2500            474.26            1
                           16.7500           474.26            80
SIOUX CITY       IA 51103  16.2500           11/09/05
0440681872                 9.7500            01/01/06          00
1004738047                 9.2500            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/U56                    5.4500            01/01/08          01/01/08
25                         9.7500            0.0000            0.0000
A                          11.2500           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10291413                   7.0500            292000.0000       100.0000
                           7.0500            291,763.00        ZZ
                           6.5500            1952.50           1
                           14.0500           1952.50           80
GILBERT          AZ 85297  13.5500           11/08/05
0440666246                 7.0500            01/01/06          00
1004693816                 6.5500            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/R44                    5.4500            01/01/08          01/01/08
25                         7.0500            0.0000            0.0000
A                          8.5500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     03                00
                           O                 0.0000

10291415                   8.7880            80750.0000        100.0000
                           8.7880            80,703.90         ZZ
                           8.2880            637.46            1
                           15.7880           637.46            85
SAINT LOUIS      MO 63114  15.2880           11/14/05
0440663979                 8.7880            01/01/06          23
1004694325                 8.2880            12/01/35          0.0000
0                          6.1500            12/01/07          12/01/07
M21/U57                    5.6500            01/01/08          01/01/08
25                         8.7880            0.0000            0.0000
A                          10.2880           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10291417                   9.6500            85500.0000        100.0000
                           9.6500            85,459.25         ZZ
                           9.1500            728.31            1
                           16.6500           728.31            75
PHILADELPHIA     PA 19120  16.1500           11/11/05
0440669919                 9.6500            01/01/06          00
1004696289                 9.1500            12/01/35          0.0000
0                          6.4500            12/01/07          12/01/07
M21/U56                    5.9500            01/01/08          01/01/08
25                         9.6500            0.0000            0.0000
A                          11.1500           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10291419                   10.7500           499500.0000       100.0000
                           10.7500           499,311.95        ZZ
                           10.2500           4662.74           1
                           17.7500           4662.74           90
GARDEN GROVE     CA 92844  17.2500           11/15/05
0440677029                 10.7500           01/01/06          23
1004697064                 10.2500           12/01/35          0.0000
0                          6.2000            12/01/07          12/01/07
M21/U57                    5.7000            01/01/08          01/01/08
25                         10.7500           0.0000            0.0000
A                          12.2500           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           N                 0.0000

10291423                   8.5500            73800.0000        100.0000
                           8.5500            73,755.75         ZZ
                           8.0500            570.08            1
                           15.5500           570.08            90
COLUMBUS         OH 43204  15.0500           11/07/05
0440666006                 8.5500            01/01/06          23
1004723348                 8.0500            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/R44                    5.4500            01/01/08          01/01/08
25                         8.5500            0.0000            0.0000
A                          10.0500           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10291425                   10.1500           93500.0000        100.0000
                           10.1500           93,459.93         ZZ
                           9.6500            830.92            1
                           17.1500           830.92            85
READING          PA 19605  16.6500           11/10/05
0440675726                 10.1500           01/01/06          23
1004727843                 9.6500            12/01/35          0.0000
0                          6.3500            12/01/07          12/01/07
M21/U57                    5.8500            01/01/08          01/01/08
25                         10.1500           0.0000            0.0000
A                          11.6500           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     07                00
                           O                 0.0000

10291427                   9.0880            205275.0000       100.0000
                           9.0880            205,164.91        ZZ
                           8.5880            1664.71           1
                           16.0880           1664.71           85
BEAVERCREEK      OH 45431  15.5880           11/07/05
0440666535                 9.0880            01/01/06          23
1004730483                 8.5880            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/U57                    5.4500            01/01/08          01/01/08
25                         9.0880            0.0000            0.0000
A                          10.5880           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10291429                   9.6750            77600.0000        100.0000
                           9.6750            77,563.21         ZZ
                           9.1750            662.44            1
                           16.6750           662.44            80
GRAND ISLAND     NE 68801  16.1750           11/18/05
0440676427                 9.6750            01/01/06          00
1004731259                 9.1750            12/01/35          0.0000
0                          6.1500            12/01/07          12/01/07
M21/U56                    5.6500            01/01/08          01/01/08
25                         9.6750            0.0000            0.0000
A                          11.1750           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10291433                   9.6250            146700.0000       100.0000
                           9.6250            146,629.72        ZZ
                           9.1250            1246.94           1
                           16.6250           1246.94           90
PHILADELPHIA     PA 19114  16.1250           11/18/05
0440680346                 9.6250            01/01/06          23
1004734513                 9.1250            12/01/35          0.0000
0                          6.2000            12/01/07          12/01/07
M21/U56                    5.7000            01/01/08          01/01/08
25                         9.6250            0.0000            0.0000
A                          11.1250           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     03                00
                           N                 0.0000

10291437                   8.0000            61750.0000        100.0000
                           8.0000            61,708.57         ZZ
                           7.6250            453.10            1
                           15.0000           453.10            90
BIRMINGHAM       AL 35224  14.6250           11/08/05
0440645927                 8.0000            01/01/06          23
1004738494                 7.6250            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/G02                    5.5750            01/01/08          01/01/08
25                         8.0000            0.0000            0.0000
A                          9.5000            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10291439                   8.7500            103700.0000       100.0000
                           8.7500            103,640.34        ZZ
                           8.3750            815.81            1
                           15.7500           815.81            85
ALLENTOWN        PA 18102  15.3750           11/18/05
0440685790                 8.7500            01/01/06          23
1004739750                 8.3750            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/G02                    5.5750            01/01/08          01/01/08
25                         8.7500            0.0000            0.0000
A                          10.2500           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10291441                   9.4750            108000.0000       100.0000
                           9.4750            107,946.59        ZZ
                           9.1000            906.16            1
                           16.4750           906.16            74
ORLANDO          FL 32808  16.1000           11/17/05
0440631141                 9.4750            01/01/06          00
1004740169                 9.1000            12/01/35          0.0000
0                          6.2000            12/01/07          12/01/07
M21/G02                    5.8250            01/01/08          01/01/08
25                         9.4750            0.0000            0.0000
A                          10.9750           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           N                 0.0000

10291443                   6.9900            270400.0000       100.0000
                           6.9900            270,400.00        ZZ
                           6.6150            1575.08           1
                           13.9900           1575.08           80
DENVER           CO 80212  13.6150           11/15/05
0440639813                 6.9900            01/01/06          00
1004740427                 6.6150            12/01/35          0.0000
0                          5.9500            12/01/08          12/01/08
M21/G02                    5.5750            01/01/09          01/01/09
25                         6.9900            0.0000            0.0000
A                          8.4900            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10291445                   8.2000            196200.0000       100.0000
                           8.2000            196,073.60        ZZ
                           7.8250            1467.10           1
                           15.2000           1467.10           90
SHOW LOW         AZ 85901  14.8250           11/10/05
0440664563                 8.2000            01/01/06          23
1004746957                 7.8250            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/G02                    5.5750            01/01/08          01/01/08
25                         8.2000            0.0000            0.0000
A                          9.7000            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10291447                   8.1000            66500.0000        100.0000
                           8.1000            66,456.28         ZZ
                           7.6000            492.60            1
                           15.1000           492.60            95
PASADENA         TX 77506  14.6000           11/18/05
0440674083                 8.1000            01/01/06          23
1004753243                 7.6000            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/U57                    5.4500            01/01/08          01/01/08
25                         8.1000            0.0000            0.0000
A                          9.6000            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           N                 0.0000

10291451                   9.2000            126000.0000       100.0000
                           9.2000            125,933.99        ZZ
                           8.7000            1032.01           2
                           16.2000           1032.01           90
HAZLETON         PA 18202  15.7000           11/16/05
0440677813                 9.2000            01/01/06          23
1004756721                 8.7000            12/01/35          0.0000
0                          6.2000            12/01/07          12/01/07
M21/U56                    5.7000            01/01/08          01/01/08
25                         9.2000            0.0000            0.0000
A                          10.7000           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           N                 0.0000

10291453                   10.6250           85500.0000        100.0000
                           10.6250           85,466.92         ZZ
                           10.1250           790.11            1
                           17.6250           790.11            78
KANSAS CITY      MO 64123  17.1250           11/18/05
0440666691                 10.6250           01/01/06          00
1004761760                 10.1250           12/01/35          0.0000
0                          6.4500            12/01/07          12/01/07
M21/U57                    5.9500            01/01/08          01/01/08
25                         10.6250           0.0000            0.0000
A                          12.1250           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           N                 0.0000

10291457                   6.8250            234000.0000       100.0000
                           6.8250            233,801.47        ZZ
                           6.4500            1529.41           1
                           13.8250           1529.41           90
OPA LOCKA        FL 33055  13.4500           11/17/05
0440685592                 6.8250            01/01/06          23
1004792950                 6.4500            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/G02                    5.5750            01/01/08          01/01/08
25                         6.8250            0.0000            0.0000
A                          8.3250            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     03                00
                           O                 0.0000

10291459                   9.8250            76500.0000        100.0000
                           9.8250            76,464.86         ZZ
                           9.3250            661.48            1
                           16.8250           661.48            90
DELAND           FL 32720  16.3250           11/17/05
0440671071                 9.8250            01/01/06          23
1004810958                 9.3250            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/U56                    5.4500            01/01/08          01/01/08
25                         9.8250            0.0000            0.0000
A                          11.3250           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10291461                   7.3500            72000.0000        100.0000
                           7.3500            71,944.94         ZZ
                           6.8500            496.06            1
                           14.3500           496.06            80
CARROLLTON       GA 30116  13.8500           11/18/05
0440677631                 7.3500            01/01/06          00
1004815800                 6.8500            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/R44                    5.4500            01/01/08          01/01/08
25                         7.3500            0.0000            0.0000
A                          8.8500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10291463                   11.6000           52500.0000        100.0000
                           11.6000           52,483.58         ZZ
                           11.1000           523.92            1
                           18.6000           523.92            70
LONGVIEW         WA 98632  18.1000           11/10/05
0440666139                 11.6000           01/01/06          00
1004819147                 11.1000           12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/U56                    5.4500            01/01/08          01/01/08
25                         11.6000           0.0000            0.0000
A                          13.1000           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           N                 0.0000

10291465                   9.0500            89000.0000        100.0000
                           9.0500            88,951.89         ZZ
                           8.5500            719.32            1
                           16.0500           719.32            66
VALPARAISO       IN 46385  15.5500           11/11/05
0440682482                 9.0500            01/01/06          00
1004823267                 8.5500            12/01/35          0.0000
0                          7.3500            12/01/07          12/01/07
M21/U56                    6.8500            01/01/08          01/01/08
25                         9.0500            0.0000            0.0000
A                          10.5500           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10291467                   8.5750            50400.0000        100.0000
                           8.5750            50,369.93         ZZ
                           8.0750            390.22            1
                           15.5750           390.22            80
DUBUQUE          IA 52001  15.0750           11/18/05
0440686145                 8.5750            01/01/06          00
1004823828                 8.0750            12/01/35          0.0000
0                          6.3500            12/01/07          12/01/07
M21/U57                    5.8500            01/01/08          01/01/08
25                         8.5750            0.0000            0.0000
A                          10.0750           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           N                 0.0000

10291469                   8.8000            211500.0000       100.0000
                           8.8000            211,379.57        ZZ
                           8.3000            1671.43           1
                           15.8000           1671.43           90
LOUISVILLE       TN 37777  15.3000           11/11/05
0440676567                 8.8000            01/01/06          23
1004831052                 8.3000            12/01/35          0.0000
0                          6.4500            12/01/07          12/01/07
M21/U56                    5.9500            01/01/08          01/01/08
25                         8.8000            0.0000            0.0000
A                          10.3000           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10291471                   9.5500            148500.0000       100.0000
                           9.5500            148,427.72        ZZ
                           9.0500            1254.09           1
                           16.5500           1254.09           90
DACULA           GA 30019  16.0500           11/17/05
0440667319                 9.5500            01/01/06          23
1004832541                 9.0500            12/01/35          0.0000
0                          6.2000            12/01/07          12/01/07
M21/U57                    5.7000            01/01/08          01/01/08
25                         9.5500            0.0000            0.0000
A                          11.0500           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     03                00
                           N                 0.0000

10291475                   10.0500           90000.0000        100.0000
                           10.0500           89,960.60         ZZ
                           9.5500            793.15            1
                           17.0500           793.15            75
SAINT LOUIS      MO 63118  16.5500           11/14/05
0440667483                 10.0500           01/01/06          00
1004839651                 9.5500            12/01/35          0.0000
0                          7.3500            12/01/07          12/01/07
M21/U56                    6.8500            01/01/08          01/01/08
25                         10.0500           0.0000            0.0000
A                          11.5500           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10291477                   9.3000            144000.0000       100.0000
                           9.3000            143,926.12        ZZ
                           8.8000            1189.88           1
                           16.3000           1189.88           90
TAMPA            FL 33604  15.8000           11/18/05
0440689909                 9.3000            01/01/06          23
1004843263                 8.8000            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/U57                    5.4500            01/01/08          01/01/08
25                         9.3000            0.0000            0.0000
A                          10.8000           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10291479                   9.8750            56000.0000        100.0000
                           9.8750            55,974.55         ZZ
                           9.3750            486.28            1
                           16.8750           486.28            80
DAYTON           OH 45404  16.3750           11/16/05
0440667103                 9.8750            01/01/06          00
1004862189                 9.3750            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/R44                    5.4500            01/01/08          01/01/08
25                         9.8750            0.0000            0.0000
A                          11.3750           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           N                 0.0000

10291481                   8.2000            61750.0000        100.0000
                           8.2000            61,710.22         T
                           7.7000            461.74            1
                           15.2000           461.74            95
OKLAHOMA CITY    OK 73114  14.7000           11/18/05
0440674760                 8.2000            01/01/06          23
1004863865                 7.7000            12/01/35          0.0000
0                          6.2000            12/01/07          12/01/07
M21/U57                    5.7000            01/01/08          01/01/08
25                         8.2000            0.0000            0.0000
A                          9.7000            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10291483                   8.1000            271150.0000       100.0000
                           8.1000            270,971.72        ZZ
                           7.6000            2008.54           1
                           15.1000           2008.54           85
SOUTHFIELD       MI 48034  14.6000           11/14/05
0440676344                 8.1000            01/01/06          23
1004752235                 7.6000            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/R44                    5.4500            01/01/08          01/01/08
25                         8.1000            0.0000            0.0000
A                          9.6000            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10291487                   10.8750           60000.0000        100.0000
                           10.8750           59,978.01         ZZ
                           10.3750           565.74            1
                           17.8750           565.74            80
KANSAS CITY      MO 64130  17.3750           11/18/05
0440666469                 10.8750           01/01/06          00
1004771517                 10.3750           12/01/35          0.0000
0                          6.4500            12/01/07          12/01/07
M21/U57                    5.9500            01/01/08          01/01/08
25                         10.8750           0.0000            0.0000
A                          12.3750           6                 6
360                        E                 1.0000            1.0000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           N                 0.0000

10291489                   7.6750            132000.0000       100.0000
                           7.6750            131,905.41        ZZ
                           7.3000            938.84            1
                           14.6750           938.84            80
LAKELAND         FL 33810  14.3000           11/18/05
0440674471                 7.6750            01/01/06          00
1004857186                 7.3000            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/G02                    5.5750            01/01/08          01/01/08
25                         7.6750            0.0000            0.0000
A                          9.1750            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10291491                   9.7250            96000.0000        100.0000
                           9.7250            95,954.97         ZZ
                           9.2250            823.03            1
                           16.7250           823.03            80
PELL CITY        AL 35125  16.2250           11/10/05
0440668028                 9.7250            01/01/06          00
1004783167                 9.2250            12/01/35          0.0000
0                          6.7000            12/01/07          12/01/07
M21/U57                    6.2000            01/01/08          01/01/08
25                         9.7250            0.0000            0.0000
A                          11.2250           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10291495                   10.2500           285000.0000       100.0000
                           10.2500           284,880.49        ZZ
                           9.7500            2553.89           1
                           17.2500           2553.89           75
PALMDALE         CA 93552  16.7500           11/09/05
0440683282                 10.2500           01/01/06          00
1004786244                 9.7500            12/01/35          0.0000
0                          6.6500            12/01/07          12/01/07
M21/U56                    6.1500            01/01/08          01/01/08
25                         10.2500           0.0000            0.0000
A                          11.2500           6                 6
360                        E                 1.0000            1.0000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10291497                   9.7500            54320.0000        100.0000
                           9.7500            54,294.65         ZZ
                           9.2500            466.70            1
                           16.7500           466.70            80
MINERVA          OH 44657  16.2500           11/18/05
0440671253                 9.7500            01/01/06          00
1004786592                 9.2500            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/U56                    5.4500            01/01/08          01/01/08
25                         9.7500            0.0000            0.0000
A                          11.2500           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10291501                   9.9000            59500.0000        100.0000
                           9.9000            59,172.88         ZZ
                           9.4000            517.77            1
                           16.9000           517.77            85
ROCKFORD         IL 61109  16.4000           11/16/05
0440677920                 9.9000            01/01/06          23
1004790961                 9.4000            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/U57                    5.4500            01/01/08          01/01/08
25                         9.9000            0.0000            0.0000
A                          11.4000           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           N                 0.0000

10291503                   9.1000            148500.0000       100.0000
                           9.1000            148,420.55        ZZ
                           8.6000            1205.57           1
                           16.1000           1205.57           89
DENVER           CO 80223  15.6000           11/15/05
0440663722                 9.1000            01/01/06          23
1004794164                 8.6000            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/U56                    5.4500            01/01/08          01/01/08
25                         9.1000            0.0000            0.0000
A                          10.6000           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           N                 0.0000

10291507                   8.4750            50040.0000        100.0000
                           8.4750            50,009.53         ZZ
                           8.1000            383.88            1
                           15.4750           383.88            90
DETROIT          MI 48204  15.1000           11/18/05
0440666113                 8.4750            01/01/06          23
1004801423                 8.1000            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/G02                    5.5750            01/01/08          01/01/08
25                         8.4750            0.0000            0.0000
A                          9.9750            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10291511                   10.2000           72250.0000        100.0000
                           10.2000           72,219.38         ZZ
                           9.7000            644.75            1
                           17.2000           644.75            85
MUSKEGON HEIGHT  MI 49444  16.7000           11/18/05
0440685543                 10.2000           01/01/06          23
1004819628                 9.7000            12/01/35          0.0000
0                          6.1500            12/01/07          12/01/07
M21/U57                    5.6500            01/01/08          01/01/08
25                         10.2000           0.0000            0.0000
A                          11.7000           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10291513                   9.5550            251910.0000       100.0000
                           9.5550            251,787.51        ZZ
                           9.0550            2128.32           1
                           16.5550           2128.32           90
BRADENTON        FL 34209  16.0550           11/16/05
0440675528                 9.5550            01/01/06          23
1004824319                 9.0550            12/01/35          0.0000
0                          6.2000            12/01/07          12/01/07
M21/U57                    5.7000            01/01/08          01/01/08
25                         9.5550            0.0000            0.0000
A                          11.0550           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           N                 0.0000

10291515                   8.5000            188000.0000       100.0000
                           8.5000            187,886.11        ZZ
                           8.1250            1445.56           1
                           15.5000           1445.56           80
MIAMI            FL 33162  15.1250           11/17/05
0440761559                 8.5000            01/01/06          00
1004873186                 8.1250            12/01/35          0.0000
0                          6.2000            12/01/07          12/01/07
M21/G02                    5.8250            01/01/08          01/01/08
25                         8.5000            0.0000            0.0000
A                          10.0000           6                 6
360                        E                 1.0000            1.0000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10291517                   8.5000            189000.0000       100.0000
                           8.5000            188,885.50        ZZ
                           8.0000            1453.25           1
                           15.5000           1453.25           90
OKLAHOMA CITY    OK 73120  15.0000           11/17/05
0440677128                 8.5000            01/01/06          23
1004879304                 8.0000            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/U56                    5.4500            01/01/08          01/01/08
25                         8.5000            0.0000            0.0000
A                          10.0000           6                 6
360                        E                 1.0000            1.0000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           N                 0.0000

10291519                   7.7500            544000.0000       100.0000
                           7.7500            543,616.04        ZZ
                           7.3750            3897.29           1
                           14.7500           3897.29           80
RICHMOND         TX 77469  14.3750           11/17/05
0440685931                 7.7500            01/01/06          00
1004886804                 7.3750            12/01/35          0.0000
0                          6.2000            12/01/07          12/01/07
M21/G02                    5.8250            01/01/08          01/01/08
25                         7.7500            0.0000            0.0000
A                          9.2500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     03                00
                           O                 0.0000

10291521                   8.1000            118000.0000       100.0000
                           8.1000            117,922.41        T
                           7.7250            874.09            1
                           15.1000           874.09            80
BARTOW           FL 33830  14.7250           11/18/05
0440669935                 8.1000            01/01/06          00
1004888134                 7.7250            12/01/35          0.0000
0                          6.2000            12/01/07          12/01/07
M21/G02                    5.8250            01/01/08          01/01/08
25                         8.1000            0.0000            0.0000
A                          9.6000            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10291523                   9.4380            55250.0000        100.0000
                           9.4380            55,222.46         ZZ
                           8.9380            462.08            2
                           16.4380           462.08            85
SAINT LOUIS      MO 63115  15.9380           11/18/05
0440662815                 9.4380            01/01/06          23
1004892094                 8.9380            12/01/35          0.0000
0                          6.3500            12/01/07          12/01/07
M21/U56                    5.8500            01/01/08          01/01/08
25                         9.4380            0.0000            0.0000
A                          10.9380           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           N                 0.0000

10291525                   9.6250            157500.0000       100.0000
                           9.6250            157,424.54        ZZ
                           9.1250            1338.74           1
                           16.6250           1338.74           90
SAINT LOUIS      MO 63118  16.1250           11/18/05
0440670180                 9.6250            01/01/06          23
1004906873                 9.1250            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/U57                    5.4500            01/01/08          01/01/08
25                         9.6250            0.0000            0.0000
A                          11.1250           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           N                 0.0000

10291527                   8.9900            208350.0000       100.0000
                           8.9900            208,235.95        ZZ
                           8.4900            1674.94           1
                           15.9900           1674.94           90
VENICE           FL 34293  15.4900           11/17/05
0440746220                 8.9900            01/01/06          23
1004910653                 8.4900            12/01/35          0.0000
0                          6.1500            12/01/07          12/01/07
M21/U56                    5.6500            01/01/08          01/01/08
25                         8.9900            0.0000            0.0000
A                          10.4900           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     01                00
                           O                 0.0000

10291529                   9.3000            69300.0000        100.0000
                           9.3000            69,264.45         ZZ
                           8.8000            572.63            1
                           16.3000           572.63            90
MANSFIELD        OH 44907  15.8000           11/17/05
0440682177                 9.3000            01/01/06          23
1004912713                 8.8000            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/R44                    5.4500            01/01/08          01/01/08
25                         9.3000            0.0000            0.0000
A                          10.8000           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10291531                   7.8500            126320.0000       100.0000
                           7.8500            126,320.00        T
                           7.4750            826.35            1
                           14.8500           826.35            80
CORDOVA          TN 38016  14.4750           11/18/05
0440677136                 7.8500            01/01/06          00
1004933219                 7.4750            12/01/35          0.0000
0                          6.2000            12/01/07          12/01/07
M21/G02                    5.8250            01/01/08          01/01/08
25                         7.8500            0.0000            0.0000
A                          9.3500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10291539                   9.2500            167350.0000       100.0000
                           9.2500            167,263.24        ZZ
                           8.7500            1376.75           1
                           16.2500           1376.75           100
PHILADELPHIA     PA 19144  15.7500           11/17/05
0440662039                 9.2500            01/01/06          23
1004911108                 8.7500            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/U56                    5.4500            01/01/08          01/01/08
25                         9.2500            0.0000            0.0000
A                          10.7500           6                 6
360                        E                 1.0000            1.0000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10293481                   9.7250            171000.0000       100.0000
                           9.7250            170,919.79        ZZ
                           9.2250            1466.02           1
                           16.7250           1466.02           90
HOLLYWOOD        FL 33020  16.2250           11/30/05
0440671188                 9.7250            01/01/06          23
1004112944                 9.2250            12/01/35          0.0000
0                          6.2000            12/01/08          12/01/08
M21/U57                    5.7000            01/01/09          01/01/09
25                         9.7250            0.0000            0.0000
A                          11.2250           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           N                 0.0000

10293483                   7.9500            131200.0000       100.0000
                           7.9500            131,111.07        ZZ
                           7.4500            958.13            1
                           14.9500           958.13            80
SANFORD          FL 32771  14.4500           11/02/05
0440675247                 7.9500            01/01/06          00
1004245659                 7.4500            12/01/35          0.0000
0                          5.9500            12/01/08          12/01/08
M21/R44                    5.4500            01/01/09          01/01/09
25                         7.9500            0.0000            0.0000
A                          9.4500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10293485                   8.5500            202000.0000       100.0000
                           8.5500            201,950.71        ZZ
                           8.0500            1488.54           1
                           15.5500           1488.54           90
DUNEDIN          FL 34698  15.0500           11/22/05
0440683878                 8.5500            01/01/06          23
1004336579                 8.0500            12/01/35          0.0000
0                          6.2000            12/01/07          12/01/07
M21/U57                    5.7000            01/01/08          01/01/08
25                         8.5500            0.0000            0.0000
A                          10.0500           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           N                 0.0000

10293487                   7.9250            650250.0000       100.0000
                           7.9250            649,807.00        ZZ
                           7.4250            4737.36           1
                           14.9250           4737.36           85
EAST ELMHURST    NY 11369  14.4250           11/30/05
0440673127                 7.9250            01/01/06          23
1004340868                 7.4250            12/01/35          0.0000
0                          6.2000            12/01/08          12/01/08
M21/U57                    5.7000            01/01/09          01/01/09
25                         7.9250            0.0000            0.0000
A                          9.4250            6                 6
360                        E                 1.0000            1.0000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           N                 0.0000

10293493                   8.9000            132000.0000       100.0000
                           8.9000            131,926.38        ZZ
                           8.5250            1052.62           1
                           15.9000           1052.62           80
CUMMING          GA 30041  15.5250           11/16/05
0440674729                 8.9000            01/01/06          00
1004575793                 8.5250            12/01/35          0.0000
0                          6.2000            12/01/08          12/01/08
M21/G02                    5.8250            01/01/09          01/01/09
25                         8.9000            0.0000            0.0000
A                          10.4000           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10293495                   8.9000            260205.0000       100.0000
                           8.9000            260,147.73        ZZ
                           8.5250            1987.12           2
                           15.9000           1987.12           95
EAST ORANGE      NJ 07018  15.5250           11/22/05
0440675361                 8.9000            01/01/06          23
1004594344                 8.5250            12/01/35          0.0000
0                          6.2000            12/01/08          12/01/08
M21/G02                    5.8250            01/01/09          01/01/09
25                         8.9000            0.0000            0.0000
A                          10.4000           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10293497                   8.2500            112500.0000       100.0000
                           8.2500            112,470.03        ZZ
                           7.7500            803.41            1
                           15.2500           803.41            90
KISSIMMEE        FL 34743  14.7500           11/30/05
0440671154                 8.2500            01/01/06          23
1004654528                 7.7500            12/01/35          0.0000
0                          5.9500            12/01/08          12/01/08
M21/U56                    5.4500            01/01/09          01/01/09
25                         8.2500            0.0000            0.0000
A                          9.7500            6                 6
360                        E                 1.0000            1.0000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     09                00
                           N                 0.0000

10293499                   10.2750           221350.0000       100.0000
                           10.2750           221,257.67        ZZ
                           9.7750            1987.64           1
                           17.2750           1987.64           95
WESLEY CHAPEL    FL 33544  16.7750           11/30/05
0440674356                 10.2750           01/01/06          23
1004693246                 9.7750            12/01/35          0.0000
0                          6.2000            12/01/08          12/01/08
M21/U56                    5.7000            01/01/09          01/01/09
25                         10.2750           0.0000            0.0000
A                          11.7750           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     03                00
                           N                 0.0000

10293501                   9.0000            352750.0000       100.0000
                           9.0000            352,674.65        ZZ
                           8.5000            2720.98           1
                           16.0000           2720.98           85
LODI             CA 95240  15.5000           11/22/05
0440671451                 9.0000            01/01/06          23
1004735825                 8.5000            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/U57                    5.4500            01/01/08          01/01/08
25                         9.0000            0.0000            0.0000
A                          10.5000           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10293503                   8.6750            169087.0000       100.0000
                           8.6750            169,047.24        ZZ
                           8.1750            1262.12           1
                           15.6750           1262.12           90
GROVELAND        FL 34736  15.1750           11/15/05
0440670206                 8.6750            01/01/06          23
1004741015                 8.1750            12/01/35          0.0000
0                          6.2000            12/01/07          12/01/07
M21/U56                    5.7000            01/01/08          01/01/08
25                         8.6750            0.0000            0.0000
A                          10.1750           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           N                 0.0000

10293505                   10.1000           436050.0000       100.0000
                           10.1000           435,983.12        ZZ
                           9.6000            3736.97           1
                           17.1000           3736.97           95
CORONA           CA 92879  16.6000           11/12/05
0440672145                 10.1000           01/01/06          23
1004765490                 9.6000            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/U57                    5.4500            01/01/08          01/01/08
25                         10.1000           0.0000            0.0000
A                          11.6000           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           N                 0.0000

10293507                   8.5750            190000.0000       100.0000
                           8.5750            189,953.98        ZZ
                           8.2000            1403.73           2
                           15.5750           1403.73           80
CHICAGO          IL 60636  15.2000           11/22/05
0440670735                 8.5750            01/01/06          00
1004781560                 8.2000            12/01/35          0.0000
0                          6.2000            12/01/08          12/01/08
M21/G02                    5.8250            01/01/09          01/01/09
25                         8.5750            0.0000            0.0000
A                          10.0750           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10293509                   10.6750           56500.0000        100.0000
                           10.6750           56,478.37         ZZ
                           10.1750           524.23            1
                           17.6750           524.23            57
CINCINNATI       OH 45215  17.1750           11/15/05
0440674414                 10.6750           01/01/06          00
1004817657                 10.1750           12/01/35          0.0000
0                          7.4500            12/01/08          12/01/08
M21/U57                    6.9500            01/01/09          01/01/09
25                         10.6750           0.0000            0.0000
A                          12.1750           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           N                 0.0000

10293511                   8.7000            180000.0000       100.0000
                           8.7000            179,957.97        ZZ
                           8.2000            1347.03           1
                           15.7000           1347.03           80
HOUSTON          TX 77056  15.2000           11/28/05
0440683696                 8.7000            01/01/06          00
1004819450                 8.2000            12/01/35          0.0000
0                          5.9500            12/01/08          12/01/08
M21/R44                    5.4500            01/01/09          01/01/09
25                         8.7000            0.0000            0.0000
A                          10.2000           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     01                00
                           O                 0.0000

10293513                   10.3000           116910.0000       100.0000
                           10.3000           116,861.50        ZZ
                           9.8000            1051.98           1
                           17.3000           1051.98           90
SAINT LOUIS      MO 63116  16.8000           11/30/05
0440690402                 10.3000           01/01/06          23
1004918183                 9.8000            12/01/35          0.0000
0                          5.9500            12/01/08          12/01/08
M21/U57                    5.4500            01/01/09          01/01/09
25                         10.3000           0.0000            0.0000
A                          11.8000           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           N                 0.0000

10293519                   8.3500            270750.0000       100.0000
                           8.3500            270,750.00        ZZ
                           7.8500            1883.97           3
                           15.3500           1883.97           95
EAST ORANGE      NJ 07018  14.8500           11/17/05
0440684587                 8.3500            01/01/06          23
0002243586                 7.8500            12/01/35          0.0000
0                          6.1500            12/01/08          12/01/08
M21/U56                    5.6500            01/01/09          01/01/09
25                         8.3500            0.0000            0.0000
A                          9.8500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10293521                   7.4500            276500.0000       100.0000
                           7.4500            276,313.26        ZZ
                           6.9500            1809.36           1
                           14.4500           1809.36           70
OAKLAND          CA 94603  13.9500           10/11/05
0440673234                 7.4500            12/01/05          00
1003599779                 6.9500            11/01/35          0.0000
0                          6.2000            11/01/07          11/01/07
M21/U57                    5.7000            12/01/07          12/01/07
25                         7.4500            0.0000            0.0000
A                          8.9500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10293523                   6.9000            148500.0000       100.0000
                           6.9000            148,125.39        ZZ
                           6.5250            978.03            1
                           13.9000           978.03            90
ATLANTA          GA 30349  13.5250           09/14/05
0440670917                 6.9000            11/01/05          23
1003660700                 6.5250            10/01/35          0.0000
0                          5.9000            10/01/08          10/01/08
M21/G02                    5.5250            11/01/08          11/01/08
25                         6.9000            0.0000            0.0000
A                          8.4000            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10293525                   8.5250            85600.0000        100.0000
                           8.5250            85,557.77         ZZ
                           8.0250            629.16            1
                           15.5250           629.16            80
CUYAHOGA FALLS   OH 44221  15.0250           10/13/05
0440674539                 8.5250            12/01/05          00
1003947625                 8.0250            11/01/35          0.0000
0                          7.3500            11/01/08          11/01/08
M21/U57                    6.8500            12/01/08          12/01/08
25                         8.5250            0.0000            0.0000
A                          10.0250           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10293527                   9.1500            114300.0000       100.0000
                           9.1500            114,276.65        T
                           8.6500            894.89            1
                           16.1500           894.89            90
WINSTON SALEM    NC 27127  15.6500           11/23/05
0440674406                 9.1500            01/01/06          23
1004244464                 8.6500            12/01/35          0.0000
0                          6.1500            12/01/08          12/01/08
M21/U57                    5.6500            01/01/09          01/01/09
25                         9.1500            0.0000            0.0000
A                          10.6500           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10293529                   8.2000            114750.0000       100.0000
                           8.2000            114,676.07        ZZ
                           7.8250            858.05            3
                           15.2000           858.05            72
BALTIMORE        MD 21215  14.8250           11/04/05
0440676443                 8.2000            01/01/06          00
1004509883                 7.8250            12/01/35          0.0000
0                          5.9500            12/01/08          12/01/08
M21/G02                    5.5750            01/01/09          01/01/09
25                         8.2000            0.0000            0.0000
A                          9.7000            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           N                 0.0000

10293531                   9.3000            93900.0000        100.0000
                           9.3000            93,851.83         ZZ
                           8.8000            775.90            1
                           16.3000           775.90            100
CANTON           OH 44710  15.8000           11/30/05
0440684975                 9.3000            01/01/06          23
1004561600                 8.8000            12/01/35          0.0000
0                          5.9500            12/01/08          12/01/08
M21/U57                    5.4500            01/01/09          01/01/09
25                         9.3000            0.0000            0.0000
A                          10.8000           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10293535                   7.6500            69750.0000        100.0000
                           7.6500            69,699.77         ZZ
                           7.1500            494.89            1
                           14.6500           494.89            90
DAYTON           OH 45417  14.1500           11/23/05
0440670248                 7.6500            01/01/06          23
1004695342                 7.1500            12/01/35          0.0000
0                          5.9500            12/01/08          12/01/08
M21/U56                    5.4500            01/01/09          01/01/09
25                         7.6500            0.0000            0.0000
A                          9.1500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10293537                   8.4500            308000.0000       100.0000
                           8.4500            307,922.60        ZZ
                           7.9500            2246.23           1
                           15.4500           2246.23           80
MODESTO          CA 95354  14.9500           11/10/05
0440673317                 8.4500            01/01/06          00
1004698722                 7.9500            12/01/35          0.0000
0                          6.1500            12/01/07          12/01/07
M21/U56                    5.6500            01/01/08          01/01/08
25                         8.4500            0.0000            0.0000
A                          9.9500            6                 6
360                        E                 1.0000            1.0000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10293543                   8.7000            382500.0000       100.0000
                           8.7000            382,410.70        ZZ
                           8.2000            2862.43           1
                           15.7000           2862.43           90
SAN DIEGO        CA 92116  15.2000           11/15/05
0440740397                 8.7000            01/01/06          23
1004760814                 8.2000            12/01/35          0.0000
0                          6.2000            12/01/08          12/01/08
M21/U57                    5.7000            01/01/09          01/01/09
25                         8.7000            0.0000            0.0000
A                          10.2000           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           N                 0.0000

10293547                   10.5000           58500.0000        100.0000
                           10.5000           58,476.75         ZZ
                           10.0000           535.13            1
                           17.5000           535.13            90
PLEASANT VALLEY  IA 52767  17.0000           11/30/05
0440677011                 10.5000           01/01/06          23
1004832186                 10.0000           12/01/35          0.0000
0                          6.2000            12/01/08          12/01/08
M21/U57                    5.7000            01/01/09          01/01/09
25                         10.5000           0.0000            0.0000
A                          12.0000           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           N                 0.0000

10293553                   7.3500            678400.0000       100.0000
                           7.3500            678,165.86        ZZ
                           6.8500            4389.34           1
                           14.3500           4389.34           80
WAIPAHU          HI 96797  13.8500           11/17/05
0440674455                 7.3500            01/01/06          00
1004952493                 6.8500            12/01/35          0.0000
0                          6.2000            12/01/07          12/01/07
M21/U56                    5.7000            01/01/08          01/01/08
25                         7.3500            0.0000            0.0000
A                          8.8500            6                 6
360                        E                 1.0000            1.0000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     03                00
                           O                 0.0000

10293555                   7.9250            234000.0000       100.0000
                           7.9250            233,931.50        ZZ
                           7.4250            1613.88           2
                           14.9250           1613.88           90
MODESTO          CA 95351  14.4250           11/23/05
0440684298                 7.9250            01/01/06          23
1004966727                 7.4250            12/01/35          0.0000
0                          6.2000            12/01/07          12/01/07
M21/U56                    5.7000            01/01/08          01/01/08
25                         7.9250            0.0000            0.0000
A                          9.4250            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           N                 0.0000

10293563                   10.3750           327734.0000       100.0000
                           10.3750           327,687.78        ZZ
                           9.8750            2879.75           1
                           17.3750           2879.75           90
MIAMI            FL 33155  16.8750           11/18/05
0440673036                 10.3750           01/01/06          23
1004972104                 9.8750            12/01/35          0.0000
0                          6.2000            12/01/07          12/01/07
M21/U57                    5.7000            01/01/08          01/01/08
25                         10.3750           0.0000            0.0000
A                          11.8750           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           N                 0.0000

10293565                   7.1500            148000.0000       100.0000
                           7.1500            147,945.94        ZZ
                           6.6500            935.89            1
                           14.1500           935.89            80
LONGVIEW         WA 98632  13.6500           11/22/05
0440683514                 7.1500            01/01/06          00
1004973915                 6.6500            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/U57                    5.4500            01/01/08          01/01/08
25                         7.1500            0.0000            0.0000
A                          8.6500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10293567                   7.9000            403750.0000       100.0000
                           7.9000            403,630.95        ZZ
                           7.4000            2777.07           1
                           14.9000           2777.07           85
LOS BANOS        CA 93635  14.4000           11/28/05
0440682532                 7.9000            01/01/06          23
1004975076                 7.4000            12/01/35          0.0000
0                          6.4500            12/01/07          12/01/07
M21/U57                    5.9500            01/01/08          01/01/08
25                         7.9000            0.0000            0.0000
A                          9.4000            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           N                 0.0000

10293569                   8.6500            387000.0000       100.0000
                           8.6500            386,908.30        ZZ
                           8.1500            2881.32           1
                           15.6500           2881.32           90
STOCKTON         CA 95206  15.1500           11/21/05
0440675965                 8.6500            01/01/06          23
1004977706                 8.1500            12/01/35          0.0000
0                          6.2000            12/01/07          12/01/07
M21/U57                    5.7000            01/01/08          01/01/08
25                         8.6500            0.0000            0.0000
A                          10.1500           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           N                 0.0000

10293571                   9.4000            114750.0000       100.0000
                           9.4000            114,728.24        ZZ
                           8.9000            920.63            1
                           16.4000           920.63            86
ORLANDO          FL 32811  15.9000           11/30/05
0440743037                 9.4000            01/01/06          23
1004990978                 8.9000            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/U56                    5.4500            01/01/08          01/01/08
25                         9.4000            0.0000            0.0000
A                          10.9000           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           N                 0.0000

10293577                   7.9000            153000.0000       100.0000
                           7.9000            153,000.00        ZZ
                           7.5250            1007.25           1
                           14.9000           1007.25           79
ORLANDO          FL 32810  14.5250           11/19/05
0440676807                 7.9000            01/01/06          00
1005001366                 7.5250            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/G02                    5.5750            01/01/08          01/01/08
25                         7.9000            0.0000            0.0000
A                          9.4000            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10293579                   8.9500            56950.0000        100.0000
                           8.9500            56,937.65         ZZ
                           8.4500            437.10            1
                           15.9500           437.10            85
AUGUSTA          GA 30904  15.4500           11/30/05
0440684033                 8.9500            01/01/06          23
1005037621                 8.4500            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/U56                    5.4500            01/01/08          01/01/08
25                         8.9500            0.0000            0.0000
A                          10.4500           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           N                 0.0000

10293583                   8.5250            61200.0000        100.0000
                           8.5250            61,200.00         ZZ
                           8.0250            471.66            1
                           15.5250           471.66            90
COLUMBUS         GA 31903  15.0250           12/01/05
0440677292                 8.5250            02/01/06          23
1005117964                 8.0250            01/01/36          0.0000
0                          6.2000            01/01/09          01/01/09
M21/U57                    5.7000            02/01/09          02/01/09
25                         8.5250            0.0000            0.0000
A                          10.0250           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           N                 0.0000

10293585                   7.3500            292997.0000       100.0000
                           7.3500            292,895.88        ZZ
                           6.8500            1895.73           1
                           14.3500           1895.73           80
STOCKBRIDGE      GA 30281  13.8500           11/30/05
0440684330                 7.3500            01/01/06          00
1005139343                 6.8500            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/U57                    5.4500            01/01/08          01/01/08
25                         7.3500            0.0000            0.0000
A                          8.8500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     03                00
                           O                 0.0000

10293589                   10.2250           305100.0000       100.0000
                           10.2250           305,054.95        ZZ
                           9.7250            2644.76           1
                           17.2250           2644.76           90
SANTA CRUZ       CA 95062  16.7250           11/23/05
0440673515                 10.2250           01/01/06          23
1004948739                 9.7250            12/01/35          0.0000
0                          6.2000            12/01/07          12/01/07
M21/U57                    5.7000            01/01/08          01/01/08
25                         10.2250           0.0000            0.0000
A                          11.2750           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     01                00
                           N                 0.0000

10293597                   10.2000           204250.0000       100.0000
                           10.2000           204,219.61        ZZ
                           9.7000            1766.52           2
                           17.2000           1766.52           95
NEW BEDFORD      MA 02740  16.7000           11/30/05
0440684017                 10.2000           01/01/06          23
1005002089                 9.7000            12/01/35          0.0000
0                          6.2000            12/01/07          12/01/07
M21/U57                    5.7000            01/01/08          01/01/08
25                         10.2000           0.0000            0.0000
A                          11.7000           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           N                 0.0000

10293599                   7.6500            90000.0000        100.0000
                           7.6500            89,971.48         ZZ
                           7.2750            602.27            1
                           14.6500           602.27            90
HIGH POINT       NC 27260  14.2750           11/21/05
0440670115                 7.6500            01/01/06          23
1005002294                 7.2750            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/G02                    5.5750            01/01/08          01/01/08
25                         7.6500            0.0000            0.0000
A                          9.1500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10293603                   9.1000            280000.0000       100.0000
                           9.1000            279,941.93        ZZ
                           8.6000            2181.40           1
                           16.1000           2181.40           73
LOS ANGELES      CA 90003  15.6000           11/21/05
0440676005                 9.1000            01/01/06          00
1005007547                 8.6000            12/01/35          0.0000
0                          6.6500            12/01/07          12/01/07
M21/U57                    6.1500            01/01/08          01/01/08
25                         9.1000            0.0000            0.0000
A                          10.6000           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10293609                   7.8750            149520.0000       100.0000
                           7.8750            149,520.00        ZZ
                           7.3750            1025.64           1
                           14.8750           1025.64           80
CLEARWATER       FL 33755  14.3750           12/02/05
0440684512                 7.8750            02/01/06          00
1005017796                 7.3750            01/01/36          0.0000
0                          5.9500            01/01/08          01/01/08
M21/R44                    5.4500            02/01/08          02/01/08
25                         7.8750            0.0000            0.0000
A                          9.3750            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10293611                   8.8750            86850.0000        100.0000
                           8.8750            86,830.74         ZZ
                           8.3750            661.59            1
                           15.8750           661.59            90
PERHAM           MN 56573  15.3750           11/25/05
0440671477                 8.8750            01/01/06          23
1005020381                 8.3750            12/01/35          0.0000
0                          6.2000            12/01/07          12/01/07
M21/U56                    5.7000            01/01/08          01/01/08
25                         8.8750            0.0000            0.0000
A                          10.3750           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           N                 0.0000

10293613                   7.5000            352000.0000       100.0000
                           7.5000            352,000.00        ZZ
                           7.1250            2200.00           1
                           14.5000           2200.00           80
BROOKLYN         NY 11221  14.1250           12/02/05
0440694396                 7.5000            02/01/06          00
1005020498                 7.1250            01/01/36          0.0000
0                          5.9500            01/01/08          01/01/08
M21/G02                    5.5750            02/01/08          02/01/08
25                         7.5000            0.0000            0.0000
A                          9.0000            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10293617                   7.0000            135900.0000       100.0000
                           7.0000            135,788.60        ZZ
                           6.5000            904.15            1
                           14.0000           904.15            90
HOUSTON          TX 77008  13.5000           11/30/05
0440687630                 7.0000            01/01/06          23
1005053559                 6.5000            12/01/35          0.0000
0                          5.9500            12/01/08          12/01/08
M21/U57                    5.4500            01/01/09          01/01/09
25                         7.0000            0.0000            0.0000
A                          8.5000            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           N                 0.0000

10293619                   9.0000            55800.0000        100.0000
                           9.0000            55,769.52         ZZ
                           8.5000            448.98            1
                           16.0000           448.98            90
GARY             IN 46406  15.5000           12/01/05
0440672491                 9.0000            01/01/06          23
1005108144                 8.5000            12/01/35          0.0000
0                          5.9500            12/01/08          12/01/08
M21/U57                    5.4500            01/01/09          01/01/09
25                         9.0000            0.0000            0.0000
A                          10.5000           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           N                 0.0000

10293621                   8.6000            57600.0000        100.0000
                           8.6000            57,586.15         ZZ
                           8.1000            426.65            1
                           15.6000           426.65            80
KNOXVILLE        TN 37917  15.1000           11/30/05
0440682110                 8.6000            01/01/06          00
1005137719                 8.1000            12/01/35          0.0000
0                          6.2000            12/01/07          12/01/07
M21/U57                    5.7000            01/01/08          01/01/08
25                         8.6000            0.0000            0.0000
A                          10.1000           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           N                 0.0000

10297261                   7.3000            196200.0000       100.0000
                           7.3000            195,433.03        ZZ
                           6.8000            1345.09           1
                           14.3000           1345.09           90
LAS VEGAS        NV 89144  13.8000           07/29/05
0440740561                 7.3000            09/01/05          23
1002939627                 6.8000            08/01/35          0.0000
0                          5.9500            08/01/07          08/01/07
M21/U56                    5.4500            09/01/07          09/01/07
25                         7.3000            0.0000            0.0000
A                          8.8000            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     01                00
                           N                 0.0000

10297263                   7.9500            180200.0000       100.0000
                           7.9500            179,706.55        ZZ
                           7.4500            1315.97           1
                           14.9500           1315.97           85
SANDWICH         IL 60548  14.4500           08/26/05
0440752426                 7.9500            10/01/05          23
1003316628                 7.4500            09/01/35          0.0000
0                          6.1500            09/01/07          09/01/07
M21/U56                    5.6500            10/01/07          10/01/07
25                         7.9500            0.0000            0.0000
A                          9.4500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10297265                   7.3000            170000.0000       100.0000
                           7.3000            169,940.49        ZZ
                           6.8000            1093.68           1
                           14.3000           1093.68           64
MADERA           CA 93638  13.8000           11/17/05
0440746303                 7.3000            01/01/06          00
1004522207                 6.8000            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/R44                    5.4500            01/01/08          01/01/08
25                         7.3000            0.0000            0.0000
A                          8.8000            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10297267                   9.9500            61800.0000        100.0000
                           9.9500            61,772.37         ZZ
                           9.5750            540.06            1
                           16.9500           540.06            80
GRAND RAPIDS     MI 49507  16.5750           11/21/05
0440740595                 9.9500            01/01/06          00
1004678986                 9.5750            12/01/35          0.0000
0                          6.6500            12/01/07          12/01/07
M21/G02                    6.2750            01/01/08          01/01/08
25                         9.9500            0.0000            0.0000
A                          11.4500           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10297269                   8.2250            154850.0000       100.0000
                           8.2250            154,850.00        ZZ
                           7.7250            1160.62           1
                           15.2250           1160.62           95
HARRISBURG       PA 17104  14.7250           12/05/05
0440740264                 8.2250            02/01/06          23
1004729048                 7.7250            01/01/36          0.0000
0                          5.9500            01/01/08          01/01/08
M21/U56                    5.4500            02/01/08          02/01/08
25                         8.2250            0.0000            0.0000
A                          9.7250            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           N                 0.0000

10297271                   7.9250            481500.0000       100.0000
                           7.9250            481,171.97        ZZ
                           7.4250            3507.94           1
                           14.9250           3507.94           90
GARDEN GROVE     CA 92841  14.4250           11/28/05
0440740637                 7.9250            01/01/06          23
1004731767                 7.4250            12/01/35          0.0000
0                          6.2000            12/01/07          12/01/07
M21/U56                    5.7000            01/01/08          01/01/08
25                         7.9250            0.0000            0.0000
A                          9.4250            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           N                 0.0000

10297275                   10.1000           71550.0000        100.0000
                           10.1000           71,519.01         ZZ
                           9.6000            633.20            1
                           17.1000           633.20            90
WICHITA          KS 67208  16.6000           11/30/05
0440740702                 10.1000           01/01/06          23
1004998373                 9.6000            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/R44                    5.4500            01/01/08          01/01/08
25                         9.1000            0.0000            0.0000
A                          11.1000           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10297281                   7.6000            285000.0000       100.0000
                           7.6000            284,374.10        ZZ
                           7.1000            2012.32           1
                           14.6000           2012.32           95
NAPLES           FL 34117  14.1000           09/09/05
0440761575                 7.6000            11/01/05          23
1003340110                 7.1000            10/01/35          0.0000
0                          5.7000            10/01/07          10/01/07
M21/R44                    5.2000            11/01/07          11/01/07
25                         7.6000            0.0000            0.0000
A                          9.1000            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10297283                   9.1000            126000.0000       100.0000
                           9.1000            125,796.23        ZZ
                           8.6000            1022.91           1
                           16.1000           1022.91           72
PHILADELPHIA     PA 19119  15.6000           09/23/05
0440752921                 9.1000            11/01/05          00
1003475493                 8.6000            10/01/35          0.0000
0                          6.3500            10/01/07          10/01/07
M21/U56                    5.8500            11/01/07          11/01/07
25                         9.1000            0.0000            0.0000
A                          10.6000           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10297285                   6.6500            405000.0000       100.0000
                           6.6500            403,927.32        ZZ
                           6.1500            2599.96           1
                           13.6500           2599.96           90
ORTONVILLE       MI 48462  13.1500           09/12/05
0440743235                 6.6500            11/01/05          23
1003544579                 6.1500            10/01/35          0.0000
0                          5.9000            10/01/07          10/01/07
M21/R44                    5.4000            11/01/07          11/01/07
25                         6.6500            0.0000            0.0000
A                          8.1500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10297291                   9.1750            251100.0000       100.0000
                           9.1750            251,049.08        ZZ
                           8.8000            1970.79           1
                           16.1750           1970.79           90
BELLWOOD         IL 60104  15.8000           11/22/05
0440740736                 9.1750            01/01/06          23
1004914631                 8.8000            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/G02                    5.5750            01/01/08          01/01/08
25                         9.1750            0.0000            0.0000
A                          10.6750           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10297293                   9.0000            243920.0000       100.0000
                           9.0000            243,867.89        ZZ
                           8.6250            1881.51           1
                           16.0000           1881.51           80
FT. FYERS        FL 33912  15.6250           11/23/05
0440746261                 9.0000            01/01/06          00
1004920535                 8.6250            12/01/35          0.0000
0                          6.2000            12/01/07          12/01/07
M21/G02                    5.8250            01/01/08          01/01/08
25                         9.0000            0.0000            0.0000
A                          10.5000           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10297297                   9.1000            85500.0000        100.0000
                           9.1000            85,454.25         ZZ
                           8.7250            694.12            1
                           16.1000           694.12            90
DETROIT          MI 48227  15.7250           11/30/05
0440740801                 9.1000            01/01/06          23
1005067036                 8.7250            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/G02                    5.5750            01/01/08          01/01/08
25                         9.1000            0.0000            0.0000
A                          10.6000           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10297299                   8.9000            204300.0000       100.0000
                           8.9000            204,300.00        ZZ
                           8.4000            1629.17           1
                           15.9000           1629.17           90
MIDDLETOWN       NJ 07748  15.4000           12/01/05
0440740298                 8.9000            02/01/06          23
1005070585                 8.4000            01/01/36          0.0000
0                          5.9500            01/01/08          01/01/08
M21/U56                    5.4500            02/01/08          02/01/08
25                         8.9000            0.0000            0.0000
A                          10.4000           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           N                 0.0000

10298381                   8.3500            340000.0000       100.0000
                           8.3500            339,787.58        ZZ
                           7.9750            2578.25           1
                           15.3500           2578.25           80
SILVER SPRING    MD 20902  14.9750           11/02/05
0440715845                 8.3500            01/01/06          00
1004418856                 7.9750            12/01/35          0.0000
0                          6.2000            12/01/07          12/01/07
M21/G02                    5.8250            01/01/08          01/01/08
25                         8.3500            0.0000            0.0000
A                          9.8500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10298399                   8.0000            135920.0000       100.0000
                           8.0000            135,920.00        ZZ
                           7.6250            906.14            1
                           15.0000           906.14            80
TAMPA            FL 33614  14.6250           11/18/05
0440718229                 8.0000            01/01/06          00
1004423948                 7.6250            12/01/35          0.0000
0                          6.2000            12/01/07          12/01/07
M21/G02                    5.8250            01/01/08          01/01/08
25                         8.0000            0.0000            0.0000
A                          9.5000            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     09                00
                           O                 0.0000

10298401                   6.5000            275000.0000       100.0000
                           6.5000            274,751.39        ZZ
                           6.0000            1738.19           1
                           13.5000           1738.19           62
LIHUE            HI 96766  13.0000           11/10/05
0440740314                 6.5000            01/01/06          00
1004424867                 6.0000            12/01/35          0.0000
0                          6.1500            12/01/07          12/01/07
M21/R44                    5.6500            01/01/08          01/01/08
25                         6.5000            0.0000            0.0000
A                          8.0000            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10298403                   7.4000            175860.0000       100.0000
                           7.4000            175,860.00        ZZ
                           7.0250            1084.47           1
                           14.4000           1084.47           80
ROMEOVILLE       IL 60446  14.0250           11/02/05
0440718252                 7.4000            12/01/05          00
1004426589                 7.0250            11/01/35          0.0000
0                          5.9500            11/01/08          11/01/08
M21/G02                    5.5750            12/01/08          12/01/08
25                         7.4000            0.0000            0.0000
A                          8.9000            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     09                00
                           O                 0.0000

10298405                   9.0000            414000.0000       100.0000
                           9.0000            413,773.86        ZZ
                           8.6250            3331.14           1
                           16.0000           3331.14           90
TAVERNIER        FL 33070  15.6250           11/09/05
0440716348                 9.0000            01/01/06          23
1004426678                 8.6250            12/01/35          0.0000
0                          6.2000            12/01/07          12/01/07
M21/G02                    5.8250            01/01/08          01/01/08
25                         9.0000            0.0000            0.0000
A                          10.5000           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10298409                   6.8750            87000.0000        100.0000
                           6.8750            86,853.40         ZZ
                           6.5000            571.53            1
                           13.8750           571.53            64
CEDAR HILL       MO 63016  13.5000           10/26/05
0440717296                 6.8750            12/01/05          00
1004427418                 6.5000            11/01/35          0.0000
0                          5.9500            11/01/07          11/01/07
M21/G02                    5.5750            12/01/07          12/01/07
25                         6.8750            0.0000            0.0000
A                          8.3750            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10298415                   7.7500            408000.0000       100.0000
                           7.7500            408,000.00        ZZ
                           7.3750            2635.00           1
                           14.7500           2635.00           80
LANCASTER        CA 93536  14.3750           11/05/05
0440718286                 7.7500            01/01/06          00
1004422770                 7.3750            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/G02                    5.5750            01/01/08          01/01/08
25                         7.7500            0.0000            0.0000
A                          9.2500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10298417                   9.6500            65000.0000        100.0000
                           9.6500            64,937.81         ZZ
                           9.1500            553.68            1
                           16.6500           553.68            61
GAINESVILLE      FL 32607  16.1500           10/26/05
0440743292                 9.6500            12/01/05          00
1004422878                 9.1500            11/01/35          0.0000
0                          6.7000            11/01/07          11/01/07
M21/R44                    6.2000            12/01/07          12/01/07
25                         9.6500            0.0000            0.0000
A                          11.1500           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     01                00
                           O                 0.0000

10298421                   9.1750            60300.0000        100.0000
                           9.1750            60,300.00         ZZ
                           8.8000            492.80            1
                           16.1750           492.80            90
ZANESVILLE       OH 43701  15.8000           11/29/05
0440717304                 9.1750            02/01/06          23
1004693932                 8.8000            01/01/36          0.0000
0                          5.9500            01/01/08          01/01/08
M21/G02                    5.5750            02/01/08          02/01/08
25                         9.1750            0.0000            0.0000
A                          10.6750           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10298423                   6.1500            297000.0000       100.0000
                           6.1500            296,712.72        ZZ
                           5.7750            1809.41           1
                           13.1500           1809.41           88
MADERA           CA 93637  12.7750           11/04/05
0440717312                 6.1500            01/01/06          23
1004694646                 5.7750            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/G02                    5.5750            01/01/08          01/01/08
25                         6.1500            0.0000            0.0000
A                          7.6500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10298425                   9.4750            130500.0000       100.0000
                           9.4750            130,435.47        ZZ
                           8.9750            1094.94           1
                           16.4750           1094.94           90
AKRON            OH 44319  15.9750           11/12/05
0440743318                 9.4750            01/01/06          23
1004695020                 8.9750            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/R44                    5.4500            01/01/08          01/01/08
25                         9.4750            0.0000            0.0000
A                          10.9750           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10298427                   7.9500            80000.0000        100.0000
                           7.9500            79,945.77         ZZ
                           7.5750            584.23            1
                           14.9500           584.23            80
SAN ANTONIO      TX 78238  14.5750           11/09/05
0440717320                 7.9500            01/01/06          00
1004697206                 7.5750            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/G02                    5.5750            01/01/08          01/01/08
25                         7.9500            0.0000            0.0000
A                          9.4500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10298431                   7.9000            398400.0000       100.0000
                           7.9000            398,400.00        ZZ
                           7.5250            2622.80           1
                           14.9000           2622.80           80
PASADENA         CA 91103  14.5250           11/10/05
0440718344                 7.9000            01/01/06          00
1004698713                 7.5250            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/G02                    5.5750            01/01/08          01/01/08
25                         7.9000            0.0000            0.0000
A                          9.4000            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10298433                   6.8000            280000.0000       100.0000
                           6.8000            279,761.27        ZZ
                           6.4250            1825.40           1
                           13.8000           1825.40           80
FRESNO           CA 93710  13.4250           11/09/05
0440717338                 6.8000            01/01/06          00
1004699384                 6.4250            12/01/35          0.0000
0                          6.2000            12/01/07          12/01/07
M21/G02                    5.8250            01/01/08          01/01/08
25                         6.8000            0.0000            0.0000
A                          8.3000            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10298435                   7.6000            146000.0000       100.0000
                           7.6000            145,893.80        ZZ
                           7.2250            1030.87           2
                           14.6000           1030.87           80
GREENVILLE       NH 03048  14.2250           11/14/05
0440717346                 7.6000            01/01/06          00
1004699552                 7.2250            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/G02                    5.5750            01/01/08          01/01/08
25                         7.6000            0.0000            0.0000
A                          9.1000            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10298437                   7.7500            208000.0000       100.0000
                           7.7500            207,853.19        ZZ
                           7.2500            1490.14           1
                           14.7500           1490.14           80
MISSOURI CITY    TX 77459  14.2500           11/14/05
0440740322                 7.7500            01/01/06          00
1004699669                 7.2500            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/R44                    5.4500            01/01/08          01/01/08
25                         7.7500            0.0000            0.0000
A                          9.2500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     03                00
                           O                 0.0000

10298441                   7.6500            346092.0000       100.0000
                           7.6500            346,092.00        ZZ
                           7.2750            2206.34           1
                           14.6500           2206.34           80
PHOENIX          AZ 85032  14.2750           11/10/05
0440718377                 7.6500            01/01/06          00
1004702851                 7.2750            12/01/35          0.0000
0                          5.9500            12/01/08          12/01/08
M21/G02                    5.5750            01/01/09          01/01/09
25                         7.6500            0.0000            0.0000
A                          9.1500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10298449                   7.6750            361230.0000       100.0000
                           7.6750            360,971.17        ZZ
                           7.3000            2569.20           1
                           14.6750           2569.20           65
RANDOLPH         MA 02368  14.3000           11/15/05
0440717361                 7.6750            01/01/06          00
1004707320                 7.3000            12/01/35          0.0000
0                          6.6500            12/01/07          12/01/07
M21/G02                    6.2750            01/01/08          01/01/08
25                         7.6750            0.0000            0.0000
A                          9.1750            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10298451                   9.2000            88200.0000        100.0000
                           9.2000            88,153.79         ZZ
                           8.8250            722.41            1
                           16.2000           722.41            90
COLUMBIA         SC 29203  15.8250           11/11/05
0440717387                 9.2000            01/01/06          23
1004707543                 8.8250            12/01/35          0.0000
0                          6.2000            12/01/07          12/01/07
M21/G02                    5.8250            01/01/08          01/01/08
25                         9.2000            0.0000            0.0000
A                          10.7000           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10298453                   7.4500            139920.0000       100.0000
                           7.4500            139,920.00        ZZ
                           7.0750            868.67            1
                           14.4500           868.67            80
COLUMBIA         MD 21045  14.0750           11/10/05
0440718401                 7.4500            01/01/06          00
1004708132                 7.0750            12/01/35          0.0000
0                          5.9500            12/01/08          12/01/08
M21/G02                    5.5750            01/01/09          01/01/09
25                         7.4500            0.0000            0.0000
A                          8.9500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     01                00
                           O                 0.0000

10298455                   8.7500            175200.0000       100.0000
                           8.7500            175,099.20        ZZ
                           8.3750            1378.30           1
                           15.7500           1378.30           80
TUCSON           AZ 85730  15.3750           11/04/05
0440717395                 8.7500            01/01/06          00
1004709337                 8.3750            12/01/35          0.0000
0                          6.2000            12/01/07          12/01/07
M21/G02                    5.8250            01/01/08          01/01/08
25                         8.7500            0.0000            0.0000
A                          10.2500           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     03                00
                           O                 0.0000

10298457                   7.4000            715500.0000       100.0000
                           7.4000            715,256.54        ZZ
                           6.9000            4655.71           1
                           14.4000           4655.71           90
ACTON AREA       CA 93510  13.9000           11/22/05
0440717759                 7.4000            01/01/06          23
1004701166                 6.9000            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/U57                    5.4500            01/01/08          01/01/08
25                         7.4000            0.0000            0.0000
A                          8.9000            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10298459                   8.4000            100000.0000       100.0000
                           8.4000            99,938.16         ZZ
                           7.9000            761.84            1
                           15.4000           761.84            79
FLINTSTONE       MD 21530  14.9000           11/10/05
0440740843                 8.4000            01/01/06          00
1004703887                 7.9000            12/01/35          0.0000
0                          6.1500            12/01/07          12/01/07
M21/R44                    5.6500            01/01/08          01/01/08
25                         8.4000            0.0000            0.0000
A                          9.9000            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10298461                   7.3000            385000.0000       100.0000
                           7.3000            384,702.63        ZZ
                           6.8000            2639.45           1
                           14.3000           2639.45           69
HAWTHORNE        CA 90250  13.8000           11/09/05
0440717767                 7.3000            01/01/06          00
1004705983                 6.8000            12/01/35          0.0000
0                          6.1500            12/01/07          12/01/07
M21/U57                    5.6500            01/01/08          01/01/08
25                         7.3000            0.0000            0.0000
A                          8.8000            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10298465                   7.7500            72340.0000        100.0000
                           7.7500            72,288.94         ZZ
                           7.3750            518.26            1
                           14.7500           518.26            80
LOWER BURRELL    PA 15068  14.3750           11/15/05
0440717403                 7.7500            01/01/06          00
1004706349                 7.3750            12/01/35          0.0000
0                          6.1500            12/01/07          12/01/07
M21/G02                    5.7750            01/01/08          01/01/08
25                         7.7500            0.0000            0.0000
A                          9.2500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10298467                   7.3880            136000.0000       100.0000
                           7.3880            135,896.78        ZZ
                           7.0130            940.53            1
                           14.3880           940.53            80
MIDLAND          TX 79706  14.0130           11/15/05
0440717411                 7.3880            01/01/06          00
1004708757                 7.0130            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/G02                    5.5750            01/01/08          01/01/08
25                         7.3880            0.0000            0.0000
A                          8.8880            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10298471                   6.7000            289000.0000       100.0000
                           6.7000            288,748.72        ZZ
                           6.3250            1864.86           1
                           13.7000           1864.86           95
EASTHAMPTON      MA 01027  13.3250           11/12/05
0440717429                 6.7000            01/01/06          23
1004710245                 6.3250            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/G02                    5.5750            01/01/08          01/01/08
25                         6.7000            0.0000            0.0000
A                          8.2000            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10298473                   8.1000            412692.0000       100.0000
                           8.1000            412,692.00        ZZ
                           7.7250            2785.68           2
                           15.1000           2785.68           80
MERCED           CA 95340  14.7250           11/09/05
0440718427                 8.1000            01/01/06          00
1004711306                 7.7250            12/01/35          0.0000
0                          6.2000            12/01/08          12/01/08
M21/G02                    5.8250            01/01/09          01/01/09
25                         8.1000            0.0000            0.0000
A                          9.6000            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10298475                   7.2500            220000.0000       100.0000
                           7.2500            219,828.38        ZZ
                           6.7500            1500.79           1
                           14.2500           1500.79           63
KENDALL PARK     NJ 08824  13.7500           11/08/05
0440761609                 7.2500            01/01/06          00
1004711342                 6.7500            12/01/35          0.0000
0                          6.2000            12/01/07          12/01/07
M21/R44                    5.7000            01/01/08          01/01/08
25                         7.2500            0.0000            0.0000
A                          8.7500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10298477                   8.4400            68000.0000        100.0000
                           8.4400            67,958.29         ZZ
                           7.9400            519.98            1
                           15.4400           519.98            80
TAYLOR           TX 76574  14.9400           11/17/05
0440717817                 8.4400            01/01/06          00
1004713153                 7.9400            12/01/35          0.0000
0                          5.9500            12/01/08          12/01/08
M21/U57                    5.4500            01/01/09          01/01/09
25                         8.4400            0.0000            0.0000
A                          9.9400            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10298483                   7.5500            144000.0000       100.0000
                           7.5500            143,894.19        ZZ
                           7.1750            1011.81           1
                           14.5500           1011.81           90
ALACHUA          FL 32615  14.1750           11/11/05
0440717437                 7.5500            01/01/06          23
1004713992                 7.1750            12/01/35          0.0000
0                          6.1500            12/01/07          12/01/07
M21/G02                    5.7750            01/01/08          01/01/08
25                         7.5500            0.0000            0.0000
A                          9.0500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10298485                   8.7250            306000.0000       100.0000
                           8.7250            305,823.02        ZZ
                           8.3500            2401.85           1
                           15.7250           2401.85           80
STERLING         VA 20165  15.3500           11/08/05
0440717445                 8.7250            01/01/06          00
1004714205                 8.3500            12/01/35          0.0000
0                          6.2000            12/01/07          12/01/07
M21/G02                    5.8250            01/01/08          01/01/08
25                         8.7250            0.0000            0.0000
A                          10.2250           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     09                00
                           N                 0.0000

10298487                   7.9000            149520.0000       100.0000
                           7.9000            149,417.62        ZZ
                           7.4000            1086.72           1
                           14.9000           1086.72           80
TALLAHASSEE      FL 32312  14.4000           11/15/05
0440740348                 7.9000            01/01/06          00
1004714580                 7.4000            12/01/35          0.0000
0                          6.3500            12/01/07          12/01/07
M21/R44                    5.8500            01/01/08          01/01/08
25                         7.9000            0.0000            0.0000
A                          9.4000            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10298493                   7.6130            305000.0000       100.0000
                           7.6130            305,000.00        ZZ
                           7.1130            1934.98           1
                           14.2130           1934.98           71
DENVER           CO 80226  13.7130           11/11/05
0440761617                 7.6130            01/01/06          00
1004709471                 7.1130            12/01/35          0.0000
0                          6.1500            12/01/07          12/01/07
M21/R44                    5.6500            01/01/08          01/01/08
25                         7.6130            0.0000            0.0000
A                          9.1100            6                 6
360                        E                 1.5000            1.5000
6.6000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10298499                   7.3250            115500.0000       100.0000
                           7.3250            115,411.23        ZZ
                           6.9500            793.80            1
                           14.3250           793.80            75
COTTONWOOD       AZ 86326  13.9500           11/10/05
0440717452                 7.3250            01/01/06          00
1004716846                 6.9500            12/01/35          0.0000
0                          7.3500            12/01/07          12/01/07
M21/G02                    6.9750            01/01/08          01/01/08
25                         7.3250            0.0000            0.0000
A                          8.8250            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10298505                   7.9900            358150.0000       100.0000
                           7.9900            358,047.10        ZZ
                           7.6150            2487.58           1
                           14.9900           2487.58           95
LOS ANGELES      CA 91343  14.6150           11/17/05
0440717932                 7.9900            01/01/06          23
1004717907                 7.6150            12/01/35          0.0000
0                          6.2000            12/01/07          12/01/07
M21/G02                    5.8250            01/01/08          01/01/08
25                         7.9900            0.0000            0.0000
A                          9.4900            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     01                00
                           O                 0.0000

10298509                   9.0000            55575.0000        100.0000
                           9.0000            55,544.64         ZZ
                           8.6250            447.17            1
                           16.0000           447.17            95
GROVE CITY       PA 16127  15.6250           11/09/05
0440717460                 9.0000            01/01/06          23
1004576060                 8.6250            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/G02                    5.5750            01/01/08          01/01/08
25                         9.0000            0.0000            0.0000
A                          10.5000           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10298511                   6.8250            186200.0000       100.0000
                           6.8250            186,042.02        ZZ
                           6.4500            1216.99           1
                           13.8250           1216.99           95
BROWN DEER       WI 53223  13.4500           11/07/05
0440717478                 6.8250            01/01/06          23
1004567864                 6.4500            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/G02                    5.5750            01/01/08          01/01/08
25                         6.8250            0.0000            0.0000
A                          8.3250            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10298515                   9.5750            274500.0000       100.0000
                           9.5750            274,367.09        ZZ
                           9.0750            2323.19           1
                           16.5750           2323.19           90
HOLLYWOOD        FL 33024  16.0750           11/08/05
0440761625                 9.5750            01/01/06          23
1004569577                 9.0750            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/R44                    5.4500            01/01/08          01/01/08
25                         9.5750            0.0000            0.0000
A                          11.0750           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10298519                   6.5000            256000.0000       100.0000
                           6.5000            255,768.57        ZZ
                           6.1250            1618.10           1
                           13.5000           1618.10           80
SAN BERNARDINO   CA 92404  13.1250           11/02/05
0440717486                 6.5000            01/01/06          00
1004570324                 6.1250            12/01/35          0.0000
0                          6.1500            12/01/07          12/01/07
M21/G02                    5.7750            01/01/08          01/01/08
25                         6.5000            0.0000            0.0000
A                          8.0000            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10298527                   6.3750            412500.0000       100.0000
                           6.3750            412,117.94        ZZ
                           6.0000            2573.47           3
                           13.3750           2573.47           75
EVERETT          MA 02149  13.0000           11/08/05
0440717494                 6.3750            01/01/06          00
1004573429                 6.0000            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/G02                    5.5750            01/01/08          01/01/08
25                         6.3750            0.0000            0.0000
A                          7.8750            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10298529                   7.5000            142400.0000       100.0000
                           7.5000            142,400.00        T
                           7.1250            890.00            1
                           14.5000           890.00            80
PAGE             AZ 86040  14.1250           11/16/05
0440718484                 7.5000            01/01/06          00
1004573688                 7.1250            12/01/35          0.0000
0                          6.1500            12/01/07          12/01/07
M21/G02                    5.7750            01/01/08          01/01/08
25                         7.5000            0.0000            0.0000
A                          9.0000            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10298531                   7.5000            577600.0000       100.0000
                           7.5000            577,171.33        ZZ
                           7.1250            4038.67           1
                           14.5000           4038.67           80
PHOENIX          AZ 85018  14.1250           11/09/05
0440717502                 7.5000            01/01/06          00
1004573740                 7.1250            12/01/35          0.0000
0                          6.2000            12/01/07          12/01/07
M21/G02                    5.8250            01/01/08          01/01/08
25                         7.5000            0.0000            0.0000
A                          9.0000            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10298533                   7.9000            150000.0000       100.0000
                           7.9000            149,897.29        ZZ
                           7.5250            1090.21           1
                           14.9000           1090.21           75
POST FALLS       ID 83854  14.5250           11/14/05
0440717510                 7.9000            01/01/06          00
1004573937                 7.5250            12/01/35          0.0000
0                          6.1500            12/01/07          12/01/07
M21/G02                    5.7750            01/01/08          01/01/08
25                         7.9000            0.0000            0.0000
A                          9.4000            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10298537                   8.4750            292410.0000       100.0000
                           8.4750            292,231.94        ZZ
                           7.9750            2243.21           1
                           15.4750           2243.21           90
EAST CHINA       MI 48054  14.9750           11/18/05
0440761633                 8.4750            01/01/06          23
1004575837                 7.9750            12/01/35          0.0000
0                          5.9000            12/01/07          12/01/07
M21/R44                    5.4000            01/01/08          01/01/08
25                         8.4750            0.0000            0.0000
A                          9.9750            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10298539                   6.7500            580000.0000       100.0000
                           6.7500            580,000.00        ZZ
                           6.3750            3262.50           1
                           13.7500           3262.50           72
VACAVILLE        CA 95687  13.3750           11/05/05
0440718542                 6.7500            01/01/06          00
1004577041                 6.3750            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/G02                    5.5750            01/01/08          01/01/08
25                         6.7500            0.0000            0.0000
A                          8.2500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10298541                   6.5250            85500.0000        100.0000
                           6.5250            85,423.08         ZZ
                           6.1500            541.83            1
                           13.5250           541.83            17
SAN DIEGO        CA 92111  13.1500           11/09/05
0440717528                 6.5250            01/01/06          00
1004577568                 6.1500            12/01/35          0.0000
0                          6.3500            12/01/07          12/01/07
M21/G02                    5.9750            01/01/08          01/01/08
25                         6.5250            0.0000            0.0000
A                          8.0250            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10298543                   9.8000            180000.0000       100.0000
                           9.8000            179,916.90        ZZ
                           9.3000            1553.10           1
                           16.8000           1553.10           90
DUNMORE          PA 18512  16.3000           11/08/05
0440717536                 9.8000            01/01/06          23
1004577648                 9.3000            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/U57                    5.4500            01/01/08          01/01/08
25                         9.8000            0.0000            0.0000
A                          11.3000           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10298545                   7.1000            235120.0000       100.0000
                           7.1000            234,740.98        ZZ
                           6.7250            1580.08           1
                           14.1000           1580.08           80
CULPEPER         VA 22701  13.7250           10/28/05
0440717544                 7.1000            12/01/05          00
1004577871                 6.7250            11/01/35          0.0000
0                          5.9500            11/01/07          11/01/07
M21/G02                    5.5750            12/01/07          12/01/07
25                         7.1000            0.0000            0.0000
A                          8.6000            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10298547                   8.8000            504000.0000       100.0000
                           8.8000            504,000.00        ZZ
                           8.4250            3696.00           2
                           15.8000           3696.00           80
OAKLAND          CA 94612  15.4250           11/04/05
0440718575                 8.8000            01/01/06          00
1004576195                 8.4250            12/01/35          0.0000
0                          6.2000            12/01/07          12/01/07
M21/G02                    5.8250            01/01/08          01/01/08
25                         8.8000            0.0000            0.0000
A                          10.3000           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10298555                   7.0500            131200.0000       100.0000
                           7.0500            131,200.00        ZZ
                           6.5500            770.80            1
                           14.0500           770.80            80
PRINEVILLE       OR 97754  13.5500           11/03/05
0440718609                 7.0500            01/01/06          00
1004579405                 6.5500            12/01/35          0.0000
0                          5.9500            12/01/08          12/01/08
M21/R44                    5.4500            01/01/09          01/01/09
25                         7.0500            0.0000            0.0000
A                          8.5500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10298557                   5.8500            176000.0000       100.0000
                           5.8500            175,819.70        ZZ
                           5.4750            1038.30           1
                           12.8500           1038.30           70
LAKEWOOD         CO 80226  12.4750           11/03/05
0440717569                 5.8500            01/01/06          00
1004580091                 5.4750            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/G02                    5.5750            01/01/08          01/01/08
25                         5.8500            0.0000            0.0000
A                          7.3500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10298563                   8.1000            73960.0000        100.0000
                           8.1000            73,911.37         ZZ
                           7.7250            547.86            2
                           15.1000           547.86            80
MILWAUKEE        WI 53212  14.7250           11/08/05
0440717585                 8.1000            01/01/06          00
1004580947                 7.7250            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/G02                    5.5750            01/01/08          01/01/08
25                         8.1000            0.0000            0.0000
A                          9.6000            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10298573                   7.9500            240000.0000       100.0000
                           7.9500            239,837.32        ZZ
                           7.5750            1752.68           1
                           14.9500           1752.68           80
ORLANDO          FL 32825  14.5750           11/10/05
0440717601                 7.9500            01/01/06          00
1004582678                 7.5750            12/01/35          0.0000
0                          6.2000            12/01/07          12/01/07
M21/G02                    5.8250            01/01/08          01/01/08
25                         7.9500            0.0000            0.0000
A                          9.4500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     03                00
                           O                 0.0000

10298577                   7.3500            246400.0000       100.0000
                           7.3500            246,400.00        ZZ
                           6.9750            1509.20           1
                           14.3500           1509.20           80
PALMDALE         CA 93550  13.9750           11/01/05
0440718674                 7.3500            01/01/06          00
1004583196                 6.9750            12/01/35          0.0000
0                          6.2000            12/01/08          12/01/08
M21/G02                    5.8250            01/01/09          01/01/09
25                         7.3500            0.0000            0.0000
A                          8.8500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10298581                   8.3000            115000.0000       100.0000
                           8.3000            114,927.41        ZZ
                           7.8000            868.01            1
                           15.3000           868.01            70
INVER GROVE HEI  MN 55076  14.8000           11/07/05
0440743375                 8.3000            01/01/06          00
1004584854                 7.8000            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/R44                    5.4500            01/01/08          01/01/08
25                         8.3000            0.0000            0.0000
A                          9.8000            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10298585                   7.4000            92000.0000        100.0000
                           7.4000            91,930.34         ZZ
                           6.9000            636.99            1
                           14.4000           636.99            80
FOLEY            AL 36535  13.9000           11/10/05
0440718161                 7.4000            01/01/06          00
1004578095                 6.9000            12/01/35          0.0000
0                          5.9500            12/01/08          12/01/08
M21/R44                    5.4500            01/01/09          01/01/09
25                         7.4000            0.0000            0.0000
A                          8.9000            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10298589                   11.1000           55000.0000        100.0000
                           11.1000           55,000.00         ZZ
                           10.7250           527.94            1
                           18.1000           527.94            75
BALTIMORE        MD 21205  17.7250           11/29/05
0440717627                 11.1000           02/01/06          00
1004578861                 10.7250           01/01/36          0.0000
0                          5.9500            01/01/08          01/01/08
M21/G02                    5.5750            02/01/08          02/01/08
25                         11.1000           0.0000            0.0000
A                          12.6000           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10298591                   8.5750            347400.0000       100.0000
                           8.5750            347,192.76        ZZ
                           8.2000            2689.70           1
                           15.5750           2689.70           90
HICKSVILLE       NY 11801  15.2000           11/07/05
0440717643                 8.5750            01/01/06          23
1004578941                 8.2000            12/01/35          0.0000
0                          6.2000            12/01/07          12/01/07
M21/G02                    5.8250            01/01/08          01/01/08
25                         8.5750            0.0000            0.0000
A                          10.0750           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10298593                   7.5500            81900.0000        100.0000
                           7.5500            81,839.82         ZZ
                           7.1750            575.47            1
                           14.5500           575.47            90
COUNCIL BLUFFS   IA 51501  14.1750           11/08/05
0440717668                 7.5500            01/01/06          23
1004579030                 7.1750            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/G02                    5.5750            01/01/08          01/01/08
25                         7.5500            0.0000            0.0000
A                          9.0500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10298597                   8.9500            175000.0000       100.0000
                           8.9500            174,903.41        ZZ
                           8.4500            1401.80           1
                           15.9500           1401.80           76
JACKSONVILLE     FL 32225  15.4500           11/16/05
0440717692                 8.9500            01/01/06          00
1004588431                 8.4500            12/01/35          0.0000
0                          6.1500            12/01/07          12/01/07
M21/U57                    5.6500            01/01/08          01/01/08
25                         8.9500            0.0000            0.0000
A                          10.4500           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     03                00
                           N                 0.0000

10298601                   5.9000            135000.0000       100.0000
                           5.9000            134,930.35        ZZ
                           5.5250            733.40            1
                           12.9000           733.40            73
AREA OF BAKERSF  CA 93306  12.5250           11/25/05
0440718203                 5.9000            01/01/06          00
1004588967                 5.5250            12/01/35          0.0000
0                          5.9500            12/01/08          12/01/08
M21/G02                    5.5750            01/01/09          01/01/09
25                         5.9000            0.0000            0.0000
A                          7.4000            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10298603                   7.5000            485000.0000       100.0000
                           7.5000            485,000.00        ZZ
                           7.0000            3031.25           2
                           14.5000           3031.25           95
BRONX            NY 10469  14.0000           11/14/05
0440718708                 7.5000            01/01/06          23
1004589289                 7.0000            12/01/35          0.0000
0                          6.2000            12/01/08          12/01/08
M21/U56                    5.7000            01/01/09          01/01/09
25                         7.5000            0.0000            0.0000
A                          9.0000            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10298605                   8.2500            296000.0000       100.0000
                           8.2500            295,811.25        ZZ
                           7.7500            2223.75           1
                           15.2500           2223.75           79
SELDEN           NY 11784  14.7500           11/08/05
0440718237                 8.2500            01/01/06          00
1004589868                 7.7500            12/01/35          0.0000
0                          6.1500            12/01/07          12/01/07
M21/U57                    5.6500            01/01/08          01/01/08
25                         8.2500            0.0000            0.0000
A                          9.7500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10298609                   9.3500            110000.0000       100.0000
                           9.3500            109,944.15        ZZ
                           8.8500            912.93            1
                           16.3500           912.93            69
PHILADELPHIA     PA 19149  15.8500           11/14/05
0440740942                 9.3500            01/01/06          00
1004591819                 8.8500            12/01/35          0.0000
0                          7.3500            12/01/07          12/01/07
M21/R44                    6.8500            01/01/08          01/01/08
25                         9.3500            0.0000            0.0000
A                          10.8500           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10298611                   9.9250            95000.0000        100.0000
                           9.9250            94,957.29         ZZ
                           9.5500            828.44            1
                           16.9250           828.44            95
INDIANAPOLIS     IN 46235  16.5500           11/03/05
0440717718                 9.9250            01/01/06          23
1004592569                 9.5500            12/01/35          0.0000
0                          6.2000            12/01/07          12/01/07
M21/G02                    5.8250            01/01/08          01/01/08
25                         9.9250            0.0000            0.0000
A                          11.4250           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10298613                   6.4000            191920.0000       100.0000
                           6.4000            191,743.09        ZZ
                           6.0250            1200.48           2
                           13.4000           1200.48           80
PROVIDENCE       RI 02908  13.0250           11/10/05
0440717734                 6.4000            01/01/06          00
1004593185                 6.0250            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/G02                    5.5750            01/01/08          01/01/08
25                         6.4000            0.0000            0.0000
A                          7.9000            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10298615                   9.8250            154000.0000       100.0000
                           9.8250            153,929.29        ZZ
                           9.3250            1331.59           1
                           16.8250           1331.59           70
STONE MOUNTAIN   GA 30087  16.3250           11/16/05
0440718278                 9.8250            01/01/06          00
1004593577                 9.3250            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/U57                    5.4500            01/01/08          01/01/08
25                         9.8250            0.0000            0.0000
A                          11.3250           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     03                00
                           O                 0.0000

10298617                   7.5250            119625.0000       100.0000
                           7.5250            119,536.66        ZZ
                           7.0250            838.49            1
                           14.5250           838.49            75
EAGLE MOUNTAIN   UT 84043  14.0250           11/15/05
0440743409                 7.5250            01/01/06          00
1004593595                 7.0250            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/R44                    5.4500            01/01/08          01/01/08
25                         7.5250            0.0000            0.0000
A                          9.0250            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10298619                   6.5500            212000.0000       100.0000
                           6.5500            211,810.20        ZZ
                           6.1750            1346.97           1
                           13.5500           1346.97           80
CHESILHURST      NJ 08089  13.1750           11/10/05
0440717742                 6.5500            01/01/06          00
1004593755                 6.1750            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/G02                    5.5750            01/01/08          01/01/08
25                         6.5500            0.0000            0.0000
A                          8.0500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10298621                   10.3500           60000.0000        100.0000
                           10.3500           59,975.37         ZZ
                           9.8500            542.13            1
                           17.3500           542.13            38
NORTH LAS VEGAS  NV 89030  16.8500           11/22/05
0440740959                 10.3500           01/01/06          00
1004585933                 9.8500            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/R44                    5.4500            01/01/08          01/01/08
25                         10.3500           0.0000            0.0000
A                          11.8500           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10298625                   7.0000            312000.0000       100.0000
                           7.0000            312,000.00        ZZ
                           6.6250            1820.00           1
                           14.0000           1820.00           80
FONTANA          CA 92335  13.6250           11/24/05
0440718732                 7.0000            01/01/06          00
1004586870                 6.6250            12/01/35          0.0000
0                          6.2000            12/01/07          12/01/07
M21/G02                    5.8250            01/01/08          01/01/08
25                         7.0000            0.0000            0.0000
A                          8.5000            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10298627                   7.6250            97600.0000        100.0000
                           7.6250            97,529.36         ZZ
                           7.2500            690.81            1
                           14.6250           690.81            80
NAMPA            ID 83686  14.2500           11/29/05
0440718302                 7.6250            01/01/06          00
1004592337                 7.2500            12/01/35          0.0000
0                          6.2000            12/01/08          12/01/08
M21/G02                    5.8250            01/01/09          01/01/09
25                         7.6250            0.0000            0.0000
A                          9.1250            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10298629                   6.6500            215000.0000       100.0000
                           6.6500            215,000.00        ZZ
                           6.2750            1191.46           1
                           13.6500           1191.46           85
NORTH LAS VEGAS  NV 89031  13.2750           10/31/05
0440718765                 6.6500            01/01/06          23
1004592346                 6.2750            12/01/35          0.0000
0                          6.1500            12/01/07          12/01/07
M21/G02                    5.7750            01/01/08          01/01/08
25                         6.6500            0.0000            0.0000
A                          8.1500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10298631                   8.7000            171180.0000       100.0000
                           8.7000            171,080.49        ZZ
                           8.2000            1340.57           1
                           15.7000           1340.57           90
WINDSOR MILL     MD 21244  15.2000           11/09/05
0440718336                 8.7000            01/01/06          23
1004592382                 8.2000            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/U56                    5.4500            01/01/08          01/01/08
25                         8.7000            0.0000            0.0000
A                          10.2000           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10298637                   7.6000            159920.0000       100.0000
                           7.6000            159,803.67        ZZ
                           7.2250            1129.16           1
                           14.6000           1129.16           80
ROWLETT          TX 75089  14.2250           11/08/05
0440717775                 7.6000            01/01/06          00
1004592836                 7.2250            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/G02                    5.5750            01/01/08          01/01/08
25                         7.6000            0.0000            0.0000
A                          9.1000            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     03                00
                           O                 0.0000

10298643                   6.5500            420000.0000       100.0000
                           6.5500            420,000.00        ZZ
                           6.0500            2292.50           1
                           13.5500           2292.50           80
BELLFLOWER       CA 90706  13.0500           11/08/05
0440741023                 6.5500            01/01/06          00
1004594656                 6.0500            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/R44                    5.4500            01/01/08          01/01/08
25                         6.5500            0.0000            0.0000
A                          8.0500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10298645                   9.4500            208250.0000       100.0000
                           9.4500            208,146.48        ZZ
                           8.9500            1743.49           1
                           16.4500           1743.49           82
BAKERSFIELD      CA 93306  15.9500           11/04/05
0440718443                 9.4500            01/01/06          23
1004595110                 8.9500            12/01/35          0.0000
0                          5.7500            12/01/07          12/01/07
M21/U57                    5.2500            01/01/08          01/01/08
25                         9.4500            0.0000            0.0000
A                          10.9500           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10298647                   7.7750            400800.0000       100.0000
                           7.7750            400,518.54        ZZ
                           7.4000            2878.31           1
                           14.7750           2878.31           80
CHARLEMONT       MA 01339  14.4000           11/14/05
0440717783                 7.7750            01/01/06          00
1004595236                 7.4000            12/01/35          0.0000
0                          6.2000            12/01/07          12/01/07
M21/G02                    5.8250            01/01/08          01/01/08
25                         7.7750            0.0000            0.0000
A                          9.2750            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10298649                   7.3500            272000.0000       100.0000
                           7.3500            272,000.00        ZZ
                           6.9750            1666.00           1
                           14.3500           1666.00           80
BAKERSFIELD      CA 93311  13.9750           11/05/05
0440718799                 7.3500            01/01/06          00
1004595290                 6.9750            12/01/35          0.0000
0                          6.2000            12/01/07          12/01/07
M21/G02                    5.8250            01/01/08          01/01/08
25                         7.3500            0.0000            0.0000
A                          8.8500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10298651                   6.1000            180000.0000       100.0000
                           6.1000            179,824.21        ZZ
                           5.7250            1090.79           1
                           13.1000           1090.79           57
WEST NEW YORK    NJ 07093  12.7250           11/07/05
0440717809                 6.1000            01/01/06          00
1004595432                 5.7250            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/G02                    5.5750            01/01/08          01/01/08
25                         6.1000            0.0000            0.0000
A                          7.6000            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10298653                   6.3500            340000.0000       100.0000
                           6.3500            339,683.56        ZZ
                           5.9750            2115.61           1
                           13.3500           2115.61           60
FULLERTON        CA 92833  12.9750           11/07/05
0440717825                 6.3500            01/01/06          00
1004596397                 5.9750            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/G02                    5.5750            01/01/08          01/01/08
25                         6.3500            0.0000            0.0000
A                          7.8500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10298655                   7.6500            122400.0000       100.0000
                           7.6500            122,400.00        ZZ
                           7.1500            780.30            1
                           14.6500           780.30            80
RIO RANCHO       NM 87124  14.1500           11/10/05
0440718823                 7.6500            01/01/06          00
1004596565                 7.1500            12/01/35          0.0000
0                          5.9500            12/01/08          12/01/08
M21/R44                    5.4500            01/01/09          01/01/09
25                         7.6500            0.0000            0.0000
A                          9.1500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     03                00
                           O                 0.0000

10298657                   7.8750            641000.0000       100.0000
                           7.8750            640,809.63        ZZ
                           7.3750            4396.93           1
                           14.8750           4396.93           85
WATCHUNG         NJ 07069  14.3750           11/16/05
0440718476                 7.8750            01/01/06          23
1004593899                 7.3750            12/01/35          0.0000
0                          5.9500            12/01/08          12/01/08
M21/U56                    5.4500            01/01/09          01/01/09
25                         7.8750            0.0000            0.0000
A                          9.3750            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10298659                   7.7250            256500.0000       100.0000
                           7.7250            256,318.05        ZZ
                           7.3500            1833.17           1
                           14.7250           1833.17           95
BROOKFIELD       WI 53005  14.3500           10/31/05
0440717841                 7.7250            01/01/06          23
1004593924                 7.3500            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/G02                    5.5750            01/01/08          01/01/08
25                         7.7250            0.0000            0.0000
A                          9.2250            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10298665                   7.1000            185040.0000       100.0000
                           7.1000            184,891.29        ZZ
                           6.7250            1243.53           1
                           14.1000           1243.53           80
STAR             ID 83669  13.7250           11/08/05
0440717866                 7.1000            01/01/06          00
1004595815                 6.7250            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/G02                    5.5750            01/01/08          01/01/08
25                         7.1000            0.0000            0.0000
A                          8.6000            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     03                00
                           O                 0.0000

10298667                   9.0250            66600.0000        100.0000
                           9.0250            66,563.81         ZZ
                           8.5250            537.08            1
                           16.0250           537.08            90
CHICKASHA        OK 73018  15.5250           11/14/05
0440743425                 9.0250            01/01/06          23
1004595860                 8.5250            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/R44                    5.4500            01/01/08          01/01/08
25                         9.0250            0.0000            0.0000
A                          10.5250           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10298669                   9.7250            132150.0000       100.0000
                           9.7250            132,088.02        ZZ
                           9.3500            1132.95           1
                           16.7250           1132.95           80
HILLSBORO        MO 63050  16.3500           11/21/05
0440717882                 9.7250            01/01/06          00
1004595959                 9.3500            12/01/35          0.0000
0                          7.3500            12/01/07          12/01/07
M21/G02                    6.9750            01/01/08          01/01/08
25                         9.7250            0.0000            0.0000
A                          11.2250           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10298673                   9.9500            53500.0000        100.0000
                           9.9500            53,476.07         ZZ
                           9.4500            467.53            1
                           16.9500           467.53            90
MEMPHIS          TN 38111  16.4500           11/07/05
0440743433                 9.9500            01/01/06          23
1004598000                 9.4500            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/R44                    5.4500            01/01/08          01/01/08
25                         9.9500            0.0000            0.0000
A                          11.4500           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10298675                   10.4000           76000.0000        100.0000
                           10.4000           75,969.14         ZZ
                           9.9000            689.53            1
                           17.4000           689.53            61
SAN ANTONIO      TX 78201  16.9000           11/11/05
0440718518                 10.4000           01/01/06          00
1004599928                 9.9000            12/01/35          0.0000
0                          6.6500            12/01/07          12/01/07
M21/U56                    6.1500            01/01/08          01/01/08
25                         10.4000           0.0000            0.0000
A                          11.9000           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           N                 0.0000

10298681                   9.3750            121550.0000       100.0000
                           9.3750            121,488.61        ZZ
                           8.8750            1011.00           1
                           16.3750           1011.00           85
SPRING           TX 77386  15.8750           11/14/05
0440718559                 9.3750            01/01/06          23
1004601648                 8.8750            12/01/35          0.0000
0                          6.3500            12/01/07          12/01/07
M21/U56                    5.8500            01/01/08          01/01/08
25                         9.3750            0.0000            0.0000
A                          10.8750           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     09                00
                           O                 0.0000

10298685                   7.2500            200000.0000       100.0000
                           7.2500            199,843.97        ZZ
                           6.7500            1364.36           1
                           14.2500           1364.36           80
LIVE OAK         CA 95953  13.7500           11/10/05
0440761658                 7.2500            01/01/06          00
1004601862                 6.7500            12/01/35          0.0000
0                          6.2000            12/01/07          12/01/07
M21/R44                    5.7000            01/01/08          01/01/08
25                         7.2500            0.0000            0.0000
A                          8.7500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10298691                   7.0750            663800.0000       100.0000
                           7.0750            663,800.00        ZZ
                           6.5750            3913.65           1
                           14.0750           3913.65           90
NEPONSIT         NY 11694  13.5750           11/21/05
0440718872                 7.0750            01/01/06          23
1004604538                 6.5750            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/U56                    5.4500            01/01/08          01/01/08
25                         7.0750            0.0000            0.0000
A                          8.5750            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10298693                   6.4000            112000.0000       100.0000
                           6.4000            111,896.76        ZZ
                           6.0250            700.57            1
                           13.4000           700.57            70
MESA             AZ 85201  13.0250           11/07/05
0440717924                 6.4000            01/01/06          00
1004596672                 6.0250            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/G02                    5.5750            01/01/08          01/01/08
25                         6.4000            0.0000            0.0000
A                          7.9000            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10298695                   7.5750            203400.0000       100.0000
                           7.5750            203,251.29        ZZ
                           7.0750            1432.67           1
                           14.5750           1432.67           60
GERMANTOWN       MD 20874  14.0750           11/08/05
0440743466                 7.5750            01/01/06          00
1004596896                 7.0750            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/R44                    5.4500            01/01/08          01/01/08
25                         7.5750            0.0000            0.0000
A                          9.0750            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     09                00
                           O                 0.0000

10298699                   8.9900            202500.0000       100.0000
                           8.9900            202,389.16        ZZ
                           8.6150            1627.90           1
                           15.9900           1627.90           90
NEWARK           NJ 07103  15.6150           11/07/05
0440718666                 8.9900            01/01/06          23
1004598377                 8.6150            12/01/35          0.0000
0                          5.9500            12/01/08          12/01/08
M21/G02                    5.5750            01/01/09          01/01/09
25                         8.9900            0.0000            0.0000
A                          10.4900           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     01                00
                           O                 0.0000

10298701                   5.8000            327000.0000       100.0000
                           5.8000            326,661.82        ZZ
                           5.4250            1918.68           1
                           12.8000           1918.68           80
MALDIN           MA 02148  12.4250           11/03/05
0440717940                 5.8000            01/01/06          00
1004599009                 5.4250            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/G02                    5.5750            01/01/08          01/01/08
25                         5.8000            0.0000            0.0000
A                          7.3000            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10298703                   6.6500            132000.0000       100.0000
                           6.6500            131,884.10        ZZ
                           6.2750            847.40            1
                           13.6500           847.40            80
CLARKSVILLE      TN 37042  13.2750           11/25/05
0440718690                 6.6500            01/01/06          00
1004599045                 6.2750            12/01/35          0.0000
0                          5.9500            12/01/08          12/01/08
M21/G02                    5.5750            01/01/09          01/01/09
25                         6.6500            0.0000            0.0000
A                          8.1500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10298707                   7.2500            256000.0000       100.0000
                           7.2500            256,000.00        ZZ
                           6.8750            1546.67           1
                           14.2500           1546.67           80
NORTH HIGHLANDS  CA 95660  13.8750           11/04/05
0440718906                 7.2500            01/01/06          00
1004603398                 6.8750            12/01/35          0.0000
0                          6.2000            12/01/08          12/01/08
M21/G02                    5.8250            01/01/09          01/01/09
25                         7.2500            0.0000            0.0000
A                          8.7500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10298709                   7.9000            192000.0000       100.0000
                           7.9000            191,868.53        ZZ
                           7.5250            1395.47           1
                           14.9000           1395.47           80
SOUTH HOLLAND    IL 60473  14.5250           11/18/05
0440717965                 7.9000            01/01/06          00
1004604958                 7.5250            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/G02                    5.5750            01/01/08          01/01/08
25                         7.9000            0.0000            0.0000
A                          9.4000            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10298715                   6.6000            139500.0000       100.0000
                           6.6000            139,376.32        ZZ
                           6.2250            890.93            1
                           13.6000           890.93            90
SPRINGFIELD      MA 01129  13.2250           11/11/05
0440717981                 6.6000            01/01/06          23
1004607198                 6.2250            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/G02                    5.5750            01/01/08          01/01/08
25                         6.6000            0.0000            0.0000
A                          8.1000            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10298725                   8.0000            110400.0000       100.0000
                           8.0000            110,325.92        ZZ
                           7.6250            810.08            1
                           15.0000           810.08            80
KANSAS CITY      KS 66111  14.6250           10/31/05
0440718039                 8.0000            01/01/06          00
1004608892                 7.6250            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/G02                    5.5750            01/01/08          01/01/08
25                         8.0000            0.0000            0.0000
A                          9.5000            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10298729                   7.8250            136500.0000       100.0000
                           7.8250            136,405.10        ZZ
                           7.3250            984.99            1
                           14.8250           984.99            42
GREENBELT        MD 20770  14.3250           11/10/05
0440741049                 7.8250            01/01/06          00
0002249634                 7.3250            12/01/35          0.0000
0                          6.1500            12/01/07          12/01/07
M21/R44                    5.6500            01/01/08          01/01/08
25                         7.8250            0.0000            0.0000
A                          9.3250            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     09                00
                           O                 0.0000

10298739                   7.9000            325750.0000       100.0000
                           7.9000            325,526.95        ZZ
                           7.4000            2367.57           1
                           14.9000           2367.57           77
LEVITTOWN        NY 11756  14.4000           11/10/05
0440761682                 7.9000            01/01/06          00
0002251727                 7.4000            12/01/35          0.0000
0                          6.7000            12/01/07          12/01/07
M21/U56                    6.2000            01/01/08          01/01/08
25                         7.9000            0.0000            0.0000
A                          9.4000            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10298741                   7.5000            132269.0000       100.0000
                           7.5000            131,972.65        ZZ
                           7.1250            924.85            1
                           14.5000           924.85            80
DICKINSON        TX 77539  14.1250           09/24/05
0440718047                 7.5000            11/01/05          00
1002150406                 7.1250            10/01/35          0.0000
0                          5.0000            10/01/07          10/01/07
M21/G02                    4.6250            11/01/07          11/01/07
25                         7.5000            0.0000            0.0000
A                          9.0000            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     03                00
                           O                 0.0000

10298743                   7.6500            153750.0000       100.0000
                           7.6500            153,302.86        ZZ
                           7.1500            1090.88           1
                           14.6500           1090.88           75
GLOUCESTER TWP   NJ 08081  14.1500           08/02/05
0440718815                 7.6500            10/01/05          00
1002416175                 7.1500            09/01/35          0.0000
0                          6.0000            09/01/08          09/01/08
M21/R44                    5.5000            10/01/08          10/01/08
25                         7.6500            0.0000            0.0000
A                          9.1500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10298751                   6.8750            71100.0000        100.0000
                           6.8750            70,896.54         ZZ
                           6.5000            467.08            1
                           13.8750           467.08            90
NEOGA            IL 62447  13.5000           08/01/05
0440718070                 6.8750            10/01/05          23
1002893881                 6.5000            09/01/35          0.0000
0                          5.7000            09/01/07          09/01/07
M21/G02                    5.3250            10/01/07          10/01/07
25                         6.8750            0.0000            0.0000
A                          8.3750            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10298753                   7.4500            320000.0000       100.0000
                           7.4500            319,031.53        ZZ
                           7.0750            2226.54           1
                           14.4500           2226.54           66
VALLEJO          CA 94591  14.0750           08/17/05
0440718096                 7.4500            10/01/05          00
1002904067                 7.0750            09/01/35          0.0000
0                          5.0000            09/01/07          09/01/07
M21/G02                    4.6250            10/01/07          10/01/07
25                         7.4500            0.0000            0.0000
A                          8.9500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10298769                   8.4750            65000.0000        100.0000
                           8.4750            64,960.41         ZZ
                           7.9750            498.65            1
                           15.4750           498.65            50
NEWBERN          TN 38059  14.9750           11/10/05
0440741056                 8.4750            01/01/06          00
0002250302                 7.9750            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/R44                    5.4500            01/01/08          01/01/08
25                         8.4750            0.0000            0.0000
A                          9.9750            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10298775                   6.8750            172000.0000       100.0000
                           6.8750            171,855.50        ZZ
                           6.5000            1129.92           1
                           13.8750           1129.92           80
VANCOUVER        WA 98662  13.5000           11/10/05
0440718112                 6.8750            01/01/06          00
1004718700                 6.5000            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/G02                    5.5750            01/01/08          01/01/08
25                         6.8750            0.0000            0.0000
A                          8.3750            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10298779                   7.9900            183920.0000       100.0000
                           7.9900            183,796.34        T
                           7.6150            1348.26           1
                           14.9900           1348.26           80
LAS VEGAS        NV 89108  14.6150           11/08/05
0440718138                 7.9900            01/01/06          00
1004719451                 7.6150            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/G02                    5.5750            01/01/08          01/01/08
25                         7.9900            0.0000            0.0000
A                          9.4900            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10298785                   6.9900            165000.0000       100.0000
                           6.9900            165,000.00        ZZ
                           6.6150            961.13            1
                           13.9900           961.13            90
FRESNO           CA 93650  13.6150           11/17/05
0440718963                 6.9900            01/01/06          23
1004721545                 6.6150            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/G02                    5.5750            01/01/08          01/01/08
25                         6.9900            0.0000            0.0000
A                          8.4900            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10298787                   8.7750            270000.0000       100.0000
                           8.7750            269,845.46        ZZ
                           8.4000            2128.92           1
                           15.7750           2128.92           90
MIAMI            FL 33185  15.4000           11/17/05
0440718153                 8.7750            01/01/06          23
1004721992                 8.4000            12/01/35          0.0000
0                          6.2000            12/01/07          12/01/07
M21/G02                    5.8250            01/01/08          01/01/08
25                         8.7750            0.0000            0.0000
A                          10.2750           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     09                00
                           O                 0.0000

10298789                   7.8000            119000.0000       100.0000
                           7.8000            118,916.85        ZZ
                           7.3000            856.65            1
                           14.8000           856.65            70
BUCYRUS          OH 44820  14.3000           11/07/05
0440743565                 7.8000            01/01/06          00
1004722269                 7.3000            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/R44                    5.4500            01/01/08          01/01/08
25                         7.8000            0.0000            0.0000
A                          9.3000            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10298791                   9.9750            140250.0000       100.0000
                           9.9750            140,187.62        ZZ
                           9.4750            1228.21           1
                           16.9750           1228.21           85
HOUSTON          TX 77064  16.4750           11/09/05
0440718179                 9.9750            01/01/06          23
1004722330                 9.4750            12/01/35          0.0000
0                          6.2000            12/01/07          12/01/07
M21/U57                    5.7000            01/01/08          01/01/08
25                         9.9750            0.0000            0.0000
A                          11.4750           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10298793                   7.5750            240000.0000       100.0000
                           7.5750            240,000.00        ZZ
                           7.2000            1515.00           1
                           14.5750           1515.00           80
FRAMINGHAM       MA 01702  14.2000           11/08/05
0440718989                 7.5750            01/01/06          00
1004724301                 7.2000            12/01/35          0.0000
0                          5.9500            12/01/08          12/01/08
M21/G02                    5.5750            01/01/09          01/01/09
25                         7.5750            0.0000            0.0000
A                          9.0750            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10298795                   10.1500           65600.0000        100.0000
                           10.1500           65,571.89         ZZ
                           9.6500            582.98            1
                           17.1500           582.98            80
PASADENA         TX 77504  16.6500           11/10/05
0440741114                 10.1500           01/01/06          00
1004724604                 9.6500            12/01/35          0.0000
0                          6.6500            12/01/07          12/01/07
M21/R44                    6.1500            01/01/08          01/01/08
25                         10.1500           0.0000            0.0000
A                          11.6500           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     09                00
                           O                 0.0000

10298797                   9.1000            400000.0000       100.0000
                           9.1000            399,786.01        ZZ
                           8.6000            3247.32           1
                           16.1000           3247.32           76
RENO             NV 89506  15.6000           11/10/05
0440718955                 9.1000            01/01/06          00
1004715348                 8.6000            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/U57                    5.4500            01/01/08          01/01/08
25                         9.1000            0.0000            0.0000
A                          10.6000           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10298799                   7.9000            279000.0000       100.0000
                           7.9000            278,808.96        ZZ
                           7.5250            2027.79           1
                           14.9000           2027.79           63
LOS ANGELES      CA 91331  14.5250           11/08/05
0440718195                 7.9000            01/01/06          00
1004721215                 7.5250            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/G02                    5.5750            01/01/08          01/01/08
25                         7.9000            0.0000            0.0000
A                          9.4000            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10298801                   7.9250            220000.0000       100.0000
                           7.9250            219,850.12        ZZ
                           7.5500            1602.80           1
                           14.9250           1602.80           80
MIAMI            FL 33157  14.5500           11/18/05
0440718211                 7.9250            01/01/06          00
1004722090                 7.5500            12/01/35          0.0000
0                          6.2000            12/01/07          12/01/07
M21/G02                    5.8250            01/01/08          01/01/08
25                         7.9250            0.0000            0.0000
A                          9.4250            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10298803                   9.4500            102600.0000       100.0000
                           9.4500            102,549.00        ZZ
                           9.0750            858.98            1
                           16.4500           858.98            95
KINGSTON         PA 18704  16.0750           11/14/05
0440718260                 9.4500            01/01/06          23
1004722134                 9.0750            12/01/35          0.0000
0                          6.2000            12/01/07          12/01/07
M21/G02                    5.8250            01/01/08          01/01/08
25                         9.4500            0.0000            0.0000
A                          10.9500           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10298805                   10.3750           93500.0000        100.0000
                           10.3750           93,461.83         ZZ
                           9.8750            846.56            1
                           17.3750           846.56            85
LORAIN           OH 44055  16.8750           11/11/05
0440718997                 10.3750           01/01/06          23
1004722526                 9.8750            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/U56                    5.4500            01/01/08          01/01/08
25                         10.3750           0.0000            0.0000
A                          11.8750           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10298807                   9.2500            91800.0000        100.0000
                           9.2500            91,752.40         ZZ
                           8.8750            755.22            1
                           16.2500           755.22            90
FAIRDALE         KY 40118  15.8750           11/08/05
0440718294                 9.2500            01/01/06          23
1004722606                 8.8750            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/G02                    5.5750            01/01/08          01/01/08
25                         9.2500            0.0000            0.0000
A                          10.7500           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10298809                   7.6750            124800.0000       100.0000
                           7.6750            124,800.00        ZZ
                           7.3000            798.20            1
                           14.6750           798.20            80
MIDDLEBURG       FL 32068  14.3000           11/14/05
0440719011                 7.6750            01/01/06          00
1004723623                 7.3000            12/01/35          0.0000
0                          5.9500            12/01/08          12/01/08
M21/G02                    5.5750            01/01/09          01/01/09
25                         7.6750            0.0000            0.0000
A                          9.1750            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     03                00
                           O                 0.0000

10298811                   8.2500            99450.0000        100.0000
                           8.2500            99,386.58         ZZ
                           7.7500            747.14            1
                           15.2500           747.14            85
LA FOLLETTE      TN 37766  14.7500           11/10/05
0440741130                 8.2500            01/01/06          23
1004723865                 7.7500            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/R44                    5.4500            01/01/08          01/01/08
25                         8.2500            0.0000            0.0000
A                          9.7500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10298813                   8.4500            81900.0000        100.0000
                           8.4500            81,849.86         ZZ
                           7.9500            626.85            1
                           15.4500           626.85            90
CEDAR RAPIDS     IA 52402  14.9500           11/18/05
0440743599                 8.4500            01/01/06          23
1004724436                 7.9500            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/R44                    5.4500            01/01/08          01/01/08
25                         8.4500            0.0000            0.0000
A                          9.9500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10298815                   9.1000            204000.0000       100.0000
                           9.1000            203,890.87        ZZ
                           8.6000            1656.13           1
                           16.1000           1656.13           75
MIAMI            FL 33157  15.6000           11/11/05
0440761724                 9.1000            01/01/06          00
1004725122                 8.6000            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/R44                    5.4500            01/01/08          01/01/08
25                         9.1000            0.0000            0.0000
A                          10.6000           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10298817                   7.9900            140000.0000       100.0000
                           7.9900            139,905.87        ZZ
                           7.4900            1026.30           1
                           14.9900           1026.30           63
PALM HARBOR      FL 34683  14.4900           11/10/05
0440740405                 7.9900            01/01/06          00
1004726416                 7.4900            12/01/35          0.0000
0                          6.3500            12/01/07          12/01/07
M21/R44                    5.8500            01/01/08          01/01/08
25                         7.9900            0.0000            0.0000
A                          9.4900            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10298821                   8.8500            159600.0000       100.0000
                           8.8500            159,510.06        ZZ
                           8.3500            1266.99           1
                           15.8500           1266.99           95
WALLED LAKE      MI 48390  15.3500           11/14/05
0440740413                 8.8500            01/01/06          23
1004728646                 8.3500            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/R44                    5.4500            01/01/08          01/01/08
25                         8.8500            0.0000            0.0000
A                          10.3500           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10298825                   6.8750            99200.0000        100.0000
                           6.8750            99,116.65         ZZ
                           6.5000            651.68            1
                           13.8750           651.68            80
YUMA             AZ 85364  13.5000           11/09/05
0440718310                 6.8750            01/01/06          00
1004730606                 6.5000            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/G02                    5.5750            01/01/08          01/01/08
25                         6.8750            0.0000            0.0000
A                          8.3750            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10298829                   7.8250            180000.0000       100.0000
                           7.8250            180,000.00        ZZ
                           7.4500            1173.75           1
                           14.8250           1173.75           80
ALBUQUERQUE      NM 87105  14.4500           11/10/05
0440719045                 7.8250            01/01/06          00
1004730955                 7.4500            12/01/35          0.0000
0                          6.2000            12/01/08          12/01/08
M21/G02                    5.8250            01/01/09          01/01/09
25                         7.8250            0.0000            0.0000
A                          9.3250            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10298837                   7.9000            180000.0000       100.0000
                           7.9000            178,869.44        ZZ
                           7.4000            1308.25           1
                           14.9000           1308.25           80
MIDDLE RIVER     MD 21220  14.4000           11/11/05
0440741148                 7.9000            01/01/06          00
1004725907                 7.4000            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/R44                    5.4500            01/01/08          01/01/08
25                         7.9000            0.0000            0.0000
A                          9.4000            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10298839                   10.2750           332500.0000       100.0000
                           10.2750           332,361.31        ZZ
                           9.9000            2985.72           1
                           17.2750           2985.72           95
LEVITTOWN        PA 19056  16.9000           11/09/05
0440718351                 10.2750           01/01/06          23
1004726023                 9.9000            12/01/35          0.0000
0                          6.2000            12/01/07          12/01/07
M21/G02                    5.8250            01/01/08          01/01/08
25                         10.2750           0.0000            0.0000
A                          11.7750           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10298841                   8.6500            288000.0000       100.0000
                           8.6500            287,830.84        ZZ
                           8.1500            2245.16           1
                           15.6500           2245.16           90
SNOHOMISH        WA 98296  15.1500           11/04/05
0440740439                 8.6500            01/01/06          23
1004726096                 8.1500            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/R44                    5.4500            01/01/08          01/01/08
25                         8.6500            0.0000            0.0000
A                          10.1500           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     01                00
                           O                 0.0000

10298843                   8.1500            225000.0000       100.0000
                           8.1500            224,853.57        ZZ
                           7.7750            1674.56           1
                           15.1500           1674.56           90
WEST SPRINGFIEL  MA 01089  14.7750           11/08/05
0440718393                 8.1500            01/01/06          23
1004727451                 7.7750            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/G02                    5.5750            01/01/08          01/01/08
25                         8.1500            0.0000            0.0000
A                          9.6500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10298847                   6.5000            346750.0000       100.0000
                           6.5000            346,121.36        ZZ
                           6.1250            2191.70           1
                           13.5000           2191.70           95
PERRIS           CA 92571  13.1250           11/07/05
0440718435                 6.5000            01/01/06          23
1004607713                 6.1250            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/G02                    5.5750            01/01/08          01/01/08
25                         6.5000            0.0000            0.0000
A                          8.0000            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10298853                   9.2250            139875.0000       100.0000
                           9.2250            139,802.10        ZZ
                           8.7250            1148.19           1
                           16.2250           1148.19           75
BROOKLYN CENTER  MN 55429  15.7250           11/09/05
0440743649                 9.2250            01/01/06          00
1004610031                 8.7250            12/01/35          0.0000
0                          7.3500            12/01/07          12/01/07
M21/R44                    6.8500            01/01/08          01/01/08
25                         9.2250            0.0000            0.0000
A                          10.7250           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10298855                   7.8000            233750.0000       100.0000
                           7.8000            233,749.89        ZZ
                           7.4250            1519.38           1
                           14.8000           1519.38           85
MARICOPA         AZ 85239  14.4250           11/03/05
0440719078                 7.8000            01/01/06          23
1004610077                 7.4250            12/01/35          0.0000
0                          5.9500            12/01/08          12/01/08
M21/G02                    5.5750            01/01/09          01/01/09
25                         7.8000            0.0000            0.0000
A                          9.3000            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     03                00
                           O                 0.0000

10298857                   7.8750            153850.0000       100.0000
                           7.8750            153,744.12        ZZ
                           7.3750            1115.52           1
                           14.8750           1115.52           85
BOLIVAR          MO 65613  14.3750           11/14/05
0440761740                 7.8750            01/01/06          23
1004610157                 7.3750            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/R44                    5.4500            01/01/08          01/01/08
25                         7.8750            0.0000            0.0000
A                          9.3750            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10298859                   5.9000            435000.0000       100.0000
                           5.9000            434,458.60        ZZ
                           5.4000            2580.15           1
                           12.9000           2580.15           75
DALE CITY        VA 22193  12.4000           11/14/05
0440719052                 5.9000            01/01/06          00
1004610816                 5.4000            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/U57                    5.4500            01/01/08          01/01/08
25                         5.9000            0.0000            0.0000
A                          7.4000            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10298861                   9.3750            107900.0000       100.0000
                           9.3750            107,845.51        ZZ
                           8.8750            897.46            1
                           16.3750           897.46            90
KENOSHA          WI 53143  15.8750           11/25/05
0440719086                 9.3750            01/01/06          23
1004611067                 8.8750            12/01/35          0.0000
0                          5.9500            12/01/08          12/01/08
M21/U57                    5.4500            01/01/09          01/01/09
25                         9.3750            0.0000            0.0000
A                          10.8750           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10298867                   7.8500            306000.0000       100.0000
                           7.8500            305,788.34        ZZ
                           7.4750            2213.41           1
                           14.8500           2213.41           90
BALDWIN PARK     CA 91706  14.4750           11/10/05
0440718468                 7.8500            01/01/06          23
1004611646                 7.4750            12/01/35          0.0000
0                          6.2000            12/01/07          12/01/07
M21/G02                    5.8250            01/01/08          01/01/08
25                         7.8500            0.0000            0.0000
A                          9.3500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     01                00
                           O                 0.0000

10298875                   8.0500            109568.0000       100.0000
                           8.0500            109,495.22        ZZ
                           7.5500            807.80            1
                           15.0500           807.80            80
FRANKFORT        KY 40601  14.5500           11/14/05
0440762227                 8.0500            01/01/06          00
1004616516                 7.5500            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/U56                    5.4500            01/01/08          01/01/08
25                         8.0500            0.0000            0.0000
A                          9.5500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10298883                   8.9250            119992.0000       100.0000
                           8.9250            119,925.42        ZZ
                           8.4250            959.02            1
                           15.9250           959.02            80
COLLEGE PARK     GA 30349  15.4250           11/18/05
0440741205                 8.9250            01/01/06          00
1004608945                 8.4250            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/R44                    5.4500            01/01/08          01/01/08
25                         8.9250            0.0000            0.0000
A                          10.4250           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     03                00
                           O                 0.0000

10298885                   7.9500            213750.0000       100.0000
                           7.9500            213,605.11        ZZ
                           7.4500            1560.98           1
                           14.9500           1560.98           75
SUMNER           WA 98390  14.4500           11/08/05
0440740454                 7.9500            01/01/06          00
1004609276                 7.4500            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/R44                    5.4500            01/01/08          01/01/08
25                         7.9500            0.0000            0.0000
A                          9.4500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10298891                   8.4250            368217.0000       100.0000
                           8.4250            367,990.46        ZZ
                           8.0500            2811.73           1
                           15.4250           2811.73           80
JACKSONVILLE     FL 32226  15.0500           11/14/05
0440718500                 8.4250            01/01/06          00
1004728236                 8.0500            12/01/35          0.0000
0                          6.2000            12/01/07          12/01/07
M21/G02                    5.8250            01/01/08          01/01/08
25                         8.4250            0.0000            0.0000
A                          9.9250            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     03                00
                           O                 0.0000

10298893                   8.7130            139920.0000       100.0000
                           8.7130            139,838.88        T
                           8.3380            1097.06           1
                           15.7130           1097.06           80
ROCKPORT         TX 78382  15.3380           11/18/05
0440718534                 8.7130            01/01/06          00
1004728904                 8.3380            12/01/35          0.0000
0                          6.2000            12/01/07          12/01/07
M21/G02                    5.8250            01/01/08          01/01/08
25                         8.7130            0.0000            0.0000
A                          10.2130           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     03                00
                           O                 0.0000

10298899                   9.5000            342000.0000       100.0000
                           9.5000            341,937.08        ZZ
                           9.0000            2770.42           1
                           16.5000           2770.42           95
STOUGHTON        MA 02072  16.0000           11/15/05
0440719276                 9.5000            01/01/06          23
1004729707                 9.0000            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/R44                    5.4500            01/01/08          01/01/08
25                         9.5000            0.0000            0.0000
A                          11.0000           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10298909                   9.1000            148400.0000       100.0000
                           9.1000            148,320.61        ZZ
                           8.7250            1204.76           1
                           16.1000           1204.76           80
CAPE CORAL       FL 33993  15.7250           11/17/05
0440718567                 9.1000            01/01/06          00
1004734158                 8.7250            12/01/35          0.0000
0                          6.2000            12/01/07          12/01/07
M21/G02                    5.8250            01/01/08          01/01/08
25                         9.1000            0.0000            0.0000
A                          10.6000           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10298911                   7.5000            220000.0000       100.0000
                           7.5000            219,836.72        ZZ
                           7.1250            1538.28           1
                           14.5000           1538.28           80
RIVERSIDE        CA 92509  14.1250           11/10/05
0440718591                 7.5000            01/01/06          00
1004734719                 7.1250            12/01/35          0.0000
0                          6.2000            12/01/07          12/01/07
M21/G02                    5.8250            01/01/08          01/01/08
25                         7.5000            0.0000            0.0000
A                          9.0000            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10298913                   8.9000            261000.0000       100.0000
                           8.9000            260,854.43        ZZ
                           8.5250            2081.32           1
                           15.9000           2081.32           90
OLIVE BRANCH     MS 38654  15.5250           11/11/05
0440718625                 8.9000            01/01/06          23
1004735111                 8.5250            12/01/35          0.0000
0                          6.2000            12/01/07          12/01/07
M21/G02                    5.8250            01/01/08          01/01/08
25                         8.9000            0.0000            0.0000
A                          10.4000           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10298917                   8.7500            90000.0000        100.0000
                           8.7500            90,000.00         ZZ
                           8.3750            656.25            1
                           15.7500           656.25            90
RICHMOND         VA 23222  15.3750           11/07/05
0440719102                 8.7500            01/01/06          23
1004732506                 8.3750            12/01/35          0.0000
0                          5.9500            12/01/08          12/01/08
M21/G02                    5.5750            01/01/09          01/01/09
25                         8.7500            0.0000            0.0000
A                          10.2500           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10298921                   8.2000            176000.0000       100.0000
                           8.2000            175,886.62        ZZ
                           7.7000            1316.05           1
                           15.2000           1316.05           80
GRAND JUNCTION   CO 81503  14.7000           11/15/05
0440740462                 8.2000            01/01/06          00
1004733774                 7.7000            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/R44                    5.4500            01/01/08          01/01/08
25                         8.2000            0.0000            0.0000
A                          9.7000            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     03                00
                           O                 0.0000

10298923                   9.6000            67500.0000        100.0000
                           9.6000            67,467.49         ZZ
                           9.1000            572.51            1
                           16.6000           572.51            90
PITTSBURGH       PA 15212  16.1000           11/14/05
0440743730                 9.6000            01/01/06          23
1004733783                 9.1000            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/R44                    5.4500            01/01/08          01/01/08
25                         9.6000            0.0000            0.0000
A                          11.1000           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10298931                   6.3000            300000.0000       100.0000
                           6.3000            300,000.00        ZZ
                           5.9250            1575.00           1
                           13.3000           1575.00           77
CHULA VISTA      CA 91911  12.9250           11/10/05
0440719136                 6.3000            01/01/06          00
1004734595                 5.9250            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/G02                    5.5750            01/01/08          01/01/08
25                         6.3000            0.0000            0.0000
A                          7.8000            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     01                00
                           O                 0.0000

10298933                   8.8500            156000.0000       100.0000
                           8.8500            155,912.08        ZZ
                           8.4750            1238.42           1
                           15.8500           1238.42           80
HAMPTON          CT 06247  15.4750           11/14/05
0440718658                 8.8500            01/01/06          00
1004736325                 8.4750            12/01/35          0.0000
0                          6.2000            12/01/07          12/01/07
M21/G02                    5.8250            01/01/08          01/01/08
25                         8.8500            0.0000            0.0000
A                          10.3500           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10298935                   5.7500            223000.0000       100.0000
                           5.7500            222,767.17        ZZ
                           5.3750            1301.37           1
                           12.7500           1301.37           54
LOS ANGELES      CA 90011  12.3750           11/08/05
0440718682                 5.7500            01/01/06          00
1004736414                 5.3750            12/01/35          0.0000
0                          6.2000            12/01/07          12/01/07
M21/G02                    5.8250            01/01/08          01/01/08
25                         5.7500            0.0000            0.0000
A                          7.2500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10298937                   7.0500            152250.0000       100.0000
                           7.0500            152,126.42        ZZ
                           6.6750            1018.05           1
                           14.0500           1018.05           75
GLENDALE         AZ 85301  13.6750           11/08/05
0440718716                 7.0500            01/01/06          00
1004736487                 6.6750            12/01/35          0.0000
0                          6.3500            12/01/07          12/01/07
M21/G02                    5.9750            01/01/08          01/01/08
25                         7.0500            0.0000            0.0000
A                          8.5500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10298941                   7.8750            148800.0000       100.0000
                           7.8750            148,800.00        ZZ
                           7.5000            976.50            1
                           14.8750           976.50            80
CORDOVA          TN 38016  14.5000           11/18/05
0440719193                 7.8750            01/01/06          00
1004740542                 7.5000            12/01/35          0.0000
0                          5.9500            12/01/08          12/01/08
M21/G02                    5.5750            01/01/09          01/01/09
25                         7.8750            0.0000            0.0000
A                          9.3750            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10298943                   7.3750            122000.0000       100.0000
                           7.3750            121,958.19        ZZ
                           6.8750            791.60            1
                           14.3750           791.60            33
LANHAM           MD 20706  13.8750           11/25/05
0440719458                 7.3750            01/01/06          00
1004740720                 6.8750            12/01/35          0.0000
0                          7.3500            12/01/08          12/01/08
M21/R44                    6.8500            01/01/09          01/01/09
25                         7.3750            0.0000            0.0000
A                          8.8750            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10298945                   8.8000            143600.0000       100.0000
                           8.8000            143,518.23        ZZ
                           8.4250            1134.84           1
                           15.8000           1134.84           80
BOTHELL          WA 98012  15.4250           11/14/05
0440718740                 8.8000            01/01/06          00
1004742069                 8.4250            12/01/35          0.0000
0                          6.2000            12/01/07          12/01/07
M21/G02                    5.8250            01/01/08          01/01/08
25                         8.8000            0.0000            0.0000
A                          10.3000           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     01                00
                           O                 0.0000

10298949                   10.3500           203680.0000       100.0000
                           10.3500           203,651.06        T
                           9.9750            1785.68           1
                           17.3500           1785.68           95
CASA GRANDE      AZ 85222  16.9750           11/08/05
0440719482                 10.3500           01/01/06          23
1004745538                 9.9750            12/01/35          0.0000
0                          6.2000            12/01/07          12/01/07
M21/G02                    5.8250            01/01/08          01/01/08
25                         10.3500           0.0000            0.0000
A                          11.8500           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     03                00
                           O                 0.0000

10298953                   6.6500            448000.0000       100.0000
                           6.6500            448,000.00        ZZ
                           6.2750            2482.67           1
                           13.6500           2482.67           80
WHITTIER         CA 90604  13.2750           11/09/05
0440719227                 6.6500            01/01/06          00
1004737280                 6.2750            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/G02                    5.5750            01/01/08          01/01/08
25                         6.6500            0.0000            0.0000
A                          8.1500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10298955                   6.2000            175000.0000       100.0000
                           6.2000            174,916.78        ZZ
                           5.8250            987.39            1
                           13.2000           987.39            77
HENDERSON        NV 89015  12.8250           11/18/05
0440719516                 6.2000            01/01/06          00
1004737654                 5.8250            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/G02                    5.5750            01/01/08          01/01/08
25                         6.2000            0.0000            0.0000
A                          7.7000            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10298957                   6.8250            135000.0000       100.0000
                           6.8250            134,885.46        ZZ
                           6.4500            882.35            1
                           13.8250           882.35            52
SAHUARITA        AZ 85629  13.4500           11/07/05
0440718773                 6.8250            01/01/06          00
1004737850                 6.4500            12/01/35          0.0000
0                          6.2000            12/01/07          12/01/07
M21/G02                    5.8250            01/01/08          01/01/08
25                         6.8250            0.0000            0.0000
A                          8.3250            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     03                00
                           O                 0.0000

10298959                   8.9500            150450.0000       100.0000
                           8.9500            150,366.96        ZZ
                           8.4500            1205.15           1
                           15.9500           1205.15           85
SHAWNEE          OK 74804  15.4500           11/10/05
0440719557                 8.9500            01/01/06          23
1004737912                 8.4500            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/U57                    5.4500            01/01/08          01/01/08
25                         8.9500            0.0000            0.0000
A                          10.4500           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10298961                   8.9500            225600.0000       100.0000
                           8.9500            225,551.08        T
                           8.5750            1731.52           1
                           15.9500           1731.52           80
PHOENIX          AZ 85032  15.5750           11/21/05
0440719581                 8.9500            01/01/06          00
1004737994                 8.5750            12/01/35          0.0000
0                          6.2000            12/01/07          12/01/07
M21/G02                    5.8250            01/01/08          01/01/08
25                         8.9500            0.0000            0.0000
A                          10.4500           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10298963                   6.6500            100800.0000       100.0000
                           6.6500            100,711.49        ZZ
                           6.2750            647.11            1
                           13.6500           647.11            80
ANTIOCH          TN 37013  13.2750           11/17/05
0440718807                 6.6500            01/01/06          00
1004739180                 6.2750            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/G02                    5.5750            01/01/08          01/01/08
25                         6.6500            0.0000            0.0000
A                          8.1500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10298965                   7.2250            100000.0000       100.0000
                           7.2250            99,921.59         ZZ
                           6.7250            680.49            1
                           14.2250           680.49            46
HEWITT           NJ 07421  13.7250           11/10/05
0440741262                 7.2250            01/01/06          00
1004739484                 6.7250            12/01/35          0.0000
0                          6.3500            12/01/07          12/01/07
M21/R44                    5.8500            01/01/08          01/01/08
25                         7.2250            0.0000            0.0000
A                          8.7250            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10298967                   8.1000            125600.0000       100.0000
                           8.1000            125,517.42        ZZ
                           7.7250            930.38            1
                           15.1000           930.38            80
KISSIMMEE        FL 34744  14.7250           11/16/05
0440718831                 8.1000            01/01/06          00
1004741621                 7.7250            12/01/35          0.0000
0                          6.2000            12/01/07          12/01/07
M21/G02                    5.8250            01/01/08          01/01/08
25                         8.1000            0.0000            0.0000
A                          9.6000            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10298969                   8.1000            328500.0000       100.0000
                           8.1000            328,284.02        ZZ
                           7.7250            2433.36           1
                           15.1000           2433.36           90
ROSEDALE         NY 11422  14.7250           11/11/05
0440718880                 8.1000            01/01/06          23
1004741630                 7.7250            12/01/35          0.0000
0                          6.2000            12/01/07          12/01/07
M21/G02                    5.8250            01/01/08          01/01/08
25                         8.1000            0.0000            0.0000
A                          9.6000            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10298971                   7.7000            126400.0000       100.0000
                           7.7000            126,309.88        ZZ
                           7.3250            901.19            1
                           14.7000           901.19            80
DOVER            DE 19901  14.3250           11/23/05
0440718914                 7.7000            01/01/06          00
1004743086                 7.3250            12/01/35          0.0000
0                          6.2000            12/01/07          12/01/07
M21/G02                    5.8250            01/01/08          01/01/08
25                         7.7000            0.0000            0.0000
A                          9.2000            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10298973                   7.5000            211500.0000       100.0000
                           7.5000            211,343.04        ZZ
                           7.0000            1478.84           1
                           14.5000           1478.84           90
MERIDIAN         ID 83642  14.0000           11/10/05
0440762235                 7.5000            01/01/06          23
1004743219                 7.0000            12/01/35          0.0000
0                          6.3500            12/01/07          12/01/07
M21/R44                    5.8500            01/01/08          01/01/08
25                         7.5000            0.0000            0.0000
A                          9.0000            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     03                00
                           O                 0.0000

10298975                   8.1500            462360.0000       100.0000
                           8.1500            462,233.20        ZZ
                           7.6500            3267.00           1
                           15.1500           3267.00           66
GILROY           CA 95020  14.6500           11/07/05
0440719615                 8.1500            01/01/06          00
1004745663                 7.6500            12/01/35          0.0000
0                          6.3500            12/01/07          12/01/07
M21/R44                    5.8500            01/01/08          01/01/08
25                         8.1500            0.0000            0.0000
A                          9.6500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10298977                   6.3500            255000.0000       100.0000
                           6.3500            254,883.63        ZZ
                           5.9750            1465.75           1
                           13.3500           1465.75           75
SAN BERNARDINO   CA 92404  12.9750           11/15/05
0440719649                 6.3500            01/01/06          00
1004745814                 5.9750            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/G02                    5.5750            01/01/08          01/01/08
25                         6.3500            0.0000            0.0000
A                          7.8500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10298979                   7.9900            302360.0000       100.0000
                           7.9900            302,156.70        T
                           7.6150            2216.51           1
                           14.9900           2216.51           80
SCOTTSDALE       AZ 85255  14.6150           11/14/05
0440718948                 7.9900            01/01/06          00
1004746387                 7.6150            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/G02                    5.5750            01/01/08          01/01/08
25                         7.9900            0.0000            0.0000
A                          9.4900            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     01                00
                           O                 0.0000

10298987                   8.8500            250000.0000       100.0000
                           8.8500            249,859.11        ZZ
                           8.3500            1984.64           1
                           15.8500           1984.64           74
GRASS VALLEY     CA 95945  15.3500           11/08/05
0440762243                 8.8500            01/01/06          00
1004745761                 8.3500            12/01/35          0.0000
0                          6.1500            12/01/07          12/01/07
M21/R44                    5.6500            01/01/08          01/01/08
25                         8.8500            0.0000            0.0000
A                          10.3500           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10298989                   6.8250            312000.0000       100.0000
                           6.8250            312,000.00        ZZ
                           6.4500            1774.50           1
                           13.8250           1774.50           80
LOS ANGELES      CA 90047  13.4500           11/22/05
0440719235                 6.8250            01/01/06          00
1004746065                 6.4500            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/G02                    5.5750            01/01/08          01/01/08
25                         6.8250            0.0000            0.0000
A                          8.3250            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10298991                   6.2500            193000.0000       100.0000
                           6.2500            192,909.47        ZZ
                           5.7500            1095.74           1
                           13.2500           1095.74           44
SALIDA AREA      CA 95368  12.7500           11/08/05
0440719722                 6.2500            01/01/06          00
1004746403                 5.7500            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/R44                    5.4500            01/01/08          01/01/08
25                         6.2500            0.0000            0.0000
A                          7.7500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10298995                   8.5500            64000.0000        100.0000
                           8.5500            63,961.62         ZZ
                           8.1750            494.38            1
                           15.5500           494.38            80
ALBERT LEA       MN 56007  15.1750           11/11/05
0440718971                 8.5500            01/01/06          00
1004749302                 8.1750            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/G02                    5.5750            01/01/08          01/01/08
25                         8.5500            0.0000            0.0000
A                          10.0500           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10298997                   7.9750            177650.0000       100.0000
                           7.9750            177,530.19        ZZ
                           7.6000            1300.44           1
                           14.9750           1300.44           95
HIGHLAND         IN 46322  14.6000           11/11/05
0440719003                 7.9750            01/01/06          23
1004752262                 7.6000            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/G02                    5.5750            01/01/08          01/01/08
25                         7.9750            0.0000            0.0000
A                          9.4750            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10298999                   7.2000            96320.0000        100.0000
                           7.2000            96,244.11         ZZ
                           6.8250            653.81            1
                           14.2000           653.81            80
WESTLAKE         LA 70669  13.8250           11/18/05
0440719037                 7.2000            01/01/06          00
1004752280                 6.8250            12/01/35          0.0000
0                          6.1500            12/01/07          12/01/07
M21/G02                    5.7750            01/01/08          01/01/08
25                         7.2000            0.0000            0.0000
A                          8.7000            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10299001                   9.7750            79200.0000        100.0000
                           9.7750            79,163.24         ZZ
                           9.4000            681.91            1
                           16.7750           681.91            90
PHILADELPHIA     PA 19153  16.4000           11/18/05
0440719060                 9.7750            01/01/06          23
1004752440                 9.4000            12/01/35          0.0000
0                          6.2000            12/01/07          12/01/07
M21/G02                    5.8250            01/01/08          01/01/08
25                         9.7750            0.0000            0.0000
A                          11.2750           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10299005                   7.2500            119200.0000       100.0000
                           7.2500            119,107.01        ZZ
                           6.8750            813.16            1
                           14.2500           813.16            80
RENO             NV 89506  13.8750           11/10/05
0440719094                 7.2500            01/01/06          00
1004752921                 6.8750            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/G02                    5.5750            01/01/08          01/01/08
25                         7.2500            0.0000            0.0000
A                          8.7500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     01                00
                           O                 0.0000

10299007                   9.2500            225000.0000       100.0000
                           9.2500            224,883.35        ZZ
                           8.7500            1851.02           1
                           16.2500           1851.02           73
RARITAN          NJ 08869  15.7500           11/14/05
0440740504                 9.2500            01/01/06          00
1004753056                 8.7500            12/01/35          0.0000
0                          6.1500            12/01/07          12/01/07
M21/R44                    5.6500            01/01/08          01/01/08
25                         9.2500            0.0000            0.0000
A                          10.7500           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10299009                   7.7130            112000.0000       100.0000
                           7.7130            111,920.36        ZZ
                           7.3380            799.52            1
                           14.7130           799.52            80
AURORA           IL 60504  14.3380           11/18/05
0440719128                 7.7130            01/01/06          00
1004753546                 7.3380            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/G02                    5.5750            01/01/08          01/01/08
25                         7.7130            0.0000            0.0000
A                          9.2130            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     09                00
                           O                 0.0000

10299011                   8.2250            480250.0000       100.0000
                           8.2250            480,121.12        ZZ
                           7.8500            3420.59           4
                           15.2250           3420.59           85
HAVERSTRAW       NY 10927  14.8500           11/30/05
0440719813                 8.2250            01/01/06          23
1004754322                 7.8500            12/01/35          0.0000
0                          5.9500            12/01/08          12/01/08
M21/G02                    5.5750            01/01/09          01/01/09
25                         8.2250            0.0000            0.0000
A                          9.7250            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10299013                   8.9000            300000.0000       100.0000
                           8.9000            299,832.68        ZZ
                           8.4000            2392.32           1
                           15.9000           2392.32           68
PASADENA         MD 21122  15.4000           11/14/05
0440741304                 8.9000            01/01/06          00
1004754420                 8.4000            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/R44                    5.4500            01/01/08          01/01/08
25                         8.9000            0.0000            0.0000
A                          10.4000           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10299021                   7.0250            208000.0000       100.0000
                           7.0250            208,000.00        ZZ
                           6.6500            1217.67           1
                           14.0250           1217.67           80
SICKLERVILLE     NJ 08081  13.6500           12/02/05
0440719268                 7.0250            01/01/06          00
1004755526                 6.6500            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/G02                    5.5750            01/01/08          01/01/08
25                         7.0250            0.0000            0.0000
A                          8.5250            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10299023                   8.9400            68000.0000        100.0000
                           8.9400            67,962.38         ZZ
                           8.4400            544.22            1
                           15.9400           544.22            80
LAMPASAS         TX 76550  15.4400           11/14/05
0440741338                 8.9400            01/01/06          00
1004749874                 8.4400            12/01/35          0.0000
0                          6.3500            12/01/07          12/01/07
M21/R44                    5.8500            01/01/08          01/01/08
25                         8.9400            0.0000            0.0000
A                          10.4400           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10299025                   6.4000            178500.0000       100.0000
                           6.4000            178,419.64        ZZ
                           5.9000            1032.36           1
                           13.4000           1032.36           64
FRESNO           CA 93727  12.9000           11/17/05
0440719938                 6.4000            01/01/06          00
1004751637                 5.9000            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/R44                    5.4500            01/01/08          01/01/08
25                         6.4000            0.0000            0.0000
A                          7.9000            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10299029                   7.8500            140000.0000       100.0000
                           7.8500            139,903.16        T
                           7.4750            1012.67           1
                           13.8500           1012.67           80
WINDHAM          ME 04062  13.4750           11/17/05
0440719151                 7.8500            01/01/06          00
1004756320                 7.4750            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/G02                    5.5750            01/01/08          01/01/08
25                         7.8500            0.0000            0.0000
A                          8.8500            6                 6
360                        E                 1.0000            1.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10299031                   8.5750            175000.0000       100.0000
                           8.5750            174,895.61        ZZ
                           8.2000            1354.91           1
                           15.5750           1354.91           58
STATEN ISLAND    NY 10305  15.2000           11/10/05
0440719185                 8.5750            01/01/06          00
1004756393                 8.2000            12/01/35          0.0000
0                          6.2000            12/01/07          12/01/07
M21/G02                    5.8250            01/01/08          01/01/08
25                         8.5750            0.0000            0.0000
A                          10.0750           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10299037                   7.5500            183673.0000       100.0000
                           7.5500            183,673.00        ZZ
                           7.1750            1155.61           1
                           14.5500           1155.61           80
PHOENIX          AZ 85016  14.1750           11/04/05
0440719292                 7.5500            01/01/06          00
1004757365                 7.1750            12/01/35          0.0000
0                          6.2000            12/01/08          12/01/08
M21/G02                    5.8250            01/01/09          01/01/09
25                         7.5500            0.0000            0.0000
A                          9.0500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10299039                   7.2000            200000.0000       100.0000
                           7.2000            200,000.00        T
                           6.8250            1200.00           1
                           14.2000           1200.00           80
HUGES            AR 72348  13.8250           11/17/05
0440719326                 7.2000            01/01/06          00
1004757720                 6.8250            12/01/35          0.0000
0                          5.9500            12/01/08          12/01/08
M21/G02                    5.5750            01/01/09          01/01/09
25                         7.2000            0.0000            0.0000
A                          8.7000            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10299041                   6.7000            80000.0000        100.0000
                           6.7000            80,000.00         ZZ
                           6.3250            446.67            1
                           13.7000           446.67            80
TEMPE            AZ 85281  13.3250           11/14/05
0440719359                 6.7000            01/01/06          00
1004758729                 6.3250            12/01/35          0.0000
0                          5.9500            12/01/08          12/01/08
M21/G02                    5.5750            01/01/09          01/01/09
25                         6.7000            0.0000            0.0000
A                          8.2000            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     09                00
                           O                 0.0000

10299043                   7.8500            132000.0000       100.0000
                           7.8500            131,908.69        ZZ
                           7.4750            954.81            1
                           14.8500           954.81            80
DELTONA          FL 32738  14.4750           11/14/05
0440719201                 7.8500            01/01/06          00
1004758827                 7.4750            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/G02                    5.5750            01/01/08          01/01/08
25                         7.8500            0.0000            0.0000
A                          9.3500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10299045                   8.9500            65000.0000        100.0000
                           8.9500            64,964.12         ZZ
                           8.4500            520.67            1
                           14.9500           520.67            100
AUGUSTA          ME 04330  14.4500           11/17/05
0440719250                 8.9500            01/01/06          23
1004760182                 8.4500            12/01/35          0.0000
0                          6.2000            12/01/07          12/01/07
M21/U56                    5.7000            01/01/08          01/01/08
25                         8.9500            0.0000            0.0000
A                          9.9500            6                 6
360                        E                 1.0000            1.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10299049                   8.2250            174250.0000       100.0000
                           8.2250            174,134.34        ZZ
                           7.7250            1306.03           1
                           15.2250           1306.03           85
LANCASTER        PA 17601  14.7250           11/09/05
0440740520                 8.2250            01/01/06          23
1004760789                 7.7250            12/01/35          0.0000
0                          6.1500            12/01/07          12/01/07
M21/R44                    5.6500            01/01/08          01/01/08
25                         8.2250            0.0000            0.0000
A                          9.7250            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10299051                   8.5000            113050.0000       100.0000
                           8.5000            112,981.51        ZZ
                           8.1250            869.26            1
                           15.5000           869.26            88
ORLANDO          FL 32826  15.1250           11/14/05
0440719284                 8.5000            01/01/06          23
1004760805                 8.1250            12/01/35          0.0000
0                          6.2000            12/01/07          12/01/07
M21/G02                    5.8250            01/01/08          01/01/08
25                         8.5000            0.0000            0.0000
A                          10.0000           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10299053                   5.9500            464750.0000       100.0000
                           5.9500            464,513.45        ZZ
                           5.5750            2540.94           1
                           12.9500           2540.94           65
SALINAS          CA 93905  12.5750           11/16/05
0440720019                 5.9500            01/01/06          00
1004755624                 5.5750            12/01/35          0.0000
0                          5.9500            12/01/08          12/01/08
M21/G02                    5.5750            01/01/09          01/01/09
25                         5.9500            0.0000            0.0000
A                          7.4500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10299055                   8.3500            68000.0000        100.0000
                           8.3500            68,000.00         ZZ
                           7.9750            473.17            1
                           15.3500           473.17            80
INDIANAPOLIS     IN 46224  14.9750           11/14/05
0440719383                 8.3500            01/01/06          00
1004761118                 7.9750            12/01/35          0.0000
0                          5.9500            12/01/08          12/01/08
M21/G02                    5.5750            01/01/09          01/01/09
25                         8.3500            0.0000            0.0000
A                          9.8500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10299057                   9.1250            275500.0000       100.0000
                           9.1250            275,500.00        ZZ
                           8.6250            2094.95           1
                           16.1250           2094.95           95
BAKERSFIELD      CA 93309  15.6250           11/23/05
0440762250                 9.1250            01/01/06          23
1004761644                 8.6250            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/R44                    5.4500            01/01/08          01/01/08
25                         9.1250            0.0000            0.0000
A                          10.6250           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10299059                   7.4000            190000.0000       100.0000
                           7.4000            189,935.35        ZZ
                           7.0250            1236.32           1
                           14.4000           1236.32           68
BROCKTON         MA 02302  14.0250           11/21/05
0440720050                 7.4000            01/01/06          00
1004762322                 7.0250            12/01/35          0.0000
0                          5.9500            12/01/08          12/01/08
M21/G02                    5.5750            01/01/09          01/01/09
25                         7.4000            0.0000            0.0000
A                          8.9000            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10299061                   7.4750            139200.0000       100.0000
                           7.4750            139,200.00        ZZ
                           7.1000            867.10            1
                           14.4750           867.10            80
MINNEAPOLIS      MN 55412  14.1000           11/17/05
0440719409                 7.4750            01/01/06          00
1004755679                 7.1000            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/G02                    5.5750            01/01/08          01/01/08
25                         7.4750            0.0000            0.0000
A                          8.9750            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10299063                   7.1500            131240.0000       100.0000
                           7.1500            131,240.00        T
                           6.7750            781.98            1
                           14.1500           781.98            80
MESA             AZ 85201  13.7750           11/09/05
0440719441                 7.1500            01/01/06          00
1004755777                 6.7750            12/01/35          0.0000
0                          5.9500            12/01/08          12/01/08
M21/G02                    5.5750            01/01/09          01/01/09
25                         7.1500            0.0000            0.0000
A                          8.6500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     01                00
                           O                 0.0000

10299065                   7.9900            207000.0000       100.0000
                           7.9900            206,860.82        ZZ
                           7.4900            1517.45           1
                           14.9900           1517.45           90
GILBERTSVILLE    PA 19525  14.4900           11/11/05
0440740538                 7.9900            01/01/06          23
1004759416                 7.4900            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/R44                    5.4500            01/01/08          01/01/08
25                         7.9900            0.0000            0.0000
A                          9.4900            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10299069                   7.8000            376792.0000       100.0000
                           7.8000            376,792.00        ZZ
                           7.4250            2449.15           1
                           14.8000           2449.15           80
PATTERSON        CA 95363  14.4250           11/21/05
0440719466                 7.8000            01/01/06          00
1004761145                 7.4250            12/01/35          0.0000
0                          6.2000            12/01/07          12/01/07
M21/G02                    5.8250            01/01/08          01/01/08
25                         7.8000            0.0000            0.0000
A                          9.3000            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10299071                   7.0500            104800.0000       100.0000
                           7.0500            104,714.94        ZZ
                           6.5500            700.76            1
                           14.0500           700.76            80
DRAPER           UT 84020  13.5500           11/23/05
0440743789                 7.0500            01/01/06          00
1004761458                 6.5500            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/R44                    5.4500            01/01/08          01/01/08
25                         7.0500            0.0000            0.0000
A                          8.5500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     01                00
                           O                 0.0000

10299073                   7.4000            485600.0000       100.0000
                           7.4000            485,434.76        ZZ
                           7.0250            3159.77           2
                           14.4000           3159.77           80
SAN GABRIEL      CA 91776  14.0250           11/16/05
0440720084                 7.4000            01/01/06          00
1004761957                 7.0250            12/01/35          0.0000
0                          6.2000            12/01/07          12/01/07
M21/G02                    5.8250            01/01/08          01/01/08
25                         7.4000            0.0000            0.0000
A                          8.9000            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10299079                   6.5000            250000.0000       100.0000
                           6.5000            249,773.99        ZZ
                           6.1250            1580.18           1
                           13.5000           1580.18           41
FARMINGTON       CA 95230  13.1250           11/08/05
0440719342                 6.5000            01/01/06          00
1004763269                 6.1250            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/G02                    5.5750            01/01/08          01/01/08
25                         6.5000            0.0000            0.0000
A                          8.0000            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10299083                   9.2750            243810.0000       100.0000
                           9.2750            243,684.26        ZZ
                           8.7750            2010.19           1
                           16.2750           2010.19           90
CAPE CORAL       FL 33904  15.7750           11/10/05
0440720175                 9.2750            01/01/06          23
1004763474                 8.7750            12/01/35          0.0000
0                          6.2000            12/01/07          12/01/07
M21/U56                    5.7000            01/01/08          01/01/08
25                         9.2750            0.0000            0.0000
A                          10.7750           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10299085                   7.2000            154000.0000       100.0000
                           7.2000            153,878.66        ZZ
                           6.8250            1045.34           1
                           14.2000           1045.34           80
PHOENIX          AZ 85033  13.8250           11/09/05
0440719375                 7.2000            01/01/06          00
1004764302                 6.8250            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/G02                    5.5750            01/01/08          01/01/08
25                         7.2000            0.0000            0.0000
A                          8.7000            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10299087                   7.9900            232750.0000       100.0000
                           7.9900            232,593.51        ZZ
                           7.4900            1706.22           3
                           14.9900           1706.22           95
NEW HAVEN        CT 06513  14.4900           11/14/05
0440743797                 7.9900            01/01/06          23
1004765105                 7.4900            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/R44                    5.4500            01/01/08          01/01/08
25                         7.9900            0.0000            0.0000
A                          9.4900            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10299091                   8.6000            240800.0000       100.0000
                           8.6000            240,657.09        ZZ
                           8.1000            1868.64           1
                           15.6000           1868.64           80
ELKTON           MD 21921  15.1000           11/09/05
0440720209                 8.6000            01/01/06          00
1004766202                 8.1000            12/01/35          0.0000
0                          6.7000            12/01/07          12/01/07
M21/U57                    6.2000            01/01/08          01/01/08
25                         8.6000            0.0000            0.0000
A                          10.1000           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10299093                   9.9500            153000.0000       100.0000
                           9.9500            152,931.59        ZZ
                           9.4500            1337.04           1
                           16.9500           1337.04           90
FLORISSANT       MO 63033  16.4500           11/14/05
0440740553                 9.9500            01/01/06          23
1004766266                 9.4500            12/01/35          0.0000
0                          6.1500            12/01/07          12/01/07
M21/R44                    5.6500            01/01/08          01/01/08
25                         9.9500            0.0000            0.0000
A                          11.4500           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10299095                   7.9900            236000.0000       100.0000
                           7.9900            236,000.00        ZZ
                           7.6150            1571.37           1
                           14.9900           1571.37           80
LANCASTER        CA 93535  14.6150           11/08/05
0440719490                 7.9900            01/01/06          00
1004762643                 7.6150            12/01/35          0.0000
0                          6.2000            12/01/08          12/01/08
M21/G02                    5.8250            01/01/09          01/01/09
25                         7.9900            0.0000            0.0000
A                          9.4900            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10299099                   7.3500            474949.0000       100.0000
                           7.3500            474,949.00        ZZ
                           6.9750            2909.07           1
                           14.3500           2909.07           80
STOCKTON         CA 95209  13.9750           11/28/05
0440719524                 7.3500            01/01/06          00
1004763571                 6.9750            12/01/35          0.0000
0                          6.2000            12/01/07          12/01/07
M21/G02                    5.8250            01/01/08          01/01/08
25                         7.3500            0.0000            0.0000
A                          8.8500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10299101                   8.1000            488000.0000       100.0000
                           8.1000            488,000.00        ZZ
                           7.7250            3294.00           1
                           15.1000           3294.00           80
STOCKTON         CA 95212  14.7250           11/29/05
0440719540                 8.1000            02/01/06          00
1004763606                 7.7250            01/01/36          0.0000
0                          6.2000            01/01/08          01/01/08
M21/G02                    5.8250            02/01/08          02/01/08
25                         8.1000            0.0000            0.0000
A                          9.6000            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10299103                   7.0000            140000.0000       100.0000
                           7.0000            139,885.24        ZZ
                           6.6250            931.43            1
                           14.0000           931.43            80
LAVERGNE         TN 37086  13.6250           11/10/05
0440719433                 7.0000            01/01/06          00
1004764115                 6.6250            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/G02                    5.5750            01/01/08          01/01/08
25                         7.0000            0.0000            0.0000
A                          8.5000            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10299105                   8.8750            72000.0000        100.0000
                           8.8750            71,959.63         ZZ
                           8.3750            572.87            1
                           15.8750           572.87            80
AMSTERDAM        MO 64723  15.3750           11/15/05
0440743813                 8.8750            01/01/06          00
1004764375                 8.3750            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/R44                    5.4500            01/01/08          01/01/08
25                         8.8750            0.0000            0.0000
A                          10.3750           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10299107                   8.2000            127920.0000       100.0000
                           8.2000            127,837.59        ZZ
                           7.7000            956.53            1
                           15.2000           956.53            80
ARIZONA CITY     AZ 85223  14.7000           11/09/05
0440762268                 8.2000            01/01/06          00
1004765613                 7.7000            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/R44                    5.4500            01/01/08          01/01/08
25                         8.2000            0.0000            0.0000
A                          9.7000            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10299109                   8.5000            156750.0000       100.0000
                           8.5000            156,655.03        ZZ
                           8.1250            1205.28           1
                           15.5000           1205.28           95
ORLANDO          FL 32808  15.1250           11/16/05
0440719474                 8.5000            01/01/06          23
1004765864                 8.1250            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/G02                    5.5750            01/01/08          01/01/08
25                         8.5000            0.0000            0.0000
A                          10.0000           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10299111                   8.0000            140000.0000       100.0000
                           8.0000            139,906.05        ZZ
                           7.6250            1027.28           1
                           15.0000           1027.28           80
MESA             AZ 85201  14.6250           11/10/05
0440719508                 8.0000            01/01/06          00
1004765999                 7.6250            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/G02                    5.5750            01/01/08          01/01/08
25                         8.0000            0.0000            0.0000
A                          9.5000            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     09                00
                           O                 0.0000

10299113                   6.9900            92000.0000        100.0000
                           6.9900            91,924.43         ZZ
                           6.4900            611.47            1
                           13.9900           611.47            80
SALEM            OR 97303  13.4900           11/09/05
0440762276                 6.9900            01/01/06          00
1004766328                 6.4900            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/R44                    5.4500            01/01/08          01/01/08
25                         6.9900            0.0000            0.0000
A                          8.4900            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10299115                   7.8500            106239.0000       100.0000
                           7.8500            106,165.51        ZZ
                           7.4750            768.47            1
                           14.8500           768.47            80
SAN ANTONIO      TX 78245  14.4750           11/10/05
0440719532                 7.8500            01/01/06          00
1004766382                 7.4750            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/G02                    5.5750            01/01/08          01/01/08
25                         7.8500            0.0000            0.0000
A                          9.3500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     03                00
                           O                 0.0000

10299117                   8.7500            368000.0000       100.0000
                           8.7500            367,788.27        ZZ
                           8.2500            2895.06           2
                           15.7500           2895.06           80
BROOKLYN         NY 11234  15.2500           11/09/05
0440720233                 8.7500            01/01/06          00
1004767862                 8.2500            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/U57                    5.4500            01/01/08          01/01/08
25                         8.7500            0.0000            0.0000
A                          10.2500           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10299119                   8.4000            76000.0000        100.0000
                           8.4000            75,953.00         ZZ
                           8.0250            579.00            1
                           15.4000           579.00            80
NORTH LITTLE RO  AR 72118  15.0250           11/18/05
0440719565                 8.4000            01/01/06          00
1004768068                 8.0250            12/01/35          0.0000
0                          6.2000            12/01/07          12/01/07
M21/G02                    5.8250            01/01/08          01/01/08
25                         8.4000            0.0000            0.0000
A                          9.9000            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10299125                   6.7500            383200.0000       100.0000
                           6.7500            382,870.07        ZZ
                           6.3750            2485.43           1
                           13.7500           2485.43           80
LA MESA          CA 91941  13.3750           11/15/05
0440719599                 6.7500            01/01/06          00
1004772222                 6.3750            12/01/35          0.0000
0                          6.2000            12/01/07          12/01/07
M21/G02                    5.8250            01/01/08          01/01/08
25                         6.7500            0.0000            0.0000
A                          8.2500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10299131                   7.9500            141792.0000       100.0000
                           7.9500            141,614.79        ZZ
                           7.4500            1035.49           1
                           14.9500           1035.49           80
JACKSONVILLE     FL 32244  14.4500           11/15/05
0440740587                 7.9500            01/01/06          00
1004766569                 7.4500            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/R44                    5.4500            01/01/08          01/01/08
25                         7.9500            0.0000            0.0000
A                          9.4500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     03                00
                           O                 0.0000

10299137                   8.5500            292000.0000       100.0000
                           8.5500            291,928.75        ZZ
                           8.1750            2151.75           2
                           15.5500           2151.75           80
ANCHORAGE        AK 99503  15.1750           11/28/05
0440720357                 8.5500            01/01/06          00
1004770590                 8.1750            12/01/35          0.0000
0                          6.2000            12/01/08          12/01/08
M21/G02                    5.8250            01/01/09          01/01/09
25                         8.5500            0.0000            0.0000
A                          10.0500           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10299139                   7.9500            91200.0000        100.0000
                           7.9500            91,138.18         ZZ
                           7.5750            666.02            1
                           14.9500           666.02            80
VERNON           MI 48476  14.5750           11/14/05
0440719623                 7.9500            01/01/06          00
1004771081                 7.5750            12/01/35          0.0000
0                          6.1500            12/01/07          12/01/07
M21/G02                    5.7750            01/01/08          01/01/08
25                         7.9500            0.0000            0.0000
A                          9.4500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10299141                   6.9900            200000.0000       100.0000
                           6.9900            200,000.00        ZZ
                           6.6150            1165.00           1
                           13.9900           1165.00           80
BEND             OR 97702  13.6150           11/10/05
0440719607                 6.9900            01/01/06          00
1004772730                 6.6150            12/01/35          0.0000
0                          6.1500            12/01/08          12/01/08
M21/G02                    5.7750            01/01/09          01/01/09
25                         6.9900            0.0000            0.0000
A                          8.4900            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10299145                   7.9900            485000.0000       100.0000
                           7.9900            484,673.91        ZZ
                           7.4900            3555.38           1
                           14.9900           3555.38           69
LAKESIDE         CA 92040  14.4900           11/09/05
0440720415                 7.9900            01/01/06          00
1004776834                 7.4900            12/01/35          0.0000
0                          6.3500            12/01/07          12/01/07
M21/U57                    5.8500            01/01/08          01/01/08
25                         7.9900            0.0000            0.0000
A                          9.4900            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10299149                   7.2000            261250.0000       100.0000
                           7.2000            261,044.16        ZZ
                           6.8250            1773.34           1
                           14.2000           1773.34           95
MILILANI         HI 96789  13.8250           11/10/05
0440719664                 7.2000            01/01/06          23
1004777799                 6.8250            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/G02                    5.5750            01/01/08          01/01/08
25                         7.2000            0.0000            0.0000
A                          8.7000            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     01                00
                           O                 0.0000

10299151                   7.1000            98000.0000        100.0000
                           7.1000            97,921.23         ZZ
                           6.7250            658.60            1
                           14.1000           658.60            80
GRAND RAPIDS     MI 49505  13.7250           11/17/05
0440719698                 7.1000            01/01/06          00
1004781631                 6.7250            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/G02                    5.5750            01/01/08          01/01/08
25                         7.1000            0.0000            0.0000
A                          8.6000            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10299153                   8.6000            161500.0000       100.0000
                           8.6000            161,404.16        ZZ
                           8.2250            1253.26           1
                           15.6000           1253.26           85
NICHOLLS         GA 31554  15.2250           11/14/05
0440719730                 8.6000            01/01/06          23
1004781702                 8.2250            12/01/35          0.0000
0                          6.2000            12/01/07          12/01/07
M21/G02                    5.8250            01/01/08          01/01/08
25                         8.6000            0.0000            0.0000
A                          10.1000           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10299157                   6.9900            163320.0000       100.0000
                           6.9900            163,185.86        ZZ
                           6.6150            1085.48           1
                           13.9900           1085.48           80
TUCSON           AZ 85706  13.6150           11/11/05
0440719763                 6.9900            01/01/06          00
1004785753                 6.6150            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/G02                    5.5750            01/01/08          01/01/08
25                         6.9900            0.0000            0.0000
A                          8.4900            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     03                00
                           O                 0.0000

10299159                   7.4750            235000.0000       100.0000
                           7.4750            234,824.71        ZZ
                           6.9750            1639.14           1
                           14.4750           1639.14           46
MANASSAS         VA 20110  13.9750           11/11/05
0440740603                 7.4750            01/01/06          00
1004785897                 6.9750            12/01/35          0.0000
0                          6.1500            12/01/07          12/01/07
M21/R44                    5.6500            01/01/08          01/01/08
25                         7.4750            0.0000            0.0000
A                          8.9750            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10299165                   7.5000            197000.0000       100.0000
                           7.5000            196,853.79        ZZ
                           7.1250            1377.46           1
                           14.5000           1377.46           61
LOS ANGELES      CA 90061  14.1250           11/11/05
0440719797                 7.5000            01/01/06          00
1004788288                 7.1250            12/01/35          0.0000
0                          6.2000            12/01/07          12/01/07
M21/G02                    5.8250            01/01/08          01/01/08
25                         7.5000            0.0000            0.0000
A                          9.0000            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10299167                   7.7500            102000.0000       100.0000
                           7.7500            101,928.00        ZZ
                           7.2500            730.75            1
                           14.7500           730.75            83
BRADLEY          IL 60915  14.2500           11/14/05
0440720548                 7.7500            01/01/06          23
1004781409                 7.2500            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/U57                    5.4500            01/01/08          01/01/08
25                         7.7500            0.0000            0.0000
A                          9.2500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10299175                   8.1000            57500.0000        100.0000
                           8.1000            57,462.20         ZZ
                           7.7250            425.93            1
                           15.1000           425.93            90
GUTTENBURG       IA 52052  14.7250           11/10/05
0440719839                 8.1000            01/01/06          23
1004782989                 7.7250            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/G02                    5.5750            01/01/08          01/01/08
25                         8.1000            0.0000            0.0000
A                          9.6000            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10299177                   7.9500            129975.0000       100.0000
                           7.9500            129,886.89        ZZ
                           7.4500            949.19            1
                           14.9500           949.19            55
STREAMWOOD       IL 60107  14.4500           11/11/05
0440743821                 7.9500            01/01/06          00
1004784068                 7.4500            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/R44                    5.4500            01/01/08          01/01/08
25                         7.9500            0.0000            0.0000
A                          9.4500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10299181                   9.4000            246400.0000       100.0000
                           9.4000            246,276.21        ZZ
                           8.9000            2053.92           1
                           16.4000           2053.92           80
FRESNO           CA 93711  15.9000           11/12/05
0440762284                 9.4000            01/01/06          00
1004785959                 8.9000            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/R44                    5.4500            01/01/08          01/01/08
25                         9.4000            0.0000            0.0000
A                          10.9000           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10299183                   9.0750            268200.0000       100.0000
                           9.0750            268,055.77        T
                           8.7000            2172.49           1
                           16.0750           2172.49           90
MANCHESTER TOWN  NJ 08759  15.7000           11/14/05
0440719862                 9.0750            01/01/06          23
1004786146                 8.7000            12/01/35          0.0000
0                          6.2000            12/01/07          12/01/07
M21/G02                    5.8250            01/01/08          01/01/08
25                         9.0750            0.0000            0.0000
A                          10.5750           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10299185                   8.6500            291550.0000       100.0000
                           8.6500            291,378.75        ZZ
                           8.1500            2272.84           1
                           15.6500           2272.84           85
LYNNWOOD         WA 98037  15.1500           11/10/05
0440740611                 8.6500            01/01/06          23
1004786958                 8.1500            12/01/35          0.0000
0                          6.1500            12/01/07          12/01/07
M21/R44                    5.6500            01/01/08          01/01/08
25                         8.6500            0.0000            0.0000
A                          10.1500           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10299187                   7.8500            85600.0000        100.0000
                           7.8500            85,540.79         ZZ
                           7.4750            619.18            1
                           14.8500           619.18            80
MISHAWAKA        IN 46544  14.4750           11/15/05
0440719896                 7.8500            01/01/06          00
1004786967                 7.4750            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/G02                    5.5750            01/01/08          01/01/08
25                         7.8500            0.0000            0.0000
A                          9.3500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10299193                   8.3250            286680.0000       100.0000
                           8.3250            286,499.97        ZZ
                           7.9500            2168.87           1
                           15.3250           2168.87           80
MADERA           CA 93637  14.9500           11/09/05
0440719920                 8.3250            01/01/06          00
1004787591                 7.9500            12/01/35          0.0000
0                          6.2000            12/01/07          12/01/07
M21/G02                    5.8250            01/01/08          01/01/08
25                         8.3250            0.0000            0.0000
A                          9.8250            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10299197                   9.3500            50250.0000        100.0000
                           9.3500            50,224.48         ZZ
                           8.8500            417.05            1
                           16.3500           417.05            75
KALAMAZOO        MI 49001  15.8500           11/11/05
0440743839                 9.3500            01/01/06          00
1004789214                 8.8500            12/01/35          0.0000
0                          7.3500            12/01/07          12/01/07
M21/R44                    6.8500            01/01/08          01/01/08
25                         9.3500            0.0000            0.0000
A                          10.8500           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10299199                   7.8500            177500.0000       100.0000
                           7.8500            177,500.00        ZZ
                           7.3500            1161.15           1
                           14.8500           1161.15           80
PORT SAINT LUCI  FL 34953  14.3500           11/10/05
0440719680                 7.8500            01/01/06          00
1004790408                 7.3500            12/01/35          0.0000
0                          5.9500            12/01/08          12/01/08
M21/R44                    5.4500            01/01/09          01/01/09
25                         7.8500            0.0000            0.0000
A                          9.3500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10299201                   7.5500            108720.0000       100.0000
                           7.5500            108,640.11        ZZ
                           7.1750            763.92            1
                           14.5500           763.92            80
HOLLY SPRINGS    NC 27540  14.1750           11/15/05
0440719953                 7.5500            01/01/06          00
1004791997                 7.1750            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/G02                    5.5750            01/01/08          01/01/08
25                         7.5500            0.0000            0.0000
A                          9.0500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     03                00
                           O                 0.0000

10299203                   8.7250            81000.0000        100.0000
                           8.7250            80,953.15         ZZ
                           8.3500            635.79            1
                           15.7250           635.79            78
ANITA            IA 50020  15.3500           11/11/05
0440719995                 8.7250            01/01/06          00
1004788304                 8.3500            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/G02                    5.5750            01/01/08          01/01/08
25                         8.7250            0.0000            0.0000
A                          10.2250           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10299205                   8.7500            224000.0000       100.0000
                           8.7500            223,871.12        ZZ
                           8.3750            1762.21           1
                           15.7500           1762.21           80
MCALLEN          TX 78501  15.3750           11/11/05
0440720027                 8.7500            01/01/06          00
1004795163                 8.3750            12/01/35          0.0000
0                          6.2000            12/01/07          12/01/07
M21/G02                    5.8250            01/01/08          01/01/08
25                         8.7500            0.0000            0.0000
A                          10.2500           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10299209                   8.3250            65800.0000        100.0000
                           8.3250            65,758.68         T
                           7.9500            497.81            1
                           15.3250           497.81            70
EL RENO          OK 73036  14.9500           11/18/05
0440720043                 8.3250            01/01/06          00
1004795582                 7.9500            12/01/35          0.0000
0                          6.2000            12/01/07          12/01/07
M21/G02                    5.8250            01/01/08          01/01/08
25                         8.3250            0.0000            0.0000
A                          9.8250            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10299211                   8.9500            179100.0000       100.0000
                           8.9500            179,061.17        ZZ
                           8.4500            1374.62           1
                           15.9500           1374.62           90
AURORA           CO 80017  15.4500           11/25/05
0440720647                 8.9500            01/01/06          23
1004796359                 8.4500            12/01/35          0.0000
0                          6.1500            12/01/07          12/01/07
M21/R44                    5.6500            01/01/08          01/01/08
25                         8.9500            0.0000            0.0000
A                          10.4500           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10299213                   8.0000            110800.0000       100.0000
                           8.0000            110,725.65        ZZ
                           7.6250            813.02            1
                           15.0000           813.02            80
HUMBLE           TX 77338  14.6250           11/16/05
0440720076                 8.0000            01/01/06          00
1004796778                 7.6250            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/G02                    5.5750            01/01/08          01/01/08
25                         8.0000            0.0000            0.0000
A                          9.5000            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     03                00
                           O                 0.0000

10299219                   7.7000            92800.0000        100.0000
                           7.7000            92,733.84         ZZ
                           7.3250            661.63            1
                           14.7000           661.63            80
HORN LAKE        MS 38637  14.3250           11/18/05
0440720100                 7.7000            01/01/06          00
1004800022                 7.3250            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/G02                    5.5750            01/01/08          01/01/08
25                         7.7000            0.0000            0.0000
A                          9.2000            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10299221                   10.4500           103700.0000       100.0000
                           10.4500           103,658.33        ZZ
                           9.9500            944.72            1
                           17.4500           944.72            85
NEW PORT RICHEY  FL 34653  16.9500           11/11/05
0440720738                 10.4500           01/01/06          23
1004800264                 9.9500            12/01/35          0.0000
0                          6.2000            12/01/07          12/01/07
M21/U57                    5.7000            01/01/08          01/01/08
25                         10.4500           0.0000            0.0000
A                          11.9500           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10299225                   8.4500            322093.0000       100.0000
                           8.4500            321,895.85        ZZ
                           8.0750            2465.22           1
                           15.4500           2465.22           95
WESTERVILLE      OH 43082  15.0750           11/14/05
0440720159                 8.4500            01/01/06          23
1004801959                 8.0750            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/G02                    5.5750            01/01/08          01/01/08
25                         8.4500            0.0000            0.0000
A                          9.9500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10299227                   7.9400            172000.0000       100.0000
                           7.9400            172,000.00        ZZ
                           7.5650            1138.07           1
                           14.9400           1138.07           80
TACOMA           WA 98444  14.5650           11/10/05
0440719714                 7.9400            01/01/06          00
1004802805                 7.5650            12/01/35          0.0000
0                          5.9500            12/01/08          12/01/08
M21/G02                    5.5750            01/01/09          01/01/09
25                         7.9400            0.0000            0.0000
A                          9.4400            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10299229                   6.6500            270000.0000       100.0000
                           6.6500            270,000.00        ZZ
                           6.2750            1496.25           1
                           13.6500           1496.25           73
PALMDALE         CA 93552  13.2750           11/12/05
0440719748                 6.6500            01/01/06          00
1004803118                 6.2750            12/01/35          0.0000
0                          6.2000            12/01/07          12/01/07
M21/G02                    5.8250            01/01/08          01/01/08
25                         6.6500            0.0000            0.0000
A                          8.1500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10299233                   7.6000            540000.0000       100.0000
                           7.6000            539,826.44        ZZ
                           7.2250            3593.56           1
                           14.6000           3593.56           80
EAST PALO ALTO   CA 94303  14.2250           11/17/05
0440720803                 7.6000            01/01/06          00
1004805535                 7.2250            12/01/35          0.0000
0                          6.2000            12/01/08          12/01/08
M21/G02                    5.8250            01/01/09          01/01/09
25                         7.6000            0.0000            0.0000
A                          9.1000            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10299235                   7.9500            288000.0000       100.0000
                           7.9500            287,804.78        ZZ
                           7.5750            2103.22           1
                           14.9500           2103.22           80
COLUMBIA FALLS   MT 59912  14.5750           11/11/05
0440720183                 0.0000            01/01/06          00
1004805893                 0.0000            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/G02                    5.5750            01/01/08          01/01/08
25                         7.9500            0.0000            0.0000
A                          9.4500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10299239                   8.6250            66750.0000        100.0000
                           8.6250            66,710.59         ZZ
                           8.1250            519.18            1
                           15.6250           519.18            75
COLUMBUS         IN 47201  15.1250           11/18/05
0440741486                 8.6250            01/01/06          00
1004612011                 8.1250            12/01/35          0.0000
0                          7.3500            12/01/07          12/01/07
M21/R44                    6.8500            01/01/08          01/01/08
25                         8.6250            0.0000            0.0000
A                          10.1250           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10299241                   7.6000            98800.0000        100.0000
                           7.6000            98,728.13         ZZ
                           7.2250            697.60            1
                           14.6000           697.60            95
SAINT LOUIS      MO 63137  14.2250           11/01/05
0440720217                 7.6000            01/01/06          23
1004612609                 7.2250            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/G02                    5.5750            01/01/08          01/01/08
25                         7.6000            0.0000            0.0000
A                          9.1000            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10299243                   8.5900            235000.0000       100.0000
                           8.5900            234,860.25        ZZ
                           8.0900            1821.96           1
                           15.5900           1821.96           72
RIALTO           CA 92376  15.0900           11/02/05
0440762300                 8.5900            01/01/06          00
1004612690                 8.0900            12/01/35          0.0000
0                          6.7000            12/01/07          12/01/07
M21/R44                    6.2000            01/01/08          01/01/08
25                         8.5900            0.0000            0.0000
A                          10.0900           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10299247                   9.9000            153000.0000       100.0000
                           9.9000            152,930.85        ZZ
                           9.4000            1331.40           1
                           16.9000           1331.40           85
SACRAMENTO       CA 95820  16.4000           11/02/05
0440720845                 9.9000            01/01/06          23
1004613476                 9.4000            12/01/35          0.0000
0                          6.2000            12/01/07          12/01/07
M21/U57                    5.7000            01/01/08          01/01/08
25                         9.9000            0.0000            0.0000
A                          11.4000           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10299249                   6.9000            402000.0000       100.0000
                           6.9000            401,663.92        ZZ
                           6.4000            2647.58           2
                           13.9000           2647.58           74
ROXBURY          MA 02120  13.4000           11/10/05
0440741502                 6.9000            01/01/06          00
1004615526                 6.4000            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/R44                    5.4500            01/01/08          01/01/08
25                         6.9000            0.0000            0.0000
A                          8.4000            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10299251                   7.8500            121600.0000       100.0000
                           7.8500            121,600.00        ZZ
                           7.4750            795.47            1
                           14.8500           795.47            80
DAVENPORT        FL 33837  14.4750           11/18/05
0440719805                 7.8500            01/01/06          00
1004616124                 7.4750            12/01/35          0.0000
0                          5.9500            12/01/08          12/01/08
M21/G02                    5.5750            01/01/09          01/01/09
25                         7.8500            0.0000            0.0000
A                          9.3500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10299253                   7.7750            156750.0000       100.0000
                           7.7750            156,639.92        ZZ
                           7.4000            1125.69           1
                           14.7750           1125.69           95
MELBOURNE        FL 32935  14.4000           11/14/05
0440720258                 7.7750            01/01/06          23
1004616295                 7.4000            12/01/35          0.0000
0                          6.1500            12/01/07          12/01/07
M21/G02                    5.7750            01/01/08          01/01/08
25                         7.7750            0.0000            0.0000
A                          9.2750            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10299255                   8.1500            62000.0000        100.0000
                           8.1500            61,959.64         ZZ
                           7.7750            461.44            1
                           15.1500           461.44            79
GRANDVIEW        IN 47615  14.7750           11/09/05
0440720282                 8.1500            01/01/06          00
1004616785                 7.7750            12/01/35          0.0000
0                          6.2000            12/01/07          12/01/07
M21/G02                    5.8250            01/01/08          01/01/08
25                         8.1500            0.0000            0.0000
A                          9.6500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10299259                   8.5500            94050.0000        100.0000
                           8.5500            93,993.61         ZZ
                           8.0500            726.50            1
                           15.5500           726.50            95
READING          PA 19606  15.0500           11/16/05
0440743920                 8.5500            01/01/06          23
1004617873                 8.0500            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/R44                    5.4500            01/01/08          01/01/08
25                         8.5500            0.0000            0.0000
A                          10.0500           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     09                00
                           O                 0.0000

10299261                   7.1000            188000.0000       100.0000
                           7.1000            188,000.00        ZZ
                           6.7250            1112.34           1
                           14.1000           1112.34           80
OXON HILL        MD 20745  13.7250           11/09/05
0440719821                 7.1000            01/01/06          00
1004618337                 6.7250            12/01/35          0.0000
0                          5.9500            12/01/08          12/01/08
M21/G02                    5.5750            01/01/09          01/01/09
25                         7.1000            0.0000            0.0000
A                          8.6000            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10299263                   7.0500            70040.0000        100.0000
                           7.0500            70,040.00         ZZ
                           6.6750            411.49            1
                           14.0500           411.49            80
BALLSTON SPA     NY 12020  13.6750           11/08/05
0440719854                 7.0500            01/01/06          00
1004618890                 6.6750            12/01/35          0.0000
0                          5.9500            12/01/08          12/01/08
M21/G02                    5.5750            01/01/09          01/01/09
25                         7.0500            0.0000            0.0000
A                          8.5500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10299265                   6.9900            119200.0000       100.0000
                           6.9900            119,102.09        ZZ
                           6.6150            792.25            1
                           13.9900           792.25            80
ROCK SPRINGS     WY 82901  13.6150           11/18/05
0440720316                 6.9900            01/01/06          00
1004619210                 6.6150            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/G02                    5.5750            01/01/08          01/01/08
25                         6.9900            0.0000            0.0000
A                          8.4900            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10299267                   7.9000            224000.0000       100.0000
                           7.9000            224,000.00        T
                           7.5250            1474.67           1
                           14.9000           1474.67           84
NORTH LAUDERDAL  FL 33068  14.5250           11/21/05
0440719870                 7.9000            01/01/06          23
1004618300                 7.5250            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/G02                    5.5750            01/01/08          01/01/08
25                         7.9000            0.0000            0.0000
A                          9.4000            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10299271                   6.8000            118400.0000       100.0000
                           6.8000            118,299.05        ZZ
                           6.4250            771.88            1
                           13.8000           771.88            80
SPOKANE          WA 99207  13.4250           11/07/05
0440720340                 6.8000            01/01/06          00
1004618649                 6.4250            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/G02                    5.5750            01/01/08          01/01/08
25                         6.8000            0.0000            0.0000
A                          8.3000            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10299281                   8.5000            456000.0000       100.0000
                           8.5000            455,887.09        ZZ
                           8.1250            3342.91           1
                           15.5000           3342.91           80
SANTA CLARITA    CA 91387  15.1250           11/17/05
0440720886                 8.5000            01/01/06          00
1004807098                 8.1250            12/01/35          0.0000
0                          5.9500            12/01/08          12/01/08
M21/G02                    5.5750            01/01/09          01/01/09
25                         8.5000            0.0000            0.0000
A                          10.0000           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10299283                   8.3000            284000.0000       100.0000
                           8.3000            283,820.74        ZZ
                           7.9250            2143.59           1
                           15.3000           2143.59           80
JOLIET           IL 60435  14.9250           11/11/05
0440720373                 8.3000            01/01/06          00
1004792380                 7.9250            12/01/35          0.0000
0                          6.2000            12/01/07          12/01/07
M21/G02                    5.8250            01/01/08          01/01/08
25                         8.3000            0.0000            0.0000
A                          9.8000            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     03                00
                           O                 0.0000

10299285                   7.8000            259250.0000       100.0000
                           7.8000            259,250.00        ZZ
                           7.4250            1685.13           1
                           14.8000           1685.13           85
DIAMOND BAR      CA 91765  14.4250           11/16/05
0440719946                 7.8000            01/01/06          23
1004792567                 7.4250            12/01/35          0.0000
0                          6.2000            12/01/07          12/01/07
M21/G02                    5.8250            01/01/08          01/01/08
25                         7.8000            0.0000            0.0000
A                          9.3000            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     01                00
                           O                 0.0000

10299291                   8.0000            600000.0000       100.0000
                           8.0000            600,000.00        ZZ
                           7.6250            4000.00           1
                           15.0000           4000.00           80
FREMONT          CA 94536  14.6250           11/28/05
0440719979                 8.0000            02/01/06          00
1004795804                 7.6250            01/01/36          0.0000
0                          5.9500            01/01/08          01/01/08
M21/G02                    5.5750            02/01/08          02/01/08
25                         8.0000            0.0000            0.0000
A                          9.5000            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10299293                   7.2000            124000.0000       100.0000
                           7.2000            123,902.30        ZZ
                           6.8250            841.70            1
                           14.2000           841.70            80
POMPANO BEACH    FL 33064  13.8250           11/14/05
0440720407                 7.2000            01/01/06          00
1004795877                 6.8250            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/G02                    5.5750            01/01/08          01/01/08
25                         7.2000            0.0000            0.0000
A                          8.7000            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     01                00
                           O                 0.0000

10299295                   8.1500            227920.0000       100.0000
                           8.1500            227,771.66        ZZ
                           7.7750            1696.30           1
                           15.1500           1696.30           80
MANCHESTER       NH 03102  14.7750           11/17/05
0440720431                 8.1500            01/01/06          00
1004797054                 7.7750            12/01/35          0.0000
0                          6.2000            12/01/07          12/01/07
M21/G02                    5.8250            01/01/08          01/01/08
25                         8.1500            0.0000            0.0000
A                          9.6500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10299297                   7.9500            300000.0000       100.0000
                           7.9500            300,000.00        ZZ
                           7.5750            1987.50           1
                           14.9500           1987.50           80
OAKLAND          CA 94601  14.5750           11/18/05
0440720001                 7.9500            01/01/06          00
1004801316                 7.5750            12/01/35          0.0000
0                          6.2000            12/01/07          12/01/07
M21/G02                    5.8250            01/01/08          01/01/08
25                         7.9500            0.0000            0.0000
A                          9.4500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     01                00
                           O                 0.0000

10299299                   9.3000            277500.0000       100.0000
                           9.3000            277,357.64        ZZ
                           8.8000            2292.99           1
                           16.3000           2292.99           75
BRISTOL          RI 02809  15.8000           11/14/05
0440741536                 9.3000            01/01/06          00
1004801469                 8.8000            12/01/35          0.0000
0                          6.4500            12/01/07          12/01/07
M21/R44                    5.9500            01/01/08          01/01/08
25                         9.3000            0.0000            0.0000
A                          10.8000           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10299301                   8.5250            552515.4000       100.0000
                           8.5250            552,182.40        ZZ
                           8.0250            4258.16           1
                           15.5250           4258.16           90
NAPERVILLE       IL 60564  15.0250           11/15/05
0440720472                 8.5250            01/01/06          23
1004801487                 8.0250            12/01/35          0.0000
0                          6.2000            12/01/07          12/01/07
M21/U56                    5.7000            01/01/08          01/01/08
25                         8.5250            0.0000            0.0000
A                          10.0250           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     03                00
                           O                 0.0000

10299303                   7.4000            320000.0000       100.0000
                           7.4000            319,757.71        ZZ
                           6.9000            2215.62           1
                           14.4000           2215.62           80
ANTIOCH          CA 94509  13.9000           11/10/05
0440740645                 7.4000            01/01/06          00
1004802440                 6.9000            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/R44                    5.4500            01/01/08          01/01/08
25                         7.4000            0.0000            0.0000
A                          8.9000            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10299305                   7.5000            268000.0000       100.0000
                           7.5000            267,911.37        ZZ
                           7.0000            1763.63           1
                           14.5000           1763.63           80
CRESTLINE        CA 92325  14.0000           11/12/05
0440720969                 7.5000            01/01/06          00
1004805214                 7.0000            12/01/35          0.0000
0                          5.9500            12/01/08          12/01/08
M21/U56                    5.4500            01/01/09          01/01/09
25                         7.5000            0.0000            0.0000
A                          9.0000            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10299309                   8.1000            99200.0000        100.0000
                           8.1000            99,172.39         ZZ
                           7.6000            697.21            1
                           15.1000           697.21            80
OCALA            FL 34474  14.6000           11/29/05
0440720993                 8.1000            01/01/06          00
1004812091                 7.6000            12/01/35          0.0000
0                          5.9500            12/01/08          12/01/08
M21/R44                    5.4500            01/01/09          01/01/09
25                         8.1000            0.0000            0.0000
A                          9.6000            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10299311                   8.1000            350000.0000       100.0000
                           8.1000            350,000.00        ZZ
                           7.7250            2362.50           1
                           15.1000           2362.50           78
GREENFIELD       CA 93927  14.7250           11/11/05
0440720035                 8.1000            01/01/06          00
1004813349                 7.7250            12/01/35          0.0000
0                          6.2000            12/01/07          12/01/07
M21/G02                    5.8250            01/01/08          01/01/08
25                         8.1000            0.0000            0.0000
A                          9.6000            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10299313                   8.1250            135120.0000       100.0000
                           8.1250            135,120.00        ZZ
                           7.6250            914.88            1
                           15.1250           914.88            80
JACKSONVILLE     FL 32258  14.6250           11/18/05
0440741577                 8.1250            01/01/06          00
1004813919                 7.6250            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/R44                    5.4500            01/01/08          01/01/08
25                         8.1250            0.0000            0.0000
A                          9.6250            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10299315                   7.7130            250750.0000       100.0000
                           7.7130            250,571.70        T
                           7.3380            1790.00           1
                           14.7130           1790.00           85
CHANDLER         AZ 85225  14.3380           11/09/05
0440720514                 7.7130            01/01/06          23
1004814204                 7.3380            12/01/35          0.0000
0                          6.3500            12/01/07          12/01/07
M21/G02                    5.9750            01/01/08          01/01/08
25                         7.7130            0.0000            0.0000
A                          9.2130            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     03                00
                           O                 0.0000

10299317                   7.2000            304000.0000       100.0000
                           7.2000            303,760.48        ZZ
                           6.8250            2063.52           1
                           14.2000           2063.52           80
MODESTO          CA 95354  13.8250           11/10/05
0440720530                 7.2000            01/01/06          00
1004815579                 6.8250            12/01/35          0.0000
0                          6.2000            12/01/07          12/01/07
M21/G02                    5.8250            01/01/08          01/01/08
25                         7.2000            0.0000            0.0000
A                          8.7000            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10299321                   7.7500            240000.0000       100.0000
                           7.7500            239,830.61        ZZ
                           7.2500            1719.39           1
                           14.7500           1719.39           69
ROOSEVELT        NY 11575  14.2500           11/09/05
0440740660                 7.7500            01/01/06          00
1004812778                 7.2500            12/01/35          0.0000
0                          6.7000            12/01/07          12/01/07
M21/R44                    6.2000            01/01/08          01/01/08
25                         7.7500            0.0000            0.0000
A                          9.2500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10299327                   7.9500            92800.0000        100.0000
                           7.9500            92,737.09         ZZ
                           7.4500            677.71            1
                           14.9500           677.71            80
JACKSONVILLE     AR 72076  14.4500           11/18/05
0440741593                 7.9500            01/01/06          00
1004937787                 7.4500            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/R44                    5.4500            01/01/08          01/01/08
25                         7.9500            0.0000            0.0000
A                          9.4500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10299331                   8.3000            467500.0000       100.0000
                           8.3000            467,377.26        ZZ
                           7.9250            3356.28           1
                           15.3000           3356.28           85
HAYWARD          CA 94544  14.9250           11/16/05
0440721116                 8.3000            01/01/06          23
1004943823                 7.9250            12/01/35          0.0000
0                          6.2000            12/01/07          12/01/07
M21/G02                    5.8250            01/01/08          01/01/08
25                         8.3000            0.0000            0.0000
A                          9.8000            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10299335                   6.3300            424000.0000       100.0000
                           6.3300            423,805.43        ZZ
                           5.9550            2431.17           1
                           13.3300           2431.17           80
REDLANDS         CA 92373  12.9550           11/25/05
0440721165                 6.3300            01/01/06          00
1004945457                 5.9550            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/G02                    5.5750            01/01/08          01/01/08
25                         6.3300            0.0000            0.0000
A                          7.8300            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10299337                   8.7000            142000.0000       100.0000
                           8.7000            141,966.84        ZZ
                           8.2000            1062.66           1
                           15.7000           1062.66           68
INDIANAPOLIS     IN 46260  15.2000           11/18/05
0440721199                 8.7000            01/01/06          00
1004945634                 8.2000            12/01/35          0.0000
0                          7.3500            12/01/07          12/01/07
M21/R44                    6.8500            01/01/08          01/01/08
25                         8.7000            0.0000            0.0000
A                          10.2000           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10299339                   9.6750            71400.0000        100.0000
                           9.6750            71,400.00         ZZ
                           9.1750            609.51            1
                           16.6750           609.51            85
COWETA           OK 74429  16.1750           12/05/05
0440740686                 9.6750            02/01/06          23
1004945698                 9.1750            01/01/36          0.0000
0                          6.7000            01/01/08          01/01/08
M21/R44                    6.2000            02/01/08          02/01/08
25                         9.6750            0.0000            0.0000
A                          11.1750           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10299343                   7.9900            747000.0000       100.0000
                           7.9900            746,785.39        ZZ
                           7.4900            5188.38           1
                           14.9900           5188.38           90
CHINO            CA 91710  14.4900           11/15/05
0440721264                 7.9900            01/01/06          23
1004940746                 7.4900            12/01/35          0.0000
0                          6.6500            12/01/07          12/01/07
M21/U57                    6.1500            01/01/08          01/01/08
25                         7.9900            0.0000            0.0000
A                          9.4900            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10299345                   7.8500            605000.0000       100.0000
                           7.8500            604,819.02        ZZ
                           7.3500            4138.69           1
                           14.8500           4138.69           78
NORTH HOLLYWOOD  CA 91602  14.3500           11/22/05
0440721280                 7.8500            01/01/06          00
1004942076                 7.3500            12/01/35          0.0000
0                          6.2000            12/01/07          12/01/07
M21/U56                    5.7000            01/01/08          01/01/08
25                         7.8500            0.0000            0.0000
A                          9.3500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10299347                   7.3500            234500.0000       100.0000
                           7.3500            234,500.00        ZZ
                           6.9750            1436.31           1
                           14.3500           1436.31           83
RIVERVIEW        FL 33569  13.9750           11/18/05
0440720068                 7.3500            01/01/06          23
1004943002                 6.9750            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/G02                    5.5750            01/01/08          01/01/08
25                         7.3500            0.0000            0.0000
A                          8.8500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     03                00
                           O                 0.0000

10299349                   6.8000            364000.0000       100.0000
                           6.8000            363,689.66        ZZ
                           6.4250            2373.01           1
                           13.8000           2373.01           79
FREEPORT         NY 11520  13.4250           11/18/05
0440720563                 6.8000            01/01/06          00
1004945787                 6.4250            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/G02                    5.5750            01/01/08          01/01/08
25                         6.8000            0.0000            0.0000
A                          8.3000            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10299353                   7.4000            204024.0000       100.0000
                           7.4000            203,869.52        ZZ
                           7.0250            1412.63           1
                           14.4000           1412.63           80
CHANNAHON        IL 60410  14.0250           11/18/05
0440720597                 7.4000            01/01/06          00
1004946394                 7.0250            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/G02                    5.5750            01/01/08          01/01/08
25                         7.4000            0.0000            0.0000
A                          8.9000            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10299355                   8.8000            323000.0000       100.0000
                           8.8000            322,926.79        ZZ
                           8.3000            2441.88           1
                           15.8000           2441.88           85
PITTSBURG        CA 94565  15.3000           11/22/05
0440721363                 8.8000            01/01/06          23
1004946624                 8.3000            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/U57                    5.4500            01/01/08          01/01/08
25                         8.8000            0.0000            0.0000
A                          10.3000           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10299357                   7.5500            575000.0000       100.0000
                           7.5500            574,577.52        ZZ
                           7.1750            4040.19           1
                           14.5500           4040.19           45
EAST HAMPTON     NY 11937  14.1750           11/22/05
0440720621                 7.5500            01/01/06          00
1004946937                 7.1750            12/01/35          0.0000
0                          6.4500            12/01/07          12/01/07
M21/G02                    6.0750            01/01/08          01/01/08
25                         7.5500            0.0000            0.0000
A                          9.0500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10299359                   6.7500            237000.0000       100.0000
                           6.7500            236,903.17        ZZ
                           6.3750            1429.96           1
                           13.7500           1429.96           85
ST. PAUL         MN 55113  13.3750           11/21/05
0440721397                 6.7500            01/01/06          23
1004948025                 6.3750            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/G02                    5.5750            01/01/08          01/01/08
25                         6.7500            0.0000            0.0000
A                          8.2500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10299361                   6.5000            217500.0000       100.0000
                           6.5000            217,404.76        ZZ
                           6.0000            1273.37           1
                           13.5000           1273.37           75
RED BLUFF        CA 96080  13.0000           11/22/05
0440721421                 6.5000            01/01/06          00
1004948196                 6.0000            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/R44                    5.4500            01/01/08          01/01/08
25                         6.5000            0.0000            0.0000
A                          8.0000            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10299365                   9.9000            248000.0000       100.0000
                           9.9000            247,887.92        ZZ
                           9.4000            2158.08           1
                           16.9000           2158.08           80
TOMS RIVER       NJ 08757  16.4000           11/23/05
0440741635                 9.9000            01/01/06          00
1004950217                 9.4000            12/01/35          0.0000
0                          7.3500            12/01/07          12/01/07
M21/R44                    6.8500            01/01/08          01/01/08
25                         9.9000            0.0000            0.0000
A                          11.4000           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10299367                   7.5000            567451.5000       100.0000
                           7.5000            567,263.83        ZZ
                           7.0000            3734.24           1
                           14.5000           3734.24           85
ELK GROVE        CA 95757  14.0000           11/16/05
0440721496                 7.5000            01/01/06          23
1004952322                 7.0000            12/01/35          0.0000
0                          6.2000            12/01/07          12/01/07
M21/U56                    5.7000            01/01/08          01/01/08
25                         7.5000            0.0000            0.0000
A                          9.0000            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10299373                   10.1750           97200.0000        100.0000
                           10.1750           97,158.58         ZZ
                           9.8000            865.60            1
                           17.1750           865.60            90
GULFPORT         MS 39503  16.8000           11/18/05
0440720696                 10.1750           01/01/06          23
1004959744                 9.8000            12/01/35          0.0000
0                          6.2000            12/01/07          12/01/07
M21/G02                    5.8250            01/01/08          01/01/08
25                         10.1750           0.0000            0.0000
A                          11.6750           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10299377                   5.5500            464000.0000       100.0000
                           5.5500            463,737.02        ZZ
                           5.1750            2408.98           1
                           12.5500           2408.98           80
POMONA           CA 91766  12.1750           11/23/05
0440721520                 5.5500            01/01/06          00
1004960885                 5.1750            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/G02                    5.5750            01/01/08          01/01/08
25                         5.5500            0.0000            0.0000
A                          7.0500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10299379                   7.1500            193800.0000       100.0000
                           7.1500            193,800.00        ZZ
                           6.7750            1225.51           2
                           14.1500           1225.51           85
MOOSUP           CT 06354  13.7750           11/28/05
0440721561                 7.1500            02/01/06          23
1004961116                 6.7750            01/01/36          0.0000
0                          6.3500            01/01/08          01/01/08
M21/G02                    5.9750            02/01/08          02/01/08
25                         7.1500            0.0000            0.0000
A                          8.6500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10299381                   6.9500            600000.0000       100.0000
                           6.9500            599,768.18        ZZ
                           6.4500            3706.82           1
                           13.9500           3706.82           80
SAINT GEORGE     UT 84770  13.4500           11/18/05
0440721595                 6.9500            01/01/06          00
1004948427                 6.4500            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/R44                    5.4500            01/01/08          01/01/08
25                         6.9500            0.0000            0.0000
A                          8.4500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10299383                   7.4500            364500.0000       100.0000
                           7.4500            364,377.72        ZZ
                           6.9500            2385.22           1
                           14.4500           2385.22           90
RIALTO           CA 92377  13.9500           11/19/05
0440721629                 7.4500            01/01/06          23
1004949890                 6.9500            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/R44                    5.4500            01/01/08          01/01/08
25                         7.4500            0.0000            0.0000
A                          8.9500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10299385                   7.9900            553500.0000       100.0000
                           7.9900            553,340.99        ZZ
                           7.6150            3844.40           1
                           14.9900           3844.40           90
OAKDALE          CA 95361  14.6150           11/22/05
0440721678                 7.9900            01/01/06          23
1004950994                 7.6150            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/G02                    5.5750            01/01/08          01/01/08
25                         7.9900            0.0000            0.0000
A                          9.4900            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10299389                   7.1500            206250.0000       100.0000
                           7.1500            206,174.67        ZZ
                           6.6500            1304.24           1
                           14.1500           1304.24           78
FRESNO           CA 93728  13.6500           11/25/05
0440721736                 7.1500            01/01/06          00
1004957032                 6.6500            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/R44                    5.4500            01/01/08          01/01/08
25                         7.1500            0.0000            0.0000
A                          8.6500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10299391                   5.5000            376000.0000       100.0000
                           5.5000            375,784.03        ZZ
                           5.0000            1939.30           1
                           12.5000           1939.30           80
COVINA           CA 91722  12.0000           11/23/05
0440721751                 5.5000            01/01/06          00
1004957639                 5.0000            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/U56                    5.4500            01/01/08          01/01/08
25                         5.5000            0.0000            0.0000
A                          7.0000            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10299395                   7.9900            462000.0000       100.0000
                           7.9900            461,867.27        ZZ
                           7.4900            3208.88           1
                           14.9900           3208.88           70
SHELTER ISLAND   NY 11965  14.4900           11/23/05
0440721827                 7.9900            01/01/06          00
1004958969                 7.4900            12/01/35          0.0000
0                          6.2000            12/01/07          12/01/07
M21/U56                    5.7000            01/01/08          01/01/08
25                         7.9900            0.0000            0.0000
A                          9.4900            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           N                 0.0000

10299397                   9.2250            315992.0000       100.0000
                           9.2250            315,827.32        ZZ
                           8.8500            2593.87           1
                           16.2250           2593.87           80
HOBOKEN          NJ 07030  15.8500           11/17/05
0440720712                 9.2250            01/01/06          00
1004959450                 8.8500            12/01/35          0.0000
0                          6.2000            12/01/07          12/01/07
M21/G02                    5.8250            01/01/08          01/01/08
25                         9.2250            0.0000            0.0000
A                          10.7250           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     01                00
                           O                 0.0000

10299399                   5.8500            158800.0000       100.0000
                           5.8500            158,716.95        ZZ
                           5.4750            857.20            1
                           12.8500           857.20            80
PALATINE         IL 60074  12.4750           11/23/05
0440721843                 5.8500            01/01/06          00
1004963285                 5.4750            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/G02                    5.5750            01/01/08          01/01/08
25                         5.8500            0.0000            0.0000
A                          7.3500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     01                00
                           O                 0.0000

10299401                   8.4000            540000.0000       100.0000
                           8.4000            540,000.00        ZZ
                           7.9000            3780.00           3
                           15.4000           3780.00           90
LOS ANGELES      CA 90047  14.9000           11/22/05
0440720092                 8.4000            01/01/06          23
1004963463                 7.9000            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/U56                    5.4500            01/01/08          01/01/08
25                         8.4000            0.0000            0.0000
A                          9.9000            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10299403                   7.8500            267200.0000       100.0000
                           7.8500            267,120.06        T
                           7.4750            1827.87           1
                           14.8500           1827.87           80
LAS VEGAS        NV 89123  14.4750           11/25/05
0440721876                 7.8500            01/01/06          00
1004966978                 7.4750            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/G02                    5.5750            01/01/08          01/01/08
25                         7.8500            0.0000            0.0000
A                          9.3500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     03                00
                           O                 0.0000

10299407                   7.3500            240000.0000       100.0000
                           7.3500            240,000.00        ZZ
                           6.9750            1470.00           1
                           14.3500           1470.00           80
ONTARIO          CA 91761  13.9750           11/29/05
0440720118                 7.3500            01/01/06          00
1004967192                 6.9750            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/G02                    5.5750            01/01/08          01/01/08
25                         7.3500            0.0000            0.0000
A                          8.8500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     09                00
                           O                 0.0000

10299411                   6.3000            120000.0000       100.0000
                           6.3000            119,944.47        ZZ
                           5.8000            685.53            1
                           13.3000           685.53            80
HUTTO            TX 78634  12.8000           11/21/05
0440721959                 6.3000            01/01/06          00
1004969868                 5.8000            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/R44                    5.4500            01/01/08          01/01/08
25                         6.3000            0.0000            0.0000
A                          7.8000            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     03                00
                           O                 0.0000

10299413                   7.2250            277435.0000       100.0000
                           7.2250            277,335.79        ZZ
                           6.8500            1769.60           1
                           14.2250           1769.60           85
PALMYRA          PA 17078  13.8500           11/28/05
0440721991                 7.2250            01/01/06          23
1004970008                 6.8500            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/G02                    5.5750            01/01/08          01/01/08
25                         7.2250            0.0000            0.0000
A                          8.7250            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     03                00
                           O                 0.0000

10299417                   7.5500            242250.0000       100.0000
                           7.5500            242,171.02        ZZ
                           7.1750            1603.14           1
                           14.5500           1603.14           85
LUSBY            MD 20657  14.1750           11/23/05
0440722056                 7.5500            01/01/06          23
1004962534                 7.1750            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/G02                    5.5750            01/01/08          01/01/08
25                         7.5500            0.0000            0.0000
A                          9.0500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10299419                   8.8000            172000.0000       100.0000
                           8.8000            171,902.05        ZZ
                           8.4250            1359.28           1
                           15.8000           1359.28           80
WILLIMANTIC      CT 06226  15.4250           11/30/05
0440720746                 8.8000            01/01/06          00
1004962721                 8.4250            12/01/35          0.0000
0                          6.2000            12/01/07          12/01/07
M21/G02                    5.8250            01/01/08          01/01/08
25                         8.8000            0.0000            0.0000
A                          10.3000           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10299421                   7.2250            508000.0000       100.0000
                           7.2250            508,000.00        ZZ
                           6.8500            3058.59           1
                           14.2250           3058.59           80
GILROY           CA 95020  13.8500           11/22/05
0440720134                 7.2250            01/01/06          00
1004962758                 6.8500            12/01/35          0.0000
0                          6.2000            12/01/07          12/01/07
M21/G02                    5.8250            01/01/08          01/01/08
25                         7.2250            0.0000            0.0000
A                          8.7250            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10299423                   7.5750            131564.0000       100.0000
                           7.5750            131,467.81        ZZ
                           7.2000            926.69            1
                           14.5750           926.69            80
LOVELAND         CO 80538  14.2000           11/18/05
0440720779                 7.5750            01/01/06          00
1004964845                 7.2000            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/G02                    5.5750            01/01/08          01/01/08
25                         7.5750            0.0000            0.0000
A                          9.0750            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10299425                   9.3500            455000.0000       100.0000
                           9.3500            454,912.44        ZZ
                           8.8500            3632.77           1
                           16.3500           3632.77           70
CONCORD          CA 94518  15.8500           11/18/05
0440722080                 9.3500            01/01/06          00
1004965719                 8.8500            12/01/35          0.0000
0                          6.2000            12/01/07          12/01/07
M21/U57                    5.7000            01/01/08          01/01/08
25                         9.3500            0.0000            0.0000
A                          10.8500           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10299429                   7.3500            492000.0000       100.0000
                           7.3500            491,830.19        ZZ
                           6.9750            3183.31           1
                           14.3500           3183.31           80
LONG BEACH       CA 90808  13.9750           11/18/05
0440722130                 7.3500            01/01/06          00
1004967682                 6.9750            12/01/35          0.0000
0                          6.2000            12/01/07          12/01/07
M21/G02                    5.8250            01/01/08          01/01/08
25                         7.3500            0.0000            0.0000
A                          8.8500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10299431                   7.1500            399500.0000       100.0000
                           7.1500            399,500.00        ZZ
                           6.7750            2380.36           1
                           14.1500           2380.36           85
LOS BANOS        CA 93635  13.7750           11/21/05
0440720167                 7.1500            01/01/06          23
1004968761                 6.7750            12/01/35          0.0000
0                          6.2000            12/01/07          12/01/07
M21/G02                    5.8250            01/01/08          01/01/08
25                         7.1500            0.0000            0.0000
A                          8.6500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10299433                   9.0500            79600.0000        100.0000
                           9.0500            79,556.97         ZZ
                           8.6750            643.35            1
                           16.0500           643.35            80
MISSOURI VALLEY  IA 51555  15.6750           11/16/05
0440720795                 9.0500            01/01/06          00
1004969056                 8.6750            12/01/35          0.0000
0                          6.2000            12/01/07          12/01/07
M21/G02                    5.8250            01/01/08          01/01/08
25                         9.0500            0.0000            0.0000
A                          10.5500           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10299435                   7.1000            143200.0000       100.0000
                           7.1000            143,146.96        ZZ
                           6.7250            900.31            1
                           14.1000           900.31            80
DES MOINES       IA 50311  13.7250           11/25/05
0440722163                 7.1000            01/01/06          00
1004970295                 6.7250            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/G02                    5.5750            01/01/08          01/01/08
25                         7.1000            0.0000            0.0000
A                          8.6000            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10299437                   8.1000            297000.0000       100.0000
                           8.1000            296,917.35        ZZ
                           7.7250            2087.40           1
                           15.1000           2087.40           90
PINON HILLS      CA 92372  14.7250           11/19/05
0440722197                 8.1000            01/01/06          23
1004971141                 7.7250            12/01/35          0.0000
0                          6.7000            12/01/07          12/01/07
M21/G02                    6.3250            01/01/08          01/01/08
25                         8.1000            0.0000            0.0000
A                          9.6000            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10299439                   8.6000            220000.0000       100.0000
                           8.6000            219,947.10        T
                           8.2250            1629.57           1
                           15.6000           1629.57           80
NORTH LAS VEGAS  NV 89031  15.2250           11/22/05
0440722221                 8.6000            01/01/06          00
1004971819                 8.2250            12/01/35          0.0000
0                          6.2000            12/01/07          12/01/07
M21/G02                    5.8250            01/01/08          01/01/08
25                         8.6000            0.0000            0.0000
A                          10.1000           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10299443                   5.6500            482500.0000       100.0000
                           5.6500            482,233.74        ZZ
                           5.2750            2538.03           1
                           12.6500           2538.03           78
OAK PARK         IL 60302  12.2750           11/18/05
0440722288                 5.6500            01/01/06          00
1004972863                 5.2750            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/G02                    5.5750            01/01/08          01/01/08
25                         5.6500            0.0000            0.0000
A                          7.1500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10299445                   8.1500            112800.0000       100.0000
                           8.1500            112,769.06        ZZ
                           7.7750            797.04            1
                           15.1500           797.04            80
WOODSTOCK        GA 30188  14.7750           11/18/05
0440722312                 8.1500            01/01/06          00
1004973461                 7.7750            12/01/35          0.0000
0                          6.2000            12/01/07          12/01/07
M21/G02                    5.8250            01/01/08          01/01/08
25                         8.1500            0.0000            0.0000
A                          9.6500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10299447                   6.9900            607500.0000       100.0000
                           6.9900            607,500.00        ZZ
                           6.6150            3538.69           1
                           13.9900           3538.69           90
SANTA ANA        CA 92704  13.6150           11/19/05
0440720191                 6.9900            01/01/06          23
1004973657                 6.6150            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/G02                    5.5750            01/01/08          01/01/08
25                         6.9900            0.0000            0.0000
A                          8.4900            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10299449                   6.7500            302000.0000       100.0000
                           6.7500            301,876.61        ZZ
                           6.2500            1822.14           1
                           13.7500           1822.14           61
FRESNO           CA 93711  13.2500           11/22/05
0440722346                 6.7500            01/01/06          00
1004973835                 6.2500            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/R44                    5.4500            01/01/08          01/01/08
25                         6.7500            0.0000            0.0000
A                          8.2500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10299451                   8.4750            280000.0000       100.0000
                           8.4750            279,930.15        T
                           8.1000            2047.35           1
                           15.4750           2047.35           80
SAN DIEGO        CA 92115  15.1000           11/15/05
0440722379                 8.4750            01/01/06          00
1004974969                 8.1000            12/01/35          0.0000
0                          6.2000            12/01/07          12/01/07
M21/G02                    5.8250            01/01/08          01/01/08
25                         8.4750            0.0000            0.0000
A                          9.9750            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     01                00
                           O                 0.0000

10299453                   8.8500            455200.0000       100.0000
                           8.8500            455,098.33        T
                           8.4750            3458.77           1
                           15.8500           3458.77           80
LAS VEGAS        NV 89131  15.4750           11/17/05
0440722403                 8.8500            01/01/06          00
1004975165                 8.4750            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/G02                    5.5750            01/01/08          01/01/08
25                         8.8500            0.0000            0.0000
A                          10.3500           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     03                00
                           O                 0.0000

10299455                   7.9900            712000.0000       100.0000
                           7.9900            711,795.45        ZZ
                           7.4900            4945.28           1
                           14.9900           4945.28           80
LAKE FOREST      IL 60045  14.4900           11/22/05
0440722437                 7.9900            01/01/06          00
1004976832                 7.4900            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/U56                    5.4500            01/01/08          01/01/08
25                         7.9900            0.0000            0.0000
A                          9.4900            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10299457                   7.6500            746569.0000       100.0000
                           7.6500            746,569.00        ZZ
                           7.1500            4759.38           1
                           14.6500           4759.38           80
BENICIA          CA 94510  14.1500           11/29/05
0440720225                 7.6500            02/01/06          00
1004977760                 7.1500            01/01/36          0.0000
0                          5.9500            01/01/08          01/01/08
M21/U57                    5.4500            02/01/08          02/01/08
25                         7.6500            0.0000            0.0000
A                          9.1500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10299459                   8.0500            83000.0000        100.0000
                           8.0500            82,975.29         ZZ
                           7.6750            580.23            1
                           15.0500           580.23            94
MILWAUKEE        WI 53216  14.6750           11/18/05
0440722452                 8.0500            01/01/06          23
1004977993                 7.6750            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/G02                    5.5750            01/01/08          01/01/08
25                         8.0500            0.0000            0.0000
A                          9.5500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10299461                   6.7500            242400.0000       100.0000
                           6.7500            242,300.96        ZZ
                           6.3750            1462.54           1
                           13.7500           1462.54           80
SAN DIEGO        CA 92139  13.3750           11/19/05
0440722486                 6.7500            01/01/06          00
1004978313                 6.3750            12/01/35          0.0000
0                          6.2000            12/01/07          12/01/07
M21/G02                    5.8250            01/01/08          01/01/08
25                         6.7500            0.0000            0.0000
A                          8.2500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     01                00
                           O                 0.0000

10299463                   6.8500            332800.0000       100.0000
                           6.8500            332,800.00        ZZ
                           6.4750            1899.74           1
                           13.8500           1899.74           80
SANTA MARIA      CA 93458  13.4750           11/22/05
0440720241                 6.8500            01/01/06          00
1004978340                 6.4750            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/G02                    5.5750            01/01/08          01/01/08
25                         6.8500            0.0000            0.0000
A                          8.3500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10299465                   8.3900            368000.0000       100.0000
                           8.3900            367,905.89        ZZ
                           8.0150            2667.04           1
                           15.3900           2667.04           80
MORENO VALLEY    CA 92555  15.0150           11/19/05
0440722528                 8.3900            01/01/06          00
1004978938                 8.0150            12/01/35          0.0000
0                          6.2000            12/01/07          12/01/07
M21/G02                    5.8250            01/01/08          01/01/08
25                         8.3900            0.0000            0.0000
A                          9.8900            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10299467                   7.9500            253600.0000       100.0000
                           7.9500            253,526.29        ZZ
                           7.5750            1753.81           1
                           14.9500           1753.81           80
NORTH HIGHLANDS  CA 95660  14.5750           11/29/05
0440722544                 7.9500            01/01/06          00
1004979492                 7.5750            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/G02                    5.5750            01/01/08          01/01/08
25                         7.9500            0.0000            0.0000
A                          9.4500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10299469                   7.5000            624000.0000       100.0000
                           7.5000            623,793.63        ZZ
                           7.1250            4106.37           1
                           14.5000           4106.37           80
NORTHRIDGE       CA 91325  14.1250           11/22/05
0440722577                 7.5000            01/01/06          00
1004979517                 7.1250            12/01/35          0.0000
0                          6.2000            12/01/07          12/01/07
M21/G02                    5.8250            01/01/08          01/01/08
25                         7.5000            0.0000            0.0000
A                          9.0000            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10299471                   8.7750            325000.0000       100.0000
                           8.7750            324,925.78        ZZ
                           8.2750            2450.78           1
                           15.7750           2450.78           60
LAKEWOOD         CA 90712  15.2750           11/21/05
0440722601                 8.7750            01/01/06          00
1004980756                 8.2750            12/01/35          0.0000
0                          7.0500            12/01/07          12/01/07
M21/R44                    6.5500            01/01/08          01/01/08
25                         8.7750            0.0000            0.0000
A                          10.2750           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10299473                   6.9000            201250.0000       100.0000
                           6.9000            201,171.15        ZZ
                           6.4000            1236.04           1
                           13.9000           1236.04           79
PATCHOGUE        NY 11772  13.4000           11/18/05
0440722635                 6.9000            01/01/06          00
1004980952                 6.4000            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/R44                    5.4500            01/01/08          01/01/08
25                         6.9000            0.0000            0.0000
A                          8.4000            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10299475                   9.0000            390000.0000       100.0000
                           9.0000            389,916.69        ZZ
                           8.6250            3008.31           1
                           16.0000           3008.31           78
SALINAS          CA 93907  15.6250           11/17/05
0440722676                 9.0000            01/01/06          00
1004983209                 8.6250            12/01/35          0.0000
0                          6.2000            12/01/07          12/01/07
M21/G02                    5.8250            01/01/08          01/01/08
25                         9.0000            0.0000            0.0000
A                          10.5000           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10299477                   6.5500            228000.0000       100.0000
                           6.5500            227,901.52        ZZ
                           6.1750            1342.98           1
                           13.5500           1342.98           95
ARVADA           CO 80004  13.1750           11/23/05
0440722718                 6.5500            01/01/06          23
1004983218                 6.1750            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/G02                    5.5750            01/01/08          01/01/08
25                         6.5500            0.0000            0.0000
A                          8.0500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10299481                   8.6500            391500.0000       100.0000
                           8.6500            391,407.24        ZZ
                           8.1500            2914.82           1
                           15.6500           2914.82           90
WINCHESTER       CA 92596  15.1500           11/23/05
0440722783                 8.6500            01/01/06          23
1004983904                 8.1500            12/01/35          0.0000
0                          6.3500            12/01/07          12/01/07
M21/U57                    5.8500            01/01/08          01/01/08
25                         8.6500            0.0000            0.0000
A                          10.1500           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     03                00
                           O                 0.0000

10299483                   7.5000            103200.0000       100.0000
                           7.5000            103,165.87        ZZ
                           7.0000            679.13            1
                           14.5000           679.13            89
BALTIMORE        MD 21206  14.0000           11/25/05
0440722825                 7.5000            01/01/06          23
1004985163                 7.0000            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/R44                    5.4500            01/01/08          01/01/08
25                         7.5000            0.0000            0.0000
A                          9.0000            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10299485                   7.4000            241400.0000       100.0000
                           7.4000            241,317.85        ZZ
                           7.0250            1570.78           1
                           14.4000           1570.78           85
GILBERT          AZ 85296  14.0250           11/23/05
0440722858                 7.4000            01/01/06          23
1004985403                 7.0250            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/G02                    5.5750            01/01/08          01/01/08
25                         7.4000            0.0000            0.0000
A                          8.9000            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10299489                   6.5000            363200.0000       100.0000
                           6.5000            363,040.95        ZZ
                           6.1250            2126.38           1
                           13.5000           2126.38           80
TOLLESON         AZ 85353  13.1250           11/21/05
0440722916                 6.5000            01/01/06          00
1004974497                 6.1250            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/G02                    5.5750            01/01/08          01/01/08
25                         6.5000            0.0000            0.0000
A                          8.0000            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10299491                   6.9000            470400.0000       100.0000
                           6.9000            470,215.69        ZZ
                           6.5250            2889.11           1
                           13.9000           2889.11           80
SAN JOSE         CA 95122  13.5250           11/23/05
0440722940                 6.9000            01/01/06          00
1004975584                 6.5250            12/01/35          0.0000
0                          6.2000            12/01/07          12/01/07
M21/G02                    5.8250            01/01/08          01/01/08
25                         6.9000            0.0000            0.0000
A                          8.4000            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10299493                   7.1500            348500.0000       100.0000
                           7.1500            348,372.71        ZZ
                           6.7750            2203.77           1
                           14.1500           2203.77           85
ELK GROVE        CA 95758  13.7750           11/18/05
0440722981                 7.1500            01/01/06          23
1004977092                 6.7750            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/G02                    5.5750            01/01/08          01/01/08
25                         7.1500            0.0000            0.0000
A                          8.6500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10299495                   9.5000            841000.0000       100.0000
                           9.5000            840,845.30        ZZ
                           9.0000            6812.62           1
                           16.5000           6812.62           85
SAN FRANCISCO    CA 94115  16.0000           11/24/05
0440723013                 9.5000            01/01/06          23
1004977243                 9.0000            12/01/35          0.0000
0                          6.2000            12/01/07          12/01/07
M21/U57                    5.7000            01/01/08          01/01/08
25                         9.5000            0.0000            0.0000
A                          11.0000           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     01                00
                           O                 0.0000

10299497                   7.7500            209600.0000       100.0000
                           7.7500            209,535.47        ZZ
                           7.3750            1418.20           1
                           14.7500           1418.20           80
HIDDEN VALLEY L  CA 95467  14.3750           11/18/05
0440723047                 7.7500            01/01/06          00
1004978457                 7.3750            12/01/35          0.0000
0                          6.2000            12/01/07          12/01/07
M21/G02                    5.8250            01/01/08          01/01/08
25                         7.7500            0.0000            0.0000
A                          9.2500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     03                00
                           O                 0.0000

10299499                   7.4000            640000.0000       100.0000
                           7.4000            639,782.23        ZZ
                           6.9000            4164.44           1
                           14.4000           4164.44           80
ANAHEIM          CA 92807  13.9000           11/17/05
0440723088                 7.4000            01/01/06          00
1004978545                 6.9000            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/U57                    5.4500            01/01/08          01/01/08
25                         7.4000            0.0000            0.0000
A                          8.9000            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10299501                   7.5000            431200.0000       100.0000
                           7.5000            431,200.00        ZZ
                           7.0000            2695.00           1
                           14.5000           2695.00           80
YUCAIPA          CA 92399  14.0000           11/29/05
0440741684                 7.5000            01/01/06          00
1004978983                 7.0000            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/R44                    5.4500            01/01/08          01/01/08
25                         7.5000            0.0000            0.0000
A                          9.0000            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     03                00
                           O                 0.0000

10299505                   6.5000            99000.0000        100.0000
                           6.5000            99,000.00         ZZ
                           6.1250            536.25            1
                           13.5000           536.25            47
MERCED           CA 95340  13.1250           11/19/05
0440720274                 6.5000            01/01/06          00
1004980248                 6.1250            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/G02                    5.5750            01/01/08          01/01/08
25                         6.5000            0.0000            0.0000
A                          8.0000            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10299507                   7.5000            400900.0000       100.0000
                           7.5000            400,767.42        ZZ
                           7.1250            2638.21           1
                           14.5000           2638.21           95
HEMET            CA 92545  14.1250           11/24/05
0440723146                 7.5000            01/01/06          23
1004981381                 7.1250            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/G02                    5.5750            01/01/08          01/01/08
25                         7.5000            0.0000            0.0000
A                          9.0000            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10299509                   6.9500            401200.0000       100.0000
                           6.9500            401,044.99        ZZ
                           6.4500            2478.63           1
                           13.9500           2478.63           85
FONTANA          CA 92336  13.4500           11/22/05
0440723179                 6.9500            01/01/06          23
1004982656                 6.4500            12/01/35          0.0000
0                          6.1500            12/01/07          12/01/07
M21/U57                    5.6500            01/01/08          01/01/08
25                         6.9500            0.0000            0.0000
A                          8.4500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10299511                   7.5000            93600.0000        100.0000
                           7.5000            93,569.04         ZZ
                           7.1250            615.96            1
                           14.5000           615.96            80
PARIS            TN 38242  14.1250           11/28/05
0440723195                 7.5000            01/01/06          00
1004988623                 7.1250            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/G02                    5.5750            01/01/08          01/01/08
25                         7.5000            0.0000            0.0000
A                          9.0000            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10299517                   7.3880            214800.0000       100.0000
                           7.3880            214,726.66        ZZ
                           7.0130            1395.79           1
                           14.3880           1395.79           80
HOLDEN           MA 01520  14.0130           12/02/05
0440723294                 7.3880            01/01/06          00
1004991799                 7.0130            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/G02                    5.5750            01/01/08          01/01/08
25                         7.3880            0.0000            0.0000
A                          8.8880            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10299521                   8.1500            155216.0000       100.0000
                           8.1500            155,216.00        ZZ
                           7.7750            1096.75           1
                           15.1500           1096.75           80
POPLAR GROVE     IL 61065  14.7750           12/02/05
0440723351                 8.1500            02/01/06          00
1004992958                 7.7750            01/01/36          0.0000
0                          6.2000            01/01/08          01/01/08
M21/G02                    5.8250            02/01/08          02/01/08
25                         8.1500            0.0000            0.0000
A                          9.6500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10299523                   6.8300            303500.0000       100.0000
                           6.8300            303,378.73        ZZ
                           6.4550            1848.69           1
                           13.8300           1848.69           80
PHOENIX          AZ 85086  13.4550           11/18/05
0440723385                 6.8300            01/01/06          00
1004993573                 6.4550            12/01/35          0.0000
0                          6.2000            12/01/07          12/01/07
M21/G02                    5.8250            01/01/08          01/01/08
25                         6.8300            0.0000            0.0000
A                          8.3300            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     03                00
                           O                 0.0000

10299525                   8.5000            488904.0000       100.0000
                           8.5000            488,782.94        ZZ
                           8.1250            3584.13           1
                           15.5000           3584.13           80
WEST SACRAMENTO  CA 95691  15.1250           11/17/05
0440723419                 8.5000            01/01/06          00
1004989392                 8.1250            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/G02                    5.5750            01/01/08          01/01/08
25                         8.5000            0.0000            0.0000
A                          10.0000           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10299527                   8.2500            104800.0000       100.0000
                           8.2500            104,772.08        ZZ
                           7.7500            748.42            1
                           15.2500           748.42            80
COVINGTON        LA 70433  14.7500           11/30/05
0440723443                 8.2500            01/01/06          00
1004991076                 7.7500            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/R44                    5.4500            01/01/08          01/01/08
25                         8.2500            0.0000            0.0000
A                          9.7500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10299529                   8.1630            168000.0000       100.0000
                           8.1630            167,890.95        ZZ
                           7.7880            1251.87           1
                           15.1630           1251.87           80
BETTENDORF       IA 52722  14.7880           11/18/05
0440720829                 8.1630            01/01/06          00
1004991101                 7.7880            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/G02                    5.5750            01/01/08          01/01/08
25                         8.1630            0.0000            0.0000
A                          9.6630            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10299531                   7.9000            112100.0000       100.0000
                           7.9000            112,066.94        ZZ
                           7.5250            771.05            1
                           14.9000           771.05            95
PHOENIX          AZ 85021  14.5250           11/21/05
0440723476                 7.9000            01/01/06          23
1004992422                 7.5250            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/G02                    5.5750            01/01/08          01/01/08
25                         7.9000            0.0000            0.0000
A                          9.4000            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     01                00
                           O                 0.0000

10299533                   7.8000            148000.0000       100.0000
                           7.8000            147,955.08        ZZ
                           7.4250            1006.92           1
                           14.8000           1006.92           80
MINNEAPOLIS      MN 55411  14.4250           11/29/05
0440723500                 7.8000            01/01/06          00
1004992896                 7.4250            12/01/35          0.0000
0                          6.2000            12/01/07          12/01/07
M21/G02                    5.8250            01/01/08          01/01/08
25                         7.8000            0.0000            0.0000
A                          9.3000            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10299535                   6.9900            319920.0000       100.0000
                           6.9900            319,797.77        ZZ
                           6.4900            1985.76           1
                           13.9900           1985.76           80
TEMECULA         CA 92592  13.4900           11/18/05
0440723534                 6.9900            01/01/06          00
1004995296                 6.4900            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/R44                    5.4500            01/01/08          01/01/08
25                         6.9900            0.0000            0.0000
A                          8.4900            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10299537                   7.6000            439960.0000       100.0000
                           7.6000            439,818.59        ZZ
                           7.2250            2927.82           1
                           14.6000           2927.82           80
FRESNO           CA 93711  14.2250           11/19/05
0440723567                 7.6000            01/01/06          00
1004996240                 7.2250            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/G02                    5.5750            01/01/08          01/01/08
25                         7.6000            0.0000            0.0000
A                          9.1000            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10299539                   7.8500            207200.0000       100.0000
                           7.8500            207,138.01        ZZ
                           7.4750            1417.42           1
                           14.8500           1417.42           80
BURLINGTON       NJ 08016  14.4750           11/29/05
0440723591                 7.8500            01/01/06          00
1004996320                 7.4750            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/G02                    5.5750            01/01/08          01/01/08
25                         7.8500            0.0000            0.0000
A                          9.3500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10299541                   8.7000            196000.0000       100.0000
                           8.7000            196,000.00        T
                           8.3250            1421.00           1
                           15.7000           1421.00           80
LAKE ARROWHEAD   CA 92352  15.3250           11/30/05
0440720308                 8.7000            01/01/06          00
1004996810                 8.3250            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/G02                    5.5750            01/01/08          01/01/08
25                         8.7000            0.0000            0.0000
A                          10.2000           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10299543                   7.7000            183200.0000       100.0000
                           7.7000            183,142.78        T
                           7.3250            1232.75           1
                           14.7000           1232.75           80
LAS VEGAS        NV 89106  14.3250           11/23/05
0440723625                 7.7000            01/01/06          00
1004997196                 7.3250            12/01/35          0.0000
0                          6.2000            12/01/07          12/01/07
M21/G02                    5.8250            01/01/08          01/01/08
25                         7.7000            0.0000            0.0000
A                          9.2000            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     03                00
                           O                 0.0000

10299545                   6.9900            617500.0000       100.0000
                           6.9900            617,264.08        ZZ
                           6.4900            3832.86           1
                           13.9900           3832.86           95
LODI             CA 95242  13.4900           11/21/05
0440723666                 6.9900            01/01/06          23
1004997338                 6.4900            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/U56                    5.4500            01/01/08          01/01/08
25                         6.9900            0.0000            0.0000
A                          8.4900            6                 6
360                        E                 1.0000            1.0000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10299547                   7.5000            143520.0000       100.0000
                           7.5000            143,472.53        ZZ
                           7.1250            944.47            1
                           14.5000           944.47            80
SUGAR HILL       GA 30518  14.1250           11/29/05
0440723690                 7.5000            01/01/06          00
1004997524                 7.1250            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/G02                    5.5750            01/01/08          01/01/08
25                         7.5000            0.0000            0.0000
A                          9.0000            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     03                00
                           O                 0.0000

10299551                   6.9900            239200.0000       100.0000
                           6.9900            239,108.61        ZZ
                           6.6150            1484.73           1
                           13.9900           1484.73           80
LAS VEGAS        NV 89123  13.6150           11/18/05
0440723765                 6.9900            01/01/06          00
1004997828                 6.6150            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/G02                    5.5750            01/01/08          01/01/08
25                         6.9900            0.0000            0.0000
A                          8.4900            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     03                00
                           O                 0.0000

10299553                   6.9500            290000.0000       100.0000
                           6.9500            290,000.00        ZZ
                           6.4500            1679.59           1
                           13.9500           1679.59           82
COLTON           CA 92324  13.4500           11/25/05
0440741700                 6.9500            01/01/06          23
1004997935                 6.4500            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/R44                    5.4500            01/01/08          01/01/08
25                         6.9500            0.0000            0.0000
A                          8.4500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10299555                   7.2000            468000.0000       100.0000
                           7.2000            467,831.46        ZZ
                           6.8250            2976.54           1
                           14.2000           2976.54           80
SANTA ANA        CA 92704  13.8250           11/28/05
0440723799                 7.2000            01/01/06          00
1004998122                 6.8250            12/01/35          0.0000
0                          6.2000            12/01/07          12/01/07
M21/G02                    5.8250            01/01/08          01/01/08
25                         7.2000            0.0000            0.0000
A                          8.7000            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10299557                   6.7500            347000.0000       100.0000
                           6.7500            347,000.00        ZZ
                           6.3750            1951.88           1
                           13.7500           1951.88           82
WILDOMAR         CA 92595  13.3750           11/18/05
0440720332                 6.7500            01/01/06          23
1004998881                 6.3750            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/G02                    5.5750            01/01/08          01/01/08
25                         6.7500            0.0000            0.0000
A                          8.2500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10299559                   7.3500            280000.0000       100.0000
                           7.3500            279,785.87        T
                           6.9750            1929.13           1
                           14.3500           1929.13           80
RAYMOND          NH 03077  13.9750           11/22/05
0440720860                 7.3500            01/01/06          00
1004999719                 6.9750            12/01/35          0.0000
0                          6.2000            12/01/07          12/01/07
M21/G02                    5.8250            01/01/08          01/01/08
25                         7.3500            0.0000            0.0000
A                          8.8500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10299561                   7.3500            305600.0000       100.0000
                           7.3500            305,494.52        ZZ
                           6.9750            1977.28           1
                           14.3500           1977.28           80
RIVERSIDE        CA 92503  13.9750           11/22/05
0440723815                 7.3500            01/01/06          00
1004999853                 6.9750            12/01/35          0.0000
0                          6.2000            12/01/07          12/01/07
M21/G02                    5.8250            01/01/08          01/01/08
25                         7.3500            0.0000            0.0000
A                          8.8500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10299563                   6.9900            128000.0000       100.0000
                           6.9900            127,951.09        ZZ
                           6.6150            794.51            2
                           13.9900           794.51            55
FORT MYERS       FL 33912  13.6150           11/30/05
0440723831                 6.9900            01/01/06          00
1004999915                 6.6150            12/01/35          0.0000
0                          6.1500            12/01/07          12/01/07
M21/G02                    5.7750            01/01/08          01/01/08
25                         6.9900            0.0000            0.0000
A                          8.4900            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           N                 0.0000

10299565                   6.7500            196800.0000       100.0000
                           6.7500            196,630.55        ZZ
                           6.3750            1276.45           2
                           13.7500           1276.45           80
HARTFORD         CT 06106  13.3750           11/18/05
0440720894                 6.7500            01/01/06          00
1005002472                 6.3750            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/G02                    5.5750            01/01/08          01/01/08
25                         6.7500            0.0000            0.0000
A                          8.2500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10299567                   8.5000            128000.0000       100.0000
                           8.5000            127,968.30        T
                           8.1250            938.37            1
                           15.5000           938.37            95
SNELLVILLE       GA 30039  15.1250           11/30/05
0440723880                 8.5000            01/01/06          23
1005002793                 8.1250            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/G02                    5.5750            01/01/08          01/01/08
25                         8.5000            0.0000            0.0000
A                          10.0000           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10299569                   7.3500            480000.0000       100.0000
                           7.3500            479,834.33        ZZ
                           6.9750            3105.67           1
                           14.3500           3105.67           80
SALINAS          CA 93905  13.9750           11/29/05
0440723914                 7.3500            01/01/06          00
1005003051                 6.9750            12/01/35          0.0000
0                          6.2000            12/01/07          12/01/07
M21/G02                    5.8250            01/01/08          01/01/08
25                         7.3500            0.0000            0.0000
A                          8.8500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10299571                   6.8500            360000.0000       100.0000
                           6.8500            360,000.00        ZZ
                           6.4750            2198.04           1
                           13.8500           2198.04           80
LOS ANGELES      CA 90047  13.4750           11/29/05
0440723930                 6.8500            02/01/06          00
1005003970                 6.4750            01/01/36          0.0000
0                          5.9500            01/01/08          01/01/08
M21/G02                    5.5750            02/01/08          02/01/08
25                         6.8500            0.0000            0.0000
A                          8.3500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10299573                   7.1250            404000.0000       100.0000
                           7.1250            403,851.40        ZZ
                           6.7500            2547.35           1
                           14.1250           2547.35           80
LA HABRA         CA 90631  13.7500           11/23/05
0440723963                 7.1250            01/01/06          00
1005004210                 6.7500            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/G02                    5.5750            01/01/08          01/01/08
25                         7.1250            0.0000            0.0000
A                          8.6250            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10299575                   8.5000            544500.0000       100.0000
                           8.5000            544,365.17        ZZ
                           8.0000            3991.70           1
                           15.5000           3991.70           90
RESEDA           CA 91335  15.0000           11/23/05
0440723997                 8.5000            01/01/06          23
1005005193                 8.0000            12/01/35          0.0000
0                          6.2000            12/01/07          12/01/07
M21/U57                    5.7000            01/01/08          01/01/08
25                         8.5000            0.0000            0.0000
A                          10.0000           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10299579                   6.5000            216000.0000       100.0000
                           6.5000            215,905.41        ZZ
                           6.1250            1264.59           1
                           13.5000           1264.59           80
ST LOUIS PARK    MN 55420  13.1250           11/22/05
0440724078                 6.5000            01/01/06          00
1005005923                 6.1250            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/G02                    5.5750            01/01/08          01/01/08
25                         6.5000            0.0000            0.0000
A                          8.0000            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10299581                   7.3500            148000.0000       100.0000
                           7.3500            147,948.92        ZZ
                           6.9750            957.58            1
                           14.3500           957.58            80
SAINT GEORGE     UT 84770  13.9750           11/29/05
0440724102                 7.3500            01/01/06          00
1005008653                 6.9750            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/G02                    5.5750            01/01/08          01/01/08
25                         7.3500            0.0000            0.0000
A                          8.8500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10299583                   5.9900            441750.0000       100.0000
                           5.9900            441,527.57        ZZ
                           5.6150            2427.50           1
                           12.9900           2427.50           94
SANTA CLARITA    CA 91387  12.6150           11/23/05
0440724136                 5.9900            01/01/06          23
1005010917                 5.6150            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/G02                    5.5750            01/01/08          01/01/08
25                         5.9900            0.0000            0.0000
A                          7.4900            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     01                00
                           O                 0.0000

10299585                   5.9900            315350.0000       100.0000
                           5.9900            315,191.21        ZZ
                           5.4900            1732.91           1
                           12.9900           1732.91           78
SAN DIEGO        CA 92116  12.4900           11/23/05
0440724169                 5.9900            01/01/06          00
1005009215                 5.4900            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/R44                    5.4500            01/01/08          01/01/08
25                         5.9900            0.0000            0.0000
A                          7.4900            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     01                00
                           O                 0.0000

10299591                   5.8500            192000.0000       100.0000
                           5.8500            191,803.31        ZZ
                           5.4750            1132.69           1
                           12.8500           1132.69           80
EWA BEACH        HI 96706  12.4750           11/21/05
0440724250                 5.8500            01/01/06          00
1004034066                 5.4750            12/01/35          0.0000
0                          5.9500            12/01/08          12/01/08
M21/G02                    5.5750            01/01/09          01/01/09
25                         5.8500            0.0000            0.0000
A                          7.3500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     01                00
                           O                 0.0000

10299597                   6.7500            168000.0000       100.0000
                           6.7500            167,855.35        ZZ
                           6.2500            1089.65           1
                           13.7500           1089.65           80
WASCO            CA 93280  13.2500           10/27/05
0440760882                 6.7500            01/01/06          00
1004036518                 6.2500            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/R44                    5.4500            01/01/08          01/01/08
25                         6.7500            0.0000            0.0000
A                          8.2500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10299599                   7.8500            95000.0000        100.0000
                           7.8500            94,934.29         ZZ
                           7.4750            687.17            1
                           14.8500           687.17            91
REDMOND          WA 98052  14.4750           10/10/05
0440720936                 7.8500            12/01/05          23
1004038865                 7.4750            11/01/35          0.0000
0                          5.9500            11/01/07          11/01/07
M21/G02                    5.5750            12/01/07          12/01/07
25                         7.8500            0.0000            0.0000
A                          9.3500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     01                00
                           O                 0.0000

10299603                   8.0500            108800.0000       100.0000
                           8.0500            108,654.99        ZZ
                           7.5500            802.13            1
                           15.0500           802.13            85
ESSEXVILLE       MI 48732  14.5500           10/24/05
0440724326                 8.0500            12/01/05          23
1004024380                 7.5500            11/01/35          0.0000
0                          6.1500            11/01/07          11/01/07
M21/U57                    5.6500            12/01/07          12/01/07
25                         8.0500            0.0000            0.0000
A                          9.5500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10299609                   8.5500            335416.0000       100.0000
                           8.5500            335,416.00        ZZ
                           8.1750            2389.84           1
                           15.5500           2389.84           80
COACHELLA        CA 92236  15.1750           10/06/05
0440720399                 8.5500            12/01/05          00
1004028304                 8.1750            11/01/35          0.0000
0                          5.9500            11/01/07          11/01/07
M21/G02                    5.5750            12/01/07          12/01/07
25                         8.5500            0.0000            0.0000
A                          10.0500           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10299611                   8.0500            167700.0000       100.0000
                           8.0500            167,476.49        ZZ
                           7.5500            1236.37           1
                           15.0500           1236.37           65
ANNAPOLIS        MD 21401  14.5500           10/26/05
0440760940                 8.0500            12/01/05          00
1004030480                 7.5500            11/01/35          0.0000
0                          6.3500            11/01/07          11/01/07
M21/R44                    5.8500            12/01/07          12/01/07
25                         8.0500            0.0000            0.0000
A                          9.5500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10299615                   9.7250            44965.0000        100.0000
                           9.7250            44,922.65         ZZ
                           9.3500            385.49            1
                           16.7250           385.49            85
KIRKSVILLE       MO 63501  16.3500           10/31/05
0440720977                 9.7250            12/01/05          23
1004035546                 9.3500            11/01/35          0.0000
0                          6.2000            11/01/07          11/01/07
M21/G02                    5.8250            12/01/07          12/01/07
25                         9.7250            0.0000            0.0000
A                          11.2250           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     03                00
                           O                 0.0000

10299623                   7.9500            98068.0000        100.0000
                           7.9500            98,001.52         ZZ
                           7.4500            716.18            1
                           14.9500           716.18            80
LAREDO           TX 78045  14.4500           11/10/05
0440744001                 7.9500            01/01/06          00
1004041833                 7.4500            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/R44                    5.4500            01/01/08          01/01/08
25                         7.9500            0.0000            0.0000
A                          9.4500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     03                00
                           O                 0.0000

10299629                   7.5000            181600.0000       100.0000
                           7.5000            181,465.22        ZZ
                           7.0000            1269.78           1
                           14.5000           1269.78           80
HOLLYWOOD        FL 33026  14.0000           11/09/05
0440760957                 7.5000            01/01/06          00
1004044199                 7.0000            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/R44                    5.4500            01/01/08          01/01/08
25                         7.5000            0.0000            0.0000
A                          9.0000            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     09                00
                           O                 0.0000

10299631                   8.0500            82800.0000        100.0000
                           8.0500            82,689.63         ZZ
                           7.6750            610.45            1
                           15.0500           610.45            92
BAY CITY         MI 48708  14.6750           10/18/05
0440721009                 8.0500            12/01/05          23
1004045009                 7.6750            11/01/35          0.0000
0                          5.0000            11/01/07          11/01/07
M21/G02                    4.6250            12/01/07          12/01/07
25                         8.0500            0.0000            0.0000
A                          9.5500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10299633                   7.1500            105920.0000       100.0000
                           7.1500            105,750.93        ZZ
                           6.7750            715.39            1
                           14.1500           715.39            80
SEBRING          FL 33870  13.7750           10/14/05
0440721033                 7.1500            12/01/05          00
1004045535                 6.7750            11/01/35          0.0000
0                          5.9500            11/01/07          11/01/07
M21/G02                    5.5750            12/01/07          12/01/07
25                         7.1500            0.0000            0.0000
A                          8.6500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10299635                   8.3750            337500.0000       100.0000
                           8.3750            337,078.97        ZZ
                           7.8750            2565.25           1
                           15.3750           2565.25           90
SAUGUS           MA 01906  14.8750           10/25/05
0440740710                 8.3750            12/01/05          23
1004046026                 7.8750            11/01/35          0.0000
0                          6.1500            11/01/07          11/01/07
M21/R44                    5.6500            12/01/07          12/01/07
25                         8.3750            0.0000            0.0000
A                          9.8750            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10299637                   6.6500            342000.0000       100.0000
                           6.6500            342,000.00        ZZ
                           6.2750            1895.25           1
                           13.6500           1895.25           95
RICHMOND HILL    NY 11418  13.2750           10/25/05
0440720423                 6.6500            12/01/05          23
1004038972                 6.2750            11/01/35          0.0000
0                          5.9500            11/01/08          11/01/08
M21/G02                    5.5750            12/01/08          12/01/08
25                         6.6500            0.0000            0.0000
A                          8.1500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10299639                   6.1500            109200.0000       100.0000
                           6.1500            108,988.20        ZZ
                           5.7750            665.28            1
                           13.1500           665.28            80
HARRISBURG       PA 17112  12.7750           10/14/05
0440721066                 6.1500            12/01/05          00
1004040861                 5.7750            11/01/35          0.0000
0                          5.9500            11/01/07          11/01/07
M21/G02                    5.5750            12/01/07          12/01/07
25                         6.1500            0.0000            0.0000
A                          7.6500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     01                00
                           O                 0.0000

10299643                   6.0250            327200.0000       100.0000
                           6.0250            327,200.00        ZZ
                           5.6500            1642.82           1
                           13.0250           1642.82           80
CITRUS HEIGHTS   CA 95621  12.6500           10/29/05
0440720449                 6.0250            01/01/06          00
1004041272                 5.6500            12/01/35          0.0000
0                          5.9500            12/01/08          12/01/08
M21/G02                    5.5750            01/01/09          01/01/09
25                         6.0250            0.0000            0.0000
A                          7.5250            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10299645                   7.3000            268200.0000       100.0000
                           7.3000            267,992.84        ZZ
                           6.9250            1838.71           1
                           14.3000           1838.71           90
RIVERTON         UT 84065  13.9250           11/02/05
0440721108                 7.3000            01/01/06          23
1004041432                 6.9250            12/01/35          0.0000
0                          6.1500            12/01/07          12/01/07
M21/G02                    5.7750            01/01/08          01/01/08
25                         7.3000            0.0000            0.0000
A                          8.8000            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10299651                   6.5500            333000.0000       100.0000
                           6.5500            333,000.00        ZZ
                           6.1750            1817.63           1
                           13.5500           1817.63           88
BAY SHORE        NY 11706  13.1750           11/09/05
0440720464                 6.5500            01/01/06          23
1004043608                 6.1750            12/01/35          0.0000
0                          5.9500            12/01/08          12/01/08
M21/G02                    5.5750            01/01/09          01/01/09
25                         6.5500            0.0000            0.0000
A                          8.0500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10299653                   6.4250            290000.0000       100.0000
                           6.4250            289,410.73        ZZ
                           6.0500            1818.72           1
                           13.4250           1818.72           51
DOWNEY           CA 90242  13.0500           10/07/05
0440721132                 6.4250            12/01/05          00
1004043644                 6.0500            11/01/35          0.0000
0                          6.4500            11/01/07          11/01/07
M21/G02                    6.0750            12/01/07          12/01/07
25                         6.4250            0.0000            0.0000
A                          7.9250            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10299657                   5.9500            112800.0000       100.0000
                           5.9500            112,572.70        ZZ
                           5.5750            672.67            1
                           12.9500           672.67            80
COLVILLE         WA 99114  12.5750           10/13/05
0440721173                 5.9500            12/01/05          00
1004045358                 5.5750            11/01/35          0.0000
0                          5.9500            11/01/07          11/01/07
M21/G02                    5.5750            12/01/07          12/01/07
25                         5.9500            0.0000            0.0000
A                          7.4500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10299659                   6.9500            208250.0000       100.0000
                           6.9500            207,904.21        ZZ
                           6.4500            1378.51           1
                           13.9500           1378.51           71
CAPE CORAL       FL 33990  13.4500           10/18/05
0440761005                 6.9500            12/01/05          00
1004045624                 6.4500            11/01/35          0.0000
0                          6.1500            11/01/07          11/01/07
M21/R44                    5.6500            12/01/07          12/01/07
25                         6.9500            0.0000            0.0000
A                          8.4500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10299667                   7.2000            411000.0000       100.0000
                           7.2000            410,350.42        ZZ
                           6.7000            2789.82           1
                           14.2000           2789.82           61
CASTAIC          CA 91384  13.7000           10/11/05
0440724540                 7.2000            12/01/05          00
1004049023                 6.7000            11/01/35          0.0000
0                          6.1500            11/01/07          11/01/07
M21/U57                    5.6500            12/01/07          12/01/07
25                         7.2000            0.0000            0.0000
A                          8.7000            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10299669                   7.5500            144000.0000       100.0000
                           7.5500            143,787.73        ZZ
                           7.1750            1011.80           1
                           14.5500           1011.80           80
MUNDELEIN        IL 60060  14.1750           10/12/05
0440724573                 7.5500            12/01/05          00
1004052349                 7.1750            11/01/35          0.0000
0                          5.9500            11/01/08          11/01/08
M21/G02                    5.5750            12/01/08          12/01/08
25                         7.5500            0.0000            0.0000
A                          9.0500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10299671                   7.1200            97000.0000        100.0000
                           7.1200            96,922.35         ZZ
                           6.7450            653.18            2
                           14.1200           653.18            41
CHICAGO          IL 60619  13.7450           10/14/05
0440721231                 7.1200            12/01/05          00
1004052811                 6.7450            11/01/35          0.0000
0                          6.2000            11/01/07          11/01/07
M21/G02                    5.8250            12/01/07          12/01/07
25                         7.1200            0.0000            0.0000
A                          8.6200            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10299679                   7.9500            156800.0000       100.0000
                           7.9500            156,754.43        ZZ
                           7.5750            1084.37           1
                           14.9500           1084.37           79
HESPERIA         CA 92345  14.5750           11/22/05
0440724664                 7.9500            01/01/06          00
1005011122                 7.5750            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/G02                    5.5750            01/01/08          01/01/08
25                         7.9500            0.0000            0.0000
A                          9.4500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10299681                   7.6000            168800.0000       100.0000
                           7.6000            168,745.75        ZZ
                           7.2250            1123.32           1
                           14.6000           1123.32           80
ANCHORAGE        AK 99504  14.2250           11/22/05
0440724680                 7.6000            01/01/06          00
1005012318                 7.2250            12/01/35          0.0000
0                          5.9500            12/01/08          12/01/08
M21/G02                    5.5750            01/01/09          01/01/09
25                         7.6000            0.0000            0.0000
A                          9.1000            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10299683                   8.0500            54400.0000        100.0000
                           8.0500            54,384.63         ZZ
                           7.6750            380.30            1
                           15.0500           380.30            85
TOLEDO           OH 43605  14.6750           11/25/05
0440724714                 8.0500            01/01/06          23
1004995731                 7.6750            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/G02                    5.5750            01/01/08          01/01/08
25                         8.0500            0.0000            0.0000
A                          9.5500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10299687                   8.0000            244000.0000       100.0000
                           8.0000            243,930.10        ZZ
                           7.6250            1696.57           1
                           15.0000           1696.57           80
STOCKTON         CA 95206  14.6250           11/18/05
0440724771                 8.0000            01/01/06          00
1005000107                 7.6250            12/01/35          0.0000
0                          6.2000            12/01/07          12/01/07
M21/G02                    5.8250            01/01/08          01/01/08
25                         8.0000            0.0000            0.0000
A                          9.5000            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10299689                   7.6500            288000.0000       100.0000
                           7.6500            287,792.59        ZZ
                           7.2750            2043.41           1
                           14.6500           2043.41           80
LAWRENCE         MA 01843  14.2750           11/18/05
0440721256                 7.6500            01/01/06          00
1005000642                 7.2750            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/G02                    5.5750            01/01/08          01/01/08
25                         7.6500            0.0000            0.0000
A                          9.1500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10299691                   7.5000            245000.0000       100.0000
                           7.5000            244,918.97        ZZ
                           7.0000            1612.28           1
                           14.5000           1612.28           67
EL CENTRO        CA 92243  14.0000           11/17/05
0440724805                 7.5000            01/01/06          00
1005001918                 7.0000            12/01/35          0.0000
0                          5.9500            12/01/08          12/01/08
M21/R44                    5.4500            01/01/09          01/01/09
25                         7.5000            0.0000            0.0000
A                          9.0000            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10299693                   8.3500            197920.0000       100.0000
                           8.3500            197,920.00        T
                           7.9750            1377.20           1
                           15.3500           1377.20           80
PALM COAST       FL 32164  14.9750           12/01/05
0440720498                 8.3500            02/01/06          00
1005002668                 7.9750            01/01/36          0.0000
0                          5.9500            01/01/08          01/01/08
M21/G02                    5.5750            02/01/08          02/01/08
25                         8.3500            0.0000            0.0000
A                          9.8500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10299695                   7.5000            380000.0000       100.0000
                           7.5000            379,874.33        ZZ
                           7.1250            2500.67           1
                           14.5000           2500.67           80
TRACY            CA 95376  14.1250           11/18/05
0440724839                 7.5000            01/01/06          00
1005002917                 7.1250            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/G02                    5.5750            01/01/08          01/01/08
25                         7.5000            0.0000            0.0000
A                          9.0000            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10299697                   11.7500           272000.0000       100.0000
                           11.7500           271,974.97        ZZ
                           11.2500           2688.36           1
                           18.7500           2688.36           86
ADELANTO         CA 92301  18.2500           11/21/05
0440724862                 11.7500           01/01/06          23
1005003300                 11.2500           12/01/35          0.0000
0                          6.2000            12/01/07          12/01/07
M21/U57                    5.7000            01/01/08          01/01/08
25                         11.7500           0.0000            0.0000
A                          13.2500           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10299701                   8.0500            72000.0000        100.0000
                           8.0500            71,952.17         ZZ
                           7.6750            530.83            1
                           15.0500           530.83            80
HOMESTEAD        FL 33032  14.6750           11/30/05
0440721330                 8.0500            01/01/06          00
1005004568                 7.6750            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/G02                    5.5750            01/01/08          01/01/08
25                         8.0500            0.0000            0.0000
A                          9.5500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     01                00
                           O                 0.0000

10299705                   9.7500            50000.0000        100.0000
                           9.7500            49,991.47         ZZ
                           9.3750            414.78            1
                           16.7500           414.78            76
DES MOINES       IA 50311  16.3750           11/23/05
0440724920                 9.7500            01/01/06          00
1005007798                 9.3750            12/01/35          0.0000
0                          7.3500            12/01/08          12/01/08
M21/G02                    6.9750            01/01/09          01/01/09
25                         9.7500            0.0000            0.0000
A                          11.2500           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10299707                   8.8500            89600.0000        100.0000
                           8.8500            89,579.98         ZZ
                           8.4750            680.82            1
                           15.8500           680.82            80
AMES             IA 50010  15.4750           12/01/05
0440724961                 8.8500            01/01/06          00
1005007967                 8.4750            12/01/35          0.0000
0                          6.2000            12/01/07          12/01/07
M21/G02                    5.8250            01/01/08          01/01/08
25                         8.8500            0.0000            0.0000
A                          10.3500           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10299709                   8.3000            720000.0000       100.0000
                           8.3000            720,000.00        ZZ
                           7.8000            4980.00           1
                           15.3000           4980.00           90
PACIFICA         CA 94044  14.8000           11/23/05
0440720522                 8.3000            01/01/06          23
1005007985                 7.8000            12/01/35          0.0000
0                          6.2000            12/01/07          12/01/07
M21/U56                    5.7000            01/01/08          01/01/08
25                         8.3000            0.0000            0.0000
A                          9.8000            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10299711                   11.3000           150800.0000       100.0000
                           11.3000           150,749.63        ZZ
                           10.8000           1470.40           1
                           18.3000           1470.40           65
CHAMPLIN         MN 55316  17.8000           11/23/05
0440741742                 11.3000           01/01/06          00
1005009625                 10.8000           12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/R44                    5.4500            01/01/08          01/01/08
25                         11.3000           0.0000            0.0000
A                          12.8000           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10299713                   8.3000            432000.0000       100.0000
                           8.3000            432,000.00        ZZ
                           7.9250            2988.00           1
                           15.3000           2988.00           90
CARSON           CA 90745  14.9250           11/19/05
0440720555                 8.3000            01/01/06          23
1005012032                 7.9250            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/G02                    5.5750            01/01/08          01/01/08
25                         8.3000            0.0000            0.0000
A                          9.8000            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10299715                   6.9000            260000.0000       100.0000
                           6.9000            259,898.12        ZZ
                           6.4000            1596.88           1
                           13.9000           1596.88           67
NEVADA CITY      CA 95959  13.4000           11/22/05
0440724995                 6.9000            01/01/06          00
1005012185                 6.4000            12/01/35          0.0000
0                          6.4500            12/01/07          12/01/07
M21/R44                    5.9500            01/01/08          01/01/08
25                         6.9000            0.0000            0.0000
A                          8.4000            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10299717                   8.1500            162000.0000       100.0000
                           8.1500            161,955.57        ZZ
                           7.7750            1144.68           1
                           15.1500           1144.68           90
PLANTATION       FL 33317  14.7750           11/21/05
0440725026                 8.1500            01/01/06          23
1005018054                 7.7750            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/G02                    5.5750            01/01/08          01/01/08
25                         8.1500            0.0000            0.0000
A                          9.6500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     01                00
                           O                 0.0000

10299719                   7.7000            220800.0000       100.0000
                           7.7000            220,642.58        ZZ
                           7.3250            1574.22           1
                           14.7000           1574.22           80
ANNAPOLIS        MD 21401  14.3250           11/18/05
0440721355                 7.7000            01/01/06          00
1005012559                 7.3250            12/01/35          0.0000
0                          6.2000            12/01/07          12/01/07
M21/G02                    5.8250            01/01/08          01/01/08
25                         7.7000            0.0000            0.0000
A                          9.2000            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10299721                   7.3750            148000.0000       100.0000
                           7.3750            147,949.27        ZZ
                           7.0000            960.31            1
                           14.3750           960.31            80
HUDSON           FL 34669  14.0000           11/30/05
0440725059                 7.3750            01/01/06          00
1005014931                 7.0000            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/G02                    5.5750            01/01/08          01/01/08
25                         7.3750            0.0000            0.0000
A                          8.8750            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10299723                   7.4000            125520.0000       100.0000
                           7.4000            125,477.29        ZZ
                           7.0250            816.75            1
                           14.4000           816.75            80
CORDOVA          TN 38018  14.0250           11/22/05
0440725083                 7.4000            01/01/06          00
1005019981                 7.0250            12/01/35          0.0000
0                          6.2000            12/01/07          12/01/07
M21/G02                    5.8250            01/01/08          01/01/08
25                         7.4000            0.0000            0.0000
A                          8.9000            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10299725                   7.5500            181600.0000       100.0000
                           7.5500            181,540.79        ZZ
                           7.1750            1201.78           1
                           14.5500           1201.78           80
BROOMFIELD       CO 80020  14.1750           11/29/05
0440725109                 7.5500            01/01/06          00
1005022557                 7.1750            12/01/35          0.0000
0                          6.2000            12/01/07          12/01/07
M21/G02                    5.8250            01/01/08          01/01/08
25                         7.5500            0.0000            0.0000
A                          9.0500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10299727                   7.5000            283500.0000       100.0000
                           7.5000            283,406.24        ZZ
                           7.1250            1865.64           1
                           14.5000           1865.64           90
LAS VEGAS        NV 89123  14.1250           11/23/05
0440725133                 7.5000            01/01/06          23
1005023315                 7.1250            12/01/35          0.0000
0                          6.2000            12/01/07          12/01/07
M21/G02                    5.8250            01/01/08          01/01/08
25                         7.5000            0.0000            0.0000
A                          9.0000            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     09                00
                           O                 0.0000

10299731                   8.7250            189000.0000       100.0000
                           8.7250            188,956.20        ZZ
                           8.3500            1417.99           1
                           15.7250           1417.99           65
CAPE CORAL       FL 33904  15.3500           11/23/05
0440725166                 8.7250            01/01/06          00
1005032582                 8.3500            12/01/35          0.0000
0                          7.3500            12/01/07          12/01/07
M21/G02                    6.9750            01/01/08          01/01/08
25                         8.7250            0.0000            0.0000
A                          10.2250           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10299737                   9.5250            169200.0000       100.0000
                           9.5250            169,117.21        ZZ
                           9.0250            1425.82           1
                           16.5250           1425.82           90
ROUND ROCK       TX 78681  16.0250           11/28/05
0440744035                 9.5250            01/01/06          23
1005038853                 9.0250            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/R44                    5.4500            01/01/08          01/01/08
25                         9.5250            0.0000            0.0000
A                          11.0250           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     03                00
                           O                 0.0000

10299741                   7.7500            488000.0000       100.0000
                           7.7500            487,655.57        ZZ
                           7.3750            3496.10           1
                           14.7500           3496.10           80
FONTANA          CA 92336  14.3750           11/22/05
0440721389                 7.7500            01/01/06          00
1005043133                 7.3750            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/G02                    5.5750            01/01/08          01/01/08
25                         7.7500            0.0000            0.0000
A                          9.2500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10299745                   8.1000            260000.0000       100.0000
                           8.1000            260,000.00        ZZ
                           7.7250            1755.00           1
                           15.1000           1755.00           80
BULLHEAD CITY    AZ 86429  14.7250           11/29/05
0440720589                 8.1000            02/01/06          00
1005051114                 7.7250            01/01/36          0.0000
0                          6.2000            01/01/08          01/01/08
M21/G02                    5.8250            02/01/08          02/01/08
25                         8.1000            0.0000            0.0000
A                          9.6000            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     03                00
                           O                 0.0000

10299747                   7.3500            318000.0000       100.0000
                           7.3500            318,000.00        ZZ
                           6.9750            1947.75           1
                           14.3500           1947.75           80
FAIRFIELD        CA 94533  13.9750           11/29/05
0440720613                 7.3500            01/01/06          00
1005051276                 6.9750            12/01/35          0.0000
0                          6.2000            12/01/07          12/01/07
M21/G02                    5.8250            01/01/08          01/01/08
25                         7.3500            0.0000            0.0000
A                          8.8500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10299749                   7.9500            86400.0000        100.0000
                           7.9500            86,400.00         ZZ
                           7.5750            572.40            1
                           14.9500           572.40            80
BALTIMORE        MD 21230  14.5750           12/02/05
0440720639                 7.9500            01/01/06          00
1005051533                 7.5750            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/G02                    5.5750            01/01/08          01/01/08
25                         7.9500            0.0000            0.0000
A                          9.4500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10299751                   7.2250            473400.0000       100.0000
                           7.2250            473,230.72        ZZ
                           6.8500            3019.54           1
                           14.2250           3019.54           90
SAN FRANCISCO    CA 94132  13.8500           11/22/05
0440725323                 7.2250            01/01/06          23
1005053434                 6.8500            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/G02                    5.5750            01/01/08          01/01/08
25                         7.2250            0.0000            0.0000
A                          8.7250            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10299753                   6.7500            440800.0000       100.0000
                           6.7500            440,619.90        ZZ
                           6.3750            2659.60           1
                           13.7500           2659.60           80
ENCINITAS        CA 92007  13.3750           11/19/05
0440725356                 6.7500            01/01/06          00
1005053443                 6.3750            12/01/35          0.0000
0                          6.2000            12/01/07          12/01/07
M21/G02                    5.8250            01/01/08          01/01/08
25                         6.7500            0.0000            0.0000
A                          8.2500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10299755                   9.2000            340000.0000       100.0000
                           9.2000            340,000.00        ZZ
                           8.8250            2606.67           2
                           16.2000           2606.67           80
WORCESTER        MA 01602  15.8250           12/02/05
0440720662                 9.2000            01/01/06          00
1005018928                 8.8250            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/G02                    5.5750            01/01/08          01/01/08
25                         9.2000            0.0000            0.0000
A                          10.7000           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10299765                   7.9500            80000.0000        100.0000
                           7.9500            80,000.00         ZZ
                           7.4500            530.00            1
                           14.9500           530.00            80
HOUSTON          TX 77071  14.4500           12/01/05
0440741783                 7.9500            01/01/06          00
1005031958                 7.4500            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/R44                    5.4500            01/01/08          01/01/08
25                         7.9500            0.0000            0.0000
A                          9.4500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     03                00
                           O                 0.0000

10299767                   7.9900            120500.0000       100.0000
                           7.9900            120,500.00        ZZ
                           7.6150            836.95            1
                           14.9900           836.95            90
FOREST GROVE     OR 97116  14.6150           11/29/05
0440725414                 7.9900            02/01/06          23
1005032831                 7.6150            01/01/36          0.0000
0                          5.9500            01/01/08          01/01/08
M21/G02                    5.5750            02/01/08          02/01/08
25                         7.9900            0.0000            0.0000
A                          9.4900            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     01                00
                           O                 0.0000

10299769                   6.9000            315000.0000       100.0000
                           6.9000            314,876.57        ZZ
                           6.4000            1934.68           1
                           13.9000           1934.68           75
INGLEWOOD        CA 90305  13.4000           11/21/05
0440725448                 6.9000            01/01/06          00
1005034303                 6.4000            12/01/35          0.0000
0                          5.7500            12/01/07          12/01/07
M21/R44                    5.2500            01/01/08          01/01/08
25                         6.9000            0.0000            0.0000
A                          8.4000            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10299771                   8.3750            201599.0000       100.0000
                           8.3750            201,473.69        ZZ
                           8.0000            1532.30           1
                           15.3750           1532.30           80
SAN ANTONIO      TX 78258  15.0000           11/23/05
0440721413                 8.3750            01/01/06          00
1005035543                 8.0000            12/01/35          0.0000
0                          6.2000            12/01/07          12/01/07
M21/G02                    5.8250            01/01/08          01/01/08
25                         8.3750            0.0000            0.0000
A                          9.8750            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     03                00
                           O                 0.0000

10299775                   9.8250            111600.0000       100.0000
                           9.8250            111,581.39        ZZ
                           9.4500            932.34            1
                           16.8250           932.34            90
RALEIGH          NC 27616  16.4500           11/22/05
0440725513                 9.8250            01/01/06          23
1005041652                 9.4500            12/01/35          0.0000
0                          6.2000            12/01/07          12/01/07
M21/G02                    5.8250            01/01/08          01/01/08
25                         9.8250            0.0000            0.0000
A                          11.3250           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10299779                   6.5000            83300.0000        100.0000
                           6.5000            83,263.52         ZZ
                           6.1250            487.69            1
                           13.5000           487.69            61
MC FARLAND       CA 93250  13.1250           11/25/05
0440725547                 6.5000            01/01/06          00
1005041750                 6.1250            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/G02                    5.5750            01/01/08          01/01/08
25                         6.5000            0.0000            0.0000
A                          8.0000            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10299781                   8.2630            167200.0000       100.0000
                           8.2630            167,155.62        ZZ
                           7.8880            1195.69           1
                           15.2630           1195.69           80
DUBLIN           GA 31021  14.8880           11/29/05
0440725570                 8.2630            01/01/06          00
1005042027                 7.8880            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/G02                    5.5750            01/01/08          01/01/08
25                         8.2630            0.0000            0.0000
A                          9.7630            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10299783                   8.6500            199200.0000       100.0000
                           8.6500            199,200.00        ZZ
                           8.2750            1552.91           1
                           15.6500           1552.91           80
VAN BUREN        AR 72956  15.2750           12/01/05
0440721439                 8.6500            02/01/06          00
1005048487                 8.2750            01/01/36          0.0000
0                          6.2000            01/01/08          01/01/08
M21/G02                    5.8250            02/01/08          02/01/08
25                         8.6500            0.0000            0.0000
A                          10.1500           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10299793                   7.3000            399920.0000       100.0000
                           7.3000            399,920.00        ZZ
                           6.9250            2432.85           1
                           14.3000           2432.85           80
KAILUA KONA      HI 96740  13.9250           11/29/05
0440720753                 7.3000            01/01/06          00
1005061149                 6.9250            12/01/35          0.0000
0                          6.2000            12/01/07          12/01/07
M21/G02                    5.8250            01/01/08          01/01/08
25                         7.3000            0.0000            0.0000
A                          8.8000            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     01                00
                           O                 0.0000

10299797                   8.4500            140000.0000       100.0000
                           8.4500            139,964.81        ZZ
                           7.9500            1021.02           1
                           15.4500           1021.02           80
WILMINGTON       NC 28412  14.9500           11/30/05
0440725711                 8.4500            01/01/06          00
1005054273                 7.9500            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/R44                    5.4500            01/01/08          01/01/08
25                         8.4500            0.0000            0.0000
A                          9.9500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10299799                   6.6250            313000.0000       100.0000
                           6.6250            313,000.00        ZZ
                           6.2500            1728.03           1
                           13.6250           1728.03           85
LAKE ELSINORE    CA 92530  13.2500           11/23/05
0440720787                 6.6250            01/01/06          23
1005058484                 6.2500            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/G02                    5.5750            01/01/08          01/01/08
25                         6.6250            0.0000            0.0000
A                          8.1250            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10299801                   7.5000            304000.0000       100.0000
                           7.5000            303,899.46        ZZ
                           7.1250            2000.54           1
                           14.5000           2000.54           80
PALMDALE         CA 93550  14.1250           11/22/05
0440725752                 7.5000            01/01/06          00
1005058661                 7.1250            12/01/35          0.0000
0                          6.2000            12/01/07          12/01/07
M21/G02                    5.8250            01/01/08          01/01/08
25                         7.5000            0.0000            0.0000
A                          9.0000            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10299805                   6.6250            185000.0000       100.0000
                           6.6250            184,921.73        ZZ
                           6.1250            1099.62           1
                           13.6250           1099.62           48
PALMDALE         CA 93551  13.1250           11/22/05
0440725778                 6.6250            01/01/06          00
1005076053                 6.1250            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/R44                    5.4500            01/01/08          01/01/08
25                         6.6250            0.0000            0.0000
A                          8.1250            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10299809                   7.9000            330650.0000       100.0000
                           7.9000            330,650.00        ZZ
                           7.5250            2176.78           1
                           14.9000           2176.78           84
LOS ANGELES      CA 90003  14.5250           11/25/05
0440720811                 7.9000            01/01/06          23
1005089735                 7.5250            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/G02                    5.5750            01/01/08          01/01/08
25                         7.9000            0.0000            0.0000
A                          9.4000            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10299815                   9.3750            117668.0000       100.0000
                           9.3750            117,668.00        ZZ
                           8.8750            978.71            1
                           16.3750           978.71            64
GARY             IN 46404  15.8750           11/30/05
0440740751                 9.3750            02/01/06          00
1005117483                 8.8750            01/01/36          0.0000
0                          6.6500            01/01/08          01/01/08
M21/R44                    6.1500            02/01/08          02/01/08
25                         9.3750            0.0000            0.0000
A                          10.8750           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10299819                   7.9750            195920.0000       100.0000
                           7.9750            195,863.46        ZZ
                           7.6000            1358.59           1
                           14.9750           1358.59           80
COLUMBIA         SC 29223  14.6000           12/01/05
0440725885                 7.9750            01/01/06          00
1005137112                 7.6000            12/01/35          0.0000
0                          6.1500            12/01/07          12/01/07
M21/G02                    5.7750            01/01/08          01/01/08
25                         7.9750            0.0000            0.0000
A                          9.4750            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     03                00
                           O                 0.0000

10299823                   6.9900            276000.0000       100.0000
                           6.9900            276,000.00        ZZ
                           6.6150            1607.70           1
                           13.9900           1607.70           80
GREELEY          CO 80634  13.6150           12/02/05
0440720837                 6.9900            02/01/06          00
1005143908                 6.6150            01/01/36          0.0000
0                          5.9500            01/01/08          01/01/08
M21/G02                    5.5750            02/01/08          02/01/08
25                         6.9900            0.0000            0.0000
A                          8.4900            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10299825                   7.3500            153600.0000       100.0000
                           7.3500            153,546.98        ZZ
                           6.9750            993.82            1
                           14.3500           993.82            80
CENTENNIAL       CO 80015  13.9750           11/30/05
0440725943                 7.3500            01/01/06          00
1005145755                 6.9750            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/G02                    5.5750            01/01/08          01/01/08
25                         7.3500            0.0000            0.0000
A                          8.8500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     03                00
                           O                 0.0000

10299831                   7.4500            368000.0000       100.0000
                           7.4500            368,000.00        ZZ
                           6.9500            2284.67           1
                           14.4500           2284.67           80
POMONA           CA 91767  13.9500           11/29/05
0440741817                 7.4500            01/01/06          00
1005155468                 6.9500            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/R44                    5.4500            01/01/08          01/01/08
25                         7.4500            0.0000            0.0000
A                          8.9500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10299833                   9.0500            225250.0000       100.0000
                           9.0500            225,250.00        ZZ
                           8.5500            1746.17           1
                           16.0500           1746.17           100
YULEE            FL 32097  15.5500           12/01/05
0440726008                 9.0500            02/01/06          23
1005164074                 8.5500            01/01/36          0.0000
0                          5.9500            01/01/08          01/01/08
M21/U56                    5.4500            02/01/08          02/01/08
25                         9.0500            0.0000            0.0000
A                          10.5500           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     03                00
                           O                 0.0000

10299835                   7.4500            524000.0000       100.0000
                           7.4500            524,000.00        ZZ
                           7.0750            3253.17           1
                           14.4500           3253.17           80
WINTER GARDEN    FL 34787  14.0750           11/30/05
0440720878                 7.4500            01/01/06          00
1005170922                 7.0750            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/G02                    5.5750            01/01/08          01/01/08
25                         7.4500            0.0000            0.0000
A                          8.9500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     03                00
                           O                 0.0000

10299837                   8.9000            209500.0000       100.0000
                           8.9000            209,453.89        ZZ
                           8.5250            1599.90           1
                           15.9000           1599.90           80
PORT SAINT LUCI  FL 34953  15.5250           11/30/05
0440726032                 8.9000            01/01/06          00
1005194782                 8.5250            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/G02                    5.5750            01/01/08          01/01/08
25                         8.9000            0.0000            0.0000
A                          10.4000           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           N                 0.0000

10299839                   7.9000            176000.0000       100.0000
                           7.9000            176,000.00        ZZ
                           7.5250            1158.67           1
                           14.9000           1158.67           80
FAYETTEVILLE     GA 30214  14.5250           12/02/05
0440720902                 7.9000            02/01/06          00
1005199689                 7.5250            01/01/36          0.0000
0                          5.9500            01/01/08          01/01/08
M21/G02                    5.5750            02/01/08          02/01/08
25                         7.9000            0.0000            0.0000
A                          9.4000            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10299843                   6.5000            424000.0000       100.0000
                           6.5000            424,000.00        ZZ
                           6.1250            2296.67           1
                           13.5000           2296.67           74
LOS ANGELES      CA 90018  13.1250           11/23/05
0440720951                 6.5000            01/01/06          00
1005069515                 6.1250            12/01/35          0.0000
0                          6.2000            12/01/07          12/01/07
M21/G02                    5.8250            01/01/08          01/01/08
25                         6.5000            0.0000            0.0000
A                          8.0000            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10299851                   8.7000            165000.0000       100.0000
                           8.7000            164,961.47        ZZ
                           8.2000            1234.78           1
                           15.7000           1234.78           64
ROSAMOND         CA 93560  15.2000           11/22/05
0440726081                 8.7000            01/01/06          00
1005089021                 8.2000            12/01/35          0.0000
0                          6.2000            12/01/07          12/01/07
M21/R44                    5.7000            01/01/08          01/01/08
25                         8.7000            0.0000            0.0000
A                          10.2000           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10299853                   7.1000            648000.0000       100.0000
                           7.1000            648,000.00        ZZ
                           6.7250            3834.00           1
                           14.1000           3834.00           80
SANTA ANA        CA 92705  13.7250           11/30/05
0440721017                 7.1000            01/01/06          00
1005095050                 6.7250            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/G02                    5.5750            01/01/08          01/01/08
25                         7.1000            0.0000            0.0000
A                          8.6000            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10299855                   8.5500            139200.0000       100.0000
                           8.5500            139,200.00        ZZ
                           8.0500            991.80            1
                           15.5500           991.80            80
CRESTVIEW        FL 32539  15.0500           12/02/05
0440741833                 8.5500            01/01/06          00
1005095871                 8.0500            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/R44                    5.4500            01/01/08          01/01/08
25                         8.5500            0.0000            0.0000
A                          10.0500           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10299857                   8.6000            86000.0000        100.0000
                           8.6000            85,948.95         ZZ
                           8.2250            667.38            1
                           15.6000           667.38            75
MENOMINEE        MI 49858  15.2250           11/30/05
0440721470                 8.6000            01/01/06          00
1005113664                 8.2250            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/G02                    5.5750            01/01/08          01/01/08
25                         8.6000            0.0000            0.0000
A                          10.1000           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10299861                   6.9900            90960.0000        100.0000
                           6.9900            90,810.15         ZZ
                           6.6150            604.55            1
                           13.9900           604.55            95
MAGNA            UT 84044  13.6150           10/26/05
0440721504                 6.9900            12/01/05          23
1004055177                 6.6150            11/01/35          0.0000
0                          5.9500            11/01/07          11/01/07
M21/G02                    5.5750            12/01/07          12/01/07
25                         6.9900            0.0000            0.0000
A                          8.4900            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     01                00
                           O                 0.0000

10299865                   6.8750            288000.0000       100.0000
                           6.8750            288,000.00        ZZ
                           6.5000            1650.00           1
                           13.8750           1650.00           80
COMPTON          CA 90220  13.5000           11/02/05
0440721058                 6.8750            01/01/06          00
1004057503                 6.5000            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/G02                    5.5750            01/01/08          01/01/08
25                         6.8750            0.0000            0.0000
A                          8.3750            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10299877                   7.4000            380000.0000       100.0000
                           7.4000            380,000.00        ZZ
                           7.0250            2472.64           1
                           14.4000           2472.64           80
ST. JAMES        NY 11780  14.0250           12/01/05
0440726172                 7.4000            02/01/06          00
1004066496                 7.0250            01/01/36          0.0000
0                          5.9500            01/01/09          01/01/09
M21/G02                    5.5750            02/01/09          02/01/09
25                         7.4000            0.0000            0.0000
A                          8.9000            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10299883                   8.8500            235025.0000       100.0000
                           8.8500            234,759.12        ZZ
                           8.3500            1865.76           1
                           15.8500           1865.76           85
FAIRHAVEN        MA 02719  15.3500           10/28/05
0440726230                 8.8500            12/01/05          23
1004071391                 8.3500            11/01/35          0.0000
0                          5.9500            11/01/07          11/01/07
M21/U56                    5.4500            12/01/07          12/01/07
25                         8.8500            0.0000            0.0000
A                          10.3500           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10299885                   8.4500            226800.0000       100.0000
                           8.4500            226,521.38        ZZ
                           7.9500            1735.87           1
                           15.4500           1735.87           90
KISSIMMEE        FL 34758  14.9500           10/05/05
0440761062                 8.4500            12/01/05          23
1004086599                 7.9500            11/01/35          0.0000
0                          6.1500            11/01/07          11/01/07
M21/R44                    5.6500            12/01/07          12/01/07
25                         8.4500            0.0000            0.0000
A                          9.9500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     03                00
                           O                 0.0000

10299887                   7.8000            135000.0000       100.0000
                           7.8000            134,810.73        ZZ
                           7.3000            971.83            1
                           14.8000           971.83            72
WEST PALM BEACH  FL 33407  14.3000           10/10/05
0440744043                 7.8000            12/01/05          00
1004086964                 7.3000            11/01/35          0.0000
0                          5.9500            11/01/07          11/01/07
M21/R44                    5.4500            12/01/07          12/01/07
25                         7.8000            0.0000            0.0000
A                          9.3000            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     01                00
                           O                 0.0000

10299891                   6.8500            312400.0000       100.0000
                           6.8500            311,871.00        ZZ
                           6.4750            2047.03           2
                           13.8500           2047.03           80
STATEN ISLAND    NY 10302  13.4750           10/31/05
0440721553                 6.8500            12/01/05          00
1004054285                 6.4750            11/01/35          0.0000
0                          6.2000            11/01/07          11/01/07
M21/G02                    5.8250            12/01/07          12/01/07
25                         6.8500            0.0000            0.0000
A                          8.3500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10299895                   6.7500            475000.0000       100.0000
                           6.7500            475,000.00        ZZ
                           6.3750            2671.88           1
                           13.7500           2671.88           90
SANTA ANA        CA 92704  13.3750           10/22/05
0440721082                 6.7500            12/01/05          23
1004059949                 6.3750            11/01/35          0.0000
0                          5.9500            11/01/07          11/01/07
M21/G02                    5.5750            12/01/07          12/01/07
25                         6.7500            0.0000            0.0000
A                          8.2500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10299897                   8.2500            116000.0000       100.0000
                           8.2500            115,926.03        ZZ
                           7.7500            871.47            1
                           15.2500           871.47            80
PALMETTO         FL 34221  14.7500           11/09/05
0440740769                 8.2500            01/01/06          00
1004062294                 7.7500            12/01/35          0.0000
0                          6.7000            12/01/07          12/01/07
M21/R44                    6.2000            01/01/08          01/01/08
25                         8.2500            0.0000            0.0000
A                          9.7500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10299899                   7.3000            208000.0000       100.0000
                           7.3000            207,677.71        ZZ
                           6.8000            1425.99           1
                           14.3000           1425.99           85
VIRGINIA BEACH   VA 23456  13.8000           10/22/05
0440726305                 7.3000            12/01/05          23
1004062935                 6.8000            11/01/35          0.0000
0                          5.9500            11/01/08          11/01/08
M21/R44                    5.4500            12/01/08          12/01/08
25                         7.3000            0.0000            0.0000
A                          8.8000            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10299901                   8.7380            212000.0000       100.0000
                           8.7380            211,877.72        ZZ
                           8.2380            1665.99           1
                           15.7380           1665.99           68
JACKSON          NJ 08533  15.2380           11/10/05
0440741882                 8.7380            01/01/06          00
1004065219                 8.2380            12/01/35          0.0000
0                          6.4500            12/01/07          12/01/07
M21/R44                    5.9500            01/01/08          01/01/08
25                         8.7380            0.0000            0.0000
A                          10.2380           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10299903                   6.6500            216000.0000       100.0000
                           6.6500            215,810.36        ZZ
                           6.2750            1386.64           1
                           13.6500           1386.64           80
PLAINFIELD       NJ 07060  13.2750           11/02/05
0440721587                 6.6500            01/01/06          00
1004129598                 6.2750            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/G02                    5.5750            01/01/08          01/01/08
25                         6.6500            0.0000            0.0000
A                          8.1500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10299905                   7.6500            108000.0000       100.0000
                           7.6500            107,843.94        ZZ
                           7.1500            766.28            1
                           14.6500           766.28            80
ALEXANDER        AR 72002  14.1500           10/28/05
0440744050                 7.6500            12/01/05          00
1004132245                 7.1500            11/01/35          0.0000
0                          5.9500            11/01/07          11/01/07
M21/R44                    5.4500            12/01/07          12/01/07
25                         7.6500            0.0000            0.0000
A                          9.1500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10299907                   8.3500            516000.0000       100.0000
                           8.3500            516,000.00        ZZ
                           7.9750            3590.50           1
                           15.3500           3590.50           80
MOUNTAIN HOUSE   CA 95391  14.9750           10/14/05
0440721090                 8.3500            01/01/06          00
1004133976                 7.9750            12/01/35          0.0000
0                          6.2000            12/01/07          12/01/07
M21/G02                    5.8250            01/01/08          01/01/08
25                         8.3500            0.0000            0.0000
A                          9.8500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10299911                   8.8500            280000.0000       100.0000
                           8.8500            279,683.26        ZZ
                           8.3500            2222.79           1
                           15.8500           2222.79           80
PRESCOTT VALLEY  AZ 86314  15.3500           10/20/05
0440761070                 8.8500            12/01/05          00
1004135028                 8.3500            11/01/35          0.0000
0                          6.2000            11/01/07          11/01/07
M21/R44                    5.7000            12/01/07          12/01/07
25                         8.8500            0.0000            0.0000
A                          10.3500           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10299913                   7.0250            450000.0000       100.0000
                           7.0250            449,164.60        ZZ
                           6.6500            3001.43           1
                           14.0250           3001.43           75
BALTIMORE        MD 21212  13.6500           10/20/05
0440721611                 7.0250            12/01/05          00
1004137981                 6.6500            11/01/35          0.0000
0                          5.9500            11/01/07          11/01/07
M21/G02                    5.5750            12/01/07          12/01/07
25                         7.0250            0.0000            0.0000
A                          8.5250            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10299917                   7.5500            165600.0000       100.0000
                           7.5500            165,600.00        ZZ
                           7.1750            1041.90           1
                           14.5500           1041.90           80
ORLANDO          FL 32810  14.1750           12/02/05
0440721181                 7.5500            02/01/06          00
1004142966                 7.1750            01/01/36          0.0000
0                          5.9500            01/01/08          01/01/08
M21/G02                    5.5750            02/01/08          02/01/08
25                         7.5500            0.0000            0.0000
A                          9.0500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     03                00
                           O                 0.0000

10299921                   9.5500            265000.0000       100.0000
                           9.5500            264,871.02        ZZ
                           9.0500            2237.94           1
                           16.5500           2237.94           62
UPPER MARLBORO   MD 20772  16.0500           11/11/05
0440741890                 9.5500            01/01/06          00
1004143215                 9.0500            12/01/35          0.0000
0                          6.6500            12/01/07          12/01/07
M21/R44                    6.1500            01/01/08          01/01/08
25                         9.5500            0.0000            0.0000
A                          11.0500           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     03                00
                           O                 0.0000

10299927                   8.0250            187000.0000       100.0000
                           8.0250            186,875.15        ZZ
                           7.5250            1375.41           1
                           15.0250           1375.41           90
RIVERVIEW        FL 33569  14.5250           11/01/05
0440744076                 8.0250            01/01/06          23
1004148773                 7.5250            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/R44                    5.4500            01/01/08          01/01/08
25                         8.0250            0.0000            0.0000
A                          9.5250            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     03                00
                           O                 0.0000

10299931                   6.7500            100000.0000       100.0000
                           6.7500            100,000.00        ZZ
                           6.3750            562.50            1
                           13.7500           562.50            80
COLORADO SPRING  CO 80906  13.3750           10/08/05
0440721298                 6.7500            12/01/05          00
1004152552                 6.3750            11/01/35          0.0000
0                          5.5500            11/01/08          11/01/08
M21/G02                    5.1750            12/01/08          12/01/08
25                         6.7500            0.0000            0.0000
A                          8.2500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10299935                   7.2000            212500.0000       100.0000
                           7.2000            212,164.16        ZZ
                           6.7000            1442.42           1
                           14.2000           1442.42           85
KANSAS CITY      MO 64131  13.7000           10/11/05
0440744092                 7.2000            12/01/05          23
1004153766                 6.7000            11/01/35          0.0000
0                          5.9500            11/01/07          11/01/07
M21/R44                    5.4500            12/01/07          12/01/07
25                         7.2000            0.0000            0.0000
A                          8.7000            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10299937                   7.2000            161600.0000       100.0000
                           7.2000            161,344.58        ZZ
                           6.8250            1096.93           1
                           14.2000           1096.93           80
VANCOUVER        WA 98682  13.8250           10/13/05
0440721645                 7.2000            12/01/05          00
1004158832                 6.8250            11/01/35          0.0000
0                          5.9500            11/01/07          11/01/07
M21/G02                    5.5750            12/01/07          12/01/07
25                         7.2000            0.0000            0.0000
A                          8.7000            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10299941                   10.0500           57120.0000        100.0000
                           10.0500           57,094.99         ZZ
                           9.5500            503.39            1
                           17.0500           503.39            84
ROSSVILLE        TN 38066  16.5500           11/10/05
0440741908                 10.0500           01/01/06          23
1004160918                 9.5500            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/R44                    5.4500            01/01/08          01/01/08
25                         10.0500           0.0000            0.0000
A                          11.5500           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10299943                   7.8500            180000.0000       100.0000
                           7.8500            180,000.00        ZZ
                           7.3500            1177.50           3
                           14.8500           1177.50           68
NEW BEDFORD      MA 02744  14.3500           10/26/05
0440761104                 7.8500            12/01/05          00
1004120926                 7.3500            11/01/35          0.0000
0                          5.9500            11/01/07          11/01/07
M21/R44                    5.4500            12/01/07          12/01/07
25                         7.8500            0.0000            0.0000
A                          9.3500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10299947                   9.1000            115900.0000       100.0000
                           9.1000            115,623.60        ZZ
                           8.6000            940.91            1
                           16.1000           940.91            95
MEDINA           OH 44256  15.6000           08/08/05
0440744100                 9.1000            10/01/05          23
1002656101                 8.6000            09/01/35          0.0000
0                          5.5500            09/01/07          09/01/07
M21/R44                    5.0500            10/01/07          10/01/07
25                         9.1000            0.0000            0.0000
A                          10.6000           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10299949                   7.8500            400000.0000       100.0000
                           7.8500            399,638.69        ZZ
                           7.4750            2736.32           2
                           14.8500           2736.32           80
COLLEGE POINT    NY 11356  14.4750           09/29/05
0440726339                 7.8500            11/01/05          00
1002735543                 7.4750            10/01/35          0.0000
0                          6.1500            10/01/08          10/01/08
M21/G02                    5.7750            11/01/08          11/01/08
25                         7.8500            0.0000            0.0000
A                          9.3500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10299951                   7.9500            76000.0000        100.0000
                           7.9500            75,738.02         ZZ
                           7.5750            555.01            1
                           14.9500           555.01            80
WICHITA          KS 67203  14.5750           07/14/05
0440721660                 7.9500            09/01/05          00
1002829050                 7.5750            08/01/35          0.0000
0                          5.9500            08/01/07          08/01/07
M21/G02                    5.5750            09/01/07          09/01/07
25                         7.9500            0.0000            0.0000
A                          9.4500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10299953                   7.7750            236250.0000       100.0000
                           7.7750            236,084.09        ZZ
                           7.2750            1696.61           1
                           14.7750           1696.61           75
MULINO           OR 97042  14.2750           11/16/05
0440741916                 7.7750            01/01/06          00
1002857420                 7.2750            12/01/35          0.0000
0                          5.9000            12/01/07          12/01/07
M21/R44                    5.4000            01/01/08          01/01/08
25                         7.7750            0.0000            0.0000
A                          9.2750            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10299955                   6.7500            384762.0000       100.0000
                           6.7500            384,604.80        ZZ
                           6.3750            2321.49           1
                           13.7500           2321.49           80
SANTEE           CA 92071  13.3750           11/18/05
0440726362                 6.7500            01/01/06          00
1002901364                 6.3750            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/G02                    5.5750            01/01/08          01/01/08
25                         6.7500            0.0000            0.0000
A                          8.2500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     01                00
                           O                 0.0000

10299965                   6.3250            108000.0000       100.0000
                           6.3250            107,695.37        ZZ
                           5.9500            670.26            1
                           13.3250           670.26            80
DALLAS           TX 75241  12.9500           09/13/05
0440721694                 6.3250            11/01/05          00
1003120376                 5.9500            10/01/35          0.0000
0                          5.7000            10/01/07          10/01/07
M21/G02                    5.3250            11/01/07          11/01/07
25                         6.3250            0.0000            0.0000
A                          7.8250            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10299967                   7.6750            266000.0000       100.0000
                           7.6750            266,000.00        ZZ
                           7.3000            1701.30           1
                           14.6750           1701.30           70
POMPTON LAKES    NJ 07442  14.3000           11/09/05
0440721462                 7.6750            01/01/06          00
1003123701                 7.3000            12/01/35          0.0000
0                          6.2000            12/01/08          12/01/08
M21/G02                    5.8250            01/01/09          01/01/09
25                         7.6750            0.0000            0.0000
A                          9.1750            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10299973                   8.3500            54750.0000        100.0000
                           8.3500            54,681.35         ZZ
                           7.8500            415.17            1
                           15.3500           415.17            75
GRAVETTE         AR 72736  14.8500           09/26/05
0440761153                 8.3500            12/01/05          00
1003160331                 7.8500            11/01/35          0.0000
0                          5.9500            11/01/07          11/01/07
M21/R44                    5.4500            12/01/07          12/01/07
25                         8.3500            0.0000            0.0000
A                          9.8500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10299975                   6.6750            107200.0000       100.0000
                           6.6750            107,200.00        ZZ
                           6.3000            596.30            1
                           13.6750           596.30            80
NAMPA            ID 83687  13.3000           08/15/05
0440721546                 6.6750            10/01/05          00
1003185181                 6.3000            09/01/35          0.0000
0                          5.7000            09/01/08          09/01/08
M21/G02                    5.3250            10/01/08          10/01/08
25                         6.6750            0.0000            0.0000
A                          8.1750            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10299977                   6.8500            126486.0000       100.0000
                           6.8500            126,163.77        ZZ
                           6.4750            828.82            1
                           12.8500           828.82            80
TOMBALL          TX 77375  12.4750           09/15/05
0440721728                 6.8500            11/01/05          00
1003206881                 6.4750            10/01/35          0.0000
0                          5.0000            10/01/07          10/01/07
M21/G02                    4.6250            11/01/07          11/01/07
25                         6.8500            0.0000            0.0000
A                          8.3500            6                 6
360                        E                 1.5000            1.5000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     03                00
                           O                 0.0000

10299983                   6.7500            151500.0000       100.0000
                           6.7500            151,238.38        ZZ
                           6.2500            982.63            1
                           12.7500           982.63            75
COCOA            FL 32927  12.2500           10/07/05
0440740785                 6.7500            12/01/05          00
1003248569                 6.2500            11/01/35          0.0000
0                          5.0000            11/01/07          11/01/07
M21/R44                    4.5000            12/01/07          12/01/07
25                         6.7500            0.0000            0.0000
A                          8.2500            6                 6
360                        E                 1.5000            1.5000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10299985                   6.3500            332500.0000       100.0000
                           6.3500            331,252.34        ZZ
                           5.9750            2068.93           1
                           13.3500           2068.93           89
CASTLE ROCK      CO 80104  12.9750           08/17/05
0440721769                 6.3500            10/01/05          23
1003249363                 5.9750            09/01/35          0.0000
0                          5.0000            09/01/07          09/01/07
M21/G02                    4.6250            10/01/07          10/01/07
25                         6.3500            0.0000            0.0000
A                          7.8500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     03                00
                           O                 0.0000

10299987                   6.3000            185200.0000       100.0000
                           6.3000            184,498.34        ZZ
                           5.9250            1146.34           1
                           13.3000           1146.34           80
STAYTON          OR 97383  12.9250           08/25/05
0440721785                 6.3000            11/01/05          00
1003263578                 5.9250            10/01/35          0.0000
0                          5.7000            10/01/07          10/01/07
M21/G02                    5.3250            11/01/07          11/01/07
25                         6.3000            0.0000            0.0000
A                          7.8000            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10299993                   8.3500            131750.0000       100.0000
                           8.3500            131,667.68        ZZ
                           7.8500            999.08            1
                           15.3500           999.08            85
ORANGE CITY      FL 32763  14.8500           11/03/05
0440726396                 8.3500            01/01/06          23
1004018235                 7.8500            12/01/35          0.0000
0                          6.4500            12/01/07          12/01/07
M21/U56                    5.9500            01/01/08          01/01/08
25                         8.3500            0.0000            0.0000
A                          9.8500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10299995                   6.8500            208000.0000       100.0000
                           6.8500            207,999.99        ZZ
                           6.4750            1187.34           1
                           13.8500           1187.34           80
MASTIC BEACH     NY 11951  13.4750           10/26/05
0440721652                 6.8500            12/01/05          00
1004021025                 6.4750            11/01/35          0.0000
0                          5.9500            11/01/08          11/01/08
M21/G02                    5.5750            12/01/08          12/01/08
25                         6.8500            0.0000            0.0000
A                          8.3500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10299999                   7.7750            175950.0000       100.0000
                           7.7750            175,826.44        ZZ
                           7.4000            1263.57           1
                           14.7750           1263.57           85
PENSACOLA        FL 32526  14.4000           11/07/05
0440721835                 7.7750            01/01/06          23
1004021294                 7.4000            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/G02                    5.5750            01/01/08          01/01/08
25                         7.7750            0.0000            0.0000
A                          9.2750            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10300005                   7.7000            77900.0000        100.0000
                           7.7000            77,844.46         ZZ
                           7.3250            555.40            1
                           14.7000           555.40            95
PAINTED POST     NY 14870  14.3250           10/28/05
0440721868                 7.7000            01/01/06          23
1004023602                 7.3250            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/G02                    5.5750            01/01/08          01/01/08
25                         7.7000            0.0000            0.0000
A                          9.2000            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10300009                   6.8500            114750.0000       100.0000
                           6.8500            114,750.00        ZZ
                           6.4750            655.03            1
                           13.8500           655.03            85
ALBUQUERQUE      NM 87121  13.4750           09/21/05
0440721744                 6.8500            11/01/05          23
1004024594                 6.4750            10/01/35          0.0000
0                          5.9500            10/01/08          10/01/08
M21/G02                    5.5750            11/01/08          11/01/08
25                         6.8500            0.0000            0.0000
A                          8.3500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10300015                   8.6250            288000.0000       100.0000
                           8.6250            287,658.72        ZZ
                           8.1250            2240.03           1
                           15.6250           2240.03           90
RIO LINDA        CA 95673  15.1250           10/13/05
0440761187                 8.6250            12/01/05          23
1004027074                 8.1250            11/01/35          0.0000
0                          6.1500            11/01/07          11/01/07
M21/R44                    5.6500            12/01/07          12/01/07
25                         8.6250            0.0000            0.0000
A                          10.1250           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10300017                   8.2250            240000.0000       100.0000
                           8.2250            239,846.17        ZZ
                           7.7250            1798.83           2
                           15.2250           1798.83           55
INGLEWOOD        CA 90301  14.7250           11/09/05
0440761195                 8.2250            01/01/06          00
1004027957                 7.7250            12/01/35          0.0000
0                          5.0000            12/01/07          12/01/07
M21/R44                    4.5000            01/01/08          01/01/08
25                         8.2250            0.0000            0.0000
A                          9.7250            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10300019                   8.6750            164900.0000       100.0000
                           8.6750            164,706.58        ZZ
                           8.1750            1288.45           1
                           15.6750           1288.45           79
CHICAGO          IL 60652  15.1750           10/17/05
0440726420                 8.6750            12/01/05          00
1004028607                 8.1750            11/01/35          0.0000
0                          6.1500            11/01/07          11/01/07
M21/U56                    5.6500            12/01/07          12/01/07
25                         8.6750            0.0000            0.0000
A                          10.1750           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10300023                   8.9000            336600.0000       100.0000
                           8.9000            336,412.27        ZZ
                           8.4000            2684.18           1
                           15.9000           2684.18           85
WOODBRIDGE       VA 22193  15.4000           11/04/05
0440726461                 8.9000            01/01/06          23
1004028983                 8.4000            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/U57                    5.4500            01/01/08          01/01/08
25                         8.9000            0.0000            0.0000
A                          10.4000           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10300025                   7.9500            147920.0000       100.0000
                           7.9500            147,718.82        ZZ
                           7.4500            1080.23           1
                           14.9500           1080.23           80
NEWMARKET        NH 03857  14.4500           10/06/05
0440741932                 7.9500            12/01/05          00
1004031149                 7.4500            11/01/35          0.0000
0                          6.3500            11/01/07          11/01/07
M21/R44                    5.8500            12/01/07          12/01/07
25                         7.9500            0.0000            0.0000
A                          9.4500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     01                00
                           O                 0.0000

10300027                   6.8500            180500.0000       100.0000
                           6.8500            180,500.00        ZZ
                           6.4750            1030.35           1
                           13.8500           1030.35           95
LAWRENCEVILLE    GA 30044  13.4750           10/07/05
0440721819                 6.8500            12/01/05          23
1004031363                 6.4750            11/01/35          0.0000
0                          5.9000            11/01/07          11/01/07
M21/G02                    5.5250            12/01/07          12/01/07
25                         6.8500            0.0000            0.0000
A                          8.3500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10300033                   7.4000            252000.0000       100.0000
                           7.4000            251,827.97        T
                           7.0250            1639.75           1
                           14.4000           1639.75           80
OCEANSIDE        CA 92057  14.0250           10/20/05
0440726487                 7.4000            12/01/05          00
1004033879                 7.0250            11/01/35          0.0000
0                          5.9500            11/01/07          11/01/07
M21/G02                    5.5750            12/01/07          12/01/07
25                         7.4000            0.0000            0.0000
A                          8.9000            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     01                00
                           O                 0.0000

10300039                   7.1000            218500.0000       100.0000
                           7.1000            218,147.76        ZZ
                           6.7250            1468.39           1
                           14.1000           1468.39           95
KAUKAUNA         WI 54130  13.7250           10/18/05
0440721918                 7.1000            12/01/05          23
1004067011                 6.7250            11/01/35          0.0000
0                          5.9500            11/01/07          11/01/07
M21/G02                    5.5750            12/01/07          12/01/07
25                         7.1000            0.0000            0.0000
A                          8.6000            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10300045                   7.3500            100000.0000       100.0000
                           7.3500            99,965.48         ZZ
                           6.8500            647.02            1
                           14.3500           647.02            29
SAN FERNANDO     CA 91340  13.8500           11/08/05
0440726545                 7.3500            01/01/06          00
1004075235                 6.8500            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/R44                    5.4500            01/01/08          01/01/08
25                         7.3500            0.0000            0.0000
A                          8.8500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10300049                   8.9000            194000.0000       100.0000
                           8.9000            193,871.96        ZZ
                           8.5250            1547.03           1
                           15.9000           1547.03           93
WILLINGBORO      NJ 08046  15.5250           11/01/05
0440721942                 8.9000            12/01/05          23
1004082450                 8.5250            11/01/35          0.0000
0                          6.2000            11/01/07          11/01/07
M21/G02                    5.8250            12/01/07          12/01/07
25                         8.9000            0.0000            0.0000
A                          10.4000           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10300053                   6.9900            85000.0000        100.0000
                           6.9900            84,859.97         ZZ
                           6.6150            564.94            1
                           13.9900           564.94            88
EAU CLAIRE       WI 54701  13.6150           10/26/05
0440721975                 6.9900            12/01/05          23
1004090209                 6.6150            11/01/35          0.0000
0                          5.9500            11/01/07          11/01/07
M21/G02                    5.5750            12/01/07          12/01/07
25                         6.9900            0.0000            0.0000
A                          8.4900            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10300055                   8.3000            253000.0000       100.0000
                           8.3000            252,840.31        ZZ
                           7.8000            1909.61           1
                           15.3000           1909.61           77
MI WUK VILLAGE   CA 95346  14.8000           11/03/05
0440761211                 8.3000            01/01/06          00
1004093251                 7.8000            12/01/35          0.0000
0                          6.2000            12/01/07          12/01/07
M21/R44                    5.7000            01/01/08          01/01/08
25                         8.3000            0.0000            0.0000
A                          9.8000            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10300059                   8.2000            76500.0000        100.0000
                           8.2000            76,401.10         ZZ
                           7.7000            572.03            1
                           15.2000           572.03            79
GREENSBORO       NC 27406  14.7000           10/20/05
0440761229                 8.2000            12/01/05          00
1004092190                 7.7000            11/01/35          0.0000
0                          5.9500            11/01/07          11/01/07
M21/R44                    5.4500            12/01/07          12/01/07
25                         8.2000            0.0000            0.0000
A                          9.7000            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10300061                   8.4000            200300.0000       100.0000
                           8.4000            200,051.41        ZZ
                           7.9000            1525.96           1
                           15.4000           1525.96           67
LAS VEGAS        NV 89128  14.9000           10/18/05
0440744134                 8.4000            12/01/05          00
1004093965                 7.9000            11/01/35          0.0000
0                          6.3500            11/01/07          11/01/07
M21/R44                    5.8500            12/01/07          12/01/07
25                         8.4000            0.0000            0.0000
A                          9.9000            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10300063                   7.5000            190950.0000       100.0000
                           7.5000            190,665.69        ZZ
                           7.1250            1335.15           1
                           14.5000           1335.15           95
THORNTON         CO 80233  14.1250           10/26/05
0440722023                 7.5000            12/01/05          23
1004094358                 7.1250            11/01/35          0.0000
0                          5.9500            11/01/07          11/01/07
M21/G02                    5.5750            12/01/07          12/01/07
25                         7.5000            0.0000            0.0000
A                          9.0000            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     03                00
                           O                 0.0000

10300067                   8.5380            269100.0000       100.0000
                           8.5380            268,775.40        ZZ
                           8.0380            2076.40           1
                           15.5380           2076.40           65
LOS ANGELES      CA 90047  15.0380           10/13/05
0440761245                 8.5380            12/01/05          00
1004096695                 8.0380            11/01/35          0.0000
0                          6.7000            11/01/07          11/01/07
M21/R44                    6.2000            12/01/07          12/01/07
25                         8.5380            0.0000            0.0000
A                          10.0380           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10300069                   6.8500            300000.0000       100.0000
                           6.8500            299,491.99        ZZ
                           6.4750            1965.78           2
                           13.8500           1965.78           80
CHESTER          CA 96020  13.4750           10/21/05
0440722049                 6.8500            12/01/05          00
1004096864                 6.4750            11/01/35          0.0000
0                          5.9500            11/01/07          11/01/07
M21/G02                    5.5750            12/01/07          12/01/07
25                         6.8500            0.0000            0.0000
A                          8.3500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10300077                   8.9750            175000.0000       100.0000
                           8.9750            174,807.11        ZZ
                           8.4750            1404.94           1
                           15.9750           1404.94           63
SCOTTSDALE       AZ 85251  15.4750           10/10/05
0440744167                 8.9750            12/01/05          00
1004097328                 8.4750            11/01/35          0.0000
0                          7.3500            11/01/07          11/01/07
M21/R44                    6.8500            12/01/07          12/01/07
25                         8.9750            0.0000            0.0000
A                          10.4750           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10300083                   6.9250            160669.0000       100.0000
                           6.9250            160,400.89        ZZ
                           6.5500            1060.86           1
                           13.9250           1060.86           80
BRIDGEVIEW       IL 60455  13.5500           10/07/05
0440722072                 6.9250            12/01/05          00
1004103026                 6.5500            11/01/35          0.0000
0                          5.9500            11/01/07          11/01/07
M21/G02                    5.5750            12/01/07          12/01/07
25                         6.9250            0.0000            0.0000
A                          8.4250            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     01                00
                           O                 0.0000

10300089                   6.8000            188000.0000       100.0000
                           6.8000            187,678.52        ZZ
                           6.4250            1225.62           1
                           13.8000           1225.62           95
AURORA           IL 60506  13.4250           10/07/05
0440722114                 6.8000            12/01/05          23
1004105435                 6.4250            11/01/35          0.0000
0                          5.0000            11/01/08          11/01/08
M21/G02                    4.6250            12/01/08          12/01/08
25                         6.8000            0.0000            0.0000
A                          8.3000            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10300091                   5.7500            191250.0000       100.0000
                           5.7500            190,849.68        ZZ
                           5.3750            1116.09           1
                           12.7500           1116.09           85
BATON ROUGE      LA 70809  12.3750           10/26/05
0440722148                 5.7500            12/01/05          23
1004105881                 5.3750            11/01/35          0.0000
0                          5.9500            11/01/07          11/01/07
M21/G02                    5.5750            12/01/07          12/01/07
25                         5.7500            0.0000            0.0000
A                          7.2500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10300095                   7.6750            93000.0000        100.0000
                           7.6750            92,933.36         ZZ
                           7.3000            661.45            1
                           14.6750           661.45            60
OKEECHOBEE       FL 34974  14.3000           11/09/05
0440722171                 7.6750            01/01/06          00
1004095687                 7.3000            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/G02                    5.5750            01/01/08          01/01/08
25                         7.6750            0.0000            0.0000
A                          9.1750            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10300099                   6.4500            528000.0000       100.0000
                           6.4500            527,033.45        ZZ
                           6.0750            3319.98           1
                           13.4500           3319.98           80
LITCHFIELD PARK  AZ 85340  13.0750           10/24/05
0440722205                 6.4500            12/01/05          00
1004096392                 6.0750            11/01/35          0.0000
0                          6.2000            11/01/07          11/01/07
M21/G02                    5.8250            12/01/07          12/01/07
25                         6.4500            0.0000            0.0000
A                          7.9500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10300101                   9.1250            108000.0000       100.0000
                           9.1250            107,884.60        ZZ
                           8.6250            878.73            1
                           16.1250           878.73            80
VISALIA          CA 93291  15.6250           10/20/05
0440744209                 9.1250            12/01/05          00
1004100608                 8.6250            11/01/35          0.0000
0                          6.2000            11/01/07          11/01/07
M21/U56                    5.7000            12/01/07          12/01/07
25                         9.1250            0.0000            0.0000
A                          10.6250           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           N                 0.0000

10300103                   7.1000            315200.0000       100.0000
                           7.1000            314,965.79        ZZ
                           6.7250            1981.69           1
                           14.1000           1981.69           80
MANTECA          CA 95336  13.7250           10/25/05
0440726578                 7.1000            12/01/05          00
1004101126                 6.7250            11/01/35          0.0000
0                          5.9500            11/01/07          11/01/07
M21/G02                    5.5750            12/01/07          12/01/07
25                         7.1000            0.0000            0.0000
A                          8.6000            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10300105                   8.0500            319920.0000       100.0000
                           8.0500            319,493.59        ZZ
                           7.6750            2358.62           1
                           15.0500           2358.62           80
FITCHBURG        MA 01420  14.6750           10/18/05
0440722239                 8.0500            12/01/05          00
1004101206                 7.6750            11/01/35          0.0000
0                          5.9500            11/01/07          11/01/07
M21/G02                    5.5750            12/01/07          12/01/07
25                         8.0500            0.0000            0.0000
A                          9.5500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10300107                   8.8750            208000.0000       100.0000
                           8.8750            207,883.38        ZZ
                           8.3750            1654.95           1
                           15.8750           1654.95           80
WARWICK          RI 02888  15.3750           11/08/05
0440726602                 8.8750            01/01/06          00
1004103847                 8.3750            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/U57                    5.4500            01/01/08          01/01/08
25                         8.8750            0.0000            0.0000
A                          10.3750           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10300115                   7.1250            171000.0000       100.0000
                           7.1250            170,937.10        T
                           6.7500            1078.21           1
                           14.1250           1078.21           95
MIAMI            FL 33183  13.7500           11/29/05
0440726636                 7.1250            01/01/06          23
1004107629                 6.7500            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/G02                    5.5750            01/01/08          01/01/08
25                         7.1250            0.0000            0.0000
A                          8.6250            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     01                00
                           O                 0.0000

10300131                   7.6500            121000.0000       100.0000
                           7.6500            120,825.18        ZZ
                           7.2750            858.51            1
                           14.6500           858.51            79
BLOOMFIELD       CT 06002  14.2750           10/13/05
0440722262                 7.6500            12/01/05          00
1004117949                 7.2750            11/01/35          0.0000
0                          5.9500            11/01/07          11/01/07
M21/G02                    5.5750            12/01/07          12/01/07
25                         7.6500            0.0000            0.0000
A                          9.1500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10300135                   8.3500            265000.0000       100.0000
                           8.3500            264,834.44        ZZ
                           7.8500            2009.52           1
                           15.3500           2009.52           73
WYNNEWOOD        PA 19096  14.8500           11/30/05
0440741940                 8.3500            01/01/06          00
1004112472                 7.8500            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/R44                    5.4500            01/01/08          01/01/08
25                         8.3500            0.0000            0.0000
A                          9.8500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10300137                   9.3250            103500.0000       100.0000
                           9.3250            103,447.17        ZZ
                           8.8250            857.11            1
                           16.3250           857.11            90
AKRON            OH 44305  15.8250           11/04/05
0440744225                 9.3250            01/01/06          23
1004112953                 8.8250            12/01/35          0.0000
0                          6.3500            12/01/07          12/01/07
M21/R44                    5.8500            01/01/08          01/01/08
25                         9.3250            0.0000            0.0000
A                          10.8250           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10300143                   7.7500            222708.0000       100.0000
                           7.7500            222,550.81        ZZ
                           7.3750            1595.51           1
                           14.7500           1595.51           95
PINGREE GROVE    IL 60140  14.3750           11/17/05
0440722304                 7.7500            01/01/06          23
1004115451                 7.3750            12/01/35          0.0000
0                          6.1500            12/01/07          12/01/07
M21/G02                    5.7750            01/01/08          01/01/08
25                         7.7500            0.0000            0.0000
A                          9.2500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10300145                   6.8250            562500.0000       100.0000
                           6.8250            562,022.76        ZZ
                           6.4500            3676.46           1
                           13.8250           3676.46           90
STUART           FL 34997  13.4500           11/15/05
0440722338                 6.8250            01/01/06          23
1004116628                 6.4500            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/G02                    5.5750            01/01/08          01/01/08
25                         6.8250            0.0000            0.0000
A                          8.3250            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     03                00
                           O                 0.0000

10300157                   8.0000            126000.0000       100.0000
                           8.0000            125,915.45        ZZ
                           7.5000            924.55            1
                           15.0000           924.55            80
HOUSTON          TX 77036  14.5000           11/10/05
0440726669                 8.0000            01/01/06          00
1004125734                 7.5000            12/01/35          0.0000
0                          5.9500            12/01/08          12/01/08
M21/R44                    5.4500            01/01/09          01/01/09
25                         8.0000            0.0000            0.0000
A                          9.5000            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     03                00
                           O                 0.0000

10300159                   8.4500            176800.0000       100.0000
                           8.4500            176,582.81        ZZ
                           8.0750            1353.18           1
                           15.4500           1353.18           80
SAN ANTONIO      TX 78258  15.0750           10/28/05
0440726693                 8.4500            12/01/05          00
1004126608                 8.0750            11/01/35          0.0000
0                          5.9500            11/01/08          11/01/08
M21/G02                    5.5750            12/01/08          12/01/08
25                         8.4500            0.0000            0.0000
A                          9.9500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     03                00
                           O                 0.0000

10300161                   6.7500            168000.0000       100.0000
                           6.7500            167,862.33        ZZ
                           6.3750            1013.64           1
                           13.7500           1013.64           77
KISSIMMEE        FL 34743  13.3750           10/17/05
0440726727                 6.7500            12/01/05          00
1004127091                 6.3750            11/01/35          0.0000
0                          5.9500            11/01/07          11/01/07
M21/G02                    5.5750            12/01/07          12/01/07
25                         6.7500            0.0000            0.0000
A                          8.2500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     03                00
                           O                 0.0000

10300165                   8.5500            140250.0000       100.0000
                           8.5500            140,081.23        ZZ
                           8.0500            1083.37           1
                           15.5500           1083.37           85
GALLATIN         TN 37066  15.0500           10/20/05
0440741957                 8.5500            12/01/05          23
1004127992                 8.0500            11/01/35          0.0000
0                          5.9500            11/01/07          11/01/07
M21/R44                    5.4500            12/01/07          12/01/07
25                         8.5500            0.0000            0.0000
A                          10.0500           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10300167                   7.3500            628000.0000       100.0000
                           7.3500            628,000.00        ZZ
                           6.9750            3846.50           1
                           14.3500           3846.50           80
LAS VEGAS        NV 89117  13.9750           12/01/05
0440722502                 7.3500            02/01/06          00
1005120353                 6.9750            01/01/36          0.0000
0                          5.9500            01/01/08          01/01/08
M21/G02                    5.5750            02/01/08          02/01/08
25                         7.3500            0.0000            0.0000
A                          8.8500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10300169                   7.5500            295920.0000       100.0000
                           7.5500            295,823.52        ZZ
                           7.0500            1958.31           1
                           14.5500           1958.31           80
EAST NEW MARKET  MD 21631  14.0500           11/29/05
0440726750                 7.5500            01/01/06          00
1005136293                 7.0500            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/R44                    5.4500            01/01/08          01/01/08
25                         7.5500            0.0000            0.0000
A                          9.0500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10300171                   8.2500            200000.0000       100.0000
                           8.2500            199,946.72        ZZ
                           7.8750            1428.28           1
                           15.2500           1428.28           80
LAS VEGAS        NV 89108  14.8750           11/25/05
0440726776                 8.2500            01/01/06          00
1005136925                 7.8750            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/G02                    5.5750            01/01/08          01/01/08
25                         8.2500            0.0000            0.0000
A                          9.7500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     03                00
                           O                 0.0000

10300173                   9.2750            337500.0000       100.0000
                           9.2750            337,433.57        ZZ
                           8.7750            2675.02           1
                           16.2750           2675.02           90
PLYMOUTH         MI 48170  15.7750           11/30/05
0440726818                 9.2750            01/01/06          23
1005137648                 8.7750            12/01/35          0.0000
0                          6.2000            12/01/07          12/01/07
M21/U57                    5.7000            01/01/08          01/01/08
25                         9.2750            0.0000            0.0000
A                          10.7750           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10300175                   8.2500            415000.0000       100.0000
                           8.2500            414,889.45        ZZ
                           7.7500            2963.68           1
                           15.2500           2963.68           75
SANTA ROSA       CA 95403  14.7500           11/24/05
0440726842                 8.2500            01/01/06          00
1005142428                 7.7500            12/01/35          0.0000
0                          7.3500            12/01/07          12/01/07
M21/R44                    6.8500            01/01/08          01/01/08
25                         8.2500            0.0000            0.0000
A                          9.7500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10300179                   8.0000            228000.0000       100.0000
                           8.0000            227,934.68        ZZ
                           7.6250            1585.32           1
                           15.0000           1585.32           80
NORTH LAS VEGAS  NV 89032  14.6250           11/28/05
0440726875                 8.0000            01/01/06          00
1005164467                 7.6250            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/G02                    5.5750            01/01/08          01/01/08
25                         8.0000            0.0000            0.0000
A                          9.5000            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10300185                   7.7500            277600.0000       100.0000
                           7.7500            277,600.00        ZZ
                           7.3750            1792.84           1
                           14.7500           1792.84           80
ATLANTA          GA 30331  14.3750           12/01/05
0440722593                 7.7500            01/01/06          00
1005178675                 7.3750            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/G02                    5.5750            01/01/08          01/01/08
25                         7.7500            0.0000            0.0000
A                          9.2500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10300187                   7.2500            107920.0000       100.0000
                           7.2500            107,835.82        ZZ
                           6.8750            736.20            1
                           14.2500           736.20            80
CATASAUQUA       PA 18032  13.8750           10/13/05
0440722361                 7.2500            12/01/05          00
1004132398                 6.8750            11/01/35          0.0000
0                          5.9500            11/01/07          11/01/07
M21/G02                    5.5750            12/01/07          12/01/07
25                         7.2500            0.0000            0.0000
A                          8.7500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10300189                   8.4000            459000.0000       100.0000
                           8.4000            457,716.16        ZZ
                           7.9000            3496.84           1
                           15.4000           3496.84           82
SANTA ANA        CA 92703  14.9000           11/04/05
0440726917                 8.4000            01/01/06          23
1004135359                 7.9000            12/01/35          0.0000
0                          6.4500            12/01/07          12/01/07
M21/U57                    5.9500            01/01/08          01/01/08
25                         8.4000            0.0000            0.0000
A                          9.9000            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10300193                   9.2250            75000.0000        100.0000
                           9.2250            74,960.91         ZZ
                           8.7250            615.65            1
                           16.2250           615.65            29
JERSEY CITY      NJ 07305  15.7250           11/09/05
0440741965                 9.2250            01/01/06          00
1004136250                 8.7250            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/R44                    5.4500            01/01/08          01/01/08
25                         9.2250            0.0000            0.0000
A                          10.7250           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10300195                   6.9500            124000.0000       100.0000
                           6.9500            123,897.35        ZZ
                           6.5750            820.82            1
                           13.9500           820.82            80
PITTSBURGH       PA 15220  13.5750           10/28/05
0440722429                 6.9500            01/01/06          00
1004141912                 6.5750            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/G02                    5.5750            01/01/08          01/01/08
25                         6.9500            0.0000            0.0000
A                          8.4500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10300207                   6.7500            109000.0000       100.0000
                           6.7500            108,906.15        ZZ
                           6.3750            706.97            1
                           13.7500           706.97            84
SARASOTA         FL 34232  13.3750           10/27/05
0440722460                 6.7500            12/01/05          23
1004155247                 6.3750            11/01/35          0.0000
0                          5.9500            11/01/07          11/01/07
M21/G02                    5.5750            12/01/07          12/01/07
25                         6.7500            0.0000            0.0000
A                          8.2500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     01                00
                           O                 0.0000

10300209                   8.1500            388000.0000       100.0000
                           8.1500            387,747.48        ZZ
                           7.7750            2887.69           2
                           15.1500           2887.69           80
HACKENSACK       NJ 07601  14.7750           11/01/05
0440722494                 8.1500            01/01/06          00
1004157664                 7.7750            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/G02                    5.5750            01/01/08          01/01/08
25                         8.1500            0.0000            0.0000
A                          9.6500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10300211                   8.9750            186950.0000       100.0000
                           8.9750            186,743.91        ZZ
                           8.4750            1500.89           1
                           15.9750           1500.89           85
CHANDLER         AZ 85249  15.4750           10/25/05
0440726941                 8.9750            12/01/05          23
1004159528                 8.4750            11/01/35          0.0000
0                          5.9500            11/01/07          11/01/07
M21/U56                    5.4500            12/01/07          12/01/07
25                         8.9750            0.0000            0.0000
A                          10.4750           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     03                00
                           O                 0.0000

10300213                   8.6000            277500.0000       100.0000
                           8.6000            277,169.46        ZZ
                           8.1000            2153.43           1
                           15.6000           2153.43           75
FREDERICKSBURG   VA 22405  15.1000           10/14/05
0440761369                 8.6000            12/01/05          00
1004159608                 8.1000            11/01/35          0.0000
0                          5.9500            11/01/07          11/01/07
M21/R44                    5.4500            12/01/07          12/01/07
25                         8.6000            0.0000            0.0000
A                          10.1000           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10300215                   6.4000            439200.0000       100.0000
                           6.4000            438,795.17        ZZ
                           6.0250            2747.23           1
                           13.4000           2747.23           80
MONTEREY PARK    CA 91754  13.0250           11/11/05
0440722510                 6.4000            01/01/06          00
1004162408                 6.0250            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/G02                    5.5750            01/01/08          01/01/08
25                         6.4000            0.0000            0.0000
A                          7.9000            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10300217                   9.4500            108000.0000       100.0000
                           9.4500            107,946.31        ZZ
                           8.9500            904.19            1
                           16.4500           904.19            90
MOBILE           AL 36609  15.9500           11/16/05
0440761377                 9.4500            01/01/06          23
1004166011                 8.9500            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/R44                    5.4500            01/01/08          01/01/08
25                         9.4500            0.0000            0.0000
A                          10.9500           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10300219                   8.1500            204000.0000       100.0000
                           8.1500            203,867.23        ZZ
                           7.6500            1518.27           1
                           15.1500           1518.27           80
DES MOINES       WA 98198  14.6500           11/04/05
0440761385                 8.1500            01/01/06          00
1004164273                 7.6500            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/R44                    5.4500            01/01/08          01/01/08
25                         8.1500            0.0000            0.0000
A                          9.6500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10300225                   6.9900            81600.0000        100.0000
                           6.9900            81,600.00         ZZ
                           6.6150            475.32            1
                           13.9900           475.32            80
CLATSKANIE       OR 97016  13.6150           10/21/05
0440722684                 6.9900            12/01/05          00
1004170284                 6.6150            11/01/35          0.0000
0                          5.9500            11/01/08          11/01/08
M21/G02                    5.5750            12/01/08          12/01/08
25                         6.9900            0.0000            0.0000
A                          8.4900            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10300229                   6.0000            238000.0000       100.0000
                           6.0000            237,524.96        ZZ
                           5.6250            1426.93           1
                           13.0000           1426.93           80
SAN BERNARDINO   CA 92404  12.6250           10/18/05
0440722551                 6.0000            12/01/05          00
1004172834                 5.6250            11/01/35          0.0000
0                          5.9500            11/01/07          11/01/07
M21/G02                    5.5750            12/01/07          12/01/07
25                         6.0000            0.0000            0.0000
A                          7.5000            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10300231                   9.3750            144000.0000       100.0000
                           9.3750            143,853.99        ZZ
                           8.8750            1197.72           1
                           16.3750           1197.72           42
LINCOLN          CA 95648  15.8750           10/27/05
0440744258                 9.3750            12/01/05          00
1004173646                 8.8750            11/01/35          0.0000
0                          7.0500            11/01/07          11/01/07
M21/R44                    6.5500            12/01/07          12/01/07
25                         9.3750            0.0000            0.0000
A                          10.8750           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10300235                   6.9900            372000.0000       100.0000
                           6.9900            371,694.47        ZZ
                           6.6150            2472.43           2
                           13.9900           2472.43           80
LOS ANGELES      CA 90002  13.6150           11/09/05
0440722585                 6.9900            01/01/06          00
1004174164                 6.6150            12/01/35          0.0000
0                          6.2000            12/01/07          12/01/07
M21/G02                    5.8250            01/01/08          01/01/08
25                         6.9900            0.0000            0.0000
A                          8.4900            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10300237                   6.9500            132000.0000       100.0000
                           6.9500            131,780.83        ZZ
                           6.5750            873.77            1
                           13.9500           873.77            80
TAMPA            FL 33617  13.5750           10/26/05
0440722619                 6.9500            12/01/05          00
1004176073                 6.5750            11/01/35          0.0000
0                          6.1500            11/01/07          11/01/07
M21/G02                    5.7750            12/01/07          12/01/07
25                         6.9500            0.0000            0.0000
A                          8.4500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10300239                   6.7900            332500.0000       100.0000
                           6.7900            332,500.00        ZZ
                           6.4150            1881.40           1
                           13.7900           1881.40           95
HEMET            CA 92545  13.4150           10/18/05
0440722767                 6.7900            12/01/05          23
1004176509                 6.4150            11/01/35          0.0000
0                          5.9500            11/01/07          11/01/07
M21/G02                    5.5750            12/01/07          12/01/07
25                         6.7900            0.0000            0.0000
A                          8.2900            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     03                00
                           O                 0.0000

10300241                   7.0500            155380.0000       100.0000
                           7.0500            155,253.89        ZZ
                           6.6750            1038.97           1
                           14.0500           1038.97           80
GREENSBORO       NC 27410  13.6750           11/03/05
0440722643                 7.0500            01/01/06          00
1004176867                 6.6750            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/G02                    5.5750            01/01/08          01/01/08
25                         7.0500            0.0000            0.0000
A                          8.5500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     03                00
                           O                 0.0000

10300243                   7.6750            150000.0000       100.0000
                           7.6750            150,000.00        ZZ
                           7.3000            959.38            1
                           14.6750           959.38            42
TOMS RIVER       NJ 08757  14.3000           11/08/05
0440722791                 7.6750            01/01/06          00
1004176956                 7.3000            12/01/35          0.0000
0                          6.4500            12/01/08          12/01/08
M21/G02                    6.0750            01/01/09          01/01/09
25                         7.6750            0.0000            0.0000
A                          9.1750            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10300245                   8.5000            84000.0000        100.0000
                           8.5000            83,857.17         ZZ
                           8.0000            645.89            1
                           15.5000           645.89            66
JACKSONVILLE     FL 32244  15.0000           10/12/05
0440744274                 8.5000            12/01/05          00
1004180148                 8.0000            11/01/35          0.0000
0                          7.4500            11/01/10          11/01/10
M21/R44                    6.9500            12/01/10          12/01/10
25                         8.5000            0.0000            0.0000
A                          10.0000           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10300247                   6.6000            144000.0000       100.0000
                           6.6000            143,743.96        ZZ
                           6.2250            919.67            1
                           13.6000           919.67            80
PHOENIX          AZ 85035  13.2250           10/25/05
0440722668                 6.6000            12/01/05          00
1004180530                 6.2250            11/01/35          0.0000
0                          5.9500            11/01/07          11/01/07
M21/G02                    5.5750            12/01/07          12/01/07
25                         6.6000            0.0000            0.0000
A                          8.1000            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10300249                   7.8750            234555.0000       100.0000
                           7.8750            234,555.00        ZZ
                           7.5000            1539.27           1
                           14.8750           1539.27           95
AURORA           IL 60505  14.5000           11/08/05
0440722817                 7.8750            01/01/06          23
1004181165                 7.5000            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/G02                    5.5750            01/01/08          01/01/08
25                         7.8750            0.0000            0.0000
A                          9.3750            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10300251                   6.5250            240000.0000       100.0000
                           6.5250            239,567.01        ZZ
                           6.1500            1520.91           1
                           13.5250           1520.91           80
ROCKY HILL       CT 06067  13.1500           10/08/05
0440722692                 6.5250            12/01/05          00
1004182360                 6.1500            11/01/35          0.0000
0                          5.9500            11/01/07          11/01/07
M21/G02                    5.5750            12/01/07          12/01/07
25                         6.5250            0.0000            0.0000
A                          8.0250            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10300255                   6.9900            414646.4000       100.0000
                           6.9900            414,646.40        ZZ
                           6.6150            2415.32           1
                           13.9900           2415.32           80
INGLEWOOD        CA 90305  13.6150           11/04/05
0440722874                 6.9900            01/01/06          00
1004167109                 6.6150            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/G02                    5.5750            01/01/08          01/01/08
25                         6.9900            0.0000            0.0000
A                          8.4900            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     03                00
                           O                 0.0000

10300257                   7.4500            165000.0000       100.0000
                           7.4500            164,876.31        ZZ
                           7.0750            1148.06           1
                           14.4500           1148.06           73
CAPITOL HEIGHTS  MD 20743  14.0750           10/28/05
0440722726                 7.4500            01/01/06          00
1004191341                 7.0750            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/G02                    5.5750            01/01/08          01/01/08
25                         7.4500            0.0000            0.0000
A                          8.9500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10300259                   7.6000            187000.0000       100.0000
                           7.6000            186,727.08        ZZ
                           7.1000            1320.36           1
                           14.6000           1320.36           75
MINNEOLA         FL 34715  14.1000           10/24/05
0440744290                 7.6000            12/01/05          00
1004192251                 7.1000            11/01/35          0.0000
0                          6.7000            11/01/07          11/01/07
M21/R44                    6.2000            12/01/07          12/01/07
25                         7.6000            0.0000            0.0000
A                          9.1000            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10300261                   8.4000            170400.0000       100.0000
                           8.4000            170,188.50        ZZ
                           8.0250            1298.18           1
                           15.4000           1298.18           80
MESA             AZ 85207  15.0250           10/21/05
0440722759                 8.4000            12/01/05          00
1004193143                 8.0250            11/01/35          0.0000
0                          6.2000            11/01/07          11/01/07
M21/G02                    5.8250            12/01/07          12/01/07
25                         8.4000            0.0000            0.0000
A                          9.9000            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10300263                   6.4250            157000.0000       100.0000
                           6.4250            156,855.98        ZZ
                           6.0500            984.62            1
                           13.4250           984.62            51
LODI             CA 95240  13.0500           10/12/05
0440722775                 6.4250            12/01/05          00
1004196934                 6.0500            11/01/35          0.0000
0                          5.9500            11/01/07          11/01/07
M21/G02                    5.5750            12/01/07          12/01/07
25                         6.4250            0.0000            0.0000
A                          7.9250            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10300265                   6.6500            136000.0000       100.0000
                           6.6500            135,880.59        ZZ
                           6.2750            873.08            1
                           13.6500           873.08            85
KINGMAN          AZ 86401  13.2750           11/08/05
0440722809                 6.6500            01/01/06          23
1004196970                 6.2750            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/G02                    5.5750            01/01/08          01/01/08
25                         6.6500            0.0000            0.0000
A                          8.1500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10300269                   7.8500            99000.0000        100.0000
                           7.8500            98,862.59         ZZ
                           7.3500            716.11            1
                           14.8500           716.11            90
GREENVILLE       MI 48838  14.3500           10/29/05
0440741981                 7.8500            12/01/05          23
1004198610                 7.3500            11/01/35          0.0000
0                          5.9500            11/01/07          11/01/07
M21/R44                    5.4500            12/01/07          12/01/07
25                         7.8500            0.0000            0.0000
A                          9.3500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10300271                   7.3250            320000.0000       100.0000
                           7.3250            319,506.62        ZZ
                           6.9500            2199.27           1
                           14.3250           2199.27           79
CLARK FORK       ID 83811  13.9500           10/21/05
0440722833                 7.3250            12/01/05          00
1004198843                 6.9500            11/01/35          0.0000
0                          6.2000            11/01/07          11/01/07
M21/G02                    5.8250            12/01/07          12/01/07
25                         7.3250            0.0000            0.0000
A                          8.8250            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10300275                   7.3000            111120.0000       100.0000
                           7.3000            111,120.00        ZZ
                           6.9250            675.98            1
                           14.3000           675.98            80
LOCUST GROVE     GA 30248  13.9250           11/01/05
0440722957                 7.3000            01/01/06          00
1004199441                 6.9250            12/01/35          0.0000
0                          5.9500            12/01/08          12/01/08
M21/G02                    5.5750            01/01/09          01/01/09
25                         7.3000            0.0000            0.0000
A                          8.8000            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     03                00
                           O                 0.0000

10300277                   6.6000            182000.0000       100.0000
                           6.6000            181,676.39        ZZ
                           6.2250            1162.36           1
                           13.6000           1162.36           47
POMONA           CA 91768  13.2250           10/20/05
0440722866                 6.6000            12/01/05          00
1004203150                 6.2250            11/01/35          0.0000
0                          6.2000            11/01/07          11/01/07
M21/G02                    5.8250            12/01/07          12/01/07
25                         6.6000            0.0000            0.0000
A                          8.1000            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10300279                   5.8750            114000.0000       100.0000
                           5.8750            113,883.76        ZZ
                           5.3750            674.36            1
                           12.8750           674.36            60
MIAMI GARDENS    FL 33056  12.3750           11/07/05
0440744316                 5.8750            01/01/06          00
1004208020                 5.3750            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/R44                    5.4500            01/01/08          01/01/08
25                         5.8750            0.0000            0.0000
A                          7.3750            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10300291                   8.0750            250000.0000       100.0000
                           8.0750            249,834.79        ZZ
                           7.5750            1847.50           1
                           15.0750           1847.50           45
LONG BEACH       CA 90804  14.5750           11/04/05
0440761427                 8.0750            01/01/06          00
1004220104                 7.5750            12/01/35          0.0000
0                          6.2000            12/01/07          12/01/07
M21/R44                    5.7000            01/01/08          01/01/08
25                         8.0750            0.0000            0.0000
A                          9.5750            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10300297                   7.9000            153600.0000       100.0000
                           7.9000            153,494.82        ZZ
                           7.5250            1116.38           1
                           14.9000           1116.38           80
APOPKA           FL 32703  14.5250           11/29/05
0440726990                 7.9000            01/01/06          00
1004195640                 7.5250            12/01/35          0.0000
0                          6.2000            12/01/08          12/01/08
M21/G02                    5.8250            01/01/09          01/01/09
25                         7.9000            0.0000            0.0000
A                          9.4000            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10300301                   6.9000            134000.0000       100.0000
                           6.9000            133,775.32        ZZ
                           6.4000            882.52            1
                           13.9000           882.52            80
KIRTLAND         NM 87417  13.4000           10/21/05
0440761450                 6.9000            12/01/05          00
1004197871                 6.4000            11/01/35          0.0000
0                          5.9500            11/01/07          11/01/07
M21/R44                    5.4500            12/01/07          12/01/07
25                         6.9000            0.0000            0.0000
A                          8.4000            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10300305                   7.7250            123500.0000       100.0000
                           7.7250            123,412.39        ZZ
                           7.3500            882.64            1
                           14.7250           882.64            85
SALEM            OR 97301  14.3500           11/01/05
0440722908                 7.7250            01/01/06          23
1004201955                 7.3500            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/G02                    5.5750            01/01/08          01/01/08
25                         7.7250            0.0000            0.0000
A                          9.2250            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10300307                   8.0000            134000.0000       100.0000
                           8.0000            133,910.08        ZZ
                           7.6250            983.25            1
                           15.0000           983.25            80
MADERA           CA 93638  14.6250           11/03/05
0440722932                 8.0000            01/01/06          00
1004204346                 7.6250            12/01/35          0.0000
0                          6.2000            12/01/07          12/01/07
M21/G02                    5.8250            01/01/08          01/01/08
25                         8.0000            0.0000            0.0000
A                          9.5000            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           N                 0.0000

10300309                   7.8000            100000.0000       100.0000
                           7.8000            100,000.00        ZZ
                           7.4250            650.00            1
                           14.8000           650.00            80
FRANKLINVILLE    NJ 08322  14.4250           11/14/05
0440723054                 7.8000            01/01/06          00
1004208681                 7.4250            12/01/35          0.0000
0                          5.9500            12/01/08          12/01/08
M21/G02                    5.5750            01/01/09          01/01/09
25                         7.8000            0.0000            0.0000
A                          9.3000            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10300313                   7.5000            441000.0000       100.0000
                           7.5000            440,343.37        ZZ
                           7.1250            3083.54           1
                           14.5000           3083.54           90
FONTANA          CA 92335  14.1250           10/14/05
0440722965                 7.5000            12/01/05          23
1004211757                 7.1250            11/01/35          0.0000
0                          5.9500            11/01/07          11/01/07
M21/G02                    5.5750            12/01/07          12/01/07
25                         7.5000            0.0000            0.0000
A                          9.0000            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10300317                   6.7000            320000.0000       100.0000
                           6.7000            319,442.00        ZZ
                           6.3250            2064.89           1
                           13.7000           2064.89           80
DOVER            NJ 07801  13.3250           10/21/05
0440727105                 6.7000            12/01/05          00
1004221782                 6.3250            11/01/35          0.0000
0                          6.2000            11/01/08          11/01/08
M21/G02                    5.8250            12/01/08          12/01/08
25                         6.7000            0.0000            0.0000
A                          8.2000            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10300321                   7.5500            280250.0000       100.0000
                           7.5500            279,836.88        ZZ
                           7.1750            1969.15           1
                           14.5500           1969.15           95
BOISE            ID 83706  14.1750           10/25/05
0440722999                 7.5500            12/01/05          23
1004227740                 7.1750            11/01/35          0.0000
0                          5.9500            11/01/07          11/01/07
M21/G02                    5.5750            12/01/07          12/01/07
25                         7.5500            0.0000            0.0000
A                          9.0500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     03                00
                           O                 0.0000

10300325                   6.6000            259386.0000       100.0000
                           6.6000            258,924.80        ZZ
                           6.2250            1656.59           1
                           13.6000           1656.59           79
RIVERSIDE        CA 92504  13.2250           10/21/05
0440723021                 6.6000            12/01/05          00
1004231343                 6.2250            11/01/35          0.0000
0                          5.9500            11/01/07          11/01/07
M21/G02                    5.5750            12/01/07          12/01/07
25                         6.6000            0.0000            0.0000
A                          8.1000            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10300329                   7.7000            99000.0000        100.0000
                           7.7000            98,968.24         ZZ
                           7.3250            635.25            1
                           14.7000           635.25            90
BALTIMORE        MD 21229  14.3250           11/03/05
0440723153                 7.7000            01/01/06          23
1004220907                 7.3250            12/01/35          0.0000
0                          5.9500            12/01/08          12/01/08
M21/G02                    5.5750            01/01/09          01/01/09
25                         7.7000            0.0000            0.0000
A                          9.2000            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10300333                   8.4250            418500.0000       100.0000
                           8.4250            418,242.53        ZZ
                           8.0500            3195.69           1
                           15.4250           3195.69           90
CRANBERRY TWP    PA 16066  15.0500           11/10/05
0440723062                 8.4250            01/01/06          23
1004226260                 8.0500            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/G02                    5.5750            01/01/08          01/01/08
25                         8.4250            0.0000            0.0000
A                          9.9250            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10300339                   8.3900            88000.0000        100.0000
                           8.3900            87,890.56         ZZ
                           7.8900            669.80            1
                           15.3900           669.80            80
EDINBURG         TX 78541  14.8900           10/26/05
0440727139                 8.3900            12/01/05          00
1004235223                 7.8900            11/01/35          0.0000
0                          6.1500            11/01/08          11/01/08
M21/U57                    5.6500            12/01/08          12/01/08
25                         8.3900            0.0000            0.0000
A                          9.8900            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10300343                   6.6000            286500.0000       100.0000
                           6.6000            285,990.58        ZZ
                           6.1000            1829.76           1
                           13.6000           1829.76           75
POULSBO          WA 98370  13.1000           10/14/05
0440761492                 6.6000            12/01/05          00
1004238113                 6.1000            11/01/35          0.0000
0                          6.7000            11/01/07          11/01/07
M21/R44                    6.2000            12/01/07          12/01/07
25                         6.6000            0.0000            0.0000
A                          8.1000            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10300345                   5.5100            116250.0000       100.0000
                           5.5100            116,250.00        ZZ
                           5.1350            533.79            1
                           12.5100           533.79            75
KISSIMMEE        FL 34759  12.1350           11/09/05
0440723237                 5.5100            01/01/06          00
1004238587                 5.1350            12/01/35          0.0000
0                          5.9500            12/01/08          12/01/08
M21/G02                    5.5750            01/01/09          01/01/09
25                         5.5100            0.0000            0.0000
A                          7.0100            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10300353                   6.9500            124000.0000       100.0000
                           6.9500            124,000.00        ZZ
                           6.5750            718.17            1
                           13.9500           718.17            80
GLENS FALLS      NY 12801  13.5750           11/08/05
0440723252                 6.9500            01/01/06          00
1004249502                 6.5750            12/01/35          0.0000
0                          5.9500            12/01/08          12/01/08
M21/G02                    5.5750            01/01/09          01/01/09
25                         6.9500            0.0000            0.0000
A                          8.4500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10300359                   7.7500            188100.0000       100.0000
                           7.7500            187,833.19        ZZ
                           7.3750            1347.57           1
                           14.7500           1347.57           90
MUKWONAGO        WI 53149  14.3750           10/14/05
0440723096                 7.7500            12/01/05          23
1004256325                 7.3750            11/01/35          0.0000
0                          5.9500            11/01/07          11/01/07
M21/G02                    5.5750            12/01/07          12/01/07
25                         7.7500            0.0000            0.0000
A                          9.2500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10300361                   6.5000            300000.0000       100.0000
                           6.5000            299,868.62        ZZ
                           6.1250            1756.38           1
                           13.5000           1756.38           70
PARK RIDGE       NJ 07656  13.1250           11/11/05
0440727212                 6.5000            01/01/06          00
1004262292                 6.1250            12/01/35          0.0000
0                          6.1500            12/01/08          12/01/08
M21/G02                    5.7750            01/01/09          01/01/09
25                         6.5000            0.0000            0.0000
A                          8.0000            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10300363                   8.0000            395675.0000       100.0000
                           8.0000            395,402.83        ZZ
                           7.6250            2903.32           1
                           15.0000           2903.32           95
PARK CITY        UT 84098  14.6250           10/27/05
0440723138                 8.0000            12/01/05          23
1004262498                 7.6250            11/01/35          0.0000
0                          5.9500            11/01/07          11/01/07
M21/G02                    5.5750            12/01/07          12/01/07
25                         8.0000            0.0000            0.0000
A                          9.5000            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10300377                   8.9000            385000.0000       100.0000
                           8.9000            384,568.96        ZZ
                           8.4000            3070.14           1
                           15.9000           3070.14           100
BUCKLEY          WA 98321  15.4000           10/22/05
0440723161                 8.9000            12/01/05          23
1004246462                 8.4000            11/01/35          0.0000
0                          6.2000            11/01/07          11/01/07
M21/U56                    5.7000            12/01/07          12/01/07
25                         8.9000            0.0000            0.0000
A                          10.4000           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     03                00
                           O                 0.0000

10300389                   5.9900            424000.0000       100.0000
                           5.9900            423,152.09        ZZ
                           5.6150            2539.37           1
                           12.9900           2539.37           84
PELICAN RAPIDS   MN 56572  12.6150           10/21/05
0440723203                 5.9900            12/01/05          23
1004263371                 5.6150            11/01/35          0.0000
0                          5.9500            11/01/07          11/01/07
M21/G02                    5.5750            12/01/07          12/01/07
25                         5.9900            0.0000            0.0000
A                          7.4900            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10300391                   7.8500            225000.0000       100.0000
                           7.8500            224,844.37        ZZ
                           7.3500            1627.51           1
                           14.8500           1627.51           75
HOFFMAN ESTATES  IL 60194  14.3500           11/04/05
0440761534                 7.8500            01/01/06          00
1004263479                 7.3500            12/01/35          0.0000
0                          6.3500            12/01/07          12/01/07
M21/R44                    5.8500            01/01/08          01/01/08
25                         7.8500            0.0000            0.0000
A                          9.3500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10300395                   8.3000            88350.0000        100.0000
                           8.3000            88,294.24         T
                           7.9250            666.85            1
                           15.3000           666.85            95
AVON PARK        FL 33825  14.9250           10/24/05
0440723245                 8.3000            12/01/05          23
1004267652                 7.9250            11/01/35          0.0000
0                          5.9500            11/01/07          11/01/07
M21/G02                    5.5750            12/01/07          12/01/07
25                         8.3000            0.0000            0.0000
A                          9.8000            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10300399                   7.6750            218000.0000       100.0000
                           7.6750            217,686.58        ZZ
                           7.3000            1550.50           1
                           14.6750           1550.50           95
VANCOUVER        WA 98662  14.3000           10/14/05
0440723278                 7.6750            12/01/05          23
1004271969                 7.3000            11/01/35          0.0000
0                          6.1500            11/01/07          11/01/07
M21/G02                    5.7750            12/01/07          12/01/07
25                         7.6750            0.0000            0.0000
A                          9.1750            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     01                00
                           O                 0.0000

10300405                   7.2500            500000.0000       100.0000
                           7.2500            499,609.95        ZZ
                           6.8750            3410.88           1
                           14.2500           3410.88           62
WHITESTONE       NY 11354  13.8750           10/28/05
0440723336                 7.2500            12/01/05          00
1004268278                 6.8750            11/01/35          0.0000
0                          6.2000            11/01/07          11/01/07
M21/G02                    5.8250            12/01/07          12/01/07
25                         7.2500            0.0000            0.0000
A                          8.7500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     01                00
                           O                 0.0000

10300407                   8.2500            222000.0000       100.0000
                           8.2500            221,715.89        ZZ
                           7.8750            1667.82           1
                           15.2500           1667.82           76
BOSTON           MA 02124  14.8750           10/31/05
0440723369                 8.2500            12/01/05          00
1004272646                 7.8750            11/01/35          0.0000
0                          6.2000            11/01/07          11/01/07
M21/G02                    5.8250            12/01/07          12/01/07
25                         8.2500            0.0000            0.0000
A                          9.7500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           N                 0.0000

10300409                   6.8250            128000.0000       100.0000
                           6.8250            128,000.00        ZZ
                           6.4500            728.00            1
                           13.8250           728.00            80
AURORA           IL 60504  13.4500           10/24/05
0440723468                 6.8250            12/01/05          00
1004272717                 6.4500            11/01/35          0.0000
0                          5.9500            11/01/08          11/01/08
M21/G02                    5.5750            12/01/08          12/01/08
25                         6.8250            0.0000            0.0000
A                          8.3250            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     01                00
                           O                 0.0000

10300415                   9.3300            119000.0000       100.0000
                           9.3300            118,878.20        ZZ
                           8.8300            985.89            1
                           16.3300           985.89            85
PERRYVILLE       MD 21903  15.8300           10/25/05
0440744415                 9.3300            12/01/05          23
1004277302                 8.8300            11/01/35          0.0000
0                          6.3500            11/01/07          11/01/07
M21/R44                    5.8500            12/01/07          12/01/07
25                         9.3300            0.0000            0.0000
A                          10.8300           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10300421                   7.5000            408000.0000       100.0000
                           7.5000            407,697.20        ZZ
                           7.1250            2852.80           1
                           14.5000           2852.80           80
GARDENA          CA 90249  14.1250           11/10/05
0440723393                 7.5000            01/01/06          00
1004281146                 7.1250            12/01/35          0.0000
0                          6.6500            12/01/07          12/01/07
M21/G02                    6.2750            01/01/08          01/01/08
25                         7.5000            0.0000            0.0000
A                          9.0000            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10300425                   6.8250            272000.0000       100.0000
                           6.8250            271,514.79        ZZ
                           6.3250            1777.77           1
                           13.8250           1777.77           79
COMPTON          CA 90221  13.3250           10/27/05
0440742013                 6.8250            12/01/05          00
1004282957                 6.3250            11/01/35          0.0000
0                          6.6500            11/01/07          11/01/07
M21/R44                    6.1500            12/01/07          12/01/07
25                         6.8250            0.0000            0.0000
A                          8.3250            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10300429                   8.3500            364000.0000       100.0000
                           8.3500            363,999.83        T
                           7.9750            2532.84           1
                           15.3500           2532.84           80
SOUTH LAKE TAHO  CA 96150  14.9750           10/26/05
0440723542                 8.3500            12/01/05          00
1004288023                 7.9750            11/01/35          0.0000
0                          6.2000            11/01/07          11/01/07
M21/G02                    5.8250            12/01/07          12/01/07
25                         8.3500            0.0000            0.0000
A                          9.8500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10300431                   7.8500            298006.0000       100.0000
                           7.8500            298,006.00        ZZ
                           7.4750            1949.46           1
                           14.8500           1949.46           80
PERRIS           CA 92571  14.4750           11/16/05
0440723575                 7.8500            01/01/06          00
1004289335                 7.4750            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/G02                    5.5750            01/01/08          01/01/08
25                         7.8500            0.0000            0.0000
A                          9.3500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10300433                   5.9500            292800.0000       100.0000
                           5.9500            292,209.98        ZZ
                           5.5750            1746.08           1
                           12.9500           1746.08           80
MILILANI         HI 96789  12.5750           10/19/05
0440723450                 5.9500            12/01/05          00
1004290261                 5.5750            11/01/35          0.0000
0                          5.9500            11/01/07          11/01/07
M21/G02                    5.5750            12/01/07          12/01/07
25                         5.9500            0.0000            0.0000
A                          7.4500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     01                00
                           O                 0.0000

10300439                   7.0500            259200.0000       100.0000
                           7.0500            259,102.62        ZZ
                           6.6750            1620.18           1
                           14.0500           1620.18           80
PALMDALE         CA 93550  13.6750           11/16/05
0440727311                 7.0500            01/01/06          00
1004293302                 6.6750            12/01/35          0.0000
0                          6.2000            12/01/08          12/01/08
M21/G02                    5.8250            01/01/09          01/01/09
25                         7.0500            0.0000            0.0000
A                          8.5500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10300445                   6.9900            500000.0000       100.0000
                           6.9900            499,589.34        ZZ
                           6.6150            3323.16           1
                           13.9900           3323.16           61
LOS ANGELES      CA 90025  13.6150           11/09/05
0440723484                 6.9900            01/01/06          00
1004276633                 6.6150            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/G02                    5.5750            01/01/08          01/01/08
25                         6.9900            0.0000            0.0000
A                          8.4900            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           N                 0.0000

10300447                   7.6000            386400.0000       100.0000
                           7.6000            386,400.00        ZZ
                           7.2250            2447.20           1
                           14.6000           2447.20           80
CORONA           CA 92879  14.2250           11/01/05
0440723682                 7.6000            01/01/06          00
1004278123                 7.2250            12/01/35          0.0000
0                          6.2000            12/01/08          12/01/08
M21/G02                    5.8250            01/01/09          01/01/09
25                         7.6000            0.0000            0.0000
A                          9.1000            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10300449                   8.8250            108000.0000       100.0000
                           8.8250            107,778.85        ZZ
                           8.3250            855.43            1
                           15.8250           855.43            90
KATY             TX 77449  15.3250           10/21/05
0440744431                 8.8250            12/01/05          23
1004278597                 8.3250            11/01/35          0.0000
0                          5.9500            11/01/07          11/01/07
M21/R44                    5.4500            12/01/07          12/01/07
25                         8.8250            0.0000            0.0000
A                          10.3250           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     03                00
                           O                 0.0000

10300451                   6.9500            240000.0000       100.0000
                           6.9500            239,801.32        ZZ
                           6.5750            1588.68           1
                           13.9500           1588.68           80
KINGWOOD         TX 77345  13.5750           11/16/05
0440723518                 6.9500            01/01/06          00
1004279916                 6.5750            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/G02                    5.5750            01/01/08          01/01/08
25                         6.9500            0.0000            0.0000
A                          8.4500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     03                00
                           O                 0.0000

10300453                   6.7500            131200.0000       100.0000
                           6.7500            131,200.00        ZZ
                           6.3750            738.00            1
                           13.7500           738.00            80
TAYLOR           MI 48180  13.3750           10/26/05
0440723708                 6.7500            12/01/05          00
1004282911                 6.3750            11/01/35          0.0000
0                          5.9500            11/01/08          11/01/08
M21/G02                    5.5750            12/01/08          12/01/08
25                         6.7500            0.0000            0.0000
A                          8.2500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.0100
0.0000                     S                 N                 0.0100
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10300455                   9.5500            73600.0000        100.0000
                           9.5500            73,564.17         ZZ
                           9.0500            621.56            1
                           16.5500           621.56            80
KILLEEN          TX 76543  16.0500           11/10/05
0440744449                 9.5500            01/01/06          00
1004284143                 9.0500            12/01/35          0.0000
0                          6.7000            12/01/07          12/01/07
M21/R44                    6.2000            01/01/08          01/01/08
25                         9.5500            0.0000            0.0000
A                          11.0500           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10300461                   7.4000            132000.0000       100.0000
                           7.4000            131,799.48        ZZ
                           6.9000            913.95            1
                           14.4000           913.95            80
HOUSTON          TX 77084  13.9000           10/25/05
0440742021                 7.4000            12/01/05          00
1004284768                 6.9000            11/01/35          0.0000
0                          5.9500            11/01/07          11/01/07
M21/R44                    5.4500            12/01/07          12/01/07
25                         7.4000            0.0000            0.0000
A                          8.9000            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     03                00
                           O                 0.0000

10300463                   8.2500            295000.0000       100.0000
                           8.2500            293,851.74        ZZ
                           7.7500            2216.24           1
                           15.2500           2216.24           72
COCONUT CREEK    FL 33073  14.7500           11/10/05
0440740850                 8.2500            01/01/06          00
1004286980                 7.7500            12/01/35          0.0000
0                          6.2000            12/01/07          12/01/07
M21/R44                    5.7000            01/01/08          01/01/08
25                         8.2500            0.0000            0.0000
A                          9.7500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     03                00
                           O                 0.0000

10300467                   6.6000            452000.0000       100.0000
                           6.6000            452,000.00        ZZ
                           6.2250            2486.00           1
                           13.6000           2486.00           80
UNION CITY       CA 94587  13.2250           10/21/05
0440723757                 6.6000            12/01/05          00
1004290886                 6.2250            11/01/35          0.0000
0                          6.2000            11/01/07          11/01/07
M21/G02                    5.8250            12/01/07          12/01/07
25                         6.6000            0.0000            0.0000
A                          8.1000            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10300469                   9.6500            208000.0000       100.0000
                           9.6500            207,800.96        ZZ
                           9.1500            1771.79           1
                           16.6500           1771.79           80
NORTH LAS VEGAS  NV 89032  16.1500           10/24/05
0440727345                 9.6500            12/01/05          00
1004291527                 9.1500            11/01/35          0.0000
0                          6.2000            11/01/07          11/01/07
M21/U56                    5.7000            12/01/07          12/01/07
25                         9.6500            0.0000            0.0000
A                          11.1500           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     03                00
                           O                 0.0000

10300471                   8.5250            96250.0000        100.0000
                           8.5250            96,133.56         ZZ
                           8.0250            741.79            1
                           15.5250           741.79            49
GARDNER          MA 01440  15.0250           10/24/05
0440744464                 8.5250            12/01/05          00
1004291956                 8.0250            11/01/35          0.0000
0                          6.7000            11/01/07          11/01/07
M21/R44                    6.2000            12/01/07          12/01/07
25                         8.5250            0.0000            0.0000
A                          10.0250           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10300473                   7.8500            212000.0000       100.0000
                           7.8500            211,705.76        ZZ
                           7.4750            1533.47           1
                           14.8500           1533.47           85
ANCHORAGE        AK 99517  14.4750           10/24/05
0440723559                 7.8500            12/01/05          23
1004295042                 7.4750            11/01/35          0.0000
0                          5.9500            11/01/07          11/01/07
M21/G02                    5.5750            12/01/07          12/01/07
25                         7.8500            0.0000            0.0000
A                          9.3500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10300477                   8.0250            335000.0000       100.0000
                           8.0250            334,551.21        ZZ
                           7.5250            2463.96           1
                           15.0250           2463.96           45
CAPE CORAL       FL 33914  14.5250           10/31/05
0440740868                 8.0250            01/01/06          00
1004297433                 7.5250            12/01/35          0.0000
0                          6.2000            12/01/07          12/01/07
M21/R44                    5.7000            01/01/08          01/01/08
25                         8.0250            0.0000            0.0000
A                          9.5250            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10300491                   7.9500            120000.0000       100.0000
                           7.9500            119,918.66        ZZ
                           7.4500            876.34            1
                           14.9500           876.34            63
BRANDON          FL 33511  14.4500           11/07/05
0440744506                 7.9500            01/01/06          00
1004300269                 7.4500            12/01/35          0.0000
0                          6.3500            12/01/07          12/01/07
M21/R44                    5.8500            01/01/08          01/01/08
25                         7.9500            0.0000            0.0000
A                          9.4500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10300497                   9.0000            340000.0000       100.0000
                           9.0000            339,814.28        ZZ
                           8.5000            2735.72           1
                           16.0000           2735.72           85
NEW HAVEN        CT 06515  15.5000           11/01/05
0440727402                 9.0000            01/01/06          23
1004302123                 8.5000            12/01/35          0.0000
0                          6.1500            12/01/07          12/01/07
M21/U57                    5.6500            01/01/08          01/01/08
25                         9.0000            0.0000            0.0000
A                          10.5000           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10300503                   6.5500            274500.0000       100.0000
                           6.5500            274,254.24        ZZ
                           6.1750            1744.07           2
                           13.5500           1744.07           70
NEW BRUNSWICK    NJ 08901  13.1750           11/11/05
0440723583                 6.5500            01/01/06          00
1004305022                 6.1750            12/01/35          0.0000
0                          6.0000            12/01/07          12/01/07
M21/G02                    5.6250            01/01/08          01/01/08
25                         6.5500            0.0000            0.0000
A                          8.0500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10300505                   7.3750            232000.0000       100.0000
                           7.3750            231,645.84        T
                           7.0000            1602.37           1
                           14.3750           1602.37           80
MONROE           WA 98272  14.0000           10/26/05
0440723617                 7.3750            12/01/05          00
1004305255                 7.0000            11/01/35          0.0000
0                          6.2000            11/01/07          11/01/07
M21/G02                    5.8250            12/01/07          12/01/07
25                         7.3750            0.0000            0.0000
A                          8.8750            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     03                00
                           O                 0.0000

10300507                   7.3500            164350.0000       100.0000
                           7.3500            164,097.85        ZZ
                           6.9750            1132.33           1
                           14.3500           1132.33           95
NORTH LAS VEGAS  NV 89030  13.9750           10/20/05
0440723641                 7.3500            12/01/05          23
1004307681                 6.9750            11/01/35          0.0000
0                          5.9500            11/01/07          11/01/07
M21/G02                    5.5750            12/01/07          12/01/07
25                         7.3500            0.0000            0.0000
A                          8.8500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10300509                   8.2000            322000.0000       100.0000
                           8.2000            321,583.69        ZZ
                           7.8250            2407.77           1
                           15.2000           2407.77           70
MENIFEE          CA 92584  14.8250           10/19/05
0440723674                 0.0000            12/01/05          00
1004310221                 0.0000            11/01/35          0.0000
0                          7.0500            11/01/07          11/01/07
M21/G02                    6.6750            12/01/07          12/01/07
25                         8.2000            0.0000            0.0000
A                          9.7000            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           N                 0.0000

10300513                   8.0500            444600.0000       100.0000
                           8.0500            444,304.69        T
                           7.5500            3277.83           1
                           15.0500           3277.83           90
RESTON           VA 20191  14.5500           11/03/05
0440723716                 8.0500            01/01/06          23
1004314637                 7.5500            12/01/35          0.0000
0                          6.2000            12/01/07          12/01/07
M21/U56                    5.7000            01/01/08          01/01/08
25                         8.0500            0.0000            0.0000
A                          9.5500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     09                00
                           O                 0.0000

10300517                   6.7250            185000.0000       100.0000
                           6.7250            184,839.93        ZZ
                           6.3500            1196.84           1
                           13.7250           1196.84           80
WASHINGTON       NJ 07882  13.3500           11/14/05
0440723740                 6.7250            01/01/06          00
1004297576                 6.3500            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/G02                    5.5750            01/01/08          01/01/08
25                         6.7250            0.0000            0.0000
A                          8.2250            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10300523                   7.3500            186750.0000       100.0000
                           7.3500            186,463.49        ZZ
                           6.8500            1286.66           1
                           14.3500           1286.66           46
RICHMOND         CA 94805  13.8500           10/21/05
0440742047                 7.3500            12/01/05          00
1004301062                 6.8500            11/01/35          0.0000
0                          6.7000            11/01/07          11/01/07
M21/R44                    6.2000            12/01/07          12/01/07
25                         7.3500            0.0000            0.0000
A                          8.8500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10300525                   7.2500            134000.0000       100.0000
                           7.2500            133,895.46        ZZ
                           6.8750            914.12            1
                           14.2500           914.12            88
BAKERSFIELD      CA 93309  13.8750           11/01/05
0440723773                 7.2500            01/01/06          23
1004302668                 6.8750            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/G02                    5.5750            01/01/08          01/01/08
25                         7.2500            0.0000            0.0000
A                          8.7500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     01                00
                           O                 0.0000

10300527                   8.4500            214200.0000       100.0000
                           8.4500            213,936.87        ZZ
                           8.0750            1639.43           1
                           15.4500           1639.43           90
YUMA             AZ 85364  15.0750           10/18/05
0440723823                 8.4500            12/01/05          23
1004303907                 8.0750            11/01/35          0.0000
0                          5.9500            11/01/07          11/01/07
M21/G02                    5.5750            12/01/07          12/01/07
25                         8.4500            0.0000            0.0000
A                          9.9500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10300531                   8.8000            329400.0000       100.0000
                           8.8000            329,400.00        ZZ
                           8.4250            2415.60           1
                           15.8000           2415.60           90
RIVERSIDE        CA 92503  15.4250           10/21/05
0440724060                 8.8000            01/01/06          23
1004308751                 8.4250            12/01/35          0.0000
0                          6.2000            12/01/08          12/01/08
M21/G02                    5.8250            01/01/09          01/01/09
25                         8.8000            0.0000            0.0000
A                          10.3000           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10300535                   6.1750            182000.0000       100.0000
                           6.1750            181,648.70        ZZ
                           5.6750            1111.74           1
                           13.1750           1111.74           41
RICHMOND         CA 94804  12.6750           10/17/05
0440744514                 6.1750            12/01/05          00
1004311346                 5.6750            11/01/35          0.0000
0                          6.3500            11/01/07          11/01/07
M21/R44                    5.8500            12/01/07          12/01/07
25                         6.1750            0.0000            0.0000
A                          7.6750            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10300541                   7.5000            149500.0000       100.0000
                           7.5000            149,389.05        ZZ
                           7.0000            1045.33           1
                           14.5000           1045.33           65
TAMARAC          FL 33319  14.0000           11/07/05
0440744522                 7.5000            01/01/06          00
1004316528                 7.0000            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/R44                    5.4500            01/01/08          01/01/08
25                         7.5000            0.0000            0.0000
A                          9.0000            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     09                00
                           O                 0.0000

10300543                   6.9500            390000.0000       100.0000
                           6.9500            389,352.43        ZZ
                           6.4500            2581.60           1
                           13.9500           2581.60           78
LAS VEGAS        NV 89120  13.4500           10/25/05
0440727469                 6.9500            12/01/05          00
1004318152                 6.4500            11/01/35          0.0000
0                          5.9500            11/01/07          11/01/07
M21/U56                    5.4500            12/01/07          12/01/07
25                         6.9500            0.0000            0.0000
A                          8.4500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     03                00
                           O                 0.0000

10300545                   8.9500            61200.0000        100.0000
                           8.9500            61,166.22         ZZ
                           8.4500            490.23            1
                           15.9500           490.23            85
AUGUSTA          GA 30904  15.4500           11/11/05
0440744530                 8.9500            01/01/06          23
1004318535                 8.4500            12/01/35          0.0000
0                          6.3500            12/01/07          12/01/07
M21/R44                    5.8500            01/01/08          01/01/08
25                         8.9500            0.0000            0.0000
A                          10.4500           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10300547                   7.4000            96050.0000        100.0000
                           7.4000            95,904.11         ZZ
                           6.9000            665.03            1
                           14.4000           665.03            85
JACKSON          MI 49202  13.9000           10/25/05
0440727501                 7.4000            12/01/05          23
1004321120                 6.9000            11/01/35          0.0000
0                          5.9500            11/01/07          11/01/07
M21/U57                    5.4500            12/01/07          12/01/07
25                         7.4000            0.0000            0.0000
A                          8.9000            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10300549                   7.4500            113900.0000       100.0000
                           7.4500            113,814.62        ZZ
                           6.9500            792.51            1
                           14.4500           792.51            85
KATY             TX 77450  13.9500           11/03/05
0440744548                 7.4500            01/01/06          23
1004321219                 6.9500            12/01/35          0.0000
0                          6.3500            12/01/07          12/01/07
M21/R44                    5.8500            01/01/08          01/01/08
25                         7.4500            0.0000            0.0000
A                          8.9500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     03                00
                           O                 0.0000

10300551                   9.2000            81000.0000        100.0000
                           9.2000            80,967.26         ZZ
                           8.7000            637.30            1
                           16.2000           637.30            90
EL DORADO        KS 67042  15.7000           10/26/05
0440727535                 9.2000            12/01/05          23
1004323155                 8.7000            11/01/35          0.0000
0                          5.9500            11/01/08          11/01/08
M21/R44                    5.4500            12/01/08          12/01/08
25                         9.2000            0.0000            0.0000
A                          10.7000           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10300557                   6.4750            270000.0000       100.0000
                           6.4750            269,754.72        ZZ
                           6.1000            1702.15           1
                           13.4750           1702.15           77
WINTER GARDEN    FL 34787  13.1000           11/07/05
0440723872                 6.4750            01/01/06          00
1004330129                 6.1000            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/G02                    5.5750            01/01/08          01/01/08
25                         6.4750            0.0000            0.0000
A                          7.9750            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     03                00
                           O                 0.0000

10300563                   8.2880            480000.0000       100.0000
                           8.2880            479,696.28        ZZ
                           7.7880            3618.92           1
                           15.2880           3618.92           85
LUNENBURG        MA 01462  14.7880           11/07/05
0440727600                 8.2880            01/01/06          23
1004330940                 7.7880            12/01/35          0.0000
0                          6.1500            12/01/07          12/01/07
M21/U57                    5.6500            01/01/08          01/01/08
25                         8.2880            0.0000            0.0000
A                          9.7880            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10300565                   7.5500            276000.0000       100.0000
                           7.5500            275,593.14        ZZ
                           7.1750            1939.29           1
                           14.5500           1939.29           80
BRIDGEPORT       CT 06606  14.1750           10/20/05
0440723906                 7.5500            12/01/05          00
1004333215                 7.1750            11/01/35          0.0000
0                          5.9500            11/01/07          11/01/07
M21/G02                    5.5750            12/01/07          12/01/07
25                         7.5500            0.0000            0.0000
A                          9.0500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10300567                   8.2000            100000.0000       100.0000
                           8.2000            99,870.71         ZZ
                           7.7000            747.75            1
                           15.2000           747.75            58
HILTON HEAD ISL  SC 29928  14.7000           10/26/05
0440742054                 8.2000            12/01/05          00
1004335507                 7.7000            11/01/35          0.0000
0                          6.3450            11/01/07          11/01/07
M21/R44                    5.8450            12/01/07          12/01/07
25                         8.2000            0.0000            0.0000
A                          9.7000            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     01                00
                           O                 0.0000

10300569                   10.3750           210000.0000       100.0000
                           10.3750           209,914.26        ZZ
                           9.8750            1901.36           1
                           17.3750           1901.36           60
BLOOMINGTON      CA 92316  16.8750           10/28/05
0440761799                 10.3750           01/01/06          00
1004335730                 9.8750            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/R44                    5.4500            01/01/08          01/01/08
25                         10.3750           0.0000            0.0000
A                          11.8750           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10300571                   7.2500            505581.0000       100.0000
                           7.2500            505,581.00        ZZ
                           6.8750            3054.56           1
                           14.2500           3054.56           80
LAS VEGAS        NV 89131  13.8750           11/01/05
0440724177                 7.2500            01/01/06          00
1004336114                 6.8750            12/01/35          0.0000
0                          6.2000            12/01/07          12/01/07
M21/G02                    5.8250            01/01/08          01/01/08
25                         7.2500            0.0000            0.0000
A                          8.7500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     03                00
                           O                 0.0000

10300573                   8.8000            418000.0000       100.0000
                           8.8000            417,522.22        ZZ
                           8.4250            3303.35           3
                           15.8000           3303.35           95
BRONX            NY 10456  15.4250           10/26/05
0440723948                 8.8000            12/01/05          23
1004336187                 8.4250            11/01/35          0.0000
0                          6.2000            11/01/07          11/01/07
M21/G02                    5.8250            12/01/07          12/01/07
25                         8.8000            0.0000            0.0000
A                          10.3000           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10300575                   7.5000            97750.0000        100.0000
                           7.5000            97,677.46         ZZ
                           7.0000            683.48            1
                           14.5000           683.48            85
PITTSBURGH       PA 15202  14.0000           10/28/05
0440744597                 7.5000            01/01/06          23
1004338443                 7.0000            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/R44                    5.4500            01/01/08          01/01/08
25                         7.5000            0.0000            0.0000
A                          9.0000            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10300577                   9.5000            208250.0000       100.0000
                           9.5000            208,147.57        ZZ
                           9.0000            1751.08           1
                           16.5000           1751.08           85
PENNSAUKEN       NJ 08109  16.0000           11/07/05
0440727634                 9.5000            01/01/06          23
1004338470                 9.0000            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/U57                    5.4500            01/01/08          01/01/08
25                         9.5000            0.0000            0.0000
A                          11.0000           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10300579                   7.5500            102400.0000       100.0000
                           7.5500            102,249.06        ZZ
                           7.1750            719.50            1
                           13.5500           719.50            80
WESTLAND         MI 48186  13.1750           10/24/05
0440723971                 7.5500            12/01/05          00
1004340966                 7.1750            11/01/35          0.0000
0                          5.9500            11/01/07          11/01/07
M21/G02                    5.5750            12/01/07          12/01/07
25                         7.5500            0.0000            0.0000
A                          9.0500            6                 6
360                        E                 1.5000            1.5000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10300581                   7.1000            301550.0000       100.0000
                           7.1000            301,307.65        ZZ
                           6.7250            2026.52           1
                           14.1000           2026.52           95
NAPERVILLE       IL 60540  13.7250           11/17/05
0440724011                 7.1000            01/01/06          23
1004340975                 6.7250            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/G02                    5.5750            01/01/08          01/01/08
25                         7.1000            0.0000            0.0000
A                          8.6000            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     03                00
                           O                 0.0000

10300583                   8.9700            73100.0000        100.0000
                           8.9700            73,059.81         ZZ
                           8.4700            586.61            1
                           15.9700           586.61            85
LITTLE ROCK      AR 72209  15.4700           10/28/05
0440742062                 8.9700            01/01/06          23
1004341518                 8.4700            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/R44                    5.4500            01/01/08          01/01/08
25                         8.9700            0.0000            0.0000
A                          10.4700           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10300587                   8.7000            248000.0000       100.0000
                           8.7000            247,855.83        T
                           8.3250            1942.17           1
                           15.7000           1942.17           80
FIDDLETOWN       CA 95629  15.3250           10/27/05
0440724037                 8.7000            01/01/06          00
1004345284                 8.3250            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/G02                    5.5750            01/01/08          01/01/08
25                         8.7000            0.0000            0.0000
A                          10.2000           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10300591                   7.9000            270000.0000       100.0000
                           7.9000            269,629.04        ZZ
                           7.5250            1962.37           1
                           14.9000           1962.37           80
GLENDALE         AZ 85308  14.5250           10/20/05
0440724052                 7.9000            12/01/05          00
1004319400                 7.5250            11/01/35          0.0000
0                          5.9500            11/01/07          11/01/07
M21/G02                    5.5750            12/01/07          12/01/07
25                         7.9000            0.0000            0.0000
A                          9.4000            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     03                00
                           O                 0.0000

10300593                   8.0500            300000.0000       100.0000
                           8.0500            299,800.74        ZZ
                           7.5500            2211.76           1
                           15.0500           2211.76           70
NAPLES           FL 34105  14.5500           11/04/05
0440744605                 8.0500            01/01/06          00
1004319892                 7.5500            12/01/35          0.0000
0                          6.2000            12/01/07          12/01/07
M21/U56                    5.7000            01/01/08          01/01/08
25                         8.0500            0.0000            0.0000
A                          9.5500            6                 6
360                        E                 1.0000            1.0000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10300601                   7.3500            66000.0000        100.0000
                           7.3500            65,949.52         ZZ
                           6.9750            454.73            1
                           14.3500           454.73            75
OKLAHOMA CITY    OK 73118  13.9750           11/03/05
0440724086                 7.3500            01/01/06          00
1004331235                 6.9750            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/G02                    5.5750            01/01/08          01/01/08
25                         7.3500            0.0000            0.0000
A                          8.8500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10300603                   6.5000            119000.0000       100.0000
                           6.5000            118,892.41        ZZ
                           6.1250            752.17            1
                           13.5000           752.17            85
MIAMI GARDENS    FL 33054  13.1250           11/04/05
0440724128                 6.5000            01/01/06          23
1004331360                 6.1250            12/01/35          0.0000
0                          6.3500            12/01/07          12/01/07
M21/G02                    5.9750            01/01/08          01/01/08
25                         6.5000            0.0000            0.0000
A                          8.0000            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10300605                   8.6500            243000.0000       100.0000
                           8.6500            242,857.26        ZZ
                           8.2750            1894.36           1
                           15.6500           1894.36           90
POMPANO BEACH    FL 33068  15.2750           11/10/05
0440724151                 8.6500            01/01/06          23
1004333064                 8.2750            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/G02                    5.5750            01/01/08          01/01/08
25                         8.6500            0.0000            0.0000
A                          10.1500           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10300607                   7.3250            120000.0000       100.0000
                           7.3250            119,907.77        ZZ
                           6.8250            824.73            1
                           14.3250           824.73            80
DESOTO           TX 75115  13.8250           11/11/05
0440727675                 7.3250            01/01/06          00
1004335026                 6.8250            12/01/35          0.0000
0                          5.9500            12/01/08          12/01/08
M21/R44                    5.4500            01/01/09          01/01/09
25                         7.3250            0.0000            0.0000
A                          8.8250            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10300609                   6.5500            209100.0000       100.0000
                           6.5500            208,912.80        ZZ
                           6.0500            1328.54           1
                           13.5500           1328.54           85
PEORIA           AZ 85345  13.0500           11/02/05
0440761807                 6.5500            01/01/06          23
1004337006                 6.0500            12/01/35          0.0000
0                          6.7000            12/01/07          12/01/07
M21/R44                    6.2000            01/01/08          01/01/08
25                         6.5500            0.0000            0.0000
A                          8.0500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     03                00
                           O                 0.0000

10300611                   7.5000            170000.0000       100.0000
                           7.5000            169,873.84        ZZ
                           7.1250            1188.66           1
                           14.5000           1188.66           75
PHOENIX          AZ 85027  14.1250           10/28/05
0440724185                 7.5000            01/01/06          00
1004339148                 7.1250            12/01/35          0.0000
0                          7.3500            12/01/07          12/01/07
M21/G02                    6.9750            01/01/08          01/01/08
25                         7.5000            0.0000            0.0000
A                          9.0000            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10300613                   7.9900            294950.0000       100.0000
                           7.9900            294,751.69        ZZ
                           7.4900            2162.19           1
                           14.9900           2162.19           85
OXNARD           CA 93033  14.4900           11/05/05
0440761815                 7.9900            01/01/06          23
1004340127                 7.4900            12/01/35          0.0000
0                          6.2000            12/01/07          12/01/07
M21/R44                    5.7000            01/01/08          01/01/08
25                         7.9900            0.0000            0.0000
A                          9.4900            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     01                00
                           O                 0.0000

10300615                   7.2250            175000.0000       100.0000
                           7.2250            174,724.77        ZZ
                           6.7250            1190.85           1
                           14.2250           1190.85           57
WALDORF          MD 20602  13.7250           10/26/05
0440744639                 7.2250            12/01/05          00
1004340323                 6.7250            11/01/35          0.0000
0                          6.1500            11/01/07          11/01/07
M21/R44                    5.6500            12/01/07          12/01/07
25                         7.2250            0.0000            0.0000
A                          8.7250            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     03                00
                           O                 0.0000

10300621                   10.8000           140000.0000       100.0000
                           10.8000           139,947.86        ZZ
                           10.3000           1312.14           1
                           17.8000           1312.14           70
LEXINGTON        SC 29072  17.3000           11/04/05
0440744647                 10.8000           01/01/06          00
1004342704                 10.3000           12/01/35          0.0000
0                          7.3500            12/01/07          12/01/07
M21/R44                    6.8500            01/01/08          01/01/08
25                         10.8000           0.0000            0.0000
A                          12.3000           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10300623                   6.8500            221000.0000       100.0000
                           6.8500            220,813.41        ZZ
                           6.4750            1448.13           1
                           13.8500           1448.13           85
LILBURN          GA 30047  13.4750           11/04/05
0440724219                 6.8500            01/01/06          23
1004344597                 6.4750            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/G02                    5.5750            01/01/08          01/01/08
25                         6.8500            0.0000            0.0000
A                          8.3500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     03                00
                           O                 0.0000

10300629                   5.8500            251000.0000       100.0000
                           5.8500            250,742.87        ZZ
                           5.4750            1480.76           1
                           12.8500           1480.76           67
MILILANI         HI 96789  12.4750           11/08/05
0440724276                 5.8500            01/01/06          00
1004350570                 5.4750            12/01/35          0.0000
0                          6.1500            12/01/07          12/01/07
M21/G02                    5.7750            01/01/08          01/01/08
25                         5.8500            0.0000            0.0000
A                          7.3500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     01                00
                           O                 0.0000

10300635                   7.5750            142400.0000       100.0000
                           7.5750            141,544.54        ZZ
                           7.2000            898.90            1
                           14.5750           898.90            80
POWDER SPRINGS   GA 30127  14.2000           10/24/05
0440724334                 7.5750            12/01/05          00
1004353737                 7.2000            11/01/35          0.0000
0                          5.9500            11/01/08          11/01/08
M21/G02                    5.5750            12/01/08          12/01/08
25                         7.5750            0.0000            0.0000
A                          9.0750            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10300637                   8.9000            86000.0000        100.0000
                           8.9000            85,952.03         ZZ
                           8.4000            685.80            1
                           15.9000           685.80            89
LUBBOCK          TX 79423  15.4000           11/11/05
0440742070                 8.9000            01/01/06          23
1004354111                 8.4000            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/R44                    5.4500            01/01/08          01/01/08
25                         8.9000            0.0000            0.0000
A                          10.4000           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10300641                   6.4000            363800.0000       100.0000
                           6.4000            363,127.57        ZZ
                           6.0250            2275.59           1
                           13.4000           2275.59           85
MONTVERDE        FL 34756  13.0250           10/26/05
0440724300                 6.4000            12/01/05          23
1004356137                 6.0250            11/01/35          0.0000
0                          5.9500            11/01/07          11/01/07
M21/G02                    5.5750            12/01/07          12/01/07
25                         6.4000            0.0000            0.0000
A                          7.9000            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     03                00
                           O                 0.0000

10300649                   7.0000            142400.0000       100.0000
                           7.0000            142,283.27        ZZ
                           6.6250            947.40            1
                           14.0000           947.40            89
ECKERT           CO 81418  13.6250           10/28/05
0440724359                 7.0000            01/01/06          23
1004361719                 6.6250            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/G02                    5.5750            01/01/08          01/01/08
25                         7.0000            0.0000            0.0000
A                          8.5000            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10300651                   7.2000            227120.0000       100.0000
                           7.2000            227,120.00        T
                           6.8250            1362.72           1
                           14.2000           1362.72           80
ADELANTO         CA 92301  13.8250           11/02/05
0440724391                 7.2000            12/01/05          00
1004361746                 6.8250            11/01/35          0.0000
0                          5.9500            11/01/07          11/01/07
M21/G02                    5.5750            12/01/07          12/01/07
25                         7.2000            0.0000            0.0000
A                          8.7000            6                 6
360                        E                 1.5000            1.5000
7.0000                     X                 X                 0.0000
0.0000                     X                 X                 0.0000
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10300657                   6.8500            198000.0000       100.0000
                           6.8500            197,832.83        ZZ
                           6.4750            1297.42           1
                           13.8500           1297.42           90
PORTERVILLE      CA 93257  13.4750           11/02/05
0440724383                 6.8500            01/01/06          23
1004364574                 6.4750            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/G02                    5.5750            01/01/08          01/01/08
25                         6.8500            0.0000            0.0000
A                          8.3500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10300659                   10.4250           88000.0000        100.0000
                           10.4250           87,964.45         ZZ
                           9.9250            800.05            1
                           17.4250           800.05            80
CLEVELAND        OH 44111  16.9250           11/08/05
0440727709                 10.4250           01/01/06          00
1004366484                 9.9250            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/U56                    5.4500            01/01/08          01/01/08
25                         10.4250           0.0000            0.0000
A                          11.9250           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     03                00
                           N                 0.0000

10300663                   8.4500            63040.0000        100.0000
                           8.4500            63,040.00         ZZ
                           8.0750            443.91            1
                           15.4500           443.91            80
LEXINGTON        KY 40511  15.0750           11/14/05
0440724441                 8.4500            01/01/06          00
1004345649                 8.0750            12/01/35          0.0000
0                          5.9500            12/01/08          12/01/08
M21/G02                    5.5750            01/01/09          01/01/09
25                         8.4500            0.0000            0.0000
A                          9.9500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10300665                   6.2500            418000.0000       100.0000
                           6.2500            417,603.38        ZZ
                           5.8750            2573.70           1
                           13.2500           2573.70           89
HAMDEN           CT 06514  12.8750           11/09/05
0440724425                 6.2500            01/01/06          23
1004345845                 5.8750            12/01/35          0.0000
0                          6.1500            12/01/07          12/01/07
M21/G02                    5.7750            01/01/08          01/01/08
25                         6.2500            0.0000            0.0000
A                          7.7500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10300669                   9.4500            59500.0000        100.0000
                           9.4500            59,470.42         ZZ
                           8.9500            498.14            1
                           16.4500           498.14            85
LAKE STATION     IN 46405  15.9500           11/07/05
0440727741                 9.4500            01/01/06          23
1004353602                 8.9500            12/01/35          0.0000
0                          6.7000            12/01/07          12/01/07
M21/U56                    6.2000            01/01/08          01/01/08
25                         9.4500            0.0000            0.0000
A                          10.9500           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10300671                   7.9900            105000.0000       100.0000
                           7.9900            104,929.39        ZZ
                           7.4900            769.73            1
                           14.9900           769.73            75
CLIO             MI 48420  14.4900           11/09/05
0440744670                 7.9900            01/01/06          00
1004353639                 7.4900            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/R44                    5.4500            01/01/08          01/01/08
25                         7.9900            0.0000            0.0000
A                          9.4900            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10300675                   8.4500            145000.0000       100.0000
                           8.4500            144,821.87        ZZ
                           7.9500            1109.79           1
                           15.4500           1109.79           88
MARSHALLVILLE    OH 44645  14.9500           10/27/05
0440744696                 8.4500            12/01/05          23
1004356716                 7.9500            11/01/35          0.0000
0                          5.9500            11/01/07          11/01/07
M21/R44                    5.4500            12/01/07          12/01/07
25                         8.4500            0.0000            0.0000
A                          9.9500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10300677                   7.8750            145600.0000       100.0000
                           7.8750            145,600.00        ZZ
                           7.5000            955.50            1
                           14.8750           955.50            80
CHELMSFORD       MA 01824  14.5000           11/07/05
0440724508                 7.8750            01/01/06          00
1004356903                 7.5000            12/01/35          0.0000
0                          5.9500            12/01/08          12/01/08
M21/G02                    5.5750            01/01/09          01/01/09
25                         7.8750            0.0000            0.0000
A                          9.3750            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     01                00
                           O                 0.0000

10300685                   8.4500            153000.0000       100.0000
                           8.4500            152,812.05        ZZ
                           8.0750            1171.02           1
                           15.4500           1171.02           90
FIREBAUGH        CA 93622  15.0750           10/26/05
0440724466                 8.4500            12/01/05          23
1004363423                 8.0750            11/01/35          0.0000
0                          5.9500            11/01/07          11/01/07
M21/G02                    5.5750            12/01/07          12/01/07
25                         8.4500            0.0000            0.0000
A                          9.9500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10300689                   8.5750            101250.0000       100.0000
                           8.5750            101,189.60        ZZ
                           8.0750            783.92            1
                           15.5750           783.92            75
PALM BAY         FL 32909  15.0750           11/10/05
0440744712                 8.5750            01/01/06          00
1004365314                 8.0750            12/01/35          0.0000
0                          6.7000            12/01/07          12/01/07
M21/R44                    6.2000            01/01/08          01/01/08
25                         8.5750            0.0000            0.0000
A                          10.0750           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10300691                   7.8500            92800.0000        100.0000
                           7.8500            92,735.81         ZZ
                           7.4750            671.26            2
                           14.8500           671.26            80
MENASHA          WI 54952  14.4750           11/04/05
0440727816                 7.8500            01/01/06          00
1004367116                 7.4750            12/01/35          0.0000
0                          6.1500            12/01/08          12/01/08
M21/G02                    5.7750            01/01/09          01/01/09
25                         7.8500            0.0000            0.0000
A                          9.3500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10300693                   7.6000            375000.0000       100.0000
                           7.6000            374,727.21        ZZ
                           7.1000            2647.79           1
                           14.6000           2647.79           75
BOSTON           MA 02121  14.1000           11/10/05
0440742088                 7.6000            01/01/06          00
1004367394                 7.1000            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/R44                    5.4500            01/01/08          01/01/08
25                         7.6000            0.0000            0.0000
A                          9.1000            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10300717                   6.8500            236000.0000       100.0000
                           6.8500            235,800.75        ZZ
                           6.3500            1546.42           1
                           13.8500           1546.42           80
VANCOUVER        WA 98683  13.3500           11/03/05
0440761856                 6.8500            01/01/06          00
1004377775                 6.3500            12/01/35          0.0000
0                          6.1500            12/01/07          12/01/07
M21/R44                    5.6500            01/01/08          01/01/08
25                         6.8500            0.0000            0.0000
A                          8.3500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10300721                   7.8500            544000.0000       100.0000
                           7.8500            544,000.00        ZZ
                           7.4750            3558.67           1
                           14.8500           3558.67           78
WINNETKA         CA 91306  14.4750           11/02/05
0440724763                 7.8500            01/01/06          00
1004380627                 7.4750            12/01/35          0.0000
0                          6.2000            12/01/07          12/01/07
M21/G02                    5.8250            01/01/08          01/01/08
25                         7.8500            0.0000            0.0000
A                          9.3500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10300725                   9.0000            266400.0000       100.0000
                           9.0000            266,107.89        ZZ
                           8.6250            2143.51           1
                           16.0000           2143.51           90
NORTH BRUNSWICK  NJ 08902  15.6250           10/28/05
0440724490                 9.0000            12/01/05          23
1004385418                 8.6250            11/01/35          0.0000
0                          6.2000            11/01/07          11/01/07
M21/G02                    5.8250            12/01/07          12/01/07
25                         9.0000            0.0000            0.0000
A                          10.5000           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     01                00
                           O                 0.0000

10300727                   8.8750            224190.0000       100.0000
                           8.8750            224,190.00        ZZ
                           8.3750            1658.08           1
                           15.8750           1658.08           90
GWYNN OAK        MD 21207  15.3750           11/01/05
0440724797                 8.8750            01/01/06          23
1004388353                 8.3750            12/01/35          0.0000
0                          5.9500            12/01/08          12/01/08
M21/R44                    5.4500            01/01/09          01/01/09
25                         8.8750            0.0000            0.0000
A                          10.3750           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10300733                   9.7000            306000.0000       100.0000
                           9.7000            305,855.71        ZZ
                           9.2000            2617.79           1
                           16.7000           2617.79           60
STOCKTON         CA 95215  16.2000           10/27/05
0440761864                 9.7000            01/01/06          00
1004394104                 9.2000            12/01/35          0.0000
0                          7.3500            12/01/07          12/01/07
M21/R44                    6.8500            01/01/08          01/01/08
25                         9.7000            0.0000            0.0000
A                          11.2000           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10300735                   7.1250            136500.0000       100.0000
                           7.1250            136,500.00        ZZ
                           6.7500            810.47            1
                           14.1250           810.47            64
SICKLERVILLE     NJ 08081  13.7500           10/24/05
0440724870                 7.1250            12/01/05          00
1004394890                 6.7500            11/01/35          0.0000
0                          5.9500            11/01/08          11/01/08
M21/G02                    5.5750            12/01/08          12/01/08
25                         7.1250            0.0000            0.0000
A                          8.6250            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.0100
0.0000                     S                 N                 0.0100
0.0000                     5                 0
0.0000                     09                00
                           O                 0.0000

10300737                   6.8500            167400.0000       100.0000
                           6.8500            167,258.67        ZZ
                           6.3500            1096.90           1
                           13.8500           1096.90           54
ENGLEWOOD        FL 34224  13.3500           11/03/05
0440761872                 6.8500            01/01/06          00
1004395425                 6.3500            12/01/35          0.0000
0                          6.1500            12/01/07          12/01/07
M21/R44                    5.6500            01/01/08          01/01/08
25                         6.8500            0.0000            0.0000
A                          8.3500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10300743                   7.0500            148000.0000       100.0000
                           7.0500            147,759.03        ZZ
                           6.5500            989.63            1
                           14.0500           989.63            80
MOREAU           NY 12803  13.5500           10/26/05
0440727873                 7.0500            12/01/05          00
1004372360                 6.5500            11/01/35          0.0000
0                          6.3500            11/01/08          11/01/08
M21/R44                    5.8500            12/01/08          12/01/08
25                         7.0500            0.0000            0.0000
A                          8.5500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10300747                   8.4500            148500.0000       100.0000
                           8.4500            148,409.11        ZZ
                           7.9500            1136.58           1
                           15.4500           1136.58           90
SPRINGFIELD      OR 97477  14.9500           11/05/05
0440761880                 8.4500            01/01/06          23
1004378809                 7.9500            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/R44                    5.4500            01/01/08          01/01/08
25                         8.4500            0.0000            0.0000
A                          9.9500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10300749                   6.8250            218800.0000       100.0000
                           6.8250            218,370.29        ZZ
                           6.4500            1430.06           1
                           13.8250           1430.06           79
GILBERT          AZ 85296  13.4500           10/21/05
0440724524                 6.8250            12/01/05          00
1004379586                 6.4500            11/01/35          0.0000
0                          5.9500            11/01/07          11/01/07
M21/G02                    5.5750            12/01/07          12/01/07
25                         6.8250            0.0000            0.0000
A                          8.3250            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10300751                   8.6000            164000.0000       100.0000
                           8.6000            163,902.67        ZZ
                           8.1000            1272.66           1
                           15.6000           1272.66           73
WESTFIELD        MA 01085  15.1000           11/11/05
0440744753                 8.6000            01/01/06          00
1004382000                 8.1000            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/R44                    5.4500            01/01/08          01/01/08
25                         8.6000            0.0000            0.0000
A                          10.1000           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10300757                   7.9500            320000.0000       100.0000
                           7.9500            320,000.00        ZZ
                           7.5750            2120.00           2
                           14.9500           2120.00           80
BRONX            NY 10469  14.5750           11/07/05
0440725018                 7.9500            01/01/06          00
1004386863                 7.5750            12/01/35          0.0000
0                          6.2000            12/01/08          12/01/08
M21/G02                    5.8250            01/01/09          01/01/09
25                         7.9500            0.0000            0.0000
A                          9.4500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10300763                   7.9750            205000.0000       100.0000
                           7.9750            204,786.72        ZZ
                           7.4750            1500.65           1
                           14.9750           1500.65           56
CLIFTON          NJ 07011  14.4750           11/04/05
0440740900                 7.9750            01/01/06          00
1004393374                 7.4750            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/R44                    5.4500            01/01/08          01/01/08
25                         7.9750            0.0000            0.0000
A                          9.4750            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10300767                   7.1500            140800.0000       100.0000
                           7.1500            140,687.95        ZZ
                           6.7750            950.98            1
                           14.1500           950.98            80
AMERICAN FORK    UT 84003  13.7750           11/14/05
0440724557                 7.1500            01/01/06          00
1004396193                 6.7750            12/01/35          0.0000
0                          6.1500            12/01/07          12/01/07
M21/G02                    5.7750            01/01/08          01/01/08
25                         7.1500            0.0000            0.0000
A                          8.6500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10300773                   7.2000            265000.0000       100.0000
                           7.2000            264,791.21        ZZ
                           6.7000            1798.79           1
                           14.2000           1798.79           75
MENTONE          CA 92359  13.7000           11/04/05
0440761906                 7.2000            01/01/06          00
1004396674                 6.7000            12/01/35          0.0000
0                          6.2000            12/01/07          12/01/07
M21/R44                    5.7000            01/01/08          01/01/08
25                         7.2000            0.0000            0.0000
A                          8.7000            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10300781                   6.3250            134000.0000       100.0000
                           6.3250            133,874.68        ZZ
                           5.8250            831.61            1
                           13.3250           831.61            69
OAKLAND PARK     FL 33309  12.8250           11/14/05
0440742104                 6.3250            01/01/06          00
1004396932                 5.8250            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/R44                    5.4500            01/01/08          01/01/08
25                         6.3250            0.0000            0.0000
A                          7.8250            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     01                00
                           O                 0.0000

10300791                   5.8500            427500.0000       100.0000
                           5.8500            426,621.99        ZZ
                           5.4750            2522.00           1
                           12.8500           2522.00           90
LAS VEGAS        NV 89113  12.4750           10/24/05
0440724599                 5.8500            12/01/05          23
1004397968                 5.4750            11/01/35          0.0000
0                          5.9500            11/01/07          11/01/07
M21/G02                    5.5750            12/01/07          12/01/07
25                         5.8500            0.0000            0.0000
A                          7.3500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10300795                   6.9500            77600.0000        100.0000
                           6.9500            77,535.75         ZZ
                           6.5750            513.68            1
                           13.9500           513.68            74
BALTIMORE        MD 21229  13.5750           11/09/05
0440724623                 6.9500            01/01/06          00
1004400605                 6.5750            12/01/35          0.0000
0                          6.1500            12/01/07          12/01/07
M21/G02                    5.7750            01/01/08          01/01/08
25                         6.9500            0.0000            0.0000
A                          8.4500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10300801                   7.7500            288000.0000       100.0000
                           7.7500            287,822.09        ZZ
                           7.3750            1948.67           1
                           14.7500           1948.67           80
LANSING          IL 60438  14.3750           10/26/05
0440727907                 7.7500            12/01/05          00
1004406262                 7.3750            11/01/35          0.0000
0                          5.9500            11/01/08          11/01/08
M21/G02                    5.5750            12/01/08          12/01/08
25                         7.7500            0.0000            0.0000
A                          9.2500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10300803                   5.9500            158800.0000       100.0000
                           5.9500            158,640.39        ZZ
                           5.5750            946.99            1
                           12.9500           946.99            80
SANTA ANA        CA 92707  12.5750           11/01/05
0440724656                 5.9500            01/01/06          00
1004406422                 5.5750            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/G02                    5.5750            01/01/08          01/01/08
25                         5.9500            0.0000            0.0000
A                          7.4500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     01                00
                           O                 0.0000

10300807                   7.9900            364000.0000       100.0000
                           7.9900            363,508.89        ZZ
                           7.6150            2668.37           1
                           14.9900           2668.37           80
LONG BEACH       CA 90806  14.6150           10/21/05
0440724698                 5.8500            12/01/05          00
1004408224                 5.4750            11/01/35          0.0000
0                          5.8500            11/01/07          11/01/07
M21/G02                    5.4750            12/01/07          12/01/07
25                         7.9900            0.0000            0.0000
A                          9.4900            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
2.1400                     1                 0
0.0000                     05                00
                           O                 0.0000

10300811                   7.2880            185000.0000       100.0000
                           7.2880            184,712.67        ZZ
                           6.7880            1266.80           1
                           14.2880           1266.80           74
STRATFORD        CT 06614  13.7880           10/26/05
0440742120                 7.2880            12/01/05          00
1004410159                 6.7880            11/01/35          0.0000
0                          6.1500            11/01/07          11/01/07
M21/R44                    5.6500            12/01/07          12/01/07
25                         7.2880            0.0000            0.0000
A                          8.7880            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10300813                   6.5000            92000.0000        100.0000
                           6.5000            92,000.00         ZZ
                           6.1250            498.34            1
                           13.5000           498.34            80
NINEVEH          IN 46164  13.1250           12/01/05
0440725315                 6.5000            02/01/06          00
1004413085                 6.1250            01/01/36          0.0000
0                          5.9500            01/01/08          01/01/08
M21/G02                    5.5750            02/01/08          02/01/08
25                         6.5000            0.0000            0.0000
A                          8.0000            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10300815                   8.4500            157500.0000       100.0000
                           8.4500            157,306.52        ZZ
                           7.9500            1205.46           1
                           15.4500           1205.46           90
CLAY             NY 13041  14.9500           10/26/05
0440727931                 8.4500            12/01/05          23
1004413726                 7.9500            11/01/35          0.0000
0                          5.9500            11/01/07          11/01/07
M21/U57                    5.4500            12/01/07          12/01/07
25                         8.4500            0.0000            0.0000
A                          9.9500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10300819                   7.0000            137750.0000       100.0000
                           7.0000            137,750.00        ZZ
                           6.6250            803.55            1
                           14.0000           803.55            95
PINELLAS PARK    FL 33781  13.6250           11/03/05
0440725349                 7.0000            01/01/06          23
1004415939                 6.6250            12/01/35          0.0000
0                          5.9500            12/01/08          12/01/08
M21/G02                    5.5750            01/01/09          01/01/09
25                         7.0000            0.0000            0.0000
A                          8.5000            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10300821                   8.7000            247500.0000       100.0000
                           8.7000            247,499.60        ZZ
                           8.3250            1794.38           2
                           15.7000           1794.38           80
POUGHKEEPSIE     NY 12601  15.3250           10/26/05
0440725372                 8.7000            12/01/05          00
1004398431                 8.3250            11/01/35          0.0000
0                          5.9500            11/01/08          11/01/08
M21/G02                    5.5750            12/01/08          12/01/08
25                         8.7000            0.0000            0.0000
A                          10.2000           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10300825                   8.4500            311200.0000       100.0000
                           8.4500            311,200.00        ZZ
                           8.0750            2191.37           1
                           15.4500           2191.37           80
RIVERSIDE        CA 92505  15.0750           11/03/05
0440725406                 8.4500            01/01/06          00
1004400428                 8.0750            12/01/35          0.0000
0                          6.2000            12/01/08          12/01/08
M21/G02                    5.8250            01/01/09          01/01/09
25                         8.4500            0.0000            0.0000
A                          9.9500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10300833                   8.4000            310250.0000       100.0000
                           8.4000            310,058.14        ZZ
                           7.9000            2363.61           1
                           15.4000           2363.61           84
SEATTLE          WA 98125  14.9000           10/27/05
0440728061                 8.4000            01/01/06          23
1004408527                 7.9000            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/U57                    5.4500            01/01/08          01/01/08
25                         8.4000            0.0000            0.0000
A                          9.9000            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10300837                   7.8750            172000.0000       100.0000
                           7.8750            172,000.00        ZZ
                           7.5000            1128.75           1
                           14.8750           1128.75           80
CORAL SPRINGS    FL 33065  14.5000           11/18/05
0440725489                 7.8750            01/01/06          00
1004412558                 7.5000            12/01/35          0.0000
0                          6.2000            12/01/08          12/01/08
M21/G02                    5.8250            01/01/09          01/01/09
25                         7.8750            0.0000            0.0000
A                          9.3750            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     01                00
                           O                 0.0000

10300839                   9.0250            190000.0000       100.0000
                           9.0250            189,792.74        ZZ
                           8.6500            1532.20           1
                           16.0250           1532.20           91
CANANDAIGUA      NY 14424  15.6500           10/26/05
0440724722                 9.0250            12/01/05          23
1004414805                 8.6500            11/01/35          0.0000
0                          5.9500            11/01/07          11/01/07
M21/G02                    5.5750            12/01/07          12/01/07
25                         9.0250            0.0000            0.0000
A                          10.5250           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10300843                   8.7000            311000.0000       100.0000
                           8.7000            310,819.21        ZZ
                           8.3250            2435.54           1
                           15.7000           2435.54           80
WEST ROXBURY     MA 02132  15.3250           11/04/05
0440724748                 8.7000            01/01/06          00
1004416439                 8.3250            12/01/35          0.0000
0                          6.2000            12/01/07          12/01/07
M21/G02                    5.8250            01/01/08          01/01/08
25                         8.7000            0.0000            0.0000
A                          10.2000           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10300845                   9.8000            368000.0000       100.0000
                           9.8000            367,830.12        ZZ
                           9.3000            3175.21           1
                           16.8000           3175.21           80
PEMBROKE PINES   FL 33028  16.3000           11/14/05
0440740967                 9.8000            01/01/06          00
1004417820                 9.3000            12/01/35          0.0000
0                          6.6500            12/01/07          12/01/07
M21/R44                    6.1500            01/01/08          01/01/08
25                         9.8000            0.0000            0.0000
A                          11.3000           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     03                00
                           O                 0.0000

10300847                   7.8000            169000.0000       100.0000
                           7.8000            168,998.50        ZZ
                           7.4250            1098.50           1
                           14.8000           1098.50           95
THERESA          WI 53091  14.4250           10/26/05
0440725505                 7.8000            12/01/05          23
1004418375                 7.4250            11/01/35          0.0000
0                          5.9500            11/01/08          11/01/08
M21/G02                    5.5750            12/01/08          12/01/08
25                         7.8000            0.0000            0.0000
A                          9.3000            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10300849                   8.0000            166500.0000       100.0000
                           8.0000            166,275.82        ZZ
                           7.5000            1221.72           1
                           15.0000           1221.72           90
ARIZONA CITY     AZ 85223  14.5000           10/26/05
0440744803                 8.0000            12/01/05          23
1004419668                 7.5000            11/01/35          0.0000
0                          5.9500            11/01/07          11/01/07
M21/R44                    5.4500            12/01/07          12/01/07
25                         8.0000            0.0000            0.0000
A                          9.5000            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10300851                   6.8000            152750.0000       100.0000
                           6.8000            152,750.00        ZZ
                           6.4250            865.59            1
                           13.8000           865.59            65
MORENO VALLEY    CA 92553  13.4250           11/09/05
0440725539                 6.8000            01/01/06          00
1004419846                 6.4250            12/01/35          0.0000
0                          6.2000            12/01/07          12/01/07
M21/G02                    5.8250            01/01/08          01/01/08
25                         6.8000            0.0000            0.0000
A                          8.3000            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10300853                   7.8000            80800.0000        100.0000
                           7.8000            80,686.67         ZZ
                           7.4250            581.66            1
                           14.8000           581.66            80
HUTCHINSON       KS 67502  14.4250           10/25/05
0440724789                 7.8000            12/01/05          00
1004419980                 7.4250            11/01/35          0.0000
0                          5.9500            11/01/07          11/01/07
M21/G02                    5.5750            12/01/07          12/01/07
25                         7.8000            0.0000            0.0000
A                          9.3000            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10300855                   7.9900            265000.0000       100.0000
                           7.9900            264,923.87        T
                           7.6150            1840.59           1
                           14.9900           1840.59           68
SOUTH LAKE TAHO  CA 96150  14.6150           10/28/05
0440728095                 7.9900            01/01/06          00
1004420095                 7.6150            12/01/35          0.0000
0                          6.2000            12/01/07          12/01/07
M21/G02                    5.8250            01/01/08          01/01/08
25                         7.9900            0.0000            0.0000
A                          9.4900            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10300861                   7.2000            90000.0000        100.0000
                           7.2000            89,857.75         ZZ
                           6.8250            610.91            1
                           14.2000           610.91            90
TUCSON           AZ 85705  13.8250           10/05/05
0440761948                 7.2000            12/01/05          23
0002211887                 6.8250            11/01/35          0.0000
0                          6.2000            11/01/07          11/01/07
M21/G02                    5.8250            12/01/07          12/01/07
25                         7.2000            0.0000            0.0000
A                          8.7000            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     09                00
                           O                 0.0000

10300877                   7.1000            160000.0000       100.0000
                           7.1000            159,742.06        ZZ
                           6.6000            1075.26           1
                           14.1000           1075.26           100
GEORGETOWN       TX 78628  13.6000           10/20/05
0440760577                 7.1000            12/01/05          23
0002236165                 6.6000            11/01/35          0.0000
0                          5.9500            11/01/07          11/01/07
M21/U56                    5.4500            12/01/07          12/01/07
25                         7.1000            0.0000            0.0000
A                          8.6000            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10300883                   6.7500            225000.0000       100.0000
                           6.7500            224,611.47        ZZ
                           6.2500            1459.35           1
                           13.7500           1459.35           100
VIRGINA BEACH    VA 23462  13.2500           10/26/05
0440760668                 6.7500            12/01/05          23
0002237884                 6.2500            11/01/35          0.0000
0                          5.9500            11/01/07          11/01/07
M21/U56                    5.4500            12/01/07          12/01/07
25                         6.7500            0.0000            0.0000
A                          8.2500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     03                00
                           O                 0.0000

10300885                   7.6500            122400.0000       100.0000
                           7.6500            122,311.85        ZZ
                           7.1500            868.45            1
                           14.6500           868.45            90
SIERRA VISTA     AZ 85635  14.1500           11/07/05
0440742179                 7.6500            01/01/06          23
0002238156                 7.1500            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/R44                    5.4500            01/01/08          01/01/08
25                         7.6500            0.0000            0.0000
A                          9.1500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10300889                   8.1000            104400.0000       100.0000
                           8.1000            104,331.35        ZZ
                           7.7250            773.35            1
                           15.1000           773.35            90
LEBANON          OR 97355  14.7250           11/10/05
0440744845                 8.1000            01/01/06          23
0002241357                 7.7250            12/01/35          0.0000
0                          6.2000            12/01/07          12/01/07
M21/G02                    5.8250            01/01/08          01/01/08
25                         7.1000            0.0000            0.0000
A                          9.6000            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10300895                   9.3500            99500.0000        100.0000
                           9.3500            99,347.26         ZZ
                           8.8500            825.79            1
                           16.3500           825.79            100
LIVERPOOL        NY 13090  15.8500           09/30/05
0440744878                 9.3500            11/01/05          23
0002199634                 8.8500            10/01/35          0.0000
0                          5.9500            10/01/07          10/01/07
M21/U56                    5.4500            11/01/07          11/01/07
25                         8.3500            0.0000            0.0000
A                          10.8500           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10300903                   7.7250            75200.0000        100.0000
                           7.7250            75,038.92         ZZ
                           7.2250            537.45            1
                           14.7250           537.45            80
MARSHALL         TX 75670  14.2250           09/22/05
0440741007                 7.7250            11/01/05          00
0002227715                 7.2250            10/01/35          0.0000
0                          5.5500            10/01/08          10/01/08
M21/U56                    5.0500            11/01/08          11/01/08
25                         7.7250            0.0000            0.0000
A                          9.2250            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10300915                   10.8750           69501.0000        100.0000
                           10.8750           69,475.53         ZZ
                           10.3750           655.32            1
                           17.8750           655.32            80
STAFFORD         TX 77477  17.3750           10/31/05
0440744902                 10.8750           01/01/06          00
0002233859                 10.3750           12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/U56                    5.4500            01/01/08          01/01/08
25                         10.8750           0.0000            0.0000
A                          12.3750           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10300917                   7.8500            84800.0000        100.0000
                           7.8500            84,741.34         ZZ
                           7.3500            613.39            1
                           14.8500           613.39            80
GARLAND          TX 75043  14.3500           11/22/05
0440744910                 7.8500            01/01/06          00
0002237153                 7.3500            12/01/35          0.0000
0                          6.3500            12/01/08          12/01/08
M21/R44                    5.8500            01/01/09          01/01/09
25                         7.8500            0.0000            0.0000
A                          9.3500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10300931                   7.0500            218500.0000       100.0000
                           7.0500            218,322.65        ZZ
                           6.6750            1461.04           1
                           14.0500           1461.04           95
FLORENCE         KY 41042  13.6750           10/29/05
0440744936                 7.0500            01/01/06          23
0002242185                 6.6750            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/G02                    5.5750            01/01/08          01/01/08
25                         7.0500            0.0000            0.0000
A                          8.5500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10300959                   7.2500            351000.0000       100.0000
                           7.2500            350,726.19        ZZ
                           6.8750            2394.44           1
                           14.2500           2394.44           90
RENO             NV 89506  13.8750           11/04/05
0440724821                 7.2500            01/01/06          23
1004623063                 6.8750            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/G02                    5.5750            01/01/08          01/01/08
25                         7.2500            0.0000            0.0000
A                          8.7500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10300965                   6.5500            127500.0000       100.0000
                           6.5500            127,500.00        ZZ
                           6.1750            695.94            1
                           13.5500           695.94            80
MERCHANTVILLE    NJ 08109  13.1750           11/11/05
0440725588                 6.5500            01/01/06          00
1004623713                 6.1750            12/01/35          0.0000
0                          5.9500            12/01/08          12/01/08
M21/G02                    5.5750            01/01/09          01/01/09
25                         6.5500            0.0000            0.0000
A                          8.0500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10300969                   10.5250           128800.0000       100.0000
                           10.5250           128,800.00        ZZ
                           10.0250           1180.60           1
                           17.5250           1180.60           80
RICHMOND         VA 23222  17.0250           11/26/05
0440728145                 10.5250           02/01/06          00
1004623946                 10.0250           01/01/36          0.0000
0                          7.3500            01/01/09          01/01/09
M21/R44                    6.8500            02/01/09          02/01/09
25                         10.5250           0.0000            0.0000
A                          12.0250           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10300973                   8.7500            365500.0000       100.0000
                           8.7500            365,289.71        ZZ
                           8.2500            2875.39           1
                           15.7500           2875.39           85
LOS ANGELES      CA 90044  15.2500           11/04/05
0440728186                 8.7500            01/01/06          23
1004624106                 8.2500            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/U57                    5.4500            01/01/08          01/01/08
25                         8.7500            0.0000            0.0000
A                          10.2500           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10300975                   6.9000            403750.0000       100.0000
                           6.9000            403,749.99        ZZ
                           6.5250            2321.57           1
                           13.9000           2321.57           95
CATHEDRAL CITY   CA 92234  13.5250           11/03/05
0440725612                 6.9000            01/01/06          23
1004624785                 6.5250            12/01/35          0.0000
0                          5.9500            12/01/08          12/01/08
M21/G02                    5.5750            01/01/09          01/01/09
25                         6.9000            0.0000            0.0000
A                          8.4000            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10300979                   6.3000            74200.0000        100.0000
                           6.3000            74,130.27         ZZ
                           5.9250            459.28            1
                           13.3000           459.28            80
MANCHESTER       PA 17345  12.9250           11/10/05
0440724847                 6.3000            01/01/06          00
1004625089                 5.9250            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/G02                    5.5750            01/01/08          01/01/08
25                         6.3000            0.0000            0.0000
A                          7.8000            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10300983                   7.3500            295920.0000       100.0000
                           7.3500            295,920.00        ZZ
                           6.9750            1812.51           1
                           14.3500           1812.51           80
PERRIS           CA 92570  13.9750           11/07/05
0440725646                 7.3500            01/01/06          00
1004625169                 6.9750            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/G02                    5.5750            01/01/08          01/01/08
25                         7.3500            0.0000            0.0000
A                          8.8500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10300989                   6.3000            201000.0000       100.0000
                           6.3000            200,811.11        ZZ
                           5.9250            1244.14           1
                           13.3000           1244.14           84
SAN BERNARDINO   CA 92410  12.9250           11/12/05
0440724888                 6.3000            01/01/06          23
1004627737                 5.9250            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/G02                    5.5750            01/01/08          01/01/08
25                         6.3000            0.0000            0.0000
A                          7.8000            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10300991                   7.1500            116000.0000       100.0000
                           7.1500            115,907.69        ZZ
                           6.6500            783.48            1
                           14.1500           783.48            80
PITTSBURGH       PA 15205  13.6500           11/11/05
0440744985                 7.1500            01/01/06          00
1004627782                 6.6500            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/R44                    5.4500            01/01/08          01/01/08
25                         7.1500            0.0000            0.0000
A                          8.6500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10300993                   6.9000            127300.0000       100.0000
                           6.9000            127,193.58        ZZ
                           6.5250            838.40            1
                           13.9000           838.40            95
UNION            MO 63084  13.5250           11/03/05
0440724912                 6.9000            01/01/06          23
1004627817                 6.5250            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/G02                    5.5750            01/01/08          01/01/08
25                         6.9000            0.0000            0.0000
A                          8.4000            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10300997                   8.9900            249000.0000       100.0000
                           8.9900            248,863.71        ZZ
                           8.4900            2001.72           1
                           15.9900           2001.72           80
LAS VEGAS        NV 89129  15.4900           11/04/05
0440728210                 8.9900            01/01/06          00
1004628184                 8.4900            12/01/35          0.0000
0                          6.2000            12/01/07          12/01/07
M21/U57                    5.7000            01/01/08          01/01/08
25                         8.9900            0.0000            0.0000
A                          10.4900           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10301001                   6.7250            350000.0000       100.0000
                           6.7250            349,856.00        ZZ
                           6.2250            2105.46           1
                           13.7250           2105.46           54
WEST ORANGE      NJ 07052  13.2250           11/22/05
0440728236                 6.7250            01/01/06          00
1004629959                 6.2250            12/01/35          0.0000
0                          6.3500            12/01/08          12/01/08
M21/R44                    5.8500            01/01/09          01/01/09
25                         6.7250            0.0000            0.0000
A                          8.2250            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10301003                   7.4500            170000.0000       100.0000
                           7.4500            170,000.00        ZZ
                           7.0750            1055.42           1
                           14.4500           1055.42           83
RENSSELAER       NY 12144  14.0750           11/14/05
0440725679                 7.4500            01/01/06          23
1004629977                 7.0750            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/G02                    5.5750            01/01/08          01/01/08
25                         7.4500            0.0000            0.0000
A                          8.9500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10301005                   9.3250            111600.0000       100.0000
                           9.3250            111,543.04        ZZ
                           8.8250            924.18            1
                           16.3250           924.18            90
SAN LEON         TX 77539  15.8250           11/16/05
0440745016                 9.3250            01/01/06          23
1004630448                 8.8250            12/01/35          0.0000
0                          6.1500            12/01/07          12/01/07
M21/R44                    5.6500            01/01/08          01/01/08
25                         9.3250            0.0000            0.0000
A                          10.8250           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10301007                   7.9900            90900.0000        100.0000
                           7.9900            90,838.88         ZZ
                           7.4900            666.36            1
                           14.9900           666.36            90
WOOD RIVER       IL 62095  14.4900           11/03/05
0440745024                 7.9900            01/01/06          23
1004619363                 7.4900            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/R44                    5.4500            01/01/08          01/01/08
25                         7.9900            0.0000            0.0000
A                          9.4900            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10301009                   8.0500            213350.0000       100.0000
                           8.0500            213,065.63        ZZ
                           7.5500            1572.93           1
                           15.0500           1572.93           85
SAINT CLAIR SHO  MI 48081  14.5500           10/26/05
0440728285                 8.0500            12/01/05          23
1004619522                 7.5500            11/01/35          0.0000
0                          6.3500            11/01/07          11/01/07
M21/U56                    5.8500            12/01/07          12/01/07
25                         8.0500            0.0000            0.0000
A                          9.5500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10301013                   6.9000            540000.0000       100.0000
                           6.9000            540,000.00        ZZ
                           6.5250            3105.00           2
                           13.9000           3105.00           80
OAKLAND          CA 94606  13.5250           11/29/05
0440725737                 6.9000            02/01/06          00
1004623241                 6.5250            01/01/36          0.0000
0                          5.9500            01/01/08          01/01/08
M21/G02                    5.5750            02/01/08          02/01/08
25                         6.9000            0.0000            0.0000
A                          8.4000            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10301015                   8.4000            132000.0000       100.0000
                           8.4000            131,918.37        ZZ
                           8.0250            1005.63           1
                           15.4000           1005.63           80
NEW BEDFORD      MA 02740  15.0250           11/14/05
0440724946                 8.4000            01/01/06          00
1004623474                 8.0250            12/01/35          0.0000
0                          6.2000            12/01/07          12/01/07
M21/G02                    5.8250            01/01/08          01/01/08
25                         8.4000            0.0000            0.0000
A                          9.9000            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10301021                   6.6000            360000.0000       100.0000
                           6.6000            359,680.00        ZZ
                           6.2250            2299.18           1
                           13.6000           2299.18           80
ANTIOCH          CA 94509  13.2250           11/05/05
0440724979                 6.6000            01/01/06          00
1004624151                 6.2250            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/G02                    5.5750            01/01/08          01/01/08
25                         6.6000            0.0000            0.0000
A                          8.1000            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10301023                   7.5500            301500.0000       100.0000
                           7.5500            301,278.48        ZZ
                           7.0500            2118.46           1
                           14.5500           2118.46           85
MILFORD          MA 01757  14.0500           11/02/05
0440762110                 7.5500            01/01/06          23
1004624277                 7.0500            12/01/35          0.0000
0                          6.3500            12/01/07          12/01/07
M21/R44                    5.8500            01/01/08          01/01/08
25                         7.5500            0.0000            0.0000
A                          9.0500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10301029                   6.8000            188250.0000       100.0000
                           6.8000            188,089.50        ZZ
                           6.3000            1227.25           1
                           13.8000           1227.25           84
CHICAGO          IL 60652  13.3000           11/07/05
0440741031                 6.8000            01/01/06          23
1004624669                 6.3000            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/R44                    5.4500            01/01/08          01/01/08
25                         6.8000            0.0000            0.0000
A                          8.3000            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10301031                   8.0000            141920.0000       100.0000
                           8.0000            141,824.77        ZZ
                           7.5000            1041.36           1
                           15.0000           1041.36           80
MOUNT JULIET     TN 37122  14.5000           11/15/05
0440762128                 8.0000            01/01/06          00
1004624892                 7.5000            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/R44                    5.4500            01/01/08          01/01/08
25                         8.0000            0.0000            0.0000
A                          9.5000            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10301035                   7.3500            185625.0000       100.0000
                           7.3500            185,625.00        ZZ
                           6.9750            1136.96           1
                           14.3500           1136.96           68
SACRAMENTO       CA 95820  13.9750           11/03/05
0440725844                 7.3500            01/01/06          00
1004424652                 6.9750            12/01/35          0.0000
0                          5.9500            12/01/08          12/01/08
M21/G02                    5.5750            01/01/09          01/01/09
25                         7.3500            0.0000            0.0000
A                          8.8500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10301037                   6.3500            222400.0000       100.0000
                           6.3500            222,193.01        ZZ
                           5.9750            1383.86           1
                           13.3500           1383.86           80
SAINT GEORGE     UT 84790  12.9750           11/10/05
0440725000                 6.3500            01/01/06          00
1004424974                 5.9750            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/G02                    5.5750            01/01/08          01/01/08
25                         6.3500            0.0000            0.0000
A                          7.8500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10301041                   6.4900            185000.0000       100.0000
                           6.4900            185,000.00        ZZ
                           5.9900            1000.54           1
                           13.4900           1000.54           86
BROOMFIELD       CO 80020  12.9900           10/14/05
0440742781                 6.4900            12/01/05          23
1004428042                 5.9900            11/01/35          0.0000
0                          5.9500            11/01/07          11/01/07
M21/R44                    5.4500            12/01/07          12/01/07
25                         6.4900            0.0000            0.0000
A                          7.9900            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     03                00
                           O                 0.0000

10301047                   7.7000            200000.0000       100.0000
                           7.7000            199,937.53        ZZ
                           7.3250            1345.80           1
                           14.7000           1345.80           75
TENINO           WA 98589  14.3250           11/10/05
0440728319                 7.7000            01/01/06          00
1004431145                 7.3250            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/G02                    5.5750            01/01/08          01/01/08
25                         7.7000            0.0000            0.0000
A                          9.2000            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10301051                   6.4500            550000.0000       100.0000
                           6.4500            548,993.18        ZZ
                           5.9500            3458.31           1
                           13.4500           3458.31           79
HONOLULU         HI 96818  12.9500           10/26/05
0440762136                 6.4500            12/01/05          00
1004435551                 5.9500            11/01/35          0.0000
0                          6.2000            11/01/07          11/01/07
M21/R44                    5.7000            12/01/07          12/01/07
25                         6.4500            0.0000            0.0000
A                          7.9500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10301053                   7.3000            128000.0000       100.0000
                           7.3000            127,950.00        ZZ
                           6.9250            778.67            1
                           14.3000           778.67            80
UPPER MARLBORO   MD 20774  13.9250           11/08/05
0440725927                 7.3000            01/01/06          00
1004437256                 6.9250            12/01/35          0.0000
0                          5.9500            12/01/08          12/01/08
M21/G02                    5.5750            01/01/09          01/01/09
25                         7.3000            0.0000            0.0000
A                          8.8000            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     01                00
                           O                 0.0000

10301057                   9.7250            89250.0000        100.0000
                           9.7250            89,208.14         ZZ
                           9.2250            765.16            1
                           16.7250           765.16            85
WEST ELKTON      OH 45070  16.2250           11/11/05
0440728343                 9.7250            01/01/06          23
1004438987                 9.2250            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/U56                    5.4500            01/01/08          01/01/08
25                         9.7250            0.0000            0.0000
A                          11.2250           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10301059                   8.7500            64600.0000        100.0000
                           8.7500            64,562.83         ZZ
                           8.3750            508.21            1
                           15.7500           508.21            95
DEL CITY         OK 73115  15.3750           11/16/05
0440725042                 8.7500            01/01/06          23
1004439076                 8.3750            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/G02                    5.5750            01/01/08          01/01/08
25                         8.7500            0.0000            0.0000
A                          10.2500           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10301063                   6.5500            161599.2000       100.0000
                           6.5500            161,403.19        T
                           6.1750            1026.74           1
                           13.5500           1026.74           80
CHAPIN           SC 29036  13.1750           11/04/05
0440725075                 6.5500            12/01/05          00
1004441946                 6.1750            11/01/35          0.0000
0                          5.9500            11/01/07          11/01/07
M21/G02                    5.5750            12/01/07          12/01/07
25                         6.5500            0.0000            0.0000
A                          8.0500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10301065                   8.6500            116000.0000       100.0000
                           8.6500            115,931.86        ZZ
                           8.1500            904.31            1
                           15.6500           904.31            80
SUTHERLIN        OR 97479  15.1500           11/09/05
0440728376                 8.6500            01/01/06          00
1004429826                 8.1500            12/01/35          0.0000
0                          6.7000            12/01/07          12/01/07
M21/U56                    6.2000            01/01/08          01/01/08
25                         8.6500            0.0000            0.0000
A                          10.1500           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10301073                   6.7500            320000.0000       100.0000
                           6.7500            320,000.00        ZZ
                           6.3750            1800.00           1
                           13.7500           1800.00           80
MORGAN HILL      CA 95037  13.3750           11/05/05
0440726040                 6.7500            01/01/06          00
1004433312                 6.3750            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/G02                    5.5750            01/01/08          01/01/08
25                         6.7500            0.0000            0.0000
A                          8.2500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     09                00
                           O                 0.0000

10301075                   9.5500            325000.0000       100.0000
                           9.5500            324,841.82        ZZ
                           9.0500            2744.64           1
                           16.5500           2744.64           100
MIDDLETOWN       MD 21769  16.0500           11/09/05
0440725141                 9.5500            01/01/06          23
1004434883                 9.0500            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/U56                    5.4500            01/01/08          01/01/08
25                         9.5500            0.0000            0.0000
A                          11.0500           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10301077                   7.5000            328000.0000       100.0000
                           7.5000            327,505.01        ZZ
                           7.0000            2293.43           1
                           14.5000           2293.43           80
PALMDALE         CA 93552  14.0000           10/25/05
0440762144                 7.5000            12/01/05          00
1004435034                 7.0000            11/01/35          0.0000
0                          6.7000            11/01/07          11/01/07
M21/U56                    6.2000            12/01/07          12/01/07
25                         7.5000            0.0000            0.0000
A                          9.0000            6                 6
360                        E                 1.0000            1.0000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10301079                   6.6000            90950.0000        100.0000
                           6.6000            90,787.57         ZZ
                           6.2250            580.86            1
                           13.6000           580.86            85
MEAD             NE 68041  13.2250           10/24/05
0440725182                 6.6000            12/01/05          23
1004437862                 6.2250            11/01/35          0.0000
0                          6.3500            11/01/07          11/01/07
M21/G02                    5.9750            12/01/07          12/01/07
25                         6.6000            0.0000            0.0000
A                          8.1000            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10301081                   8.4000            310500.0000       100.0000
                           8.4000            310,307.99        ZZ
                           8.0250            2365.51           1
                           15.4000           2365.51           90
APPLETON         WI 54913  15.0250           11/08/05
0440725216                 8.4000            01/01/06          23
1004441474                 8.0250            12/01/35          0.0000
0                          6.2000            12/01/07          12/01/07
M21/G02                    5.8250            01/01/08          01/01/08
25                         8.4000            0.0000            0.0000
A                          9.9000            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10301083                   8.2000            223200.0000       100.0000
                           8.2000            223,056.21        ZZ
                           7.8250            1668.99           1
                           15.2000           1668.99           90
ANTRIM           NH 03440  14.8250           11/02/05
0440725240                 8.2000            01/01/06          23
1004441651                 7.8250            12/01/35          0.0000
0                          6.4500            12/01/07          12/01/07
M21/G02                    6.0750            01/01/08          01/01/08
25                         8.2000            0.0000            0.0000
A                          9.7000            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10301087                   6.1500            179500.0000       100.0000
                           6.1500            179,326.37        ZZ
                           5.7750            1093.57           1
                           13.1500           1093.57           59
HIALEAH          FL 33016  12.7750           11/14/05
0440725273                 6.1500            01/01/06          00
1004446380                 5.7750            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/G02                    5.5750            01/01/08          01/01/08
25                         6.1500            0.0000            0.0000
A                          7.6500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10301097                   8.7500            477100.0000       100.0000
                           8.7500            477,100.00        ZZ
                           8.3750            3478.86           1
                           15.7500           3478.86           65
PLEASANTON       CA 94588  15.3750           11/08/05
0440726099                 8.7500            01/01/06          00
1004448805                 8.3750            12/01/35          0.0000
0                          6.2000            12/01/07          12/01/07
M21/G02                    5.8250            01/01/08          01/01/08
25                         8.7500            0.0000            0.0000
A                          10.2500           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10301101                   7.2000            219510.0000       100.0000
                           7.2000            219,510.00        ZZ
                           6.8250            1317.06           1
                           14.2000           1317.06           68
LOS ANGELES      CA 90022  13.8250           11/04/05
0440726131                 7.2000            01/01/06          00
1004449528                 6.8250            12/01/35          0.0000
0                          6.1500            12/01/07          12/01/07
M21/G02                    5.7750            01/01/08          01/01/08
25                         7.2000            0.0000            0.0000
A                          8.7000            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.0100
0.0000                     S                 N                 0.0100
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10301111                   7.1500            378250.0000       100.0000
                           7.1500            377,949.01        ZZ
                           6.7750            2554.73           2
                           14.1500           2554.73           85
UNION CITY       NJ 07087  13.7750           11/02/05
0440725307                 7.1500            01/01/06          23
1004449886                 6.7750            12/01/35          0.0000
0                          6.2000            12/01/07          12/01/07
M21/G02                    5.8250            01/01/08          01/01/08
25                         7.1500            0.0000            0.0000
A                          8.6500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10301113                   7.4000            218000.0000       100.0000
                           7.4000            217,668.25        ZZ
                           6.9000            1509.39           1
                           14.4000           1509.39           84
FESTUS           MO 63028  13.9000           10/26/05
0440728475                 7.4000            12/01/05          23
1004450285                 6.9000            11/01/35          0.0000
0                          5.9500            11/01/07          11/01/07
M21/U56                    5.4500            12/01/07          12/01/07
25                         7.4000            0.0000            0.0000
A                          8.9000            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10301123                   7.8250            100000.0000       100.0000
                           7.8250            99,930.47         ZZ
                           7.4500            721.61            1
                           14.8250           721.61            46
WALLINGFORD      CT 06492  14.4500           11/14/05
0440725331                 7.8250            01/01/06          00
1004458401                 7.4500            12/01/35          0.0000
0                          7.3500            12/01/07          12/01/07
M21/G02                    6.9750            01/01/08          01/01/08
25                         7.8250            0.0000            0.0000
A                          9.3250            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10301127                   9.2000            132792.0000       100.0000
                           9.2000            132,722.43        ZZ
                           8.8250            1087.64           1
                           16.2000           1087.64           80
HIALEAH          FL 33015  15.8250           11/18/05
0440725364                 9.2000            01/01/06          00
1003299237                 8.8250            12/01/35          0.0000
0                          6.2000            12/01/07          12/01/07
M21/G02                    5.8250            01/01/08          01/01/08
25                         9.2000            0.0000            0.0000
A                          10.7000           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     01                00
                           O                 0.0000

10301129                   7.5000            205600.0000       100.0000
                           7.5000            204,983.90        ZZ
                           7.1250            1437.59           2
                           14.5000           1437.59           80
KEANSBURG        NJ 07734  14.1250           08/17/05
0440725398                 7.5000            10/01/05          00
1003305578                 7.1250            09/01/35          0.0000
0                          6.7000            09/01/07          09/01/07
M21/G02                    6.3250            10/01/07          10/01/07
25                         7.5000            0.0000            0.0000
A                          9.0000            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           N                 0.0000

10301131                   6.6500            412500.0000       100.0000
                           6.6500            412,137.83        ZZ
                           6.1500            2648.11           1
                           13.6500           2648.11           54
STRAWBERRY       CA 95375  13.1500           11/09/05
0440742807                 6.6500            01/01/06          00
1003315567                 6.1500            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/R44                    5.4500            01/01/08          01/01/08
25                         6.6500            0.0000            0.0000
A                          8.1500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10301133                   7.9990            188800.0000       100.0000
                           7.9990            188,800.00        T
                           7.6240            1258.51           1
                           14.9990           1258.51           80
ST SIMONS ISLAN  GA 31522  14.6240           08/24/05
0440726271                 7.9990            10/01/05          00
1003332842                 7.6240            09/01/35          0.0000
0                          6.1500            09/01/08          09/01/08
M21/G02                    5.7750            10/01/08          10/01/08
25                         7.9990            0.0000            0.0000
A                          9.4990            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     01                00
                           O                 0.0000

10301135                   7.2500            215000.0000       100.0000
                           7.2500            215,000.00        ZZ
                           6.8750            1298.96           1
                           14.2500           1298.96           75
CAPITOL HEIGHTS  MD 20743  13.8750           08/27/05
0440726297                 7.2500            11/01/05          00
1003336562                 6.8750            10/01/35          0.0000
0                          6.4500            10/01/07          10/01/07
M21/G02                    6.0750            11/01/07          11/01/07
25                         7.2500            0.0000            0.0000
A                          8.7500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10301137                   8.9000            170000.0000       100.0000
                           8.9000            169,809.66        ZZ
                           8.4000            1355.65           1
                           15.9000           1355.65           85
COTTAGE GROVE    MN 55016  15.4000           10/08/05
0440745115                 8.9000            12/01/05          23
1003341841                 8.4000            11/01/35          0.0000
0                          6.5500            11/01/07          11/01/07
M21/R44                    6.0500            12/01/07          12/01/07
25                         8.9000            0.0000            0.0000
A                          10.4000           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10301139                   9.6500            70400.0000        100.0000
                           9.6500            70,336.46         ZZ
                           9.1500            599.69            1
                           16.6500           599.69            80
ALMA             MI 48801  16.1500           11/09/05
0440741106                 9.6500            01/01/06          00
1003084209                 9.1500            12/01/35          0.0000
0                          5.7000            12/01/07          12/01/07
M21/R44                    5.2000            01/01/08          01/01/08
25                         9.6500            0.0000            0.0000
A                          11.1500           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10301141                   6.2500            102640.0000       100.0000
                           6.2500            102,247.40        ZZ
                           5.8750            631.97            1
                           13.2500           631.97            80
LAS CRUCES       NM 88001  12.8750           08/11/05
0440725422                 6.2500            10/01/05          00
1003090782                 5.8750            09/01/35          0.0000
0                          5.7000            09/01/07          09/01/07
M21/G02                    5.3250            10/01/07          10/01/07
25                         6.2500            0.0000            0.0000
A                          7.7500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10301143                   9.1500            68000.0000        100.0000
                           9.1500            67,891.18         ZZ
                           8.6500            554.50            1
                           16.1500           554.50            73
PRINCETON        IL 61356  15.6500           09/12/05
0440742823                 9.1500            11/01/05          00
1003126405                 8.6500            10/01/35          0.0000
0                          6.3000            10/01/07          10/01/07
M21/R44                    5.8000            11/01/07          11/01/07
25                         9.1500            0.0000            0.0000
A                          10.6500           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10301145                   8.4750            392800.0000       100.0000
                           8.4750            392,560.81        ZZ
                           8.1000            3013.34           1
                           15.4750           3013.34           80
WINTER HAVEN     FL 33884  15.1000           11/16/05
0440725455                 8.4750            01/01/06          00
1003136083                 8.1000            12/01/35          0.0000
0                          6.1500            12/01/07          12/01/07
M21/G02                    5.7750            01/01/08          01/01/08
25                         8.4750            0.0000            0.0000
A                          9.9750            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     03                00
                           O                 0.0000

10301147                   6.6000            110000.0000       100.0000
                           6.6000            109,804.42        ZZ
                           6.2250            702.52            1
                           13.6000           702.52            83
PARKVILLE        MD 21234  13.2250           10/20/05
0440725497                 6.6000            12/01/05          23
1003151010                 6.2250            11/01/35          0.0000
0                          5.9500            11/01/07          11/01/07
M21/G02                    5.5750            12/01/07          12/01/07
25                         6.6000            0.0000            0.0000
A                          8.1000            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10301149                   7.8750            79100.0000        100.0000
                           7.8750            78,880.11         ZZ
                           7.5000            573.53            1
                           13.8750           573.53            90
GREENWOOD        IN 46143  13.5000           08/15/05
0440725521                 7.8750            10/01/05          23
1003182497                 7.5000            09/01/35          0.0000
0                          6.3000            09/01/07          09/01/07
M21/G02                    5.9250            10/01/07          10/01/07
25                         7.8750            0.0000            0.0000
A                          10.8750           6                 6
360                        E                 1.0000            1.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10301151                   7.0000            210400.0000       100.0000
                           7.0000            210,054.06        ZZ
                           6.5000            1399.80           1
                           14.0000           1399.80           80
FORT WASHINGTON  MD 20744  13.5000           10/12/05
0440745131                 7.0000            12/01/05          00
1003187232                 6.5000            11/01/35          0.0000
0                          5.0000            11/01/07          11/01/07
M21/R44                    4.5000            12/01/07          12/01/07
25                         7.0000            0.0000            0.0000
A                          8.5000            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10301153                   6.9000            630000.0000       100.0000
                           6.9000            628,410.83        ZZ
                           6.4000            4149.19           1
                           13.9000           4149.19           84
NATICK           MA 01760  13.4000           09/09/05
0440728509                 6.9000            11/01/05          23
1003196936                 6.4000            10/01/35          0.0000
0                          5.7500            10/01/07          10/01/07
M21/U56                    5.2500            11/01/07          11/01/07
25                         6.9000            0.0000            0.0000
A                          8.4000            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     01                00
                           O                 0.0000

10301157                   7.7500            95000.0000        100.0000
                           7.7500            94,932.94         ZZ
                           7.3750            680.60            1
                           14.7500           680.60            88
BAY              AR 72411  14.3750           11/14/05
0440725562                 7.7500            01/01/06          23
1003296604                 7.3750            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/G02                    5.5750            01/01/08          01/01/08
25                         7.7500            0.0000            0.0000
A                          9.2500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10301159                   7.8000            409500.0000       100.0000
                           7.8000            408,925.90        ZZ
                           7.4250            2947.87           2
                           14.8000           2947.87           90
ENGLEWOOD        NJ 07631  14.4250           10/21/05
0440725604                 7.8000            12/01/05          23
1003339417                 7.4250            11/01/35          0.0000
0                          5.9500            11/01/07          11/01/07
M21/G02                    5.5750            12/01/07          12/01/07
25                         7.8000            0.0000            0.0000
A                          9.3000            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10301165                   7.6250            224000.0000       100.0000
                           7.6250            223,345.28        ZZ
                           7.1250            1585.46           1
                           13.6250           1585.46           69
CORAM            NY 11727  13.1250           08/26/05
0440742831                 7.6250            10/01/05          00
1003415003                 7.1250            09/01/35          0.0000
0                          6.7000            09/01/07          09/01/07
M21/R44                    6.2000            10/01/07          10/01/07
25                         7.6250            0.0000            0.0000
A                          10.6250           6                 6
360                        E                 1.0000            1.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     01                00
                           O                 0.0000

10301167                   10.1500           153750.0000       100.0000
                           10.1500           153,617.70        ZZ
                           9.6500            1366.34           1
                           17.1500           1366.34           75
FLOYDS KNOBS     IN 47119  16.6500           10/22/05
0440745149                 10.1500           12/01/05          00
1003428197                 9.6500            11/01/35          0.0000
0                          6.4000            11/01/07          11/01/07
M21/U56                    5.9000            12/01/07          12/01/07
25                         10.1500           0.0000            0.0000
A                          11.6500           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10301169                   7.3500            300000.0000       100.0000
                           7.3500            299,770.58        ZZ
                           6.9750            2066.92           1
                           14.3500           2066.92           80
BROOKLYN         NY 11210  13.9750           11/15/05
0440725620                 7.3500            01/01/06          00
1003457887                 6.9750            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/G02                    5.5750            01/01/08          01/01/08
25                         7.3500            0.0000            0.0000
A                          8.8500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10301171                   6.0000            290700.0000       100.0000
                           6.0000            289,827.48        ZZ
                           5.6250            1742.89           1
                           13.0000           1742.89           85
FREEPORT         NY 11520  12.6250           09/21/05
0440725661                 6.0000            11/01/05          23
1003465501                 5.6250            10/01/35          0.0000
0                          5.0000            10/01/07          10/01/07
M21/G02                    4.6250            11/01/07          11/01/07
25                         6.0000            0.0000            0.0000
A                          7.5000            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10301173                   6.6630            102000.0000       100.0000
                           6.6630            101,730.51        ZZ
                           6.2880            655.69            1
                           13.6630           655.69            85
ANDOVER          MA 01810  13.2880           08/29/05
0440728558                 6.6630            11/01/05          23
1003478631                 6.2880            10/01/35          0.0000
0                          6.1500            10/01/08          10/01/08
M21/G02                    5.7750            11/01/08          11/01/08
25                         6.6630            0.0000            0.0000
A                          8.1630            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     01                00
                           O                 0.0000

10301175                   6.3500            135200.0000       100.0000
                           6.3500            134,820.52        ZZ
                           5.8500            841.26            1
                           13.3500           841.26            80
KENNEWICK        WA 99336  12.8500           09/14/05
0440745156                 6.3500            11/01/05          00
1003344232                 5.8500            10/01/35          0.0000
0                          5.0000            10/01/07          10/01/07
M21/R44                    4.5000            11/01/07          11/01/07
25                         6.3500            0.0000            0.0000
A                          7.8500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10301177                   8.3500            209000.0000       100.0000
                           8.3500            208,869.42        ZZ
                           7.9750            1584.87           1
                           15.3500           1584.87           75
CAPE CORAL       FL 33909  14.9750           11/07/05
0440725695                 8.3500            01/01/06          00
1003475457                 7.9750            12/01/35          0.0000
0                          6.2000            12/01/07          12/01/07
M21/G02                    5.8250            01/01/08          01/01/08
25                         8.3500            0.0000            0.0000
A                          9.8500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10301179                   7.5000            496080.0000       100.0000
                           7.5000            496,080.00        ZZ
                           7.1250            3100.50           2
                           14.5000           3100.50           80
BRONX            NY 10466  14.1250           10/03/05
0440726404                 7.5000            12/01/05          00
1003478310                 7.1250            11/01/35          0.0000
0                          5.9500            11/01/08          11/01/08
M21/G02                    5.5750            12/01/08          12/01/08
25                         7.5000            0.0000            0.0000
A                          9.0000            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10301181                   7.9500            264800.0000       100.0000
                           7.9500            264,800.00        ZZ
                           7.5750            1754.30           1
                           14.9500           1754.30           80
WEST BABYLON     NY 11704  14.5750           10/20/05
0440726438                 7.9500            12/01/05          00
1003494034                 7.5750            11/01/35          0.0000
0                          5.9500            11/01/08          11/01/08
M21/G02                    5.5750            12/01/08          12/01/08
25                         7.9500            0.0000            0.0000
A                          9.4500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10301183                   5.7500            82400.0000        100.0000
                           5.7500            82,140.67         ZZ
                           5.3750            480.86            1
                           12.7500           480.86            80
WEBSTER          NY 14580  12.3750           09/01/05
0440725729                 5.7500            11/01/05          00
1003516975                 5.3750            10/01/35          0.0000
0                          5.7500            10/01/07          10/01/07
M21/G02                    5.3750            11/01/07          11/01/07
25                         5.7500            0.0000            0.0000
A                          7.2500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10301185                   9.8400            137700.0000       100.0000
                           9.8400            137,509.38        ZZ
                           9.3400            1192.17           1
                           16.8400           1192.17           90
COLCHESTER       CT 06415  16.3400           09/17/05
0440745164                 9.8400            11/01/05          23
1003522682                 9.3400            10/01/35          0.0000
0                          6.1000            10/01/07          10/01/07
M21/R44                    5.6000            11/01/07          11/01/07
25                         9.8400            0.0000            0.0000
A                          11.3400           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     01                00
                           O                 0.0000

10301187                   6.4000            120000.0000       100.0000
                           6.4000            120,000.00        ZZ
                           6.0250            640.00            1
                           13.4000           640.00            72
AGAWAM           MA 01001  13.0250           09/26/05
0440726453                 6.4000            11/01/05          00
1003539585                 6.0250            10/01/35          0.0000
0                          5.7000            10/01/08          10/01/08
M21/G02                    5.3250            11/01/08          11/01/08
25                         6.4000            0.0000            0.0000
A                          7.9000            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10301189                   7.0500            300000.0000       100.0000
                           7.0500            300,000.00        ZZ
                           6.6750            1762.50           2
                           14.0500           1762.50           80
ORANGE           NJ 07050  13.6750           09/14/05
0440726495                 7.0500            11/01/05          00
1003544221                 6.6750            10/01/35          0.0000
0                          5.9500            10/01/08          10/01/08
M21/G02                    5.5750            11/01/08          11/01/08
25                         7.0500            0.0000            0.0000
A                          8.5500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10301193                   5.7500            146400.0000       100.0000
                           5.7500            145,939.20        ZZ
                           5.3750            854.35            1
                           12.7500           854.35            80
MIAMI LAKES      FL 33014  12.3750           09/14/05
0440725745                 5.7500            11/01/05          00
1003547638                 5.3750            10/01/35          0.0000
0                          5.9000            10/01/07          10/01/07
M21/G02                    5.5250            11/01/07          11/01/07
25                         5.7500            0.0000            0.0000
A                          7.2500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     09                00
                           O                 0.0000

10301201                   6.8750            191200.0000       100.0000
                           6.8750            191,200.00        ZZ
                           6.5000            1095.42           1
                           13.8750           1095.42           80
HENDERSON        NV 89074  13.5000           09/01/05
0440726586                 6.8750            11/01/05          00
1003567278                 6.5000            10/01/35          0.0000
0                          5.9000            10/01/07          10/01/07
M21/G02                    5.5250            11/01/07          11/01/07
25                         6.8750            0.0000            0.0000
A                          8.3750            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     03                00
                           O                 0.0000

10301203                   9.3250            310150.0000       100.0000
                           9.3250            309,991.71        ZZ
                           8.8250            2568.41           1
                           16.3250           2568.41           85
BARRINGTON       NH 03825  15.8250           11/16/05
0440728616                 9.3250            01/01/06          23
1003577329                 8.8250            12/01/35          0.0000
0                          5.9000            12/01/07          12/01/07
M21/U56                    5.4000            01/01/08          01/01/08
25                         9.3250            0.0000            0.0000
A                          10.8250           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10301205                   5.8500            322500.0000       100.0000
                           5.8500            321,837.65        ZZ
                           5.4750            1902.56           1
                           12.8500           1902.56           86
BROCKTON         MA 02301  12.4750           09/27/05
0440725794                 5.8500            12/01/05          23
1003577828                 5.4750            11/01/35          0.0000
0                          5.9500            11/01/07          11/01/07
M21/G02                    5.5750            12/01/07          12/01/07
25                         5.8500            0.0000            0.0000
A                          7.3500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10301207                   6.9550            134236.0000       100.0000
                           6.9550            133,901.01        ZZ
                           6.5800            889.03            1
                           13.9550           889.03            80
POOLER           GA 31322  13.5800           09/15/05
0440725828                 6.9550            11/01/05          00
1003591036                 6.5800            10/01/35          0.0000
0                          5.9000            10/01/07          10/01/07
M21/G02                    5.5250            11/01/07          11/01/07
25                         6.9550            0.0000            0.0000
A                          8.4550            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     03                00
                           O                 0.0000

10301209                   7.0500            268000.0000       100.0000
                           7.0500            267,343.60        ZZ
                           6.6750            1792.02           2
                           14.0500           1792.02           80
MILLTOWN         NJ 08857  13.6750           09/09/05
0440725851                 7.0500            11/01/05          00
1003594685                 6.6750            10/01/35          0.0000
0                          6.1500            10/01/07          10/01/07
M21/G02                    5.7750            11/01/07          11/01/07
25                         7.0500            0.0000            0.0000
A                          8.5500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10301211                   7.4000            113815.0000       100.0000
                           7.4000            113,642.13        ZZ
                           7.0250            788.03            1
                           14.4000           788.03            85
CASPER           WY 82604  14.0250           10/24/05
0440725893                 7.4000            12/01/05          23
1003482298                 7.0250            11/01/35          0.0000
0                          5.9500            11/01/07          11/01/07
M21/G02                    5.5750            12/01/07          12/01/07
25                         7.4000            0.0000            0.0000
A                          8.9000            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10301215                   9.0500            108500.0000       100.0000
                           9.0500            108,322.71        ZZ
                           8.5500            876.92            1
                           16.0500           876.92            67
FAIRWAY          KS 66205  15.5500           09/16/05
0440728640                 9.0500            11/01/05          00
1003491279                 8.5500            10/01/35          0.0000
0                          6.4500            10/01/07          10/01/07
M21/U57                    5.9500            11/01/07          11/01/07
25                         9.0500            0.0000            0.0000
A                          10.5500           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10301217                   7.6000            94400.0000        100.0000
                           7.6000            94,192.67         ZZ
                           7.2250            666.54            1
                           14.6000           666.54            80
KENMORE          NY 14217  14.2250           09/29/05
0440725935                 7.6000            11/01/05          00
1003491732                 7.2250            10/01/35          0.0000
0                          5.7500            10/01/07          10/01/07
M21/G02                    5.3750            11/01/07          11/01/07
25                         7.6000            0.0000            0.0000
A                          9.1000            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10301219                   7.7500            104000.0000       100.0000
                           7.7500            103,852.72        ZZ
                           7.3750            745.07            1
                           14.7500           745.07            80
WASHINGTON       IN 47501  14.3750           10/24/05
0440725950                 7.7500            12/01/05          00
1003519437                 7.3750            11/01/35          0.0000
0                          5.9500            11/01/07          11/01/07
M21/G02                    5.5750            12/01/07          12/01/07
25                         7.7500            0.0000            0.0000
A                          9.2500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           N                 0.0000

10301221                   6.5500            142400.0000       100.0000
                           6.5500            142,015.45        ZZ
                           6.1750            904.75            1
                           13.5500           904.75            80
WINNEMUCCA       NV 89445  13.1750           09/13/05
0440728673                 6.5500            11/01/05          00
1003544061                 6.1750            10/01/35          0.0000
0                          5.7500            10/01/08          10/01/08
M21/G02                    5.3750            11/01/08          11/01/08
25                         6.5500            0.0000            0.0000
A                          8.0500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10301223                   7.5000            168000.0000       100.0000
                           7.5000            167,623.62        ZZ
                           7.0000            1174.68           1
                           14.5000           1174.68           80
FOUNTAIN         CO 80817  14.0000           08/25/05
0440742864                 7.5000            11/01/05          00
1003549486                 7.0000            10/01/35          0.0000
0                          6.2500            10/01/07          10/01/07
M21/R44                    5.7500            11/01/07          11/01/07
25                         7.5000            0.0000            0.0000
A                          9.0000            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10301225                   7.7000            170000.0000       100.0000
                           7.7000            169,756.81        ZZ
                           7.2000            1212.04           1
                           14.7000           1212.04           85
MIAMI GARDENS    FL 33054  14.2000           10/20/05
0440728715                 7.7000            12/01/05          23
1003557047                 7.2000            11/01/35          0.0000
0                          5.7000            11/01/07          11/01/07
M21/U56                    5.2000            12/01/07          12/01/07
25                         7.7000            0.0000            0.0000
A                          9.2000            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10301227                   8.1000            238000.0000       100.0000
                           8.1000            237,527.38        ZZ
                           7.6000            1762.98           1
                           15.1000           1762.98           85
LANCASTER        CA 93534  14.6000           09/22/05
0440752459                 8.1000            11/01/05          23
1003575544                 7.6000            10/01/35          0.0000
0                          6.3500            10/01/07          10/01/07
M21/U56                    5.8500            11/01/07          11/01/07
25                         8.1000            0.0000            0.0000
A                          9.6000            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10301229                   7.3000            200000.0000       100.0000
                           7.3000            199,845.52        ZZ
                           6.9250            1371.15           1
                           14.3000           1371.15           59
BROOKLYN         NY 11203  13.9250           11/03/05
0440725992                 7.3000            01/01/06          00
1003580333                 6.9250            12/01/35          0.0000
0                          7.3500            12/01/07          12/01/07
M21/G02                    6.9750            01/01/08          01/01/08
25                         7.3000            0.0000            0.0000
A                          8.8000            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10301235                   6.7500            198000.0000       100.0000
                           6.7500            197,829.53        ZZ
                           6.3750            1284.22           1
                           13.7500           1284.22           90
SURPRISE         AZ 85379  13.3750           09/29/05
0440726024                 6.7500            12/01/05          23
1003586998                 6.3750            11/01/35          0.0000
0                          5.9000            11/01/07          11/01/07
M21/G02                    5.5250            12/01/07          12/01/07
25                         6.7500            0.0000            0.0000
A                          8.2500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     03                00
                           O                 0.0000

10301237                   7.2000            81600.0000        100.0000
                           7.2000            81,405.97         ZZ
                           6.7000            553.89            1
                           14.2000           553.89            85
KANSAS CITY      KS 66106  13.7000           09/02/05
0440728749                 7.2000            11/01/05          23
1003595684                 6.7000            10/01/35          0.0000
0                          5.9500            10/01/08          10/01/08
M21/R44                    5.4500            11/01/08          11/01/08
25                         7.2000            0.0000            0.0000
A                          8.7000            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10301239                   8.7500            50000.0000        100.0000
                           8.7500            49,913.06         ZZ
                           8.2500            393.35            1
                           15.7500           393.35            85
CHARLESTON       MO 63834  15.2500           09/14/05
0440760585                 8.7500            11/01/05          23
1003611639                 8.2500            10/01/35          0.0000
0                          5.9000            10/01/07          10/01/07
M21/R44                    5.4000            11/01/07          11/01/07
25                         8.7500            0.0000            0.0000
A                          10.2500           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10301241                   6.5500            280000.0000       100.0000
                           6.5500            279,749.32        ZZ
                           6.0500            1779.01           1
                           13.5500           1779.01           63
TUCSON           AZ 85749  13.0500           11/14/05
0440741122                 6.5500            01/01/06          00
1003619427                 6.0500            12/01/35          0.0000
0                          5.9000            12/01/07          12/01/07
M21/R44                    5.4000            01/01/08          01/01/08
25                         6.5500            0.0000            0.0000
A                          8.0500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10301243                   7.2500            472500.0000       100.0000
                           7.2500            471,760.59        ZZ
                           6.7500            3223.28           1
                           14.2500           3223.28           70
BELTSVILLE       MD 20705  13.7500           10/21/05
0440728772                 7.2500            12/01/05          00
1003619622                 6.7500            11/01/35          0.0000
0                          5.9000            11/01/07          11/01/07
M21/U57                    5.4000            12/01/07          12/01/07
25                         7.2500            0.0000            0.0000
A                          8.7500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10301245                   7.2750            329600.0000       100.0000
                           7.2750            329,086.77        ZZ
                           6.9000            2254.04           1
                           14.2750           2254.04           80
CHICAGO          IL 60641  13.9000           10/31/05
0440726057                 7.2750            12/01/05          00
1003622994                 6.9000            11/01/35          0.0000
0                          6.2000            11/01/07          11/01/07
M21/G02                    5.8250            12/01/07          12/01/07
25                         7.2750            0.0000            0.0000
A                          8.7750            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10301247                   8.8500            197520.0000       100.0000
                           8.8500            197,475.88        T
                           8.4750            1500.83           1
                           15.8500           1500.83           80
CAPE CORAL       FL 33993  15.4750           11/30/05
0440728814                 8.8500            01/01/06          00
1003633660                 8.4750            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/G02                    5.5750            01/01/08          01/01/08
25                         8.8500            0.0000            0.0000
A                          10.3500           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10301249                   8.5750            400500.0000       100.0000
                           8.5750            400,500.00        ZZ
                           8.2000            2861.91           3
                           15.5750           2861.91           90
BRONX            NY 10460  15.2000           11/18/05
0440726644                 8.5750            01/01/06          23
1003597726                 8.2000            12/01/35          0.0000
0                          5.9500            12/01/08          12/01/08
M21/G02                    5.5750            01/01/09          01/01/09
25                         8.5750            0.0000            0.0000
A                          10.0750           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10301251                   8.6500            59500.0000        100.0000
                           8.6500            59,465.05         ZZ
                           8.1500            463.85            1
                           15.6500           463.85            85
LAKELAND         FL 33801  15.1500           11/11/05
0440728848                 8.6500            01/01/06          23
1003605441                 8.1500            12/01/35          0.0000
0                          5.9000            12/01/07          12/01/07
M21/U56                    5.4000            01/01/08          01/01/08
25                         8.6500            0.0000            0.0000
A                          10.1500           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     09                00
                           O                 0.0000

10301253                   7.5750            84000.0000        100.0000
                           7.5750            83,814.57         ZZ
                           7.0750            591.67            1
                           14.5750           591.67            80
MOUNT HOLLY      NJ 08060  14.0750           09/19/05
0440728863                 7.5750            11/01/05          00
1003606244                 7.0750            10/01/35          0.0000
0                          7.3500            10/01/08          10/01/08
M21/R44                    6.8500            11/01/08          11/01/08
25                         7.5750            0.0000            0.0000
A                          9.0750            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10301255                   6.8500            209950.0000       100.0000
                           6.8500            209,950.00        ZZ
                           6.4750            1198.46           1
                           13.8500           1198.46           94
LAKE HAVASU CIT  AZ 86406  13.4750           09/22/05
0440726677                 6.8500            11/01/05          23
1003610480                 6.4750            10/01/35          0.0000
0                          5.9000            10/01/08          10/01/08
M21/G02                    5.5250            11/01/08          11/01/08
25                         6.8500            0.0000            0.0000
A                          8.3500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10301257                   7.1500            148000.0000       100.0000
                           7.1500            147,999.98        ZZ
                           6.7750            881.84            1
                           14.1500           881.84            80
WORCESTER        MA 01609  13.7750           09/30/05
0440726701                 7.1500            11/01/05          00
1003617134                 6.7750            10/01/35          0.0000
0                          5.9000            10/01/08          10/01/08
M21/G02                    5.5250            11/01/08          11/01/08
25                         7.1500            0.0000            0.0000
A                          8.6500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     01                00
                           O                 0.0000

10301259                   8.7500            281250.0000       100.0000
                           8.7500            280,761.02        ZZ
                           8.2500            2212.59           1
                           15.7500           2212.59           75
SACRAMENTO       CA 95833  15.2500           09/21/05
0440745214                 8.7500            11/01/05          00
1003620479                 8.2500            10/01/35          0.0000
0                          6.4500            10/01/07          10/01/07
M21/R44                    5.9500            11/01/07          11/01/07
25                         8.7500            0.0000            0.0000
A                          10.2500           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10301261                   7.5000            89600.0000        100.0000
                           7.5000            89,466.58         ZZ
                           7.0000            626.50            1
                           14.5000           626.50            80
ATLANTA          MI 49709  14.0000           10/15/05
0440760593                 7.5000            12/01/05          00
1003623877                 7.0000            11/01/35          0.0000
0                          5.9500            11/01/07          11/01/07
M21/R44                    5.4500            12/01/07          12/01/07
25                         7.5000            0.0000            0.0000
A                          9.0000            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10301263                   7.6000            263200.0000       100.0000
                           7.6000            263,200.00        ZZ
                           7.1000            1666.93           1
                           14.6000           1666.93           80
EDISON           NJ 08817  14.1000           09/30/05
0440726735                 7.6000            11/01/05          00
1003628033                 7.1000            10/01/35          0.0000
0                          5.9000            10/01/08          10/01/08
M21/R44                    5.4000            11/01/08          11/01/08
25                         7.6000            0.0000            0.0000
A                          9.1000            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10301265                   8.3500            143650.0000       100.0000
                           8.3500            143,469.88        ZZ
                           7.8500            1089.31           1
                           15.3500           1089.31           85
NORTH LAUDERDAL  FL 33068  14.8500           10/19/05
0440728905                 8.3500            12/01/05          23
1003660372                 7.8500            11/01/35          0.0000
0                          5.9500            11/01/07          11/01/07
M21/U56                    5.4500            12/01/07          12/01/07
25                         8.3500            0.0000            0.0000
A                          9.8500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10301267                   9.8250            200029.0000       100.0000
                           9.8250            199,844.55        T
                           9.4500            1729.59           1
                           16.8250           1729.59           90
DURHAM           NC 27707  16.4500           09/23/05
0440726107                 9.8250            11/01/05          23
1003669202                 9.4500            10/01/35          0.0000
0                          5.0000            10/01/07          10/01/07
M21/G02                    4.6250            11/01/07          11/01/07
25                         9.8250            0.0000            0.0000
A                          11.3250           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     03                00
                           O                 0.0000

10301269                   8.4000            173000.0000       100.0000
                           8.4000            172,676.81        ZZ
                           7.9000            1317.98           1
                           15.4000           1317.98           71
AVONDALE         AZ 85323  14.9000           09/12/05
0440760601                 8.4000            11/01/05          00
1003671226                 7.9000            10/01/35          0.0000
0                          6.7000            10/01/07          10/01/07
M21/R44                    6.2000            11/01/07          11/01/07
25                         8.4000            0.0000            0.0000
A                          9.9000            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10301271                   7.6500            199500.0000       100.0000
                           7.6500            199,500.00        ZZ
                           7.2750            1271.81           1
                           14.6500           1271.81           95
OLATHE           KS 66061  14.2750           09/15/05
0440726768                 7.6500            11/01/05          23
1003679406                 7.2750            10/01/35          0.0000
0                          5.9000            10/01/08          10/01/08
M21/G02                    5.5250            11/01/08          11/01/08
25                         7.6500            0.0000            0.0000
A                          9.1500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10301273                   7.6000            97750.0000        100.0000
                           7.6000            97,535.32         ZZ
                           7.1000            690.19            1
                           14.6000           690.19            85
CENTERTON        AR 72719  14.1000           09/15/05
0440745222                 7.6000            11/01/05          23
1003684187                 7.1000            10/01/35          0.0000
0                          6.1500            10/01/07          10/01/07
M21/R44                    5.6500            11/01/07          11/01/07
25                         7.6000            0.0000            0.0000
A                          9.1000            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10301281                   8.0000            196000.0000       100.0000
                           8.0000            196,000.00        ZZ
                           7.5000            1306.67           1
                           15.0000           1306.67           95
LEAWOOD          KS 66206  14.5000           09/20/05
0440726800                 8.0000            11/01/05          23
1003706476                 7.5000            10/01/35          0.0000
0                          6.7500            10/01/08          10/01/08
M21/R44                    6.2500            11/01/08          11/01/08
25                         8.0000            0.0000            0.0000
A                          9.5000            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10301283                   9.4000            182750.0000       100.0000
                           9.4000            182,658.19        ZZ
                           8.9000            1523.35           1
                           16.4000           1523.35           85
MIAMI            FL 33172  15.9000           11/09/05
0440741155                 9.4000            01/01/06          23
1003708759                 8.9000            12/01/35          0.0000
0                          6.4500            12/01/07          12/01/07
M21/R44                    5.9500            01/01/08          01/01/08
25                         9.4000            0.0000            0.0000
A                          10.9000           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     01                00
                           O                 0.0000

10301287                   6.8250            252800.0000       100.0000
                           6.8250            252,369.82        ZZ
                           6.4500            1652.28           1
                           12.8250           1652.28           80
UNION            NJ 07083  12.4500           09/07/05
0440726123                 6.8250            11/01/05          00
1003651319                 6.4500            10/01/35          0.0000
0                          6.1500            10/01/07          10/01/07
M21/G02                    5.7750            11/01/07          11/01/07
25                         6.8250            0.0000            0.0000
A                          8.3250            6                 6
360                        E                 1.5000            1.5000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10301289                   7.2500            558857.0000       100.0000
                           7.2500            558,857.00        ZZ
                           6.8750            3376.43           1
                           14.2500           3376.43           80
CORONA           CA 92883  13.8750           09/27/05
0440726834                 7.2500            11/01/05          00
1003665876                 6.8750            10/01/35          0.0000
0                          6.1500            10/01/08          10/01/08
M21/G02                    5.7750            11/01/08          11/01/08
25                         7.2500            0.0000            0.0000
A                          8.7500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     03                00
                           O                 0.0000

10301291                   8.0000            356250.0000       100.0000
                           8.0000            355,528.09        ZZ
                           7.5000            2614.04           1
                           15.0000           2614.04           95
WHITE LAKE       MI 48386  14.5000           09/21/05
0440760635                 8.0000            11/01/05          23
1003676882                 7.5000            10/01/35          0.0000
0                          5.9000            10/01/07          10/01/07
M21/R44                    5.4000            11/01/07          11/01/07
25                         8.0000            0.0000            0.0000
A                          9.5000            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10301293                   5.5500            130400.0000       100.0000
                           5.5500            129,973.86        ZZ
                           5.1750            744.49            1
                           12.5500           744.49            80
AUGUSTA          GA 30906  12.1750           09/24/05
0440726156                 5.5500            11/01/05          00
1003679317                 5.1750            10/01/35          0.0000
0                          5.9000            10/01/07          10/01/07
M21/G02                    5.5250            11/01/07          11/01/07
25                         5.5500            0.0000            0.0000
A                          7.0500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10301295                   8.4000            300000.0000       100.0000
                           8.4000            299,814.48        ZZ
                           8.0250            2285.52           1
                           15.4000           2285.52           86
WEST WARWICK     RI 02893  15.0250           11/04/05
0440726198                 8.4000            01/01/06          23
1003683632                 8.0250            12/01/35          0.0000
0                          6.7000            12/01/07          12/01/07
M21/G02                    6.3250            01/01/08          01/01/08
25                         8.4000            0.0000            0.0000
A                          9.9000            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10301301                   6.9750            224000.0000       100.0000
                           6.9750            223,443.22        ZZ
                           6.6000            1486.52           1
                           13.9750           1486.52           80
GARDNER          MA 01440  13.6000           09/16/05
0440726222                 6.9750            11/01/05          00
1003687594                 6.6000            10/01/35          0.0000
0                          5.7000            10/01/07          10/01/07
M21/G02                    5.3250            11/01/07          11/01/07
25                         6.9750            0.0000            0.0000
A                          8.4750            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10301305                   7.2000            117000.0000       100.0000
                           7.2000            116,907.81        ZZ
                           6.8250            794.19            1
                           14.2000           794.19            90
EASTPOINTE       MI 48021  13.8250           11/09/05
0440726255                 7.2000            01/01/06          23
1004459749                 6.8250            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/G02                    5.5750            01/01/08          01/01/08
25                         7.2000            0.0000            0.0000
A                          8.7000            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10301309                   6.9500            242000.0000       100.0000
                           6.9500            242,000.00        ZZ
                           6.5750            1401.59           1
                           13.9500           1401.59           80
NOKOMIS          FL 34275  13.5750           11/18/05
0440726891                 6.9500            01/01/06          00
1004461558                 6.5750            12/01/35          0.0000
0                          6.4500            12/01/07          12/01/07
M21/G02                    6.0750            01/01/08          01/01/08
25                         6.9500            0.0000            0.0000
A                          8.4500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10301315                   7.9500            248500.0000       100.0000
                           7.9500            248,331.55        ZZ
                           7.4500            1814.76           1
                           14.9500           1814.76           70
RANCHO SANTA MA  CA 92688  14.4500           11/09/05
0440741163                 7.9500            01/01/06          00
1004466786                 7.4500            12/01/35          0.0000
0                          6.7000            12/01/07          12/01/07
M21/R44                    6.2000            01/01/08          01/01/08
25                         7.9500            0.0000            0.0000
A                          9.4500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     01                00
                           O                 0.0000

10301317                   7.1500            75100.0000        100.0000
                           7.1500            75,040.23         ZZ
                           6.7750            507.24            1
                           14.1500           507.24            94
BAKER            LA 70714  13.7750           11/08/05
0440726289                 7.1500            01/01/06          23
1004468034                 6.7750            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/G02                    5.5750            01/01/08          01/01/08
25                         7.1500            0.0000            0.0000
A                          8.6500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10301319                   8.8500            189000.0000       100.0000
                           8.8500            188,893.49        ZZ
                           8.3500            1500.39           1
                           15.8500           1500.39           90
NEW ALBANY       OH 43054  15.3500           11/07/05
0440760643                 8.8500            01/01/06          23
1004451355                 8.3500            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/R44                    5.4500            01/01/08          01/01/08
25                         8.8500            0.0000            0.0000
A                          10.3500           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10301321                   7.4250            111200.0000       100.0000
                           7.4250            111,116.22        ZZ
                           7.0500            771.83            1
                           14.4250           771.83            80
ROY              UT 84067  14.0500           11/03/05
0440726313                 7.4250            01/01/06          00
1004453246                 7.0500            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/G02                    5.5750            01/01/08          01/01/08
25                         7.4250            0.0000            0.0000
A                          8.9250            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10301323                   8.2500            153000.0000       100.0000
                           8.2500            152,902.44        ZZ
                           7.7500            1149.44           1
                           15.2500           1149.44           85
EMMAUS           PA 18049  14.7500           11/10/05
0440741171                 8.2500            01/01/06          23
1004453380                 7.7500            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/R44                    5.4500            01/01/08          01/01/08
25                         8.2500            0.0000            0.0000
A                          9.7500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10301327                   6.3000            357000.0000       100.0000
                           6.3000            356,668.77        ZZ
                           5.9250            2039.43           1
                           13.3000           2039.43           85
LAKE ELSINORE    CA 92530  12.9250           10/24/05
0440728970                 6.3000            12/01/05          23
1004456323                 5.9250            11/01/35          0.0000
0                          5.9500            11/01/07          11/01/07
M21/G02                    5.5750            12/01/07          12/01/07
25                         6.3000            0.0000            0.0000
A                          7.8000            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10301329                   9.8000            120700.0000       100.0000
                           9.8000            120,644.28        ZZ
                           9.3000            1041.44           1
                           16.8000           1041.44           85
DUNDALK          MD 21222  16.3000           11/11/05
0440729002                 9.8000            01/01/06          23
1004458562                 9.3000            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/U56                    5.4500            01/01/08          01/01/08
25                         9.8000            0.0000            0.0000
A                          11.3000           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10301333                   8.2500            450000.0000       100.0000
                           8.2500            449,713.05        ZZ
                           7.7500            3380.70           2
                           15.2500           3380.70           74
HAWTHORNE        CA 90250  14.7500           11/08/05
0440729036                 8.2500            01/01/06          00
1004460327                 7.7500            12/01/35          0.0000
0                          6.4500            12/01/07          12/01/07
M21/U56                    5.9500            01/01/08          01/01/08
25                         8.2500            0.0000            0.0000
A                          9.7500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10301341                   7.2500            500724.0000       100.0000
                           7.2500            500,724.00        ZZ
                           6.8750            3025.21           1
                           14.2500           3025.21           80
CHULA VISTA      CA 91915  13.8750           11/11/05
0440727006                 7.2500            01/01/06          00
1004462904                 6.8750            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/G02                    5.5750            01/01/08          01/01/08
25                         7.2500            0.0000            0.0000
A                          8.7500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     01                00
                           O                 0.0000

10301347                   7.5500            145520.0000       100.0000
                           7.5500            145,520.00        ZZ
                           7.1750            915.57            1
                           14.5500           915.57            85
SAVANNAH         GA 31410  14.1750           11/14/05
0440727022                 7.5500            01/01/06          23
1004473778                 7.1750            12/01/35          0.0000
0                          5.9500            12/01/08          12/01/08
M21/G02                    5.5750            01/01/09          01/01/09
25                         7.5500            0.0000            0.0000
A                          9.0500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10301357                   6.9900            386750.0000       100.0000
                           6.9900            386,112.87        ZZ
                           6.6150            2570.46           1
                           13.9900           2570.46           85
FARMINGDALE      NY 11735  13.6150           10/22/05
0440726354                 6.9900            12/01/05          23
1004470110                 6.6150            11/01/35          0.0000
0                          6.4500            11/01/07          11/01/07
M21/G02                    6.0750            12/01/07          12/01/07
25                         6.9900            0.0000            0.0000
A                          8.4900            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10301359                   7.7000            212250.0000       100.0000
                           7.7000            212,098.68        ZZ
                           7.2000            1513.26           1
                           14.7000           1513.26           75
MIDDLE RIVER     MD 21220  14.2000           11/09/05
0440760650                 7.7000            01/01/06          00
1004470726                 7.2000            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/R44                    5.4500            01/01/08          01/01/08
25                         7.7000            0.0000            0.0000
A                          9.2000            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10301365                   6.1500            129600.0000       100.0000
                           6.1500            129,464.20        ZZ
                           5.7750            789.56            1
                           13.1500           789.56            80
LANCASTER        PA 17602  12.7750           11/10/05
0440726388                 6.1500            01/01/06          00
1004472902                 5.7750            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/G02                    5.5750            01/01/08          01/01/08
25                         6.1500            0.0000            0.0000
A                          7.6500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10301369                   7.2500            80000.0000        100.0000
                           7.2500            79,937.58         ZZ
                           6.8750            545.75            1
                           14.2500           545.75            80
ROMNEY           WV 26757  13.8750           11/15/05
0440726412                 7.2500            01/01/06          00
1004474438                 6.8750            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/G02                    5.5750            01/01/08          01/01/08
25                         7.2500            0.0000            0.0000
A                          8.7500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10301373                   8.1500            80000.0000        100.0000
                           8.1500            79,943.33         ZZ
                           7.6500            595.40            1
                           15.1500           595.40            80
ANDERSON         IN 46013  14.6500           11/07/05
0440741239                 8.1500            01/01/06          00
1004475605                 7.6500            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/R44                    5.4500            01/01/08          01/01/08
25                         8.1500            0.0000            0.0000
A                          9.6500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           N                 0.0000

10301375                   8.0000            116800.0000       100.0000
                           8.0000            116,721.63        ZZ
                           7.6250            857.04            1
                           15.0000           857.04            80
BRAZORIA         TX 77422  14.6250           11/08/05
0440726446                 8.0000            01/01/06          00
1004476506                 7.6250            12/01/35          0.0000
0                          6.2000            12/01/07          12/01/07
M21/G02                    5.8250            01/01/08          01/01/08
25                         8.0000            0.0000            0.0000
A                          9.5000            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10301377                   8.8750            240000.0000       100.0000
                           8.8750            239,865.45        ZZ
                           8.5000            1909.55           2
                           15.8750           1909.55           46
MOUNT VERNON     NY 10552  15.5000           11/09/05
0440726479                 8.8750            01/01/06          00
1004476757                 8.5000            12/01/35          0.0000
0                          6.2000            12/01/07          12/01/07
M21/G02                    5.8250            01/01/08          01/01/08
25                         8.8750            0.0000            0.0000
A                          10.3750           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           N                 0.0000

10301383                   6.5250            201600.0000       100.0000
                           6.5250            201,418.63        ZZ
                           6.0250            1277.57           1
                           12.5250           1277.57           60
SCARBOROUGH      ME 04074  12.0250           11/09/05
0440760676                 6.5250            01/01/06          00
1004483865                 6.0250            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/R44                    5.4500            01/01/08          01/01/08
25                         6.5250            0.0000            0.0000
A                          7.5250            6                 6
360                        E                 1.0000            1.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10301385                   6.9500            218600.0000       100.0000
                           6.9500            218,419.04        ZZ
                           6.4500            1447.02           1
                           13.9500           1447.02           88
VISALIA          CA 93292  13.4500           11/04/05
0440760684                 6.9500            01/01/06          23
1004484873                 6.4500            12/01/35          0.0000
0                          6.3500            12/01/07          12/01/07
M21/R44                    5.8500            01/01/08          01/01/08
25                         6.9500            0.0000            0.0000
A                          8.4500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10301391                   7.3750            140000.0000       100.0000
                           7.3750            139,893.47        ZZ
                           6.8750            966.95            1
                           14.3750           966.95            80
TUCSON           AZ 85730  13.8750           11/02/05
0440745313                 7.3750            01/01/06          00
1004487120                 6.8750            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/R44                    5.4500            01/01/08          01/01/08
25                         7.3750            0.0000            0.0000
A                          8.8750            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10301393                   8.9500            76000.0000        100.0000
                           8.9500            75,958.04         ZZ
                           8.5750            608.79            1
                           15.9500           608.79            95
MASCOT           TN 37806  15.5750           11/10/05
0440726503                 8.9500            01/01/06          23
1004477088                 8.5750            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/G02                    5.5750            01/01/08          01/01/08
25                         8.9500            0.0000            0.0000
A                          10.4500           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10301395                   6.7500            280000.0000       100.0000
                           6.7500            279,885.60        ZZ
                           6.3750            1689.40           1
                           13.7500           1689.40           82
RIVERSIDE        CA 92501  13.3750           11/09/05
0440729127                 6.7500            01/01/06          23
1004479004                 6.3750            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/G02                    5.5750            01/01/08          01/01/08
25                         6.7500            0.0000            0.0000
A                          8.2500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10301399                   6.7500            187000.0000       100.0000
                           6.7500            187,000.00        ZZ
                           6.3750            1051.88           1
                           13.7500           1051.88           85
NORTHFIELD       MN 55057  13.3750           10/26/05
0440727295                 6.7500            12/01/05          23
1004479781                 6.3750            11/01/35          0.0000
0                          5.9500            11/01/08          11/01/08
M21/G02                    5.5750            12/01/08          12/01/08
25                         6.7500            0.0000            0.0000
A                          8.2500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10301401                   6.9900            173600.0000       100.0000
                           6.9900            173,457.42        ZZ
                           6.6150            1153.80           1
                           13.9900           1153.80           80
KISSIMMEE        FL 34743  13.6150           11/09/05
0440726537                 6.9900            01/01/06          00
1004480065                 6.6150            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/G02                    5.5750            01/01/08          01/01/08
25                         6.9900            0.0000            0.0000
A                          8.4900            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     03                00
                           O                 0.0000

10301403                   6.8880            104000.0000       100.0000
                           6.8880            103,912.85        ZZ
                           6.5130            684.11            1
                           13.8880           684.11            80
OCALA            FL 34479  13.5130           11/09/05
0440726560                 6.8880            01/01/06          00
1004484169                 6.5130            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/G02                    5.5750            01/01/08          01/01/08
25                         6.8880            0.0000            0.0000
A                          8.3880            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10301407                   10.5000           64000.0000        100.0000
                           10.5000           63,974.56         ZZ
                           10.0000           585.44            1
                           17.5000           585.44            80
ROSEBUD          TX 76570  17.0000           11/04/05
0440745321                 10.5000           01/01/06          00
1004484249                 10.0000           12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/R44                    5.4500            01/01/08          01/01/08
25                         10.5000           0.0000            0.0000
A                          12.0000           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10301411                   6.0000            300000.0000       100.0000
                           6.0000            299,401.21        ZZ
                           5.6250            1798.65           2
                           13.0000           1798.65           43
CLIFFSIDE PARK   NJ 07010  12.6250           10/21/05
0440726594                 6.0000            12/01/05          00
1004486283                 5.6250            11/01/35          0.0000
0                          6.2000            11/01/07          11/01/07
M21/G02                    5.8250            12/01/07          12/01/07
25                         6.0000            0.0000            0.0000
A                          7.5000            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10301415                   9.7750            210000.0000       100.0000
                           9.7750            209,804.28        ZZ
                           9.2750            1808.09           1
                           16.7750           1808.09           70
FRESNO           CA 93711  16.2750           10/26/05
0440729242                 9.7750            12/01/05          00
1004487077                 9.2750            11/01/35          0.0000
0                          7.0500            11/01/07          11/01/07
M21/U57                    6.5500            12/01/07          12/01/07
25                         9.7750            0.0000            0.0000
A                          11.2750           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10301417                   8.9500            126000.0000       100.0000
                           8.9500            125,860.39        ZZ
                           8.4500            1009.29           1
                           15.9500           1009.29           66
ST. PETERS       MO 63376  15.4500           10/26/05
0440742922                 8.9500            12/01/05          00
1004488496                 8.4500            11/01/35          0.0000
0                          6.3500            11/01/07          11/01/07
M21/R44                    5.8500            12/01/07          12/01/07
25                         8.9500            0.0000            0.0000
A                          10.4500           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     03                00
                           O                 0.0000

10301419                   6.9500            259250.0000       100.0000
                           6.9500            259,035.39        ZZ
                           6.5750            1716.10           1
                           13.9500           1716.10           85
MINNEAPOLIS      MN 55417  13.5750           11/02/05
0440726628                 6.9500            01/01/06          23
1004488922                 6.5750            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/G02                    5.5750            01/01/08          01/01/08
25                         6.9500            0.0000            0.0000
A                          8.4500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10301423                   7.8000            73000.0000        100.0000
                           7.8000            72,948.99         ZZ
                           7.4250            525.51            1
                           14.8000           525.51            79
BARTOW           FL 33830  14.4250           11/10/05
0440726651                 7.8000            01/01/06          00
1004492187                 7.4250            12/01/35          0.0000
0                          6.1500            12/01/07          12/01/07
M21/G02                    5.7750            01/01/08          01/01/08
25                         7.8000            0.0000            0.0000
A                          9.3000            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10301427                   5.9900            450500.0000       100.0000
                           5.9900            450,050.67        ZZ
                           5.6150            2698.08           1
                           12.9900           2698.08           85
STOCKTON         CA 95209  12.6150           10/31/05
0440729309                 5.9900            01/01/06          23
1004493248                 5.6150            12/01/35          0.0000
0                          5.9500            12/01/08          12/01/08
M21/G02                    5.5750            01/01/09          01/01/09
25                         5.9900            0.0000            0.0000
A                          7.4900            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10301429                   9.1750            80500.0000        100.0000
                           9.1750            80,457.60         ZZ
                           8.6750            657.89            1
                           16.1750           657.89            70
SIDNEY           IA 51652  15.6750           10/31/05
0440742930                 9.1750            01/01/06          00
1004487193                 8.6750            12/01/35          0.0000
0                          6.6500            12/01/07          12/01/07
M21/R44                    6.1500            01/01/08          01/01/08
25                         9.1750            0.0000            0.0000
A                          10.6750           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10301443                   7.9250            265000.0000       100.0000
                           7.9250            264,819.46        ZZ
                           7.4250            1930.64           1
                           14.9250           1930.64           62
SUISUN CITY      CA 94585  14.4250           11/05/05
0440742948                 7.9250            01/01/06          00
1003709829                 7.4250            12/01/35          0.0000
0                          6.7000            12/01/07          12/01/07
M21/R44                    6.2000            01/01/08          01/01/08
25                         7.9250            0.0000            0.0000
A                          9.4250            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10301445                   6.6500            356000.0000       100.0000
                           6.6500            356,000.00        ZZ
                           6.2750            1972.84           1
                           13.6500           1972.84           80
ANTIOCH          CA 94509  13.2750           11/17/05
0440727410                 6.6500            01/01/06          00
1003716241                 6.2750            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/G02                    5.5750            01/01/08          01/01/08
25                         6.6500            0.0000            0.0000
A                          8.1500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10301449                   8.3750            161910.0000       100.0000
                           8.3750            161,606.02        ZZ
                           7.8750            1230.63           1
                           9.8750            1230.63           90
PLEASANTVILLE    NJ 08232  9.3750            09/30/05
0440742971                 0.0000            11/01/05          23
1003721618                 0.0000            10/01/35          0.0000
0                          5.9500            10/01/07          10/01/07
M21/R44                    5.4500            11/01/07          11/01/07
25                         8.3750            0.0000            0.0000
A                          9.8750            6                 6
360                        E                 1.5000            1.5000
1.5000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10301451                   6.9500            294500.0000       100.0000
                           6.9500            294,028.55        ZZ
                           6.5750            1705.65           1
                           13.9500           1705.65           95
HOFFMAN ESTATES  IL 60194  13.5750           09/23/05
0440727444                 6.9500            11/01/05          23
1003726784                 6.5750            10/01/35          0.0000
0                          5.9500            10/01/08          10/01/08
M21/G02                    5.5750            11/01/08          11/01/08
25                         6.9500            0.0000            0.0000
A                          8.4500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10301455                   8.6750            228000.0000       100.0000
                           8.6750            228,000.00        ZZ
                           8.3000            1648.25           1
                           15.6750           1648.25           80
NORTH BERGEN     NJ 07047  15.3000           10/07/05
0440727485                 8.6750            12/01/05          00
1003748476                 8.3000            11/01/35          0.0000
0                          6.2000            11/01/08          11/01/08
M21/G02                    5.8250            12/01/08          12/01/08
25                         8.6750            0.0000            0.0000
A                          10.1750           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.0100
0.0000                     S                 N                 0.0100
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10301457                   7.6000            210900.0000       100.0000
                           7.6000            210,436.82        ZZ
                           7.2250            1489.12           1
                           14.6000           1489.12           95
WEBSTER          MA 01570  14.2250           09/26/05
0440726719                 7.6000            11/01/05          23
1003713627                 7.2250            10/01/35          0.0000
0                          5.9500            10/01/07          10/01/07
M21/G02                    5.5750            11/01/07          11/01/07
25                         7.6000            0.0000            0.0000
A                          9.1000            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10301459                   5.9500            260000.0000       100.0000
                           5.9500            260,000.00        ZZ
                           5.5750            1289.17           1
                           12.9500           1289.17           80
VICTORVILLE      CA 92394  12.5750           09/15/05
0440727519                 5.9500            11/01/05          00
1003714029                 5.5750            10/01/35          0.0000
0                          5.9000            10/01/07          10/01/07
M21/G02                    5.5250            11/01/07          11/01/07
25                         5.9500            0.0000            0.0000
A                          7.4500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.0100
0.0000                     S                 N                 0.0100
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10301461                   7.2500            301500.0000       100.0000
                           7.2500            301,028.18        ZZ
                           6.7500            2056.76           1
                           14.2500           2056.76           90
SACRAMENTO       CA 95815  13.7500           10/07/05
0440745362                 7.2500            12/01/05          23
1003716633                 6.7500            11/01/35          0.0000
0                          6.3500            11/01/07          11/01/07
M21/R44                    5.8500            12/01/07          12/01/07
25                         7.2500            0.0000            0.0000
A                          8.7500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10301463                   7.8500            172250.0000       100.0000
                           7.8500            172,130.85        ZZ
                           7.3500            1245.95           1
                           14.8500           1245.95           65
EAST PROVIDENCE  RI 02914  14.3500           10/26/05
0440742989                 7.8500            01/01/06          00
1003720860                 7.3500            12/01/35          0.0000
0                          5.9000            12/01/07          12/01/07
M21/R44                    5.4000            01/01/08          01/01/08
25                         7.8500            0.0000            0.0000
A                          9.3500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10301465                   7.1500            161649.0000       100.0000
                           7.1500            161,260.80        T
                           6.7750            1091.79           1
                           14.1500           1091.79           80
UNION CITY       GA 30291  13.7750           09/21/05
0440726743                 7.1500            11/01/05          00
1003722528                 6.7750            10/01/35          0.0000
0                          5.9500            10/01/07          10/01/07
M21/G02                    5.5750            11/01/07          11/01/07
25                         7.1500            0.0000            0.0000
A                          8.6500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     03                00
                           O                 0.0000

10301467                   7.0500            172800.0000       100.0000
                           7.0500            172,659.74        ZZ
                           6.6750            1155.46           1
                           14.0500           1155.46           90
SWANTON          OH 43558  13.6750           11/10/05
0440726784                 7.0500            01/01/06          23
1003723607                 6.6750            12/01/35          0.0000
0                          5.0000            12/01/07          12/01/07
M21/G02                    4.6250            01/01/08          01/01/08
25                         7.0500            0.0000            0.0000
A                          8.5500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10301473                   8.4500            384900.0000       100.0000
                           8.4500            384,664.42        ZZ
                           7.9500            2945.92           1
                           15.4500           2945.92           69
NEWBURYPORT      MA 01950  14.9500           11/07/05
0440742997                 8.4500            01/01/06          00
1003739565                 7.9500            12/01/35          0.0000
0                          6.1500            12/01/07          12/01/07
M21/R44                    5.6500            01/01/08          01/01/08
25                         8.4500            0.0000            0.0000
A                          9.9500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10301475                   7.0000            182750.0000       100.0000
                           7.0000            182,600.19        ZZ
                           6.6250            1215.85           1
                           14.0000           1215.85           85
MIAMI            FL 33175  13.6250           10/31/05
0440726826                 7.0000            01/01/06          23
1003742695                 6.6250            12/01/35          0.0000
0                          5.0000            12/01/07          12/01/07
M21/G02                    4.6250            01/01/08          01/01/08
25                         7.0000            0.0000            0.0000
A                          8.5000            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     09                00
                           O                 0.0000

10301477                   7.7500            102320.0000       100.0000
                           7.7500            102,247.78        ZZ
                           7.3750            733.04            2
                           14.7500           733.04            80
COLLEGE STATION  TX 77840  14.3750           11/09/05
0440726859                 7.7500            01/01/06          00
1004629067                 7.3750            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/G02                    5.5750            01/01/08          01/01/08
25                         7.7500            0.0000            0.0000
A                          9.2500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10301481                   7.9500            470400.0000       100.0000
                           7.9500            469,760.19        ZZ
                           7.4500            3435.25           1
                           14.9500           3435.25           80
NAPLES           FL 34119  14.4500           11/03/05
0440726883                 7.9500            12/01/05          00
1004629726                 7.4500            11/01/35          0.0000
0                          6.2000            11/01/07          11/01/07
M21/U56                    5.7000            12/01/07          12/01/07
25                         7.9500            0.0000            0.0000
A                          9.4500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           N                 0.0000

10301485                   7.2500            135000.0000       100.0000
                           7.2500            135,000.00        ZZ
                           6.8750            815.63            1
                           14.2500           815.63            84
PHILADELPHIA     PA 19136  13.8750           11/10/05
0440727576                 7.2500            01/01/06          23
1004630509                 6.8750            12/01/35          0.0000
0                          5.9500            12/01/08          12/01/08
M21/G02                    5.5750            01/01/09          01/01/09
25                         7.2500            0.0000            0.0000
A                          8.7500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10301491                   7.4250            161600.0000       100.0000
                           7.4250            161,478.26        ZZ
                           7.0500            1121.64           1
                           14.4250           1121.64           80
SUMMERVILLE      SC 29485  14.0500           11/09/05
0440729366                 7.4250            01/01/06          00
1004632106                 7.0500            12/01/35          0.0000
0                          5.9500            12/01/08          12/01/08
M21/G02                    5.5750            01/01/09          01/01/09
25                         7.4250            0.0000            0.0000
A                          8.9250            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     03                00
                           O                 0.0000

10301493                   8.1250            1064000.0000      100.0000
                           8.1250            1,064,000.00      ZZ
                           7.6250            7204.17           1
                           15.1250           7204.17           80
CHULA VISTA      CA 91914  14.6250           11/24/05
0440727592                 8.1250            01/01/06          00
1004633846                 7.6250            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/U56                    5.4500            01/01/08          01/01/08
25                         8.1250            0.0000            0.0000
A                          9.6250            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10301499                   6.2500            139000.0000       100.0000
                           6.2500            138,868.11        ZZ
                           5.8750            855.85            1
                           13.2500           855.85            80
MESA             AZ 85204  12.8750           11/04/05
0440726909                 6.2500            01/01/06          00
1004634471                 5.8750            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/G02                    5.5750            01/01/08          01/01/08
25                         6.2500            0.0000            0.0000
A                          7.7500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10301503                   7.9900            315000.0000       100.0000
                           7.9900            314,788.20        ZZ
                           7.4900            2309.17           1
                           14.9900           2309.17           90
POMONA           CA 91766  14.4900           11/05/05
0440729408                 7.9900            01/01/06          23
1004636317                 7.4900            12/01/35          0.0000
0                          6.2000            12/01/07          12/01/07
M21/U57                    5.7000            01/01/08          01/01/08
25                         7.9900            0.0000            0.0000
A                          9.4900            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10301507                   8.1000            135000.0000       100.0000
                           8.1000            134,911.24        ZZ
                           7.7250            1000.01           1
                           15.1000           1000.01           80
LAKELAND         GA 31635  14.7250           11/25/05
0440729440                 8.1000            01/01/06          00
1004636834                 7.7250            12/01/35          0.0000
0                          5.9500            12/01/08          12/01/08
M21/G02                    5.5750            01/01/09          01/01/09
25                         8.1000            0.0000            0.0000
A                          9.6000            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10301509                   7.0500            535500.0000       100.0000
                           7.0500            535,065.36        ZZ
                           6.5500            3580.70           1
                           14.0500           3580.70           85
SCOTTSDALE       AZ 85255  13.5500           11/02/05
0440726933                 7.0500            01/01/06          23
1004637049                 6.5500            12/01/35          0.0000
0                          6.2000            12/01/07          12/01/07
M21/U56                    5.7000            01/01/08          01/01/08
25                         7.0500            0.0000            0.0000
A                          8.0500            6                 6
360                        E                 1.0000            1.0000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     03                00
                           O                 0.0000

10301519                   6.7500            237000.0000       100.0000
                           6.7500            236,719.10        ZZ
                           6.3750            1537.18           2
                           13.7500           1537.18           85
ANSONIA          CT 06401  13.3750           11/10/05
0440726982                 6.7500            01/01/06          23
1004641016                 6.3750            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/G02                    5.5750            01/01/08          01/01/08
25                         6.7500            0.0000            0.0000
A                          8.2500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10301521                   9.0000            412785.0000       100.0000
                           9.0000            412,559.52        ZZ
                           8.5000            3321.37           1
                           16.0000           3321.37           90
ATLANTA          GA 30341  15.5000           11/08/05
0440729507                 9.0000            01/01/06          23
1004642006                 8.5000            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/U56                    5.4500            01/01/08          01/01/08
25                         9.0000            0.0000            0.0000
A                          10.5000           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10301529                   6.6500            324000.0000       100.0000
                           6.6500            323,863.89        ZZ
                           6.2750            1931.61           1
                           13.6500           1931.61           80
LOS ANGELES      CA 90063  13.2750           11/15/05
0440729531                 6.6500            01/01/06          00
1004634872                 6.2750            12/01/35          0.0000
0                          6.2000            12/01/07          12/01/07
M21/G02                    5.8250            01/01/08          01/01/08
25                         6.6500            0.0000            0.0000
A                          8.1500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10301531                   6.8000            92000.0000        100.0000
                           6.8000            91,921.55         ZZ
                           6.4250            599.78            1
                           13.8000           599.78            80
WHITE OAK        PA 15131  13.4250           11/10/05
0440727048                 6.8000            01/01/06          00
1004635247                 6.4250            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/G02                    5.5750            01/01/08          01/01/08
25                         6.8000            0.0000            0.0000
A                          8.3000            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10301533                   7.7500            180000.0000       100.0000
                           7.7500            179,872.95        ZZ
                           7.3750            1289.55           1
                           14.7500           1289.55           74
LEVITTOWN        PA 19054  14.3750           11/11/05
0440727063                 7.7500            01/01/06          00
1004635755                 7.3750            12/01/35          0.0000
0                          6.2000            12/01/07          12/01/07
M21/G02                    5.8250            01/01/08          01/01/08
25                         7.7500            0.0000            0.0000
A                          9.2500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10301535                   9.1500            78000.0000        100.0000
                           9.1500            77,958.70         ZZ
                           8.6500            636.05            1
                           16.1500           636.05            80
SAN ANTONIO      TX 78202  15.6500           11/22/05
0440729564                 9.1500            01/01/06          00
1004635773                 8.6500            12/01/35          0.0000
0                          6.1500            12/01/08          12/01/08
M21/U56                    5.6500            01/01/09          01/01/09
25                         9.1500            0.0000            0.0000
A                          10.6500           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10301539                   6.8000            336000.0000       100.0000
                           6.8000            335,713.53        ZZ
                           6.4250            2190.47           1
                           13.8000           2190.47           80
COMPTON          CA 90220  13.4250           11/08/05
0440727089                 6.8000            01/01/06          00
1004636674                 6.4250            12/01/35          0.0000
0                          6.2000            12/01/07          12/01/07
M21/G02                    5.8250            01/01/08          01/01/08
25                         6.8000            0.0000            0.0000
A                          8.3000            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10301547                   7.3500            133200.0000       100.0000
                           7.3500            133,098.13        ZZ
                           6.9750            917.72            1
                           14.3500           917.72            90
MUSKEGON         MI 49441  13.9750           11/11/05
0440727121                 7.3500            01/01/06          23
1004640375                 6.9750            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/G02                    5.5750            01/01/08          01/01/08
25                         7.3500            0.0000            0.0000
A                          8.8500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10301549                   10.0500           62900.0000        100.0000
                           10.0500           62,872.47         ZZ
                           9.5500            554.32            1
                           17.0500           554.32            85
MONTGOMERY CITY  MO 63361  16.5500           11/09/05
0440729606                 10.0500           01/01/06          23
1004640384                 9.5500            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/U56                    5.4500            01/01/08          01/01/08
25                         10.0500           0.0000            0.0000
A                          11.5500           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10301553                   8.6500            69000.0000        100.0000
                           8.6500            68,959.46         ZZ
                           8.2750            537.91            1
                           15.6500           537.91            75
ASHLAND          OH 44805  15.2750           11/08/05
0440727154                 8.6500            01/01/06          00
1004640776                 8.2750            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/G02                    5.5750            01/01/08          01/01/08
25                         8.6500            0.0000            0.0000
A                          10.1500           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10301555                   7.4000            132000.0000       100.0000
                           7.4000            131,900.06        ZZ
                           7.0250            913.94            1
                           14.4000           913.94            82
ORANGE PARK      FL 32073  14.0250           11/03/05
0440727196                 7.4000            01/01/06          23
1004641846                 7.0250            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/G02                    5.5750            01/01/08          01/01/08
25                         7.4000            0.0000            0.0000
A                          8.9000            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10301557                   6.4000            122000.0000       100.0000
                           6.4000            121,887.55        ZZ
                           6.0250            763.12            1
                           13.4000           763.12            70
YORK             PA 17403  13.0250           11/11/05
0440727220                 6.4000            01/01/06          00
1004643256                 6.0250            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/G02                    5.5750            01/01/08          01/01/08
25                         6.4000            0.0000            0.0000
A                          7.9000            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10301559                   7.4250            476000.0000       100.0000
                           7.4250            476,000.00        ZZ
                           7.0500            2945.25           1
                           14.4250           2945.25           80
SONOMA           CA 95476  14.0500           11/08/05
0440727683                 7.4250            01/01/06          00
1004644816                 7.0500            12/01/35          0.0000
0                          6.2000            12/01/07          12/01/07
M21/G02                    5.8250            01/01/08          01/01/08
25                         7.4250            0.0000            0.0000
A                          8.9250            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10301561                   8.6500            142400.0000       100.0000
                           8.6500            142,316.36        ZZ
                           8.2750            1110.11           1
                           15.6500           1110.11           80
GOODVIEW         VA 24095  15.2750           11/28/05
0440727253                 8.6500            01/01/06          00
1004642649                 8.2750            12/01/35          0.0000
0                          6.2000            12/01/07          12/01/07
M21/G02                    5.8250            01/01/08          01/01/08
25                         8.6500            0.0000            0.0000
A                          10.1500           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10301563                   7.5000            472000.0000       100.0000
                           7.5000            472,000.00        ZZ
                           7.1250            2950.00           1
                           14.5000           2950.00           80
CONCORD          CA 94520  14.1250           11/23/05
0440727717                 7.5000            01/01/06          00
1004642658                 7.1250            12/01/35          0.0000
0                          6.2000            12/01/07          12/01/07
M21/G02                    5.8250            01/01/08          01/01/08
25                         7.5000            0.0000            0.0000
A                          9.0000            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10301565                   8.5380            189000.0000       100.0000
                           8.5380            188,886.40        ZZ
                           8.0380            1458.34           1
                           15.5380           1458.34           90
PALM HARBOR      FL 34684  15.0380           11/08/05
0440760718                 8.5380            01/01/06          23
1004642863                 8.0380            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/R44                    5.4500            01/01/08          01/01/08
25                         8.5380            0.0000            0.0000
A                          10.0380           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10301569                   5.5000            83000.0000        100.0000
                           5.5000            82,680.42         ZZ
                           5.1250            471.27            1
                           12.5000           471.27            65
SPOKANE          WA 99205  12.1250           11/04/05
0440727279                 5.5000            01/01/06          00
1004646137                 5.1250            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/G02                    5.5750            01/01/08          01/01/08
25                         5.5000            0.0000            0.0000
A                          7.0000            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10301571                   7.3750            82000.0000        100.0000
                           7.3750            81,937.60         ZZ
                           7.0000            566.35            1
                           14.3750           566.35            80
AVON PARK        FL 33825  14.0000           11/07/05
0440729630                 7.3750            01/01/06          00
1004646360                 7.0000            12/01/35          0.0000
0                          5.9500            12/01/08          12/01/08
M21/G02                    5.5750            01/01/09          01/01/09
25                         7.3750            0.0000            0.0000
A                          8.8750            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10301577                   9.2500            255000.0000       100.0000
                           9.2500            254,867.79        ZZ
                           8.7500            2097.83           1
                           16.2500           2097.83           75
MIAMI            FL 33125  15.7500           11/09/05
0440760726                 9.2500            01/01/06          00
1004649241                 8.7500            12/01/35          0.0000
0                          7.3500            12/01/07          12/01/07
M21/R44                    6.8500            01/01/08          01/01/08
25                         9.2500            0.0000            0.0000
A                          10.7500           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10301579                   8.1000            74400.0000        100.0000
                           8.1000            74,351.08         ZZ
                           7.6000            551.12            1
                           15.1000           551.12            80
HOT SPRINGS      AR 71913  14.6000           11/03/05
0440745396                 8.1000            01/01/06          00
1004649410                 7.6000            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/R44                    5.4500            01/01/08          01/01/08
25                         8.1000            0.0000            0.0000
A                          9.6000            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10301583                   9.4750            119000.0000       100.0000
                           9.4750            118,941.15        ZZ
                           8.9750            998.45            1
                           16.4750           998.45            85
HERSHEY          PA 17033  15.9750           11/14/05
0440729663                 9.4750            01/01/06          23
1004650764                 8.9750            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/U57                    5.4500            01/01/08          01/01/08
25                         9.4750            0.0000            0.0000
A                          10.9750           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10301589                   8.7250            95000.0000        100.0000
                           8.7250            94,945.06         ZZ
                           8.2250            745.67            1
                           15.7250           745.67            50
SHARPSVILLE      PA 16150  15.2250           11/11/05
0440743029                 8.7250            01/01/06          00
1004650899                 8.2250            12/01/35          0.0000
0                          6.3500            12/01/07          12/01/07
M21/R44                    5.8500            01/01/08          01/01/08
25                         8.7250            0.0000            0.0000
A                          10.2250           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10301591                   8.6000            121000.0000       100.0000
                           8.6000            121,000.00        ZZ
                           8.2250            938.98            1
                           15.6000           938.98            79
KISSIMMEE        FL 34759  15.2250           11/29/05
0440727303                 8.6000            02/01/06          00
1004650924                 8.2250            01/01/36          0.0000
0                          5.9500            01/01/08          01/01/08
M21/G02                    5.5750            02/01/08          02/01/08
25                         8.6000            0.0000            0.0000
A                          10.1000           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     03                00
                           O                 0.0000

10301593                   9.3750            247200.0000       100.0000
                           9.3750            247,075.16        ZZ
                           8.8750            2056.09           1
                           16.3750           2056.09           80
MERIDIAN         ID 83642  15.8750           11/04/05
0440729721                 9.3750            01/01/06          00
1004652762                 8.8750            12/01/35          0.0000
0                          6.2000            12/01/07          12/01/07
M21/U56                    5.7000            01/01/08          01/01/08
25                         9.3750            0.0000            0.0000
A                          10.8750           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     03                00
                           O                 0.0000

10301595                   7.8500            207920.0000       100.0000
                           7.8500            207,776.18        ZZ
                           7.4750            1503.96           1
                           14.8500           1503.96           80
ROCKLAND         MA 02370  14.4750           11/30/05
0440729754                 7.8500            01/01/06          00
1004653538                 7.4750            12/01/35          0.0000
0                          5.9500            12/01/08          12/01/08
M21/G02                    5.5750            01/01/09          01/01/09
25                         7.8500            0.0000            0.0000
A                          9.3500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     01                00
                           O                 0.0000

10301599                   7.7880            440000.0000       100.0000
                           7.7880            439,691.82        ZZ
                           7.4130            3163.78           1
                           14.7880           3163.78           84
MERIDIAN         ID 83642  14.4130           11/07/05
0440727337                 7.7880            01/01/06          23
1004648171                 7.4130            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/G02                    5.5750            01/01/08          01/01/08
25                         7.7880            0.0000            0.0000
A                          9.2880            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     03                00
                           O                 0.0000

10301601                   6.8750            161000.0000       100.0000
                           6.8750            160,864.74        ZZ
                           6.5000            1057.66           1
                           13.8750           1057.66           69
MESA             AZ 85208  13.5000           11/07/05
0440727360                 6.8750            01/01/06          00
1004648705                 6.5000            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/G02                    5.5750            01/01/08          01/01/08
25                         6.8750            0.0000            0.0000
A                          8.3750            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     03                00
                           O                 0.0000

10301603                   6.6600            235000.0000       100.0000
                           6.6600            235,000.00        ZZ
                           6.2850            1304.25           1
                           13.6600           1304.25           71
SPARKS           NV 89434  13.2850           11/10/05
0440727774                 6.6600            01/01/06          00
1004649786                 6.2850            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/G02                    5.5750            01/01/08          01/01/08
25                         6.6600            0.0000            0.0000
A                          8.1600            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10301605                   6.0000            330000.0000       100.0000
                           6.0000            330,000.00        ZZ
                           5.6250            1650.00           1
                           13.0000           1650.00           93
STOCKTON         CA 95210  12.6250           11/22/05
0440727808                 6.0000            01/01/06          23
1004649991                 5.6250            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/G02                    5.5750            01/01/08          01/01/08
25                         6.0000            0.0000            0.0000
A                          7.5000            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10301609                   7.9900            304000.0000       100.0000
                           7.9900            303,912.66        ZZ
                           7.6150            2111.47           1
                           14.9900           2111.47           95
EAST BRUNSWICK   NJ 08816  14.6150           11/14/05
0440729796                 7.9900            01/01/06          23
1004564322                 7.6150            12/01/35          0.0000
0                          6.2000            12/01/08          12/01/08
M21/G02                    5.8250            01/01/09          01/01/09
25                         7.9900            0.0000            0.0000
A                          9.4900            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     01                00
                           O                 0.0000

10301611                   8.5000            115200.0000       100.0000
                           8.5000            115,130.21        ZZ
                           8.1250            885.79            1
                           15.5000           885.79            90
LINN CREEK       MO 65052  15.1250           11/08/05
0440727394                 8.5000            01/01/06          23
1004564359                 8.1250            12/01/35          0.0000
0                          6.1500            12/01/07          12/01/07
M21/G02                    5.7750            01/01/08          01/01/08
25                         8.5000            0.0000            0.0000
A                          10.0000           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10301619                   6.5000            350000.0000       100.0000
                           6.5000            350,000.00        ZZ
                           6.1250            1895.83           1
                           13.5000           1895.83           70
LA MIRADA        CA 90638  13.1250           10/26/05
0440727865                 6.5000            01/01/06          00
1004567105                 6.1250            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/G02                    5.5750            01/01/08          01/01/08
25                         6.5000            0.0000            0.0000
A                          8.0000            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.0100
0.0000                     S                 N                 0.0100
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10301621                   8.1500            90000.0000        100.0000
                           8.1500            89,941.42         ZZ
                           7.6500            669.83            1
                           15.1500           669.83            70
LEES SUMMIT      MO 64064  14.6500           11/10/05
0440745446                 8.1500            01/01/06          00
1004567695                 7.6500            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/R44                    5.4500            01/01/08          01/01/08
25                         8.1500            0.0000            0.0000
A                          9.6500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10301623                   8.9000            110000.0000       100.0000
                           8.9000            109,938.64        ZZ
                           8.4000            877.19            1
                           15.9000           877.19            70
BUTTE FALLS      OR 97522  15.4000           11/03/05
0440745453                 8.9000            01/01/06          00
1004568532                 8.4000            12/01/35          0.0000
0                          6.3500            12/01/07          12/01/07
M21/R44                    5.8500            01/01/08          01/01/08
25                         8.9000            0.0000            0.0000
A                          10.4000           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10301625                   7.9900            297500.0000       100.0000
                           7.9900            297,414.52        ZZ
                           7.6150            2066.33           2
                           14.9900           2066.33           85
LAWRENCE         MA 01841  14.6150           11/04/05
0440729820                 7.9900            01/01/06          23
1004569728                 7.6150            12/01/35          0.0000
0                          6.2000            12/01/08          12/01/08
M21/G02                    5.8250            01/01/09          01/01/09
25                         7.9900            0.0000            0.0000
A                          9.4900            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10301629                   7.9900            109710.0000       100.0000
                           7.9900            109,636.24        ZZ
                           7.4900            804.25            1
                           14.9900           804.25            90
MEMPHIS          TN 38134  14.4900           11/08/05
0440745479                 7.9900            01/01/06          23
1004570654                 7.4900            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/R44                    5.4500            01/01/08          01/01/08
25                         7.9900            0.0000            0.0000
A                          9.4900            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10301633                   8.6000            496000.0000       100.0000
                           8.6000            496,000.00        ZZ
                           8.2250            3554.67           1
                           15.6000           3554.67           80
BURBANK          CA 91506  15.2250           11/08/05
0440727915                 8.6000            01/01/06          00
1004571252                 8.2250            12/01/35          0.0000
0                          6.2000            12/01/07          12/01/07
M21/G02                    5.8250            01/01/08          01/01/08
25                         8.6000            0.0000            0.0000
A                          10.1000           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10301637                   8.0000            196000.0000       100.0000
                           8.0000            195,868.49        ZZ
                           7.5000            1438.18           1
                           15.0000           1438.18           70
PEORIA           AZ 85345  14.5000           10/28/05
0440741288                 8.0000            01/01/06          00
1004572652                 7.5000            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/R44                    5.4500            01/01/08          01/01/08
25                         8.0000            0.0000            0.0000
A                          9.5000            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10301643                   10.5000           170000.0000       100.0000
                           10.5000           169,932.44        ZZ
                           10.0000           1555.06           1
                           17.5000           1555.06           80
KUNA             ID 83634  17.0000           11/11/05
0440741296                 10.5000           01/01/06          00
1004572910                 10.0000           12/01/35          0.0000
0                          6.4500            12/01/07          12/01/07
M21/R44                    5.9500            01/01/08          01/01/08
25                         10.5000           0.0000            0.0000
A                          12.0000           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10301647                   7.1500            103200.0000       100.0000
                           7.1500            103,035.27        ZZ
                           6.7750            697.02            1
                           14.1500           697.02            80
LILBURN          GA 30047  13.7750           11/02/05
0440727428                 7.1500            12/01/05          00
1004573054                 6.7750            11/01/35          0.0000
0                          5.9500            11/01/07          11/01/07
M21/G02                    5.5750            12/01/07          12/01/07
25                         7.1500            0.0000            0.0000
A                          8.6500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10301653                   8.8750            66600.0000        100.0000
                           8.8750            66,562.66         ZZ
                           8.3750            529.90            1
                           15.8750           529.90            90
HUNTSVILLE       AL 35810  15.3750           11/11/05
0440743060                 8.8750            01/01/06          23
1004562832                 8.3750            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/R44                    5.4500            01/01/08          01/01/08
25                         8.8750            0.0000            0.0000
A                          10.3750           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10301655                   7.3880            165000.0000       100.0000
                           7.3880            164,874.77        ZZ
                           7.0130            1141.08           1
                           14.3880           1141.08           60
HATBORO          PA 19040  14.0130           11/07/05
0440727477                 7.3880            01/01/06          00
1004562878                 7.0130            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/G02                    5.5750            01/01/08          01/01/08
25                         7.3880            0.0000            0.0000
A                          8.8880            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10301657                   9.1000            79800.0000        100.0000
                           9.1000            79,757.31         ZZ
                           8.6000            647.84            1
                           16.1000           647.84            95
HENDERSON        KY 42420  15.6000           11/18/05
0440729903                 9.1000            01/01/06          23
1004563617                 8.6000            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/U56                    5.4500            01/01/08          01/01/08
25                         9.1000            0.0000            0.0000
A                          10.6000           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10301659                   7.4000            585000.0000       100.0000
                           7.4000            585,000.00        ZZ
                           7.0250            3607.50           1
                           14.4000           3607.50           90
HOBOKEN          NJ 07030  14.0250           11/14/05
0440728038                 7.4000            01/01/06          23
1004563831                 7.0250            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/G02                    5.5750            01/01/08          01/01/08
25                         7.4000            0.0000            0.0000
A                          8.9000            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     01                00
                           O                 0.0000

10301661                   6.8500            118000.0000       100.0000
                           6.8500            117,900.37        ZZ
                           6.4750            773.21            1
                           13.8500           773.21            77
BARRINGTON       NJ 08007  13.4750           11/08/05
0440727493                 6.8500            01/01/06          00
1004562039                 6.4750            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/G02                    5.5750            01/01/08          01/01/08
25                         6.8500            0.0000            0.0000
A                          8.3500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10301663                   7.8000            147920.0000       100.0000
                           7.8000            147,816.64        T
                           7.4250            1064.84           1
                           14.8000           1064.84           80
MIAMI            FL 33186  14.4250           11/07/05
0440727527                 7.8000            01/01/06          00
1004564634                 7.4250            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/G02                    5.5750            01/01/08          01/01/08
25                         7.8000            0.0000            0.0000
A                          9.3000            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     01                00
                           O                 0.0000

10301665                   8.1250            106400.0000       100.0000
                           8.1250            106,400.00        ZZ
                           7.7500            720.42            1
                           15.1250           720.42            80
REX              GA 30273  14.7500           11/07/05
0440728053                 8.1250            01/01/06          00
1004565394                 7.7500            12/01/35          0.0000
0                          6.1500            12/01/08          12/01/08
M21/G02                    5.7750            01/01/09          01/01/09
25                         8.1250            0.0000            0.0000
A                          9.6250            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10301667                   7.6000            144900.0000       100.0000
                           7.6000            144,794.60        ZZ
                           7.1000            1023.10           1
                           14.6000           1023.10           90
VIRGINIA BEACH   VA 23462  14.1000           11/04/05
0440729937                 7.6000            01/01/06          23
1004566687                 7.1000            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/U57                    5.4500            01/01/08          01/01/08
25                         7.6000            0.0000            0.0000
A                          9.1000            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     09                00
                           O                 0.0000

10301669                   7.9900            184000.0000       100.0000
                           7.9900            183,947.14        ZZ
                           7.6150            1277.99           1
                           14.9900           1277.99           80
SAN BERNARDINO   CA 92410  14.6150           11/04/05
0440729960                 7.9900            01/01/06          00
1004555573                 7.6150            12/01/35          0.0000
0                          6.2000            12/01/07          12/01/07
M21/G02                    5.8250            01/01/08          01/01/08
25                         7.9900            0.0000            0.0000
A                          9.4900            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10301671                   9.5000            114000.0000       100.0000
                           9.5000            113,943.92        ZZ
                           9.0000            958.58            1
                           16.5000           958.58            80
AUSTIN           TX 78745  16.0000           11/16/05
0440729986                 9.5000            01/01/06          00
1004555733                 9.0000            12/01/35          0.0000
0                          6.2000            12/01/07          12/01/07
M21/U56                    5.7000            01/01/08          01/01/08
25                         9.5000            0.0000            0.0000
A                          11.0000           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           N                 0.0000

10301673                   9.2500            215000.0000       100.0000
                           9.2500            214,888.53        ZZ
                           8.7500            1768.76           1
                           16.2500           1768.76           40
TORRANCE         CA 90501  15.7500           10/29/05
0440760742                 9.2500            01/01/06          00
1004556929                 8.7500            12/01/35          0.0000
0                          7.4500            12/01/07          12/01/07
M21/R44                    6.9500            01/01/08          01/01/08
25                         9.2500            0.0000            0.0000
A                          10.7500           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10301675                   9.3500            157500.0000       100.0000
                           9.3500            157,420.04        ZZ
                           8.8500            1307.15           1
                           16.3500           1307.15           90
CHICOPEE         MA 01020  15.8500           11/03/05
0440730018                 9.3500            01/01/06          23
1004557937                 8.8500            12/01/35          0.0000
0                          6.2000            12/01/07          12/01/07
M21/U57                    5.7000            01/01/08          01/01/08
25                         9.3500            0.0000            0.0000
A                          10.8500           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10301679                   8.5000            123000.0000       100.0000
                           8.5000            122,925.49        ZZ
                           8.0000            945.76            1
                           15.5000           945.76            64
DELANO           CA 93215  15.0000           11/04/05
0440743086                 8.5000            01/01/06          00
1004560111                 8.0000            12/01/35          0.0000
0                          7.3500            12/01/07          12/01/07
M21/R44                    6.8500            01/01/08          01/01/08
25                         8.5000            0.0000            0.0000
A                          10.0000           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10301681                   6.4500            152800.0000       100.0000
                           6.4500            152,660.51        ZZ
                           6.0750            960.79            1
                           13.4500           960.79            80
AIEA             HI 96701  13.0750           11/15/05
0440727550                 6.4500            01/01/06          00
1004560530                 6.0750            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/G02                    5.5750            01/01/08          01/01/08
25                         6.4500            0.0000            0.0000
A                          7.9500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     01                00
                           O                 0.0000

10301685                   6.7000            72000.0000        100.0000
                           6.7000            71,937.39         ZZ
                           6.3250            464.61            1
                           13.7000           464.61            80
ROANOKE          VA 24017  13.3250           11/14/05
0440727584                 6.7000            01/01/06          00
1004561290                 6.3250            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/G02                    5.5750            01/01/08          01/01/08
25                         6.7000            0.0000            0.0000
A                          8.2000            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10301689                   8.0500            81000.0000        100.0000
                           8.0500            80,946.19         ZZ
                           7.5500            597.18            1
                           15.0500           597.18            72
PHILADELPHIA     PA 19135  14.5500           11/07/05
0440745495                 8.0500            01/01/06          00
1004561673                 7.5500            12/01/35          0.0000
0                          6.7000            12/01/07          12/01/07
M21/R44                    6.2000            01/01/08          01/01/08
25                         8.0500            0.0000            0.0000
A                          9.5500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10301691                   7.9630            188000.0000       100.0000
                           7.9630            187,872.90        ZZ
                           7.5880            1374.64           1
                           14.9630           1374.64           73
NORTH POLE       AK 99705  14.5880           11/15/05
0440727618                 7.9630            01/01/06          00
1004561780                 7.5880            12/01/35          0.0000
0                          6.4500            12/01/07          12/01/07
M21/G02                    6.0750            01/01/08          01/01/08
25                         7.9630            0.0000            0.0000
A                          9.4630            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10301693                   6.7000            420750.0000       100.0000
                           6.7000            420,016.31        ZZ
                           6.3250            2715.01           1
                           13.7000           2715.01           85
WALDORF          MD 20601  13.3250           10/28/05
0440727642                 6.7000            12/01/05          23
1004562280                 6.3250            11/01/35          0.0000
0                          6.1500            11/01/07          11/01/07
M21/G02                    5.7750            12/01/07          12/01/07
25                         6.7000            0.0000            0.0000
A                          8.2000            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10301695                   6.9500            150000.0000       100.0000
                           6.9500            149,875.82        ZZ
                           6.5750            992.93            1
                           13.9500           992.93            69
CLEMENTON        NJ 08021  13.5750           11/14/05
0440727667                 6.9500            01/01/06          00
1004563047                 6.5750            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/G02                    5.5750            01/01/08          01/01/08
25                         6.9500            0.0000            0.0000
A                          8.4500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10301699                   8.3750            632000.0000       100.0000
                           8.3750            631,607.17        ZZ
                           8.0000            4803.66           1
                           15.3750           4803.66           80
LA MIRADA        CA 90638  15.0000           11/10/05
0440727691                 8.3750            01/01/06          00
1004652147                 8.0000            12/01/35          0.0000
0                          6.2000            12/01/07          12/01/07
M21/G02                    5.8250            01/01/08          01/01/08
25                         8.3750            0.0000            0.0000
A                          9.8750            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     03                00
                           O                 0.0000

10301701                   7.6250            124000.0000       100.0000
                           7.6250            123,910.25        ZZ
                           7.2500            877.67            1
                           14.6250           877.67            80
BOISE            ID 83709  14.2500           11/11/05
0440727725                 7.6250            01/01/06          00
1004652450                 7.2500            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/G02                    5.5750            01/01/08          01/01/08
25                         7.6250            0.0000            0.0000
A                          9.1250            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10301705                   6.9000            103200.0000       100.0000
                           6.9000            103,113.72        ZZ
                           6.5250            679.68            1
                           13.9000           679.68            80
MAUMELLE         AR 72113  13.5250           11/18/05
0440727758                 6.9000            01/01/06          00
1004652833                 6.5250            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/G02                    5.5750            01/01/08          01/01/08
25                         6.9000            0.0000            0.0000
A                          8.4000            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10301711                   9.8500            72000.0000        100.0000
                           9.8500            71,967.11         ZZ
                           9.3500            623.89            1
                           16.8500           623.89            90
CEDAR SPRINGS    MI 49319  16.3500           11/10/05
0440743094                 9.8500            01/01/06          23
1004653011                 9.3500            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/R44                    5.4500            01/01/08          01/01/08
25                         9.8500            0.0000            0.0000
A                          11.3500           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10301721                   8.6750            191250.0000       100.0000
                           8.6750            191,138.24        ZZ
                           8.1750            1494.34           1
                           15.6750           1494.34           85
OLNEY            MD 20832  15.1750           11/14/05
0440760775                 8.6750            01/01/06          23
1004653672                 8.1750            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/R44                    5.4500            01/01/08          01/01/08
25                         8.6750            0.0000            0.0000
A                          10.1750           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     01                00
                           O                 0.0000

10301723                   7.9250            104000.0000       100.0000
                           7.9250            103,929.14        ZZ
                           7.4250            757.69            1
                           14.9250           757.69            80
WOODBURY         NJ 08096  14.4250           11/14/05
0440745503                 7.9250            01/01/06          00
1004653690                 7.4250            12/01/35          0.0000
0                          6.3500            12/01/07          12/01/07
M21/R44                    5.8500            01/01/08          01/01/08
25                         7.9250            0.0000            0.0000
A                          9.4250            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10301727                   7.3000            360000.0000       100.0000
                           7.3000            359,721.94        ZZ
                           6.8000            2468.06           1
                           14.3000           2468.06           57
OAKLAND          CA 94605  13.8000           11/02/05
0440743128                 7.3000            01/01/06          00
1004653949                 6.8000            12/01/35          0.0000
0                          6.2000            12/01/07          12/01/07
M21/R44                    5.7000            01/01/08          01/01/08
25                         7.3000            0.0000            0.0000
A                          8.8000            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10301729                   6.9900            170000.0000       100.0000
                           6.9900            170,000.00        ZZ
                           6.6150            990.25            1
                           13.9900           990.25            74
FRESNO           CA 93727  13.6150           11/11/05
0440728103                 6.9900            01/01/06          00
1004655019                 6.6150            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/G02                    5.5750            01/01/08          01/01/08
25                         6.9900            0.0000            0.0000
A                          8.4900            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10301733                   6.3500            260000.0000       100.0000
                           6.3500            259,758.01        ZZ
                           5.8500            1617.82           1
                           13.3500           1617.82           55
LOS ANGELES      CA 91352  12.8500           11/10/05
0440741312                 6.3500            01/01/06          00
1004655304                 5.8500            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/R44                    5.4500            01/01/08          01/01/08
25                         6.3500            0.0000            0.0000
A                          7.8500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10301739                   8.3750            198000.0000       100.0000
                           8.3750            197,876.93        ZZ
                           7.8750            1504.95           1
                           15.3750           1504.95           90
NORTH POLE       AK 99705  14.8750           11/17/05
0440741320                 8.3750            01/01/06          23
1004656492                 7.8750            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/R44                    5.4500            01/01/08          01/01/08
25                         8.3750            0.0000            0.0000
A                          9.8750            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10301741                   7.1500            279500.0000       100.0000
                           7.1500            279,277.59        ZZ
                           6.6500            1887.76           1
                           14.1500           1887.76           74
SEATTLE          WA 98105  13.6500           11/08/05
0440760783                 7.1500            01/01/06          00
1004657883                 6.6500            12/01/35          0.0000
0                          6.1500            12/01/07          12/01/07
M21/R44                    5.6500            01/01/08          01/01/08
25                         7.1500            0.0000            0.0000
A                          8.6500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10301743                   8.1250            318780.0000       100.0000
                           8.1250            318,780.00        ZZ
                           7.7500            2158.41           1
                           15.1250           2158.41           80
PASADENA         CA 91104  14.7500           11/07/05
0440728160                 8.1250            01/01/06          00
1004658686                 7.7500            12/01/35          0.0000
0                          6.2000            12/01/07          12/01/07
M21/G02                    5.8250            01/01/08          01/01/08
25                         8.1250            0.0000            0.0000
A                          9.6250            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10301747                   8.0250            640000.0000       100.0000
                           8.0250            640,000.00        ZZ
                           7.6500            4280.00           1
                           15.0250           4280.00           80
ANTIOCH          CA 94531  14.6500           11/14/05
0440728194                 8.0250            01/01/06          00
1004662573                 7.6500            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/G02                    5.5750            01/01/08          01/01/08
25                         8.0250            0.0000            0.0000
A                          9.5250            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10301749                   8.0500            72000.0000        100.0000
                           8.0500            71,952.17         ZZ
                           7.5500            530.83            1
                           15.0500           530.83            80
OMAHA            NE 68107  14.5500           11/14/05
0440745511                 8.0500            01/01/06          00
1004663929                 7.5500            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/R44                    5.4500            01/01/08          01/01/08
25                         8.0500            0.0000            0.0000
A                          9.5500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10301751                   8.9500            121500.0000       100.0000
                           8.9500            121,432.94        ZZ
                           8.4500            973.25            1
                           15.9500           973.25            90
MCDONOUGH        GA 30252  15.4500           11/03/05
0440730059                 8.9500            01/01/06          23
1004664385                 8.4500            12/01/35          0.0000
0                          6.1500            12/01/08          12/01/08
M21/R44                    5.6500            01/01/09          01/01/09
25                         8.9500            0.0000            0.0000
A                          10.4500           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     03                00
                           O                 0.0000

10301753                   7.4000            213750.0000       100.0000
                           7.4000            213,588.16        ZZ
                           7.0250            1479.97           1
                           14.4000           1479.97           95
HAINESPORT       NJ 08036  14.0250           11/11/05
0440727782                 7.4000            01/01/06          23
1004664447                 7.0250            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/G02                    5.5750            01/01/08          01/01/08
25                         7.4000            0.0000            0.0000
A                          8.9000            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10301757                   7.4880            94397.0000        100.0000
                           7.4880            94,397.00         ZZ
                           7.1130            589.04            1
                           14.4880           589.04            80
DECATUR          GA 30034  14.1130           11/04/05
0440728251                 7.4880            01/01/06          00
1004656330                 7.1130            12/01/35          0.0000
0                          5.9500            12/01/08          12/01/08
M21/G02                    5.5750            01/01/09          01/01/09
25                         7.4880            0.0000            0.0000
A                          8.9880            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     09                00
                           O                 0.0000

10301759                   7.0000            400500.0000       100.0000
                           7.0000            400,171.71        ZZ
                           6.6250            2664.54           1
                           14.0000           2664.54           90
MIAMI            FL 33177  13.6250           11/07/05
0440727824                 7.0000            01/01/06          23
1004657366                 6.6250            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/G02                    5.5750            01/01/08          01/01/08
25                         7.0000            0.0000            0.0000
A                          8.5000            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     03                00
                           O                 0.0000

10301763                   8.4630            188000.0000       100.0000
                           8.4630            187,885.23        ZZ
                           8.0880            1440.64           1
                           15.4630           1440.64           80
ANCHORAGE        AK 99507  15.0880           11/10/05
0440727857                 8.4630            01/01/06          00
1004658631                 8.0880            12/01/35          0.0000
0                          6.2000            12/01/07          12/01/07
M21/G02                    5.8250            01/01/08          01/01/08
25                         8.4630            0.0000            0.0000
A                          9.9630            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10301765                   7.5000            151500.0000       100.0000
                           7.5000            151,387.57        ZZ
                           7.0000            1059.31           1
                           14.5000           1059.31           76
EVERETT          WA 98203  14.0000           11/07/05
0440760791                 7.5000            01/01/06          00
1004659550                 7.0000            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/R44                    5.4500            01/01/08          01/01/08
25                         7.5000            0.0000            0.0000
A                          9.0000            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10301769                   7.6000            105600.0000       100.0000
                           7.6000            105,523.18        ZZ
                           7.2250            745.62            1
                           14.6000           745.62            80
SPRINGFIELD      MA 01107  14.2250           11/11/05
0440727881                 7.6000            01/01/06          00
1004662216                 7.2250            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/G02                    5.5750            01/01/08          01/01/08
25                         7.6000            0.0000            0.0000
A                          9.1000            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10301771                   8.9500            120700.0000       100.0000
                           8.9500            120,633.37        ZZ
                           8.5750            966.85            2
                           15.9500           966.85            85
MILWAUKEE        WI 53204  15.5750           11/11/05
0440727923                 8.9500            01/01/06          23
1004662252                 8.5750            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/G02                    5.5750            01/01/08          01/01/08
25                         8.9500            0.0000            0.0000
A                          10.4500           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10301775                   7.9500            184720.0000       100.0000
                           7.9500            184,720.00        ZZ
                           7.5750            1223.77           1
                           14.9500           1223.77           80
ALABASTER        AL 35007  14.5750           11/07/05
0440728277                 7.9500            01/01/06          00
1004662920                 7.5750            12/01/35          0.0000
0                          5.9500            12/01/08          12/01/08
M21/G02                    5.5750            01/01/09          01/01/09
25                         7.9500            0.0000            0.0000
A                          9.4500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     03                00
                           O                 0.0000

10301777                   6.9900            400000.0000       100.0000
                           6.9900            399,671.47        ZZ
                           6.6150            2658.53           1
                           13.9900           2658.53           80
PATTERSON        CA 95363  13.6150           11/03/05
0440727956                 6.9900            01/01/06          00
1004663064                 6.6150            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/G02                    5.5750            01/01/08          01/01/08
25                         6.9900            0.0000            0.0000
A                          8.4900            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10301779                   8.1500            108562.0000       100.0000
                           8.1500            108,491.34        ZZ
                           7.6500            807.98            1
                           15.1500           807.98            85
HOUSTON          TX 77061  14.6500           11/04/05
0440743136                 8.1500            01/01/06          23
1004664349                 7.6500            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/R44                    5.4500            01/01/08          01/01/08
25                         8.1500            0.0000            0.0000
A                          9.6500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10301781                   7.1500            90400.0000        100.0000
                           7.1500            90,328.06         ZZ
                           6.6500            610.57            1
                           14.1500           610.57            80
JANESVILLE       WI 53545  13.6500           11/08/05
0440730091                 7.1500            01/01/06          00
1004664376                 6.6500            12/01/35          0.0000
0                          5.9500            12/01/08          12/01/08
M21/R44                    5.4500            01/01/09          01/01/09
25                         7.1500            0.0000            0.0000
A                          8.6500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10301783                   6.1000            226400.0000       100.0000
                           6.1000            226,025.00        ZZ
                           5.6000            1150.87           1
                           13.1000           1150.87           80
NORTH HIGHLANDS  CA 95660  12.6000           11/09/05
0440743144                 6.1000            01/01/06          00
1004665516                 5.6000            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/R44                    5.4500            01/01/08          01/01/08
25                         6.1000            0.0000            0.0000
A                          7.6000            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10301785                   8.4000            141300.0000       100.0000
                           8.4000            141,212.62        ZZ
                           8.0250            1076.48           1
                           15.4000           1076.48           90
HESPERIA         CA 92345  15.0250           11/04/05
0440727980                 8.4000            01/01/06          23
1004667612                 8.0250            12/01/35          0.0000
0                          6.2000            12/01/07          12/01/07
M21/G02                    5.8250            01/01/08          01/01/08
25                         8.4000            0.0000            0.0000
A                          9.9000            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10301789                   7.1250            140000.0000       100.0000
                           7.1250            140,000.00        ZZ
                           6.7500            831.25            1
                           14.1250           831.25            80
INDIAN HEAD      MD 20640  13.7500           11/07/05
0440728293                 7.1250            01/01/06          00
1004668336                 6.7500            12/01/35          0.0000
0                          5.9500            12/01/08          12/01/08
M21/G02                    5.5750            01/01/09          01/01/09
25                         7.1250            0.0000            0.0000
A                          8.6250            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10301793                   6.7500            312800.0000       100.0000
                           6.7500            312,800.00        ZZ
                           6.3750            1759.50           1
                           13.7500           1759.50           80
LA PUENTE AREA   CA 91744  13.3750           11/08/05
0440728327                 6.7500            01/01/06          00
1004666837                 6.3750            12/01/35          0.0000
0                          5.9500            12/01/08          12/01/08
M21/G02                    5.5750            01/01/09          01/01/09
25                         6.7500            0.0000            0.0000
A                          8.2500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10301795                   7.3750            363750.0000       100.0000
                           7.3750            363,473.21        ZZ
                           7.0000            2512.34           1
                           14.3750           2512.34           75
SAINT PAUL       MN 55104  14.0000           11/07/05
0440728012                 7.3750            01/01/06          00
1004669059                 7.0000            12/01/35          0.0000
0                          6.2000            12/01/07          12/01/07
M21/G02                    5.8250            01/01/08          01/01/08
25                         7.3750            0.0000            0.0000
A                          8.8750            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10301797                   6.9500            335200.0000       100.0000
                           6.9500            335,200.00        ZZ
                           6.5750            1941.37           1
                           13.9500           1941.37           80
RANCHO SANTA MA  CA 92688  13.5750           11/18/05
0440728350                 6.9500            01/01/06          00
1004669399                 6.5750            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/G02                    5.5750            01/01/08          01/01/08
25                         6.9500            0.0000            0.0000
A                          8.4500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     01                00
                           O                 0.0000

10301803                   9.7000            76500.0000        100.0000
                           9.7000            76,463.92         ZZ
                           9.2000            654.45            1
                           16.7000           654.45            90
MOBILE           AL 36606  16.2000           11/30/05
0440730125                 9.7000            01/01/06          23
1004671929                 9.2000            12/01/35          0.0000
0                          5.9500            12/01/08          12/01/08
M21/R44                    5.4500            01/01/09          01/01/09
25                         9.7000            0.0000            0.0000
A                          11.2000           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10301805                   8.2000            475000.0000       100.0000
                           8.2000            474,693.99        ZZ
                           7.7000            3551.84           1
                           15.2000           3551.84           83
SYLMAR           CA 91342  14.7000           11/04/05
0440730166                 8.2000            01/01/06          23
1004672018                 7.7000            12/01/35          0.0000
0                          6.2000            12/01/07          12/01/07
M21/U56                    5.7000            01/01/08          01/01/08
25                         8.2000            0.0000            0.0000
A                          9.7000            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10301807                   7.0000            225200.0000       100.0000
                           7.0000            225,015.40        ZZ
                           6.6250            1498.27           1
                           14.0000           1498.27           80
GAINESVILLE      FL 32606  13.6250           11/04/05
0440728046                 7.0000            01/01/06          00
1004672410                 6.6250            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/G02                    5.5750            01/01/08          01/01/08
25                         7.0000            0.0000            0.0000
A                          8.5000            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     03                00
                           O                 0.0000

10301811                   6.3750            564000.0000       100.0000
                           6.3750            563,477.62        ZZ
                           5.8750            3518.63           1
                           13.3750           3518.63           75
HUNTINGTON       NY 11743  12.8750           11/22/05
0440743169                 6.3750            01/01/06          00
1004674105                 5.8750            12/01/35          0.0000
0                          6.1500            12/01/07          12/01/07
M21/R44                    5.6500            01/01/08          01/01/08
25                         6.3750            0.0000            0.0000
A                          7.8750            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10301813                   9.1500            116250.0000       100.0000
                           9.1500            116,188.46        ZZ
                           8.6500            947.95            1
                           16.1500           947.95            75
PHOENIX          AZ 85029  15.6500           11/10/05
0440745560                 9.1500            01/01/06          00
1004674392                 8.6500            12/01/35          0.0000
0                          6.7000            12/01/07          12/01/07
M21/R44                    6.2000            01/01/08          01/01/08
25                         9.1500            0.0000            0.0000
A                          10.6500           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10301815                   6.5500            372800.0000       100.0000
                           6.5500            372,800.00        ZZ
                           6.1750            2034.87           1
                           13.5500           2034.87           80
NORWALK          CA 90650  13.1750           11/09/05
0440728442                 6.5500            01/01/06          00
1004674800                 6.1750            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/G02                    5.5750            01/01/08          01/01/08
25                         6.5500            0.0000            0.0000
A                          8.0500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10301819                   7.8500            76800.0000        100.0000
                           7.8500            76,746.87         ZZ
                           7.4750            555.53            1
                           14.8500           555.53            80
PARIS            TX 75462  14.4750           11/08/05
0440728079                 7.8500            01/01/06          00
1004675168                 7.4750            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/G02                    5.5750            01/01/08          01/01/08
25                         7.8500            0.0000            0.0000
A                          9.3500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10301821                   9.2750            79100.0000        100.0000
                           9.2750            79,059.21         ZZ
                           8.7750            652.17            1
                           16.2750           652.17            70
CORBIN           KY 40701  15.7750           11/18/05
0440741346                 9.2750            01/01/06          00
1004675275                 8.7750            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/R44                    5.4500            01/01/08          01/01/08
25                         9.2750            0.0000            0.0000
A                          10.7750           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10301823                   10.1750           65000.0000        100.0000
                           10.1750           64,972.30         ZZ
                           9.6750            578.85            1
                           17.1750           578.85            31
FRANKLIN         VA 23851  16.6750           11/09/05
0440741353                 10.1750           01/01/06          00
1004678101                 9.6750            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/R44                    5.4500            01/01/08          01/01/08
25                         10.1750           0.0000            0.0000
A                          11.6750           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10301827                   7.4000            172500.0000       100.0000
                           7.4000            172,500.00        ZZ
                           7.0250            1063.75           1
                           14.4000           1063.75           75
QUEEN CREEK      AZ 85242  14.0250           11/23/05
0440728491                 7.4000            01/01/06          00
1004678619                 7.0250            12/01/35          0.0000
0                          6.1500            12/01/07          12/01/07
M21/G02                    5.7750            01/01/08          01/01/08
25                         7.4000            0.0000            0.0000
A                          8.9000            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     03                00
                           O                 0.0000

10301829                   6.8750            133520.0000       100.0000
                           6.8750            133,520.00        T
                           6.5000            764.96            1
                           13.8750           764.96            80
STAR             ID 83669  13.5000           11/08/05
0440728517                 6.8750            01/01/06          00
1004670378                 6.5000            12/01/35          0.0000
0                          5.9500            12/01/08          12/01/08
M21/G02                    5.5750            01/01/09          01/01/09
25                         6.8750            0.0000            0.0000
A                          8.3750            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     03                00
                           O                 0.0000

10301831                   9.1000            91800.0000        100.0000
                           9.1000            91,750.89         ZZ
                           8.6000            745.26            1
                           16.1000           745.26            85
TRIPOLI          IA 50676  15.6000           11/08/05
0440743177                 9.1000            01/01/06          23
1004671162                 8.6000            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/R44                    5.4500            01/01/08          01/01/08
25                         9.1000            0.0000            0.0000
A                          10.6000           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10301839                   6.8750            261000.0000       100.0000
                           6.8750            260,780.72        ZZ
                           6.3750            1714.59           1
                           13.8750           1714.59           64
ONTARIO          CA 91761  13.3750           11/09/05
0440741361                 6.8750            01/01/06          00
1004673455                 6.3750            12/01/35          0.0000
0                          6.1500            12/01/07          12/01/07
M21/R44                    5.6500            01/01/08          01/01/08
25                         6.8750            0.0000            0.0000
A                          8.3750            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     03                00
                           O                 0.0000

10301841                   6.6750            179200.0000       100.0000
                           6.6750            179,200.00        ZZ
                           6.3000            996.80            1
                           13.6750           996.80            80
COOPERSTOWN      NY 13326  13.3000           11/04/05
0440728632                 6.6750            01/01/06          00
1004673856                 6.3000            12/01/35          0.0000
0                          5.9500            12/01/08          12/01/08
M21/G02                    5.5750            01/01/09          01/01/09
25                         6.6750            0.0000            0.0000
A                          8.1750            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10301843                   7.5250            210600.0000       100.0000
                           7.5250            210,600.00        ZZ
                           7.1500            1320.64           1
                           14.5250           1320.64           90
CHAMPLIN         MN 55316  14.1500           11/14/05
0440728657                 7.5250            01/01/06          23
1004673927                 7.1500            12/01/35          0.0000
0                          6.3500            12/01/08          12/01/08
M21/G02                    5.9750            01/01/09          01/01/09
25                         7.5250            0.0000            0.0000
A                          9.0250            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10301845                   6.8000            123920.0000       100.0000
                           6.8000            123,814.34        ZZ
                           6.3000            807.87            1
                           13.8000           807.87            80
GALVESTON        TX 77550  13.3000           11/08/05
0440743185                 6.8000            01/01/06          00
1004674267                 6.3000            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/R44                    5.4500            01/01/08          01/01/08
25                         6.8000            0.0000            0.0000
A                          8.3000            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10301849                   9.7250            70650.0000        100.0000
                           9.7250            70,616.86         ZZ
                           9.2250            605.70            1
                           16.7250           605.70            90
LOUISVILLE       KY 40212  16.2250           11/08/05
0440743193                 9.7250            01/01/06          23
1004676513                 9.2250            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/R44                    5.4500            01/01/08          01/01/08
25                         9.7250            0.0000            0.0000
A                          11.2250           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10301851                   8.3500            480000.0000       100.0000
                           8.3500            480,000.00        ZZ
                           7.9750            3340.00           1
                           15.3500           3340.00           80
RAMONA           CA 92065  14.9750           11/23/05
0440728707                 8.3500            01/01/06          00
1004676862                 7.9750            12/01/35          0.0000
0                          6.2000            12/01/07          12/01/07
M21/G02                    5.8250            01/01/08          01/01/08
25                         8.3500            0.0000            0.0000
A                          9.8500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10301853                   9.3750            118800.0000       100.0000
                           9.3750            118,740.01        ZZ
                           8.8750            988.12            1
                           16.3750           988.12            90
TYLER            TX 75709  15.8750           11/14/05
0440760809                 9.3750            01/01/06          23
1004677898                 8.8750            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/R44                    5.4500            01/01/08          01/01/08
25                         9.3750            0.0000            0.0000
A                          10.8750           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10301859                   7.9900            594000.0000       100.0000
                           7.9900            594,000.00        ZZ
                           7.6150            3955.05           1
                           14.9900           3955.05           90
PALM SPRINGS     CA 92264  14.6150           11/09/05
0440728731                 7.9900            01/01/06          23
1004680884                 7.6150            12/01/35          0.0000
0                          5.9500            12/01/08          12/01/08
M21/G02                    5.5750            01/01/09          01/01/09
25                         7.9900            0.0000            0.0000
A                          9.4900            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10301861                   7.5500            567000.0000       100.0000
                           7.5500            566,583.40        ZZ
                           7.0500            3983.98           1
                           14.5500           3983.98           89
COVINA           CA 91723  14.0500           11/05/05
0440728111                 7.5500            01/01/06          23
1004681954                 7.0500            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/U56                    5.4500            01/01/08          01/01/08
25                         7.5500            0.0000            0.0000
A                          9.0500            6                 6
360                        E                 1.0000            1.0000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10301863                   8.9900            324000.0000       100.0000
                           8.9900            324,000.00        ZZ
                           8.6150            2427.30           1
                           15.9900           2427.30           90
SACRAMENTO       CA 95823  15.6150           11/10/05
0440728764                 8.9900            01/01/06          23
1004682089                 8.6150            12/01/35          0.0000
0                          6.2000            12/01/07          12/01/07
M21/G02                    5.8250            01/01/08          01/01/08
25                         8.9900            0.0000            0.0000
A                          10.4900           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10301865                   7.6000            348800.0000       100.0000
                           7.6000            348,546.28        ZZ
                           7.2250            2462.79           1
                           14.6000           2462.79           80
MENIFEE          CA 92584  14.2250           11/05/05
0440728152                 7.6000            01/01/06          00
1004678762                 7.2250            12/01/35          0.0000
0                          6.2000            12/01/07          12/01/07
M21/G02                    5.8250            01/01/08          01/01/08
25                         7.6000            0.0000            0.0000
A                          9.1000            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10301869                   8.1000            135880.0000       100.0000
                           8.1000            135,880.00        ZZ
                           7.6000            917.19            1
                           15.1000           917.19            79
JONESBORO        GA 30236  14.6000           11/09/05
0440728798                 8.1000            01/01/06          00
1004683113                 7.6000            12/01/35          0.0000
0                          5.9500            12/01/08          12/01/08
M21/R44                    5.4500            01/01/09          01/01/09
25                         8.1000            0.0000            0.0000
A                          9.6000            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10301871                   7.8000            116800.0000       100.0000
                           7.8000            116,718.39        ZZ
                           7.3000            840.81            1
                           14.8000           840.81            80
ARLINGTON        TX 76017  14.3000           11/14/05
0440760825                 7.8000            01/01/06          00
1004684069                 7.3000            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/R44                    5.4500            01/01/08          01/01/08
25                         7.8000            0.0000            0.0000
A                          9.3000            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10301873                   8.6500            181000.0000       100.0000
                           8.6500            180,893.68        ZZ
                           8.2750            1411.03           2
                           14.6500           1411.03           78
GORHAM           ME 04038  14.2750           11/10/05
0440728178                 8.6500            01/01/06          00
1004685193                 8.2750            12/01/35          0.0000
0                          6.2000            12/01/07          12/01/07
M21/G02                    5.8250            01/01/08          01/01/08
25                         8.6500            0.0000            0.0000
A                          9.6500            6                 6
360                        E                 1.0000            1.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10301877                   8.5500            273000.0000       100.0000
                           8.5500            272,836.31        ZZ
                           8.0500            2108.82           1
                           15.5500           2108.82           65
LOS ANGELES      CA 90062  15.0500           11/05/05
0440760833                 8.5500            01/01/06          00
1004686753                 8.0500            12/01/35          0.0000
0                          7.0500            12/01/07          12/01/07
M21/R44                    6.5500            01/01/08          01/01/08
25                         8.5500            0.0000            0.0000
A                          10.0500           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10301879                   8.8000            80000.0000        100.0000
                           8.8000            79,954.45         ZZ
                           8.3000            632.22            1
                           15.8000           632.22            80
HALTOM CITY      TX 76148  15.3000           11/25/05
0440730190                 8.8000            01/01/06          00
1004686780                 8.3000            12/01/35          0.0000
0                          5.9500            12/01/08          12/01/08
M21/U56                    5.4500            01/01/09          01/01/09
25                         8.8000            0.0000            0.0000
A                          10.3000           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10301881                   7.9500            124000.0000       100.0000
                           7.9500            123,915.95        ZZ
                           7.5750            905.55            1
                           14.9500           905.55            80
CEDAR HILL       TX 75104  14.5750           11/11/05
0440728202                 7.9500            01/01/06          00
1004686815                 7.5750            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/G02                    5.5750            01/01/08          01/01/08
25                         7.9500            0.0000            0.0000
A                          9.4500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10301885                   9.5000            359100.0000       100.0000
                           9.5000            358,923.37        ZZ
                           9.1250            3019.51           1
                           16.5000           3019.51           90
MENIFEE          CA 92584  16.1250           11/08/05
0440728244                 9.5000            01/01/06          23
1004687217                 9.1250            12/01/35          0.0000
0                          6.2000            12/01/07          12/01/07
M21/G02                    5.8250            01/01/08          01/01/08
25                         9.5000            0.0000            0.0000
A                          11.0000           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     03                00
                           O                 0.0000

10301887                   8.0000            152000.0000       100.0000
                           8.0000            151,898.00        ZZ
                           7.5000            1115.33           1
                           15.0000           1115.33           83
PHOENIX          AZ 85033  14.5000           11/04/05
0440730224                 8.0000            01/01/06          23
1004689304                 7.5000            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/U57                    5.4500            01/01/08          01/01/08
25                         8.0000            0.0000            0.0000
A                          9.5000            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10301891                   9.7750            135000.0000       100.0000
                           9.7750            134,937.35        ZZ
                           9.4000            1162.34           1
                           16.7750           1162.34           90
PLAINFIELD       NJ 07060  16.4000           11/16/05
0440728301                 9.7750            01/01/06          23
1003755751                 9.4000            12/01/35          0.0000
0                          6.2000            12/01/07          12/01/07
M21/G02                    5.8250            01/01/08          01/01/08
25                         9.7750            0.0000            0.0000
A                          11.2750           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10301893                   8.1250            230400.0000       100.0000
                           8.1250            230,313.48        ZZ
                           7.7500            1560.00           1
                           15.1250           1560.00           90
RENTON           WA 98055  14.7500           09/19/05
0440728855                 8.1250            11/01/05          23
1003760111                 7.7500            10/01/35          0.0000
0                          6.2000            10/01/07          10/01/07
M21/G02                    5.8250            11/01/07          11/01/07
25                         8.1250            0.0000            0.0000
A                          9.6250            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10301899                   6.0000            199750.0000       100.0000
                           6.0000            199,750.00        ZZ
                           5.6250            998.75            1
                           13.0000           998.75            85
AURORA           CO 80013  12.6250           10/25/05
0440728897                 6.0000            12/01/05          23
1003770994                 5.6250            11/01/35          0.0000
0                          6.2000            11/01/08          11/01/08
M21/G02                    5.8250            12/01/08          12/01/08
25                         6.0000            0.0000            0.0000
A                          7.5000            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10301901                   7.9900            352000.0000       100.0000
                           7.9900            351,763.33        T
                           7.6150            2580.40           1
                           14.9900           2580.40           80
CATHEDRAL CITY   CA 92234  14.6150           11/05/05
0440728335                 7.9900            01/01/06          00
1003771403                 7.6150            12/01/35          0.0000
0                          6.2000            12/01/07          12/01/07
M21/G02                    5.8250            01/01/08          01/01/08
25                         7.9900            0.0000            0.0000
A                          9.4900            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10301903                   7.9900            172000.0000       100.0000
                           7.9900            171,767.93        T
                           7.6150            1260.88           1
                           14.9900           1260.88           80
QUEEN CREEK      AZ 85242  14.6150           09/30/05
0440728368                 7.9900            12/01/05          00
1003782703                 7.6150            11/01/35          0.0000
0                          5.0000            11/01/07          11/01/07
M21/G02                    4.6250            12/01/07          12/01/07
25                         7.9900            0.0000            0.0000
A                          9.4900            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     03                00
                           O                 0.0000

10301907                   7.8500            159250.0000       100.0000
                           7.8500            159,139.85        ZZ
                           7.3500            1151.91           1
                           14.8500           1151.91           65
MILTON           FL 32570  14.3500           11/02/05
0440760841                 7.8500            01/01/06          00
1003749714                 7.3500            12/01/35          0.0000
0                          6.7000            12/01/07          12/01/07
M21/R44                    6.2000            01/01/08          01/01/08
25                         7.8500            0.0000            0.0000
A                          9.3500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10301909                   7.2250            107200.0000       100.0000
                           7.2250            107,199.99        ZZ
                           6.8500            645.44            1
                           14.2250           645.44            80
ALLEN PARK       MI 48101  13.8500           10/08/05
0440728921                 7.2250            12/01/05          00
1003752558                 6.8500            11/01/35          0.0000
0                          5.7500            11/01/08          11/01/08
M21/G02                    5.3750            12/01/08          12/01/08
25                         7.2250            0.0000            0.0000
A                          8.7250            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10301911                   9.0500            117091.0000       100.0000
                           9.0500            116,422.91        T
                           8.6750            946.36            1
                           16.0500           946.36            80
JACKSONVILLE     FL 32210  15.6750           09/28/05
0440728392                 9.0500            11/01/05          00
1003759196                 8.6750            10/01/35          0.0000
0                          6.2000            10/01/07          10/01/07
M21/G02                    5.8250            11/01/07          11/01/07
25                         9.0500            0.0000            0.0000
A                          10.5500           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     09                00
                           O                 0.0000

10301915                   7.4000            351200.0000       100.0000
                           7.4000            351,199.99        ZZ
                           7.0250            2165.74           2
                           14.4000           2165.74           80
MOUNT VERNON     NY 10550  14.0250           10/14/05
0440728988                 7.4000            12/01/05          00
1003765214                 7.0250            11/01/35          0.0000
0                          6.2000            11/01/08          11/01/08
M21/G02                    5.8250            12/01/08          12/01/08
25                         7.4000            0.0000            0.0000
A                          8.9000            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10301917                   8.7250            215910.0000       100.0000
                           8.7250            215,785.13        ZZ
                           8.3500            1694.72           1
                           15.7250           1694.72           90
MIAMI            FL 33015  15.3500           11/07/05
0440728426                 8.7250            01/01/06          23
1003770397                 8.3500            12/01/35          0.0000
0                          6.1500            12/01/07          12/01/07
M21/G02                    5.7750            01/01/08          01/01/08
25                         8.7250            0.0000            0.0000
A                          10.2250           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     01                00
                           O                 0.0000

10301923                   9.8750            236700.0000       100.0000
                           9.8750            236,592.45        ZZ
                           9.5000            2055.39           1
                           16.8750           2055.39           90
LONG VALLEY      NJ 07853  16.5000           11/14/05
0440728483                 9.8750            01/01/06          23
1003788360                 9.5000            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/G02                    5.5750            01/01/08          01/01/08
25                         9.8750            0.0000            0.0000
A                          11.3750           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10301925                   8.2000            440000.0000       100.0000
                           8.2000            439,431.16        ZZ
                           7.7000            3290.12           1
                           15.2000           3290.12           80
GARDENA          CA 90249  14.7000           10/20/05
0440760858                 8.2000            12/01/05          00
1003789369                 7.7000            11/01/35          0.0000
0                          6.3500            11/01/07          11/01/07
M21/R44                    5.8500            12/01/07          12/01/07
25                         8.2000            0.0000            0.0000
A                          9.7000            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10301927                   8.2000            150400.0000       100.0000
                           8.2000            150,205.54        ZZ
                           7.7000            1124.63           1
                           15.2000           1124.63           80
NORTHFIELD       NH 03276  14.7000           09/30/05
0440760866                 8.2000            12/01/05          00
1003792480                 7.7000            11/01/35          0.0000
0                          6.7000            11/01/07          11/01/07
M21/R44                    6.2000            12/01/07          12/01/07
25                         8.2000            0.0000            0.0000
A                          9.7000            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10301929                   7.6000            174750.0000       100.0000
                           7.6000            174,494.95        ZZ
                           7.1000            1233.87           1
                           14.6000           1233.87           75
ARLINGTON HEIGH  IL 60004  14.1000           10/26/05
0440760874                 7.6000            12/01/05          00
1003794451                 7.1000            11/01/35          0.0000
0                          7.3500            11/01/07          11/01/07
M21/R44                    6.8500            12/01/07          12/01/07
25                         7.6000            0.0000            0.0000
A                          9.1000            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     01                00
                           O                 0.0000

10301931                   6.5500            276000.0000       100.0000
                           6.5500            275,752.91        ZZ
                           6.1750            1753.59           1
                           13.5500           1753.59           80
GILBERT          AZ 85296  13.1750           10/27/05
0440728525                 6.5500            01/01/06          00
1004491856                 6.1750            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/G02                    5.5750            01/01/08          01/01/08
25                         6.5500            0.0000            0.0000
A                          8.0500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     03                00
                           O                 0.0000

10301939                   7.5000            297500.0000       100.0000
                           7.5000            297,279.21        ZZ
                           7.0000            2080.17           1
                           14.5000           2080.17           70
CENTREVILLE      MD 21617  14.0000           11/04/05
0440760890                 7.5000            01/01/06          00
1004495317                 7.0000            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/R44                    5.4500            01/01/08          01/01/08
25                         7.5000            0.0000            0.0000
A                          9.0000            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10301943                   6.6000            80000.0000        100.0000
                           6.6000            79,992.25         ZZ
                           6.2250            440.00            1
                           13.6000           440.00            80
DES MOINES       IA 50317  13.2250           10/28/05
0440729069                 6.6000            12/01/05          00
1004497832                 6.2250            11/01/35          0.0000
0                          5.9500            11/01/08          11/01/08
M21/G02                    5.5750            12/01/08          12/01/08
25                         6.6000            0.0000            0.0000
A                          8.1000            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10301945                   7.0500            181300.0000       100.0000
                           7.0500            181,152.85        ZZ
                           6.5500            1212.29           1
                           14.0500           1212.29           70
KINGSBURG        CA 93631  13.5500           11/04/05
0440760908                 7.0500            01/01/06          00
1004498760                 6.5500            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/R44                    5.4500            01/01/08          01/01/08
25                         7.0500            0.0000            0.0000
A                          8.5500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           N                 0.0000

10301949                   7.5000            112000.0000       100.0000
                           7.5000            111,916.87        ZZ
                           7.0000            783.13            1
                           14.5000           783.13            80
TAVARES          FL 32778  14.0000           11/07/05
0440745594                 7.5000            01/01/06          00
1004502648                 7.0000            12/01/35          0.0000
0                          6.1500            12/01/07          12/01/07
M21/R44                    5.6500            01/01/08          01/01/08
25                         7.5000            0.0000            0.0000
A                          9.0000            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10301955                   7.5750            240000.0000       100.0000
                           7.5750            240,000.00        ZZ
                           7.2000            1515.00           1
                           14.5750           1515.00           80
SPRING           TX 77379  14.2000           11/03/05
0440729143                 7.5750            01/01/06          00
1004504664                 7.2000            12/01/35          0.0000
0                          6.2000            12/01/08          12/01/08
M21/G02                    5.8250            01/01/09          01/01/09
25                         7.5750            0.0000            0.0000
A                          9.0750            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     03                00
                           O                 0.0000

10301959                   7.5500            248000.0000       100.0000
                           7.5500            247,817.77        ZZ
                           7.1750            1742.56           1
                           14.5500           1742.56           80
BRIDGEPORT       CT 06606  14.1750           11/09/05
0440728533                 7.5500            01/01/06          00
1004505716                 7.1750            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/G02                    5.5750            01/01/08          01/01/08
25                         7.5500            0.0000            0.0000
A                          9.0500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10301967                   7.0750            124000.0000       100.0000
                           7.0750            123,899.84        ZZ
                           6.7000            831.24            1
                           14.0750           831.24            80
TUCSON           AZ 85706  13.7000           11/03/05
0440728574                 7.0750            01/01/06          00
1004496628                 6.7000            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/G02                    5.5750            01/01/08          01/01/08
25                         7.0750            0.0000            0.0000
A                          8.5750            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     03                00
                           O                 0.0000

10301971                   8.3500            288000.0000       100.0000
                           8.3500            287,820.07        ZZ
                           7.8500            2183.93           1
                           15.3500           2183.93           84
SANTA CLARITA    CA 91355  14.8500           11/08/05
0440730315                 8.3500            01/01/06          23
1004501480                 7.8500            12/01/35          0.0000
0                          6.2000            12/01/07          12/01/07
M21/U57                    5.7000            01/01/08          01/01/08
25                         8.3500            0.0000            0.0000
A                          9.8500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     01                00
                           O                 0.0000

10301973                   7.1000            229000.0000       100.0000
                           7.1000            228,630.84        ZZ
                           6.6000            1538.95           1
                           14.1000           1538.95           85
HESPERIA         CA 92345  13.6000           10/27/05
0440730356                 7.1000            12/01/05          23
1004502844                 6.6000            11/01/35          0.0000
0                          5.9500            11/01/07          11/01/07
M21/U56                    5.4500            12/01/07          12/01/07
25                         7.1000            0.0000            0.0000
A                          8.6000            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10301975                   6.6000            139200.0000       100.0000
                           6.6000            139,076.58        ZZ
                           6.2250            889.02            1
                           13.6000           889.02            80
ALBERTVILLE      MN 55301  13.2250           11/09/05
0440728590                 6.6000            01/01/06          00
1004503745                 6.2250            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/G02                    5.5750            01/01/08          01/01/08
25                         6.6000            0.0000            0.0000
A                          8.1000            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     09                00
                           O                 0.0000

10301977                   7.4130            223920.0000       100.0000
                           7.4130            223,750.90        ZZ
                           7.0380            1552.37           1
                           14.4130           1552.37           80
PALM HARBOR      FL 34684  14.0380           11/16/05
0440728624                 7.4130            01/01/06          00
1004503772                 7.0380            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/G02                    5.5750            01/01/08          01/01/08
25                         7.4130            0.0000            0.0000
A                          8.9130            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     03                00
                           O                 0.0000

10301979                   8.2000            313500.0000       100.0000
                           8.2000            313,415.26        ZZ
                           7.8250            2226.99           1
                           15.2000           2226.99           88
ROCKVILLE CENTR  NY 11570  14.8250           10/28/05
0440730398                 8.2000            01/01/06          23
1004503816                 7.8250            12/01/35          0.0000
0                          6.2000            12/01/08          12/01/08
M21/G02                    5.8250            01/01/09          01/01/09
25                         8.2000            0.0000            0.0000
A                          9.7000            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10301981                   6.8750            224000.0000       100.0000
                           6.8750            224,000.00        ZZ
                           6.5000            1283.34           1
                           13.8750           1283.34           80
PORT JEFFERSON   NY 11776  13.5000           11/09/05
0440729291                 6.8750            01/01/06          00
1004504094                 6.5000            12/01/35          0.0000
0                          5.9500            12/01/08          12/01/08
M21/G02                    5.5750            01/01/09          01/01/09
25                         6.8750            0.0000            0.0000
A                          8.3750            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     01                00
                           O                 0.0000

10301985                   7.3500            84550.0000        100.0000
                           7.3500            84,420.28         ZZ
                           6.9750            582.53            1
                           14.3500           582.53            95
FAIRVIEW HEIGHT  IL 62208  13.9750           10/27/05
0440728665                 7.3500            12/01/05          23
1004504307                 6.9750            11/01/35          0.0000
0                          5.9500            11/01/07          11/01/07
M21/G02                    5.5750            12/01/07          12/01/07
25                         7.3500            0.0000            0.0000
A                          8.8500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10301989                   7.1500            370000.0000       100.0000
                           7.1500            369,705.57        ZZ
                           6.7750            2499.01           2
                           14.1500           2499.01           67
JAMAICA          NY 11435  13.7750           10/28/05
0440728699                 7.1500            01/01/06          00
1004504352                 6.7750            12/01/35          0.0000
0                          6.2000            12/01/07          12/01/07
M21/G02                    5.8250            01/01/08          01/01/08
25                         7.1500            0.0000            0.0000
A                          8.6500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10301991                   7.0500            203000.0000       100.0000
                           7.0500            203,000.00        ZZ
                           6.6750            1192.63           1
                           14.0500           1192.63           87
AUBURN           WA 98092  13.6750           10/26/05
0440729358                 7.0500            12/01/05          23
1004504487                 6.6750            11/01/35          0.0000
0                          5.9500            11/01/07          11/01/07
M21/G02                    5.5750            12/01/07          12/01/07
25                         7.0500            0.0000            0.0000
A                          8.5500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.0100
0.0000                     S                 N                 0.0100
0.0000                     5                 0
0.0000                     01                00
                           O                 0.0000

10301997                   8.1000            384668.0000       100.0000
                           8.1000            384,415.09        ZZ
                           7.7250            2849.42           1
                           15.1000           2849.42           80
GLENDALE         AZ 85305  14.7250           11/08/05
0440728723                 8.1000            01/01/06          00
1004509972                 7.7250            12/01/35          0.0000
0                          6.2000            12/01/07          12/01/07
M21/G02                    5.8250            01/01/08          01/01/08
25                         8.1000            0.0000            0.0000
A                          9.6000            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     03                00
                           O                 0.0000

10301999                   7.5000            190000.0000       100.0000
                           7.5000            189,858.99        ZZ
                           7.0000            1328.51           1
                           14.5000           1328.51           69
VICTORVILLE      CA 92395  14.0000           11/03/05
0440760924                 7.5000            01/01/06          00
1004510121                 7.0000            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/R44                    5.4500            01/01/08          01/01/08
25                         7.5000            0.0000            0.0000
A                          9.0000            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10302001                   8.3000            114300.0000       100.0000
                           8.3000            114,227.86        ZZ
                           7.8000            862.72            1
                           15.3000           862.72            90
HIXSON           TN 37343  14.8000           11/11/05
0440745628                 8.3000            01/01/06          23
1004505958                 7.8000            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/R44                    5.4500            01/01/08          01/01/08
25                         8.3000            0.0000            0.0000
A                          9.8000            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10302003                   7.5500            209600.0000       100.0000
                           7.5500            209,445.99        ZZ
                           7.1750            1472.74           1
                           14.5500           1472.74           80
FALL RIVER       MA 02720  14.1750           11/14/05
0440728756                 7.5500            01/01/06          00
1004506065                 7.1750            12/01/35          0.0000
0                          6.2000            12/01/07          12/01/07
M21/G02                    5.8250            01/01/08          01/01/08
25                         7.5500            0.0000            0.0000
A                          9.0500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10302007                   7.1250            388550.0000       100.0000
                           7.1250            388,550.00        ZZ
                           6.7500            2307.02           2
                           14.1250           2307.02           95
BROOKLYN         NY 11236  13.7500           11/16/05
0440729432                 7.1250            01/01/06          23
1004508250                 6.7500            12/01/35          0.0000
0                          5.9500            12/01/08          12/01/08
M21/G02                    5.5750            01/01/09          01/01/09
25                         7.1250            0.0000            0.0000
A                          8.6250            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10302013                   6.6250            274150.0000       100.0000
                           6.6250            274,150.00        ZZ
                           6.2500            1513.54           1
                           13.6250           1513.54           85
REEDLEY          CA 93654  13.2500           11/04/05
0440729523                 6.6250            01/01/06          23
1004512708                 6.2500            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/G02                    5.5750            01/01/08          01/01/08
25                         6.6250            0.0000            0.0000
A                          8.1250            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10302015                   7.0500            85600.0000        100.0000
                           7.0500            85,530.52         ZZ
                           6.6750            572.38            1
                           14.0500           572.38            80
EVANSVILLE       IN 47714  13.6750           11/07/05
0440728780                 7.0500            01/01/06          00
1004512762                 6.6750            12/01/35          0.0000
0                          6.1500            12/01/07          12/01/07
M21/G02                    5.7750            01/01/08          01/01/08
25                         7.0500            0.0000            0.0000
A                          8.5500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10302019                   8.6500            208000.0000       100.0000
                           8.6500            207,877.82        ZZ
                           8.1500            1621.51           1
                           15.6500           1621.51           80
LAS VEGAS        NV 89156  15.1500           11/07/05
0440760932                 8.6500            01/01/06          00
1004514564                 8.1500            12/01/35          0.0000
0                          7.3500            12/01/07          12/01/07
M21/R44                    6.8500            01/01/08          01/01/08
25                         8.6500            0.0000            0.0000
A                          10.1500           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10302021                   7.4500            295000.0000       100.0000
                           7.4500            294,556.37        ZZ
                           7.0750            2052.59           1
                           14.4500           2052.59           80
MANASSAS         VA 20109  14.0750           10/13/05
0440728806                 7.4500            12/01/05          00
1003797467                 7.0750            11/01/35          0.0000
0                          5.9500            11/01/07          11/01/07
M21/G02                    5.5750            12/01/07          12/01/07
25                         7.4500            0.0000            0.0000
A                          8.9500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     09                00
                           O                 0.0000

10302023                   6.9900            262500.0000       100.0000
                           6.9900            262,067.55        ZZ
                           6.4900            1744.66           2
                           13.9900           1744.66           70
PATERSON         NJ 07504  13.4900           10/21/05
0440745644                 6.9900            12/01/05          00
1003797840                 6.4900            11/01/35          0.0000
0                          5.0000            11/01/07          11/01/07
M21/R44                    4.5000            12/01/07          12/01/07
25                         6.9900            0.0000            0.0000
A                          8.4900            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10302025                   7.9000            304000.0000       100.0000
                           7.9000            303,791.84        ZZ
                           7.5250            2209.49           1
                           14.9000           2209.49           80
BROOKLYN         NY 11226  14.5250           11/10/05
0440728830                 7.9000            01/01/06          00
1003797886                 7.5250            12/01/35          0.0000
0                          6.2000            12/01/07          12/01/07
M21/G02                    5.8250            01/01/08          01/01/08
25                         7.9000            0.0000            0.0000
A                          9.4000            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10302027                   8.3000            342000.0000       100.0000
                           8.3000            341,347.93        ZZ
                           7.8000            2581.36           1
                           15.3000           2581.36           95
LONSDALE         MN 55046  14.8000           09/15/05
0440760965                 8.3000            11/01/05          23
1003806527                 7.8000            10/01/35          0.0000
0                          6.1500            10/01/07          10/01/07
M21/R44                    5.6500            11/01/07          11/01/07
25                         8.3000            0.0000            0.0000
A                          9.8000            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10302029                   6.8500            98000.0000        100.0000
                           6.8500            97,733.49         ZZ
                           6.3500            642.15            3
                           13.8500           642.15            53
BALTIMORE        MD 21216  13.3500           10/26/05
0440745651                 6.8500            12/01/05          00
1003815722                 6.3500            11/01/35          0.0000
0                          5.9500            11/01/07          11/01/07
M21/R44                    5.4500            12/01/07          12/01/07
25                         6.8500            0.0000            0.0000
A                          8.3500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10302031                   7.1500            81515.0000        100.0000
                           7.1500            81,450.13         ZZ
                           6.6500            550.56            1
                           14.1500           550.56            85
GREELEY          CO 80631  13.6500           11/16/05
0440743227                 7.1500            01/01/06          23
1003822082                 6.6500            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/R44                    5.4500            01/01/08          01/01/08
25                         7.1500            0.0000            0.0000
A                          8.6500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10302033                   6.9900            227050.0000       100.0000
                           6.9900            226,675.95        ZZ
                           6.6150            1509.05           1
                           13.9900           1509.05           95
EVERETT          WA 98208  13.6150           10/26/05
0440728871                 6.9900            12/01/05          23
1003791409                 6.6150            11/01/35          0.0000
0                          5.9500            11/01/07          11/01/07
M21/G02                    5.5750            12/01/07          12/01/07
25                         6.9900            0.0000            0.0000
A                          8.4900            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10302035                   7.9250            144500.0000       100.0000
                           7.9250            144,401.55        ZZ
                           7.4250            1052.75           1
                           14.9250           1052.75           85
MCKINNEY         TX 75070  14.4250           11/03/05
0440730422                 7.9250            01/01/06          23
1003795708                 7.4250            12/01/35          0.0000
0                          6.1500            12/01/07          12/01/07
M21/U56                    5.6500            01/01/08          01/01/08
25                         7.9250            0.0000            0.0000
A                          9.4250            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     03                00
                           O                 0.0000

10302039                   8.1500            94400.0000        100.0000
                           8.1500            94,045.47         ZZ
                           7.6500            702.57            1
                           15.1500           702.57            80
HOUSTON          TX 77034  14.6500           10/06/05
0440745669                 8.1500            12/01/05          00
1003800300                 7.6500            11/01/35          0.0000
0                          5.9500            11/01/07          11/01/07
M21/R44                    5.4500            12/01/07          12/01/07
25                         8.1500            0.0000            0.0000
A                          9.6500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10302041                   8.7750            74800.0000        100.0000
                           8.7750            74,757.19         ZZ
                           8.2750            589.79            1
                           15.7750           589.79            85
TONAWANDA        NY 14150  15.2750           11/02/05
0440745677                 8.7750            01/01/06          23
1003807642                 8.2750            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/R44                    5.4500            01/01/08          01/01/08
25                         8.7750            0.0000            0.0000
A                          10.2750           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10302045                   8.1500            148200.0000       100.0000
                           8.1500            148,006.44        ZZ
                           7.7750            1102.98           1
                           15.1500           1102.98           95
NAMPA            ID 83686  14.7750           10/21/05
0440728913                 8.1500            12/01/05          23
1003818097                 7.7750            11/01/35          0.0000
0                          5.9000            11/01/07          11/01/07
M21/G02                    5.5250            12/01/07          12/01/07
25                         8.1500            0.0000            0.0000
A                          9.6500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10302047                   8.0250            220000.0000       100.0000
                           8.0250            219,853.13        ZZ
                           7.5250            1618.12           1
                           15.0250           1618.12           55
PAWLING          NY 12564  14.5250           11/09/05
0440741395                 8.0250            01/01/06          00
1003819540                 7.5250            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/R44                    5.4500            01/01/08          01/01/08
25                         8.0250            0.0000            0.0000
A                          9.5250            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10302049                   7.3500            296000.0000       100.0000
                           7.3500            295,773.64        ZZ
                           6.9750            2039.36           1
                           14.3500           2039.36           80
CULVER CITY      CA 90230  13.9750           11/03/05
0440728947                 7.3500            01/01/06          00
1003823241                 6.9750            12/01/35          0.0000
0                          6.2000            12/01/07          12/01/07
M21/G02                    5.8250            01/01/08          01/01/08
25                         7.3500            0.0000            0.0000
A                          8.8500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     01                00
                           O                 0.0000

10302051                   6.8250            136000.0000       100.0000
                           6.8250            135,768.58        ZZ
                           6.4500            888.88            1
                           13.8250           888.88            80
FRANKLIN         TN 37069  13.4500           10/20/05
0440728962                 6.8250            12/01/05          00
1003830821                 6.4500            11/01/35          0.0000
0                          5.0000            11/01/07          11/01/07
M21/G02                    4.6250            12/01/07          12/01/07
25                         6.8250            0.0000            0.0000
A                          8.3250            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10302055                   8.1000            260000.0000       100.0000
                           8.1000            259,483.68        T
                           7.7250            1925.95           1
                           15.1000           1925.95           80
IDYLLWILD        CA 92549  14.7250           09/19/05
0440730455                 8.1000            11/01/05          00
1003848484                 7.7250            10/01/35          0.0000
0                          6.2000            10/01/08          10/01/08
M21/G02                    5.8250            11/01/08          11/01/08
25                         8.1000            0.0000            0.0000
A                          9.6000            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10302061                   9.2750            118000.0000       100.0000
                           9.2750            117,877.81        ZZ
                           8.7750            972.90            1
                           16.2750           972.90            73
POWHATAN         VA 23139  15.7750           10/03/05
0440760999                 9.2750            12/01/05          00
1003857115                 8.7750            11/01/35          0.0000
0                          5.9500            11/01/07          11/01/07
M21/R44                    5.4500            12/01/07          12/01/07
25                         9.2750            0.0000            0.0000
A                          10.7750           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10302065                   7.4500            99000.0000        100.0000
                           7.4500            98,925.78         ZZ
                           7.0750            688.84            1
                           14.4500           688.84            95
LANSDOWNE        PA 19050  14.0750           11/18/05
0440728996                 7.4500            01/01/06          23
1003863091                 7.0750            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/G02                    5.5750            01/01/08          01/01/08
25                         7.4500            0.0000            0.0000
A                          8.9500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10302067                   7.0500            436000.0000       100.0000
                           7.0500            436,000.00        ZZ
                           6.6750            2561.50           1
                           14.0500           2561.50           80
MILILANI         HI 96789  13.6750           10/22/05
0440729622                 7.0500            12/01/05          00
1003858338                 6.6750            11/01/35          0.0000
0                          5.9500            11/01/07          11/01/07
M21/G02                    5.5750            12/01/07          12/01/07
25                         7.0500            0.0000            0.0000
A                          8.5500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10302071                   7.6500            148000.0000       100.0000
                           7.6500            148,000.00        ZZ
                           7.2750            943.50            1
                           14.6500           943.50            80
OAK LAWN         IL 60453  14.2750           10/28/05
0440729689                 7.6500            12/01/05          00
1003836175                 7.2750            11/01/35          0.0000
0                          5.9500            11/01/08          11/01/08
M21/G02                    5.5750            12/01/08          12/01/08
25                         7.6500            0.0000            0.0000
A                          9.1500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10302073                   8.5500            151000.0000       100.0000
                           8.5500            150,817.70        ZZ
                           8.0500            1166.41           1
                           15.5500           1166.41           65
MESA             AZ 85207  15.0500           10/13/05
0440761013                 8.5500            12/01/05          00
1003837281                 8.0500            11/01/35          0.0000
0                          6.3500            11/01/07          11/01/07
M21/R44                    5.8500            12/01/07          12/01/07
25                         8.5500            0.0000            0.0000
A                          10.0500           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10302077                   8.8000            132300.0000       100.0000
                           8.8000            132,224.66        ZZ
                           8.4250            1045.54           1
                           15.8000           1045.54           90
LITTLE ROCK      AR 72205  15.4250           11/03/05
0440729044                 8.8000            01/01/06          23
1003839779                 8.4250            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/G02                    5.5750            01/01/08          01/01/08
25                         8.8000            0.0000            0.0000
A                          10.3000           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10302079                   8.8500            135000.0000       100.0000
                           8.8500            134,770.09        ZZ
                           8.3500            1071.70           1
                           15.8500           1071.70           90
KANSAS CITY      MO 64157  15.3500           09/20/05
0440761021                 8.8500            11/01/05          23
1003841016                 8.3500            10/01/35          0.0000
0                          6.2000            10/01/07          10/01/07
M21/R44                    5.7000            11/01/07          11/01/07
25                         8.8500            0.0000            0.0000
A                          10.3500           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10302081                   8.7800            161000.0000       100.0000
                           8.7800            160,907.94        ZZ
                           8.4050            1270.04           1
                           15.7800           1270.04           70
METTER           GA 30439  15.4050           10/31/05
0440729077                 8.7800            01/01/06          00
1003842202                 8.4050            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/G02                    5.5750            01/01/08          01/01/08
25                         8.7800            0.0000            0.0000
A                          10.2800           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10302085                   6.6000            174400.0000       100.0000
                           6.6000            174,089.89        T
                           6.2250            1113.83           1
                           13.6000           1113.83           80
THE COLONY       TX 75056  13.2250           10/18/05
0440729101                 6.6000            12/01/05          00
1003856713                 6.2250            11/01/35          0.0000
0                          5.9500            11/01/07          11/01/07
M21/G02                    5.5750            12/01/07          12/01/07
25                         6.6000            0.0000            0.0000
A                          8.1000            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     03                00
                           O                 0.0000

10302095                   6.9500            225250.0000       100.0000
                           6.9500            225,250.00        T
                           6.5750            1304.57           1
                           13.9500           1304.57           85
MIAMI            FL 33132  13.5750           09/23/05
0440729788                 6.9500            11/01/05          23
1003861654                 6.5750            10/01/35          0.0000
0                          6.0500            10/01/07          10/01/07
M21/G02                    5.6750            11/01/07          11/01/07
25                         6.9500            0.0000            0.0000
A                          8.4500            6                 6
360                        E                 1.5000            1.5000
7.0000                     X                 X                 0.0000
0.0000                     X                 X                 0.0000
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10302097                   8.4250            135000.0000       100.0000
                           8.4250            134,833.30        ZZ
                           7.9250            1030.87           1
                           15.4250           1030.87           90
ROCHESTER        MN 55901  14.9250           10/07/05
0440761054                 8.4250            12/01/05          23
1003862671                 7.9250            11/01/35          0.0000
0                          5.9500            11/01/07          11/01/07
M21/R44                    5.4500            12/01/07          12/01/07
25                         8.4250            0.0000            0.0000
A                          9.9250            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10302101                   7.4500            144000.0000       100.0000
                           7.4500            143,892.05        T
                           7.0750            1001.95           1
                           14.4500           1001.95           80
KISSIMMEE        FL 34759  14.0750           11/14/05
0440729135                 7.4500            01/01/06          00
1003863572                 7.0750            12/01/35          0.0000
0                          5.0000            12/01/07          12/01/07
M21/G02                    4.6250            01/01/08          01/01/08
25                         7.4500            0.0000            0.0000
A                          8.9500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     03                00
                           O                 0.0000

10302107                   7.6000            154400.0000       100.0000
                           7.6000            154,173.84        ZZ
                           7.2250            1090.18           1
                           14.6000           1090.18           80
NORTH LAUDERDAL  FL 33068  14.2250           10/05/05
0440729168                 7.6000            12/01/05          00
1003870797                 7.2250            11/01/35          0.0000
0                          5.9500            11/01/07          11/01/07
M21/G02                    5.5750            12/01/07          12/01/07
25                         7.6000            0.0000            0.0000
A                          9.1000            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10302109                   9.4000            89100.0000        100.0000
                           9.4000            88,986.82         ZZ
                           8.9000            742.71            1
                           16.4000           742.71            88
ODEM             TX 78370  15.9000           10/28/05
0440745735                 9.4000            12/01/05          23
1003870895                 8.9000            11/01/35          0.0000
0                          5.9000            11/01/07          11/01/07
M21/R44                    5.4000            12/01/07          12/01/07
25                         9.4000            0.0000            0.0000
A                          10.9000           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10302111                   7.0250            103410.0000       100.0000
                           7.0250            103,325.65        T
                           6.6500            689.73            1
                           14.0250           689.73            90
FORT MYERS       FL 33916  13.6500           11/09/05
0440729192                 7.0250            01/01/06          23
1003876041                 6.6500            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/G02                    5.5750            01/01/08          01/01/08
25                         7.0250            0.0000            0.0000
A                          8.5250            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     01                00
                           O                 0.0000

10302113                   7.9250            75500.0000        100.0000
                           7.9250            75,292.20         ZZ
                           7.4250            550.05            1
                           14.9250           550.05            61
CLAREMORE        OK 74019  14.4250           10/12/05
0440741411                 7.9250            12/01/05          00
1003891113                 7.4250            11/01/35          0.0000
0                          6.3500            11/01/07          11/01/07
M21/R44                    5.8500            12/01/07          12/01/07
25                         7.9250            0.0000            0.0000
A                          9.4250            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10302115                   7.2000            192000.0000       100.0000
                           7.2000            192,000.00        ZZ
                           6.8250            1152.00           1
                           14.2000           1152.00           80
ARVIN            CA 93203  13.8250           11/03/05
0440729846                 7.2000            01/01/06          00
1004514724                 6.8250            12/01/35          0.0000
0                          6.2000            12/01/07          12/01/07
M21/G02                    5.8250            01/01/08          01/01/08
25                         7.2000            0.0000            0.0000
A                          8.7000            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10302119                   8.5500            516000.0000       100.0000
                           8.5500            515,379.01        ZZ
                           8.0500            3985.89           1
                           15.5500           3985.89           79
WEST ORANGE      NJ 07052  15.0500           10/26/05
0440730513                 8.5500            12/01/05          00
1004515545                 8.0500            11/01/35          0.0000
0                          5.9500            11/01/07          11/01/07
M21/U57                    5.4500            12/01/07          12/01/07
25                         8.5500            0.0000            0.0000
A                          10.0500           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10302121                   7.4500            140800.0000       100.0000
                           7.4500            140,799.99        ZZ
                           7.0750            874.14            1
                           14.4500           874.14            80
CUMMING          GA 30041  14.0750           10/31/05
0440729861                 7.4500            12/01/05          00
1004516580                 7.0750            11/01/35          0.0000
0                          5.9500            11/01/08          11/01/08
M21/G02                    5.5750            12/01/08          12/01/08
25                         7.4500            0.0000            0.0000
A                          8.9500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10302123                   7.2500            438400.0000       100.0000
                           7.2500            438,400.00        ZZ
                           6.8750            2648.67           1
                           14.2500           2648.67           80
N. HOLLYWOOD     CA 91605  13.8750           10/31/05
0440729895                 7.2500            01/01/06          00
1004517482                 6.8750            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/G02                    5.5750            01/01/08          01/01/08
25                         7.2500            0.0000            0.0000
A                          8.7500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10302127                   7.8500            96000.0000        100.0000
                           7.8500            95,933.59         ZZ
                           7.3500            694.41            1
                           14.8500           694.41            80
CALUMET CITY     IL 60409  14.3500           11/04/05
0440730562                 7.8500            01/01/06          00
1004517669                 7.3500            12/01/35          0.0000
0                          5.9500            12/01/08          12/01/08
M21/R44                    5.4500            01/01/09          01/01/09
25                         7.8500            0.0000            0.0000
A                          9.3500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10302133                   6.6750            130000.0000       100.0000
                           6.6750            129,886.42        ZZ
                           6.3000            836.71            1
                           13.6750           836.71            73
LIVONIA          NY 14487  13.3000           11/04/05
0440729226                 6.6750            01/01/06          00
1004513413                 6.3000            12/01/35          0.0000
0                          6.1500            12/01/07          12/01/07
M21/G02                    5.7750            01/01/08          01/01/08
25                         6.6750            0.0000            0.0000
A                          8.1750            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10302135                   6.8500            260000.0000       100.0000
                           6.8500            259,780.49        ZZ
                           6.4750            1703.68           1
                           13.8500           1703.68           80
CALEXICO         CA 92231  13.4750           11/02/05
0440729259                 6.8500            01/01/06          00
1004513814                 6.4750            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/G02                    5.5750            01/01/08          01/01/08
25                         6.8500            0.0000            0.0000
A                          8.3500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10302137                   6.2500            175000.0000       100.0000
                           6.2500            174,833.95        ZZ
                           5.7500            1077.51           1
                           13.2500           1077.51           52
MORENO VALLEY    CA 92557  12.7500           10/28/05
0440745743                 6.2500            01/01/06          00
1004514243                 5.7500            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/R44                    5.4500            01/01/08          01/01/08
25                         6.2500            0.0000            0.0000
A                          7.7500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10302139                   6.7750            353658.0000       100.0000
                           6.7750            353,658.00        ZZ
                           6.4000            1996.70           1
                           13.7750           1996.70           90
CERES            CA 95307  13.4000           11/16/05
0440729945                 6.7750            01/01/06          23
1004515661                 6.4000            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/G02                    5.5750            01/01/08          01/01/08
25                         6.7750            0.0000            0.0000
A                          8.2750            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10302153                   5.3500            283500.0000       100.0000
                           5.3500            283,500.00        ZZ
                           4.9750            1263.94           1
                           12.3500           1263.94           90
SACRAMENTO       CA 95842  11.9750           11/09/05
0440730083                 5.3500            01/01/06          23
1004518445                 4.9750            12/01/35          0.0000
0                          5.9500            12/01/08          12/01/08
M21/G02                    5.5750            01/01/09          01/01/09
25                         5.3500            0.0000            0.0000
A                          6.8500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10302155                   8.3500            241800.0000       100.0000
                           8.3500            241,612.69        ZZ
                           7.9750            1833.59           1
                           15.3500           1833.59           95
ROWLETT          TX 75088  14.9750           11/09/05
0440729283                 8.3500            01/01/06          23
1004520021                 7.9750            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/G02                    5.5750            01/01/08          01/01/08
25                         8.3500            0.0000            0.0000
A                          9.8500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10302157                   8.8500            162000.0000       100.0000
                           8.8500            161,908.70        ZZ
                           8.3500            1286.05           1
                           15.8500           1286.05           90
SILVER LAKE      WI 53170  15.3500           11/02/05
0440761112                 8.8500            01/01/06          23
1004520557                 8.3500            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/R44                    5.4500            01/01/08          01/01/08
25                         8.8500            0.0000            0.0000
A                          10.3500           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10302165                   7.1750            184000.0000       100.0000
                           7.1750            184,000.00        ZZ
                           6.8000            1100.17           1
                           14.1750           1100.17           80
HARRISBURG       NC 28075  13.8000           11/09/05
0440730133                 7.1750            01/01/06          00
1004523171                 6.8000            12/01/35          0.0000
0                          5.9500            12/01/08          12/01/08
M21/G02                    5.5750            01/01/09          01/01/09
25                         7.1750            0.0000            0.0000
A                          8.6750            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     03                00
                           O                 0.0000

10302169                   7.8750            70000.0000        100.0000
                           7.8750            70,000.00         ZZ
                           7.5000            459.38            1
                           14.8750           459.38            80
COVINGTON        GA 30016  14.5000           11/18/05
0440730158                 7.8750            01/01/06          00
1004519756                 7.5000            12/01/35          0.0000
0                          5.9500            12/01/08          12/01/08
M21/G02                    5.5750            01/01/09          01/01/09
25                         7.8750            0.0000            0.0000
A                          9.3750            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10302171                   9.2000            200000.0000       100.0000
                           9.2000            199,895.22        ZZ
                           8.7000            1638.11           1
                           16.2000           1638.11           80
GLENDALE         AZ 85306  15.7000           10/27/05
0440761120                 9.2000            01/01/06          00
1004521609                 8.7000            12/01/35          0.0000
0                          7.3500            12/01/07          12/01/07
M21/R44                    6.8500            01/01/08          01/01/08
25                         9.2000            0.0000            0.0000
A                          10.7000           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10302173                   7.6500            112000.0000       100.0000
                           7.6500            111,919.34        ZZ
                           7.2750            794.66            1
                           14.6500           794.66            80
BRADFORD         VT 05033  14.2750           11/10/05
0440729317                 7.6500            01/01/06          00
1004522369                 7.2750            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/G02                    5.5750            01/01/08          01/01/08
25                         7.6500            0.0000            0.0000
A                          9.1500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10302177                   8.0000            150000.0000       100.0000
                           8.0000            149,899.35        ZZ
                           7.5000            1100.65           1
                           15.0000           1100.65           75
PHOENIX          AZ 85016  14.5000           11/03/05
0440761138                 8.0000            01/01/06          00
1004525464                 7.5000            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/R44                    5.4500            01/01/08          01/01/08
25                         8.0000            0.0000            0.0000
A                          9.5000            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10302179                   7.5500            255920.0000       100.0000
                           7.5500            255,731.95        ZZ
                           7.1750            1798.21           1
                           14.5500           1798.21           80
DEERPARK         NY 12729  14.1750           11/30/05
0440730711                 7.5500            01/01/06          00
1004525491                 7.1750            12/01/35          0.0000
0                          5.9500            12/01/08          12/01/08
M21/G02                    5.5750            01/01/09          01/01/09
25                         7.5500            0.0000            0.0000
A                          9.0500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10302181                   9.1250            130500.0000       100.0000
                           9.1250            130,430.54        ZZ
                           8.6250            1061.80           1
                           16.1250           1061.80           90
WILLARD          MO 65781  15.6250           11/09/05
0440730745                 9.1250            01/01/06          23
1004525883                 8.6250            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/U56                    5.4500            01/01/08          01/01/08
25                         9.1250            0.0000            0.0000
A                          10.6250           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10302185                   8.4500            160200.0000       100.0000
                           8.4500            160,101.95        ZZ
                           7.9500            1226.13           1
                           15.4500           1226.13           90
PORTLAND         OR 97236  14.9500           10/28/05
0440745784                 8.4500            01/01/06          23
1004526098                 7.9500            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/R44                    5.4500            01/01/08          01/01/08
25                         8.4500            0.0000            0.0000
A                          9.9500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10302189                   7.8500            462750.0000       100.0000
                           7.8500            462,750.00        ZZ
                           7.4750            3027.16           1
                           14.8500           3027.16           75
HAYWARD          CA 94541  14.4750           11/09/05
0440730216                 7.8500            01/01/06          00
1004528915                 7.4750            12/01/35          0.0000
0                          6.2000            12/01/08          12/01/08
M21/G02                    5.8250            01/01/09          01/01/09
25                         7.8500            0.0000            0.0000
A                          9.3500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10302197                   7.4000            185000.0000       100.0000
                           7.4000            184,859.92        ZZ
                           6.9000            1280.91           1
                           14.4000           1280.91           78
SECANE           PA 19018  13.9000           11/10/05
0440730778                 7.4000            01/01/06          00
1004531572                 6.9000            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/U57                    5.4500            01/01/08          01/01/08
25                         7.4000            0.0000            0.0000
A                          8.9000            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10302201                   7.2000            118000.0000       100.0000
                           7.2000            117,907.02        ZZ
                           6.7000            800.98            1
                           14.2000           800.98            80
ELDRIDGE         IA 52748  13.7000           11/11/05
0440745800                 7.2000            01/01/06          00
1004533017                 6.7000            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/R44                    5.4500            01/01/08          01/01/08
25                         7.2000            0.0000            0.0000
A                          8.7000            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10302203                   8.8000            140250.0000       100.0000
                           8.8000            140,089.69        ZZ
                           8.3000            1108.36           1
                           15.8000           1108.36           85
EAST HARTFORD    CT 06108  15.3000           09/30/05
0440730802                 8.8000            12/01/05          23
1003892372                 8.3000            11/01/35          0.0000
0                          5.9500            11/01/07          11/01/07
M21/U56                    5.4500            12/01/07          12/01/07
25                         8.8000            0.0000            0.0000
A                          10.3000           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10302205                   8.8500            187500.0000       100.0000
                           8.8500            187,180.68        ZZ
                           8.3500            1488.47           1
                           15.8500           1488.47           75
LAS VEGAS        NV 89102  15.3500           10/12/05
0440741437                 8.8500            12/01/05          00
1003894423                 8.3500            11/01/35          0.0000
0                          5.9500            11/01/07          11/01/07
M21/R44                    5.4500            12/01/07          12/01/07
25                         8.8500            0.0000            0.0000
A                          10.3500           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10302207                   8.5120            178400.0000       100.0000
                           8.5120            178,183.63        ZZ
                           8.0120            1373.26           1
                           15.5120           1373.26           80
GWYNN OAK        MD 21207  15.0120           10/07/05
0440761146                 8.5120            12/01/05          00
1003896332                 8.0120            11/01/35          0.0000
0                          6.4500            11/01/07          11/01/07
M21/R44                    5.9500            12/01/07          12/01/07
25                         8.5120            0.0000            0.0000
A                          10.0120           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10302209                   7.0000            350000.0000       100.0000
                           7.0000            349,713.11        ZZ
                           6.6250            2328.56           1
                           14.0000           2328.56           24
NEW SHOREHAM     RI 02807  13.6250           11/02/05
0440729341                 7.0000            01/01/06          00
1003898456                 6.6250            12/01/35          0.0000
0                          6.2000            12/01/07          12/01/07
M21/G02                    5.8250            01/01/08          01/01/08
25                         7.0000            0.0000            0.0000
A                          8.5000            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10302213                   7.1000            132000.0000       100.0000
                           7.1000            131,893.91        ZZ
                           6.7250            887.09            1
                           14.1000           887.09            80
BAKERSFIELD      CA 93308  13.7250           11/03/05
0440729374                 7.1000            01/01/06          00
1003901415                 6.7250            12/01/35          0.0000
0                          6.2000            12/01/07          12/01/07
M21/G02                    5.8250            01/01/08          01/01/08
25                         7.1000            0.0000            0.0000
A                          8.6000            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10302215                   6.5000            196800.0000       100.0000
                           6.5000            196,622.09        ZZ
                           6.1250            1243.91           1
                           13.5000           1243.91           80
TACOMA           WA 98445  13.1250           10/26/05
0440729416                 6.5000            12/01/05          00
1003903565                 6.1250            11/01/35          0.0000
0                          5.9500            11/01/07          11/01/07
M21/G02                    5.5750            12/01/07          12/01/07
25                         6.5000            0.0000            0.0000
A                          8.0000            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     03                00
                           O                 0.0000

10302217                   8.9000            271150.0000       100.0000
                           8.9000            270,998.77        ZZ
                           8.4000            2162.26           1
                           15.9000           2162.26           85
VANCOUVER        WA 98682  15.4000           11/04/05
0440730844                 8.9000            01/01/06          23
1003903672                 8.4000            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/U57                    5.4500            01/01/08          01/01/08
25                         8.9000            0.0000            0.0000
A                          10.4000           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10302219                   6.7500            301500.0000       100.0000
                           6.7500            300,979.38        ZZ
                           6.3750            1955.52           1
                           13.7500           1955.52           90
BALTIMORE        MD 21236  13.3750           10/21/05
0440729457                 6.7500            12/01/05          23
1003912546                 6.3750            11/01/35          0.0000
0                          6.3500            11/01/07          11/01/07
M21/G02                    5.9750            12/01/07          12/01/07
25                         6.7500            0.0000            0.0000
A                          8.2500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10302221                   9.0500            72250.0000        100.0000
                           9.0500            72,171.58         ZZ
                           8.5500            583.95            1
                           16.0500           583.95            85
SAINT LOUIS      MO 63137  15.5500           10/12/05
0440730877                 9.0500            12/01/05          23
1003916061                 8.5500            11/01/35          0.0000
0                          5.9500            11/01/07          11/01/07
M21/U57                    5.4500            12/01/07          12/01/07
25                         9.0500            0.0000            0.0000
A                          10.5500           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10302223                   6.3500            126000.0000       100.0000
                           6.3500            126,000.00        ZZ
                           5.9750            666.75            1
                           13.3500           666.75            68
FORT LAUDERDALE  FL 33312  12.9750           09/28/05
0440730323                 6.3500            11/01/05          00
1003925890                 5.9750            10/01/35          0.0000
0                          6.2000            10/01/08          10/01/08
M21/G02                    5.8250            11/01/08          11/01/08
25                         6.3500            0.0000            0.0000
A                          7.8500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10302225                   8.8700            148500.0000       100.0000
                           8.8700            148,416.65        ZZ
                           8.4950            1181.01           1
                           15.8700           1181.01           90
JERSEY CITY      NJ 07304  15.4950           11/15/05
0440729481                 8.8700            01/01/06          23
1003930107                 8.4950            12/01/35          0.0000
0                          6.2000            12/01/07          12/01/07
M21/G02                    5.8250            01/01/08          01/01/08
25                         8.8700            0.0000            0.0000
A                          10.3700           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10302227                   8.6000            176320.0000       100.0000
                           8.6000            176,109.99        ZZ
                           8.2250            1368.26           1
                           15.6000           1368.26           80
MADISON          WI 53719  15.2250           09/30/05
0440729515                 8.6000            12/01/05          00
1003931302                 8.2250            11/01/35          0.0000
0                          6.2000            11/01/07          11/01/07
M21/G02                    5.8250            12/01/07          12/01/07
25                         8.6000            0.0000            0.0000
A                          10.1000           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10302229                   8.5880            126000.0000       100.0000
                           8.5880            125,849.54        ZZ
                           8.0880            976.70            1
                           15.5880           976.70            90
PHILLIPSBURG     NJ 08865  15.0880           10/06/05
0440761179                 8.5880            12/01/05          23
1003934256                 8.0880            11/01/35          0.0000
0                          5.9500            11/01/07          11/01/07
M21/R44                    5.4500            12/01/07          12/01/07
25                         8.5880            0.0000            0.0000
A                          10.0880           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10302231                   6.6000            550000.0000       100.0000
                           6.6000            549,512.37        ZZ
                           6.1000            3512.63           1
                           13.6000           3512.63           71
SIERRA MADRE     CA 91024  13.1000           11/08/05
0440729549                 6.6000            01/01/06          00
1003936067                 6.1000            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/U57                    5.4500            01/01/08          01/01/08
25                         6.6000            0.0000            0.0000
A                          8.1000            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           N                 0.0000

10302233                   7.4500            96000.0000        100.0000
                           7.4500            95,782.76         ZZ
                           6.9500            667.96            1
                           14.4500           667.96            66
NORTH PORT       FL 34287  13.9500           09/29/05
0440743359                 7.4500            11/01/05          00
1003936361                 6.9500            10/01/35          0.0000
0                          6.2000            10/01/07          10/01/07
M21/R44                    5.7000            11/01/07          11/01/07
25                         7.4500            0.0000            0.0000
A                          8.9500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10302237                   7.6000            600000.0000       100.0000
                           7.6000            599,613.10        ZZ
                           7.1000            3992.84           1
                           14.6000           3992.84           85
SIMI VALLEY      CA 93065  14.1000           10/03/05
0440730919                 7.6000            12/01/05          23
1003865106                 7.1000            11/01/35          0.0000
0                          5.9500            11/01/07          11/01/07
M21/U56                    5.4500            12/01/07          12/01/07
25                         7.6000            0.0000            0.0000
A                          9.1000            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     01                00
                           O                 0.0000

10302241                   8.8000            166500.0000       100.0000
                           8.8000            166,106.50        ZZ
                           8.3000            1315.81           1
                           15.8000           1315.81           90
MESA             AZ 85025  15.3000           10/22/05
0440741452                 8.8000            12/01/05          23
1003877219                 8.3000            11/01/35          0.0000
0                          6.1500            11/01/07          11/01/07
M21/R44                    5.6500            12/01/07          12/01/07
25                         8.8000            0.0000            0.0000
A                          10.3000           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     03                00
                           O                 0.0000

10302243                   8.9500            108000.0000       100.0000
                           8.9500            107,880.34        ZZ
                           8.5750            865.11            1
                           15.9500           865.11            90
NEWARK           NY 14513  15.5750           10/26/05
0440729580                 8.9500            12/01/05          23
1003891355                 8.5750            11/01/35          0.0000
0                          5.0000            11/01/07          11/01/07
M21/G02                    4.6250            12/01/07          12/01/07
25                         8.9500            0.0000            0.0000
A                          10.4500           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10302245                   8.1500            60000.0000        100.0000
                           8.1500            59,960.95         ZZ
                           7.6500            446.55            1
                           15.1500           446.55            80
RUSSELLVILLE     AL 35653  14.6500           11/01/05
0440745826                 8.1500            01/01/06          00
1003892504                 7.6500            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/R44                    5.4500            01/01/08          01/01/08
25                         8.1500            0.0000            0.0000
A                          9.6500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10302247                   9.4000            51000.0000        100.0000
                           9.4000            50,948.56         ZZ
                           9.0250            425.12            1
                           16.4000           425.12            87
HAZEN            AR 72064  16.0250           10/26/05
0440729614                 9.4000            12/01/05          23
1003892782                 9.0250            11/01/35          0.0000
0                          5.9500            11/01/07          11/01/07
M21/G02                    5.5750            12/01/07          12/01/07
25                         9.4000            0.0000            0.0000
A                          10.9000           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10302249                   8.9250            204000.0000       100.0000
                           8.9250            203,772.80        ZZ
                           8.4250            1630.43           1
                           15.9250           1630.43           85
CHANDLER         AZ 85224  15.4250           10/21/05
0440730950                 8.9250            12/01/05          23
1003895164                 8.4250            11/01/35          0.0000
0                          6.3500            11/01/07          11/01/07
M21/U56                    5.8500            12/01/07          12/01/07
25                         8.9250            0.0000            0.0000
A                          10.4250           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     03                00
                           O                 0.0000

10302251                   7.5500            251200.0000       100.0000
                           7.5500            250,952.77        ZZ
                           7.1750            1662.36           1
                           14.5500           1662.36           80
SAN JACINTO      CA 92583  14.1750           09/26/05
0440730984                 7.5500            11/01/05          00
1003902334                 7.1750            10/01/35          0.0000
0                          5.9500            10/01/07          10/01/07
M21/G02                    5.5750            11/01/07          11/01/07
25                         7.5500            0.0000            0.0000
A                          9.0500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10302253                   6.0000            294400.0000       100.0000
                           6.0000            294,400.00        ZZ
                           5.6250            1472.00           2
                           13.0000           1472.00           80
METHUEN          MA 01844  12.6250           11/02/05
0440730372                 6.0000            01/01/06          00
1003905180                 5.6250            12/01/35          0.0000
0                          5.9500            12/01/08          12/01/08
M21/G02                    5.5750            01/01/09          01/01/09
25                         6.0000            0.0000            0.0000
A                          7.5000            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10302255                   6.5000            92000.0000        100.0000
                           6.5000            91,749.14         ZZ
                           6.1250            581.50            1
                           13.5000           581.50            80
OMAHA            NE 68104  13.1250           09/21/05
0440729648                 6.5000            11/01/05          00
1003906241                 6.1250            10/01/35          0.0000
0                          5.0000            10/01/07          10/01/07
M21/G02                    4.6250            11/01/07          11/01/07
25                         6.5000            0.0000            0.0000
A                          8.0000            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10302257                   7.1250            230000.0000       100.0000
                           7.1250            229,631.06        ZZ
                           6.7500            1549.55           1
                           14.1250           1549.55           80
MERRIMACK        NH 03054  13.7500           10/07/05
0440729671                 7.1250            12/01/05          00
1003906465                 6.7500            11/01/35          0.0000
0                          5.0000            11/01/07          11/01/07
M21/G02                    4.6250            12/01/07          12/01/07
25                         7.1250            0.0000            0.0000
A                          8.6250            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10302259                   7.0750            119000.0000       100.0000
                           7.0750            118,807.22        ZZ
                           6.7000            797.71            1
                           14.0750           797.71            62
CALEXICO         CA 92231  13.7000           10/05/05
0440729705                 7.0750            12/01/05          00
1003917747                 6.7000            11/01/35          0.0000
0                          5.9500            11/01/07          11/01/07
M21/G02                    5.5750            12/01/07          12/01/07
25                         7.0750            0.0000            0.0000
A                          8.5750            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10302261                   7.1750            175410.0000       100.0000
                           7.1750            175,131.39        ZZ
                           6.8000            1187.70           1
                           14.1750           1187.70           90
ABINGDON         MD 21009  13.8000           10/12/05
0440729747                 7.1750            12/01/05          23
1003932542                 6.8000            11/01/35          0.0000
0                          5.9500            11/01/07          11/01/07
M21/G02                    5.5750            12/01/07          12/01/07
25                         7.1750            0.0000            0.0000
A                          8.6750            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     09                00
                           O                 0.0000

10302265                   7.5000            306720.0000       100.0000
                           7.5000            306,263.32        ZZ
                           7.1250            2144.63           1
                           14.5000           2144.63           80
WASHOUGAL        WA 98671  14.1250           10/17/05
0440729770                 7.5000            12/01/05          00
1003938797                 7.1250            11/01/35          0.0000
0                          6.2000            11/01/07          11/01/07
M21/G02                    5.8250            12/01/07          12/01/07
25                         7.5000            0.0000            0.0000
A                          9.0000            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     03                00
                           O                 0.0000

10302267                   9.5380            74400.0000        100.0000
                           9.5380            74,363.70         ZZ
                           9.0380            627.66            1
                           16.5380           627.66            80
BAY CITY         MI 48706  16.0380           11/07/05
0440731008                 9.5380            01/01/06          00
1003941845                 9.0380            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/U56                    5.4500            01/01/08          01/01/08
25                         9.5380            0.0000            0.0000
A                          11.0380           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10302271                   7.8750            160000.0000       100.0000
                           7.8750            159,779.06        ZZ
                           7.3750            1160.11           1
                           14.8750           1160.11           58
HESPERIA         CA 92345  14.3750           10/18/05
0440745842                 7.8750            12/01/05          00
1003944094                 7.3750            11/01/35          0.0000
0                          7.3500            11/01/07          11/01/07
M21/R44                    6.8500            12/01/07          12/01/07
25                         7.8750            0.0000            0.0000
A                          9.3750            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10302273                   7.9900            640000.0000       100.0000
                           7.9900            640,000.00        ZZ
                           7.6150            4261.34           1
                           14.9900           4261.34           80
FULLERTON        CA 92833  14.6150           11/11/05
0440730430                 7.9900            01/01/06          00
1003944174                 7.6150            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/G02                    5.5750            01/01/08          01/01/08
25                         7.9900            0.0000            0.0000
A                          9.4900            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10302277                   11.0250           140000.0000       100.0000
                           11.0250           139,900.24        ZZ
                           10.5250           1335.90           1
                           17.0250           1335.90           70
SANFORD          ME 04073  16.5250           10/26/05
0440741460                 11.0250           12/01/05          00
1003953136                 10.5250           11/01/35          0.0000
0                          7.4500            11/01/07          11/01/07
M21/R44                    6.9500            12/01/07          12/01/07
25                         11.0250           0.0000            0.0000
A                          12.0250           6                 6
360                        E                 1.0000            1.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10302279                   8.4500            274500.0000       100.0000
                           8.4500            274,162.79        ZZ
                           7.9500            2100.95           1
                           15.4500           2100.95           90
LANCASTER        CA 93534  14.9500           10/13/05
0440745859                 8.4500            12/01/05          23
1003953252                 7.9500            11/01/35          0.0000
0                          6.3500            11/01/07          11/01/07
M21/R44                    5.8500            12/01/07          12/01/07
25                         8.4500            0.0000            0.0000
A                          9.9500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10302281                   7.9500            399200.0000       100.0000
                           7.9500            398,929.41        ZZ
                           7.5750            2915.29           1
                           14.9500           2915.29           80
GLEN ROCK        NJ 07452  14.5750           11/14/05
0440729804                 7.9500            01/01/06          00
1003958523                 7.5750            12/01/35          0.0000
0                          6.2000            12/01/07          12/01/07
M21/G02                    5.8250            01/01/08          01/01/08
25                         7.9500            0.0000            0.0000
A                          9.4500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10302283                   7.8000            198400.0000       100.0000
                           7.8000            198,261.38        T
                           7.4250            1428.22           1
                           14.8000           1428.22           80
PHOENIX          AZ 85023  14.4250           10/07/05
0440729838                 7.8000            12/01/05          00
1003960093                 7.4250            11/01/35          0.0000
0                          5.0000            11/01/07          11/01/07
M21/G02                    4.6250            12/01/07          12/01/07
25                         7.8000            0.0000            0.0000
A                          9.3000            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10302285                   7.9900            351000.0000       100.0000
                           7.9900            350,797.64        ZZ
                           7.4900            2437.92           1
                           14.9900           2437.92           90
RIALTO           CA 92376  14.4900           09/29/05
0440731040                 7.9900            12/01/05          23
1003960306                 7.4900            11/01/35          0.0000
0                          6.6500            11/01/07          11/01/07
M21/R44                    6.1500            12/01/07          12/01/07
25                         7.9900            0.0000            0.0000
A                          9.4900            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10302287                   8.6500            116850.0000       100.0000
                           8.6500            116,712.23        ZZ
                           8.2750            910.93            2
                           15.6500           910.93            95
GRAND RAPIDS     MI 49504  15.2750           10/07/05
0440729879                 8.6500            12/01/05          23
1003961154                 8.2750            11/01/35          0.0000
0                          6.3500            11/01/07          11/01/07
M21/G02                    5.9750            12/01/07          12/01/07
25                         8.6500            0.0000            0.0000
A                          10.1500           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10302291                   6.2750            424000.0000       100.0000
                           6.2750            423,197.13        ZZ
                           5.9000            2617.54           1
                           13.2750           2617.54           80
LAKEWOOD         CA 90715  12.9000           10/11/05
0440729887                 6.2750            12/01/05          00
1003968399                 5.9000            11/01/35          0.0000
0                          5.9500            11/01/07          11/01/07
M21/G02                    5.5750            12/01/07          12/01/07
25                         6.2750            0.0000            0.0000
A                          7.7750            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10302293                   8.7000            131750.0000       100.0000
                           8.7000            131,596.04        ZZ
                           8.2000            1031.78           1
                           15.7000           1031.78           82
GREENFIELD       WI 53220  15.2000           10/15/05
0440745867                 8.7000            12/01/05          23
1003973524                 8.2000            11/01/35          0.0000
0                          5.9500            11/01/07          11/01/07
M21/R44                    5.4500            12/01/07          12/01/07
25                         8.7000            0.0000            0.0000
A                          10.2000           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10302295                   7.8500            607500.0000       100.0000
                           7.8500            606,656.85        ZZ
                           7.3500            4394.26           1
                           14.8500           4394.26           90
SANTA CLARITA    CA 91355  14.3500           10/25/05
0440731081                 7.8500            12/01/05          23
1003974612                 7.3500            11/01/35          0.0000
0                          6.1500            11/01/07          11/01/07
M21/U57                    5.6500            12/01/07          12/01/07
25                         7.8500            0.0000            0.0000
A                          9.3500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     03                00
                           O                 0.0000

10302297                   7.8500            89250.0000        100.0000
                           7.8500            89,126.12         ZZ
                           7.3500            645.58            1
                           14.8500           645.58            85
OMAHA            NE 68104  14.3500           10/27/05
0440731131                 7.8500            12/01/05          23
1003978930                 7.3500            11/01/35          0.0000
0                          5.9500            11/01/07          11/01/07
M21/U56                    5.4500            12/01/07          12/01/07
25                         7.8500            0.0000            0.0000
A                          9.3500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10302299                   8.3000            89100.0000        100.0000
                           8.3000            88,987.15         ZZ
                           7.9250            672.51            1
                           15.3000           672.51            90
BLAIR            NE 68008  14.9250           10/13/05
0440729911                 8.3000            12/01/05          23
1003979092                 7.9250            11/01/35          0.0000
0                          5.9500            11/01/07          11/01/07
M21/G02                    5.5750            12/01/07          12/01/07
25                         8.3000            0.0000            0.0000
A                          9.8000            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10302301                   6.7500            207000.0000       100.0000
                           6.7500            206,642.55        ZZ
                           6.3750            1342.60           1
                           13.7500           1342.60           90
PHOENIX          AZ 85037  13.3750           10/07/05
0440729952                 6.7500            12/01/05          23
1003979396                 6.3750            11/01/35          0.0000
0                          5.9500            11/01/07          11/01/07
M21/G02                    5.5750            12/01/07          12/01/07
25                         6.7500            0.0000            0.0000
A                          8.2500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     03                00
                           O                 0.0000

10302303                   6.5750            125443.0000       100.0000
                           6.5750            125,174.05        ZZ
                           6.0750            799.08            1
                           13.5750           799.08            51
OXON HILL        MD 20745  13.0750           10/14/05
0440745883                 6.5750            12/01/05          00
1003980035                 6.0750            11/01/35          0.0000
0                          6.1500            11/01/07          11/01/07
M21/R44                    5.6500            12/01/07          12/01/07
25                         6.5750            0.0000            0.0000
A                          8.0750            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10302305                   7.4000            194750.0000       100.0000
                           7.4000            194,750.00        ZZ
                           7.0250            1200.96           1
                           14.4000           1200.96           91
AUBURN           WA 98001  14.0250           10/12/05
0440730521                 7.4000            12/01/05          23
1003985183                 7.0250            11/01/35          0.0000
0                          5.9500            11/01/07          11/01/07
M21/G02                    5.5750            12/01/07          12/01/07
25                         7.4000            0.0000            0.0000
A                          8.9000            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10302307                   6.2250            280000.0000       100.0000
                           6.2250            278,154.02        ZZ
                           5.7250            1719.46           1
                           13.2250           1719.46           80
DOS PALOS        CA 93620  12.7250           09/29/05
0440731156                 6.2250            11/01/05          00
1003938859                 5.7250            10/01/35          0.0000
0                          5.9500            10/01/07          10/01/07
M21/U57                    5.4500            11/01/07          11/01/07
25                         6.2250            0.0000            0.0000
A                          7.7250            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10302309                   8.2250            299780.0000       100.0000
                           8.2250            299,587.85        ZZ
                           7.8500            2246.89           1
                           15.2250           2246.89           83
SURPRISE         AZ 85379  14.8500           11/01/05
0440729994                 8.2250            01/01/06          23
1003936691                 7.8500            12/01/35          0.0000
0                          6.2000            12/01/07          12/01/07
M21/G02                    5.8250            01/01/08          01/01/08
25                         8.2250            0.0000            0.0000
A                          9.7250            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     03                00
                           O                 0.0000

10302315                   7.5000            597900.0000       100.0000
                           7.5000            597,900.00        ZZ
                           7.1250            3736.88           1
                           14.5000           3736.88           80
RIVERSIDE        CA 92504  14.1250           11/04/05
0440730588                 7.5000            01/01/06          00
1004690294                 7.1250            12/01/35          0.0000
0                          5.9500            12/01/08          12/01/08
M21/G02                    5.5750            01/01/09          01/01/09
25                         7.5000            0.0000            0.0000
A                          9.0000            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     03                00
                           O                 0.0000

10302317                   9.1500            495000.0000       100.0000
                           9.1500            494,737.95        ZZ
                           8.6500            4036.43           1
                           16.1500           4036.43           90
CARMICHAEL       CA 95608  15.6500           11/07/05
0440730034                 9.1500            01/01/06          23
1004690622                 8.6500            12/01/35          0.0000
0                          6.2000            12/01/07          12/01/07
M21/U57                    5.7000            01/01/08          01/01/08
25                         9.1500            0.0000            0.0000
A                          10.6500           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10302327                   8.6250            128000.0000       100.0000
                           8.6250            127,924.42        ZZ
                           8.1250            995.58            1
                           15.6250           995.58            75
LAS VEGAS        NV 89145  15.1250           11/04/05
0440745891                 8.6250            01/01/06          00
1004682702                 8.1250            12/01/35          0.0000
0                          7.3500            12/01/07          12/01/07
M21/R44                    6.8500            01/01/08          01/01/08
25                         8.6250            0.0000            0.0000
A                          10.1250           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     01                00
                           O                 0.0000

10302329                   7.8500            140000.0000       100.0000
                           7.8500            139,903.16        T
                           7.4750            1012.67           1
                           14.8500           1012.67           80
HOUSTON          TX 77070  14.4750           11/11/05
0440730067                 7.8500            01/01/06          00
1004685905                 7.4750            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/G02                    5.5750            01/01/08          01/01/08
25                         7.8500            0.0000            0.0000
A                          9.3500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     03                00
                           O                 0.0000

10302331                   6.5000            270000.0000       100.0000
                           6.5000            270,000.00        ZZ
                           6.1250            1462.50           1
                           13.5000           1462.50           73
PALMDALE         CA 93552  13.1250           11/11/05
0440730695                 6.5000            01/01/06          00
1004691195                 6.1250            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/G02                    5.5750            01/01/08          01/01/08
25                         6.5000            0.0000            0.0000
A                          8.0000            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10302333                   7.7500            452000.0000       100.0000
                           7.7500            452,000.00        ZZ
                           7.3750            2919.17           1
                           14.7500           2919.17           80
MORENO VALLEY    CA 92555  14.3750           11/03/05
0440730737                 7.7500            01/01/06          00
1004691346                 7.3750            12/01/35          0.0000
0                          6.2000            12/01/08          12/01/08
M21/G02                    5.8250            01/01/09          01/01/09
25                         7.7500            0.0000            0.0000
A                          9.2500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10302339                   9.6000            156000.0000       100.0000
                           9.6000            155,924.87        ZZ
                           9.1000            1323.13           1
                           16.6000           1323.13           80
MIAMI            FL 33174  16.1000           11/10/05
0440741478                 9.6000            01/01/06          00
1004695137                 9.1000            12/01/35          0.0000
0                          6.2000            12/01/07          12/01/07
M21/R44                    5.7000            01/01/08          01/01/08
25                         9.6000            0.0000            0.0000
A                          11.1000           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     01                00
                           O                 0.0000

10302343                   7.6000            320800.0000       100.0000
                           7.6000            320,566.64        ZZ
                           7.2250            2265.09           1
                           14.6000           2265.09           80
CARMICHAEL       CA 95608  14.2250           11/04/05
0440730075                 7.6000            01/01/06          00
1004695645                 7.2250            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/G02                    5.5750            01/01/08          01/01/08
25                         7.6000            0.0000            0.0000
A                          9.1000            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10302345                   10.2630           130500.0000       100.0000
                           10.2630           130,445.43        ZZ
                           9.7630            1170.67           1
                           17.2630           1170.67           90
LITTLE ROCK      AR 72204  16.7630           11/04/05
0440745909                 10.2630           01/01/06          23
1004696859                 9.7630            12/01/35          0.0000
0                          6.3500            12/01/07          12/01/07
M21/R44                    5.8500            01/01/08          01/01/08
25                         10.2630           0.0000            0.0000
A                          11.7630           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10302347                   10.2000           118150.0000       100.0000
                           10.2000           118,099.92        ZZ
                           9.7000            1054.36           1
                           17.2000           1054.36           85
FLORENCE         SC 29501  16.7000           11/11/05
0440731180                 10.2000           01/01/06          23
1004697322                 9.7000            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/U56                    5.4500            01/01/08          01/01/08
25                         10.2000           0.0000            0.0000
A                          11.7000           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10302351                   7.3500            280000.0000       100.0000
                           7.3500            279,785.87        ZZ
                           6.8500            1929.13           1
                           14.3500           1929.13           83
WAUKESHA         WI 53189  13.8500           11/08/05
0440731222                 7.3500            01/01/06          23
1004699062                 6.8500            12/01/35          0.0000
0                          6.1500            12/01/07          12/01/07
M21/U57                    5.6500            01/01/08          01/01/08
25                         7.3500            0.0000            0.0000
A                          8.8500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10302355                   8.8500            164000.0000       100.0000
                           8.8500            163,907.58        ZZ
                           8.3500            1301.92           1
                           15.8500           1301.92           80
BRISTOL          CT 06010  15.3500           11/11/05
0440743417                 8.8500            01/01/06          00
1004699981                 8.3500            12/01/35          0.0000
0                          6.2000            12/01/07          12/01/07
M21/R44                    5.7000            01/01/08          01/01/08
25                         8.8500            0.0000            0.0000
A                          10.3500           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10302357                   7.0000            195000.0000       100.0000
                           7.0000            195,000.00        ZZ
                           6.6250            1137.50           1
                           14.0000           1137.50           75
HANFORD          CA 93230  13.6250           11/18/05
0440730810                 7.0000            01/01/06          00
1004816756                 6.6250            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/G02                    5.5750            01/01/08          01/01/08
25                         7.0000            0.0000            0.0000
A                          8.5000            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10302359                   8.9900            327750.0000       100.0000
                           8.9900            327,570.59        ZZ
                           8.4900            2634.80           1
                           15.9900           2634.80           75
PHOENIX          AZ 85028  15.4900           11/10/05
0440741494                 8.9900            01/01/06          00
1004818451                 8.4900            12/01/35          0.0000
0                          6.2000            12/01/07          12/01/07
M21/R44                    5.7000            01/01/08          01/01/08
25                         8.9900            0.0000            0.0000
A                          10.4900           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10302361                   7.8000            75525.0000        100.0000
                           7.8000            75,472.22         ZZ
                           7.4250            543.69            1
                           14.8000           543.69            95
TEXARKANA        TX 75501  14.4250           11/23/05
0440730141                 7.8000            01/01/06          23
1004818521                 7.4250            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/G02                    5.5750            01/01/08          01/01/08
25                         7.8000            0.0000            0.0000
A                          9.3000            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10302363                   6.9500            308000.0000       100.0000
                           6.9500            307,745.03        ZZ
                           6.5750            2038.80           1
                           13.9500           2038.80           80
LANCASTER        CA 93536  13.5750           11/08/05
0440730174                 6.9500            01/01/06          00
1004820359                 6.5750            12/01/35          0.0000
0                          6.2000            12/01/07          12/01/07
M21/G02                    5.8250            01/01/08          01/01/08
25                         6.9500            0.0000            0.0000
A                          8.4500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10302365                   8.6000            79200.0000        100.0000
                           8.6000            79,152.99         ZZ
                           8.1000            614.61            1
                           15.6000           614.61            80
MOUNT VERNON     OH 43050  15.1000           11/15/05
0440731255                 8.6000            01/01/06          00
1004820377                 8.1000            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/U56                    5.4500            01/01/08          01/01/08
25                         8.6000            0.0000            0.0000
A                          10.1000           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10302367                   7.9000            137600.0000       100.0000
                           7.9000            137,505.78        ZZ
                           7.4000            1000.09           1
                           14.9000           1000.09           80
HERSHEY          PA 17033  14.4000           11/18/05
0440745917                 7.9000            01/01/06          00
1004820894                 7.4000            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/R44                    5.4500            01/01/08          01/01/08
25                         7.9000            0.0000            0.0000
A                          9.4000            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10302373                   9.4250            513000.0000       100.0000
                           9.4250            512,743.65        ZZ
                           8.9250            4285.54           1
                           16.4250           4285.54           90
MORENO VALLEY    CA 92555  15.9250           11/10/05
0440731313                 9.4250            01/01/06          23
1004823338                 8.9250            12/01/35          0.0000
0                          6.2000            12/01/07          12/01/07
M21/U56                    5.7000            01/01/08          01/01/08
25                         9.4250            0.0000            0.0000
A                          10.9250           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     03                00
                           O                 0.0000

10302375                   7.8250            355200.0000       100.0000
                           7.8250            355,200.00        ZZ
                           7.4500            2316.20           1
                           14.8250           2316.20           80
CHULA VISTA      CA 91910  14.4500           11/18/05
0440730869                 7.8250            01/01/06          00
1004823418                 7.4500            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/G02                    5.5750            01/01/08          01/01/08
25                         7.8250            0.0000            0.0000
A                          9.3250            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10302377                   8.1250            170400.0000       100.0000
                           8.1250            170,400.00        ZZ
                           7.7500            1153.75           1
                           15.1250           1153.75           80
MIAMI            FL 33186  14.7500           11/17/05
0440730893                 8.1250            01/01/06          00
1004825951                 7.7500            12/01/35          0.0000
0                          5.9500            12/01/08          12/01/08
M21/G02                    5.5750            01/01/09          01/01/09
25                         8.1250            0.0000            0.0000
A                          9.6250            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     01                00
                           O                 0.0000

10302379                   8.1750            220000.0000       100.0000
                           8.1750            220,000.00        ZZ
                           7.8000            1498.75           1
                           15.1750           1498.75           80
TAMPA            FL 33615  14.8000           11/18/05
0440730901                 8.1750            01/01/06          00
1004827655                 7.8000            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/G02                    5.5750            01/01/08          01/01/08
25                         8.1750            0.0000            0.0000
A                          9.6750            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10302381                   7.6000            376000.0000       100.0000
                           7.6000            376,000.00        ZZ
                           7.2250            2381.34           1
                           14.6000           2381.34           80
OCEANSIDE        CA 92054  14.2250           11/09/05
0440730935                 7.6000            01/01/06          00
1004828985                 7.2250            12/01/35          0.0000
0                          6.2000            12/01/08          12/01/08
M21/G02                    5.8250            01/01/09          01/01/09
25                         7.6000            0.0000            0.0000
A                          9.1000            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10302383                   9.3750            60000.0000        100.0000
                           9.3750            59,969.70         ZZ
                           8.8750            499.05            1
                           16.3750           499.05            80
BIRMINGHAM       AL 35205  15.8750           11/18/05
0440731347                 9.3750            01/01/06          00
1004831739                 8.8750            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/U56                    5.4500            01/01/08          01/01/08
25                         9.3750            0.0000            0.0000
A                          10.8750           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10302387                   7.1000            130000.0000       100.0000
                           7.1000            129,895.52        ZZ
                           6.7250            873.65            1
                           14.1000           873.65            80
ST. MICHAEL      MN 55376  13.7250           11/18/05
0440730208                 7.1000            01/01/06          00
1004815980                 6.7250            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/G02                    5.5750            01/01/08          01/01/08
25                         7.1000            0.0000            0.0000
A                          8.6000            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     09                00
                           O                 0.0000

10302389                   8.5500            103200.0000       100.0000
                           8.5500            103,138.12        ZZ
                           8.0500            797.18            1
                           15.5500           797.18            80
DESOTO           TX 75115  15.0500           11/12/05
0440745925                 8.5500            01/01/06          00
1004816970                 8.0500            12/01/35          0.0000
0                          6.4500            12/01/07          12/01/07
M21/R44                    5.9500            01/01/08          01/01/08
25                         8.5500            0.0000            0.0000
A                          10.0500           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10302391                   7.6000            71500.0000        100.0000
                           7.6000            71,447.98         ZZ
                           7.2250            504.85            1
                           14.6000           504.85            88
OTTUMWA          IA 52501  14.2250           11/16/05
0440731370                 7.6000            01/01/06          23
1004818923                 7.2250            12/01/35          0.0000
0                          5.9500            12/01/08          12/01/08
M21/G02                    5.5750            01/01/09          01/01/09
25                         7.6000            0.0000            0.0000
A                          9.1000            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10302393                   8.1500            124800.0000       100.0000
                           8.1500            124,718.77        ZZ
                           7.7750            928.83            1
                           15.1500           928.83            80
CLEARWATER       FL 33755  14.7750           11/16/05
0440730232                 8.1500            01/01/06          00
1004819085                 7.7750            12/01/35          0.0000
0                          6.2000            12/01/07          12/01/07
M21/G02                    5.8250            01/01/08          01/01/08
25                         8.1500            0.0000            0.0000
A                          9.6500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10302395                   7.0500            97200.0000        100.0000
                           7.0500            97,121.10         ZZ
                           6.6750            649.95            1
                           14.0500           649.95            80
LITTLE ROCK      AR 72211  13.6750           11/21/05
0440730265                 7.0500            01/01/06          00
1004820448                 6.6750            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/G02                    5.5750            01/01/08          01/01/08
25                         7.0500            0.0000            0.0000
A                          8.5500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10302397                   8.8000            78906.0000        100.0000
                           8.8000            78,860.64         ZZ
                           8.3000            623.58            1
                           15.8000           623.58            100
WASHINGTON       PA 15301  15.3000           11/17/05
0440730307                 8.8000            01/01/06          23
1004822044                 8.3000            12/01/35          0.0000
0                          6.1500            12/01/07          12/01/07
M21/U56                    5.6500            01/01/08          01/01/08
25                         8.8000            0.0000            0.0000
A                          10.3000           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10302399                   8.4500            131750.0000       100.0000
                           8.4500            131,669.36        ZZ
                           7.9500            1008.38           1
                           15.4500           1008.38           85
HIGHLAND         IN 46322  14.9500           11/14/05
0440743474                 8.4500            01/01/06          23
1004822776                 7.9500            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/R44                    5.4500            01/01/08          01/01/08
25                         8.4500            0.0000            0.0000
A                          9.9500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10302401                   6.7250            235000.0000       100.0000
                           6.7250            234,903.31        ZZ
                           6.3500            1413.67           1
                           13.7250           1413.67           56
LONG BEACH       CA 90802  13.3500           11/17/05
0440731404                 6.7250            01/01/06          00
1004823551                 6.3500            12/01/35          0.0000
0                          5.9500            12/01/08          12/01/08
M21/G02                    5.5750            01/01/09          01/01/09
25                         6.7250            0.0000            0.0000
A                          8.2250            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     01                00
                           O                 0.0000

10302403                   6.4500            270000.0000       100.0000
                           6.4500            269,880.12        ZZ
                           6.0750            1571.13           1
                           13.4500           1571.13           80
BROOKLYN         NY 11208  13.0750           11/14/05
0440731438                 6.4500            01/01/06          00
1004825407                 6.0750            12/01/35          0.0000
0                          5.9500            12/01/08          12/01/08
M21/G02                    5.5750            01/01/09          01/01/09
25                         6.4500            0.0000            0.0000
A                          7.9500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10302405                   7.2000            188000.0000       100.0000
                           7.2000            187,851.87        ZZ
                           6.7000            1276.13           1
                           14.2000           1276.13           85
PAWTUCKET        RI 02860  13.7000           11/25/05
0440731479                 7.2000            01/01/06          23
1004825657                 6.7000            12/01/35          0.0000
0                          5.9500            12/01/08          12/01/08
M21/R44                    5.4500            01/01/09          01/01/09
25                         7.2000            0.0000            0.0000
A                          8.7000            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10302407                   8.7500            98910.0000        100.0000
                           8.7500            98,853.09         ZZ
                           8.2500            778.13            1
                           15.7500           778.13            90
FOLCROFT         PA 19032  15.2500           11/14/05
0440731503                 8.7500            01/01/06          23
1004825700                 8.2500            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/U56                    5.4500            01/01/08          01/01/08
25                         8.7500            0.0000            0.0000
A                          10.2500           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10302411                   6.6000            527920.0000       100.0000
                           6.6000            527,920.00        ZZ
                           6.2250            2903.56           1
                           13.6000           2903.56           80
SANTA ANA        CA 92705  13.2250           11/21/05
0440730968                 6.6000            01/01/06          00
1004826317                 6.2250            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/G02                    5.5750            01/01/08          01/01/08
25                         6.6000            0.0000            0.0000
A                          8.1000            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10302413                   6.6500            197120.0000       100.0000
                           6.6500            196,946.92        ZZ
                           6.2750            1265.45           1
                           13.6500           1265.45           80
NAMPA            ID 83686  13.2750           11/15/05
0440730331                 6.6500            01/01/06          00
1004828217                 6.2750            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/G02                    5.5750            01/01/08          01/01/08
25                         6.6500            0.0000            0.0000
A                          8.1500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     03                00
                           O                 0.0000

10302415                   7.7000            196000.0000       100.0000
                           7.7000            196,000.00        ZZ
                           7.3250            1257.67           1
                           14.7000           1257.67           80
HANFORD          CA 93230  14.3250           11/18/05
0440730992                 7.7000            01/01/06          00
1004831141                 7.3250            12/01/35          0.0000
0                          6.2000            12/01/07          12/01/07
M21/G02                    5.8250            01/01/08          01/01/08
25                         7.7000            0.0000            0.0000
A                          9.2000            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10302417                   6.3000            184800.0000       100.0000
                           6.3000            184,626.33        ZZ
                           5.8000            1143.87           1
                           13.3000           1143.87           80
SPANAWAY         WA 98387  12.8000           11/15/05
0440741528                 6.3000            01/01/06          00
1004831150                 5.8000            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/R44                    5.4500            01/01/08          01/01/08
25                         6.3000            0.0000            0.0000
A                          7.8000            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10302421                   6.9900            549000.0000       100.0000
                           6.9900            549,000.00        ZZ
                           6.6150            3197.93           1
                           13.9900           3197.93           85
LOS ANGELES      CA 91344  13.6150           11/23/05
0440731024                 6.9900            01/01/06          23
1004835192                 6.6150            12/01/35          0.0000
0                          6.4500            12/01/07          12/01/07
M21/G02                    6.0750            01/01/08          01/01/08
25                         6.9900            0.0000            0.0000
A                          8.4900            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10302423                   7.9500            111992.0000       100.0000
                           7.9500            111,916.09        ZZ
                           7.4500            817.86            1
                           14.9500           817.86            80
SELMA            TX 78154  14.4500           11/17/05
0440743490                 7.9500            01/01/06          00
1004833666                 7.4500            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/R44                    5.4500            01/01/08          01/01/08
25                         7.9500            0.0000            0.0000
A                          9.4500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10302425                   7.3750            296000.0000       100.0000
                           7.3750            296,000.00        ZZ
                           7.0000            1819.17           1
                           14.3750           1819.17           80
PHELAN           CA 92371  14.0000           11/23/05
0440731057                 7.3750            01/01/06          00
1004835940                 7.0000            12/01/35          0.0000
0                          6.2000            12/01/07          12/01/07
M21/G02                    5.8250            01/01/08          01/01/08
25                         7.3750            0.0000            0.0000
A                          8.8750            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10302427                   7.0000            375000.0000       100.0000
                           7.0000            375,000.00        ZZ
                           6.6250            2187.50           1
                           14.0000           2187.50           90
HENDERSON        NV 89014  13.6250           11/14/05
0440731073                 7.0000            01/01/06          23
1004842479                 6.6250            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/G02                    5.5750            01/01/08          01/01/08
25                         7.0000            0.0000            0.0000
A                          8.5000            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     03                00
                           O                 0.0000

10302429                   7.6000            335200.0000       100.0000
                           7.6000            334,956.16        ZZ
                           7.2250            2366.77           1
                           14.6000           2366.77           80
SEVERN           MD 21144  14.2250           11/15/05
0440730364                 7.6000            01/01/06          00
1004842610                 7.2250            12/01/35          0.0000
0                          6.2000            12/01/07          12/01/07
M21/G02                    5.8250            01/01/08          01/01/08
25                         7.6000            0.0000            0.0000
A                          9.1000            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     03                00
                           O                 0.0000

10302431                   7.4000            213600.0000       100.0000
                           7.4000            213,600.00        ZZ
                           7.0250            1317.20           1
                           14.4000           1317.20           80
NAPLES           FL 34119  14.0250           11/18/05
0440731107                 7.4000            01/01/06          00
1004845626                 7.0250            12/01/35          0.0000
0                          5.9500            12/01/08          12/01/08
M21/G02                    5.5750            01/01/09          01/01/09
25                         7.4000            0.0000            0.0000
A                          8.9000            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     01                00
                           O                 0.0000

10302433                   8.9000            216000.0000       100.0000
                           8.9000            215,879.53        ZZ
                           8.5250            1722.47           1
                           15.9000           1722.47           80
CAPE CORAL       FL 33993  15.5250           11/22/05
0440730380                 8.9000            01/01/06          00
1004847063                 8.5250            12/01/35          0.0000
0                          6.2000            12/01/07          12/01/07
M21/G02                    5.8250            01/01/08          01/01/08
25                         8.9000            0.0000            0.0000
A                          10.4000           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10302435                   7.1250            486000.0000       100.0000
                           7.1250            485,611.35        ZZ
                           6.7500            3274.28           2
                           14.1250           3274.28           90
BROOKLYN         NY 11236  13.7500           11/16/05
0440730414                 7.1250            01/01/06          23
1004847269                 6.7500            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/G02                    5.5750            01/01/08          01/01/08
25                         7.1250            0.0000            0.0000
A                          8.6250            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10302437                   8.5500            127920.0000       100.0000
                           8.5500            127,843.29        ZZ
                           8.1750            988.14            1
                           15.5500           988.14            80
FRANKLIN         VA 23851  15.1750           11/16/05
0440730448                 8.5500            01/01/06          00
1004847704                 8.1750            12/01/35          0.0000
0                          6.2000            12/01/07          12/01/07
M21/G02                    5.8250            01/01/08          01/01/08
25                         8.5500            0.0000            0.0000
A                          10.0500           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10302439                   7.2500            122750.0000       100.0000
                           7.2500            122,654.23        ZZ
                           6.8750            837.38            1
                           14.2500           837.38            80
BURLINGTON       WI 53105  13.8750           11/14/05
0440730471                 7.2500            01/01/06          00
1004847900                 6.8750            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/G02                    5.5750            01/01/08          01/01/08
25                         7.2500            0.0000            0.0000
A                          8.7500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10302441                   8.2250            111600.0000       100.0000
                           8.2250            111,528.47        ZZ
                           7.8500            836.46            1
                           15.2250           836.46            80
HOUSTON          TX 77062  14.8500           11/23/05
0440730505                 8.2250            01/01/06          00
1004849542                 7.8500            12/01/35          0.0000
0                          6.2000            12/01/07          12/01/07
M21/G02                    5.8250            01/01/08          01/01/08
25                         8.2250            0.0000            0.0000
A                          9.7250            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     03                00
                           O                 0.0000

10302443                   9.7750            165750.0000       100.0000
                           9.7750            165,673.07        ZZ
                           9.2750            1427.10           1
                           15.7750           1427.10           85
SANFORD          ME 04073  15.2750           11/17/05
0440731578                 9.7750            01/01/06          23
1004850717                 9.2750            12/01/35          0.0000
0                          6.2000            12/01/07          12/01/07
M21/U57                    5.7000            01/01/08          01/01/08
25                         9.7750            0.0000            0.0000
A                          10.7750           6                 6
360                        E                 1.0000            1.0000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10302445                   7.9000            113600.0000       100.0000
                           7.9000            113,566.50        ZZ
                           7.5250            781.37            1
                           14.9000           781.37            80
LAWRENCEVILLE    GA 30044  14.5250           11/22/05
0440731602                 7.9000            01/01/06          00
1004852216                 7.5250            12/01/35          0.0000
0                          6.2000            12/01/08          12/01/08
M21/G02                    5.8250            01/01/09          01/01/09
25                         7.9000            0.0000            0.0000
A                          9.4000            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10302447                   8.4500            156000.0000       100.0000
                           8.4500            155,904.51        ZZ
                           8.0750            1193.99           1
                           15.4500           1193.99           80
TUCSON           AZ 85713  15.0750           11/17/05
0440730539                 8.4500            01/01/06          00
1004853340                 8.0750            12/01/35          0.0000
0                          6.2000            12/01/07          12/01/07
M21/G02                    5.8250            01/01/08          01/01/08
25                         8.4500            0.0000            0.0000
A                          9.9500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10302449                   8.1000            94000.0000        100.0000
                           8.1000            93,938.19         ZZ
                           7.7250            696.31            1
                           15.1000           696.31            95
SUNRISE          FL 33322  14.7250           11/18/05
0440730570                 8.1000            01/01/06          23
1004854884                 7.7250            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/G02                    5.5750            01/01/08          01/01/08
25                         8.1000            0.0000            0.0000
A                          9.6000            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     01                00
                           O                 0.0000

10302451                   6.7500            441600.0000       100.0000
                           6.7500            441,600.00        ZZ
                           6.3750            2484.00           1
                           13.7500           2484.00           80
WEST HILLS       CA 91307  13.3750           11/15/05
0440731123                 6.7500            01/01/06          00
1004855393                 6.3750            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/G02                    5.5750            01/01/08          01/01/08
25                         6.7500            0.0000            0.0000
A                          8.2500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10302453                   8.5500            84600.0000        100.0000
                           8.5500            84,549.27         ZZ
                           8.0500            653.51            1
                           15.5500           653.51            90
HATTIESBURG      MS 39401  15.0500           11/18/05
0440741544                 8.5500            01/01/06          23
1004857104                 8.0500            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/R44                    5.4500            01/01/08          01/01/08
25                         8.5500            0.0000            0.0000
A                          10.0500           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10302455                   8.8500            322672.0000       100.0000
                           8.8500            322,672.00        ZZ
                           8.4750            2379.71           1
                           15.8500           2379.71           80
CHARLES TOWN     WV 25414  15.4750           11/16/05
0440731164                 8.8500            01/01/06          00
1004857275                 8.4750            12/01/35          0.0000
0                          6.1500            12/01/08          12/01/08
M21/G02                    5.7750            01/01/09          01/01/09
25                         8.8500            0.0000            0.0000
A                          10.3500           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     03                00
                           O                 0.0000

10302459                   7.3500            373520.0000       100.0000
                           7.3500            373,234.36        ZZ
                           6.9750            2573.45           1
                           14.3500           2573.45           80
SMYRNA           GA 30080  13.9750           11/16/05
0440730604                 7.3500            01/01/06          00
1004844397                 6.9750            12/01/35          0.0000
0                          6.2000            12/01/07          12/01/07
M21/G02                    5.8250            01/01/08          01/01/08
25                         7.3500            0.0000            0.0000
A                          8.8500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10302461                   8.5750            96475.0000        100.0000
                           8.5750            96,380.10         ZZ
                           8.2000            746.95            1
                           15.5750           746.95            85
DEMING           NM 88030  15.2000           11/14/05
0440730646                 8.5750            01/01/06          23
1004844654                 8.2000            12/01/35          0.0000
0                          6.2000            12/01/07          12/01/07
M21/G02                    5.8250            01/01/08          01/01/08
25                         8.5750            0.0000            0.0000
A                          10.0750           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10302463                   7.7750            80000.0000        100.0000
                           7.7750            79,943.81         ZZ
                           7.4000            574.52            1
                           14.7750           574.52            80
WEST CONCORD     MN 55985  14.4000           11/15/05
0440730679                 7.7750            01/01/06          00
1004845305                 7.4000            12/01/35          0.0000
0                          7.3500            12/01/07          12/01/07
M21/G02                    6.9750            01/01/08          01/01/08
25                         7.7750            0.0000            0.0000
A                          9.2750            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10302465                   7.1000            170400.0000       100.0000
                           7.1000            170,263.05        ZZ
                           6.6000            1145.15           1
                           14.1000           1145.15           80
COVINGTON        GA 30016  13.6000           11/18/05
0440741569                 7.1000            01/01/06          00
1004845387                 6.6000            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/R44                    5.4500            01/01/08          01/01/08
25                         7.1000            0.0000            0.0000
A                          8.6000            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     03                00
                           O                 0.0000

10302471                   7.7000            368000.0000       100.0000
                           7.7000            368,000.00        ZZ
                           7.3250            2361.34           1
                           14.7000           2361.34           80
LOS BANOS        CA 93635  14.3250           11/15/05
0440731271                 7.7000            01/01/06          00
1004859987                 7.3250            12/01/35          0.0000
0                          6.2000            12/01/07          12/01/07
M21/G02                    5.8250            01/01/08          01/01/08
25                         7.7000            0.0000            0.0000
A                          9.2000            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10302473                   10.9250           203700.0000       100.0000
                           10.9250           203,626.17        ZZ
                           10.5500           1928.35           1
                           17.9250           1928.35           70
GRAND FORKS      ND 58201  17.5500           11/23/05
0440730703                 10.9250           01/01/06          00
1004860332                 10.5500           12/01/35          0.0000
0                          7.4500            12/01/07          12/01/07
M21/G02                    7.0750            01/01/08          01/01/08
25                         10.9250           0.0000            0.0000
A                          12.4250           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10302475                   8.2000            86400.0000        100.0000
                           8.2000            86,344.34         T
                           7.8250            646.06            1
                           15.2000           646.06            80
PRAIRIE VILLAGE  KS 66208  14.8250           11/16/05
0440730729                 8.2000            01/01/06          00
1004860421                 7.8250            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/G02                    5.5750            01/01/08          01/01/08
25                         8.2000            0.0000            0.0000
A                          9.7000            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10302477                   7.8500            365600.0000       100.0000
                           7.8500            365,490.63        ZZ
                           7.4750            2501.00           1
                           14.8500           2501.00           80
SONOMA           CA 95476  14.4750           11/18/05
0440731636                 7.8500            01/01/06          00
1004860797                 7.4750            12/01/35          0.0000
0                          6.2000            12/01/07          12/01/07
M21/G02                    5.8250            01/01/08          01/01/08
25                         7.8500            0.0000            0.0000
A                          9.3500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10302483                   6.9900            402000.0000       100.0000
                           6.9900            402,000.00        ZZ
                           6.6150            2341.65           1
                           13.9900           2341.65           83
LOS ANGELES      CA 90016  13.6150           11/19/05
0440731321                 6.9900            01/01/06          23
1004864141                 6.6150            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/G02                    5.5750            01/01/08          01/01/08
25                         6.9900            0.0000            0.0000
A                          8.4900            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10302487                   8.7000            116000.0000       100.0000
                           8.7000            115,932.56        ZZ
                           8.3250            908.44            1
                           15.7000           908.44            80
CYPRESS          TX 77429  15.3250           11/15/05
0440730752                 8.7000            01/01/06          00
1004873060                 8.3250            12/01/35          0.0000
0                          6.2000            12/01/07          12/01/07
M21/G02                    5.8250            01/01/08          01/01/08
25                         8.7000            0.0000            0.0000
A                          10.2000           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     03                00
                           O                 0.0000

10302489                   8.7500            225000.0000       100.0000
                           8.7500            224,870.55        ZZ
                           8.3750            1770.08           1
                           15.7500           1770.08           90
RENTON           WA 98058  15.3750           11/02/05
0440730794                 8.7500            01/01/06          23
1003942764                 8.3750            12/01/35          0.0000
0                          6.1500            12/01/07          12/01/07
M21/G02                    5.7750            01/01/08          01/01/08
25                         8.7500            0.0000            0.0000
A                          10.2500           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10302491                   6.9900            108000.0000       100.0000
                           6.9900            107,911.29        ZZ
                           6.4900            717.81            1
                           13.9900           717.81            84
INVERNESS        FL 34453  13.4900           10/31/05
0440745941                 6.9900            01/01/06          23
1003951478                 6.4900            12/01/35          0.0000
0                          6.3500            12/01/07          12/01/07
M21/R44                    5.8500            01/01/08          01/01/08
25                         6.9900            0.0000            0.0000
A                          8.4900            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10302493                   7.4000            180900.0000       100.0000
                           7.4000            180,625.22        ZZ
                           7.0250            1252.52           1
                           14.4000           1252.52           90
LAYTON           UT 84041  14.0250           10/05/05
0440730828                 7.4000            12/01/05          23
1003953653                 7.0250            11/01/35          0.0000
0                          5.7000            11/01/07          11/01/07
M21/G02                    5.3250            12/01/07          12/01/07
25                         7.4000            0.0000            0.0000
A                          8.9000            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10302497                   7.6000            193520.0000       100.0000
                           7.6000            193,237.57        ZZ
                           7.2250            1366.40           1
                           14.6000           1366.40           80
ORLANDO          FL 32822  14.2250           10/28/05
0440730851                 7.6000            12/01/05          00
1003959737                 7.2250            11/01/35          0.0000
0                          6.2000            11/01/07          11/01/07
M21/G02                    5.8250            12/01/07          12/01/07
25                         7.6000            0.0000            0.0000
A                          9.1000            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     03                00
                           O                 0.0000

10302499                   7.4000            247500.0000       100.0000
                           7.4000            247,124.06        ZZ
                           7.0250            1713.64           1
                           14.4000           1713.64           68
SILVER SPRING    MD 20904  14.0250           10/26/05
0440730885                 7.4000            12/01/05          00
1003962652                 7.0250            11/01/35          0.0000
0                          5.0000            11/01/07          11/01/07
M21/G02                    4.6250            12/01/07          12/01/07
25                         7.4000            0.0000            0.0000
A                          8.9000            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     09                00
                           O                 0.0000

10302503                   6.4000            237500.0000       100.0000
                           6.4000            237,185.07        ZZ
                           6.0250            1373.58           1
                           13.4000           1373.58           94
HESPERIA         CA 92345  13.0250           10/19/05
0440731750                 6.4000            12/01/05          23
1003969708                 6.0250            11/01/35          0.0000
0                          5.9500            11/01/07          11/01/07
M21/G02                    5.5750            12/01/07          12/01/07
25                         6.4000            0.0000            0.0000
A                          7.9000            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10302505                   8.5250            198000.0000       100.0000
                           8.5250            197,639.45        ZZ
                           8.0250            1525.96           1
                           15.5250           1525.96           50
LAKESIDE         CA 92040  15.0250           09/28/05
0440745958                 8.5250            11/01/05          00
1003975201                 8.0250            10/01/35          0.0000
0                          7.5000            10/01/07          10/01/07
M21/R44                    7.0000            11/01/07          11/01/07
25                         8.5250            0.0000            0.0000
A                          10.0250           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10302507                   7.9500            260000.0000       100.0000
                           7.9500            259,646.35        ZZ
                           7.5750            1898.74           1
                           14.9500           1898.74           90
STUART           FL 34997  14.5750           10/13/05
0440730927                 7.9500            12/01/05          23
1003978100                 7.5750            11/01/35          0.0000
0                          5.9500            11/01/07          11/01/07
M21/G02                    5.5750            12/01/07          12/01/07
25                         7.9500            0.0000            0.0000
A                          9.4500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     03                00
                           O                 0.0000

10302509                   6.6000            364012.0000       100.0000
                           6.6000            363,364.78        ZZ
                           6.2250            2324.79           1
                           13.6000           2324.79           80
LANCASTER        CA 93536  13.2250           10/14/05
0440730943                 6.6000            12/01/05          00
1003980339                 6.2250            11/01/35          0.0000
0                          5.0000            11/01/07          11/01/07
M21/G02                    4.6250            12/01/07          12/01/07
25                         6.6000            0.0000            0.0000
A                          8.1000            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10302511                   9.6750            158000.0000       100.0000
                           9.6750            157,739.59        ZZ
                           9.1750            1348.77           1
                           16.6750           1348.77           67
HOLTSVILLE       NY 11742  16.1750           10/27/05
0440745966                 9.6750            12/01/05          00
1003982809                 9.1750            11/01/35          0.0000
0                          5.9500            11/01/07          11/01/07
M21/R44                    5.4500            12/01/07          12/01/07
25                         9.6750            0.0000            0.0000
A                          11.1750           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     01                00
                           O                 0.0000

10302513                   7.4500            155800.0000       100.0000
                           7.4500            155,800.00        ZZ
                           7.0750            967.26            1
                           14.4500           967.26            95
OLATHE           KS 66062  14.0750           10/31/05
0440731388                 7.4500            12/01/05          23
1003982961                 7.0750            11/01/35          0.0000
0                          5.9500            11/01/08          11/01/08
M21/G02                    5.5750            12/01/08          12/01/08
25                         7.4500            0.0000            0.0000
A                          8.9500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10302517                   8.7500            142500.0000       100.0000
                           8.7500            142,335.42        ZZ
                           8.2500            1121.05           1
                           15.7500           1121.05           68
PHOENIX          AZ 85037  15.2500           10/06/05
0440745982                 8.7500            12/01/05          00
1003994146                 8.2500            11/01/35          0.0000
0                          6.2000            11/01/07          11/01/07
M21/R44                    5.7000            12/01/07          12/01/07
25                         8.7500            0.0000            0.0000
A                          10.2500           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10302519                   7.2000            112800.0000       100.0000
                           7.2000            112,711.12        ZZ
                           6.8250            765.68            1
                           14.2000           765.68            80
JACKSONVILLE     FL 32256  13.8250           11/04/05
0440730976                 7.2000            01/01/06          00
1003986002                 6.8250            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/G02                    5.5750            01/01/08          01/01/08
25                         7.2000            0.0000            0.0000
A                          8.7000            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     01                00
                           O                 0.0000

10302521                   7.3500            59500.0000        100.0000
                           7.3500            59,316.32         ZZ
                           6.8500            409.94            1
                           13.3500           409.94            85
NEW CAROLLTON    MD 20784  12.8500           08/26/05
0440745990                 7.3500            10/01/05          23
1003989410                 6.8500            09/01/35          0.0000
0                          5.9000            09/01/07          09/01/07
M21/R44                    5.4000            10/01/07          10/01/07
25                         7.3500            0.0000            0.0000
A                          10.3500           6                 6
360                        E                 1.5000            1.5000
6.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     01                00
                           O                 0.0000

10302523                   7.6250            168000.0000       100.0000
                           7.6250            167,892.44        ZZ
                           7.2500            1121.11           1
                           14.6250           1121.11           80
SELMA            CA 93662  14.2500           10/04/05
0440731776                 7.6250            12/01/05          00
1003989438                 7.2500            11/01/35          0.0000
0                          6.2000            11/01/07          11/01/07
M21/G02                    5.8250            12/01/07          12/01/07
25                         7.6250            0.0000            0.0000
A                          9.1250            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10302527                   10.1500           177000.0000       100.0000
                           10.1500           176,847.69        ZZ
                           9.6500            1572.96           1
                           17.1500           1572.96           75
CHARLOTTE        TN 37036  16.6500           09/29/05
0440761252                 10.1500           12/01/05          00
1003989811                 9.6500            11/01/35          0.0000
0                          6.2000            11/01/07          11/01/07
M21/R44                    5.7000            12/01/07          12/01/07
25                         10.1500           0.0000            0.0000
A                          11.6500           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10302529                   6.2750            333000.0000       100.0000
                           6.2750            332,369.46        ZZ
                           5.9000            2055.76           1
                           13.2750           2055.76           90
FONTANA          CA 92335  12.9000           10/01/05
0440731016                 6.2750            12/01/05          23
1003992282                 5.9000            11/01/35          0.0000
0                          5.9500            11/01/07          11/01/07
M21/G02                    5.5750            12/01/07          12/01/07
25                         6.2750            0.0000            0.0000
A                          7.7750            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10302531                   7.3000            448000.0000       100.0000
                           7.3000            447,526.65        ZZ
                           6.9250            2882.16           1
                           14.3000           2882.16           80
MURRIETA         CA 92563  13.9250           09/30/05
0440731800                 7.3000            11/01/05          00
1003998400                 6.9250            10/01/35          0.0000
0                          5.0000            10/01/07          10/01/07
M21/G02                    4.6250            11/01/07          11/01/07
25                         7.3000            0.0000            0.0000
A                          8.8000            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10302535                   8.0000            403750.0000       100.0000
                           8.0000            403,750.00        ZZ
                           7.6250            2691.67           1
                           15.0000           2691.67           95
COPPEROPOLIS     CA 95228  14.6250           10/26/05
0440731461                 8.0000            12/01/05          23
1004525650                 7.6250            11/01/35          0.0000
0                          5.9500            11/01/07          11/01/07
M21/G02                    5.5750            12/01/07          12/01/07
25                         8.0000            0.0000            0.0000
A                          9.5000            6                 6
360                        E                 1.5000            1.5000
7.0000                     X                 X                 0.0000
0.0000                     X                 X                 0.0000
0.0000                     5                 0
0.0000                     03                00
                           O                 0.0000

10302537                   7.6500            120400.0000       100.0000
                           7.6500            120,400.00        ZZ
                           7.2750            767.55            1
                           14.6500           767.55            80
EL MIRAGE        AZ 85335  14.2750           11/22/05
0440731495                 7.6500            01/01/06          00
1004527088                 7.2750            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/G02                    5.5750            01/01/08          01/01/08
25                         7.6500            0.0000            0.0000
A                          9.1500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10302541                   9.2500            320000.0000       100.0000
                           9.2500            319,834.10        ZZ
                           8.8750            2632.57           1
                           16.2500           2632.57           80
PICO RIVERA      CA 90660  15.8750           10/28/05
0440731032                 9.2500            01/01/06          00
1004527694                 8.8750            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/G02                    5.5750            01/01/08          01/01/08
25                         9.2500            0.0000            0.0000
A                          10.7500           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           N                 0.0000

10302543                   7.2500            244000.0000       100.0000
                           7.2500            243,809.65        ZZ
                           6.8750            1664.52           1
                           14.2500           1664.52           80
SACRAMENTO       CA 95822  13.8750           11/08/05
0440731065                 7.2500            01/01/06          00
1004529237                 6.8750            12/01/35          0.0000
0                          6.2000            12/01/07          12/01/07
M21/G02                    5.8250            01/01/08          01/01/08
25                         7.2500            0.0000            0.0000
A                          8.7500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10302545                   8.0000            303000.0000       100.0000
                           8.0000            302,796.69        ZZ
                           7.5000            2223.31           1
                           15.0000           2223.31           90
COPIAGUE         NY 11726  14.5000           11/09/05
0440761278                 8.0000            01/01/06          23
1004530779                 7.5000            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/R44                    5.4500            01/01/08          01/01/08
25                         8.0000            0.0000            0.0000
A                          9.5000            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10302551                   7.7000            95200.0000        100.0000
                           7.7000            95,132.13         ZZ
                           7.3250            678.74            1
                           14.7000           678.74            80
JACKSONVILLE     FL 32207  14.3250           11/02/05
0440731115                 7.7000            01/01/06          00
1004533883                 7.3250            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/G02                    5.5750            01/01/08          01/01/08
25                         7.7000            0.0000            0.0000
A                          9.2000            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10302555                   6.8750            158000.0000       100.0000
                           6.8750            157,867.26        ZZ
                           6.3750            1037.95           1
                           13.8750           1037.95           58
GALVESTON        TX 77550  13.3750           11/03/05
0440746006                 6.8750            01/01/06          00
1004535417                 6.3750            12/01/35          0.0000
0                          6.1500            12/01/07          12/01/07
M21/R44                    5.6500            01/01/08          01/01/08
25                         6.8750            0.0000            0.0000
A                          8.3750            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10302557                   6.8500            66000.0000        100.0000
                           6.8500            65,944.27         ZZ
                           6.4750            432.48            1
                           13.8500           432.48            75
DALLAS           TX 75227  13.4750           11/02/05
0440731149                 6.8500            01/01/06          00
1004535943                 6.4750            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/G02                    5.5750            01/01/08          01/01/08
25                         6.8500            0.0000            0.0000
A                          8.3500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10302559                   6.9000            430000.0000       100.0000
                           6.9000            429,278.95        ZZ
                           6.4000            2831.99           1
                           13.9000           2831.99           69
TEMPE            AZ 85284  13.4000           10/28/05
0440731883                 6.9000            12/01/05          00
1004536185                 6.4000            11/01/35          0.0000
0                          5.9500            11/01/07          11/01/07
M21/U57                    5.4500            12/01/07          12/01/07
25                         6.9000            0.0000            0.0000
A                          8.4000            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     03                00
                           O                 0.0000

10302565                   8.6000            269000.0000       100.0000
                           8.6000            269,000.00        ZZ
                           8.2250            1927.84           1
                           15.6000           1927.84           90
PORTERVILLE      CA 93257  15.2250           11/02/05
0440731560                 8.6000            01/01/06          23
1004538496                 8.2250            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/G02                    5.5750            01/01/08          01/01/08
25                         8.6000            0.0000            0.0000
A                          10.1000           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10302567                   8.7500            136000.0000       100.0000
                           8.7500            135,842.95        ZZ
                           8.3750            1069.91           1
                           15.7500           1069.91           85
AVONDALE         AZ 85323  15.3750           10/10/05
0440731172                 8.7500            12/01/05          23
1004003928                 8.3750            11/01/35          0.0000
0                          6.4500            11/01/07          11/01/07
M21/G02                    6.0750            12/01/07          12/01/07
25                         8.7500            0.0000            0.0000
A                          10.2500           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10302569                   7.3000            172900.0000       100.0000
                           7.3000            172,900.00        ZZ
                           6.9250            1051.81           1
                           14.3000           1051.81           95
COLUMBUS         OH 43229  13.9250           10/18/05
0440731594                 7.3000            12/01/05          23
1004005356                 6.9250            11/01/35          0.0000
0                          5.9500            11/01/08          11/01/08
M21/G02                    5.5750            12/01/08          12/01/08
25                         7.3000            0.0000            0.0000
A                          8.8000            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10302575                   6.9900            303200.0000       100.0000
                           6.9900            302,950.97        ZZ
                           6.6150            2015.17           1
                           13.9900           2015.17           80
ROCHESTER        MA 02770  13.6150           11/08/05
0440731230                 6.9900            01/01/06          00
1004009432                 6.6150            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/G02                    5.5750            01/01/08          01/01/08
25                         6.9900            0.0000            0.0000
A                          8.4900            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10302577                   7.6000            220000.0000       100.0000
                           7.6000            219,678.93        ZZ
                           7.1000            1553.36           1
                           14.6000           1553.36           80
BLOOMFIELD       CT 06002  14.1000           10/24/05
0440731941                 7.6000            12/01/05          00
1004011027                 7.1000            11/01/35          0.0000
0                          5.8000            11/01/07          11/01/07
M21/U56                    5.3000            12/01/07          12/01/07
25                         7.6000            0.0000            0.0000
A                          9.1000            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10302579                   8.9500            288000.0000       100.0000
                           8.9500            287,519.55        ZZ
                           8.4500            2306.96           1
                           15.9500           2306.96           80
WILLOWBROOK      IL 60527  15.4500           09/30/05
0440731974                 8.9500            11/01/05          00
1004015201                 8.4500            10/01/35          0.0000
0                          5.0000            10/01/08          10/01/08
M21/U56                    4.5000            11/01/08          11/01/08
25                         8.9500            0.0000            0.0000
A                          10.4500           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           N                 0.0000

10302581                   6.8000            151920.0000       100.0000
                           6.8000            151,920.00        ZZ
                           6.4250            860.88            1
                           13.8000           860.88            80
SPRINGFIELD      MA 01109  13.4250           10/24/05
0440731644                 6.8000            12/01/05          00
1004015283                 6.4250            11/01/35          0.0000
0                          5.9500            11/01/08          11/01/08
M21/G02                    5.5750            12/01/08          12/01/08
25                         6.8000            0.0000            0.0000
A                          8.3000            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10302583                   7.4500            417850.0000       100.0000
                           7.4500            416,904.50        ZZ
                           7.0750            2907.38           1
                           14.4500           2907.38           95
ROUND LAKE       IL 60073  14.0750           09/30/05
0440731263                 7.4500            11/01/05          23
1004017502                 7.0750            10/01/35          0.0000
0                          5.9500            10/01/07          10/01/07
M21/G02                    5.5750            11/01/07          11/01/07
25                         7.4500            0.0000            0.0000
A                          8.4500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     03                00
                           O                 0.0000

10302585                   9.5500            89900.0000        100.0000
                           9.5500            89,856.24         ZZ
                           9.0500            759.21            1
                           16.5500           759.21            100
DECATUR          AL 35601  16.0500           11/08/05
0440731305                 9.5500            01/01/06          23
1004020142                 9.0500            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/U56                    5.4500            01/01/08          01/01/08
25                         9.5500            0.0000            0.0000
A                          11.0500           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10302589                   9.5000            175000.0000       100.0000
                           9.5000            174,594.20        ZZ
                           9.0000            1471.49           2
                           16.5000           1471.49           88
HALLANDALE       FL 33009  16.0000           10/14/05
0440732014                 9.5000            12/01/05          23
1003995136                 9.0000            11/01/35          0.0000
0                          6.2000            11/01/07          11/01/07
M21/U57                    5.7000            12/01/07          12/01/07
25                         9.5000            0.0000            0.0000
A                          11.0000           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10302593                   6.9000            106250.0000       100.0000
                           6.9000            105,981.99        ZZ
                           6.4000            699.76            1
                           13.9000           699.76            85
DELTONA          FL 32725  13.4000           09/30/05
0440761286                 6.9000            11/01/05          23
1004001369                 6.4000            10/01/35          0.0000
0                          5.9500            10/01/07          10/01/07
M21/R44                    5.4500            11/01/07          11/01/07
25                         6.9000            0.0000            0.0000
A                          8.4000            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10302597                   7.3250            107100.0000       100.0000
                           7.3250            106,934.87        ZZ
                           6.8250            736.07            1
                           14.3250           736.07            70
JACKSONVILLE     FL 32223  13.8250           10/04/05
0440732030                 7.3250            12/01/05          00
1004005908                 6.8250            11/01/35          0.0000
0                          6.3500            11/01/07          11/01/07
M21/U57                    5.8500            12/01/07          12/01/07
25                         7.3250            0.0000            0.0000
A                          8.8250            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10302599                   7.4500            368000.0000       100.0000
                           7.4500            367,627.34        ZZ
                           7.0750            2408.12           1
                           14.4500           2408.12           80
TEMECULA         CA 92592  14.0750           09/30/05
0440732063                 7.4500            11/01/05          00
1004007906                 7.0750            10/01/35          0.0000
0                          6.2000            10/01/07          10/01/07
M21/G02                    5.8250            11/01/07          11/01/07
25                         7.4500            0.0000            0.0000
A                          8.9500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10302601                   8.8750            160000.0000       100.0000
                           8.8750            159,819.94        ZZ
                           8.5000            1273.03           1
                           15.8750           1273.03           50
LAUPAHOEHOE      HI 96764  15.5000           10/06/05
0440731339                 8.8750            12/01/05          00
1004009806                 8.5000            11/01/35          0.0000
0                          6.2000            11/01/07          11/01/07
M21/G02                    5.8250            12/01/07          12/01/07
25                         8.8750            0.0000            0.0000
A                          10.3750           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10302603                   7.5000            127800.0000       100.0000
                           7.5000            127,800.00        ZZ
                           7.0000            798.75            1
                           14.5000           798.75            90
GAINESVILLE      GA 30507  14.0000           11/07/05
0440731743                 7.5000            01/01/06          23
1004010368                 7.0000            12/01/35          0.0000
0                          5.9500            12/01/08          12/01/08
M21/R44                    5.4500            01/01/09          01/01/09
25                         7.5000            0.0000            0.0000
A                          9.0000            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10302609                   8.6000            68250.0000        100.0000
                           8.6000            68,209.50         ZZ
                           8.1000            529.63            1
                           15.6000           529.63            75
TAMPA            FL 33617  15.1000           11/02/05
0440743581                 8.6000            01/01/06          00
1004013953                 8.1000            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/R44                    5.4500            01/01/08          01/01/08
25                         8.6000            0.0000            0.0000
A                          10.1000           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     01                00
                           O                 0.0000

10302613                   8.6250            184000.0000       100.0000
                           8.6250            183,891.36        ZZ
                           8.2500            1431.14           1
                           15.6250           1431.14           80
TUCSON           AZ 85705  15.2500           11/03/05
0440731362                 8.6250            01/01/06          00
1004538888                 8.2500            12/01/35          0.0000
0                          6.2000            12/01/07          12/01/07
M21/G02                    5.8250            01/01/08          01/01/08
25                         8.6250            0.0000            0.0000
A                          10.1250           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10302615                   7.4750            436000.0000       100.0000
                           7.4750            436,000.00        ZZ
                           7.1000            2715.92           1
                           14.4750           2715.92           80
BOWIE            MD 20721  14.1000           10/31/05
0440731842                 7.4750            12/01/05          00
1004534383                 7.1000            11/01/35          0.0000
0                          5.9500            11/01/08          11/01/08
M21/G02                    5.5750            12/01/08          12/01/08
25                         7.4750            0.0000            0.0000
A                          8.9750            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     09                00
                           O                 0.0000

10302617                   7.5500            124000.0000       100.0000
                           7.5500            123,908.89        ZZ
                           7.1750            871.28            1
                           14.5500           871.28            80
REEDSBURG        WI 53959  14.1750           11/10/05
0440732097                 7.5500            01/01/06          00
1004534686                 7.1750            12/01/35          0.0000
0                          5.9500            12/01/08          12/01/08
M21/G02                    5.5750            01/01/09          01/01/09
25                         7.5500            0.0000            0.0000
A                          9.0500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10302619                   10.6000           84550.0000        100.0000
                           10.6000           84,517.12         T
                           10.2250           779.74            1
                           17.6000           779.74            95
POCONO SUMMIT    PA 18346  17.2250           11/04/05
0440732121                 10.6000           01/01/06          23
1004534757                 10.2250           12/01/35          0.0000
0                          5.5000            12/01/08          12/01/08
M21/G02                    5.1250            01/01/09          01/01/09
25                         10.6000           0.0000            0.0000
A                          12.1000           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     03                00
                           O                 0.0000

10302621                   6.7000            242250.0000       100.0000
                           6.7000            242,039.37        ZZ
                           6.3250            1563.19           1
                           13.7000           1563.19           95
MEREDITH         NH 03253  13.3250           11/04/05
0440731396                 6.7000            01/01/06          23
1004534980                 6.3250            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/G02                    5.5750            01/01/08          01/01/08
25                         6.7000            0.0000            0.0000
A                          8.2000            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10302623                   8.7000            108900.0000       100.0000
                           8.7000            108,836.70        ZZ
                           8.2000            852.83            1
                           15.7000           852.83            90
NAMPA            ID 83686  15.2000           11/04/05
0440741619                 8.7000            01/01/06          23
1004535140                 8.2000            12/01/35          0.0000
0                          6.1500            12/01/07          12/01/07
M21/R44                    5.6500            01/01/08          01/01/08
25                         8.7000            0.0000            0.0000
A                          10.2000           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10302627                   7.4500            277500.0000       100.0000
                           7.4500            277,291.98        ZZ
                           6.9500            1930.83           1
                           14.4500           1930.83           75
LAKEWOOD         NJ 08701  13.9500           11/11/05
0440741627                 7.4500            01/01/06          00
1004537004                 6.9500            12/01/35          0.0000
0                          6.1500            12/01/07          12/01/07
M21/R44                    5.6500            01/01/08          01/01/08
25                         7.4500            0.0000            0.0000
A                          8.9500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10302629                   8.0250            105000.0000       100.0000
                           8.0250            104,929.90        ZZ
                           7.5250            772.29            1
                           15.0250           772.29            66
MINNEAPOLIS      MN 55418  14.5250           11/08/05
0440746022                 8.0250            01/01/06          00
1004537157                 7.5250            12/01/35          0.0000
0                          6.7000            12/01/07          12/01/07
M21/R44                    6.2000            01/01/08          01/01/08
25                         8.0250            0.0000            0.0000
A                          9.5250            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10302631                   8.2250            226400.0000       100.0000
                           8.2250            226,254.88        ZZ
                           7.8500            1696.90           2
                           15.2250           1696.90           80
ANCHORAGE        AK 99508  14.8500           11/11/05
0440731420                 8.2250            01/01/06          00
1004537175                 7.8500            12/01/35          0.0000
0                          6.2000            12/01/07          12/01/07
M21/G02                    5.8250            01/01/08          01/01/08
25                         8.2250            0.0000            0.0000
A                          9.7250            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10302633                   7.1250            131000.0000       100.0000
                           7.1250            130,895.23        ZZ
                           6.7500            882.58            1
                           14.1250           882.58            56
EGG HARBOR TOWN  NJ 08234  13.7500           11/09/05
0440731453                 7.1250            01/01/06          00
1004537399                 6.7500            12/01/35          0.0000
0                          6.2000            12/01/07          12/01/07
M21/G02                    5.8250            01/01/08          01/01/08
25                         7.1250            0.0000            0.0000
A                          8.6250            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10302635                   9.8500            283500.0000       100.0000
                           9.8500            283,453.07        ZZ
                           9.4750            2373.99           1
                           16.8500           2373.99           90
CINNAMINSON      NJ 08077  16.4750           11/01/05
0440732162                 9.8500            01/01/06          23
1004537987                 9.4750            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/G02                    5.5750            01/01/08          01/01/08
25                         9.8500            0.0000            0.0000
A                          11.3500           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10302637                   9.5250            70650.0000        100.0000
                           9.5250            70,615.42         ZZ
                           9.0250            595.36            1
                           16.5250           595.36            90
MOUNDSVILLE      WV 26041  16.0250           11/08/05
0440732196                 9.5250            01/01/06          23
1004538058                 9.0250            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/U56                    5.4500            01/01/08          01/01/08
25                         9.5250            0.0000            0.0000
A                          11.0250           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10302639                   7.9900            603000.0000       100.0000
                           7.9900            603,000.00        ZZ
                           7.4900            4014.98           1
                           14.9900           4014.98           90
GARDEN GROVE     CA 92841  14.4900           11/22/05
0440731875                 7.9900            01/01/06          23
1004538110                 7.4900            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/U56                    5.4500            01/01/08          01/01/08
25                         7.9900            0.0000            0.0000
A                          9.4900            6                 6
360                        E                 1.0000            1.0000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10302641                   6.9000            150000.0000       100.0000
                           6.9000            149,874.60        ZZ
                           6.5250            987.90            2
                           13.9000           987.90            27
CHICAGO          IL 60625  13.5250           11/04/05
0440731487                 6.9000            01/01/06          00
1004539798                 6.5250            12/01/35          0.0000
0                          6.2000            12/01/07          12/01/07
M21/G02                    5.8250            01/01/08          01/01/08
25                         6.9000            0.0000            0.0000
A                          8.4000            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10302643                   9.0750            351000.0000       100.0000
                           9.0750            350,811.25        ZZ
                           8.5750            2843.19           1
                           16.0750           2843.19           90
STAFFORD         VA 22554  15.5750           11/04/05
0440732220                 9.0750            01/01/06          23
1004539921                 8.5750            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/U56                    5.4500            01/01/08          01/01/08
25                         9.0750            0.0000            0.0000
A                          10.5750           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10302645                   6.7500            378000.0000       100.0000
                           6.7500            377,674.54        ZZ
                           6.2500            2451.71           1
                           13.7500           2451.71           90
ALBUQUERQUE      NM 87107  13.2500           11/07/05
0440746063                 6.7500            01/01/06          23
1004541972                 6.2500            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/R44                    5.4500            01/01/08          01/01/08
25                         6.7500            0.0000            0.0000
A                          8.2500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10302647                   7.9000            60000.0000        100.0000
                           7.9000            59,917.57         ZZ
                           7.4000            436.08            1
                           14.9000           436.08            80
LEBANON          KY 40033  14.4000           11/03/05
0440746071                 7.9000            12/01/05          00
1004542132                 7.4000            11/01/35          0.0000
0                          5.9500            11/01/07          11/01/07
M21/R44                    5.4500            12/01/07          12/01/07
25                         7.9000            0.0000            0.0000
A                          9.4000            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10302649                   8.2500            238000.0000       100.0000
                           8.2500            237,848.24        ZZ
                           7.8750            1788.01           1
                           15.2500           1788.01           85
VISALIA          CA 93277  14.8750           11/02/05
0440731511                 8.2500            01/01/06          23
1004546058                 7.8750            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/G02                    5.5750            01/01/08          01/01/08
25                         8.2500            0.0000            0.0000
A                          9.7500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10302653                   6.7500            308000.0000       100.0000
                           6.7500            308,000.00        ZZ
                           6.3750            1732.50           1
                           13.7500           1732.50           70
RANCHO CUCAMONG  CA 91701  13.3750           11/03/05
0440731909                 6.7500            01/01/06          00
1004541295                 6.3750            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/G02                    5.5750            01/01/08          01/01/08
25                         6.7500            0.0000            0.0000
A                          8.2500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10302655                   9.4000            475000.0000       100.0000
                           9.4000            474,761.38        ZZ
                           8.9000            3959.45           1
                           16.4000           3959.45           95
WESTBROOK        CT 06498  15.9000           11/04/05
0440731552                 9.4000            01/01/06          23
1004541678                 8.9000            12/01/35          0.0000
0                          6.2000            12/01/07          12/01/07
M21/U56                    5.7000            01/01/08          01/01/08
25                         9.4000            0.0000            0.0000
A                          10.9000           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10302659                   6.9900            180000.0000       100.0000
                           6.9900            179,852.16        ZZ
                           6.4900            1196.34           1
                           13.9900           1196.34           68
COLTON           CA 92324  13.4900           11/05/05
0440761302                 6.9900            01/01/06          00
1004543284                 6.4900            12/01/35          0.0000
0                          6.1500            12/01/07          12/01/07
M21/R44                    5.6500            01/01/08          01/01/08
25                         6.9900            0.0000            0.0000
A                          8.4900            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10302661                   7.2500            108000.0000       100.0000
                           7.2500            107,915.74        ZZ
                           6.8750            736.76            1
                           14.2500           736.76            85
CLINTON          MO 64735  13.8750           11/11/05
0440731586                 7.2500            01/01/06          23
1004543480                 6.8750            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/G02                    5.5750            01/01/08          01/01/08
25                         7.2500            0.0000            0.0000
A                          8.7500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10302665                   7.1000            423200.0000       100.0000
                           7.1000            423,200.00        ZZ
                           6.7250            2503.94           1
                           14.1000           2503.94           80
HERNDON          VA 20170  13.7250           11/10/05
0440731966                 7.1000            01/01/06          00
1004545139                 6.7250            12/01/35          0.0000
0                          6.2000            12/01/07          12/01/07
M21/G02                    5.8250            01/01/08          01/01/08
25                         7.1000            0.0000            0.0000
A                          8.6000            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10302669                   8.6250            138400.0000       100.0000
                           8.6250            138,318.28        ZZ
                           8.1250            1076.47           1
                           15.6250           1076.47           80
HARDIN           TX 77561  15.1250           11/14/05
0440746089                 8.6250            01/01/06          00
1004548813                 8.1250            12/01/35          0.0000
0                          6.1500            12/01/07          12/01/07
M21/R44                    5.6500            01/01/08          01/01/08
25                         8.6250            0.0000            0.0000
A                          10.1250           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10302671                   8.2500            100000.0000       100.0000
                           8.2500            99,936.23         ZZ
                           7.7500            751.27            1
                           15.2500           751.27            64
MILWAUKEE        WI 53218  14.7500           11/08/05
0440746097                 8.2500            01/01/06          00
1004549037                 7.7500            12/01/35          0.0000
0                          6.1500            12/01/07          12/01/07
M21/R44                    5.6500            01/01/08          01/01/08
25                         8.2500            0.0000            0.0000
A                          9.7500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10302673                   6.7250            396000.0000       100.0000
                           6.7250            395,999.94        ZZ
                           6.3500            2219.25           1
                           13.7250           2219.25           90
RANCHO CUCAMONG  CA 91730  13.3500           11/08/05
0440732022                 6.7250            01/01/06          23
1004549590                 6.3500            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/G02                    5.5750            01/01/08          01/01/08
25                         6.7250            0.0000            0.0000
A                          8.2250            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10302675                   7.4000            185000.0000       100.0000
                           7.4000            184,517.77        ZZ
                           7.0250            1280.90           1
                           14.4000           1280.90           95
JACKSONVILLE     FL 32225  14.0250           10/27/05
0440731628                 7.4000            12/01/05          23
1004551041                 7.0250            11/01/35          0.0000
0                          5.9500            11/01/07          11/01/07
M21/G02                    5.5750            12/01/07          12/01/07
25                         7.4000            0.0000            0.0000
A                          8.9000            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     03                00
                           O                 0.0000

10302677                   7.0500            150300.0000       100.0000
                           7.0500            150,178.00        ZZ
                           6.6750            1005.01           1
                           14.0500           1005.01           90
MIDDLETOWN       OH 45044  13.6750           11/10/05
0440731651                 7.0500            01/01/06          23
1004551185                 6.6750            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/G02                    5.5750            01/01/08          01/01/08
25                         7.0500            0.0000            0.0000
A                          8.5500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     03                00
                           O                 0.0000

10302679                   7.5000            342000.0000       100.0000
                           7.5000            341,746.18        ZZ
                           7.1250            2391.32           2
                           14.5000           2391.32           90
LYNN             MA 01902  14.1250           11/10/05
0440731693                 7.5000            01/01/06          23
1004551318                 7.1250            12/01/35          0.0000
0                          6.2000            12/01/07          12/01/07
M21/G02                    5.8250            01/01/08          01/01/08
25                         7.5000            0.0000            0.0000
A                          9.0000            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10302681                   8.8500            121550.0000       100.0000
                           8.8500            121,481.50        ZZ
                           8.3500            964.93            2
                           15.8500           964.93            85
BELOIT           WI 53511  15.3500           11/08/05
0440746105                 8.8500            01/01/06          23
1004552166                 8.3500            12/01/35          0.0000
0                          6.3500            12/01/07          12/01/07
M21/R44                    5.8500            01/01/08          01/01/08
25                         8.8500            0.0000            0.0000
A                          10.3500           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10302685                   8.7750            172000.0000       100.0000
                           8.7750            171,901.55        ZZ
                           8.2750            1356.20           1
                           15.7750           1356.20           52
LOS ANGELES      CA 90002  15.2750           11/02/05
0440761401                 8.7750            01/01/06          00
1004553682                 8.2750            12/01/35          0.0000
0                          6.2000            12/01/07          12/01/07
M21/R44                    5.7000            01/01/08          01/01/08
25                         8.7750            0.0000            0.0000
A                          10.2750           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10302689                   8.1500            332000.0000       100.0000
                           8.1500            331,783.92        ZZ
                           7.7750            2470.91           1
                           15.1500           2470.91           80
HOMESTEAD        FL 33030  14.7750           11/29/05
0440731727                 8.1500            01/01/06          00
1004546842                 7.7750            12/01/35          0.0000
0                          6.2000            12/01/07          12/01/07
M21/G02                    5.8250            01/01/08          01/01/08
25                         8.1500            0.0000            0.0000
A                          9.6500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10302691                   6.8500            388000.0000       100.0000
                           6.8500            387,999.99        ZZ
                           6.4750            2214.84           1
                           13.8500           2214.84           80
HAYWARD          CA 94541  13.4750           10/26/05
0440732048                 6.8500            12/01/05          00
1004548886                 6.4750            11/01/35          0.0000
0                          6.2000            11/01/07          11/01/07
M21/G02                    5.8250            12/01/07          12/01/07
25                         6.8500            0.0000            0.0000
A                          8.3500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10302695                   6.6500            480000.0000       100.0000
                           6.6500            479,154.80        ZZ
                           6.2750            3081.43           1
                           13.6500           3081.43           67
PENSACOLA        FL 32514  13.2750           10/25/05
0440731768                 6.6500            12/01/05          00
1004550131                 6.2750            11/01/35          0.0000
0                          6.0000            11/01/07          11/01/07
M21/G02                    5.6250            12/01/07          12/01/07
25                         6.6500            0.0000            0.0000
A                          8.1500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     03                00
                           O                 0.0000

10302699                   7.3000            319200.0000       100.0000
                           7.3000            318,953.45        ZZ
                           6.9250            2188.35           1
                           14.3000           2188.35           80
BROOKLYN         NY 11208  13.9250           11/15/05
0440731792                 7.3000            01/01/06          00
1004550499                 6.9250            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/G02                    5.5750            01/01/08          01/01/08
25                         7.3000            0.0000            0.0000
A                          8.8000            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10302701                   6.9000            536000.0000       100.0000
                           6.9000            536,000.00        ZZ
                           6.5250            3082.00           1
                           13.9000           3082.00           80
HIGHLAND PARK    IL 60035  13.5250           11/10/05
0440732071                 6.9000            01/01/06          00
1004551648                 6.5250            12/01/35          0.0000
0                          5.9500            12/01/08          12/01/08
M21/G02                    5.5750            01/01/09          01/01/09
25                         6.9000            0.0000            0.0000
A                          8.4000            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10302703                   8.9750            152000.0000       100.0000
                           8.9750            151,916.53        ZZ
                           8.6000            1220.30           1
                           15.9750           1220.30           78
WOODBURY         NJ 08096  15.6000           11/09/05
0440731826                 8.9750            01/01/06          00
1004551684                 8.6000            12/01/35          0.0000
0                          6.2000            12/01/07          12/01/07
M21/G02                    5.8250            01/01/08          01/01/08
25                         8.9750            0.0000            0.0000
A                          10.4750           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10302707                   8.2500            169900.0000       100.0000
                           8.2500            169,791.65        ZZ
                           7.7500            1276.41           1
                           15.2500           1276.41           85
LONGWOOD         FL 32750  14.7500           11/14/05
0440761435                 8.2500            01/01/06          23
1004552442                 7.7500            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/R44                    5.4500            01/01/08          01/01/08
25                         8.2500            0.0000            0.0000
A                          9.7500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10302715                   6.5000            318000.0000       100.0000
                           6.5000            317,712.52        ZZ
                           6.1250            2009.98           1
                           13.5000           2009.98           85
SEPULVEDA AREA   CA 91343  13.1250           11/04/05
0440731867                 6.5000            01/01/06          23
1004553343                 6.1250            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/G02                    5.5750            01/01/08          01/01/08
25                         6.5000            0.0000            0.0000
A                          8.0000            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     01                00
                           O                 0.0000

10302717                   7.2500            136000.0000       100.0000
                           7.2500            135,893.91        ZZ
                           6.8750            927.76            1
                           14.2500           927.76            80
JOLIET           IL 60431  13.8750           11/10/05
0440731891                 7.2500            01/01/06          00
1004555065                 6.8750            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/G02                    5.5750            01/01/08          01/01/08
25                         7.2500            0.0000            0.0000
A                          8.7500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     09                00
                           O                 0.0000

10302719                   7.4500            360000.0000       100.0000
                           7.4500            359,730.14        ZZ
                           7.0750            2504.86           2
                           14.4500           2504.86           75
PORTLAND         OR 97212  14.0750           11/11/05
0440731925                 7.4500            01/01/06          00
1004555305                 7.0750            12/01/35          0.0000
0                          6.2000            12/01/07          12/01/07
M21/G02                    5.8250            01/01/08          01/01/08
25                         7.4500            0.0000            0.0000
A                          8.9500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10302725                   7.9750            220800.0000       100.0000
                           7.9750            220,800.00        ZZ
                           7.6000            1467.40           1
                           14.9750           1467.40           80
CEDAR FALLS      IA 50613  14.6000           11/14/05
0440732154                 7.9750            01/01/06          00
1004554379                 7.6000            12/01/35          0.0000
0                          5.9500            12/01/08          12/01/08
M21/G02                    5.5750            01/01/09          01/01/09
25                         7.9750            0.0000            0.0000
A                          9.4750            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10302729                   7.3250            100000.0000       100.0000
                           7.3250            99,923.14         ZZ
                           6.8250            687.28            1
                           14.3250           687.28            80
DALLAS           TX 75219  13.8250           11/07/05
0440732287                 7.3250            01/01/06          00
1004555902                 6.8250            12/01/35          0.0000
0                          5.9500            12/01/08          12/01/08
M21/R44                    5.4500            01/01/09          01/01/09
25                         7.3250            0.0000            0.0000
A                          8.8250            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     01                00
                           O                 0.0000

10302731                   6.6000            111000.0000       100.0000
                           6.6000            110,901.58        ZZ
                           6.1000            708.92            1
                           13.6000           708.92            75
GRESHAM          OR 97080  13.1000           11/08/05
0440746147                 6.6000            01/01/06          00
1004555984                 6.1000            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/R44                    5.4500            01/01/08          01/01/08
25                         6.6000            0.0000            0.0000
A                          8.1000            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10302737                   5.7500            206500.0000       100.0000
                           5.7500            206,500.00        ZZ
                           5.3750            989.48            1
                           12.7500           989.48            73
PALM COAST       FL 32137  12.3750           11/16/05
0440732246                 5.7500            01/01/06          00
1004558758                 5.3750            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/G02                    5.5750            01/01/08          01/01/08
25                         5.7500            0.0000            0.0000
A                          7.2500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10302739                   7.0250            190000.0000       100.0000
                           7.0250            189,845.02        ZZ
                           6.5250            1267.27           1
                           14.0250           1267.27           37
WASHINGTON       DC 20020  13.5250           11/08/05
0440761468                 7.0250            01/01/06          00
1004561539                 6.5250            12/01/35          0.0000
0                          6.3500            12/01/07          12/01/07
M21/U56                    5.8500            01/01/08          01/01/08
25                         7.0250            0.0000            0.0000
A                          8.5250            6                 6
360                        E                 1.0000            1.0000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10302745                   6.8500            83600.0000        100.0000
                           6.8500            83,529.42         ZZ
                           6.4750            547.80            1
                           13.8500           547.80            80
SUGAR LAND       TX 77478  13.4750           11/17/05
0440731958                 6.8500            01/01/06          00
1004877538                 6.4750            12/01/35          0.0000
0                          6.2000            12/01/07          12/01/07
M21/G02                    5.8250            01/01/08          01/01/08
25                         6.8500            0.0000            0.0000
A                          8.3500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     03                00
                           O                 0.0000

10302747                   8.9750            110250.0000       100.0000
                           8.9750            110,189.46        ZZ
                           8.4750            885.12            1
                           15.9750           885.12            90
AKRON            OH 44312  15.4750           11/15/05
0440743714                 8.9750            01/01/06          23
1004878207                 8.4750            12/01/35          0.0000
0                          6.4500            12/01/07          12/01/07
M21/R44                    5.9500            01/01/08          01/01/08
25                         8.9750            0.0000            0.0000
A                          10.4750           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10302753                   7.5000            233600.0000       100.0000
                           7.5000            233,600.00        ZZ
                           7.1250            1460.00           1
                           14.5000           1460.00           80
MESA             AZ 85202  14.1250           11/29/05
0440732352                 7.5000            02/01/06          00
1004858648                 7.1250            01/01/36          0.0000
0                          6.1500            01/01/08          01/01/08
M21/G02                    5.7750            02/01/08          02/01/08
25                         7.5000            0.0000            0.0000
A                          9.0000            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10302755                   8.5250            121500.0000       100.0000
                           8.5250            121,426.77        ZZ
                           8.0250            936.39            1
                           15.5250           936.39            90
DONALDSONVILLE   LA 70346  15.0250           11/18/05
0440743722                 8.5250            01/01/06          23
1004862875                 8.0250            12/01/35          0.0000
0                          6.3500            12/01/07          12/01/07
M21/R44                    5.8500            01/01/08          01/01/08
25                         8.5250            0.0000            0.0000
A                          10.0250           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10302759                   7.3250            148400.0000       100.0000
                           7.3250            148,285.95        ZZ
                           6.9500            1019.91           1
                           14.3250           1019.91           80
CEDAREDGE        CO 81413  13.9500           11/18/05
0440731982                 7.3250            01/01/06          00
1004865337                 6.9500            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/G02                    5.5750            01/01/08          01/01/08
25                         7.3250            0.0000            0.0000
A                          8.8250            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10302761                   7.8500            411200.0000       100.0000
                           7.8500            411,076.99        ZZ
                           7.3500            2812.94           1
                           14.8500           2812.94           80
MANTECA          CA 95336  14.3500           11/16/05
0440732337                 7.8500            01/01/06          00
1004867790                 7.3500            12/01/35          0.0000
0                          6.2000            12/01/07          12/01/07
M21/U56                    5.7000            01/01/08          01/01/08
25                         7.8500            0.0000            0.0000
A                          9.3500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10302763                   8.9500            96000.0000        100.0000
                           8.9500            95,947.01         ZZ
                           8.4500            768.99            1
                           15.9500           768.99            80
LITTLE ROCK      AR 72206  15.4500           11/30/05
0440732360                 8.9500            01/01/06          00
1004872855                 8.4500            12/01/35          0.0000
0                          5.9500            12/01/08          12/01/08
M21/U56                    5.4500            01/01/09          01/01/09
25                         8.9500            0.0000            0.0000
A                          10.4500           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10302765                   8.2000            156691.0000       100.0000
                           8.2000            156,590.05        ZZ
                           7.7000            1171.67           1
                           15.2000           1171.67           80
RICHMOND         TX 77469  14.7000           11/18/05
0440741643                 8.2000            01/01/06          00
1004873649                 7.7000            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/R44                    5.4500            01/01/08          01/01/08
25                         8.2000            0.0000            0.0000
A                          9.7000            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     03                00
                           O                 0.0000

10302767                   9.2750            127920.0000       100.0000
                           9.2750            127,854.03        T
                           8.9000            1054.69           1
                           16.2750           1054.69           80
EASLEY           SC 29642  15.9000           11/16/05
0440732006                 9.2750            01/01/06          00
1004874372                 8.9000            12/01/35          0.0000
0                          6.6500            12/01/07          12/01/07
M21/G02                    6.2750            01/01/08          01/01/08
25                         9.2750            0.0000            0.0000
A                          10.7750           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10302769                   6.3500            221000.0000       100.0000
                           6.3500            220,794.31        ZZ
                           5.9750            1375.15           1
                           13.3500           1375.15           85
ORLANDO          FL 32825  12.9750           11/17/05
0440732055                 6.3500            01/01/06          23
1004874381                 5.9750            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/G02                    5.5750            01/01/08          01/01/08
25                         6.3500            0.0000            0.0000
A                          7.8500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     03                00
                           O                 0.0000

10302771                   9.8000            68400.0000        100.0000
                           9.8000            68,368.42         ZZ
                           9.4250            590.18            1
                           16.8000           590.18            95
HOUSTON          TX 77076  16.4250           11/18/05
0440732089                 9.8000            01/01/06          23
1004875406                 9.4250            12/01/35          0.0000
0                          6.2000            12/01/07          12/01/07
M21/G02                    5.8250            01/01/08          01/01/08
25                         9.8000            0.0000            0.0000
A                          11.3000           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     03                00
                           O                 0.0000

10302773                   6.9900            292000.0000       100.0000
                           6.9900            291,760.17        ZZ
                           6.6150            1940.73           2
                           13.9900           1940.73           80
LAWRENCE         MA 01841  13.6150           11/18/05
0440732113                 6.9900            01/01/06          00
1004877850                 6.6150            12/01/35          0.0000
0                          6.2000            12/01/07          12/01/07
M21/G02                    5.8250            01/01/08          01/01/08
25                         6.9900            0.0000            0.0000
A                          8.4900            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10302775                   7.9500            233228.0000       100.0000
                           7.9500            233,160.22        ZZ
                           7.5750            1612.92           1
                           14.9500           1612.92           80
WOODLAND HILLS   CA 91367  14.5750           11/16/05
0440732394                 7.9500            01/01/06          00
1004878680                 7.5750            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/G02                    5.5750            01/01/08          01/01/08
25                         7.9500            0.0000            0.0000
A                          9.4500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     01                00
                           O                 0.0000

10302777                   7.8500            289600.0000       100.0000
                           7.8500            289,600.00        ZZ
                           7.4750            1894.47           1
                           14.8500           1894.47           80
GARDEN GROVE     CA 92843  14.4750           11/17/05
0440732410                 7.8500            01/01/06          00
1004880775                 7.4750            12/01/35          0.0000
0                          6.2000            12/01/07          12/01/07
M21/G02                    5.8250            01/01/08          01/01/08
25                         7.8500            0.0000            0.0000
A                          9.3500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     01                00
                           O                 0.0000

10302779                   7.8500            396000.0000       100.0000
                           7.8500            396,000.00        ZZ
                           7.4750            2864.41           1
                           14.8500           2864.41           80
CORONA           NY 11368  14.4750           12/05/05
0440732147                 7.8500            02/01/06          00
1004881943                 7.4750            01/01/36          0.0000
0                          6.2000            01/01/08          01/01/08
M21/G02                    5.8250            02/01/08          02/01/08
25                         7.8500            0.0000            0.0000
A                          9.3500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10302783                   10.0750           124110.0000       100.0000
                           10.0750           124,055.97        ZZ
                           9.7000            1096.04           1
                           17.0750           1096.04           90
ALABASTER        AL 35007  16.7000           11/17/05
0440732170                 10.0750           01/01/06          23
1004892496                 9.7000            12/01/35          0.0000
0                          6.2000            12/01/07          12/01/07
M21/G02                    5.8250            01/01/08          01/01/08
25                         10.0750           0.0000            0.0000
A                          11.5750           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10302785                   7.2500            169000.0000       100.0000
                           7.2500            169,000.00        ZZ
                           6.8750            1021.04           1
                           14.2500           1021.04           81
BRADENTON        FL 34207  13.8750           11/17/05
0440732436                 7.2500            01/01/06          23
1004881355                 6.8750            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/G02                    5.5750            01/01/08          01/01/08
25                         7.2500            0.0000            0.0000
A                          8.7500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10302787                   7.2000            117600.0000       100.0000
                           7.2000            117,600.00        ZZ
                           6.8250            705.60            1
                           14.2000           705.60            80
STRASBURG        CO 80136  13.8250           11/18/05
0440732469                 7.2000            01/01/06          00
1004885690                 6.8250            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/G02                    5.5750            01/01/08          01/01/08
25                         7.2000            0.0000            0.0000
A                          8.7000            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10302791                   9.9750            159583.0000       100.0000
                           9.9750            159,512.02        ZZ
                           9.6000            1397.51           1
                           16.9750           1397.51           90
MARICOPA         AZ 85239  16.6000           11/14/05
0440732204                 9.9750            01/01/06          23
1004888116                 9.6000            12/01/35          0.0000
0                          6.2000            12/01/07          12/01/07
M21/G02                    5.8250            01/01/08          01/01/08
25                         9.9750            0.0000            0.0000
A                          11.4750           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     03                00
                           O                 0.0000

10302795                   7.9900            157520.0000       100.0000
                           7.9900            157,520.00        ZZ
                           7.4900            1048.83           1
                           14.9900           1048.83           80
ISANTI           MN 55040  14.4900           11/18/05
0440761484                 7.9900            01/01/06          00
1004889320                 7.4900            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/R44                    5.4500            01/01/08          01/01/08
25                         7.9900            0.0000            0.0000
A                          9.4900            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10302797                   8.8000            440000.0000       100.0000
                           8.8000            439,749.46        ZZ
                           8.3000            3477.21           1
                           15.8000           3477.21           80
OAKLAND          CA 94605  15.3000           11/12/05
0440732238                 8.8000            01/01/06          00
1004889605                 8.3000            12/01/35          0.0000
0                          6.6500            12/01/07          12/01/07
M21/U56                    6.1500            01/01/08          01/01/08
25                         8.8000            0.0000            0.0000
A                          10.3000           6                 6
360                        E                 1.0000            1.0000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           N                 0.0000

10302799                   7.8500            294400.0000       100.0000
                           7.8500            294,400.00        ZZ
                           7.4750            1925.87           1
                           14.8500           1925.87           80
LONG BEACH       CA 90805  14.4750           11/24/05
0440732493                 7.8500            01/01/06          00
1004890005                 7.4750            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/G02                    5.5750            01/01/08          01/01/08
25                         7.8500            0.0000            0.0000
A                          9.3500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10302801                   8.5500            63650.0000        100.0000
                           8.5500            63,611.83         ZZ
                           8.1750            491.68            1
                           15.5500           491.68            95
ARLINGTON        TX 76018  15.1750           11/18/05
0440732279                 8.5500            01/01/06          23
1004893565                 8.1750            12/01/35          0.0000
0                          6.2000            12/01/07          12/01/07
M21/G02                    5.8250            01/01/08          01/01/08
25                         8.5500            0.0000            0.0000
A                          10.0500           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10302803                   7.6250            449910.0000       100.0000
                           7.6250            449,584.36        ZZ
                           7.1250            3184.44           1
                           14.6250           3184.44           90
JACKSONVILLE     FL 32256  14.1250           11/17/05
0440732311                 7.6250            01/01/06          23
1004895037                 7.1250            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/U56                    5.4500            01/01/08          01/01/08
25                         7.6250            0.0000            0.0000
A                          9.1250            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     03                00
                           O                 0.0000

10302805                   7.5500            342000.0000       100.0000
                           7.5500            342,000.00        ZZ
                           7.0500            2151.75           1
                           14.5500           2151.75           95
IMPERIAL         CA 92251  14.0500           11/19/05
0440743847                 7.5500            01/01/06          23
1004895242                 7.0500            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/R44                    5.4500            01/01/08          01/01/08
25                         7.5500            0.0000            0.0000
A                          9.0500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10302807                   6.1000            220000.0000       100.0000
                           6.1000            220,000.00        ZZ
                           5.7250            1118.34           1
                           13.1000           1118.34           80
HESPERIA         CA 92345  12.7250           11/23/05
0440732527                 6.1000            01/01/06          00
1004896731                 5.7250            12/01/35          0.0000
0                          6.1500            12/01/07          12/01/07
M21/G02                    5.7750            01/01/08          01/01/08
25                         6.1000            0.0000            0.0000
A                          7.6000            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10302809                   7.8500            195500.0000       100.0000
                           7.8500            195,364.78        ZZ
                           7.4750            1414.12           1
                           14.8500           1414.12           85
WAUKESHA         WI 53186  14.4750           11/15/05
0440732485                 7.8500            01/01/06          23
1004896759                 7.4750            12/01/35          0.0000
0                          5.9500            12/01/08          12/01/08
M21/G02                    5.5750            01/01/09          01/01/09
25                         7.8500            0.0000            0.0000
A                          9.3500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10302811                   8.8500            132600.0000       100.0000
                           8.8500            132,525.28        ZZ
                           8.3500            1052.65           1
                           15.8500           1052.65           85
EDWARDSBURG      MI 49112  15.3500           11/18/05
0440732519                 8.8500            01/01/06          23
1004907603                 8.3500            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/U56                    5.4500            01/01/08          01/01/08
25                         8.8500            0.0000            0.0000
A                          10.3500           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10302813                   9.4000            75500.0000        100.0000
                           9.4000            75,462.07         ZZ
                           8.9000            629.35            1
                           16.4000           629.35            50
DETROIT          MI 48226  15.9000           11/18/05
0440743854                 9.4000            01/01/06          00
1004915845                 8.9000            12/01/35          0.0000
0                          6.2000            12/01/07          12/01/07
M21/R44                    5.7000            01/01/08          01/01/08
25                         9.4000            0.0000            0.0000
A                          10.9000           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     01                00
                           O                 0.0000

10302817                   8.1500            188000.0000       100.0000
                           8.1500            187,877.64        ZZ
                           7.6500            1399.19           1
                           15.1500           1399.19           80
MIAMI            FL 33015  14.6500           11/18/05
0440741650                 8.1500            01/01/06          00
1004918290                 7.6500            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/R44                    5.4500            01/01/08          01/01/08
25                         8.1500            0.0000            0.0000
A                          9.6500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     09                00
                           O                 0.0000

10302819                   9.2630            137600.0000       100.0000
                           9.2630            137,528.86        T
                           8.8880            1133.30           1
                           16.2630           1133.30           80
SPARTA           MO 65753  15.8880           12/02/05
0440732378                 9.2630            01/01/06          00
1004918888                 8.8880            12/01/35          0.0000
0                          6.2000            12/01/07          12/01/07
M21/G02                    5.8250            01/01/08          01/01/08
25                         9.2630            0.0000            0.0000
A                          10.7630           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10302821                   8.4750            239920.0000       100.0000
                           8.4750            239,860.16        T
                           8.1000            1754.28           1
                           15.4750           1754.28           80
GARLAND          TX 75043  15.1000           11/29/05
0440732543                 8.4750            01/01/06          00
1004893832                 8.1000            12/01/35          0.0000
0                          6.2000            12/01/07          12/01/07
M21/G02                    5.8250            01/01/08          01/01/08
25                         8.4750            0.0000            0.0000
A                          9.9750            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     03                00
                           O                 0.0000

10302825                   8.2000            164888.0000       100.0000
                           8.2000            164,781.77        T
                           7.8250            1232.96           1
                           15.2000           1232.96           80
ZEPHYRHILLS      FL 33540  14.8250           11/30/05
0440732402                 8.2000            01/01/06          00
1004905124                 7.8250            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/G02                    5.5750            01/01/08          01/01/08
25                         8.2000            0.0000            0.0000
A                          9.7000            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10302827                   8.9250            315600.0000       100.0000
                           8.9250            315,600.00        ZZ
                           8.5500            2347.28           1
                           15.9250           2347.28           80
MC CORDSVILLE    IN 46055  15.5500           11/16/05
0440732584                 8.9250            01/01/06          00
1004908504                 8.5500            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/G02                    5.5750            01/01/08          01/01/08
25                         8.9250            0.0000            0.0000
A                          10.4250           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     09                00
                           O                 0.0000

10302833                   8.6000            89720.0000        100.0000
                           8.6000            89,720.00         ZZ
                           8.2250            643.00            1
                           15.6000           643.00            80
ABILENE          TX 79603  15.2250           11/30/05
0440732634                 8.6000            01/01/06          00
1004915177                 8.2250            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/G02                    5.5750            01/01/08          01/01/08
25                         8.6000            0.0000            0.0000
A                          10.1000           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10302837                   9.3000            66300.0000        100.0000
                           9.3000            66,265.99         ZZ
                           8.9250            547.84            1
                           16.3000           547.84            85
CHERRY FORK      OH 45618  15.9250           11/30/05
0440732451                 9.3000            01/01/06          23
1004917932                 8.9250            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/G02                    5.5750            01/01/08          01/01/08
25                         9.3000            0.0000            0.0000
A                          10.8000           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10302839                   7.9380            380000.0000       100.0000
                           7.9380            379,741.80        ZZ
                           7.5630            2771.90           1
                           14.9380           2771.90           80
NORTH HALEDON    NJ 07508  14.5630           11/17/05
0440732477                 7.9380            01/01/06          00
1004919841                 7.5630            12/01/35          0.0000
0                          6.2000            12/01/07          12/01/07
M21/G02                    5.8250            01/01/08          01/01/08
25                         7.9380            0.0000            0.0000
A                          9.4380            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10302843                   6.8750            660000.0000       100.0000
                           6.8750            660,000.00        ZZ
                           6.5000            3781.25           1
                           13.8750           3781.25           80
LAKE ARROWHEAD   CA 92553  13.5000           11/23/05
0440732667                 6.8750            01/01/06          00
1004927226                 6.5000            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/G02                    5.5750            01/01/08          01/01/08
25                         6.8750            0.0000            0.0000
A                          8.3750            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10302845                   7.4750            344000.0000       100.0000
                           7.4750            344,000.00        ZZ
                           7.1000            2142.84           1
                           14.4750           2142.84           80
SAINT ALBANS     NY 11412  14.1000           12/02/05
0440732675                 7.4750            02/01/06          00
1004932443                 7.1000            01/01/36          0.0000
0                          5.9500            01/01/08          01/01/08
M21/G02                    5.5750            02/01/08          02/01/08
25                         7.4750            0.0000            0.0000
A                          8.9750            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10302847                   8.6500            125955.0000       100.0000
                           8.6500            125,881.02        ZZ
                           8.1500            981.91            1
                           15.6500           981.91            90
CORDOVA          TN 38016  15.1500           11/17/05
0440746170                 8.6500            01/01/06          23
1004932648                 8.1500            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/R44                    5.4500            01/01/08          01/01/08
25                         8.6500            0.0000            0.0000
A                          10.1500           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10302849                   8.5750            340000.0000       100.0000
                           8.5750            340,000.00        ZZ
                           8.2000            2511.94           1
                           15.5750           2511.94           80
CLEARWATER       FL 33756  15.2000           12/02/05
0440732576                 8.5750            02/01/06          00
1004933683                 8.2000            01/01/36          0.0000
0                          5.9500            01/01/08          01/01/08
M21/G02                    5.5750            02/01/08          02/01/08
25                         8.5750            0.0000            0.0000
A                          10.0750           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           N                 0.0000

10302853                   8.1000            520000.0000       100.0000
                           8.1000            519,855.30        ZZ
                           7.6000            3654.70           1
                           15.1000           3654.70           80
GARDEN GROVE     CA 92840  14.6000           11/25/05
0440732600                 8.1000            01/01/06          00
1004937395                 7.6000            12/01/35          0.0000
0                          6.2000            12/01/07          12/01/07
M21/U56                    5.7000            01/01/08          01/01/08
25                         8.1000            0.0000            0.0000
A                          9.6000            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10302855                   7.9500            93025.0000        100.0000
                           7.9500            92,961.94         ZZ
                           7.5750            679.35            1
                           14.9500           679.35            80
FORT WORTH       TX 76052  14.5750           11/16/05
0440732501                 7.9500            01/01/06          00
1004939437                 7.5750            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/G02                    5.5750            01/01/08          01/01/08
25                         7.9500            0.0000            0.0000
A                          9.4500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10302857                   7.7000            548000.0000       100.0000
                           7.7000            548,000.00        ZZ
                           7.3250            3516.34           2
                           14.7000           3516.34           80
OAKLAND          CA 94606  14.3250           11/15/05
0440732683                 7.7000            01/01/06          00
1004921295                 7.3250            12/01/35          0.0000
0                          6.2000            12/01/07          12/01/07
M21/G02                    5.8250            01/01/08          01/01/08
25                         7.7000            0.0000            0.0000
A                          9.2000            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10302859                   7.5000            189905.0000       100.0000
                           7.5000            189,905.00        ZZ
                           7.1250            1186.91           1
                           14.5000           1186.91           95
POWDER SPRINGS   GA 30127  14.1250           11/15/05
0440732691                 7.5000            01/01/06          23
1004921552                 7.1250            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/G02                    5.5750            01/01/08          01/01/08
25                         7.5000            0.0000            0.0000
A                          9.0000            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     5                 0
0.0000                     05                00
                           O                 0.0000

10302861                   8.4500            204800.0000       100.0000
                           8.4500            204,674.64        ZZ
                           8.0750            1567.49           1
                           15.4500           1567.49           80
KATY             TX 77494  15.0750           11/17/05
0440732535                 8.4500            01/01/06          00
1004923603                 8.0750            12/01/35          0.0000
0                          6.2000            12/01/07          12/01/07
M21/G02                    5.8250            01/01/08          01/01/08
25                         8.4500            0.0000            0.0000
A                          9.9500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     03                00
                           O                 0.0000

10302863                   5.9900            604000.0000       100.0000
                           5.9900            603,695.88        ZZ
                           5.6150            3319.09           2
                           12.9900           3319.09           80
SUNNYVALE        CA 94085  12.6150           11/16/05
0440732626                 5.9900            01/01/06          00
1004925022                 5.6150            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/G02                    5.5750            01/01/08          01/01/08
25                         5.9900            0.0000            0.0000
A                          7.4900            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10302867                   7.6500            540000.0000       100.0000
                           7.6500            540,000.00        ZZ
                           7.2750            3442.50           1
                           14.6500           3442.50           80
SAN MATEO        CA 94403  14.2750           11/28/05
0440732709                 7.6500            02/01/06          00
1004933503                 7.2750            01/01/36          0.0000
0                          6.2000            01/01/08          01/01/08
M21/G02                    5.8250            02/01/08          02/01/08
25                         7.6500            0.0000            0.0000
A                          9.1500            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10302869                   10.8500           56100.0000        100.0000
                           10.8500           56,079.33         ZZ
                           10.3500           527.91            1
                           17.8500           527.91            85
JACKSON          MS 39203  17.3500           11/17/05
0440732642                 10.8500           01/01/06          23
1004933549                 10.3500           12/01/35          0.0000
0                          6.2000            12/01/07          12/01/07
M21/U56                    5.7000            01/01/08          01/01/08
25                         10.8500           0.0000            0.0000
A                          12.3500           6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10302871                   7.0000            129037.0000       100.0000
                           7.0000            128,931.23        ZZ
                           6.6250            858.49            1
                           14.0000           858.49            80
WYLIE            TX 75098  13.6250           11/17/05
0440732568                 7.0000            01/01/06          00
1004934557                 6.6250            12/01/35          0.0000
0                          5.9500            12/01/07          12/01/07
M21/G02                    5.5750            01/01/08          01/01/08
25                         7.0000            0.0000            0.0000
A                          8.5000            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

10302873                   7.5000            112000.0000       100.0000
                           7.5000            111,916.87        ZZ
                           7.1250            783.13            1
                           14.5000           783.13            80
OMAHA            NE 68144  14.1250           11/17/05
0440732592                 7.5000            01/01/06          00
1004937037                 7.1250            12/01/35          0.0000
0                          6.2000            12/01/07          12/01/07
M21/G02                    5.8250            01/01/08          01/01/08
25                         7.5000            0.0000            0.0000
A                          9.0000            6                 6
360                        E                 1.5000            1.5000
7.0000                     S                 N                 0.1250
0.0000                     S                 N                 0.1250
0.0000                     1                 0
0.0000                     05                00
                           O                 0.0000

Total Number of Loans:     1,959

Total Original Balance:    439,763,225.09

Total Principal Balance:   439,422,066.98

Total Original P+I:        3,048,557.69

Total Current P+I:         3,048,557.28



--------------------------------------------------------------------------------

Arm Rate Passthru
Loan Number                   Sub Serv Fee                  RFC Net Ceiling
Principal Bal                 Mstr Serv Fee                 Max Net Mort Rate
Curr Note Rate                Alloc Exp                     Max Post Strip Rate
RFC Net Rate                  Misc Exp                      Int Rate Margin
Investor Rate                 Spread                        PostStrip Margin
Post Strip Rate               Strip
9857259                       0.3750                        12.8250
296599.76                     0.0500                        12.7750
6.2000                        0.0000                        12.7750
5.8250                        0.0000                        4.5750
5.7750                        0.0000                        4.5750
5.7750                        0.0000

9948125                       0.5000                        13.9000
141201.15                     0.0500                        13.8500
7.4000                        0.0000                        13.8500
6.9000                        0.0000                        5.1000
6.8500                        0.0000                        5.1000
6.8500                        0.0000

10015793                      0.5000                        15.1500
89469.77                      0.0500                        15.1000
8.6500                        0.0000                        15.1000
8.1500                        0.0000                        5.5000
8.1000                        0.0000                        5.5000
8.1000                        0.0000

10069593                      0.5000                        13.8250
169701.67                     0.0500                        13.7750
7.3250                        0.0000                        13.7750
6.8250                        0.0000                        5.0000
6.7750                        0.0000                        5.0000
6.7750                        0.0000

10104771                      0.3750                        12.0250
206997.08                     0.0500                        11.9750
5.4000                        0.0000                        11.9750
5.0250                        0.0000                        5.1250
4.9750                        0.0000                        5.1250
4.9750                        0.0000

10105383                      0.3750                        14.2250
382487.58                     0.0500                        14.1750
7.6000                        0.0000                        14.1750
7.2250                        0.0000                        5.3750
7.1750                        0.0000                        5.3750
7.1750                        0.0000

10182297                      0.3750                        15.1250
319216.27                     0.0500                        15.0750
8.5000                        0.0000                        15.0750
8.1250                        0.0000                        5.4750
8.0750                        0.0000                        5.4750
8.0750                        0.0000

10182335                      0.5000                        13.6750
135565.35                     0.0500                        13.6250
7.1750                        0.0000                        13.6250
6.6750                        0.0000                        5.2000
6.6250                        0.0000                        5.2000
6.6250                        0.0000

10182469                      0.5000                        14.2750
119649.24                     0.0500                        14.2250
7.7750                        0.0000                        14.2250
7.2750                        0.0000                        6.6500
7.2250                        0.0000                        6.6500
7.2250                        0.0000

10182597                      0.3750                        12.7250
194232.41                     0.0500                        12.6750
6.1000                        0.0000                        12.6750
5.7250                        0.0000                        5.2750
5.6750                        0.0000                        5.2750
5.6750                        0.0000

10190301                      0.3750                        12.5750
372153.99                     0.0500                        12.5250
5.9500                        0.0000                        12.5250
5.5750                        0.0000                        5.3750
5.5250                        0.0000                        5.3750
5.5250                        0.0000

10190569                      0.5000                        14.4000
148338.53                     0.0500                        14.3500
7.9000                        0.0000                        14.3500
7.4000                        0.0000                        4.4500
7.3500                        0.0000                        4.4500
7.3500                        0.0000

10190695                      0.3750                        13.3750
320000.00                     0.0500                        13.3250
6.7500                        0.0000                        13.3250
6.3750                        0.0000                        5.5750
6.3250                        0.0000                        5.5750
6.3250                        0.0000

10190765                      0.5000                        13.2500
191137.56                     0.0500                        13.2000
6.7500                        0.0000                        13.2000
6.2500                        0.0000                        5.3500
6.2000                        0.0000                        5.3500
6.2000                        0.0000

10191413                      0.5000                        14.3000
150075.25                     0.0500                        14.2500
7.8000                        0.0000                        14.2500
7.3000                        0.0000                        6.6500
7.2500                        0.0000                        6.6500
7.2500                        0.0000

10192147                      0.3750                        13.8880
111491.75                     0.0500                        13.8380
7.2630                        0.0000                        13.8380
6.8880                        0.0000                        5.3750
6.8380                        0.0000                        5.3750
6.8380                        0.0000

10192171                      0.3750                        13.6250
251614.99                     0.0500                        13.5750
7.0000                        0.0000                        13.5750
6.6250                        0.0000                        4.5750
6.5750                        0.0000                        4.5750
6.5750                        0.0000

10192245                      0.3750                        12.4250
312691.59                     0.0500                        12.3750
5.8000                        0.0000                        12.3750
5.4250                        0.0000                        6.1250
5.3750                        0.0000                        6.1250
5.3750                        0.0000

10192413                      0.5000                        13.7000
540000.00                     0.0500                        13.6500
7.2000                        0.0000                        13.6500
6.7000                        0.0000                        5.7000
6.6500                        0.0000                        5.7000
6.6500                        0.0000

10234531                      0.5000                        16.4500
127885.05                     0.0500                        16.4000
9.9500                        0.0000                        16.4000
9.4500                        0.0000                        5.4000
9.4000                        0.0000                        5.4000
9.4000                        0.0000

10234559                      0.5000                        15.4000
106902.90                     0.0500                        15.3500
9.9000                        0.0000                        15.3500
9.4000                        0.0000                        5.6500
9.3500                        0.0000                        5.6500
9.3500                        0.0000

10235091                      0.5000                        13.2750
84281.58                      0.0500                        13.2250
6.7750                        0.0000                        13.2250
6.2750                        0.0000                        6.1000
6.2250                        0.0000                        6.1000
6.2250                        0.0000

10235101                      0.5000                        14.4900
468846.05                     0.0500                        14.4400
7.9900                        0.0000                        14.4400
7.4900                        0.0000                        5.6000
7.4400                        0.0000                        5.6000
7.4400                        0.0000

10235113                      0.5000                        16.1500
317941.14                     0.0500                        16.1000
9.6500                        0.0000                        16.1000
9.1500                        0.0000                        6.8000
9.1000                        0.0000                        6.8000
9.1000                        0.0000

10235119                      0.5000                        13.6500
194688.74                     0.0500                        13.6000
7.1500                        0.0000                        13.6000
6.6500                        0.0000                        5.3500
6.6000                        0.0000                        5.3500
6.6000                        0.0000

10235147                      0.3750                        13.4750
152740.91                     0.0500                        13.4250
6.8500                        0.0000                        13.4250
6.4750                        0.0000                        5.5250
6.4250                        0.0000                        5.5250
6.4250                        0.0000

10235173                      0.5000                        15.2500
307165.01                     0.0500                        15.2000
8.7500                        0.0000                        15.2000
8.2500                        0.0000                        6.1500
8.2000                        0.0000                        6.1500
8.2000                        0.0000

10235201                      0.5000                        14.4900
345796.43                     0.0500                        14.4400
7.9900                        0.0000                        14.4400
7.4900                        0.0000                        5.6000
7.4400                        0.0000                        5.6000
7.4400                        0.0000

10235205                      0.5000                        13.8000
521281.92                     0.0500                        13.7500
7.3000                        0.0000                        13.7500
6.8000                        0.0000                        5.9000
6.7500                        0.0000                        5.9000
6.7500                        0.0000

10235243                      0.5000                        14.7500
143815.73                     0.0500                        14.7000
8.2500                        0.0000                        14.7000
7.7500                        0.0000                        5.6500
7.7000                        0.0000                        5.6500
7.7000                        0.0000

10235259                      0.5000                        13.8750
214506.19                     0.0500                        13.8250
7.3750                        0.0000                        13.8250
6.8750                        0.0000                        6.8250
6.8250                        0.0000                        6.8250
6.8250                        0.0000

10235267                      0.5000                        15.7500
159749.23                     0.0500                        15.7000
9.2500                        0.0000                        15.7000
8.7500                        0.0000                        6.1000
8.7000                        0.0000                        6.1000
8.7000                        0.0000

10235273                      0.5000                        14.4900
278433.50                     0.0500                        14.4400
7.9900                        0.0000                        14.4400
7.4900                        0.0000                        5.6500
7.4400                        0.0000                        5.6500
7.4400                        0.0000

10235281                      0.5000                        15.3000
152736.72                     0.0500                        15.2500
8.8000                        0.0000                        15.2500
8.3000                        0.0000                        6.1500
8.2500                        0.0000                        6.1500
8.2500                        0.0000

10235321                      0.5000                        13.4900
309730.48                     0.0500                        13.4400
6.9900                        0.0000                        13.4400
6.4900                        0.0000                        5.6500
6.4400                        0.0000                        5.6500
6.4400                        0.0000

10235339                      0.5000                        15.1250
129368.79                     0.0500                        15.0750
8.6250                        0.0000                        15.0750
8.1250                        0.0000                        5.6500
8.0750                        0.0000                        5.6500
8.0750                        0.0000

10235351                      0.5000                        15.6250
341449.47                     0.0500                        15.5750
9.1250                        0.0000                        15.5750
8.6250                        0.0000                        5.6500
8.5750                        0.0000                        5.6500
8.5750                        0.0000

10235355                      0.5000                        13.4900
389357.51                     0.0500                        13.4400
6.9900                        0.0000                        13.4400
6.4900                        0.0000                        6.1500
6.4400                        0.0000                        6.1500
6.4400                        0.0000

10235377                      0.5000                        15.8750
69593.58                      0.0500                        15.8250
9.3750                        0.0000                        15.8250
8.8750                        0.0000                        5.6500
8.8250                        0.0000                        5.6500
8.8250                        0.0000

10235397                      0.5000                        14.2750
448147.72                     0.0500                        14.2250
7.7750                        0.0000                        14.2250
7.2750                        0.0000                        5.6500
7.2250                        0.0000                        5.6500
7.2250                        0.0000

10235405                      0.5000                        14.5200
164667.00                     0.0500                        14.4700
8.0200                        0.0000                        14.4700
7.5200                        0.0000                        5.3500
7.4700                        0.0000                        5.3500
7.4700                        0.0000

10235449                      0.5000                        13.4900
310478.63                     0.0500                        13.4400
6.9900                        0.0000                        13.4400
6.4900                        0.0000                        5.4000
6.4400                        0.0000                        5.4000
6.4400                        0.0000

10235509                      0.3750                        13.6150
273947.95                     0.0500                        13.5650
6.9900                        0.0000                        13.5650
6.6150                        0.0000                        5.7750
6.5650                        0.0000                        5.7750
6.5650                        0.0000

10235523                      0.5000                        15.7000
399366.51                     0.0500                        15.6500
9.2000                        0.0000                        15.6500
8.7000                        0.0000                        5.6500
8.6500                        0.0000                        5.6500
8.6500                        0.0000

10235747                      0.5000                        15.8500
276018.36                     0.0500                        15.8000
9.3500                        0.0000                        15.8000
8.8500                        0.0000                        5.6500
8.8000                        0.0000                        5.6500
8.8000                        0.0000

10235855                      0.5000                        14.4900
388774.78                     0.0500                        14.4400
7.9900                        0.0000                        14.4400
7.4900                        0.0000                        4.4500
7.4400                        0.0000                        4.4500
7.4400                        0.0000

10235875                      0.5000                        14.0000
305544.38                     0.0500                        13.9500
7.5000                        0.0000                        13.9500
7.0000                        0.0000                        5.4000
6.9500                        0.0000                        5.4000
6.9500                        0.0000

10235877                      0.5000                        12.6500
229553.90                     0.0500                        12.6000
6.1500                        0.0000                        12.6000
5.6500                        0.0000                        5.8000
5.6000                        0.0000                        5.8000
5.6000                        0.0000

10235885                      0.5000                        15.3250
79224.73                      0.0500                        15.2750
8.8250                        0.0000                        15.2750
8.3250                        0.0000                        5.4000
8.2750                        0.0000                        5.4000
8.2750                        0.0000

10235887                      0.5000                        14.3000
322318.55                     0.0500                        14.2500
7.8000                        0.0000                        14.2500
7.3000                        0.0000                        6.8000
7.2500                        0.0000                        6.8000
7.2500                        0.0000

10235895                      0.5000                        13.3750
147420.36                     0.0500                        13.3250
6.8750                        0.0000                        13.3250
6.3750                        0.0000                        5.8000
6.3250                        0.0000                        5.8000
6.3250                        0.0000

10235907                      0.3750                        13.6750
219641.81                     0.0500                        13.6250
7.0500                        0.0000                        13.6250
6.6750                        0.0000                        5.7750
6.6250                        0.0000                        5.7750
6.6250                        0.0000

10235955                      0.5000                        15.6000
239742.25                     0.0500                        15.5500
9.1000                        0.0000                        15.5500
8.6000                        0.0000                        4.4500
8.5500                        0.0000                        4.4500
8.5500                        0.0000

10235975                      0.5000                        13.9750
299551.07                     0.0500                        13.9250
7.4750                        0.0000                        13.9250
6.9750                        0.0000                        5.8000
6.9250                        0.0000                        5.8000
6.9250                        0.0000

10235981                      0.3750                        13.6150
114810.54                     0.0500                        13.5650
6.9900                        0.0000                        13.5650
6.6150                        0.0000                        5.7750
6.5650                        0.0000                        5.7750
6.5650                        0.0000

10236017                      0.5000                        14.8500
299016.09                     0.0500                        14.8000
8.3500                        0.0000                        14.8000
7.8500                        0.0000                        5.6500
7.8000                        0.0000                        5.6500
7.8000                        0.0000

10236023                      0.5000                        14.1500
279595.43                     0.0500                        14.1000
7.6500                        0.0000                        14.1000
7.1500                        0.0000                        5.6000
7.1000                        0.0000                        5.6000
7.1000                        0.0000

10236033                      0.5000                        15.0000
259683.86                     0.0500                        14.9500
8.5000                        0.0000                        14.9500
8.0000                        0.0000                        5.9000
7.9500                        0.0000                        5.9000
7.9500                        0.0000

10236049                      0.5000                        15.0000
318212.61                     0.0500                        14.9500
8.5000                        0.0000                        14.9500
8.0000                        0.0000                        5.6500
7.9500                        0.0000                        5.6500
7.9500                        0.0000

10236059                      0.5000                        12.0000
152495.28                     0.0500                        11.9500
5.5000                        0.0000                        11.9500
5.0000                        0.0000                        5.4000
4.9500                        0.0000                        5.4000
4.9500                        0.0000

10236065                      0.5000                        16.1750
395111.49                     0.0500                        16.1250
9.6750                        0.0000                        16.1250
9.1750                        0.0000                        5.4000
9.1250                        0.0000                        5.4000
9.1250                        0.0000

10236191                      0.5000                        15.2000
407808.79                     0.0500                        15.1500
8.7000                        0.0000                        15.1500
8.2000                        0.0000                        5.4000
8.1500                        0.0000                        5.4000
8.1500                        0.0000

10236243                      0.5000                        14.8750
278476.13                     0.0500                        14.8250
8.3750                        0.0000                        14.8250
7.8750                        0.0000                        5.4000
7.8250                        0.0000                        5.4000
7.8250                        0.0000

10236247                      0.5000                        13.9500
154766.90                     0.0500                        13.9000
7.4500                        0.0000                        13.9000
6.9500                        0.0000                        5.4000
6.9000                        0.0000                        5.4000
6.9000                        0.0000

10237509                      0.5000                        14.4500
212000.00                     0.0500                        14.4000
7.9500                        0.0000                        14.4000
7.4500                        0.0000                        5.3500
7.4000                        0.0000                        5.3500
7.4000                        0.0000

10237637                      0.5000                        15.4500
360425.20                     0.0500                        15.4000
8.9500                        0.0000                        15.4000
8.4500                        0.0000                        5.6500
8.4000                        0.0000                        5.6500
8.4000                        0.0000

10237691                      0.5000                        15.2500
169803.65                     0.0500                        15.2000
8.7500                        0.0000                        15.2000
8.2500                        0.0000                        5.8000
8.2000                        0.0000                        5.8000
8.2000                        0.0000

10237695                      0.5000                        13.2500
256000.00                     0.0500                        13.2000
6.7500                        0.0000                        13.2000
6.2500                        0.0000                        5.4000
6.2000                        0.0000                        5.4000
6.2000                        0.0000

10237699                      0.3750                        15.3250
160200.00                     0.0500                        15.2750
8.7000                        0.0000                        15.2750
8.3250                        0.0000                        7.2750
8.2750                        0.0000                        7.2750
8.2750                        0.0000

10237715                      0.5000                        14.8000
319594.63                     0.0500                        14.7500
8.3000                        0.0000                        14.7500
7.8000                        0.0000                        6.5000
7.7500                        0.0000                        6.5000
7.7500                        0.0000

10237753                      0.3750                        13.1250
580000.00                     0.0500                        13.0750
6.5000                        0.0000                        13.0750
6.1250                        0.0000                        5.5250
6.0750                        0.0000                        5.5250
6.0750                        0.0000

10237757                      0.3750                        13.4750
344000.00                     0.0500                        13.4250
6.8500                        0.0000                        13.4250
6.4750                        0.0000                        5.7750
6.4250                        0.0000                        5.7750
6.4250                        0.0000

10237861                      0.5000                        14.1000
274598.65                     0.0500                        14.0500
7.6000                        0.0000                        14.0500
7.1000                        0.0000                        5.4000
7.0500                        0.0000                        5.4000
7.0500                        0.0000

10237871                      0.5000                        13.7000
299286.63                     0.0500                        13.6500
7.2000                        0.0000                        13.6500
6.7000                        0.0000                        4.4500
6.6500                        0.0000                        4.4500
6.6500                        0.0000

10238109                      0.5000                        12.3500
395186.68                     0.0500                        12.3000
5.8500                        0.0000                        12.3000
5.3500                        0.0000                        5.2000
5.3000                        0.0000                        5.2000
5.3000                        0.0000

10238765                      0.3750                        14.0250
389008.20                     0.0500                        13.9750
7.4000                        0.0000                        13.9750
7.0250                        0.0000                        5.7750
6.9750                        0.0000                        5.7750
6.9750                        0.0000

10238799                      0.3750                        12.6150
331999.99                     0.0500                        12.5650
5.9900                        0.0000                        12.5650
5.6150                        0.0000                        5.2750
5.5650                        0.0000                        5.2750
5.5650                        0.0000

10238803                      0.5000                        14.1000
139692.59                     0.0500                        14.0500
7.6000                        0.0000                        14.0500
7.1000                        0.0000                        5.4000
7.0500                        0.0000                        5.4000
7.0500                        0.0000

10238821                      0.5000                        15.4250
153741.76                     0.0500                        15.3750
8.9250                        0.0000                        15.3750
8.4250                        0.0000                        5.8000
8.3750                        0.0000                        5.8000
8.3750                        0.0000

10238837                      0.5000                        14.7500
206102.23                     0.0500                        14.7000
8.2500                        0.0000                        14.7000
7.7500                        0.0000                        6.8000
7.7000                        0.0000                        6.8000
7.7000                        0.0000

10238887                      0.5000                        15.1500
202140.60                     0.0500                        15.1000
8.6500                        0.0000                        15.1000
8.1500                        0.0000                        6.1500
8.1000                        0.0000                        6.1500
8.1000                        0.0000

10238907                      0.3750                        13.2000
174330.25                     0.0500                        13.1500
6.5750                        0.0000                        13.1500
6.2000                        0.0000                        5.7250
6.1500                        0.0000                        5.7250
6.1500                        0.0000

10238967                      0.5000                        15.7500
230495.99                     0.0500                        15.7000
9.2500                        0.0000                        15.7000
8.7500                        0.0000                        6.1000
8.7000                        0.0000                        6.1000
8.7000                        0.0000

10238973                      0.5000                        13.4900
504921.06                     0.0500                        13.4400
6.9900                        0.0000                        13.4400
6.4900                        0.0000                        5.4000
6.4400                        0.0000                        5.4000
6.4400                        0.0000

10238975                      0.3750                        13.1750
344000.00                     0.0500                        13.1250
6.5500                        0.0000                        13.1250
6.1750                        0.0000                        5.4750
6.1250                        0.0000                        5.4750
6.1250                        0.0000

10238981                      0.5000                        15.2000
219214.23                     0.0500                        15.1500
8.7000                        0.0000                        15.1500
8.2000                        0.0000                        5.6000
8.1500                        0.0000                        5.6000
8.1500                        0.0000

10238993                      0.5000                        13.8000
598601.23                     0.0500                        13.7500
7.3000                        0.0000                        13.7500
6.8000                        0.0000                        5.6000
6.7500                        0.0000                        5.6000
6.7500                        0.0000

10238995                      0.3750                        12.8750
203000.00                     0.0500                        12.8250
6.2500                        0.0000                        12.8250
5.8750                        0.0000                        5.3250
5.8250                        0.0000                        5.3250
5.8250                        0.0000

10238999                      0.3750                        12.3750
279118.77                     0.0500                        12.3250
5.7500                        0.0000                        12.3250
5.3750                        0.0000                        5.4750
5.3250                        0.0000                        5.4750
5.3250                        0.0000

10239011                      0.5000                        14.8500
220582.87                     0.0500                        14.8000
8.3500                        0.0000                        14.8000
7.8500                        0.0000                        5.6000
7.8000                        0.0000                        5.6000
7.8000                        0.0000

10239021                      0.5000                        15.0000
379800.00                     0.0500                        14.9500
8.5000                        0.0000                        14.9500
8.0000                        0.0000                        5.6500
7.9500                        0.0000                        5.6500
7.9500                        0.0000

10239025                      0.5000                        14.4750
247499.99                     0.0500                        14.4250
7.9750                        0.0000                        14.4250
7.4750                        0.0000                        5.1500
7.4250                        0.0000                        5.1500
7.4250                        0.0000

10239029                      0.3750                        13.1750
235362.68                     0.0500                        13.1250
6.5500                        0.0000                        13.1250
6.1750                        0.0000                        5.7750
6.1250                        0.0000                        5.7750
6.1250                        0.0000

10239045                      0.3750                        12.9250
174000.00                     0.0500                        12.8750
6.3000                        0.0000                        12.8750
5.9250                        0.0000                        5.7250
5.8750                        0.0000                        5.7250
5.8750                        0.0000

10239049                      0.3750                        13.6150
213600.00                     0.0500                        13.5650
6.9900                        0.0000                        13.5650
6.6150                        0.0000                        5.5750
6.5650                        0.0000                        5.5750
6.5650                        0.0000

10239059                      0.3750                        13.6150
369000.00                     0.0500                        13.5650
6.9900                        0.0000                        13.5650
6.6150                        0.0000                        5.4750
6.5650                        0.0000                        5.4750
6.5650                        0.0000

10239093                      0.3750                        13.8750
287549.30                     0.0500                        13.8250
7.2500                        0.0000                        13.8250
6.8750                        0.0000                        5.7750
6.8250                        0.0000                        5.7750
6.8250                        0.0000

10239191                      0.3750                        14.5750
279519.30                     0.0500                        14.5250
7.9500                        0.0000                        14.5250
7.5750                        0.0000                        5.7750
7.5250                        0.0000                        5.7750
7.5250                        0.0000

10239193                      0.3750                        14.1250
183726.03                     0.0500                        14.0750
7.5000                        0.0000                        14.0750
7.1250                        0.0000                        5.5250
7.0750                        0.0000                        5.5250
7.0750                        0.0000

10239197                      0.3750                        14.6150
171767.81                     0.0500                        14.5650
7.9900                        0.0000                        14.5650
7.6150                        0.0000                        5.7750
7.5650                        0.0000                        5.7750
7.5650                        0.0000

10239209                      0.3750                        13.1250
272505.06                     0.0500                        13.0750
6.5000                        0.0000                        13.0750
6.1250                        0.0000                        5.5250
6.0750                        0.0000                        5.5250
6.0750                        0.0000

10239227                      0.3750                        13.1000
99817.81                      0.0500                        13.0500
6.4750                        0.0000                        13.0500
6.1000                        0.0000                        5.5250
6.0500                        0.0000                        5.5250
6.0500                        0.0000

10239249                      0.5000                        13.4000
123542.49                     0.0500                        13.3500
6.9000                        0.0000                        13.3500
6.4000                        0.0000                        5.4000
6.3500                        0.0000                        5.4000
6.3500                        0.0000

10239257                      0.3750                        14.3750
230864.59                     0.0500                        14.3250
7.7500                        0.0000                        14.3250
7.3750                        0.0000                        5.7750
7.3250                        0.0000                        5.7750
7.3250                        0.0000

10239261                      0.3750                        14.6150
329609.87                     0.0500                        14.5650
7.9900                        0.0000                        14.5650
7.6150                        0.0000                        6.0250
7.5650                        0.0000                        6.0250
7.5650                        0.0000

10239277                      0.5000                        13.0250
214612.09                     0.0500                        12.9750
6.5250                        0.0000                        12.9750
6.0250                        0.0000                        5.8000
5.9750                        0.0000                        5.8000
5.9750                        0.0000

10239301                      0.3750                        14.1250
432000.00                     0.0500                        14.0750
7.5000                        0.0000                        14.0750
7.1250                        0.0000                        5.7750
7.0750                        0.0000                        5.7750
7.0750                        0.0000

10239315                      0.3750                        12.6750
285648.21                     0.0500                        12.6250
6.0500                        0.0000                        12.6250
5.6750                        0.0000                        5.4750
5.6250                        0.0000                        5.4750
5.6250                        0.0000

10239317                      0.3750                        12.6150
449100.08                     0.0500                        12.5650
5.9900                        0.0000                        12.5650
5.6150                        0.0000                        5.4750
5.5650                        0.0000                        5.4750
5.5650                        0.0000

10239339                      0.5000                        15.0000
328397.81                     0.0500                        14.9500
8.5000                        0.0000                        14.9500
8.0000                        0.0000                        5.6000
7.9500                        0.0000                        5.6000
7.9500                        0.0000

10239341                      0.3750                        13.7250
422904.94                     0.0500                        13.6750
7.1000                        0.0000                        13.6750
6.7250                        0.0000                        5.5250
6.6750                        0.0000                        5.5250
6.6750                        0.0000

10239345                      0.5000                        13.9250
80815.80                      0.0500                        13.8750
7.4250                        0.0000                        13.8750
6.9250                        0.0000                        5.6000
6.8750                        0.0000                        5.6000
6.8750                        0.0000

10239351                      0.3750                        12.8250
315087.07                     0.0500                        12.7750
6.2000                        0.0000                        12.7750
5.8250                        0.0000                        5.5250
5.7750                        0.0000                        5.5250
5.7750                        0.0000

10239353                      0.3750                        13.1750
254999.99                     0.0500                        13.1250
6.5500                        0.0000                        13.1250
6.1750                        0.0000                        5.8750
6.1250                        0.0000                        5.8750
6.1250                        0.0000

10239355                      0.5000                        13.0000
289209.23                     0.0500                        12.9500
6.5000                        0.0000                        12.9500
6.0000                        0.0000                        5.8000
5.9500                        0.0000                        5.8000
5.9500                        0.0000

10239359                      0.5000                        14.7500
296926.96                     0.0500                        14.7000
8.2500                        0.0000                        14.7000
7.7500                        0.0000                        5.9000
7.7000                        0.0000                        5.9000
7.7000                        0.0000

10239369                      0.5000                        13.0000
265000.00                     0.0500                        12.9500
6.5000                        0.0000                        12.9500
6.0000                        0.0000                        5.8000
5.9500                        0.0000                        5.8000
5.9500                        0.0000

10239375                      0.3750                        14.1250
143785.59                     0.0500                        14.0750
7.5000                        0.0000                        14.0750
7.1250                        0.0000                        5.7750
7.0750                        0.0000                        5.7750
7.0750                        0.0000

10239401                      0.3750                        12.5000
119754.70                     0.0500                        12.4500
5.8750                        0.0000                        12.4500
5.5000                        0.0000                        5.7750
5.4500                        0.0000                        5.7750
5.4500                        0.0000

10239407                      0.3750                        13.9750
501229.85                     0.0500                        13.9250
7.3500                        0.0000                        13.9250
6.9750                        0.0000                        5.5250
6.9250                        0.0000                        5.5250
6.9250                        0.0000

10239409                      0.3750                        13.4750
267546.17                     0.0500                        13.4250
6.8500                        0.0000                        13.4250
6.4750                        0.0000                        5.7750
6.4250                        0.0000                        5.7750
6.4250                        0.0000

10239411                      0.3750                        14.3750
226870.25                     0.0500                        14.3250
7.7500                        0.0000                        14.3250
7.3750                        0.0000                        5.7750
7.3250                        0.0000                        5.7750
7.3250                        0.0000

10239427                      0.5000                        13.0000
368991.07                     0.0500                        12.9500
6.5000                        0.0000                        12.9500
6.0000                        0.0000                        5.6000
5.9500                        0.0000                        5.6000
5.9500                        0.0000

10239505                      0.3750                        13.6250
459648.46                     0.0500                        13.5750
7.0000                        0.0000                        13.5750
6.6250                        0.0000                        5.7750
6.5750                        0.0000                        5.7750
6.5750                        0.0000

10239507                      0.3750                        14.0250
255611.14                     0.0500                        13.9750
7.4000                        0.0000                        13.9750
7.0250                        0.0000                        5.7750
6.9750                        0.0000                        5.7750
6.9750                        0.0000

10239511                      0.5000                        14.7500
83493.01                      0.0500                        14.7000
8.2500                        0.0000                        14.7000
7.7500                        0.0000                        5.4000
7.7000                        0.0000                        5.4000
7.7000                        0.0000

10239523                      0.5000                        13.9000
176830.99                     0.0500                        13.8500
7.4000                        0.0000                        13.8500
6.9000                        0.0000                        6.8000
6.8500                        0.0000                        6.8000
6.8500                        0.0000

10239529                      0.3750                        13.7250
310698.32                     0.0500                        13.6750
7.1000                        0.0000                        13.6750
6.7250                        0.0000                        5.5250
6.6750                        0.0000                        5.5250
6.6750                        0.0000

10239541                      0.3750                        14.0250
305791.12                     0.0500                        13.9750
7.4000                        0.0000                        13.9750
7.0250                        0.0000                        5.7750
6.9750                        0.0000                        5.7750
6.9750                        0.0000

10239543                      0.3750                        14.1250
299553.31                     0.0500                        14.0750
7.5000                        0.0000                        14.0750
7.1250                        0.0000                        5.5250
7.0750                        0.0000                        5.5250
7.0750                        0.0000

10239545                      0.3750                        13.1250
123775.19                     0.0500                        13.0750
6.5000                        0.0000                        13.0750
6.1250                        0.0000                        5.5250
6.0750                        0.0000                        5.5250
6.0750                        0.0000

10239547                      0.3750                        12.6050
220557.20                     0.0500                        12.5550
5.9800                        0.0000                        12.5550
5.6050                        0.0000                        5.5250
5.5550                        0.0000                        5.5250
5.5550                        0.0000

10239549                      0.3750                        13.6150
362721.83                     0.0500                        13.5650
6.9900                        0.0000                        13.5650
6.6150                        0.0000                        6.9250
6.5650                        0.0000                        6.9250
6.5650                        0.0000

10239559                      0.3750                        14.3750
226788.87                     0.0500                        14.3250
7.7500                        0.0000                        14.3250
7.3750                        0.0000                        5.7750
7.3250                        0.0000                        5.7750
7.3250                        0.0000

10239563                      0.3750                        14.3500
280849.69                     0.0500                        14.3000
7.7250                        0.0000                        14.3000
7.3500                        0.0000                        5.5250
7.3000                        0.0000                        5.5250
7.3000                        0.0000

10239591                      0.5000                        13.3500
220625.76                     0.0500                        13.3000
6.8500                        0.0000                        13.3000
6.3500                        0.0000                        5.4000
6.3000                        0.0000                        5.4000
6.3000                        0.0000

10239635                      0.3750                        14.0250
267592.93                     0.0500                        13.9750
7.4000                        0.0000                        13.9750
7.0250                        0.0000                        5.7750
6.9750                        0.0000                        5.7750
6.9750                        0.0000

10239645                      0.3750                        13.9750
295795.05                     0.0500                        13.9250
7.3500                        0.0000                        13.9250
6.9750                        0.0000                        5.7750
6.9250                        0.0000                        5.7750
6.9250                        0.0000

10239663                      0.3750                        12.7250
249510.44                     0.0500                        12.6750
6.1000                        0.0000                        12.6750
5.7250                        0.0000                        5.5250
5.6750                        0.0000                        5.5250
5.6750                        0.0000

10239675                      0.3750                        13.1250
119283.34                     0.0500                        13.0750
6.5000                        0.0000                        13.0750
6.1250                        0.0000                        5.7750
6.0750                        0.0000                        5.7750
6.0750                        0.0000

10239689                      0.5000                        13.5000
198173.63                     0.0500                        13.4500
7.0000                        0.0000                        13.4500
6.5000                        0.0000                        5.4000
6.4500                        0.0000                        5.4000
6.4500                        0.0000

10239693                      0.3750                        14.0000
389081.14                     0.0500                        13.9500
7.3750                        0.0000                        13.9500
7.0000                        0.0000                        5.7750
6.9500                        0.0000                        5.7750
6.9500                        0.0000

10239697                      0.3750                        12.7500
337171.54                     0.0500                        12.7000
6.1250                        0.0000                        12.7000
5.7500                        0.0000                        3.0750
5.7000                        0.0000                        3.0750
5.7000                        0.0000

10239699                      0.3750                        14.6150
309301.59                     0.0500                        14.5650
7.9900                        0.0000                        14.5650
7.6150                        0.0000                        5.7750
7.5650                        0.0000                        5.7750
7.5650                        0.0000

10239709                      0.5000                        13.4500
318952.63                     0.0500                        13.4000
6.9500                        0.0000                        13.4000
6.4500                        0.0000                        5.4000
6.4000                        0.0000                        5.4000
6.4000                        0.0000

10239715                      0.3750                        12.7750
254753.53                     0.0500                        12.7250
6.1500                        0.0000                        12.7250
5.7750                        0.0000                        5.5250
5.7250                        0.0000                        5.5250
5.7250                        0.0000

10239717                      0.3750                        14.0750
184875.48                     0.0500                        14.0250
7.4500                        0.0000                        14.0250
7.0750                        0.0000                        5.7750
7.0250                        0.0000                        5.7750
7.0250                        0.0000

10239719                      0.3750                        14.2750
321534.74                     0.0500                        14.2250
7.6500                        0.0000                        14.2250
7.2750                        0.0000                        5.7750
7.2250                        0.0000                        5.7750
7.2250                        0.0000

10239747                      0.5000                        14.3000
346267.88                     0.0500                        14.2500
7.8000                        0.0000                        14.2500
7.3000                        0.0000                        5.0000
7.2500                        0.0000                        5.0000
7.2500                        0.0000

10239753                      0.3750                        14.3750
454229.93                     0.0500                        14.3250
7.7500                        0.0000                        14.3250
7.3750                        0.0000                        5.7250
7.3250                        0.0000                        5.7250
7.3250                        0.0000

10239755                      0.3750                        13.4750
379356.53                     0.0500                        13.4250
6.8500                        0.0000                        13.4250
6.4750                        0.0000                        4.5750
6.4250                        0.0000                        4.5750
6.4250                        0.0000

10239757                      0.5000                        15.5000
59152.18                      0.0500                        15.4500
9.0000                        0.0000                        15.4500
8.5000                        0.0000                        5.8000
8.4500                        0.0000                        5.8000
8.4500                        0.0000

10239801                      0.3750                        12.8750
291943.47                     0.0500                        12.8250
6.2500                        0.0000                        12.8250
5.8750                        0.0000                        5.7750
5.8250                        0.0000                        5.7750
5.8250                        0.0000

10239811                      0.5000                        12.9250
424618.98                     0.0500                        12.8750
6.4250                        0.0000                        12.8750
5.9250                        0.0000                        5.4000
5.8750                        0.0000                        5.4000
5.8750                        0.0000

10239815                      0.3750                        13.5250
359717.07                     0.0500                        13.4750
6.9000                        0.0000                        13.4750
6.5250                        0.0000                        5.7750
6.4750                        0.0000                        5.7750
6.4750                        0.0000

10239817                      0.5000                        13.9500
318270.63                     0.0500                        13.9000
7.4500                        0.0000                        13.9000
6.9500                        0.0000                        5.4000
6.9000                        0.0000                        5.4000
6.9000                        0.0000

10239819                      0.5000                        14.9000
134930.90                     0.0500                        14.8500
8.4000                        0.0000                        14.8500
7.9000                        0.0000                        5.4000
7.8500                        0.0000                        5.4000
7.8500                        0.0000

10239827                      0.5000                        14.7500
184763.24                     0.0500                        14.7000
8.2500                        0.0000                        14.7000
7.7500                        0.0000                        5.6500
7.7000                        0.0000                        5.6500
7.7000                        0.0000

10239829                      0.5000                        13.0250
209816.84                     0.0500                        12.9750
6.5250                        0.0000                        12.9750
6.0250                        0.0000                        5.4000
5.9750                        0.0000                        5.4000
5.9750                        0.0000

10239859                      0.5000                        14.4900
172017.61                     0.0500                        14.4400
7.9900                        0.0000                        14.4400
7.4900                        0.0000                        5.6500
7.4400                        0.0000                        5.6500
7.4400                        0.0000

10239875                      0.3750                        13.3750
255557.92                     0.0500                        13.3250
6.7500                        0.0000                        13.3250
6.3750                        0.0000                        5.7750
6.3250                        0.0000                        5.7750
6.3250                        0.0000

10239939                      0.3750                        14.1750
616115.42                     0.0500                        14.1250
7.5500                        0.0000                        14.1250
7.1750                        0.0000                        5.7750
7.1250                        0.0000                        5.7750
7.1250                        0.0000

10239943                      0.3750                        13.4750
334400.00                     0.0500                        13.4250
6.8500                        0.0000                        13.4250
6.4750                        0.0000                        5.7750
6.4250                        0.0000                        5.7750
6.4250                        0.0000

10239945                      0.5000                        13.2500
150739.24                     0.0500                        13.2000
6.7500                        0.0000                        13.2000
6.2500                        0.0000                        5.4000
6.2000                        0.0000                        5.4000
6.2000                        0.0000

10239981                      0.3750                        12.1250
339999.99                     0.0500                        12.0750
5.5000                        0.0000                        12.0750
5.1250                        0.0000                        5.5250
5.0750                        0.0000                        5.5250
5.0750                        0.0000

10239983                      0.5000                        14.2250
296862.82                     0.0500                        14.1750
7.7250                        0.0000                        14.1750
7.2250                        0.0000                        5.1500
7.1750                        0.0000                        5.1500
7.1750                        0.0000

10240001                      0.3750                        14.1250
264800.00                     0.0500                        14.0750
7.5000                        0.0000                        14.0750
7.1250                        0.0000                        5.7750
7.0750                        0.0000                        5.7750
7.0750                        0.0000

10240003                      0.5000                        13.3250
497722.68                     0.0500                        13.2750
6.8250                        0.0000                        13.2750
6.3250                        0.0000                        4.4500
6.2750                        0.0000                        4.4500
6.2750                        0.0000

10240019                      0.3750                        13.3000
360000.00                     0.0500                        13.2500
6.6750                        0.0000                        13.2500
6.3000                        0.0000                        5.5250
6.2500                        0.0000                        5.5250
6.2500                        0.0000

10240021                      0.5000                        13.9750
176136.04                     0.0500                        13.9250
7.4750                        0.0000                        13.9250
6.9750                        0.0000                        4.9500
6.9250                        0.0000                        4.9500
6.9250                        0.0000

10240033                      0.3750                        14.1750
389744.90                     0.0500                        14.1250
7.5500                        0.0000                        14.1250
7.1750                        0.0000                        5.5250
7.1250                        0.0000                        5.5250
7.1250                        0.0000

10240039                      0.5000                        14.3000
299579.42                     0.0500                        14.2500
7.8000                        0.0000                        14.2500
7.3000                        0.0000                        5.8000
7.2500                        0.0000                        5.8000
7.2500                        0.0000

10240045                      0.5000                        12.4500
272449.86                     0.0500                        12.4000
5.9500                        0.0000                        12.4000
5.4500                        0.0000                        5.6500
5.4000                        0.0000                        5.6500
5.4000                        0.0000

10240053                      0.5000                        14.4500
146114.65                     0.0500                        14.4000
7.9500                        0.0000                        14.4000
7.4500                        0.0000                        5.2000
7.4000                        0.0000                        5.2000
7.4000                        0.0000

10240057                      0.3750                        14.3750
109444.78                     0.0500                        14.3250
7.7500                        0.0000                        14.3250
7.3750                        0.0000                        5.5250
7.3250                        0.0000                        5.5250
7.3250                        0.0000

10240071                      0.5000                        14.2000
297813.26                     0.0500                        14.1500
7.7000                        0.0000                        14.1500
7.2000                        0.0000                        5.8000
7.1500                        0.0000                        5.8000
7.1500                        0.0000

10240099                      0.5000                        13.3500
263552.95                     0.0500                        13.3000
6.8500                        0.0000                        13.3000
6.3500                        0.0000                        5.8000
6.3000                        0.0000                        5.8000
6.3000                        0.0000

10240105                      0.5000                        14.1500
235486.87                     0.0500                        14.1000
7.6500                        0.0000                        14.1000
7.1500                        0.0000                        5.6000
7.1000                        0.0000                        5.6000
7.1000                        0.0000

10240111                      0.3750                        13.6150
416000.00                     0.0500                        13.5650
6.9900                        0.0000                        13.5650
6.6150                        0.0000                        6.2250
6.5650                        0.0000                        6.2250
6.5650                        0.0000

10240165                      0.3750                        13.9750
217097.74                     0.0500                        13.9250
7.3500                        0.0000                        13.9250
6.9750                        0.0000                        5.7250
6.9250                        0.0000                        5.7250
6.9250                        0.0000

10240181                      0.3750                        13.2250
519075.40                     0.0500                        13.1750
6.6000                        0.0000                        13.1750
6.2250                        0.0000                        5.7750
6.1750                        0.0000                        5.7750
6.1750                        0.0000

10240183                      0.3750                        13.3000
239878.91                     0.0500                        13.2500
6.6750                        0.0000                        13.2500
6.3000                        0.0000                        4.5750
6.2500                        0.0000                        4.5750
6.2500                        0.0000

10240185                      0.5000                        14.7750
485381.20                     0.0500                        14.7250
8.2750                        0.0000                        14.7250
7.7750                        0.0000                        5.6500
7.7250                        0.0000                        5.6500
7.7250                        0.0000

10240189                      0.5000                        13.2500
179532.44                     0.0500                        13.2000
6.7500                        0.0000                        13.2000
6.2500                        0.0000                        4.4500
6.2000                        0.0000                        4.4500
6.2000                        0.0000

10240193                      0.3750                        12.6250
393894.14                     0.0500                        12.5750
6.0000                        0.0000                        12.5750
5.6250                        0.0000                        5.5250
5.5750                        0.0000                        5.5250
5.5750                        0.0000

10240207                      0.3750                        12.8750
282000.00                     0.0500                        12.8250
6.2500                        0.0000                        12.8250
5.8750                        0.0000                        5.5250
5.8250                        0.0000                        5.5250
5.8250                        0.0000

10240209                      0.3750                        14.1750
245337.79                     0.0500                        14.1250
7.5500                        0.0000                        14.1250
7.1750                        0.0000                        6.0250
7.1250                        0.0000                        6.0250
7.1250                        0.0000

10240225                      0.5000                        16.6500
374513.93                     0.0500                        16.6000
10.1500                       0.0000                        16.6000
9.6500                        0.0000                        5.6500
9.6000                        0.0000                        5.6500
9.6000                        0.0000

10240231                      0.5000                        12.7000
315087.10                     0.0500                        12.6500
6.2000                        0.0000                        12.6500
5.7000                        0.0000                        5.6000
5.6500                        0.0000                        5.6000
5.6500                        0.0000

10240251                      0.3750                        12.8750
183649.91                     0.0500                        12.8250
6.2500                        0.0000                        12.8250
5.8750                        0.0000                        5.5250
5.8250                        0.0000                        5.5250
5.8250                        0.0000

10240271                      0.5000                        13.4900
475635.22                     0.0500                        13.4400
6.9900                        0.0000                        13.4400
6.4900                        0.0000                        5.4000
6.4400                        0.0000                        5.4000
6.4400                        0.0000

10240277                      0.3750                        13.5250
524000.00                     0.0500                        13.4750
6.9000                        0.0000                        13.4750
6.5250                        0.0000                        5.5250
6.4750                        0.0000                        5.5250
6.4750                        0.0000

10240283                      0.3750                        13.8500
256240.00                     0.0500                        13.8000
7.2250                        0.0000                        13.8000
6.8500                        0.0000                        5.7750
6.8000                        0.0000                        5.7750
6.8000                        0.0000

10240287                      0.3750                        14.9000
495000.00                     0.0500                        14.8500
8.2750                        0.0000                        14.8500
7.9000                        0.0000                        5.7750
7.8500                        0.0000                        5.7750
7.8500                        0.0000

10240297                      0.3750                        12.7750
596000.00                     0.0500                        12.7250
6.1500                        0.0000                        12.7250
5.7750                        0.0000                        5.5250
5.7250                        0.0000                        5.5250
5.7250                        0.0000

10240301                      0.3750                        13.3750
247594.70                     0.0500                        13.3250
6.7500                        0.0000                        13.3250
6.3750                        0.0000                        5.5250
6.3250                        0.0000                        5.5250
6.3250                        0.0000

10240303                      0.3750                        13.3750
295920.00                     0.0500                        13.3250
6.7500                        0.0000                        13.3250
6.3750                        0.0000                        5.7750
6.3250                        0.0000                        5.7750
6.3250                        0.0000

10240309                      0.3750                        13.3250
476000.00                     0.0500                        13.2750
6.7000                        0.0000                        13.2750
6.3250                        0.0000                        5.7750
6.2750                        0.0000                        5.7750
6.2750                        0.0000

10240313                      0.3750                        12.7250
111780.67                     0.0500                        12.6750
6.1000                        0.0000                        12.6750
5.7250                        0.0000                        5.7750
5.6750                        0.0000                        5.7750
5.6750                        0.0000

10240319                      0.3750                        13.5750
311200.00                     0.0500                        13.5250
6.9500                        0.0000                        13.5250
6.5750                        0.0000                        5.5250
6.5250                        0.0000                        5.5250
6.5250                        0.0000

10240321                      0.3750                        13.6250
488000.00                     0.0500                        13.5750
7.0000                        0.0000                        13.5750
6.6250                        0.0000                        5.5250
6.5750                        0.0000                        5.5250
6.5750                        0.0000

10240327                      0.3750                        13.3750
642400.00                     0.0500                        13.3250
6.7500                        0.0000                        13.3250
6.3750                        0.0000                        5.7750
6.3250                        0.0000                        5.7750
6.3250                        0.0000

10240333                      0.5000                        13.5500
136776.96                     0.0500                        13.5000
7.0500                        0.0000                        13.5000
6.5500                        0.0000                        5.4000
6.5000                        0.0000                        5.4000
6.5000                        0.0000

10240337                      0.3750                        13.5250
543522.52                     0.0500                        13.4750
6.9000                        0.0000                        13.4750
6.5250                        0.0000                        5.5250
6.4750                        0.0000                        5.5250
6.4750                        0.0000

10240341                      0.3750                        13.3750
487600.10                     0.0500                        13.3250
6.7500                        0.0000                        13.3250
6.3750                        0.0000                        5.5250
6.3250                        0.0000                        5.5250
6.3250                        0.0000

10240343                      0.5000                        14.1000
183081.86                     0.0500                        14.0500
7.6000                        0.0000                        14.0500
7.1000                        0.0000                        5.4000
7.0500                        0.0000                        5.4000
7.0500                        0.0000

10240347                      0.3750                        13.2250
293876.52                     0.0500                        13.1750
6.6000                        0.0000                        13.1750
6.2250                        0.0000                        5.7750
6.1750                        0.0000                        5.7750
6.1750                        0.0000

10240369                      0.5000                        15.3250
119863.54                     0.0500                        15.2750
8.8250                        0.0000                        15.2750
8.3250                        0.0000                        5.6500
8.2750                        0.0000                        5.6500
8.2750                        0.0000

10240371                      0.5000                        13.0000
373321.95                     0.0500                        12.9500
6.5000                        0.0000                        12.9500
6.0000                        0.0000                        6.1500
5.9500                        0.0000                        6.1500
5.9500                        0.0000

10240375                      0.3750                        12.8750
437565.88                     0.0500                        12.8250
6.2500                        0.0000                        12.8250
5.8750                        0.0000                        5.5250
5.8250                        0.0000                        5.5250
5.8250                        0.0000

10240379                      0.3750                        14.4250
259200.00                     0.0500                        14.3750
7.8000                        0.0000                        14.3750
7.4250                        0.0000                        5.7750
7.3750                        0.0000                        5.7750
7.3750                        0.0000

10240397                      0.3750                        14.0250
191708.36                     0.0500                        13.9750
7.4000                        0.0000                        13.9750
7.0250                        0.0000                        5.7750
6.9750                        0.0000                        5.7750
6.9750                        0.0000

10240403                      0.3750                        13.9750
348000.00                     0.0500                        13.9250
7.3500                        0.0000                        13.9250
6.9750                        0.0000                        5.7750
6.9250                        0.0000                        5.7750
6.9250                        0.0000

10240409                      0.3750                        14.8250
323000.00                     0.0500                        14.7750
8.2000                        0.0000                        14.7750
7.8250                        0.0000                        5.5250
7.7750                        0.0000                        5.5250
7.7750                        0.0000

10240481                      0.3750                        13.9750
440000.00                     0.0500                        13.9250
7.3500                        0.0000                        13.9250
6.9750                        0.0000                        5.5250
6.9250                        0.0000                        5.5250
6.9250                        0.0000

10241329                      0.3750                        16.9250
291233.93                     0.0500                        16.8750
10.3000                       0.0000                        16.8750
9.9250                        0.0000                        5.7750
9.8750                        0.0000                        5.7750
9.8750                        0.0000

10241601                      0.3750                        12.3750
250000.00                     0.0500                        12.3250
5.7500                        0.0000                        12.3250
5.3750                        0.0000                        5.5250
5.3250                        0.0000                        5.5250
5.3250                        0.0000

10241785                      0.3750                        12.8750
442299.62                     0.0500                        12.8250
6.2500                        0.0000                        12.8250
5.8750                        0.0000                        5.7250
5.8250                        0.0000                        5.7250
5.8250                        0.0000

10242411                      0.5000                        14.8130
99374.28                      0.0500                        14.7630
8.3130                        0.0000                        14.7630
7.8130                        0.0000                        5.3500
7.7630                        0.0000                        5.3500
7.7630                        0.0000

10242461                      0.5000                        13.9000
362604.93                     0.0500                        13.8500
7.4000                        0.0000                        13.8500
6.9000                        0.0000                        5.1500
6.8500                        0.0000                        5.1500
6.8500                        0.0000

10243053                      0.5000                        15.2500
57050.64                      0.0500                        15.2000
8.7500                        0.0000                        15.2000
8.2500                        0.0000                        5.6000
8.2000                        0.0000                        5.6000
8.2000                        0.0000

10243761                      0.3750                        15.7750
323000.00                     0.0500                        15.7250
9.1500                        0.0000                        15.7250
8.7750                        0.0000                        5.5750
8.7250                        0.0000                        5.5750
8.7250                        0.0000

10244459                      0.3750                        13.1250
319718.96                     0.0500                        13.0750
6.5000                        0.0000                        13.0750
6.1250                        0.0000                        5.7750
6.0750                        0.0000                        5.7750
6.0750                        0.0000

10244483                      0.3750                        12.5250
323200.00                     0.0500                        12.4750
5.9000                        0.0000                        12.4750
5.5250                        0.0000                        5.2750
5.4750                        0.0000                        5.2750
5.4750                        0.0000

10244527                      0.3750                        13.0250
208223.25                     0.0500                        12.9750
6.4000                        0.0000                        12.9750
6.0250                        0.0000                        5.2750
5.9750                        0.0000                        5.2750
5.9750                        0.0000

10245371                      0.3750                        12.9250
173761.54                     0.0500                        12.8750
6.3000                        0.0000                        12.8750
5.9250                        0.0000                        5.5250
5.8750                        0.0000                        5.5250
5.8750                        0.0000

10245441                      0.5000                        12.7000
274471.72                     0.0500                        12.6500
6.2000                        0.0000                        12.6500
5.7000                        0.0000                        5.4000
5.6500                        0.0000                        5.4000
5.6500                        0.0000

10245849                      0.3750                        13.8750
116482.08                     0.0500                        13.8250
7.2500                        0.0000                        13.8250
6.8750                        0.0000                        5.2750
6.8250                        0.0000                        5.2750
6.8250                        0.0000

10245865                      0.3750                        15.4000
519650.00                     0.0500                        15.3500
8.7750                        0.0000                        15.3500
8.4000                        0.0000                        5.7250
8.3500                        0.0000                        5.7250
8.3500                        0.0000

10246125                      0.5000                        14.4900
374000.00                     0.0500                        14.4400
7.9900                        0.0000                        14.4400
7.4900                        0.0000                        5.6500
7.4400                        0.0000                        5.6500
7.4400                        0.0000

10246293                      0.3750                        13.8750
115818.48                     0.0500                        13.8250
7.2500                        0.0000                        13.8250
6.8750                        0.0000                        5.5250
6.8250                        0.0000                        5.5250
6.8250                        0.0000

10246579                      0.3750                        13.6250
578565.38                     0.0500                        13.5750
7.0000                        0.0000                        13.5750
6.6250                        0.0000                        5.7250
6.5750                        0.0000                        5.7250
6.5750                        0.0000

10290683                      0.5000                        14.7250
437469.43                     0.0500                        14.6750
8.2250                        0.0000                        14.6750
7.7250                        0.0000                        5.6000
7.6750                        0.0000                        5.6000
7.6750                        0.0000

10290691                      0.5000                        14.1000
216978.09                     0.0500                        14.0500
8.6000                        0.0000                        14.0500
8.1000                        0.0000                        6.8000
8.0500                        0.0000                        6.8000
8.0500                        0.0000

10290693                      0.5000                        15.0000
134752.92                     0.0500                        14.9500
8.5000                        0.0000                        14.9500
8.0000                        0.0000                        5.4000
7.9500                        0.0000                        5.4000
7.9500                        0.0000

10290697                      0.5000                        13.1500
80536.12                      0.0500                        13.1000
6.6500                        0.0000                        13.1000
6.1500                        0.0000                        5.4000
6.1000                        0.0000                        5.4000
6.1000                        0.0000

10290699                      0.5000                        15.2250
133122.96                     0.0500                        15.1750
8.7250                        0.0000                        15.1750
8.2250                        0.0000                        5.4000
8.1750                        0.0000                        5.4000
8.1750                        0.0000

10290701                      0.3750                        13.7750
221120.00                     0.0500                        13.7250
7.1500                        0.0000                        13.7250
6.7750                        0.0000                        5.7750
6.7250                        0.0000                        5.7750
6.7250                        0.0000

10290703                      0.5000                        15.2250
319241.11                     0.0500                        15.1750
8.7250                        0.0000                        15.1750
8.2250                        0.0000                        5.6500
8.1750                        0.0000                        5.6500
8.1750                        0.0000

10290705                      0.5000                        14.1500
264423.87                     0.0500                        14.1000
7.6500                        0.0000                        14.1000
7.1500                        0.0000                        5.8000
7.1000                        0.0000                        5.8000
7.1000                        0.0000

10290707                      0.5000                        14.1250
549201.31                     0.0500                        14.0750
7.6250                        0.0000                        14.0750
7.1250                        0.0000                        5.6000
7.0750                        0.0000                        5.6000
7.0750                        0.0000

10290711                      0.5000                        14.1250
223837.88                     0.0500                        14.0750
7.6250                        0.0000                        14.0750
7.1250                        0.0000                        5.6500
7.0750                        0.0000                        5.6500
7.0750                        0.0000

10290713                      0.5000                        14.5500
136507.54                     0.0500                        14.5000
8.0500                        0.0000                        14.5000
7.5500                        0.0000                        5.4000
7.5000                        0.0000                        5.4000
7.5000                        0.0000

10290715                      0.5000                        13.1500
457534.93                     0.0500                        13.1000
6.6500                        0.0000                        13.1000
6.1500                        0.0000                        5.6500
6.1000                        0.0000                        5.6500
6.1000                        0.0000

10290717                      0.5000                        15.1750
54967.85                      0.0500                        15.1250
8.6750                        0.0000                        15.1250
8.1750                        0.0000                        6.1500
8.1250                        0.0000                        6.1500
8.1250                        0.0000

10290721                      0.3750                        13.1250
65940.33                      0.0500                        13.0750
6.5000                        0.0000                        13.0750
6.1250                        0.0000                        5.5250
6.0750                        0.0000                        5.5250
6.0750                        0.0000

10290723                      0.5000                        14.9000
120625.36                     0.0500                        14.8500
8.4000                        0.0000                        14.8500
7.9000                        0.0000                        5.4000
7.8500                        0.0000                        5.4000
7.8500                        0.0000

10290725                      0.5000                        15.2500
83804.59                      0.0500                        15.2000
8.7500                        0.0000                        15.2000
8.2500                        0.0000                        3.4500
8.2000                        0.0000                        3.4500
8.2000                        0.0000

10290727                      0.5000                        15.6250
69925.22                      0.0500                        15.5750
9.1250                        0.0000                        15.5750
8.6250                        0.0000                        4.4500
8.5750                        0.0000                        4.4500
8.5750                        0.0000

10290729                      0.5000                        15.5000
114111.30                     0.0500                        15.4500
9.0000                        0.0000                        15.4500
8.5000                        0.0000                        5.4500
8.4500                        0.0000                        5.4500
8.4500                        0.0000

10290731                      0.5000                        15.6250
60267.90                      0.0500                        15.5750
9.1250                        0.0000                        15.5750
8.6250                        0.0000                        5.6500
8.5750                        0.0000                        5.6500
8.5750                        0.0000

10290733                      0.5000                        13.7000
283324.45                     0.0500                        13.6500
7.2000                        0.0000                        13.6500
6.7000                        0.0000                        5.2000
6.6500                        0.0000                        5.2000
6.6500                        0.0000

10290735                      0.5000                        14.8750
109723.64                     0.0500                        14.8250
8.3750                        0.0000                        14.8250
7.8750                        0.0000                        5.8000
7.8250                        0.0000                        5.8000
7.8250                        0.0000

10290737                      0.5000                        14.3750
62956.64                      0.0500                        14.3250
7.8750                        0.0000                        14.3250
7.3750                        0.0000                        5.6500
7.3250                        0.0000                        5.6500
7.3250                        0.0000

10290739                      0.3750                        14.2250
100363.51                     0.0500                        14.1750
7.6000                        0.0000                        14.1750
7.2250                        0.0000                        5.4750
7.1750                        0.0000                        5.4750
7.1750                        0.0000

10290741                      0.5000                        14.1500
166259.41                     0.0500                        14.1000
7.6500                        0.0000                        14.1000
7.1500                        0.0000                        5.3500
7.1000                        0.0000                        5.3500
7.1000                        0.0000

10290745                      0.5000                        15.5000
499174.48                     0.0500                        15.4500
9.0000                        0.0000                        15.4500
8.5000                        0.0000                        6.1000
8.4500                        0.0000                        6.1000
8.4500                        0.0000

10290749                      0.5000                        13.1500
143397.06                     0.0500                        13.1000
6.6500                        0.0000                        13.1000
6.1500                        0.0000                        5.4000
6.1000                        0.0000                        5.4000
6.1000                        0.0000

10290755                      0.5000                        13.1500
499997.63                     0.0500                        13.1000
6.6500                        0.0000                        13.1000
6.1500                        0.0000                        5.6500
6.1000                        0.0000                        5.6500
6.1000                        0.0000

10290757                      0.5000                        15.4900
167815.37                     0.0500                        15.4400
8.9900                        0.0000                        15.4400
8.4900                        0.0000                        5.4000
8.4400                        0.0000                        5.4000
8.4400                        0.0000

10290761                      0.3750                        13.6750
227441.55                     0.0500                        13.6250
7.0500                        0.0000                        13.6250
6.6750                        0.0000                        5.7750
6.6250                        0.0000                        5.7750
6.6250                        0.0000

10290767                      0.5000                        14.1500
284588.21                     0.0500                        14.1000
7.6500                        0.0000                        14.1000
7.1500                        0.0000                        6.1500
7.1000                        0.0000                        6.1500
7.1000                        0.0000

10290769                      0.5000                        15.1750
139835.79                     0.0500                        15.1250
8.6750                        0.0000                        15.1250
8.1750                        0.0000                        5.4000
8.1250                        0.0000                        5.4000
8.1250                        0.0000

10290771                      0.3750                        14.6000
402196.53                     0.0500                        14.5500
7.9750                        0.0000                        14.5500
7.6000                        0.0000                        5.7750
7.5500                        0.0000                        5.7750
7.5500                        0.0000

10290777                      0.5000                        14.2500
135807.40                     0.0500                        14.2000
7.7500                        0.0000                        14.2000
7.2500                        0.0000                        5.3500
7.2000                        0.0000                        5.3500
7.2000                        0.0000

10290779                      0.5000                        15.4000
79819.49                      0.0500                        15.3500
8.9000                        0.0000                        15.3500
8.4000                        0.0000                        5.4000
8.3500                        0.0000                        5.4000
8.3500                        0.0000

10290783                      0.5000                        14.5750
142905.50                     0.0500                        14.5250
8.0750                        0.0000                        14.5250
7.5750                        0.0000                        5.4000
7.5250                        0.0000                        5.4000
7.5250                        0.0000

10290785                      0.5000                        15.0000
99878.41                      0.0500                        14.9500
8.5000                        0.0000                        14.9500
8.0000                        0.0000                        5.4000
7.9500                        0.0000                        5.4000
7.9500                        0.0000

10290791                      0.5000                        15.0000
80950.93                      0.0500                        14.9500
8.5000                        0.0000                        14.9500
8.0000                        0.0000                        5.6500
7.9500                        0.0000                        5.6500
7.9500                        0.0000

10290793                      0.5000                        15.4500
119933.76                     0.0500                        15.4000
8.9500                        0.0000                        15.4000
8.4500                        0.0000                        5.4000
8.4000                        0.0000                        5.4000
8.4000                        0.0000

10290795                      0.3750                        13.8750
115809.14                     0.0500                        13.8250
7.2500                        0.0000                        13.8250
6.8750                        0.0000                        5.7750
6.8250                        0.0000                        5.7750
6.8250                        0.0000

10290801                      0.5000                        12.7500
243535.76                     0.0500                        12.7000
6.2500                        0.0000                        12.7000
5.7500                        0.0000                        5.3500
5.7000                        0.0000                        5.3500
5.7000                        0.0000

10290813                      0.5000                        15.7250
161825.61                     0.0500                        15.6750
9.2250                        0.0000                        15.6750
8.7250                        0.0000                        5.4000
8.6750                        0.0000                        5.4000
8.6750                        0.0000

10290815                      0.5000                        13.7500
137445.72                     0.0500                        13.7000
7.2500                        0.0000                        13.7000
6.7500                        0.0000                        5.4000
6.7000                        0.0000                        5.4000
6.7000                        0.0000

10290821                      0.5000                        14.1250
98855.95                      0.0500                        14.0750
7.6250                        0.0000                        14.0750
7.1250                        0.0000                        5.4000
7.0750                        0.0000                        5.4000
7.0750                        0.0000

10290823                      0.5000                        14.8000
87439.10                      0.0500                        14.7500
8.3000                        0.0000                        14.7500
7.8000                        0.0000                        5.4000
7.7500                        0.0000                        5.4000
7.7500                        0.0000

10290829                      0.5000                        15.4250
182598.63                     0.0500                        15.3750
8.9250                        0.0000                        15.3750
8.4250                        0.0000                        5.4000
8.3750                        0.0000                        5.4000
8.3750                        0.0000

10290835                      0.5000                        14.0500
280386.08                     0.0500                        14.0000
7.5500                        0.0000                        14.0000
7.0500                        0.0000                        5.4000
7.0000                        0.0000                        5.4000
7.0000                        0.0000

10290839                      0.5000                        14.9500
76453.17                      0.0500                        14.9000
8.4500                        0.0000                        14.9000
7.9500                        0.0000                        5.4000
7.9000                        0.0000                        5.4000
7.9000                        0.0000

10290841                      0.5000                        14.4500
57111.26                      0.0500                        14.4000
7.9500                        0.0000                        14.4000
7.4500                        0.0000                        5.4000
7.4000                        0.0000                        5.4000
7.4000                        0.0000

10290843                      0.5000                        15.4250
431760.31                     0.0500                        15.3750
8.9250                        0.0000                        15.3750
8.4250                        0.0000                        5.6500
8.3750                        0.0000                        5.6500
8.3750                        0.0000

10290845                      0.3750                        13.8750
369021.62                     0.0500                        13.8250
7.2500                        0.0000                        13.8250
6.8750                        0.0000                        5.7750
6.8250                        0.0000                        5.7750
6.8250                        0.0000

10290849                      0.3750                        14.2750
123910.70                     0.0500                        14.2250
7.6500                        0.0000                        14.2250
7.2750                        0.0000                        5.5250
7.2250                        0.0000                        5.5250
7.2250                        0.0000

10290857                      0.3750                        14.5250
171644.34                     0.0500                        14.4750
7.9000                        0.0000                        14.4750
7.5250                        0.0000                        5.7750
7.4750                        0.0000                        5.7750
7.4750                        0.0000

10290863                      0.5000                        14.8500
203744.21                     0.0500                        14.8000
8.3500                        0.0000                        14.8000
7.8500                        0.0000                        5.6500
7.8000                        0.0000                        5.6500
7.8000                        0.0000

10290867                      0.5000                        15.6500
169502.22                     0.0500                        15.6000
9.1500                        0.0000                        15.6000
8.6500                        0.0000                        5.6500
8.6000                        0.0000                        5.6500
8.6000                        0.0000

10290877                      0.5000                        16.1500
131937.09                     0.0500                        16.1000
9.6500                        0.0000                        16.1000
9.1500                        0.0000                        6.1500
9.1000                        0.0000                        6.1500
9.1000                        0.0000

10290879                      0.5000                        15.0000
139829.78                     0.0500                        14.9500
8.5000                        0.0000                        14.9500
8.0000                        0.0000                        5.4000
7.9500                        0.0000                        5.4000
7.9500                        0.0000

10290885                      0.5000                        14.4500
435906.28                     0.0500                        14.4000
7.9500                        0.0000                        14.4000
7.4500                        0.0000                        5.6500
7.4000                        0.0000                        5.6500
7.4000                        0.0000

10290887                      0.5000                        15.1500
203759.48                     0.0500                        15.1000
8.6500                        0.0000                        15.1000
8.1500                        0.0000                        6.8000
8.1000                        0.0000                        6.8000
8.1000                        0.0000

10290889                      0.5000                        16.5250
98956.43                      0.0500                        16.4750
10.0250                       0.0000                        16.4750
9.5250                        0.0000                        5.6500
9.4750                        0.0000                        5.6500
9.4750                        0.0000

10290891                      0.5000                        13.7750
175363.77                     0.0500                        13.7250
7.2750                        0.0000                        13.7250
6.7750                        0.0000                        5.4000
6.7250                        0.0000                        5.4000
6.7250                        0.0000

10290895                      0.5000                        14.4500
194826.57                     0.0500                        14.4000
7.9500                        0.0000                        14.4000
7.4500                        0.0000                        5.4000
7.4000                        0.0000                        5.4000
7.4000                        0.0000

10290907                      0.5000                        14.4500
314786.49                     0.0500                        14.4000
7.9500                        0.0000                        14.4000
7.4500                        0.0000                        5.6000
7.4000                        0.0000                        5.6000
7.4000                        0.0000

10290909                      0.5000                        15.1750
87248.99                      0.0500                        15.1250
8.6750                        0.0000                        15.1250
8.1750                        0.0000                        5.4000
8.1250                        0.0000                        5.4000
8.1250                        0.0000

10290911                      0.3750                        12.9250
157250.00                     0.0500                        12.8750
6.3000                        0.0000                        12.8750
5.9250                        0.0000                        5.5250
5.8750                        0.0000                        5.5250
5.8750                        0.0000

10290915                      0.5000                        15.3000
207762.25                     0.0500                        15.2500
8.8000                        0.0000                        15.2500
8.3000                        0.0000                        6.1500
8.2500                        0.0000                        6.1500
8.2500                        0.0000

10290917                      0.5000                        14.0250
109718.92                     0.0500                        13.9750
7.5250                        0.0000                        13.9750
7.0250                        0.0000                        5.4000
6.9750                        0.0000                        5.4000
6.9750                        0.0000

10290921                      0.5000                        15.8750
179909.10                     0.0500                        15.8250
9.3750                        0.0000                        15.8250
8.8750                        0.0000                        5.6500
8.8250                        0.0000                        5.6500
8.8250                        0.0000

10290923                      0.5000                        14.5500
160693.20                     0.0500                        14.5000
8.0500                        0.0000                        14.5000
7.5500                        0.0000                        6.1500
7.5000                        0.0000                        6.1500
7.5000                        0.0000

10290925                      0.5000                        13.3800
97335.86                      0.0500                        13.3300
6.8800                        0.0000                        13.3300
6.3800                        0.0000                        5.4000
6.3300                        0.0000                        5.4000
6.3300                        0.0000

10290927                      0.5000                        14.1750
129199.96                     0.0500                        14.1250
7.6750                        0.0000                        14.1250
7.1750                        0.0000                        5.4000
7.1250                        0.0000                        5.4000
7.1250                        0.0000

10290929                      0.5000                        15.6250
275105.76                     0.0500                        15.5750
9.1250                        0.0000                        15.5750
8.6250                        0.0000                        5.6500
8.5750                        0.0000                        5.6500
8.5750                        0.0000

10290937                      0.5000                        14.4500
183875.28                     0.0500                        14.4000
7.9500                        0.0000                        14.4000
7.4500                        0.0000                        5.6000
7.4000                        0.0000                        5.6000
7.4000                        0.0000

10290941                      0.5000                        14.4000
155893.18                     0.0500                        14.3500
7.9000                        0.0000                        14.3500
7.4000                        0.0000                        5.4000
7.3500                        0.0000                        5.4000
7.3500                        0.0000

10290943                      0.5000                        15.8250
91899.55                      0.0500                        15.7750
9.3250                        0.0000                        15.7750
8.8250                        0.0000                        5.4000
8.7750                        0.0000                        5.4000
8.7750                        0.0000

10290945                      0.5000                        15.6250
106143.48                     0.0500                        15.5750
9.1250                        0.0000                        15.5750
8.6250                        0.0000                        5.4000
8.5750                        0.0000                        5.4000
8.5750                        0.0000

10290949                      0.5000                        16.2500
110448.44                     0.0500                        16.2000
9.7500                        0.0000                        16.2000
9.2500                        0.0000                        5.4000
9.2000                        0.0000                        5.4000
9.2000                        0.0000

10290951                      0.5000                        14.4000
374484.77                     0.0500                        14.3500
7.9000                        0.0000                        14.3500
7.4000                        0.0000                        5.6500
7.3500                        0.0000                        5.6500
7.3500                        0.0000

10290957                      0.5000                        14.5500
157895.06                     0.0500                        14.5000
8.0500                        0.0000                        14.5000
7.5500                        0.0000                        5.4000
7.5000                        0.0000                        5.4000
7.5000                        0.0000

10290959                      0.5000                        15.0000
473530.95                     0.0500                        14.9500
8.5000                        0.0000                        14.9500
8.0000                        0.0000                        5.4000
7.9500                        0.0000                        5.4000
7.9500                        0.0000

10290965                      0.5000                        16.2000
90707.20                      0.0500                        16.1500
9.7000                        0.0000                        16.1500
9.2000                        0.0000                        6.1500
9.1500                        0.0000                        6.1500
9.1500                        0.0000

10290967                      0.3750                        15.4750
170903.64                     0.0500                        15.4250
8.8500                        0.0000                        15.4250
8.4750                        0.0000                        5.5250
8.4250                        0.0000                        5.5250
8.4250                        0.0000

10290969                      0.3750                        13.3250
152733.20                     0.0500                        13.2750
6.7000                        0.0000                        13.2750
6.3250                        0.0000                        5.5250
6.2750                        0.0000                        5.5250
6.2750                        0.0000

10290971                      0.5000                        16.9500
78686.45                      0.0500                        16.9000
10.4500                       0.0000                        16.9000
9.9500                        0.0000                        5.8000
9.9000                        0.0000                        5.8000
9.9000                        0.0000

10290973                      0.5000                        15.0000
232359.15                     0.0500                        14.9500
8.5000                        0.0000                        14.9500
8.0000                        0.0000                        5.8000
7.9500                        0.0000                        5.8000
7.9500                        0.0000

10290977                      0.5000                        14.4900
199593.89                     0.0500                        14.4400
7.9900                        0.0000                        14.4400
7.4900                        0.0000                        5.6500
7.4400                        0.0000                        5.6500
7.4400                        0.0000

10290979                      0.5000                        15.5500
73045.64                      0.0500                        15.5000
9.0500                        0.0000                        15.5000
8.5500                        0.0000                        5.4000
8.5000                        0.0000                        5.4000
8.5000                        0.0000

10290981                      0.5000                        14.7500
283120.96                     0.0500                        14.7000
8.2500                        0.0000                        14.7000
7.7500                        0.0000                        5.6500
7.7000                        0.0000                        5.6500
7.7000                        0.0000

10290983                      0.5000                        13.3000
130608.55                     0.0500                        13.2500
6.8000                        0.0000                        13.2500
6.3000                        0.0000                        5.4000
6.2500                        0.0000                        5.4000
6.2500                        0.0000

10290985                      0.5000                        17.7000
127412.55                     0.0500                        17.6500
11.2000                       0.0000                        17.6500
10.7000                       0.0000                        6.8000
10.6500                       0.0000                        6.8000
10.6500                       0.0000

10290991                      0.5000                        14.8000
179886.38                     0.0500                        14.7500
8.3000                        0.0000                        14.7500
7.8000                        0.0000                        5.6000
7.7500                        0.0000                        5.6000
7.7500                        0.0000

10290995                      0.3750                        13.3750
227104.00                     0.0500                        13.3250
6.7500                        0.0000                        13.3250
6.3750                        0.0000                        5.5250
6.3250                        0.0000                        5.5250
6.3250                        0.0000

10291003                      0.5000                        16.9000
49979.69                      0.0500                        16.8500
10.4000                       0.0000                        16.8500
9.9000                        0.0000                        5.6000
9.8500                        0.0000                        5.6000
9.8500                        0.0000

10291007                      0.5000                        17.8000
541319.17                     0.0500                        17.7500
11.3000                       0.0000                        17.7500
10.8000                       0.0000                        5.6500
10.7500                       0.0000                        5.6500
10.7500                       0.0000

10291011                      0.5000                        14.4500
172764.70                     0.0500                        14.4000
7.9500                        0.0000                        14.4000
7.4500                        0.0000                        5.4000
7.4000                        0.0000                        5.4000
7.4000                        0.0000

10291013                      0.5000                        14.9000
364216.94                     0.0500                        14.8500
9.4000                        0.0000                        14.8500
8.9000                        0.0000                        5.6500
8.8500                        0.0000                        5.6500
8.8500                        0.0000

10291015                      0.5000                        15.2000
239860.48                     0.0500                        15.1500
8.7000                        0.0000                        15.1500
8.2000                        0.0000                        5.8000
8.1500                        0.0000                        5.8000
8.1500                        0.0000

10291017                      0.3750                        13.6150
59950.72                      0.0500                        13.5650
6.9900                        0.0000                        13.5650
6.6150                        0.0000                        5.5250
6.5650                        0.0000                        5.5250
6.5650                        0.0000

10291019                      0.5000                        15.6750
220383.88                     0.0500                        15.6250
9.1750                        0.0000                        15.6250
8.6750                        0.0000                        5.6500
8.6250                        0.0000                        5.6500
8.6250                        0.0000

10291021                      0.5000                        15.5000
55969.41                      0.0500                        15.4500
9.0000                        0.0000                        15.4500
8.5000                        0.0000                        5.4000
8.4500                        0.0000                        5.4000
8.4500                        0.0000

10291025                      0.5000                        15.1500
100740.79                     0.0500                        15.1000
8.6500                        0.0000                        15.1000
8.1500                        0.0000                        5.6500
8.1000                        0.0000                        5.6500
8.1000                        0.0000

10291033                      0.5000                        15.5000
210939.71                     0.0500                        15.4500
9.0000                        0.0000                        15.4500
8.5000                        0.0000                        5.6000
8.4500                        0.0000                        5.6000
8.4500                        0.0000

10291035                      0.5000                        17.0000
198376.13                     0.0500                        16.9500
10.5000                       0.0000                        16.9500
10.0000                       0.0000                        5.6500
9.9500                        0.0000                        5.6500
9.9500                        0.0000

10291047                      0.5000                        15.8250
116819.47                     0.0500                        15.7750
9.3250                        0.0000                        15.7750
8.8250                        0.0000                        5.4000
8.7750                        0.0000                        5.4000
8.7750                        0.0000

10291049                      0.5000                        15.4500
287519.55                     0.0500                        15.4000
8.9500                        0.0000                        15.4000
8.4500                        0.0000                        5.4000
8.4000                        0.0000                        5.4000
8.4000                        0.0000

10291051                      0.5000                        17.5500
85569.80                      0.0500                        17.5000
11.0500                       0.0000                        17.5000
10.5500                       0.0000                        5.4000
10.5000                       0.0000                        5.4000
10.5000                       0.0000

10291055                      0.5000                        15.4900
351807.33                     0.0500                        15.4400
8.9900                        0.0000                        15.4400
8.4900                        0.0000                        5.6500
8.4400                        0.0000                        5.6500
8.4400                        0.0000

10291059                      0.5000                        15.1250
109735.17                     0.0500                        15.0750
8.6250                        0.0000                        15.0750
8.1250                        0.0000                        5.6500
8.0750                        0.0000                        5.6500
8.0750                        0.0000

10291061                      0.5000                        14.9750
100238.92                     0.0500                        14.9250
8.4750                        0.0000                        14.9250
7.9750                        0.0000                        5.4000
7.9250                        0.0000                        5.4000
7.9250                        0.0000

10291063                      0.3750                        13.8000
256296.90                     0.0500                        13.7500
7.1750                        0.0000                        13.7500
6.8000                        0.0000                        5.5250
6.7500                        0.0000                        5.5250
6.7500                        0.0000

10291067                      0.5000                        15.7250
84955.70                      0.0500                        15.6750
9.2250                        0.0000                        15.6750
8.7250                        0.0000                        6.1500
8.6750                        0.0000                        6.1500
8.6750                        0.0000

10291069                      0.5000                        14.2500
219544.94                     0.0500                        14.2000
7.7500                        0.0000                        14.2000
7.2500                        0.0000                        5.4000
7.2000                        0.0000                        5.4000
7.2000                        0.0000

10291071                      0.5000                        16.2000
180964.63                     0.0500                        16.1500
9.7000                        0.0000                        16.1500
9.2000                        0.0000                        5.6000
9.1500                        0.0000                        5.6000
9.1500                        0.0000

10291073                      0.3750                        13.6150
479605.77                     0.0500                        13.5650
6.9900                        0.0000                        13.5650
6.6150                        0.0000                        5.7750
6.5650                        0.0000                        5.7750
6.5650                        0.0000

10291075                      0.5000                        15.1250
85449.51                      0.0500                        15.0750
8.6250                        0.0000                        15.0750
8.1250                        0.0000                        5.6000
8.0750                        0.0000                        5.6000
8.0750                        0.0000

10291077                      0.5000                        14.6000
80946.74                      0.0500                        14.5500
8.1000                        0.0000                        14.5500
7.6000                        0.0000                        5.4000
7.5500                        0.0000                        5.4000
7.5500                        0.0000

10291079                      0.5000                        15.4500
78662.74                      0.0500                        15.4000
8.9500                        0.0000                        15.4000
8.4500                        0.0000                        6.8000
8.4000                        0.0000                        6.8000
8.4000                        0.0000

10291081                      0.5000                        14.4500
294999.90                     0.0500                        14.4000
7.9500                        0.0000                        14.4000
7.4500                        0.0000                        5.4000
7.4000                        0.0000                        5.4000
7.4000                        0.0000

10291085                      0.3750                        12.5750
287211.04                     0.0500                        12.5250
5.9500                        0.0000                        12.5250
5.5750                        0.0000                        5.5250
5.5250                        0.0000                        5.5250
5.5250                        0.0000

10291091                      0.5000                        15.2000
463730.27                     0.0500                        15.1500
8.7000                        0.0000                        15.1500
8.2000                        0.0000                        5.4000
8.1500                        0.0000                        5.4000
8.1500                        0.0000

10291093                      0.5000                        16.1000
137633.68                     0.0500                        16.0500
9.6000                        0.0000                        16.0500
9.1000                        0.0000                        5.6500
9.0500                        0.0000                        5.6500
9.0500                        0.0000

10291095                      0.5000                        14.5500
107978.23                     0.0500                        14.5000
8.0500                        0.0000                        14.5000
7.5500                        0.0000                        5.4000
7.5000                        0.0000                        5.4000
7.5000                        0.0000

10291099                      0.5000                        15.6380
88752.87                      0.0500                        15.5880
9.1380                        0.0000                        15.5880
8.6380                        0.0000                        6.1500
8.5880                        0.0000                        6.1500
8.5880                        0.0000

10291107                      0.5000                        15.2500
182395.00                     0.0500                        15.2000
8.7500                        0.0000                        15.2000
8.2500                        0.0000                        5.4000
8.2000                        0.0000                        5.4000
8.2000                        0.0000

10291109                      0.5000                        15.6250
172708.04                     0.0500                        15.5750
9.1250                        0.0000                        15.5750
8.6250                        0.0000                        5.6500
8.5750                        0.0000                        5.6500
8.5750                        0.0000

10291111                      0.5000                        15.4000
129527.72                     0.0500                        15.3500
8.9000                        0.0000                        15.3500
8.4000                        0.0000                        5.8000
8.3500                        0.0000                        5.8000
8.3500                        0.0000

10291113                      0.3750                        14.8250
374158.80                     0.0500                        14.7750
8.2000                        0.0000                        14.7750
7.8250                        0.0000                        5.7750
7.7750                        0.0000                        5.7750
7.7750                        0.0000

10291115                      0.5000                        17.4250
216921.34                     0.0500                        17.3750
10.9250                       0.0000                        17.3750
10.4250                       0.0000                        6.8000
10.3750                       0.0000                        6.8000
10.3750                       0.0000

10291117                      0.5000                        15.5000
54400.00                      0.0500                        15.4500
9.0000                        0.0000                        15.4500
8.5000                        0.0000                        5.4000
8.4500                        0.0000                        5.4000
8.4500                        0.0000

10291119                      0.5000                        15.8500
94403.67                      0.0500                        15.8000
9.3500                        0.0000                        15.8000
8.8500                        0.0000                        5.4000
8.8000                        0.0000                        5.4000
8.8000                        0.0000

10291129                      0.5000                        14.8500
108232.34                     0.0500                        14.8000
8.3500                        0.0000                        14.8000
7.8500                        0.0000                        5.4000
7.8000                        0.0000                        5.4000
7.8000                        0.0000

10291131                      0.3750                        13.2500
170697.43                     0.0500                        13.2000
6.6250                        0.0000                        13.2000
6.2500                        0.0000                        5.5250
6.2000                        0.0000                        5.5250
6.2000                        0.0000

10291133                      0.5000                        15.5500
62016.45                      0.0500                        15.5000
9.0500                        0.0000                        15.5000
8.5500                        0.0000                        5.4000
8.5000                        0.0000                        5.4000
8.5000                        0.0000

10291135                      0.5000                        15.5500
97447.29                      0.0500                        15.5000
9.0500                        0.0000                        15.5000
8.5500                        0.0000                        5.4000
8.5000                        0.0000                        5.4000
8.5000                        0.0000

10291143                      0.5000                        15.7500
112382.91                     0.0500                        15.7000
9.2500                        0.0000                        15.7000
8.7500                        0.0000                        5.4000
8.7000                        0.0000                        5.4000
8.7000                        0.0000

10291145                      0.5000                        15.0000
107185.03                     0.0500                        14.9500
8.5000                        0.0000                        14.9500
8.0000                        0.0000                        5.8000
7.9500                        0.0000                        5.8000
7.9500                        0.0000

10291147                      0.5000                        16.3500
99954.32                      0.0500                        16.3000
9.8500                        0.0000                        16.3000
9.3500                        0.0000                        5.4000
9.3000                        0.0000                        5.4000
9.3000                        0.0000

10291149                      0.5000                        16.0750
86358.16                      0.0500                        16.0250
9.5750                        0.0000                        16.0250
9.0750                        0.0000                        6.1500
9.0250                        0.0000                        6.1500
9.0250                        0.0000

10291151                      0.5000                        14.0000
130403.15                     0.0500                        13.9500
7.5000                        0.0000                        13.9500
7.0000                        0.0000                        5.4000
6.9500                        0.0000                        5.4000
6.9500                        0.0000

10291155                      0.5000                        14.8250
78150.89                      0.0500                        14.7750
8.3250                        0.0000                        14.7750
7.8250                        0.0000                        5.6500
7.7750                        0.0000                        5.6500
7.7750                        0.0000

10291159                      0.5000                        17.5000
60278.49                      0.0500                        17.4500
11.0000                       0.0000                        17.4500
10.5000                       0.0000                        5.4000
10.4500                       0.0000                        5.4000
10.4500                       0.0000

10291163                      0.3750                        14.0250
210000.00                     0.0500                        13.9750
7.4000                        0.0000                        13.9750
7.0250                        0.0000                        5.5250
6.9750                        0.0000                        5.5250
6.9750                        0.0000

10291165                      0.3750                        12.3750
400831.07                     0.0500                        12.3250
5.7500                        0.0000                        12.3250
5.3750                        0.0000                        5.5250
5.3250                        0.0000                        5.5250
5.3250                        0.0000

10291167                      0.5000                        16.4250
68677.11                      0.0500                        16.3750
9.9250                        0.0000                        16.3750
9.4250                        0.0000                        5.6500
9.3750                        0.0000                        5.6500
9.3750                        0.0000

10291173                      0.5000                        16.2750
133388.06                     0.0500                        16.2250
9.7750                        0.0000                        16.2250
9.2750                        0.0000                        5.8000
9.2250                        0.0000                        5.8000
9.2250                        0.0000

10291175                      0.5000                        15.5250
60766.96                      0.0500                        15.4750
9.0250                        0.0000                        15.4750
8.5250                        0.0000                        5.6000
8.4750                        0.0000                        5.6000
8.4750                        0.0000

10291177                      0.5000                        14.4000
127412.69                     0.0500                        14.3500
7.9000                        0.0000                        14.3500
7.4000                        0.0000                        5.4000
7.3500                        0.0000                        5.4000
7.3500                        0.0000

10291183                      0.5000                        16.4750
254550.73                     0.0500                        16.4250
9.9750                        0.0000                        16.4250
9.4750                        0.0000                        5.4000
9.4250                        0.0000                        5.4000
9.4250                        0.0000

10291187                      0.5000                        15.7500
66965.26                      0.0500                        15.7000
9.2500                        0.0000                        15.7000
8.7500                        0.0000                        5.4000
8.7000                        0.0000                        5.4000
8.7000                        0.0000

10291189                      0.5000                        16.8250
76468.43                      0.0500                        16.7750
10.3250                       0.0000                        16.7750
9.8250                        0.0000                        5.6500
9.7750                        0.0000                        5.6500
9.7750                        0.0000

10291191                      0.5000                        14.4250
71950.94                      0.0500                        14.3750
7.9250                        0.0000                        14.3750
7.4250                        0.0000                        5.4000
7.3750                        0.0000                        5.4000
7.3750                        0.0000

10291193                      0.3750                        15.6500
89051.58                      0.0500                        15.6000
9.0250                        0.0000                        15.6000
8.6500                        0.0000                        5.7750
8.6000                        0.0000                        5.7750
8.6000                        0.0000

10291197                      0.5000                        15.7250
184403.84                     0.0500                        15.6750
9.2250                        0.0000                        15.6750
8.7250                        0.0000                        5.6500
8.6750                        0.0000                        5.6500
8.6750                        0.0000

10291199                      0.3750                        13.9250
215866.99                     0.0500                        13.8750
7.3000                        0.0000                        13.8750
6.9250                        0.0000                        5.5250
6.8750                        0.0000                        5.5250
6.8750                        0.0000

10291203                      0.3750                        14.7500
254833.19                     0.0500                        14.7000
8.1250                        0.0000                        14.7000
7.7500                        0.0000                        6.0250
7.7000                        0.0000                        6.0250
7.7000                        0.0000

10291205                      0.5000                        16.8250
80966.57                      0.0500                        16.7750
10.3250                       0.0000                        16.7750
9.8250                        0.0000                        5.6500
9.7750                        0.0000                        5.6500
9.7750                        0.0000

10291207                      0.5000                        15.2000
83951.16                      0.0500                        15.1500
8.7000                        0.0000                        15.1500
8.2000                        0.0000                        5.4000
8.1500                        0.0000                        5.4000
8.1500                        0.0000

10291215                      0.5000                        14.2500
454179.21                     0.0500                        14.2000
7.7500                        0.0000                        14.2000
7.2500                        0.0000                        5.4000
7.2000                        0.0000                        5.4000
7.2000                        0.0000

10291221                      0.3750                        16.5250
66469.95                      0.0500                        16.4750
9.9000                        0.0000                        16.4750
9.5250                        0.0000                        5.7750
9.4750                        0.0000                        5.7750
9.4750                        0.0000

10291223                      0.5000                        16.8500
120969.55                     0.0500                        16.8000
10.3500                       0.0000                        16.8000
9.8500                        0.0000                        5.6500
9.8000                        0.0000                        5.6500
9.8000                        0.0000

10291225                      0.5000                        14.4900
211534.14                     0.0500                        14.4400
8.9900                        0.0000                        14.4400
8.4900                        0.0000                        5.4000
8.4400                        0.0000                        5.4000
8.4400                        0.0000

10291229                      0.5000                        13.7500
172665.19                     0.0500                        13.7000
7.2500                        0.0000                        13.7000
6.7500                        0.0000                        5.6000
6.7000                        0.0000                        5.6000
6.7000                        0.0000

10291231                      0.5000                        14.7000
191876.31                     0.0500                        14.6500
8.2000                        0.0000                        14.6500
7.7000                        0.0000                        5.4000
7.6500                        0.0000                        5.4000
7.6500                        0.0000

10291235                      0.5000                        15.8500
135930.96                     0.0500                        15.8000
9.3500                        0.0000                        15.8000
8.8500                        0.0000                        5.4000
8.8000                        0.0000                        5.4000
8.8000                        0.0000

10291237                      0.5000                        15.8500
195400.75                     0.0500                        15.8000
9.3500                        0.0000                        15.8000
8.8500                        0.0000                        5.4000
8.8000                        0.0000                        5.4000
8.8000                        0.0000

10291239                      0.3750                        14.4250
323773.61                     0.0500                        14.3750
7.8000                        0.0000                        14.3750
7.4250                        0.0000                        5.7750
7.3750                        0.0000                        5.7750
7.3750                        0.0000

10291243                      0.5000                        16.7000
191918.61                     0.0500                        16.6500
10.2000                       0.0000                        16.6500
9.7000                        0.0000                        5.4000
9.6500                        0.0000                        5.4000
9.6500                        0.0000

10291247                      0.3750                        13.6150
252800.00                     0.0500                        13.5650
6.9900                        0.0000                        13.5650
6.6150                        0.0000                        5.7750
6.5650                        0.0000                        5.7750
6.5650                        0.0000

10291251                      0.5000                        15.1500
145714.35                     0.0500                        15.1000
8.6500                        0.0000                        15.1000
8.1500                        0.0000                        5.4000
8.1000                        0.0000                        5.4000
8.1000                        0.0000

10291257                      0.5000                        13.1250
119894.12                     0.0500                        13.0750
6.6250                        0.0000                        13.0750
6.1250                        0.0000                        5.4000
6.0750                        0.0000                        5.4000
6.0750                        0.0000

10291261                      0.5000                        15.7250
72862.00                      0.0500                        15.6750
9.2250                        0.0000                        15.6750
8.7250                        0.0000                        5.4000
8.6750                        0.0000                        5.4000
8.6750                        0.0000

10291267                      0.5000                        14.4250
60758.57                      0.0500                        14.3750
7.9250                        0.0000                        14.3750
7.4250                        0.0000                        5.4000
7.3750                        0.0000                        5.4000
7.3750                        0.0000

10291271                      0.3750                        13.7750
200000.00                     0.0500                        13.7250
7.1500                        0.0000                        13.7250
6.7750                        0.0000                        5.5250
6.7250                        0.0000                        5.5250
6.7250                        0.0000

10291277                      0.5000                        16.2000
64544.55                      0.0500                        16.1500
9.7000                        0.0000                        16.1500
9.2000                        0.0000                        5.6500
9.1500                        0.0000                        5.6500
9.1500                        0.0000

10291283                      0.5000                        15.5500
560000.00                     0.0500                        15.5000
9.0500                        0.0000                        15.5000
8.5500                        0.0000                        5.6500
8.5000                        0.0000                        5.6500
8.5000                        0.0000

10291287                      0.5000                        14.4900
71951.59                      0.0500                        14.4400
7.9900                        0.0000                        14.4400
7.4900                        0.0000                        5.6500
7.4400                        0.0000                        5.6500
7.4400                        0.0000

10291289                      0.5000                        15.3500
62364.83                      0.0500                        15.3000
8.8500                        0.0000                        15.3000
8.3500                        0.0000                        5.8000
8.3000                        0.0000                        5.8000
8.3000                        0.0000

10291291                      0.5000                        13.5500
110710.07                     0.0500                        13.5000
7.0500                        0.0000                        13.5000
6.5500                        0.0000                        5.4000
6.5000                        0.0000                        5.4000
6.5000                        0.0000

10291295                      0.5000                        15.5000
291840.50                     0.0500                        15.4500
9.0000                        0.0000                        15.4500
8.5000                        0.0000                        5.6500
8.4500                        0.0000                        5.6500
8.4500                        0.0000

10291297                      0.3750                        15.1750
153507.90                     0.0500                        15.1250
8.5500                        0.0000                        15.1250
8.1750                        0.0000                        5.5250
8.1250                        0.0000                        5.5250
8.1250                        0.0000

10291299                      0.5000                        15.2750
103440.75                     0.0500                        15.2250
8.7750                        0.0000                        15.2250
8.2750                        0.0000                        5.8000
8.2250                        0.0000                        5.8000
8.2250                        0.0000

10291313                      0.5000                        16.3000
327598.70                     0.0500                        16.2500
9.8000                        0.0000                        16.2500
9.3000                        0.0000                        5.9000
9.2500                        0.0000                        5.9000
9.2500                        0.0000

10291317                      0.5000                        14.7500
328290.52                     0.0500                        14.7000
8.2500                        0.0000                        14.7000
7.7500                        0.0000                        5.4000
7.7000                        0.0000                        5.4000
7.7000                        0.0000

10291319                      0.5000                        16.0500
80960.57                      0.0500                        16.0000
9.5500                        0.0000                        16.0000
9.0500                        0.0000                        5.4000
9.0000                        0.0000                        5.4000
9.0000                        0.0000

10291321                      0.5000                        15.3250
112436.26                     0.0500                        15.2750
8.8250                        0.0000                        15.2750
8.3250                        0.0000                        5.8000
8.2750                        0.0000                        5.8000
8.2750                        0.0000

10291323                      0.5000                        16.1000
80960.99                      0.0500                        16.0500
9.6000                        0.0000                        16.0500
9.1000                        0.0000                        5.4000
9.0500                        0.0000                        5.4000
9.0500                        0.0000

10291325                      0.5000                        15.2000
112434.60                     0.0500                        15.1500
8.7000                        0.0000                        15.1500
8.2000                        0.0000                        5.8000
8.1500                        0.0000                        5.8000
8.1500                        0.0000

10291327                      0.5000                        14.8750
76452.45                      0.0500                        14.8250
8.3750                        0.0000                        14.8250
7.8750                        0.0000                        5.4000
7.8250                        0.0000                        5.4000
7.8250                        0.0000

10291331                      0.5000                        15.8500
202397.19                     0.0500                        15.8000
9.3500                        0.0000                        15.8000
8.8500                        0.0000                        6.1500
8.8000                        0.0000                        6.1500
8.8000                        0.0000

10291333                      0.5000                        16.2250
157417.12                     0.0500                        16.1750
9.7250                        0.0000                        16.1750
9.2250                        0.0000                        5.4000
9.1750                        0.0000                        5.4000
9.1750                        0.0000

10291337                      0.3750                        13.9250
101121.83                     0.0500                        13.8750
7.3000                        0.0000                        13.8750
6.9250                        0.0000                        5.5250
6.8750                        0.0000                        5.5250
6.8750                        0.0000

10291341                      0.5000                        15.7250
112351.41                     0.0500                        15.6750
9.2250                        0.0000                        15.6750
8.7250                        0.0000                        5.9000
8.6750                        0.0000                        5.9000
8.6750                        0.0000

10291343                      0.5000                        14.4900
169906.94                     0.0500                        14.4400
8.9900                        0.0000                        14.4400
8.4900                        0.0000                        5.4000
8.4400                        0.0000                        5.4000
8.4400                        0.0000

10291345                      0.3750                        14.6250
183920.00                     0.0500                        14.5750
8.0000                        0.0000                        14.5750
7.6250                        0.0000                        5.5250
7.5750                        0.0000                        5.5250
7.5750                        0.0000

10291351                      0.5000                        16.5000
233896.48                     0.0500                        16.4500
10.0000                       0.0000                        16.4500
9.5000                        0.0000                        5.6500
9.4500                        0.0000                        5.6500
9.4500                        0.0000

10291353                      0.5000                        16.5000
220402.45                     0.0500                        16.4500
10.0000                       0.0000                        16.4500
9.5000                        0.0000                        5.6500
9.4500                        0.0000                        5.6500
9.4500                        0.0000

10291357                      0.5000                        15.6750
65665.39                      0.0500                        15.6250
9.1750                        0.0000                        15.6250
8.6750                        0.0000                        5.4000
8.6250                        0.0000                        5.4000
8.6250                        0.0000

10291363                      0.5000                        16.2750
287857.35                     0.0500                        16.2250
9.7750                        0.0000                        16.2250
9.2750                        0.0000                        5.4000
9.2250                        0.0000                        5.4000
9.2250                        0.0000

10291365                      0.5000                        16.6000
73468.17                      0.0500                        16.5500
10.1000                       0.0000                        16.5500
9.6000                        0.0000                        5.4000
9.5500                        0.0000                        5.4000
9.5500                        0.0000

10291367                      0.5000                        15.5750
71861.33                      0.0500                        15.5250
9.0750                        0.0000                        15.5250
8.5750                        0.0000                        5.4000
8.5250                        0.0000                        5.4000
8.5250                        0.0000

10291369                      0.5000                        14.5750
125916.74                     0.0500                        14.5250
8.0750                        0.0000                        14.5250
7.5750                        0.0000                        5.4000
7.5250                        0.0000                        5.4000
7.5250                        0.0000

10291373                      0.5000                        16.4250
157179.31                     0.0500                        16.3750
9.9250                        0.0000                        16.3750
9.4250                        0.0000                        5.4000
9.3750                        0.0000                        5.4000
9.3750                        0.0000

10291377                      0.5000                        15.6500
202192.90                     0.0500                        15.6000
9.1500                        0.0000                        15.6000
8.6500                        0.0000                        5.6000
8.6000                        0.0000                        5.6000
8.6000                        0.0000

10291379                      0.5000                        15.0250
52968.05                      0.0500                        14.9750
8.5250                        0.0000                        14.9750
8.0250                        0.0000                        5.6000
7.9750                        0.0000                        5.6000
7.9750                        0.0000

10291381                      0.3750                        14.8750
252800.00                     0.0500                        14.8250
8.2500                        0.0000                        14.8250
7.8750                        0.0000                        5.7250
7.8250                        0.0000                        5.7250
7.8250                        0.0000

10291383                      0.5000                        14.7500
74752.30                      0.0500                        14.7000
8.2500                        0.0000                        14.7000
7.7500                        0.0000                        5.8000
7.7000                        0.0000                        5.8000
7.7000                        0.0000

10291385                      0.5000                        13.4900
167887.04                     0.0500                        13.4400
7.9900                        0.0000                        13.4400
7.4900                        0.0000                        5.4000
7.4400                        0.0000                        5.4000
7.4400                        0.0000

10291389                      0.5000                        15.1000
106186.94                     0.0500                        15.0500
8.6000                        0.0000                        15.0500
8.1000                        0.0000                        5.4000
8.0500                        0.0000                        5.4000
8.0500                        0.0000

10291391                      0.5000                        14.2500
292293.55                     0.0500                        14.2000
7.7500                        0.0000                        14.2000
7.2500                        0.0000                        5.4000
7.2000                        0.0000                        5.4000
7.2000                        0.0000

10291395                      0.5000                        16.8750
221159.67                     0.0500                        16.8250
10.3750                       0.0000                        16.8250
9.8750                        0.0000                        5.4000
9.8250                        0.0000                        5.4000
9.8250                        0.0000

10291397                      0.5000                        16.2000
72215.93                      0.0500                        16.1500
9.7000                        0.0000                        16.1500
9.2000                        0.0000                        5.6500
9.1500                        0.0000                        5.6500
9.1500                        0.0000

10291399                      0.5000                        16.3000
80872.65                      0.0500                        16.2500
9.8000                        0.0000                        16.2500
9.3000                        0.0000                        5.4000
9.2500                        0.0000                        5.4000
9.2500                        0.0000

10291405                      0.5000                        15.2250
80953.15                      0.0500                        15.1750
8.7250                        0.0000                        15.1750
8.2250                        0.0000                        5.4000
8.1750                        0.0000                        5.4000
8.1750                        0.0000

10291407                      0.3750                        14.4750
395726.09                     0.0500                        14.4250
7.8500                        0.0000                        14.4250
7.4750                        0.0000                        5.7750
7.4250                        0.0000                        5.7750
7.4250                        0.0000

10291409                      0.3750                        15.3130
119130.53                     0.0500                        15.2630
8.6880                        0.0000                        15.2630
8.3130                        0.0000                        5.7750
8.2630                        0.0000                        5.7750
8.2630                        0.0000

10291411                      0.5000                        16.2500
55174.24                      0.0500                        16.2000
9.7500                        0.0000                        16.2000
9.2500                        0.0000                        5.4000
9.2000                        0.0000                        5.4000
9.2000                        0.0000

10291413                      0.5000                        13.5500
291763.00                     0.0500                        13.5000
7.0500                        0.0000                        13.5000
6.5500                        0.0000                        5.4000
6.5000                        0.0000                        5.4000
6.5000                        0.0000

10291415                      0.5000                        15.2880
80703.90                      0.0500                        15.2380
8.7880                        0.0000                        15.2380
8.2880                        0.0000                        5.6000
8.2380                        0.0000                        5.6000
8.2380                        0.0000

10291417                      0.5000                        16.1500
85459.25                      0.0500                        16.1000
9.6500                        0.0000                        16.1000
9.1500                        0.0000                        5.9000
9.1000                        0.0000                        5.9000
9.1000                        0.0000

10291419                      0.5000                        17.2500
499311.95                     0.0500                        17.2000
10.7500                       0.0000                        17.2000
10.2500                       0.0000                        5.6500
10.2000                       0.0000                        5.6500
10.2000                       0.0000

10291423                      0.5000                        15.0500
73755.75                      0.0500                        15.0000
8.5500                        0.0000                        15.0000
8.0500                        0.0000                        5.4000
8.0000                        0.0000                        5.4000
8.0000                        0.0000

10291425                      0.5000                        16.6500
93459.93                      0.0500                        16.6000
10.1500                       0.0000                        16.6000
9.6500                        0.0000                        5.8000
9.6000                        0.0000                        5.8000
9.6000                        0.0000

10291427                      0.5000                        15.5880
205164.91                     0.0500                        15.5380
9.0880                        0.0000                        15.5380
8.5880                        0.0000                        5.4000
8.5380                        0.0000                        5.4000
8.5380                        0.0000

10291429                      0.5000                        16.1750
77563.21                      0.0500                        16.1250
9.6750                        0.0000                        16.1250
9.1750                        0.0000                        5.6000
9.1250                        0.0000                        5.6000
9.1250                        0.0000

10291433                      0.5000                        16.1250
146629.72                     0.0500                        16.0750
9.6250                        0.0000                        16.0750
9.1250                        0.0000                        5.6500
9.0750                        0.0000                        5.6500
9.0750                        0.0000

10291437                      0.3750                        14.6250
61708.57                      0.0500                        14.5750
8.0000                        0.0000                        14.5750
7.6250                        0.0000                        5.5250
7.5750                        0.0000                        5.5250
7.5750                        0.0000

10291439                      0.3750                        15.3750
103640.34                     0.0500                        15.3250
8.7500                        0.0000                        15.3250
8.3750                        0.0000                        5.5250
8.3250                        0.0000                        5.5250
8.3250                        0.0000

10291441                      0.3750                        16.1000
107946.59                     0.0500                        16.0500
9.4750                        0.0000                        16.0500
9.1000                        0.0000                        5.7750
9.0500                        0.0000                        5.7750
9.0500                        0.0000

10291443                      0.3750                        13.6150
270400.00                     0.0500                        13.5650
6.9900                        0.0000                        13.5650
6.6150                        0.0000                        5.5250
6.5650                        0.0000                        5.5250
6.5650                        0.0000

10291445                      0.3750                        14.8250
196073.60                     0.0500                        14.7750
8.2000                        0.0000                        14.7750
7.8250                        0.0000                        5.5250
7.7750                        0.0000                        5.5250
7.7750                        0.0000

10291447                      0.5000                        14.6000
66456.28                      0.0500                        14.5500
8.1000                        0.0000                        14.5500
7.6000                        0.0000                        5.4000
7.5500                        0.0000                        5.4000
7.5500                        0.0000

10291451                      0.5000                        15.7000
125933.99                     0.0500                        15.6500
9.2000                        0.0000                        15.6500
8.7000                        0.0000                        5.6500
8.6500                        0.0000                        5.6500
8.6500                        0.0000

10291453                      0.5000                        17.1250
85466.92                      0.0500                        17.0750
10.6250                       0.0000                        17.0750
10.1250                       0.0000                        5.9000
10.0750                       0.0000                        5.9000
10.0750                       0.0000

10291457                      0.3750                        13.4500
233801.47                     0.0500                        13.4000
6.8250                        0.0000                        13.4000
6.4500                        0.0000                        5.5250
6.4000                        0.0000                        5.5250
6.4000                        0.0000

10291459                      0.5000                        16.3250
76464.86                      0.0500                        16.2750
9.8250                        0.0000                        16.2750
9.3250                        0.0000                        5.4000
9.2750                        0.0000                        5.4000
9.2750                        0.0000

10291461                      0.5000                        13.8500
71944.94                      0.0500                        13.8000
7.3500                        0.0000                        13.8000
6.8500                        0.0000                        5.4000
6.8000                        0.0000                        5.4000
6.8000                        0.0000

10291463                      0.5000                        18.1000
52483.58                      0.0500                        18.0500
11.6000                       0.0000                        18.0500
11.1000                       0.0000                        5.4000
11.0500                       0.0000                        5.4000
11.0500                       0.0000

10291465                      0.5000                        15.5500
88951.89                      0.0500                        15.5000
9.0500                        0.0000                        15.5000
8.5500                        0.0000                        6.8000
8.5000                        0.0000                        6.8000
8.5000                        0.0000

10291467                      0.5000                        15.0750
50369.93                      0.0500                        15.0250
8.5750                        0.0000                        15.0250
8.0750                        0.0000                        5.8000
8.0250                        0.0000                        5.8000
8.0250                        0.0000

10291469                      0.5000                        15.3000
211379.57                     0.0500                        15.2500
8.8000                        0.0000                        15.2500
8.3000                        0.0000                        5.9000
8.2500                        0.0000                        5.9000
8.2500                        0.0000

10291471                      0.5000                        16.0500
148427.72                     0.0500                        16.0000
9.5500                        0.0000                        16.0000
9.0500                        0.0000                        5.6500
9.0000                        0.0000                        5.6500
9.0000                        0.0000

10291475                      0.5000                        16.5500
89960.60                      0.0500                        16.5000
10.0500                       0.0000                        16.5000
9.5500                        0.0000                        6.8000
9.5000                        0.0000                        6.8000
9.5000                        0.0000

10291477                      0.5000                        15.8000
143926.12                     0.0500                        15.7500
9.3000                        0.0000                        15.7500
8.8000                        0.0000                        5.4000
8.7500                        0.0000                        5.4000
8.7500                        0.0000

10291479                      0.5000                        16.3750
55974.55                      0.0500                        16.3250
9.8750                        0.0000                        16.3250
9.3750                        0.0000                        5.4000
9.3250                        0.0000                        5.4000
9.3250                        0.0000

10291481                      0.5000                        14.7000
61710.22                      0.0500                        14.6500
8.2000                        0.0000                        14.6500
7.7000                        0.0000                        5.6500
7.6500                        0.0000                        5.6500
7.6500                        0.0000

10291483                      0.5000                        14.6000
270971.72                     0.0500                        14.5500
8.1000                        0.0000                        14.5500
7.6000                        0.0000                        5.4000
7.5500                        0.0000                        5.4000
7.5500                        0.0000

10291487                      0.5000                        17.3750
59978.01                      0.0500                        17.3250
10.8750                       0.0000                        17.3250
10.3750                       0.0000                        5.9000
10.3250                       0.0000                        5.9000
10.3250                       0.0000

10291489                      0.3750                        14.3000
131905.41                     0.0500                        14.2500
7.6750                        0.0000                        14.2500
7.3000                        0.0000                        5.5250
7.2500                        0.0000                        5.5250
7.2500                        0.0000

10291491                      0.5000                        16.2250
95954.97                      0.0500                        16.1750
9.7250                        0.0000                        16.1750
9.2250                        0.0000                        6.1500
9.1750                        0.0000                        6.1500
9.1750                        0.0000

10291495                      0.5000                        16.7500
284880.49                     0.0500                        16.7000
10.2500                       0.0000                        16.7000
9.7500                        0.0000                        6.1000
9.7000                        0.0000                        6.1000
9.7000                        0.0000

10291497                      0.5000                        16.2500
54294.65                      0.0500                        16.2000
9.7500                        0.0000                        16.2000
9.2500                        0.0000                        5.4000
9.2000                        0.0000                        5.4000
9.2000                        0.0000

10291501                      0.5000                        16.4000
59172.88                      0.0500                        16.3500
9.9000                        0.0000                        16.3500
9.4000                        0.0000                        5.4000
9.3500                        0.0000                        5.4000
9.3500                        0.0000

10291503                      0.5000                        15.6000
148420.55                     0.0500                        15.5500
9.1000                        0.0000                        15.5500
8.6000                        0.0000                        5.4000
8.5500                        0.0000                        5.4000
8.5500                        0.0000

10291507                      0.3750                        15.1000
50009.53                      0.0500                        15.0500
8.4750                        0.0000                        15.0500
8.1000                        0.0000                        5.5250
8.0500                        0.0000                        5.5250
8.0500                        0.0000

10291511                      0.5000                        16.7000
72219.38                      0.0500                        16.6500
10.2000                       0.0000                        16.6500
9.7000                        0.0000                        5.6000
9.6500                        0.0000                        5.6000
9.6500                        0.0000

10291513                      0.5000                        16.0550
251787.51                     0.0500                        16.0050
9.5550                        0.0000                        16.0050
9.0550                        0.0000                        5.6500
9.0050                        0.0000                        5.6500
9.0050                        0.0000

10291515                      0.3750                        15.1250
187886.11                     0.0500                        15.0750
8.5000                        0.0000                        15.0750
8.1250                        0.0000                        5.7750
8.0750                        0.0000                        5.7750
8.0750                        0.0000

10291517                      0.5000                        15.0000
188885.50                     0.0500                        14.9500
8.5000                        0.0000                        14.9500
8.0000                        0.0000                        5.4000
7.9500                        0.0000                        5.4000
7.9500                        0.0000

10291519                      0.3750                        14.3750
543616.04                     0.0500                        14.3250
7.7500                        0.0000                        14.3250
7.3750                        0.0000                        5.7750
7.3250                        0.0000                        5.7750
7.3250                        0.0000

10291521                      0.3750                        14.7250
117922.41                     0.0500                        14.6750
8.1000                        0.0000                        14.6750
7.7250                        0.0000                        5.7750
7.6750                        0.0000                        5.7750
7.6750                        0.0000

10291523                      0.5000                        15.9380
55222.46                      0.0500                        15.8880
9.4380                        0.0000                        15.8880
8.9380                        0.0000                        5.8000
8.8880                        0.0000                        5.8000
8.8880                        0.0000

10291525                      0.5000                        16.1250
157424.54                     0.0500                        16.0750
9.6250                        0.0000                        16.0750
9.1250                        0.0000                        5.4000
9.0750                        0.0000                        5.4000
9.0750                        0.0000

10291527                      0.5000                        15.4900
208235.95                     0.0500                        15.4400
8.9900                        0.0000                        15.4400
8.4900                        0.0000                        5.6000
8.4400                        0.0000                        5.6000
8.4400                        0.0000

10291529                      0.5000                        15.8000
69264.45                      0.0500                        15.7500
9.3000                        0.0000                        15.7500
8.8000                        0.0000                        5.4000
8.7500                        0.0000                        5.4000
8.7500                        0.0000

10291531                      0.3750                        14.4750
126320.00                     0.0500                        14.4250
7.8500                        0.0000                        14.4250
7.4750                        0.0000                        5.7750
7.4250                        0.0000                        5.7750
7.4250                        0.0000

10291539                      0.5000                        15.7500
167263.24                     0.0500                        15.7000
9.2500                        0.0000                        15.7000
8.7500                        0.0000                        5.4000
8.7000                        0.0000                        5.4000
8.7000                        0.0000

10293481                      0.5000                        16.2250
170919.79                     0.0500                        16.1750
9.7250                        0.0000                        16.1750
9.2250                        0.0000                        5.6500
9.1750                        0.0000                        5.6500
9.1750                        0.0000

10293483                      0.5000                        14.4500
131111.07                     0.0500                        14.4000
7.9500                        0.0000                        14.4000
7.4500                        0.0000                        5.4000
7.4000                        0.0000                        5.4000
7.4000                        0.0000

10293485                      0.5000                        15.0500
201950.71                     0.0500                        15.0000
8.5500                        0.0000                        15.0000
8.0500                        0.0000                        5.6500
8.0000                        0.0000                        5.6500
8.0000                        0.0000

10293487                      0.5000                        14.4250
649807.00                     0.0500                        14.3750
7.9250                        0.0000                        14.3750
7.4250                        0.0000                        5.6500
7.3750                        0.0000                        5.6500
7.3750                        0.0000

10293493                      0.3750                        15.5250
131926.38                     0.0500                        15.4750
8.9000                        0.0000                        15.4750
8.5250                        0.0000                        5.7750
8.4750                        0.0000                        5.7750
8.4750                        0.0000

10293495                      0.3750                        15.5250
260147.73                     0.0500                        15.4750
8.9000                        0.0000                        15.4750
8.5250                        0.0000                        5.7750
8.4750                        0.0000                        5.7750
8.4750                        0.0000

10293497                      0.5000                        14.7500
112470.03                     0.0500                        14.7000
8.2500                        0.0000                        14.7000
7.7500                        0.0000                        5.4000
7.7000                        0.0000                        5.4000
7.7000                        0.0000

10293499                      0.5000                        16.7750
221257.67                     0.0500                        16.7250
10.2750                       0.0000                        16.7250
9.7750                        0.0000                        5.6500
9.7250                        0.0000                        5.6500
9.7250                        0.0000

10293501                      0.5000                        15.5000
352674.65                     0.0500                        15.4500
9.0000                        0.0000                        15.4500
8.5000                        0.0000                        5.4000
8.4500                        0.0000                        5.4000
8.4500                        0.0000

10293503                      0.5000                        15.1750
169047.24                     0.0500                        15.1250
8.6750                        0.0000                        15.1250
8.1750                        0.0000                        5.6500
8.1250                        0.0000                        5.6500
8.1250                        0.0000

10293505                      0.5000                        16.6000
435983.12                     0.0500                        16.5500
10.1000                       0.0000                        16.5500
9.6000                        0.0000                        5.4000
9.5500                        0.0000                        5.4000
9.5500                        0.0000

10293507                      0.3750                        15.2000
189953.98                     0.0500                        15.1500
8.5750                        0.0000                        15.1500
8.2000                        0.0000                        5.7750
8.1500                        0.0000                        5.7750
8.1500                        0.0000

10293509                      0.5000                        17.1750
56478.37                      0.0500                        17.1250
10.6750                       0.0000                        17.1250
10.1750                       0.0000                        6.9000
10.1250                       0.0000                        6.9000
10.1250                       0.0000

10293511                      0.5000                        15.2000
179957.97                     0.0500                        15.1500
8.7000                        0.0000                        15.1500
8.2000                        0.0000                        5.4000
8.1500                        0.0000                        5.4000
8.1500                        0.0000

10293513                      0.5000                        16.8000
116861.50                     0.0500                        16.7500
10.3000                       0.0000                        16.7500
9.8000                        0.0000                        5.4000
9.7500                        0.0000                        5.4000
9.7500                        0.0000

10293519                      0.5000                        14.8500
270750.00                     0.0500                        14.8000
8.3500                        0.0000                        14.8000
7.8500                        0.0000                        5.6000
7.8000                        0.0000                        5.6000
7.8000                        0.0000

10293521                      0.5000                        13.9500
276313.26                     0.0500                        13.9000
7.4500                        0.0000                        13.9000
6.9500                        0.0000                        5.6500
6.9000                        0.0000                        5.6500
6.9000                        0.0000

10293523                      0.3750                        13.5250
148125.39                     0.0500                        13.4750
6.9000                        0.0000                        13.4750
6.5250                        0.0000                        5.4750
6.4750                        0.0000                        5.4750
6.4750                        0.0000

10293525                      0.5000                        15.0250
85557.77                      0.0500                        14.9750
8.5250                        0.0000                        14.9750
8.0250                        0.0000                        6.8000
7.9750                        0.0000                        6.8000
7.9750                        0.0000

10293527                      0.5000                        15.6500
114276.65                     0.0500                        15.6000
9.1500                        0.0000                        15.6000
8.6500                        0.0000                        5.6000
8.6000                        0.0000                        5.6000
8.6000                        0.0000

10293529                      0.3750                        14.8250
114676.07                     0.0500                        14.7750
8.2000                        0.0000                        14.7750
7.8250                        0.0000                        5.5250
7.7750                        0.0000                        5.5250
7.7750                        0.0000

10293531                      0.5000                        15.8000
93851.83                      0.0500                        15.7500
9.3000                        0.0000                        15.7500
8.8000                        0.0000                        5.4000
8.7500                        0.0000                        5.4000
8.7500                        0.0000

10293535                      0.5000                        14.1500
69699.77                      0.0500                        14.1000
7.6500                        0.0000                        14.1000
7.1500                        0.0000                        5.4000
7.1000                        0.0000                        5.4000
7.1000                        0.0000

10293537                      0.5000                        14.9500
307922.60                     0.0500                        14.9000
8.4500                        0.0000                        14.9000
7.9500                        0.0000                        5.6000
7.9000                        0.0000                        5.6000
7.9000                        0.0000

10293543                      0.5000                        15.2000
382410.70                     0.0500                        15.1500
8.7000                        0.0000                        15.1500
8.2000                        0.0000                        5.6500
8.1500                        0.0000                        5.6500
8.1500                        0.0000

10293547                      0.5000                        17.0000
58476.75                      0.0500                        16.9500
10.5000                       0.0000                        16.9500
10.0000                       0.0000                        5.6500
9.9500                        0.0000                        5.6500
9.9500                        0.0000

10293553                      0.5000                        13.8500
678165.86                     0.0500                        13.8000
7.3500                        0.0000                        13.8000
6.8500                        0.0000                        5.6500
6.8000                        0.0000                        5.6500
6.8000                        0.0000

10293555                      0.5000                        14.4250
233931.50                     0.0500                        14.3750
7.9250                        0.0000                        14.3750
7.4250                        0.0000                        5.6500
7.3750                        0.0000                        5.6500
7.3750                        0.0000

10293563                      0.5000                        16.8750
327687.78                     0.0500                        16.8250
10.3750                       0.0000                        16.8250
9.8750                        0.0000                        5.6500
9.8250                        0.0000                        5.6500
9.8250                        0.0000

10293565                      0.5000                        13.6500
147945.94                     0.0500                        13.6000
7.1500                        0.0000                        13.6000
6.6500                        0.0000                        5.4000
6.6000                        0.0000                        5.4000
6.6000                        0.0000

10293567                      0.5000                        14.4000
403630.95                     0.0500                        14.3500
7.9000                        0.0000                        14.3500
7.4000                        0.0000                        5.9000
7.3500                        0.0000                        5.9000
7.3500                        0.0000

10293569                      0.5000                        15.1500
386908.30                     0.0500                        15.1000
8.6500                        0.0000                        15.1000
8.1500                        0.0000                        5.6500
8.1000                        0.0000                        5.6500
8.1000                        0.0000

10293571                      0.5000                        15.9000
114728.24                     0.0500                        15.8500
9.4000                        0.0000                        15.8500
8.9000                        0.0000                        5.4000
8.8500                        0.0000                        5.4000
8.8500                        0.0000

10293577                      0.3750                        14.5250
153000.00                     0.0500                        14.4750
7.9000                        0.0000                        14.4750
7.5250                        0.0000                        5.5250
7.4750                        0.0000                        5.5250
7.4750                        0.0000

10293579                      0.5000                        15.4500
56937.65                      0.0500                        15.4000
8.9500                        0.0000                        15.4000
8.4500                        0.0000                        5.4000
8.4000                        0.0000                        5.4000
8.4000                        0.0000

10293583                      0.5000                        15.0250
61200.00                      0.0500                        14.9750
8.5250                        0.0000                        14.9750
8.0250                        0.0000                        5.6500
7.9750                        0.0000                        5.6500
7.9750                        0.0000

10293585                      0.5000                        13.8500
292895.88                     0.0500                        13.8000
7.3500                        0.0000                        13.8000
6.8500                        0.0000                        5.4000
6.8000                        0.0000                        5.4000
6.8000                        0.0000

10293589                      0.5000                        16.7250
305054.95                     0.0500                        16.6750
10.2250                       0.0000                        16.6750
9.7250                        0.0000                        5.6500
9.6750                        0.0000                        5.6500
9.6750                        0.0000

10293597                      0.5000                        16.7000
204219.61                     0.0500                        16.6500
10.2000                       0.0000                        16.6500
9.7000                        0.0000                        5.6500
9.6500                        0.0000                        5.6500
9.6500                        0.0000

10293599                      0.3750                        14.2750
89971.48                      0.0500                        14.2250
7.6500                        0.0000                        14.2250
7.2750                        0.0000                        5.5250
7.2250                        0.0000                        5.5250
7.2250                        0.0000

10293603                      0.5000                        15.6000
279941.93                     0.0500                        15.5500
9.1000                        0.0000                        15.5500
8.6000                        0.0000                        6.1000
8.5500                        0.0000                        6.1000
8.5500                        0.0000

10293609                      0.5000                        14.3750
149520.00                     0.0500                        14.3250
7.8750                        0.0000                        14.3250
7.3750                        0.0000                        5.4000
7.3250                        0.0000                        5.4000
7.3250                        0.0000

10293611                      0.5000                        15.3750
86830.74                      0.0500                        15.3250
8.8750                        0.0000                        15.3250
8.3750                        0.0000                        5.6500
8.3250                        0.0000                        5.6500
8.3250                        0.0000

10293613                      0.3750                        14.1250
352000.00                     0.0500                        14.0750
7.5000                        0.0000                        14.0750
7.1250                        0.0000                        5.5250
7.0750                        0.0000                        5.5250
7.0750                        0.0000

10293617                      0.5000                        13.5000
135788.60                     0.0500                        13.4500
7.0000                        0.0000                        13.4500
6.5000                        0.0000                        5.4000
6.4500                        0.0000                        5.4000
6.4500                        0.0000

10293619                      0.5000                        15.5000
55769.52                      0.0500                        15.4500
9.0000                        0.0000                        15.4500
8.5000                        0.0000                        5.4000
8.4500                        0.0000                        5.4000
8.4500                        0.0000

10293621                      0.5000                        15.1000
57586.15                      0.0500                        15.0500
8.6000                        0.0000                        15.0500
8.1000                        0.0000                        5.6500
8.0500                        0.0000                        5.6500
8.0500                        0.0000

10297261                      0.5000                        13.8000
195433.03                     0.0500                        13.7500
7.3000                        0.0000                        13.7500
6.8000                        0.0000                        5.4000
6.7500                        0.0000                        5.4000
6.7500                        0.0000

10297263                      0.5000                        14.4500
179706.55                     0.0500                        14.4000
7.9500                        0.0000                        14.4000
7.4500                        0.0000                        5.6000
7.4000                        0.0000                        5.6000
7.4000                        0.0000

10297265                      0.5000                        13.8000
169940.49                     0.0500                        13.7500
7.3000                        0.0000                        13.7500
6.8000                        0.0000                        5.4000
6.7500                        0.0000                        5.4000
6.7500                        0.0000

10297267                      0.3750                        16.5750
61772.37                      0.0500                        16.5250
9.9500                        0.0000                        16.5250
9.5750                        0.0000                        6.2250
9.5250                        0.0000                        6.2250
9.5250                        0.0000

10297269                      0.5000                        14.7250
154850.00                     0.0500                        14.6750
8.2250                        0.0000                        14.6750
7.7250                        0.0000                        5.4000
7.6750                        0.0000                        5.4000
7.6750                        0.0000

10297271                      0.5000                        14.4250
481171.97                     0.0500                        14.3750
7.9250                        0.0000                        14.3750
7.4250                        0.0000                        5.6500
7.3750                        0.0000                        5.6500
7.3750                        0.0000

10297275                      0.5000                        16.6000
71519.01                      0.0500                        16.5500
10.1000                       0.0000                        16.5500
9.6000                        0.0000                        5.4000
9.5500                        0.0000                        5.4000
9.5500                        0.0000

10297281                      0.5000                        14.1000
284374.10                     0.0500                        14.0500
7.6000                        0.0000                        14.0500
7.1000                        0.0000                        5.1500
7.0500                        0.0000                        5.1500
7.0500                        0.0000

10297283                      0.5000                        15.6000
125796.23                     0.0500                        15.5500
9.1000                        0.0000                        15.5500
8.6000                        0.0000                        5.8000
8.5500                        0.0000                        5.8000
8.5500                        0.0000

10297285                      0.5000                        13.1500
403927.32                     0.0500                        13.1000
6.6500                        0.0000                        13.1000
6.1500                        0.0000                        5.3500
6.1000                        0.0000                        5.3500
6.1000                        0.0000

10297291                      0.3750                        15.8000
251049.08                     0.0500                        15.7500
9.1750                        0.0000                        15.7500
8.8000                        0.0000                        5.5250
8.7500                        0.0000                        5.5250
8.7500                        0.0000

10297293                      0.3750                        15.6250
243867.89                     0.0500                        15.5750
9.0000                        0.0000                        15.5750
8.6250                        0.0000                        5.7750
8.5750                        0.0000                        5.7750
8.5750                        0.0000

10297297                      0.3750                        15.7250
85454.25                      0.0500                        15.6750
9.1000                        0.0000                        15.6750
8.7250                        0.0000                        5.5250
8.6750                        0.0000                        5.5250
8.6750                        0.0000

10297299                      0.5000                        15.4000
204300.00                     0.0500                        15.3500
8.9000                        0.0000                        15.3500
8.4000                        0.0000                        5.4000
8.3500                        0.0000                        5.4000
8.3500                        0.0000

10298381                      0.3750                        14.9750
339787.58                     0.0500                        14.9250
8.3500                        0.0000                        14.9250
7.9750                        0.0000                        5.7750
7.9250                        0.0000                        5.7750
7.9250                        0.0000

10298399                      0.3750                        14.6250
135920.00                     0.0500                        14.5750
8.0000                        0.0000                        14.5750
7.6250                        0.0000                        5.7750
7.5750                        0.0000                        5.7750
7.5750                        0.0000

10298401                      0.5000                        13.0000
274751.39                     0.0500                        12.9500
6.5000                        0.0000                        12.9500
6.0000                        0.0000                        5.6000
5.9500                        0.0000                        5.6000
5.9500                        0.0000

10298403                      0.3750                        14.0250
175860.00                     0.0500                        13.9750
7.4000                        0.0000                        13.9750
7.0250                        0.0000                        5.5250
6.9750                        0.0000                        5.5250
6.9750                        0.0000

10298405                      0.3750                        15.6250
413773.86                     0.0500                        15.5750
9.0000                        0.0000                        15.5750
8.6250                        0.0000                        5.7750
8.5750                        0.0000                        5.7750
8.5750                        0.0000

10298409                      0.3750                        13.5000
86853.40                      0.0500                        13.4500
6.8750                        0.0000                        13.4500
6.5000                        0.0000                        5.5250
6.4500                        0.0000                        5.5250
6.4500                        0.0000

10298415                      0.3750                        14.3750
408000.00                     0.0500                        14.3250
7.7500                        0.0000                        14.3250
7.3750                        0.0000                        5.5250
7.3250                        0.0000                        5.5250
7.3250                        0.0000

10298417                      0.5000                        16.1500
64937.81                      0.0500                        16.1000
9.6500                        0.0000                        16.1000
9.1500                        0.0000                        6.1500
9.1000                        0.0000                        6.1500
9.1000                        0.0000

10298421                      0.3750                        15.8000
60300.00                      0.0500                        15.7500
9.1750                        0.0000                        15.7500
8.8000                        0.0000                        5.5250
8.7500                        0.0000                        5.5250
8.7500                        0.0000

10298423                      0.3750                        12.7750
296712.72                     0.0500                        12.7250
6.1500                        0.0000                        12.7250
5.7750                        0.0000                        5.5250
5.7250                        0.0000                        5.5250
5.7250                        0.0000

10298425                      0.5000                        15.9750
130435.47                     0.0500                        15.9250
9.4750                        0.0000                        15.9250
8.9750                        0.0000                        5.4000
8.9250                        0.0000                        5.4000
8.9250                        0.0000

10298427                      0.3750                        14.5750
79945.77                      0.0500                        14.5250
7.9500                        0.0000                        14.5250
7.5750                        0.0000                        5.5250
7.5250                        0.0000                        5.5250
7.5250                        0.0000

10298431                      0.3750                        14.5250
398400.00                     0.0500                        14.4750
7.9000                        0.0000                        14.4750
7.5250                        0.0000                        5.5250
7.4750                        0.0000                        5.5250
7.4750                        0.0000

10298433                      0.3750                        13.4250
279761.27                     0.0500                        13.3750
6.8000                        0.0000                        13.3750
6.4250                        0.0000                        5.7750
6.3750                        0.0000                        5.7750
6.3750                        0.0000

10298435                      0.3750                        14.2250
145893.80                     0.0500                        14.1750
7.6000                        0.0000                        14.1750
7.2250                        0.0000                        5.5250
7.1750                        0.0000                        5.5250
7.1750                        0.0000

10298437                      0.5000                        14.2500
207853.19                     0.0500                        14.2000
7.7500                        0.0000                        14.2000
7.2500                        0.0000                        5.4000
7.2000                        0.0000                        5.4000
7.2000                        0.0000

10298441                      0.3750                        14.2750
346092.00                     0.0500                        14.2250
7.6500                        0.0000                        14.2250
7.2750                        0.0000                        5.5250
7.2250                        0.0000                        5.5250
7.2250                        0.0000

10298449                      0.3750                        14.3000
360971.17                     0.0500                        14.2500
7.6750                        0.0000                        14.2500
7.3000                        0.0000                        6.2250
7.2500                        0.0000                        6.2250
7.2500                        0.0000

10298451                      0.3750                        15.8250
88153.79                      0.0500                        15.7750
9.2000                        0.0000                        15.7750
8.8250                        0.0000                        5.7750
8.7750                        0.0000                        5.7750
8.7750                        0.0000

10298453                      0.3750                        14.0750
139920.00                     0.0500                        14.0250
7.4500                        0.0000                        14.0250
7.0750                        0.0000                        5.5250
7.0250                        0.0000                        5.5250
7.0250                        0.0000

10298455                      0.3750                        15.3750
175099.20                     0.0500                        15.3250
8.7500                        0.0000                        15.3250
8.3750                        0.0000                        5.7750
8.3250                        0.0000                        5.7750
8.3250                        0.0000

10298457                      0.5000                        13.9000
715256.54                     0.0500                        13.8500
7.4000                        0.0000                        13.8500
6.9000                        0.0000                        5.4000
6.8500                        0.0000                        5.4000
6.8500                        0.0000

10298459                      0.5000                        14.9000
99938.16                      0.0500                        14.8500
8.4000                        0.0000                        14.8500
7.9000                        0.0000                        5.6000
7.8500                        0.0000                        5.6000
7.8500                        0.0000

10298461                      0.5000                        13.8000
384702.63                     0.0500                        13.7500
7.3000                        0.0000                        13.7500
6.8000                        0.0000                        5.6000
6.7500                        0.0000                        5.6000
6.7500                        0.0000

10298465                      0.3750                        14.3750
72288.94                      0.0500                        14.3250
7.7500                        0.0000                        14.3250
7.3750                        0.0000                        5.7250
7.3250                        0.0000                        5.7250
7.3250                        0.0000

10298467                      0.3750                        14.0130
135896.78                     0.0500                        13.9630
7.3880                        0.0000                        13.9630
7.0130                        0.0000                        5.5250
6.9630                        0.0000                        5.5250
6.9630                        0.0000

10298471                      0.3750                        13.3250
288748.72                     0.0500                        13.2750
6.7000                        0.0000                        13.2750
6.3250                        0.0000                        5.5250
6.2750                        0.0000                        5.5250
6.2750                        0.0000

10298473                      0.3750                        14.7250
412692.00                     0.0500                        14.6750
8.1000                        0.0000                        14.6750
7.7250                        0.0000                        5.7750
7.6750                        0.0000                        5.7750
7.6750                        0.0000

10298475                      0.5000                        13.7500
219828.38                     0.0500                        13.7000
7.2500                        0.0000                        13.7000
6.7500                        0.0000                        5.6500
6.7000                        0.0000                        5.6500
6.7000                        0.0000

10298477                      0.5000                        14.9400
67958.29                      0.0500                        14.8900
8.4400                        0.0000                        14.8900
7.9400                        0.0000                        5.4000
7.8900                        0.0000                        5.4000
7.8900                        0.0000

10298483                      0.3750                        14.1750
143894.19                     0.0500                        14.1250
7.5500                        0.0000                        14.1250
7.1750                        0.0000                        5.7250
7.1250                        0.0000                        5.7250
7.1250                        0.0000

10298485                      0.3750                        15.3500
305823.02                     0.0500                        15.3000
8.7250                        0.0000                        15.3000
8.3500                        0.0000                        5.7750
8.3000                        0.0000                        5.7750
8.3000                        0.0000

10298487                      0.5000                        14.4000
149417.62                     0.0500                        14.3500
7.9000                        0.0000                        14.3500
7.4000                        0.0000                        5.8000
7.3500                        0.0000                        5.8000
7.3500                        0.0000

10298493                      0.5000                        13.7130
305000.00                     0.0500                        13.6630
7.6130                        0.0000                        13.6630
7.1130                        0.0000                        5.6000
7.0630                        0.0000                        5.6000
7.0630                        0.0000

10298499                      0.3750                        13.9500
115411.23                     0.0500                        13.9000
7.3250                        0.0000                        13.9000
6.9500                        0.0000                        6.9250
6.9000                        0.0000                        6.9250
6.9000                        0.0000

10298505                      0.3750                        14.6150
358047.10                     0.0500                        14.5650
7.9900                        0.0000                        14.5650
7.6150                        0.0000                        5.7750
7.5650                        0.0000                        5.7750
7.5650                        0.0000

10298509                      0.3750                        15.6250
55544.64                      0.0500                        15.5750
9.0000                        0.0000                        15.5750
8.6250                        0.0000                        5.5250
8.5750                        0.0000                        5.5250
8.5750                        0.0000

10298511                      0.3750                        13.4500
186042.02                     0.0500                        13.4000
6.8250                        0.0000                        13.4000
6.4500                        0.0000                        5.5250
6.4000                        0.0000                        5.5250
6.4000                        0.0000

10298515                      0.5000                        16.0750
274367.09                     0.0500                        16.0250
9.5750                        0.0000                        16.0250
9.0750                        0.0000                        5.4000
9.0250                        0.0000                        5.4000
9.0250                        0.0000

10298519                      0.3750                        13.1250
255768.57                     0.0500                        13.0750
6.5000                        0.0000                        13.0750
6.1250                        0.0000                        5.7250
6.0750                        0.0000                        5.7250
6.0750                        0.0000

10298527                      0.3750                        13.0000
412117.94                     0.0500                        12.9500
6.3750                        0.0000                        12.9500
6.0000                        0.0000                        5.5250
5.9500                        0.0000                        5.5250
5.9500                        0.0000

10298529                      0.3750                        14.1250
142400.00                     0.0500                        14.0750
7.5000                        0.0000                        14.0750
7.1250                        0.0000                        5.7250
7.0750                        0.0000                        5.7250
7.0750                        0.0000

10298531                      0.3750                        14.1250
577171.33                     0.0500                        14.0750
7.5000                        0.0000                        14.0750
7.1250                        0.0000                        5.7750
7.0750                        0.0000                        5.7750
7.0750                        0.0000

10298533                      0.3750                        14.5250
149897.29                     0.0500                        14.4750
7.9000                        0.0000                        14.4750
7.5250                        0.0000                        5.7250
7.4750                        0.0000                        5.7250
7.4750                        0.0000

10298537                      0.5000                        14.9750
292231.94                     0.0500                        14.9250
8.4750                        0.0000                        14.9250
7.9750                        0.0000                        5.3500
7.9250                        0.0000                        5.3500
7.9250                        0.0000

10298539                      0.3750                        13.3750
580000.00                     0.0500                        13.3250
6.7500                        0.0000                        13.3250
6.3750                        0.0000                        5.5250
6.3250                        0.0000                        5.5250
6.3250                        0.0000

10298541                      0.3750                        13.1500
85423.08                      0.0500                        13.1000
6.5250                        0.0000                        13.1000
6.1500                        0.0000                        5.9250
6.1000                        0.0000                        5.9250
6.1000                        0.0000

10298543                      0.5000                        16.3000
179916.90                     0.0500                        16.2500
9.8000                        0.0000                        16.2500
9.3000                        0.0000                        5.4000
9.2500                        0.0000                        5.4000
9.2500                        0.0000

10298545                      0.3750                        13.7250
234740.98                     0.0500                        13.6750
7.1000                        0.0000                        13.6750
6.7250                        0.0000                        5.5250
6.6750                        0.0000                        5.5250
6.6750                        0.0000

10298547                      0.3750                        15.4250
504000.00                     0.0500                        15.3750
8.8000                        0.0000                        15.3750
8.4250                        0.0000                        5.7750
8.3750                        0.0000                        5.7750
8.3750                        0.0000

10298555                      0.5000                        13.5500
131200.00                     0.0500                        13.5000
7.0500                        0.0000                        13.5000
6.5500                        0.0000                        5.4000
6.5000                        0.0000                        5.4000
6.5000                        0.0000

10298557                      0.3750                        12.4750
175819.70                     0.0500                        12.4250
5.8500                        0.0000                        12.4250
5.4750                        0.0000                        5.5250
5.4250                        0.0000                        5.5250
5.4250                        0.0000

10298563                      0.3750                        14.7250
73911.37                      0.0500                        14.6750
8.1000                        0.0000                        14.6750
7.7250                        0.0000                        5.5250
7.6750                        0.0000                        5.5250
7.6750                        0.0000

10298573                      0.3750                        14.5750
239837.32                     0.0500                        14.5250
7.9500                        0.0000                        14.5250
7.5750                        0.0000                        5.7750
7.5250                        0.0000                        5.7750
7.5250                        0.0000

10298577                      0.3750                        13.9750
246400.00                     0.0500                        13.9250
7.3500                        0.0000                        13.9250
6.9750                        0.0000                        5.7750
6.9250                        0.0000                        5.7750
6.9250                        0.0000

10298581                      0.5000                        14.8000
114927.41                     0.0500                        14.7500
8.3000                        0.0000                        14.7500
7.8000                        0.0000                        5.4000
7.7500                        0.0000                        5.4000
7.7500                        0.0000

10298585                      0.5000                        13.9000
91930.34                      0.0500                        13.8500
7.4000                        0.0000                        13.8500
6.9000                        0.0000                        5.4000
6.8500                        0.0000                        5.4000
6.8500                        0.0000

10298589                      0.3750                        17.7250
55000.00                      0.0500                        17.6750
11.1000                       0.0000                        17.6750
10.7250                       0.0000                        5.5250
10.6750                       0.0000                        5.5250
10.6750                       0.0000

10298591                      0.3750                        15.2000
347192.76                     0.0500                        15.1500
8.5750                        0.0000                        15.1500
8.2000                        0.0000                        5.7750
8.1500                        0.0000                        5.7750
8.1500                        0.0000

10298593                      0.3750                        14.1750
81839.82                      0.0500                        14.1250
7.5500                        0.0000                        14.1250
7.1750                        0.0000                        5.5250
7.1250                        0.0000                        5.5250
7.1250                        0.0000

10298597                      0.5000                        15.4500
174903.41                     0.0500                        15.4000
8.9500                        0.0000                        15.4000
8.4500                        0.0000                        5.6000
8.4000                        0.0000                        5.6000
8.4000                        0.0000

10298601                      0.3750                        12.5250
134930.35                     0.0500                        12.4750
5.9000                        0.0000                        12.4750
5.5250                        0.0000                        5.5250
5.4750                        0.0000                        5.5250
5.4750                        0.0000

10298603                      0.5000                        14.0000
485000.00                     0.0500                        13.9500
7.5000                        0.0000                        13.9500
7.0000                        0.0000                        5.6500
6.9500                        0.0000                        5.6500
6.9500                        0.0000

10298605                      0.5000                        14.7500
295811.25                     0.0500                        14.7000
8.2500                        0.0000                        14.7000
7.7500                        0.0000                        5.6000
7.7000                        0.0000                        5.6000
7.7000                        0.0000

10298609                      0.5000                        15.8500
109944.15                     0.0500                        15.8000
9.3500                        0.0000                        15.8000
8.8500                        0.0000                        6.8000
8.8000                        0.0000                        6.8000
8.8000                        0.0000

10298611                      0.3750                        16.5500
94957.29                      0.0500                        16.5000
9.9250                        0.0000                        16.5000
9.5500                        0.0000                        5.7750
9.5000                        0.0000                        5.7750
9.5000                        0.0000

10298613                      0.3750                        13.0250
191743.09                     0.0500                        12.9750
6.4000                        0.0000                        12.9750
6.0250                        0.0000                        5.5250
5.9750                        0.0000                        5.5250
5.9750                        0.0000

10298615                      0.5000                        16.3250
153929.29                     0.0500                        16.2750
9.8250                        0.0000                        16.2750
9.3250                        0.0000                        5.4000
9.2750                        0.0000                        5.4000
9.2750                        0.0000

10298617                      0.5000                        14.0250
119536.66                     0.0500                        13.9750
7.5250                        0.0000                        13.9750
7.0250                        0.0000                        5.4000
6.9750                        0.0000                        5.4000
6.9750                        0.0000

10298619                      0.3750                        13.1750
211810.20                     0.0500                        13.1250
6.5500                        0.0000                        13.1250
6.1750                        0.0000                        5.5250
6.1250                        0.0000                        5.5250
6.1250                        0.0000

10298621                      0.5000                        16.8500
59975.37                      0.0500                        16.8000
10.3500                       0.0000                        16.8000
9.8500                        0.0000                        5.4000
9.8000                        0.0000                        5.4000
9.8000                        0.0000

10298625                      0.3750                        13.6250
312000.00                     0.0500                        13.5750
7.0000                        0.0000                        13.5750
6.6250                        0.0000                        5.7750
6.5750                        0.0000                        5.7750
6.5750                        0.0000

10298627                      0.3750                        14.2500
97529.36                      0.0500                        14.2000
7.6250                        0.0000                        14.2000
7.2500                        0.0000                        5.7750
7.2000                        0.0000                        5.7750
7.2000                        0.0000

10298629                      0.3750                        13.2750
215000.00                     0.0500                        13.2250
6.6500                        0.0000                        13.2250
6.2750                        0.0000                        5.7250
6.2250                        0.0000                        5.7250
6.2250                        0.0000

10298631                      0.5000                        15.2000
171080.49                     0.0500                        15.1500
8.7000                        0.0000                        15.1500
8.2000                        0.0000                        5.4000
8.1500                        0.0000                        5.4000
8.1500                        0.0000

10298637                      0.3750                        14.2250
159803.67                     0.0500                        14.1750
7.6000                        0.0000                        14.1750
7.2250                        0.0000                        5.5250
7.1750                        0.0000                        5.5250
7.1750                        0.0000

10298643                      0.5000                        13.0500
420000.00                     0.0500                        13.0000
6.5500                        0.0000                        13.0000
6.0500                        0.0000                        5.4000
6.0000                        0.0000                        5.4000
6.0000                        0.0000

10298645                      0.5000                        15.9500
208146.48                     0.0500                        15.9000
9.4500                        0.0000                        15.9000
8.9500                        0.0000                        5.2000
8.9000                        0.0000                        5.2000
8.9000                        0.0000

10298647                      0.3750                        14.4000
400518.54                     0.0500                        14.3500
7.7750                        0.0000                        14.3500
7.4000                        0.0000                        5.7750
7.3500                        0.0000                        5.7750
7.3500                        0.0000

10298649                      0.3750                        13.9750
272000.00                     0.0500                        13.9250
7.3500                        0.0000                        13.9250
6.9750                        0.0000                        5.7750
6.9250                        0.0000                        5.7750
6.9250                        0.0000

10298651                      0.3750                        12.7250
179824.21                     0.0500                        12.6750
6.1000                        0.0000                        12.6750
5.7250                        0.0000                        5.5250
5.6750                        0.0000                        5.5250
5.6750                        0.0000

10298653                      0.3750                        12.9750
339683.56                     0.0500                        12.9250
6.3500                        0.0000                        12.9250
5.9750                        0.0000                        5.5250
5.9250                        0.0000                        5.5250
5.9250                        0.0000

10298655                      0.5000                        14.1500
122400.00                     0.0500                        14.1000
7.6500                        0.0000                        14.1000
7.1500                        0.0000                        5.4000
7.1000                        0.0000                        5.4000
7.1000                        0.0000

10298657                      0.5000                        14.3750
640809.63                     0.0500                        14.3250
7.8750                        0.0000                        14.3250
7.3750                        0.0000                        5.4000
7.3250                        0.0000                        5.4000
7.3250                        0.0000

10298659                      0.3750                        14.3500
256318.05                     0.0500                        14.3000
7.7250                        0.0000                        14.3000
7.3500                        0.0000                        5.5250
7.3000                        0.0000                        5.5250
7.3000                        0.0000

10298665                      0.3750                        13.7250
184891.29                     0.0500                        13.6750
7.1000                        0.0000                        13.6750
6.7250                        0.0000                        5.5250
6.6750                        0.0000                        5.5250
6.6750                        0.0000

10298667                      0.5000                        15.5250
66563.81                      0.0500                        15.4750
9.0250                        0.0000                        15.4750
8.5250                        0.0000                        5.4000
8.4750                        0.0000                        5.4000
8.4750                        0.0000

10298669                      0.3750                        16.3500
132088.02                     0.0500                        16.3000
9.7250                        0.0000                        16.3000
9.3500                        0.0000                        6.9250
9.3000                        0.0000                        6.9250
9.3000                        0.0000

10298673                      0.5000                        16.4500
53476.07                      0.0500                        16.4000
9.9500                        0.0000                        16.4000
9.4500                        0.0000                        5.4000
9.4000                        0.0000                        5.4000
9.4000                        0.0000

10298675                      0.5000                        16.9000
75969.14                      0.0500                        16.8500
10.4000                       0.0000                        16.8500
9.9000                        0.0000                        6.1000
9.8500                        0.0000                        6.1000
9.8500                        0.0000

10298681                      0.5000                        15.8750
121488.61                     0.0500                        15.8250
9.3750                        0.0000                        15.8250
8.8750                        0.0000                        5.8000
8.8250                        0.0000                        5.8000
8.8250                        0.0000

10298685                      0.5000                        13.7500
199843.97                     0.0500                        13.7000
7.2500                        0.0000                        13.7000
6.7500                        0.0000                        5.6500
6.7000                        0.0000                        5.6500
6.7000                        0.0000

10298691                      0.5000                        13.5750
663800.00                     0.0500                        13.5250
7.0750                        0.0000                        13.5250
6.5750                        0.0000                        5.4000
6.5250                        0.0000                        5.4000
6.5250                        0.0000

10298693                      0.3750                        13.0250
111896.76                     0.0500                        12.9750
6.4000                        0.0000                        12.9750
6.0250                        0.0000                        5.5250
5.9750                        0.0000                        5.5250
5.9750                        0.0000

10298695                      0.5000                        14.0750
203251.29                     0.0500                        14.0250
7.5750                        0.0000                        14.0250
7.0750                        0.0000                        5.4000
7.0250                        0.0000                        5.4000
7.0250                        0.0000

10298699                      0.3750                        15.6150
202389.16                     0.0500                        15.5650
8.9900                        0.0000                        15.5650
8.6150                        0.0000                        5.5250
8.5650                        0.0000                        5.5250
8.5650                        0.0000

10298701                      0.3750                        12.4250
326661.82                     0.0500                        12.3750
5.8000                        0.0000                        12.3750
5.4250                        0.0000                        5.5250
5.3750                        0.0000                        5.5250
5.3750                        0.0000

10298703                      0.3750                        13.2750
131884.10                     0.0500                        13.2250
6.6500                        0.0000                        13.2250
6.2750                        0.0000                        5.5250
6.2250                        0.0000                        5.5250
6.2250                        0.0000

10298707                      0.3750                        13.8750
256000.00                     0.0500                        13.8250
7.2500                        0.0000                        13.8250
6.8750                        0.0000                        5.7750
6.8250                        0.0000                        5.7750
6.8250                        0.0000

10298709                      0.3750                        14.5250
191868.53                     0.0500                        14.4750
7.9000                        0.0000                        14.4750
7.5250                        0.0000                        5.5250
7.4750                        0.0000                        5.5250
7.4750                        0.0000

10298715                      0.3750                        13.2250
139376.32                     0.0500                        13.1750
6.6000                        0.0000                        13.1750
6.2250                        0.0000                        5.5250
6.1750                        0.0000                        5.5250
6.1750                        0.0000

10298725                      0.3750                        14.6250
110325.92                     0.0500                        14.5750
8.0000                        0.0000                        14.5750
7.6250                        0.0000                        5.5250
7.5750                        0.0000                        5.5250
7.5750                        0.0000

10298729                      0.5000                        14.3250
136405.10                     0.0500                        14.2750
7.8250                        0.0000                        14.2750
7.3250                        0.0000                        5.6000
7.2750                        0.0000                        5.6000
7.2750                        0.0000

10298739                      0.5000                        14.4000
325526.95                     0.0500                        14.3500
7.9000                        0.0000                        14.3500
7.4000                        0.0000                        6.1500
7.3500                        0.0000                        6.1500
7.3500                        0.0000

10298741                      0.3750                        14.1250
131972.65                     0.0500                        14.0750
7.5000                        0.0000                        14.0750
7.1250                        0.0000                        4.5750
7.0750                        0.0000                        4.5750
7.0750                        0.0000

10298743                      0.5000                        14.1500
153302.86                     0.0500                        14.1000
7.6500                        0.0000                        14.1000
7.1500                        0.0000                        5.4500
7.1000                        0.0000                        5.4500
7.1000                        0.0000

10298751                      0.3750                        13.5000
70896.54                      0.0500                        13.4500
6.8750                        0.0000                        13.4500
6.5000                        0.0000                        5.2750
6.4500                        0.0000                        5.2750
6.4500                        0.0000

10298753                      0.3750                        14.0750
319031.53                     0.0500                        14.0250
7.4500                        0.0000                        14.0250
7.0750                        0.0000                        4.5750
7.0250                        0.0000                        4.5750
7.0250                        0.0000

10298769                      0.5000                        14.9750
64960.41                      0.0500                        14.9250
8.4750                        0.0000                        14.9250
7.9750                        0.0000                        5.4000
7.9250                        0.0000                        5.4000
7.9250                        0.0000

10298775                      0.3750                        13.5000
171855.50                     0.0500                        13.4500
6.8750                        0.0000                        13.4500
6.5000                        0.0000                        5.5250
6.4500                        0.0000                        5.5250
6.4500                        0.0000

10298779                      0.3750                        14.6150
183796.34                     0.0500                        14.5650
7.9900                        0.0000                        14.5650
7.6150                        0.0000                        5.5250
7.5650                        0.0000                        5.5250
7.5650                        0.0000

10298785                      0.3750                        13.6150
165000.00                     0.0500                        13.5650
6.9900                        0.0000                        13.5650
6.6150                        0.0000                        5.5250
6.5650                        0.0000                        5.5250
6.5650                        0.0000

10298787                      0.3750                        15.4000
269845.46                     0.0500                        15.3500
8.7750                        0.0000                        15.3500
8.4000                        0.0000                        5.7750
8.3500                        0.0000                        5.7750
8.3500                        0.0000

10298789                      0.5000                        14.3000
118916.85                     0.0500                        14.2500
7.8000                        0.0000                        14.2500
7.3000                        0.0000                        5.4000
7.2500                        0.0000                        5.4000
7.2500                        0.0000

10298791                      0.5000                        16.4750
140187.62                     0.0500                        16.4250
9.9750                        0.0000                        16.4250
9.4750                        0.0000                        5.6500
9.4250                        0.0000                        5.6500
9.4250                        0.0000

10298793                      0.3750                        14.2000
240000.00                     0.0500                        14.1500
7.5750                        0.0000                        14.1500
7.2000                        0.0000                        5.5250
7.1500                        0.0000                        5.5250
7.1500                        0.0000

10298795                      0.5000                        16.6500
65571.89                      0.0500                        16.6000
10.1500                       0.0000                        16.6000
9.6500                        0.0000                        6.1000
9.6000                        0.0000                        6.1000
9.6000                        0.0000

10298797                      0.5000                        15.6000
399786.01                     0.0500                        15.5500
9.1000                        0.0000                        15.5500
8.6000                        0.0000                        5.4000
8.5500                        0.0000                        5.4000
8.5500                        0.0000

10298799                      0.3750                        14.5250
278808.96                     0.0500                        14.4750
7.9000                        0.0000                        14.4750
7.5250                        0.0000                        5.5250
7.4750                        0.0000                        5.5250
7.4750                        0.0000

10298801                      0.3750                        14.5500
219850.12                     0.0500                        14.5000
7.9250                        0.0000                        14.5000
7.5500                        0.0000                        5.7750
7.5000                        0.0000                        5.7750
7.5000                        0.0000

10298803                      0.3750                        16.0750
102549.00                     0.0500                        16.0250
9.4500                        0.0000                        16.0250
9.0750                        0.0000                        5.7750
9.0250                        0.0000                        5.7750
9.0250                        0.0000

10298805                      0.5000                        16.8750
93461.83                      0.0500                        16.8250
10.3750                       0.0000                        16.8250
9.8750                        0.0000                        5.4000
9.8250                        0.0000                        5.4000
9.8250                        0.0000

10298807                      0.3750                        15.8750
91752.40                      0.0500                        15.8250
9.2500                        0.0000                        15.8250
8.8750                        0.0000                        5.5250
8.8250                        0.0000                        5.5250
8.8250                        0.0000

10298809                      0.3750                        14.3000
124800.00                     0.0500                        14.2500
7.6750                        0.0000                        14.2500
7.3000                        0.0000                        5.5250
7.2500                        0.0000                        5.5250
7.2500                        0.0000

10298811                      0.5000                        14.7500
99386.58                      0.0500                        14.7000
8.2500                        0.0000                        14.7000
7.7500                        0.0000                        5.4000
7.7000                        0.0000                        5.4000
7.7000                        0.0000

10298813                      0.5000                        14.9500
81849.86                      0.0500                        14.9000
8.4500                        0.0000                        14.9000
7.9500                        0.0000                        5.4000
7.9000                        0.0000                        5.4000
7.9000                        0.0000

10298815                      0.5000                        15.6000
203890.87                     0.0500                        15.5500
9.1000                        0.0000                        15.5500
8.6000                        0.0000                        5.4000
8.5500                        0.0000                        5.4000
8.5500                        0.0000

10298817                      0.5000                        14.4900
139905.87                     0.0500                        14.4400
7.9900                        0.0000                        14.4400
7.4900                        0.0000                        5.8000
7.4400                        0.0000                        5.8000
7.4400                        0.0000

10298821                      0.5000                        15.3500
159510.06                     0.0500                        15.3000
8.8500                        0.0000                        15.3000
8.3500                        0.0000                        5.4000
8.3000                        0.0000                        5.4000
8.3000                        0.0000

10298825                      0.3750                        13.5000
99116.65                      0.0500                        13.4500
6.8750                        0.0000                        13.4500
6.5000                        0.0000                        5.5250
6.4500                        0.0000                        5.5250
6.4500                        0.0000

10298829                      0.3750                        14.4500
180000.00                     0.0500                        14.4000
7.8250                        0.0000                        14.4000
7.4500                        0.0000                        5.7750
7.4000                        0.0000                        5.7750
7.4000                        0.0000

10298837                      0.5000                        14.4000
178869.44                     0.0500                        14.3500
7.9000                        0.0000                        14.3500
7.4000                        0.0000                        5.4000
7.3500                        0.0000                        5.4000
7.3500                        0.0000

10298839                      0.3750                        16.9000
332361.31                     0.0500                        16.8500
10.2750                       0.0000                        16.8500
9.9000                        0.0000                        5.7750
9.8500                        0.0000                        5.7750
9.8500                        0.0000

10298841                      0.5000                        15.1500
287830.84                     0.0500                        15.1000
8.6500                        0.0000                        15.1000
8.1500                        0.0000                        5.4000
8.1000                        0.0000                        5.4000
8.1000                        0.0000

10298843                      0.3750                        14.7750
224853.57                     0.0500                        14.7250
8.1500                        0.0000                        14.7250
7.7750                        0.0000                        5.5250
7.7250                        0.0000                        5.5250
7.7250                        0.0000

10298847                      0.3750                        13.1250
346121.36                     0.0500                        13.0750
6.5000                        0.0000                        13.0750
6.1250                        0.0000                        5.5250
6.0750                        0.0000                        5.5250
6.0750                        0.0000

10298853                      0.5000                        15.7250
139802.10                     0.0500                        15.6750
9.2250                        0.0000                        15.6750
8.7250                        0.0000                        6.8000
8.6750                        0.0000                        6.8000
8.6750                        0.0000

10298855                      0.3750                        14.4250
233749.89                     0.0500                        14.3750
7.8000                        0.0000                        14.3750
7.4250                        0.0000                        5.5250
7.3750                        0.0000                        5.5250
7.3750                        0.0000

10298857                      0.5000                        14.3750
153744.12                     0.0500                        14.3250
7.8750                        0.0000                        14.3250
7.3750                        0.0000                        5.4000
7.3250                        0.0000                        5.4000
7.3250                        0.0000

10298859                      0.5000                        12.4000
434458.60                     0.0500                        12.3500
5.9000                        0.0000                        12.3500
5.4000                        0.0000                        5.4000
5.3500                        0.0000                        5.4000
5.3500                        0.0000

10298861                      0.5000                        15.8750
107845.51                     0.0500                        15.8250
9.3750                        0.0000                        15.8250
8.8750                        0.0000                        5.4000
8.8250                        0.0000                        5.4000
8.8250                        0.0000

10298867                      0.3750                        14.4750
305788.34                     0.0500                        14.4250
7.8500                        0.0000                        14.4250
7.4750                        0.0000                        5.7750
7.4250                        0.0000                        5.7750
7.4250                        0.0000

10298875                      0.5000                        14.5500
109495.22                     0.0500                        14.5000
8.0500                        0.0000                        14.5000
7.5500                        0.0000                        5.4000
7.5000                        0.0000                        5.4000
7.5000                        0.0000

10298883                      0.5000                        15.4250
119925.42                     0.0500                        15.3750
8.9250                        0.0000                        15.3750
8.4250                        0.0000                        5.4000
8.3750                        0.0000                        5.4000
8.3750                        0.0000

10298885                      0.5000                        14.4500
213605.11                     0.0500                        14.4000
7.9500                        0.0000                        14.4000
7.4500                        0.0000                        5.4000
7.4000                        0.0000                        5.4000
7.4000                        0.0000

10298891                      0.3750                        15.0500
367990.46                     0.0500                        15.0000
8.4250                        0.0000                        15.0000
8.0500                        0.0000                        5.7750
8.0000                        0.0000                        5.7750
8.0000                        0.0000

10298893                      0.3750                        15.3380
139838.88                     0.0500                        15.2880
8.7130                        0.0000                        15.2880
8.3380                        0.0000                        5.7750
8.2880                        0.0000                        5.7750
8.2880                        0.0000

10298899                      0.5000                        16.0000
341937.08                     0.0500                        15.9500
9.5000                        0.0000                        15.9500
9.0000                        0.0000                        5.4000
8.9500                        0.0000                        5.4000
8.9500                        0.0000

10298909                      0.3750                        15.7250
148320.61                     0.0500                        15.6750
9.1000                        0.0000                        15.6750
8.7250                        0.0000                        5.7750
8.6750                        0.0000                        5.7750
8.6750                        0.0000

10298911                      0.3750                        14.1250
219836.72                     0.0500                        14.0750
7.5000                        0.0000                        14.0750
7.1250                        0.0000                        5.7750
7.0750                        0.0000                        5.7750
7.0750                        0.0000

10298913                      0.3750                        15.5250
260854.43                     0.0500                        15.4750
8.9000                        0.0000                        15.4750
8.5250                        0.0000                        5.7750
8.4750                        0.0000                        5.7750
8.4750                        0.0000

10298917                      0.3750                        15.3750
90000.00                      0.0500                        15.3250
8.7500                        0.0000                        15.3250
8.3750                        0.0000                        5.5250
8.3250                        0.0000                        5.5250
8.3250                        0.0000

10298921                      0.5000                        14.7000
175886.62                     0.0500                        14.6500
8.2000                        0.0000                        14.6500
7.7000                        0.0000                        5.4000
7.6500                        0.0000                        5.4000
7.6500                        0.0000

10298923                      0.5000                        16.1000
67467.49                      0.0500                        16.0500
9.6000                        0.0000                        16.0500
9.1000                        0.0000                        5.4000
9.0500                        0.0000                        5.4000
9.0500                        0.0000

10298931                      0.3750                        12.9250
300000.00                     0.0500                        12.8750
6.3000                        0.0000                        12.8750
5.9250                        0.0000                        5.5250
5.8750                        0.0000                        5.5250
5.8750                        0.0000

10298933                      0.3750                        15.4750
155912.08                     0.0500                        15.4250
8.8500                        0.0000                        15.4250
8.4750                        0.0000                        5.7750
8.4250                        0.0000                        5.7750
8.4250                        0.0000

10298935                      0.3750                        12.3750
222767.17                     0.0500                        12.3250
5.7500                        0.0000                        12.3250
5.3750                        0.0000                        5.7750
5.3250                        0.0000                        5.7750
5.3250                        0.0000

10298937                      0.3750                        13.6750
152126.42                     0.0500                        13.6250
7.0500                        0.0000                        13.6250
6.6750                        0.0000                        5.9250
6.6250                        0.0000                        5.9250
6.6250                        0.0000

10298941                      0.3750                        14.5000
148800.00                     0.0500                        14.4500
7.8750                        0.0000                        14.4500
7.5000                        0.0000                        5.5250
7.4500                        0.0000                        5.5250
7.4500                        0.0000

10298943                      0.5000                        13.8750
121958.19                     0.0500                        13.8250
7.3750                        0.0000                        13.8250
6.8750                        0.0000                        6.8000
6.8250                        0.0000                        6.8000
6.8250                        0.0000

10298945                      0.3750                        15.4250
143518.23                     0.0500                        15.3750
8.8000                        0.0000                        15.3750
8.4250                        0.0000                        5.7750
8.3750                        0.0000                        5.7750
8.3750                        0.0000

10298949                      0.3750                        16.9750
203651.06                     0.0500                        16.9250
10.3500                       0.0000                        16.9250
9.9750                        0.0000                        5.7750
9.9250                        0.0000                        5.7750
9.9250                        0.0000

10298953                      0.3750                        13.2750
448000.00                     0.0500                        13.2250
6.6500                        0.0000                        13.2250
6.2750                        0.0000                        5.5250
6.2250                        0.0000                        5.5250
6.2250                        0.0000

10298955                      0.3750                        12.8250
174916.78                     0.0500                        12.7750
6.2000                        0.0000                        12.7750
5.8250                        0.0000                        5.5250
5.7750                        0.0000                        5.5250
5.7750                        0.0000

10298957                      0.3750                        13.4500
134885.46                     0.0500                        13.4000
6.8250                        0.0000                        13.4000
6.4500                        0.0000                        5.7750
6.4000                        0.0000                        5.7750
6.4000                        0.0000

10298959                      0.5000                        15.4500
150366.96                     0.0500                        15.4000
8.9500                        0.0000                        15.4000
8.4500                        0.0000                        5.4000
8.4000                        0.0000                        5.4000
8.4000                        0.0000

10298961                      0.3750                        15.5750
225551.08                     0.0500                        15.5250
8.9500                        0.0000                        15.5250
8.5750                        0.0000                        5.7750
8.5250                        0.0000                        5.7750
8.5250                        0.0000

10298963                      0.3750                        13.2750
100711.49                     0.0500                        13.2250
6.6500                        0.0000                        13.2250
6.2750                        0.0000                        5.5250
6.2250                        0.0000                        5.5250
6.2250                        0.0000

10298965                      0.5000                        13.7250
99921.59                      0.0500                        13.6750
7.2250                        0.0000                        13.6750
6.7250                        0.0000                        5.8000
6.6750                        0.0000                        5.8000
6.6750                        0.0000

10298967                      0.3750                        14.7250
125517.42                     0.0500                        14.6750
8.1000                        0.0000                        14.6750
7.7250                        0.0000                        5.7750
7.6750                        0.0000                        5.7750
7.6750                        0.0000

10298969                      0.3750                        14.7250
328284.02                     0.0500                        14.6750
8.1000                        0.0000                        14.6750
7.7250                        0.0000                        5.7750
7.6750                        0.0000                        5.7750
7.6750                        0.0000

10298971                      0.3750                        14.3250
126309.88                     0.0500                        14.2750
7.7000                        0.0000                        14.2750
7.3250                        0.0000                        5.7750
7.2750                        0.0000                        5.7750
7.2750                        0.0000

10298973                      0.5000                        14.0000
211343.04                     0.0500                        13.9500
7.5000                        0.0000                        13.9500
7.0000                        0.0000                        5.8000
6.9500                        0.0000                        5.8000
6.9500                        0.0000

10298975                      0.5000                        14.6500
462233.20                     0.0500                        14.6000
8.1500                        0.0000                        14.6000
7.6500                        0.0000                        5.8000
7.6000                        0.0000                        5.8000
7.6000                        0.0000

10298977                      0.3750                        12.9750
254883.63                     0.0500                        12.9250
6.3500                        0.0000                        12.9250
5.9750                        0.0000                        5.5250
5.9250                        0.0000                        5.5250
5.9250                        0.0000

10298979                      0.3750                        14.6150
302156.70                     0.0500                        14.5650
7.9900                        0.0000                        14.5650
7.6150                        0.0000                        5.5250
7.5650                        0.0000                        5.5250
7.5650                        0.0000

10298987                      0.5000                        15.3500
249859.11                     0.0500                        15.3000
8.8500                        0.0000                        15.3000
8.3500                        0.0000                        5.6000
8.3000                        0.0000                        5.6000
8.3000                        0.0000

10298989                      0.3750                        13.4500
312000.00                     0.0500                        13.4000
6.8250                        0.0000                        13.4000
6.4500                        0.0000                        5.5250
6.4000                        0.0000                        5.5250
6.4000                        0.0000

10298991                      0.5000                        12.7500
192909.47                     0.0500                        12.7000
6.2500                        0.0000                        12.7000
5.7500                        0.0000                        5.4000
5.7000                        0.0000                        5.4000
5.7000                        0.0000

10298995                      0.3750                        15.1750
63961.62                      0.0500                        15.1250
8.5500                        0.0000                        15.1250
8.1750                        0.0000                        5.5250
8.1250                        0.0000                        5.5250
8.1250                        0.0000

10298997                      0.3750                        14.6000
177530.19                     0.0500                        14.5500
7.9750                        0.0000                        14.5500
7.6000                        0.0000                        5.5250
7.5500                        0.0000                        5.5250
7.5500                        0.0000

10298999                      0.3750                        13.8250
96244.11                      0.0500                        13.7750
7.2000                        0.0000                        13.7750
6.8250                        0.0000                        5.7250
6.7750                        0.0000                        5.7250
6.7750                        0.0000

10299001                      0.3750                        16.4000
79163.24                      0.0500                        16.3500
9.7750                        0.0000                        16.3500
9.4000                        0.0000                        5.7750
9.3500                        0.0000                        5.7750
9.3500                        0.0000

10299005                      0.3750                        13.8750
119107.01                     0.0500                        13.8250
7.2500                        0.0000                        13.8250
6.8750                        0.0000                        5.5250
6.8250                        0.0000                        5.5250
6.8250                        0.0000

10299007                      0.5000                        15.7500
224883.35                     0.0500                        15.7000
9.2500                        0.0000                        15.7000
8.7500                        0.0000                        5.6000
8.7000                        0.0000                        5.6000
8.7000                        0.0000

10299009                      0.3750                        14.3380
111920.36                     0.0500                        14.2880
7.7130                        0.0000                        14.2880
7.3380                        0.0000                        5.5250
7.2880                        0.0000                        5.5250
7.2880                        0.0000

10299011                      0.3750                        14.8500
480121.12                     0.0500                        14.8000
8.2250                        0.0000                        14.8000
7.8500                        0.0000                        5.5250
7.8000                        0.0000                        5.5250
7.8000                        0.0000

10299013                      0.5000                        15.4000
299832.68                     0.0500                        15.3500
8.9000                        0.0000                        15.3500
8.4000                        0.0000                        5.4000
8.3500                        0.0000                        5.4000
8.3500                        0.0000

10299021                      0.3750                        13.6500
208000.00                     0.0500                        13.6000
7.0250                        0.0000                        13.6000
6.6500                        0.0000                        5.5250
6.6000                        0.0000                        5.5250
6.6000                        0.0000

10299023                      0.5000                        15.4400
67962.38                      0.0500                        15.3900
8.9400                        0.0000                        15.3900
8.4400                        0.0000                        5.8000
8.3900                        0.0000                        5.8000
8.3900                        0.0000

10299025                      0.5000                        12.9000
178419.64                     0.0500                        12.8500
6.4000                        0.0000                        12.8500
5.9000                        0.0000                        5.4000
5.8500                        0.0000                        5.4000
5.8500                        0.0000

10299029                      0.3750                        13.4750
139903.16                     0.0500                        13.4250
7.8500                        0.0000                        13.4250
7.4750                        0.0000                        5.5250
7.4250                        0.0000                        5.5250
7.4250                        0.0000

10299031                      0.3750                        15.2000
174895.61                     0.0500                        15.1500
8.5750                        0.0000                        15.1500
8.2000                        0.0000                        5.7750
8.1500                        0.0000                        5.7750
8.1500                        0.0000

10299037                      0.3750                        14.1750
183673.00                     0.0500                        14.1250
7.5500                        0.0000                        14.1250
7.1750                        0.0000                        5.7750
7.1250                        0.0000                        5.7750
7.1250                        0.0000

10299039                      0.3750                        13.8250
200000.00                     0.0500                        13.7750
7.2000                        0.0000                        13.7750
6.8250                        0.0000                        5.5250
6.7750                        0.0000                        5.5250
6.7750                        0.0000

10299041                      0.3750                        13.3250
80000.00                      0.0500                        13.2750
6.7000                        0.0000                        13.2750
6.3250                        0.0000                        5.5250
6.2750                        0.0000                        5.5250
6.2750                        0.0000

10299043                      0.3750                        14.4750
131908.69                     0.0500                        14.4250
7.8500                        0.0000                        14.4250
7.4750                        0.0000                        5.5250
7.4250                        0.0000                        5.5250
7.4250                        0.0000

10299045                      0.5000                        14.4500
64964.12                      0.0500                        14.4000
8.9500                        0.0000                        14.4000
8.4500                        0.0000                        5.6500
8.4000                        0.0000                        5.6500
8.4000                        0.0000

10299049                      0.5000                        14.7250
174134.34                     0.0500                        14.6750
8.2250                        0.0000                        14.6750
7.7250                        0.0000                        5.6000
7.6750                        0.0000                        5.6000
7.6750                        0.0000

10299051                      0.3750                        15.1250
112981.51                     0.0500                        15.0750
8.5000                        0.0000                        15.0750
8.1250                        0.0000                        5.7750
8.0750                        0.0000                        5.7750
8.0750                        0.0000

10299053                      0.3750                        12.5750
464513.45                     0.0500                        12.5250
5.9500                        0.0000                        12.5250
5.5750                        0.0000                        5.5250
5.5250                        0.0000                        5.5250
5.5250                        0.0000

10299055                      0.3750                        14.9750
68000.00                      0.0500                        14.9250
8.3500                        0.0000                        14.9250
7.9750                        0.0000                        5.5250
7.9250                        0.0000                        5.5250
7.9250                        0.0000

10299057                      0.5000                        15.6250
275500.00                     0.0500                        15.5750
9.1250                        0.0000                        15.5750
8.6250                        0.0000                        5.4000
8.5750                        0.0000                        5.4000
8.5750                        0.0000

10299059                      0.3750                        14.0250
189935.35                     0.0500                        13.9750
7.4000                        0.0000                        13.9750
7.0250                        0.0000                        5.5250
6.9750                        0.0000                        5.5250
6.9750                        0.0000

10299061                      0.3750                        14.1000
139200.00                     0.0500                        14.0500
7.4750                        0.0000                        14.0500
7.1000                        0.0000                        5.5250
7.0500                        0.0000                        5.5250
7.0500                        0.0000

10299063                      0.3750                        13.7750
131240.00                     0.0500                        13.7250
7.1500                        0.0000                        13.7250
6.7750                        0.0000                        5.5250
6.7250                        0.0000                        5.5250
6.7250                        0.0000

10299065                      0.5000                        14.4900
206860.82                     0.0500                        14.4400
7.9900                        0.0000                        14.4400
7.4900                        0.0000                        5.4000
7.4400                        0.0000                        5.4000
7.4400                        0.0000

10299069                      0.3750                        14.4250
376792.00                     0.0500                        14.3750
7.8000                        0.0000                        14.3750
7.4250                        0.0000                        5.7750
7.3750                        0.0000                        5.7750
7.3750                        0.0000

10299071                      0.5000                        13.5500
104714.94                     0.0500                        13.5000
7.0500                        0.0000                        13.5000
6.5500                        0.0000                        5.4000
6.5000                        0.0000                        5.4000
6.5000                        0.0000

10299073                      0.3750                        14.0250
485434.76                     0.0500                        13.9750
7.4000                        0.0000                        13.9750
7.0250                        0.0000                        5.7750
6.9750                        0.0000                        5.7750
6.9750                        0.0000

10299079                      0.3750                        13.1250
249773.99                     0.0500                        13.0750
6.5000                        0.0000                        13.0750
6.1250                        0.0000                        5.5250
6.0750                        0.0000                        5.5250
6.0750                        0.0000

10299083                      0.5000                        15.7750
243684.26                     0.0500                        15.7250
9.2750                        0.0000                        15.7250
8.7750                        0.0000                        5.6500
8.7250                        0.0000                        5.6500
8.7250                        0.0000

10299085                      0.3750                        13.8250
153878.66                     0.0500                        13.7750
7.2000                        0.0000                        13.7750
6.8250                        0.0000                        5.5250
6.7750                        0.0000                        5.5250
6.7750                        0.0000

10299087                      0.5000                        14.4900
232593.51                     0.0500                        14.4400
7.9900                        0.0000                        14.4400
7.4900                        0.0000                        5.4000
7.4400                        0.0000                        5.4000
7.4400                        0.0000

10299091                      0.5000                        15.1000
240657.09                     0.0500                        15.0500
8.6000                        0.0000                        15.0500
8.1000                        0.0000                        6.1500
8.0500                        0.0000                        6.1500
8.0500                        0.0000

10299093                      0.5000                        16.4500
152931.59                     0.0500                        16.4000
9.9500                        0.0000                        16.4000
9.4500                        0.0000                        5.6000
9.4000                        0.0000                        5.6000
9.4000                        0.0000

10299095                      0.3750                        14.6150
236000.00                     0.0500                        14.5650
7.9900                        0.0000                        14.5650
7.6150                        0.0000                        5.7750
7.5650                        0.0000                        5.7750
7.5650                        0.0000

10299099                      0.3750                        13.9750
474949.00                     0.0500                        13.9250
7.3500                        0.0000                        13.9250
6.9750                        0.0000                        5.7750
6.9250                        0.0000                        5.7750
6.9250                        0.0000

10299101                      0.3750                        14.7250
488000.00                     0.0500                        14.6750
8.1000                        0.0000                        14.6750
7.7250                        0.0000                        5.7750
7.6750                        0.0000                        5.7750
7.6750                        0.0000

10299103                      0.3750                        13.6250
139885.24                     0.0500                        13.5750
7.0000                        0.0000                        13.5750
6.6250                        0.0000                        5.5250
6.5750                        0.0000                        5.5250
6.5750                        0.0000

10299105                      0.5000                        15.3750
71959.63                      0.0500                        15.3250
8.8750                        0.0000                        15.3250
8.3750                        0.0000                        5.4000
8.3250                        0.0000                        5.4000
8.3250                        0.0000

10299107                      0.5000                        14.7000
127837.59                     0.0500                        14.6500
8.2000                        0.0000                        14.6500
7.7000                        0.0000                        5.4000
7.6500                        0.0000                        5.4000
7.6500                        0.0000

10299109                      0.3750                        15.1250
156655.03                     0.0500                        15.0750
8.5000                        0.0000                        15.0750
8.1250                        0.0000                        5.5250
8.0750                        0.0000                        5.5250
8.0750                        0.0000

10299111                      0.3750                        14.6250
139906.05                     0.0500                        14.5750
8.0000                        0.0000                        14.5750
7.6250                        0.0000                        5.5250
7.5750                        0.0000                        5.5250
7.5750                        0.0000

10299113                      0.5000                        13.4900
91924.43                      0.0500                        13.4400
6.9900                        0.0000                        13.4400
6.4900                        0.0000                        5.4000
6.4400                        0.0000                        5.4000
6.4400                        0.0000

10299115                      0.3750                        14.4750
106165.51                     0.0500                        14.4250
7.8500                        0.0000                        14.4250
7.4750                        0.0000                        5.5250
7.4250                        0.0000                        5.5250
7.4250                        0.0000

10299117                      0.5000                        15.2500
367788.27                     0.0500                        15.2000
8.7500                        0.0000                        15.2000
8.2500                        0.0000                        5.4000
8.2000                        0.0000                        5.4000
8.2000                        0.0000

10299119                      0.3750                        15.0250
75953.00                      0.0500                        14.9750
8.4000                        0.0000                        14.9750
8.0250                        0.0000                        5.7750
7.9750                        0.0000                        5.7750
7.9750                        0.0000

10299125                      0.3750                        13.3750
382870.07                     0.0500                        13.3250
6.7500                        0.0000                        13.3250
6.3750                        0.0000                        5.7750
6.3250                        0.0000                        5.7750
6.3250                        0.0000

10299131                      0.5000                        14.4500
141614.79                     0.0500                        14.4000
7.9500                        0.0000                        14.4000
7.4500                        0.0000                        5.4000
7.4000                        0.0000                        5.4000
7.4000                        0.0000

10299137                      0.3750                        15.1750
291928.75                     0.0500                        15.1250
8.5500                        0.0000                        15.1250
8.1750                        0.0000                        5.7750
8.1250                        0.0000                        5.7750
8.1250                        0.0000

10299139                      0.3750                        14.5750
91138.18                      0.0500                        14.5250
7.9500                        0.0000                        14.5250
7.5750                        0.0000                        5.7250
7.5250                        0.0000                        5.7250
7.5250                        0.0000

10299141                      0.3750                        13.6150
200000.00                     0.0500                        13.5650
6.9900                        0.0000                        13.5650
6.6150                        0.0000                        5.7250
6.5650                        0.0000                        5.7250
6.5650                        0.0000

10299145                      0.5000                        14.4900
484673.91                     0.0500                        14.4400
7.9900                        0.0000                        14.4400
7.4900                        0.0000                        5.8000
7.4400                        0.0000                        5.8000
7.4400                        0.0000

10299149                      0.3750                        13.8250
261044.16                     0.0500                        13.7750
7.2000                        0.0000                        13.7750
6.8250                        0.0000                        5.5250
6.7750                        0.0000                        5.5250
6.7750                        0.0000

10299151                      0.3750                        13.7250
97921.23                      0.0500                        13.6750
7.1000                        0.0000                        13.6750
6.7250                        0.0000                        5.5250
6.6750                        0.0000                        5.5250
6.6750                        0.0000

10299153                      0.3750                        15.2250
161404.16                     0.0500                        15.1750
8.6000                        0.0000                        15.1750
8.2250                        0.0000                        5.7750
8.1750                        0.0000                        5.7750
8.1750                        0.0000

10299157                      0.3750                        13.6150
163185.86                     0.0500                        13.5650
6.9900                        0.0000                        13.5650
6.6150                        0.0000                        5.5250
6.5650                        0.0000                        5.5250
6.5650                        0.0000

10299159                      0.5000                        13.9750
234824.71                     0.0500                        13.9250
7.4750                        0.0000                        13.9250
6.9750                        0.0000                        5.6000
6.9250                        0.0000                        5.6000
6.9250                        0.0000

10299165                      0.3750                        14.1250
196853.79                     0.0500                        14.0750
7.5000                        0.0000                        14.0750
7.1250                        0.0000                        5.7750
7.0750                        0.0000                        5.7750
7.0750                        0.0000

10299167                      0.5000                        14.2500
101928.00                     0.0500                        14.2000
7.7500                        0.0000                        14.2000
7.2500                        0.0000                        5.4000
7.2000                        0.0000                        5.4000
7.2000                        0.0000

10299175                      0.3750                        14.7250
57462.20                      0.0500                        14.6750
8.1000                        0.0000                        14.6750
7.7250                        0.0000                        5.5250
7.6750                        0.0000                        5.5250
7.6750                        0.0000

10299177                      0.5000                        14.4500
129886.89                     0.0500                        14.4000
7.9500                        0.0000                        14.4000
7.4500                        0.0000                        5.4000
7.4000                        0.0000                        5.4000
7.4000                        0.0000

10299181                      0.5000                        15.9000
246276.21                     0.0500                        15.8500
9.4000                        0.0000                        15.8500
8.9000                        0.0000                        5.4000
8.8500                        0.0000                        5.4000
8.8500                        0.0000

10299183                      0.3750                        15.7000
268055.77                     0.0500                        15.6500
9.0750                        0.0000                        15.6500
8.7000                        0.0000                        5.7750
8.6500                        0.0000                        5.7750
8.6500                        0.0000

10299185                      0.5000                        15.1500
291378.75                     0.0500                        15.1000
8.6500                        0.0000                        15.1000
8.1500                        0.0000                        5.6000
8.1000                        0.0000                        5.6000
8.1000                        0.0000

10299187                      0.3750                        14.4750
85540.79                      0.0500                        14.4250
7.8500                        0.0000                        14.4250
7.4750                        0.0000                        5.5250
7.4250                        0.0000                        5.5250
7.4250                        0.0000

10299193                      0.3750                        14.9500
286499.97                     0.0500                        14.9000
8.3250                        0.0000                        14.9000
7.9500                        0.0000                        5.7750
7.9000                        0.0000                        5.7750
7.9000                        0.0000

10299197                      0.5000                        15.8500
50224.48                      0.0500                        15.8000
9.3500                        0.0000                        15.8000
8.8500                        0.0000                        6.8000
8.8000                        0.0000                        6.8000
8.8000                        0.0000

10299199                      0.5000                        14.3500
177500.00                     0.0500                        14.3000
7.8500                        0.0000                        14.3000
7.3500                        0.0000                        5.4000
7.3000                        0.0000                        5.4000
7.3000                        0.0000

10299201                      0.3750                        14.1750
108640.11                     0.0500                        14.1250
7.5500                        0.0000                        14.1250
7.1750                        0.0000                        5.5250
7.1250                        0.0000                        5.5250
7.1250                        0.0000

10299203                      0.3750                        15.3500
80953.15                      0.0500                        15.3000
8.7250                        0.0000                        15.3000
8.3500                        0.0000                        5.5250
8.3000                        0.0000                        5.5250
8.3000                        0.0000

10299205                      0.3750                        15.3750
223871.12                     0.0500                        15.3250
8.7500                        0.0000                        15.3250
8.3750                        0.0000                        5.7750
8.3250                        0.0000                        5.7750
8.3250                        0.0000

10299209                      0.3750                        14.9500
65758.68                      0.0500                        14.9000
8.3250                        0.0000                        14.9000
7.9500                        0.0000                        5.7750
7.9000                        0.0000                        5.7750
7.9000                        0.0000

10299211                      0.5000                        15.4500
179061.17                     0.0500                        15.4000
8.9500                        0.0000                        15.4000
8.4500                        0.0000                        5.6000
8.4000                        0.0000                        5.6000
8.4000                        0.0000

10299213                      0.3750                        14.6250
110725.65                     0.0500                        14.5750
8.0000                        0.0000                        14.5750
7.6250                        0.0000                        5.5250
7.5750                        0.0000                        5.5250
7.5750                        0.0000

10299219                      0.3750                        14.3250
92733.84                      0.0500                        14.2750
7.7000                        0.0000                        14.2750
7.3250                        0.0000                        5.5250
7.2750                        0.0000                        5.5250
7.2750                        0.0000

10299221                      0.5000                        16.9500
103658.33                     0.0500                        16.9000
10.4500                       0.0000                        16.9000
9.9500                        0.0000                        5.6500
9.9000                        0.0000                        5.6500
9.9000                        0.0000

10299225                      0.3750                        15.0750
321895.85                     0.0500                        15.0250
8.4500                        0.0000                        15.0250
8.0750                        0.0000                        5.5250
8.0250                        0.0000                        5.5250
8.0250                        0.0000

10299227                      0.3750                        14.5650
172000.00                     0.0500                        14.5150
7.9400                        0.0000                        14.5150
7.5650                        0.0000                        5.5250
7.5150                        0.0000                        5.5250
7.5150                        0.0000

10299229                      0.3750                        13.2750
270000.00                     0.0500                        13.2250
6.6500                        0.0000                        13.2250
6.2750                        0.0000                        5.7750
6.2250                        0.0000                        5.7750
6.2250                        0.0000

10299233                      0.3750                        14.2250
539826.44                     0.0500                        14.1750
7.6000                        0.0000                        14.1750
7.2250                        0.0000                        5.7750
7.1750                        0.0000                        5.7750
7.1750                        0.0000

10299235                      0.3750                        14.5750
287804.78                     0.0500                        14.5250
7.9500                        0.0000                        14.5250
7.5750                        0.0000                        5.5250
7.5250                        0.0000                        5.5250
7.5250                        0.0000

10299239                      0.5000                        15.1250
66710.59                      0.0500                        15.0750
8.6250                        0.0000                        15.0750
8.1250                        0.0000                        6.8000
8.0750                        0.0000                        6.8000
8.0750                        0.0000

10299241                      0.3750                        14.2250
98728.13                      0.0500                        14.1750
7.6000                        0.0000                        14.1750
7.2250                        0.0000                        5.5250
7.1750                        0.0000                        5.5250
7.1750                        0.0000

10299243                      0.5000                        15.0900
234860.25                     0.0500                        15.0400
8.5900                        0.0000                        15.0400
8.0900                        0.0000                        6.1500
8.0400                        0.0000                        6.1500
8.0400                        0.0000

10299247                      0.5000                        16.4000
152930.85                     0.0500                        16.3500
9.9000                        0.0000                        16.3500
9.4000                        0.0000                        5.6500
9.3500                        0.0000                        5.6500
9.3500                        0.0000

10299249                      0.5000                        13.4000
401663.92                     0.0500                        13.3500
6.9000                        0.0000                        13.3500
6.4000                        0.0000                        5.4000
6.3500                        0.0000                        5.4000
6.3500                        0.0000

10299251                      0.3750                        14.4750
121600.00                     0.0500                        14.4250
7.8500                        0.0000                        14.4250
7.4750                        0.0000                        5.5250
7.4250                        0.0000                        5.5250
7.4250                        0.0000

10299253                      0.3750                        14.4000
156639.92                     0.0500                        14.3500
7.7750                        0.0000                        14.3500
7.4000                        0.0000                        5.7250
7.3500                        0.0000                        5.7250
7.3500                        0.0000

10299255                      0.3750                        14.7750
61959.64                      0.0500                        14.7250
8.1500                        0.0000                        14.7250
7.7750                        0.0000                        5.7750
7.7250                        0.0000                        5.7750
7.7250                        0.0000

10299259                      0.5000                        15.0500
93993.61                      0.0500                        15.0000
8.5500                        0.0000                        15.0000
8.0500                        0.0000                        5.4000
8.0000                        0.0000                        5.4000
8.0000                        0.0000

10299261                      0.3750                        13.7250
188000.00                     0.0500                        13.6750
7.1000                        0.0000                        13.6750
6.7250                        0.0000                        5.5250
6.6750                        0.0000                        5.5250
6.6750                        0.0000

10299263                      0.3750                        13.6750
70040.00                      0.0500                        13.6250
7.0500                        0.0000                        13.6250
6.6750                        0.0000                        5.5250
6.6250                        0.0000                        5.5250
6.6250                        0.0000

10299265                      0.3750                        13.6150
119102.09                     0.0500                        13.5650
6.9900                        0.0000                        13.5650
6.6150                        0.0000                        5.5250
6.5650                        0.0000                        5.5250
6.5650                        0.0000

10299267                      0.3750                        14.5250
224000.00                     0.0500                        14.4750
7.9000                        0.0000                        14.4750
7.5250                        0.0000                        5.5250
7.4750                        0.0000                        5.5250
7.4750                        0.0000

10299271                      0.3750                        13.4250
118299.05                     0.0500                        13.3750
6.8000                        0.0000                        13.3750
6.4250                        0.0000                        5.5250
6.3750                        0.0000                        5.5250
6.3750                        0.0000

10299281                      0.3750                        15.1250
455887.09                     0.0500                        15.0750
8.5000                        0.0000                        15.0750
8.1250                        0.0000                        5.5250
8.0750                        0.0000                        5.5250
8.0750                        0.0000

10299283                      0.3750                        14.9250
283820.74                     0.0500                        14.8750
8.3000                        0.0000                        14.8750
7.9250                        0.0000                        5.7750
7.8750                        0.0000                        5.7750
7.8750                        0.0000

10299285                      0.3750                        14.4250
259250.00                     0.0500                        14.3750
7.8000                        0.0000                        14.3750
7.4250                        0.0000                        5.7750
7.3750                        0.0000                        5.7750
7.3750                        0.0000

10299291                      0.3750                        14.6250
600000.00                     0.0500                        14.5750
8.0000                        0.0000                        14.5750
7.6250                        0.0000                        5.5250
7.5750                        0.0000                        5.5250
7.5750                        0.0000

10299293                      0.3750                        13.8250
123902.30                     0.0500                        13.7750
7.2000                        0.0000                        13.7750
6.8250                        0.0000                        5.5250
6.7750                        0.0000                        5.5250
6.7750                        0.0000

10299295                      0.3750                        14.7750
227771.66                     0.0500                        14.7250
8.1500                        0.0000                        14.7250
7.7750                        0.0000                        5.7750
7.7250                        0.0000                        5.7750
7.7250                        0.0000

10299297                      0.3750                        14.5750
300000.00                     0.0500                        14.5250
7.9500                        0.0000                        14.5250
7.5750                        0.0000                        5.7750
7.5250                        0.0000                        5.7750
7.5250                        0.0000

10299299                      0.5000                        15.8000
277357.64                     0.0500                        15.7500
9.3000                        0.0000                        15.7500
8.8000                        0.0000                        5.9000
8.7500                        0.0000                        5.9000
8.7500                        0.0000

10299301                      0.5000                        15.0250
552182.40                     0.0500                        14.9750
8.5250                        0.0000                        14.9750
8.0250                        0.0000                        5.6500
7.9750                        0.0000                        5.6500
7.9750                        0.0000

10299303                      0.5000                        13.9000
319757.71                     0.0500                        13.8500
7.4000                        0.0000                        13.8500
6.9000                        0.0000                        5.4000
6.8500                        0.0000                        5.4000
6.8500                        0.0000

10299305                      0.5000                        14.0000
267911.37                     0.0500                        13.9500
7.5000                        0.0000                        13.9500
7.0000                        0.0000                        5.4000
6.9500                        0.0000                        5.4000
6.9500                        0.0000

10299309                      0.5000                        14.6000
99172.39                      0.0500                        14.5500
8.1000                        0.0000                        14.5500
7.6000                        0.0000                        5.4000
7.5500                        0.0000                        5.4000
7.5500                        0.0000

10299311                      0.3750                        14.7250
350000.00                     0.0500                        14.6750
8.1000                        0.0000                        14.6750
7.7250                        0.0000                        5.7750
7.6750                        0.0000                        5.7750
7.6750                        0.0000

10299313                      0.5000                        14.6250
135120.00                     0.0500                        14.5750
8.1250                        0.0000                        14.5750
7.6250                        0.0000                        5.4000
7.5750                        0.0000                        5.4000
7.5750                        0.0000

10299315                      0.3750                        14.3380
250571.70                     0.0500                        14.2880
7.7130                        0.0000                        14.2880
7.3380                        0.0000                        5.9250
7.2880                        0.0000                        5.9250
7.2880                        0.0000

10299317                      0.3750                        13.8250
303760.48                     0.0500                        13.7750
7.2000                        0.0000                        13.7750
6.8250                        0.0000                        5.7750
6.7750                        0.0000                        5.7750
6.7750                        0.0000

10299321                      0.5000                        14.2500
239830.61                     0.0500                        14.2000
7.7500                        0.0000                        14.2000
7.2500                        0.0000                        6.1500
7.2000                        0.0000                        6.1500
7.2000                        0.0000

10299327                      0.5000                        14.4500
92737.09                      0.0500                        14.4000
7.9500                        0.0000                        14.4000
7.4500                        0.0000                        5.4000
7.4000                        0.0000                        5.4000
7.4000                        0.0000

10299331                      0.3750                        14.9250
467377.26                     0.0500                        14.8750
8.3000                        0.0000                        14.8750
7.9250                        0.0000                        5.7750
7.8750                        0.0000                        5.7750
7.8750                        0.0000

10299335                      0.3750                        12.9550
423805.43                     0.0500                        12.9050
6.3300                        0.0000                        12.9050
5.9550                        0.0000                        5.5250
5.9050                        0.0000                        5.5250
5.9050                        0.0000

10299337                      0.5000                        15.2000
141966.84                     0.0500                        15.1500
8.7000                        0.0000                        15.1500
8.2000                        0.0000                        6.8000
8.1500                        0.0000                        6.8000
8.1500                        0.0000

10299339                      0.5000                        16.1750
71400.00                      0.0500                        16.1250
9.6750                        0.0000                        16.1250
9.1750                        0.0000                        6.1500
9.1250                        0.0000                        6.1500
9.1250                        0.0000

10299343                      0.5000                        14.4900
746785.39                     0.0500                        14.4400
7.9900                        0.0000                        14.4400
7.4900                        0.0000                        6.1000
7.4400                        0.0000                        6.1000
7.4400                        0.0000

10299345                      0.5000                        14.3500
604819.02                     0.0500                        14.3000
7.8500                        0.0000                        14.3000
7.3500                        0.0000                        5.6500
7.3000                        0.0000                        5.6500
7.3000                        0.0000

10299347                      0.3750                        13.9750
234500.00                     0.0500                        13.9250
7.3500                        0.0000                        13.9250
6.9750                        0.0000                        5.5250
6.9250                        0.0000                        5.5250
6.9250                        0.0000

10299349                      0.3750                        13.4250
363689.66                     0.0500                        13.3750
6.8000                        0.0000                        13.3750
6.4250                        0.0000                        5.5250
6.3750                        0.0000                        5.5250
6.3750                        0.0000

10299353                      0.3750                        14.0250
203869.52                     0.0500                        13.9750
7.4000                        0.0000                        13.9750
7.0250                        0.0000                        5.5250
6.9750                        0.0000                        5.5250
6.9750                        0.0000

10299355                      0.5000                        15.3000
322926.79                     0.0500                        15.2500
8.8000                        0.0000                        15.2500
8.3000                        0.0000                        5.4000
8.2500                        0.0000                        5.4000
8.2500                        0.0000

10299357                      0.3750                        14.1750
574577.52                     0.0500                        14.1250
7.5500                        0.0000                        14.1250
7.1750                        0.0000                        6.0250
7.1250                        0.0000                        6.0250
7.1250                        0.0000

10299359                      0.3750                        13.3750
236903.17                     0.0500                        13.3250
6.7500                        0.0000                        13.3250
6.3750                        0.0000                        5.5250
6.3250                        0.0000                        5.5250
6.3250                        0.0000

10299361                      0.5000                        13.0000
217404.76                     0.0500                        12.9500
6.5000                        0.0000                        12.9500
6.0000                        0.0000                        5.4000
5.9500                        0.0000                        5.4000
5.9500                        0.0000

10299365                      0.5000                        16.4000
247887.92                     0.0500                        16.3500
9.9000                        0.0000                        16.3500
9.4000                        0.0000                        6.8000
9.3500                        0.0000                        6.8000
9.3500                        0.0000

10299367                      0.5000                        14.0000
567263.83                     0.0500                        13.9500
7.5000                        0.0000                        13.9500
7.0000                        0.0000                        5.6500
6.9500                        0.0000                        5.6500
6.9500                        0.0000

10299373                      0.3750                        16.8000
97158.58                      0.0500                        16.7500
10.1750                       0.0000                        16.7500
9.8000                        0.0000                        5.7750
9.7500                        0.0000                        5.7750
9.7500                        0.0000

10299377                      0.3750                        12.1750
463737.02                     0.0500                        12.1250
5.5500                        0.0000                        12.1250
5.1750                        0.0000                        5.5250
5.1250                        0.0000                        5.5250
5.1250                        0.0000

10299379                      0.3750                        13.7750
193800.00                     0.0500                        13.7250
7.1500                        0.0000                        13.7250
6.7750                        0.0000                        5.9250
6.7250                        0.0000                        5.9250
6.7250                        0.0000

10299381                      0.5000                        13.4500
599768.18                     0.0500                        13.4000
6.9500                        0.0000                        13.4000
6.4500                        0.0000                        5.4000
6.4000                        0.0000                        5.4000
6.4000                        0.0000

10299383                      0.5000                        13.9500
364377.72                     0.0500                        13.9000
7.4500                        0.0000                        13.9000
6.9500                        0.0000                        5.4000
6.9000                        0.0000                        5.4000
6.9000                        0.0000

10299385                      0.3750                        14.6150
553340.99                     0.0500                        14.5650
7.9900                        0.0000                        14.5650
7.6150                        0.0000                        5.5250
7.5650                        0.0000                        5.5250
7.5650                        0.0000

10299389                      0.5000                        13.6500
206174.67                     0.0500                        13.6000
7.1500                        0.0000                        13.6000
6.6500                        0.0000                        5.4000
6.6000                        0.0000                        5.4000
6.6000                        0.0000

10299391                      0.5000                        12.0000
375784.03                     0.0500                        11.9500
5.5000                        0.0000                        11.9500
5.0000                        0.0000                        5.4000
4.9500                        0.0000                        5.4000
4.9500                        0.0000

10299395                      0.5000                        14.4900
461867.27                     0.0500                        14.4400
7.9900                        0.0000                        14.4400
7.4900                        0.0000                        5.6500
7.4400                        0.0000                        5.6500
7.4400                        0.0000

10299397                      0.3750                        15.8500
315827.32                     0.0500                        15.8000
9.2250                        0.0000                        15.8000
8.8500                        0.0000                        5.7750
8.8000                        0.0000                        5.7750
8.8000                        0.0000

10299399                      0.3750                        12.4750
158716.95                     0.0500                        12.4250
5.8500                        0.0000                        12.4250
5.4750                        0.0000                        5.5250
5.4250                        0.0000                        5.5250
5.4250                        0.0000

10299401                      0.5000                        14.9000
540000.00                     0.0500                        14.8500
8.4000                        0.0000                        14.8500
7.9000                        0.0000                        5.4000
7.8500                        0.0000                        5.4000
7.8500                        0.0000

10299403                      0.3750                        14.4750
267120.06                     0.0500                        14.4250
7.8500                        0.0000                        14.4250
7.4750                        0.0000                        5.5250
7.4250                        0.0000                        5.5250
7.4250                        0.0000

10299407                      0.3750                        13.9750
240000.00                     0.0500                        13.9250
7.3500                        0.0000                        13.9250
6.9750                        0.0000                        5.5250
6.9250                        0.0000                        5.5250
6.9250                        0.0000

10299411                      0.5000                        12.8000
119944.47                     0.0500                        12.7500
6.3000                        0.0000                        12.7500
5.8000                        0.0000                        5.4000
5.7500                        0.0000                        5.4000
5.7500                        0.0000

10299413                      0.3750                        13.8500
277335.79                     0.0500                        13.8000
7.2250                        0.0000                        13.8000
6.8500                        0.0000                        5.5250
6.8000                        0.0000                        5.5250
6.8000                        0.0000

10299417                      0.3750                        14.1750
242171.02                     0.0500                        14.1250
7.5500                        0.0000                        14.1250
7.1750                        0.0000                        5.5250
7.1250                        0.0000                        5.5250
7.1250                        0.0000

10299419                      0.3750                        15.4250
171902.05                     0.0500                        15.3750
8.8000                        0.0000                        15.3750
8.4250                        0.0000                        5.7750
8.3750                        0.0000                        5.7750
8.3750                        0.0000

10299421                      0.3750                        13.8500
508000.00                     0.0500                        13.8000
7.2250                        0.0000                        13.8000
6.8500                        0.0000                        5.7750
6.8000                        0.0000                        5.7750
6.8000                        0.0000

10299423                      0.3750                        14.2000
131467.81                     0.0500                        14.1500
7.5750                        0.0000                        14.1500
7.2000                        0.0000                        5.5250
7.1500                        0.0000                        5.5250
7.1500                        0.0000

10299425                      0.5000                        15.8500
454912.44                     0.0500                        15.8000
9.3500                        0.0000                        15.8000
8.8500                        0.0000                        5.6500
8.8000                        0.0000                        5.6500
8.8000                        0.0000

10299429                      0.3750                        13.9750
491830.19                     0.0500                        13.9250
7.3500                        0.0000                        13.9250
6.9750                        0.0000                        5.7750
6.9250                        0.0000                        5.7750
6.9250                        0.0000

10299431                      0.3750                        13.7750
399500.00                     0.0500                        13.7250
7.1500                        0.0000                        13.7250
6.7750                        0.0000                        5.7750
6.7250                        0.0000                        5.7750
6.7250                        0.0000

10299433                      0.3750                        15.6750
79556.97                      0.0500                        15.6250
9.0500                        0.0000                        15.6250
8.6750                        0.0000                        5.7750
8.6250                        0.0000                        5.7750
8.6250                        0.0000

10299435                      0.3750                        13.7250
143146.96                     0.0500                        13.6750
7.1000                        0.0000                        13.6750
6.7250                        0.0000                        5.5250
6.6750                        0.0000                        5.5250
6.6750                        0.0000

10299437                      0.3750                        14.7250
296917.35                     0.0500                        14.6750
8.1000                        0.0000                        14.6750
7.7250                        0.0000                        6.2750
7.6750                        0.0000                        6.2750
7.6750                        0.0000

10299439                      0.3750                        15.2250
219947.10                     0.0500                        15.1750
8.6000                        0.0000                        15.1750
8.2250                        0.0000                        5.7750
8.1750                        0.0000                        5.7750
8.1750                        0.0000

10299443                      0.3750                        12.2750
482233.74                     0.0500                        12.2250
5.6500                        0.0000                        12.2250
5.2750                        0.0000                        5.5250
5.2250                        0.0000                        5.5250
5.2250                        0.0000

10299445                      0.3750                        14.7750
112769.06                     0.0500                        14.7250
8.1500                        0.0000                        14.7250
7.7750                        0.0000                        5.7750
7.7250                        0.0000                        5.7750
7.7250                        0.0000

10299447                      0.3750                        13.6150
607500.00                     0.0500                        13.5650
6.9900                        0.0000                        13.5650
6.6150                        0.0000                        5.5250
6.5650                        0.0000                        5.5250
6.5650                        0.0000

10299449                      0.5000                        13.2500
301876.61                     0.0500                        13.2000
6.7500                        0.0000                        13.2000
6.2500                        0.0000                        5.4000
6.2000                        0.0000                        5.4000
6.2000                        0.0000

10299451                      0.3750                        15.1000
279930.15                     0.0500                        15.0500
8.4750                        0.0000                        15.0500
8.1000                        0.0000                        5.7750
8.0500                        0.0000                        5.7750
8.0500                        0.0000

10299453                      0.3750                        15.4750
455098.33                     0.0500                        15.4250
8.8500                        0.0000                        15.4250
8.4750                        0.0000                        5.5250
8.4250                        0.0000                        5.5250
8.4250                        0.0000

10299455                      0.5000                        14.4900
711795.45                     0.0500                        14.4400
7.9900                        0.0000                        14.4400
7.4900                        0.0000                        5.4000
7.4400                        0.0000                        5.4000
7.4400                        0.0000

10299457                      0.5000                        14.1500
746569.00                     0.0500                        14.1000
7.6500                        0.0000                        14.1000
7.1500                        0.0000                        5.4000
7.1000                        0.0000                        5.4000
7.1000                        0.0000

10299459                      0.3750                        14.6750
82975.29                      0.0500                        14.6250
8.0500                        0.0000                        14.6250
7.6750                        0.0000                        5.5250
7.6250                        0.0000                        5.5250
7.6250                        0.0000

10299461                      0.3750                        13.3750
242300.96                     0.0500                        13.3250
6.7500                        0.0000                        13.3250
6.3750                        0.0000                        5.7750
6.3250                        0.0000                        5.7750
6.3250                        0.0000

10299463                      0.3750                        13.4750
332800.00                     0.0500                        13.4250
6.8500                        0.0000                        13.4250
6.4750                        0.0000                        5.5250
6.4250                        0.0000                        5.5250
6.4250                        0.0000

10299465                      0.3750                        15.0150
367905.89                     0.0500                        14.9650
8.3900                        0.0000                        14.9650
8.0150                        0.0000                        5.7750
7.9650                        0.0000                        5.7750
7.9650                        0.0000

10299467                      0.3750                        14.5750
253526.29                     0.0500                        14.5250
7.9500                        0.0000                        14.5250
7.5750                        0.0000                        5.5250
7.5250                        0.0000                        5.5250
7.5250                        0.0000

10299469                      0.3750                        14.1250
623793.63                     0.0500                        14.0750
7.5000                        0.0000                        14.0750
7.1250                        0.0000                        5.7750
7.0750                        0.0000                        5.7750
7.0750                        0.0000

10299471                      0.5000                        15.2750
324925.78                     0.0500                        15.2250
8.7750                        0.0000                        15.2250
8.2750                        0.0000                        6.5000
8.2250                        0.0000                        6.5000
8.2250                        0.0000

10299473                      0.5000                        13.4000
201171.15                     0.0500                        13.3500
6.9000                        0.0000                        13.3500
6.4000                        0.0000                        5.4000
6.3500                        0.0000                        5.4000
6.3500                        0.0000

10299475                      0.3750                        15.6250
389916.69                     0.0500                        15.5750
9.0000                        0.0000                        15.5750
8.6250                        0.0000                        5.7750
8.5750                        0.0000                        5.7750
8.5750                        0.0000

10299477                      0.3750                        13.1750
227901.52                     0.0500                        13.1250
6.5500                        0.0000                        13.1250
6.1750                        0.0000                        5.5250
6.1250                        0.0000                        5.5250
6.1250                        0.0000

10299481                      0.5000                        15.1500
391407.24                     0.0500                        15.1000
8.6500                        0.0000                        15.1000
8.1500                        0.0000                        5.8000
8.1000                        0.0000                        5.8000
8.1000                        0.0000

10299483                      0.5000                        14.0000
103165.87                     0.0500                        13.9500
7.5000                        0.0000                        13.9500
7.0000                        0.0000                        5.4000
6.9500                        0.0000                        5.4000
6.9500                        0.0000

10299485                      0.3750                        14.0250
241317.85                     0.0500                        13.9750
7.4000                        0.0000                        13.9750
7.0250                        0.0000                        5.5250
6.9750                        0.0000                        5.5250
6.9750                        0.0000

10299489                      0.3750                        13.1250
363040.95                     0.0500                        13.0750
6.5000                        0.0000                        13.0750
6.1250                        0.0000                        5.5250
6.0750                        0.0000                        5.5250
6.0750                        0.0000

10299491                      0.3750                        13.5250
470215.69                     0.0500                        13.4750
6.9000                        0.0000                        13.4750
6.5250                        0.0000                        5.7750
6.4750                        0.0000                        5.7750
6.4750                        0.0000

10299493                      0.3750                        13.7750
348372.71                     0.0500                        13.7250
7.1500                        0.0000                        13.7250
6.7750                        0.0000                        5.5250
6.7250                        0.0000                        5.5250
6.7250                        0.0000

10299495                      0.5000                        16.0000
840845.30                     0.0500                        15.9500
9.5000                        0.0000                        15.9500
9.0000                        0.0000                        5.6500
8.9500                        0.0000                        5.6500
8.9500                        0.0000

10299497                      0.3750                        14.3750
209535.47                     0.0500                        14.3250
7.7500                        0.0000                        14.3250
7.3750                        0.0000                        5.7750
7.3250                        0.0000                        5.7750
7.3250                        0.0000

10299499                      0.5000                        13.9000
639782.23                     0.0500                        13.8500
7.4000                        0.0000                        13.8500
6.9000                        0.0000                        5.4000
6.8500                        0.0000                        5.4000
6.8500                        0.0000

10299501                      0.5000                        14.0000
431200.00                     0.0500                        13.9500
7.5000                        0.0000                        13.9500
7.0000                        0.0000                        5.4000
6.9500                        0.0000                        5.4000
6.9500                        0.0000

10299505                      0.3750                        13.1250
99000.00                      0.0500                        13.0750
6.5000                        0.0000                        13.0750
6.1250                        0.0000                        5.5250
6.0750                        0.0000                        5.5250
6.0750                        0.0000

10299507                      0.3750                        14.1250
400767.42                     0.0500                        14.0750
7.5000                        0.0000                        14.0750
7.1250                        0.0000                        5.5250
7.0750                        0.0000                        5.5250
7.0750                        0.0000

10299509                      0.5000                        13.4500
401044.99                     0.0500                        13.4000
6.9500                        0.0000                        13.4000
6.4500                        0.0000                        5.6000
6.4000                        0.0000                        5.6000
6.4000                        0.0000

10299511                      0.3750                        14.1250
93569.04                      0.0500                        14.0750
7.5000                        0.0000                        14.0750
7.1250                        0.0000                        5.5250
7.0750                        0.0000                        5.5250
7.0750                        0.0000

10299517                      0.3750                        14.0130
214726.66                     0.0500                        13.9630
7.3880                        0.0000                        13.9630
7.0130                        0.0000                        5.5250
6.9630                        0.0000                        5.5250
6.9630                        0.0000

10299521                      0.3750                        14.7750
155216.00                     0.0500                        14.7250
8.1500                        0.0000                        14.7250
7.7750                        0.0000                        5.7750
7.7250                        0.0000                        5.7750
7.7250                        0.0000

10299523                      0.3750                        13.4550
303378.73                     0.0500                        13.4050
6.8300                        0.0000                        13.4050
6.4550                        0.0000                        5.7750
6.4050                        0.0000                        5.7750
6.4050                        0.0000

10299525                      0.3750                        15.1250
488782.94                     0.0500                        15.0750
8.5000                        0.0000                        15.0750
8.1250                        0.0000                        5.5250
8.0750                        0.0000                        5.5250
8.0750                        0.0000

10299527                      0.5000                        14.7500
104772.08                     0.0500                        14.7000
8.2500                        0.0000                        14.7000
7.7500                        0.0000                        5.4000
7.7000                        0.0000                        5.4000
7.7000                        0.0000

10299529                      0.3750                        14.7880
167890.95                     0.0500                        14.7380
8.1630                        0.0000                        14.7380
7.7880                        0.0000                        5.5250
7.7380                        0.0000                        5.5250
7.7380                        0.0000

10299531                      0.3750                        14.5250
112066.94                     0.0500                        14.4750
7.9000                        0.0000                        14.4750
7.5250                        0.0000                        5.5250
7.4750                        0.0000                        5.5250
7.4750                        0.0000

10299533                      0.3750                        14.4250
147955.08                     0.0500                        14.3750
7.8000                        0.0000                        14.3750
7.4250                        0.0000                        5.7750
7.3750                        0.0000                        5.7750
7.3750                        0.0000

10299535                      0.5000                        13.4900
319797.77                     0.0500                        13.4400
6.9900                        0.0000                        13.4400
6.4900                        0.0000                        5.4000
6.4400                        0.0000                        5.4000
6.4400                        0.0000

10299537                      0.3750                        14.2250
439818.59                     0.0500                        14.1750
7.6000                        0.0000                        14.1750
7.2250                        0.0000                        5.5250
7.1750                        0.0000                        5.5250
7.1750                        0.0000

10299539                      0.3750                        14.4750
207138.01                     0.0500                        14.4250
7.8500                        0.0000                        14.4250
7.4750                        0.0000                        5.5250
7.4250                        0.0000                        5.5250
7.4250                        0.0000

10299541                      0.3750                        15.3250
196000.00                     0.0500                        15.2750
8.7000                        0.0000                        15.2750
8.3250                        0.0000                        5.5250
8.2750                        0.0000                        5.5250
8.2750                        0.0000

10299543                      0.3750                        14.3250
183142.78                     0.0500                        14.2750
7.7000                        0.0000                        14.2750
7.3250                        0.0000                        5.7750
7.2750                        0.0000                        5.7750
7.2750                        0.0000

10299545                      0.5000                        13.4900
617264.08                     0.0500                        13.4400
6.9900                        0.0000                        13.4400
6.4900                        0.0000                        5.4000
6.4400                        0.0000                        5.4000
6.4400                        0.0000

10299547                      0.3750                        14.1250
143472.53                     0.0500                        14.0750
7.5000                        0.0000                        14.0750
7.1250                        0.0000                        5.5250
7.0750                        0.0000                        5.5250
7.0750                        0.0000

10299551                      0.3750                        13.6150
239108.61                     0.0500                        13.5650
6.9900                        0.0000                        13.5650
6.6150                        0.0000                        5.5250
6.5650                        0.0000                        5.5250
6.5650                        0.0000

10299553                      0.5000                        13.4500
290000.00                     0.0500                        13.4000
6.9500                        0.0000                        13.4000
6.4500                        0.0000                        5.4000
6.4000                        0.0000                        5.4000
6.4000                        0.0000

10299555                      0.3750                        13.8250
467831.46                     0.0500                        13.7750
7.2000                        0.0000                        13.7750
6.8250                        0.0000                        5.7750
6.7750                        0.0000                        5.7750
6.7750                        0.0000

10299557                      0.3750                        13.3750
347000.00                     0.0500                        13.3250
6.7500                        0.0000                        13.3250
6.3750                        0.0000                        5.5250
6.3250                        0.0000                        5.5250
6.3250                        0.0000

10299559                      0.3750                        13.9750
279785.87                     0.0500                        13.9250
7.3500                        0.0000                        13.9250
6.9750                        0.0000                        5.7750
6.9250                        0.0000                        5.7750
6.9250                        0.0000

10299561                      0.3750                        13.9750
305494.52                     0.0500                        13.9250
7.3500                        0.0000                        13.9250
6.9750                        0.0000                        5.7750
6.9250                        0.0000                        5.7750
6.9250                        0.0000

10299563                      0.3750                        13.6150
127951.09                     0.0500                        13.5650
6.9900                        0.0000                        13.5650
6.6150                        0.0000                        5.7250
6.5650                        0.0000                        5.7250
6.5650                        0.0000

10299565                      0.3750                        13.3750
196630.55                     0.0500                        13.3250
6.7500                        0.0000                        13.3250
6.3750                        0.0000                        5.5250
6.3250                        0.0000                        5.5250
6.3250                        0.0000

10299567                      0.3750                        15.1250
127968.30                     0.0500                        15.0750
8.5000                        0.0000                        15.0750
8.1250                        0.0000                        5.5250
8.0750                        0.0000                        5.5250
8.0750                        0.0000

10299569                      0.3750                        13.9750
479834.33                     0.0500                        13.9250
7.3500                        0.0000                        13.9250
6.9750                        0.0000                        5.7750
6.9250                        0.0000                        5.7750
6.9250                        0.0000

10299571                      0.3750                        13.4750
360000.00                     0.0500                        13.4250
6.8500                        0.0000                        13.4250
6.4750                        0.0000                        5.5250
6.4250                        0.0000                        5.5250
6.4250                        0.0000

10299573                      0.3750                        13.7500
403851.40                     0.0500                        13.7000
7.1250                        0.0000                        13.7000
6.7500                        0.0000                        5.5250
6.7000                        0.0000                        5.5250
6.7000                        0.0000

10299575                      0.5000                        15.0000
544365.17                     0.0500                        14.9500
8.5000                        0.0000                        14.9500
8.0000                        0.0000                        5.6500
7.9500                        0.0000                        5.6500
7.9500                        0.0000

10299579                      0.3750                        13.1250
215905.41                     0.0500                        13.0750
6.5000                        0.0000                        13.0750
6.1250                        0.0000                        5.5250
6.0750                        0.0000                        5.5250
6.0750                        0.0000

10299581                      0.3750                        13.9750
147948.92                     0.0500                        13.9250
7.3500                        0.0000                        13.9250
6.9750                        0.0000                        5.5250
6.9250                        0.0000                        5.5250
6.9250                        0.0000

10299583                      0.3750                        12.6150
441527.57                     0.0500                        12.5650
5.9900                        0.0000                        12.5650
5.6150                        0.0000                        5.5250
5.5650                        0.0000                        5.5250
5.5650                        0.0000

10299585                      0.5000                        12.4900
315191.21                     0.0500                        12.4400
5.9900                        0.0000                        12.4400
5.4900                        0.0000                        5.4000
5.4400                        0.0000                        5.4000
5.4400                        0.0000

10299591                      0.3750                        12.4750
191803.31                     0.0500                        12.4250
5.8500                        0.0000                        12.4250
5.4750                        0.0000                        5.5250
5.4250                        0.0000                        5.5250
5.4250                        0.0000

10299597                      0.5000                        13.2500
167855.35                     0.0500                        13.2000
6.7500                        0.0000                        13.2000
6.2500                        0.0000                        5.4000
6.2000                        0.0000                        5.4000
6.2000                        0.0000

10299599                      0.3750                        14.4750
94934.29                      0.0500                        14.4250
7.8500                        0.0000                        14.4250
7.4750                        0.0000                        5.5250
7.4250                        0.0000                        5.5250
7.4250                        0.0000

10299603                      0.5000                        14.5500
108654.99                     0.0500                        14.5000
8.0500                        0.0000                        14.5000
7.5500                        0.0000                        5.6000
7.5000                        0.0000                        5.6000
7.5000                        0.0000

10299609                      0.3750                        15.1750
335416.00                     0.0500                        15.1250
8.5500                        0.0000                        15.1250
8.1750                        0.0000                        5.5250
8.1250                        0.0000                        5.5250
8.1250                        0.0000

10299611                      0.5000                        14.5500
167476.49                     0.0500                        14.5000
8.0500                        0.0000                        14.5000
7.5500                        0.0000                        5.8000
7.5000                        0.0000                        5.8000
7.5000                        0.0000

10299615                      0.3750                        16.3500
44922.65                      0.0500                        16.3000
9.7250                        0.0000                        16.3000
9.3500                        0.0000                        5.7750
9.3000                        0.0000                        5.7750
9.3000                        0.0000

10299623                      0.5000                        14.4500
98001.52                      0.0500                        14.4000
7.9500                        0.0000                        14.4000
7.4500                        0.0000                        5.4000
7.4000                        0.0000                        5.4000
7.4000                        0.0000

10299629                      0.5000                        14.0000
181465.22                     0.0500                        13.9500
7.5000                        0.0000                        13.9500
7.0000                        0.0000                        5.4000
6.9500                        0.0000                        5.4000
6.9500                        0.0000

10299631                      0.3750                        14.6750
82689.63                      0.0500                        14.6250
8.0500                        0.0000                        14.6250
7.6750                        0.0000                        4.5750
7.6250                        0.0000                        4.5750
7.6250                        0.0000

10299633                      0.3750                        13.7750
105750.93                     0.0500                        13.7250
7.1500                        0.0000                        13.7250
6.7750                        0.0000                        5.5250
6.7250                        0.0000                        5.5250
6.7250                        0.0000

10299635                      0.5000                        14.8750
337078.97                     0.0500                        14.8250
8.3750                        0.0000                        14.8250
7.8750                        0.0000                        5.6000
7.8250                        0.0000                        5.6000
7.8250                        0.0000

10299637                      0.3750                        13.2750
342000.00                     0.0500                        13.2250
6.6500                        0.0000                        13.2250
6.2750                        0.0000                        5.5250
6.2250                        0.0000                        5.5250
6.2250                        0.0000

10299639                      0.3750                        12.7750
108988.20                     0.0500                        12.7250
6.1500                        0.0000                        12.7250
5.7750                        0.0000                        5.5250
5.7250                        0.0000                        5.5250
5.7250                        0.0000

10299643                      0.3750                        12.6500
327200.00                     0.0500                        12.6000
6.0250                        0.0000                        12.6000
5.6500                        0.0000                        5.5250
5.6000                        0.0000                        5.5250
5.6000                        0.0000

10299645                      0.3750                        13.9250
267992.84                     0.0500                        13.8750
7.3000                        0.0000                        13.8750
6.9250                        0.0000                        5.7250
6.8750                        0.0000                        5.7250
6.8750                        0.0000

10299651                      0.3750                        13.1750
333000.00                     0.0500                        13.1250
6.5500                        0.0000                        13.1250
6.1750                        0.0000                        5.5250
6.1250                        0.0000                        5.5250
6.1250                        0.0000

10299653                      0.3750                        13.0500
289410.73                     0.0500                        13.0000
6.4250                        0.0000                        13.0000
6.0500                        0.0000                        6.0250
6.0000                        0.0000                        6.0250
6.0000                        0.0000

10299657                      0.3750                        12.5750
112572.70                     0.0500                        12.5250
5.9500                        0.0000                        12.5250
5.5750                        0.0000                        5.5250
5.5250                        0.0000                        5.5250
5.5250                        0.0000

10299659                      0.5000                        13.4500
207904.21                     0.0500                        13.4000
6.9500                        0.0000                        13.4000
6.4500                        0.0000                        5.6000
6.4000                        0.0000                        5.6000
6.4000                        0.0000

10299667                      0.5000                        13.7000
410350.42                     0.0500                        13.6500
7.2000                        0.0000                        13.6500
6.7000                        0.0000                        5.6000
6.6500                        0.0000                        5.6000
6.6500                        0.0000

10299669                      0.3750                        14.1750
143787.73                     0.0500                        14.1250
7.5500                        0.0000                        14.1250
7.1750                        0.0000                        5.5250
7.1250                        0.0000                        5.5250
7.1250                        0.0000

10299671                      0.3750                        13.7450
96922.35                      0.0500                        13.6950
7.1200                        0.0000                        13.6950
6.7450                        0.0000                        5.7750
6.6950                        0.0000                        5.7750
6.6950                        0.0000

10299679                      0.3750                        14.5750
156754.43                     0.0500                        14.5250
7.9500                        0.0000                        14.5250
7.5750                        0.0000                        5.5250
7.5250                        0.0000                        5.5250
7.5250                        0.0000

10299681                      0.3750                        14.2250
168745.75                     0.0500                        14.1750
7.6000                        0.0000                        14.1750
7.2250                        0.0000                        5.5250
7.1750                        0.0000                        5.5250
7.1750                        0.0000

10299683                      0.3750                        14.6750
54384.63                      0.0500                        14.6250
8.0500                        0.0000                        14.6250
7.6750                        0.0000                        5.5250
7.6250                        0.0000                        5.5250
7.6250                        0.0000

10299687                      0.3750                        14.6250
243930.10                     0.0500                        14.5750
8.0000                        0.0000                        14.5750
7.6250                        0.0000                        5.7750
7.5750                        0.0000                        5.7750
7.5750                        0.0000

10299689                      0.3750                        14.2750
287792.59                     0.0500                        14.2250
7.6500                        0.0000                        14.2250
7.2750                        0.0000                        5.5250
7.2250                        0.0000                        5.5250
7.2250                        0.0000

10299691                      0.5000                        14.0000
244918.97                     0.0500                        13.9500
7.5000                        0.0000                        13.9500
7.0000                        0.0000                        5.4000
6.9500                        0.0000                        5.4000
6.9500                        0.0000

10299693                      0.3750                        14.9750
197920.00                     0.0500                        14.9250
8.3500                        0.0000                        14.9250
7.9750                        0.0000                        5.5250
7.9250                        0.0000                        5.5250
7.9250                        0.0000

10299695                      0.3750                        14.1250
379874.33                     0.0500                        14.0750
7.5000                        0.0000                        14.0750
7.1250                        0.0000                        5.5250
7.0750                        0.0000                        5.5250
7.0750                        0.0000

10299697                      0.5000                        18.2500
271974.97                     0.0500                        18.2000
11.7500                       0.0000                        18.2000
11.2500                       0.0000                        5.6500
11.2000                       0.0000                        5.6500
11.2000                       0.0000

10299701                      0.3750                        14.6750
71952.17                      0.0500                        14.6250
8.0500                        0.0000                        14.6250
7.6750                        0.0000                        5.5250
7.6250                        0.0000                        5.5250
7.6250                        0.0000

10299705                      0.3750                        16.3750
49991.47                      0.0500                        16.3250
9.7500                        0.0000                        16.3250
9.3750                        0.0000                        6.9250
9.3250                        0.0000                        6.9250
9.3250                        0.0000

10299707                      0.3750                        15.4750
89579.98                      0.0500                        15.4250
8.8500                        0.0000                        15.4250
8.4750                        0.0000                        5.7750
8.4250                        0.0000                        5.7750
8.4250                        0.0000

10299709                      0.5000                        14.8000
720000.00                     0.0500                        14.7500
8.3000                        0.0000                        14.7500
7.8000                        0.0000                        5.6500
7.7500                        0.0000                        5.6500
7.7500                        0.0000

10299711                      0.5000                        17.8000
150749.63                     0.0500                        17.7500
11.3000                       0.0000                        17.7500
10.8000                       0.0000                        5.4000
10.7500                       0.0000                        5.4000
10.7500                       0.0000

10299713                      0.3750                        14.9250
432000.00                     0.0500                        14.8750
8.3000                        0.0000                        14.8750
7.9250                        0.0000                        5.5250
7.8750                        0.0000                        5.5250
7.8750                        0.0000

10299715                      0.5000                        13.4000
259898.12                     0.0500                        13.3500
6.9000                        0.0000                        13.3500
6.4000                        0.0000                        5.9000
6.3500                        0.0000                        5.9000
6.3500                        0.0000

10299717                      0.3750                        14.7750
161955.57                     0.0500                        14.7250
8.1500                        0.0000                        14.7250
7.7750                        0.0000                        5.5250
7.7250                        0.0000                        5.5250
7.7250                        0.0000

10299719                      0.3750                        14.3250
220642.58                     0.0500                        14.2750
7.7000                        0.0000                        14.2750
7.3250                        0.0000                        5.7750
7.2750                        0.0000                        5.7750
7.2750                        0.0000

10299721                      0.3750                        14.0000
147949.27                     0.0500                        13.9500
7.3750                        0.0000                        13.9500
7.0000                        0.0000                        5.5250
6.9500                        0.0000                        5.5250
6.9500                        0.0000

10299723                      0.3750                        14.0250
125477.29                     0.0500                        13.9750
7.4000                        0.0000                        13.9750
7.0250                        0.0000                        5.7750
6.9750                        0.0000                        5.7750
6.9750                        0.0000

10299725                      0.3750                        14.1750
181540.79                     0.0500                        14.1250
7.5500                        0.0000                        14.1250
7.1750                        0.0000                        5.7750
7.1250                        0.0000                        5.7750
7.1250                        0.0000

10299727                      0.3750                        14.1250
283406.24                     0.0500                        14.0750
7.5000                        0.0000                        14.0750
7.1250                        0.0000                        5.7750
7.0750                        0.0000                        5.7750
7.0750                        0.0000

10299731                      0.3750                        15.3500
188956.20                     0.0500                        15.3000
8.7250                        0.0000                        15.3000
8.3500                        0.0000                        6.9250
8.3000                        0.0000                        6.9250
8.3000                        0.0000

10299737                      0.5000                        16.0250
169117.21                     0.0500                        15.9750
9.5250                        0.0000                        15.9750
9.0250                        0.0000                        5.4000
8.9750                        0.0000                        5.4000
8.9750                        0.0000

10299741                      0.3750                        14.3750
487655.57                     0.0500                        14.3250
7.7500                        0.0000                        14.3250
7.3750                        0.0000                        5.5250
7.3250                        0.0000                        5.5250
7.3250                        0.0000

10299745                      0.3750                        14.7250
260000.00                     0.0500                        14.6750
8.1000                        0.0000                        14.6750
7.7250                        0.0000                        5.7750
7.6750                        0.0000                        5.7750
7.6750                        0.0000

10299747                      0.3750                        13.9750
318000.00                     0.0500                        13.9250
7.3500                        0.0000                        13.9250
6.9750                        0.0000                        5.7750
6.9250                        0.0000                        5.7750
6.9250                        0.0000

10299749                      0.3750                        14.5750
86400.00                      0.0500                        14.5250
7.9500                        0.0000                        14.5250
7.5750                        0.0000                        5.5250
7.5250                        0.0000                        5.5250
7.5250                        0.0000

10299751                      0.3750                        13.8500
473230.72                     0.0500                        13.8000
7.2250                        0.0000                        13.8000
6.8500                        0.0000                        5.5250
6.8000                        0.0000                        5.5250
6.8000                        0.0000

10299753                      0.3750                        13.3750
440619.90                     0.0500                        13.3250
6.7500                        0.0000                        13.3250
6.3750                        0.0000                        5.7750
6.3250                        0.0000                        5.7750
6.3250                        0.0000

10299755                      0.3750                        15.8250
340000.00                     0.0500                        15.7750
9.2000                        0.0000                        15.7750
8.8250                        0.0000                        5.5250
8.7750                        0.0000                        5.5250
8.7750                        0.0000

10299765                      0.5000                        14.4500
80000.00                      0.0500                        14.4000
7.9500                        0.0000                        14.4000
7.4500                        0.0000                        5.4000
7.4000                        0.0000                        5.4000
7.4000                        0.0000

10299767                      0.3750                        14.6150
120500.00                     0.0500                        14.5650
7.9900                        0.0000                        14.5650
7.6150                        0.0000                        5.5250
7.5650                        0.0000                        5.5250
7.5650                        0.0000

10299769                      0.5000                        13.4000
314876.57                     0.0500                        13.3500
6.9000                        0.0000                        13.3500
6.4000                        0.0000                        5.2000
6.3500                        0.0000                        5.2000
6.3500                        0.0000

10299771                      0.3750                        15.0000
201473.69                     0.0500                        14.9500
8.3750                        0.0000                        14.9500
8.0000                        0.0000                        5.7750
7.9500                        0.0000                        5.7750
7.9500                        0.0000

10299775                      0.3750                        16.4500
111581.39                     0.0500                        16.4000
9.8250                        0.0000                        16.4000
9.4500                        0.0000                        5.7750
9.4000                        0.0000                        5.7750
9.4000                        0.0000

10299779                      0.3750                        13.1250
83263.52                      0.0500                        13.0750
6.5000                        0.0000                        13.0750
6.1250                        0.0000                        5.5250
6.0750                        0.0000                        5.5250
6.0750                        0.0000

10299781                      0.3750                        14.8880
167155.62                     0.0500                        14.8380
8.2630                        0.0000                        14.8380
7.8880                        0.0000                        5.5250
7.8380                        0.0000                        5.5250
7.8380                        0.0000

10299783                      0.3750                        15.2750
199200.00                     0.0500                        15.2250
8.6500                        0.0000                        15.2250
8.2750                        0.0000                        5.7750
8.2250                        0.0000                        5.7750
8.2250                        0.0000

10299793                      0.3750                        13.9250
399920.00                     0.0500                        13.8750
7.3000                        0.0000                        13.8750
6.9250                        0.0000                        5.7750
6.8750                        0.0000                        5.7750
6.8750                        0.0000

10299797                      0.5000                        14.9500
139964.81                     0.0500                        14.9000
8.4500                        0.0000                        14.9000
7.9500                        0.0000                        5.4000
7.9000                        0.0000                        5.4000
7.9000                        0.0000

10299799                      0.3750                        13.2500
313000.00                     0.0500                        13.2000
6.6250                        0.0000                        13.2000
6.2500                        0.0000                        5.5250
6.2000                        0.0000                        5.5250
6.2000                        0.0000

10299801                      0.3750                        14.1250
303899.46                     0.0500                        14.0750
7.5000                        0.0000                        14.0750
7.1250                        0.0000                        5.7750
7.0750                        0.0000                        5.7750
7.0750                        0.0000

10299805                      0.5000                        13.1250
184921.73                     0.0500                        13.0750
6.6250                        0.0000                        13.0750
6.1250                        0.0000                        5.4000
6.0750                        0.0000                        5.4000
6.0750                        0.0000

10299809                      0.3750                        14.5250
330650.00                     0.0500                        14.4750
7.9000                        0.0000                        14.4750
7.5250                        0.0000                        5.5250
7.4750                        0.0000                        5.5250
7.4750                        0.0000

10299815                      0.5000                        15.8750
117668.00                     0.0500                        15.8250
9.3750                        0.0000                        15.8250
8.8750                        0.0000                        6.1000
8.8250                        0.0000                        6.1000
8.8250                        0.0000

10299819                      0.3750                        14.6000
195863.46                     0.0500                        14.5500
7.9750                        0.0000                        14.5500
7.6000                        0.0000                        5.7250
7.5500                        0.0000                        5.7250
7.5500                        0.0000

10299823                      0.3750                        13.6150
276000.00                     0.0500                        13.5650
6.9900                        0.0000                        13.5650
6.6150                        0.0000                        5.5250
6.5650                        0.0000                        5.5250
6.5650                        0.0000

10299825                      0.3750                        13.9750
153546.98                     0.0500                        13.9250
7.3500                        0.0000                        13.9250
6.9750                        0.0000                        5.5250
6.9250                        0.0000                        5.5250
6.9250                        0.0000

10299831                      0.5000                        13.9500
368000.00                     0.0500                        13.9000
7.4500                        0.0000                        13.9000
6.9500                        0.0000                        5.4000
6.9000                        0.0000                        5.4000
6.9000                        0.0000

10299833                      0.5000                        15.5500
225250.00                     0.0500                        15.5000
9.0500                        0.0000                        15.5000
8.5500                        0.0000                        5.4000
8.5000                        0.0000                        5.4000
8.5000                        0.0000

10299835                      0.3750                        14.0750
524000.00                     0.0500                        14.0250
7.4500                        0.0000                        14.0250
7.0750                        0.0000                        5.5250
7.0250                        0.0000                        5.5250
7.0250                        0.0000

10299837                      0.3750                        15.5250
209453.89                     0.0500                        15.4750
8.9000                        0.0000                        15.4750
8.5250                        0.0000                        5.5250
8.4750                        0.0000                        5.5250
8.4750                        0.0000

10299839                      0.3750                        14.5250
176000.00                     0.0500                        14.4750
7.9000                        0.0000                        14.4750
7.5250                        0.0000                        5.5250
7.4750                        0.0000                        5.5250
7.4750                        0.0000

10299843                      0.3750                        13.1250
424000.00                     0.0500                        13.0750
6.5000                        0.0000                        13.0750
6.1250                        0.0000                        5.7750
6.0750                        0.0000                        5.7750
6.0750                        0.0000

10299851                      0.5000                        15.2000
164961.47                     0.0500                        15.1500
8.7000                        0.0000                        15.1500
8.2000                        0.0000                        5.6500
8.1500                        0.0000                        5.6500
8.1500                        0.0000

10299853                      0.3750                        13.7250
648000.00                     0.0500                        13.6750
7.1000                        0.0000                        13.6750
6.7250                        0.0000                        5.5250
6.6750                        0.0000                        5.5250
6.6750                        0.0000

10299855                      0.5000                        15.0500
139200.00                     0.0500                        15.0000
8.5500                        0.0000                        15.0000
8.0500                        0.0000                        5.4000
8.0000                        0.0000                        5.4000
8.0000                        0.0000

10299857                      0.3750                        15.2250
85948.95                      0.0500                        15.1750
8.6000                        0.0000                        15.1750
8.2250                        0.0000                        5.5250
8.1750                        0.0000                        5.5250
8.1750                        0.0000

10299861                      0.3750                        13.6150
90810.15                      0.0500                        13.5650
6.9900                        0.0000                        13.5650
6.6150                        0.0000                        5.5250
6.5650                        0.0000                        5.5250
6.5650                        0.0000

10299865                      0.3750                        13.5000
288000.00                     0.0500                        13.4500
6.8750                        0.0000                        13.4500
6.5000                        0.0000                        5.5250
6.4500                        0.0000                        5.5250
6.4500                        0.0000

10299877                      0.3750                        14.0250
380000.00                     0.0500                        13.9750
7.4000                        0.0000                        13.9750
7.0250                        0.0000                        5.5250
6.9750                        0.0000                        5.5250
6.9750                        0.0000

10299883                      0.5000                        15.3500
234759.12                     0.0500                        15.3000
8.8500                        0.0000                        15.3000
8.3500                        0.0000                        5.4000
8.3000                        0.0000                        5.4000
8.3000                        0.0000

10299885                      0.5000                        14.9500
226521.38                     0.0500                        14.9000
8.4500                        0.0000                        14.9000
7.9500                        0.0000                        5.6000
7.9000                        0.0000                        5.6000
7.9000                        0.0000

10299887                      0.5000                        14.3000
134810.73                     0.0500                        14.2500
7.8000                        0.0000                        14.2500
7.3000                        0.0000                        5.4000
7.2500                        0.0000                        5.4000
7.2500                        0.0000

10299891                      0.3750                        13.4750
311871.00                     0.0500                        13.4250
6.8500                        0.0000                        13.4250
6.4750                        0.0000                        5.7750
6.4250                        0.0000                        5.7750
6.4250                        0.0000

10299895                      0.3750                        13.3750
475000.00                     0.0500                        13.3250
6.7500                        0.0000                        13.3250
6.3750                        0.0000                        5.5250
6.3250                        0.0000                        5.5250
6.3250                        0.0000

10299897                      0.5000                        14.7500
115926.03                     0.0500                        14.7000
8.2500                        0.0000                        14.7000
7.7500                        0.0000                        6.1500
7.7000                        0.0000                        6.1500
7.7000                        0.0000

10299899                      0.5000                        13.8000
207677.71                     0.0500                        13.7500
7.3000                        0.0000                        13.7500
6.8000                        0.0000                        5.4000
6.7500                        0.0000                        5.4000
6.7500                        0.0000

10299901                      0.5000                        15.2380
211877.72                     0.0500                        15.1880
8.7380                        0.0000                        15.1880
8.2380                        0.0000                        5.9000
8.1880                        0.0000                        5.9000
8.1880                        0.0000

10299903                      0.3750                        13.2750
215810.36                     0.0500                        13.2250
6.6500                        0.0000                        13.2250
6.2750                        0.0000                        5.5250
6.2250                        0.0000                        5.5250
6.2250                        0.0000

10299905                      0.5000                        14.1500
107843.94                     0.0500                        14.1000
7.6500                        0.0000                        14.1000
7.1500                        0.0000                        5.4000
7.1000                        0.0000                        5.4000
7.1000                        0.0000

10299907                      0.3750                        14.9750
516000.00                     0.0500                        14.9250
8.3500                        0.0000                        14.9250
7.9750                        0.0000                        5.7750
7.9250                        0.0000                        5.7750
7.9250                        0.0000

10299911                      0.5000                        15.3500
279683.26                     0.0500                        15.3000
8.8500                        0.0000                        15.3000
8.3500                        0.0000                        5.6500
8.3000                        0.0000                        5.6500
8.3000                        0.0000

10299913                      0.3750                        13.6500
449164.60                     0.0500                        13.6000
7.0250                        0.0000                        13.6000
6.6500                        0.0000                        5.5250
6.6000                        0.0000                        5.5250
6.6000                        0.0000

10299917                      0.3750                        14.1750
165600.00                     0.0500                        14.1250
7.5500                        0.0000                        14.1250
7.1750                        0.0000                        5.5250
7.1250                        0.0000                        5.5250
7.1250                        0.0000

10299921                      0.5000                        16.0500
264871.02                     0.0500                        16.0000
9.5500                        0.0000                        16.0000
9.0500                        0.0000                        6.1000
9.0000                        0.0000                        6.1000
9.0000                        0.0000

10299927                      0.5000                        14.5250
186875.15                     0.0500                        14.4750
8.0250                        0.0000                        14.4750
7.5250                        0.0000                        5.4000
7.4750                        0.0000                        5.4000
7.4750                        0.0000

10299931                      0.3750                        13.3750
100000.00                     0.0500                        13.3250
6.7500                        0.0000                        13.3250
6.3750                        0.0000                        5.1250
6.3250                        0.0000                        5.1250
6.3250                        0.0000

10299935                      0.5000                        13.7000
212164.16                     0.0500                        13.6500
7.2000                        0.0000                        13.6500
6.7000                        0.0000                        5.4000
6.6500                        0.0000                        5.4000
6.6500                        0.0000

10299937                      0.3750                        13.8250
161344.58                     0.0500                        13.7750
7.2000                        0.0000                        13.7750
6.8250                        0.0000                        5.5250
6.7750                        0.0000                        5.5250
6.7750                        0.0000

10299941                      0.5000                        16.5500
57094.99                      0.0500                        16.5000
10.0500                       0.0000                        16.5000
9.5500                        0.0000                        5.4000
9.5000                        0.0000                        5.4000
9.5000                        0.0000

10299943                      0.5000                        14.3500
180000.00                     0.0500                        14.3000
7.8500                        0.0000                        14.3000
7.3500                        0.0000                        5.4000
7.3000                        0.0000                        5.4000
7.3000                        0.0000

10299947                      0.5000                        15.6000
115623.60                     0.0500                        15.5500
9.1000                        0.0000                        15.5500
8.6000                        0.0000                        5.0000
8.5500                        0.0000                        5.0000
8.5500                        0.0000

10299949                      0.3750                        14.4750
399638.69                     0.0500                        14.4250
7.8500                        0.0000                        14.4250
7.4750                        0.0000                        5.7250
7.4250                        0.0000                        5.7250
7.4250                        0.0000

10299951                      0.3750                        14.5750
75738.02                      0.0500                        14.5250
7.9500                        0.0000                        14.5250
7.5750                        0.0000                        5.5250
7.5250                        0.0000                        5.5250
7.5250                        0.0000

10299953                      0.5000                        14.2750
236084.09                     0.0500                        14.2250
7.7750                        0.0000                        14.2250
7.2750                        0.0000                        5.3500
7.2250                        0.0000                        5.3500
7.2250                        0.0000

10299955                      0.3750                        13.3750
384604.80                     0.0500                        13.3250
6.7500                        0.0000                        13.3250
6.3750                        0.0000                        5.5250
6.3250                        0.0000                        5.5250
6.3250                        0.0000

10299965                      0.3750                        12.9500
107695.37                     0.0500                        12.9000
6.3250                        0.0000                        12.9000
5.9500                        0.0000                        5.2750
5.9000                        0.0000                        5.2750
5.9000                        0.0000

10299967                      0.3750                        14.3000
266000.00                     0.0500                        14.2500
7.6750                        0.0000                        14.2500
7.3000                        0.0000                        5.7750
7.2500                        0.0000                        5.7750
7.2500                        0.0000

10299973                      0.5000                        14.8500
54681.35                      0.0500                        14.8000
8.3500                        0.0000                        14.8000
7.8500                        0.0000                        5.4000
7.8000                        0.0000                        5.4000
7.8000                        0.0000

10299975                      0.3750                        13.3000
107200.00                     0.0500                        13.2500
6.6750                        0.0000                        13.2500
6.3000                        0.0000                        5.2750
6.2500                        0.0000                        5.2750
6.2500                        0.0000

10299977                      0.3750                        12.4750
126163.77                     0.0500                        12.4250
6.8500                        0.0000                        12.4250
6.4750                        0.0000                        4.5750
6.4250                        0.0000                        4.5750
6.4250                        0.0000

10299983                      0.5000                        12.2500
151238.38                     0.0500                        12.2000
6.7500                        0.0000                        12.2000
6.2500                        0.0000                        4.4500
6.2000                        0.0000                        4.4500
6.2000                        0.0000

10299985                      0.3750                        12.9750
331252.34                     0.0500                        12.9250
6.3500                        0.0000                        12.9250
5.9750                        0.0000                        4.5750
5.9250                        0.0000                        4.5750
5.9250                        0.0000

10299987                      0.3750                        12.9250
184498.34                     0.0500                        12.8750
6.3000                        0.0000                        12.8750
5.9250                        0.0000                        5.2750
5.8750                        0.0000                        5.2750
5.8750                        0.0000

10299993                      0.5000                        14.8500
131667.68                     0.0500                        14.8000
8.3500                        0.0000                        14.8000
7.8500                        0.0000                        5.9000
7.8000                        0.0000                        5.9000
7.8000                        0.0000

10299995                      0.3750                        13.4750
207999.99                     0.0500                        13.4250
6.8500                        0.0000                        13.4250
6.4750                        0.0000                        5.5250
6.4250                        0.0000                        5.5250
6.4250                        0.0000

10299999                      0.3750                        14.4000
175826.44                     0.0500                        14.3500
7.7750                        0.0000                        14.3500
7.4000                        0.0000                        5.5250
7.3500                        0.0000                        5.5250
7.3500                        0.0000

10300005                      0.3750                        14.3250
77844.46                      0.0500                        14.2750
7.7000                        0.0000                        14.2750
7.3250                        0.0000                        5.5250
7.2750                        0.0000                        5.5250
7.2750                        0.0000

10300009                      0.3750                        13.4750
114750.00                     0.0500                        13.4250
6.8500                        0.0000                        13.4250
6.4750                        0.0000                        5.5250
6.4250                        0.0000                        5.5250
6.4250                        0.0000

10300015                      0.5000                        15.1250
287658.72                     0.0500                        15.0750
8.6250                        0.0000                        15.0750
8.1250                        0.0000                        5.6000
8.0750                        0.0000                        5.6000
8.0750                        0.0000

10300017                      0.5000                        14.7250
239846.17                     0.0500                        14.6750
8.2250                        0.0000                        14.6750
7.7250                        0.0000                        4.4500
7.6750                        0.0000                        4.4500
7.6750                        0.0000

10300019                      0.5000                        15.1750
164706.58                     0.0500                        15.1250
8.6750                        0.0000                        15.1250
8.1750                        0.0000                        5.6000
8.1250                        0.0000                        5.6000
8.1250                        0.0000

10300023                      0.5000                        15.4000
336412.27                     0.0500                        15.3500
8.9000                        0.0000                        15.3500
8.4000                        0.0000                        5.4000
8.3500                        0.0000                        5.4000
8.3500                        0.0000

10300025                      0.5000                        14.4500
147718.82                     0.0500                        14.4000
7.9500                        0.0000                        14.4000
7.4500                        0.0000                        5.8000
7.4000                        0.0000                        5.8000
7.4000                        0.0000

10300027                      0.3750                        13.4750
180500.00                     0.0500                        13.4250
6.8500                        0.0000                        13.4250
6.4750                        0.0000                        5.4750
6.4250                        0.0000                        5.4750
6.4250                        0.0000

10300033                      0.3750                        14.0250
251827.97                     0.0500                        13.9750
7.4000                        0.0000                        13.9750
7.0250                        0.0000                        5.5250
6.9750                        0.0000                        5.5250
6.9750                        0.0000

10300039                      0.3750                        13.7250
218147.76                     0.0500                        13.6750
7.1000                        0.0000                        13.6750
6.7250                        0.0000                        5.5250
6.6750                        0.0000                        5.5250
6.6750                        0.0000

10300045                      0.5000                        13.8500
99965.48                      0.0500                        13.8000
7.3500                        0.0000                        13.8000
6.8500                        0.0000                        5.4000
6.8000                        0.0000                        5.4000
6.8000                        0.0000

10300049                      0.3750                        15.5250
193871.96                     0.0500                        15.4750
8.9000                        0.0000                        15.4750
8.5250                        0.0000                        5.7750
8.4750                        0.0000                        5.7750
8.4750                        0.0000

10300053                      0.3750                        13.6150
84859.97                      0.0500                        13.5650
6.9900                        0.0000                        13.5650
6.6150                        0.0000                        5.5250
6.5650                        0.0000                        5.5250
6.5650                        0.0000

10300055                      0.5000                        14.8000
252840.31                     0.0500                        14.7500
8.3000                        0.0000                        14.7500
7.8000                        0.0000                        5.6500
7.7500                        0.0000                        5.6500
7.7500                        0.0000

10300059                      0.5000                        14.7000
76401.10                      0.0500                        14.6500
8.2000                        0.0000                        14.6500
7.7000                        0.0000                        5.4000
7.6500                        0.0000                        5.4000
7.6500                        0.0000

10300061                      0.5000                        14.9000
200051.41                     0.0500                        14.8500
8.4000                        0.0000                        14.8500
7.9000                        0.0000                        5.8000
7.8500                        0.0000                        5.8000
7.8500                        0.0000

10300063                      0.3750                        14.1250
190665.69                     0.0500                        14.0750
7.5000                        0.0000                        14.0750
7.1250                        0.0000                        5.5250
7.0750                        0.0000                        5.5250
7.0750                        0.0000

10300067                      0.5000                        15.0380
268775.40                     0.0500                        14.9880
8.5380                        0.0000                        14.9880
8.0380                        0.0000                        6.1500
7.9880                        0.0000                        6.1500
7.9880                        0.0000

10300069                      0.3750                        13.4750
299491.99                     0.0500                        13.4250
6.8500                        0.0000                        13.4250
6.4750                        0.0000                        5.5250
6.4250                        0.0000                        5.5250
6.4250                        0.0000

10300077                      0.5000                        15.4750
174807.11                     0.0500                        15.4250
8.9750                        0.0000                        15.4250
8.4750                        0.0000                        6.8000
8.4250                        0.0000                        6.8000
8.4250                        0.0000

10300083                      0.3750                        13.5500
160400.89                     0.0500                        13.5000
6.9250                        0.0000                        13.5000
6.5500                        0.0000                        5.5250
6.5000                        0.0000                        5.5250
6.5000                        0.0000

10300089                      0.3750                        13.4250
187678.52                     0.0500                        13.3750
6.8000                        0.0000                        13.3750
6.4250                        0.0000                        4.5750
6.3750                        0.0000                        4.5750
6.3750                        0.0000

10300091                      0.3750                        12.3750
190849.68                     0.0500                        12.3250
5.7500                        0.0000                        12.3250
5.3750                        0.0000                        5.5250
5.3250                        0.0000                        5.5250
5.3250                        0.0000

10300095                      0.3750                        14.3000
92933.36                      0.0500                        14.2500
7.6750                        0.0000                        14.2500
7.3000                        0.0000                        5.5250
7.2500                        0.0000                        5.5250
7.2500                        0.0000

10300099                      0.3750                        13.0750
527033.45                     0.0500                        13.0250
6.4500                        0.0000                        13.0250
6.0750                        0.0000                        5.7750
6.0250                        0.0000                        5.7750
6.0250                        0.0000

10300101                      0.5000                        15.6250
107884.60                     0.0500                        15.5750
9.1250                        0.0000                        15.5750
8.6250                        0.0000                        5.6500
8.5750                        0.0000                        5.6500
8.5750                        0.0000

10300103                      0.3750                        13.7250
314965.79                     0.0500                        13.6750
7.1000                        0.0000                        13.6750
6.7250                        0.0000                        5.5250
6.6750                        0.0000                        5.5250
6.6750                        0.0000

10300105                      0.3750                        14.6750
319493.59                     0.0500                        14.6250
8.0500                        0.0000                        14.6250
7.6750                        0.0000                        5.5250
7.6250                        0.0000                        5.5250
7.6250                        0.0000

10300107                      0.5000                        15.3750
207883.38                     0.0500                        15.3250
8.8750                        0.0000                        15.3250
8.3750                        0.0000                        5.4000
8.3250                        0.0000                        5.4000
8.3250                        0.0000

10300115                      0.3750                        13.7500
170937.10                     0.0500                        13.7000
7.1250                        0.0000                        13.7000
6.7500                        0.0000                        5.5250
6.7000                        0.0000                        5.5250
6.7000                        0.0000

10300131                      0.3750                        14.2750
120825.18                     0.0500                        14.2250
7.6500                        0.0000                        14.2250
7.2750                        0.0000                        5.5250
7.2250                        0.0000                        5.5250
7.2250                        0.0000

10300135                      0.5000                        14.8500
264834.44                     0.0500                        14.8000
8.3500                        0.0000                        14.8000
7.8500                        0.0000                        5.4000
7.8000                        0.0000                        5.4000
7.8000                        0.0000

10300137                      0.5000                        15.8250
103447.17                     0.0500                        15.7750
9.3250                        0.0000                        15.7750
8.8250                        0.0000                        5.8000
8.7750                        0.0000                        5.8000
8.7750                        0.0000

10300143                      0.3750                        14.3750
222550.81                     0.0500                        14.3250
7.7500                        0.0000                        14.3250
7.3750                        0.0000                        5.7250
7.3250                        0.0000                        5.7250
7.3250                        0.0000

10300145                      0.3750                        13.4500
562022.76                     0.0500                        13.4000
6.8250                        0.0000                        13.4000
6.4500                        0.0000                        5.5250
6.4000                        0.0000                        5.5250
6.4000                        0.0000

10300157                      0.5000                        14.5000
125915.45                     0.0500                        14.4500
8.0000                        0.0000                        14.4500
7.5000                        0.0000                        5.4000
7.4500                        0.0000                        5.4000
7.4500                        0.0000

10300159                      0.3750                        15.0750
176582.81                     0.0500                        15.0250
8.4500                        0.0000                        15.0250
8.0750                        0.0000                        5.5250
8.0250                        0.0000                        5.5250
8.0250                        0.0000

10300161                      0.3750                        13.3750
167862.33                     0.0500                        13.3250
6.7500                        0.0000                        13.3250
6.3750                        0.0000                        5.5250
6.3250                        0.0000                        5.5250
6.3250                        0.0000

10300165                      0.5000                        15.0500
140081.23                     0.0500                        15.0000
8.5500                        0.0000                        15.0000
8.0500                        0.0000                        5.4000
8.0000                        0.0000                        5.4000
8.0000                        0.0000

10300167                      0.3750                        13.9750
628000.00                     0.0500                        13.9250
7.3500                        0.0000                        13.9250
6.9750                        0.0000                        5.5250
6.9250                        0.0000                        5.5250
6.9250                        0.0000

10300169                      0.5000                        14.0500
295823.52                     0.0500                        14.0000
7.5500                        0.0000                        14.0000
7.0500                        0.0000                        5.4000
7.0000                        0.0000                        5.4000
7.0000                        0.0000

10300171                      0.3750                        14.8750
199946.72                     0.0500                        14.8250
8.2500                        0.0000                        14.8250
7.8750                        0.0000                        5.5250
7.8250                        0.0000                        5.5250
7.8250                        0.0000

10300173                      0.5000                        15.7750
337433.57                     0.0500                        15.7250
9.2750                        0.0000                        15.7250
8.7750                        0.0000                        5.6500
8.7250                        0.0000                        5.6500
8.7250                        0.0000

10300175                      0.5000                        14.7500
414889.45                     0.0500                        14.7000
8.2500                        0.0000                        14.7000
7.7500                        0.0000                        6.8000
7.7000                        0.0000                        6.8000
7.7000                        0.0000

10300179                      0.3750                        14.6250
227934.68                     0.0500                        14.5750
8.0000                        0.0000                        14.5750
7.6250                        0.0000                        5.5250
7.5750                        0.0000                        5.5250
7.5750                        0.0000

10300185                      0.3750                        14.3750
277600.00                     0.0500                        14.3250
7.7500                        0.0000                        14.3250
7.3750                        0.0000                        5.5250
7.3250                        0.0000                        5.5250
7.3250                        0.0000

10300187                      0.3750                        13.8750
107835.82                     0.0500                        13.8250
7.2500                        0.0000                        13.8250
6.8750                        0.0000                        5.5250
6.8250                        0.0000                        5.5250
6.8250                        0.0000

10300189                      0.5000                        14.9000
457716.16                     0.0500                        14.8500
8.4000                        0.0000                        14.8500
7.9000                        0.0000                        5.9000
7.8500                        0.0000                        5.9000
7.8500                        0.0000

10300193                      0.5000                        15.7250
74960.91                      0.0500                        15.6750
9.2250                        0.0000                        15.6750
8.7250                        0.0000                        5.4000
8.6750                        0.0000                        5.4000
8.6750                        0.0000

10300195                      0.3750                        13.5750
123897.35                     0.0500                        13.5250
6.9500                        0.0000                        13.5250
6.5750                        0.0000                        5.5250
6.5250                        0.0000                        5.5250
6.5250                        0.0000

10300207                      0.3750                        13.3750
108906.15                     0.0500                        13.3250
6.7500                        0.0000                        13.3250
6.3750                        0.0000                        5.5250
6.3250                        0.0000                        5.5250
6.3250                        0.0000

10300209                      0.3750                        14.7750
387747.48                     0.0500                        14.7250
8.1500                        0.0000                        14.7250
7.7750                        0.0000                        5.5250
7.7250                        0.0000                        5.5250
7.7250                        0.0000

10300211                      0.5000                        15.4750
186743.91                     0.0500                        15.4250
8.9750                        0.0000                        15.4250
8.4750                        0.0000                        5.4000
8.4250                        0.0000                        5.4000
8.4250                        0.0000

10300213                      0.5000                        15.1000
277169.46                     0.0500                        15.0500
8.6000                        0.0000                        15.0500
8.1000                        0.0000                        5.4000
8.0500                        0.0000                        5.4000
8.0500                        0.0000

10300215                      0.3750                        13.0250
438795.17                     0.0500                        12.9750
6.4000                        0.0000                        12.9750
6.0250                        0.0000                        5.5250
5.9750                        0.0000                        5.5250
5.9750                        0.0000

10300217                      0.5000                        15.9500
107946.31                     0.0500                        15.9000
9.4500                        0.0000                        15.9000
8.9500                        0.0000                        5.4000
8.9000                        0.0000                        5.4000
8.9000                        0.0000

10300219                      0.5000                        14.6500
203867.23                     0.0500                        14.6000
8.1500                        0.0000                        14.6000
7.6500                        0.0000                        5.4000
7.6000                        0.0000                        5.4000
7.6000                        0.0000

10300225                      0.3750                        13.6150
81600.00                      0.0500                        13.5650
6.9900                        0.0000                        13.5650
6.6150                        0.0000                        5.5250
6.5650                        0.0000                        5.5250
6.5650                        0.0000

10300229                      0.3750                        12.6250
237524.96                     0.0500                        12.5750
6.0000                        0.0000                        12.5750
5.6250                        0.0000                        5.5250
5.5750                        0.0000                        5.5250
5.5750                        0.0000

10300231                      0.5000                        15.8750
143853.99                     0.0500                        15.8250
9.3750                        0.0000                        15.8250
8.8750                        0.0000                        6.5000
8.8250                        0.0000                        6.5000
8.8250                        0.0000

10300235                      0.3750                        13.6150
371694.47                     0.0500                        13.5650
6.9900                        0.0000                        13.5650
6.6150                        0.0000                        5.7750
6.5650                        0.0000                        5.7750
6.5650                        0.0000

10300237                      0.3750                        13.5750
131780.83                     0.0500                        13.5250
6.9500                        0.0000                        13.5250
6.5750                        0.0000                        5.7250
6.5250                        0.0000                        5.7250
6.5250                        0.0000

10300239                      0.3750                        13.4150
332500.00                     0.0500                        13.3650
6.7900                        0.0000                        13.3650
6.4150                        0.0000                        5.5250
6.3650                        0.0000                        5.5250
6.3650                        0.0000

10300241                      0.3750                        13.6750
155253.89                     0.0500                        13.6250
7.0500                        0.0000                        13.6250
6.6750                        0.0000                        5.5250
6.6250                        0.0000                        5.5250
6.6250                        0.0000

10300243                      0.3750                        14.3000
150000.00                     0.0500                        14.2500
7.6750                        0.0000                        14.2500
7.3000                        0.0000                        6.0250
7.2500                        0.0000                        6.0250
7.2500                        0.0000

10300245                      0.5000                        15.0000
83857.17                      0.0500                        14.9500
8.5000                        0.0000                        14.9500
8.0000                        0.0000                        6.9000
7.9500                        0.0000                        6.9000
7.9500                        0.0000

10300247                      0.3750                        13.2250
143743.96                     0.0500                        13.1750
6.6000                        0.0000                        13.1750
6.2250                        0.0000                        5.5250
6.1750                        0.0000                        5.5250
6.1750                        0.0000

10300249                      0.3750                        14.5000
234555.00                     0.0500                        14.4500
7.8750                        0.0000                        14.4500
7.5000                        0.0000                        5.5250
7.4500                        0.0000                        5.5250
7.4500                        0.0000

10300251                      0.3750                        13.1500
239567.01                     0.0500                        13.1000
6.5250                        0.0000                        13.1000
6.1500                        0.0000                        5.5250
6.1000                        0.0000                        5.5250
6.1000                        0.0000

10300255                      0.3750                        13.6150
414646.40                     0.0500                        13.5650
6.9900                        0.0000                        13.5650
6.6150                        0.0000                        5.5250
6.5650                        0.0000                        5.5250
6.5650                        0.0000

10300257                      0.3750                        14.0750
164876.31                     0.0500                        14.0250
7.4500                        0.0000                        14.0250
7.0750                        0.0000                        5.5250
7.0250                        0.0000                        5.5250
7.0250                        0.0000

10300259                      0.5000                        14.1000
186727.08                     0.0500                        14.0500
7.6000                        0.0000                        14.0500
7.1000                        0.0000                        6.1500
7.0500                        0.0000                        6.1500
7.0500                        0.0000

10300261                      0.3750                        15.0250
170188.50                     0.0500                        14.9750
8.4000                        0.0000                        14.9750
8.0250                        0.0000                        5.7750
7.9750                        0.0000                        5.7750
7.9750                        0.0000

10300263                      0.3750                        13.0500
156855.98                     0.0500                        13.0000
6.4250                        0.0000                        13.0000
6.0500                        0.0000                        5.5250
6.0000                        0.0000                        5.5250
6.0000                        0.0000

10300265                      0.3750                        13.2750
135880.59                     0.0500                        13.2250
6.6500                        0.0000                        13.2250
6.2750                        0.0000                        5.5250
6.2250                        0.0000                        5.5250
6.2250                        0.0000

10300269                      0.5000                        14.3500
98862.59                      0.0500                        14.3000
7.8500                        0.0000                        14.3000
7.3500                        0.0000                        5.4000
7.3000                        0.0000                        5.4000
7.3000                        0.0000

10300271                      0.3750                        13.9500
319506.62                     0.0500                        13.9000
7.3250                        0.0000                        13.9000
6.9500                        0.0000                        5.7750
6.9000                        0.0000                        5.7750
6.9000                        0.0000

10300275                      0.3750                        13.9250
111120.00                     0.0500                        13.8750
7.3000                        0.0000                        13.8750
6.9250                        0.0000                        5.5250
6.8750                        0.0000                        5.5250
6.8750                        0.0000

10300277                      0.3750                        13.2250
181676.39                     0.0500                        13.1750
6.6000                        0.0000                        13.1750
6.2250                        0.0000                        5.7750
6.1750                        0.0000                        5.7750
6.1750                        0.0000

10300279                      0.5000                        12.3750
113883.76                     0.0500                        12.3250
5.8750                        0.0000                        12.3250
5.3750                        0.0000                        5.4000
5.3250                        0.0000                        5.4000
5.3250                        0.0000

10300291                      0.5000                        14.5750
249834.79                     0.0500                        14.5250
8.0750                        0.0000                        14.5250
7.5750                        0.0000                        5.6500
7.5250                        0.0000                        5.6500
7.5250                        0.0000

10300297                      0.3750                        14.5250
153494.82                     0.0500                        14.4750
7.9000                        0.0000                        14.4750
7.5250                        0.0000                        5.7750
7.4750                        0.0000                        5.7750
7.4750                        0.0000

10300301                      0.5000                        13.4000
133775.32                     0.0500                        13.3500
6.9000                        0.0000                        13.3500
6.4000                        0.0000                        5.4000
6.3500                        0.0000                        5.4000
6.3500                        0.0000

10300305                      0.3750                        14.3500
123412.39                     0.0500                        14.3000
7.7250                        0.0000                        14.3000
7.3500                        0.0000                        5.5250
7.3000                        0.0000                        5.5250
7.3000                        0.0000

10300307                      0.3750                        14.6250
133910.08                     0.0500                        14.5750
8.0000                        0.0000                        14.5750
7.6250                        0.0000                        5.7750
7.5750                        0.0000                        5.7750
7.5750                        0.0000

10300309                      0.3750                        14.4250
100000.00                     0.0500                        14.3750
7.8000                        0.0000                        14.3750
7.4250                        0.0000                        5.5250
7.3750                        0.0000                        5.5250
7.3750                        0.0000

10300313                      0.3750                        14.1250
440343.37                     0.0500                        14.0750
7.5000                        0.0000                        14.0750
7.1250                        0.0000                        5.5250
7.0750                        0.0000                        5.5250
7.0750                        0.0000

10300317                      0.3750                        13.3250
319442.00                     0.0500                        13.2750
6.7000                        0.0000                        13.2750
6.3250                        0.0000                        5.7750
6.2750                        0.0000                        5.7750
6.2750                        0.0000

10300321                      0.3750                        14.1750
279836.88                     0.0500                        14.1250
7.5500                        0.0000                        14.1250
7.1750                        0.0000                        5.5250
7.1250                        0.0000                        5.5250
7.1250                        0.0000

10300325                      0.3750                        13.2250
258924.80                     0.0500                        13.1750
6.6000                        0.0000                        13.1750
6.2250                        0.0000                        5.5250
6.1750                        0.0000                        5.5250
6.1750                        0.0000

10300329                      0.3750                        14.3250
98968.24                      0.0500                        14.2750
7.7000                        0.0000                        14.2750
7.3250                        0.0000                        5.5250
7.2750                        0.0000                        5.5250
7.2750                        0.0000

10300333                      0.3750                        15.0500
418242.53                     0.0500                        15.0000
8.4250                        0.0000                        15.0000
8.0500                        0.0000                        5.5250
8.0000                        0.0000                        5.5250
8.0000                        0.0000

10300339                      0.5000                        14.8900
87890.56                      0.0500                        14.8400
8.3900                        0.0000                        14.8400
7.8900                        0.0000                        5.6000
7.8400                        0.0000                        5.6000
7.8400                        0.0000

10300343                      0.5000                        13.1000
285990.58                     0.0500                        13.0500
6.6000                        0.0000                        13.0500
6.1000                        0.0000                        6.1500
6.0500                        0.0000                        6.1500
6.0500                        0.0000

10300345                      0.3750                        12.1350
116250.00                     0.0500                        12.0850
5.5100                        0.0000                        12.0850
5.1350                        0.0000                        5.5250
5.0850                        0.0000                        5.5250
5.0850                        0.0000

10300353                      0.3750                        13.5750
124000.00                     0.0500                        13.5250
6.9500                        0.0000                        13.5250
6.5750                        0.0000                        5.5250
6.5250                        0.0000                        5.5250
6.5250                        0.0000

10300359                      0.3750                        14.3750
187833.19                     0.0500                        14.3250
7.7500                        0.0000                        14.3250
7.3750                        0.0000                        5.5250
7.3250                        0.0000                        5.5250
7.3250                        0.0000

10300361                      0.3750                        13.1250
299868.62                     0.0500                        13.0750
6.5000                        0.0000                        13.0750
6.1250                        0.0000                        5.7250
6.0750                        0.0000                        5.7250
6.0750                        0.0000

10300363                      0.3750                        14.6250
395402.83                     0.0500                        14.5750
8.0000                        0.0000                        14.5750
7.6250                        0.0000                        5.5250
7.5750                        0.0000                        5.5250
7.5750                        0.0000

10300377                      0.5000                        15.4000
384568.96                     0.0500                        15.3500
8.9000                        0.0000                        15.3500
8.4000                        0.0000                        5.6500
8.3500                        0.0000                        5.6500
8.3500                        0.0000

10300389                      0.3750                        12.6150
423152.09                     0.0500                        12.5650
5.9900                        0.0000                        12.5650
5.6150                        0.0000                        5.5250
5.5650                        0.0000                        5.5250
5.5650                        0.0000

10300391                      0.5000                        14.3500
224844.37                     0.0500                        14.3000
7.8500                        0.0000                        14.3000
7.3500                        0.0000                        5.8000
7.3000                        0.0000                        5.8000
7.3000                        0.0000

10300395                      0.3750                        14.9250
88294.24                      0.0500                        14.8750
8.3000                        0.0000                        14.8750
7.9250                        0.0000                        5.5250
7.8750                        0.0000                        5.5250
7.8750                        0.0000

10300399                      0.3750                        14.3000
217686.58                     0.0500                        14.2500
7.6750                        0.0000                        14.2500
7.3000                        0.0000                        5.7250
7.2500                        0.0000                        5.7250
7.2500                        0.0000

10300405                      0.3750                        13.8750
499609.95                     0.0500                        13.8250
7.2500                        0.0000                        13.8250
6.8750                        0.0000                        5.7750
6.8250                        0.0000                        5.7750
6.8250                        0.0000

10300407                      0.3750                        14.8750
221715.89                     0.0500                        14.8250
8.2500                        0.0000                        14.8250
7.8750                        0.0000                        5.7750
7.8250                        0.0000                        5.7750
7.8250                        0.0000

10300409                      0.3750                        13.4500
128000.00                     0.0500                        13.4000
6.8250                        0.0000                        13.4000
6.4500                        0.0000                        5.5250
6.4000                        0.0000                        5.5250
6.4000                        0.0000

10300415                      0.5000                        15.8300
118878.20                     0.0500                        15.7800
9.3300                        0.0000                        15.7800
8.8300                        0.0000                        5.8000
8.7800                        0.0000                        5.8000
8.7800                        0.0000

10300421                      0.3750                        14.1250
407697.20                     0.0500                        14.0750
7.5000                        0.0000                        14.0750
7.1250                        0.0000                        6.2250
7.0750                        0.0000                        6.2250
7.0750                        0.0000

10300425                      0.5000                        13.3250
271514.79                     0.0500                        13.2750
6.8250                        0.0000                        13.2750
6.3250                        0.0000                        6.1000
6.2750                        0.0000                        6.1000
6.2750                        0.0000

10300429                      0.3750                        14.9750
363999.83                     0.0500                        14.9250
8.3500                        0.0000                        14.9250
7.9750                        0.0000                        5.7750
7.9250                        0.0000                        5.7750
7.9250                        0.0000

10300431                      0.3750                        14.4750
298006.00                     0.0500                        14.4250
7.8500                        0.0000                        14.4250
7.4750                        0.0000                        5.5250
7.4250                        0.0000                        5.5250
7.4250                        0.0000

10300433                      0.3750                        12.5750
292209.98                     0.0500                        12.5250
5.9500                        0.0000                        12.5250
5.5750                        0.0000                        5.5250
5.5250                        0.0000                        5.5250
5.5250                        0.0000

10300439                      0.3750                        13.6750
259102.62                     0.0500                        13.6250
7.0500                        0.0000                        13.6250
6.6750                        0.0000                        5.7750
6.6250                        0.0000                        5.7750
6.6250                        0.0000

10300445                      0.3750                        13.6150
499589.34                     0.0500                        13.5650
6.9900                        0.0000                        13.5650
6.6150                        0.0000                        5.5250
6.5650                        0.0000                        5.5250
6.5650                        0.0000

10300447                      0.3750                        14.2250
386400.00                     0.0500                        14.1750
7.6000                        0.0000                        14.1750
7.2250                        0.0000                        5.7750
7.1750                        0.0000                        5.7750
7.1750                        0.0000

10300449                      0.5000                        15.3250
107778.85                     0.0500                        15.2750
8.8250                        0.0000                        15.2750
8.3250                        0.0000                        5.4000
8.2750                        0.0000                        5.4000
8.2750                        0.0000

10300451                      0.3750                        13.5750
239801.32                     0.0500                        13.5250
6.9500                        0.0000                        13.5250
6.5750                        0.0000                        5.5250
6.5250                        0.0000                        5.5250
6.5250                        0.0000

10300453                      0.3750                        13.3750
131200.00                     0.0500                        13.3250
6.7500                        0.0000                        13.3250
6.3750                        0.0000                        5.5250
6.3250                        0.0000                        5.5250
6.3250                        0.0000

10300455                      0.5000                        16.0500
73564.17                      0.0500                        16.0000
9.5500                        0.0000                        16.0000
9.0500                        0.0000                        6.1500
9.0000                        0.0000                        6.1500
9.0000                        0.0000

10300461                      0.5000                        13.9000
131799.48                     0.0500                        13.8500
7.4000                        0.0000                        13.8500
6.9000                        0.0000                        5.4000
6.8500                        0.0000                        5.4000
6.8500                        0.0000

10300463                      0.5000                        14.7500
293851.74                     0.0500                        14.7000
8.2500                        0.0000                        14.7000
7.7500                        0.0000                        5.6500
7.7000                        0.0000                        5.6500
7.7000                        0.0000

10300467                      0.3750                        13.2250
452000.00                     0.0500                        13.1750
6.6000                        0.0000                        13.1750
6.2250                        0.0000                        5.7750
6.1750                        0.0000                        5.7750
6.1750                        0.0000

10300469                      0.5000                        16.1500
207800.96                     0.0500                        16.1000
9.6500                        0.0000                        16.1000
9.1500                        0.0000                        5.6500
9.1000                        0.0000                        5.6500
9.1000                        0.0000

10300471                      0.5000                        15.0250
96133.56                      0.0500                        14.9750
8.5250                        0.0000                        14.9750
8.0250                        0.0000                        6.1500
7.9750                        0.0000                        6.1500
7.9750                        0.0000

10300473                      0.3750                        14.4750
211705.76                     0.0500                        14.4250
7.8500                        0.0000                        14.4250
7.4750                        0.0000                        5.5250
7.4250                        0.0000                        5.5250
7.4250                        0.0000

10300477                      0.5000                        14.5250
334551.21                     0.0500                        14.4750
8.0250                        0.0000                        14.4750
7.5250                        0.0000                        5.6500
7.4750                        0.0000                        5.6500
7.4750                        0.0000

10300491                      0.5000                        14.4500
119918.66                     0.0500                        14.4000
7.9500                        0.0000                        14.4000
7.4500                        0.0000                        5.8000
7.4000                        0.0000                        5.8000
7.4000                        0.0000

10300497                      0.5000                        15.5000
339814.28                     0.0500                        15.4500
9.0000                        0.0000                        15.4500
8.5000                        0.0000                        5.6000
8.4500                        0.0000                        5.6000
8.4500                        0.0000

10300503                      0.3750                        13.1750
274254.24                     0.0500                        13.1250
6.5500                        0.0000                        13.1250
6.1750                        0.0000                        5.5750
6.1250                        0.0000                        5.5750
6.1250                        0.0000

10300505                      0.3750                        14.0000
231645.84                     0.0500                        13.9500
7.3750                        0.0000                        13.9500
7.0000                        0.0000                        5.7750
6.9500                        0.0000                        5.7750
6.9500                        0.0000

10300507                      0.3750                        13.9750
164097.85                     0.0500                        13.9250
7.3500                        0.0000                        13.9250
6.9750                        0.0000                        5.5250
6.9250                        0.0000                        5.5250
6.9250                        0.0000

10300509                      0.3750                        14.8250
321583.69                     0.0500                        14.7750
8.2000                        0.0000                        14.7750
7.8250                        0.0000                        6.6250
7.7750                        0.0000                        6.6250
7.7750                        0.0000

10300513                      0.5000                        14.5500
444304.69                     0.0500                        14.5000
8.0500                        0.0000                        14.5000
7.5500                        0.0000                        5.6500
7.5000                        0.0000                        5.6500
7.5000                        0.0000

10300517                      0.3750                        13.3500
184839.93                     0.0500                        13.3000
6.7250                        0.0000                        13.3000
6.3500                        0.0000                        5.5250
6.3000                        0.0000                        5.5250
6.3000                        0.0000

10300523                      0.5000                        13.8500
186463.49                     0.0500                        13.8000
7.3500                        0.0000                        13.8000
6.8500                        0.0000                        6.1500
6.8000                        0.0000                        6.1500
6.8000                        0.0000

10300525                      0.3750                        13.8750
133895.46                     0.0500                        13.8250
7.2500                        0.0000                        13.8250
6.8750                        0.0000                        5.5250
6.8250                        0.0000                        5.5250
6.8250                        0.0000

10300527                      0.3750                        15.0750
213936.87                     0.0500                        15.0250
8.4500                        0.0000                        15.0250
8.0750                        0.0000                        5.5250
8.0250                        0.0000                        5.5250
8.0250                        0.0000

10300531                      0.3750                        15.4250
329400.00                     0.0500                        15.3750
8.8000                        0.0000                        15.3750
8.4250                        0.0000                        5.7750
8.3750                        0.0000                        5.7750
8.3750                        0.0000

10300535                      0.5000                        12.6750
181648.70                     0.0500                        12.6250
6.1750                        0.0000                        12.6250
5.6750                        0.0000                        5.8000
5.6250                        0.0000                        5.8000
5.6250                        0.0000

10300541                      0.5000                        14.0000
149389.05                     0.0500                        13.9500
7.5000                        0.0000                        13.9500
7.0000                        0.0000                        5.4000
6.9500                        0.0000                        5.4000
6.9500                        0.0000

10300543                      0.5000                        13.4500
389352.43                     0.0500                        13.4000
6.9500                        0.0000                        13.4000
6.4500                        0.0000                        5.4000
6.4000                        0.0000                        5.4000
6.4000                        0.0000

10300545                      0.5000                        15.4500
61166.22                      0.0500                        15.4000
8.9500                        0.0000                        15.4000
8.4500                        0.0000                        5.8000
8.4000                        0.0000                        5.8000
8.4000                        0.0000

10300547                      0.5000                        13.9000
95904.11                      0.0500                        13.8500
7.4000                        0.0000                        13.8500
6.9000                        0.0000                        5.4000
6.8500                        0.0000                        5.4000
6.8500                        0.0000

10300549                      0.5000                        13.9500
113814.62                     0.0500                        13.9000
7.4500                        0.0000                        13.9000
6.9500                        0.0000                        5.8000
6.9000                        0.0000                        5.8000
6.9000                        0.0000

10300551                      0.5000                        15.7000
80967.26                      0.0500                        15.6500
9.2000                        0.0000                        15.6500
8.7000                        0.0000                        5.4000
8.6500                        0.0000                        5.4000
8.6500                        0.0000

10300557                      0.3750                        13.1000
269754.72                     0.0500                        13.0500
6.4750                        0.0000                        13.0500
6.1000                        0.0000                        5.5250
6.0500                        0.0000                        5.5250
6.0500                        0.0000

10300563                      0.5000                        14.7880
479696.28                     0.0500                        14.7380
8.2880                        0.0000                        14.7380
7.7880                        0.0000                        5.6000
7.7380                        0.0000                        5.6000
7.7380                        0.0000

10300565                      0.3750                        14.1750
275593.14                     0.0500                        14.1250
7.5500                        0.0000                        14.1250
7.1750                        0.0000                        5.5250
7.1250                        0.0000                        5.5250
7.1250                        0.0000

10300567                      0.5000                        14.7000
99870.71                      0.0500                        14.6500
8.2000                        0.0000                        14.6500
7.7000                        0.0000                        5.7950
7.6500                        0.0000                        5.7950
7.6500                        0.0000

10300569                      0.5000                        16.8750
209914.26                     0.0500                        16.8250
10.3750                       0.0000                        16.8250
9.8750                        0.0000                        5.4000
9.8250                        0.0000                        5.4000
9.8250                        0.0000

10300571                      0.3750                        13.8750
505581.00                     0.0500                        13.8250
7.2500                        0.0000                        13.8250
6.8750                        0.0000                        5.7750
6.8250                        0.0000                        5.7750
6.8250                        0.0000

10300573                      0.3750                        15.4250
417522.22                     0.0500                        15.3750
8.8000                        0.0000                        15.3750
8.4250                        0.0000                        5.7750
8.3750                        0.0000                        5.7750
8.3750                        0.0000

10300575                      0.5000                        14.0000
97677.46                      0.0500                        13.9500
7.5000                        0.0000                        13.9500
7.0000                        0.0000                        5.4000
6.9500                        0.0000                        5.4000
6.9500                        0.0000

10300577                      0.5000                        16.0000
208147.57                     0.0500                        15.9500
9.5000                        0.0000                        15.9500
9.0000                        0.0000                        5.4000
8.9500                        0.0000                        5.4000
8.9500                        0.0000

10300579                      0.3750                        13.1750
102249.06                     0.0500                        13.1250
7.5500                        0.0000                        13.1250
7.1750                        0.0000                        5.5250
7.1250                        0.0000                        5.5250
7.1250                        0.0000

10300581                      0.3750                        13.7250
301307.65                     0.0500                        13.6750
7.1000                        0.0000                        13.6750
6.7250                        0.0000                        5.5250
6.6750                        0.0000                        5.5250
6.6750                        0.0000

10300583                      0.5000                        15.4700
73059.81                      0.0500                        15.4200
8.9700                        0.0000                        15.4200
8.4700                        0.0000                        5.4000
8.4200                        0.0000                        5.4000
8.4200                        0.0000

10300587                      0.3750                        15.3250
247855.83                     0.0500                        15.2750
8.7000                        0.0000                        15.2750
8.3250                        0.0000                        5.5250
8.2750                        0.0000                        5.5250
8.2750                        0.0000

10300591                      0.3750                        14.5250
269629.04                     0.0500                        14.4750
7.9000                        0.0000                        14.4750
7.5250                        0.0000                        5.5250
7.4750                        0.0000                        5.5250
7.4750                        0.0000

10300593                      0.5000                        14.5500
299800.74                     0.0500                        14.5000
8.0500                        0.0000                        14.5000
7.5500                        0.0000                        5.6500
7.5000                        0.0000                        5.6500
7.5000                        0.0000

10300601                      0.3750                        13.9750
65949.52                      0.0500                        13.9250
7.3500                        0.0000                        13.9250
6.9750                        0.0000                        5.5250
6.9250                        0.0000                        5.5250
6.9250                        0.0000

10300603                      0.3750                        13.1250
118892.41                     0.0500                        13.0750
6.5000                        0.0000                        13.0750
6.1250                        0.0000                        5.9250
6.0750                        0.0000                        5.9250
6.0750                        0.0000

10300605                      0.3750                        15.2750
242857.26                     0.0500                        15.2250
8.6500                        0.0000                        15.2250
8.2750                        0.0000                        5.5250
8.2250                        0.0000                        5.5250
8.2250                        0.0000

10300607                      0.5000                        13.8250
119907.77                     0.0500                        13.7750
7.3250                        0.0000                        13.7750
6.8250                        0.0000                        5.4000
6.7750                        0.0000                        5.4000
6.7750                        0.0000

10300609                      0.5000                        13.0500
208912.80                     0.0500                        13.0000
6.5500                        0.0000                        13.0000
6.0500                        0.0000                        6.1500
6.0000                        0.0000                        6.1500
6.0000                        0.0000

10300611                      0.3750                        14.1250
169873.84                     0.0500                        14.0750
7.5000                        0.0000                        14.0750
7.1250                        0.0000                        6.9250
7.0750                        0.0000                        6.9250
7.0750                        0.0000

10300613                      0.5000                        14.4900
294751.69                     0.0500                        14.4400
7.9900                        0.0000                        14.4400
7.4900                        0.0000                        5.6500
7.4400                        0.0000                        5.6500
7.4400                        0.0000

10300615                      0.5000                        13.7250
174724.77                     0.0500                        13.6750
7.2250                        0.0000                        13.6750
6.7250                        0.0000                        5.6000
6.6750                        0.0000                        5.6000
6.6750                        0.0000

10300621                      0.5000                        17.3000
139947.86                     0.0500                        17.2500
10.8000                       0.0000                        17.2500
10.3000                       0.0000                        6.8000
10.2500                       0.0000                        6.8000
10.2500                       0.0000

10300623                      0.3750                        13.4750
220813.41                     0.0500                        13.4250
6.8500                        0.0000                        13.4250
6.4750                        0.0000                        5.5250
6.4250                        0.0000                        5.5250
6.4250                        0.0000

10300629                      0.3750                        12.4750
250742.87                     0.0500                        12.4250
5.8500                        0.0000                        12.4250
5.4750                        0.0000                        5.7250
5.4250                        0.0000                        5.7250
5.4250                        0.0000

10300635                      0.3750                        14.2000
141544.54                     0.0500                        14.1500
7.5750                        0.0000                        14.1500
7.2000                        0.0000                        5.5250
7.1500                        0.0000                        5.5250
7.1500                        0.0000

10300637                      0.5000                        15.4000
85952.03                      0.0500                        15.3500
8.9000                        0.0000                        15.3500
8.4000                        0.0000                        5.4000
8.3500                        0.0000                        5.4000
8.3500                        0.0000

10300641                      0.3750                        13.0250
363127.57                     0.0500                        12.9750
6.4000                        0.0000                        12.9750
6.0250                        0.0000                        5.5250
5.9750                        0.0000                        5.5250
5.9750                        0.0000

10300649                      0.3750                        13.6250
142283.27                     0.0500                        13.5750
7.0000                        0.0000                        13.5750
6.6250                        0.0000                        5.5250
6.5750                        0.0000                        5.5250
6.5750                        0.0000

10300651                      0.3750                        13.8250
227120.00                     0.0500                        13.7750
7.2000                        0.0000                        13.7750
6.8250                        0.0000                        5.5250
6.7750                        0.0000                        5.5250
6.7750                        0.0000

10300657                      0.3750                        13.4750
197832.83                     0.0500                        13.4250
6.8500                        0.0000                        13.4250
6.4750                        0.0000                        5.5250
6.4250                        0.0000                        5.5250
6.4250                        0.0000

10300659                      0.5000                        16.9250
87964.45                      0.0500                        16.8750
10.4250                       0.0000                        16.8750
9.9250                        0.0000                        5.4000
9.8750                        0.0000                        5.4000
9.8750                        0.0000

10300663                      0.3750                        15.0750
63040.00                      0.0500                        15.0250
8.4500                        0.0000                        15.0250
8.0750                        0.0000                        5.5250
8.0250                        0.0000                        5.5250
8.0250                        0.0000

10300665                      0.3750                        12.8750
417603.38                     0.0500                        12.8250
6.2500                        0.0000                        12.8250
5.8750                        0.0000                        5.7250
5.8250                        0.0000                        5.7250
5.8250                        0.0000

10300669                      0.5000                        15.9500
59470.42                      0.0500                        15.9000
9.4500                        0.0000                        15.9000
8.9500                        0.0000                        6.1500
8.9000                        0.0000                        6.1500
8.9000                        0.0000

10300671                      0.5000                        14.4900
104929.39                     0.0500                        14.4400
7.9900                        0.0000                        14.4400
7.4900                        0.0000                        5.4000
7.4400                        0.0000                        5.4000
7.4400                        0.0000

10300675                      0.5000                        14.9500
144821.87                     0.0500                        14.9000
8.4500                        0.0000                        14.9000
7.9500                        0.0000                        5.4000
7.9000                        0.0000                        5.4000
7.9000                        0.0000

10300677                      0.3750                        14.5000
145600.00                     0.0500                        14.4500
7.8750                        0.0000                        14.4500
7.5000                        0.0000                        5.5250
7.4500                        0.0000                        5.5250
7.4500                        0.0000

10300685                      0.3750                        15.0750
152812.05                     0.0500                        15.0250
8.4500                        0.0000                        15.0250
8.0750                        0.0000                        5.5250
8.0250                        0.0000                        5.5250
8.0250                        0.0000

10300689                      0.5000                        15.0750
101189.60                     0.0500                        15.0250
8.5750                        0.0000                        15.0250
8.0750                        0.0000                        6.1500
8.0250                        0.0000                        6.1500
8.0250                        0.0000

10300691                      0.3750                        14.4750
92735.81                      0.0500                        14.4250
7.8500                        0.0000                        14.4250
7.4750                        0.0000                        5.7250
7.4250                        0.0000                        5.7250
7.4250                        0.0000

10300693                      0.5000                        14.1000
374727.21                     0.0500                        14.0500
7.6000                        0.0000                        14.0500
7.1000                        0.0000                        5.4000
7.0500                        0.0000                        5.4000
7.0500                        0.0000

10300717                      0.5000                        13.3500
235800.75                     0.0500                        13.3000
6.8500                        0.0000                        13.3000
6.3500                        0.0000                        5.6000
6.3000                        0.0000                        5.6000
6.3000                        0.0000

10300721                      0.3750                        14.4750
544000.00                     0.0500                        14.4250
7.8500                        0.0000                        14.4250
7.4750                        0.0000                        5.7750
7.4250                        0.0000                        5.7750
7.4250                        0.0000

10300725                      0.3750                        15.6250
266107.89                     0.0500                        15.5750
9.0000                        0.0000                        15.5750
8.6250                        0.0000                        5.7750
8.5750                        0.0000                        5.7750
8.5750                        0.0000

10300727                      0.5000                        15.3750
224190.00                     0.0500                        15.3250
8.8750                        0.0000                        15.3250
8.3750                        0.0000                        5.4000
8.3250                        0.0000                        5.4000
8.3250                        0.0000

10300733                      0.5000                        16.2000
305855.71                     0.0500                        16.1500
9.7000                        0.0000                        16.1500
9.2000                        0.0000                        6.8000
9.1500                        0.0000                        6.8000
9.1500                        0.0000

10300735                      0.3750                        13.7500
136500.00                     0.0500                        13.7000
7.1250                        0.0000                        13.7000
6.7500                        0.0000                        5.5250
6.7000                        0.0000                        5.5250
6.7000                        0.0000

10300737                      0.5000                        13.3500
167258.67                     0.0500                        13.3000
6.8500                        0.0000                        13.3000
6.3500                        0.0000                        5.6000
6.3000                        0.0000                        5.6000
6.3000                        0.0000

10300743                      0.5000                        13.5500
147759.03                     0.0500                        13.5000
7.0500                        0.0000                        13.5000
6.5500                        0.0000                        5.8000
6.5000                        0.0000                        5.8000
6.5000                        0.0000

10300747                      0.5000                        14.9500
148409.11                     0.0500                        14.9000
8.4500                        0.0000                        14.9000
7.9500                        0.0000                        5.4000
7.9000                        0.0000                        5.4000
7.9000                        0.0000

10300749                      0.3750                        13.4500
218370.29                     0.0500                        13.4000
6.8250                        0.0000                        13.4000
6.4500                        0.0000                        5.5250
6.4000                        0.0000                        5.5250
6.4000                        0.0000

10300751                      0.5000                        15.1000
163902.67                     0.0500                        15.0500
8.6000                        0.0000                        15.0500
8.1000                        0.0000                        5.4000
8.0500                        0.0000                        5.4000
8.0500                        0.0000

10300757                      0.3750                        14.5750
320000.00                     0.0500                        14.5250
7.9500                        0.0000                        14.5250
7.5750                        0.0000                        5.7750
7.5250                        0.0000                        5.7750
7.5250                        0.0000

10300763                      0.5000                        14.4750
204786.72                     0.0500                        14.4250
7.9750                        0.0000                        14.4250
7.4750                        0.0000                        5.4000
7.4250                        0.0000                        5.4000
7.4250                        0.0000

10300767                      0.3750                        13.7750
140687.95                     0.0500                        13.7250
7.1500                        0.0000                        13.7250
6.7750                        0.0000                        5.7250
6.7250                        0.0000                        5.7250
6.7250                        0.0000

10300773                      0.5000                        13.7000
264791.21                     0.0500                        13.6500
7.2000                        0.0000                        13.6500
6.7000                        0.0000                        5.6500
6.6500                        0.0000                        5.6500
6.6500                        0.0000

10300781                      0.5000                        12.8250
133874.68                     0.0500                        12.7750
6.3250                        0.0000                        12.7750
5.8250                        0.0000                        5.4000
5.7750                        0.0000                        5.4000
5.7750                        0.0000

10300791                      0.3750                        12.4750
426621.99                     0.0500                        12.4250
5.8500                        0.0000                        12.4250
5.4750                        0.0000                        5.5250
5.4250                        0.0000                        5.5250
5.4250                        0.0000

10300795                      0.3750                        13.5750
77535.75                      0.0500                        13.5250
6.9500                        0.0000                        13.5250
6.5750                        0.0000                        5.7250
6.5250                        0.0000                        5.7250
6.5250                        0.0000

10300801                      0.3750                        14.3750
287822.09                     0.0500                        14.3250
7.7500                        0.0000                        14.3250
7.3750                        0.0000                        5.5250
7.3250                        0.0000                        5.5250
7.3250                        0.0000

10300803                      0.3750                        12.5750
158640.39                     0.0500                        12.5250
5.9500                        0.0000                        12.5250
5.5750                        0.0000                        5.5250
5.5250                        0.0000                        5.5250
5.5250                        0.0000

10300807                      0.3750                        14.6150
363508.89                     0.0500                        14.5650
7.9900                        0.0000                        14.5650
7.6150                        0.0000                        5.4250
7.5650                        0.0000                        5.4250
7.5650                        0.0000

10300811                      0.5000                        13.7880
184712.67                     0.0500                        13.7380
7.2880                        0.0000                        13.7380
6.7880                        0.0000                        5.6000
6.7380                        0.0000                        5.6000
6.7380                        0.0000

10300813                      0.3750                        13.1250
92000.00                      0.0500                        13.0750
6.5000                        0.0000                        13.0750
6.1250                        0.0000                        5.5250
6.0750                        0.0000                        5.5250
6.0750                        0.0000

10300815                      0.5000                        14.9500
157306.52                     0.0500                        14.9000
8.4500                        0.0000                        14.9000
7.9500                        0.0000                        5.4000
7.9000                        0.0000                        5.4000
7.9000                        0.0000

10300819                      0.3750                        13.6250
137750.00                     0.0500                        13.5750
7.0000                        0.0000                        13.5750
6.6250                        0.0000                        5.5250
6.5750                        0.0000                        5.5250
6.5750                        0.0000

10300821                      0.3750                        15.3250
247499.60                     0.0500                        15.2750
8.7000                        0.0000                        15.2750
8.3250                        0.0000                        5.5250
8.2750                        0.0000                        5.5250
8.2750                        0.0000

10300825                      0.3750                        15.0750
311200.00                     0.0500                        15.0250
8.4500                        0.0000                        15.0250
8.0750                        0.0000                        5.7750
8.0250                        0.0000                        5.7750
8.0250                        0.0000

10300833                      0.5000                        14.9000
310058.14                     0.0500                        14.8500
8.4000                        0.0000                        14.8500
7.9000                        0.0000                        5.4000
7.8500                        0.0000                        5.4000
7.8500                        0.0000

10300837                      0.3750                        14.5000
172000.00                     0.0500                        14.4500
7.8750                        0.0000                        14.4500
7.5000                        0.0000                        5.7750
7.4500                        0.0000                        5.7750
7.4500                        0.0000

10300839                      0.3750                        15.6500
189792.74                     0.0500                        15.6000
9.0250                        0.0000                        15.6000
8.6500                        0.0000                        5.5250
8.6000                        0.0000                        5.5250
8.6000                        0.0000

10300843                      0.3750                        15.3250
310819.21                     0.0500                        15.2750
8.7000                        0.0000                        15.2750
8.3250                        0.0000                        5.7750
8.2750                        0.0000                        5.7750
8.2750                        0.0000

10300845                      0.5000                        16.3000
367830.12                     0.0500                        16.2500
9.8000                        0.0000                        16.2500
9.3000                        0.0000                        6.1000
9.2500                        0.0000                        6.1000
9.2500                        0.0000

10300847                      0.3750                        14.4250
168998.50                     0.0500                        14.3750
7.8000                        0.0000                        14.3750
7.4250                        0.0000                        5.5250
7.3750                        0.0000                        5.5250
7.3750                        0.0000

10300849                      0.5000                        14.5000
166275.82                     0.0500                        14.4500
8.0000                        0.0000                        14.4500
7.5000                        0.0000                        5.4000
7.4500                        0.0000                        5.4000
7.4500                        0.0000

10300851                      0.3750                        13.4250
152750.00                     0.0500                        13.3750
6.8000                        0.0000                        13.3750
6.4250                        0.0000                        5.7750
6.3750                        0.0000                        5.7750
6.3750                        0.0000

10300853                      0.3750                        14.4250
80686.67                      0.0500                        14.3750
7.8000                        0.0000                        14.3750
7.4250                        0.0000                        5.5250
7.3750                        0.0000                        5.5250
7.3750                        0.0000

10300855                      0.3750                        14.6150
264923.87                     0.0500                        14.5650
7.9900                        0.0000                        14.5650
7.6150                        0.0000                        5.7750
7.5650                        0.0000                        5.7750
7.5650                        0.0000

10300861                      0.3750                        13.8250
89857.75                      0.0500                        13.7750
7.2000                        0.0000                        13.7750
6.8250                        0.0000                        5.7750
6.7750                        0.0000                        5.7750
6.7750                        0.0000

10300877                      0.5000                        13.6000
159742.06                     0.0500                        13.5500
7.1000                        0.0000                        13.5500
6.6000                        0.0000                        5.4000
6.5500                        0.0000                        5.4000
6.5500                        0.0000

10300883                      0.5000                        13.2500
224611.47                     0.0500                        13.2000
6.7500                        0.0000                        13.2000
6.2500                        0.0000                        5.4000
6.2000                        0.0000                        5.4000
6.2000                        0.0000

10300885                      0.5000                        14.1500
122311.85                     0.0500                        14.1000
7.6500                        0.0000                        14.1000
7.1500                        0.0000                        5.4000
7.1000                        0.0000                        5.4000
7.1000                        0.0000

10300889                      0.3750                        14.7250
104331.35                     0.0500                        14.6750
8.1000                        0.0000                        14.6750
7.7250                        0.0000                        5.7750
7.6750                        0.0000                        5.7750
7.6750                        0.0000

10300895                      0.5000                        15.8500
99347.26                      0.0500                        15.8000
9.3500                        0.0000                        15.8000
8.8500                        0.0000                        5.4000
8.8000                        0.0000                        5.4000
8.8000                        0.0000

10300903                      0.5000                        14.2250
75038.92                      0.0500                        14.1750
7.7250                        0.0000                        14.1750
7.2250                        0.0000                        5.0000
7.1750                        0.0000                        5.0000
7.1750                        0.0000

10300915                      0.5000                        17.3750
69475.53                      0.0500                        17.3250
10.8750                       0.0000                        17.3250
10.3750                       0.0000                        5.4000
10.3250                       0.0000                        5.4000
10.3250                       0.0000

10300917                      0.5000                        14.3500
84741.34                      0.0500                        14.3000
7.8500                        0.0000                        14.3000
7.3500                        0.0000                        5.8000
7.3000                        0.0000                        5.8000
7.3000                        0.0000

10300931                      0.3750                        13.6750
218322.65                     0.0500                        13.6250
7.0500                        0.0000                        13.6250
6.6750                        0.0000                        5.5250
6.6250                        0.0000                        5.5250
6.6250                        0.0000

10300959                      0.3750                        13.8750
350726.19                     0.0500                        13.8250
7.2500                        0.0000                        13.8250
6.8750                        0.0000                        5.5250
6.8250                        0.0000                        5.5250
6.8250                        0.0000

10300965                      0.3750                        13.1750
127500.00                     0.0500                        13.1250
6.5500                        0.0000                        13.1250
6.1750                        0.0000                        5.5250
6.1250                        0.0000                        5.5250
6.1250                        0.0000

10300969                      0.5000                        17.0250
128800.00                     0.0500                        16.9750
10.5250                       0.0000                        16.9750
10.0250                       0.0000                        6.8000
9.9750                        0.0000                        6.8000
9.9750                        0.0000

10300973                      0.5000                        15.2500
365289.71                     0.0500                        15.2000
8.7500                        0.0000                        15.2000
8.2500                        0.0000                        5.4000
8.2000                        0.0000                        5.4000
8.2000                        0.0000

10300975                      0.3750                        13.5250
403749.99                     0.0500                        13.4750
6.9000                        0.0000                        13.4750
6.5250                        0.0000                        5.5250
6.4750                        0.0000                        5.5250
6.4750                        0.0000

10300979                      0.3750                        12.9250
74130.27                      0.0500                        12.8750
6.3000                        0.0000                        12.8750
5.9250                        0.0000                        5.5250
5.8750                        0.0000                        5.5250
5.8750                        0.0000

10300983                      0.3750                        13.9750
295920.00                     0.0500                        13.9250
7.3500                        0.0000                        13.9250
6.9750                        0.0000                        5.5250
6.9250                        0.0000                        5.5250
6.9250                        0.0000

10300989                      0.3750                        12.9250
200811.11                     0.0500                        12.8750
6.3000                        0.0000                        12.8750
5.9250                        0.0000                        5.5250
5.8750                        0.0000                        5.5250
5.8750                        0.0000

10300991                      0.5000                        13.6500
115907.69                     0.0500                        13.6000
7.1500                        0.0000                        13.6000
6.6500                        0.0000                        5.4000
6.6000                        0.0000                        5.4000
6.6000                        0.0000

10300993                      0.3750                        13.5250
127193.58                     0.0500                        13.4750
6.9000                        0.0000                        13.4750
6.5250                        0.0000                        5.5250
6.4750                        0.0000                        5.5250
6.4750                        0.0000

10300997                      0.5000                        15.4900
248863.71                     0.0500                        15.4400
8.9900                        0.0000                        15.4400
8.4900                        0.0000                        5.6500
8.4400                        0.0000                        5.6500
8.4400                        0.0000

10301001                      0.5000                        13.2250
349856.00                     0.0500                        13.1750
6.7250                        0.0000                        13.1750
6.2250                        0.0000                        5.8000
6.1750                        0.0000                        5.8000
6.1750                        0.0000

10301003                      0.3750                        14.0750
170000.00                     0.0500                        14.0250
7.4500                        0.0000                        14.0250
7.0750                        0.0000                        5.5250
7.0250                        0.0000                        5.5250
7.0250                        0.0000

10301005                      0.5000                        15.8250
111543.04                     0.0500                        15.7750
9.3250                        0.0000                        15.7750
8.8250                        0.0000                        5.6000
8.7750                        0.0000                        5.6000
8.7750                        0.0000

10301007                      0.5000                        14.4900
90838.88                      0.0500                        14.4400
7.9900                        0.0000                        14.4400
7.4900                        0.0000                        5.4000
7.4400                        0.0000                        5.4000
7.4400                        0.0000

10301009                      0.5000                        14.5500
213065.63                     0.0500                        14.5000
8.0500                        0.0000                        14.5000
7.5500                        0.0000                        5.8000
7.5000                        0.0000                        5.8000
7.5000                        0.0000

10301013                      0.3750                        13.5250
540000.00                     0.0500                        13.4750
6.9000                        0.0000                        13.4750
6.5250                        0.0000                        5.5250
6.4750                        0.0000                        5.5250
6.4750                        0.0000

10301015                      0.3750                        15.0250
131918.37                     0.0500                        14.9750
8.4000                        0.0000                        14.9750
8.0250                        0.0000                        5.7750
7.9750                        0.0000                        5.7750
7.9750                        0.0000

10301021                      0.3750                        13.2250
359680.00                     0.0500                        13.1750
6.6000                        0.0000                        13.1750
6.2250                        0.0000                        5.5250
6.1750                        0.0000                        5.5250
6.1750                        0.0000

10301023                      0.5000                        14.0500
301278.48                     0.0500                        14.0000
7.5500                        0.0000                        14.0000
7.0500                        0.0000                        5.8000
7.0000                        0.0000                        5.8000
7.0000                        0.0000

10301029                      0.5000                        13.3000
188089.50                     0.0500                        13.2500
6.8000                        0.0000                        13.2500
6.3000                        0.0000                        5.4000
6.2500                        0.0000                        5.4000
6.2500                        0.0000

10301031                      0.5000                        14.5000
141824.77                     0.0500                        14.4500
8.0000                        0.0000                        14.4500
7.5000                        0.0000                        5.4000
7.4500                        0.0000                        5.4000
7.4500                        0.0000

10301035                      0.3750                        13.9750
185625.00                     0.0500                        13.9250
7.3500                        0.0000                        13.9250
6.9750                        0.0000                        5.5250
6.9250                        0.0000                        5.5250
6.9250                        0.0000

10301037                      0.3750                        12.9750
222193.01                     0.0500                        12.9250
6.3500                        0.0000                        12.9250
5.9750                        0.0000                        5.5250
5.9250                        0.0000                        5.5250
5.9250                        0.0000

10301041                      0.5000                        12.9900
185000.00                     0.0500                        12.9400
6.4900                        0.0000                        12.9400
5.9900                        0.0000                        5.4000
5.9400                        0.0000                        5.4000
5.9400                        0.0000

10301047                      0.3750                        14.3250
199937.53                     0.0500                        14.2750
7.7000                        0.0000                        14.2750
7.3250                        0.0000                        5.5250
7.2750                        0.0000                        5.5250
7.2750                        0.0000

10301051                      0.5000                        12.9500
548993.18                     0.0500                        12.9000
6.4500                        0.0000                        12.9000
5.9500                        0.0000                        5.6500
5.9000                        0.0000                        5.6500
5.9000                        0.0000

10301053                      0.3750                        13.9250
127950.00                     0.0500                        13.8750
7.3000                        0.0000                        13.8750
6.9250                        0.0000                        5.5250
6.8750                        0.0000                        5.5250
6.8750                        0.0000

10301057                      0.5000                        16.2250
89208.14                      0.0500                        16.1750
9.7250                        0.0000                        16.1750
9.2250                        0.0000                        5.4000
9.1750                        0.0000                        5.4000
9.1750                        0.0000

10301059                      0.3750                        15.3750
64562.83                      0.0500                        15.3250
8.7500                        0.0000                        15.3250
8.3750                        0.0000                        5.5250
8.3250                        0.0000                        5.5250
8.3250                        0.0000

10301063                      0.3750                        13.1750
161403.19                     0.0500                        13.1250
6.5500                        0.0000                        13.1250
6.1750                        0.0000                        5.5250
6.1250                        0.0000                        5.5250
6.1250                        0.0000

10301065                      0.5000                        15.1500
115931.86                     0.0500                        15.1000
8.6500                        0.0000                        15.1000
8.1500                        0.0000                        6.1500
8.1000                        0.0000                        6.1500
8.1000                        0.0000

10301073                      0.3750                        13.3750
320000.00                     0.0500                        13.3250
6.7500                        0.0000                        13.3250
6.3750                        0.0000                        5.5250
6.3250                        0.0000                        5.5250
6.3250                        0.0000

10301075                      0.5000                        16.0500
324841.82                     0.0500                        16.0000
9.5500                        0.0000                        16.0000
9.0500                        0.0000                        5.4000
9.0000                        0.0000                        5.4000
9.0000                        0.0000

10301077                      0.5000                        14.0000
327505.01                     0.0500                        13.9500
7.5000                        0.0000                        13.9500
7.0000                        0.0000                        6.1500
6.9500                        0.0000                        6.1500
6.9500                        0.0000

10301079                      0.3750                        13.2250
90787.57                      0.0500                        13.1750
6.6000                        0.0000                        13.1750
6.2250                        0.0000                        5.9250
6.1750                        0.0000                        5.9250
6.1750                        0.0000

10301081                      0.3750                        15.0250
310307.99                     0.0500                        14.9750
8.4000                        0.0000                        14.9750
8.0250                        0.0000                        5.7750
7.9750                        0.0000                        5.7750
7.9750                        0.0000

10301083                      0.3750                        14.8250
223056.21                     0.0500                        14.7750
8.2000                        0.0000                        14.7750
7.8250                        0.0000                        6.0250
7.7750                        0.0000                        6.0250
7.7750                        0.0000

10301087                      0.3750                        12.7750
179326.37                     0.0500                        12.7250
6.1500                        0.0000                        12.7250
5.7750                        0.0000                        5.5250
5.7250                        0.0000                        5.5250
5.7250                        0.0000

10301097                      0.3750                        15.3750
477100.00                     0.0500                        15.3250
8.7500                        0.0000                        15.3250
8.3750                        0.0000                        5.7750
8.3250                        0.0000                        5.7750
8.3250                        0.0000

10301101                      0.3750                        13.8250
219510.00                     0.0500                        13.7750
7.2000                        0.0000                        13.7750
6.8250                        0.0000                        5.7250
6.7750                        0.0000                        5.7250
6.7750                        0.0000

10301111                      0.3750                        13.7750
377949.01                     0.0500                        13.7250
7.1500                        0.0000                        13.7250
6.7750                        0.0000                        5.7750
6.7250                        0.0000                        5.7750
6.7250                        0.0000

10301113                      0.5000                        13.9000
217668.25                     0.0500                        13.8500
7.4000                        0.0000                        13.8500
6.9000                        0.0000                        5.4000
6.8500                        0.0000                        5.4000
6.8500                        0.0000

10301123                      0.3750                        14.4500
99930.47                      0.0500                        14.4000
7.8250                        0.0000                        14.4000
7.4500                        0.0000                        6.9250
7.4000                        0.0000                        6.9250
7.4000                        0.0000

10301127                      0.3750                        15.8250
132722.43                     0.0500                        15.7750
9.2000                        0.0000                        15.7750
8.8250                        0.0000                        5.7750
8.7750                        0.0000                        5.7750
8.7750                        0.0000

10301129                      0.3750                        14.1250
204983.90                     0.0500                        14.0750
7.5000                        0.0000                        14.0750
7.1250                        0.0000                        6.2750
7.0750                        0.0000                        6.2750
7.0750                        0.0000

10301131                      0.5000                        13.1500
412137.83                     0.0500                        13.1000
6.6500                        0.0000                        13.1000
6.1500                        0.0000                        5.4000
6.1000                        0.0000                        5.4000
6.1000                        0.0000

10301133                      0.3750                        14.6240
188800.00                     0.0500                        14.5740
7.9990                        0.0000                        14.5740
7.6240                        0.0000                        5.7250
7.5740                        0.0000                        5.7250
7.5740                        0.0000

10301135                      0.3750                        13.8750
215000.00                     0.0500                        13.8250
7.2500                        0.0000                        13.8250
6.8750                        0.0000                        6.0250
6.8250                        0.0000                        6.0250
6.8250                        0.0000

10301137                      0.5000                        15.4000
169809.66                     0.0500                        15.3500
8.9000                        0.0000                        15.3500
8.4000                        0.0000                        6.0000
8.3500                        0.0000                        6.0000
8.3500                        0.0000

10301139                      0.5000                        16.1500
70336.46                      0.0500                        16.1000
9.6500                        0.0000                        16.1000
9.1500                        0.0000                        5.1500
9.1000                        0.0000                        5.1500
9.1000                        0.0000

10301141                      0.3750                        12.8750
102247.40                     0.0500                        12.8250
6.2500                        0.0000                        12.8250
5.8750                        0.0000                        5.2750
5.8250                        0.0000                        5.2750
5.8250                        0.0000

10301143                      0.5000                        15.6500
67891.18                      0.0500                        15.6000
9.1500                        0.0000                        15.6000
8.6500                        0.0000                        5.7500
8.6000                        0.0000                        5.7500
8.6000                        0.0000

10301145                      0.3750                        15.1000
392560.81                     0.0500                        15.0500
8.4750                        0.0000                        15.0500
8.1000                        0.0000                        5.7250
8.0500                        0.0000                        5.7250
8.0500                        0.0000

10301147                      0.3750                        13.2250
109804.42                     0.0500                        13.1750
6.6000                        0.0000                        13.1750
6.2250                        0.0000                        5.5250
6.1750                        0.0000                        5.5250
6.1750                        0.0000

10301149                      0.3750                        13.5000
78880.11                      0.0500                        13.4500
7.8750                        0.0000                        13.4500
7.5000                        0.0000                        5.8750
7.4500                        0.0000                        5.8750
7.4500                        0.0000

10301151                      0.5000                        13.5000
210054.06                     0.0500                        13.4500
7.0000                        0.0000                        13.4500
6.5000                        0.0000                        4.4500
6.4500                        0.0000                        4.4500
6.4500                        0.0000

10301153                      0.5000                        13.4000
628410.83                     0.0500                        13.3500
6.9000                        0.0000                        13.3500
6.4000                        0.0000                        5.2000
6.3500                        0.0000                        5.2000
6.3500                        0.0000

10301157                      0.3750                        14.3750
94932.94                      0.0500                        14.3250
7.7500                        0.0000                        14.3250
7.3750                        0.0000                        5.5250
7.3250                        0.0000                        5.5250
7.3250                        0.0000

10301159                      0.3750                        14.4250
408925.90                     0.0500                        14.3750
7.8000                        0.0000                        14.3750
7.4250                        0.0000                        5.5250
7.3750                        0.0000                        5.5250
7.3750                        0.0000

10301165                      0.5000                        13.1250
223345.28                     0.0500                        13.0750
7.6250                        0.0000                        13.0750
7.1250                        0.0000                        6.1500
7.0750                        0.0000                        6.1500
7.0750                        0.0000

10301167                      0.5000                        16.6500
153617.70                     0.0500                        16.6000
10.1500                       0.0000                        16.6000
9.6500                        0.0000                        5.8500
9.6000                        0.0000                        5.8500
9.6000                        0.0000

10301169                      0.3750                        13.9750
299770.58                     0.0500                        13.9250
7.3500                        0.0000                        13.9250
6.9750                        0.0000                        5.5250
6.9250                        0.0000                        5.5250
6.9250                        0.0000

10301171                      0.3750                        12.6250
289827.48                     0.0500                        12.5750
6.0000                        0.0000                        12.5750
5.6250                        0.0000                        4.5750
5.5750                        0.0000                        4.5750
5.5750                        0.0000

10301173                      0.3750                        13.2880
101730.51                     0.0500                        13.2380
6.6630                        0.0000                        13.2380
6.2880                        0.0000                        5.7250
6.2380                        0.0000                        5.7250
6.2380                        0.0000

10301175                      0.5000                        12.8500
134820.52                     0.0500                        12.8000
6.3500                        0.0000                        12.8000
5.8500                        0.0000                        4.4500
5.8000                        0.0000                        4.4500
5.8000                        0.0000

10301177                      0.3750                        14.9750
208869.42                     0.0500                        14.9250
8.3500                        0.0000                        14.9250
7.9750                        0.0000                        5.7750
7.9250                        0.0000                        5.7750
7.9250                        0.0000

10301179                      0.3750                        14.1250
496080.00                     0.0500                        14.0750
7.5000                        0.0000                        14.0750
7.1250                        0.0000                        5.5250
7.0750                        0.0000                        5.5250
7.0750                        0.0000

10301181                      0.3750                        14.5750
264800.00                     0.0500                        14.5250
7.9500                        0.0000                        14.5250
7.5750                        0.0000                        5.5250
7.5250                        0.0000                        5.5250
7.5250                        0.0000

10301183                      0.3750                        12.3750
82140.67                      0.0500                        12.3250
5.7500                        0.0000                        12.3250
5.3750                        0.0000                        5.3250
5.3250                        0.0000                        5.3250
5.3250                        0.0000

10301185                      0.5000                        16.3400
137509.38                     0.0500                        16.2900
9.8400                        0.0000                        16.2900
9.3400                        0.0000                        5.5500
9.2900                        0.0000                        5.5500
9.2900                        0.0000

10301187                      0.3750                        13.0250
120000.00                     0.0500                        12.9750
6.4000                        0.0000                        12.9750
6.0250                        0.0000                        5.2750
5.9750                        0.0000                        5.2750
5.9750                        0.0000

10301189                      0.3750                        13.6750
300000.00                     0.0500                        13.6250
7.0500                        0.0000                        13.6250
6.6750                        0.0000                        5.5250
6.6250                        0.0000                        5.5250
6.6250                        0.0000

10301193                      0.3750                        12.3750
145939.20                     0.0500                        12.3250
5.7500                        0.0000                        12.3250
5.3750                        0.0000                        5.4750
5.3250                        0.0000                        5.4750
5.3250                        0.0000

10301201                      0.3750                        13.5000
191200.00                     0.0500                        13.4500
6.8750                        0.0000                        13.4500
6.5000                        0.0000                        5.4750
6.4500                        0.0000                        5.4750
6.4500                        0.0000

10301203                      0.5000                        15.8250
309991.71                     0.0500                        15.7750
9.3250                        0.0000                        15.7750
8.8250                        0.0000                        5.3500
8.7750                        0.0000                        5.3500
8.7750                        0.0000

10301205                      0.3750                        12.4750
321837.65                     0.0500                        12.4250
5.8500                        0.0000                        12.4250
5.4750                        0.0000                        5.5250
5.4250                        0.0000                        5.5250
5.4250                        0.0000

10301207                      0.3750                        13.5800
133901.01                     0.0500                        13.5300
6.9550                        0.0000                        13.5300
6.5800                        0.0000                        5.4750
6.5300                        0.0000                        5.4750
6.5300                        0.0000

10301209                      0.3750                        13.6750
267343.60                     0.0500                        13.6250
7.0500                        0.0000                        13.6250
6.6750                        0.0000                        5.7250
6.6250                        0.0000                        5.7250
6.6250                        0.0000

10301211                      0.3750                        14.0250
113642.13                     0.0500                        13.9750
7.4000                        0.0000                        13.9750
7.0250                        0.0000                        5.5250
6.9750                        0.0000                        5.5250
6.9750                        0.0000

10301215                      0.5000                        15.5500
108322.71                     0.0500                        15.5000
9.0500                        0.0000                        15.5000
8.5500                        0.0000                        5.9000
8.5000                        0.0000                        5.9000
8.5000                        0.0000

10301217                      0.3750                        14.2250
94192.67                      0.0500                        14.1750
7.6000                        0.0000                        14.1750
7.2250                        0.0000                        5.3250
7.1750                        0.0000                        5.3250
7.1750                        0.0000

10301219                      0.3750                        14.3750
103852.72                     0.0500                        14.3250
7.7500                        0.0000                        14.3250
7.3750                        0.0000                        5.5250
7.3250                        0.0000                        5.5250
7.3250                        0.0000

10301221                      0.3750                        13.1750
142015.45                     0.0500                        13.1250
6.5500                        0.0000                        13.1250
6.1750                        0.0000                        5.3250
6.1250                        0.0000                        5.3250
6.1250                        0.0000

10301223                      0.5000                        14.0000
167623.62                     0.0500                        13.9500
7.5000                        0.0000                        13.9500
7.0000                        0.0000                        5.7000
6.9500                        0.0000                        5.7000
6.9500                        0.0000

10301225                      0.5000                        14.2000
169756.81                     0.0500                        14.1500
7.7000                        0.0000                        14.1500
7.2000                        0.0000                        5.1500
7.1500                        0.0000                        5.1500
7.1500                        0.0000

10301227                      0.5000                        14.6000
237527.38                     0.0500                        14.5500
8.1000                        0.0000                        14.5500
7.6000                        0.0000                        5.8000
7.5500                        0.0000                        5.8000
7.5500                        0.0000

10301229                      0.3750                        13.9250
199845.52                     0.0500                        13.8750
7.3000                        0.0000                        13.8750
6.9250                        0.0000                        6.9250
6.8750                        0.0000                        6.9250
6.8750                        0.0000

10301235                      0.3750                        13.3750
197829.53                     0.0500                        13.3250
6.7500                        0.0000                        13.3250
6.3750                        0.0000                        5.4750
6.3250                        0.0000                        5.4750
6.3250                        0.0000

10301237                      0.5000                        13.7000
81405.97                      0.0500                        13.6500
7.2000                        0.0000                        13.6500
6.7000                        0.0000                        5.4000
6.6500                        0.0000                        5.4000
6.6500                        0.0000

10301239                      0.5000                        15.2500
49913.06                      0.0500                        15.2000
8.7500                        0.0000                        15.2000
8.2500                        0.0000                        5.3500
8.2000                        0.0000                        5.3500
8.2000                        0.0000

10301241                      0.5000                        13.0500
279749.32                     0.0500                        13.0000
6.5500                        0.0000                        13.0000
6.0500                        0.0000                        5.3500
6.0000                        0.0000                        5.3500
6.0000                        0.0000

10301243                      0.5000                        13.7500
471760.59                     0.0500                        13.7000
7.2500                        0.0000                        13.7000
6.7500                        0.0000                        5.3500
6.7000                        0.0000                        5.3500
6.7000                        0.0000

10301245                      0.3750                        13.9000
329086.77                     0.0500                        13.8500
7.2750                        0.0000                        13.8500
6.9000                        0.0000                        5.7750
6.8500                        0.0000                        5.7750
6.8500                        0.0000

10301247                      0.3750                        15.4750
197475.88                     0.0500                        15.4250
8.8500                        0.0000                        15.4250
8.4750                        0.0000                        5.5250
8.4250                        0.0000                        5.5250
8.4250                        0.0000

10301249                      0.3750                        15.2000
400500.00                     0.0500                        15.1500
8.5750                        0.0000                        15.1500
8.2000                        0.0000                        5.5250
8.1500                        0.0000                        5.5250
8.1500                        0.0000

10301251                      0.5000                        15.1500
59465.05                      0.0500                        15.1000
8.6500                        0.0000                        15.1000
8.1500                        0.0000                        5.3500
8.1000                        0.0000                        5.3500
8.1000                        0.0000

10301253                      0.5000                        14.0750
83814.57                      0.0500                        14.0250
7.5750                        0.0000                        14.0250
7.0750                        0.0000                        6.8000
7.0250                        0.0000                        6.8000
7.0250                        0.0000

10301255                      0.3750                        13.4750
209950.00                     0.0500                        13.4250
6.8500                        0.0000                        13.4250
6.4750                        0.0000                        5.4750
6.4250                        0.0000                        5.4750
6.4250                        0.0000

10301257                      0.3750                        13.7750
147999.98                     0.0500                        13.7250
7.1500                        0.0000                        13.7250
6.7750                        0.0000                        5.4750
6.7250                        0.0000                        5.4750
6.7250                        0.0000

10301259                      0.5000                        15.2500
280761.02                     0.0500                        15.2000
8.7500                        0.0000                        15.2000
8.2500                        0.0000                        5.9000
8.2000                        0.0000                        5.9000
8.2000                        0.0000

10301261                      0.5000                        14.0000
89466.58                      0.0500                        13.9500
7.5000                        0.0000                        13.9500
7.0000                        0.0000                        5.4000
6.9500                        0.0000                        5.4000
6.9500                        0.0000

10301263                      0.5000                        14.1000
263200.00                     0.0500                        14.0500
7.6000                        0.0000                        14.0500
7.1000                        0.0000                        5.3500
7.0500                        0.0000                        5.3500
7.0500                        0.0000

10301265                      0.5000                        14.8500
143469.88                     0.0500                        14.8000
8.3500                        0.0000                        14.8000
7.8500                        0.0000                        5.4000
7.8000                        0.0000                        5.4000
7.8000                        0.0000

10301267                      0.3750                        16.4500
199844.55                     0.0500                        16.4000
9.8250                        0.0000                        16.4000
9.4500                        0.0000                        4.5750
9.4000                        0.0000                        4.5750
9.4000                        0.0000

10301269                      0.5000                        14.9000
172676.81                     0.0500                        14.8500
8.4000                        0.0000                        14.8500
7.9000                        0.0000                        6.1500
7.8500                        0.0000                        6.1500
7.8500                        0.0000

10301271                      0.3750                        14.2750
199500.00                     0.0500                        14.2250
7.6500                        0.0000                        14.2250
7.2750                        0.0000                        5.4750
7.2250                        0.0000                        5.4750
7.2250                        0.0000

10301273                      0.5000                        14.1000
97535.32                      0.0500                        14.0500
7.6000                        0.0000                        14.0500
7.1000                        0.0000                        5.6000
7.0500                        0.0000                        5.6000
7.0500                        0.0000

10301281                      0.5000                        14.5000
196000.00                     0.0500                        14.4500
8.0000                        0.0000                        14.4500
7.5000                        0.0000                        6.2000
7.4500                        0.0000                        6.2000
7.4500                        0.0000

10301283                      0.5000                        15.9000
182658.19                     0.0500                        15.8500
9.4000                        0.0000                        15.8500
8.9000                        0.0000                        5.9000
8.8500                        0.0000                        5.9000
8.8500                        0.0000

10301287                      0.3750                        12.4500
252369.82                     0.0500                        12.4000
6.8250                        0.0000                        12.4000
6.4500                        0.0000                        5.7250
6.4000                        0.0000                        5.7250
6.4000                        0.0000

10301289                      0.3750                        13.8750
558857.00                     0.0500                        13.8250
7.2500                        0.0000                        13.8250
6.8750                        0.0000                        5.7250
6.8250                        0.0000                        5.7250
6.8250                        0.0000

10301291                      0.5000                        14.5000
355528.09                     0.0500                        14.4500
8.0000                        0.0000                        14.4500
7.5000                        0.0000                        5.3500
7.4500                        0.0000                        5.3500
7.4500                        0.0000

10301293                      0.3750                        12.1750
129973.86                     0.0500                        12.1250
5.5500                        0.0000                        12.1250
5.1750                        0.0000                        5.4750
5.1250                        0.0000                        5.4750
5.1250                        0.0000

10301295                      0.3750                        15.0250
299814.48                     0.0500                        14.9750
8.4000                        0.0000                        14.9750
8.0250                        0.0000                        6.2750
7.9750                        0.0000                        6.2750
7.9750                        0.0000

10301301                      0.3750                        13.6000
223443.22                     0.0500                        13.5500
6.9750                        0.0000                        13.5500
6.6000                        0.0000                        5.2750
6.5500                        0.0000                        5.2750
6.5500                        0.0000

10301305                      0.3750                        13.8250
116907.81                     0.0500                        13.7750
7.2000                        0.0000                        13.7750
6.8250                        0.0000                        5.5250
6.7750                        0.0000                        5.5250
6.7750                        0.0000

10301309                      0.3750                        13.5750
242000.00                     0.0500                        13.5250
6.9500                        0.0000                        13.5250
6.5750                        0.0000                        6.0250
6.5250                        0.0000                        6.0250
6.5250                        0.0000

10301315                      0.5000                        14.4500
248331.55                     0.0500                        14.4000
7.9500                        0.0000                        14.4000
7.4500                        0.0000                        6.1500
7.4000                        0.0000                        6.1500
7.4000                        0.0000

10301317                      0.3750                        13.7750
75040.23                      0.0500                        13.7250
7.1500                        0.0000                        13.7250
6.7750                        0.0000                        5.5250
6.7250                        0.0000                        5.5250
6.7250                        0.0000

10301319                      0.5000                        15.3500
188893.49                     0.0500                        15.3000
8.8500                        0.0000                        15.3000
8.3500                        0.0000                        5.4000
8.3000                        0.0000                        5.4000
8.3000                        0.0000

10301321                      0.3750                        14.0500
111116.22                     0.0500                        14.0000
7.4250                        0.0000                        14.0000
7.0500                        0.0000                        5.5250
7.0000                        0.0000                        5.5250
7.0000                        0.0000

10301323                      0.5000                        14.7500
152902.44                     0.0500                        14.7000
8.2500                        0.0000                        14.7000
7.7500                        0.0000                        5.4000
7.7000                        0.0000                        5.4000
7.7000                        0.0000

10301327                      0.3750                        12.9250
356668.77                     0.0500                        12.8750
6.3000                        0.0000                        12.8750
5.9250                        0.0000                        5.5250
5.8750                        0.0000                        5.5250
5.8750                        0.0000

10301329                      0.5000                        16.3000
120644.28                     0.0500                        16.2500
9.8000                        0.0000                        16.2500
9.3000                        0.0000                        5.4000
9.2500                        0.0000                        5.4000
9.2500                        0.0000

10301333                      0.5000                        14.7500
449713.05                     0.0500                        14.7000
8.2500                        0.0000                        14.7000
7.7500                        0.0000                        5.9000
7.7000                        0.0000                        5.9000
7.7000                        0.0000

10301341                      0.3750                        13.8750
500724.00                     0.0500                        13.8250
7.2500                        0.0000                        13.8250
6.8750                        0.0000                        5.5250
6.8250                        0.0000                        5.5250
6.8250                        0.0000

10301347                      0.3750                        14.1750
145520.00                     0.0500                        14.1250
7.5500                        0.0000                        14.1250
7.1750                        0.0000                        5.5250
7.1250                        0.0000                        5.5250
7.1250                        0.0000

10301357                      0.3750                        13.6150
386112.87                     0.0500                        13.5650
6.9900                        0.0000                        13.5650
6.6150                        0.0000                        6.0250
6.5650                        0.0000                        6.0250
6.5650                        0.0000

10301359                      0.5000                        14.2000
212098.68                     0.0500                        14.1500
7.7000                        0.0000                        14.1500
7.2000                        0.0000                        5.4000
7.1500                        0.0000                        5.4000
7.1500                        0.0000

10301365                      0.3750                        12.7750
129464.20                     0.0500                        12.7250
6.1500                        0.0000                        12.7250
5.7750                        0.0000                        5.5250
5.7250                        0.0000                        5.5250
5.7250                        0.0000

10301369                      0.3750                        13.8750
79937.58                      0.0500                        13.8250
7.2500                        0.0000                        13.8250
6.8750                        0.0000                        5.5250
6.8250                        0.0000                        5.5250
6.8250                        0.0000

10301373                      0.5000                        14.6500
79943.33                      0.0500                        14.6000
8.1500                        0.0000                        14.6000
7.6500                        0.0000                        5.4000
7.6000                        0.0000                        5.4000
7.6000                        0.0000

10301375                      0.3750                        14.6250
116721.63                     0.0500                        14.5750
8.0000                        0.0000                        14.5750
7.6250                        0.0000                        5.7750
7.5750                        0.0000                        5.7750
7.5750                        0.0000

10301377                      0.3750                        15.5000
239865.45                     0.0500                        15.4500
8.8750                        0.0000                        15.4500
8.5000                        0.0000                        5.7750
8.4500                        0.0000                        5.7750
8.4500                        0.0000

10301383                      0.5000                        12.0250
201418.63                     0.0500                        11.9750
6.5250                        0.0000                        11.9750
6.0250                        0.0000                        5.4000
5.9750                        0.0000                        5.4000
5.9750                        0.0000

10301385                      0.5000                        13.4500
218419.04                     0.0500                        13.4000
6.9500                        0.0000                        13.4000
6.4500                        0.0000                        5.8000
6.4000                        0.0000                        5.8000
6.4000                        0.0000

10301391                      0.5000                        13.8750
139893.47                     0.0500                        13.8250
7.3750                        0.0000                        13.8250
6.8750                        0.0000                        5.4000
6.8250                        0.0000                        5.4000
6.8250                        0.0000

10301393                      0.3750                        15.5750
75958.04                      0.0500                        15.5250
8.9500                        0.0000                        15.5250
8.5750                        0.0000                        5.5250
8.5250                        0.0000                        5.5250
8.5250                        0.0000

10301395                      0.3750                        13.3750
279885.60                     0.0500                        13.3250
6.7500                        0.0000                        13.3250
6.3750                        0.0000                        5.5250
6.3250                        0.0000                        5.5250
6.3250                        0.0000

10301399                      0.3750                        13.3750
187000.00                     0.0500                        13.3250
6.7500                        0.0000                        13.3250
6.3750                        0.0000                        5.5250
6.3250                        0.0000                        5.5250
6.3250                        0.0000

10301401                      0.3750                        13.6150
173457.42                     0.0500                        13.5650
6.9900                        0.0000                        13.5650
6.6150                        0.0000                        5.5250
6.5650                        0.0000                        5.5250
6.5650                        0.0000

10301403                      0.3750                        13.5130
103912.85                     0.0500                        13.4630
6.8880                        0.0000                        13.4630
6.5130                        0.0000                        5.5250
6.4630                        0.0000                        5.5250
6.4630                        0.0000

10301407                      0.5000                        17.0000
63974.56                      0.0500                        16.9500
10.5000                       0.0000                        16.9500
10.0000                       0.0000                        5.4000
9.9500                        0.0000                        5.4000
9.9500                        0.0000

10301411                      0.3750                        12.6250
299401.21                     0.0500                        12.5750
6.0000                        0.0000                        12.5750
5.6250                        0.0000                        5.7750
5.5750                        0.0000                        5.7750
5.5750                        0.0000

10301415                      0.5000                        16.2750
209804.28                     0.0500                        16.2250
9.7750                        0.0000                        16.2250
9.2750                        0.0000                        6.5000
9.2250                        0.0000                        6.5000
9.2250                        0.0000

10301417                      0.5000                        15.4500
125860.39                     0.0500                        15.4000
8.9500                        0.0000                        15.4000
8.4500                        0.0000                        5.8000
8.4000                        0.0000                        5.8000
8.4000                        0.0000

10301419                      0.3750                        13.5750
259035.39                     0.0500                        13.5250
6.9500                        0.0000                        13.5250
6.5750                        0.0000                        5.5250
6.5250                        0.0000                        5.5250
6.5250                        0.0000

10301423                      0.3750                        14.4250
72948.99                      0.0500                        14.3750
7.8000                        0.0000                        14.3750
7.4250                        0.0000                        5.7250
7.3750                        0.0000                        5.7250
7.3750                        0.0000

10301427                      0.3750                        12.6150
450050.67                     0.0500                        12.5650
5.9900                        0.0000                        12.5650
5.6150                        0.0000                        5.5250
5.5650                        0.0000                        5.5250
5.5650                        0.0000

10301429                      0.5000                        15.6750
80457.60                      0.0500                        15.6250
9.1750                        0.0000                        15.6250
8.6750                        0.0000                        6.1000
8.6250                        0.0000                        6.1000
8.6250                        0.0000

10301443                      0.5000                        14.4250
264819.46                     0.0500                        14.3750
7.9250                        0.0000                        14.3750
7.4250                        0.0000                        6.1500
7.3750                        0.0000                        6.1500
7.3750                        0.0000

10301445                      0.3750                        13.2750
356000.00                     0.0500                        13.2250
6.6500                        0.0000                        13.2250
6.2750                        0.0000                        5.5250
6.2250                        0.0000                        5.5250
6.2250                        0.0000

10301449                      0.5000                        9.3750
161606.02                     0.0500                        9.3250
8.3750                        0.0000                        9.3250
7.8750                        0.0000                        5.4000
7.8250                        0.0000                        5.4000
7.8250                        0.0000

10301451                      0.3750                        13.5750
294028.55                     0.0500                        13.5250
6.9500                        0.0000                        13.5250
6.5750                        0.0000                        5.5250
6.5250                        0.0000                        5.5250
6.5250                        0.0000

10301455                      0.3750                        15.3000
228000.00                     0.0500                        15.2500
8.6750                        0.0000                        15.2500
8.3000                        0.0000                        5.7750
8.2500                        0.0000                        5.7750
8.2500                        0.0000

10301457                      0.3750                        14.2250
210436.82                     0.0500                        14.1750
7.6000                        0.0000                        14.1750
7.2250                        0.0000                        5.5250
7.1750                        0.0000                        5.5250
7.1750                        0.0000

10301459                      0.3750                        12.5750
260000.00                     0.0500                        12.5250
5.9500                        0.0000                        12.5250
5.5750                        0.0000                        5.4750
5.5250                        0.0000                        5.4750
5.5250                        0.0000

10301461                      0.5000                        13.7500
301028.18                     0.0500                        13.7000
7.2500                        0.0000                        13.7000
6.7500                        0.0000                        5.8000
6.7000                        0.0000                        5.8000
6.7000                        0.0000

10301463                      0.5000                        14.3500
172130.85                     0.0500                        14.3000
7.8500                        0.0000                        14.3000
7.3500                        0.0000                        5.3500
7.3000                        0.0000                        5.3500
7.3000                        0.0000

10301465                      0.3750                        13.7750
161260.80                     0.0500                        13.7250
7.1500                        0.0000                        13.7250
6.7750                        0.0000                        5.5250
6.7250                        0.0000                        5.5250
6.7250                        0.0000

10301467                      0.3750                        13.6750
172659.74                     0.0500                        13.6250
7.0500                        0.0000                        13.6250
6.6750                        0.0000                        4.5750
6.6250                        0.0000                        4.5750
6.6250                        0.0000

10301473                      0.5000                        14.9500
384664.42                     0.0500                        14.9000
8.4500                        0.0000                        14.9000
7.9500                        0.0000                        5.6000
7.9000                        0.0000                        5.6000
7.9000                        0.0000

10301475                      0.3750                        13.6250
182600.19                     0.0500                        13.5750
7.0000                        0.0000                        13.5750
6.6250                        0.0000                        4.5750
6.5750                        0.0000                        4.5750
6.5750                        0.0000

10301477                      0.3750                        14.3750
102247.78                     0.0500                        14.3250
7.7500                        0.0000                        14.3250
7.3750                        0.0000                        5.5250
7.3250                        0.0000                        5.5250
7.3250                        0.0000

10301481                      0.5000                        14.4500
469760.19                     0.0500                        14.4000
7.9500                        0.0000                        14.4000
7.4500                        0.0000                        5.6500
7.4000                        0.0000                        5.6500
7.4000                        0.0000

10301485                      0.3750                        13.8750
135000.00                     0.0500                        13.8250
7.2500                        0.0000                        13.8250
6.8750                        0.0000                        5.5250
6.8250                        0.0000                        5.5250
6.8250                        0.0000

10301491                      0.3750                        14.0500
161478.26                     0.0500                        14.0000
7.4250                        0.0000                        14.0000
7.0500                        0.0000                        5.5250
7.0000                        0.0000                        5.5250
7.0000                        0.0000

10301493                      0.5000                        14.6250
1064000.00                    0.0500                        14.5750
8.1250                        0.0000                        14.5750
7.6250                        0.0000                        5.4000
7.5750                        0.0000                        5.4000
7.5750                        0.0000

10301499                      0.3750                        12.8750
138868.11                     0.0500                        12.8250
6.2500                        0.0000                        12.8250
5.8750                        0.0000                        5.5250
5.8250                        0.0000                        5.5250
5.8250                        0.0000

10301503                      0.5000                        14.4900
314788.20                     0.0500                        14.4400
7.9900                        0.0000                        14.4400
7.4900                        0.0000                        5.6500
7.4400                        0.0000                        5.6500
7.4400                        0.0000

10301507                      0.3750                        14.7250
134911.24                     0.0500                        14.6750
8.1000                        0.0000                        14.6750
7.7250                        0.0000                        5.5250
7.6750                        0.0000                        5.5250
7.6750                        0.0000

10301509                      0.5000                        13.5500
535065.36                     0.0500                        13.5000
7.0500                        0.0000                        13.5000
6.5500                        0.0000                        5.6500
6.5000                        0.0000                        5.6500
6.5000                        0.0000

10301519                      0.3750                        13.3750
236719.10                     0.0500                        13.3250
6.7500                        0.0000                        13.3250
6.3750                        0.0000                        5.5250
6.3250                        0.0000                        5.5250
6.3250                        0.0000

10301521                      0.5000                        15.5000
412559.52                     0.0500                        15.4500
9.0000                        0.0000                        15.4500
8.5000                        0.0000                        5.4000
8.4500                        0.0000                        5.4000
8.4500                        0.0000

10301529                      0.3750                        13.2750
323863.89                     0.0500                        13.2250
6.6500                        0.0000                        13.2250
6.2750                        0.0000                        5.7750
6.2250                        0.0000                        5.7750
6.2250                        0.0000

10301531                      0.3750                        13.4250
91921.55                      0.0500                        13.3750
6.8000                        0.0000                        13.3750
6.4250                        0.0000                        5.5250
6.3750                        0.0000                        5.5250
6.3750                        0.0000

10301533                      0.3750                        14.3750
179872.95                     0.0500                        14.3250
7.7500                        0.0000                        14.3250
7.3750                        0.0000                        5.7750
7.3250                        0.0000                        5.7750
7.3250                        0.0000

10301535                      0.5000                        15.6500
77958.70                      0.0500                        15.6000
9.1500                        0.0000                        15.6000
8.6500                        0.0000                        5.6000
8.6000                        0.0000                        5.6000
8.6000                        0.0000

10301539                      0.3750                        13.4250
335713.53                     0.0500                        13.3750
6.8000                        0.0000                        13.3750
6.4250                        0.0000                        5.7750
6.3750                        0.0000                        5.7750
6.3750                        0.0000

10301547                      0.3750                        13.9750
133098.13                     0.0500                        13.9250
7.3500                        0.0000                        13.9250
6.9750                        0.0000                        5.5250
6.9250                        0.0000                        5.5250
6.9250                        0.0000

10301549                      0.5000                        16.5500
62872.47                      0.0500                        16.5000
10.0500                       0.0000                        16.5000
9.5500                        0.0000                        5.4000
9.5000                        0.0000                        5.4000
9.5000                        0.0000

10301553                      0.3750                        15.2750
68959.46                      0.0500                        15.2250
8.6500                        0.0000                        15.2250
8.2750                        0.0000                        5.5250
8.2250                        0.0000                        5.5250
8.2250                        0.0000

10301555                      0.3750                        14.0250
131900.06                     0.0500                        13.9750
7.4000                        0.0000                        13.9750
7.0250                        0.0000                        5.5250
6.9750                        0.0000                        5.5250
6.9750                        0.0000

10301557                      0.3750                        13.0250
121887.55                     0.0500                        12.9750
6.4000                        0.0000                        12.9750
6.0250                        0.0000                        5.5250
5.9750                        0.0000                        5.5250
5.9750                        0.0000

10301559                      0.3750                        14.0500
476000.00                     0.0500                        14.0000
7.4250                        0.0000                        14.0000
7.0500                        0.0000                        5.7750
7.0000                        0.0000                        5.7750
7.0000                        0.0000

10301561                      0.3750                        15.2750
142316.36                     0.0500                        15.2250
8.6500                        0.0000                        15.2250
8.2750                        0.0000                        5.7750
8.2250                        0.0000                        5.7750
8.2250                        0.0000

10301563                      0.3750                        14.1250
472000.00                     0.0500                        14.0750
7.5000                        0.0000                        14.0750
7.1250                        0.0000                        5.7750
7.0750                        0.0000                        5.7750
7.0750                        0.0000

10301565                      0.5000                        15.0380
188886.40                     0.0500                        14.9880
8.5380                        0.0000                        14.9880
8.0380                        0.0000                        5.4000
7.9880                        0.0000                        5.4000
7.9880                        0.0000

10301569                      0.3750                        12.1250
82680.42                      0.0500                        12.0750
5.5000                        0.0000                        12.0750
5.1250                        0.0000                        5.5250
5.0750                        0.0000                        5.5250
5.0750                        0.0000

10301571                      0.3750                        14.0000
81937.60                      0.0500                        13.9500
7.3750                        0.0000                        13.9500
7.0000                        0.0000                        5.5250
6.9500                        0.0000                        5.5250
6.9500                        0.0000

10301577                      0.5000                        15.7500
254867.79                     0.0500                        15.7000
9.2500                        0.0000                        15.7000
8.7500                        0.0000                        6.8000
8.7000                        0.0000                        6.8000
8.7000                        0.0000

10301579                      0.5000                        14.6000
74351.08                      0.0500                        14.5500
8.1000                        0.0000                        14.5500
7.6000                        0.0000                        5.4000
7.5500                        0.0000                        5.4000
7.5500                        0.0000

10301583                      0.5000                        15.9750
118941.15                     0.0500                        15.9250
9.4750                        0.0000                        15.9250
8.9750                        0.0000                        5.4000
8.9250                        0.0000                        5.4000
8.9250                        0.0000

10301589                      0.5000                        15.2250
94945.06                      0.0500                        15.1750
8.7250                        0.0000                        15.1750
8.2250                        0.0000                        5.8000
8.1750                        0.0000                        5.8000
8.1750                        0.0000

10301591                      0.3750                        15.2250
121000.00                     0.0500                        15.1750
8.6000                        0.0000                        15.1750
8.2250                        0.0000                        5.5250
8.1750                        0.0000                        5.5250
8.1750                        0.0000

10301593                      0.5000                        15.8750
247075.16                     0.0500                        15.8250
9.3750                        0.0000                        15.8250
8.8750                        0.0000                        5.6500
8.8250                        0.0000                        5.6500
8.8250                        0.0000

10301595                      0.3750                        14.4750
207776.18                     0.0500                        14.4250
7.8500                        0.0000                        14.4250
7.4750                        0.0000                        5.5250
7.4250                        0.0000                        5.5250
7.4250                        0.0000

10301599                      0.3750                        14.4130
439691.82                     0.0500                        14.3630
7.7880                        0.0000                        14.3630
7.4130                        0.0000                        5.5250
7.3630                        0.0000                        5.5250
7.3630                        0.0000

10301601                      0.3750                        13.5000
160864.74                     0.0500                        13.4500
6.8750                        0.0000                        13.4500
6.5000                        0.0000                        5.5250
6.4500                        0.0000                        5.5250
6.4500                        0.0000

10301603                      0.3750                        13.2850
235000.00                     0.0500                        13.2350
6.6600                        0.0000                        13.2350
6.2850                        0.0000                        5.5250
6.2350                        0.0000                        5.5250
6.2350                        0.0000

10301605                      0.3750                        12.6250
330000.00                     0.0500                        12.5750
6.0000                        0.0000                        12.5750
5.6250                        0.0000                        5.5250
5.5750                        0.0000                        5.5250
5.5750                        0.0000

10301609                      0.3750                        14.6150
303912.66                     0.0500                        14.5650
7.9900                        0.0000                        14.5650
7.6150                        0.0000                        5.7750
7.5650                        0.0000                        5.7750
7.5650                        0.0000

10301611                      0.3750                        15.1250
115130.21                     0.0500                        15.0750
8.5000                        0.0000                        15.0750
8.1250                        0.0000                        5.7250
8.0750                        0.0000                        5.7250
8.0750                        0.0000

10301619                      0.3750                        13.1250
350000.00                     0.0500                        13.0750
6.5000                        0.0000                        13.0750
6.1250                        0.0000                        5.5250
6.0750                        0.0000                        5.5250
6.0750                        0.0000

10301621                      0.5000                        14.6500
89941.42                      0.0500                        14.6000
8.1500                        0.0000                        14.6000
7.6500                        0.0000                        5.4000
7.6000                        0.0000                        5.4000
7.6000                        0.0000

10301623                      0.5000                        15.4000
109938.64                     0.0500                        15.3500
8.9000                        0.0000                        15.3500
8.4000                        0.0000                        5.8000
8.3500                        0.0000                        5.8000
8.3500                        0.0000

10301625                      0.3750                        14.6150
297414.52                     0.0500                        14.5650
7.9900                        0.0000                        14.5650
7.6150                        0.0000                        5.7750
7.5650                        0.0000                        5.7750
7.5650                        0.0000

10301629                      0.5000                        14.4900
109636.24                     0.0500                        14.4400
7.9900                        0.0000                        14.4400
7.4900                        0.0000                        5.4000
7.4400                        0.0000                        5.4000
7.4400                        0.0000

10301633                      0.3750                        15.2250
496000.00                     0.0500                        15.1750
8.6000                        0.0000                        15.1750
8.2250                        0.0000                        5.7750
8.1750                        0.0000                        5.7750
8.1750                        0.0000

10301637                      0.5000                        14.5000
195868.49                     0.0500                        14.4500
8.0000                        0.0000                        14.4500
7.5000                        0.0000                        5.4000
7.4500                        0.0000                        5.4000
7.4500                        0.0000

10301643                      0.5000                        17.0000
169932.44                     0.0500                        16.9500
10.5000                       0.0000                        16.9500
10.0000                       0.0000                        5.9000
9.9500                        0.0000                        5.9000
9.9500                        0.0000

10301647                      0.3750                        13.7750
103035.27                     0.0500                        13.7250
7.1500                        0.0000                        13.7250
6.7750                        0.0000                        5.5250
6.7250                        0.0000                        5.5250
6.7250                        0.0000

10301653                      0.5000                        15.3750
66562.66                      0.0500                        15.3250
8.8750                        0.0000                        15.3250
8.3750                        0.0000                        5.4000
8.3250                        0.0000                        5.4000
8.3250                        0.0000

10301655                      0.3750                        14.0130
164874.77                     0.0500                        13.9630
7.3880                        0.0000                        13.9630
7.0130                        0.0000                        5.5250
6.9630                        0.0000                        5.5250
6.9630                        0.0000

10301657                      0.5000                        15.6000
79757.31                      0.0500                        15.5500
9.1000                        0.0000                        15.5500
8.6000                        0.0000                        5.4000
8.5500                        0.0000                        5.4000
8.5500                        0.0000

10301659                      0.3750                        14.0250
585000.00                     0.0500                        13.9750
7.4000                        0.0000                        13.9750
7.0250                        0.0000                        5.5250
6.9750                        0.0000                        5.5250
6.9750                        0.0000

10301661                      0.3750                        13.4750
117900.37                     0.0500                        13.4250
6.8500                        0.0000                        13.4250
6.4750                        0.0000                        5.5250
6.4250                        0.0000                        5.5250
6.4250                        0.0000

10301663                      0.3750                        14.4250
147816.64                     0.0500                        14.3750
7.8000                        0.0000                        14.3750
7.4250                        0.0000                        5.5250
7.3750                        0.0000                        5.5250
7.3750                        0.0000

10301665                      0.3750                        14.7500
106400.00                     0.0500                        14.7000
8.1250                        0.0000                        14.7000
7.7500                        0.0000                        5.7250
7.7000                        0.0000                        5.7250
7.7000                        0.0000

10301667                      0.5000                        14.1000
144794.60                     0.0500                        14.0500
7.6000                        0.0000                        14.0500
7.1000                        0.0000                        5.4000
7.0500                        0.0000                        5.4000
7.0500                        0.0000

10301669                      0.3750                        14.6150
183947.14                     0.0500                        14.5650
7.9900                        0.0000                        14.5650
7.6150                        0.0000                        5.7750
7.5650                        0.0000                        5.7750
7.5650                        0.0000

10301671                      0.5000                        16.0000
113943.92                     0.0500                        15.9500
9.5000                        0.0000                        15.9500
9.0000                        0.0000                        5.6500
8.9500                        0.0000                        5.6500
8.9500                        0.0000

10301673                      0.5000                        15.7500
214888.53                     0.0500                        15.7000
9.2500                        0.0000                        15.7000
8.7500                        0.0000                        6.9000
8.7000                        0.0000                        6.9000
8.7000                        0.0000

10301675                      0.5000                        15.8500
157420.04                     0.0500                        15.8000
9.3500                        0.0000                        15.8000
8.8500                        0.0000                        5.6500
8.8000                        0.0000                        5.6500
8.8000                        0.0000

10301679                      0.5000                        15.0000
122925.49                     0.0500                        14.9500
8.5000                        0.0000                        14.9500
8.0000                        0.0000                        6.8000
7.9500                        0.0000                        6.8000
7.9500                        0.0000

10301681                      0.3750                        13.0750
152660.51                     0.0500                        13.0250
6.4500                        0.0000                        13.0250
6.0750                        0.0000                        5.5250
6.0250                        0.0000                        5.5250
6.0250                        0.0000

10301685                      0.3750                        13.3250
71937.39                      0.0500                        13.2750
6.7000                        0.0000                        13.2750
6.3250                        0.0000                        5.5250
6.2750                        0.0000                        5.5250
6.2750                        0.0000

10301689                      0.5000                        14.5500
80946.19                      0.0500                        14.5000
8.0500                        0.0000                        14.5000
7.5500                        0.0000                        6.1500
7.5000                        0.0000                        6.1500
7.5000                        0.0000

10301691                      0.3750                        14.5880
187872.90                     0.0500                        14.5380
7.9630                        0.0000                        14.5380
7.5880                        0.0000                        6.0250
7.5380                        0.0000                        6.0250
7.5380                        0.0000

10301693                      0.3750                        13.3250
420016.31                     0.0500                        13.2750
6.7000                        0.0000                        13.2750
6.3250                        0.0000                        5.7250
6.2750                        0.0000                        5.7250
6.2750                        0.0000

10301695                      0.3750                        13.5750
149875.82                     0.0500                        13.5250
6.9500                        0.0000                        13.5250
6.5750                        0.0000                        5.5250
6.5250                        0.0000                        5.5250
6.5250                        0.0000

10301699                      0.3750                        15.0000
631607.17                     0.0500                        14.9500
8.3750                        0.0000                        14.9500
8.0000                        0.0000                        5.7750
7.9500                        0.0000                        5.7750
7.9500                        0.0000

10301701                      0.3750                        14.2500
123910.25                     0.0500                        14.2000
7.6250                        0.0000                        14.2000
7.2500                        0.0000                        5.5250
7.2000                        0.0000                        5.5250
7.2000                        0.0000

10301705                      0.3750                        13.5250
103113.72                     0.0500                        13.4750
6.9000                        0.0000                        13.4750
6.5250                        0.0000                        5.5250
6.4750                        0.0000                        5.5250
6.4750                        0.0000

10301711                      0.5000                        16.3500
71967.11                      0.0500                        16.3000
9.8500                        0.0000                        16.3000
9.3500                        0.0000                        5.4000
9.3000                        0.0000                        5.4000
9.3000                        0.0000

10301721                      0.5000                        15.1750
191138.24                     0.0500                        15.1250
8.6750                        0.0000                        15.1250
8.1750                        0.0000                        5.4000
8.1250                        0.0000                        5.4000
8.1250                        0.0000

10301723                      0.5000                        14.4250
103929.14                     0.0500                        14.3750
7.9250                        0.0000                        14.3750
7.4250                        0.0000                        5.8000
7.3750                        0.0000                        5.8000
7.3750                        0.0000

10301727                      0.5000                        13.8000
359721.94                     0.0500                        13.7500
7.3000                        0.0000                        13.7500
6.8000                        0.0000                        5.6500
6.7500                        0.0000                        5.6500
6.7500                        0.0000

10301729                      0.3750                        13.6150
170000.00                     0.0500                        13.5650
6.9900                        0.0000                        13.5650
6.6150                        0.0000                        5.5250
6.5650                        0.0000                        5.5250
6.5650                        0.0000

10301733                      0.5000                        12.8500
259758.01                     0.0500                        12.8000
6.3500                        0.0000                        12.8000
5.8500                        0.0000                        5.4000
5.8000                        0.0000                        5.4000
5.8000                        0.0000

10301739                      0.5000                        14.8750
197876.93                     0.0500                        14.8250
8.3750                        0.0000                        14.8250
7.8750                        0.0000                        5.4000
7.8250                        0.0000                        5.4000
7.8250                        0.0000

10301741                      0.5000                        13.6500
279277.59                     0.0500                        13.6000
7.1500                        0.0000                        13.6000
6.6500                        0.0000                        5.6000
6.6000                        0.0000                        5.6000
6.6000                        0.0000

10301743                      0.3750                        14.7500
318780.00                     0.0500                        14.7000
8.1250                        0.0000                        14.7000
7.7500                        0.0000                        5.7750
7.7000                        0.0000                        5.7750
7.7000                        0.0000

10301747                      0.3750                        14.6500
640000.00                     0.0500                        14.6000
8.0250                        0.0000                        14.6000
7.6500                        0.0000                        5.5250
7.6000                        0.0000                        5.5250
7.6000                        0.0000

10301749                      0.5000                        14.5500
71952.17                      0.0500                        14.5000
8.0500                        0.0000                        14.5000
7.5500                        0.0000                        5.4000
7.5000                        0.0000                        5.4000
7.5000                        0.0000

10301751                      0.5000                        15.4500
121432.94                     0.0500                        15.4000
8.9500                        0.0000                        15.4000
8.4500                        0.0000                        5.6000
8.4000                        0.0000                        5.6000
8.4000                        0.0000

10301753                      0.3750                        14.0250
213588.16                     0.0500                        13.9750
7.4000                        0.0000                        13.9750
7.0250                        0.0000                        5.5250
6.9750                        0.0000                        5.5250
6.9750                        0.0000

10301757                      0.3750                        14.1130
94397.00                      0.0500                        14.0630
7.4880                        0.0000                        14.0630
7.1130                        0.0000                        5.5250
7.0630                        0.0000                        5.5250
7.0630                        0.0000

10301759                      0.3750                        13.6250
400171.71                     0.0500                        13.5750
7.0000                        0.0000                        13.5750
6.6250                        0.0000                        5.5250
6.5750                        0.0000                        5.5250
6.5750                        0.0000

10301763                      0.3750                        15.0880
187885.23                     0.0500                        15.0380
8.4630                        0.0000                        15.0380
8.0880                        0.0000                        5.7750
8.0380                        0.0000                        5.7750
8.0380                        0.0000

10301765                      0.5000                        14.0000
151387.57                     0.0500                        13.9500
7.5000                        0.0000                        13.9500
7.0000                        0.0000                        5.4000
6.9500                        0.0000                        5.4000
6.9500                        0.0000

10301769                      0.3750                        14.2250
105523.18                     0.0500                        14.1750
7.6000                        0.0000                        14.1750
7.2250                        0.0000                        5.5250
7.1750                        0.0000                        5.5250
7.1750                        0.0000

10301771                      0.3750                        15.5750
120633.37                     0.0500                        15.5250
8.9500                        0.0000                        15.5250
8.5750                        0.0000                        5.5250
8.5250                        0.0000                        5.5250
8.5250                        0.0000

10301775                      0.3750                        14.5750
184720.00                     0.0500                        14.5250
7.9500                        0.0000                        14.5250
7.5750                        0.0000                        5.5250
7.5250                        0.0000                        5.5250
7.5250                        0.0000

10301777                      0.3750                        13.6150
399671.47                     0.0500                        13.5650
6.9900                        0.0000                        13.5650
6.6150                        0.0000                        5.5250
6.5650                        0.0000                        5.5250
6.5650                        0.0000

10301779                      0.5000                        14.6500
108491.34                     0.0500                        14.6000
8.1500                        0.0000                        14.6000
7.6500                        0.0000                        5.4000
7.6000                        0.0000                        5.4000
7.6000                        0.0000

10301781                      0.5000                        13.6500
90328.06                      0.0500                        13.6000
7.1500                        0.0000                        13.6000
6.6500                        0.0000                        5.4000
6.6000                        0.0000                        5.4000
6.6000                        0.0000

10301783                      0.5000                        12.6000
226025.00                     0.0500                        12.5500
6.1000                        0.0000                        12.5500
5.6000                        0.0000                        5.4000
5.5500                        0.0000                        5.4000
5.5500                        0.0000

10301785                      0.3750                        15.0250
141212.62                     0.0500                        14.9750
8.4000                        0.0000                        14.9750
8.0250                        0.0000                        5.7750
7.9750                        0.0000                        5.7750
7.9750                        0.0000

10301789                      0.3750                        13.7500
140000.00                     0.0500                        13.7000
7.1250                        0.0000                        13.7000
6.7500                        0.0000                        5.5250
6.7000                        0.0000                        5.5250
6.7000                        0.0000

10301793                      0.3750                        13.3750
312800.00                     0.0500                        13.3250
6.7500                        0.0000                        13.3250
6.3750                        0.0000                        5.5250
6.3250                        0.0000                        5.5250
6.3250                        0.0000

10301795                      0.3750                        14.0000
363473.21                     0.0500                        13.9500
7.3750                        0.0000                        13.9500
7.0000                        0.0000                        5.7750
6.9500                        0.0000                        5.7750
6.9500                        0.0000

10301797                      0.3750                        13.5750
335200.00                     0.0500                        13.5250
6.9500                        0.0000                        13.5250
6.5750                        0.0000                        5.5250
6.5250                        0.0000                        5.5250
6.5250                        0.0000

10301803                      0.5000                        16.2000
76463.92                      0.0500                        16.1500
9.7000                        0.0000                        16.1500
9.2000                        0.0000                        5.4000
9.1500                        0.0000                        5.4000
9.1500                        0.0000

10301805                      0.5000                        14.7000
474693.99                     0.0500                        14.6500
8.2000                        0.0000                        14.6500
7.7000                        0.0000                        5.6500
7.6500                        0.0000                        5.6500
7.6500                        0.0000

10301807                      0.3750                        13.6250
225015.40                     0.0500                        13.5750
7.0000                        0.0000                        13.5750
6.6250                        0.0000                        5.5250
6.5750                        0.0000                        5.5250
6.5750                        0.0000

10301811                      0.5000                        12.8750
563477.62                     0.0500                        12.8250
6.3750                        0.0000                        12.8250
5.8750                        0.0000                        5.6000
5.8250                        0.0000                        5.6000
5.8250                        0.0000

10301813                      0.5000                        15.6500
116188.46                     0.0500                        15.6000
9.1500                        0.0000                        15.6000
8.6500                        0.0000                        6.1500
8.6000                        0.0000                        6.1500
8.6000                        0.0000

10301815                      0.3750                        13.1750
372800.00                     0.0500                        13.1250
6.5500                        0.0000                        13.1250
6.1750                        0.0000                        5.5250
6.1250                        0.0000                        5.5250
6.1250                        0.0000

10301819                      0.3750                        14.4750
76746.87                      0.0500                        14.4250
7.8500                        0.0000                        14.4250
7.4750                        0.0000                        5.5250
7.4250                        0.0000                        5.5250
7.4250                        0.0000

10301821                      0.5000                        15.7750
79059.21                      0.0500                        15.7250
9.2750                        0.0000                        15.7250
8.7750                        0.0000                        5.4000
8.7250                        0.0000                        5.4000
8.7250                        0.0000

10301823                      0.5000                        16.6750
64972.30                      0.0500                        16.6250
10.1750                       0.0000                        16.6250
9.6750                        0.0000                        5.4000
9.6250                        0.0000                        5.4000
9.6250                        0.0000

10301827                      0.3750                        14.0250
172500.00                     0.0500                        13.9750
7.4000                        0.0000                        13.9750
7.0250                        0.0000                        5.7250
6.9750                        0.0000                        5.7250
6.9750                        0.0000

10301829                      0.3750                        13.5000
133520.00                     0.0500                        13.4500
6.8750                        0.0000                        13.4500
6.5000                        0.0000                        5.5250
6.4500                        0.0000                        5.5250
6.4500                        0.0000

10301831                      0.5000                        15.6000
91750.89                      0.0500                        15.5500
9.1000                        0.0000                        15.5500
8.6000                        0.0000                        5.4000
8.5500                        0.0000                        5.4000
8.5500                        0.0000

10301839                      0.5000                        13.3750
260780.72                     0.0500                        13.3250
6.8750                        0.0000                        13.3250
6.3750                        0.0000                        5.6000
6.3250                        0.0000                        5.6000
6.3250                        0.0000

10301841                      0.3750                        13.3000
179200.00                     0.0500                        13.2500
6.6750                        0.0000                        13.2500
6.3000                        0.0000                        5.5250
6.2500                        0.0000                        5.5250
6.2500                        0.0000

10301843                      0.3750                        14.1500
210600.00                     0.0500                        14.1000
7.5250                        0.0000                        14.1000
7.1500                        0.0000                        5.9250
7.1000                        0.0000                        5.9250
7.1000                        0.0000

10301845                      0.5000                        13.3000
123814.34                     0.0500                        13.2500
6.8000                        0.0000                        13.2500
6.3000                        0.0000                        5.4000
6.2500                        0.0000                        5.4000
6.2500                        0.0000

10301849                      0.5000                        16.2250
70616.86                      0.0500                        16.1750
9.7250                        0.0000                        16.1750
9.2250                        0.0000                        5.4000
9.1750                        0.0000                        5.4000
9.1750                        0.0000

10301851                      0.3750                        14.9750
480000.00                     0.0500                        14.9250
8.3500                        0.0000                        14.9250
7.9750                        0.0000                        5.7750
7.9250                        0.0000                        5.7750
7.9250                        0.0000

10301853                      0.5000                        15.8750
118740.01                     0.0500                        15.8250
9.3750                        0.0000                        15.8250
8.8750                        0.0000                        5.4000
8.8250                        0.0000                        5.4000
8.8250                        0.0000

10301859                      0.3750                        14.6150
594000.00                     0.0500                        14.5650
7.9900                        0.0000                        14.5650
7.6150                        0.0000                        5.5250
7.5650                        0.0000                        5.5250
7.5650                        0.0000

10301861                      0.5000                        14.0500
566583.40                     0.0500                        14.0000
7.5500                        0.0000                        14.0000
7.0500                        0.0000                        5.4000
7.0000                        0.0000                        5.4000
7.0000                        0.0000

10301863                      0.3750                        15.6150
324000.00                     0.0500                        15.5650
8.9900                        0.0000                        15.5650
8.6150                        0.0000                        5.7750
8.5650                        0.0000                        5.7750
8.5650                        0.0000

10301865                      0.3750                        14.2250
348546.28                     0.0500                        14.1750
7.6000                        0.0000                        14.1750
7.2250                        0.0000                        5.7750
7.1750                        0.0000                        5.7750
7.1750                        0.0000

10301869                      0.5000                        14.6000
135880.00                     0.0500                        14.5500
8.1000                        0.0000                        14.5500
7.6000                        0.0000                        5.4000
7.5500                        0.0000                        5.4000
7.5500                        0.0000

10301871                      0.5000                        14.3000
116718.39                     0.0500                        14.2500
7.8000                        0.0000                        14.2500
7.3000                        0.0000                        5.4000
7.2500                        0.0000                        5.4000
7.2500                        0.0000

10301873                      0.3750                        14.2750
180893.68                     0.0500                        14.2250
8.6500                        0.0000                        14.2250
8.2750                        0.0000                        5.7750
8.2250                        0.0000                        5.7750
8.2250                        0.0000

10301877                      0.5000                        15.0500
272836.31                     0.0500                        15.0000
8.5500                        0.0000                        15.0000
8.0500                        0.0000                        6.5000
8.0000                        0.0000                        6.5000
8.0000                        0.0000

10301879                      0.5000                        15.3000
79954.45                      0.0500                        15.2500
8.8000                        0.0000                        15.2500
8.3000                        0.0000                        5.4000
8.2500                        0.0000                        5.4000
8.2500                        0.0000

10301881                      0.3750                        14.5750
123915.95                     0.0500                        14.5250
7.9500                        0.0000                        14.5250
7.5750                        0.0000                        5.5250
7.5250                        0.0000                        5.5250
7.5250                        0.0000

10301885                      0.3750                        16.1250
358923.37                     0.0500                        16.0750
9.5000                        0.0000                        16.0750
9.1250                        0.0000                        5.7750
9.0750                        0.0000                        5.7750
9.0750                        0.0000

10301887                      0.5000                        14.5000
151898.00                     0.0500                        14.4500
8.0000                        0.0000                        14.4500
7.5000                        0.0000                        5.4000
7.4500                        0.0000                        5.4000
7.4500                        0.0000

10301891                      0.3750                        16.4000
134937.35                     0.0500                        16.3500
9.7750                        0.0000                        16.3500
9.4000                        0.0000                        5.7750
9.3500                        0.0000                        5.7750
9.3500                        0.0000

10301893                      0.3750                        14.7500
230313.48                     0.0500                        14.7000
8.1250                        0.0000                        14.7000
7.7500                        0.0000                        5.7750
7.7000                        0.0000                        5.7750
7.7000                        0.0000

10301899                      0.3750                        12.6250
199750.00                     0.0500                        12.5750
6.0000                        0.0000                        12.5750
5.6250                        0.0000                        5.7750
5.5750                        0.0000                        5.7750
5.5750                        0.0000

10301901                      0.3750                        14.6150
351763.33                     0.0500                        14.5650
7.9900                        0.0000                        14.5650
7.6150                        0.0000                        5.7750
7.5650                        0.0000                        5.7750
7.5650                        0.0000

10301903                      0.3750                        14.6150
171767.93                     0.0500                        14.5650
7.9900                        0.0000                        14.5650
7.6150                        0.0000                        4.5750
7.5650                        0.0000                        4.5750
7.5650                        0.0000

10301907                      0.5000                        14.3500
159139.85                     0.0500                        14.3000
7.8500                        0.0000                        14.3000
7.3500                        0.0000                        6.1500
7.3000                        0.0000                        6.1500
7.3000                        0.0000

10301909                      0.3750                        13.8500
107199.99                     0.0500                        13.8000
7.2250                        0.0000                        13.8000
6.8500                        0.0000                        5.3250
6.8000                        0.0000                        5.3250
6.8000                        0.0000

10301911                      0.3750                        15.6750
116422.91                     0.0500                        15.6250
9.0500                        0.0000                        15.6250
8.6750                        0.0000                        5.7750
8.6250                        0.0000                        5.7750
8.6250                        0.0000

10301915                      0.3750                        14.0250
351199.99                     0.0500                        13.9750
7.4000                        0.0000                        13.9750
7.0250                        0.0000                        5.7750
6.9750                        0.0000                        5.7750
6.9750                        0.0000

10301917                      0.3750                        15.3500
215785.13                     0.0500                        15.3000
8.7250                        0.0000                        15.3000
8.3500                        0.0000                        5.7250
8.3000                        0.0000                        5.7250
8.3000                        0.0000

10301923                      0.3750                        16.5000
236592.45                     0.0500                        16.4500
9.8750                        0.0000                        16.4500
9.5000                        0.0000                        5.5250
9.4500                        0.0000                        5.5250
9.4500                        0.0000

10301925                      0.5000                        14.7000
439431.16                     0.0500                        14.6500
8.2000                        0.0000                        14.6500
7.7000                        0.0000                        5.8000
7.6500                        0.0000                        5.8000
7.6500                        0.0000

10301927                      0.5000                        14.7000
150205.54                     0.0500                        14.6500
8.2000                        0.0000                        14.6500
7.7000                        0.0000                        6.1500
7.6500                        0.0000                        6.1500
7.6500                        0.0000

10301929                      0.5000                        14.1000
174494.95                     0.0500                        14.0500
7.6000                        0.0000                        14.0500
7.1000                        0.0000                        6.8000
7.0500                        0.0000                        6.8000
7.0500                        0.0000

10301931                      0.3750                        13.1750
275752.91                     0.0500                        13.1250
6.5500                        0.0000                        13.1250
6.1750                        0.0000                        5.5250
6.1250                        0.0000                        5.5250
6.1250                        0.0000

10301939                      0.5000                        14.0000
297279.21                     0.0500                        13.9500
7.5000                        0.0000                        13.9500
7.0000                        0.0000                        5.4000
6.9500                        0.0000                        5.4000
6.9500                        0.0000

10301943                      0.3750                        13.2250
79992.25                      0.0500                        13.1750
6.6000                        0.0000                        13.1750
6.2250                        0.0000                        5.5250
6.1750                        0.0000                        5.5250
6.1750                        0.0000

10301945                      0.5000                        13.5500
181152.85                     0.0500                        13.5000
7.0500                        0.0000                        13.5000
6.5500                        0.0000                        5.4000
6.5000                        0.0000                        5.4000
6.5000                        0.0000

10301949                      0.5000                        14.0000
111916.87                     0.0500                        13.9500
7.5000                        0.0000                        13.9500
7.0000                        0.0000                        5.6000
6.9500                        0.0000                        5.6000
6.9500                        0.0000

10301955                      0.3750                        14.2000
240000.00                     0.0500                        14.1500
7.5750                        0.0000                        14.1500
7.2000                        0.0000                        5.7750
7.1500                        0.0000                        5.7750
7.1500                        0.0000

10301959                      0.3750                        14.1750
247817.77                     0.0500                        14.1250
7.5500                        0.0000                        14.1250
7.1750                        0.0000                        5.5250
7.1250                        0.0000                        5.5250
7.1250                        0.0000

10301967                      0.3750                        13.7000
123899.84                     0.0500                        13.6500
7.0750                        0.0000                        13.6500
6.7000                        0.0000                        5.5250
6.6500                        0.0000                        5.5250
6.6500                        0.0000

10301971                      0.5000                        14.8500
287820.07                     0.0500                        14.8000
8.3500                        0.0000                        14.8000
7.8500                        0.0000                        5.6500
7.8000                        0.0000                        5.6500
7.8000                        0.0000

10301973                      0.5000                        13.6000
228630.84                     0.0500                        13.5500
7.1000                        0.0000                        13.5500
6.6000                        0.0000                        5.4000
6.5500                        0.0000                        5.4000
6.5500                        0.0000

10301975                      0.3750                        13.2250
139076.58                     0.0500                        13.1750
6.6000                        0.0000                        13.1750
6.2250                        0.0000                        5.5250
6.1750                        0.0000                        5.5250
6.1750                        0.0000

10301977                      0.3750                        14.0380
223750.90                     0.0500                        13.9880
7.4130                        0.0000                        13.9880
7.0380                        0.0000                        5.5250
6.9880                        0.0000                        5.5250
6.9880                        0.0000

10301979                      0.3750                        14.8250
313415.26                     0.0500                        14.7750
8.2000                        0.0000                        14.7750
7.8250                        0.0000                        5.7750
7.7750                        0.0000                        5.7750
7.7750                        0.0000

10301981                      0.3750                        13.5000
224000.00                     0.0500                        13.4500
6.8750                        0.0000                        13.4500
6.5000                        0.0000                        5.5250
6.4500                        0.0000                        5.5250
6.4500                        0.0000

10301985                      0.3750                        13.9750
84420.28                      0.0500                        13.9250
7.3500                        0.0000                        13.9250
6.9750                        0.0000                        5.5250
6.9250                        0.0000                        5.5250
6.9250                        0.0000

10301989                      0.3750                        13.7750
369705.57                     0.0500                        13.7250
7.1500                        0.0000                        13.7250
6.7750                        0.0000                        5.7750
6.7250                        0.0000                        5.7750
6.7250                        0.0000

10301991                      0.3750                        13.6750
203000.00                     0.0500                        13.6250
7.0500                        0.0000                        13.6250
6.6750                        0.0000                        5.5250
6.6250                        0.0000                        5.5250
6.6250                        0.0000

10301997                      0.3750                        14.7250
384415.09                     0.0500                        14.6750
8.1000                        0.0000                        14.6750
7.7250                        0.0000                        5.7750
7.6750                        0.0000                        5.7750
7.6750                        0.0000

10301999                      0.5000                        14.0000
189858.99                     0.0500                        13.9500
7.5000                        0.0000                        13.9500
7.0000                        0.0000                        5.4000
6.9500                        0.0000                        5.4000
6.9500                        0.0000

10302001                      0.5000                        14.8000
114227.86                     0.0500                        14.7500
8.3000                        0.0000                        14.7500
7.8000                        0.0000                        5.4000
7.7500                        0.0000                        5.4000
7.7500                        0.0000

10302003                      0.3750                        14.1750
209445.99                     0.0500                        14.1250
7.5500                        0.0000                        14.1250
7.1750                        0.0000                        5.7750
7.1250                        0.0000                        5.7750
7.1250                        0.0000

10302007                      0.3750                        13.7500
388550.00                     0.0500                        13.7000
7.1250                        0.0000                        13.7000
6.7500                        0.0000                        5.5250
6.7000                        0.0000                        5.5250
6.7000                        0.0000

10302013                      0.3750                        13.2500
274150.00                     0.0500                        13.2000
6.6250                        0.0000                        13.2000
6.2500                        0.0000                        5.5250
6.2000                        0.0000                        5.5250
6.2000                        0.0000

10302015                      0.3750                        13.6750
85530.52                      0.0500                        13.6250
7.0500                        0.0000                        13.6250
6.6750                        0.0000                        5.7250
6.6250                        0.0000                        5.7250
6.6250                        0.0000

10302019                      0.5000                        15.1500
207877.82                     0.0500                        15.1000
8.6500                        0.0000                        15.1000
8.1500                        0.0000                        6.8000
8.1000                        0.0000                        6.8000
8.1000                        0.0000

10302021                      0.3750                        14.0750
294556.37                     0.0500                        14.0250
7.4500                        0.0000                        14.0250
7.0750                        0.0000                        5.5250
7.0250                        0.0000                        5.5250
7.0250                        0.0000

10302023                      0.5000                        13.4900
262067.55                     0.0500                        13.4400
6.9900                        0.0000                        13.4400
6.4900                        0.0000                        4.4500
6.4400                        0.0000                        4.4500
6.4400                        0.0000

10302025                      0.3750                        14.5250
303791.84                     0.0500                        14.4750
7.9000                        0.0000                        14.4750
7.5250                        0.0000                        5.7750
7.4750                        0.0000                        5.7750
7.4750                        0.0000

10302027                      0.5000                        14.8000
341347.93                     0.0500                        14.7500
8.3000                        0.0000                        14.7500
7.8000                        0.0000                        5.6000
7.7500                        0.0000                        5.6000
7.7500                        0.0000

10302029                      0.5000                        13.3500
97733.49                      0.0500                        13.3000
6.8500                        0.0000                        13.3000
6.3500                        0.0000                        5.4000
6.3000                        0.0000                        5.4000
6.3000                        0.0000

10302031                      0.5000                        13.6500
81450.13                      0.0500                        13.6000
7.1500                        0.0000                        13.6000
6.6500                        0.0000                        5.4000
6.6000                        0.0000                        5.4000
6.6000                        0.0000

10302033                      0.3750                        13.6150
226675.95                     0.0500                        13.5650
6.9900                        0.0000                        13.5650
6.6150                        0.0000                        5.5250
6.5650                        0.0000                        5.5250
6.5650                        0.0000

10302035                      0.5000                        14.4250
144401.55                     0.0500                        14.3750
7.9250                        0.0000                        14.3750
7.4250                        0.0000                        5.6000
7.3750                        0.0000                        5.6000
7.3750                        0.0000

10302039                      0.5000                        14.6500
94045.47                      0.0500                        14.6000
8.1500                        0.0000                        14.6000
7.6500                        0.0000                        5.4000
7.6000                        0.0000                        5.4000
7.6000                        0.0000

10302041                      0.5000                        15.2750
74757.19                      0.0500                        15.2250
8.7750                        0.0000                        15.2250
8.2750                        0.0000                        5.4000
8.2250                        0.0000                        5.4000
8.2250                        0.0000

10302045                      0.3750                        14.7750
148006.44                     0.0500                        14.7250
8.1500                        0.0000                        14.7250
7.7750                        0.0000                        5.4750
7.7250                        0.0000                        5.4750
7.7250                        0.0000

10302047                      0.5000                        14.5250
219853.13                     0.0500                        14.4750
8.0250                        0.0000                        14.4750
7.5250                        0.0000                        5.4000
7.4750                        0.0000                        5.4000
7.4750                        0.0000

10302049                      0.3750                        13.9750
295773.64                     0.0500                        13.9250
7.3500                        0.0000                        13.9250
6.9750                        0.0000                        5.7750
6.9250                        0.0000                        5.7750
6.9250                        0.0000

10302051                      0.3750                        13.4500
135768.58                     0.0500                        13.4000
6.8250                        0.0000                        13.4000
6.4500                        0.0000                        4.5750
6.4000                        0.0000                        4.5750
6.4000                        0.0000

10302055                      0.3750                        14.7250
259483.68                     0.0500                        14.6750
8.1000                        0.0000                        14.6750
7.7250                        0.0000                        5.7750
7.6750                        0.0000                        5.7750
7.6750                        0.0000

10302061                      0.5000                        15.7750
117877.81                     0.0500                        15.7250
9.2750                        0.0000                        15.7250
8.7750                        0.0000                        5.4000
8.7250                        0.0000                        5.4000
8.7250                        0.0000

10302065                      0.3750                        14.0750
98925.78                      0.0500                        14.0250
7.4500                        0.0000                        14.0250
7.0750                        0.0000                        5.5250
7.0250                        0.0000                        5.5250
7.0250                        0.0000

10302067                      0.3750                        13.6750
436000.00                     0.0500                        13.6250
7.0500                        0.0000                        13.6250
6.6750                        0.0000                        5.5250
6.6250                        0.0000                        5.5250
6.6250                        0.0000

10302071                      0.3750                        14.2750
148000.00                     0.0500                        14.2250
7.6500                        0.0000                        14.2250
7.2750                        0.0000                        5.5250
7.2250                        0.0000                        5.5250
7.2250                        0.0000

10302073                      0.5000                        15.0500
150817.70                     0.0500                        15.0000
8.5500                        0.0000                        15.0000
8.0500                        0.0000                        5.8000
8.0000                        0.0000                        5.8000
8.0000                        0.0000

10302077                      0.3750                        15.4250
132224.66                     0.0500                        15.3750
8.8000                        0.0000                        15.3750
8.4250                        0.0000                        5.5250
8.3750                        0.0000                        5.5250
8.3750                        0.0000

10302079                      0.5000                        15.3500
134770.09                     0.0500                        15.3000
8.8500                        0.0000                        15.3000
8.3500                        0.0000                        5.6500
8.3000                        0.0000                        5.6500
8.3000                        0.0000

10302081                      0.3750                        15.4050
160907.94                     0.0500                        15.3550
8.7800                        0.0000                        15.3550
8.4050                        0.0000                        5.5250
8.3550                        0.0000                        5.5250
8.3550                        0.0000

10302085                      0.3750                        13.2250
174089.89                     0.0500                        13.1750
6.6000                        0.0000                        13.1750
6.2250                        0.0000                        5.5250
6.1750                        0.0000                        5.5250
6.1750                        0.0000

10302095                      0.3750                        13.5750
225250.00                     0.0500                        13.5250
6.9500                        0.0000                        13.5250
6.5750                        0.0000                        5.6250
6.5250                        0.0000                        5.6250
6.5250                        0.0000

10302097                      0.5000                        14.9250
134833.30                     0.0500                        14.8750
8.4250                        0.0000                        14.8750
7.9250                        0.0000                        5.4000
7.8750                        0.0000                        5.4000
7.8750                        0.0000

10302101                      0.3750                        14.0750
143892.05                     0.0500                        14.0250
7.4500                        0.0000                        14.0250
7.0750                        0.0000                        4.5750
7.0250                        0.0000                        4.5750
7.0250                        0.0000

10302107                      0.3750                        14.2250
154173.84                     0.0500                        14.1750
7.6000                        0.0000                        14.1750
7.2250                        0.0000                        5.5250
7.1750                        0.0000                        5.5250
7.1750                        0.0000

10302109                      0.5000                        15.9000
88986.82                      0.0500                        15.8500
9.4000                        0.0000                        15.8500
8.9000                        0.0000                        5.3500
8.8500                        0.0000                        5.3500
8.8500                        0.0000

10302111                      0.3750                        13.6500
103325.65                     0.0500                        13.6000
7.0250                        0.0000                        13.6000
6.6500                        0.0000                        5.5250
6.6000                        0.0000                        5.5250
6.6000                        0.0000

10302113                      0.5000                        14.4250
75292.20                      0.0500                        14.3750
7.9250                        0.0000                        14.3750
7.4250                        0.0000                        5.8000
7.3750                        0.0000                        5.8000
7.3750                        0.0000

10302115                      0.3750                        13.8250
192000.00                     0.0500                        13.7750
7.2000                        0.0000                        13.7750
6.8250                        0.0000                        5.7750
6.7750                        0.0000                        5.7750
6.7750                        0.0000

10302119                      0.5000                        15.0500
515379.01                     0.0500                        15.0000
8.5500                        0.0000                        15.0000
8.0500                        0.0000                        5.4000
8.0000                        0.0000                        5.4000
8.0000                        0.0000

10302121                      0.3750                        14.0750
140799.99                     0.0500                        14.0250
7.4500                        0.0000                        14.0250
7.0750                        0.0000                        5.5250
7.0250                        0.0000                        5.5250
7.0250                        0.0000

10302123                      0.3750                        13.8750
438400.00                     0.0500                        13.8250
7.2500                        0.0000                        13.8250
6.8750                        0.0000                        5.5250
6.8250                        0.0000                        5.5250
6.8250                        0.0000

10302127                      0.5000                        14.3500
95933.59                      0.0500                        14.3000
7.8500                        0.0000                        14.3000
7.3500                        0.0000                        5.4000
7.3000                        0.0000                        5.4000
7.3000                        0.0000

10302133                      0.3750                        13.3000
129886.42                     0.0500                        13.2500
6.6750                        0.0000                        13.2500
6.3000                        0.0000                        5.7250
6.2500                        0.0000                        5.7250
6.2500                        0.0000

10302135                      0.3750                        13.4750
259780.49                     0.0500                        13.4250
6.8500                        0.0000                        13.4250
6.4750                        0.0000                        5.5250
6.4250                        0.0000                        5.5250
6.4250                        0.0000

10302137                      0.5000                        12.7500
174833.95                     0.0500                        12.7000
6.2500                        0.0000                        12.7000
5.7500                        0.0000                        5.4000
5.7000                        0.0000                        5.4000
5.7000                        0.0000

10302139                      0.3750                        13.4000
353658.00                     0.0500                        13.3500
6.7750                        0.0000                        13.3500
6.4000                        0.0000                        5.5250
6.3500                        0.0000                        5.5250
6.3500                        0.0000

10302153                      0.3750                        11.9750
283500.00                     0.0500                        11.9250
5.3500                        0.0000                        11.9250
4.9750                        0.0000                        5.5250
4.9250                        0.0000                        5.5250
4.9250                        0.0000

10302155                      0.3750                        14.9750
241612.69                     0.0500                        14.9250
8.3500                        0.0000                        14.9250
7.9750                        0.0000                        5.5250
7.9250                        0.0000                        5.5250
7.9250                        0.0000

10302157                      0.5000                        15.3500
161908.70                     0.0500                        15.3000
8.8500                        0.0000                        15.3000
8.3500                        0.0000                        5.4000
8.3000                        0.0000                        5.4000
8.3000                        0.0000

10302165                      0.3750                        13.8000
184000.00                     0.0500                        13.7500
7.1750                        0.0000                        13.7500
6.8000                        0.0000                        5.5250
6.7500                        0.0000                        5.5250
6.7500                        0.0000

10302169                      0.3750                        14.5000
70000.00                      0.0500                        14.4500
7.8750                        0.0000                        14.4500
7.5000                        0.0000                        5.5250
7.4500                        0.0000                        5.5250
7.4500                        0.0000

10302171                      0.5000                        15.7000
199895.22                     0.0500                        15.6500
9.2000                        0.0000                        15.6500
8.7000                        0.0000                        6.8000
8.6500                        0.0000                        6.8000
8.6500                        0.0000

10302173                      0.3750                        14.2750
111919.34                     0.0500                        14.2250
7.6500                        0.0000                        14.2250
7.2750                        0.0000                        5.5250
7.2250                        0.0000                        5.5250
7.2250                        0.0000

10302177                      0.5000                        14.5000
149899.35                     0.0500                        14.4500
8.0000                        0.0000                        14.4500
7.5000                        0.0000                        5.4000
7.4500                        0.0000                        5.4000
7.4500                        0.0000

10302179                      0.3750                        14.1750
255731.95                     0.0500                        14.1250
7.5500                        0.0000                        14.1250
7.1750                        0.0000                        5.5250
7.1250                        0.0000                        5.5250
7.1250                        0.0000

10302181                      0.5000                        15.6250
130430.54                     0.0500                        15.5750
9.1250                        0.0000                        15.5750
8.6250                        0.0000                        5.4000
8.5750                        0.0000                        5.4000
8.5750                        0.0000

10302185                      0.5000                        14.9500
160101.95                     0.0500                        14.9000
8.4500                        0.0000                        14.9000
7.9500                        0.0000                        5.4000
7.9000                        0.0000                        5.4000
7.9000                        0.0000

10302189                      0.3750                        14.4750
462750.00                     0.0500                        14.4250
7.8500                        0.0000                        14.4250
7.4750                        0.0000                        5.7750
7.4250                        0.0000                        5.7750
7.4250                        0.0000

10302197                      0.5000                        13.9000
184859.92                     0.0500                        13.8500
7.4000                        0.0000                        13.8500
6.9000                        0.0000                        5.4000
6.8500                        0.0000                        5.4000
6.8500                        0.0000

10302201                      0.5000                        13.7000
117907.02                     0.0500                        13.6500
7.2000                        0.0000                        13.6500
6.7000                        0.0000                        5.4000
6.6500                        0.0000                        5.4000
6.6500                        0.0000

10302203                      0.5000                        15.3000
140089.69                     0.0500                        15.2500
8.8000                        0.0000                        15.2500
8.3000                        0.0000                        5.4000
8.2500                        0.0000                        5.4000
8.2500                        0.0000

10302205                      0.5000                        15.3500
187180.68                     0.0500                        15.3000
8.8500                        0.0000                        15.3000
8.3500                        0.0000                        5.4000
8.3000                        0.0000                        5.4000
8.3000                        0.0000

10302207                      0.5000                        15.0120
178183.63                     0.0500                        14.9620
8.5120                        0.0000                        14.9620
8.0120                        0.0000                        5.9000
7.9620                        0.0000                        5.9000
7.9620                        0.0000

10302209                      0.3750                        13.6250
349713.11                     0.0500                        13.5750
7.0000                        0.0000                        13.5750
6.6250                        0.0000                        5.7750
6.5750                        0.0000                        5.7750
6.5750                        0.0000

10302213                      0.3750                        13.7250
131893.91                     0.0500                        13.6750
7.1000                        0.0000                        13.6750
6.7250                        0.0000                        5.7750
6.6750                        0.0000                        5.7750
6.6750                        0.0000

10302215                      0.3750                        13.1250
196622.09                     0.0500                        13.0750
6.5000                        0.0000                        13.0750
6.1250                        0.0000                        5.5250
6.0750                        0.0000                        5.5250
6.0750                        0.0000

10302217                      0.5000                        15.4000
270998.77                     0.0500                        15.3500
8.9000                        0.0000                        15.3500
8.4000                        0.0000                        5.4000
8.3500                        0.0000                        5.4000
8.3500                        0.0000

10302219                      0.3750                        13.3750
300979.38                     0.0500                        13.3250
6.7500                        0.0000                        13.3250
6.3750                        0.0000                        5.9250
6.3250                        0.0000                        5.9250
6.3250                        0.0000

10302221                      0.5000                        15.5500
72171.58                      0.0500                        15.5000
9.0500                        0.0000                        15.5000
8.5500                        0.0000                        5.4000
8.5000                        0.0000                        5.4000
8.5000                        0.0000

10302223                      0.3750                        12.9750
126000.00                     0.0500                        12.9250
6.3500                        0.0000                        12.9250
5.9750                        0.0000                        5.7750
5.9250                        0.0000                        5.7750
5.9250                        0.0000

10302225                      0.3750                        15.4950
148416.65                     0.0500                        15.4450
8.8700                        0.0000                        15.4450
8.4950                        0.0000                        5.7750
8.4450                        0.0000                        5.7750
8.4450                        0.0000

10302227                      0.3750                        15.2250
176109.99                     0.0500                        15.1750
8.6000                        0.0000                        15.1750
8.2250                        0.0000                        5.7750
8.1750                        0.0000                        5.7750
8.1750                        0.0000

10302229                      0.5000                        15.0880
125849.54                     0.0500                        15.0380
8.5880                        0.0000                        15.0380
8.0880                        0.0000                        5.4000
8.0380                        0.0000                        5.4000
8.0380                        0.0000

10302231                      0.5000                        13.1000
549512.37                     0.0500                        13.0500
6.6000                        0.0000                        13.0500
6.1000                        0.0000                        5.4000
6.0500                        0.0000                        5.4000
6.0500                        0.0000

10302233                      0.5000                        13.9500
95782.76                      0.0500                        13.9000
7.4500                        0.0000                        13.9000
6.9500                        0.0000                        5.6500
6.9000                        0.0000                        5.6500
6.9000                        0.0000

10302237                      0.5000                        14.1000
599613.10                     0.0500                        14.0500
7.6000                        0.0000                        14.0500
7.1000                        0.0000                        5.4000
7.0500                        0.0000                        5.4000
7.0500                        0.0000

10302241                      0.5000                        15.3000
166106.50                     0.0500                        15.2500
8.8000                        0.0000                        15.2500
8.3000                        0.0000                        5.6000
8.2500                        0.0000                        5.6000
8.2500                        0.0000

10302243                      0.3750                        15.5750
107880.34                     0.0500                        15.5250
8.9500                        0.0000                        15.5250
8.5750                        0.0000                        4.5750
8.5250                        0.0000                        4.5750
8.5250                        0.0000

10302245                      0.5000                        14.6500
59960.95                      0.0500                        14.6000
8.1500                        0.0000                        14.6000
7.6500                        0.0000                        5.4000
7.6000                        0.0000                        5.4000
7.6000                        0.0000

10302247                      0.3750                        16.0250
50948.56                      0.0500                        15.9750
9.4000                        0.0000                        15.9750
9.0250                        0.0000                        5.5250
8.9750                        0.0000                        5.5250
8.9750                        0.0000

10302249                      0.5000                        15.4250
203772.80                     0.0500                        15.3750
8.9250                        0.0000                        15.3750
8.4250                        0.0000                        5.8000
8.3750                        0.0000                        5.8000
8.3750                        0.0000

10302251                      0.3750                        14.1750
250952.77                     0.0500                        14.1250
7.5500                        0.0000                        14.1250
7.1750                        0.0000                        5.5250
7.1250                        0.0000                        5.5250
7.1250                        0.0000

10302253                      0.3750                        12.6250
294400.00                     0.0500                        12.5750
6.0000                        0.0000                        12.5750
5.6250                        0.0000                        5.5250
5.5750                        0.0000                        5.5250
5.5750                        0.0000

10302255                      0.3750                        13.1250
91749.14                      0.0500                        13.0750
6.5000                        0.0000                        13.0750
6.1250                        0.0000                        4.5750
6.0750                        0.0000                        4.5750
6.0750                        0.0000

10302257                      0.3750                        13.7500
229631.06                     0.0500                        13.7000
7.1250                        0.0000                        13.7000
6.7500                        0.0000                        4.5750
6.7000                        0.0000                        4.5750
6.7000                        0.0000

10302259                      0.3750                        13.7000
118807.22                     0.0500                        13.6500
7.0750                        0.0000                        13.6500
6.7000                        0.0000                        5.5250
6.6500                        0.0000                        5.5250
6.6500                        0.0000

10302261                      0.3750                        13.8000
175131.39                     0.0500                        13.7500
7.1750                        0.0000                        13.7500
6.8000                        0.0000                        5.5250
6.7500                        0.0000                        5.5250
6.7500                        0.0000

10302265                      0.3750                        14.1250
306263.32                     0.0500                        14.0750
7.5000                        0.0000                        14.0750
7.1250                        0.0000                        5.7750
7.0750                        0.0000                        5.7750
7.0750                        0.0000

10302267                      0.5000                        16.0380
74363.70                      0.0500                        15.9880
9.5380                        0.0000                        15.9880
9.0380                        0.0000                        5.4000
8.9880                        0.0000                        5.4000
8.9880                        0.0000

10302271                      0.5000                        14.3750
159779.06                     0.0500                        14.3250
7.8750                        0.0000                        14.3250
7.3750                        0.0000                        6.8000
7.3250                        0.0000                        6.8000
7.3250                        0.0000

10302273                      0.3750                        14.6150
640000.00                     0.0500                        14.5650
7.9900                        0.0000                        14.5650
7.6150                        0.0000                        5.5250
7.5650                        0.0000                        5.5250
7.5650                        0.0000

10302277                      0.5000                        16.5250
139900.24                     0.0500                        16.4750
11.0250                       0.0000                        16.4750
10.5250                       0.0000                        6.9000
10.4750                       0.0000                        6.9000
10.4750                       0.0000

10302279                      0.5000                        14.9500
274162.79                     0.0500                        14.9000
8.4500                        0.0000                        14.9000
7.9500                        0.0000                        5.8000
7.9000                        0.0000                        5.8000
7.9000                        0.0000

10302281                      0.3750                        14.5750
398929.41                     0.0500                        14.5250
7.9500                        0.0000                        14.5250
7.5750                        0.0000                        5.7750
7.5250                        0.0000                        5.7750
7.5250                        0.0000

10302283                      0.3750                        14.4250
198261.38                     0.0500                        14.3750
7.8000                        0.0000                        14.3750
7.4250                        0.0000                        4.5750
7.3750                        0.0000                        4.5750
7.3750                        0.0000

10302285                      0.5000                        14.4900
350797.64                     0.0500                        14.4400
7.9900                        0.0000                        14.4400
7.4900                        0.0000                        6.1000
7.4400                        0.0000                        6.1000
7.4400                        0.0000

10302287                      0.3750                        15.2750
116712.23                     0.0500                        15.2250
8.6500                        0.0000                        15.2250
8.2750                        0.0000                        5.9250
8.2250                        0.0000                        5.9250
8.2250                        0.0000

10302291                      0.3750                        12.9000
423197.13                     0.0500                        12.8500
6.2750                        0.0000                        12.8500
5.9000                        0.0000                        5.5250
5.8500                        0.0000                        5.5250
5.8500                        0.0000

10302293                      0.5000                        15.2000
131596.04                     0.0500                        15.1500
8.7000                        0.0000                        15.1500
8.2000                        0.0000                        5.4000
8.1500                        0.0000                        5.4000
8.1500                        0.0000

10302295                      0.5000                        14.3500
606656.85                     0.0500                        14.3000
7.8500                        0.0000                        14.3000
7.3500                        0.0000                        5.6000
7.3000                        0.0000                        5.6000
7.3000                        0.0000

10302297                      0.5000                        14.3500
89126.12                      0.0500                        14.3000
7.8500                        0.0000                        14.3000
7.3500                        0.0000                        5.4000
7.3000                        0.0000                        5.4000
7.3000                        0.0000

10302299                      0.3750                        14.9250
88987.15                      0.0500                        14.8750
8.3000                        0.0000                        14.8750
7.9250                        0.0000                        5.5250
7.8750                        0.0000                        5.5250
7.8750                        0.0000

10302301                      0.3750                        13.3750
206642.55                     0.0500                        13.3250
6.7500                        0.0000                        13.3250
6.3750                        0.0000                        5.5250
6.3250                        0.0000                        5.5250
6.3250                        0.0000

10302303                      0.5000                        13.0750
125174.05                     0.0500                        13.0250
6.5750                        0.0000                        13.0250
6.0750                        0.0000                        5.6000
6.0250                        0.0000                        5.6000
6.0250                        0.0000

10302305                      0.3750                        14.0250
194750.00                     0.0500                        13.9750
7.4000                        0.0000                        13.9750
7.0250                        0.0000                        5.5250
6.9750                        0.0000                        5.5250
6.9750                        0.0000

10302307                      0.5000                        12.7250
278154.02                     0.0500                        12.6750
6.2250                        0.0000                        12.6750
5.7250                        0.0000                        5.4000
5.6750                        0.0000                        5.4000
5.6750                        0.0000

10302309                      0.3750                        14.8500
299587.85                     0.0500                        14.8000
8.2250                        0.0000                        14.8000
7.8500                        0.0000                        5.7750
7.8000                        0.0000                        5.7750
7.8000                        0.0000

10302315                      0.3750                        14.1250
597900.00                     0.0500                        14.0750
7.5000                        0.0000                        14.0750
7.1250                        0.0000                        5.5250
7.0750                        0.0000                        5.5250
7.0750                        0.0000

10302317                      0.5000                        15.6500
494737.95                     0.0500                        15.6000
9.1500                        0.0000                        15.6000
8.6500                        0.0000                        5.6500
8.6000                        0.0000                        5.6500
8.6000                        0.0000

10302327                      0.5000                        15.1250
127924.42                     0.0500                        15.0750
8.6250                        0.0000                        15.0750
8.1250                        0.0000                        6.8000
8.0750                        0.0000                        6.8000
8.0750                        0.0000

10302329                      0.3750                        14.4750
139903.16                     0.0500                        14.4250
7.8500                        0.0000                        14.4250
7.4750                        0.0000                        5.5250
7.4250                        0.0000                        5.5250
7.4250                        0.0000

10302331                      0.3750                        13.1250
270000.00                     0.0500                        13.0750
6.5000                        0.0000                        13.0750
6.1250                        0.0000                        5.5250
6.0750                        0.0000                        5.5250
6.0750                        0.0000

10302333                      0.3750                        14.3750
452000.00                     0.0500                        14.3250
7.7500                        0.0000                        14.3250
7.3750                        0.0000                        5.7750
7.3250                        0.0000                        5.7750
7.3250                        0.0000

10302339                      0.5000                        16.1000
155924.87                     0.0500                        16.0500
9.6000                        0.0000                        16.0500
9.1000                        0.0000                        5.6500
9.0500                        0.0000                        5.6500
9.0500                        0.0000

10302343                      0.3750                        14.2250
320566.64                     0.0500                        14.1750
7.6000                        0.0000                        14.1750
7.2250                        0.0000                        5.5250
7.1750                        0.0000                        5.5250
7.1750                        0.0000

10302345                      0.5000                        16.7630
130445.43                     0.0500                        16.7130
10.2630                       0.0000                        16.7130
9.7630                        0.0000                        5.8000
9.7130                        0.0000                        5.8000
9.7130                        0.0000

10302347                      0.5000                        16.7000
118099.92                     0.0500                        16.6500
10.2000                       0.0000                        16.6500
9.7000                        0.0000                        5.4000
9.6500                        0.0000                        5.4000
9.6500                        0.0000

10302351                      0.5000                        13.8500
279785.87                     0.0500                        13.8000
7.3500                        0.0000                        13.8000
6.8500                        0.0000                        5.6000
6.8000                        0.0000                        5.6000
6.8000                        0.0000

10302355                      0.5000                        15.3500
163907.58                     0.0500                        15.3000
8.8500                        0.0000                        15.3000
8.3500                        0.0000                        5.6500
8.3000                        0.0000                        5.6500
8.3000                        0.0000

10302357                      0.3750                        13.6250
195000.00                     0.0500                        13.5750
7.0000                        0.0000                        13.5750
6.6250                        0.0000                        5.5250
6.5750                        0.0000                        5.5250
6.5750                        0.0000

10302359                      0.5000                        15.4900
327570.59                     0.0500                        15.4400
8.9900                        0.0000                        15.4400
8.4900                        0.0000                        5.6500
8.4400                        0.0000                        5.6500
8.4400                        0.0000

10302361                      0.3750                        14.4250
75472.22                      0.0500                        14.3750
7.8000                        0.0000                        14.3750
7.4250                        0.0000                        5.5250
7.3750                        0.0000                        5.5250
7.3750                        0.0000

10302363                      0.3750                        13.5750
307745.03                     0.0500                        13.5250
6.9500                        0.0000                        13.5250
6.5750                        0.0000                        5.7750
6.5250                        0.0000                        5.7750
6.5250                        0.0000

10302365                      0.5000                        15.1000
79152.99                      0.0500                        15.0500
8.6000                        0.0000                        15.0500
8.1000                        0.0000                        5.4000
8.0500                        0.0000                        5.4000
8.0500                        0.0000

10302367                      0.5000                        14.4000
137505.78                     0.0500                        14.3500
7.9000                        0.0000                        14.3500
7.4000                        0.0000                        5.4000
7.3500                        0.0000                        5.4000
7.3500                        0.0000

10302373                      0.5000                        15.9250
512743.65                     0.0500                        15.8750
9.4250                        0.0000                        15.8750
8.9250                        0.0000                        5.6500
8.8750                        0.0000                        5.6500
8.8750                        0.0000

10302375                      0.3750                        14.4500
355200.00                     0.0500                        14.4000
7.8250                        0.0000                        14.4000
7.4500                        0.0000                        5.5250
7.4000                        0.0000                        5.5250
7.4000                        0.0000

10302377                      0.3750                        14.7500
170400.00                     0.0500                        14.7000
8.1250                        0.0000                        14.7000
7.7500                        0.0000                        5.5250
7.7000                        0.0000                        5.5250
7.7000                        0.0000

10302379                      0.3750                        14.8000
220000.00                     0.0500                        14.7500
8.1750                        0.0000                        14.7500
7.8000                        0.0000                        5.5250
7.7500                        0.0000                        5.5250
7.7500                        0.0000

10302381                      0.3750                        14.2250
376000.00                     0.0500                        14.1750
7.6000                        0.0000                        14.1750
7.2250                        0.0000                        5.7750
7.1750                        0.0000                        5.7750
7.1750                        0.0000

10302383                      0.5000                        15.8750
59969.70                      0.0500                        15.8250
9.3750                        0.0000                        15.8250
8.8750                        0.0000                        5.4000
8.8250                        0.0000                        5.4000
8.8250                        0.0000

10302387                      0.3750                        13.7250
129895.52                     0.0500                        13.6750
7.1000                        0.0000                        13.6750
6.7250                        0.0000                        5.5250
6.6750                        0.0000                        5.5250
6.6750                        0.0000

10302389                      0.5000                        15.0500
103138.12                     0.0500                        15.0000
8.5500                        0.0000                        15.0000
8.0500                        0.0000                        5.9000
8.0000                        0.0000                        5.9000
8.0000                        0.0000

10302391                      0.3750                        14.2250
71447.98                      0.0500                        14.1750
7.6000                        0.0000                        14.1750
7.2250                        0.0000                        5.5250
7.1750                        0.0000                        5.5250
7.1750                        0.0000

10302393                      0.3750                        14.7750
124718.77                     0.0500                        14.7250
8.1500                        0.0000                        14.7250
7.7750                        0.0000                        5.7750
7.7250                        0.0000                        5.7750
7.7250                        0.0000

10302395                      0.3750                        13.6750
97121.10                      0.0500                        13.6250
7.0500                        0.0000                        13.6250
6.6750                        0.0000                        5.5250
6.6250                        0.0000                        5.5250
6.6250                        0.0000

10302397                      0.5000                        15.3000
78860.64                      0.0500                        15.2500
8.8000                        0.0000                        15.2500
8.3000                        0.0000                        5.6000
8.2500                        0.0000                        5.6000
8.2500                        0.0000

10302399                      0.5000                        14.9500
131669.36                     0.0500                        14.9000
8.4500                        0.0000                        14.9000
7.9500                        0.0000                        5.4000
7.9000                        0.0000                        5.4000
7.9000                        0.0000

10302401                      0.3750                        13.3500
234903.31                     0.0500                        13.3000
6.7250                        0.0000                        13.3000
6.3500                        0.0000                        5.5250
6.3000                        0.0000                        5.5250
6.3000                        0.0000

10302403                      0.3750                        13.0750
269880.12                     0.0500                        13.0250
6.4500                        0.0000                        13.0250
6.0750                        0.0000                        5.5250
6.0250                        0.0000                        5.5250
6.0250                        0.0000

10302405                      0.5000                        13.7000
187851.87                     0.0500                        13.6500
7.2000                        0.0000                        13.6500
6.7000                        0.0000                        5.4000
6.6500                        0.0000                        5.4000
6.6500                        0.0000

10302407                      0.5000                        15.2500
98853.09                      0.0500                        15.2000
8.7500                        0.0000                        15.2000
8.2500                        0.0000                        5.4000
8.2000                        0.0000                        5.4000
8.2000                        0.0000

10302411                      0.3750                        13.2250
527920.00                     0.0500                        13.1750
6.6000                        0.0000                        13.1750
6.2250                        0.0000                        5.5250
6.1750                        0.0000                        5.5250
6.1750                        0.0000

10302413                      0.3750                        13.2750
196946.92                     0.0500                        13.2250
6.6500                        0.0000                        13.2250
6.2750                        0.0000                        5.5250
6.2250                        0.0000                        5.5250
6.2250                        0.0000

10302415                      0.3750                        14.3250
196000.00                     0.0500                        14.2750
7.7000                        0.0000                        14.2750
7.3250                        0.0000                        5.7750
7.2750                        0.0000                        5.7750
7.2750                        0.0000

10302417                      0.5000                        12.8000
184626.33                     0.0500                        12.7500
6.3000                        0.0000                        12.7500
5.8000                        0.0000                        5.4000
5.7500                        0.0000                        5.4000
5.7500                        0.0000

10302421                      0.3750                        13.6150
549000.00                     0.0500                        13.5650
6.9900                        0.0000                        13.5650
6.6150                        0.0000                        6.0250
6.5650                        0.0000                        6.0250
6.5650                        0.0000

10302423                      0.5000                        14.4500
111916.09                     0.0500                        14.4000
7.9500                        0.0000                        14.4000
7.4500                        0.0000                        5.4000
7.4000                        0.0000                        5.4000
7.4000                        0.0000

10302425                      0.3750                        14.0000
296000.00                     0.0500                        13.9500
7.3750                        0.0000                        13.9500
7.0000                        0.0000                        5.7750
6.9500                        0.0000                        5.7750
6.9500                        0.0000

10302427                      0.3750                        13.6250
375000.00                     0.0500                        13.5750
7.0000                        0.0000                        13.5750
6.6250                        0.0000                        5.5250
6.5750                        0.0000                        5.5250
6.5750                        0.0000

10302429                      0.3750                        14.2250
334956.16                     0.0500                        14.1750
7.6000                        0.0000                        14.1750
7.2250                        0.0000                        5.7750
7.1750                        0.0000                        5.7750
7.1750                        0.0000

10302431                      0.3750                        14.0250
213600.00                     0.0500                        13.9750
7.4000                        0.0000                        13.9750
7.0250                        0.0000                        5.5250
6.9750                        0.0000                        5.5250
6.9750                        0.0000

10302433                      0.3750                        15.5250
215879.53                     0.0500                        15.4750
8.9000                        0.0000                        15.4750
8.5250                        0.0000                        5.7750
8.4750                        0.0000                        5.7750
8.4750                        0.0000

10302435                      0.3750                        13.7500
485611.35                     0.0500                        13.7000
7.1250                        0.0000                        13.7000
6.7500                        0.0000                        5.5250
6.7000                        0.0000                        5.5250
6.7000                        0.0000

10302437                      0.3750                        15.1750
127843.29                     0.0500                        15.1250
8.5500                        0.0000                        15.1250
8.1750                        0.0000                        5.7750
8.1250                        0.0000                        5.7750
8.1250                        0.0000

10302439                      0.3750                        13.8750
122654.23                     0.0500                        13.8250
7.2500                        0.0000                        13.8250
6.8750                        0.0000                        5.5250
6.8250                        0.0000                        5.5250
6.8250                        0.0000

10302441                      0.3750                        14.8500
111528.47                     0.0500                        14.8000
8.2250                        0.0000                        14.8000
7.8500                        0.0000                        5.7750
7.8000                        0.0000                        5.7750
7.8000                        0.0000

10302443                      0.5000                        15.2750
165673.07                     0.0500                        15.2250
9.7750                        0.0000                        15.2250
9.2750                        0.0000                        5.6500
9.2250                        0.0000                        5.6500
9.2250                        0.0000

10302445                      0.3750                        14.5250
113566.50                     0.0500                        14.4750
7.9000                        0.0000                        14.4750
7.5250                        0.0000                        5.7750
7.4750                        0.0000                        5.7750
7.4750                        0.0000

10302447                      0.3750                        15.0750
155904.51                     0.0500                        15.0250
8.4500                        0.0000                        15.0250
8.0750                        0.0000                        5.7750
8.0250                        0.0000                        5.7750
8.0250                        0.0000

10302449                      0.3750                        14.7250
93938.19                      0.0500                        14.6750
8.1000                        0.0000                        14.6750
7.7250                        0.0000                        5.5250
7.6750                        0.0000                        5.5250
7.6750                        0.0000

10302451                      0.3750                        13.3750
441600.00                     0.0500                        13.3250
6.7500                        0.0000                        13.3250
6.3750                        0.0000                        5.5250
6.3250                        0.0000                        5.5250
6.3250                        0.0000

10302453                      0.5000                        15.0500
84549.27                      0.0500                        15.0000
8.5500                        0.0000                        15.0000
8.0500                        0.0000                        5.4000
8.0000                        0.0000                        5.4000
8.0000                        0.0000

10302455                      0.3750                        15.4750
322672.00                     0.0500                        15.4250
8.8500                        0.0000                        15.4250
8.4750                        0.0000                        5.7250
8.4250                        0.0000                        5.7250
8.4250                        0.0000

10302459                      0.3750                        13.9750
373234.36                     0.0500                        13.9250
7.3500                        0.0000                        13.9250
6.9750                        0.0000                        5.7750
6.9250                        0.0000                        5.7750
6.9250                        0.0000

10302461                      0.3750                        15.2000
96380.10                      0.0500                        15.1500
8.5750                        0.0000                        15.1500
8.2000                        0.0000                        5.7750
8.1500                        0.0000                        5.7750
8.1500                        0.0000

10302463                      0.3750                        14.4000
79943.81                      0.0500                        14.3500
7.7750                        0.0000                        14.3500
7.4000                        0.0000                        6.9250
7.3500                        0.0000                        6.9250
7.3500                        0.0000

10302465                      0.5000                        13.6000
170263.05                     0.0500                        13.5500
7.1000                        0.0000                        13.5500
6.6000                        0.0000                        5.4000
6.5500                        0.0000                        5.4000
6.5500                        0.0000

10302471                      0.3750                        14.3250
368000.00                     0.0500                        14.2750
7.7000                        0.0000                        14.2750
7.3250                        0.0000                        5.7750
7.2750                        0.0000                        5.7750
7.2750                        0.0000

10302473                      0.3750                        17.5500
203626.17                     0.0500                        17.5000
10.9250                       0.0000                        17.5000
10.5500                       0.0000                        7.0250
10.5000                       0.0000                        7.0250
10.5000                       0.0000

10302475                      0.3750                        14.8250
86344.34                      0.0500                        14.7750
8.2000                        0.0000                        14.7750
7.8250                        0.0000                        5.5250
7.7750                        0.0000                        5.5250
7.7750                        0.0000

10302477                      0.3750                        14.4750
365490.63                     0.0500                        14.4250
7.8500                        0.0000                        14.4250
7.4750                        0.0000                        5.7750
7.4250                        0.0000                        5.7750
7.4250                        0.0000

10302483                      0.3750                        13.6150
402000.00                     0.0500                        13.5650
6.9900                        0.0000                        13.5650
6.6150                        0.0000                        5.5250
6.5650                        0.0000                        5.5250
6.5650                        0.0000

10302487                      0.3750                        15.3250
115932.56                     0.0500                        15.2750
8.7000                        0.0000                        15.2750
8.3250                        0.0000                        5.7750
8.2750                        0.0000                        5.7750
8.2750                        0.0000

10302489                      0.3750                        15.3750
224870.55                     0.0500                        15.3250
8.7500                        0.0000                        15.3250
8.3750                        0.0000                        5.7250
8.3250                        0.0000                        5.7250
8.3250                        0.0000

10302491                      0.5000                        13.4900
107911.29                     0.0500                        13.4400
6.9900                        0.0000                        13.4400
6.4900                        0.0000                        5.8000
6.4400                        0.0000                        5.8000
6.4400                        0.0000

10302493                      0.3750                        14.0250
180625.22                     0.0500                        13.9750
7.4000                        0.0000                        13.9750
7.0250                        0.0000                        5.2750
6.9750                        0.0000                        5.2750
6.9750                        0.0000

10302497                      0.3750                        14.2250
193237.57                     0.0500                        14.1750
7.6000                        0.0000                        14.1750
7.2250                        0.0000                        5.7750
7.1750                        0.0000                        5.7750
7.1750                        0.0000

10302499                      0.3750                        14.0250
247124.06                     0.0500                        13.9750
7.4000                        0.0000                        13.9750
7.0250                        0.0000                        4.5750
6.9750                        0.0000                        4.5750
6.9750                        0.0000

10302503                      0.3750                        13.0250
237185.07                     0.0500                        12.9750
6.4000                        0.0000                        12.9750
6.0250                        0.0000                        5.5250
5.9750                        0.0000                        5.5250
5.9750                        0.0000

10302505                      0.5000                        15.0250
197639.45                     0.0500                        14.9750
8.5250                        0.0000                        14.9750
8.0250                        0.0000                        6.9500
7.9750                        0.0000                        6.9500
7.9750                        0.0000

10302507                      0.3750                        14.5750
259646.35                     0.0500                        14.5250
7.9500                        0.0000                        14.5250
7.5750                        0.0000                        5.5250
7.5250                        0.0000                        5.5250
7.5250                        0.0000

10302509                      0.3750                        13.2250
363364.78                     0.0500                        13.1750
6.6000                        0.0000                        13.1750
6.2250                        0.0000                        4.5750
6.1750                        0.0000                        4.5750
6.1750                        0.0000

10302511                      0.5000                        16.1750
157739.59                     0.0500                        16.1250
9.6750                        0.0000                        16.1250
9.1750                        0.0000                        5.4000
9.1250                        0.0000                        5.4000
9.1250                        0.0000

10302513                      0.3750                        14.0750
155800.00                     0.0500                        14.0250
7.4500                        0.0000                        14.0250
7.0750                        0.0000                        5.5250
7.0250                        0.0000                        5.5250
7.0250                        0.0000

10302517                      0.5000                        15.2500
142335.42                     0.0500                        15.2000
8.7500                        0.0000                        15.2000
8.2500                        0.0000                        5.6500
8.2000                        0.0000                        5.6500
8.2000                        0.0000

10302519                      0.3750                        13.8250
112711.12                     0.0500                        13.7750
7.2000                        0.0000                        13.7750
6.8250                        0.0000                        5.5250
6.7750                        0.0000                        5.5250
6.7750                        0.0000

10302521                      0.5000                        12.8500
59316.32                      0.0500                        12.8000
7.3500                        0.0000                        12.8000
6.8500                        0.0000                        5.3500
6.8000                        0.0000                        5.3500
6.8000                        0.0000

10302523                      0.3750                        14.2500
167892.44                     0.0500                        14.2000
7.6250                        0.0000                        14.2000
7.2500                        0.0000                        5.7750
7.2000                        0.0000                        5.7750
7.2000                        0.0000

10302527                      0.5000                        16.6500
176847.69                     0.0500                        16.6000
10.1500                       0.0000                        16.6000
9.6500                        0.0000                        5.6500
9.6000                        0.0000                        5.6500
9.6000                        0.0000

10302529                      0.3750                        12.9000
332369.46                     0.0500                        12.8500
6.2750                        0.0000                        12.8500
5.9000                        0.0000                        5.5250
5.8500                        0.0000                        5.5250
5.8500                        0.0000

10302531                      0.3750                        13.9250
447526.65                     0.0500                        13.8750
7.3000                        0.0000                        13.8750
6.9250                        0.0000                        4.5750
6.8750                        0.0000                        4.5750
6.8750                        0.0000

10302535                      0.3750                        14.6250
403750.00                     0.0500                        14.5750
8.0000                        0.0000                        14.5750
7.6250                        0.0000                        5.5250
7.5750                        0.0000                        5.5250
7.5750                        0.0000

10302537                      0.3750                        14.2750
120400.00                     0.0500                        14.2250
7.6500                        0.0000                        14.2250
7.2750                        0.0000                        5.5250
7.2250                        0.0000                        5.5250
7.2250                        0.0000

10302541                      0.3750                        15.8750
319834.10                     0.0500                        15.8250
9.2500                        0.0000                        15.8250
8.8750                        0.0000                        5.5250
8.8250                        0.0000                        5.5250
8.8250                        0.0000

10302543                      0.3750                        13.8750
243809.65                     0.0500                        13.8250
7.2500                        0.0000                        13.8250
6.8750                        0.0000                        5.7750
6.8250                        0.0000                        5.7750
6.8250                        0.0000

10302545                      0.5000                        14.5000
302796.69                     0.0500                        14.4500
8.0000                        0.0000                        14.4500
7.5000                        0.0000                        5.4000
7.4500                        0.0000                        5.4000
7.4500                        0.0000

10302551                      0.3750                        14.3250
95132.13                      0.0500                        14.2750
7.7000                        0.0000                        14.2750
7.3250                        0.0000                        5.5250
7.2750                        0.0000                        5.5250
7.2750                        0.0000

10302555                      0.5000                        13.3750
157867.26                     0.0500                        13.3250
6.8750                        0.0000                        13.3250
6.3750                        0.0000                        5.6000
6.3250                        0.0000                        5.6000
6.3250                        0.0000

10302557                      0.3750                        13.4750
65944.27                      0.0500                        13.4250
6.8500                        0.0000                        13.4250
6.4750                        0.0000                        5.5250
6.4250                        0.0000                        5.5250
6.4250                        0.0000

10302559                      0.5000                        13.4000
429278.95                     0.0500                        13.3500
6.9000                        0.0000                        13.3500
6.4000                        0.0000                        5.4000
6.3500                        0.0000                        5.4000
6.3500                        0.0000

10302565                      0.3750                        15.2250
269000.00                     0.0500                        15.1750
8.6000                        0.0000                        15.1750
8.2250                        0.0000                        5.5250
8.1750                        0.0000                        5.5250
8.1750                        0.0000

10302567                      0.3750                        15.3750
135842.95                     0.0500                        15.3250
8.7500                        0.0000                        15.3250
8.3750                        0.0000                        6.0250
8.3250                        0.0000                        6.0250
8.3250                        0.0000

10302569                      0.3750                        13.9250
172900.00                     0.0500                        13.8750
7.3000                        0.0000                        13.8750
6.9250                        0.0000                        5.5250
6.8750                        0.0000                        5.5250
6.8750                        0.0000

10302575                      0.3750                        13.6150
302950.97                     0.0500                        13.5650
6.9900                        0.0000                        13.5650
6.6150                        0.0000                        5.5250
6.5650                        0.0000                        5.5250
6.5650                        0.0000

10302577                      0.5000                        14.1000
219678.93                     0.0500                        14.0500
7.6000                        0.0000                        14.0500
7.1000                        0.0000                        5.2500
7.0500                        0.0000                        5.2500
7.0500                        0.0000

10302579                      0.5000                        15.4500
287519.55                     0.0500                        15.4000
8.9500                        0.0000                        15.4000
8.4500                        0.0000                        4.4500
8.4000                        0.0000                        4.4500
8.4000                        0.0000

10302581                      0.3750                        13.4250
151920.00                     0.0500                        13.3750
6.8000                        0.0000                        13.3750
6.4250                        0.0000                        5.5250
6.3750                        0.0000                        5.5250
6.3750                        0.0000

10302583                      0.3750                        14.0750
416904.50                     0.0500                        14.0250
7.4500                        0.0000                        14.0250
7.0750                        0.0000                        5.5250
7.0250                        0.0000                        5.5250
7.0250                        0.0000

10302585                      0.5000                        16.0500
89856.24                      0.0500                        16.0000
9.5500                        0.0000                        16.0000
9.0500                        0.0000                        5.4000
9.0000                        0.0000                        5.4000
9.0000                        0.0000

10302589                      0.5000                        16.0000
174594.20                     0.0500                        15.9500
9.5000                        0.0000                        15.9500
9.0000                        0.0000                        5.6500
8.9500                        0.0000                        5.6500
8.9500                        0.0000

10302593                      0.5000                        13.4000
105981.99                     0.0500                        13.3500
6.9000                        0.0000                        13.3500
6.4000                        0.0000                        5.4000
6.3500                        0.0000                        5.4000
6.3500                        0.0000

10302597                      0.5000                        13.8250
106934.87                     0.0500                        13.7750
7.3250                        0.0000                        13.7750
6.8250                        0.0000                        5.8000
6.7750                        0.0000                        5.8000
6.7750                        0.0000

10302599                      0.3750                        14.0750
367627.34                     0.0500                        14.0250
7.4500                        0.0000                        14.0250
7.0750                        0.0000                        5.7750
7.0250                        0.0000                        5.7750
7.0250                        0.0000

10302601                      0.3750                        15.5000
159819.94                     0.0500                        15.4500
8.8750                        0.0000                        15.4500
8.5000                        0.0000                        5.7750
8.4500                        0.0000                        5.7750
8.4500                        0.0000

10302603                      0.5000                        14.0000
127800.00                     0.0500                        13.9500
7.5000                        0.0000                        13.9500
7.0000                        0.0000                        5.4000
6.9500                        0.0000                        5.4000
6.9500                        0.0000

10302609                      0.5000                        15.1000
68209.50                      0.0500                        15.0500
8.6000                        0.0000                        15.0500
8.1000                        0.0000                        5.4000
8.0500                        0.0000                        5.4000
8.0500                        0.0000

10302613                      0.3750                        15.2500
183891.36                     0.0500                        15.2000
8.6250                        0.0000                        15.2000
8.2500                        0.0000                        5.7750
8.2000                        0.0000                        5.7750
8.2000                        0.0000

10302615                      0.3750                        14.1000
436000.00                     0.0500                        14.0500
7.4750                        0.0000                        14.0500
7.1000                        0.0000                        5.5250
7.0500                        0.0000                        5.5250
7.0500                        0.0000

10302617                      0.3750                        14.1750
123908.89                     0.0500                        14.1250
7.5500                        0.0000                        14.1250
7.1750                        0.0000                        5.5250
7.1250                        0.0000                        5.5250
7.1250                        0.0000

10302619                      0.3750                        17.2250
84517.12                      0.0500                        17.1750
10.6000                       0.0000                        17.1750
10.2250                       0.0000                        5.0750
10.1750                       0.0000                        5.0750
10.1750                       0.0000

10302621                      0.3750                        13.3250
242039.37                     0.0500                        13.2750
6.7000                        0.0000                        13.2750
6.3250                        0.0000                        5.5250
6.2750                        0.0000                        5.5250
6.2750                        0.0000

10302623                      0.5000                        15.2000
108836.70                     0.0500                        15.1500
8.7000                        0.0000                        15.1500
8.2000                        0.0000                        5.6000
8.1500                        0.0000                        5.6000
8.1500                        0.0000

10302627                      0.5000                        13.9500
277291.98                     0.0500                        13.9000
7.4500                        0.0000                        13.9000
6.9500                        0.0000                        5.6000
6.9000                        0.0000                        5.6000
6.9000                        0.0000

10302629                      0.5000                        14.5250
104929.90                     0.0500                        14.4750
8.0250                        0.0000                        14.4750
7.5250                        0.0000                        6.1500
7.4750                        0.0000                        6.1500
7.4750                        0.0000

10302631                      0.3750                        14.8500
226254.88                     0.0500                        14.8000
8.2250                        0.0000                        14.8000
7.8500                        0.0000                        5.7750
7.8000                        0.0000                        5.7750
7.8000                        0.0000

10302633                      0.3750                        13.7500
130895.23                     0.0500                        13.7000
7.1250                        0.0000                        13.7000
6.7500                        0.0000                        5.7750
6.7000                        0.0000                        5.7750
6.7000                        0.0000

10302635                      0.3750                        16.4750
283453.07                     0.0500                        16.4250
9.8500                        0.0000                        16.4250
9.4750                        0.0000                        5.5250
9.4250                        0.0000                        5.5250
9.4250                        0.0000

10302637                      0.5000                        16.0250
70615.42                      0.0500                        15.9750
9.5250                        0.0000                        15.9750
9.0250                        0.0000                        5.4000
8.9750                        0.0000                        5.4000
8.9750                        0.0000

10302639                      0.5000                        14.4900
603000.00                     0.0500                        14.4400
7.9900                        0.0000                        14.4400
7.4900                        0.0000                        5.4000
7.4400                        0.0000                        5.4000
7.4400                        0.0000

10302641                      0.3750                        13.5250
149874.60                     0.0500                        13.4750
6.9000                        0.0000                        13.4750
6.5250                        0.0000                        5.7750
6.4750                        0.0000                        5.7750
6.4750                        0.0000

10302643                      0.5000                        15.5750
350811.25                     0.0500                        15.5250
9.0750                        0.0000                        15.5250
8.5750                        0.0000                        5.4000
8.5250                        0.0000                        5.4000
8.5250                        0.0000

10302645                      0.5000                        13.2500
377674.54                     0.0500                        13.2000
6.7500                        0.0000                        13.2000
6.2500                        0.0000                        5.4000
6.2000                        0.0000                        5.4000
6.2000                        0.0000

10302647                      0.5000                        14.4000
59917.57                      0.0500                        14.3500
7.9000                        0.0000                        14.3500
7.4000                        0.0000                        5.4000
7.3500                        0.0000                        5.4000
7.3500                        0.0000

10302649                      0.3750                        14.8750
237848.24                     0.0500                        14.8250
8.2500                        0.0000                        14.8250
7.8750                        0.0000                        5.5250
7.8250                        0.0000                        5.5250
7.8250                        0.0000

10302653                      0.3750                        13.3750
308000.00                     0.0500                        13.3250
6.7500                        0.0000                        13.3250
6.3750                        0.0000                        5.5250
6.3250                        0.0000                        5.5250
6.3250                        0.0000

10302655                      0.5000                        15.9000
474761.38                     0.0500                        15.8500
9.4000                        0.0000                        15.8500
8.9000                        0.0000                        5.6500
8.8500                        0.0000                        5.6500
8.8500                        0.0000

10302659                      0.5000                        13.4900
179852.16                     0.0500                        13.4400
6.9900                        0.0000                        13.4400
6.4900                        0.0000                        5.6000
6.4400                        0.0000                        5.6000
6.4400                        0.0000

10302661                      0.3750                        13.8750
107915.74                     0.0500                        13.8250
7.2500                        0.0000                        13.8250
6.8750                        0.0000                        5.5250
6.8250                        0.0000                        5.5250
6.8250                        0.0000

10302665                      0.3750                        13.7250
423200.00                     0.0500                        13.6750
7.1000                        0.0000                        13.6750
6.7250                        0.0000                        5.7750
6.6750                        0.0000                        5.7750
6.6750                        0.0000

10302669                      0.5000                        15.1250
138318.28                     0.0500                        15.0750
8.6250                        0.0000                        15.0750
8.1250                        0.0000                        5.6000
8.0750                        0.0000                        5.6000
8.0750                        0.0000

10302671                      0.5000                        14.7500
99936.23                      0.0500                        14.7000
8.2500                        0.0000                        14.7000
7.7500                        0.0000                        5.6000
7.7000                        0.0000                        5.6000
7.7000                        0.0000

10302673                      0.3750                        13.3500
395999.94                     0.0500                        13.3000
6.7250                        0.0000                        13.3000
6.3500                        0.0000                        5.5250
6.3000                        0.0000                        5.5250
6.3000                        0.0000

10302675                      0.3750                        14.0250
184517.77                     0.0500                        13.9750
7.4000                        0.0000                        13.9750
7.0250                        0.0000                        5.5250
6.9750                        0.0000                        5.5250
6.9750                        0.0000

10302677                      0.3750                        13.6750
150178.00                     0.0500                        13.6250
7.0500                        0.0000                        13.6250
6.6750                        0.0000                        5.5250
6.6250                        0.0000                        5.5250
6.6250                        0.0000

10302679                      0.3750                        14.1250
341746.18                     0.0500                        14.0750
7.5000                        0.0000                        14.0750
7.1250                        0.0000                        5.7750
7.0750                        0.0000                        5.7750
7.0750                        0.0000

10302681                      0.5000                        15.3500
121481.50                     0.0500                        15.3000
8.8500                        0.0000                        15.3000
8.3500                        0.0000                        5.8000
8.3000                        0.0000                        5.8000
8.3000                        0.0000

10302685                      0.5000                        15.2750
171901.55                     0.0500                        15.2250
8.7750                        0.0000                        15.2250
8.2750                        0.0000                        5.6500
8.2250                        0.0000                        5.6500
8.2250                        0.0000

10302689                      0.3750                        14.7750
331783.92                     0.0500                        14.7250
8.1500                        0.0000                        14.7250
7.7750                        0.0000                        5.7750
7.7250                        0.0000                        5.7750
7.7250                        0.0000

10302691                      0.3750                        13.4750
387999.99                     0.0500                        13.4250
6.8500                        0.0000                        13.4250
6.4750                        0.0000                        5.7750
6.4250                        0.0000                        5.7750
6.4250                        0.0000

10302695                      0.3750                        13.2750
479154.80                     0.0500                        13.2250
6.6500                        0.0000                        13.2250
6.2750                        0.0000                        5.5750
6.2250                        0.0000                        5.5750
6.2250                        0.0000

10302699                      0.3750                        13.9250
318953.45                     0.0500                        13.8750
7.3000                        0.0000                        13.8750
6.9250                        0.0000                        5.5250
6.8750                        0.0000                        5.5250
6.8750                        0.0000

10302701                      0.3750                        13.5250
536000.00                     0.0500                        13.4750
6.9000                        0.0000                        13.4750
6.5250                        0.0000                        5.5250
6.4750                        0.0000                        5.5250
6.4750                        0.0000

10302703                      0.3750                        15.6000
151916.53                     0.0500                        15.5500
8.9750                        0.0000                        15.5500
8.6000                        0.0000                        5.7750
8.5500                        0.0000                        5.7750
8.5500                        0.0000

10302707                      0.5000                        14.7500
169791.65                     0.0500                        14.7000
8.2500                        0.0000                        14.7000
7.7500                        0.0000                        5.4000
7.7000                        0.0000                        5.4000
7.7000                        0.0000

10302715                      0.3750                        13.1250
317712.52                     0.0500                        13.0750
6.5000                        0.0000                        13.0750
6.1250                        0.0000                        5.5250
6.0750                        0.0000                        5.5250
6.0750                        0.0000

10302717                      0.3750                        13.8750
135893.91                     0.0500                        13.8250
7.2500                        0.0000                        13.8250
6.8750                        0.0000                        5.5250
6.8250                        0.0000                        5.5250
6.8250                        0.0000

10302719                      0.3750                        14.0750
359730.14                     0.0500                        14.0250
7.4500                        0.0000                        14.0250
7.0750                        0.0000                        5.7750
7.0250                        0.0000                        5.7750
7.0250                        0.0000

10302725                      0.3750                        14.6000
220800.00                     0.0500                        14.5500
7.9750                        0.0000                        14.5500
7.6000                        0.0000                        5.5250
7.5500                        0.0000                        5.5250
7.5500                        0.0000

10302729                      0.5000                        13.8250
99923.14                      0.0500                        13.7750
7.3250                        0.0000                        13.7750
6.8250                        0.0000                        5.4000
6.7750                        0.0000                        5.4000
6.7750                        0.0000

10302731                      0.5000                        13.1000
110901.58                     0.0500                        13.0500
6.6000                        0.0000                        13.0500
6.1000                        0.0000                        5.4000
6.0500                        0.0000                        5.4000
6.0500                        0.0000

10302737                      0.3750                        12.3750
206500.00                     0.0500                        12.3250
5.7500                        0.0000                        12.3250
5.3750                        0.0000                        5.5250
5.3250                        0.0000                        5.5250
5.3250                        0.0000

10302739                      0.5000                        13.5250
189845.02                     0.0500                        13.4750
7.0250                        0.0000                        13.4750
6.5250                        0.0000                        5.8000
6.4750                        0.0000                        5.8000
6.4750                        0.0000

10302745                      0.3750                        13.4750
83529.42                      0.0500                        13.4250
6.8500                        0.0000                        13.4250
6.4750                        0.0000                        5.7750
6.4250                        0.0000                        5.7750
6.4250                        0.0000

10302747                      0.5000                        15.4750
110189.46                     0.0500                        15.4250
8.9750                        0.0000                        15.4250
8.4750                        0.0000                        5.9000
8.4250                        0.0000                        5.9000
8.4250                        0.0000

10302753                      0.3750                        14.1250
233600.00                     0.0500                        14.0750
7.5000                        0.0000                        14.0750
7.1250                        0.0000                        5.7250
7.0750                        0.0000                        5.7250
7.0750                        0.0000

10302755                      0.5000                        15.0250
121426.77                     0.0500                        14.9750
8.5250                        0.0000                        14.9750
8.0250                        0.0000                        5.8000
7.9750                        0.0000                        5.8000
7.9750                        0.0000

10302759                      0.3750                        13.9500
148285.95                     0.0500                        13.9000
7.3250                        0.0000                        13.9000
6.9500                        0.0000                        5.5250
6.9000                        0.0000                        5.5250
6.9000                        0.0000

10302761                      0.5000                        14.3500
411076.99                     0.0500                        14.3000
7.8500                        0.0000                        14.3000
7.3500                        0.0000                        5.6500
7.3000                        0.0000                        5.6500
7.3000                        0.0000

10302763                      0.5000                        15.4500
95947.01                      0.0500                        15.4000
8.9500                        0.0000                        15.4000
8.4500                        0.0000                        5.4000
8.4000                        0.0000                        5.4000
8.4000                        0.0000

10302765                      0.5000                        14.7000
156590.05                     0.0500                        14.6500
8.2000                        0.0000                        14.6500
7.7000                        0.0000                        5.4000
7.6500                        0.0000                        5.4000
7.6500                        0.0000

10302767                      0.3750                        15.9000
127854.03                     0.0500                        15.8500
9.2750                        0.0000                        15.8500
8.9000                        0.0000                        6.2250
8.8500                        0.0000                        6.2250
8.8500                        0.0000

10302769                      0.3750                        12.9750
220794.31                     0.0500                        12.9250
6.3500                        0.0000                        12.9250
5.9750                        0.0000                        5.5250
5.9250                        0.0000                        5.5250
5.9250                        0.0000

10302771                      0.3750                        16.4250
68368.42                      0.0500                        16.3750
9.8000                        0.0000                        16.3750
9.4250                        0.0000                        5.7750
9.3750                        0.0000                        5.7750
9.3750                        0.0000

10302773                      0.3750                        13.6150
291760.17                     0.0500                        13.5650
6.9900                        0.0000                        13.5650
6.6150                        0.0000                        5.7750
6.5650                        0.0000                        5.7750
6.5650                        0.0000

10302775                      0.3750                        14.5750
233160.22                     0.0500                        14.5250
7.9500                        0.0000                        14.5250
7.5750                        0.0000                        5.5250
7.5250                        0.0000                        5.5250
7.5250                        0.0000

10302777                      0.3750                        14.4750
289600.00                     0.0500                        14.4250
7.8500                        0.0000                        14.4250
7.4750                        0.0000                        5.7750
7.4250                        0.0000                        5.7750
7.4250                        0.0000

10302779                      0.3750                        14.4750
396000.00                     0.0500                        14.4250
7.8500                        0.0000                        14.4250
7.4750                        0.0000                        5.7750
7.4250                        0.0000                        5.7750
7.4250                        0.0000

10302783                      0.3750                        16.7000
124055.97                     0.0500                        16.6500
10.0750                       0.0000                        16.6500
9.7000                        0.0000                        5.7750
9.6500                        0.0000                        5.7750
9.6500                        0.0000

10302785                      0.3750                        13.8750
169000.00                     0.0500                        13.8250
7.2500                        0.0000                        13.8250
6.8750                        0.0000                        5.5250
6.8250                        0.0000                        5.5250
6.8250                        0.0000

10302787                      0.3750                        13.8250
117600.00                     0.0500                        13.7750
7.2000                        0.0000                        13.7750
6.8250                        0.0000                        5.5250
6.7750                        0.0000                        5.5250
6.7750                        0.0000

10302791                      0.3750                        16.6000
159512.02                     0.0500                        16.5500
9.9750                        0.0000                        16.5500
9.6000                        0.0000                        5.7750
9.5500                        0.0000                        5.7750
9.5500                        0.0000

10302795                      0.5000                        14.4900
157520.00                     0.0500                        14.4400
7.9900                        0.0000                        14.4400
7.4900                        0.0000                        5.4000
7.4400                        0.0000                        5.4000
7.4400                        0.0000

10302797                      0.5000                        15.3000
439749.46                     0.0500                        15.2500
8.8000                        0.0000                        15.2500
8.3000                        0.0000                        6.1000
8.2500                        0.0000                        6.1000
8.2500                        0.0000

10302799                      0.3750                        14.4750
294400.00                     0.0500                        14.4250
7.8500                        0.0000                        14.4250
7.4750                        0.0000                        5.5250
7.4250                        0.0000                        5.5250
7.4250                        0.0000

10302801                      0.3750                        15.1750
63611.83                      0.0500                        15.1250
8.5500                        0.0000                        15.1250
8.1750                        0.0000                        5.7750
8.1250                        0.0000                        5.7750
8.1250                        0.0000

10302803                      0.5000                        14.1250
449584.36                     0.0500                        14.0750
7.6250                        0.0000                        14.0750
7.1250                        0.0000                        5.4000
7.0750                        0.0000                        5.4000
7.0750                        0.0000

10302805                      0.5000                        14.0500
342000.00                     0.0500                        14.0000
7.5500                        0.0000                        14.0000
7.0500                        0.0000                        5.4000
7.0000                        0.0000                        5.4000
7.0000                        0.0000

10302807                      0.3750                        12.7250
220000.00                     0.0500                        12.6750
6.1000                        0.0000                        12.6750
5.7250                        0.0000                        5.7250
5.6750                        0.0000                        5.7250
5.6750                        0.0000

10302809                      0.3750                        14.4750
195364.78                     0.0500                        14.4250
7.8500                        0.0000                        14.4250
7.4750                        0.0000                        5.5250
7.4250                        0.0000                        5.5250
7.4250                        0.0000

10302811                      0.5000                        15.3500
132525.28                     0.0500                        15.3000
8.8500                        0.0000                        15.3000
8.3500                        0.0000                        5.4000
8.3000                        0.0000                        5.4000
8.3000                        0.0000

10302813                      0.5000                        15.9000
75462.07                      0.0500                        15.8500
9.4000                        0.0000                        15.8500
8.9000                        0.0000                        5.6500
8.8500                        0.0000                        5.6500
8.8500                        0.0000

10302817                      0.5000                        14.6500
187877.64                     0.0500                        14.6000
8.1500                        0.0000                        14.6000
7.6500                        0.0000                        5.4000
7.6000                        0.0000                        5.4000
7.6000                        0.0000

10302819                      0.3750                        15.8880
137528.86                     0.0500                        15.8380
9.2630                        0.0000                        15.8380
8.8880                        0.0000                        5.7750
8.8380                        0.0000                        5.7750
8.8380                        0.0000

10302821                      0.3750                        15.1000
239860.16                     0.0500                        15.0500
8.4750                        0.0000                        15.0500
8.1000                        0.0000                        5.7750
8.0500                        0.0000                        5.7750
8.0500                        0.0000

10302825                      0.3750                        14.8250
164781.77                     0.0500                        14.7750
8.2000                        0.0000                        14.7750
7.8250                        0.0000                        5.5250
7.7750                        0.0000                        5.5250
7.7750                        0.0000

10302827                      0.3750                        15.5500
315600.00                     0.0500                        15.5000
8.9250                        0.0000                        15.5000
8.5500                        0.0000                        5.5250
8.5000                        0.0000                        5.5250
8.5000                        0.0000

10302833                      0.3750                        15.2250
89720.00                      0.0500                        15.1750
8.6000                        0.0000                        15.1750
8.2250                        0.0000                        5.5250
8.1750                        0.0000                        5.5250
8.1750                        0.0000

10302837                      0.3750                        15.9250
66265.99                      0.0500                        15.8750
9.3000                        0.0000                        15.8750
8.9250                        0.0000                        5.5250
8.8750                        0.0000                        5.5250
8.8750                        0.0000

10302839                      0.3750                        14.5630
379741.80                     0.0500                        14.5130
7.9380                        0.0000                        14.5130
7.5630                        0.0000                        5.7750
7.5130                        0.0000                        5.7750
7.5130                        0.0000

10302843                      0.3750                        13.5000
660000.00                     0.0500                        13.4500
6.8750                        0.0000                        13.4500
6.5000                        0.0000                        5.5250
6.4500                        0.0000                        5.5250
6.4500                        0.0000

10302845                      0.3750                        14.1000
344000.00                     0.0500                        14.0500
7.4750                        0.0000                        14.0500
7.1000                        0.0000                        5.5250
7.0500                        0.0000                        5.5250
7.0500                        0.0000

10302847                      0.5000                        15.1500
125881.02                     0.0500                        15.1000
8.6500                        0.0000                        15.1000
8.1500                        0.0000                        5.4000
8.1000                        0.0000                        5.4000
8.1000                        0.0000

10302849                      0.3750                        15.2000
340000.00                     0.0500                        15.1500
8.5750                        0.0000                        15.1500
8.2000                        0.0000                        5.5250
8.1500                        0.0000                        5.5250
8.1500                        0.0000

10302853                      0.5000                        14.6000
519855.30                     0.0500                        14.5500
8.1000                        0.0000                        14.5500
7.6000                        0.0000                        5.6500
7.5500                        0.0000                        5.6500
7.5500                        0.0000

10302855                      0.3750                        14.5750
92961.94                      0.0500                        14.5250
7.9500                        0.0000                        14.5250
7.5750                        0.0000                        5.5250
7.5250                        0.0000                        5.5250
7.5250                        0.0000

10302857                      0.3750                        14.3250
548000.00                     0.0500                        14.2750
7.7000                        0.0000                        14.2750
7.3250                        0.0000                        5.7750
7.2750                        0.0000                        5.7750
7.2750                        0.0000

10302859                      0.3750                        14.1250
189905.00                     0.0500                        14.0750
7.5000                        0.0000                        14.0750
7.1250                        0.0000                        5.5250
7.0750                        0.0000                        5.5250
7.0750                        0.0000

10302861                      0.3750                        15.0750
204674.64                     0.0500                        15.0250
8.4500                        0.0000                        15.0250
8.0750                        0.0000                        5.7750
8.0250                        0.0000                        5.7750
8.0250                        0.0000

10302863                      0.3750                        12.6150
603695.88                     0.0500                        12.5650
5.9900                        0.0000                        12.5650
5.6150                        0.0000                        5.5250
5.5650                        0.0000                        5.5250
5.5650                        0.0000

10302867                      0.3750                        14.2750
540000.00                     0.0500                        14.2250
7.6500                        0.0000                        14.2250
7.2750                        0.0000                        5.7750
7.2250                        0.0000                        5.7750
7.2250                        0.0000

10302869                      0.5000                        17.3500
56079.33                      0.0500                        17.3000
10.8500                       0.0000                        17.3000
10.3500                       0.0000                        5.6500
10.3000                       0.0000                        5.6500
10.3000                       0.0000

10302871                      0.3750                        13.6250
128931.23                     0.0500                        13.5750
7.0000                        0.0000                        13.5750
6.6250                        0.0000                        5.5250
6.5750                        0.0000                        5.5250
6.5750                        0.0000

10302873                      0.3750                        14.1250
111916.87                     0.0500                        14.0750
7.5000                        0.0000                        14.0750
7.1250                        0.0000                        5.7750
7.0750                        0.0000                        5.7750
7.0750                        0.0000

Total Number of Loans:        1,959

Total Original Balance:       439,763,225.09

Total Principal Balance:      439,422,066.98

Total Original P+I:           3,048,557.69

Total Current P+I:            3,048,557.28






--------------------------------------------------------------------------------

                                                   EXHIBIT H
                                         FORMS OF REQUEST FOR RELEASE

DATE:

TO:

RE:            REQUEST FOR RELEASE OF DOCUMENTS

In connection  with the  administration  of the pool of Mortgage Loans held by you for the referenced  pool, we
request the release of the Mortgage Loan File described below.

Pooling and Servicing Agreement Dated:
Series#:
Account#:
Pool#:
Loan#:
Borrower Name(s):
Reason for Document Request: (circle one)   Mortgage Loan Prepaid in Full
                                            Mortgage Loan Repurchased

"We hereby  certify that all amounts  received or to be received in  connection  with such  payments  which are
required  to be  deposited  have  been or  will be so  deposited  as  provided  in the  Pooling  and  Servicing
Agreement."


Residential Funding Corporation
Authorized Signature
****************************************************************
TO  CUSTODIAN/TRUSTEE:  Please acknowledge this request,  and check off documents being enclosed with a copy of
this  form.  You  should  retain  this form for your  files in  accordance  with the terms of the  Pooling  and
Servicing Agreement.
               Enclosed Documents:          [ ] Promissory Note
                                            [ ] Primary Insurance Policy
                                            [ ] Mortgage or Deed of Trust
                                            [ ] Assignment(s) of Mortgage or Deed of Trust
                                            [ ] Title Insurance Policy
                                            [ ] Other:

Name

Title

Date





--------------------------------------------------------------------------------



                                                  EXHIBIT I-1

                                   FORM OF TRANSFER AFFIDAVIT AND AGREEMENT

STATE OF              )
                      ) ss.:
COUNTY OF             )

                         [NAME OF OFFICER], being first duly sworn, deposes and says:

        1.     That he is [Title of Officer] of [Name of Owner]  (record or  beneficial  owner of the  Mortgage
Asset-Backed  Pass-Through  Certificates,  Series _______, Class R[-__] (the "Owner")), a [savings institution]
[corporation]  duly organized and existing under the laws of [the State of ] [the United States],  on behalf of
which he makes this affidavit and agreement.

        2.     That the Owner (i) is not and will not be a  "disqualified  organization"  or an electing  large
partnership as of [date of transfer] within the meaning of Sections  860E(e)(5) and 775,  respectively,  of the
Internal  Revenue Code of 1986, as amended (the "Code") or an electing large  partnership  under Section 775(a)
of the Code,  (ii) will  endeavor to remain other than a  disqualified  organization  for so long as it retains
its ownership interest in the Class R[-__]  Certificates,  and (iii) is acquiring the Class R[-__] Certificates
for its own account or for the account of another  Owner from which it has received an affidavit  and agreement
in  substantially  the  same  form  as this  affidavit  and  agreement.  (For  this  purpose,  a  "disqualified
organization"  means an electing large partnership under Section 775 of the Code, the United States,  any state
or  political  subdivision  thereof,  any agency or  instrumentality  of any of the  foregoing  (other  than an
instrumentality  all of the  activities  of which are  subject  to tax and,  except for the  Federal  Home Loan
Mortgage  Corporation,  a majority of whose board of directors is not selected by any such governmental entity)
or any  foreign  government,  international  organization  or any  agency or  instrumentality  of such  foreign
government or  organization,  any rural  electric or telephone  cooperative,  or any  organization  (other than
certain farmers'  cooperatives)  that is generally  exempt from federal income tax unless such  organization is
subject to the tax on unrelated business taxable income).

        3.     That the  Owner is aware (i) of the tax that  would be  imposed  on  transfers  of Class  R[-__]
Certificates  to disqualified  organizations  or electing large  partnerships,  under the Code, that applies to
all  transfers  of Class  R[-__]  Certificates  after  March  31,  1988;  (ii)  that  such tax  would be on the
transferor (or, with respect to transfers to electing large  partnerships,  on each such  partnership),  or, if
such transfer is through an agent (which person  includes a broker,  nominee or middleman)  for a  disqualified
organization,  on the agent;  (iii) that the person  (other than with respect to  transfers  to electing  large
partnerships)  otherwise  liable  for the tax shall be  relieved  of  liability  for the tax if the  transferee
furnishes to such person an affidavit that the transferee is not a disqualified  organization  and, at the time
of transfer,  such person does not have actual  knowledge that the affidavit is false;  and (iv) that the Class
R[-__]  Certificates  may be  "noneconomic  residual  interests"  within the  meaning of  Treasury  regulations
promulgated  pursuant  to the Code and that the  transferor  of a  noneconomic  residual  interest  will remain
liable for any taxes due with respect to the income on such residual  interest,  unless no significant  purpose
of the transfer was to impede the assessment or collection of tax.

        4.     That the Owner is aware of the tax  imposed on a  "pass-through  entity"  holding  Class  R[-__]
Certificates if either the pass-through  entity is an electing large  partnership under Section 775 of the Code
or if at any time  during the  taxable  year of the  pass-through  entity a  disqualified  organization  is the
record holder of an interest in such entity.  (For this purpose,  a "pass through entity"  includes a regulated
investment  company,  a real estate investment trust or common trust fund, a partnership,  trust or estate, and
certain cooperatives.)

        5.     The  Owner is either  (i) a citizen  or  resident  of the  United  States,  (ii) a  corporation,
partnership  or other entity  treated as a corporation  or a partnership  for U.S.  federal income tax purposes
and  created or  organized  in or under the laws of the United  States,  any state  thereof or the  District of
Columbia  (other  than a  partnership  that is not  treated  as a United  States  person  under any  applicable
Treasury  regulations),  (iii) an estate that is described  in Section  7701(a)(30)(D)  of the Code,  or (iv) a
trust that is described in Section 7701(a)(30)(E) of the Code.

        6.     The Owner hereby agrees that it will not cause income from the Class R[-__]  Certificates  to be
attributable to a foreign  permanent  establishment  or fixed base (within the meaning of an applicable  income
tax treaty) of the Owner of another United States taxpayer.

        7.     That the Owner is aware that the Trustee  will not  register  the  transfer of any Class R[- __]
Certificates  unless the  transferee,  or the  transferee's  agent,  delivers to it an affidavit and agreement,
among other things,  in  substantially  the same form as this  affidavit  and  agreement.  The Owner  expressly
agrees that it will not  consummate  any such transfer if it knows or believes that any of the  representations
contained in such affidavit and agreement are false.

        8.     That the  Owner  has  reviewed  the  restrictions  set  forth on the  face of the  Class  R[-__]
Certificates  and the  provisions  of Section  5.02(f) of the Pooling and Servicing  Agreement  under which the
Class R[-__]  Certificates  were issued (in particular,  clauses (iii)(A) and (iii)(B) of Section 5.02(f) which
authorize the Trustee to deliver  payments to a person other than the Owner and  negotiate a mandatory  sale by
the  Trustee in the event the Owner  holds such  Certificates  in  violation  of  Section  5.02(f)).  The Owner
expressly agrees to be bound by and to comply with such restrictions and provisions.

        9.     That the Owner  consents to any additional  restrictions  or  arrangements  that shall be deemed
necessary  upon advice of counsel to  constitute  a  reasonable  arrangement  to ensure  that the Class  R[-__]
Certificates will only be owned, directly or indirectly, by an Owner that is not a disqualified organization.

        10.    The Owner's Taxpayer Identification Number is ________________.

        11.    This  affidavit and agreement  relates only to the Class R[-__]  Certificates  held by the Owner
and not to any other  holder of the Class  R[-__]  Certificates.  The Owner  understands  that the  liabilities
described herein relate only to the Class R[-__] Certificates.

        12.    That no purpose of the Owner  relating to the transfer of any of the Class  R[-__]  Certificates
by the Owner is or will be to impede the  assessment or  collection of any tax; in making this  representation,
the Owner  warrants  that the Owner is familiar with (i) Treasury  Regulation  Section  1.860E-1(c)  and recent
amendments  thereto,  effective  as of July 19,  2002,  and (ii) the  preamble  describing  the adoption of the
amendments to such regulation, which is attached hereto as Exhibit 1.

        13.    That the Owner has no present  knowledge or expectation that it will be unable to pay any United
States  taxes owed by it so long as any of the  Certificates  remain  outstanding.  In this  regard,  the Owner
hereby  represents  to and for the  benefit of the person from whom it acquired  the Class  R[-__]  Certificate
that the Owner  intends to pay taxes  associated  with  holding such Class R[- __]  Certificate  as they become
due, fully  understanding  that it may incur tax liabilities in excess of any cash flows generated by the Class
R[-__] Certificate.

        14.    That the Owner has no present  knowledge or expectation that it will become insolvent or subject
to a bankruptcy proceeding for so long as any of the Class R[-__] Certificates remain outstanding.

15.     (a)  The Owner is not an employee benefit plan or other plan subject to the prohibited transaction
provisions of the Employee Retirement Income Security Act of 1974, as amended ("ERISA"), or Section 4975 of
the Code (each, a "Plan"), or any Person (including, without limitation, an insurance company investing its
general accounts, an investment manager, a named fiduciary or a trustee of any Plan) who is using "plan
assets," within the meaning of the U.S. Department of Labor regulation promulgated at 29 C.F.R.ss.2510.3-101,
of any Plan (each, a "Plan Investor") to effect such acquisition; or

        (b)  The Owner has provided the Trustee, the Depositor and the Master Servicer with an opinion of
counsel acceptable to and in form and substance satisfactory to the Trustee, the Depositor, the Master
Servicer to the effect that the purchase and holding of Class R-[       ] Certificates is permissible under
applicable law, will not constitute or result in any non-exempt prohibited transaction under Section 406 of
ERISA or Section 4975 of the Code (or comparable provisions of any subsequent enactments) and will not
subject the Trustee, the Depositor or the Master Servicer to any obligation or liability (including
obligations or liabilities under ERISA or Section 4975 of the Code) in addition to those undertaken in the
Pooling and Servicing Agreement, which opinion of counsel shall not be an expense of the Trustee, the
Depositor or the Master Servicer.

        In addition,  the Owner hereby certifies,  represents and warrants to, and covenants with, the Trustee,
the Depositor and the Master Servicer that the Owner will not transfer Class R-[       ]  Certificates  to  any
transferee unless such transferee meets the requirements set forth in either (a) or (b) above.

        Capitalized  terms used but not  defined  herein  shall have the  meanings  assigned in the Pooling and
Servicing Agreement.






--------------------------------------------------------------------------------


        IN WITNESS WHEREOF, the Owner has caused this instrument to be executed on its behalf,  pursuant to the
authority  of its  Board of  Directors,  by its  [Title  of  Officer]  and its  corporate  seal to be  hereunto
attached, attested by its [Assistant] Secretary, this day of _____,___ 200__.

                                                   [NAME OF OWNER]

                                                   By:
                                                   [Name of Officer]
                                                   [Title of Officer]


[Corporate Seal]

ATTEST:


[Assistant] Secretary

        Personally  appeared before me the above-named [Name of Officer],  known or proved to me to be the same
person who executed the foregoing  instrument and to be the [Title of Officer] of the Owner,  and  acknowledged
to me that he executed the same as his free act and deed and the free act and deed of the Owner.

        Subscribed and sworn before me this ___ day of ________, 200 __.


                                                   NOTARY PUBLIC

                                                   COUNTY OF

                                                   STATE OF

                                                   My Commission expires the ____ day of _____, 20__ .







--------------------------------------------------------------------------------



                                                   EXHIBIT 1

                                          DEPARTMENT OF THE TREASURY

Internal Revenue Service
26 CFR Parts 1 and 602
[TD 9004]
RIN 1545-AW98
Real Estate Mortgage Investment Conduits
AGENCY: Internal Revenue Service (IRS), Treasury.
ACTION: Final regulations.
---------------------------------------------------------------------------------------------------------------
SUMMARY:

        This document  contains final  regulations  relating to safe harbor  transfers of noneconomic  residual
interests in real estate mortgage  investment  conduits  (REMICs).  The final  regulations  provide  additional
limitations on the circumstances under which transferors may claim safe harbor treatment.

        DATES: Effective Date: These regulations are effective July 19, 2002.  Applicability Date: For dates of
applicability, see Sec. 1.860E-(1)(c)(10).

        FOR FURTHER INFORMATION CONTACT: Courtney Shepardson at (202) 622-3940 (not a toll-free number).

        SUPPLEMENTARY  INFORMATION:  Paperwork  Reduction Act The  collection of information in this final rule
has been  reviewed  and,  pending  receipt  and  evaluation  of  public  comments,  approved  by the  Office of
Management  and Budget (OMB) under 44 U.S.C.  3507 and assigned  control  number  1545-1675.  The collection of
information in this regulation is in Sec. 1.860E  -1(c)(5)(ii).  This information is required to enable the IRS
to verify that a taxpayer is complying  with the conditions of this  regulation.  The collection of information
is mandatory and is required.  Otherwise,  the taxpayer  will not receive the benefit of safe harbor  treatment
as provided  in the  regulation.  The likely  respondents  are  businesses  and other for profit  institutions.
Comments on the collection of information  should be sent to the Office of Management  and Budget,  Attn:  Desk
Officer for the Department of the Treasury,  Office of  Information  and Regulatory  Affairs,  Washington,  DC,
20503,  with copies to the Internal  Revenue  Service,  Attn: IRS  Reports  Clearance  Officer,  W:CAR:MP:FP:S,
Washington,  DC 20224.  Comments on the  collection  of  information  should be received by September 17, 2002.
Comments are  specifically  requested  concerning:  Whether the  collection of information is necessary for the
proper  performance of the functions of the Internal  Revenue Service,  including  whether the information will
have practical  utility;  The accuracy of the estimated  burden  associated  with the collection of information
(see below);

    How the quality, utility, and clarity of the information to be collected may be enhanced;

    How the burden of complying  with the  collection of information  may be minimized,  including  through the
    application of automated collection techniques or other forms of information  technology;  and Estimates of
    capital  or  start-up  costs and costs of  operation,  maintenance,  and  purchase  of  service  to provide
    information.

    An agency  may not  conduct  or  sponsor,  and a person is not  required  to respond  to, a  collection  of
    information unless it displays a valid control number assigned by the Office of Management and Budget.

    The estimated total annual  reporting  burden is 470 hours,  based on an estimated number of respondents of
    470 and an estimated average annual burden hours per respondent of one hour.

    Books or records  relating to a collection of  information  must be retained as long as their  contents may
    become material in the  administration of any internal revenue law.  Generally,  tax returns and tax return
    information are confidential, as required by 26 U.S.C. 6103.

BACKGROUND

        This document  contains  final  regulations  regarding  the proposed  amendments to 26 CFR part 1 under
section 860E of the Internal  Revenue Code (Code).  The  regulations  provide the  circumstances  under which a
transferor of a noneconomic REMIC residual interest meeting the investigation and  representation  requirements
may  avail  itself  of the safe  harbor  by  satisfying  either  the  formula  test or the  asset  test.  Final
regulations  governing  REMICs,  issued in 1992,  contain  rules  governing the transfer of  noneconomic  REMIC
residual  interests.  In general,  a transfer of a noneconomic  residual  interest is  disregarded  for all tax
purposes if a  significant  purpose of the transfer is to enable the  transferor  to impede the  assessment  or
collection of tax. A purpose to impede the assessment or collection of tax (a wrongful  purpose)  exists if the
transferor,  at the time of the  transfer,  either  knew or should  have  known  that the  transferee  would be
unwilling  or unable to pay taxes due on its share of the REMIC's  taxable  income.  Under a safe  harbor,  the
transferor  of a REMIC  noneconomic  residual  interest  is  presumed  not to have a  wrongful  purpose  if two
requirements  are  satisfied:  (1) the  transferor  conducts a  reasonable  investigation  of the  transferee's
financial condition (the investigation  requirement);  and (2) the transferor secures a representation from the
transferee  to the effect  that the  transferee  understands  the tax  obligations  associated  with  holding a
residual interest and intends to pay those taxes (the  representation  requirement).  The IRS and Treasury have
been concerned  that some  transferors of  noneconomic  residual  interests  claim they satisfy the safe harbor
even in situations  where the economics of the transfer  clearly indicate the transferee is unwilling or unable
to pay the tax associated  with holding the interest.  For this reason,  on February 7, 2000, the IRS published
in the Federal Register (65 FR 5807) a notice of proposed rulemaking  (REG-100276-97;  REG-122450-98)  designed
to clarify the safe harbor by adding the "formula  test," an economic  test. The proposed  regulation  provides
that the safe harbor is unavailable  unless the present value of the  anticipated  tax  liabilities  associated
with  holding the  residual  interest  does not exceed the sum of: (1) The present  value of any  consideration
given to the  transferee to acquire the interest;  (2) the present value of the expected  future  distributions
on the  interest;  and (3) the  present  value of the  anticipated  tax  savings  associated  with  holding the
interest as the REMIC generates  losses. In January 2001, the IRS published Rev. Proc.  2001-12  (2001-3 I.R.B.
335) to set  forth an  alternative  safe  harbor  that  taxpayers  could  use  while  the IRS and the  Treasury
considered comments on the proposed  regulations.  Under the alternative safe harbor, if a transferor meets the
investigation  requirement and the representation  requirement but the transfer fails to meet the formula test,
the  transferor  may invoke the safe  harbor if the  transferee  meets a  two-prong  test (the asset  test).  A
transferee  generally  meets the first prong of this test if, at the time of the  transfer,  and in each of the
two years  preceding  the year of  transfer,  the  transferee's  gross  assets  exceed $100 million and its net
assets  exceed $10  million.  A transferee  generally  meets the second prong of this test if it is a domestic,
taxable  corporation  and agrees in writing  not to transfer  the  interest  to any person  other than  another
domestic,  taxable  corporation  that also satisfies the  requirements  of the asset test. A transferor  cannot
rely on the asset test if the transferor  knows,  or has reason to know,  that the  transferee  will not comply
with its written  agreement to limit the restrictions on subsequent  transfers of the residual  interest.  Rev.
Proc.  2001-12  provides that the asset test fails to be satisfied in the case of a transfer or assignment of a
noneconomic  residual interest to a foreign branch of an otherwise eligible  transferee.  If such a transfer or
assignment  were  permitted,  a corporate  taxpayer  might seek to claim that the  provisions  of an applicable
income  tax  treaty  would  resource  excess  inclusion  income  as  foreign  source  income,  and  that,  as a
consequence,  any U.S. tax liability  attributable  to the excess  inclusion  income could be offset by foreign
tax credits.  Such a claim would impede the  assessment or collection of U.S. tax on excess  inclusion  income,
contrary to the  congressional  purpose of assuring that such income will be taxable in all events.  See, e.g.,
sections  860E(a)(1),  (b),  (e) and 860G(b) of the Code.  The  Treasury  and the IRS have learned that certain
taxpayers  transferring  noneconomic  residual  interests  to foreign  branches  have  attempted to rely on the
formula test to obtain safe harbor  treatment in an effort to impede the  assessment  or collection of U.S. tax
on excess  inclusion  income.  Accordingly,  the  final  regulations  provide  that if a  noneconomic  residual
interest is transferred to a foreign  permanent  establishment or fixed base of a U.S.  taxpayer,  the transfer
is not  eligible  for safe  harbor  treatment  under  either  the asset  test or the  formula  test.  The final
regulations  also  require a  transferee  to  represent  that it will not  cause  income  from the  noneconomic
residual  interest to be  attributable  to a foreign  permanent  establishment  or fixed base.  Section  1.860E
-1(c)(8)  provides  computational  rules that a taxpayer  may use to qualify for safe harbor  status  under the
formula test.  Section 1.860E-1  (c)(8)(1)  provides that the transferee is presumed to pay tax at a rate equal
to the highest rate of tax specified in section  11(b).  Some  commentators  were  concerned that this presumed
rate  of  taxation  was too  high  because  it does  not  take  into  consideration  taxpayers  subject  to the
alternative  minimum tax rate. In light of the comments received,  this provision has been amended in the final
regulations to allow certain  transferees  that compute their taxable income using the alternative  minimum tax
rate  to  use  the   alternative   minimum   tax  rate   applicable   to   corporations.   Additionally,   Sec.
1.860E-1(c)(8)(iii)  provides that the present  values in the formula test are to be computed  using a discount
rate equal to the applicable Federal  short-term rate prescribed by section 1274(d).  This is a change from the
proposed  regulation and Rev. Proc.  2001-12.  In those  publications the provision stated that "present values
are  computed  using a  discount  rate equal to the  applicable  Federal  rate  prescribed  in section  1274(d)
compounded  semiannually"  and that "[a] lower discount rate may be used if the transferee can demonstrate that
it  regularly  borrows,  in the course of its trade or business,  substantial  funds at such lower rate from an
unrelated  third  party." The IRS and the Treasury  Department  have  learned  that,  based on this  provision,
certain  taxpayers  have been  attempting  to use  unrealistically  low or zero  interest  rates to satisfy the
formula test,  frustrating  the intent of the test.  Furthermore,  the Treasury  Department and the IRS believe
that a  rule  allowing  for a rate  other  than a rate  based  on an  objective  index  would  add  unnecessary
complexity to the safe harbor. As a result,  the rule in the proposed  regulations that permits a transferee to
use a lower discount rate, if the transferee can demonstrate  that it regularly  borrows  substantial  funds at
such  lower  rate,  is not  included  in the  final  regulations;  and the  Federal  short-term  rate  has been
substituted for the applicable Federal rate. To simplify taxpayers'  computations,  the final regulations allow
use  of any of  the  published  short-term  rates,  provided  that  the  present  values  are  computed  with a
corresponding  period of  compounding.  With the exception of the  provisions  relating to transfers to foreign
branches,  these changes generally have the proposed  applicability date of February 4, 2000, but taxpayers may
choose to apply the interest  rate  formula set forth in the proposed  regulation  and Rev.  Proc.  2001-12 for
transfers  occurring before August 19, 2002.  Effect on Other Documents Rev. Proc.  2001-12 (2001-3 I.R.B. 335)
is obsolete for transfers of noneconomic residual interests in REMICs occurring on or after August 19, 2002.

SPECIAL ANALYSES

        It is  hereby  certified  that  these  regulations  will not have a  significant  economic  impact on a
substantial  number of small  entities.  This  certification  is based on the fact that it is  unlikely  that a
substantial number of small entities will hold REMIC residual interests.  Therefore,  a Regulatory  Flexibility
Analysis under the Regulatory  Flexibility  Act (5 U.S.C.  chapter 6) is not required.  It has been  determined
that this  Treasury  decision is not a  significant  regulatory  action as defined in  Executive  Order  12866.
Therefore,  a regulatory  assessment  is not required.  It also has been  determined  that sections  553(b) and
553(d) of the Administrative Procedure Act (5 U.S.C. chapter 5) do not apply to these regulations.

DRAFTING INFORMATION

        The principal author of these  regulations is Courtney  Shepardson.  However,  other personnel from the
IRS and Treasury Department participated in their development.

        List of Subjects 26 CFR Part 1 Income taxes, Reporting and record keeping requirements 26 CFR Part 602.

        Reporting and record keeping requirements.  Adoption of Amendments to the Regulations.  Accordingly, 26
CFR parts 1 and 602 are amended as follows:

PART 1--INCOME TAXES

        Paragraph 1. The authority citation for part 1 continues to read in part as follows:

        Authority: 26 U.S.C. 7805

                                                         * * *






--------------------------------------------------------------------------------



                                                  EXHIBIT I-2

                                        FORM OF TRANSFEROR CERTIFICATE


                                                   __________________, 200__


Residential Asset Mortgage Products, Inc.
8400 Normandale Lake Boulevard
Suite 250
Minneapolis, Minnesota  55437

U.S. Bank National Association
EP-MN-WS3D
60 Livingston Avenue
St. Paul, Minnesota 55107

Attention:  Residential Asset Mortgage Products, Inc. Series 2006-NC1

               Re:    Mortgage Asset-Backed Pass-Through Certificates,
                      Series 2006-NC1, Class R-[     ]

Ladies and Gentlemen:

               This    letter    is    delivered    to   you   in    connection    with   the    transfer    by
_______________________________   (the  "Seller")  to  _______________________________   (the  "Purchaser")  of
$_____________  Initial  Certificate  Principal  Balance of Mortgage  Asset-Backed  Pass-Through  Certificates,
Series  2006-NC1,  Class R-[__] (the  "Certificates"),  pursuant to Section  5.02 of the Pooling and  Servicing
Agreement  (the  "Pooling  and  Servicing  Agreement"),  dated as of January 1, 2006  among  Residential  Asset
Mortgage Products,  Inc., as seller (the "Company"),  Residential Funding Corporation,  as master servicer, and
U.S. Bank National  Association,  as trustee (the "Trustee").  All terms used herein and not otherwise  defined
shall have the  meanings  set forth in the  Pooling  and  Servicing  Agreement.  The Seller  hereby  certifies,
represents and warrants to, and covenants with, the Company and the Trustee that:

               1.     No purpose of the Seller  relating to the  transfer of the  Certificate  by the Seller to
the Purchaser is or will be to impede the assessment or collection of any tax.

               2.     The Seller  understands  that the  Purchaser  has delivered to the Trustee and the Master
Servicer a transfer  affidavit and  agreement in the form  attached to the Pooling and  Servicing  Agreement as
Exhibit I-1.  The Seller does not know or believe that any representation contained therein is false.

               3.     The Seller has at the time of the transfer  conducted a reasonable  investigation  of the
financial  condition of the Purchaser as contemplated by Treasury  Regulations Section  1.860E-1(c)(4)(i)  and,
as a result of that  investigation,  the Seller has  determined  that the Purchaser has  historically  paid its
debts as they  become  due and has found no  significant  evidence  to  indicate  that the  Purchaser  will not
continue to pay its debts as they  become due in the  future.  The Seller  understands  that the  transfer of a
Class R  Certificate  may not be respected  for United  States income tax purposes (and the Seller may continue
to be liable for United  States income taxes  associated  therewith)  unless the Seller has  conducted  such an
investigation.

               4.     The Seller  has no actual  knowledge  that the  proposed  Purchaser  is not both a United
States Person and a Permitted Transferee.

                                                   Very truly yours,




                                                   (Seller)


                                                   By:
                                                   Name:
                                                   Title:






--------------------------------------------------------------------------------



                                                   EXHIBIT J

                                    FORM OF INVESTOR REPRESENTATION LETTER

                                  ______________, 20__

Residential Asset Mortgage Products, Inc
8400 Normandale Lake Boulevard
Suite 250
Minneapolis, MN 55437

U.S. Bank National Association
EP-MN-WS3D
60 Livingston Avenue
St. Paul, Minnesota 55107

Residential Funding Corporation
8400 Normandale Lake Boulevard
Suite 250
Minneapolis, MN  55437

Attention:  Residential Asset Mortgage Products, Inc. Series 2006-NC1

               Re:    Mortgage Asset-Backed Pass-Through Certificates,
                      Series 2006-NC1, [Class SB]

Ladies and Gentlemen:

               _________________________      (the      "Purchaser")      intends     to     purchase      from
___________________________  (the "Seller")  $_____________  Initial Certificate  Principal Balance of Mortgage
Asset-Backed  Pass-Through  Certificates,  Series 2006-NC1,  Class SB (the "Certificates"),  issued pursuant to
the Pooling and  Servicing  Agreement  (the  "Pooling and  Servicing  Agreement"),  dated as of January 1, 2006
among Residential Asset Mortgage Products,  Inc., as seller (the "Company"),  Residential Funding  Corporation,
as master servicer (the "Master  Servicer"),  and U.S. Bank National  Association,  as trustee (the "Trustee").
All terms  used  herein  and not  otherwise  defined  shall  have the  meanings  set forth in the  Pooling  and
Servicing  Agreement.  The Purchaser  hereby  certifies,  represents  and warrants to, and covenants  with, the
Company, the Trustee and the Master Servicer that:

                      1.     The Purchaser  understands  that (a) the  Certificates  have not been and will not
               be  registered  or qualified  under the  Securities  Act of 1933,  as amended (the "Act") or any
               state  securities  law,  (b)  the  Company  is  not  required  to so  register  or  qualify  the
               Certificates,  (c) the Certificates  may be resold only if registered and qualified  pursuant to
               the  provisions  of  the  Act  or  any  state  securities  law,  or if an  exemption  from  such
               registration and qualification is available,  (d) the Pooling and Servicing  Agreement  contains
               restrictions  regarding the transfer of the Certificates  and (e) the  Certificates  will bear a
               legend to the foregoing effect.

                      2.     The Purchaser is acquiring  the  Certificates  for its own account for  investment
               only and not with a view to or for sale in  connection  with  any  distribution  thereof  in any
               manner that would violate the Act or any applicable state securities laws.

                      3.     The Purchaser is (a) a substantial,  sophisticated  institutional  investor having
               such knowledge and  experience in financial and business  matters,  and, in particular,  in such
               matters  related  to  securities  similar  to the  Certificates,  such  that  it is  capable  of
               evaluating  the  merits  and  risks  of  investment  in the  Certificates,  (b) able to bear the
               economic  risks of such an investment  and (c) an  "accredited  investor"  within the meaning of
               Rule 501(a) promulgated pursuant to the Act.

                      4.     The Purchaser has been  furnished  with,  and has had an opportunity to review (a)
               [a copy of the Private Placement Memorandum,  dated  ___________________,  20__, relating to the
               Certificates  (b)] a copy  of the  Pooling  and  Servicing  Agreement  and [b]  [c]  such  other
               information  concerning  the  Certificates,  the  Mortgage  Loans  and the  Company  as has been
               requested  by the  Purchaser  from the Company or the Seller and is relevant to the  Purchaser's
               decision to purchase the  Certificates.  The Purchaser  has had any questions  arising from such
               review  answered  by the Company or the Seller to the  satisfaction  of the  Purchaser.  [If the
               Purchaser  did not  purchase the  Certificates  from the Seller in  connection  with the initial
               distribution  of  the  Certificates  and  was  provided  with a copy  of the  Private  Placement
               Memorandum  (the  "Memorandum")  relating  to the  original  sale (the  "Original  Sale") of the
               Certificates by the Company, the Purchaser  acknowledges that such Memorandum was provided to it
               by the Seller,  that the  Memorandum  was prepared by the Company  solely for use in  connection
               with the  Original  Sale and the Company did not  participate  in or  facilitate  in any way the
               purchase of the Certificates by the Purchaser from the Seller,  and the Purchaser agrees that it
               will look solely to the Seller and not to the  Company  with  respect to any damage,  liability,
               claim or expense arising out of, resulting from or in connection with (a) error or omission,  or
               alleged error or omission,  contained in the Memorandum, or (b) any information,  development or
               event arising after the date of the Memorandum.]

                      5.     The  Purchaser  has not and will not nor has it  authorized  or will it  authorize
               any person to (a) offer,  pledge,  sell, dispose of or otherwise  transfer any Certificate,  any
               interest in any  Certificate  or any other  similar  security  to any person in any manner,  (b)
               solicit  any  offer  to  buy or to  accept  a  pledge,  disposition  of  other  transfer  of any
               Certificate,  any interest in any  Certificate or any other similar  security from any person in
               any manner,  (c) otherwise  approach or negotiate with respect to any Certificate,  any interest
               in any  Certificate  or any other similar  security with any person in any manner,  (d) make any
               general  solicitation  by means of general  advertising  or in any other  manner or (e) take any
               other action,  that (as to any of (a) through (e) above) would  constitute a distribution of any
               Certificate  under the Act, that would render the  disposition of any Certificate a violation of
               Section  5 of the Act or any  state  securities  law,  or that  would  require  registration  or
               qualification  pursuant  thereto.  The Purchaser will not sell or otherwise  transfer any of the
               Certificates, except in compliance with the provisions of the Pooling and Servicing Agreement.

                      6.     The Purchaser  hereby  certifies,  represents  and warrants to, and covenants with
               the Trustee,  the Company and the Master  Servicer that the  following  statements in (a) or (b)
               are correct:

                             (a) The  Purchaser  is not an employee  benefit  plan or other plan subject to the
                      prohibited  transaction  provisions  of the Employee  Retirement  Income  Security Act of
                      1974,  as amended  ("ERISA"),  or Section 4975 of the Internal  Revenue Code of 1986,  as
                      amended (the "Code") (each, a "Plan"), or any Person (including,  without limitation,  an
                      insurance  company  investing  its  general  accounts,  an  investment  manager,  a named
                      fiduciary  or a trustee of any Plan) who is using  "plan  assets,"  within the meaning of
                      the U.S.  Department of Labor  regulation  promulgated at 29 C.F.R.ss.2510.3-101,  of any
                      Plan (each, a "Plan Investor") to effect such acquisition; or

                             (b) The  Purchaser has provided the Trustee,  the Company and the Master  Servicer
                      with an opinion of counsel  acceptable to and in form and substance  satisfactory  to the
                      Trustee,  the  Company  and the Master  Servicer  to the  effect  that the  purchase  and
                      holding of the  Certificates is permissible  under applicable law, will not constitute or
                      result in any non-exempt  prohibited  transaction under ERISA or Section 4975 of the Code
                      (or  comparable  provisions  of any  subsequent  enactments)  and  will not  subject  the
                      Trustee,  the Company or the Master  Servicer to any  obligation or liability  (including
                      obligations  or  liabilities  under  ERISA or Section  4975 of the Code) in  addition  to
                      those undertaken in the Pooling and Servicing  Agreement,  which opinion of counsel shall
                      not be an expense of the Trustee, the Company or the Master Servicer.






--------------------------------------------------------------------------------


        In addition,  the Purchaser  hereby  certifies,  represents  and warrants to, and covenants  with,  the
Trustee,  the Company and the Master  Servicer that the  Purchaser  will not transfer the  Certificates  to any
transferee unless such transferee meets the requirements set forth in either (a) or (b) above.

                                                   Very truly yours,


                                                   (Purchaser)

                                                   By:
                                                   Name:
                                                   Title:






--------------------------------------------------------------------------------



                                                   EXHIBIT K

                                   FORM OF TRANSFEROR REPRESENTATION LETTER




                                                ____________ , 20


Residential Asset Mortgage Products, Inc
8400 Normandale Lake Boulevard
Suite 250
Minneapolis, MN 55437

U.S. Bank National Association
EP-MN-WS3D
60 Livingston Avenue
St. Paul, Minnesota 55107

Attention: Residential Asset Mortgage Products, Inc. Series 2006-NC1

               Re:    Mortgage Asset-Backed Pass-Through Certificates,
                      Series 2006-NC1, [Class SB]

Ladies and Gentlemen:

               In  connection  with  the  sale  by                (the  "Seller")  to                      (the
"Purchaser")  of  $            Initial  Certificate  Principal  Balance of Mortgage  Asset-Backed  Pass-Through
Certificates,  Series  2006-NC1,  Class SB (the  "Certificates"),  issued pursuant to the Pooling and Servicing
Agreement  (the  "Pooling  and  Servicing  Agreement"),  dated as of January 1, 2006  among  Residential  Asset
Mortgage Products,  Inc., as seller (the "Company"),  Residential Funding Corporation,  as master servicer, and
U.S.  Bank National  Association,  as trustee (the  "Trustee").  The Seller hereby  certifies,  represents  and
warrants to, and covenants with, the Company and the Trustee that:

               Neither the Seller nor anyone acting on its behalf has (a) offered,  pledged,  sold, disposed of
or otherwise  transferred any  Certificate,  any interest in any  Certificate or any other similar  security to
any  person in any  manner,  (b) has  solicited  any offer to buy or to accept a pledge,  disposition  or other
transfer of any  Certificate,  any interest in any Certificate or any other similar security from any person in
any manner,  (c) has otherwise  approached or negotiated with respect to any  Certificate,  any interest in any
Certificate  or any  other  similar  security  with  any  person  in any  manner,  (d)  has  made  any  general
solicitation by means of general  advertising or in any other manner,  or (e) has taken any other action,  that
(as to any of (a) through (e) above) would constitute a distribution of the  Certificates  under the Securities
Act of 1933 (the "Act"),  that would render the  disposition of any Certificate a violation of Section 5 of the
Act or any state securities law, or that would require  registration or  qualification  pursuant  thereto.  The
Seller will not act, in any manner set forth in the  foregoing  sentence with respect to any  Certificate.  The
Seller has not and will not sell or otherwise  transfer any of the Certificates,  except in compliance with the
provisions of the Pooling and Servicing Agreement.

                                  Very truly yours,




                                  (Seller)



                                  By:
                                  Name:
                                  Title:






--------------------------------------------------------------------------------



                                                   EXHIBIT L

                                  TEXT OF AMENDMENT TO POOLING AND SERVICING
                                 AGREEMENT PURSUANT TO SECTION 11.01(E) FOR A
                                               LIMITED GUARANTY


                                                 ARTICLE XIII

                            Subordinate Certificate Loss Coverage; Limited Guaranty

               Section  13.01.  Subordinate  Certificate  Loss  Coverage;  Limited  Guaranty.  (a)  Subject  to
subsection  (c) below,  prior to the later of the third  Business  Day prior to each  Distribution  Date or the
related  Determination  Date,  the  Master  Servicer  shall  determine  whether it or any  Subservicer  will be
entitled  to any  reimbursement  pursuant  to  Section  4.02(a)  on such  Distribution  Date  for  Advances  or
Subservicer  Advances previously made, (which will not be Advances or Subservicer  Advances that were made with
respect to delinquencies  which were subsequently  determined to be Excess Special Hazard Losses,  Excess Fraud
Losses,  Excess  Bankruptcy  Losses or  Extraordinary  Losses)  and, if so, the Master  Servicer  shall  demand
payment  from  Residential  Funding of an amount equal to the amount of any  Advances or  Subservicer  Advances
reimbursed  pursuant to Section  4.02(a),  to the extent such  Advances or  Subservicer  Advances have not been
included in the amount of the Realized Loss in the related  Mortgage  Loan,  and shall  distribute  the same to
the Class SB  Certificateholders  in the same  manner as if such  amount  were to be  distributed  pursuant  to
Section 4.02(a).

               (b)    Subject to subsection  (c) below,  prior to the later of the third  Business Day prior to
each  Distribution  Date or the related  Determination  Date, the Master Servicer shall  determine  whether any
Realized Losses (other than Excess Special Hazard Losses,  Excess  Bankruptcy  Losses,  Excess Fraud Losses and
Extraordinary  Losses) will be allocated to the Class SB  Certificates  on such  Distribution  Date pursuant to
Section 4.05,  and, if so, the Master Servicer shall demand payment from  Residential  Funding of the amount of
such Realized Loss and shall  distribute the same to the Class SB  Certificateholders  in the same manner as if
such amount were to be distributed  pursuant to Section  4.02(a);  provided,  however,  that the amount of such
demand in respect of any  Distribution  Date  shall in no event be greater  than the sum of (i) the  additional
amount of Accrued Certificate  Interest that would have been paid for the Class SB  Certificateholders  on such
Distribution  Date had such  Realized  Loss or Losses not occurred plus (ii) the amount of the reduction in the
Certificate  Principal  Balances of the Class SB  Certificates on such  Distribution  Date due to such Realized
Loss or Losses.  Notwithstanding  such payment,  such Realized Losses shall be deemed to have been borne by the
Certificateholders  for purposes of Section 4.05.  Excess Special Hazard  Losses,  Excess Fraud Losses,  Excess
Bankruptcy  Losses and  Extraordinary  Losses allocated to the Class SB Certificates will not be covered by the
Subordinate Certificate Loss Obligation.

               (c)    Demands for  payments  pursuant to this  Section  shall be made prior to the later of the
third Business Day prior to each  Distribution  Date or the related  Determination  Date by the Master Servicer
with written notice thereof to the Trustee.  The maximum amount that  Residential  Funding shall be required to
pay pursuant to this Section on any  Distribution  Date (the "Amount  Available")  shall be equal to the lesser
of (X)                  minus the sum of (i) all previous  payments made under  subsections  (a) and (b) hereof
and (ii) all draws under the Limited  Guaranty made in lieu of such  payments as described  below in subsection
(d) and (Y) the then outstanding  Certificate  Principal  Balances of the Class SB Certificates,  or such lower
amount as may be  established  pursuant to Section  13.02.  Residential  Funding's  obligations as described in
this Section are referred to herein as the "Subordinate Certificate Loss Obligation."

               (d)    The Trustee will promptly  notify  General Motors  Acceptance  Corporation of any failure
of  Residential  Funding to make any  payments  hereunder  and shall  demand  payment  pursuant  to the limited
guaranty  (the  "Limited  Guaranty"),  executed  by  General  Motors  Acceptance  Corporation,  of  Residential
Funding's  obligation  to make payments  pursuant to this Section,  in an amount equal to the lesser of (i) the
Amount  Available and (ii) such required  payments,  by delivering to General Motors  Acceptance  Corporation a
written demand for payment by wire transfer,  not later than the second Business Day prior to the  Distribution
Date for such month, with a copy to the Master Servicer.

               (e)    All payments made by Residential  Funding  pursuant to this Section or amounts paid under
the  Limited  Guaranty  shall be  deposited  directly  in the  Certificate  Account,  for  distribution  on the
Distribution Date for such month to the Class SB Certificateholders.

               (f)    The Company shall have the option,  in its sole  discretion,  to substitute for either or
both of the Limited Guaranty or the Subordinate  Certificate Loss Obligation  another instrument in the form of
a corporate  guaranty,  an irrevocable letter of credit, a surety bond,  insurance policy or similar instrument
or a reserve fund;  provided that (i) the Company obtains  (subject to the provisions of Section 10.01(f) as if
the Company was  substituted  for the Master  Servicer solely for the purposes of such provision) an Opinion of
Counsel  (which need not be an opinion of Independent  counsel) to the effect that  obtaining  such  substitute
corporate  guaranty,  irrevocable  letter of credit,  surety bond,  insurance  policy or similar  instrument or
reserve  fund will not cause  either (a) any  federal tax to be imposed on the Trust  Fund,  including  without
limitation,  any federal tax imposed on "prohibited  transactions" under Section 860(F)(a)(1) of the Code or on
"contributions  after the startup  date" under Section  860(G)(d)(1)  of the Code or (b) the Trust Fund to fail
to qualify as a REMIC at any time that any Certificate is outstanding,  and (ii) no such substitution  shall be
made unless (A) the substitute  Limited  Guaranty or Subordinate  Certificate Loss Obligation is for an initial
amount not less than the then  current  Amount  Available  and  contains  provisions  that are in all  material
respects  equivalent to the original  Limited Guaranty or Subordinate  Certificate  Loss Obligation  (including
that no portion of the fees,  reimbursements  or other  obligations  under any such instrument will be borne by
the Trust  Fund),  (B) the long term debt  obligations  of any obligor of any  substitute  Limited  Guaranty or
Subordinate  Certificate  Loss  Obligation (if not supported by the Limited  Guaranty)  shall be rated at least
the lesser of (a) the rating of the long term debt obligations of General Motors  Acceptance  Corporation as of
the date of issuance of the Limited  Guaranty and (b) the rating of the long term debt  obligations  of General
Motors  Acceptance  Corporation  at the  date  of  such  substitution  and  (C)  the  Company  obtains  written
confirmation  from each nationally  recognized credit rating agency that rated the Class SB Certificates at the
request of the Company that such  substitution  shall not lower the rating on the Class SB  Certificates  below
the lesser of (a) the  then-current  rating assigned to the Class SB Certificates by such rating agency and (b)
the original  rating  assigned to the Class SB  Certificates  by such rating  agency.  Any  replacement  of the
Limited Guaranty or Subordinate  Certificate  Loss Obligation  pursuant to this Section shall be accompanied by
a written Opinion of Counsel to the substitute  guarantor or obligor,  addressed to the Master Servicer and the
Trustee,  that such substitute  instrument  constitutes a legal, valid and binding obligation of the substitute
guarantor or obligor,  enforceable  in  accordance  with its terms,  and  concerning  such other matters as the
Master  Servicer and the Trustee shall  reasonably  request.  Neither the Company,  the Master Servicer nor the
Trustee shall be obligated to substitute for or replace the Limited  Guaranty or Subordinate  Certificate  Loss
Obligation under any circumstance.

               Section 13.02.  Amendments Relating to the Limited Guaranty.  Notwithstanding  Sections 11.01 or
13.01:  (i) the  provisions  of this  Article  XIII may be amended,  superseded  or  deleted,  (ii) the Limited
Guaranty or Subordinate  Certificate Loss Obligation may be amended,  reduced or canceled,  and (iii) any other
provision of this  Agreement  which is related or incidental to the matters  described in this Article XIII may
be amended in any  manner;  in each case by written  instrument  executed  or  consented  to by the Company and
Residential  Funding but without  the  consent of any  Certificateholder  and without the consent of the Master
Servicer or the Trustee being  required  unless any such amendment  would impose any additional  obligation on,
or otherwise  adversely  affect the interests of, the Master Servicer or the Trustee,  as applicable;  provided
that the Company  shall also obtain a letter from each  nationally  recognized  credit rating agency that rated
the Class SB  Certificates  at the  request  of the  Company  to the  effect  that such  amendment,  reduction,
deletion or  cancellation  will not lower the rating on the Class SB  Certificates  below the lesser of (a) the
then-current  rating  assigned to the Class SB  Certificates  by such rating agency and (b) the original rating
assigned  to the Class SB  Certificates  by such rating  agency,  unless (A) the Holder of 100% of the Class SB
Certificates is Residential Funding or an Affiliate of Residential  Funding, or (B) such amendment,  reduction,
deletion or  cancellation is made in accordance with Section  11.01(e) and,  provided  further that the Company
obtains  (subject to the  provisions  of Section  10.01(f) as if the  Company  was  substituted  for the Master
Servicer solely for the purposes of such provision),  in the case of a material  amendment or supersession (but
not a  reduction,  cancellation  or deletion  of the  Limited  Guaranty  or the  Subordinate  Certificate  Loss
Obligation),  an Opinion of Counsel  (which need not be an opinion of  Independent  counsel) to the effect that
any such amendment or  supersession  will not cause either (a) any federal tax to be imposed on the Trust Fund,
including without  limitation,  any federal tax imposed on "prohibited  transactions"  under Section 860F(a)(1)
of the Code or on  "contributions  after the startup  date"  under  Section  860G(d)(1)  of the Code or (b) the
Trust Fund to fail to qualify as a REMIC at any time that any  Certificate is  outstanding.  A copy of any such
instrument  shall be provided to the Trustee and the Master  Servicer  together with an Opinion of Counsel that
such amendment complies with this Section 13.02.






--------------------------------------------------------------------------------



                                                   EXHIBIT M

                                           FORM OF LIMITED GUARANTY

                                   RESIDENTIAL ASSET MORTGAGE PRODUCTS, INC.

                                Mortgage Asset-Backed Pass-Through Certificates
                                                Series 2006-NC1


                                                           ____________, 200__


U.S. Bank National Association
EP-MN-WS3D
60 Livingston Avenue
St. Paul, Minnesota 55107

Attention:  Residential Asset Mortgage Products, Inc. Series 2006-NC1

Ladies and Gentlemen:

               WHEREAS,  Residential Funding Corporation,  a Delaware corporation  ("Residential  Funding"), an
indirect  wholly-owned  subsidiary of General Motors Acceptance  Corporation,  a New York corporation ("GMAC"),
plans to incur certain  obligations  as described  under  Section 13.01 of the Pooling and Servicing  Agreement
dated as of January 1, 2006 (the "Servicing  Agreement"),  among Residential Asset Mortgage Products, Inc. (the
"Company"),  Residential  Funding and U.S. Bank National  Association  (the  "Trustee") as amended by Amendment
No. ___ thereto,  dated as of ________,  with respect to the Mortgage Asset-Backed  Pass-Through  Certificates,
Series 2006-NC1 (the "Certificates"); and

               WHEREAS,  pursuant to Section 13.01 of the Servicing  Agreement,  Residential  Funding agrees to
make  payments to the  Holders of the Class SB  Certificates  with  respect to certain  losses on the  Mortgage
Loans as described in the Servicing Agreement; and

               WHEREAS,  GMAC desires to provide certain  assurances with respect to the ability of Residential
Funding to secure sufficient funds and faithfully to perform its Subordinate Certificate Loss Obligation;

               NOW THEREFORE,  in  consideration  of the premises  herein  contained and certain other good and
valuable consideration, the receipt of which is hereby acknowledged, GMAC agrees as follows:

               1.     Provision  of Funds.  (a) GMAC  agrees  to  contribute  and  deposit  in the  Certificate
Account on behalf of Residential  Funding (or otherwise provide to Residential  Funding, or to cause to be made
available to Residential  Funding),  either directly or through a subsidiary,  in any case prior to the related
Distribution  Date,  such  moneys  as may be  required  by  Residential  Funding  to  perform  its  Subordinate
Certificate  Loss  Obligation  when and as the same  arises from time to time upon the demand of the Trustee in
accordance with Section 13.01 of the Servicing Agreement.

               (b)    The agreement set forth in the preceding  clause (a) shall be absolute,  irrevocable  and
unconditional  and shall not be affected by the  transfer by GMAC or any other person of all or any part of its
or their  interest in Residential  Funding,  by any  insolvency,  bankruptcy,  dissolution or other  proceeding
affecting  Residential  Funding  or any other  person,  by any  defense  or right of  counterclaim,  set-off or
recoupment  that  GMAC may have  against  Residential  Funding  or any other  person  or by any  other  fact or
circumstance.  Notwithstanding  the foregoing,  GMAC's  obligations  under clause (a) shall  terminate upon the
earlier  of (x)  substitution  for  this  Limited  Guaranty  pursuant  to  Section  13.01(f)  of the  Servicing
Agreement, or (y) the termination of the Trust Fund pursuant to the Servicing Agreement.

               2.     Waiver.  GMAC  hereby  waives any  failure or delay on the part of  Residential  Funding,
the  Trustee  or any other  person in  asserting  or  enforcing  any  rights or in making any claims or demands
hereunder.  Any  defective  or partial  exercise of any such  rights  shall not  preclude  any other or further
exercise  of that or any other  such  right.  GMAC  further  waives  demand,  presentment,  notice of  default,
protest, notice of acceptance and any other notices with respect to this Limited Guaranty,  including,  without
limitation, those of action or nonaction on the part of Residential Funding or the Trustee.

               3.     Modification,   Amendment  and  Termination.  This  Limited  Guaranty  may  be  modified,
amended or  terminated  only by the written  agreement  of GMAC and the Trustee and only if such  modification,
amendment or  termination  is permitted  under Section 13.02 of the Servicing  Agreement.  The  obligations  of
GMAC under this Limited  Guaranty  shall  continue and remain in effect so long as the  Servicing  Agreement is
not  modified  or amended in any way that might  affect the  obligations  of GMAC under this  Limited  Guaranty
without the prior written consent of GMAC.

               4.     Successor.  Except as otherwise  expressly  provided  herein,  the  guarantee  herein set
forth shall be binding upon GMAC and its respective successors.

               5.     Governing  Law. This Limited  Guaranty  shall be governed by the laws of the State of New
York, without regard to the conflicts of law principles  thereof,  other than Sections 5-1401 and 5-1402 of the
New York General Obligations Law.

               6.     Authorization  and  Reliance.  GMAC  understands  that a copy  of this  Limited  Guaranty
shall be  delivered  to the Trustee in  connection  with the  execution  of  Amendment  No. 1 to the  Servicing
Agreement and GMAC hereby  authorizes  the Company and the Trustee to rely on the covenants and  agreements set
forth herein.

               7.     Definitions.  Capitalized  terms used but not  otherwise  defined  herein  shall have the
meaning given them in the Servicing Agreement.

               8.     Counterparts.  This  Limited  Guaranty  may be  executed  in any number of  counterparts,
each of which shall be deemed to be an original and such  counterparts  shall  constitute  but one and the same
instrument.

               IN WITNESS  WHEREOF,  GMAC has caused this Limited  Guaranty to be executed and delivered by its
respective officers thereunto duly authorized as of the day and year first above written.

                                            GENERAL MOTORS ACCEPTANCE
                                            CORPORATION


                                            By:
                                            Name:
                                            Title:


Acknowledged by:

U.S. BANK NATIONAL ASSOCIATION,
  as Trustee


By:
Name:
Title:


RESIDENTIAL ASSET MORTGAGE
    PRODUCTS, INC.


By:
Name:
Title:





--------------------------------------------------------------------------------



                                                   EXHIBIT N

                         FORM OF LENDER CERTIFICATION FOR ASSIGNMENT OF MORTGAGE LOAN


                                                   __________________, 20____

Residential Asset Mortgage
   Products, Inc.
8400 Normandale Lake Boulevard
Suite 250
Minneapolis, Minnesota  55437

U.S. Bank National Association
EP-MN-WS3D
60 Livingston Avenue
St. Paul, Minnesota 55107

Attention:  Residential Asset Mortgage Products, Inc. Series 2006-NC1

               Re:    Mortgage Asset-Backed Pass-Through Certificates, Series 2006-NC1
                      Assignment of Mortgage Loan


Ladies and Gentlemen:

               This letter is delivered to you in  connection  with the  assignment by  _________________  (the
"Trustee") to  _______________________  (the "Lender") of  _______________  (the "Mortgage  Loan")  pursuant to
Section  3.13(d) of the Pooling and Servicing  Agreement (the "Pooling and Servicing  Agreement"),  dated as of
January 1, 2006 among  Residential  Asset  Mortgage  Products,  Inc.,  as seller (the  "Company"),  Residential
Funding  Corporation,  as master  servicer,  and the Trustee.  All terms used herein and not otherwise  defined
shall have the  meanings  set forth in the  Pooling  and  Servicing  Agreement.  The Lender  hereby  certifies,
represents and warrants to, and covenants with, the Master Servicer and the Trustee that:

        (i)    the  Mortgage  Loan is secured by  Mortgaged  Property  located  in a  jurisdiction  in which an
assignment  in lieu of  satisfaction  is  required  to  preserve  lien  priority,  minimize  or avoid  mortgage
recording taxes or otherwise comply with, or facilitate a refinancing under, the laws of such jurisdiction;

        (ii)   the substance of the  assignment  is, and is intended to be, a refinancing of such Mortgage Loan
and the form of the  transaction  is solely to comply with, or facilitate  the  transaction  under,  such local
laws;

        (iii)  the Mortgage Loan following the proposed  assignment will be modified to have a rate of interest
at least  0.25  percent  below or above the rate of  interest  on such  Mortgage  Loan  prior to such  proposed
assignment; and

        (iv)   such assignment is at the request of the borrower under the related Mortgage Loan.

                                            Very truly yours,



                                            (Lender)

                                            By:
                                            Name:
                                            Title:






--------------------------------------------------------------------------------



                                                   EXHIBIT O

                                  FORM OF RULE 144A INVESTMENT REPRESENTATION


                            Description of Rule 144A Securities, including numbers:
                                _______________________________________________
                                _______________________________________________
                                _______________________________________________
                                _______________________________________________


               The undersigned  seller, as registered holder (the "Seller"),  intends to transfer the Rule 144A
Securities described above to the undersigned buyer (the "Buyer").

               1. In  connection  with such transfer and in accordance  with the  agreements  pursuant to which
the Rule 144A  Securities  were issued,  the Seller hereby  certifies the following  facts:  Neither the Seller
nor anyone  acting on its behalf has offered,  transferred,  pledged,  sold or  otherwise  disposed of the Rule
144A  Securities,  any interest in the Rule 144A Securities or any other similar  security to, or solicited any
offer to buy or accept a transfer,  pledge or other  disposition of the Rule 144A  Securities,  any interest in
the Rule 144A  Securities  or any other similar  security  from,  or otherwise  approached  or negotiated  with
respect to the Rule 144A  Securities,  any interest in the Rule 144A  Securities or any other similar  security
with,  any person in any manner,  or made any general  solicitation  by means of general  advertising or in any
other manner,  or taken any other action,  that would  constitute a  distribution  of the Rule 144A  Securities
under the  Securities  Act of 1933, as amended (the "1933 Act"),  or that would render the  disposition  of the
Rule 144A Securities a violation of Section 5 of the 1933 Act or require  registration  pursuant  thereto,  and
that the  Seller  has not  offered  the Rule 144A  Securities  to any  person  other  than the Buyer or another
"qualified institutional buyer" as defined in Rule 144A under the 1933 Act.

               2. The Buyer  warrants and represents  to, and covenants  with, the Seller,  the Trustee and the
Master Servicer (as defined in the Pooling and Servicing  Agreement (the  "Agreement"),  dated as of January 1,
2006 among  Residential  Funding  Corporation as Master  Servicer (the "Master  Servicer"),  Residential  Asset
Mortgage  Products,  Inc. as  depositor  pursuant  to Section  5.02 of the  Agreement  and U.S.  Bank  National
Association, as trustee (the "Trustee"), as follows:

                      a. The Buyer  understands  that the Rule 144A Securities  have not been registered  under
        the 1933 Act or the securities laws of any state.

                      b.  The  Buyer  considers  itself a  substantial,  sophisticated  institutional  investor
        having  such  knowledge  and  experience  in  financial  and  business  matters  that it is  capable of
        evaluating the merits and risks of investment in the Rule 144A Securities.

                      c.  The  Buyer  has  been  furnished  with  all  information   regarding  the  Rule  144A
        Securities that it has requested from the Seller, the Trustee or the Master Servicer.

                      d.  Neither  the  Buyer  nor  anyone  acting  on its  behalf  has  offered,  transferred,
        pledged,  sold or  otherwise  disposed  of the Rule  144A  Securities,  any  interest  in the Rule 144A
        Securities  or any other  similar  security  to, or  solicited  any offer to buy or accept a  transfer,
        pledge or other  disposition of the Rule 144A  Securities,  any interest in the Rule 144A Securities or
        any other similar  security from, or otherwise  approached or negotiated  with respect to the Rule 144A
        Securities,  any interest in the Rule 144A Securities or any other similar security with, any person in
        any manner,  or made any general  solicitation by means of general  advertising or in any other manner,
        or taken any other action,  that would  constitute a distribution of the Rule 144A Securities under the
        1933 Act or that would render the  disposition of the Rule 144A  Securities a violation of Section 5 of
        the 1933 Act or require  registration  pursuant thereto, nor will it act, nor has it authorized or will
        it authorize any person to act, in such manner with respect to the Rule 144A Securities.

                      e. The Buyer is a  "qualified  institutional  buyer" as that term is defined in Rule 144A
        under the 1933 Act and has  completed  either of the forms of  certification  to that  effect  attached
        hereto  as Annex 1 or Annex 2. The  Buyer is aware  that the sale to it is being  made in  reliance  on
        Rule 144A.  The Buyer is  acquiring  the Rule 144A  Securities  for its own account or the  accounts of
        other  qualified  institutional  buyers,  understands  that such Rule 144A  Securities  may be  resold,
        pledged or transferred only (i) to a person reasonably  believed to be a qualified  institutional buyer
        that  purchases  for its own  account or for the  account of a  qualified  institutional  buyer to whom
        notice is given that the resale,  pledge or  transfer  is being made in reliance on Rule 144A,  or (ii)
        pursuant to another exemption from registration under the 1933 Act.

               3.     The Buyer

                      a. is not an employee  benefit plan or other plan subject to the  prohibited  transaction
        provisions of the Employee  Retirement  Income Security Act of 1974, as amended  ("ERISA"),  or Section
        4975 of the Internal  Revenue Code of 1986,  as amended (the "Code")  (each,  a "Plan"),  or any Person
        (including,  without  limitation,  an insurance company  investing its general accounts,  an investment
        manager,  a named fiduciary or a trustee of any Plan) who is using "plan assets," within the meaning of
        the U.S.  Department of Labor  regulation  promulgated at 29 C.F.R.ss.2510.3-101,  of any Plan (each, a
        "Plan Investor") to effect such acquisition; or

                      b. has provided the Trustee,  the  Depositor  and the Master  Servicer with an opinion of
        counsel  acceptable to and in form and  substance  satisfactory  to the Trustee,  the Depositor and the
        Master Servicer to the effect that the purchase and holding of the  Certificates  is permissible  under
        applicable law, will not constitute or result in any non-exempt  prohibited  transaction under ERISA or
        Section 4975 of the Code (or comparable  provisions of any subsequent  enactments) and will not subject
        the  Trustee,  the  Depositor  or  the  Master  Servicer  to any  obligation  or  liability  (including
        obligations or liabilities  under ERISA or Section 4975 of the Code) in addition to those undertaken in
        the Pooling and Servicing  Agreement,  which opinion of counsel shall not be an expense of the Trustee,
        the Depositor or the Master Servicer.

               4. This  document  may be  executed in one or more  counterparts  and by the  different  parties
hereto on separate  counterparts,  each of which,  when so executed,  shall be deemed to be an  original;  such
counterparts, together, shall constitute one and the same document.






--------------------------------------------------------------------------------


               IN WITNESS  WHEREOF,  each of the parties has  executed  this  document as of the date set forth
below.


Print Name of Seller                              Print Name of Buyer

By:                                               By:
        Name:                                             Name:
        Title:                                            Title:

Taxpayer Identification:                          Taxpayer Identification:

No.                                               No.

Date:                                             Date:








--------------------------------------------------------------------------------


                                             ANNEX 1 TO EXHIBIT O


                           QUALIFIED INSTITUTIONAL BUYER STATUS UNDER SEC RULE 144A

                            [For Buyers Other Than Registered Investment Companies]

        The undersigned hereby certifies as follows in connection with the Rule 144A Investment  Representation
to which this Certification is attached:

        1.     As indicated  below,  the  undersigned is the President,  Chief Financial  Officer,  Senior Vice
President or other executive officer of the Buyer.

        2.     In connection  with purchases by the Buyer,  the Buyer is a "qualified  institutional  buyer" as
that   term   is   defined   in   Rule   144A   under   the    Securities    Act   of   1933   ("Rule    144A")
because (i) the Buyer owned and/or invested on a discretionary basis $_____________________ in       securities
(except for the excluded  securities  referred to below) as of the end of the Buyer's  most recent  fiscal year
(such amount being  calculated in accordance  with Rule 144A) and (ii) the Buyer  satisfies the criteria in the
category marked below.

    ___    Corporation,  etc. The Buyer is a corporation  (other than a bank,  savings and loan  association or
           similar  institution),   Massachusetts  or  similar  business  trust,  partnership,   or  charitable
           organization described in Section 501(c)(3) of the Internal Revenue Code.

    ___    Bank.  The Buyer (a) is a  national  bank or  banking  institution  organized  under the laws of any
           State,  territory or the District of Columbia,  the business of which is  substantially  confined to
           banking and is supervised by the State or territorial  banking  commission or similar official or is
           a foreign bank or equivalent  institution,  and (b) has an audited net worth of at least $25,000,000
           as demonstrated in its latest annual financial statements, a copy of which is attached hereto.

    ___    Savings and Loan. The Buyer (a) is a savings and loan  association,  building and loan  association,
           cooperative bank,  homestead  association or similar  institution,  which is supervised and examined
           by a State or  Federal  authority  having  supervision  over any such  institutions  or is a foreign
           savings  and loan  association  or  equivalent  institution  and (b) has an audited  net worth of at
           least $25,000,000 as demonstrated in its latest annual financial statements.

    ___    Broker-Dealer.  The Buyer is a dealer registered  pursuant to Section 15 of the Securities  Exchange
           Act of 1934.

    ___    Insurance  Company.  The Buyer is an  insurance  company  whose  primary  and  predominant  business
           activity  is the  writing  of  insurance  or the  reinsuring  of  risks  underwritten  by  insurance
           companies and which is subject to supervision by the insurance  commissioner  or a similar  official
           or agency of a State or territory or the District of Columbia.

    ___    State or Local Plan.  The Buyer is a plan  established  and  maintained  by a State,  its  political
           subdivisions,  or any agency or instrumentality of the State or its political subdivisions,  for the
           benefit of its employees.

    ___    ERISA Plan.  The Buyer is an  employee  benefit  plan within the meaning of Title I of the  Employee
           Retirement Income Security Act of 1974.

    ___    Investment  Adviser.  The Buyer is an investment  adviser  registered under the Investment  Advisers
           Act of 1940.

    ___    SBIC.  The  Buyer  is a Small  Business  Investment  Company  licensed  by the U.S.  Small  Business
           Administration under Section 301(c) or (d) of the Small Business Investment Act of 1958.

    ___    Business   Development  Company.  The  Buyer  is  a  business  development  company  as  defined  in
           Section 202(a)(22) of the Investment Advisers Act of 1940.

    ___    Trust  Fund.  The  Buyer  is a trust  fund  whose  trustee  is a bank or  trust  company  and  whose
           participants  are  exclusively  (a) plans  established  and  maintained  by a State,  its  political
           subdivisions,  or any agency or instrumentality of the State or its political subdivisions,  for the
           benefit of its  employees,  or  (b) employee  benefit  plans  within  the  meaning of Title I of the
           Employee  Retirement  Income  Security  Act of  1974,  but is not a  trust  fund  that  includes  as
           participants individual retirement accounts or H.R. 10 plans.

        3.     The term  "securities"  as used  herein  does not include  (i)  securities  of issuers  that are
affiliated  with the Buyer,  (ii)  securities  that are part of an unsold  allotment to or  subscription by the
Buyer,  if  the  Buyer  is a  dealer,  (iii)  bank  deposit  notes  and  certificates  of  deposit,  (iv)  loan
participations,  (v) repurchase  agreements,  (vi) securities  owned but subject to a repurchase  agreement and
(vii) currency, interest rate and commodity swaps.

        4.     For purposes of  determining  the  aggregate  amount of  securities  owned and/or  invested on a
discretionary  basis by the Buyer,  the Buyer used the cost of such securities to the Buyer and did not include
any of the securities  referred to in the preceding  paragraph.  Further, in determining such aggregate amount,
the Buyer may have  included  securities  owned by  subsidiaries  of the Buyer,  but only if such  subsidiaries
are  consolidated  with the Buyer in its financial  statements  prepared in accordance with generally  accepted
accounting  principles and if the  investments of such  subsidiaries  are managed under the Buyer's  direction.
However,  such  securities  were not  included if the Buyer is a  majority-owned,  consolidated  subsidiary  of
another enterprise and the Buyer is not itself a reporting company under the Securities Exchange Act of 1934.

        5.     The Buyer  acknowledges that it is familiar with Rule 144A and understands that the seller to it
and other parties  related to the  Certificates  are relying and will continue to rely on the  statements  made
herein because one or more sales to the Buyer may be in reliance on Rule 144A.






--------------------------------------------------------------------------------


  ___       ___       Will the Buyer be purchasing the Rule 144A
  Yes       No        Securities only for the Buyer's own account?

        6.     If the answer to the foregoing  question is "no", the Buyer agrees that, in connection  with any
purchase of securities sold to the Buyer for the account of a third party  (including any separate  account) in
reliance  on Rule 144A,  the Buyer will only  purchase  for the  account of a third party that at the time is a
"qualified  institutional buyer" within the meaning of Rule 144A. In addition,  the Buyer agrees that the Buyer
will not purchase  securities for a third party unless the Buyer has obtained a current  representation  letter
from such third party or taken other  appropriate  steps  contemplated by Rule 144A to conclude that such third
party independently meets the definition of "qualified institutional buyer" set forth in Rule 144A.

        7.     The Buyer will notify each of the parties to which this  certification is made of any changes in
the  information  and  conclusions  herein.  Until such  notice is given,  the  Buyer's  purchase  of Rule 144A
Securities will constitute a reaffirmation of this certification as of the date of such purchase.


                                    Print Name of Buyer

                                    By:
                                            Name:
                                            Title:

                                    Date:






--------------------------------------------------------------------------------


                                             ANNEX 2 TO EXHIBIT O


                           QUALIFIED INSTITUTIONAL BUYER STATUS UNDER SEC RULE 144A

                             [For Buyers That Are Registered Investment Companies]


               The  undersigned  hereby  certifies  as  follows  in  connection  with the Rule 144A  Investment
Representation to which this Certification is attached:

               1.     As indicated below, the undersigned is the President,  Chief Financial  Officer or Senior
Vice  President of the Buyer or, if the Buyer is a "qualified  institutional  buyer" as that term is defined in
Rule 144A  under the  Securities  Act of 1933  ("Rule 144A")  because  Buyer is part of a Family of  Investment
Companies (as defined below), is such an officer of the Adviser.

               2.     In connection  with purchases by Buyer,  the Buyer is a "qualified  institutional  buyer"
as defined in SEC Rule 144A  because (i) the Buyer is an investment  company  registered  under the  Investment
Company  Act of 1940,  and (ii) as  marked  below,  the  Buyer  alone,  or the  Buyer's  Family  of  Investment
Companies,  owned at least  $100,000,000 in securities (other than the excluded  securities  referred to below)
as of the end of the Buyer's most recent  fiscal year.  For purposes of  determining  the amount of  securities
owned by the  Buyer or the Buyer's Family of Investment Companies, the cost of such securities was used.

____           The Buyer owned  $___________________ in securities (other than the excluded securities referred
               to below) as of the end of the Buyer's most recent fiscal year (such amount being  calculated in
               accordance with Rule 144A).

____           The  Buyer  is  part  of  a  Family  of  Investment  Companies  which  owned  in  the  aggregate
               $______________ in securities (other than the excluded  securities  referred to below) as of the
               end of the Buyer's most recent  fiscal year (such amount being  calculated  in  accordance  with
               Rule 144A).

               3.     The term "Family of  Investment  Companies"  as used herein means two or more  registered
investment  companies (or series  thereof) that have the same  investment  adviser or investment  advisers that
are affiliated (by virtue of being  majority  owned  subsidiaries  of the same parent or because one investment
adviser is a majority owned subsidiary of the other).

               4.     The term  "securities"  as used herein does not include (i)  securities  of issuers  that
are  affiliated  with the Buyer or are part of the Buyer's  Family of Investment  Companies,  (ii) bank deposit
notes and  certificates  of deposit,  (iii) loan  participations,  (iv) repurchase  agreements,  (v) securities
owned but subject to a repurchase agreement and (vi) currency, interest rate and commodity swaps.

               5.     The Buyer is familiar with  Rule 144A and  understands  that each of the parties to which
this  certification  is made are relying and will continue to rely on the statements made herein because one or
more sales to the Buyer will be in reliance on  Rule 144A.  In addition,  the Buyer will only  purchase for the
Buyer's own account.

               6.     The undersigned  will notify each of the parties to which this  certification  is made of
any changes in the information and conclusions  herein.  Until such notice,  the Buyer's  purchase of Rule 144A
Securities  will  constitute a reaffirmation  of this  certification  by the undersigned as of the date of such
purchase.


                                            Print Name of Buyer


                                            By:
                                            Name:
                                            Title:

                                            IF AN ADVISER:



                                            Print Name of Buyer


                                            Date:






--------------------------------------------------------------------------------


                                                   EXHIBIT P

                                                  [RESERVED]





--------------------------------------------------------------------------------



                                                   EXHIBIT Q

                                                  [RESERVED]








--------------------------------------------------------------------------------



                                                  EXHIBIT R-1

                                        FORM OF FORM 10-K CERTIFICATION


   I, [identify the certifying individual], certify that:

(1)     I have  reviewed  this report on Form 10-K and all reports on Form 10-D required to be filed in respect
 of the period  covered by this report on Form 10-K of the trust (the  Exchange Act periodic  reports)  created
 pursuant to the Pooling and Servicing  Agreement dated __________ (the  "Agreement")  among  Residential Asset
 Mortgage Products,  Inc.,  Residential  Funding Corporation (the "Master Servicer") and [Name of Trustee] (the
 "Trustee");

(2)     Based on my  knowledge,  Exchange Act  periodic  reports,  taken as a whole,  do not contain any untrue
 statement of a material  fact or omit to state a material  fact  necessary  to make the  statements  made,  in
 light of the  circumstances  under which such  statements were made, not misleading with respect to the period
 covered by this report;

(3)     Based on my  knowledge,  all of the  distribution,  servicing  and  other  information  required  to be
 provided  under Form 10-D for the period  covered by this  report is  included in the  Exchange  Act  periodic
 reports;

(4)     I am  responsible  for  reviewing  the  activities  performed  by the Master  Servicer  and based on my
 knowledge and the  compliance  review  conducted in preparing the servicer  compliance  statement  required in
 this report under Item 1123 of  Regulation  AB and except as  disclosed in the Exchange Act periodic  reports,
 the Master Servicer has fulfilled its obligations under the Agreement; and

(5)     All of the reports on assessment of compliance with servicing criteria for asset-backed  securities and
 their  related  attestation  reports on  assessment of compliance  with  servicing  criteria for  asset-backed
 securities  required to be included in this report in accordance  with Item 1122 of Regulation AB and Exchange
 Act Rules  13a-18 and 15d-18 have been  included as an exhibit to this report,  except as otherwise  disclosed
 in this report.  Any  material  instances of  noncompliance  described in such reports have been  disclosed in
 this report on Form 10-K.

In giving  the  certifications  above,  I have  reasonably  relied  on the  information  provided  to me by the
following unaffiliated parties: [the Trustee].

Date:____________

_________________________________*
[Signature]
Name:
Title:

* - to be signed by the senior officer in charge of the servicing functions of the Master Servicer






--------------------------------------------------------------------------------



                                                  EXHIBIT R-2

                            FORM OF BACK-UP CERTIFICATION TO FORM 10-K CERTIFICATE


   The undersigned, a Responsible Officer of U.S. Bank National Association (the "Trustee") certifies that:

(1)     The Trustee has  performed  all of the duties  specifically  required to be performed by it pursuant to
the  provisions  of the Pooling and Servicing  Agreement  dated  ____________  (the  "Agreement")  by and among
Residential Asset Mortgage  Products,  Inc. (the  "Depositor"),  Residential  Funding  Corporation (the "Master
Servicer") and Trustee in accordance with the standards set forth therein.

(2)     Based on my knowledge,  the list of  Certificateholders  as shown on the Certificate Register as of the
end of each  calendar year that is provided by the Trustee  pursuant to Section  4.03(f)(I) of the Agreement is
accurate as of the last day of the 20___ calendar year.

   Capitalized terms used and not defined herein shall have the meanings given such terms in the Agreement.

        IN WITNESS THEREOF, I have duly executed this certificate as of ____________, 20___.

                                                          Name:_________________
                                                          Title:__________________






--------------------------------------------------------------------------------



                                                   EXHIBIT S

   INFORMATION TO BE PROVIDED BY THE MASTER SERVICER TO THE RATING AGENCIES RELATING TO REPORTABLE MODIFIED
                                                MORTGAGE LOANS

Account number
Transaction Identifier
Unpaid Principal Balance prior to Modification
Next Due Date
Monthly Principal and Interest Payment
Total Servicing Advances
Current Interest Rate
Original Maturity Date
Original Term to Maturity (Months)
Remaining Term to Maturity (Months)
Trial Modification Indicator
Mortgagor Equity Contribution
Total Servicer Advances
Trial Modification Terms (Months)
Trial Modification Start Date
Trial Modification End Date
Trial Modification Period Principal and Interest Payment
Trial Modification Interest Rate
Trial Modification Term
Rate Reduction Indicator
Interest Rate Post Modification
Rate Reduction Start Date
Rate Reduction End Date
Rate Reduction Term
Term Modified Indicator
Modified Amortization Period
Modified Final Maturity Date
Total Advances Written Off
Unpaid Principal Balance Written Off
Other Past Due Amounts Written Off
Write Off Date
Unpaid Principal Balance Post Write Off
Capitalization Indicator
Mortgagor Contribution
Total Capitalized Amount
Modification Close Date
Unpaid Principal Balance Post Capitalization Modification
Next Payment Due Date per Modification Plan
Principal and Interest Payment Post Modification
Interest Rate Post Modification
Payment Made Post Capitalization
Delinquency Status to Modification Plan





--------------------------------------------------------------------------------



                                                   EXHIBIT T

                                                  [RESERVED]






--------------------------------------------------------------------------------


                                                   EXHIBIT U

                                          YIELD MAINTENANCE AGREEMENT





--------------------------------------------------------------------------------


                                                   EXHIBIT V

        SERVICING CRITERIA TO BE ADDRESSED IN ASSESSMENT OF COMPLIANCE

        The assessment of compliance to be delivered by the Trustee shall address,  at a minimum,  the criteria
identified below as "Applicable Servicing Criteria":

-------------------------------------------------------------------------- ------------------
                                                                              APPLICABLE
                                                                               SERVICING
                           SERVICING CRITERIA                                  CRITERIA
-------------------------------------------------------------------------- ------------------
----------------- -------------------------------------------------------- ------------------
   REFERENCE                             CRITERIA
----------------- -------------------------------------------------------- ------------------
----------------- -------------------------------------------------------- ------------------
                             GENERAL SERVICING CONSIDERATIONS
----------------- -------------------------------------------------------- ------------------
----------------- -------------------------------------------------------- ------------------
1122(d)(1)(i)     Policies and  procedures  are instituted to monitor any
                  performance  or other triggers and events of default in
                  accordance with the transaction agreements.
----------------- -------------------------------------------------------- ------------------
----------------- -------------------------------------------------------- ------------------
1122(d)(1)(ii)    If any material servicing  activities are outsourced to
                  third  parties,  policies and procedures are instituted
                  to   monitor   the  third   party's   performance   and
                  compliance with such servicing activities.
----------------- -------------------------------------------------------- ------------------
----------------- -------------------------------------------------------- ------------------
1122(d)(1)(iii)   Any  requirements  in  the  transaction  agreements  to
                  maintain  a back-up  servicer  for the pool  assets are
                  maintained.
----------------- -------------------------------------------------------- ------------------
----------------- -------------------------------------------------------- ------------------
1122(d)(1)(iv)    A fidelity bond and errors and  omissions  policy is in
                  effect  on the  party  participating  in the  servicing
                  function  throughout the reporting period in the amount
                  of coverage  required by and  otherwise  in  accordance
                  with the terms of the transaction agreements.
----------------- -------------------------------------------------------- ------------------
----------------- -------------------------------------------------------- ------------------
                            CASH COLLECTION AND ADMINISTRATION
----------------- -------------------------------------------------------- ------------------
----------------- -------------------------------------------------------- ------------------
1122(d)(2)(i)     Payments  on  pool  assets  are   deposited   into  the     |X| (as to
                  appropriate  custodial  bank  accounts and related bank
                  clearing  accounts  no  more  than  two  business  days
                  following  receipt,   or  such  other  number  of  days  accounts held by
                  specified in the transaction agreements.                     Trustee)
----------------- -------------------------------------------------------- ------------------
----------------- -------------------------------------------------------- ------------------
1122(d)(2)(ii)    Disbursements  made via wire  transfer  on behalf of an     |X| (as to
                  obligor or to an investor  are made only by  authorized   investors only)
                  personnel.
----------------- -------------------------------------------------------- ------------------
----------------- -------------------------------------------------------- ------------------
1122(d)(2)(iii)   Advances of funds or guarantees regarding  collections,
                  cash flows or distributions,  and any interest or other
                  fees charged for such advances,  are made, reviewed and
                  approved as specified in the transaction agreements.
----------------- -------------------------------------------------------- ------------------
----------------- -------------------------------------------------------- ------------------
                  The related accounts for the transaction,  such as cash
                  reserve  accounts or accounts  established as a form of     |X| (as to
                  overcollateralization,    are   separately   maintained  accounts held by
                  (e.g.,  with  respect  to  commingling  of cash) as set      Trustee)
1122(d)(2)(iv)    forth in the transaction agreements.
----------------- -------------------------------------------------------- ------------------
----------------- -------------------------------------------------------- ------------------
1122(d)(2)(v)     Each  custodial  account is  maintained  at a federally
                  insured  depository  institution  as set  forth  in the
                  transaction   agreements.    For   purposes   of   this
                  criterion,  "federally insured depository  institution"
                  with respect to a foreign  financial  institution means
                  a  foreign   financial   institution   that  meets  the
                  requirements  of  Rule  13k-1(b)(1)  of the  Securities
                  Exchange Act.
----------------- -------------------------------------------------------- ------------------
----------------- -------------------------------------------------------- ------------------
1122(d)(2)(vi)    Unissued  checks  are  safeguarded  so  as  to  prevent
                  unauthorized access.
----------------- -------------------------------------------------------- ------------------
----------------- -------------------------------------------------------- ------------------
1122(d)(2)(vii)   Reconciliations  are  prepared  on a monthly  basis for
                  all  asset-backed  securities  related  bank  accounts,
                  including  custodial accounts and related bank clearing
                  accounts.  These reconciliations are (A) mathematically
                  accurate;  (B) prepared  within 30 calendar  days after
                  the bank  statement  cutoff date,  or such other number
                  of days specified in the  transaction  agreements;  (C)
                  reviewed and approved by someone  other than the person
                  who  prepared  the  reconciliation;   and  (D)  contain
                  explanations for reconciling  items.  These reconciling
                  items are  resolved  within 90  calendar  days of their
                  original  identification,  or such other number of days
                  specified in the transaction agreements.
----------------- -------------------------------------------------------- ------------------
----------------- -------------------------------------------------------- ------------------
                            INVESTOR REMITTANCES AND REPORTING
----------------- -------------------------------------------------------- ------------------
----------------- -------------------------------------------------------- ------------------
1122(d)(3)(i)     Reports to investors,  including those to be filed with
                  the  Commission,  are maintained in accordance with the
                  transaction   agreements  and   applicable   Commission
                  requirements.   Specifically,   such  reports  (A)  are
                  prepared in accordance  with timeframes and other terms
                  set forth in the  transaction  agreements;  (B) provide
                  information  calculated  in  accordance  with the terms
                  specified in the transaction agreements;  (C) are filed
                  with  the  Commission  as  required  by its  rules  and
                  regulations;  and  (D)  agree  with  investors'  or the
                  trustee's  records  as to the  total  unpaid  principal
                  balance  and  number  of pool  assets  serviced  by the
                  servicer.
----------------- -------------------------------------------------------- ------------------
----------------- -------------------------------------------------------- ------------------
1122(d)(3)(ii)    Amounts due to investors  are allocated and remitted in         |X|
                  accordance with timeframes,  distribution  priority and
                  other terms set forth in the transaction agreements.
----------------- -------------------------------------------------------- ------------------
----------------- -------------------------------------------------------- ------------------
                  Disbursements  made to an  investor  are posted  within
                  two business days to the servicer's  investor  records,
                  or  such  other   number  of  days   specified  in  the         |X|
1122(d)(3)(iii)   transaction agreements.
----------------- -------------------------------------------------------- ------------------
----------------- -------------------------------------------------------- ------------------
                  Amounts  remitted to investors per the investor reports
                  agree with cancelled  checks, or other form of payment,         |X|
1122(d)(3)(iv)    or custodial bank statements.
----------------- -------------------------------------------------------- ------------------
----------------- -------------------------------------------------------- ------------------
                                 POOL ASSET ADMINISTRATION
----------------- -------------------------------------------------------- ------------------
----------------- -------------------------------------------------------- ------------------
1122(d)(4)(i)     Collateral  or security on pool assets is maintained as
                  required  by  the  transaction  agreements  or  related
                  asset pool documents.
----------------- -------------------------------------------------------- ------------------
----------------- -------------------------------------------------------- ------------------
                  Pool assets and related  documents are  safeguarded  as
1122(d)(4)(ii)    required by the transaction agreements
----------------- -------------------------------------------------------- ------------------
----------------- -------------------------------------------------------- ------------------
1122(d)(4)(iii)   Any additions,  removals or  substitutions to the asset
                  pool are made,  reviewed  and  approved  in  accordance
                  with any conditions or  requirements in the transaction
                  agreements.
----------------- -------------------------------------------------------- ------------------
----------------- -------------------------------------------------------- ------------------
1122(d)(4)(iv)    Payments on pool assets,  including  any payoffs,  made
                  in  accordance  with the related  pool asset  documents
                  are   posted   to  the   servicer's   obligor   records
                  maintained   no  more  than  two  business  days  after
                  receipt,  or such other number of days specified in the
                  transaction  agreements,  and  allocated to  principal,
                  interest or other items  (e.g.,  escrow) in  accordance
                  with the related pool asset documents.
----------------- -------------------------------------------------------- ------------------
----------------- -------------------------------------------------------- ------------------
1122(d)(4)(v)     The servicer's  records regarding the pool assets agree
                  with  the   servicer's   records  with  respect  to  an
                  obligor's unpaid principal balance.
----------------- -------------------------------------------------------- ------------------
----------------- -------------------------------------------------------- ------------------
1122(d)(4)(vi)    Changes  with  respect  to the  terms or  status  of an
                  obligor's  pool  asset  (e.g.,  loan  modifications  or
                  re-agings)   are  made,   reviewed   and   approved  by
                  authorized    personnel   in   accordance    with   the
                  transaction   agreements   and   related   pool   asset
                  documents.
----------------- -------------------------------------------------------- ------------------
----------------- -------------------------------------------------------- ------------------
1122(d)(4)(vii)   Loss mitigation or recovery actions (e.g.,  forbearance
                  plans,  modifications and deeds in lieu of foreclosure,
                  foreclosures  and  repossessions,  as  applicable)  are
                  initiated,  conducted and concluded in accordance  with
                  the  timeframes or other  requirements  established  by
                  the transaction agreements.
----------------- -------------------------------------------------------- ------------------
----------------- -------------------------------------------------------- ------------------
1122(d)(4)(viii)  Records  documenting  collection efforts are maintained
                  during  the  period  a  pool  asset  is  delinquent  in
                  accordance  with  the  transaction   agreements.   Such
                  records are maintained on at least a monthly basis,  or
                  such  other  period   specified   in  the   transaction
                  agreements,  and describe the  entity's  activities  in
                  monitoring   delinquent  pool  assets  including,   for
                  example,  phone calls, letters and payment rescheduling
                  plans in cases where  delinquency  is deemed  temporary
                  (e.g., illness or unemployment).
----------------- -------------------------------------------------------- ------------------
----------------- -------------------------------------------------------- ------------------
1122(d)(4)(ix)    Adjustments  to  interest  rates or rates of return for
                  pool assets with variable  rates are computed  based on
                  the related pool asset documents.
----------------- -------------------------------------------------------- ------------------
----------------- -------------------------------------------------------- ------------------
1122(d)(4)(x)     Regarding  any funds held in trust for an obligor (such
                  as escrow  accounts):  (A) such funds are analyzed,  in
                  accordance with the obligor's pool asset documents,  on
                  at  least  an  annual  basis,   or  such  other  period
                  specified in the transaction  agreements;  (B) interest
                  on such funds is paid,  or  credited,  to  obligors  in
                  accordance  with  applicable  pool asset  documents and
                  state  laws;  and (C) such  funds are  returned  to the
                  obligor  within 30 calendar  days of full  repayment of
                  the related  pool asset,  or such other  number of days
                  specified in the transaction agreements.
----------------- -------------------------------------------------------- ------------------
----------------- -------------------------------------------------------- ------------------
1122(d)(4)(xi)    Payments  made on behalf of an obligor  (such as tax or
                  insurance  payments)  are made on or before the related
                  penalty  or  expiration  dates,  as  indicated  on  the
                  appropriate   bills  or  notices  for  such   payments,
                  provided  that such  support  has been  received by the
                  servicer  at  least  30  calendar  days  prior to these
                  dates,  or such other  number of days  specified in the
                  transaction agreements.
----------------- -------------------------------------------------------- ------------------
1122(d)(4)(xii)   Any  late  payment  penalties  in  connection  with any
                  payment  to be made on  behalf of an  obligor  are paid
                  from  the  servicer's  funds  and  not  charged  to the
                  obligor,  unless  the  late  payment  was  due  to  the
                  obligor's error or omission.
----------------- -------------------------------------------------------- ------------------
                  Disbursements  made on behalf of an obligor  are posted
                  within  two  business  days  to the  obligor's  records
                  maintained  by the  servicer,  or such other  number of
1122(d)(4)(xiii)  days specified in the transaction agreements.
----------------- -------------------------------------------------------- ------------------
1122(d)(4)(xiv)   Delinquencies,  charge-offs and uncollectible  accounts
                  are  recognized  and  recorded in  accordance  with the
                  transaction agreements.
----------------- -------------------------------------------------------- ------------------
                  Any external  enhancement or other support,  identified
                  in  Item  1114(a)(1)   through  (3)  or  Item  1115  of
                  Regulation  AB,  is  maintained  as  set  forth  in the         |X|
1122(d)(4)(xv)    transaction agreements.
----------------- -------------------------------------------------------- ------------------


